Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 1 of 307




                       EXHIBIT 1
  Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 2 of 307




Annual report 2019
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 3 of 307



Our purpose




As pioneers
in mining
and metals,
we produce
materials
essential
to human
progress
           Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 4 of 307



Contents

Strategic report
Our business
2019 at a glance                                   4
Chairman’s statement                               6
Chief Executive’s statement                       10   Financial statements
Our business model                                14
Our values                                        15   Group income statement                                 146
Strategic context                                 16   Group statement of comprehensive income                147
Our stakeholders                                  18   Group cash flow statement                              148
Our strategy                                      20   Group balance sheet                                    149
Key performance indicators                        22   Group statement of changes in equity                   150
Chief Financial Officer’s statement               27   Reconciliation with Australian Accounting Standards    151
Financial review                                  29   Outline of dual listed companies structure and basis
Portfolio management                              38     of financial statements                              151
                                                       Notes to the 2019 financial statements                 152
Business reviews                                       Rio Tinto plc company balance sheet                    247
Iron Ore                                          40   Rio Tinto plc company statement
Aluminium                                         44     of changes in equity                                 248
Copper and Diamonds                               48   Rio Tinto financial information
Energy and Minerals                               52     by business unit                                     252
Growth and Innovation                             56   Australian Corporations Act –
Commercial                                        58     summary of ASIC relief                               255
                                                       Directors’ declaration                                 256
Sustainability                                   60    Auditor’s independence declaration                     257
                                                       Independent auditors’ report                           258
Risk report                                            Financial summary 2010-19                              266
Risk management                                   71   Summary financial data                                 267
Principal risks and uncertainties                 74
Five-year review                                  81
                                                       Production, reserves and operations

Directors’ report                                      Metals and minerals production                         270
                                                       Ore reserves                                           273
Governance                                             Mineral resources                                      277
Board of Directors                                84   Competent persons                                      280
Executive Committee                               86   Mines and production facilities                        282
Chairman’s governance review                      88
How the Board works                               90
Matters discussed in 2019                         91   Additional information
Our stakeholders                                  92
                                                       Independent limited assurance report
Board effectiveness                               94
                                                         – Sustainability                                     290
Evaluating our performance                        96
                                                       Shareholder information                                292
Nominations Committee report                      98
                                                       Contact details                                        299
Audit Committee report                           100
                                                       Cautionary statement about
Sustainability Committee report                  104
                                                         forward-looking statements                           300
Compliance with governance codes and standards   106

Remuneration report
Annual statement by the
  Remuneration Committee Chairman                110
Remuneration at a glance                         113
Implementation report                            116

Additional statutory disclosure                  139
     Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 5 of 307
Our strategy is to create superior value for
shareholders by meeting our customers’ needs,
maximising cash from our world-class assets
and allocating capital with discipline.

           Image to be retouched




2019 financial highlights


$21.2bn
underlying EBITDA
                                   $7.2bn
                                   total dividends declared




$10.4bn
underlying earnings
                                   $3.7bn
                                   net debt




$9.2bn
free cash flow
                                   24%
                                   return on capital employed (ROCE)
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 6 of 307
               Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 7 of 307
    Strategic report


    Our business                                      Traditional owners near Amrun,
                                                      our newest bauxite mine in
    2019 at a glance                              4   Queensland, Australia.
    Chairman’s statement                          6
    Chief Executive’s statement                  10
    Our business model                           14
    Our values                                   15
    Strategic context                            16
    Our stakeholders                             18
    Our strategy                                 20
    Key performance indicators                   22
    Chief Financial Officer’s statement          27
    Financial review                             29
    Portfolio management                         38

    Business reviews
    Iron Ore                                     40
    Aluminium                                    44
    Copper and Diamonds                          48
    Energy and Minerals                          52
    Growth and Innovation                        56
    Commercial                                   58

    Sustainability                               60

    Risk report
    Risk management                              71
    Principal risks and uncertainties            74
    Five-year review                             81




2            Annual report 2019 | riotinto.com
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 8 of 307


                                                          Image to be retouched




                                                                                          Strategic report




                                                  Annual report 2019 | riotinto.com   3
             Case
Strategic report       1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 9 of 307

2019 at a glance




    Our business comprises
    a portfolio of world-class
    assets that generate strong
    cash flows through the cycle.




    Group highlights

    $14.9bn
    net cash generated from operating activities
                                                   50%
                                                   total shareholder return (% over five years)
    (2018: $11.8bn)                                (2018: 33%)




    636 US cents                                   0.42
    underlying earnings per share                  all injury frequency rate (AIFR)
    (2018: 512 US cents)                           (2018: 0.44)




    443 US cents
    total dividend per share
                                                   46%
                                                   reduction in absolute emissions
    (2018: 550 US cents)                           (since 2008, managed operations)



                                                                                      A train travels through the Pilbara
                                                                                      region of Western Australia, home
                                                                                      to our iron ore business.




4          Annual report 2019 | riotinto.com
          Case
2019 at a glance         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 10 of 307




                                                                                                                                                                                             Strategic report
Fe                                                                                  Gross revenue                               Pilbara managed iron ore operations


                                                                                                                                  16                4          1,700
                                                                                                                                                                km                4
Iron Ore
Iron ore is the primary component of steel. In the                                                                                mines            ports         rail           power
Pilbara region of Western Australia, we have a                                                                                                                 network          plants
world-class, integrated portfolio of iron ore assets
as well as certain salt assets; we are one of the
leading contributors to the seaborne market. Our
                                                                                                                Underlying
quality product suite, including our flagship Pilbara                                                                           Production* (100% basis)
                                                                                                                  EBITDA
Blend™of iron ore, is well positioned to benefit
from continued demand across China, Japan and                                                                                   326.7mt
other markets.                                                                    $24.1bn $16.1bn                               iron ore
                                                                                  (2018: $18.7bn)       (2018: $11.4bn)         (2018: 337.8mt)




Al
Aluminium
                                                                                    Gross revenue                               Managed and non-managed operations


                                                                                                                                   4               14             4               7
Aluminium is one of the world’s fastest-growing                                                                                   mines          smelters     refineries        hydro
major metals. Lightweight and recyclable, it is found                                                                                                                           power
in everything from jet engines to electric vehicles to                                                                                                                          plants
smartphones. Our vertically integrated aluminium
portfolio spans from high-quality bauxite mines to
                                                                                                                Underlying
alumina refineries to smelters which, in Canada, are                                                                            Production* (our share)
                                                                                                                  EBITDA
powered entirely by clean, renewable energy and
located in the first decile of the cost curve.                                                                                  55.1mt                        3,171kt
                                                                                  $10.3bn $2.3bn                                bauxite                       aluminium
                                                                                  (2018: $12.2bn)       (2018: $3.1bn)          (2018: 50.4mt)                (2018: 3,231kt)




Cu                                                                                  Gross revenue                               Managed and non-managed operations


                                                                                                                                   5                1             3
Copper and Diamonds
Copper plays a key role in electrification and power                                                                              mines          smelter        power
generation, including in renewable energy and                                                                                                                   plants
electric vehicles. Our operations span the globe,
from Mongolia to the US, and occupy various stages
of the mining lifecycle. Our two diamond mines in
                                                                                                                Underlying
Australia and Canada make us one of the largest                                                                                 Production* (our share)
                                                                                                                  EBITDA
producers, and our white and coloured diamonds
are some of the world’s most sought-after gems.                                                                                 577kt
                                                                                  $5.8bn                $2.1bn                  mined copper
                                                                                  (2018: $6.5bn)        (2018: $2.8bn)          (2018: 608kt)




Ti, B, Fe                                                                           Gross revenue                               Managed operations


                                                                                                                                   6                7             5               3
Energy and Minerals
Our Energy and Minerals product group comprises                                                                                   mines         processing      ports           projects
materials essential to a wide variety of industries,                                                                                             facilities
including renewable energy and agriculture. We
produce titanium dioxide, borates, high-grade
iron ore pellets and concentrate and uranium.                                                                                   Production* (our share)
                                                                                                                Underlying
Our Ventures division is also exploring growth
                                                                                                                  EBITDA
opportunities in battery metals.                                                                                                1,206kt                       10.5mt
                                                                                                                                titanium dioxide              iron ore pellets and
                                                                                  $5.2bn                $1.8bn#                 slag                          concentrates
                                                                                  (2018: $5.5bn)        (2018: $2.1bn)          (2018: 1,116kt)               (2018: 9.0mt)

*   To allow production numbers to be compared on a like-for-like basis, we have excluded production from asset divestments
    completed in 2018 from our share of prior year production data. The financial data above includes the results of divested
    assets up to the date of sale.
#   Year on year decrease attributable to divestments.
                                                                                                                                       Annual report 2019 | riotinto.com                 5
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 11 of 307




6        Annual report 2019 | riotinto.com
       Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 12 of 307




“We aim to achieve and 2019 highlights




                                                                                                                                   Strategic report
 maintain industry-      Our value over volume strategy, capital discipline, and strong markets
 leading safety and      for some of our key commodities enabled us to deliver a robust financial
                         performance in 2019.
 sustainability
                         Total dividends declared                   Full-year ordinary dividend
 performance,                                                       per share

 operational excellence,             2019 special dividend
                                     $1.0bn                         2015                                 215
 capital discipline and              2019 ordinary dividend

 the financial strength              $6.2bn                         2016                           170


 to invest throughout                                               2017                                       290


 the cycle, while                                                   2018                                        307

 providing superior                                                 2019                                              382
 returns to our
 shareholders.”          $7.2bn                                     382 US cents
 Simon Thompson
                         (2018: $13.5bn)
                                                                    per share
 Chairman                                                                         (2018: 307 US cents per share)
 26 February 2020



                                     $10.4bn
                                     underlying earnings
                                                                                  $45.1bn
                                                                                  direct economic contribution


                                     Shareholder returns policy

                                     Our shareholder returns policy balances   We expect total cash returns to shareholders
                                     three factors:                            to be in the range of 40-60% of underlying
                                     – Maintaining a strong balance sheet      earnings through the cycle. For our
                                     – Investing for future growth             shareholder returns policy, see page 36.
                                     – Directly rewarding shareholders




                                                                                           Annual report 2019 | riotinto.com   7
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 13 of 307

Chairman’s statement


Rio Tinto produces                           Mining is a highly competitive, capital- and
                                             energy-intensive, long-cycle industry that has
                                                                                                      In order to develop future growth options, including
                                                                                                      the Resolution copper project in the US and the
materials essential                          major impacts, both positive and negative, on
                                             society and the environment. To deliver long-term,
                                                                                                      Winu copper-gold exploration project in Australia,
                                                                                                      in 2019, we boosted exploration and evaluation
to human progress.                           sustainable success, we need to meet or surpass
                                             our customers’ expectations; invest in developing
                                                                                                      expenditure from $488 million to $624 million.

There is hardly any                          the skills and capabilities of our people and the
                                             productive capacity of our assets; build mutually
                                                                                                      Sustainability
                                                                                                      In parallel with this report, we have published our
aspect of modern life                        beneficial relationships with our suppliers and
                                             technology partners; protect the environment;
                                                                                                      second report on climate change, which has been
                                                                                                      guided by the recommendations of the Taskforce
that our products do                         bring lasting social and economic benefits to our
                                             local communities and host governments; and
                                                                                                      on Climate-related Financial Disclosure (TCFD).
                                                                                                      The report includes our new 2030 targets to reduce
not touch, and our                           reward our shareholders.                                 our emissions intensity by 30% and our absolute
                                                                                                      emissions by 15% from 2018 levels. To deliver these
46,000 employees                             We aim to achieve and maintain industry-leading
                                             safety and sustainability performance, operational
                                                                                                      targets, we will spend approximately $1 billion over
                                                                                                      five years in climate-related projects, and research
work hard – every                            excellence, capital discipline and the financial
                                             strength to invest throughout the cycle, while
                                                                                                      and development. We also report on progress in
                                                                                                      developing a feasible pathway towards our longer
shift, every day                             providing superior returns to our shareholders.
                                             In 2019, I am pleased to report that your company
                                                                                                      term ambition of net zero emissions by 2050.

– to safely fulfil                           has made good progress in all of these areas.            The mining and metals value chain includes
                                                                                                      numerous “hard to abate” sectors, such as
our purpose.                                 Performance
                                             Safety is our top priority. In 2019, all of our safety
                                                                                                      aluminium smelting, steel making and shipping,
                                                                                                      where there are significant technological and
                                             performance indicators improved and we had zero          economic hurdles to the development of viable
                                             fatalities. This is an outstanding achievement that      decarbonisation pathways. In order to address
                                             reflects years of hard work and commitment by            these challenges, we have established a number of
                                             the leadership team and all of our employees and         technology partnerships that collectively represent
                                             suppliers. But we are not complacent, and we know        a fundamental pillar of our sustainability strategy.
                                             that we now need to sustain this success.                However, there are limits to what business can
                                                                                                      achieve alone. Enabling regulation, such as
                                             Overall, the operating performance of the Group          carbon pricing, is essential to incentivise the
                                             was satisfactory, despite a number of challenges         decarbonisation of these sectors, together with
                                             during the year, and our value over volume               measures to maintain the competitiveness of
                                             strategy, capital discipline, and strong markets         trade-exposed industries. Urgent, coordinated
                                             for some of our key commodities enabled us to            government action is therefore needed to
                                             deliver a robust financial performance in 2019.          encourage such investment within the timeframe
                                                                                                      required by the Paris Agreement.
                                             Underlying earnings increased to $10.4 billion
                                             (2018: $8.8 billion), underlying EBITDA rose to          We have also made good progress in other areas
                                             $21.2 billion (2018: $18.1 billion), representing an     of sustainability. For example, we have continued
                                             underlying EBITDA margin of 47% (2018: 42%),             to promote industry-leading practices in tax
                                             and free cash flow amounted to $9.2 billion (2018:       transparency by publishing our mineral
                                             $7.0 billion). As a result, we were able to maintain     development contracts and the beneficial
                                             our strong balance sheet, while maintaining our          ownership of our managed and non-managed joint
                                             track record of superior returns to shareholders.        ventures. We believe that such transparency helps
                                             The Board has recommended a final ordinary               to build trust and will result in better social and
                                             dividend of 231 US cents per share, taking total         economic outcomes over the long term.
                                             dividends declared to shareholders announced
                                             this year to $7.2 billion.                          Tax payments and economic contribution
                                                                                                 In 2019, we paid $4.5 billion in corporate taxes to
                                             We continue to invest in high-return projects to    governments around the world, helping our host
                                             sustain and grow our production capacity, including governments to provide vital services to their
                                             in our iron ore operations in Australia and the     citizens and to pursue their development goals.
                                             Kennecott copper mine in the US. We also continue Our direct economic contribution to the
                                             to make progress with the Oyu Tolgoi underground communities in which we operate – including
                                             development in Mongolia, one of the most complex community investment, development
                                             capital projects in the world today.                contributions and payments to landowners – was
                                                                                                 $45.1 billion. While the monetary amount is clearly
                                                                                                 significant, equally important are the opportunities
                                                                                                 we have created for many thousands of people and
                                                                                                 local businesses to grow and to prosper.




8        Annual report 2019 | riotinto.com
         Case
Chairman’s       1:20-mc-00212-AJN
           statement                                           Document 42-1 Filed 06/29/20 Page 14 of 307




Engagement                                                The Board




                                                                                                                                                        Strategic report
As expectations continue to increase about the            This year, the Board bid farewell to Ann Godbehere
role of business in society, it is vital that the Board   and Dame Moya Greene, who stepped down as
hears first hand from stakeholders about their            non-executive directors in May and June,
perceptions of our performance and the opportunities      respectively. I am delighted to welcome Hinda
and challenges that lie ahead. This year, we held         Gharbi, Jennifer Nason and Ngaire Woods, who join
civil society roundtables in Australia, Canada and        the Board in 2020. We look forward to benefiting
the US. The discussions focused on climate change         from their insights and expertise in natural
and the environment, industry lobbying and our            resources, finance, technology, governance and
impact on the communities in which we operate.            public policy.
We have already acted on much of the valuable
feedback that we received at these events – for           A look ahead
example, by engaging with industry associations in        Looking ahead, we continue to face significant
Australia and elsewhere on climate change policy;         geopolitical uncertainties and we are currently
intensifying our focus on delivering our water            evaluating the impact of the Covid-19 virus on our
monitoring and resettlement compensation                  business as we enter a new decade, I am pleased
commitments to herders in Mongolia; and seeking           to say Rio Tinto continues to be well positioned to
to improve how we communicate our environmental           create long-term, sustainable value for all of
performance to the local community and civil              our stakeholders.
society in Madagascar. We also engaged with
customers and suppliers, commissioning a
customer attitudes’ survey and inviting a major
supplier and technology partner to present their
views of Rio Tinto to the Board.
                                                          Si
                                                          Simon  Th
                                                                 Thompson
Board members continue to engage with Rio Tinto           Chairman
employees around the world. Almost 500 people             26 February 2020
attended our second “Employee AGM” in Montreal
and individual Board members held smaller town
halls in Australia, Madagascar, Singapore, South
Africa and the US. The most frequent topics raised
by employees in the Q&A sessions at these events
related to sustainability, culture and behaviours,
and technological change, emphasising the
importance that our employees attach to our
performance in these critical areas. Some
examples of how engagement with our employees
has shaped the Board’s thinking and decision-
making can be found on pages 92 and 93.

Visits to our sites and global hubs are one of
the most rewarding parts of my job as Chairman
and I am always impressed by the pride and
commitment of our employees and the
extraordinary scope of the innovations taking place
across the Group. I would like to thank J-S, the
leadership team and all of our employees for their
hard work and dedication over the year, and to
congratulate them on their achievements.

We look forward to meeting many of our
shareholders at our annual general meetings in
April and May 2020, in London and Brisbane,
respectively. In addition to routine matters, we will
be asking shareholders to approve the appointment
of KPMG as our new auditors from 1 January 2020.




                                                                                                                Annual report 2019 | riotinto.com   9
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 15 of 307




10       Annual report 2019 | riotinto.com
       Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 16 of 307




“2019 marked another         2019 highlights




                                                                                                                         Strategic report
 year of strong financial    This year, we continued to invest in our business and to strengthen our
 performance. With           portfolio, aiming to ensure our business remains strong and resilient well
                             into the future.
 a strong balance
                             All injury frequency rate (AIFR)          Underlying EBITDA
 sheet and continuing                                                   2018
 investment in high-         2015                          0.44

 value growth, Rio Tinto     2016                         0.44

 is well-positioned to be    2017                         0.42
 resilient and to thrive.”
                             2018                          0.44
 J-S Jacques
 Chief Executive             2019                        0.42           2019
 26 February 2020

                             0.42                                      $21.2bn
                             per 200,000 hours worked                  (2018: $18.1bn)
                             (2018: 0.44)




                             $10.4bn
                             underlying earnings
                                                                       $9.2bn
                                                                       free cash flow




                             $14.9bn
                             net cash generated from
                                                                       24%
                                                                       return on capital employed (ROCE)
                             operating activities




                                                                                Annual report 2019 | riotinto.com   11
             Case
Strategic report      1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 17 of 307

Chief Executive’s statement


Over the past years,                           With a strong balance sheet and our continuing
                                               investment in high-value growth, sustainability and
                                                                                                       In our Energy and Minerals (E&M) product group,
                                                                                                       a favourable pricing environment, combined with
our aim has been                               workforce capabilities, we are well positioned to be
                                               resilient, and to thrive, in a new era of complexity.
                                                                                                       improved operational performance, contributed to
                                                                                                       strong results. In 2019, E&M delivered underlying
constant: to deliver                           I am grateful to our employees and partners
                                                                                                       EBITDA of $1.8 billion, 41% higher than 2018
                                                                                                       (excluding divested coal assets).
superior shareholder                           around the world who made our success possible,
                                               particularly in safety. As I look back on our           Portfolio
value and contribute                           performance in 2019, I am most proud of our teams’
                                               efforts here. We improved our all injury frequency
                                                                                                       This year, we continued to strengthen our portfolio
                                                                                                       by increasing investment in high-value growth
to society as we                               rate (AIFR), which was 0.42 this year (down from
                                               0.44 in 2018), reflecting lower severity rates. We
                                                                                                       projects to ensure our business remains strong
                                                                                                       and resilient well into the future.
produce the materials                          also ended the year with no fatalities and improved
                                               process safety performance. While this is a             In December, for example, we announced a
essential to modern                            meaningful achievement, we know we cannot be
                                               complacent; we will continue to make safety our
                                                                                                       $1.5 billion investment at our Kennecott copper
                                                                                                       mine in Utah, in the US, which will serve to extend
life. Our strong focus                         number one priority, with the aim of sending
                                               everyone home safely at the end of every shift,
                                                                                                       operations to 2032. In November, we announced
                                                                                                       a $749 million investment in our Greater Tom Price
on generating cash                             every day.                                              operations, in the Pilbara, to help sustain the
                                                                                                       production capacity of our iron ore business.
from our world-class                           Performance
                                               2019 marked another year of strong financial
                                                                                                       In April, we announced we would sustain current
                                                                                                       capacity and extend the life of our Richards Bay
assets allows us to do                         performance for our company, driven by favourable
                                               iron ore pricing and stronger operational
                                                                                                       Minerals operation through the investment of
                                                                                                       $463 million in the Zulti South project. After a
exactly this.                                  performance in the second half of the year.             number of security incidents, construction of this
                                                                                                       project is currently on hold; we will assess
                                               We delivered underlying EBITDA of $21.2 billion         restarting construction after operations normalise.
                                               and an underlying EBITDA margin of 47%.
                                               Operating cash flow for the year was $14.9 billion,     In April, we committed $302 million of additional
                                               free cash flow was $9.2 billion and we ended the        expenditure to advance the Resolution Copper

0.42
all injury frequency rate (AIFR)
                                               year with net debt of $3.7 billion – a strong
                                               balance sheet supports our resilience and
                                               provides optionality.
                                                                                                       project in Arizona, in the US, to fund additional
                                                                                                       drilling, orebody studies, infrastructure
                                                                                                       improvements and permitting activities as the
                                                                                                       project moves to the final stage of permitting.
                                               As a result, we were able to announce a record final
                                               ordinary dividend of $3.7 billion, or 231 US cents      At the Oyu Tolgoi underground copper and gold

47%
Group underlying EBITDA margin
                                               per share, bringing the full year ordinary dividend
                                               to 382 US cents per share. In total, we announced
                                               $7.2 billion in cash returns to shareholders this
                                                                                                       mine, in Mongolia, we completed the primary
                                                                                                       production shaft – a key milestone – in October
                                                                                                       2019. Work continues on the mine design and,
                                               year, bringing the total returns declared since 2016    overall, we remain within the cost and schedule
                                               to $36 billion.                                         ranges announced in July 2019. We continue to


$3.7bn
                                                                                                       expect to complete the mine design in the first half
                                               From an operational perspective, in the first half      of 2020 and the definitive estimate of cost and
                                               of this year we experienced some challenges in          schedule in the second half of 2020.
net debt                                       our iron ore business in the Pilbara, in Western
                                               Australia, which we proactively addressed, closing      To create options for future growth, this year also
                                               the year with solid production momentum. Overall,       saw us maintain our industry-leading investment
                                               shipments for the year were 3% lower than in 2018,      in exploration. In 2019, we invested $624 million
                                               primarily due to these operational challenges and       in 69 programmes in seven commodities across
                                               weather-related incidents. Despite this, our Pilbara    17 countries, with copper remaining the focus. For
                                               iron ore operations delivered a 72% underlying free     example, we were pleased that our Winu copper-
                                               on board (FOB) EBITDA margin in 2019.                   gold exploration project, in Western Australia, had
                                                                                                       some early success; we ended 2019 with phase 2
                                               In aluminium, this year the market recorded             drilling well underway.
                                               significant price decreases in alumina and
                                               aluminium. Despite these challenges, our                We also continued our work to make our portfolio
                                               aluminium business maintained its position as the       as efficient as possible, in part through the use of
                                               sector leader, delivering an EBITDA margin of 26%       technology and innovation, including automation.
                                               from integrated operations and a 21% increase in        We begin 2020 with a fleet of 183 autonomous
                                               third-party bauxite sales.                              trucks, which, in the Pilbara, cost 15% less to
                                                                                                       operate than an equivalent manned truck. Rio Tinto
                                               In copper, our 2019 operational performance was         is also home to the world’s largest autonomous
                                               affected by lower grades at all operations, which we    drill fleet – 26 drills – which this year, in our Pilbara
                                               partly offset by higher throughput and productivity     iron ore business, unlocked a 25% increase in
                                               improvements. Our average realised copper price         productivity and a 40% improvement in equipment
                                               for the year was down 7% compared to 2018; in           utilisation. AutoHaul™, our automated rail network
                                               2019, the London Metal Exchange (LME) recorded
                                               a decline of 8%.


12         Annual report 2019 | riotinto.com
          Casestatement
Chief Executive’s 1:20-mc-00212-AJN                             Document 42-1 Filed 06/29/20 Page 18 of 307




in Western Australia, also continues to play an            To continue to improve our performance, we plan          With $20 billion of capital expenditure planned




                                                                                                                                                                             Strategic report
important role in increasing efficiency; to date, it       to spend approximately $1 billion over the next five     over the next three years, we will continue
has increased capacity by 10mt, a figure we expect         years in climate-related projects, research and          disciplined investment in our business, renewing
to see increase with further optimisation.                 development, partnerships and other activities to        many of our operations through the replacement
                                                           enhance the climate resilience of our business. For      of mines and major equipment and by investing
Partners                                                   example, in early 2020, we announced a $98 million       in growth, notably at Oyu Tolgoi.
Once again this year, our focus on partnership             investment to build a 34 MW solar plant at our new
continued and intensified – we are very clear that         Koodaideri iron ore mine in the Pilbara, alongside       Sustainability and partnership will remain
no business can have sustainable, meaningful               a lithium-ion battery energy storage system. The         important priorities and indeed, will play an
impact on its own. Partnership is a core enabler of        plant and battery will limit our annual carbon dioxide   increasingly important role across all aspects of
our sustainability strategy, and I was very pleased        emissions by about 90,000 tonnes (compared to            our business. And our promise to our employees
with our progress in forming new, innovative               conventional gas-powered generation). This is the        and contractors – to do everything we can to
connections across the value chain.                        equivalent of taking about 28,000 cars off the road.     keep them safe, healthy, and equipped to meet
                                                                                                                    this new era’s challenges and opportunities –
For example, recognising that students need the            People                                                   is as strong as ever.
skills to keep pace with a rapidly changing world,         This year, I again spent a significant amount of
we launched an innovative partnership in Australia         time with our employees, visiting 17 assets and          And our purpose – to produce materials essential
with leading start-up accelerator BlueChilli and           each of our global hubs and satellite offices. Over      to human progress – will guide our company into
Amazon Web Services. Our collective aim is to              the course of the year, I held more than 30 town         what p
                                                                                                                         promises to be an exciting future.
fast-track the development of skills needed for            halls and small group discussions in 20 locations.
the digital future, including critical thinking,           I continue to be impressed by our employees’
problem-solving, automation, systems design                energy, creativity and ambition, and am proud of
and data analytics. Rio Tinto will invest $7 million       the efforts we have made to strengthen our culture
(A$10 million) in this four-year national                  and improve innovation, world-class technical            J-S Jacques
programme, which will crowd-source ideas from              talent and commercial capability. All three are          Chief Executive
other start-ups as well as schools and universities.       critical to our success, today and into the future.      26 February 2020

And in Canada, we signed a historic agreement              We continued building our innovation culture
with the Innu community of Ekuanitshit. Named              through initiatives like our Pioneering Pitch
“Uauitshitun,” or “mutual support” in the Innu             programme, in which our employees are
language, the agreement is designed to generate            encouraged to come up with new, creative ideas
economic development opportunities in a variety of         on how to strengthen and improve our business,
ways. For example, we will support Innu businesses         and then pitch them to a panel of Rio Tinto judges,
by providing health and safety training and improving
their competitiveness in the procurement process.
We will also partner in other areas such as environment,
                                                           who award up to $250,000 and expert support to
                                                           implement the best of them. In 2019, thanks to our
                                                           employees’ ingenuity, Pioneering Pitch identified
                                                                                                                    $1bn
                                                                                                                    to be spent in climate-related projects
land stewardship, and traditional practices and            $35 million in potential benefit to our business.
education, through pre-employment vocational
training and school programmes.                            We also strengthened the technical capability of
                                                           our employees, including by expanding our Centres
We also strengthened our commitment to climate             of Excellence (CoEs) from three to eight. Our CoEs
change, which has been part of our strategic               pool the company’s technical expertise in areas          Investing
thinking for well over two decades. Since 2008,            such as tailings, geotechnical engineering and
we have reduced absolute emissions from our
managed operations by 46% (18% excluding
divestments). Today, 76% of our electricity
                                                           process and underground mining safety, allowing
                                                           our experts to collaborate more effectively while
                                                           also providing our operations with an easy to
                                                                                                                    A$10m
                                                                                                                    in building skills for the digital future
consumption at managed operations is supplied              access, ready resource. RioExcel, our programme
from renewable energy. Most of our operations now          for recognising and promoting our technical              in Australia
have significantly lower carbon intensities than           experts, also continued to progress, with 50
sector averages. We announced new climate and              employees taking part in 2019.
environmental partnerships in 2019, including our
initiative with China Baowu Steel Group, our               A look ahead
customer in China, and Tsinghua University. We             As we end one decade and begin another, our
believe it is important to work with our customers         focus will remain on delivering our value over
and suppliers to help support mutual goals to              volume strategy, and striving to ensure our
reduce emissions and strengthen the resilience             company remains strong, resilient and able to
of our businesses.                                         deliver superior returns to shareholders in the
                                                           short, medium and long term.
In 2020, we set a new ambition: to reach net zero
emissions across our operations by 2050. We also           This year, we did significant work on developing
set new targets – to reduce our emissions intensity        scenarios to help us understand what we need to
by 30% and our absolute emissions by 15%, both by          do to thrive in this era of increasing complexity. Our
2030 and from 2018 levels. And overall, our growth         focus on innovation, operational and commercial
between now and 2030 will be carbon neutral.               excellence, as well as high-value growth, will be key.




                                                                                                                          Annual report 2019 | riotinto.com             13
             Case
Strategic report     1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 19 of 307

Our business model



     Our ability to create value is underpinned by the quality of our assets,
     the capability of our people, our operational performance, innovative
     partnerships and disciplined capital allocation.


                                              Explore and evaluate
                     Explore                  We use some of the most advanced exploration technologies in the world to find potential
                       and                    new sources of minerals and metals. And we consider new products and operations with
                                              an understanding of customers’ and communities’ needs. We are also mindful of the future:
                     evaluate                 our environmental impact as well as the diversity and balance of our portfolio.




                                              Develop and innovate
                                              We assess each potential operation with a focus on risk, potential returns, and long-term
                     Develop                  sustainability and value. Once we have approved an investment, we design and build each
                                              operation. We aim to develop every potential site to achieve optimal, long-term productivity
                       and                    while minimising risks.
                     innovate
                                              We work in partnership with a growing network of stakeholders – governments,
                                              communities, customers and suppliers – who help expand our thinking, understanding,
                                              capabilities and, ultimately, our ability to deliver mutual benefit.


                                              Mine and process
                                              A safe site is a productive site, and advanced technologies are playing a more important
                      Mine                    role in how we achieve both. We share best practices across our assets to create safe,
                       and                    environmentally responsible working practices and a high-performing culture that targets
                                              production at lower costs.
                     process
                                              At the same time, our operations aim to benefit local economies by contributing jobs,
                                              taxes and royalties, contracts with local businesses, and social and community investment.
                                              By understanding and respecting our business partners, employees, communities and
                                              the environment, we can create sustainable value for all our stakeholders.


                      Market                  Market and deliver
                                              Our minerals and metals are used in a vast array of everyday products – from cars to coffee
                       and                    pods to smartphones. Our commercial team ensure that we manage our products in line
                      deliver                 with market and customer needs. And our network of rail, ports and ships means that we
                                              can control end-to-end logistics to deliver our products safely, efficiently and reliably.




                                              Repurpose and renew
                                              We aim to design and run our assets to create a positive legacy once our mining activity
                                              concludes. Applying this approach could entail rehabilitating the land for a nature reserve,
                   Repurpose                  for example, or repurposing it for light industrial use. Each of our sites has rehabilitation
                   and renew                  plans that we review every year. We see this long-term approach – planning and operating
                                              with the future in mind – as integral to running a safe, responsible and profitable business.




              Disciplined                     Disciplined capital allocation
                                              Our business is underpinned by a disciplined approach to capital allocation; we strive to
           capital allocation                 use every dollar prudently. Today, our balance sheet is a key strength, providing a resilient
                                              platform for strong and consistent shareholder returns, as well as enabling us to invest
                                              throughout the commodity cycle.




14        Annual report 2019 | riotinto.com
       Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 20 of 307

Our values




                                                                                                           Strategic report
 Our values reflect our
 commitment to the safety,
 rights and wellbeing of our
 employees, the integrity of
 our business and supply
 chain, and respect for
 the environment.

 Safety
 Caring for human life and wellbeing
 above everything else
 We make the safety and wellbeing of our
 employees, contractors and communities
 our number one priority. Always. Safely
 looking after the environment is an essential
 part of our care for future generations.


 Teamwork
 Collaborating for success
 We work together with colleagues, partners
 and communities globally to deliver the
 products our customers need. We learn from
 each other to improve our performance and
 achieve success.


 Respect
 Fostering inclusion
 and embracing diversity
 We recognise and respect diverse cultures,
 communities and points of view. We treat each
 other with fairness and dignity to make the
 most of everyone’s contributions.


 Integrity
 Having the courage and commitment
 to do the right thing
 We do the right thing, even when this is
 challenging. We take ownership of what
 we do and say. And we are honest and
 clear with each other, and with everyone
 we work with. This helps us to build trust.


 Excellence
 Being the best we can be
 for superior performance
 We challenge ourselves and others
 to create lasting value and achieve
 high performance. We adopt a
 pioneering mindset and aim
 to do better every day.



                                                                 An employee at our aluminium
                                                                 operations in British Columbia, Canada.




                                                         Annual report 2019 | riotinto.com           15
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 21 of 307

Strategic context




         The forces shaping the
         world influence our
         thinking about our strategy;
         the actions we take in
         response will determine
         the strength and resilience
         of our business.
         Our strategy is formulated through the lens of plausible
         scenarios. We expect to face greater complexity as we
         move into a new decade, which we believe will be
         characterised by the interplay between three global
         forces: geopolitics, society and technology.




16       Annual report 2019 | riotinto.com
          Case
Strategic context     1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 22 of 307




                                                                                                                                                                           Strategic report
Technology                                               Society                                                Geopolitics
The transition to the fourth stage of                    Sustainability, including climate change, is           Since the middle of the 20th century, geopolitics
industrialisation, in which technology becomes           becoming an ever more pressing challenge facing        has been defined by globalisation – a dominant
interwoven into increasing aspects of everyday life,     society. Many would argue that the pursuit of          force that culminated with the development of
continues. This era will be defined by a step change     sustainable goals can be constrained by a lack of      China, which has been unprecedented in terms of
in digital connectivity and ‘intelligent’ systems that   accompanying social progress, including efforts to     scale and speed. However, while the development
can gather and analyse data and communicate with         address social and economic inequality. Business       gap between countries has narrowed significantly
other systems, supported by advanced analytics           has an important role to play in addressing each of    over the past decade, it is also true that
and artificial intelligence. There is no doubt the       these challenges – but the private sector cannot       globalisation has not benefitted people equally within
transition has already been deeply transformative        address the unprecedented challenge of climate         countries. This is, in turn, fragmenting the social and
in some sectors, resulting in a mix of disruption and    change alone. It needs to work within strong and       political landscape around the world and arguably
new opportunity. Whether and how quickly this will       predictable policy frameworks and alongside            leading to the rise of nationalism and the distrust of a
translate to a broader boost in global economic          robust local and global institutions promoting         political and business establishment that is perceived
productivity and growth remains uncertain.               inclusive and sustainable growth.                      by some to be biased towards a global elite.

Similarly, while the mining industry has arguably        This is certainly the case for our industry. While     This change in the geopolitical cycle is further
been at the forefront of automating mobile               a safe, sustainable approach to mining is critical,    accentuated by a marked shift in the relationship
equipment over the past decade, the scope of             it must also include a strong focus on local           between the US and China. Arguably, the world’s
digital transformation in the sector has been fairly     communities, including jobs and employment,            most important relationship stands at a significant
limited. Nevertheless, technology and digital will       and the effective management of shared resources,      juncture as China’s economy reaches maturity and
need to play a key role in the industry’s renewed        such as air and water, land and waste, through the     continues to progress along the New Era roadmap
productivity effort, which remains essential after       mining life cycle. The mining industry must also be    articulated by President Xi Jinping. The interplay
a long period of productivity declines during the        part of the solution in the global effort to address   between geopolitics and technology will be
China boom. This effort will require companies           climate change. This will require the industry,        particularly important as the US and China vie
like ours to further develop and strengthen              including our business, to work together across the    for leadership in the transition to the fourth
partnerships – with original equipment                   full value chain to develop materials with a reduced   industrial revolution. This could potentially lead
manufacturers, research institutions and                 environmental footprint and support the transition     to divergent technology standards and ecosystems
technology providers – to drive and further              to a lower-carbon economy.                             with implications for the structure of global
integrate technological innovation in mining.                                                                   supply chains.
                                                         Ultimately, addressing societal challenges requires
Furthermore, the interplay between technology and        broad and deep collaboration, domestically and         The mining industry, which is heavily dependent
society brings uncertainties related to the future of    globally, and the mobilisation of a complex web of     on free trade and growth, will need to be resilient in
work, as well as the geopolitical and social tensions    stakeholders around shared interests. Today, the       this new phase of geopolitics. We have already seen
that emerge from a greater concentration of wealth       international institutions that helped preserve        a shift in the industry’s competitive landscape, with
and data in large technology companies. On the           global stability for much of the 20th century are      more acquisitions and minerals development being
other hand, innovation and a continued drop in the       themselves under pressure, reflecting tensions         made by Chinese companies as part of the Chinese
cost of low-carbon technologies may lower barriers       between segments of society and the established        government’s global development strategy known
to a faster transition to a more sustainable,            geopolitical order.                                    as the Belt and Road Initiative. Ensuring a secure
lower-carbon world.                                                                                             supply of critical minerals is also becoming a
                                                                                                                growing concern for many countries. This points to
                                                                                                                a potential future in which the market is defined by
                                                                                                                evolving relationships between host countries of
                                                                                                                mineral resources and countries, such as China,
                                                                                                                whose economies generate large demand.
                                                                             Society
                                                                   A world where climate
                                                                change and the environment,
                                                                 as well as inclusive growth
                                                                     and sustainability,
                                                                         are critical.




                                                       Technology                               Geopolitics
                                           A world where automation,                    A world of growing political
                                          data and artificial intelligence                 fragmentation and
                                          drive improved performance.                          nationalism.




                                                                                                                      Annual report 2019 | riotinto.com              17
             Case
Strategic report     1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 23 of 307

Our stakeholders




         As a mining and metals company,
         we recognise the impact our
         business can have on our many
         stakeholders and the wider
         responsibilities this brings.
         We work hard to understand our stakeholders’ needs and
         expectations. We want our success to allow us to invest to
         meet our obligations to our employees, our customers,
         suppliers, local communities and host governments, as
         well as to generate superior returns for our shareholders.

         There is more detailed information on our stakeholder
         engagement in the Sustainability section on pages 60 to 70
         of this Annual report, and we set out how the Board takes
         account of stakeholder interests (our ‘section 172(1) Statement’)
         in the Governance section on pages 92 to 93.




         Students in the Pilbara region of
         Western Australia, home to our
         iron ore business.




18       Annual report 2019 | riotinto.com
         Case
Our stakeholders     1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 24 of 307




                                                                                                                                                                          Strategic report
Employees                                                                          Communities and governments

Our 46,000 employees in 36 countries are our most important asset. They            Trust and partnership with the communities and governments that host our
want to work in an environment where they are safe and respected, and have         operations is vital.
the opportunity to learn, reach their potential and develop successful careers
in a company they can be proud of.                                                 Each of these groups has a strong interest not only in the employment
                                                                                   opportunities our business creates, both directly and indirectly, but also the
We know that engaged employees make a productive and innovative business,          wider societal benefits that accrue – be it taxes and royalties or the millions
and we have a wide range of activities aimed at understanding their views. In      we invest in our communities every year. Understandably, these groups are
addition to the day-to-day engagement within teams, we hold numerous town          also concerned with the potential environmental and cultural impacts our
halls with our Chief Executive and other senior leaders, and have regular          operations may have.
conversations via our Yammer social platform.
                                                                                   We regularly engage with our communities and host governments on a wide
By listening in this way, we continue to refine how and what we offer to meet      range of topics, including employment opportunities, taxes and royalties,
the varying needs of our workforce. We do this by, for example, further            environmental protection and local procurement. In our Pilbara iron ore
investing in leadership development, as we know leaders are key to engaging        business, for example, we conduct an annual survey – called Local Voices –
and developing employees; by reviewing how we recognise individuals for their      that provides real-time insights to inform decision-making.
contribution and excellence; and by setting clear expectations for how we treat
each other to bring our organisational values to life and give people a voice.     We actively engage in dialogue around global social issues and the
                                                                                   environment, including climate change. For example, this year we announced
We conduct a six-monthly employee engagement survey to help measure                a partnership in China to explore ways to improve environmental performance
our progress and to further understand how people feel about the company           across the entire steel value chain, in which our iron ore business plays an
and its direction.                                                                 important part.




Customers and suppliers                                                            Investors

Our business works with long-term horizons – our investments must often            Our investors include global investment funds, pension funds and corporate
deliver returns for decades, not years – and both our customers and suppliers      bondholders, as well as tens of thousands of individuals, all of whom have
have an interest in developing partnerships that allow them to consistently        trusted us with their capital and wish to earn a financial return.
share the benefits of our work together. This in turn requires trust and
transparency: they want to know that we will do what we say we will do.            They are interested in understanding how we run our business: our strategy,
                                                                                   our focus on operational excellence and sustainability, the views of our
We work closely with customers and suppliers, and in doing so, bring their         leadership, including on capital allocation – and the performance that results
voice, and the needs of a dynamic market, into our operational, investment and     from the confluence of these. We are often also asked about the purpose,
production decisions. For example, by extending our supply chain into Chinese      values and culture of the Group, as well as the threats and opportunities that
ports, we have enabled access to new customers, created value through              affect delivery of our strategy.
product screening and blending, and increased the optionality in our supply
chain. In addition, by working closely with our suppliers we have captured         We aim to deliver superior returns to our investors throughout the commodity
supply chain innovation to deliver improved operational performance. We have       cycle, and we have a comprehensive communication and engagement
also continued to enhance how we engage with our markets, customers and            programme in addition to our annual general meetings (AGMs) in the UK and
suppliers, in part by using technology, data and analytics. We are continuing      Australia. In 2018, for example, in addition to our usual programme of meetings
to pilot the latest technologies, including blockchain and paperless solutions,    and engagement, we held two investor seminars focused on sustainability; and
to evolve the way we conduct our business and make our transactions more           in late 2019, we held a seminar to update investors on our progress against
efficient, safe and cost-effective.                                                our strategy.

Our suppliers are vital to our business success and we are continuing to work to
improve our partnerships with them. We consider a supply chain of strong local
suppliers to be good for our business, local communities and the economy. We
are continuing to develop local procurement strategies designed to increase
opportunities for businesses to be a part of the Rio Tinto supply chain.




                                                                                                                      Annual report 2019 | riotinto.com              19
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 25 of 307

Our strategy


                                                                                           Portfolio
         Our strategy is to create superior                                                Our portfolio of low-cost, long-life
         value for shareholders by meeting                                                 assets delivers attractive returns
                                                                                           through the cycle. After a significant
         customers’ needs, maximising cash                                                 portfolio reshaping, we are invested
         from our world-class assets and                                                   in commodities with strong,
         allocating capital with discipline.                                               long-term fundamentals and
                                                                                           material growth opportunities.
         Our strategy comprises four key areas:

         Portfolio
         Low-cost, long-life assets that deliver attractive returns

         People
         Building capability to drive performance

         Performance                                                                       Investing in our business
         Safety, operational and commercial excellence                                     To sustain the strength and resilience of our
         drive superior margins and returns                                                business, in 2019 we continued to invest in
                                                                                           high-return projects. For example, in December,
         Partners                                                                          we announced a $1.5 billion investment at our
         Working with others for future success                                            Kennecott copper mine in Utah, in the US, which
                                                                                           will serve to extend operations to 2032. In
                                                                                           November, we announced a $749 million
                                                                                           investment in our Greater Tom Price operations,
                                                                                           in the Pilbara region of Western Australia, to help
                                                                                           sustain the production capacity of our iron ore
                                                                                           business. In April, we announced we would sustain
                                                                                           current capacity and extend the life of our Richards
                                                                                           Bay Minerals (RBM) operation, in South Africa,
                                                                                           through the investment of $463 million in the Zulti
                                                                                           South project. Construction is currently on hold
                                                                                           after a number of security incidents – we will assess
                                                                                           a restart after normalisation of operations at RBM.

                                                                                           Also in April, we committed $302 million of
                                                                                           additional expenditure to advance the Resolution
                                                                                           Copper project in Arizona, in the US, to fund
                                                                                           additional drilling, ore body studies, infrastructure
                                                                                           improvements and permitting activities as the
                                                                                           project moves to the final stage of permitting.
                                                                                           And in March, we completed the commissioning
                                                                                           of our $1.9 billion Amrun bauxite mine on the Cape
                                                                                           York Peninsula in Queensland, Australia. The mine
                                                                                           and associated processing and port facilities will
                                                                                           replace production from our depleting East Weipa
                                                                                           mine and increase annual bauxite export capacity
                                                                                           by around 10 million tonnes.



                                                                                           $5.5bn
                                                                                           invested to grow and sustain the strength
                                                                                           of our business




                                                      Employees at Oyu Tolgoi, where 93%
                                                      of our employees are Mongolian.




20       Annual report 2019 | riotinto.com
          Case
Our strategy          1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 26 of 307




                                                                                                                                                                     Strategic report
People                                                  Performance                                           Partners
Attracting, developing and retaining                    Safety is our number one priority. We look            Partnerships and collaboration are
the best people is crucial to our success.              to generate value from mine to market                 essential to the long-term success of
We continue to strengthen our technical                 and also to prioritise value over volume              our business. We work closely with
and commercial capabilities through our                 in our investment decisions. We work                  technology partners, local suppliers,
Centres of Excellence, and are committed                to maximise value in other ways – for                 governments, community groups,
to building an inclusive and diverse                    example, by developing new markets for                industry leaders and NGOs at all stages
workforce across our global business.                   our materials, including as part of the               of the mining lifecycle, from exploration
                                                        transition to a low-carbon economy.                   to rehabilitation and closure. We believe
                                                        We focus on operational excellence to                 this gives us a competitive edge and
                                                        improve efficiency.                                   also allows us to work more thoughtfully
                                                                                                              and responsibly, and to deliver real
                                                                                                              benefits to all our stakeholders.


Recognising and promoting                               Progressing safety                                    Partnering to address
technical expertise                                     We ended 2019 with strong performance in safety,      climate change
We launched an initiative – RioExcel – to recognise     improving our process safety and recording our        We have long recognised the reality of climate
the important role our technical experts play in        first fatality-free year since we began operations,   change and its potential to affect our business,
delivering our strategy, including safety, growth       almost 147 years ago. While we recognise the          our communities and our world. However, we also
and operational excellence. The programme               efforts, Group-wide, that led to this performance,    recognise that no business can make a meaningful
supports the career progression and development         we know we cannot be complacent. And we again         contribution on its own. To that end, this year we
of technical experts – in fields ranging from geology   pledge to do everything we can to continually         continued to form partnerships to help address
to process engineering to asset management and          improve, and send everyone home safe and healthy.     the climate change challenge.
data and optimisation – who wish to remain in
technical roles, rather than become operational or      In 2019, we introduced our safety maturity            In September, we signed a memorandum of
line leaders. It provides those recognised as experts   model (SMM) to expand on our successful critical      understanding (MOU) with China Baowu Steel
with a platform for further career and development      risk management (CRM) programme. SMM                  Group and Tsinghua University to develop and
opportunities and exposure across the Group.            incorporates a holistic approach to risk, work        implement new methods to reduce carbon
                                                        planning and execution, as well as learning,          emissions and improve environmental
In 2019, 50 people across our technical disciplines     improvement and leadership engagement,                performance across the steel value chain.
were recognised as experts – individuals whose          including the continued focus on CRM and learning     The MOU will enable the formation of a joint
unique contributions help our company challenge         from potentially fatal incidents (PFIs). Our          working group tasked with identifying a pathway to
the status quo, introduce innovative solutions for      operations completed an initial self-assessment       reducing carbon emissions across the entire steel
safely managing our technical risks, and deliver        to familiarise themselves with the model. This was    value chain, which accounts for 7-9% of the world’s
productivity gains.                                     then followed by a baseline assessment and an         carbon emissions.
                                                        end-of-year assessment led by Group HSE, and
RioExcel delivers a deeper pool of technical            supported by an independent operational leader.       In November, we partnered with the Natural
expertise for our business – a source of competitive    We were pleased that they demonstrated a strong       Sciences and Engineering Research Council of
advantage, a more engaged and collaborative             improvement over their baseline assessments,          Canada (NSERC) to fund a new Industrial Research
technical workforce and safer, more productive          particularly in leadership and engagement. Across     Chair in Climate Change and Water Security at
and future-ready operations.                            the Group, using a nine-point scale, we saw           the University of Northern British Columbia.
                                                        improvement to an average maturity of 4.5             The C$1.5 million from NSERC and Rio Tinto
                                                        (classified as evolving) from a baseline of 3.4       support research by Dr. Stephen Déry to quantify

50+                                                     (classified as basic).                                the roles of climate variability, climate change and
                                                                                                              water management in the Nechako River basin’s
                                                                                                              water supply. Our Kitimat aluminium smelter is

                                                        AIFR 0.42
men and women recognised via RioExcel
                                                                                                              located in British Columbia, with clean hydropower
                                                                                                              supplied by the Nechako reservoir.
                                                        down from 0.44 in 2018, marking a strong
                                                        performance in safety

                                                                                                              C$1.5m
                                                                                                              in research funding from NSERC and Rio Tinto




                                                                                                                    Annual report 2019 | riotinto.com           21
             Case
Strategic report        1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 27 of 307

Key performance indicators


The Board uses a range of financial
and non-financial metrics, reported                            Key performance         All injury frequency rate (AIFR)
                                                               indicator definition    The number of injuries per 200,000 hours worked by employees
periodically, to measure Group                                                         and contractors at operations that we manage. AIFR includes
                                                                                       medical treatment cases, restricted workday and lost-day injuries.
performance against the four key
areas of our strategy (portfolio,
people, performance and partners).
This year we reviewed our key performance indicators (KPIs)
and made the following changes:
– We have added return on capital employed (ROCE).
   This measures how efficiently we generate profits
                                                               Strategic pillar        People Performance Partners
   from our assets, reflecting our strategy of investing
   in a portfolio of low-cost, long-life assets that deliver
                                                               Relevance to strategy   Safety is our number one priority, one of our core values and
   attractive returns throughout the cycle.
                                                               & executive             an essential component of everything we do. Our goals are to
– We have added free cash flow, which measures net cash
                                                               remuneration            maintain zero fatalities, prevent catastrophic events and reduce
   returned by the business after investment in sustaining
                                                                                       injuries. We continually reinforce our safety culture, in part by
   and growth capital expenditure.
                                                                                       improving leadership and simplifying tools and systems.
– We have removed capital expenditure as a standalone key
   performance indicator as this is a component of the new
                                                                                       Link to executive remuneration
   free cash flow metric.
                                                                                       Included in the short-term incentive plan (see page 113).
Non-financial metrics for measuring the people strategic
pillar have been developed, including the development in
                                                               Associated risks        – HSE
2019 of a culture and values scorecard. In 2020, we will
                                                                                       – Operational and people
consider which of these internal metrics will be used as
published KPIs in future annual reports.


                                                               Five-year trend         All injury frequency rate (AIFR)
                                                                                       per 200,000 hours worked

                                                                                       2015                                                       0.44
                                                                                       2016                                                       0.44
                                                                                       2017                                                       0.42
                                                                                       2018                                                       0.44
                                                                                       2019                                                       0.42




                                                               Performance             We experienced no fatalities in 2019 and overall delivered strong
                                                               in 2019                 safety performance. We reduced our AIFR slightly to 0.42 (from
                                                                                       0.44 in 2018) and continued to improve our catastrophic event
                                                                                       prevention through a step-change in managing process safety
                                                                                       and more assurance over major hazard risks. Over the past five
                                                                                       years, our AIFR performance has been strong.


                                                               Forward plan            We will:
                                                                                       – Continue to implement our critical-risk management programme
                                                                                          and safety maturity model
                                                                                       – Strengthen our safety leadership and coaching programmes
                                                                                       – Work more closely with contractors and joint-venture
                                                                                          partners to improve our safety record
                                                                                       – Continue to implement our major hazard standards, including
                                                                                          process safety, water and tailings, with strong assurance processes
                                                                                       – Simplify critical safety tools




22           Annual report 2019 | riotinto.com
         Caseindicators
Key performance 1:20-mc-00212-AJN                                Document 42-1 Filed 06/29/20 Page 28 of 307




                                                                                                                                                                                      Strategic report
Key performance         Total shareholder return (TSR)1                                                       Underlying earnings and underlying EBITDA
indicator definition    Combination of share price appreciation (using annual average                         Underlying earnings represent net earnings attributable to the
                        share price) and dividends paid and reinvested to show the total                      owners of Rio Tinto, adjusted to exclude items which do not
                        return to the shareholder over the preceding five years.                              reflect the underlying performance of the Group’s operations.
                                                                                                              These items are explained in note 2 of the financial statements.

                                                                                                              Underlying EBITDA represents profit before tax, net finance
                                                                                                              items, depreciation and amortisation. It excludes the EBITDA
                                                                                                              impact of the items mentioned above.


Strategic pillar        Portfolio Performance                                                                 Portfolio Performance

Relevance to strategy   Our strategy aims to maximise shareholder returns through the                         These financial KPIs measure how well we are managing costs,
& executive             commodity cycle, and TSR is a direct measure of that.                                 increasing productivity and generating the most revenue from
remuneration                                                                                                  each of our assets.
                        Link to executive remuneration
                        Reflected in long-term incentive plans, measured equally                              Link to executive remuneration
                        against the EMIX Global Mining Index and the MSCI World Index                         Underlying earnings is reflected in the short-term incentive plan;
                        (see page 113).                                                                       in the longer term, both measures influence TSR, which is the
                                                                                                              primary measure for long-term incentive plans (see page 113).


Associated risks        – Market                                                                              – Market
                        – Strategic                                                                           – Communities and other key stakeholders
                        – Communities and other key stakeholders                                              – Operational and people


Five-year trend         Total shareholder return (TSR)                                                        Underlying earnings and underlying EBITDA
                        measured over the preceding five years                                                $ millions
                        (using annual average share price)                                                      Underlying EBITDA   Underlying earnings

                                                                                                                                                                        4,540
                        2015                                                                     (18.2%)      2015                                                      12,621
                                                                                                                                                                        5,100
                        2016                                                                     (40.7%)      2016                                                      13,510
                                                                                                                                                                        8,627
                        2017                                                                       5.8%       2017                                                      18,580
                                                                                                                                                                        8,808
                        2018                                                                      33.4%       2018                                                      18,136
                                                                                                                                                                        10,373
                        2019                                                                    49.6%         2019                                                      21,197




Performance             The share prices of Rio Tinto plc and Rio Tinto Limited reached                       Underlying earnings of $10.4 billion were $1.6 billion higher than
in 2019                 new highs in 2019. TSR performance over the five-year period                          in 2018. Underlying EBITDA of $21.2 billion was $3.1 billion higher
                        was driven principally by movements in commodity prices and                           than 2018. The 17% increase in underlying EBITDA resulted from
                        changes in the global macro environment. Rio Tinto significantly                      higher iron ore prices, partly offset by lower prices for aluminium
                        outperformed the EMIX Global Mining Index over the five-year                          and copper, higher costs and the absence of contributions from
                        period, and slightly outperformed the MSCI World Index.                               assets divested in 2018.


Forward plan            We will continue to focus on generating the free cash flow from our                   We will continue to drive superior margins and returns through
                        operations that allows us to return cash to shareholders (short-term                  a focus on operational and commercial excellence and our value
                        returns) while investing in the business (long-term returns).                         over volume approach.




                        1   The TSR calculation for each period is based on the change in the calendar year
                            average share prices for Rio Tinto plc and Rio Tinto Limited over the preceding
                            five years. This is consistent with the methodology used for calculating the
                            vesting outcomes for Performance Share Awards (PSA). The data presented
                            in this chart accounts for the dual corporate structure of Rio Tinto.




                                                                                                                                    Annual report 2019 | riotinto.com            23
             Case
Strategic report        1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 29 of 307

Key performance indicators
continued

Key performance            Return on capital employed (ROCE)                                   Net cash generated from operating activities
indicator definition       Underlying earnings before interest divided by average capital      Cash generated by our operations after tax and interest, including
                           employed (operating assets before net debt).                        dividends received from equity accounted units and dividends
                                                                                               paid to non-controlling interests in subsidiaries.


Strategic pillar           Portfolio Performance                                               Portfolio Performance

Relevance to strategy      Our portfolio of low-cost, long-life assets delivers attractive     This KPI measures our ability to convert underlying
& executive                returns throughout the cycle and has been reshaped significantly    earnings into cash.
remuneration               in recent years. ROCE measures how efficiently we generate
                           profits from investment in our portfolio of assets.                 Link to executive remuneration
                                                                                               Included in the short-term incentive plan; in the longer term, the
                           Link to executive remuneration                                      measure influences TSR which is included in long-term incentive
                           Underlying earnings, as a component of ROCE, is included in         plans (see page 113).
                           the short-term incentive plan. In the longer term, ROCE also
                           influences TSR, which is included in long-term incentive plans.




Associated risks           –   Market                                                          – Market
                           –   Strategic                                                       – Communities and other key stakeholders
                           –   Financial                                                       – Operational and people
                           –   Operational and people




Five-year trend            Return on capital employed (ROCE)                                   Net cash generated from operating activities
                           %                                                                   $ millions

                           2015                                                   9%           2015                                                    9,383
                           2016                                                   11%          2016                                                    8,465
                           2017                                                   18%          2017                                                    13,884
                           2018                                                   19%          2018                                                    11,821
                           2019                                                   24%          2019                                                    14,912



Performance                ROCE increased five percentage points to 24% in 2019, reflecting    Net cash generated from operating activities of $14.9 billion
in 2019                    the increase in underlying earnings driven by higher iron ore       was 26% higher than 2018. This was primarily due to higher iron
                           prices combined with the restructuring of our portfolio through     ore prices and favourable working capital movements, partly
                           divestments and investment in growth.                               offset by higher taxes paid in 2019 relating to the 2018 coking
                                                                                               coal disposals.



Forward plan               We will continue to focus on maximising returns from our assets     We will focus on effectively converting earnings into cash,
                           over the short, medium and long term. We will also maintain our     underpinned by operational and commercial excellence,
                           disciplined and rigorous approach and invest capital only in        including our careful management of working capital.
                           projects that we believe will deliver returns that are well above
                           our cost of capital.




24           Annual report 2019 | riotinto.com
         Caseindicators
Key performance 1:20-mc-00212-AJN                        Document 42-1 Filed 06/29/20 Page 30 of 307




                                                                                                                                                                      Strategic report
Key performance         Free cash flow                                                       Net debt
indicator definition    Net cash generated from operating activities minus purchases of      Net borrowings after adjusting for cash and cash equivalents,
                        property, plant and equipment and payments of lease principal,       other liquid investments and derivatives related to net debt
                        plus sales of property, plant and equipment.                         (see note 24 of the financial statements).


Strategic pillar        Portfolio Performance                                                Portfolio Performance

Relevance to strategy   This KPI measures the net cash returned by the business after        This measures how we are managing our balance sheet and
& executive             the expenditure of sustaining and growth capital. This cash          capital structure. A strong balance sheet is essential for giving us
remuneration            can be used for shareholder returns, reducing debt and               flexibility to take advantage of opportunities as they arise, and for
                        other investment.                                                    returning cash to shareholders.

                        Link to executive remuneration                                       Link to executive remuneration
                        Included in the short-term incentive plan; in the longer term, the   Net debt is, in part, an outcome of free cash flow, which itself is
                        measure influences TSR which is included in long-term incentive      reflected in the short-term incentive plan. In the longer term, net
                        plans (see page 113).                                                debt influences TSR which is reflected in long-term incentive
                                                                                             plans (see page 113).


Associated risks        –   Market                                                           –   Market
                        –   Strategic                                                        –   Strategic
                        –   Financial                                                        –   Financial
                        –   Communities and other key stakeholders                           –   Communities and other key stakeholders
                        –   Operational and people                                           –   Operational and people


Five-year trend         Free cash flow                                                       Net cash/(net debt)
                        $ millions                                                           $ millions

                        2015                                                    4,795        2015                                                      (13,783)
                        2016                                                    5,807        2016                                                      (9,587)
                        2017                                                    9,540        2017                                                      (3,845)
                        2018                                                    6,977        2018                                                      255
                        2019                                                    9,158        2019                                                      (3,651)



Performance             Free cash flow increased by $2.2 billion to $9.2 billion in 2019,    Net debt increased by $3.9 billion from net cash of $255 million
in 2019                 primarily due to the increase in net cash generated from             to net debt of $3.7 billion. This reflects $11.9 billion of cash
                        operating activities. This was partially offset by lower proceeds    returns to shareholders in 2019 through dividends and share
                        from sales of property, plant and equipment. Capital expenditure     buy-backs and a $1.2 billion non-cash increase from the
                        was in line with 2018.                                               implementation of IFRS 16 “Leases”, partly offset by free cash
                                                                                             flow of $9.2 billion.


Forward plan            We aim to continue our focus on free cash flow generation            We believe that a strong balance sheet is a major competitive
                        through the cycle. We expect capital expenditure to be               advantage and essential in a cyclical business. We will therefore
                        approximately $7 billion in 2020 and $6.5 billion in both            continue to manage net debt carefully.
                        2021 and 2022.




                                                                                                                  Annual report 2019 | riotinto.com              25
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 31 of 307

Key performance indicators
continued

Key performance             Total greenhouse gas (GHG) emissions
                                                                                                Climate change is a
indicator definition        intensity                                                           global challenge and will
                            Total GHG emissions from managed operations, expressed in
                            metric tonnes of carbon dioxide equivalent (tCO2e), per unit of     require action across nations,
                            commodity production relative to the 2008 base year. Emissions
                            include direct emissions, plus emissions from imports of            across industries, and by
                            electricity and steam, minus electricity and steam exports.
                                                                                                society at large. We want
Strategic pillar            Performance Partners                                                to play our part.
Relevance to strategy       Climate risks and opportunities have formed part of our strategic
& executive                 thinking and investment decisions for over two decades. We now
remuneration                have a portfolio that is well positioned for the transition to a
                            low-carbon economy.

                            Link to executive remuneration
                            Our Chief Executive’s performance objectives are reflected in his
                            short-term incentive plan (STIP), which includes delivery of the
                            Group’s strategy on climate change consistent with the new 2030
                            targets. These are cascaded down into the annual objectives of
                            relevant members of the Executive Committee and other
                            members of senior management.


Associated risks            –   Market
                            –   Strategic
                            –   Climate change
                            –   Communities and other key stakeholder
                            –   Operational and people


Five-year trend             Emissions intensity of our managed operations
                            (intensity, 2008 = 100)

                            2015                                                   79.7
                            2016                                                   74.4
                            2017                                                   72.9
                            2018                                                   71.61
                            2019                                                   70.6


Performance                 In 2019, the emissions intensity of our managed operations fell
in 2019                     to 70.6 (2008 = 100) and the percentage of our electricity
                            consumption from renewable sources rose from 71% to 76%.
                            We shut our coal power plant and purchased renewable energy
                            certificates at our Kennecott copper operations. This reduces the
                            operation’s annual carbon footprint by as much as 65%, or the
                            equivalent of more than a million tonnes of carbon dioxide.


Forward plan                Our ambition is to reach net zero emissions by 2050 across our
                            operations. Our 2030 targets are to reduce our emissions
                            intensity by 30% and our absolute emissions by 15%, compared
                            with our 2018 equity baseline.

                            We plan to spend approximately $1 billion over five years on
                            emissions reduction projects, research and development, and
                            activities to enhance the climate resilience of our business.
1    Number adjusted from previous years to ensure comparability over time.




26            Annual report 2019 | riotinto.com
        Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 32 of 307

Chief Financial Officer’s statement


                                                Our high-quality portfolio of




                                                                                                                                     Strategic report
                                                long-life, competitive assets has
                                                consistently generated superior
                                                returns and cash flow.
                                                Strong financial results, supported by price
                                                We increased our revenues by 7% to $43.2 billion ($45.4 billion including
                                                equity accounted units), primarily due to higher iron ore prices. This more
                                                than compensated for lower copper and aluminium prices and the absence
                                                of revenues from our divestments in 2018, primarily the coking coal assets.

                                                Our underlying EBITDA of $21.2 billion increased by 17% compared with
                                                2018, and the underlying EBITDA margin was 47%. Higher prices and weaker
                                                local currencies, compared with the US dollar, were the principal drivers of
                                                the increase, adding around $4.9 billion in aggregate to EBITDA. Our iron ore
                                                shipments were 3% lower in 2019 following weather disruptions and operational
                                                challenges in the first half of the year. However, we were able to offset
                                                this impact following a strong second half for Iron Ore, higher bauxite volumes,
                                                improved aluminium product mix and an increase in by-products from our
                                                copper mines, mainly gold and molybdenum.

                                                We saw a $0.5 billion increase in cash operating costs, which we present on
 Underlying EBITDA                              a unit cost basis. This was primarily comprised of higher Iron Ore unit costs
                                                driven by first half challenges in the Pilbara, partly offset by reduced operating

 $21.2bn
 17% increase
                                                costs in aluminium from lower input prices and productivity improvements.

                                                The movement from 2018 to 2019 underlying EBITDA also reflects the absence
                                                of approximately $1.2 billion of contributions from assets divested in 2018,
                                                primarily the coking coal business in Australia and the Grasberg copper mine
 Net cash generated from operating activities   in Indonesia.


 $14.9bn
 26% increase
                                                Making disciplined investments for the future
                                                Our capital allocation framework is well defined. We will continue to invest in
                                                safely managing our assets and improving their performance. This means that
                                                sustaining capital expenditure is always a priority, reflected in our decision at
                                                the half year to lift our sustaining investment to approximately $2.5 billion per
 Net debt
                                                year going forward.


 $3.7bn
 At 2019 year-end
                                                Our investment decisions are carried out with considerable rigour and
                                                diligence. I believe this provides the best assurance for our shareholders
                                                that we will only invest in opportunities that create value.

                                                In 2019, our capital expenditure was $5.5 billion, reflecting our commitment
                                                to invest through the cycle. This comprised $2.6 billion of development capital,
                                                of which $1.2 billion was replacement capital, and $2.9 billion of sustaining
                                                capital. Our most significant growth project remains the Oyu Tolgoi copper-
                                                gold underground project in Mongolia, where we invested $1.3 billion in 2019
                                                on a 100% basis, as we fully consolidate Oyu Tolgoi. And we are ramping up
                                                our investments over the coming years with the replacement of iron ore
                                                production in the Pilbara, where we have commenced construction of the
                                                Koodaideri and Robe River sustaining mines.




                                                                                   Annual report 2019 | riotinto.com            27
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 33 of 307

Chief Financial Officer’s statement continued


                                             A strong balance sheet creates resilience and optionality
                                             We ended 2019 with net debt of $3.7 billion, an increase of $3.9 billion since 2018. This is due to the
                                             $4.8 billion of shareholder returns we paid in 2019 from divestment proceeds received in 2018, as well
                                             as the adoption of IFRS16 “Leases” on 1 January 2019, which increased net debt by $1.2 billion.

                                             Our world-class assets, combined with a strong balance sheet, support our ability to provide superior cash
                                             returns to our shareholders. They also enable us to manage the business through the cycle – allowing us
                                             to act counter-cyclically and providing us with optionality. Our strong balance sheet is particularly valuable
                                             in the current volatile environment, which has been compounded by the Covid-19 virus. We are evaluating
                                             the current situation, and all our operations are looking at opportunities to adjust to any changes in
                                             market conditions.

                                             Our pay-out ratio continues to exceed the returns policy
                                             We implemented our returns policy in 2016, committing to total cash returns to shareholders, through the
                                             cycle, of 40 - 60% of underlying earnings, on average. Since its implementation, we have consistently paid
                                             out well above this range each year.

                                             2019 was no exception – we are returning 70% of underlying earnings to shareholders. This includes the
                                             final ordinary dividend of 231 US cents per share which brings total dividends for the year to 443 US cents,
                                             or $7.2 billion.

                                             As we look to the future, I am confident our high-quality portfolio will continue to generate superior returns
                                             over the short, medium and long term.




                                             Jakob Stausholm
                                                   S
                                             Chief Financial Officer
                                             26 February 2020




Our world-class assets, combined with
a very strong balance sheet, support
our ability to provide superior cash
returns to our shareholders. It also
enables us to manage the business
through cycles – allowing us to act
counter-cyclically and providing us
with optionality.




28       Annual report 2019 | riotinto.com
           Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 34 of 307

Financial review


Non-GAAP measures                                 At year end                                                                               2019             2018          Change




                                                                                                                                                                                      Strategic report
In addition to IFRS measures, management          Net cash generated from operating activities (US$ millions)                           14,912            11,821              26%
uses non-GAAP measures internally to assess       Capital expenditure1 (US$ millions)                                                     5,488             5,430              1%
performance. Full reconciliations are provided    Free cash flow2 (US$ millions) •                                                        9,158            6,977              31%
in the notes to the financial statements. These   Underlying EBITDA 3 (US$ millions) •                                                   21,197           18,136              17%
measures are highlighted with the symbol: •
                                                  Underlying earnings3 (US$ millions) •                                                 10,373             8,808              18%
                                                  Net earnings (US$ millions)                                                             8,010           13,638            (41)%
                                                  Underlying earnings3 per share (US cents) •                                             636.3             512.3             24%
                                                  Ordinary dividend per share (US cents)                                                  382.0             307.0             24%
                                                  Total dividend per share (US cents)                                                     443.0            550.0            (19)%
                                                  Net (debt)/cash4 (US$ millions) •                                                      (3,651)              255
                                                  Return on capital employed (ROCE)6 •                                                     24%               19%

                                                  Our financial results are prepared in accordance with International Financial Reporting Standards (IFRS). Footnotes are set out
                                                  on page 31.


                                                  – Strong safety performance in 2019, with no fatalities and a slightly improved all injury frequency rate,
                                                    coming from a strong base. Continued improvement in prevention of catastrophic events through a
                                                    step-change in process safety management.
                                                  – $14.9 billion operating cash flow was 26% higher than 2018 and $9.2 billion free cash flow2 was 31%
                                                    higher than 2018. Both are presented after $0.9 billion tax paid in 2019 relating to the 2018 coking
                                                    coal disposals.
                                                  – $5.5 billion capital expenditure1 was consistent with 2018. In late 2019, we announced the approval of
                                                    two further investments, at Greater Tom Price (iron ore, $0.8 billion) and Kennecott (copper, $1.5 billion).
                                                  – $21.2 billion underlying EBITDA3 was 17% above 2018, primarily driven by higher iron ore prices, with
                                                    an underlying EBITDA margin7 of 47%.
                                                  – $10.4 billion underlying earnings were 18% above 2018. Taking exclusions into account, net earnings of
                                                    $8.0 billion were 41% lower than 2018, mainly reflecting $1.7 billion8 of impairments in 2019, primarily
                                                    the Oyu Tolgoi underground project, consistent with our 2019 interim results, and the Yarwun alumina
                                                    refinery. This compared with $4.0 billion of gains on disposals in 2018.
                                                  – Strong balance sheet with net debt4 of $3.7 billion, a rise of $3.9 billion, mainly reflected $11.9 billion of
                                                    cash returns to shareholders in 2019 through dividends and share buy-backs, and a $1.2 billion non-cash
                                                    increase from the implementation of IFRS 16 “Leases”, partly offset by free cash flow of $9.2 billion.
                                                  – $7.2 billion full-year dividend, equivalent to 443 US cents per share and 70% of underlying earnings,
                                                    includes $3.7 billion record final ordinary dividend (231 US cents per share).

                                                  Stronger revenues and underlying EBITDA
                                                  – $43.2 billion consolidated sales revenue ($45.4 billion including our share of equity accounted units)
                                                     was 7% higher than 2018, primarily driven by higher iron ore prices. This was partially offset by lower
                                                     copper and aluminium prices and the absence of revenues from assets divested in 2018.
                                                  – $21.2 billion underlying EBITDA3 was 17% higher than 2018, reflecting the higher iron ore price and the
                                                     recovery from the operational challenges earlier in the year. This more than compensated for higher
                                                     unit costs and the absence of underlying EBITDA from assets divested in 2018.
                                                  – 30% effective tax rate on underlying earnings3 – one percentage point higher than in 2018, primarily
                                                     reflecting increased profits in Australia.
                                                  – $8.0 billion net earnings – 41% lower than 2018, mainly reflecting the impairments of Oyu Tolgoi and
                                                     Yarwun alumina refinery in 2019, which compared with gains on disposals in 2018. See table on page 34.

                                                  $7.2 billion of dividends declared for 2019

                                                                                                                                                             US$          US cents
                                                                                                                                                           billion        per share
                                                  Ordinary dividend
                                                  Interim ordinary dividend paid in September 2019                                                            2.5             151
                                                  Final ordinary dividend to be paid in April 2020                                                            3.7             231
                                                  Full-year ordinary dividend                                                                                 6.2            382
                                                  Additional returns
                                                  Special dividend paid in September 2019                                                                     1.0               61
                                                  Combined total is 70% of 2019 underlying earnings                                                           7.2            443




                                                                                                                             Annual report 2019 | riotinto.com                  29
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 35 of 307

Financial review continued


                                             Strong cash flow from operations drives free cash flow

                                                                                                                                                      2019             2018
                                                                                                                                                     US$m             US$m
                                             Net cash generated from operating activities                                                          14,912            11,821
                                             Capital expenditure1                                                                                  (5,488)           (5,430)
                                             Sales of property, plant and equipment                                                                     49                586
                                             Lease principal payments                                                                                 (315)                 –
                                             Free cash flow2                                                                                         9,158            6,977
                                             Disposals*                                                                                                (80)           7,733
                                             Dividends paid to equity shareholders                                                                (10,334)           (5,356)
                                             Share buy-backs                                                                                       (1,552)           (5,386)
                                             Non-cash impact from implementation of IFRS 16 “Leases” from 1 January 2019                           (1,248)                  –
                                             Other                                                                                                     150                132
                                             (Increase)/decrease in net debt 4                                                                     (3,906)            4,100

                                             *   Net disposal proceeds include a cash outflow representing Rössing’s cash balance at the date of the sale. See page 34.
                                                 See page 31 for other footnotes.


                                             – $14.9 billion in cash generated from operating activities, after $0.9 billion tax paid relating to the 2018
                                               coking coal disposals. This was 26% higher than 2018 and was driven primarily by higher underlying
                                               EBITDA from higher iron ore prices and the ongoing management of working capital.
                                             – $5.5 billion capital expenditure1 comprised of $2.6 billion of development capital, of which $1.2 billion
                                               is replacement capital, and $2.9 billion of sustaining capital.
                                             – $10.3 billion of dividends paid in 2019 comprised of the 2018 final and special dividends paid in April
                                               2019 ($6.8 billion) and the 2019 interim and special dividends paid in September 2019 ($3.5 billion).
                                             – $1.6 billion paid for 28.4 million share repurchases under the Rio Tinto plc on-market share buy-backs
                                               announced in 2018, with the remaining $0.2 billion purchases to be completed no later than 28
                                               February 2020.
                                             – The implementation of IFRS 16 “Leases” on 1 January 2019 increased net debt by $1.2 billion
                                               (non-cash movement).
                                             – As a result of the above, and $0.2 billion of other movements, net debt4 increased by $3.9 billion since
                                               the end of 2018 to $3.7 billion.

                                             Continued investment in growth projects and development
                                             – Greenfield success with further encouraging drill results released in August 2019 at the Winu project
                                               in Western Australia. Extensive drilling and geophysical testing programme completed: geotechnical,
                                               hydrology, mining, processing and basic engineering studies are well advanced. Targeting first
                                               production in 2023, subject to regulatory approvals and consents.
                                             – $624 million spent on exploration and evaluation. This 28% rise was mostly driven by higher greenfield
                                               expenditure to underpin future growth projects, as well as increased activity at the Resolution copper
                                               project in Arizona, for which we committed $302 million ($166 million our 55% share) in future
                                               expenditure.
                                             – $2.6 billion Koodaideri replacement iron ore mine progressed, with key construction activities on
                                               schedule. Koodaideri will have a 43 Mt annual capacity underpinning production of our Pilbara Blend™,
                                               with first tonnes in late 2021.
                                             – $1.5 billion investment at Kennecott approved in late 2019. Phase 2 of the south wall pushback is
                                               expected to extend copper operations to 2032.
                                             – At the Oyu Tolgoi underground copper/gold mine in Mongolia, we completed the primary production
                                               shaft in October 2019, a key milestone. Work continued on the mine design and, overall, we remain
                                               within the cost and schedule ranges announced in July 2019. We continue to expect to complete the
                                               mine design in the first half of 2020 and the definitive estimate9 of cost and schedule in the second
                                               half of 2020.
                                             – $463 million investment in the Zulti South project at Richards Bay Minerals (RBM) in South Africa
                                               approved in 2019 to sustain current capacity and extend mine life. Construction is on hold after a
                                               number of security incidents – we will assess a restart after normalisation of operations at RBM.




30       Annual report 2019 | riotinto.com
          Case
Financial review   1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 36 of 307




                                   Total cash returns to shareholders declared




                                                                                                                                                                           Strategic report
                                                                                                                                              2019              2018
                                                                                                                                               US$               US$
                                                                                                                                             billion           billion

                                   Ordinary dividend
                                   Interim                                                                                                      2.5                  2.2
                                   Final                                                                                                        3.7                  2.9
                                   Full-year dividend                                                                                           6.2                  5.1
                                   Additional returns
                                   Share buy-back announced in August 2018, completed by 27 February 2019                                       n/a                  1.0
                                   Special dividend announced in August 2019, paid in September 2019                                            1.0              n/a
                                   Total cash returns from operations                                                                           7.2                  6.1
                                   Combined total as % of underlying earnings                                                                 70%               72%
                                   Supplementary returns of post-tax divestment proceeds in 2018
                                   Off-market buy-back in Rio Tinto Limited, completed in November 2018                                         n/a                  2.1
                                   On-market buy-back in Rio Tinto plc from 28 February 2019 to 28 February 2020                                n/a                  1.1
                                   Special dividend of 243 US cents per share paid in April 2019                                                n/a                  3.9
                                   Total supplementary returns                                                                                  n/a                  7.1
                                   Total cash returns to shareholders declared for each year                                                    7.2             13.2

                                   Total dividends paid in 2019 in respect of 2018 differ from the 2018 declaration of $13.5 billion due to the impact of exchange
                                   rates and the share buy-back.


                                   Total cash returns paid to shareholders

                                                                                                                                              2019              2018
                                                                                                                                               US$               US$
                                                                                                                                             billion           billion
                                   Previous year’s final ordinary dividend paid in April of each year                                           2.9                  3.2
                                   Special dividend announced in February 2019, paid in April 2019                                              3.9              n/a
                                   Interim ordinary dividend paid in September of each year                                                     2.5                  2.1
                                   Special dividend announced in August 2019, paid in September 2019                                            1.0              n/a
                                   Share buy-backs                                                                                              1.6                  5.4
                                   Total cash returns paid to shareholders                                                                     11.9             10.7

                                   1   Capital expenditure is presented gross, before taking into account any cash received from disposals of property, plant and
                                       equipment (PP&E) and excludes capital expenditure for equity accounted units.

                                       The following financial performance indicators – which are non-GAAP measures – are those management uses internally to
                                       assess performance. We therefore consider them relevant to readers of this document and present them here to give more
                                       clarity around the underlying business performance of our operations.

                                   2   Free cash flow is defined as net cash generated from operating activities less purchase of PP&E, plus sales of PP&E less
                                       lease principal payments, following the adoption of IFRS 16 “Leases” in 2019.
                                   3   Net and underlying earnings relate to profit attributable to the owners of Rio Tinto. Underlying EBITDA and earnings are
                                       defined on page 254. Underlying earnings is reconciled to net earnings on page 35.
                                   4   Net debt / cash is defined and reconciled to the balance sheet on page 188.
                                   5   Net gearing ratio is defined as net debt divided by the sum of net debt and total equity at the end of each period.
                                   6   Return on capital employed (ROCE) is defined as underlying earnings excluding net interest divided by average capital
                                       employed (operating assets before net debt).
                                   7   Underlying EBITDA margin is defined as the Group’s underlying EBITDA divided by Product Group total revenues per the
                                       financial information by business unit on page 252. Product Group total revenues is defined as consolidated sales revenue
                                       plus share of equity accounted unit sales and intra-subsidiary/equity accounted unit sales.
                                   8   See page 173 for a pre-tax analysis of impairment charge.
                                   9   Refer to the 16 July 2019 market release “Update on Oyu Tolgoi underground project”.




                                                                                                               Annual report 2019 | riotinto.com                      31
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 37 of 307

Financial review continued


                                             Underlying EBITDA and underlying earnings by product group

                                                                                                                       2019              2018                           Change
                                                                                                                      US$m              US$m           Change               %
                                             Underlying EBITDA
                                             Iron Ore                                                              16,098             11,378            4,720              41%
                                             Aluminium                                                               2,285             3,095              (810)          (26)%
                                             Copper & Diamonds                                                       2,073             2,776             (703)           (25)%
                                             Energy & Minerals                                                       1,762             2,140             (378)           (18)%
                                             Other operations                                                           (77)              (70)              (7)            10%
                                             Reportable segment total                                               22,141            19,319            2,822              15%
                                             Inter-segment transactions                                                   (9)               –               (9)               –
                                             Product group total                                                    22,132            19,319            2,813              15%
                                             Central pension costs, share-based payments
                                             and insurance                                                               59             (128)              187         (146)%
                                             Restructuring, project and one-off costs                                  (183)            (272)               89           (33)%
                                             Other central costs                                                      (496)             (552)               56           (10)%
                                             Exploration and evaluation                                               (315)             (231)              (84)            36%
                                             Total                                                                  21,197            18,136            3,061              17%
                                             Underlying earnings
                                             Iron Ore                                                                9,638             6,531             3,107             48%
                                             Aluminium                                                                  599            1,347             (748)           (56)%
                                             Copper & Diamonds                                                         554             1,054             (500)           (47)%
                                             Energy & Minerals                                                          611              995             (384)           (39)%
                                             Other operations                                                           (89)            (102)               13           (13)%
                                             Reportable segment total                                               11,313             9,825            1,488              15%
                                             Inter-segment transactions                                                   (3)               –               (3)               –
                                             Product group total                                                    11,310             9,825            1,485              15%
                                             Central pension costs, share-based payments
                                             and insurance                                                               60               (90)             150         (167)%
                                             Restructuring, project and one-off costs                                   (94)            (190)               96           (51)%
                                             Other central costs                                                      (550)              (410)            (140)            34%
                                             Exploration and evaluation                                               (231)              (193)             (38)            20%
                                             Net interest                                                              (122)            (134)               12            (9)%
                                             Total                                                                  10,373             8,808            1,565              18%

                                             Underlying EBITDA is a key financial indicator which management uses internally to assess performance. It excludes the same
                                             items that are excluded in arriving at underlying earnings. See page 252 for more detail and a reconciliation to profit on ordinary
                                             activities before finance items and tax.


                                             Commentary on financial results
                                             To give additional insight into the performance of our business, we report underlying EBITDA and underlying
                                             earnings. The principal factors explaining the movements in underlying EBITDA are set out in this table.

                                                                                                                                                                         US$m
                                             2018 underlying EBITDA                                                                                                    18,136
                                             Prices                                                                                                                      4,382
                                             Exchange rates                                                                                                                 529
                                             Volumes and mix                                                                                                                (20)
                                             General inflation                                                                                                            (303)
                                             Energy                                                                                                                          75
                                             Operating cash cost movements                                                                                                (523)
                                             Higher exploration and evaluation spend                                                                                       (136)
                                             One-off items                                                                                                                  (16)
                                             Absence of underlying EBITDA from assets divested in 2018, including coking coal                                            (1,246)
                                             Non-cash costs/other                                                                                                           319
                                             2019 underlying EBITDA                                                                                                    21,197




32       Annual report 2019 | riotinto.com
          Case
Financial review   1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 38 of 307




                                   Significant momentum from higher iron ore prices




                                                                                                                                                      Strategic report
                                   Commodity price movements in 2019 increased underlying EBITDA by $4,382 million compared with
                                   2018. This was primarily driven by the strength in the iron ore price and was partly offset by lower prices
                                   for copper and aluminium. We have included a table of prices and exchange rates on page 298.

                                   The Platts index for 62% iron fines was 39% higher on average compared with 2018 on a free on board
                                   (FOB) basis, driven by supply disruptions in the seaborne market and strong demand following record
                                   Chinese steel output.

                                   Average London Metal Exchange (LME) prices for copper and aluminium were 8% and 15% lower,
                                   respectively, compared with 2018, as global manufacturing activity slowed. The gold price was 10% higher.

                                   The 10% tariff on US imports of aluminium from Canada, in place from 1 June 2018, was removed on
                                   19 May 2019, following agreement between the US and Canadian governments. The midwest premium
                                   for aluminium in the US averaged $320 per tonne - 24% lower than in 2018.

                                   Underlying EBITDA benefits from weaker A$
                                   Compared with 2018, on average the US dollar strengthened by 7% against the Australian dollar, by 3%
                                   against the Canadian dollar and by 9% against the South African rand. Currency movements increased
                                   underlying EBITDA by $529 million relative to 2018.

                                   Volumes flat overall
                                   Underlying EBITDA decreased by $20 million compared with 2018 from movements in sales volumes and
                                   changes in product mix. A 3% decline in iron ore shipments from the Pilbara, where we experienced
                                   weather disruptions and operational challenges at some of our mines in the first half of 2019, were mostly
                                   offset by increased bauxite shipments, improved aluminium product mix and higher by-product volumes
                                   (gold and molybdenum) from Kennecott and Oyu Tolgoi.

                                   Energy prices marginally lower
                                   Average movements in energy prices compared with 2018 improved underlying EBITDA by $75 million,
                                   mainly due to lower diesel prices.

                                   Continued cost pressures
                                   Our cash operating costs rose by $523 million compared with 2018 (on a unit cost basis), primarily
                                   reflecting an increase in iron ore unit costs, driven by the first half challenges. There was some respite
                                   on cost inflation for certain raw materials for Aluminium, in particular caustic soda and petroleum coke.
                                   However, this was partly offset by inflationary pressures on other costs.

                                   Advancing our options through increased exploration spend
                                   We spent $136 million, or 28%, more on exploration and evaluation compared with last year. This went to
                                   our highest value projects, particularly on evaluating the Resolution copper project in Arizona, advancing
                                   our Winu copper/gold deposit in Australia and progressing our Falcon diamond project in Canada.

                                   One-off items
                                   One-off items aggregated to be $16 million less than in 2018. 2019 underlying EBITDA includes the
                                   impact of a $199 million charge at Escondida to reflect the cancellation of existing coal power contracts,
                                   a $68 million impact from the curtailment of operations at Richards Bay Minerals (RBM) and $68 million
                                   for operational challenges faced at our ISAL and Kitimat aluminium smelters.

                                   In 2018 we suspended operations for two months at Iron Ore Company of Canada before reaching a new
                                   labour agreement ($236 million impact). We also suspended production at Rio Tinto Iron & Titanium,
                                   following a fatality at our Sorel-Tracy plant and labour disruptions at RBM ($132 million impact).

                                   $1.2 billion lower underlying EBITDA following divestments in 2018, primarily coal
                                   The significant divestments in 2018 generated $1,246 million of underlying EBITDA in 2018, primarily the
                                   coking coal business and the Grasberg copper mine. Movements in our non-cash costs and other items
                                   lowered underlying EBITDA by $319 million compared with 2018. Following implementation of IFRS 16
                                   “Leases” on 1 January 2019, a large proportion of our lease expense comprises charges for depreciation
                                   and interest and is not included in cash operating costs. In 2019, there was a consequent benefit to
                                   underlying EBITDA of approximately $320 million from this change in treatment.




                                                                                                  Annual report 2019 | riotinto.com              33
             Case
Strategic report        1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 39 of 307

Financial review continued


Net earnings, underlying earnings                     Net earnings
and underlying EBITDA                                 The principal factors explaining the movements in underlying earnings and net earnings are set out here.
In order to provide additional insight into the
                                                                                                                                                                 US$m
performance of its business, Rio Tinto reports
underlying EBITDA and underlying earnings. The        2018 net earnings                                                                                        13,638
differences between underlying earnings, underlying   Total changes in underlying EBITDA                                                                        3,061
EBITDA, and net earnings are set out in this table.   Increase in depreciation and amortisation (pre-tax) in underlying earnings                                  (366)
                                                      Decrease in interest and finance items (pre-tax) in underlying earnings                                       32
                                                      Increase in tax on underlying earnings                                                                     (1,011)
Net earnings
                                                      Increase in underlying earnings attributable to outside interests                                           (151)


$8.0bn                                                Total changes in underlying earnings
                                                      Changes in exclusions from underlying earnings:
                                                      Movement in net impairment charges
                                                                                                                                                                1,565


                                                                                                                                                                (1,554)
                                                      Movement in gains on consolidation and gains on disposals                                                 (4,287)
                                                      Movement in exchange differences and gains/losses on derivatives                                            (904)
                                                      Other                                                                                                       (448)
                                                      2019 net earnings                                                                                         8,010



                                                      Depreciation and amortisation, net interest and tax
                                                      Our depreciation and amortisation charge was $0.4 billion higher than 2018. This was primarily due to the
                                                      inclusion of depreciation on leases brought on to the balance sheet on adoption of IFRS 16 and completion
                                                      of the Amrun bauxite mine. The increase was partly offset by the impact of the weaker Australian and
                                                      Canadian dollars against the US dollar, along with assets divested in 2018.

                                                      Interest and finance items (pre-tax) were broadly in line with 2018. This was mainly due to the bond tender
                                                      we completed in 2018, which reduced our gross debt by $1.9 billion equivalent and incurred $0.1 billion in
                                                      early redemption costs in 2018. In 2019, there was also a lower level of average net debt and an increase in
                                                      capitalised interest. This was offset by the inclusion of interest expense on leases following adoption of
                                                      IFRS 16 “Leases” in 2019.

                                                      The 2019 effective corporate income tax rate on underlying earnings, excluding equity accounted units,
                                                      was 30%, compared with 29% in 2018. The effective tax rate on underlying earnings in Australia was
                                                      31% in 2019 compared with 30% in 2018. We anticipate an effective tax rate on underlying earnings of
                                                      approximately 30% in 2020.

                                                      Items excluded from underlying earnings
                                                      Net impairment charges increased by $1.6 billion compared with 2018, primarily related to the Oyu Tolgoi
                                                      underground project in Mongolia and the Yarwun alumina refinery in Queensland, Australia.

                                                      On 16 July 2019, we announced that completion of the definitive estimate for the Oyu Tolgoi underground
                                                      project would be delayed until the second half of 2020. We also indicated that first sustainable production
                                                      could be delayed by 16 to 30 months compared with the original feasibility study guidance in 2016 and that
                                                      development capital spend may increase by $1.2 billion to $1.9 billion over the $5.3 billion previously
                                                      disclosed. These matters were identified as an impairment trigger, so we carried out an assessment of the
                                                      recoverable amount of the project as at 30 June 2019. This resulted in an impairment charge of $0.8 billion,
                                                      after tax and non-controlling interests, which was included in our 2019 interim results. On page 173 there
                                                      is a detailed explanation of the impairment process.

                                                      In 2019, we recognised a $0.8 billion impairment charge (after tax) related to the Yarwun alumina refinery.
                                                      In prior years, for accounting purposes, the value of Yarwun was considered in aggregate with Queensland
                                                      Alumina and the Weipa bauxite mine. The ramp-up of the Amrun expansion at Weipa resulted in increased
                                                      bauxite exports to the extent that Weipa is now considered to generate cash inflows largely independent
                                                      from the downstream alumina operations.

                                                      In 2018, we recognised $0.1 billion of after tax charges, mainly relating to the carrying value of the ISAL
                                                      aluminium smelter in Iceland following its reclassification to assets held for sale. In 2019, we recognised
                                                      a further $0.1 billion post-tax charge as these assets were reclassified back out of assets held for sale.

                                                      Gains on disposals were $4.3 billion lower than 2018. In 2019, we recognised a $0.3 billion loss (after tax)
                                                      from the sale of Rössing Uranium, including a non-cash adjustment for historical foreign exchange losses.
                                                      In 2018, we realised net gains of $4.0 billion (after tax), primarily from the sale of our Hail Creek and Kestrel
                                                      coking coal businesses in Australia, the sale of our interest in the Grasberg copper mine in Indonesia and
                                                      the formation of the ELYSIS joint venture in Canada. We created this joint venture in May 2018 with Alcoa,
                                                      supported by Apple and the governments of Canada and Quebec, to develop a carbon-free aluminium
                                                      smelting process and recognised a gain of $0.1 billion (post-tax) on forming the joint venture.



34           Annual report 2019 | riotinto.com
            Case
Financial review   1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 40 of 307




                                   Exchange differences and gains/losses on derivatives were $0.9 billion lower than 2018. In 2019, these




                                                                                                                                                          Strategic report
                                   gave rise to a $0.2 billion after tax loss. This compared with gains of $0.7 billion in 2018 - mainly on US
                                   dollar debt in non-US dollar functional currency Group companies, intragroup balances and on the
                                   revaluation of certain derivatives which do not qualify for hedge accounting. These exchange gains are
                                   largely offset by currency translation losses recognised in equity. The quantum of US dollar debt is largely
                                   unaffected and we will repay it from US dollar sales receipts.

                                   There were $0.4 billion in other changes in items excluded from underlying earnings. In 2019, we
                                   recognised a $0.2 billion loss (after tax) related to provisions for obligations in respect of legacy operations.
                                   In 2018, we recognised a $0.6 billion gain on sale of surplus land at Kitimat and a $0.3 billion increase in the
                                   closure provision at the Argyle diamond mine.

                                   Profit
                                   Net earnings and underlying earnings refer to amounts attributable to the owners of Rio Tinto. The net profit
                                   attributable to the owners of Rio Tinto in 2019 was $8.0 billion (2018: $13.6 billion). We recorded a profit
                                   after tax in 2019 of $7.0 billion (2018: $13.9 billion) of which a loss of $1.0 billion (2018 profit: $0.3 billion)
                                   was attributable to non-controlling interests.

                                   Net earnings, underlying earnings and underlying EBITDA
                                   The differences between underlying earnings and net earnings are set out in this table (all numbers are
                                   after tax and exclude non-controlling interests).

                                                                                                                                   2019           2018
                                                                                                                                  US$m           US$m

                                   Underlying earnings                                                                         10,373           8,808
                                   Items excluded from underlying earnings
                                   Impairment charges                                                                           (1,658)           (104)
                                   Net (losses)/gains on consolidation and disposal of interests in businesses                    (291)          3,996
                                   Foreign exchange and derivative (losses)/gains on net debt and intragroup balances
                                   and derivatives not qualifying for hedge accounting                                            (200)            704
                                   Losses from increases to closure estimates (non-operating and fully impaired sites)                –           (335)
                                   Gain relating to surplus land at Kitimat                                                           –            569
                                   Other exclusions                                                                               (214)              –
                                   Net earnings                                                                                  8,010         13,638

                                   The explanation of excluded items is on page 170. On page 170 there is a detailed reconciliation from
                                   underlying earnings to net earnings, including pre-tax amounts and additional explanatory notes.
                                   The differences between underlying EBITDA, EBITDA and net earnings are set out in this table.

                                                                                                                                   2019           2018
                                                                                                                                  US$m           US$m

                                   Underlying EBITDA                                                                            21,197         18,136
                                   Net (losses)/gains on consolidation and disposal of interests in businesses                    (291)          4,622
                                   (Losses)/gains on embedded commodity derivatives not qualifying for hedge
                                   accounting (including exchange)                                                                (260)            279
                                   Gain on sale of wharf and land in Kitimat, Canada                                                  –            602
                                   Change in closure estimate                                                                         –           (376)
                                   Change in other exclusions                                                                     (171)              –
                                   EBITDA                                                                                      20,475         23,263


                                   Depreciation and amortisation in subsidiaries excluding capitalised depreciation             (4,272)         (3,909)
                                   Impairment charges                                                                           (3,487)           (132)
                                   Depreciation and amortisation in equity accounted units                                        (653)           (650)
                                   Finance items in subsidiaries                                                                  (648)            (33)
                                   Taxation in subsidiaries                                                                     (4,147)         (4,242)
                                   Taxation and finance items in equity accounted units                                           (296)           (372)
                                   Less loss/(profit) attributable to non-controlling interests                                  1,038           (287)
                                   Net earnings                                                                                  8,010         13,638




                                                                                                      Annual report 2019 | riotinto.com              35
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 41 of 307

Financial review continued


                                             Balance sheet
                                             Our net debt of $3.7 billion increased by $3.9 billion in 2019, reflecting final, interim and special dividend
                                             payments of $10.3 billion and $1.6 billion of share buy-backs, partly offset by our strong free cash flow.
                                             It also reflects a non-cash increase of $1.2 billion following the implementation of IFRS 16 “Leases”
                                             from 1 January 2019. The introduction of IFRS 16 also resulted in a benefit to underlying EBITDA of
                                             approximately $320 million as a large proportion of lease payments are no longer charged to cash
                                             operating costs. There was no significant impact on net earnings, after the increase in depreciation
                                             and interest on leases.

                                             Our net gearing ratio (net debt to total capital) increased to 7% at 31 December 2019 (31 December 2018:
                                             negative 1%).

                                             Our total financing liabilities at 31 December 2019 (see page 188) were $14.3 billion (31 December 2018:
                                             $13.0 billion) and the weighted average maturity was around 10 years. At 31 December 2019, approximately
                                             76% of these liabilities were at floating interest rates (84% excluding leases). The maximum amount within
                                             non-current borrowings maturing in any one calendar year was $1.8 billion, which matures in 2025.

                                             We had $10.6 billion in cash and cash equivalents plus other short-term cash investments at 31 December
                                             2019 (31 December 2018: $13.3 billion).

                                             Our shareholder returns policy
                                             The board is committed to maintaining an appropriate balance between cash returns to shareholders and
                                             investment in the business, with the intention of maximising long-term shareholder value.

                                             At the end of each financial period, the board determines an appropriate total level of ordinary dividend per
                                             share. This takes into account the results for the financial year, the outlook for our major commodities, the
                                             board’s view of the long-term growth prospects of the business and the company’s objective of maintaining
                                             a strong balance sheet. The intention is that the balance between the interim and final dividend be
                                             weighted to the final dividend.

                                             The board expects total cash returns to shareholders over the longer term to be in a range of 40-60%
                                             of underlying earnings in aggregate through the cycle. Acknowledging the cyclical nature of the industry,
                                             it is the Board’s intention to supplement the ordinary dividends with additional returns to shareholders
                                             in periods of strong earnings and cash generation.

                                             We determine dividends in US dollars. We declare and pay Rio Tinto plc dividends in pounds sterling and
                                             Rio Tinto Limited dividends in Australian dollars. The 2019 final dividend was converted at exchange rates
                                             applicable on 25 February 2020 (the latest practicable date before the dividend was declared). ADR
                                             holders receive dividends at the declared rate in US dollars.




36       Annual report 2019 | riotinto.com
          Case
Financial review   1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 42 of 307




                                   Ordinary dividend per share declared




                                                                                                                                                    Strategic report
                                                                                                                                2019         2018
                                                                                                                           dividends    dividends
                                   Rio Tinto Group
                                   Interim (US cents)                                                                       151.00       127.00
                                   Final (US cents)                                                                         231.00       180.00
                                   Full-year (US cents)                                                                     382.00       307.00
                                   Rio Tinto plc
                                   Interim (UK pence)                                                                       123.32        96.82
                                   Final (UK pence)                                                                         177.47       135.96
                                   Full-year (UK pence)                                                                     300.79       232.78
                                   Rio Tinto Limited
                                   Interim (Australian cents)                                                               219.08       170.84
                                   Final (Australian cents)                                                                 349.74       250.89
                                   Full-year (Australian cents)                                                             568.82       421.73

                                   Special dividend per share declared
                                                                                                                                2019         2018
                                                                                                                           dividends    dividends
                                   Rio Tinto Group
                                   Declared with 2019 interim results (US cents)                                             61.00              –
                                   Declared with 2018 full year results – from divestment income (US cents)                              243.00
                                   Rio Tinto plc
                                   Declared with 2019 interim results (UK pence)                                             49.82              –
                                   Declared with 2018 full year results – from divestment income (UK pence)                              183.55
                                   Rio Tinto Limited
                                   Declared with 2019 interim results (Australian cents)                                     88.50              –
                                   Declared with 2018 full year results – from divestment income (Australian cents)                      338.70

                                   The 2019 final dividend to be paid to our Rio Tinto Limited shareholders will be fully franked. The board
                                   expects Rio Tinto Limited to be in a position to pay fully franked dividends for the foreseeable future.

                                   On 16 April 2020, we will pay the 2019 final dividend to holders of ordinary shares and holders of ADRs on
                                   the register at the close of business on 6 March 2020 (record date). The ex-dividend date is 5 March 2020.

                                   Rio Tinto plc shareholders may choose to receive their dividend in Australian dollars, and Rio Tinto Limited
                                   shareholders may choose to receive theirs in pounds sterling. Currency conversions will be based on the
                                   pound sterling and Australian dollar exchange rates five business days before the dividend payment date.
                                   Rio Tinto plc and Rio Tinto Limited shareholders must register their currency elections by 24 March 2020.

                                   We will operate our Dividend Reinvestment Plans for the 2019 final dividend – see our website (riotinto.com)
                                   for details. Rio Tinto plc and Rio Tinto Limited shareholders’ election notice for the Dividend Reinvestment
                                   Plans must be received by 24 March 2020. Purchases under the Dividend Reinvestment Plan are made on
                                   or as soon as practicable after the dividend payment date and at prevailing market prices. There is no
                                   discount available.




                                                                                                    Annual report 2019 | riotinto.com          37
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 43 of 307

Portfolio management


We have a programme of                                Capital projects
high-quality projects across                                                                             Total

a broad range of commodities                                                                        approved
                                                                                                  capital cost
                                                                                                 (100% unless
In 2019, we funded our capital expenditure from       Projects (Rio Tinto 100% owned                otherwise
                                                      unless otherwise stated)                         stated) Status/ Milestones
operating activities. We expect to continue funding
                                                      Completed in 2019
our capital programme from internal sources,
except for the Oyu Tolgoi underground                 Investment in the Compagnie des                $0.3bn Approved in 2016. We produced first ore in the fourth
                                                      Bauxites de Guinée (CBG) bauxite            (RT share) quarter of 2018. When the ramp-up is complete the
development, which is project-financed.
                                                      mine in Guinea, West Africa, to                        project will increase annual capacity from 14.5 to
                                                      expand capacity                                        18.5 million tonnes.
                                                      Ongoing and approved

                                                      Iron ore
                                                      Investment in West Angelas and                 $0.8bn Approved in October 2018, the investments will enable
                                                      the Robe Valley in the Pilbara region       (RT share) us to sustain production of our Pilbara Blend™ and Robe
                                                      of Western Australia to sustain                        Valley products. All major environmental approvals have
                                                      production capacity                                    been received with the exception of the Mesa H approval.
                                                                                                             All other procurement and construction activities are
                                                                                                             progressing to plan. First ore is expected in 2021.
                                                      Investment in Koodaideri, a new                $2.6bn Approved in November 2018, the investment incorporates
                                                      production hub in the Pilbara region of               a processing plant and infrastructure including a
                                                      Western Australia, to sustain existing                166-kilometre rail line connecting the mine to our existing
                                                      production in our iron ore system                     network. Key construction activities are on schedule and
                                                                                                            we expect first production in late 2021. Once complete,
                                                                                                            the mine will have an annual capacity of 43 million tonnes.
                                                      Investment in the Greater Tom Price            $0.8bn Approved in November 2019, the investment in the
                                                      operations to help sustain production                 Western Turner Syncline phase 2 mine will facilitate
                                                      capacity                                              mining of existing and new deposits. It includes
                                                                                                            construction of a new crusher and a 13-kilometre
                                                                                                            conveyor. Pending final government approvals,
                                                                                                            construction will start in the first half of 2020 with
                                                                                                            first ore from the crusher expected in 2021.
                                                      Aluminium
                                                      Investment in a second tunnel at the           $0.5bn Approved in 2017. Project completion is now set for 2021
                                                      1000MW Kemano hydropower facility                     (previously late 2020). Cost forecasts remain on budget.
                                                      at Kitimat, British Columbia, Canada                  The project will ensure the long-term reliability of the
                                                                                                            power supply to the modernised Kitimat smelter and
                                                                                                            de-risks the hydropower facility.
                                                      Copper & Diamonds
                                                      Investment to extend mine life at Rio          $0.9bn Funding for the continuation of open pit mining via the
                                                      Tinto Kennecott, US from 2019 to 2026                 push back of the south wall: the project largely consists
                                                                                                            of simple mine stripping activities and is expected to be
                                                                                                            complete in 2021.
                                                      Further investment to extend mine life          $1.5bn Approved in December 2019, the investment will further
                                                      at Rio Tinto Kennecott, US by a further                extend strip waste rock mining and support additional
                                                      six years to 2032                                      infrastructure development in the second phase of the
                                                                                                             south wall pushback project. This will allow mining to
                                                                                                             continue into a new area of the orebody between 2026
                                                                                                             and 2032.
                                                      Development of the Oyu Tolgoi                 $5.3bn* The project was approved in May 2016. A number of mine
                                                      underground mine in Mongolia                          design options are under consideration which have
                                                      (Rio Tinto 34%)                                       different cost and schedule implications. These options
                                                                                                            have been defined to a level of accuracy associated with
                                                                                                            a Conceptual Study or Order of Magnitude Study. First
                                                                                                            sustainable production could be achieved between May
                                                                                                            2022 and June 2023 (includes up to eight months
                                                                                                            contingency). Preliminary estimates for development
                                                                                                            capital are $6.5 billion to $7.2 billion.

                                                                                                              *Subject to the outcomes of the definitive estimate

                                                      Energy & Minerals
                                                      Development of the Zulti South project         $0.5bn Approved in April 2019, the investment will underpin
                                                      at Richards Bay Minerals (RBM) in                     RBM’s supply of zircon and ilmenite over the life of the
                                                      South Africa (Rio Tinto 74%), to sustain              mine. Construction is on hold after a number of security
                                                      current capacity and extend mine life.                incidents – we will assess a restart after normalisation
                                                                                                            of operations at RBM.




38           Annual report 2019 | riotinto.com
          Case 1:20-mc-00212-AJN
Portfolio management                  Document 42-1 Filed 06/29/20 Page 44 of 307




                                                                                                                                                              Strategic report
                              Material acquisitions and divestments

                                                                                          Consideration
                              Asset                                                                 $m      Status
                              Divested in 2019
                              Rössing Uranium                                                      6.5(b)   Sold to China National Uranium
                                                                                                            Corporation Limited
                              Divested in 2018
                              Hail Creek                                                        1,550(a)(c) Sold to Glencore
                              Kestrel                                                            2,250(a)   Sold to a consortium consisting of EMR
                                                                                                            Capital and PT Adaro Energy TbK
                              Aluminium Dunkerque                                                  500(a)   Sold to Liberty House
                              Grasberg                                                          3,500(a)(d) Sold to PT Indonesia Asahan Aluminium
                                                                                                            (Persero) (Inalum)
                              Divested in 2017
                              Coal & Allied Industries Limited                                   2,690(a)   Sold to Yancoal Australia Limited

                              (a) Before working capital and completion adjustments.
                              (b) Gross cash sales proceeds, excluding cash held by Rössing included within the transaction and transaction costs. Excludes
                                  the contingent payment of up to US$100 million linked to uranium spot prices and Rössing’s net income during the next
                                  seven calendar years.
                              (c) Excluding proceeds related to sale of Valeria coal development project of $150m (before working capital adjustments).
                              (d) Including a payment received of $107 million in respect of our share of Grasberg’s copper and gold revenues, net of our
                                  capital contribution for the year.



                              Over the last three years, we have made no material acquisitions.

                              Further information on acquisitions and divestments is included in note 37 to the financial statements on
                              page 212.




                                                                                                       Annual report 2019 | riotinto.com                 39
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Shanghai,
                                                                   Page China.
                                                                             45 of  307
                                                                                China is the largest
                                                                              market for our iron ore products, which
                                                                              can be found in the steel used in
                                                                              skyscrapers.




       Iron Ore




40
     Fe  Annual report 2019 | riotinto.com
Iron Ore   Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 46 of 307




                                                                                                                                                                                  Strategic report
Overview                                                                                                           Pilbara Iron Ore in figures
In the Pilbara region of Western Australia, we operate a fully integrated
network of 16 iron ore mines, four port terminals, a 1,700 kilometre rail
network and related infrastructure.
                                                                                                                   16
                                                                                                                   integrated mines in Western Australia

Our Iron Ore product group includes Dampier Salt,         our value over volume strategy. Together, these set
also in Western Australia; with three solar salt          our business apart from others in the industry and       5
operations, we are the world’s largest exporter of        allow us to export our products, including our           mainstream iron ore products
seaborne salt. Our portfolio of quality assets, highly    flagship Pilbara Blend™, to our customers safely,
valued product suite, fully integrated system and         reliably and efficiently.
committed people and partners are key pillars of                                                                   4
                                                                                                                   port terminals

Snapshots from the year
                                                                                                                   1,700km
                                                                                                                   automated rail network, including AutoHaulTM

0.66                         $24.1bn                      72%                         $11.4bn
AIFR                         gross sales revenue          underlying free             Net cash generated           11.9%
(2018: 0.63)                 (2018: $18.7bn)              on board (FOB)              from operating               of residential workforce who are Pilbara
                                                          EBITDA margin               activities                   indigenous people*
                                                          (2018: 68%)                 (2018: $8.3bn)

                                                                                                                   12,300
                                                                                                                   employees (includes temporary employees
Strengthening our                                         nationally recognised qualifications in automation.      and 100% of joint venture operations)

iron ore business                                         Alongside other states, Western Australia will
                                                                                                                   *Includes all indigenous people who live in the Pilbara
We continued to invest in our Pilbara iron ore assets     also benefit from the Future Minds Accelerator,          and all members of our Traditional Owner groups who
in 2019. Projects with a combined value of $4.6 billion   our $7 million programme, developed and                  have signed Rio Tinto’s Regional Framework Deed,
                                                          launched in partnership with leading start-up            regardless of where they live.
are under construction with $450 million spent
across projects at Koodaideri, West Angelas and           accelerator BlueChilli and Amazon Web Services.
the Robe Valley.                                          The programme will work with school-age learners
                                                          across Australia to fast-track the development of        Gross sales revenue

We also announced a $749 million investment in            skills needed for the digital future.                                             2019
Western Turner Syncline Phase 2 (WTS2) this year.
Part of our existing Greater Tom Price operations,        In 2019, we continued to strengthen local
WTS2 will produce high-quality Brockman ore,              procurement. We awarded our 400th scope of work           2018
which will support our flagship Pilbara Blend™, the       to businesses based in the state; in total, we
preferred baseload product for China’s steel mills.       partnered with more than 1,900 businesses based
With a capital intensity of about $25 per tonne of        in Western Australia. For example, we awarded
production capacity, the mine is expected to deliver      Mondium, a company based in Perth, an
an attractive internal rate of return. The haul truck     approximate $280 million contract for the design
fleet at WTS2 will also use Autonomous Haulage            and construction of our WTS2 mine. This contract
System (AHS) technology from 2021, which, across          is expected to create 450 jobs starting in the first
our Pilbara operations, has delivered significant         quarter of 2020.
safety benefits, enhanced productivity and
lowered costs.                                            We also engaged with nearly 50 Pilbara
                                                          Indigenous-owned businesses, and in 2019,
                                                                                                                   $24.1bn
                                                                                                                   (2018: $18.7bn)
Construction of WTS2 will begin in the first quarter      awarded more than $42 million to such businesses
of 2020, with first ore from the crusher expected in      to help develop Koodaideri – our most                    Net cash generated from operating activities
2021. At its peak, the construction workforce is          technologically advanced mine. We also awarded
expected to exceed 1,000.                                 a landmark $14 million contract to Yurra Pty Ltd.,                                2019
                                                          which is majority owned by the Yindjibarndi Aboriginal
                                                          Corporation, to provide civil maintenance services
Our partnership with                                      on and around our Pilbara rail network.                   2018
Western Australia
In 2019, to help Western Australians develop the
skills they need to succeed in a rapidly changing
world, our Iron Ore product group invested
$10 million in education programmes at a wide
range of universities, schools, governments and
non-profits. One of our flagship programmes is
our partnership with the government of Western
Australia and South Metropolitan TAFE (Technical
and Further Education) to develop the first                                                                        $11.4bn
                                                                                                                   (2018: $8.3bn)


                                                                                                                      Annual report 2019 | riotinto.com                      41
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 47 of 307

Iron Ore continued


                                                           2019 year end results                                                           2019                  2018              Change
                                                           Pilbara production (million tonnes – 100%)                                    326.7                 337.8                  (3)%
                                                           Pilbara shipments (million tonnes – 100%)                                      327.4                338.2                  (3)%
                                                           Salt production (million tonnes – Rio Tinto share)1                               5.4                  6.2                (12)%


                                                           Gross sales revenue (US$ millions)                                           24,075                18,731                 29%
                                                           Underlying EBITDA (US$ millions)                                             16,098                11,378                 41%
                                                           Pilbara underlying FOB EBITDA margin2                                           72%                  68%
                                                           Underlying earnings (US$ millions)                                            9,638                 6,531                 48%
                                                           Net cash generated from operating activities
                                                           (US$ millions)                                                               11,420                 8,349                 37%
                                                           Capital expenditure (US$ millions)3                                           (1,741)               (1,302)               34%
                                                           Free cash flow (US$ millions)                                                  9,601                7,045                 36%
                                                           Return on capital employed4                                                     67%                  42%

                                                           1   To reflect a change in management responsibility, Dampier Salt is now reported within Iron Ore and we have restated prior
                                                               year numbers accordingly. Iron Ore Company of Canada and the Simandou iron ore project in Guinea continue to be reported
                                                               within Energy & Minerals.
                                                           2   The Pilbara underlying free on board (FOB) EBITDA margin is defined as Pilbara underlying EBITDA divided by Pilbara
                                                               revenues, excluding freight revenue.
                                                           3   Capital expenditure is the net cash outflow on purchases less sales of property, plant and equipment, capitalised evaluation
                                                               costs and purchases less sales of other intangible assets.
                                                           4   Return on capital employed (ROCE) is defined as underlying earnings excluding net interest divided by average capital
                                                               employed (operating assets before net debt).


Underlying EBITDA 2018 vs 2019                             Safety                                                            2019 Pilbara unit cash costs were $14.4 per
($ million)                                                In 2019, our Iron Ore operations experienced no                   tonne (2018: $13.3 per tonne). The fire and
                                                           fatalities, and recorded an all injury frequency rate             weather-related events in the first half of the year
2018 underlying EBITDA          11,378                     (AIFR) of 0.66. While slightly higher than the 2018               reduced shipments by 14 million tonnes (100%
Price                                            5,475     rate of 0.63, the number of significant near miss                 basis), increasing unit costs by around $0.5 per
                                                           incidents was approximately 50% lower, year on year.              tonne. We incurred approximately $50 million in
Exchange rates                                    247                                                                        additional costs in 2019 ($0.2 per tonne) to address
Energy                                                51   Our ongoing commitment to reducing material risk                  the mine operational challenges. Higher salaries,
                                                           exposure – including implementing engineering                     rising fuel prices and cyclical maintenance in 2019
Inflation                                         (73)     and elimination controls to address vehicle and                   compared with 2018 were mostly offset by a weaker
Flexed 2018 underlying EBITDA                17,078        driving risks – resulted in a significant reduction in            Australian dollar.
                                                           repeat serious incidences. We also continued our
Volumes and mix                              (426)         focus on major hazard risk reduction this year,                   We expect Pilbara unit cash costs to be $14-15 per
Cash costs                                  (560)          including proactive management of our water                       tonne in 2020 (assumes a 0.67 Australian dollar
                                                           storage and tailings facilities in line with the                  exchange rate). Increased volume efficiency
Other                                             6        Group standard.                                                   compared with 2019 is expected to be offset by
2019 underlying EBITDA                    16,098                                                                             longer haul distances and increased maintenance
                                                           Our strong commitment to safety includes an                       activity. Koodaideri is on track for first ore in late
                                                           emphasis on mental health and wellbeing, with                     2021. Once fully ramped up it will provide new
                                                           a range of initiatives in place, including our                    volumes at a lower cost.
                                                           industry-leading peer support programme.
                                                                                                                             We have continued investing in productivity and
                                                           Financial performance                                             automation, and 50% of our truck fleet in the
                                                           In 2019, we benefited from robust demand for our                  Pilbara is now fully autonomous. We have a
                                                           high-quality products driven by strong demand                     pathway that will see a large majority of the fleet
                                                           from China and constrained seaborne supply.                       being automated by the end of 2022. AutoHaulTM,
                                                           Iron ore shipments were down 3% on 2018, but                      the world’s first automated heavy-haul, long-
                                                           recovered strongly in the second half of 2019 after               distance rail network, was fully operational in 2019.
                                                           disruptions earlier in the year, which included
                                                           weather events, a screen house fire at one of our                 Our Pilbara operations delivered an underlying
                                                           ports and operational challenges.                                 FOB EBITDA margin of 72%, compared with 68%
                                                                                                                             in 2018.
                                                           Underlying EBITDA of $16.1 billion was 41% higher
                                                           than 2018, reflecting higher prices which were                    We price the majority of our iron ore sales (76%) by
                                                           partially offset by higher unit costs. The Platts                 reference to the average index price for the month
                                                           index for 62% iron fines on an FOB basis was 39%                  of shipment. In 2019, we priced approximately 16%
                                                           higher, on average, compared with 2018. This                      of sales by reference to the prior quarter’s average
                                                           increased underlying EBITDA by $5.4 billion                       index lagged by one month, with the remainder
                                                           relative to 2018.                                                 sold either on current quarter average, current
                                                                                                                             month average or on the spot market. We made
                                                                                                                             approximately 68% of sales including freight and
                                                                                                                             32% on an FOB basis.




42           Annual report 2019 | riotinto.com
Iron Ore   Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 48 of 307




Underlying FOB EBITDA margin                        We achieved an average iron ore price of $79.0 per      We are also investing $1.55 billion with our joint




                                                                                                                                                                     Strategic report
                                                    wet metric tonne on an FOB basis (2018: $57.8 per       venture partners, Mitsui and Nippon Steel, (our

72%
(2018: 68%)
                                                    wet metric tonne). This equates to $85.9 per dry
                                                    metric tonne (2018: $62.8 per dry metric tonne).
                                                                                                            53% share is $820 million) at the Robe Valley and
                                                                                                            West Angelas operations. We have received all
                                                                                                            major environmental approvals, with the exception
                                                    The gross sales revenue for our Pilbara operations      of Mesa H, and procurement and construction
Pilbara shipments                                   included freight revenue of $1.7 billion (2018:         activities are progressing well. We anticipate first
(million tonnes – 100% basis)                       $1.7 billion).                                          ore from these projects in 2021.

2015                            318.5               Net cash generated from operating activities of         In late 2019, the board approved the $749 million
2016                                327.6           $11.4 billion was 37% higher than 2018, driven by       investment in the Western Turner Syncline Phase 2
                                                    the same trends as underlying EBITDA.                   mine, part of the Greater Tom Price operations. This
2017                                    330.1                                                               will facilitate mining of new deposits and includes
2018                                        338.2   The $9.6 billion of free cash flow was 36% higher       construction of a new crusher and a 13-kilometre
                                                    than 2018, reflecting the strong realised pricing       conveyor. Pending final government approvals,
2019                                327.4           partly offset by royalties, taxes and higher capital    construction will start in the first half of 2020 with
                                                    spend. This included sustaining capital as well as      first ore expected in 2021.
                                                    the construction of Koodaideri.
                                                                                                            Greenhouse gas emissions
                                                    Review of operations                                    In 2019, Iron Ore greenhouse gas emissions intensity
                                                    Our Pilbara mines in Western Australia produced         was ~1% higher than the baseline target set in
                                                    327 million tonnes (our share is 271 million tonnes)    2008, a rise driven by increases in diesel emissions
                                                    in 2019 – 3% lower than 2018. Overall material          resulting from longer-than-anticipated haul
                                                    moved in 2019 was the highest on record. Our            distances and increased movement of materials.
                                                    increased focus on waste material movement and
                                                    pit development will continue in 2020 to improve        We have established strategies for the
                                                    mine performance and pit sequencing.                    management of greenhouse gas emissions in
                                                                                                            our Pilbara operations. Subject to government
                                                    In the first half of 2019, shipments were affected by   approvals, construction of the company’s first solar
                                                    weather events, a screen house fire at one of our       plant at the new Koodaideri mine will start in 2020.
                                                    ports and mine operational challenges. Our second       This 34 megawatt plant will be complemented by
                                                    half performance was strong, with both production       a new 12MW/h battery energy storage system that
                                                    and shipments exceeding the same period in 2018,        will help power our entire Pilbara network.
                                                    despite a planned, extended rail maintenance
                                                    shutdown which limited rail capacity for 12 days.
                                                    In October 2019 we commenced trials of portside
                                                    trading. We maintain some inventory at Chinese
                                                    ports and can also handle material from third
                                                    parties and from Iron Ore Company of Canada.

                                                    New projects and growth options
                                                    We are progressing our $2.6 billion Koodaideri iron
                                                    ore mine, with key construction activities on
                                                    schedule. This new production hub will be our
                                                    most technologically advanced, incorporating a
                                                    processing plant and infrastructure including an
                                                    airport, camp and a 166-kilometre rail line
                                                    connecting the mine to our existing network. We
                                                    continue to expect first ore in late 2021. Once fully
                                                    commissioned, the initial mine development will
                                                    have an annual capacity of 43 million tonnes. This
                                                    will increase the lump to fines ratio of the entire
                                                    portfolio from an average of 35% to 38% and will
                                                    increase the annual capacity of our Pilbara system
                                                    to 360 million tonnes.

                                                    We have multiple project scopes under study
                                                    for Koodaideri Phase 2, following board approval
                                                    for a $44 million pre-feasibility study. Ultimately,
                                                    the capacity of the Koodaideri hub could be up
                                                    to 70 million tonnes per year, depending on
                                                    market conditions.




                                                                                                                  Annual report 2019 | riotinto.com            43
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Aluminium
                                                                   Page 49         ofin everything
                                                                             is used    307 from
                                                                             electric cars to smartphones – and ours
                                                                             is made with a carbon footprint 60%
                                                                             lower than the industry average.




       Aluminium




44
       AlAnnual report 2019 | riotinto.com
AluminiumCase         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 50 of 307




                                                                                                                                                                      Strategic report
Overview                                                                                                         Aluminium in figures
We are a global leader in aluminium, with large-scale, high-quality bauxite
mines and alumina refineries and, in Canada, Australia and New Zealand,                                          4
smelters producing aluminium certified as responsible.                                                           bauxite mines in Australia, Brazil and Guinea

Through our integrated portfolio of mines, refineries
and smelters, we produce bauxite, alumina and
                                                         certified, responsible aluminium through a “chain
                                                         of custody” spanning the Gove bauxite mine in           4
aluminium. Managing the process from start to            Australia to our alumina refinery, aluminium            alumina refineries in Australia, Brazil and Canada
finish allows us to deliver quality products to our      smelters and casthouses in Quebec, Canada. In
customers efficiently. These are carefully calibrated
to meet their specific and changing needs – from
                                                         2019, we received further ASI certifications for our
                                                         BC Works and Kemano sites in Canada, our Amrun
                                                                                                                 14
                                                                                                                 aluminium smelters in Canada, Australia,
high-grade bauxite for the global seaborne trade         and Weipa bauxite mines, Yarwun alumina refinery,
                                                                                                                 New Zealand, Iceland and Oman
to sustainably sourced aluminium to new, lighter         and our Bell Bay and NZAS smelters in Australia
alloys for the automotive industry.                      and New Zealand.

Our Canadian operations are in the first decile of       We also established ELYSIS, a partnership with
                                                                                                                 7
                                                                                                                 hydropower plants in Canada supplying
the industry cost-curve and produce aluminium            Alcoa supported by Apple and the governments of         100% of the electricity we use there
using clean, renewable hydropower. In 2016, we           Canada and Quebec, to develop smelting technology
launched RenewAl™, the world’s first certified low       free of direct carbon emissions. Across our aluminium
carbon aluminium. We were the first producer to
offer Aluminium Stewardship Initiative (ASI)
                                                         operations, our greenhouse gas emissions intensity
                                                         is 60% lower than the industry average.
                                                                                                                 3
                                                                                                                 research and development centres
                                                                                                                 in Canada, France and Australia


Snapshots from the year                                                                                          22
                                                                                                                 sites certified responsible by the
                                                                                                                 Aluminium Stewardship Initiative (ASI)

0.46                        $10.3bn                      26%                         $2.2bn                      14,000
AIFR                        gross sales revenue          underlying EBITDA           net cash generated
(2018: 0.40)                (2018: $12.2bn)              margin from integrated      from operating              employees
                                                         operations                  activities
                                                         (2018: 32%)                 (2018: $2.3bn)              Gross sales revenue

                                                                                                                  2018

                                                                                                                                      2019
A step-change in productivity for                        An alloy with customer needs
our Australian operations                                in mind
In 2017, to strengthen productivity across RTA, we       Through discussions with our customers, we are
launched an initiative to operate our bauxite mines      seeing increasing demand for specialised alloys
and our Pacific assets in a more integrated way. We      offering improved mechanical properties. We have
first put this programme to the test at our Weipa        a long and successful track record of developing
mine and, in September 2019, achieved a key              such products, and our three research and
milestone with the commissioning of our                  development centres have always played a key role.
Brisbane-based Bauxite Integrated Operations
Centre (BIOC). Today, the BIOC runs 24 hours per         In 2019, we launched Revolution-Al™, a new
day, seven days a week, and allows us to remotely
monitor, control and operate our Weipa, Gove and
                                                         aluminium alloy that unlocks design potential for
                                                         car wheels. Created by our team at the Arvida
                                                                                                                 $10.3bn
                                                                                                                 (2018: $12.2bn)
Amrun mines.                                             Research & Development Centre in Canada,
                                                         Revolution-Al™ is 15-20% stronger than a                Net cash generated from operating activities
Our vision is to have our people and our business        traditional alloy, enabling a 7% weight reduction
operate to their full potential, to plan with the best   versus standard wheels. This new product provides        2018
                                                                                                                                      2019
information available and to exceed our customers’       opportunities to reduce carbon emissions and tyre
needs. To this end, the BIOC team collects large         wear as well as improve vehicle performance,
amounts of data from every mine, enabling us to          handling and visual appeal.
gain a complete view across the mine’s entire
supply chain. Then, using new technologies and           Our tests also show that Revolution-Al™ can
real-time reporting, we can make quicker, more           increase our customers’ productivity. It can be cast
accurate and agile decisions to optimise operations.     in existing facilities, reduces production time and
                                                         can be easily recycled.
Key to this step change was leveraging experience
from our aluminium and iron ore operations’ centres      We received our first order in September 2019 and,
in Canada and Western Australia, respectively. In        as manufacturers compete to make lighter, more
2019, the BIOC delivered over $50 million of             efficient cars, this alloy could soon be used to
additional value through grade optimisation, better      reduce the weight of other car parts, such as           $2.2bn
resource allocation and quality improvements.            chassis parts or suspension components.                 (2018: $2.3bn)


                                                                                                                    Annual report 2019 | riotinto.com            45
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 51 of 307

Aluminium continued


                                                         2019 year end results                                                           2019                  2018              Change
                                                         Bauxite production (000 tonnes – Rio Tinto share)                            55,105                50,421                   9%
                                                         Alumina production (000 tonnes – Rio Tinto share)                              7,744                 7,980                 (3)%
                                                         Aluminium production (000 tonnes – Rio Tinto share)1                           3,171                3,231                  (2)%


                                                         Gross sales revenue (US$ millions)                                           10,340                 12,191                (15)%
                                                         Underlying EBITDA (US$ millions)                                              2,285                 3,095                 (26)%
                                                         Underlying EBITDA margin (integrated operations)                                26%                   32%
                                                         Underlying earnings (US$ millions)                                               599                 1,347                (56)%
                                                         Net cash generated from operating activities
                                                         (US$ millions)                                                                 2,183                2,331                  (6)%
                                                         Capital expenditure – excluding EAUs2 (US$ millions)                          (1,316)               (1,683)               (22)%
                                                         Free cash flow (US$ millions)                                                    821                   638                 29%
                                                         Return on capital employed3                                                       4%                   8%

                                                         1   To allow production numbers to be compared on a like-for-like basis, we have excluded production from asset divestments
                                                             completed in 2018 from our share of prior year production data. The financial data above includes the results of divested
                                                             assets up to the date of sale.
                                                         2   Capital expenditure is the net cash outflow on purchases less sales of property, plant and equipment, capitalised evaluation
                                                             costs and purchases less sales of other intangible assets. It excludes equity accounted units (EAUs).
                                                         3   Return on capital employed (ROCE) is defined as underlying earnings excluding net interest divided by average capital
                                                             employed (operating assets before net debt).



                                                         Safety                                                            improved by $0.3 billion through productivity gains,
                                                         2019 marked a fifth consecutive fatality-free year                including raw material efficiencies at the refineries
Underlying EBITDA 2018 vs 2019                           for Rio Tinto Aluminium (RTA), and we finished the                and lower input prices, primarily for caustic soda
($ million)                                              year with an AIFR of 0.46, a slight increase                      and petroleum coke. We also benefited from $0.2
                                                         compared to 2018 (0.40).                                          billion of gains from increased bauxite volumes and
2018 underlying EBITDA                           3,095                                                                     grade optimisation, supported by the successful
Price                                        (1,288)     We continued improving the safety maturity across                 ramp-up of our new Amrun mine in Queensland
                                                         our sites with a strong emphasis on leadership                    following its completion in late 2018.
Exchange rates                               153         safety coaching and critical risk management,
Energy                                       16          completing over 232,000 verifications on                          We achieved an average realised aluminium price
                                                         fatality-risk critical controls. We also initiated a              of $2,132 per tonne (2018: $2,470 per tonne). This
Inflation                            (110)               project to increase vehicle-pedestrian segregation,               comprised the LME price, a market premium and
Flexed 2018 underlying EBITDA        1,866               including the introduction of a pedestrian detection              a value-added product (VAP) premium. The cash
                                                         system in our smelters.                                           LME price averaged $1,791 per tonne, 15% lower
Volumes and mix                                  316                                                                       than 2018. In our key US market, the midwest
Cash costs                                         315   We further enhanced our management of major                       premium dropped 24% to $320 per tonne on
                                                         hazards, reducing the number of process safety                    average in 2019. VAP represented 51% of the
Other                                   (212)            incidents and strengthening the way we manage                     primary metal we sold (2018: 54%, excluding the
2019 underlying EBITDA                  2,285            critical risks in process safety and tailings. This               Dunkerque smelter which we sold in 2018) and
                                                         resulted in a 50% reduction in the number of Tier 1               generated attractive product premiums averaging
                                                         process safety incidents from 2018 to 2019.                       $234 per tonne of VAP sold (2018: $227 per tonne).
                                                                                                                           We paid a 10% tariff on our Canadian aluminium
                                                         Our strong commitment to safety extends to                        exports to the US under Section 232 until the tariff
                                                         mental health and wellbeing. We continued to                      was removed on 19 May 2019.
                                                         provide training and raise awareness on mental
                                                         health to better support our employees and                        Although we are broadly balanced in alumina,
                                                         their families.                                                   approximately 2.2 million tonnes of our legacy
                                                                                                                           alumina sales contracts are exposed to a fixed
                                                         Financial performance                                             linkage to the LME price. These contracts date
                                                         In 2019, our aluminium business benefited from                    back to 2005 or earlier, and the majority expire
                                                         a 21% increase in third-party bauxite sales,                      between 2023 and 2030. In 2019, the opportunity
                                                         productivity improvements and lower raw material                  loss reduced to $0.2 billion, compared with
                                                         costs, but was affected by significant price                      $0.5 billion in 2018 when there was significant
                                                         declines, particularly for alumina and aluminium                  escalation in the alumina index caused by
                                                         metal. Despite the challenging market                             industry supply disruptions.
                                                         environment, we maintained our position as the
                                                         leading business in the sector, with an underlying                Despite the significantly weaker market
                                                         EBITDA margin of 26% from integrated operations.                  environment, we generated $2.2 billion in net
                                                                                                                           cash from operating activities with free cash flow
                                                         Underlying EBITDA of $2.3 billion declined by 26%                 increasing by 29% to $0.8 billion. This was
                                                         compared with 2018, primarily driven by the weaker                underpinned by productivity improvements, lower
                                                         pricing environment. This reduced underlying                      costs, favourable movements in working capital
                                                         EBITDA by $1.3 billion, including the impact of                   and lower capital expenditure, following completion
                                                         alumina legacy contracts, and was partly offset by                of the Amrun project.
                                                         $0.5 billion of improvements. Operating costs


46           Annual report 2019 | riotinto.com
AluminiumCase         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 52 of 307




Underlying EBITDA margin                                    Review of operations                                    New projects and growth options




                                                                                                                                                                            Strategic report
(integrated operations)                                     Bauxite production was 9% higher than 2018 at           The $1.9 billion Amrun bauxite mine on the Cape
                                                            55 million tonnes. In Australia, production at the      York Peninsula in north Queensland achieved its

26%
(2018: 32%)
                                                            Pacific managed mines was up by 11% on 2018,
                                                            underpinned by the successful ramp-up of Amrun.
                                                            Production at the non-managed joint ventures
                                                                                                                    design capacity rate of 22.8 million tonnes a year in
                                                                                                                    the fourth quarter of 2019, supporting higher third
                                                                                                                    party sales and replacing the depleting Weipa mines.
                                                            (CBG in Guinea and MRN in Brazil) was 1% higher
Third-party bauxite shipments                               than 2018, but was constrained by the ramp-up           In 2019, production from the Sangaredi bauxite
(million tonnes – Rio Tinto share)                          of the expansion project at CBG being slower            mine in Guinea was constrained by a slower than
                                                            than planned.                                           planned ramp-up of the $0.7 billion expansion
2015                            26.6                                                                                project (our share is $0.3 billion). When this
2016                                  29.3                  Our production performance enabled us to increase       ramp-up is complete, the annual capacity of
                                                            shipments of bauxite to third parties by 21% to 40      Compagnie des Bauxites de Guinée (CBG) will
2017                                     32.3               million tonnes. Over the past five years, we have       increase from 14.5 to 18.5 million tonnes (100%
2018                                         32.8           increased our third-party bauxite sales by 16 million   basis, our share of production is 45%).
                                                            tonnes (70%), maintaining our position as a leading
2019                                                39.6    global supplier in the seaborne bauxite trade.          At the $0.5 billion Kemano project in Kitimat,
                                                                                                                    British Columbia, where we are constructing
Aluminium production                                                                                                a second tunnel to de-risk our 100% owned
                                                            In 2019, gross revenue for bauxite increased 6%
(thousand tonnes – Rio Tinto share)                                                                                 hydropower facility, we had excavated 2.7
                                                            to $2.5 billion – this includes freight revenue of
                                                                                                                    kilometres of the tunnel by the end of 2019.
2015                                   3,322                $464 million (2018: $371 million).
                                                                                                                    Progress has been slower than expected and
2016                                                3,646                                                           completion is now expected in 2021 (previously
                                                            At 7.7 million tonnes, our alumina production           late 2020).
2017                                            3,551       was 3% lower than 2018, primarily due to major
                                                            maintenance activities at the Pacific refineries        ELYSIS, our joint venture with Alcoa, supported by
2018                                 3,231
                                                            including a planned five-year maintenance shutdown      Apple and the governments of Canada and Quebec,
2019                             3,171                      to service the cogeneration plant at Yarwun.            is developing a breakthrough technology that
                                                                                                                    eliminates all direct greenhouse gases from the
                                                            At 3.2 million tonnes, our aluminium production         traditional aluminium smelting process. In 2019,
                                                            was 2% lower than 2018, primarily due to lower          ELYSIS started construction of its new Research
                                                            volumes at ISAL from a safety-related preventive        and Development Centre, which will be located at
                                                            pot-line outage in the third quarter and at Kitimat,    Rio Tinto’s Complexe Jonquière in the Saguenay,
                                                            due to earlier than planned pot-lining replacement.     Quebec. We expect it to be fully operational in the
                                                            Excluding the non-managed Becancour operation           second half of 2020. ELYSIS also announced that
                                                            where a lock-out constrained operations, the            Apple had purchased the first commercial batch
                                                            Quebec and Pacific smelters performed well, with        of aluminium produced using our carbon-free
                                                            aluminium production for 2019 up 1% on 2018,            smelting process.
                                                            reflecting continued productivity improvements.
                                                            The restart of Becancour is underway, with full         Greenhouse gas emissions
                                                            ramp-up expected by mid-2020.                           From 2008 to 2019, RTA’s greenhouse gas
                                                                                                                    emissions intensity has improved by 38%. Using
                                                            The aluminium industry continues to face                our self-generated hydropower, the emissions from
                                                            challenging conditions in global markets and policy     our Canadian smelters are 2.15 tCO2eq. per tonne
                                                            uncertainty, reflected in low industry profitability.   of aluminium, well below the industry average,
                                                            We continue to actively work on enhancing the           while our Vaudreuil alumina refinery has the
                                                            competitiveness of our smelters, including              lowest carbon footprint in the world today.
                                                            discussing energy pricing with stakeholders, to
                                                            ensure the sustainability and global competitiveness
                                                            of our smelters in Australasia and in Iceland. We
                                                            announced strategic reviews of our interests in the
                                                            Tiwai Point smelter in New Zealand in October
                                                            2019, and in the ISAL smelter in Iceland in February
                                                            2020. The strategic reviews will determine the
                                                            ongoing viability and competitive position of these
                                                            operations and will consider all options, including
                                                            curtailment and closure.




                                                                                                                          Annual report 2019 | riotinto.com           47
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Copper
                                                                   Page   is an53   of 307
                                                                                essential component in the
                                                                                 infrastructure for renewable energy.




       Copper and Diamonds




48
       CuAnnual report 2019 | riotinto.com
         Case
Copper and       1:20-mc-00212-AJN
           Diamonds                                             Document 42-1 Filed 06/29/20 Page 54 of 307




                                                                                                                                                                              Strategic report
Overview                                                                                                            Copper and Diamonds in figures
Our copper and diamond businesses have rich expertise in underground mining
processes and technology. Combined with our strong people focus, this allows
us to relentlessly prioritise safety and continue to be a profitable, future-ready,
                                                                                                                    3
                                                                                                                    copper operations in the US, Mongolia and Chile
sustainability-driven business.
Copper                                                    Diamonds                                                  2
                                                                                                                    copper growth projects in the US and Mongolia
Global demand for copper is set to grow, driven by        In diamonds, we are a global exploration, mining
urbanisation, industrialisation, digital communications   and sales and marketing business. As one of the
and increasing use of renewable energy: copper plays
a key role in electrification and power production.
                                                          world’s largest producers of rough diamonds
                                                          from our two mines, Argyle in Australia and
                                                                                                                    1 million
                                                                                                                    tonnes of carbon emissions avoided by
                                                          Diavik in Canada, we supply a full range of sizes,        moving our Kennecott copper mine
Our operations around the world are at various            qualities and colours to established and emerging         to renewable energy certificates
stages in the mining lifecycle, from exploration          consumer markets.
to programme rehabilitation. Alongside copper, we
also produce gold, silver, molybdenum and other                                                                     2
materials such as rhenium. We supply customers                                                                      diamond operations in Canada and Australia
in China, Japan and the US.
                                                                                                                    1st
                                                                                                                    mining company to be certified
Snapshots from the year                                                                                             by the Responsible Jewellery Council


                                                                                                                    210,000
0.29                  $5.8bn                              41%                         $1.5bn                        pounds of copper scrap recycled at our
AIFR                  gross sales revenue                 underlying EBITDA           net cash generated from       Kennecott copper mine in the US
(2018: 0.46)          (2018: $6.5bn)                      margin (product             operating activities
                                                          group operations)           (2018: $2.1bn)
                                                          (2018: 47%)                                               7,400
                                                                                                                    employees
                                                                                                                    Gross sales revenue
Reducing our carbon footprint                             Diamonds to wildlife: life after the                          2018
As an essential component in electric vehicles and        Argyle closure
in solar, hydro and wind energy, copper is helping                                                                                           2019
                                                          Our Argyle diamond mine, located in the Kimberley
to build a more sustainable future. And at our            region of Western Australia, is due to close at the
Kennecott copper mine, in Utah, in the western US,        end of 2020. To help our employees plan for their
we are taking sustainability one step further.            post-Argyle future, we launched a programme to
                                                          help them find new opportunities at Rio Tinto or
In 2019, we permanently shut the coal-fired power         beyond. Some employees will remain with the mine
plant supplying the mine. Together with our               for closure activities like decommissioning and
purchase of renewable energy certificates, this will      rehabilitation. A number have already transferred to
reduce Kennecott’s annual carbon footprint by as          our iron ore mines in Western Australia, while others
much as 65%. The mine’s electricity needs are             looking for a change are preparing for a whole new
now paired with 1.5 million megawatt hours of             career with targeted training.
renewable energy certificates, supplied by Rocky
Mountain Power, which will reduce carbon
                                                                                                                    $5.8bn1
                                                          Blair, a safety support officer at Argyle, illustrates    (2018: $6.5bn)
emissions associated with our operation by over           the success of the programme:
one million tonnes.                                                                                                 Net cash generated from operating activities
                                                          “I’ve been at Argyle for over a decade now, but
Sustainability is not new to Kennecott, however;          we’re heading towards closure and so we need to               2018
since 2005, the mine has been incorporating scrap         start thinking about what our life will be like after
metal, such as old copper wiring, into its smelting       mining finishes. My passion outside of work is
process. In 2019, we processed more than 210,000          filming wildlife. I’ve been very lucky to work in the                              2019
pounds of copper from this recycled scrap metal –         mining industry and be able to travel all over the
roughly equivalent to the electrical wiring of 6,500      world: I’ve been to Africa a dozen times, and I’ve been
new homes.                                                to some very remote islands diving and filming
                                                          sharks of all sorts.

                                                          The beauty of the support I have been given is that
                                                          it’s allowed me to go out and get my full
                                                          commercial drone operator certificate. That means
                                                          that, after Argyle closes, I’m going to be able to
                                                          have a real crack at filming wildlife as my career.       $1.5bn1
                                                          It’s pretty exciting!”                                    (2018: $2.1bn)
                                                                                                                    1    Includes the results of divested assets up to
                                                                                                                         the date of sale.

                                                                                                                         Annual report 2019 | riotinto.com               49
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 55 of 307

Copper and Diamonds continued


                                                          2019 year end results                                                           2019                  2018              Change
                                                          Mined copper production (000 tonnes – Rio Tinto share)1                        577.4                 607.6                (5)%
                                                          Refined copper production (000 tonnes – Rio Tinto share)                       259.6                 274.8                (6)%
                                                          Diamonds production (000 carats – Rio Tinto share)                           17,030                18,427                 (8)%


                                                          Gross sales revenue (US$ millions)                                             5,815                6,468                (10)%
                                                          Underlying EBITDA (US$ millions)                                               2,073                 2,776               (25)%
                                                          Underlying EBITDA margin (product group operations)                             41%                   47%
                                                          Underlying earnings (US$ millions)                                               554                 1,054               (47)%
                                                          Net cash generated from operating activities
                                                          (US$ millions)2                                                                1,505                 2,114               (29)%
                                                          Capital expenditure – excluding EAUs3 (US$ millions)                          (1,772)               (1,848)               (4)%
                                                          Free cash flow (US$ millions)                                                   (284)                 266              (207)%
                                                          Return on capital employed4                                                       5%                   9%

                                                          1   To allow production numbers to be compared on a like-for-like basis, we have excluded production from asset divestments
                                                              completed in 2018 from our share of prior year production data. The financial data above, however, includes the results of
                                                              divested assets up to the date of sale.
                                                          2   Net cash generated from operating activities excludes the operating cash flows of equity accounted units (Escondida) but
                                                              includes dividends from the equity accounted units
                                                          3   Capital expenditure is the net cash outflow on purchases less sales of property, plant and equipment, capitalised evaluation
                                                              costs and purchases less sales of other intangible assets. It excludes equity accounted units (EAUs).
                                                          4   Return on capital employed (ROCE) is defined as underlying earnings excluding net interest divided by average capital
                                                              employed (operating assets before net debt).


Underlying EBITDA 2018 vs 2019                            Safety                                                            partially offsetting the above impacts, resulting in
($ million)                                               This year, we recorded overall improvement in                     lower overall production costs compared with 2018.
                                                          safety at our Copper and Diamond operations,                      Our copper unit costs, at 93 cents per pound in
2018 underlying EBITDA                            2,776   driven by an unrelenting focus on safety                          2019, were 15% lower than in 2018, with higher
                                                          fundamentals, including emphasis on caring and                    by-product credits and cost reduction programmes
Price                                         (196)
                                                          visible leadership and coaching, on embedding                     offsetting the impact of lower copper grades.
Exchange rates                                     43     existing safety initiatives and on using problem
                                                          solving techniques and engagement with front-line                 We generated $1.5 billion in cash from our
Energy                                             22
                                                          employees. 2019 was also a year free of fatalities,               operating activities in 2019, 29% lower than 2018,
Inflation                                         (48)    permanent disabling injuries and significant                      driven by the 25% reduction in underlying EBITDA
                                                          process safety incidents. The all injury frequency                described above, as well as $0.1 billion lower
Flexed 2018 underlying EBITDA                 2,597       rate (AIFR) was 0.29, an improvement from 0.46 in                 dividends from our 30% equity holding in
                                                          2018. Copper & Diamonds met our critical-risk                     Escondida. Free cash flow of $(0.3) billion reflected
Volumes and mix                                    73
                                                          management targets as well as our injury reduction                the lower operating cash flow and a sustained level
Cash costs                                        (77)    targets: the number of injuries declined to 40 in                 of capital investment ($1.8 billion), mainly relating
                                                          2019 (from 65 in 2018). We also saw a significant                 to activities at the Oyu Tolgoi underground project.
Escondida power contract charge              (199)        reduction in contractor-related incidents as a result
                                                          of an increased focus on contractor management.                   Review of operations
Grasberg disposal                         (281)
                                                                                                                            Mined copper production was 5% lower than 2018,
Other                                      (40)           Financial performance                                             primarily attributable to lower copper grades at all
                                                          In 2019, our operational performance was affected                 three operations, partly offset by higher throughput
2019 underlying EBITDA                    2,073
                                                          by lower grades at all operations, partly offset by               and productivity improvements. Refined copper
                                                          higher throughput and productivity improvements.                  production, at 6% lower, largely reflected the
                                                                                                                            reduced copper concentrate availability at
                                                          Our average realised copper price decreased by                    Escondida and our Kennecott smelter.
                                                          7% to 275 US cents per pound, which compared
                                                          with an 8% decline in the LME price to 273 US cents               Kennecott
                                                          per pound.                                                        Mined copper production was 8% lower than 2018,
                                                                                                                            mostly due to increased grade variability, with
                                                          At $2.1 billion, underlying EBITDA was $0.7 billion               grades on average 11% lower. This grade impact
                                                          (25%) lower than 2018. This was the result of                     was partially offset by a 4% improvement in ore
                                                          $0.2 billion in unfavourable pricing impacts, a                   processed since 2018. Grades will continue to be
                                                          $0.2 billion non-cash charge at Escondida in 2019                 lower through 2020 before increasing from the first
                                                          relating to the cancellation of existing coal power               quarter of 2021, with the transition from east wall to
                                                          contracts to be replaced with lower cost renewable                south wall mining. Refined copper production was
                                                          power, $0.1 billion from lower volumes at                         5% lower than 2018. This reflected the reduced
                                                          Escondida, and the divestment of Grasberg, which                  availability of copper concentrate, a planned
                                                          contributed $0.3 billion to underlying EBITDA in                  smelter shutdown and additional unplanned
                                                          2018. Our operating assets delivered on their                     maintenance impacting furnace online time.
                                                          productivity and improvement programmes,




50            Annual report 2019 | riotinto.com
         Case
Copper and       1:20-mc-00212-AJN
           Diamonds                                            Document 42-1 Filed 06/29/20 Page 56 of 307




Underlying EBITDA margin                                  Oyu Tolgoi underground project                           Other new projects and growth options




                                                                                                                                                                                    Strategic report
                                                          During the fourth quarter of 2019, we took the           At Kennecott, we continue to progress stripping

41%
(2018: 47%)
                                                          decision to remove two of the three mid-access
                                                          drives at Oyu Tolgoi. We will retain one mid-access
                                                          drive on the apex level of the mine design of Panel 0.
                                                                                                                   activities on the $0.9 billion phase 1 south wall
                                                                                                                   pushback project. Grades are expected to increase
                                                                                                                   in 2021 with the transition from east wall to south
                                                          The removal of these mid-access drives has an            wall mining.
Mined copper production                                   unfavourable impact on schedule; overall, the
(000 tonnes – Rio Tinto share)                            underground project remains within the range             In late 2019, we announced the approval of a
                                                          announced in July 2019 of a 16 to 30 month delay         $1.5 billion investment in Kennecott, extending
2015                         504.4                        in schedule and an increase of $1.2 to $1.9 billion1     operations to 2032. The investment will further
2016                             523.3                    in development capital costs.                            extend strip waste rock mining and support
                                                                                                                   additional infrastructure development in the
2017                     478.1                            We continue the detailed work on mine design,            second phase of the south wall pushback project,
2018                                              607.6   which we still expect to complete in the first half of   allowing mining to continue into a new area of the
                                                          2020, with a definitive estimate in the second half      ore body between 2026 and 2032 and generate
2019                                      577.4           of 2020, as previously disclosed. This will include      attractive returns.
                                                          the estimate of development capital costs and
                                                          schedule for the underground project based on the        At our Resolution Copper project in Arizona,
Escondida                                                 updated design of Panel 0.                               deepening of the existing shaft 9 continues, as well
Copper production at Escondida was 3% lower than                                                                   as work on the underground characterisation study
2018. This was mainly due to grade declines, which        Decisions on other key underground design                to increase ore body knowledge. Permitting and
were 8% lower than last year, partly offset by higher     elements such as the location of the ore handling        studies are progressing well, following the release
throughput.                                               system and options for panel sequencing will be          of the independently prepared draft Environmental
                                                          taken in the first half of 2020. These will take into    Impact Statement (EIS) for the project in August
Following the signing of renewable power                  consideration the consequential impacts on cost,         2019. A plan is in place with the US Forest Service
agreements, Escondida has raised a provision              schedule and other key variables such as ore             to address comments received on the study to
related to the cancellation of existing coal contracts.   reserves, project ramp-up profile and peak               maintain schedule on the final EIS in 2020. The
We have recognised a charge of approximately              production, together with improvements in                Land Exchange title transfer will be completed
$0.2 billion against 2019 underlying EBITDA,              productivity.                                            within 60 days of final EIS publication.
reflecting our 30% share.
                                                          Productivity improvements resulted in increased          In April 2019, we approved $302 million
In addition to the renewable power agreements,            underground lateral development during the fourth        ($166 million our share) of additional expenditure
the Escondida water supply expansion project was          quarter, to an average monthly rate of 1,607             for Resolution, to fund additional drilling, orebody
successfully completed in December 2019 and the           equivalent metres (eqm) compared with 1,214 eqm          studies, infrastructure improvements and
water requirements of the operation are now               in the third quarter. Completion of shaft 2, a key       permitting activities, as we progress the project
fulfilled entirely by desalinated water production.       milestone, occurred in October 2019. Construction        to the final stage of the permitting phase.
                                                          is progressing on shafts 3 and 4 to enable
Oyu Tolgoi                                                commencement of main sinking operations for              Greenhouse gas emissions
As anticipated, mined copper production from the          both shafts during the first half of 2020.               Copper and Diamonds decreased emissions
open pit was 8% lower than 2018 as mining activity                                                                 intensity by 33.3% since 2008. We discontinued the
moved to lower grade areas. Grades were 11% lower         Under the Power Source Framework Agreement               use of a coal-fired power plant at Kennecott and are
for the year, and were partly offset by productivity      signed in 2018, Oyu Tolgoi continues to work with        also working to reduce our environmental footprint
improvements.                                             the government of Mongolia to secure a long term         at both of our diamonds operations. At Diavik, in
                                                          power solution for the project. Different power          Canada, our windfarm continues to reduce diesel
Diamonds                                                  sourcing options are currently under evaluation          usage through leading-edge cold-climate
Diamond production was 8% lower than 2018. At             and discussion with the government of Mongolia to        technology. At Argyle, in Western Australia, the
Argyle, carat production was down by 8% due to a          identify the lowest cost and reliable option for Oyu     hydropower scheme reduces our diesel usage for
lower recovered grade – this was partially offset by      Tolgoi. In February 2020, Oyu Tolgoi submitted a         electricity. And as a product group, our sustainability
record underground mining and processing rates.           feasibility study to the government of Mongolia for      strategy continues to focus on carbon and water.
At Diavik, carats recovered were down by 8% due           the Tavan Tolgoi Power Plant. This envisages a 300
to lower ore availability and grade from the              MW coal power plant with a project cost estimate         1   As described above, and as disclosed in a Notice to the
                                                                                                                       ASX/LSE on 16 July 2019, and our 2019 interim financial
underground operations – this was partly offset by        of around $924 million. We are also progressing              results, the level of accuracy of these estimates is
higher tonnes and grade from the A21 open pit.            alternative options to source domestic power,                preliminary in nature and subject to a range of variables.
                                                          including a renewable power component.                       These estimates are at a confidence level associated with
                                                                                                                       a Conceptual or Order of Magnitude Study; more work is
                                                                                                                       needed between now and the second half of 2020 to
                                                                                                                       refine the mine design options and study them to a level
                                                                                                                       of confidence and accuracy associated with Feasibility
                                                                                                                       Study quality estimates.




                                                                                                                          Annual report 2019 | riotinto.com                   51
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Our
                                                                   Page
                                                                   Titanium  is57
                                                                       titaniumused of
                                                                                is used   307
                                                                                    in a in
                                                                                          wide
                                                                                            a wide
                                                                                               array
                                                                                                   variety
                                                                                                     of
                                                                                   of products people
                                                                                   applications, including
                                                                                                       use lightweight
                                                                                                           every day,
                                                                                   bicycles. lightweight bicycles.
                                                                                   including




       Energy and Minerals




52
     Ti, B, Fe
         Annual report 2019 | riotinto.com
         Case
Energy and        1:20-mc-00212-AJN
           Minerals                                           Document 42-1 Filed 06/29/20 Page 58 of 307




                                                                                                                                                                 Strategic report
Overview                                                                                                          Energy and Minerals in figures
The products from our diverse portfolio of high-quality mining, refining and
marketing operations are part of people’s everyday lives and play an important
role in the technology and cutting edge materials of the future.
                                                                                                                  6
                                                                                                                  mining sites

The Energy and Minerals (E&M) portfolio includes         and high-grade concentrate with low levels of
titanium dioxide; rutile and zircon; borates; iron ore   impurities. We continue our study at the Jadar           7
concentrate and pellets; and uranium. Our                lithium-borate project in Serbia. We also own            processing plants
products are used in everything from touch screens       interests in a uranium business – Energy Resources
and hearing aids to high-strength steel and              of Australia – and a uranium project in Canada.
corrosion resistant coatings, and in industries such                                                              Operations in
as aerospace, healthcare, and low-carbon energy.         In 2019, we completed the sale of our entire interest

As a key global supplier of borates, we meet
                                                         in the Rössing Uranium mine in Namibia, formerly
                                                         part of E&M.
                                                                                                                  6
                                                                                                                  countries
approximately 25% of global demand – and have
mining, processing, commercial and research              The Rio Tinto Ventures team, also part of E&M,
facilities. Our Iron and Titanium business is a major
global producer of high-grade titanium dioxide
                                                         is exploring partnerships and other opportunities
                                                         that will allow us to expand into metals critical
                                                                                                                  8,600
                                                                                                                  employees
feedstock. The Iron Ore Company of Canada (IOC)          to a low-carbon economy, with a strong focus
is a leading producer of premium iron ore pellets        on battery materials.
                                                                                                                  400,000
                                                                                                                  trees planted in Madagascar
Snapshots from the year
                                                                                                                  Gross sales revenue

                                                                                                                   2018
0.43                         $5.2bn                      37%                         $1.4bn                                           2019
AIFR                         gross sales revenue         underlying EBITDA           net cash generated
(2018: 0.55)                 (2018: $5.5bn)              margin (product             from operating
                                                         group operations)           activities
                                                         (2018: 41%)                 (2018: $1.2bn)




Pioneering a new source of lithium                       “Unthinkable” performance
As the world moves to electric vehicles, demand          improvements
for lithium, for the vehicles’ rechargeable batteries,   In 2019, the Iron Ore Company of Canada (IOC)
is expected to increase to 1.3 million metric tonnes
– over five times today’s levels.
                                                         successfully trialled an electric autonomous
                                                         drilling system and continued to develop its
                                                                                                                  $5.2bn
                                                                                                                  (2018: $5.5bn)
                                                         Integrated Operations Centre.
In 2019, we announced a $10 million investment to
pilot the production of commercial grade lithium         In the harsh climate of northern Canada, where           Net cash generated from operating activities
at our Boron operations in California. The lithium,      electrical storms, blizzards and temperatures                                2019
discovered in nearly century-old borates tailings,       below -30°C are common, autonomous drills
creates additional value from existing waste rocks       continue to work in all conditions, including those       2018
and as such, does not need to be mined.                  unsafe for manned crews. One operator is able to
                                                         control multiple drill rigs remotely, replacing
The pilot could potentially produce 10 tonnes per        on-the-ground teams operating a single rig. The
year of lithium-carbonate, needed in rechargeable        autonomous drill trial demonstrated a 30%
batteries for electric vehicles and consumer             improvement in productivity over standard rigs.
electronics. In the coming year, we will consider
an additional $50-million investment to build an         The autonomous drilling system is one element of
industrial-scale lithium plant with capacity for         the mining and production process that has been
5,000 tonnes per year, or enough to make batteries       brought together in IOC’s Integrated Operations
for approximately 15,000 electric vehicles.              Centre. The centre houses control and monitoring

The discovery of lithium in borates waste is
                                                         systems for the equipment in the five operating
                                                         pits, ore delivery system, concentrator, pellet plant,
                                                                                                                  $1.4bn
                                                                                                                  (2018: $1.2bn)
significant, and could one day make our current          418km rail line, and port. Housing these systems
boron operation the largest domestic producer            together has improved communication and
of battery-grade lithium in the US.                      decision-making, as operators who previously
                                                         worked in different locations spread over hundreds
                                                         of kilometres now sit next to each other.

                                                         At IOC, new technology is enabling performance
                                                         improvements in ways that would have been
                                                         “unthinkable” only a few years ago.


                                                                                                                    Annual report 2019 | riotinto.com      53
             Case
Strategic report            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 59 of 307

Energy and Minerals continued


                                                             2019 year end results                                                           2019                  2018              Change
                                                             Iron ore pellets and concentrates production1
                                                             (million tonnes – Rio Tinto share)                                              10.5                   9.0                18%
                                                             Titanium dioxide slag production
                                                             (000 tonnes – Rio Tinto share)                                                1,206                  1,116                  8%
                                                             Borates production (000 tonnes – Rio Tinto share)                                520                  512                   2%
                                                             Uranium production (000 lbs – Rio Tinto share)                                4,754                 6,764               (30)%


                                                             Gross sales revenue (US$ millions)                                             5,150                5,451                 (6)%
                                                             Underlying EBITDA (US$ millions)                                               1,762                2,140                (18)%
                                                             Underlying EBITDA margin (product group operations)                             37%                   41%
                                                             Underlying earnings (US$ millions)                                               611                  995               (39)%
                                                             Net cash generated from operating activities
                                                             (US$ millions)                                                                1,387                 1,245                  11%
                                                             Capital expenditure (US$ millions)2                                             (551)                 (442)               25%
                                                             Free cash flow (US$ millions)                                                    817                  796                   3%
                                                             Return on capital employed3                                                     15%                  20%

                                                             1   To reflect a change in management responsibility, Dampier Salt is now reported within Iron Ore and we have restated prior
                                                                 year numbers accordingly. Iron Ore Company of Canada and the Simandou iron ore project in Guinea continue to be reported
                                                                 within Energy & Minerals.
                                                             2   Capital expenditure is the net cash outflow on purchases less sales of property, plant and equipment, capitalised evaluation
                                                                 costs and purchases less sales of other intangible assets.
                                                             3   Return on capital employed (ROCE) is defined as underlying earnings excluding net interest divided by average capital
                                                                 employed (operating assets before net debt).


Underlying EBITDA 2018 vs 2019                               Safety                                                            Financial performance
($ million)                                                  Our E&M operations made significant                               A recovery in volumes at both Rio Tinto Iron &
                                                             improvements across all key safety metrics this                   Titanium and Iron Ore Company of Canada (IOC)
2018 underlying EBITDA                     2,140             year. The all-injury frequency rate, for example,                 following the disruptions in 2018, along with higher
                                                             was down to 0.43 (from 0.55 in 2018), the result of               prices for iron ore pellets and concentrate and
Price                                                  327
                                                             increased rigour and focused implementation of                    titanium dioxide feedstocks, contributed to our
                                                             our safety programmes across our operations,                      strong financial performance in 2019.
Exchange rates                                         72
                                                             made possible by the leadership and engagement
Inflation                                       (75)         of our employees. While 2019 was a fatality-free                  Underlying EBITDA of $1.8 billion was 18% lower
                                                             year, at our IOC operations, one of our employees                 than 2018, but was 41% higher excluding the coal
Flexed 2018 underlying EBITDA                  2,464         experienced a permanent disabling injury. Our                     assets we divested in 2018. Volumes were boosted
                                                             thoughts remain with him and his family; we                       by an improved operational performance at our
Volumes and mix                                        29    continue to share the analysis and resulting                      titanium dioxide operations, and the return to
                                                             lessons learned across the Group to ensure                        normal operations at IOC following a two-month
Cash costs                                     (118)
                                                             everyone takes all possible steps to prevent such                 strike in 2018. The higher price environment, in
Coal disposals                        (893)                  incidents in the future.                                          particular for iron ore pellets and concentrate and
                                                                                                                               titanium dioxide feedstocks, added $0.3 billion to
One-off items                                    281         Process safety incidents were also more than                      underlying EBITDA compared with 2018.
                                                             halved in 2019 following our implementation of a
Other                                    (1)                 targeted improvement plan. We are particularly                    We generated net cash of $1.4 billion from our
                                                             proud of the performance of QMM operations in                     operating activities and $0.8 billion of free cash
2019 underlying EBITDA                  1,762
                                                             Madagascar, which had one recordable injury and                   flow, reflecting the higher volumes and stronger
                                                             an all-injury frequency rate of 0.04. Four other E&M              pricing environment. These were 11% and 3%
                                                             sites in Havre-Saint-Pierre, Suzhou, Simandou and                 higher than 2018, respectively, despite there being
                                                             Jadar ended the year with no recordable injuries.                 no contribution from the coking coal assets which
                                                                                                                               we divested in 2018.
                                                             In 2020, we will continue to implement the Rio Tinto
                                                             safety maturity model, supported by lessons
                                                             learned and best practices from 2019. The
                                                             implementation of the process safety standard
                                                             will also continue to be a key focus in 2020.




54               Annual report 2019 | riotinto.com
         Case
Energy and        1:20-mc-00212-AJN
           Minerals                                              Document 42-1 Filed 06/29/20 Page 60 of 307




                                                            Review of operations                                  New projects and growth options




                                                                                                                                                                           Strategic report
                                                            Energy                                                The $463 million Zulti South construction
                                                            Uranium production was 30% lower than 2018.           project at RBM is on hold after a number of
                                                            While Energy Resources of Australia (ERA)             security incidents – we will assess a restart
                                                            continued to process existing stockpiles,             after normalisation of operations.
                                                            production was 12% lower than 2018, reflecting
                                                            lower grades. We have reported production from        We are continuing our pre-feasibility study at
                                                            Rössing Uranium up to the date of completion of       the Jadar lithium-borate project in Serbia – this
                                                            divestment to China National Uranium Corporation      will establish the economic business case for
                                                            Limited on 16 July 2019.                              the project and include environmental and
                                                                                                                  socioeconomic impact assessments.
                                                            In late 2019, we announced our support for ERA’s
                                                            plans for a renounceable entitlement offer to raise   We continue to work with our joint-venture
                                                            $324 million for the rehabilitation of the Ranger     partners, Chinalco and the government of Guinea,
                                                            Project Area in Australia’s Northern Territory.       to explore ways to optimise, develop and fund the
                                                                                                                  world-class Simandou iron ore deposit and the
                                                            Iron Ore Company of Canada (IOC)                      trans-Guinean infrastructure needed to support
                                                            Iron ore pellets and concentrate production at IOC    the mine. We own 45.05%, Chinalco owns 39.95%
                                                            was 18% higher than 2018, when operations were        and the government of Guinea owns a 15% stake
                                                            impacted by a two-month strike.                       in this project.

                                                            Minerals                                              Greenhouse gas emissions
                                                            Titanium dioxide feedstock production was 8%          Compared with 2018, E&M’s absolute GHG
                                                            higher than 2018, reflecting improved operational     emissions were 11% lower, driven by the sale of
                                                            performance and the restart of furnaces.              our uranium asset in Namibia. There was a 5%
Underlying EBITDA margin                                                                                          improvement in E&M’s overall GHG intensity
                                                            Production at the end of 2019 was affected by the     compared to the 2008 baseline year.

37%
(2018: 41%)
                                                            curtailment of operations at Richards Bay Minerals
                                                            (RBM) in South Africa. Operations were slowed in
                                                            mid-November, following an escalation in violence
                                                            in the communities surrounding the operations,
Iron ore pellets and concentrate production                 and curtailed at the beginning of December.
(million tonnes – Rio Tinto share)                          A phased restart began at the end of December.

2015                                     10.4               All nine furnaces at Rio Tinto Fer et Titane (RTFT)
2016                                          10.7          are in operation, with three of four furnaces in
                                                            operation at RBM. We will decide to idle furnaces
2017                                                 11.2   or re-start the remaining idled furnace to match
2018                          9.0                           market demand.

2019                                      10.5              Borates production was in line with 2018 and
                                                            aligned with market conditions.
Titanium dioxide slag production
(thousand tonnes – Rio Tinto share)

2015                     1,089

2016                  1,048

2017                                             1,315

2018                          1,116

2019                                  1,206




                                                                                                                        Annual report 2019 | riotinto.com             55
             Case
Strategic report    1:20-mc-00212-AJN     Document
                                    The Bauer                  42-1
                                              Cutter rig used for digging Filed 06/29/20 Page 61 of 307
                                             vertical trenches at FalCon, Canada.




                                                                                    Whether exploring or building assets,
                                                                                    we use advanced technology and
       Growth and Innovation                                                        some of the best minds in the
                                                                                    business to maximise value across
                                                                                    the lifecycle of our operations.

                                                                                    Our success, today and in the future,
                                                                                    will be predicated upon using cutting-
                                                                                    edge technology as well as data and
                                                                                    artificial intelligence to establish new
                                                                                    and more efficient ways of finding,
                                                                                    building, running and closing our
                                                                                    operations. This is the mandate of
                                                                                    our G&I group.

                                                                                    Safety
                                                                                    Since G&I’s inception in 2016 there have been
                                                                                    no work related fatalities1 and our all-injury
                                                                                    frequency rate was 0.28. We have shown safety is
                                                                                    our number one priority by continually learning
                                                                                    from potentially fatal incidents, focusing on
                                                                                    controls to prevent injury and illness, continuing
                                                                                    to automate risky manual tasks and preventing
                                                                                    catastrophic events, particularly in relation to
                                                                                    tailings and process safety.

                                                                                    Industry-leading innovation
                                                                                    As an industry, we tackle some of the greatest
                                                                                    engineering and technical challenges on the
                                                                                    planet, and we have a long, proud history of
                                                                                    meeting these challenges head on.

                                                                                    In exploration, for example, we are using advanced
                                                                                    technology to mine data to improve our targeting,
                                                                                    which lets us uncover resources that others may
                                                                                    have missed – this was true of our Winu copper-
                                                                                    gold exploration project, in Western Australia,
                                                                                    which was announced in 2019.

                                                                                    In studies and construction, innovation and digital
                                                                                    design is helping strengthen safety, reduce cost,
                                                                                    and find new ways to improve waste and water
                                                                                    management. We are also looking at more agile ways
                                                                                    to build new mines: starting small, building quickly
                                                                                    and safely, and embedding optionality for growth.

                                                                                    Technology also has an important role to play in
                                                                                    helping us increase productivity and tackle critical
                                                                                    industry challenges, such as tailings, energy and
                                                                                    carbon reduction initiatives. In 2019, machine
                                                                                    learning helped us unlock productivity
                                                                                    improvements. For example, at our Kennecott
                                                                                    copper mine in Utah, in the US, we used artificial
                                                                                    intelligence to optimise the concentrator’s recovery
                                                                                    of minerals from the varying types of ore fed into
                                                                                    the plant.




                                                                                    1   Health fatality reported in 2017 was reclassified as
                                                                                        non-work related.



56       Annual report 2019 | riotinto.com
         Case
Growth and       1:20-mc-00212-AJN
           Innovation                                                 Document 42-1 Filed 06/29/20 Page 62 of 307




Exploration                                                    The underground copper project at Oyu Tolgoi, in




                                                                                                                                                                       Strategic report
This year, we explored for seven commodities in                Mongolia, achieved a significant milestone with the            G&I in figures
17 countries and generated more opportunities                  completion of construction of Shaft 2, which enables
than at any other time in our history. Expenditure             the acceleration of work on the underground
on exploration and evaluation was $624 million.
Of this, $315 million was for the exploration and
evaluation of greenfield programmes and $309
                                                               development. Shaft 2, a 10-metre diameter shaft
                                                               sunk to approximately 1.3 kilometres, is a critical
                                                               piece of infrastructure and will enable a step
                                                                                                                              0.28
                                                                                                                              AIFR
million was for brownfield programmes in our                   change in delivering the underground mine. Shaft 2             (2018: 0.19)
product groups, mostly copper.                                 can carry 300 people per cage cycle versus a
                                                               maximum of 60 people per cage cycle through
We had some early success in copper exploration at
Winu, Western Australia, and assessment and
interpretation of existing data is ongoing.
                                                               Shaft 1. The 48-tonne capacity cage can now be
                                                               used to support logistics, transporting supplies and
                                                               components for development of the mine. This
                                                                                                                              2,600
                                                                                                                              people
                                                               shaft also has a production component, which
The majority of our projects this year are in the              hoists 60 tonnes of rock at about 60 kilometres per
early stages of drilling. Projects at a more advanced          hour. Completing Shaft 2 provides additional
stage are listed in the table below.

Projects
                                                               momentum as we continue to progress detailed
                                                               work on the mine design, which we expect to
                                                               complete in the first half of 2020, with a definitive
                                                                                                                              +13,400
                                                                                                                              contractors
In 2019, the projects team in G&I, responsible for             estimate for the development of this world-class
building our mines and other operations, delivered             ore-body in the second half of 2020. Other facilities
a significant volume of work safely, on time and on
budget – or better. We were recognised for our
work, winning multiple awards for our Amrun
                                                               completed in 2019 include the mine dry facility, a
                                                               new underground operations control room and the
                                                               central heating plant expansion.
                                                                                                                              8
                                                                                                                              Centres of Excellence – Analytics,
bauxite mine in Queensland, Australia, which                                                                                  Asset Management, Automation,
officially opened in March, two months ahead of                At our Resolution Copper project in Arizona, in US,            Energy and Climate Change, Ore
schedule and under budget. Amrun achieved its                  we deepened Shaft 9 further, reaching 1,600                    Body Knowledge, Processing, Surface
production rate of 22.8 million tonnes in the fourth           metres below ground in 2019. Working with our                  Mining, Underground Mining
quarter of 2019, much earlier than planned. Its                aluminium business at our Kitimat smelter in
Chith Export Facility received the 2019 Australian             British Columbia, Canada, we progressed the                    Exploring for
Construction Achievement Award, Institute of                   construction of a second tunnel to safeguard our
Civil Engineers Brunel Medal, and Management
Innovation & Excellence Award for Operational
Improvement. Our local and Indigenous
                                                               hydroelectric power supply. While our tunnel boring
                                                               machine productivity was lower than expected,
                                                               we reached 2,731 metres at the end of 2019.
                                                                                                                              7
                                                                                                                              different commodities in 17 countries
participation strategy also received the Best
Company Indigenous Procurement Initiative.                     Introducing Group Technical
                                                               This year, we introduced Group Technical as the
AutoHaul™, the world’s first automated heavy-haul
rail network, was handed over to our Iron Ore
business in April and received a 2019 Freight Rail
                                                               organisation housing G&I’s eight Centres of
                                                               Excellence – Analytics, Automation, Asset
                                                               Management, Energy and Climate Change, Ore
                                                                                                                              $2.1bn
                                                                                                                              spent on capital projects in 2019
Excellence Award. Construction of Koodaideri, our              Body Knowledge, Processing, Surface Mining and
intelligent mine in the Pilbara, Western Australia,            Underground Mining – representing our most
began in 2019: the project remains on budget and               critical technical capabilities. Group Technical also          In 2019, we delivered a step-change
first ore is expected in late 2021. We are leading the         provides an added layer of assurance in managing               in the way we value data. Our
construction of a new crusher and 13 kilometre                 our major hazard risks and supports the replication            Integrated Data Platform, which
conveyor at the Western Turner Syncline Phase 2                of best practices in productivity Group-wide.                  pools operational and external
project at our Greater Tom Price iron ore operations.                                                                         sources of data into a 200 terabyte
We completed bulk earthworks for the Robe Valley                                                                              lake, reduced operating expenses
sustaining project’s wetplant area and poured the                                                                             associated with data sourcing by
foundation for the West Angelas Deposit C&D                                                                                   70-80%.
primary crusher facility, both in the Pilbara.
                                                                                                                              G&I worked with our Iron Ore product
Advanced stage exploration projects                                                                                           group to award $1.3 billion in
                                                                                                                              contracts to local or Indigenous
Project                        Commodity              Country                Type               Stage
                                                                                                                              businesses for capital projects in the
Sudi                           Mineral Sands          Tanzania               Greenfield         Project of Merit              Pilbara, Western Australia.
FalCon                         Diamonds               Canada                 Greenfield         Order of Magnitude
Pilbara                        Iron ore               Australia              Brownfield         Project of Merit
Oyu Tolgoi                     Copper                 Mongolia               Brownfield         Project of Merit
Bingham Canyon                 Copper                 US                     Brownfield         Project of Merit
Winu                           Copper                 Australia              Greenfield         Order of Magnitude
Kalindi                        Copper                 Zambia                 Greenfield         Project of Merit
Korgantas                      Copper                 Kazakhstan             Greenfield         Project of Merit
Janice Lake                    Copper                 Canada                 Greenfield         Project of Merit
Pribrezhniy                    Copper                 Kazakhstan             Greenfield         Project of Merit

Project of Merit – Preliminary evaluation of orebody size, quality and potential.
Order of Magnitude – Judging whether an opportunity will be economical to develop.



                                                                                                                       Annual report 2019 | riotinto.com          57
             Case
Strategic report    1:20-mc-00212-AJN     Document
                                    We ship                  42-1
                                            more than 300 million tonnes Filed 06/29/20 Page 63 of 307
                                             of iron ore every year from our ports in
                                             Western Australia.




                                                                                        The Commercial group puts the
                                                                                        company’s value over volume
       Commercial                                                                       approach into practice.

                                                                                        Our Commercial group encompasses our global
                                                                                        sales and marketing, procurement, and marine and
                                                                                        logistics teams. We maximise the value of our
                                                                                        physical flows to improve both our business and
                                                                                        that of our customers. We link our customers and
                                                                                        markets with our operations in a way that informs
                                                                                        production and future investment decisions. We
                                                                                        ensure that both the amount and the types of
                                                                                        products that we produce meet our customers’
                                                                                        needs and manage the trade-off between volumes,
                                                                                        quality, cost and capital expenditure.

                                                                                        Safety
                                                                                        We are committed to the safety, health and wellbeing
                                                                                        of our employees and contractors. We face a
                                                                                        diverse range of risks across multiple geographies
                                                                                        in our global sales and marketing, procurement and
                                                                                        activities. Our primary focus has been implementing
                                                                                        Group standards and critical-risk management
                                                                                        fatality prevention programmes across our areas
                                                                                        of greatest exposure, primarily marine and logistics,
                                                                                        and procurement. We have also worked closely
                                                                                        with our suppliers and contractors to embed safety
                                                                                        into the equipment we procure and our approach
                                                                                        to contractor management. In 2019, we had zero
                                                                                        fatalities and a 0.04 all-injury frequency rate. In
                                                                                        2020, we intend to build on this and share our focus
                                                                                        on safety, health and wellbeing through our daily
                                                                                        interactions with our customers and suppliers.

                                                                                        Commercial strategy
                                                                                        Our Commercial strategy is built around four
                                                                                        key pillars.

                                                                                        First, deepening our understanding of the value
                                                                                        chain. We do this by improving the way we collect,
                                                                                        organise and monetise information – solving
                                                                                        our customer challenges and continuously
                                                                                        generating value.

                                                                                        Second, building commercial excellence. We are
                                                                                        taking what we do today and doing it better. We aim
                                                                                        to sell every tonne we produce to the customer that
                                                                                        values it the most, and rigorously measure and
                                                                                        improve our performance.

                                                                                        Third, expanding our commercial activities into
                                                                                        new areas. Moving from simple risk avoidance to
                                                                                        an approach where we can better identify, quantify,
                                                                                        and manage our risks.

                                                                                        Fourth, optimising our end-to-end value chain.
                                                                                        We have an integrated approach to matching our
                                                                                        production to the changing demand patterns of the
                                                                                        market that seeks to ensure the real-time needs
                                                                                        of the market can inform our decision-making.




58       Annual report 2019 | riotinto.com
        Case
Commercial           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 64 of 307




Market insight and outlook                             Alumina prices declined in 2019 on the back of




                                                                                                                                                                Strategic report
Global economic conditions remained uncertain          increased output, weaker demand and lower                       Commercial in figures
throughout 2019 due to escalated trade tensions        caustic soda prices.
and heightened geopolitical instability. Global GDP
growth is estimated to have slowed to 2.6% vs 3.2%
in 2018. China’s GDP growth was approximately
6.1% in 2019 vs 6.6% in 2018. And this gradual
                                                       China continued to drive strong growth in seaborne
                                                       bauxite demand in 2019, primarily as a result of
                                                       the depletion of domestic, inland bauxite reserves
                                                                                                                       0.04
                                                                                                                       AIFR
deceleration is expected to continue despite the       and declining quality. To date, this demand has                 (2018: 0.18)
near-term challenges and volatility created by the     primarily been met by exports from Australia,
advent of Covid-19. In the longer term, the trend of   Guinea and Indonesia.
income growth in emerging markets, including
those in ASEAN countries and India, will continue
to drive global commodity demand. In China,
                                                       Copper and Diamonds
                                                       A number of factors reduced the price of copper
                                                                                                                       1,300
                                                                                                                       employees
strong commodity demand will be increasingly           in the second half of 2019, primarily changing
driven by a large and evolving manufacturing           macroeconomic growth expectations and volatility
sector, the need to modernise commercial and           in equity markets. Longer term demand is expected               Singapore
residential buildings, and the evolving trends of      to remain robust as a result of urbanisation,
electrification in a low carbon world.                 industrialisation and electrification in China and              Commercial
                                                       emerging economies.
Iron Ore                                                                                                               Hub
Despite overall weakness in global macro conditions,   Mined supply contracted 1% in 2019 amid                         with satellite offices in Chicago
demand for the quality iron ores we produce            enhanced supply-side risks. Disruptions in Latin                and Frankfurt and offices in
remained strong in 2019. This was mainly driven by     America and the African copper belt accounted for               China, Japan and South Korea
a combination of seaborne supply disruptions and       over 75% of global disruptions in 2019 as these
record Chinese steel output, which drove prices for    regions faced environmental, social and                         Approximately
the benchmark 62% iron ore on a free on board          governance challenges and regulatory disruptions
(FOB) basis up 39% in 2019 from the average 2018
price. Approximately 90% of our Pilbara products
are priced with reference to the 62% index.
                                                       respectively. These, and other challenges, are
                                                       expected to persist in the coming years.                        2,000
                                                                                                                       customers across 96 countries
                                                       Weak diamond jewellery sales during late 2018
Global steel production increased by about 1.3%        and early 2019 resulted in weak orders by retailers
in 2019 compared to 2018. Record Chinese steel
production of around 970 million tonnes (MT),
more than offset lower steel output outside of
                                                       in 2019.

                                                       Energy and Minerals
                                                                                                                       >230
                                                                                                                       contracted ships managed at any
China. Among other major steel-producing regions,      Underlying titanium dioxide pigment demand
                                                                                                                       one time
India, the world’s second largest steel producer,      weakened in 2019 resulting in lower sales volumes
experienced a 2% growth in steel production.           of paint. Against this, pricing of titanium dioxide
Meanwhile, Japan’s output was down 3.7%, due to
operational issues, natural disasters and other
weather-related disruptions.
                                                       feedstock strengthened due to structural
                                                       shortages of rutile supply. In 2020, we anticipate
                                                       a continuation of the demand trends of 2019
                                                                                                                       37,000
                                                                                                                       suppliers managed in more
                                                       cushioned by feedstock supply shortages.
                                                                                                                       than 120 locations
2019 seaborne iron ore supply decreased 30MT
compared to 2018, with the cumulative impact of        Medium to long-term demand for borates is tied
lower shipments following the Brumadinho dam           to increases in wealth and living standards and
failure and significant weather-related disruptions    associated requirements for the agricultural sector.
in the first quarter affecting Pilbara suppliers.      In 2019, stronger demand in China was offset by
China’s domestic supply growth helped meet the         weaker demand elsewhere, while trade restrictions
supply shortfall in 2019, after overcoming improved    and tariffs in India and China impacted the market,
environmental and safety standards, and financing      a situation we expect to moderately improve
availability. Scrap use in China increased in 2019,    in 2020.
and we expect moderate growth to continue, albeit
limited by availability, and the economics of          Seaborne iron ore pellet demand stayed robust in
collection and use.                                    the beginning of 2019 due to tight fundamentals
                                                       and supply disruptions. In the second half of 2019,
Aluminium                                              reduced mill profitability, lower scrap prices outside
The market for primary aluminium contracted by         China, and deterioration of developed market steel
1% in 2019 due to lower car production, durables       demand saw pellet prices fall. However, we expect
output, and soft demand from construction.             a recovery through 2020.
Chinese output growth continued to weaken in
2019, with capacity reductions of around 3.6MT due
to lower prices and disruptions. In addition, there
were 0.5MT of environmental winter curtailments.
China permanently curtailed around 2MT of
capacity in 2019. We expect aluminium demand to
improve in 2020, as the transport sector recovers,
but political and recessionary risks remain.




                                                                                                                Annual report 2019 | riotinto.com          59
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 65 of 307

Sustainability


Our values, experience                           We must care for our employees, respect and care    Our portfolio is also an important part of our
                                                 for the environment when we explore, build and      sustainability strategy. In 2018, we became the only
and history tell us we must                      operate, and repurpose or rehabilitate the land     major player in our industry to have a portfolio free
work in a way that delivers                      when our operations come to an end. We must         of fossil fuel production. Today, our portfolio
                                                 contribute our fair share to local and national     comprises commodities with solid long-term
real, lasting benefits.                          economies, including through the payment of taxes   fundamentals, including those critical for the
                                                 and royalties.                                      transition to a low-carbon economy.

                                                 We therefore apply high standards to the
                                                 sustainability issues that are material to our
                                                 business, our employees, the communities that
                                                 host us and the customers that buy and use our
                                                 products. Our goal is to achieve consistent,
                                                 high-quality social and environmental performance   In 2018, we became the
                                                 across all of our operations and to increase our
                                                 stakeholders’ knowledge of how we work through      only major player in our
                                                 meaningful disclosures and transparency. We have
                                                 also made an effort to better understand, engage    industry to have a
                                                 and partner with our key stakeholders to create
                                                 sustained, mutual value. We support the 2030        portfolio free of fossil
                                                 development agenda and contribute to the UN
                                                 Sustainable Development Goals.                      fuel production.



Our approach to United Nations’
Sustainable Development Goals
(SDGs)
We continue to examine our approach
to the UN SDGs in line with our integrated
sustainability strategy.




60           Annual report 2019 | riotinto.com
         Case
Sustainability        1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 66 of 307




                                                                                                                                                                         Strategic report
Integrated sustainability strategy
Our strategy is expressed in three pillars.


Running a safe, responsible                            Collaborating to enable long- Pioneering materials
and profitable business                                term benefits where we operate for human progress
Running a safe, responsible and profitable             Building on the first pillar, the second focuses          The third pillar encompasses activity that
business is the foundation of our approach,            on the success of our communities and our                 contributes to a sustainable, low-carbon future,
because safety and profitability allow us not          contribution to governments and partners,                 including the materials we produce and the
only to manage risks, but also to invest in the        including Indigenous groups.                              innovations we bring to market.
future of our company and our communities –
and in partnership with others, pioneer new            Agreement-making has always characterised our             The materials we produce help support economic
ways to have a lasting positive impact. This pillar    intent to partner for the long term, while respecting     growth and facilitate social development because
also includes the responsible, transparent and         rights, and it still lies at the heart of our community   they are used to build bridges, hospitals, schools
reliable management of our operational impacts.        engagement. For example, this year we signed a            and are used in environmentally friendly solutions,
                                                       historic agreement in Quebec with the Innu                such as wind turbines and electric vehicles.
Safety is our top priority. The health and safety of   community of Ekuanitshit to generate economic
our workers and contractors is fundamental to the      development opportunities associated with our             For more information about how our materials will
way we work. In 2019, we delivered positive safety     operation in Havre-St-Pierre.                             support the transition to a low-carbon economy
performance across the business, and had no                                                                      and our approach to climate change, please see our
fatalities. Our performance on safety can still        We also began revising our approach to                    climate change report, developed in line with the
improve; we must continually work to improve           communities and development this year, in                 Task Force on Climate-Related Disclosures, on
safety across the Group. But we recognise the          alignment with the UN Sustainable Development             riotinto.com.
achievements made by thousands of our                  Goals and with global technological, economic and
employees this year. Safety extends beyond             social changes in mind. For example, we are looking       Innovation extends to other parts of our aluminium
personal safety, so we also have robust standards,     at more holistic ways to contribute, including by         business. We also continued to look for ways to
processes and tools embedded across our business       improving our partnerships with the development           manage waste. In September, Queensland Alumina
to protect the environment and ensure respect for      arms of national, state and provincial governments,       Limited (QAL) – an independently managed joint
the communities in which we operate.                   as well as international institutions such as the         venture between Rio Tinto and Rusal – along with
                                                       World Bank Group.                                         the University of Queensland’s Sustainable
                                                                                                                 Minerals Institute, received an award for research
Other activities that help us meet our obligations
                                                       We are also investing in skills training for the future   into technologies that could turn red mud – a waste
also sit in this first pillar: our commitment to our
                                                       of work. For example, we have partnered with the          product created during alumina refining – into soil
employees’ rights and wellbeing, the ethics and
                                                       government of Western Australia and South                 able to grow plants.
integrity of our business and supply chain, and
                                                       Metropolitan TAFE (Technical and Further
respect for the environment. Transparency
                                                       Education) to develop three nationally recognised         The closure of our operations is also critical to
underpins all of our efforts, including through our
                                                       qualifications in automation.                             the sustainable future of our communities. Today,
support of global initiatives like the Extractive
                                                                                                                 we plan the design and construction of our operations
Industries Transparency Initiative (EITI).
                                                       We also recognise that our business is, in many           with closure in mind. We progressively rehabilitate
                                                       of the 36 countries in which we work, a major             the land as we mine in places like Richards Bay
                                                       source of jobs and opportunity – and we take this         Minerals, our operations in KwaZulu-Natal,
                                                       responsibility seriously. However, the employment         South Africa, and our bauxite mines in Queensland,
                                                       opportunities we create go far beyond our own             Australia. The Diavik diamond mine, in the
                                                       business. For example, in 2019, we spent                  Northwest Territories, Canada, was designed with
                                                       $17.2 billion with suppliers around the world.            closure in mind: the buildings on site can be
                                                                                                                 removed and, when mining ends, the embankments
                                                                                                                 will be reclaimed and the open pits will be filled
                                                                                                                 with lake water.




                                                                                                                       Annual report 2019 | riotinto.com           61
             Case
Strategic report               1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 67 of 307

Sustainability continued


2019 performance against targets
Goals                                                                                                Performance
To reach zero fatalities, and to eliminate workplace injuries and
catastrophic events
                                                                                                     Zero fatalities at managed operations
                                                                                                     – All injury frequency rate (AIFR) at 0.42 (target: 0.38), reduced 5% from
                                                                                                       2018 (0.44)
                                                                                                     – 1.42 million CRM verifications
All businesses will identify at least one critical health hazard material
to their business and will demonstrate a year on year reduction of exposure
                                                                                                     Reduction: 64.6% (38.5% airborne and
to that hazard                                                                                       26.1% noise)
                                                                                                     – Participation: 11 sites (167 exposed employees and contractors)
24% reduction in total greenhouse gas emissions intensity between
2008 and 2020
                                                                                                     29.4% decrease in greenhouse gas
                                                                                                     emissions intensity since 2008
To reduce the rate of new occupational illnesses each year                                           – 34% decrease in the rate of new occupational illnesses since 2018
To disclose for all managed operations by 2023, their permitted surface                              – Target statements defined and approved by our Sustainability
water allocation volumes, their annual allocation usage and the estimated                              Committee, a sub-committee of our Board. Assurance milestone
surface water allocation catchment runoff from average annual rainfall                                 schedules have been developed for the water target period (2019 – 23)
                                                                                                       and performance against these milestones will be tracked and assured
To achieve local water stewardship targets for selected sites by 2023                                  annually.
To demonstrate local economic benefits from employment and
procurement of goods and services by reporting yearly against a locally
                                                                                                     90% of assets are on track to achieve
defined target                                                                                       their 2020 significant complaints target
To be effectively capturing and managing community complaints and                                    – 70% of assets are on track to achieve their 2020 local employment target
reducing repeat and significant complaints each year                                                 – 84% of assets are on track to achieve their 2020 local procurement target
                                                                                                     – 80% of assets are on track to achieve their 2020 repeat complaints target

                                                                                                     Note: ‘On track’ means 75% or greater progress towards 2020 targets

To improve diversity in our business by:
– Increasing women in senior management1 by 2% each year
                                                                                                     25% of our Executive Committee were
– Aiming for 50% women in our graduate intake, with 30% from places                                  women, consistent with 2018
    where we are developing new businesses
                                                                                                     – 22.6% of senior management1 were women, consistent with 2018
                                                                                                     – 18.4% of our workforce were women, up 0.7% from 2018
                                                                                                     – 54% of our graduate intake were women, 4% above target and up 18%
                                                                                                       from 2018
                                                                                                     – 11.1% of Board roles were held by women. With the new non-executive
                                                                                                       director appointments announced in February 2020, this percentage
                                                                                                       has increased to 33%
                                                                                                     – 19% of our graduate intake were from places where we are developing
                                                                                                       new businesses2
Improving our employee engagement and satisfaction
                                                                                                     12-point increase in our employee net
                                                                                                     promoter score (eNPS3)
                                                                                                     – 3-point increase in employee satisfaction score (eSAT4)
                                                                                                     – 4-point increase in our recommend score
                                                                                                     – 37% of Yammer members engage on a monthly basis, on average
1    We define senior management as general managers, Group advisers and chief advisers as well as employees in leadership roles who report directly to Executive Committee members.
2    Identifying with a nationality is not mandatory. Over 48% of our graduates have not formally reported a nationality.
3    eNPS is a measure of “how likely an employee is to recommend Rio Tinto to a friend or colleague”. It is calculated by subtracting the proportion rating 0-6 from the proportion rating 9 and 10
     (on a 0-10 scale).
4    eSat is a measure of “how happy an employee is to work at Rio Tinto”. It is calculated by averaging the responses on the 1-7 scale and expressing this out of 100.




62               Annual report 2019 | riotinto.com
         Case
Sustainability     1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 68 of 307




                                       Safety                                                              on CRM to verify that critical controls are in place.




                                                                                                                                                                             Strategic report
Our reporting                          Nothing is more important than the safety and                       We also continue to report, investigate and learn
While we have made progress            wellbeing of our employees, contractors and                         from our potential fatal incidents (PFIs). These
across various sustainability areas    communities. Safety is also one of our core values,                 processes also form part of our SMM model.
– from water to climate change,        and part of who we are and the way we work, every                   As part of SMM implementation and focus on
                                       shift, every day.                                                   leadership, in 2019 we also introduced the
communities to transparency –                                                                              cascaded coaching framework to build safety
stakeholders tell us they are          Today, we believe all incidents and work-related                    leadership capability across leadership. This
most interested in hearing about       health risks are preventable, so we concentrate on                  replicates the programme from Boyne Smelters,
certain themes:                        identifying, understanding, managing and, where                     Australia, which has been a leader in safety for
                                       possible, eliminating these. In 2019, we had no                     many years due to strong safety capability among
                                       fatalities. Still, we know we must do better.                       its leadership.
–   Safety
–   Tailings                           Over the past ten years, both the severity of injuries              Managing major hazards
–   Climate change                     and our all injury frequency rate have fallen                       Running a safe, responsible and profitable business
                                       significantly (from 0.81 in 2009 to 0.42 in 2019).                  requires us to manage major hazard risks and do
–   Communities                                                                                            everything we can to prevent catastrophic events,
–   Water                              We closely monitor leading indicators of injuries,                  including those involving tailings and water storage
                                       incidents, occupational illnesses and fatalities.                   facilities, chemicals, underground mining and
These themes are addressed in the      In 2019, we continued to focus on eliminating                       process safety. We identify major hazard risks (low
                                       fatalities from our potential fatal incidents (PFIs)                probability, high consequence events) and manage
pages that follow. Progress against    and our critical risk management (CRM)                              them by verifying controls, conducting external
our targets is set out on pages 63     programme.                                                          reviews and requiring compliance with standards
to 67.                                                                                                     and procedures – such as our tailings and water
                                       Eliminating fatalities                                              storage facilities’ management standard.
                                       In an effort to move further towards leading                        Standards and procedures provide a consistent
2019 also saw us progress in other     indicators, we expanded critical risk management                    approach that is then implemented across our
important areas, many of which         to include the safety maturity model (SMM), also                    managed operations around the world. We audit
are integral to our business as well   adding it to the Group’s 2019 short-term incentive                  every operation against our standards, and require
as the way we work. For more           plan. SMM is a tool that captures the key elements                  our businesses to meet their health and safety
                                       of our safety management system, including CRM,                     performance requirements and targets. We remain
information on these topics, please    and builds a roadmap that describes a fully mature                  committed to the reduction of our process safety
see pages 68 to 70.                    safety culture. Our model was introduced in 2019                    risks and continue to run our Occupied Buildings
                                       and each site was assessed using the tool and given                 Programme, which will eliminate, or mitigate, the
                                       a baseline score, which averaged 3.4 across the                     total process safety exposure to our people
                                       Group, using a 9-point scale. Group performance                     occupying buildings.
                                       measures were then set at 3.4 for threshold, 4.4 for
                                       target, and 5.7 for outstanding. At the end of the                  Using data to improve health and safety
                                       year the sites were reassessed by our internal                      By looking for trends in data, we can help keep our
                                       auditors and an operations line leader. All sites                   employees and contractors safe. We track health
                                       involved showed strong improvement, and across                      and safety performance to identify patterns – for
                                       the Group, the average score advanced from the                      example, using additional controls to prevent
                                       baseline of 3.4 to the end of year 4.5, demonstrating               incidents at times of the day when they are more
                                       SMM helped each site strengthen its focus on                        likely. We have started to look beyond traditional
                                       proactive actions to improve safety.                                health and safety metrics – bringing factors like
                                                                                                           weather and workers’ accommodation into the
                                       The SMM was well received across our business                       picture – to identify the leading indicators of
                                       both as a roadmap to improve safety performance                     injuries, incidents, occupational illnesses and

zero
fatalities
                                       and as a way to increase employee engagement.
                                       The assessments gave us valuable insight into the
                                       effectiveness of key safety management controls.
                                                                                                           fatalities. We are factoring our learnings into
                                                                                                           revised health and safety practices in key parts
                                                                                                           of our business.
                                       We are committed to zero fatalities and a zero harm
                                       work environment, and have maintained our focus

                                       Safety and health performance1 2015-19

48%
reduction in all injury
                                       Fatalities at managed operations
                                                                                                                2019
                                                                                                                    0
                                                                                                                              2018
                                                                                                                                 3
                                                                                                                                           2017
                                                                                                                                              1
                                                                                                                                                       2016
                                                                                                                                                           1
                                                                                                                                                                    2015
                                                                                                                                                                        4
                                       All injury frequency rate (per 200,000 hours worked)                     0.42         0.44         0.42         0.44         0.44
frequency                              Number of lost-time injuries                                              230         2282          199          206          220
rate over ten years                    Lost time injury frequency rate (per 200,000 hours worked)               0.27          0.27        0.25         0.26         0.25
                                       New cases of occupational illness (per 10,000 employees)                   20           302          25           47           32
                                                                3
                                       Number of employees                                                   46,000        47,500       47,000      51,000       55,000

                                       1   Data relating to fatalities, all-injury frequency rate and lost-time injury frequency rate includes all employee and contractor
                                           exposure hours and incidents. New cases of occupational illness are reported for employees only.
                                       2   Numbers adjusted from previous years to ensure comparability over time.
                                       3   Includes our share of joint ventures and associates (rounded to the nearest thousand).




                                                                                                                   Annual report 2019 | riotinto.com                   63
             Case
Strategic report      1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 69 of 307

Sustainability continued



95                                             Tailings
                                               We manage tailings storage facilities (TSFs) at
                                               25 sites around the world, with a further five
                                                                                                           Tailings management has been listed on our
                                                                                                           Group-level risk register since 2010. Since
                                                                                                           establishing our Group safety standard for tailings
active tailings                                non-managed operational sites and 12 closed and             in 2015 and working with the ICMM
storage facilities (TSF)                       legacy sites. Most of these sites have multiple             committee in 2016, we have:
                                               storage facilities, so we have a total of 95 active
                                               TSFs, with 40 more facilities that are closed or            – Established the Surface Mining Centre of
Member of the                                  under rehabilitation. We aim to protect the health            Excellence Tailings team to pool and provide
                                               and safety of people who live and work near our               technical expertise, own the technical content
International Council of                       TSFs as well as safeguard the surrounding                     of the Group tailings safety standard and act as
                                               environment, including water.                                 a second line of assurance, conducting
Mining & Metals (ICMM)                                                                                       technical risk reviews of our facilities.
tailings working group                         Of these 95 active TSFs, 22 had the last raise as
                                               upstream construction. And of these 22 facilities,
                                                                                                           – Introduced seven training modules that include
                                                                                                             leading practices for safe tailings management
since 2016.                                    15 are managed by our joint-venture partners and              as regular training for our tailings facility
                                               seven by Rio Tinto. We also operate a number of               operators.
                                               large water storage facilities. Our website lists           – Implemented internal and independent
                                               tailings and water storage facilities reflecting any          third-party reviews of all designs and major
                                               operational and ownership changes. Our facilities             studies for operational tailings facilities. Our
                                               have been regulated, permitted and managed for                Surface Mining Centre of Excellence completed
                                               many years; and they comply with local laws,                  technical risk reviews at each of our managed
                                               regulations, permits, licences and other                      and non-managed tailings facilities (with the
                                               requirements. In 2015, we introduced a Group                  exception of Mineração Rio do Norte, which will
                                               safety standard for all tailings and water storage            be completed in the first quarter of 2020). The
                                               facilities. Our assurance processes verify that our           reviews found that while our tailings facilities
                                               managed facilities around the world operate in                are well managed, we still have an opportunity
                                               accordance with this standard.                                to improve. We are currently working on
                                                                                                             implementing improvement plans.
                                               For our non-managed operational sites with                  – Developed a Group procedure to more
                                               tailings facilities, we actively participate in technical     consistently implement the safety standard,
                                               committees in an advisory capacity with our                   and updated the procedure and the safety
                                               joint-venture partners. Each of the technical                 standard to reflect learnings from our tailings
                                               committees has a Tailings Steering Committee,                 review.
                                               or equivalent, to support the effective management          – Supported the ICMM as a co-convener of the
                                               of tailings.                                                  independent Global Tailings Review, alongside
                                                                                                             the UN Environment Programme and the
                                               There have been no external wall failures at our              Principles for Responsible Investment, and
                                               TSFs operations for more than 20 years. We are                provided feedback on drafts of the proposed
                                               dedicated to continuous improvement in tailings               standard.
                                               management and seek to enhance our governance               – Joined the Minerals Council of Australia Tailings
                                               systems and processes while lifting our operational           Working Group.
                                               capability and practices.                                   – Participated in the preparation of the
                                                                                                             International Commission on Large Dams
                                               In 2016, we joined the International Council on               Tailings Dam Design – Technology Update
                                               Mining & Metals (ICMM) tailings working group,                (ICOLD bulletin), and in the Australian National
                                               which develops tailings management guidance for               Committee on Large Dams – Guidelines on
                                               member companies. Our work helped inform its                  Tailings Dams: Planning, Design, Operation
                                               2016 position statement, identifying the six                  and Closure Revision 1.
                                               elements of TSF governance. Our own Group-wide
                                               safety standard is consistent with these six key
                                               elements:

                                               1.   Accountability, responsibility and competency
                                               2.   Planning and resourcing
                                               3.   Risk management
                                               4.   Change management
                                               5.   Emergency preparedness and response
                                               6.   Review and assurance




64         Annual report 2019 | riotinto.com
         Case
Sustainability       1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 70 of 307




Our ambition                               Climate change                                                  to enhance the climate resilience of our business.




                                                                                                                                                                      Strategic report
                                           Climate risks and opportunities have formed part                For example, in early 2020, we announced a $98

zero
net emissions by 2050
                                           of our strategic thinking and investment decisions
                                           for over two decades. We now have a portfolio well
                                           positioned for the transition to a low-carbon
                                                                                                           million (A$144 million) investment to build a 34MW
                                                                                                           solar plant at our new Koodaideri iron ore mine in
                                                                                                           the Pilbara, alongside a lithium-ion battery energy
                                           economy, and we are the only major diversified                  storage system. The plant and battery will limit our
                                           company in the industry not involved in fossil fuel             annual carbon dioxide emissions by approximately
Our targets                                extraction. While we are uniquely positioned, like              90,000 tonnes (compared to conventional
                                           many other businesses, we still face significant                gas-powered generation).

15%
reduction in absolute emissions by 2030
                                           challenges in meeting our climate change ambition
                                           and delivering tangible outcomes.                               We support the use of market mechanisms and the
                                                                                                           establishment of stable regulatory frameworks that
                                           In addition, each of the commodities we produce                 support investment in low-carbon technology.
                                           has a role to play in the transition to a low-carbon            Effective climate policies must prevent “carbon


30%
                                           economy – aluminium for electric vehicles, copper               leakage” by avoiding the negative unintended
                                           for wind turbines, iron ore for critical infrastructure,        consequence of transferring industrial production
                                           and minerals for rechargeable batteries, including              to countries with weaker regulations.
reduction in emissions intensity by 2030   lithium.
                                                                                                           We also test our portfolio against a range of
                                           This year, we have set a new ambition to reach net              scenarios mapping the policy and technology
underpinned by                             zero emissions by 2050. While there is no doubt                 pathways necessary to limit global temperature
                                           we will face many challenges in achieving this                  rises. Our analysis indicates that the diversity of our

$1bn
spend on climate-related projects over
                                           ambition, and we do not yet have a clear pathway
                                           to get there, we will focus on reducing emissions
                                           across our operations, partner with others to
                                                                                                           portfolio enhances our resilience, including in a
                                                                                                           scenario in which the global average temperature
                                                                                                           increase is below 2°C; consistent with the goals of
                                           develop new technology solutions and look for                   the Paris Agreement.
the next five years                        ways to improve the quality of our products.
                                                                                                           Climate change will only be successfully addressed
                                           In 2019, we looked at our operations in detail to               through collective action by governments,
                                           identify emission reduction opportunities and                   business and consumers around the world. We are
                                           develop marginal abatement cost curves. This                    working on innovative partnerships to stimulate
                                           comprehensive work informed our 2030 targets                    action with customers and other partners across
                                           for our managed and non-managed operations:                     our value chain. In September, we signed a
                                           to reduce our emissions intensity by 30% and                    Memorandum of Understanding with China’s
                                           absolute emissions by 15% compared to our 2018                  largest steel producer, China Baowu Steel Group,
                                           baseline (equity basis). And our overall growth                 and Tsinghua University, one of China’s most
                                           between now and 2030 will be carbon neutral.                    prestigious and influential universities, to develop
                                                                                                           and implement new methods to reduce carbon
                                           This will be underpinned by approximately                       emissions and improve environmental
                                           $1 billion spend over five years on climate-related             performance across the steel value chain.
                                           projects, research and development, and activities


                                           Greenhouse gas and energy performance 2015-2019

Task Force on Climate-related                                                                                   2019       2018        2017      2016       2015
Financial Disclosures                      Greenhouse gas emissions intensity
We have provided disclosures in line       (indexed relative to 2008)                                           70.6       71.61       72.9       74.4       79.7
with this framework in our climate         Total energy use (petajoules)                                         407        4251       440        458        433
change report, which can be found
                                           1   Numbers adjusted from previous years to ensure comparability over time.
on riotinto.com.

                                           Commentary

                                           Sources of greenhouse gas emissions                             Net purchases electricity and steam 35.2%; fuel
                                                                                                           36.4%; anodes and reductants 24.8%; process gases
                                                                                                           3.0%; net land management 0.6%
                                           Primary sources of energy used1                                 Coal 32.2%; hydro 31.1%; natural gas 19.6%; diesel
                                                                                                           12.6%; nuclear 0.5%; fuel oil 2.4%; other renewable
                                                                                                           1.6%; other 0.0%
                                           Sources of electricity used1                                    Hydro 72%; coal 14.8%; natural gas 8.1%; diesel 0.9%;
                                                                                                           other 4.2%

                                           1   Due to rounding, the sum may not total 100%.




                                                                                                                  Annual report 2019 | riotinto.com              65
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 71 of 307

Sustainability continued



$36m*                                        Communities
                                             We plan our business for the long term and aim to play
                                             a positive role in society, as well as in the communities
                                                                                                                important stakeholders. In 2019, we supported the
                                                                                                                Uluru Statement from the Heart, which seeks to
                                                                                                                enshrine an Indigenous voice in the Australian
in community                                 in which we operate, where many of our employees and               Constitution. We won the ‘Best Company
investment                                   their families live. We engage communities in ways that            Indigenous Procurement Initiative Award’ at the
                                             are inclusive, respecting dignity, rights, culture and             Queensland Resources Council Indigenous Awards
                                             way of life. We aim to maximise social and economic                in recognition of our work at our Amrun bauxite

$5.5 billion
spent with Western
                                             development and minimise potential issues, such as
                                             noise and dust. Our vision is to strengthen communities
                                             so they can sustain and drive their own progress.
                                                                                                                mine. When we work with land-connected groups,
                                                                                                                we want to understand their physical, spiritual and
                                                                                                                cultural connection with the local environment.
                                                                                                                As such, we seek their active engagement in
Australian businesses –                      As we continue to automate our operations,                         monitoring and managing cultural heritage
including Pilbara                            we have scaled up our investment in education                      impacts. For example, at our Cape Lambert
                                             partnerships that help develop skills for the future. This         operation in the Pilbara region of Western Australia,
Indigenous-owned businesses
                                             year, for example, we announced a A$10 million,                    our turtle monitoring programme, a partnership
                                             four-year partnership focusing on skills for the digital           with the Department of Biodiversity, Conservation
                                             future with leaders in Australia’s education and                   and Attractions, has been expanded to become a
                                             innovation sectors, including leading start-up                     collaboration between operational teams, local
                                             accelerator BlueChilli and Amazon Web Services.                    communities, regulators and the Ngarluma
                                                                                                                Aboriginal Corporation. This proactive
                                             We also recognise that we have a role to play                      management was acknowledged with an
                                             promoting and supporting regional economic                         Excellence in Environmental Management award
                                             development. This requires dialogue and                            at the 2019 Australian Mining Prospect Awards.
                                             coordination with other stakeholders, including
                                             governments, international organisations, civil                    Our impact on communities extends beyond our
                                             society, communities and other businesses. In                      operational sites. For example, we work with
                                             Madagascar, for example, our QMM team funds                        suppliers in more than 120 locations, supporting
                                             business skills training to support local agricultural             the employment of many thousands of people.
                                             cooperatives. In Quebec, Canada, we support local                  In 2019, we spent $17.2 billion with these suppliers;
                                             projects and businesses, including the creation of                 in Mongolia we spent more than $366 million with
                                             the “Centre en entrepreneuriat multi-ressources”.                  local suppliers. In Western Australia, we awarded
                                             Established in 2019, the centre supports                           our 400th scope of work through our local
                                             entrepreneurs in the natural resources sector,                     procurement portal in 2019, and spent A$5.5bn
                                             helping them to run more efficient, sustainable and                with over 1,900 Western Australian businesses –
                                             profitable businesses. We are also looking at ways                 including Pilbara Indigenous-owned businesses.
                                             to deploy financial tools, including social impact                 Our direct economic contribution is the total value
                                             investments, and to amplify the impact of our own                  of operating costs, employee wages and benefits,
                                             community investments. In 2019, we were pleased                    payments to providers of capital, payments to
                                             to make more than $36 million of community                         government by country, development
                                             investments in health, education, local business                   contributions, payments to landowners and
                                             development, vocational skills training,                           community investments during the year. In 2019,
                                             environment, culture, community infrastructure                     it was $45.1 billion.
                                             and services. We consider Indigenous people to be


                                             Direct economic contribution 2015-19 (US$ million)

                                                                                                                     2019         2018        2017         2016        2015
                                             Value add1                                                            27,841      30,504       27,734      20,065      18,888
                                             Payments to suppliers2                                                17,245      17,2313     16,4713     15,8123      17,9683
                                             Community contributions*                                                    *         192         176         168          187

                                             *Note: In 2019, we adopted new definitions and data collection processes for reporting discretionary community investments,
                                             non-discretionary development contributions, management costs and payments to landowners to align with GRI Reporting
                                             Standards. As a result of these changes, 2019 data is not comparable with previous years.
                                             1. Sum of payment to employees, governments and returns on capital invested in operations.
                                             2. Includes our share of joint ventures and associates.
                                             3. Numbers restated from those originally published to ensure comparability over time.


                                                                                                                     2019
                                             Community investment1                                                   36.4
                                             Development contributions2                                              13.0
                                             Payment to landowners3                                                147.3

                                             1.   Community investments are voluntary financial commitments, including in-kind donations of assets and employee time,
                                                  made by Rio Tinto to third parties to address identified community needs or social risks.
                                             2.   Development contributions are defined as non-discretionary financial commitments, including in-kind donations of assets and
                                                  employee time, made by Rio Tinto to a third party to deliver social, economic and/or environmental benefits for a community,
                                                  which Rio Tinto is mandated to make under a legally binding agreement, by a regulatory authority or otherwise by law.
                                             3.   Payment to landowners are non-discretionary compensation payments made by Rio Tinto to third parties under land access,
                                                  mine development, native title, impact benefit and other legally binding compensation agreements.




66       Annual report 2019 | riotinto.com
         Case
Sustainability   1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 72 of 307




By 2023, we will                 Water                                                    Our new water targets




                                                                                                                                                 Strategic report
                                 In some regions we work in environments where            Water targets remain at the heart of our integrated
disclose:                        water is scarce, like the Gobi Desert in Mongolia,
                                 and others where rainfall can vary greatly from year
                                                                                          water management approach. To be more transparent
                                                                                          about our water usage and our water risk profile,
                                 to year, such as Weipa in Queensland, Australia.         management and challenges, our new water
- permitted surface              Many of our sites are also experiencing changes in       targets consist of one Group target and six
                                 rainfall and water availability due to climate change.   site-based targets. These will help us improve the
  water allocation                                                                        datasets we need to drive good water stewardship;
                                 Whatever the context, we see ourselves as water          they will also improve our performance over the
  volumes                        stewards. We take this commitment seriously, as          next five years through a programme of risk
                                 water is essential not just for human life, health,      awareness and response.
- annual allocation              and the environment, but for economic prosperity.
                                 Our processing plants, refineries, smelters and mines    Our Group target
  usage                          use water to process ore, manage dust and promote
                                 rehabilitation. In some instances, water is used to
                                                                                          By 2023, we will disclose for all managed
                                                                                          operations:
                                 produce hydroelectricity to power our operations.
- estimated catchment            In places like Tom Price, one of our Pilbara iron ore    – Permitted surface water allocation volumes
                                 mines, we also supply drinking water to the              – Annual allocation usage
  runoff from average            surrounding communities.                                 – Estimated catchment runoff from average
                                                                                            annual rainfall
  rainfall                       We aim to balance our operational water needs with
                                 those of local communities, Traditional Owners and       Our site-based targets, which were developed
                                 ecosystems. We avoid degrading water resources           in line with our ICMM commitments, will help us
                                 like lakes, streams and groundwater aquifers, and        to focus on the right issues using appropriate
                                 to control the quality and quantity of the water we      resources at operational sites where water is a
                                 use and return to the environment. We also try to        recognised risk.
                                 use water as efficiently as possible in the design
                                 and operation of our sites.                              At Oyu Tolgoi, in Mongolia, we will maintain our
                                                                                          average water use efficiency at 550L/tonne of ore
                                 To this end, we now consider water risk against the      at the concentrator. We are focused on optimising
                                 following four themes: water resource, quantity and      the use of the scarce water resources and taking a
                                 quality, dewatering and long-term obligations. This      stewardship approach to ensure the long-term
                                 framework allows us to identify, assess, manage          future of the mine, the environment and the
                                 and communicate water risk both internally and to        livelihoods of local herders.
                                 the communities where we operate.
                                                                                          QIT Madagascar Minerals (QMM) operations
                                 We support the new ICMM position statement on            present a significant risk from a water and broader
                                 water stewardship and, from 2020, will report our        environmental perspective due to their location,
                                 practices against the commitments outlined in the        the nature of the surrounding environment and the
                                 statement:                                               mining process. So we have committed to reviewing
                                                                                          our current practices and infrastructure to develop
                                 – To apply strong and transparent water governance       and implement an improved site water
                                 – To manage water at operations effectively              management approach by 2023.
                                 – To collaborate to achieve responsible and
                                   sustainable water use


                                 Fresh water used 2015-19

                                                                                              2019       2018       2017       2016     2015
                                 Fresh water used (billion litres)                             448        401       465        467      460




                                                                                                Annual report 2019 | riotinto.com           67
             Case
Strategic report    1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 73 of 307

Sustainability continued


2019 also saw us                             Biodiversity and ecosystems
                                             In 2017, we announced a new approach to ensure
                                                                                                     With this in mind, in 2019, we intensified both our
                                                                                                     closure planning and the resources dedicated to it.
progress in other                            we are able to mitigate specific material risks and
                                             impacts at each of our managed sites. To do this,
                                                                                                     For example, today, we have a dedicated team
                                                                                                     conducting closure studies as well as a team
important areas, many                        our sites aim to first avoid, then minimise and
                                             restore impacts, implementing offsets if impacts
                                                                                                     supporting closure planning at our assets. We also
                                                                                                     developed a closure readiness framework this year,
of which are integral to                     remain significant. This is a positive and practical
                                             evolution of our approach, based on 15 years of
                                                                                                     which helps sites nearing closure transition
                                                                                                     effectively, ensuring that all risks are well
our business as well as                      operational experience and engagement with
                                             external stakeholders, including UN Environment
                                                                                                     managed and opportunities realised where possible.
                                                                                                     We continue to engage stakeholders of our sites
the way we work.                             Programme World Conservation Monitoring Centre
                                             (UNEP-WCMC), BirdLife International, the
                                                                                                     nearing closure – governments, Traditional Owners,
                                                                                                     employees and local communities, for example – to
                                             International Union for Conservation of Nature,         keep them apprised of progress and planning, which
                                             Fauna & Flora International, The Biodiversity           helps them plan their futures. Such engagement
                                             Consultancy, Hardner & Gullison and others.             also helps us transfer the land in a way that
                                                                                                     optimises its use after mining comes to an end.
                                             This year, we began auditing the new standard
                                             covering biodiversity protection and natural            As we consider the growing importance of closure
                                             resource management across our operations. Our          to our business, we remain focused on
                                             first step was to work with experts from the            understanding, planning and optimising for any
                                             (UNEP-WCMC) to assess and rank the biodiversity         long-term management obligations, such as water
                                             sensitivity of the footprint of each operation using    treatment, and repurposing and/or remediating the
                                             the best available global information and data. This    land. Over the last year, as we continued our
                                             baseline analysis, along with our internal assurance    planning and studies, the associated costs, risks
                                             framework, will help us implement robust                and opportunities related to closure became
                                             biodiversity management programmes. It also             clearer; at the end of 2019, closure provisions on
                                             encourages our sites to find more ways to work with     our balance sheet totalled $11.1 billion (compared
                                             host communities and conservation organisations         with $10 billion in 2018).
                                             to ensure long-term stewardship of the lands and
                                             waters where we operate. In Queensland, Australia,      Ethics and integrity
                                             for example, we work with the Australian Wildlife       Integrity is one of our five core values. We have clear
                                             Conservancy, the University of Queensland and the       standards around competition, data privacy, bribery
                                             Queensland Department of Environment & Science          and corruption, conflicts of interest, benefits,
                                             to help protect Australia’s rarest bird of prey – the   sponsorships and donations and fraud. Our code of
                                             red goshawk. Working with these partners, we have       conduct, The way we work, provides clear guidance
                                             refined our tracking and trapping techniques to         on how we should conduct our business, no matter
                                             gain invaluable information which will contribute to    where we work or where we are from. We reinforce
                                             conserving this threatened species nationally.          these standards with ongoing training, reviews
                                                                                                     and – where necessary – disciplinary action.
                                             We progressively rehabilitate our operations. In
                                             2019, our total land holding was 153,287 square         Activities during the year in this area included:
                                             kilometres (sq km), of which 3,622 sq km has been       – Focusing resources in areas such as enhanced
                                             disturbed (2.4%). In 2019, we rehabilitated                business integrity risk assessments and
                                             490 sq km.                                                 increased on-site compliance reviews to better
                                                                                                        support our core assets and business activities
                                             Closure                                                 – Reaching more than 4,400 people in 15
                                             We operate with closure in mind, incorporating it          countries with face-to-face training on how to
                                             into the design of every asset and new project. All        spot and manage business integrity dilemmas
                                             of our existing operations have a closure plan and      – Reviewing 805 incidents reported either
                                             align with our asset closure framework, ensuring           through Talk to Peggy, our confidential,
                                             closure is considered throughout the lifecycle of          independently operated whistleblowing
                                             the asset.                                                 programme, compliance managers or team
                                                                                                        leaders, up roughly 19% on last year. 34% of
                                             We will be transitioning a number of assets into           reported incidents were substantiated.
                                             closure over the next five years, including our
                                             Argyle diamond mine in Western Australia, which is
                                             set to close in late 2020, as well as the Ranger
                                             uranium mine, in the Northern Territory, Australia,
                                             set to close in 2021.




68       Annual report 2019 | riotinto.com
         Case
Sustainability         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 74 of 307




Political integrity                                     Human rights                                                   community members on a variety of human




                                                                                                                                                                           Strategic report
As a company, we do not favour any political party,     We respect all internationally recognised human                rights issues including security, land access, an
group or individual, or involve ourselves in party      rights, prioritising action around salient issues              open civic space and labour rights including
political matters. Nor do we make any payments to       where our operations or business relationships                 modern slavery. This included roundtables with
political parties or candidates.                        could have the most severe impact on people.                   global civil society organisations
                                                        These issues include security, land access and             –   Publishing our second annual report on
We do not offer, pay or accept bribes, no matter        resettlement, indigenous people’s rights,                      implementation of the VPSHR, also available on
where we operate, what the situation is, and who is     environmental issues (such as access to water),                voluntaryprinciples.org, and our third
involved. Nor do we allow our agents or                 labour rights and in-migration (such as access to              modern slavery statement
intermediaries to do so. We also have strict            health services). We have human rights due                 –   Implementing a modern slavery clause in our
guidelines on giving and receiving benefits.            diligence processes in place to identify, prevent and          global standard contract for suppliers
                                                        mitigate the adverse effects of our own operations         –   Continuing to screen suppliers for human
We engage on public policy on issues that affect or     and business relationships. This is a core                     rights-related risks including modern slavery,
could affect our business, including by contributing    consideration in our social risk analysis and impact           and taking action where necessary
relevant information and sharing experiences that       assessment processes and is embedded in our                –   Actively participating in certification schemes
help create robust public policy. Our Business          human rights policy.                                           (such as the Aluminium Stewardship Initiative)
Integrity Standard includes strict guidelines for                                                                      and other voluntary initiatives to validate
dealing with government officials and politicians,      Engaging our stakeholders and getting feedback,                company performance on human rights
including whether they can be appointed to              including complaints, is a vital part of our approach to
company positions or engaged as consultants.            respecting human rights. It helps us to provide            People
                                                        effective remedies where we identify that we have          Employee engagement
We join industry associations where membership          caused or contributed to harm. It also helps us to         We aim to create a workplace that is supportive,
provides value to our business, investors and other     improve the way we run our operations, and is a            inclusive, empowering and engaging. This year, our
stakeholders. We publish the principles that guide      crucial part of our understanding of systemic              Chief Executive visited 17 sites, engaged in small
our participation in industry associations, and the     issues. All of our sites are required to have in place     group discussions at more than 20 locations and
way we engage them, as well as a list of the top five   a complaints, disputes and grievance mechanism,            held more than 30 town halls. He also regularly has
industry association memberships by fees paid. We       in line with the Criteria of Effectiveness for             conversations with employees around the world on
also track and disclose how we engage on climate        Non-Judicial Grievance Mechanisms outlined in the          our internal Yammer platform, which more than
policy issues, disclosing when industry association     UN Guiding Principles on Business and Human Rights         30,000 of us use.
positions are significantly different to our own.       (UNGPs).
                                                                                                                   We saw a 12-point increase in our employee Net
Transparency                                            We have committed to following core business and           Promotor Score (eNPS) over the past 12 months.
We are founding members of the Extractive               human rights-related standards, are members of             This measures how employees feel about the
Industries Transparency Initiative (EITI) and           relevant multi-stakeholder initiatives and also            company, its leadership and its future.
signatory to the B Team Responsible Tax Principles.     support other key international human rights
We believe greater transparency leads to greater        instruments, including:                                    Inclusion and diversity
accountability; both are key to building trust and      - Voluntary commitments to the OECD Guidelines             We aim to recognise and respect diverse cultures,
achieving better social and economic outcomes           for Multinational Enterprises, the UN Global               communities and points of view, and to treat each
over the long term.                                     Compact and the Voluntary Principles on Security           other with fairness and dignity.
                                                        and Human Rights (VPSHR)
To that end, where they are not subject to              - Supporting and implementing the UN Guiding               We employ people on the basis of job requirements
confidentiality restrictions, this year we disclosed    Principles on Business and Human Rights                    and do not discriminate on any grounds. We do not
our minerals development contracts with                 Supporting the UN Declaration on the Rights of             employ forced, bonded or child labour. We employ
governments – and we continue to encourage              Indigenous Peoples                                         people with disabilities and make considerable
governments to allow such disclosures. We also          - Striving to obtain the free, prior and informed          efforts to offer suitable alternative employment
disclosed information about the beneficial owners       consent of Indigenous peoples and other affected           and retraining to employees who become disabled
of our joint ventures in line with EITI standards and   communities to access land and natural resources,          and can no longer perform their regular duties.
expectations. Both sets of disclosures are available    in line with the International Finance Corporation
on riotinto.com.                                        Performance Standard 7 and the International               Our graduate programme continues to help us
                                                        Council on Mining and Metals position statement            bring new perspectives into the organisation,
We are also transparent about our taxes paid and        on Indigenous peoples and mining.                          challenging our current practices with new ways of
payments to governments. In 2020, we will publish                                                                  working. This year’s graduate cohort comes from
additional country by country disclosures relating      Our actions and achievements on human rights in            29 countries, represents 20 nationalities and most
to our taxes paid in 2018. We are also working          2019 include:                                              speak at least two languages. We also increased
closely with governments and the Organisation for       – Ranking second overall, and as the top                   our intake of female graduates by 18%, to 54% of
Economic Co-operation and Development (OECD)               company within our sector, in the 2019 results          the total intake.
on new tax reporting codes and policies to ensure          for the Corporate Human Rights Benchmark
consistency in our reporting procedures. And we         – Supporting Indigenous Australians and the Uluru
endorse the B Team Responsible Tax Principles,             Statement
which support fairer, more sustainable tax systems      – Having open conversations with investors,
and global standards of responsible tax practices.         global civil society organisations and

Land footprint 2015-19

                                                            2019        2018        2017       2016       2015
Land footprint – disturbed (square kilometres)             3,622       3,595       3,616      3,696      3,629
Land footprint – rehabilitated (square kilometres)           490         485         497        541        533




                                                                                                                         Annual report 2019 | riotinto.com           69
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 75 of 307

Sustainability continued


At the end of 2019, our equal pay gap was less than    Our approach to sustainability                           Notes on data
2% and our gender pay gap was less than 1%.            Governance, materiality and assurance                    The data summarised in this sustainability section
Equal pay is at the core of our approach to pay        The Sustainability Committee of our Board of             relates to calendar years. Unless stated otherwise,
equity. This means making sure that men and            directors reviews our approach to ensure                 parameters are reported for all managed operations
women employed by the same company in the              consistency with our purpose and values, the             without adjustment for equity interests. Where
same location and performing work of equal value       effective management of material sustainability          possible, we include data for operations acquired
receive the same pay. Unlike equal pay, the gender     risks and our contribution to sustainable development.   before 1 October of the reporting period. Divested
pay gap is also influenced by the relative seniority                                                            operations are included in data collection processes
of men and women. It is a measure of the difference    We conduct a sustainability materiality assessment       up until the transfer of management control.
between average earnings across the Group,             to ensure that we report on topics that matter most
regardless of roles – and is expressed as a            to our stakeholders as well as to our business.          We report against GRI standards and the
percentage of men’s earnings.                          Materiality in sustainability, as opposed to financial   requirements of other select reporting frameworks,
In 2019:                                               materiality, is the threshold at which an issue or       and reflect the ten principles of the ICMM and the
                                                       topic becomes important enough to be reported            mandatory requirements in the ICMM position
– We partnered with universities to build a diverse    externally, taking into account the impact and level     statements within our policies, standards and
  pipeline and, through targeted primary and high      of perceived importance from stakeholders.               procedures. For more about our data definitions,
  school programmes, attracted students into                                                                    our reporting of GRI disclosure requirements and
  the fields of science, technology, engineering       In 2019, we updated our materiality assessment           our alignment with the ICMM, see the sustainability
  and mathematics                                      based on a wider engagement with stakeholders,           section of riotinto.com.
– Women in operational roles decreased by 3%,          providing us with a richer dialogue and pool
  to 12% overall                                       of information.
– The overall percentage of female employees
  increased by 0.7% to 18.4% (7,337 women;             We engaged an independent external assurance
  32,628 men)                                          organisation, PricewaterhouseCoopers LLP, to provide
– 22.6% of senior management roles were held           the directors of Rio Tinto with assurance on selected
  by women (112 women; 385 men)                        sustainability subject matters. From 2020, we will
– 11.1% of the Board roles were held by women.         be engaging KPMG to complete the independent
  With the new non-executive director                  external assurance for future reports.
  appointments announced in February 2020,
  this has increased to 33%.                           PricewaterhouseCoopers LLP’s assurance
                                                       statement satisfies the requirements of subject
We define senior management as general                 matters 1 to 4 of the ICMM assurance procedure.
managers, Group advisers and chief advisers as         See page 102 of the Governance report for more
well as employees in leadership roles who report       information on our external auditors and internal
directly to Executive Committee members. The           assurance.
numbers of employees quoted above excludes
contractors.




                                                                                                                Non-financial information statement
                                                                                                                This section (pages 60 to 70) provides information
                                                                                                                as required by regulation in
                                                                                                                relation to:
                                                                                                                – Environmental matters
                                                                                                                – Our employees
                                                                                                                – Social matters
                                                                                                                – Human rights
                                                                                                                – Corruption and bribery

                                                                                                                Other related information can be found
                                                                                                                as follows:
                                                                                                                – Our business model – page 14
                                                                                                                – Principal risks and how they are managed –
                                                                                                                    pages 74 to 80
                                                                                                                – Non-financial key performance indicators –
                                                                                                                    pages 22 and 26




70           Annual report 2019 | riotinto.com
Risk reportCase   1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 76 of 307

Risk management


At Rio Tinto, creating            Effective management of risk provides confidence         In the longer term, we see societal expectations




                                                                                                                                                    Strategic report
                                  to all our stakeholders in the Group’s ability to meet   around the impact of our business on the local
shareholder value                 strategic objectives in alignment with our values –
                                  Safety, Teamwork, Respect, Integrity and Excellence.
                                                                                           economy, communities and environment
                                                                                           continuing to rise. There has also been an increase
is the reward for taking          Risk can manifest as opportunities (upside) or
                                                                                           in focus by investment firms on environmental,
                                                                                           social and governance (ESG) issues when
and accepting risk                threats (downside) that can affect our business
                                  performance.
                                                                                           considering their investment criteria. Climate
                                                                                           change constitutes an important part of the ESG
responsibly.                      At Rio Tinto, creating shareholder value is the
                                                                                           framework. Climate risks and opportunities have
                                                                                           formed part of our strategic thinking and
                                  reward for taking and accepting risk responsibly         investment decisions for over two decades. Our
                                  through effective risk management.                       climate change report explains our approach to
                                                                                           governance and risk management in this area and
                                  Emerging risks                                           sets out our 2030 targets and our ambition to reach
                                  As we enter a new era of complexity, we expect           net zero emissions by 2050 across our operations.
                                  to experience increasing uncertainty from the            We continue to enhance our monitoring and
                                  interplay of three global forces: geopolitics,           management of greenhouse gas emissions, water
                                  technology and society.                                  and land use, and rehabilitation. Additionally, we
                                                                                           have established partnerships across our value
                                  There remain significant implications for the Group      chain to explore solutions to climate change. These
                                  that arise from ever-growing geopolitical tensions       include the International Council on Mining and
                                  impacting market sentiment. Rising trade tensions        Metals (ICMM), Climate Smart Mining, Elysis,
                                  between global centres of demand and supply,             Baowu Steel and Tsinghua University.
                                  geopolitical frictions such as the Hong Kong crisis,
                                  and deteriorating corporate balance sheets have          In 2019, we further improved our controls for
                                  the potential to slow global growth and impact           managing operational risks. In particular, we have
                                  demand for our products. This in turn could affect       strengthened how we manage the risks of major
                                  Group earnings. Additionally, as not all societies       hazards through the introduction of Centre of
                                  have benefited equally from globalisation, there         Excellence (CoE) teams, in geotechnical,
                                  is an increasing focus on resource nationalism.          underground, process safety, tailings, energy and
                                  Global economic conditions remained uncertain            climate change and asset management. Our
                                  throughout 2019 due to escalated trade tensions          partner-to-operate strategy also supports the
                                  and heightened geopolitical instability. This            value creation and maintenance of mutually
                                  combination created market volatility.                   beneficial partnerships with key stakeholders,
                                                                                           including host governments, communities,
                                  Advances in technology bring both opportunities          customers and suppliers.
                                  and threats in the medium term. Digital
                                  connectivity, and intelligent systems supported          Assessing our risks
                                  by advance analytics and artificial intelligence,        With the help of management, the Board has
                                  are expected to drive the fourth stage of                carried out a robust bottom-up assessment of
                                  industrialisation. We are focused on being at the        the emerging and principal risks of the business.
                                  frontier of mining technology, implementing              They have also tested the Group’s financial plans
                                  industry-leading innovation to sustain our leading       for severe but plausible scenarios related to certain
                                  cost positions, tackle critical industry challenges,     principal risks materialising. Our principal risks are
                                  deploy emerging technologies and deliver                 discussed on the following pages.
                                  economic growth options through exploration and
                                  orebody optimisation. As we continue to integrate        There remain certain threats, such as natural
                                  automation in our operations, we are working to          disasters and pandemics where there is limited
                                  position and prepare our workforce for the future        capacity in the international insurance markets to
                                  through regular training programmes. We are also         transfer such risks. We monitor closely such
                                  investing in closing the skills’ gap in Australia’s      threats, and develop business resilience plans. We
                                  future workforce through a four-year national            are currently closely monitoring the potential short
                                  programme that fast-tracks development of skills         and medium-term impacts of the Covid-19 virus,
                                  needed for the digital future. We are acutely aware      including for example supply-chain, mobility,
                                  that with increasing reliance on technology comes        workforce, market demand and trade flow impacts,
                                  a necessity to continue to enhance our cyber             as well as the resilience of global financial markets
                                  security. In 2019, we implemented monitoring             to support recovery. Any longer-term impacts will
                                  technology to enable us to identify malicious activity   also be considered and monitored, as appropriate.
                                  at our most critical operating assets, and we
                                  continue to build on these capabilities.                 We also seek to bring a commensurate level of
                                                                                           rigour and discipline to our managed and
                                                                                           non-managed joint-ventures as we do to our
                                                                                           wholly-owned assets, through engagement and
                                                                                           influence, subject to applicable laws.




                                                                                                 Annual report 2019 | riotinto.com            71
             Case
Strategic report         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 77 of 307

Risk management
continued

How we manage risk                                     – Embedding risk awareness into all decision-            All of our employees and business leaders are
Our risk policy and standards commit us to               making processes to support leaders in                 responsible for identifying, evaluating and
manage risks in a proactive and effective manner.        managing risks proactively and effectively             managing risks. Risk management is a key
At Rio Tinto, effective risk management requires:        to improve business performance by either              accountability and performance area for our
                                                         creating or protecting value                           leaders. Our Risk team supports the understanding
– Identifying and evaluating risks that matter         – Clearly defined roles and responsibilities             and management of risks at all levels of the
  most in achieving strategic objectives, so             for risk management.                                   business. They provide a framework for managing
  resources can be prioritised in the most                                                                      and reporting material risks and support the Risk
  efficient and effective way                          Our process for identifying, evaluating, planning,       Management Committee in escalating key
– Effective communication of risk management           communicating, and managing material business            issues to the Executive Committee or to the
  information to decision makers across the            risks is designed to manage uncertainty and, where       Board, if appropriate.
  Group, so we can respond at the right level          appropriate, to accept a degree of risk to generate
  of the organisation                                  returns. We have an enterprise-wide risk
                                                       management information system where all material
                                                       risks, controls and actions are documented and
                                                       kept current for managing and reporting purposes.


Longer-term viability statement                        Therefore, our longer-term viability assessment          Applying these scenarios, the first three years of
Our long-term planning reflects our business           examines in detail the first three years (2020-22) of    the Group’s business plan is stress tested for the
model of running our business in ways that are         the business plan, analysing a number of ‘severe         impact on the Group’s longer-term viability,
safer, smarter and more sustainable. Our business      but plausible’ scenarios contemplated within our         including whether additional financing facilities will
planning processes include preparing a one-year        Group’s principal risks and uncertainties.               be required. In addition to liquidity and solvency,
detailed financial plan and a longer-term life of                                                               the assessment also considers a set of metrics over
asset outlook. We develop our strategy and make        The principal risks and uncertainties included in        the period related to financial performance, cash
capital investment decisions based on an               our longer-term viability assessment are as follows.     flows, debt capacity and credit rating, as well as
assessment of cash flows and risk over this                                                                     dividend payments. These metrics are subject
multi-decade horizon. We assess our financial          Market risk: A global economic crisis triggered by       to robust stress tests and reverse stress tests.
investment capacity regularly to ensure capital        a disrupting factor, such as geopolitical tensions or
commitments can be funded in line with our             a pandemic event, that could generate global             Taken in isolation, the materialisation of each risk
disciplined approach to capital allocation.            recessionary conditions and lead to an economic          does not threaten the viability of the Group’s
                                                       downturn. Our stress testing includes modelling a        business model. The main impact from each risk on
Our planning process includes modelling a series of    large negative pricing shock assumed in 2021             the Group is a significant decrease in free cash flow,
macroeconomic scenarios and using a range of           followed by a recovery in most commodities by            with consequent reduction in the level of the
assumptions considering both internal and external     2024.                                                    dividend. The Group has levers to maintain adequate
factors. As part of our robust Risk Management                                                                  levels of liquidity, including reducing discretionary
Framework, we closely track, monitor and mitigate      Operational risk: A “one-off” catastrophic event         capital expenditure and accessing lines of credit.
principal risks to our business plan and our           resulting from a major operational failure, such as a
business model, both in the near and longer term.      tailings and water storage event, underground            The most ‘severe’ scenario, albeit unlikely,
The key assumptions underpinning our long-term         event or a geotechnical event, resulting in multiple     considers the combination of the financial impact
plan include:                                          fatalities, operation cessation and significant          of all three risks materialising in a single year. The
                                                       financial impact.                                        occurrence of this scenario creates an immediate
– Long-term economic growth and commodity                                                                       severe impact on the Group’s financial performance
  demand in major markets such as China                Stakeholder risk: An adverse action by                   with an estimated negative free cash flow of $7
– Continued access and economic viability of           stakeholders resulting in a cancellation or              billion. The Group has a suite of management
  resources and reserves to support organic and        non-performance in offtake obligations impacting         actions available to preserve resilience, including
  inorganic growth programmes                          sales revenue for a prolonged period.                    accessing lines of credit, reducing capital
– Pathways to reduce carbon footprint                                                                           expenditure, the sale of assets, and raising debt
– No significant industry-wide disruptive              The expected financial impact for each risk is           while maintaining the shareholder return policy.
  technology or productivity enhancement to            quantified based on our internal macroeconomic           Our financial flexibility could potentially be limited
  unlock very low-cost supply                          and business analysis, and internal and external         during the trough of the crisis. However, the Group’s
– No operational risks materially impacting the        benchmarking on similar risks. A probabilistic           economic and operational recovery is estimated to be
  long-term plan                                       approach to quantify risks and impacts is applied        within 18 months with business model integrity
                                                       where relevant. Although the likelihood of more          maintained. The viability of the Group under all the
Our business plan and macroeconomic forecast           than one principal risk materialising in close           severe but plausible scenarios tested remained sound.
have the greatest level of certainty in the            succession is unlikely, the stress test assumes
underlying assumptions in the first three years.       these risks materialise individually and in              Therefore, taking into account the Group’s current
This enables a detailed analysis of potential          combination to create ‘severe but plausible’ scenarios   position and the robust assessment of principal
impacts of severe but plausible risks materialising    which could threaten the Group’s viability.              risks, the directors have assessed the prospects
in quick succession, and enables directors to assess                                                            of the Group over the next three years (until 31
Rio Tinto’s capacity to exercise financial levers                                                               December 2022) and have a reasonable expectation
available to maintain the Group’s viability.                                                                    that we will be able to continue to operate and meet
                                                                                                                our liabilities as they fall due over that period.




72           Annual report 2019 | riotinto.com
         Case
Risk management       1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 78 of 307




Roles and responsibilities for risk management in Rio Tinto




                                                                                                                                                                      Strategic report
Oversight               Board                        – Determines the nature and extent of risks that the organisation is willing to take in order to meet our
                                                       strategic objectives.
                                                     – Oversees the risk management process and confirms that management’s strategies are within the
                                                       Board’s risk appetite and tolerances.
                        Board committees             – Monitor and review the maturity and effectiveness of our risk management framework.
                                                     – Review management reports on the strategies and controls applied to any material business risks
                                                       identified within the committees’ scope.
Third line              Group Internal Audit         – Provides independent and objective assurance of the effectiveness of the risk management framework.
Second line             Executive Committee          – Sets and reviews risk management strategies for risks to the Group’s business strategy, planning and
(Group                                                 investment decisions.
level)                                               – Defines the Group’s risk tolerances around key business objectives and seeks Board endorsement of
                                                       those tolerances.
                                                     – Reviews the Group-level risks at least three times per year and approves material provided to the Board
                                                       and its committees.
                                                     – Approves new or revised Group-level controls (policies, standards and procedures) that support the
                                                       management of material risks.
                        Risk Management              – Monitors and reviews the effectiveness of the risk management framework across the Group’s
                        Committee                      operations and functions on behalf of the Executive Committee and Board.
                                                     – Provides oversight for the management of material Group-level risks and associated management responses.
                        Risk function                –   Coordinates and supports Group-level risk management activity and reporting.
                                                     –   Embeds risk management into core business processes, such as planning and capital allocation.
                                                     –   Builds risk management capability and a risk-aware culture throughout the Group.
                        Group’s standard-setters     –   Develop, maintain and communicate Group-level controls, including policies, standards and procedures.
                                                     –   Assure management’s (product groups and Group functions) compliance to Group-level controls and
                                                         the control effectiveness in managing risk.
First line              Senior leadership in         –   Manage material risks and critical controls within their business activities, escalating when appropriate.
(Operational level)     product groups and           –   Embed risk analysis and management into their business strategy, planning and investment decisions.
                        functions                    –   Provide oversight of performance in their area of accountability through Risk, Assurance and
                                                         Compliance forums.
                        Operational                  –   Identifies, assesses and manages risks in areas in which management is accountable.
                        management                   –   Executes line and functional management responsibilities for implementing and monitoring
                                                         performance of actions and controls.
                        Risk community               – Supports alignment, consistency and continuous improvement of risk management.
                        of practice

Our risk management framework sets out the           The framework also defines the oversight                 – Second line assurance is provided by our
organisational foundations for designing,            responsibilities of the Board and the Executive            central support functions and technical Centre
implementing, monitoring, reviewing and              Committee, supported by Group Internal Audit, the          of Excellence teams eg Underground Mining.
continually improving risk management                Risk Management Committee and central support              As our Group standard-setters, their assurance
throughout the organisation.                         functions across our business.                             activities are planned and managed by the
                                                                                                                Integrated Assurance Office (IAO).
A key element of this framework is our Risk          The risk management framework lays out                     Management oversight of this assurance over
Management Standard. Together with the Group’s       a “three lines of defence” approach to managing            material Group-level risks is supported by
Risk Policy, the standard outlines the expected      risks and controls:                                        a quarterly Risk Management Committee
outcomes from risk management, the roles and                                                                    meeting chaired by the Rio Tinto Group Chief
responsibilities associated with implementing risk   – First line assurance is the role of risk owners          Executive.
analysis and management effectively, and the           and business leaders. Oversight by senior              – Third line assurance is conducted by Group
minimum requirements that must be met.                 leadership teams through the Risk, Assurance             Internal Audit (GIA) to provide independent
                                                       and Compliance forums chaired by product                 assurance that the risk management and
                                                       group chief executives and heads of functions.           internal controls are effective to the Board
                                                                                                                and its sub-committees.




                                                                                                                    Annual report 2019 | riotinto.com           73
             Case
Strategic report            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 79 of 307

Principal risks and uncertainties


The principal risks and uncertainties outlined              Risk impact and trend assessment
in this section reflect the risks that could
materially affect Rio Tinto, or its ability to meet
its strategic objectives, either directly or by
triggering a succession of events that in
aggregate become material to the Group.

Our business units and functions assess
the potential economic and non-economic                                   Resource
consequences of their respective risks using                               risks
                                                                                       Climate                                       HSE &
the framework defined by the Group’s Risk                                              change                                       security
Management Standard. Once identified, each                                             risks                                         risks
principal risk is reviewed and monitored by the
                                                                                                   Strategic        Operational
relevant internal experts and by the Risk                                                                            & people
                                                                                                    risks
Management Committee and, as appropriate, by                                                                          risks
the relevant Board committees and the Board.
                                                                                                Communities          Market
We deliver our strategy through The way we work,                                                 & other key         risks
which focuses on the “4Ps”: portfolio, people,                                                  stakeholder
performance and partners. The principal risks,                                                     risks
uncertainties and trends outlined in this report                                                           Very high
                                                                                     Governance              impact                 Financial
should be considered as forward-looking                                                risks                                         risks
statements, and are made subject to the
cautionary statement on page 300.
                                                                                                                High
                                                                                                               impact



                                                                                                            Moderate
                                                                                                             impact


                                                            Risk trend
                                                            assessment:         Increasing         Decreasing           Unchanged


Market risks
We operate in global markets and accept the value impact of exchange rate movements and market-driven prices for our commodities, and pursue a value over
volume approach.


     Commodity prices: risk and uncertainty                                            Opportunities
     Commodity prices, driven by demand for and supply of the Group’s                  A rise in commodity prices, or favourable exchange rate movements, generates
     products, vary and may not be as expected over time. Exchange rate                more cash flow from operations, enabling the Group to pursue growth options
     variations and geopolitical issues may offset or exacerbate this risk.            or capital expansions, pay down debt and/or increase returns to shareholders.

     Potential impact                                                                  Capturing above-planned returns from commercial insights relating to market
     – Business model value                                                            movements would deliver additional cash flow to the Group.
     – Future financial performance
     – Solvency                                                                        Threats
     – Liquidity                                                                       Falling commodity prices, or adverse exchange rate movements, reduce cash
     – Group reputation                                                                flow, limiting profitability and shareholder returns. These may trigger
                                                                                       impairments and/or impact rating agency metrics. Extended subdued prices
     Strategy delivery:                                                                may reflect a longer-term fall in demand for the Group’s products, and the
                                                                                       reduced earnings and cash flow streams resulting from this may limit
     Portfolio People
                                                                                       investment and/or growth opportunities.

                                                                                       Failure to deliver planned returns from commercial insights would negatively
                                                                                       impact cash flows for the Group.




74              Annual report 2019 | riotinto.com
           Case
Principal risks     1:20-mc-00212-AJN
                and uncertainties                              Document 42-1 Filed 06/29/20 Page 80 of 307




Market risks continued




                                                                                                                                                                          Strategic report
  China development pathway: risk and uncertainty                                    Opportunities
  China’s growth pathway could impact demand for the Group’s products                Strong growth, positive policy decisions and reforms drive demand for
  outside of expectations. China is the largest market for our products.             commodities, resulting in rising commodity prices that may justify capital
                                                                                     expansion and increased shareholder returns in the short to medium term.
  Potential impact
  – Business model value                                                             Threats
  – Future financial performance                                                     An economic slowdown in China, and/or a material change in policy, could
  – Solvency                                                                         result in a slowdown in demand for our products and reduced earnings and
  – Liquidity                                                                        cash flow for the Group.
  – Partnerships

  Strategic delivery:
  Portfolio People


  Mitigating actions include:
  – Pursue low-cost production, allowing profitable supply throughout the            – Leverage market-facing sales, marketing and trading resources in the Group.
     commodity price cycle.                                                          – Apply strong governance reflecting relevant regulatory frameworks and
  – Maintain a diverse portfolio of commodities across a number of geographies.        jurisdictions.
  – Maintain a global portfolio of customers and contracts.                          – Comply with the Group’s financial risk management practices outlined in
  – Monitor multiple leading indicators and undertake detailed industry                the Group’s Treasury policy and standard.
     analysis to inform our forecasting assumptions.


Strategic risks
Rio Tinto enforces disciplined capital and risk allocation to the best opportunities (organic and inorganic) for shareholders returns.


  Execution of acquisitions and divestments: risk and uncertainty                    Opportunities
  Our ability to secure planned value by successfully executing                      Proceeds realised from divested assets are greater than planned, allowing
  divestments and acquisitions may vary.                                             more capital to be returned to shareholders or redeployed into higher-returning
                                                                                     or more productive uses. The Group is successful in acquiring and integrating
  Potential impact                                                                   businesses on acceptable terms that provide sustainable future cash flow and/
  – Business model value                                                             or future growth optionality.
  – Future financial performance
  – Solvency                                                                         Threats
  – Liquidity                                                                        Divestment and acquisition activity incurs transaction costs that cannot be
  – Group reputation                                                                 recouped. Such activity may result in value destruction by realising less than
                                                                                     fair value for divestments, or paying more than fair value or failing to integrate
  Strategy delivery:                                                                 successfully for acquisitions. The Group may also be liable for the past acts or
                                                                                     omissions of assets it has acquired that were unforeseen or greater than
  Portfolio People Partners
                                                                                     anticipated at the time of acquisition. The Group may also face liabilities for
                                                                                     divested entities if the buyer fails to honour commitments or the Group agrees
                                                                                     to retain certain liabilities.




                                                                                                                         Annual report 2019 | riotinto.com           75
             Case
Strategic report            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 81 of 307

Principal risks and uncertainties
continued

Strategic risks continued

     Capital project development: risk and uncertainty                                Opportunities
     Large capital investments require multi-year execution plans and are             An ability to develop projects safely, on time and within budget enhances the
     complex. The Group’s ability to deliver projects to baseline plan, principally   Group’s cash flows, its licence to operate and investor confidence. Effective
     in terms of safety, cost and schedule, may vary due to changes in technical      implementation of optimisation programmes reduces cost and accelerates
     requirements, law and regulation, government or community                        development schedules resulting in higher returns earlier.
     expectations, or through commercial or economic assumptions proving
     inaccurate through the execution phase.                                          Threats
                                                                                      A delay or overrun in a project schedule and/or a significant safety or process
     Potential impact                                                                 safety incident could negatively impact the Group’s profitability, cash flows,
     – Future financial and operational performance                                   ability to repay project-specific debt, asset carrying values, growth aspirations
     – Health, safety, environment and security (HSE&S)                               and relationships with key stakeholders.
     – Solvency
     – Liquidity
     – Group reputation

     Strategic delivery:
     Portfolio Performance



     Strategic partnerships: risk and uncertainty                                     Opportunities
     Strategic partnerships play a material role in delivering the Group’s            Joint ventures and partnerships offer opportunities to access resources,
     growth, production, cash and market positioning, and these may not               increase shareholder returns, and reduce political, portfolio and operational
     always develop as planned.                                                       risks. We seek to bring a commensurate level of rigour and discipline to our
                                                                                      managed and non-managed joint-ventures as we do to our wholly-owned
     Potential impact                                                                 assets, through engagement and influence subject to applicable laws.
     – Business model value
     – Future financial and operational performance                                   Threats
     – HSE&S                                                                          The capacity or financial circumstance or business disposition of our joint
     – Group reputation                                                               venture partners may present barriers to investment decisions and/or to the
                                                                                      realisation of full value for the joint venture(s). For non-managed operations,
     Strategic delivery:                                                              the decisions of the controlling partners may cause adverse impacts to the
                                                                                      value of the Group’s interest in the operation, or to its reputation, and may
     Portfolio Performance Partners
                                                                                      expose it to unexpected financial liability.

     Mitigating actions include:
     – Complete detailed, objective due diligence on all material divestments         – Follow rigorous project approval and stage-gating process, including
        and acquisitions.                                                               monitoring and status evaluation, as articulated in the Project Evaluation
     – Undertake rigorous third-party due diligence and assurance.                      Standard and Guidance.
     – Involve business unit leaders early in process to recognise integration        – Ensure effective stakeholder management in project development.
        planning and synergies, or separation of threats and opportunities.           – Approach investments and partnerships with a view to long-term
     – Undertake post-investment reviews on divestments and acquisitions to             development of relationships rather than short-term transactional advantage.
        identify key learnings to embed into future initiatives.                      – Maintain strong focus on contractor management.
     – Consistently approach development of large-scale capital projects              – Actively participate within the governance structures of joint ventures to
        through a specialised projects division.                                        promote, where possible, alignment with the Group’s policies and
                                                                                        strategic priorities.




76              Annual report 2019 | riotinto.com
           Case
Principal risks     1:20-mc-00212-AJN
                and uncertainties                             Document 42-1 Filed 06/29/20 Page 82 of 307




Financial risk




                                                                                                                                                                           Strategic report
We maintain a strong balance sheet and liquidity position to preserve financial flexibility through the cycle.


  Liquidity: risk and uncertainty                                                    Opportunities
  External events and internal capital discipline may impact Group liquidity.        Favourable market conditions and strong internal capital discipline could
                                                                                     increase Group liquidity and/or balance sheet strength and allow the Group
  Potential impact                                                                   to pursue investment or growth opportunities, pay down debt and/or enhance
  – Future financial performance                                                     returns to shareholders.
  – Solvency
  – Liquidity                                                                        Threats
  – Group reputation                                                                 The Group’s ability to raise sufficient funds for planned expenditure, such as
                                                                                     capital growth and/or mergers and acquisitions, as well as the ability to
  Strategic delivery:                                                                weather a major economic downturn, could be compromised by a weak
                                                                                     balance sheet and/or inadequate access to liquidity.
  Performance


  Mitigating actions include:
  – Comply with the Group’s Treasury policy and standard, which outlines             – Maintain accurate financial reporting and tracking of our
     the fundamental principles that govern the Group’s financial risk                 business performance.
     management practices.                                                           – Report financial performance monthly to senior management
  – Maintain a prudent gearing ratio and other financial metrics                       and the Board.
     commensurate with a strong investment-grade credit rating.                      – Seek Board approval of the financial strategy, long-term planning and
  – Manage the liquidity and financing structure of the Group using forecasts          cash flow forecasting.
     and sensitivity analysis tools to actively monitor, determine and enable        – Apply a shareholder returns policy which allows shareholder returns to
     access to the appropriate level, sources and types of financing required.         adjust with the cycle.
  – Subject funds invested by the Group to credit limits and maturity profiles
     based on Board-approved frameworks to promote diversification and
     maintain appropriate liquidity.


Resources risks
We invest to accurately identify new deposits and develop orebody knowledge accurately, which underpin our operations and projects, as well as our projections
for the financial performance of the business.


  Exploration and resources: risk and uncertainty                                    Opportunities
  The success of the Group’s exploration activity and estimates of Ore               The discovery of a new viable orebody can significantly improve future
  reserves and resources may vary.                                                   growth options.

  Potential impact                                                                   The volume of ore in reported reserves/resources numbers is based on the
  – Business model value                                                             geological, commercial and technical information available at the date of the
  – Future financial and operational performance                                     report and is, by its nature, incomplete. As new information comes to light, the
  – Group reputation                                                                 economic viability of some Ore reserves and mine plans can be restated
                                                                                     upwards. As a result, projects may be more successful and of longer duration
  Strategy delivery:                                                                 than initially anticipated.
  Portfolio Performance
                                                                                     Threats
                                                                                     A failure to discover new viable orebodies could undermine future
                                                                                     growth prospects.

                                                                                     If new information comes to light, or operating conditions change, the economic
                                                                                     viability of some Ore reserves and mine plans can be restated downwards. As a
                                                                                     result, projects may be less successful and of shorter duration than initially
                                                                                     anticipated, and/or the asset value may be impaired.

  Mitigating actions include:
  – Comply with the Group’s resources and reserves standard.                         – Continually review the prospects of opportunities in the exploration
  – Establishment of the Orebody Knowledge Centre of Excellence, as                    portfolio, and prioritise spend accordingly.
     part of Group Technical.                                                        – Utilise new technologies where appropriate for exploration and evaluation
  – Recruit and retain skilled and experienced exploration and                         of reserves/resources.
     evaluation personnel.                                                           – Develop, leverage and manage third-party partnerships.
  – Provide stable funding for exploration activities.




                                                                                                                        Annual report 2019 | riotinto.com             77
             Case
Strategic report           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 83 of 307

Principal risks and uncertainties
continued

Health, safety, environment and security risks
Our operations are inherently hazardous. We seek to achieve operational excellence to ensure that our employees and contractors go home safe and healthy, and
that there are no adverse impacts on the communities and the environment where we operate.


     Health, safety, environment and security: risk and uncertainty                 Opportunities
     Our operations and projects are inherently hazardous, with the potential       Delivering leading performance in health, safety, environment and
     to cause illness or injury, damage to the environment, disruption to a         communities is essential to our business model and our success as a Group.
     community or a threat to personal security.                                    Meeting or exceeding our commitments in these areas contributes to
                                                                                    sustainable development for both Rio Tinto and our partners, and underpins
     Potential impact                                                               our continued access to resources, capital and a diverse workforce to sustain
     – Future financial performance                                                 the organisation.
     – HSE&S
     – Communities and social performance                                           Good performance in closure and legacy management of closed sites can
     – Group reputation                                                             enhance our reputation with stakeholders and enable us to maintain access
                                                                                    to land, resources, people and capital, so we can continue to establish new
     Strategic delivery:                                                            projects with the support of local communities.
     Portfolio People Performance Partners
                                                                                    Threats
                                                                                    Failure to manage our health, safety, environment or community risks could
                                                                                    result in a catastrophic event or other long-term damage that could in turn
                                                                                    harm the Group’s financial performance and licence to operate.

     Mitigating actions include:
     – Continued focus on HSE&S as a core priority at all operations and            – Monitor monthly HSE&S performance at the Group level.
        projects, overseen by the Sustainability Committee and supported by the     – Report, investigate, and share learnings from HSE&S incidents.
        Group’s Risk Management Committee, as well as second and third line         – Build safety targets into personal performance metrics to incentivise safe
        assurance activities.                                                         behaviour and effective risk management (see Remuneration report).
     – The second line assurance is provided by our central support functions       – Develop mutually beneficial partnerships with local communities and
        and technical Centre of Excellence (CoE) teams to verify compliance with      establish appropriate social performance targets.
        Group HSE&S strategy, policy and performance standards.                     – Report annually on performance on greenhouse gas emissions, water,
     – Regularly review and audit HSE&S processes, training and controls to           and land use and rehabilitation, among others.
        promote and improve effectiveness at managed and (where practicable)        – Focus on fatality elimination through implementation of a programme
        non-managed operations.                                                       to verify safety risk controls.


Climate change
We provide essential materials for human progress and a low-carbon future. By collaborating with our partners across the value chain, we aim to do this in
a sustainable way and help address climate change challenges.


     Climate change: risk and uncertainty                                           Opportunities
     Climate change is a systemic challenge and will require coordinated            Climate change has formed part of our strategic thinking and investment
     actions between nations, between industries and by society at large. It        decisions for over two decades. Each of the commodities we produce has a role
     requires a long-term perspective to address both physical climate change       to play in the transition to a low-carbon economy – aluminium in electric
     and low-carbon transition risks and uncertainties.                             vehicles, copper in wind turbines, iron ore for critical infrastructure and
                                                                                    minerals for rechargeable batteries, such as lithium.
     Potential impact
     – Business model value                                                         Threats
     – Future financial and operational performance                                 Current and emerging climate regulations have the potential to result in increased
     – Group reputation                                                             costs, change supply and demand dynamics for our products and create legal
                                                                                    compliance issues and litigation, all of which could impact the Group’s financial
     Strategic delivery:                                                            performance and reputation. Our operations also face risk due to physical
                                                                                    impacts of climate change, including extreme weather.
     Portfolio Partners


     Mitigating actions include:
     – Partnering to reduce the carbon footprint across the value chain. This       – Implementation of a series of controls to manage the threat of extreme
        includes the development of new partnerships to explore pathways with         weather, including structural integrity programmes across all critical
        our customers to improve the environmental performance of our product         assets, emergency response plans and flood management plans. These
        value chains.                                                                 controls keep our people safe and help our operations return to normal
     – Enhancing our resilience to physical climate impacts. We consider              capacity as quickly as possible.
        climate risks over the life of our operations, from the way we design and   – Increasing the supply of the materials essential to building a low-carbon
        develop new projects through to closure and beyond. Supported by the          economy.
        new Energy and Climate Change Centre of Excellence (CoE), we use            – Setting targets to reduce our emissions (on an absolute and intensity basis)
        scenarios to assess further medium- and long-term risks.                      over the short, medium and long term.




78              Annual report 2019 | riotinto.com
           Case
Principal risks     1:20-mc-00212-AJN
                and uncertainties                               Document 42-1 Filed 06/29/20 Page 84 of 307




Communities and other key stakeholder risks




                                                                                                                                                                       Strategic report
We recognise the value of positive engagement with a range of stakeholders, and seek to develop collaborative and mutually-beneficial partnerships though our
partner-to-operate strategy.


  Sovereign: risk and uncertainty                                                 Opportunities
  The Group’s operations are located across a number of jurisdictions,            Proactive engagement with governments, communities and other
  which exposes the Group to a wide range of economic, political, societal        stakeholders can increase access to new resources, support stable and
  and regulatory environments.                                                    predictable investment frameworks and operational environments, and
                                                                                  shape mutually-beneficial policies and legal/regulatory frameworks.
  Potential impact
  – Business model value                                                          Threats
  – Future financial and operational performance                                  Adverse actions by governments and other stakeholders can result in
  – Group reputation                                                              operational/project delays or loss of licence to operate. Other potential
  – Communities and social performance                                            actions can include expropriation, changes in taxation, and export or
                                                                                  foreign investment restrictions, which may threaten the investment
  Strategic delivery:                                                             proposition, title, or carrying value of assets. Legal frameworks with
                                                                                  respect to policies such as energy, climate change and mineral law may
  Portfolio Performance Partners
                                                                                  also change in a way that increases costs.


  Closure, reclamation and rehabilitation: risk and uncertainty                   Opportunities
  Planning for the future of our sites after they cease their operating life is   We are actively assessing opportunities to find solutions to repurpose and
  a core business function governed by our Closure Steering Committee.            reuse sites for future economic or social benefit through working
  Estimated costs and liabilities are provided for, and updated annually,         collaboratively with our stakeholders. For all new asset developments, we
  over the life of each operation. However, estimates may vary due to a           incorporate closure into the design of our assets, as well as how to optimise
  number of factors that either create opportunities or challenges.               decommissioning, remediation and any long-term management obligations.
                                                                                  For existing operations, where possible, we progressively rehabilitate land
  Potential impact                                                                throughout the life of the operations.
  Business model value
  Future financial and operational performance                                    Threats
  Group reputation                                                                Plans and provisions for closure, reclamation and rehabilitation may vary over
                                                                                  time due to changes in stakeholders’ expectations, legislation, standards,
  Strategic delivery:                                                             technical understanding and techniques. In addition, the expected timing of
                                                                                  expenditure could change significantly due to changes in the business
  Portfolio Performance Partners
                                                                                  environment and orebody knowledge that might vary the life of an operation.

  Mitigating actions include:
  – Comply with Group policies and standards which provide guidance               – Develop long-term relationships with a range of international
     concerning risk management, communities and social performance.                and national stakeholders.
     This is overseen by our Sustainability Committee, and Closure                – In relation to sovereign risk, maintain geographically diverse portfolio
     Steering Committee.                                                            to reduce concentration of exposure to changes in particular locations.
  – Collaborate with key stakeholders, and participate in strategic               – Monitor jurisdictional risks, including sovereign risks, and take
     partnerships and/or governance structures to create opportunities              appropriate action.
     and mitigate threats.




                                                                                                                    Annual report 2019 | riotinto.com             79
             Case
Strategic report            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 85 of 307

Principal risks and uncertainties
continued

Governance risks
Our employees operate in compliance with The way we work (our global code of business conduct), Group delegation of authorities, and all other Group policies,
standards and procedures.


     Regulation and regulatory intervention: risk and uncertainty                    Opportunities
     The Group’s reputation and regulatory licences are dependent                    Good corporate citizens are acknowledged to operate to a high ethical
     upon appropriate business conduct and are threatened by actual                  standard, thus attracting talent and securing access to resources and
     or perceived breaches of law, reputation and our code of conduct.               investment opportunities.

     Potential impact                                                                Threats
     – Potential impact                                                              Fines may be imposed on Group companies for breaching anti-trust rules,
     – Business model value                                                          anti-corruption legislation, or sanctions or for human rights violations, or for
     – Future financial performance                                                  other inappropriate business conduct.
     – Group reputation
                                                                                     A serious allegation or formal investigation by regulatory authorities
     Strategic delivery:                                                             (regardless of ultimate finding) could result in a loss in share price value and/or
                                                                                     assets or loss of business. Other consequences could include the criminal
     People Partners
                                                                                     prosecution of individuals and/or Group companies, imprisonment, fines,
                                                                                     legal liabilities and reputational damage to the Group.



     Mitigating actions include:
     – Comply with Group policies, standards and procedures that provide             – Dedicate legal and compliance teams to assist Group businesses in complying
        guidance to our businesses and drive compliance                                with regulatory obligations and internal standards and procedures.
        with regulatory obligations.                                                 – Maintain appropriate oversight and reporting, supported by training and
     – Identify and meet our regulatory obligations and respond to                     awareness, to drive compliance with regulatory obligations.
        emerging requirements.                                                       – Continue to develop and deploy training across relevant sectors
                                                                                       of the workforce.

Operational and people risks
We seek to achieve operational and commercial excellence through the engagement of our workforce and the deployment of effective standards,
processes and systems.


     Operational and commercial excellence: risk and uncertainty                     Opportunities
     Accessing, developing and retaining talent as Rio Tinto and our industry        Enhance productivity and business resilience through building operational
     evolves presents a constant challenge. The Group’s ability to maintain its      and commercial excellence.
     competitive position is dependent on the services of a wide range of internal
     and external skilled and experienced personnel and contracting partners.        Threats
                                                                                     Business interruption or underperformance may arise from a lack of capability
     Potential impact                                                                in people, standards, processes or systems to prevent, mitigate or recover
     – Future financial and operational performance                                  from an interruption (for example, a significant weather event), which results
     – Liquidity                                                                     in a material loss to the Group.
     – HSE&S
     – Communities and social performance
     – Group reputation

     Strategic delivery:
     People Performance


     Mitigating actions include:
     – Development of Centres of Excellence for key technical capability             – Comply with the Acceptable Use of Information and Electronic Resources
        in major hazard and asset management.                                          standard, supported by periodic reviews of IT infrastructure and security
     – Continue to provide leadership, technical and commercial                        controls by dedicated cyber-security team.
        development opportunities.                                                   – Undertake business resilience planning and execution exercises for
     – Comply with slope geotechnical, tailings management, underground                plausible and severe scenarios.
        mining and process safety technical and safety standards, supported by
        subject-matter experts and audit protocols, reducing the risk of
        operational failure.




80              Annual report 2019 | riotinto.com
               Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 86 of 307

Five-year review


Selected financial data




                                                                                                                                                                                                      Strategic report
The selected consolidated financial information below has been derived from the historical audited consolidated financial statements of the Rio Tinto Group.
The selected consolidated financial data should be read in conjunction with, and qualified in their entirety by reference to, the 2019 financial statements
and notes thereto. The financial statements as included on pages 146 to 246 have been prepared in accordance with IFRS as defined in note 1.

Rio Tinto Group
Income statement data
For the years ending 31 December                                                                                          2019             2018             2017            2016             2015
Amounts in accordance with IFRS                                                                                          US$m             US$m             US$m            US$m             US$m
Consolidated sales revenue                                                                                             43,165           40,522           40,030           33,781          34,829
Group operating profit(a)                                                                                              11,466            17,687          14,135            6,795            3,615
Profit/(loss) for the year                                                                                              6,972           13,925            8,851            4,776           (1,719)
Basic earnings/(losses) for the year per share (US cents)                                                               491.4             793.2           490.4            256.9             (47.5)
Diluted earnings/(losses) for the year per share (US cents)(b)                                                          487.8             787.6           486.9            255.3            (47.5)
Dividends per share
Dividends declared during the year
US cents
–   interim                                                                                                             151.0             127.0            110.0            45.0            107.5
–   interim special                                                                                                       61.0
–   final                                                                                                               231.0             180.0           180.0            125.0            107.5
–   special                                                                                                                               243.0
UK pence
–   interim                                                                                                            123.32             96.82            83.13           33.80           68.92
–   interim special                                                                                                     49.82
–   final                                                                                                              177.47           135.96           129.43           100.56            74.21
–   special                                                                                                                             183.55
Australian cents
–   interim                                                                                                            219.08
–   interim special                                                                                                     88.50           170.84             137.7           59.13          144.91
–   final                                                                                                              349.74           250.89            228.5           163.62           151.89
–   special                                                                                                                             338.70
Dividends paid during the year (US cents)
–   ordinary                                                                                                            635.0             307.0             235            152.5           226.5
Weighted average number of shares basic (millions)                                                                    1,630.1           1,719.3         1,786.7          1,797.3          1,824.7
Weighted average number of shares diluted (millions)(b)                                                               1,642.1           1,731.7         1,799.5          1,808.6          1,824.7
Balance sheet data
Total assets                                                                                                           87,802           90,949           95,726          89,263           91,564
Share capital/premium                                                                                                   7,968             8,000           8,666            8,443            8,474
Total equity/Net assets                                                                                               45,242            49,823            51,115          45,730          44,128
Equity attributable to owners of Rio Tinto                                                                            40,532            43,686           44,711          39,290           37,349


(a) Group operating profit or loss includes the effects of charges and reversals resulting from impairments (other than impairments of equity accounted units) and profit and loss on disposals of
    interests in businesses. Group operating profit or loss amounts shown above excludes equity accounted operations, finance items, tax and discontinued operations.
(b) The effects of dilutive securities has not been taken into account when calculating diluted loss per share for the year ended 31 December 2015, in accordance with IAS 33 “Earnings Per Share”.


Directors’ approval statement
This Strategic report is delivered in accordance with a resolution of the board, and has been signed on behalf of the board by:




Simon Thompson
Chairman
26 February 2020




                                                                                                                                            Annual report 2019 | riotinto.com                   81
              Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 87 of 307
     Directors’ report

     Governance
     Board of Directors                                84
     Executive Committee                               86
     Chairman’s governance review                      88
     How the Board works                               90
     Matters discussed in 2019                         91
     Our stakeholders                                  92
     Board effectiveness                               94
     Evaluating our performance                        96
     Nominations Committee report                      98
     Audit Committee report                           100
     Sustainability Committee report                  104
     Compliance with governance codes and standards   106

     Remuneration report
     Annual statement by the
       Remuneration Committee Chairman                110
     Remuneration at a glance                         113
     Implementation report                            116

     Additional statutory disclosure                  139




                                                                  Employees at the Oyu Tolgoi copper
                                                                  mine in Mongolia




82           Annual report 2019 | riotinto.com
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 88 of 307




                                                                                           Governance




                                                  Annual report 2019 | riotinto.com   83
Governance       Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 89 of 307

Board of directors


Rio Tinto plc and Rio Tinto Limited have a common board
of directors. The directors are collectively responsible for the
stewardship and long-term sustainable success of the Group.

Chairman, executive and non-executive directors




Simon Thompson                                 Jean-Sébastien Jacques                         Jakob Stausholm                                Megan Clark AC
Chairman, MA, PhD. Age 60. Appointed April     Chief Executive, MSc. Age 48. Appointed        Chief Financial Officer, Ms Economics.         Independent non-executive director,
2014; chairman from March 2018                 March 2016; Chief Executive from July          Age 51. Appointed September 2018               BSc, PhD. Age 61. Appointed
                                               2016                                                                                          November 2014
Skills and experience: Simon has                                                              Skills and experience: Jakob has over 20
significant global experience in mining and    Skills and experience: J-S has driven          years’ experience in senior finance roles in   Skills and experience: Megan combines
metals, finance and corporate governance.      significant transformation projects at Rio     Europe, Latin America and Asia, including      expertise in the mining and metals
Among a wide range of board                    Tinto, including the strengthening of our      in capital-intensive, long-cycle               industry with strong leadership experience
appointments, Simon was an executive           portfolio, and the development of growth       businesses, as well as in innovative           in science, research and technology, and
director of Anglo American plc, where          projects and options, such as Koodaideri       technology and supply chain optimisation.      brings valuable insights on sustainable
he held the roles of Chairman and Chief        and Winu in Australia and Resolution in        Jakob spent six years with the Maersk          development and innovation to the Board.
Executive Officer of the Base Metals           Arizona. Since 2016, Rio Tinto has declared    Group, where his roles included group          She was Chief Executive of the
Division. He also served as chairman of        a record $36 billion in cash returns to        Chief Financial Officer and executive          Commonwealth Scientific and Industrial
Tarmac, and chairman of the Exploration        shareholders while reducing net debt by        director of the Group’s integrated             Research Organisation (CSIRO) from
Division. Earlier in his career he held        $10.1 billion. J-S has cultivated              transport and logistics business. He was       2009-14. Following roles with Western
various investment banking positions at        ground-breaking partnerships such as the       previously with Royal Dutch Shell plc,         Mining Corporation, Megan was a director
S. G. Warburg and N M Rothschild.              one with China Baowu Steel Group and           holding a range of finance positions,          at N M Rothschild and Sons (Australia),
                                               Tsinghua University to improve environmental   including chief internal auditor. In 2019,     and a vice president at BHP Billiton. Megan
Simon has chaired two FTSE companies:
                                               performance across the steel value chain.      Jakob visited our operations, projects and     received the Australian Academy of
3i plc and Tullow Oil plc. His experience as
                                                                                              people in 13 countries, across four            Science Medal in 2019.
a non-executive director includes serving      J-S has over 25 years of experience in
                                                                                              continents. This allowed him to identify
on the boards of AngloGold Ashanti Limited     heavy industry and has worked across                                                          Current external appointments:
                                                                                              and better understand the opportunities
and Newmont Mining Corporation.                multiple commodities including                                                                Non-executive director of CSL Limited
                                                                                              that lie across our operations and to assist
                                               aluminium, copper and steel.                                                                  since 2016 and CARE Australia since 2015.
Current external appointments:                                                                in evaluating the capital requirements at
                                                                                                                                             Head of the Australian Space Agency.
Chairman of 3i Group plc since 2015.           Current external appointments:                 each business.
                                               Member of the International Council on
                                                                                              Current external appointments:
                                               Mining and Metals, Global CEO Council –
                                                                                              None.
                                               Beijing, Business Council of Australia and
                                               US Business Council.
Former directors who served
for part of the year

Dame Moya Greene
Moya stepped down from the board
on 26 June 2019.

Ann Godbehere
Ann stepped down from the board
on 9 May 2019.
                                                                                              David Constable                                Simon Henry
                                                                                              Independent non-executive director,            Independent non-executive director,
Past external appointments over                                                               BSc. Engineering. Age 58. Appointed            MA, FCMA. Age 58. Appointed April 2017
the last three years                                                                          February 2017
For details of each director’s past                                                                                                          Skills and experience: Simon has
appointments, see the Directors’ report on                                                    Skills and experience: David has strong        significant experience in global finance,
page 140.                                                                                     corporate governance, board and                corporate governance, mergers and
                                                                                              leadership credentials. His international      acquisitions, international relations and
                                                                                              experience in the engineering,                 strategy. He draws on over 30 years’
Board committee membership key                                                                construction, energy, mining and chemical      experience at Royal Dutch Shell plc, where
   Committee chairman                                                                         sectors includes the execution of major        his roles included Chief Financial Officer
   Audit Committee                                                                            capital projects. David was Chief Executive    from 2009-17.
                                                                                              officer of Sasol Limited from 2011-16, and
   Remuneration Committee                                                                                                                    Current external appointments:
                                                                                              held various roles at Fluor Corporation
   Nominations Committee                                                                                                                     Non-executive director of Lloyds Banking
                                                                                              from 1982 to 2011, including Group
                                                                                                                                             Group plc since June 2014. Independent
   Sustainability Committee                                                                   president, Operations.
                                                                                                                                             director of PetroChina Company Limited
                                                                                              Current external appointments:                 since June 2017. Member of the UK
                                                                                              Non-executive director of ABB Ltd since        Defence Board. Member of the Advisory
                                                                                              2015 and Fluor Corporation since               Board of the Centre for European Reform
                                                                                              September 2019. Senior advisor, Cerberus       and the Advisory Panel of CIMA.
                                                                                              Capital Management. Member of U.S.
                                                                                              Council of Chief Executive Officers.




84              Annual report 2019 | riotinto.com
          Case
Board of directors       1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 90 of 307




                                                                                             Director appointment after                     Company secretaries
                                                                                             31 December 2019




                                                                                                                                                                                             Governance
Sam Laidlaw                                     Michael L’Estrange AO                        Hinda Gharbi                                   Steve Allen
Independent non-executive director,             Independent non-executive director,          Independent non-executive director,            Group Company Secretary, BA
MA, MBA. Age 64. Appointed February             BA (Sydney), MA (Oxon). Age 67.              Age 49. Appointment effective                  (Modern Languages and European
2017, May 2019 (senior independent              Appointed September 2014                     1 March 2020.                                  Studies), Solicitor (England and Wales).
director)                                                                                                                                   Age 48. Appointed January 2017
                                                Skills and experience: Michael’s             Skills and experience: Hinda is executive
Skills and experience: Sam has more             distinguished public service career gives    vice president of Reservoir & Infrastructure   Skills and experience: Steve is company
than 30 years’ experience of long-cycle,        him practical experience of the              at Schlumberger Limited and has some 24        secretary of Rio Tinto plc and joint company
capital intensive industries in which safety    geopolitical and societal trends which       years’ experience for Schlumberger             secretary of Rio Tinto Limited. Before joining
and stakeholder management are critical.        affect Rio Tinto. Michael served in senior   working in various engineering, functional     Rio Tinto, Steve was deputy general counsel
Previous executive roles include: president     roles for the Australian government,         and line management positions, including       at BG Group plc. He served as company
and chief operating officer, Amerada Hess       including head of the Cabinet Policy Unit    health and safety, human resources,            secretary of BG Group from 2011-16,
Corporation; CEO, Enterprise Oil plc;           and secretary of the Department of           technology development and operations          having previously been chief counsel,
executive vice president, Chevron               Foreign Affairs and Trade. He was High       across France, Malaysia, Nigeria, Thailand,    corporate, from 2008-11. Before joining BG
Corporation; CEO, Centrica plc; and             Commissioner to the United Kingdom.          the United Kingdom and the United States.      Group in 2005, Steve was a corporate
membership of the UK Prime Minister’s           Michael chairs our Australia Forum,                                                         lawyer for Herbert Smith LLP in London.
                                                                                             Current external appointments:
Business Advisory Group.                        which meets twice a year.
                                                                                             None.                                          Current external appointments:
Current external appointments:                  Current external appointments:                                                              Vice-Chair of the Association of General
Chairman of Neptune Energy Group                Director and deputy chancellor of the                                                       Counsel and Company Secretaries working
Holdings Ltd. Chairman, National Centre of      University of Notre Dame, Australia.                                                        in FTSE-100 companies and a member of
Universities & Business. Board member,          Non-executive director of Qantas Airways                                                    the Corporate Governance Council.
Oxford Saïd Business School. Council            Limited since April 2016.
member, Radley College.



                                                Director appointment after                   Director appointment after
                                                31 December 2019                             31 December 2019




Simon McKeon AO                                 Jennifer Nason                               Ngaire Woods CBE                               Tim Paine
Independent non-executive director,             Independent non-executive director,          Independent non-executive director,            Joint Company Secretary, Rio Tinto
BCom, LLB, FAICD. Age 64.                       Age 59. Appointment effective                Age 57. Appointment effective                  Limited BEc, LLB, FGIA, FCIS. Age 56.
Appointed January 2019                          1 March 2020.                                1 September 2020.                              Appointed January 2013
Skills and experience: Simon brings             Skills and experience: Jennifer has over     Skills and experience: Ngaire is the           Skills and experience: Tim joined Rio
insights into sectors including financial       30 years’ of experience in corporate         founding Dean of the Blavatnik School of       Tinto in 2012 and became joint company
services, the law, government and               finance and capital markets. For the past    Government, Professor of Global                secretary of Rio Tinto Limited in 2013. He
charities. He practised as a solicitor before   17 years, she has led the Technology,        Economic Governance and the Founder            has over 25 years’ experience in corporate
serving at Macquarie Group for 30 years,        Media and Telecommunications global          and Director of the Global Economic            counsel and company secretary roles,
including as executive chairman of its          client practice at JP Morgan, based in the   Governance Programme at Oxford                 including as general counsel and company
business in Victoria, Australia. Simon          USA. During her time at JP Morgan, she       University. As a recognised expert in          secretary at Mayne Group, Symbion
served as chairman of AMP Limited, MYOB         has also worked in the metals and mining     public policy, international development       Health and Skilled Group. Tim spent 12
Limited and of the Australian government’s      sector team in Australia.                    and governance, she has served as an           years at ANZ Bank, including as acting
research and development body, CSIRO.                                                        adviser to the African Development Bank,       general counsel and company secretary.
                                                Current external appointments:
He was the first president of the Australian                                                 the Asian Infrastructure Investment Bank,
                                                Director of the American Australian                                                         Current external appointments:
Takeovers Panel.                                                                             the Center for Global Development, the
                                                Association.                                                                                Company secretary for the Foundation for
                                                                                             International Monetary Fund and the
Current external appointments:                                                                                                              Australia-Japan Studies. Member of the
                                                                                             European Union
Chancellor of Monash University.                                                                                                            Governance Institute of Australia’s
Chairman of the Australian Industry                                                          Current external appointments:                 Legislation Review Committee.
Energy Transitions Initiative Steering                                                       Board member of the Stephen A.
Group. Non-executive director of Spotless                                                    Schwarzman Education Foundation and
Group Holdings Limited since December                                                        Trustee of the Rhodes Trust.
2016 and National Australia Bank Limited
since February 2020.




                                                                                                                                    Annual report 2019 | riotinto.com                  85
Governance     Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 91 of 307

Executive Committee


Day-to-day management of the business is delegated by the Board
to the Chief Executive and, through him, to other members of the
Executive Committee and to certain management committees.

Executive Committee

The Executive Committee is responsible for                                           The following management committees support the Chief Executive
                                                                                     in the performance of his duties:
the delivery of strategy, annual plans and
commercial objectives. It manages the financial                                      Investment Committee
                                                                                     Reviews proposals on investments, acquisitions and disposals. Approves
and operational performance of the Group.                                            capital decisions within delegated authority limits, and otherwise recommends
                                                                                     matters for approval to the Board, where appropriate.

                                                                                     Risk Management Committee
                                                                                     Oversees the management and mitigation of the principal risks that could
                                                                                     materially impact the Group’s business objectives and exceed its risk tolerances.

                                                                                     Ore Reserves Steering Committee
                                                                                     Responsible for standards and control procedures in the ore reserves
                                                                                     estimation and disclosure process. Ensures that these are effective in meeting
                                                                                     internal objectives and regulatory requirements.

                                                                                     Disclosure Committee
                                                                                     Oversees the identification of inside information and its public disclosure,
                                                                                     including processes to ensure such disclosure is accurate and timely.

                                                                                     Closure Steering Committee
                                                                                     Oversees the process and controls designed to manage the material risks
                                                                                     related to rehabilitation, closure and legacy operations.




Jean-Sébastien Jacques                      Jakob Stausholm                          Bold Baatar                                    Alf Barrios
Chief Executive                             Chief Financial Officer                  Chief Executive, Energy and Minerals           Chief Executive, Aluminium
                                                                                     Bold has been Chief Executive of our           Alf became Chief Executive of Rio Tinto
                                                                                     Energy & Minerals (E&M) product group          Aluminium (RTA) in 2014. He has overseen
Executive Committee members                                                          since 2016. Through the development of         a significant improvement in safety and
The two executive directors, Jean-Sébastien Jacques (Chief Executive) and            new products and markets and a                 financial performance, along with major
Jakob Stausholm (Chief Financial Officer), are members of the Executive Committee.   responsive market approach, he has             growth projects such as the Amrun
Their biographies can be found on page 84.                                           helped drive the optimisation of Rio Tinto’s   bauxite mine. Alf has championed RTA’s
                                                                                     portfolio and generated significant            leadership of the industry in sustainability,
                                                                                     shareholder value. Bold also has               launching the first certified low-carbon
                                                                                     responsibility for the Group’s Ventures        aluminium and helping it become the first
                                                                                     M&A team that explores opportunities in        company certified by the Aluminium
                                                                                     the battery metals space, alongside other      Stewardship Initiative for responsible
                                                                                     growth avenues. He has also re-energised       production. RTA has also helped to
                                                                                     the Group’s focus on Africa and overseen       establish ELYSYS, a partnership with Alcoa
                                                                                     the development of innovative new              supported by Apple and the governments
                                                                                     processes, including the extraction of         of Canada and Quebec, to further develop
                                                                                     lithium from waste rock at our boron mine      the world’s first carbon-free smelting
                                                                                     in California. Bold has led the Group’s        technology.
                                                                                     commitment to the rehabilitation and
                                                                                     closure of Ranger mine at Energy
                                                                                     Resources Australia.




86            Annual report 2019 | riotinto.com
Executive Case   1:20-mc-00212-AJN
          Committee                                                   Document 42-1 Filed 06/29/20 Page 92 of 307




                                                                                                                                              Group Executive appointment after
                                                                                                                                              31 December 2019




                                                                                                                                                                                            Governance
Vera Kirikova                                  Steve McIntosh                                   Simone Niven                                  Barbara Levi
Group Executive, Human Resources               Group Executive, Growth and Innovation           Group Executive, Corporate Relations          Group Executive, Group General
Vera was appointed Group executive,            and Health, Safety and Environment               Simone was appointed Group executive,         Counsel
Human Resources, in 2017. Vera brings a        Steve became Group executive of Growth           Corporate Relations, in 2017. Simone has      Barbara was appointed Group executive,
people-centric approach to the business        & Innovation (G&I) in 2016. In 2019, his         played an important role in developing our    Group General Counsel in January 2020.
and is focused on building a culture that is   remit grew to include Health, Safety &           vision of partnership aimed at delivering     Alongside leading our legal teams around
performance driven, inclusive and in which     Environment (HSE), bringing our HSE and          sustained value to Rio Tinto and to society   the world, Barbara oversees a range of
everyone can excel. She has been               technical experts together to deliver both       at large. In 2019, she led the development    governance functions including Company
responsible for our strategy of shaping a      safety and operational excellence. He            of our sustainability strategy and supports   Secretariat, Ethics & Integrity and the
strong workforce for Rio Tinto’s future:       oversees the safety and effectiveness of         the Group’s efforts on climate change,        Technical Evaluation Group. Barbara has
this includes the development of a             Rio Tinto’s assets throughout their lifecycle.   communities and human rights,                 extensive experience across corporate,
technical career framework, a strong           Under his leadership, G&I has applied            government and other stakeholder              commercial and compliance matters. Over
talent pipeline, and a new Group-wide          innovative, leading-edge technical expertise     engagement. Simone also leads the             the last 20 years, she has held a number of
approach to performance. In 2019, Vera         to discover new ore deposits and develop         development of our core integrated            senior legal roles across Europe and in the
helped lead the significant improvement        them into assets. He leads our efforts to        market and regional country strategies        US and was most recently the Group Legal
in employee engagement.                        digitise operations, including the use of        and teams, aligned with our commercial        Head, M&A and Strategic Transactions
                                               automation, artificial intelligence              and business priorities.                      for Novartis.
                                               and data science.




Chris Salisbury                                Arnaud Soirat                                    Simon Trott
Chief Executive, Iron Ore                      Chief Executive, Copper and Diamonds             Chief Commercial Officer
Chris has been Chief Executive of our Iron     Arnaud was appointed Chief Executive of          Simon became chief commercial officer in
Ore product group since 2016, overseeing       our Copper & Diamonds (C&D) product              2018 and oversees the selling and marketing
consistent strong performance and              group in 2016. Under Arnaud’s leadership,        of our products, procurement of our goods
innovation, including the development of       C&D has progressed its growth projects           and services and management of our marine
the world’s first automated, long-distance,    and focused on operational excellence,           and logistics activities. Our Commercial
heavy haul rail network – AutoHaul™ – and      productivity improvement and cost                team puts the company’s value over volume
the construction of Koodaideri, our most       reduction, deploying lean manufacturing          approach into practice, bringing market
technologically advanced mine. The 2019        to help achieve its strong results, and          insights generated from our customer and
launch of Australia’s first nationally         embedding sustainability in the way the          supplier interactions into our operational,
recognised qualifications in automation is     product group operates. Rio Tinto                investment and production decisions. Under
an example of his leadership in ensuring       diamonds are among the world’s most              Simon’s leadership, we have enhanced our
our workforce has the skills for the future.   coveted and most responsibly sourced;            commercial capabilities and implemented
Chris places great value on working closely    and our copper is part of the sustainability     measures to allow the business to better
with external partners to create benefit for   solution, being essential for clean energy       respond to changing market conditions, in
the communities in which we operate.           technologies, such as electric vehicles          part by using new technology and
                                               and wind turbines, that help address             digitisation to simplify interactions.
                                               climate change.




                                                                                                                                       Annual report 2019 | riotinto.com              87
Governance   Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 93 of 307

Chairman’s governance
review

                                               As politics has polarised in many countries, trust in institutions has declined,
                                               and the rules-based international order has come under increasing strain.
     The role of business in                   Many people have turned instead to business to address these and other
     society continues to be the               pressing environmental and social issues.
     subject of intense debate.                To some extent, this is familiar territory for responsible mining companies.
     Developing solutions to                   Mining has profound impacts on the environment and society, both positive
                                               and negative. Rio Tinto provides materials that are essential for human
     many of the great challenges              progress; we create jobs, pay taxes, and our activities can be a catalyst for
     facing humanity today, such               economic development. But mining can also have negative environmental and
                                               social impacts. At a local level, these may include land disturbance (which can
     as climate change, the                    affect biodiversity), noise, dust, air and water emissions; at a regional level,
     biodiversity crisis or rising             significant water consumption (sometimes in water-stressed areas); and on a
                                               global scale, climate change.
     inequality, would have been
     regarded in the past as                   Mining also has an impact on local communities, particularly in remote
                                               regions, where the creation of well-paid jobs may trigger inward migration,
     primarily the responsibility              increasing inequality and other social changes in communities that have had
     of national governments, in               little contact with industrialised society.
     some cases working through                At Rio Tinto, we have long recognised that mining companies exist at the will of
     supranational institutions.               society, and that we must earn our ‘licence to operate’ by minimising our
                                               environmental impact and maximising the long-term social and economic
                                               benefits that we bring to our host communities and governments.

                                               We are also clear that our long-term, sustainable success depends upon
                                               attracting and developing the best employees to manage the ever-increasing
                                               complexity of our business, and forming long-term relationships with our
                                               customers, suppliers and technology partners to improve productivity and to
                                               take full advantage of the technological changes that are sweeping through our
                                               industry.

                                               Whilst there is always more that we can and should do, I believe that we are
                                               making good progress at a local level. But many of the challenges that we face
                                               today, such as climate change, are global in scale and cannot be solved by
                                               individual company actions alone.

                                               As we set out in our climate change report, Rio Tinto is determined to be part of
                                               the solution to climate change, supplying essential materials for the energy
                                               transition and reducing our direct greenhouse gas (GHG) emissions. But the
                                               decarbonisation of the full value chain, from mine to end product, requires
                                               systems to change on a global scale, involving multiple stakeholders and
                                               jurisdictions. Governments around the world, including in the UK, are setting
                                               ambitious targets to reach net zero emissions. To achieve this, enabling
                                               regulation, such as carbon pricing, is essential to incentivise the private sector
                                               to invest in decarbonising ‘hard to abate’ sectors, such as aluminium smelting,
                                               steel making and shipping. Since the costs of the energy transition will fall
                                               unevenly, governments also need to ensure that adversely-affected
                                               communities and regions are adequately supported. So, while business has a
                                               vital role to play, we will only succeed in addressing the unprecedented
                                               challenge of climate change through the collaborative action of governments,
                                               companies and consumers.

                                               Perhaps the most significant challenge facing responsible boards today is to
      Landscape in the Kimberley region of
                                               balance short-term efficiency with long-term effectiveness, including
      Western Australia, home to our Argyle
      diamond mine.
                                               sustaining the ecosystems that support our activities. In some companies and
                                               sectors, it is clear that the balance has shifted too far towards short-term gains
                                               – cutting costs (and corners) to boost short-term profits.

                                               At Rio Tinto, our objective is to maximise long-term sustainable profits to
                                               maintain the financial strength to invest in the future and to meet our obligations
                                               to wider society. We believe that this focus on long-term sustainable profit also
                                               delivers better risk-adjusted returns for our shareholders.




88         Annual report 2019 | riotinto.com
         Case
Chairman’s       1:20-mc-00212-AJN
           governance review                                  Document 42-1 Filed 06/29/20 Page 94 of 307




Stakeholder engagement                                                               Board evaluation and priorities for 2020
To maintain our long-term effectiveness, it is essential that we engage with         In 2019, we appointed Lintstock Limited to undertake an independent, formal
a broad range of stakeholders, including employees, customers, suppliers,            and rigorous evaluation of the effectiveness of the Board and its committees.
local communities, governments and civil society, to ensure that we                  A questionnaire was completed by directors, the Group Company Secretary
understand their perceptions of our activities and identify opportunities to         and certain members of the Executive Committee, who gave their views on the
improve our future performance. Over the past year, Board members have met           performance of the Board. I held one-to-one discussions with all involved and,
representatives from each of these stakeholder groups, across four continents.       separately, the senior independent director met with the other directors to
                                                                                     assess my performance.
In 2019, in view of the provisions of the new UK Corporate Governance Code, we
have built on the extensive activities that were already in place for engaging our   There was good alignment between the Board and the Executive on the
workforce. The mechanisms we have established are set out on page 92 and we          strategic risks and opportunities, and the top priorities for the Board in 2020.
continue to enhance these to ensure that the views of our workforce are              Further details can be found on pages 96 and 97.
incorporated into relevant decision-making processes.




                                                                                                                                                                             Governance
                                                                                     Shareholder engagement
As a Board, we have also placed a greater focus on, and oversight of, our            We look forward to meeting more of our shareholders and investors at our
customer and supplier relationships. We have received two separate surveys           AGMs in April and May 2020, in London and Brisbane respectively. In addition
and enjoyed an insightful presentation from one of our major suppliers and           to routine matters, we will be asking our shareholders to approve the
technology partners. Further details are set out on page 93.                         appointment of KPMG as our new auditors, for the 2020 financial year.

During the year, Board members joined senior executives at roundtable                Finally, I am grateful to Jean-Sébastien Jacques, the executive team, our
discussions with civil society organisations in Australia, Canada and the US to      employees and my colleagues on the Board for all of their hard work, their
discuss support for communities locally and global advocacy on issues such as        commitment to Rio Tinto and for the exciting future that we are seeking to
human rights and indigenous peoples’ rights, climate change and extractives’         create for the company and our stakeholders.
transparency.

Culture, diversity and the Board
Our purpose and strategy encapsulate our longer-term aims and ambitions.
The hard part is to establish the right systems and processes and, critically, to    Simon Thompson
embed the right culture and behaviours to achieve these objectives. As a             Chairman
Board, we recognise the important role we play in modelling the values and           26 February 2020
behaviours that we wish to see embedded across Rio Tinto and in promoting a
culture of openness, inclusion and diversity. This year, the Board began to
review how we live those values in our everyday activities and we established a
baseline for how those values can be measured as we move forward. You will
find more about this on page 91.
                                                                                     “We have long recognised that mining
In our succession planning, we aim to bring a diverse and complementary              companies exist at the will of society and
range of skills, knowledge and experience to the Board, so that we are equipped
to navigate the operational, social, environmental, regulatory and geopolitical
                                                                                     that we must earn our ‘licence to operate’
complexity in which our business operates. Achieving the right blend of skills to    by minimising our environmental impact
support effective decision-making is a continuing process. Further details of
our succession planning are set out in the Nominations Committee report on
                                                                                     and maximising the long-term social and
pages 98 and 99.                                                                     economic benefits that we bring to our
I would like to express my thanks to Ann Godbehere who stepped down as
                                                                                     host communities and governments.”
Senior Independent Director and chair of the Audit Committee at the AGM in
May 2019. We are grateful for Ann’s wise counsel and for her outstanding
stewardship of the Audit Committee. Sam Laidlaw succeeded Ann as senior
independent director, while Simon Henry has taken over as chair of the Audit
Committee. I would also like to thank Moya Greene, who stepped down as a
Non-Executive Director in June 2019, for her contribution to Rio Tinto.

On 21 February 2020, we announced the appointment of three new non-
executive directors to the Board. Hinda Gharbi, Executive Vice President of
Reservoir & Infrastructure at Schlumberger Limited, and Jennifer Nason, a
Global Chairman at JP Morgan Chase & Co, will join with effect from 1 March
2020. Ngaire Woods CBE, Professor of International Political Economy at
Oxford University, will join with effect from 1 September 2020. The new
directors will broaden the experience of the Board, bringing complementary
skills and international expertise across diverse backgrounds in natural
resources, finance, technology, governance and public policy.




                                                                                                                        Annual report 2019 | riotinto.com               89
Governance   Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 95 of 307

How the Board works


Good governance is, fundamentally, about considering the right things, at the right time, with
the right people and insights. We have tried to structure the way the Board works to support
that objective, to strengthen our strategic focus, and to improve both the challenge and the
support that the Board provides to the executive team.

 Considering the                       The principal responsibilities of the Board are to:
                                       – Set the Group’s purpose, values and strategy, and ensure that the Group’s culture is aligned with these.
 right things…                         – Appoint the executive team (including the executive directors), who are responsible for fulfilling our purpose,
 We want to make sure                     upholding our values, and developing and delivering the strategy.
 the Board is working in               – Monitor the Group’s performance in delivering its strategy, including ensuring that the necessary resources are in place
 ways that add the                        for the Group to meet its objectives.
                                       – Analyse external trends, and assess the opportunities and risks that they may present.
 most value to the                     – Establish a framework of prudent and effective controls that enables these risks to be assessed and managed.
 business.                             – Engage with shareholders and other stakeholders to ensure that their views and concerns are taken into account.

                                       Much of our work over the year has been focused on strategy. This has included considering the Group’s climate change
                                       strategy framework, as well as potential growth options and future partnerships. At the same time, the Board has
                                       increased its engagement with the workforce, with customers and with suppliers as part of a new programme of
                                       stakeholder initiatives. We have also considered Group culture and behaviours, while maintaining a disciplined oversight
                                       of the operational performance of our core assets and significant investment decisions.

 … at the right time…                  To ensure that we are maintaining the right balance between monitoring past performance and thinking about the
                                       future, we have developed a detailed rolling agenda for the Board and its committees. We consider matters under four
 We have reduced the                   key pillars: the performance of the business; priority items relating to the Group’s strategy and risk profile; items
 number of Board                       requiring a Board decision, such as prospective investments; and governance, which includes items relating to our
 meetings, but                         various stakeholders, teach-ins and the monitoring of the Group’s ongoing regulatory matters, as well as important
 increased their length                developments in corporate governance.
 and effectiveness.                    We have reduced the number of Board meetings, but increased their length and effectiveness. Committee meetings now
                                       run consecutively, rather than concurrently, so that Board members can attend all meetings if they wish. We have also
                                       added two dedicated strategy meetings to the annual cycle – the first to review the external environment and to identify
                                       priorities for the executive team to evaluate, and the second to make decisions for the Group in that macro context.

 … with the right                      Recognising that no Board can possess all the necessary skills and experience, we aim to become more effective
                                       “conveners of expertise”, arranging site visits, presentations by internal and external experts, and other education
 people and insights.                  programmes ahead of critical strategic or investment decisions. These initiatives are underpinned by an improved
 We want to make sure                  understanding of the capabilities of the current Board. We have developed a skills and competencies’ matrix for the
 that we are making the                Board (summarised on page 99) which has helped us to identify potential gaps and make informed decisions on new
 decisions and                         appointments.
 judgments that matter,                Within the wider organisation, we recognise the need to augment our existing technical strengths by developing or
 with the skills and                   recruiting new skills and talent, in some cases from non-traditional sources. This in turn means that we have to adapt our
 information we need.                  culture, building on the great strengths that have served Rio Tinto well, while embracing new ideas and fresh approaches.

                                       We continue to step up our engagement with a wide range of stakeholders to ensure that their ideas and concerns are better
                                       reflected in our operational and strategic decision-making. Some of these activities are described on the following pages.




90        Annual report 2019 | riotinto.com
        Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 96 of 307

Matters discussed in 2019


We set out below some of the matters which the Board has considered
during 2019, grouped under the headings that we use to structure our agendas.


Subject area           Matters considered

Performance            At every Board meeting, the Chief Executive and Chief Financial Officer report on the safety, operating and business
                       performance of the Group against our Key Performance Indicators (KPIs), as well as how certain material stakeholder
                       issues are being managed.

                       The Board also discusses detailed reports relating to progress on major capital projects, updates on specific operations




                                                                                                                                                     Governance
                       and functions, and the wider geopolitical and commodity market developments relevant to our business.

                       Examples in 2019 included:

                       – In May and July, the Board considered updates on progress at the Oyu Tolgoi Underground Project.
                       – In September, the Board discussed plans to address mine operational challenges in the Pilbara iron ore system in
                         Western Australia, particularly at the Greater Brockman Hub.
                       – In November, the Board reviewed an assessment of the current state of the Information Systems and Technology
                         (IS&T) function, and its vision for the next three to five years.

                       The Board also reviewed and approved the Group’s annual and multi-year business plans and financial results
                       announcements.

Strategy and risk      The Board discussed and confirmed the Group’s strategy in two separate two-day sessions, in June and September.
                       Topics discussed included: the strategic context for our business, China’s new era, social and people trends, growth and
                       portfolio choices for the business, climate change, energy transition and new commodities, technology and innovation,
                       our people and culture.

                       The Board conducted deep dive reviews of various strategic priorities and risks. In 2019, these included:

                       –   A review, in February, of the Group’s evolving people strategy and culture.
                       –   In April, a detailed briefing on underground mining.
                       –   In July, into the Group’s Commercial function and its strategy and priorities.
                       –   In October, an overview of the Group’s principal risks and mitigating actions.
                       –   In November, the Group’s climate change strategy and new GHG emissions reduction targets as well as a focus on
                           productivity and asset integrity.

Decisions              Over the course of 2019, the Board discussed and approved over $4 billion of funding in respect of sustaining capital
                       expenditure, new growth projects and mine closures costs. Important investment decisions in 2019 included:

                       – In April, the Board approved a $463 million investment in the Zulti South mine development project in South Africa.
                       – In November, the Board approved $749 million of funding to further develop the Tom Price iron ore mine in the
                         Pilbara, Australia.
                       – Also in November, the Board approved a $1.5 billion investment at Kennecott Copper to extend the life of that mine
                         to 2032.

Governance             As part of its oversight of governance, the Board also considers its own constitution, composition and performance.

                       At every meeting the Board reviews a rolling forward agenda of matters to be discussed. The Board also reviews and
                       approves any new, or revised, Group policies. In addition, during 2019, the Board considered the following governance-
                       related matters:

                       – In July, the updates on the views of key stakeholder groups in the form of survey results on the Group’s reputation and
                         brand health, an externally-facilitated investor perception study, and the results of the latest six-monthly employee
                         engagement survey.
                       – In November, the results of the externally-facilitated evaluation of the Board and its committees (the results of which
                         are detailed on pages 96 and 97).
                       – In November, a first culture and values scorecard was discussed. This seeks to establish a baseline for the Board to
                         measure the internal and external perception of how, as an organisation, we are increasingly living our values and
                         that our work on culture and values is having a demonstrable impact.




                                                                                                    Annual report 2019 | riotinto.com           91
Governance        Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 97 of 307

Our stakeholders


We are acutely aware that the decisions we make affect the lives of many people. We try
very hard to understand the interests of our wide range of stakeholders, and to reflect them
in the choices we make in creating long-term sustainable success for our business.
In the following section, we detail our key stakeholders and summarise their interests, how the Board has engaged with them, and how what the Board has heard
has influenced our decision making. This section serves as our “section 172(1) statement”.

Employees1
Introduction                                                                     How the Board has taken account of these interests
Our 46,000 people in 36 countries make Rio Tinto what it is.
                                                                                 – It is clear that the workforce has appreciated the open and transparent way
We believe they want to work in a positive environment, where they are safe        in which the Board has stepped up its engagement in 2019. This has begun
and respected, and have the opportunity to learn, reach their potential and        to foster greater trust in, and understanding of, the Board, and has
develop successful careers in a company they can be proud of.                      increased the workforce’s accessibility to Board members.
                                                                                 – In response to feedback received during 2019, we will refocus our
How we engage and communicate                                                      engagements in 2020 so that the workforce can gain greater insight into the
– We held our first employee ‘AGM’ in Australia in 2018 and, in 2019, almost       role and workings of the Board and its committees. The Board will also
  500 employees attended our second AGM in Montreal, Canada. The event,            structure its engagements to spend more time understanding what is on
  which was webcast across the Group, featured a panel discussion with             employees’ minds. More informal networking opportunities will be
  directors during which employees asked a range of questions on matters           organised and a regular standing item will be introduced at Board meetings
  such as the Board’s oversight of safety and climate change, and “pop-up”         for directors to report back on their engagements. As part of these
  stalls showcasing various innovations across the Group’s North American          engagement activities, the Board intends to spend more time specifically
  operations.                                                                      hearing from female employees to better understand their perspectives as
– Our Chief Executive held over 30 town halls and small group discussions in       we continue to enhance the diversity of our workplace.
  20 locations during 2019, and the main themes and issues were reported         – The Board was pleased to see a continued improving trend in overall
  regularly to the Board. The Chairman visited nine Rio Tinto mines and            employee satisfaction through employee survey results, but the real value
  offices during the year and had regular townhalls and lunch and breakfast        is in those scores that offer room for improvement, and in the ideas and
  briefings with the workforce as part of these visits.                            comments that employees submit. These suggest that we can still do
– The Board has begun a series of informal workforce engagements                   better at explaining our strategy, and at breaking down silos and working
  whenever it visits sites or attends Rio Tinto offices for meetings. Examples     collaboratively. The Board will focus on these areas in 2020.
  in 2019 include meeting employees running our 4.0 Pioneer Lab in
  Brisbane, and informal Q&A sessions with sections of senior management         Given the Group’s size and complexity, and its geographical spread, the Board
  and our graduate population in Brisbane, Salt Lake (Kennecott) and in the      proposes to continue with a multi-faceted approach to workforce engagement
  Group’s aluminium business in the Saguenay.                                    that is not led by any one director or group of directors. The Board considers
– We conduct a six-monthly employee engagement survey to measure how             that this approach is appropriate, but will continue to keep engagement
  people feel about the company and its direction. The Board reviews the         mechanisms under review to ensure they remain effective.
  results and a cross-section of the comments.

Communities and governments
Introduction                                                                     How the Board has taken account of these interests
Trust and partnership between us and the communities and governments that        – In 2019, directors and senior executives attended structured roundtables
host our operations is vital.                                                      with civil society organisations in Canada and Australia to discuss support
                                                                                   for communities locally, and global advocacy on issues such as human
Their interest in the potential impacts of our business both positive and          rights and Indigenous peoples’ rights, climate change and extractives
negative, spans a wide range of issues. These include the taxes we pay and the     transparency.
jobs we create, as well as how our operations affect the local environment.      – The Board maintains a regular discussion on social issues and the
Communities and governments seek our commitment to high standards in               environment and, in October 2019, we announced a partnership with
managing our operational footprint and respecting community and human              Chinese partners to explore ways to improve environmental performance
rights. More recently, global trade, the transition to a low-carbon economy,       across the entire steel value chain.
renewables and energy, disclosure of mining contracts and taxes paid, the        – When approving the $463 million Zulti South Project at Richards Bay in
future of work, gender inclusion and Indigenous rights have been themes of         South Africa, the Board carefully considered the relationships with
focus.                                                                             provincial government, municipalities and host communities that will be
                                                                                   critical to the success of the project.
How we engage and communicate                                                    – During 2019, following government and community concern in the wake of
– Our approach to communities is based on regular dialogue and                     the tailings dam disaster at Vale S.A’s Feijão mine in Brumadinho, Brazil, Rio
  engagement at every stage of the life of our assets. We openly discuss all       Tinto disclosed additional information relating to its global tailings facilities.
  impacts and seek community feedback and participation.                           This included information regarding the construction, management and
– The Board has engaged civil society organisations who support                    monitoring of facilities, and independent reviews. The Sustainability
  communities locally or through global advocacy.                                  Committee oversaw these updates on the certification and assurance
– We have a regular dialogue with host governments at the national and             processes for both tailings and water storage facilities at all current and
  provincial levels, and with international organisations such as the World        legacy sites. A tailings validation taskforce was established which
  Bank, the International Finance Corporation and multi-stakeholder groups         conducted a programme of technical risk reviews of the Group’s facilities,
  like the Extractive Industries Transparency Initiative.                          and reported its findings to the Sustainability Committee.
                                                                                 – The Board has agreed to step up its direct engagement with local
                                                                                   communities when visiting Rio Tinto sites in 2020.
1    See note 32 on page 206 for the definition of our workforce



92               Annual report 2019 | riotinto.com
         Case
Our stakeholders      1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 98 of 307




Investors
Introduction                                                                         How the Board has taken account of these interests
Our investors include global fund managers, pension funds and bondholders,           – In response to investor feedback, the Board has continued to focus
as well as tens of thousands of individuals, all of whom have put their capital at     on a strategy of maximising shareholder returns, while allocating capital
risk and need to earn a financial return.                                              to invest for future growth and retaining the financial and operational
                                                                                       resilience to position the business strongly through the macro and
They are interested in understanding the purpose, values and culture of the            commodity cycles.
Group, as well as the threats and opportunities that affect our strategy and         – Investors are interested in the theme of renewables (including electric
performance. They also want to understand how capital is allocated.                    vehicles) and how this will translate into future demand for commodities
                                                                                       such as lithium, copper, nickel and cobalt. In response, the Board dedicated
How we engage and communicate                                                          time at its strategy session to assess the portfolio decisions that support
– We hold two AGMs each year, in Australia and in the UK, where investors              the transition to a lower-carbon economy.




                                                                                                                                                                          Governance
  have the opportunity to question and engage with the Board.                        – Investors have requested more access to senior executives via conferences,
– We maintain a regular and comprehensive programme of engagement with                 marketing, site visits and social events. In response, members of the Group
  investors and research analysts, providing current and potential new                 executive team participated in the investor seminar in October and this will
  investors with an opportunity to meet executives, the Chairman and the               also be considered further in 2020.
  senior independent director.
– We held an investor seminar in London in October, where the executive
  directors and other members of the executive team provided an update on
  performance and business developments.
– The Board also commissioned an independent perception study in May,
  seeking the views of institutional investors representing some 40% of the
  active Rio Tinto register in the US, the UK and Australia.


Customers and suppliers
Introduction                                                                         How the Board has taken account of these interests
Mining is a long-term business, and both our customers and our suppliers             In July 2019, the Board received a detailed teach-in from Simon Trott, our Chief
have an interest in developing mutually beneficial partnerships built on trust       Commercial Officer, to deepen our understanding of the supply chain and our
and transparency; they want to know that we will do what we say we will do.          customers’ needs. The Board heard how the Commercial team aims to
                                                                                     enhance its activities and the optionality in our portfolio to respond more
The impact of changes in technology, geo-political and economic power and            dynamically to changes in the supply of and demand for of our products.
increasing societal demands to address climate change are creating potential
structural shifts in the market. Our Commercial group, working hand-in-hand          At that same meeting, the Board heard from Denise Johnson, Group President,
with our product groups, works closely with customers and suppliers, and in          Resource Industries at one of Rio Tinto’s largest suppliers, Caterpillar, which is
doing so, brings their voice, and the needs of a dynamic market, into our            the world’s leading manufacturer of construction and mining equipment, diesel
operational, investment and production decisions.                                    and natural gas engines, industrial gas turbines and diesel-electric
                                                                                     locomotives. Denise focused on three key areas: partnership, environmental
How we engage and communicate                                                        and social trends and technology and innovation.
– By extending our supply chain optionality into Chinese ports, we have
  enabled just-in-time deliveries, inventory management solutions and                To strengthen its understanding of customers’ needs, Commercial undertook a
  value-added services to our customers.                                             survey across its key commodities targeting 266 customer companies in 25
– In Bauxite, we combined the strong technical skills in our refineries with our     markets. The survey built on previous ad hoc customer surveys in some
  deep customer relationships and insights to build a new market for our             product groups. The results were presented to the Board in November 2019,
  products in China.                                                                 and will form a baseline for the Board to measure future customer surveys. Key
– We are working with industry partners on the Aluminium Stewardship                 insights included that technical knowledge of our customers’ needs is a
  Initiative, leveraging the low-carbon emissions of our Canadian assets to          strength, and there is an opportunity to partner further to understand the
  deliver a product that is valued by our customers, such as the auto industry.      technical changes in customer operations to inform our product offerings.
– Our Commercial group has continued to enhance how we engage with our               There is also an opportunity to further simplify our customer interactions as
  markets and customers, in part by using technology, data and analytics. We         part of our own technology agenda, particularly related to documentation, and
  are continuing to pilot the latest technologies, including blockchain and          shipping and logistics management.
  paperless solutions, to innovate the way we conduct our business and make
  our transactions more efficient, safe and cost-effective.                          A dedicated survey of suppliers will be conducted in 2020 and the Board
                                                                                     intends to visit major customers in Asia.




“The AGM gave people the opportunity
 to ask the hard questions. I loved the
 clarity and simplicity with which they
 gave their answers… Great initiative”
Employee feedback on the AGM with the Board
September 2019, Montreal, Canada.


                                                                                                                        Annual report 2019 | riotinto.com           93
Governance   Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 99 of 307

Board effectiveness
Deepening Board members’ skills and knowledge

We continue to build our Board members’ understanding of the business and local operating
conditions with a programme of teach-ins, deep dives and site visits. We tailor these activities so
they are more relevant to directors’ committee responsibilities, and time them to inform
upcoming Board decisions.
Examples of how this worked in practice in 2019 are set out below.


 Teach-ins                              Richards Bay Minerals
                                        We had a teach-in in advance of the Board’s consideration and approval of the $463 million investment to develop the
                                        Zulti South project at Richards Bay Minerals (RBM) in South Africa. RBM sells three main products: TiO2 slag, zircon and
                                        high purity ductile iron. The teach-in provided the Board with industry, customer and demand and supply context for
                                        TiO2. The teach-in also covered potential regulatory policy changes in key customer markets such as China. The
                                        presentation examined key risks and opportunities facing the next phase of the Zulti South project, including issues
                                        relating to local communities, security, local procurement and employment expectations and contractor management.
                                        The Board noted that mitigating the local socio-political (and security) environment had been a key priority during 2018
                                        and were briefed on a recent security threat assessment that confirmed the key potential security risks to operational
                                        stability.

 Deep dives                             Block caving (Oyu Tolgoi)
                                         As the Group’s development of the Oyu Tolgoi underground project has continued in 2019, the Board received a number
                                        of detailed briefings on the block cave mining method. The presentations provided historical background and context on
                                        the method and explained Rio Tinto’s approach to managing major hazard risks and improving the design, construction
                                        and operation of all of our underground mines. Rio Tinto has been involved with four major block cave mining projects over
                                        the past 24 years and the deep dive covered how, from this experience, the Group has developed: (i) a global underground
                                        safety standard for all our underground mines; (ii) an Underground Centre of Excellence – a centralised function of
                                        underground mining experts; (iii) a methodology to apply lessons learned to new projects and operations; (iv) oversight
                                        of the construction and caving process by subject matter experts; and (v) ongoing monitoring of peer caving operations.
                                        In subsequent presentations during the year, the Board received a detailed teach-in on the three main components of
                                        the underground project (the above ground infrastructure; the shafts and below ground supporting infrastructure; and
                                        mine development and mine footprint infrastructure), and the governance arrangements in place to support delivery of
                                        the project.

 Site visits                            Kennecott
                                        In advance of the Board’s approval in November 2019 of $1.5 billion of funding to execute Slice 2 of the South Pushback
                                        at Rio Tinto Kennecott in Salt Lake, Utah, certain members of the Board visited the fully integrated mining operation in
                                        September. The Board visited Bingham Canyon mine and learned about the pending Slice 2 growth option, the crusher
                                        relocation, geo-technical risk mitigation and management. Other aspects of the visit included briefings at Barney’s
                                        Canyon mine on the status of the closure pre-feasibility study, a walk around the site refinery and briefings on the
                                        management of the tailings facility.




“There was good, open discussion about the role of copper
 and diamonds in the Rio portfolio, the future of Kennecott,
 community engagement and the ESG issues facing the
 asset… At lunch in the mine administration offices, we were
 joined by a highly engaged and diverse group of graduates
 and had a lively Q&A session. Notably, the main subject for
 questioning was around sustainability and environmental
 stewardship strategy. Great energy in the room.”
 Sam Laidlaw
 Senior independent director




94         Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
Board effectiveness                                          Document 42-1 Filed 06/29/20 Page 100 of 307




Case study: the depth of our Board’s engagement on climate change

Context                                                                             Outcomes
Climate change represents an unprecedented challenge for the world and for          The Board has considered the impact of climate change over the short-term,
Rio Tinto. We believe that feasible pathways exist to develop a successful          medium-term and long-term time horizons (see below). The key uncertainties
low-carbon economy and, as producers of the materials vital to this transition,     are changes in the regulatory response and the speed of development and
we want to be part of the solution.                                                 adoption of new technologies.
                                                                                    1. Short-term (1 year): this is the timeframe for our annual financial planning
Governance                                                                          2. Medium-term (2-10 years): our annual strategic planning cycle looks
Climate change is regularly discussed at the most senior levels of management           10 years ahead
and by the Board. The Rio Tinto Board is ultimately accountable for our             3. Long-term (beyond 10 years): this is the timeframe for our long-term
approach to climate change, which is part of our overall sustainability strategy        outlook and scenario planning
and is embedded in the strategy for the business.




                                                                                                                                                                        Governance
The Board approves our climate policy and sets the Group’s ambition and               – 76% of our electricity consumption at our managed operations is
emissions targets. The Sustainability Committee is responsible for monitoring           supplied from renewable sources. 29% reduction in intensity
performance against the targets and ensuring operational-level resilience. The          of our operations since 2008.
Sustainability Committee also has oversight of key sustainability risk areas that     – Ambition of net zero emissions by 2050.
may be related to climate change in areas such as biodiversity and water and of       – Our new 2030 targets for scope 1 and 2 emissions for our managed
the effectiveness of associated controls.                                               and non-managed operations (on an equity share basis) are to reduce
                                                                                        our emissions intensity by 30% and our absolute emissions by 15%,
The Board met seven times in 2019 and covered climate change on five                    both from 2018 levels.
separate occasions. The Board aims to become more effective as “conveners of          – In addition, our overall growth between now and 2030 will be carbon
expertise”. In February 2019, we invited Lord Adair Turner, Chairman of the             neutral.
Energy Transitions Commission, to speak to the Board. Simon Thompson is               – Underpinned by approximately $1 billion estimated spend on
also a Commissioner on the Energy Transition Commission.                                climate-related projects over five years.
                                                                                      – Our partnerships to address emissions in the value chain (see below).
At the two strategy meetings (in June and September 2019), the Board
discussed:

– The Group’s long-term climate change ambition                                     Future priorities
– Options for our 2030 carbon emissions targets following detailed analysis of      As we look to the future, we will continue to take action in four areas:
  abatement options and offsets                                                     1. Producing the materials essential for a low-carbon future
– A potential approach with regard to the emissions from our value chains           2. Reducing the carbon footprint of our operations
– The Group’s capabilities to pursue the various components of the climate          3. Partnering to reduce the carbon footprint across our value chain
  change strategy framework (see opposite).                                         4. Enhancing our resilience to physical climate risks.

The Board also discussed industry association memberships and approved the          Highlights of our recent progress
disclosure of our review of associations’ climate policy positions. In November
2019, the Board considered and agreed in principle the long-term ambition,          2018                     Completed the sale of Rio Tinto’s remaining coal
2030 targets and financing of our climate change initiatives, which are set out                              businesses
in our climate change report.                                                       2019, February           Rio Tinto joined Energy Transitions Commission
                                                                                    April                    Published the annual update of our review of the role of
In addition, in November 2019, Simon Thompson and Megan Clark hosted                                         industry associations
discussions focusing on climate change with civil society organisations and
                                                                                    May                      Supported World Bank launch of Climate-Smart
investors.
                                                                                                             Mining facility
                                                                                    September                – Established our Energy & Climate Centre
                                                                                                                 of Excellence
                                                                                                             – Carbon Pricing Leadership Coalition published
                                                                                                                 report on carbon pricing and competitiveness
                                                                                                             – Signed Memorandum of Understanding with
                                                                                                                 Baowu Steel and Tsinghua University
                                                                                    December                 Apple purchased the first commercial batch of
                                                                                                             aluminium from Elysis made without any direct CO2
                                                                                                             emissions in the smelting process
                                                                                    2020, February           Board approval of our 2030 targets for our operational
                                                                                                             emissions and our long-term ambition to be net zero
“One of our important decisions was to                                                                       by 2050
 move the responsibility for climate
 change to the corporate strategy and
 business development team, which puts
 the issue at the heart of our business”
 Simon Thompson
 Chairman


                                                                                                                        Annual report 2019 | riotinto.com         95
GovernanceCase         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 101 of 307

Evaluating our performance


                                                                                   shorter form questionnaire and conducting an interview. Lintstock is a
An effective board depends on the personal                                         specialist corporate advisory firm with no other connection to Rio Tinto.
development of individual directors and
                                                                                   The Board reviewed the evaluation outcome at its November 2019 meeting in
continuous improvement in the operation                                            Brisbane and agreed an action plan, summarised below. Overall, respondents
of the Board as a whole.                                                           agreed that the performance of the Board had improved since the last review,
                                                                                   and observed a steady improvement in Board dynamics.
We measure our performance each year by carrying out a formal annual review
of the Board, its committees and the chairman.                                     Individual assessments
                                                                                   The Chairman is responsible for evaluating the performance of non-executive
In 2019, we engaged Lintstock to conduct an externally facilitated, independent    directors. In 2019, he met each non-executive director to review their views on
evaluation. The evaluation was based on a questionnaire and interview process      and contribution to the Board, as well as their training requirements.
and covered: Board composition and dynamics; oversight of key stakeholders,
strategy and culture; understanding of the external environment; management        The non-executive directors, led by the senior independent director, are responsible
of meetings, including time allocation and Board support; quality of               for the performance evaluation of the Chairman. The senior independent
management information on performance and investment decisions; risk               director met with the non-executive directors and, separately, the executive
management; effectiveness of succession planning and human resource                directors to gather feedback to provide to the Chairman on his performance.
management; and priorities for change. All Board members and the Group
Company Secretary participated in the review. In addition, certain members of
the Group Executive were requested to contribute to the review by answering a

Topic             2019 progress on 2018 actions                                    Actions for 2020
Board             The appointments of Hinda Gharbi, Jennifer Nason and Ngaire      Preserve more time for informal debate, for example during Board dinners.
composition /     Woods bring expertise in natural resources, finance,
dynamics          technology, governance and public policy to the Board.

                  Prudent planning was undertaken to begin identifying
                  internal successors for the roles of Chief Executive and Chief
                  Financial Officer.

Strategy          The involvement of the Board in strategy, the clarity of the     The Board will continue to focus on the following strategic priorities in 2020:
                  Group’s strategy and the communication of strategy               – Risk appetite, particularly in the context of growth opportunities in new countries
                  externally were positively rated, as was the Board’s             – China
                  oversight of strategic implementation.                           – Continued focus on Commercial and markets
                                                                                   – People, culture and the Group’s operating model
                                                                                   – Technology
                                                                                   – Resource nationalism
                                                                                   – ESG factors including climate change
                                                                                   – The Group’s licence to operate in key jurisdictions.

                                                                                   The Chief Financial Officer will continue to consider an enhanced framework of
                                                                                   financial metrics against which the Board can analyse and stress test strategic
                                                                                   options, new investments and business plan scenarios.

                                                                                   Further involvement of the executive team in strategic discussions.

Board             Overall, the quality of Board documentation received             – Create a template for Board and committee papers to provide greater
reporting         a positive rating, with papers generally viewed as well            brevity, clarity and consistency.
                  written and clear.                                               – Continue to combine and enhance Chief Executive/ Chief Financial Officer
                                                                                     reports.
                                                                                   – Short presentations to allow more time for discussions of key issues and risks
                                                                                   – On key investment decisions, improve discussion of upside / downside risks
                                                                                     and alternative strategies
                                                                                   – Focused ‘teach-ins’ on key issues
                                                                                   – Shift agendas to focus more on external factors affecting the business.

Stakeholders      The Board’s understanding of stakeholders was rated              –   Engage with customers/suppliers during a Board visit to China
                  positively overall, although a greater understanding of China    –   Increase Board engagement with top talent and senior management
                  was considered desirable.                                        –   Increase engagement with US investors
                                                                                   –   Increase Board awareness of government views in key countries of operation
                  The Board’s understanding and oversight of workforce views       –   Increase engagement with local communities on Board site visits
                  was assessed as good through the various mechanisms that
                  have been established.                                           The Board and its committees will continue to utilise external speakers and
                                                                                   subject-matter experts to enhance understanding, including of China, climate
                  Oversight of culture was also rated positively, although the     change and the energy transition.
                  need to ensure that a supportive culture amongst senior
                  management was stressed.                                         Further workforce engagement initiatives will seek to build understanding,
                                                                                   across different jurisdictions, of employee attitudes to work practices
                                                                                   and to the company in general.

96           Annual report 2019 | riotinto.com
         Case
Evaluating        1:20-mc-00212-AJN
           our performance                                           Document 42-1 Filed 06/29/20 Page 102 of 307




Directors’ attendance at scheduled Board and committee meetings during 20191
                                                                                Committee
                                                                              appointments            Board            Audit    Nominations       Remuneration   Sustainability
Chairman and executive directors


Simon Thompson                                                                                          7/7                             5/5               4/4


Jean-Sébastien Jacques                                                                                  7/7

Jakob Stausholm                                                                                         7/7
Non-executive directors




                                                                                                                                                                                       Governance
Megan Clark                                                                                             7/7                             5/5               4/4              4/4

David Constable                                                                                         7/7             6/6             5/5

Ann Godbehere- retired 9 May 2019                                                                       3/3             2/2             2/2               2/2

Moya Greene- retired 26 June 2019                                                                       3/3             2/2             2/2               2/2

Simon Henry                                                                                             7/7             6/6             5/5                                4/4

Sam Laidlaw                                                                                             7/7                             5/5               4/4              4/4

Michael L’Estrange                                                                                      7/7                             5/5                                4/4

Simon McKeon- appointed 1 January 2019                                                                  7/7             6/6             5/5               4/4

1   Outside of the scheduled meetings of the Board and committees for 2019, certain ad hoc meetings took place to consider more urgent matters.




Our plans and priorities for 2020

The Board has identified the following focus areas for 2020:
Focusing on strategy and growth options                                                          Culture, capacity and capability
– Continue to consider the Group’s three- to five-year strategy                                  – Continue to enhance the Board’s oversight of culture and behaviours
   against a number of different external scenarios and a maturing                               – Ensure that the Group has the organisational capacity and capabilities to
   financial framework                                                                              deliver its strategic objectives
– Seek to identify appropriate growth options for the business, while                            – Review the executive and senior management talent pipeline and
   maintaining the Group’s disciplined approach to capital allocation.                              succession plans
                                                                                                 – Consider the Group’s employee value proposition.
Operational excellence and efficiency                                                            Stakeholder engagement
– Monitor the Group’s operational performance                                                    – Improve the Board’s understanding of key customers and suppliers
– Review the Group’s technology roadmaps.                                                        – Continue to formalise mechanisms to hear the views of the Group’s
                                                                                                    workforce, and to shape decision-making accordingly.
Supporting Board dynamics                                                                        Training and development
– Support the on-boarding of the newly appointed non-executive directors                         – Continue to enhance the Board’s knowledge of Asia, and China in particular
– Continue to enhance relations between executive and non-executive                              – Conduct deep dives into the Group’s commercial (marketing, logistics and
   members of the Board, creating an informal, challenging but                                      procurement) activities and our Aluminium product group
   supportive environment                                                                        – Teach ins will be organised in 2020 in relation to technology, exploration
– Provide support and advice on Group initiatives and emerging issues,                              and closure (with a programme of deep dives into each of the Group’s major
   including community engagement models, strategic scenario planning,                              closure projects).
   digitalisation and the Group’s technology strategy
– Increase Executive Committee involvement in strategic discussions.




                                                                                                                                         Annual report 2019 | riotinto.com        97
GovernanceCase           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 103 of 307

Nominations Committee report


                                                                                        Achieving and maintaining greater female representation on the Board
                                                                                        Last year, we reported that 27% of our Board members were women. This was a
     The Nominations Committee seeks                                                    significant step towards achieving the recommendations of the Hampton Alexander
     to ensure that the Board has the right                                             review that 33% of the Board is comprised of female directors, and our succession
                                                                                        planning at this time last year was structured to deliver on this recommendation.
     mixture of skills, experience and
     background to enable it to identify and                                            In 2019, we had planned for the recruitment of an additional non-executive
                                                                                        director to replace Ann Godbehere, who stood down from the Board in May
     respond appropriately to current and                                               2019. In June 2019, Moya Green resigned unexpectedly from the Board,
     future opportunities and challenges.                                               having underestimated the time commitment involved. As a result, we
                                                                                        re-doubled our search efforts, appointing two separate search firms, Russell
     It reviews the composition of the Board and leads the process for
                                                                                        Reynolds Associates and Spencer Stuart to conduct a parallel search for the
     appointments, making recommendations to the Board as part of
                                                                                        vacant positions. Neither firm has any other connection with Rio Tinto. As at
     succession planning for both non-executive and executive directors.
                                                                                        the end of 2019, there were eight men and one woman on the Board.
     It oversees the development of a diverse pipeline for succession. It
     approves proposals for appointments to the Executive Committee
                                                                                        On 21 February 2020, we announced the appointment of three new
     and monitors the succession plans and talent pipeline for Executive
                                                                                        independent non-executive directors to the Board. Hinda Gharbi and Jennifer
     Committee members and their direct reports.
                                                                                        Nason will join with effect from 1 March 2020. Ngaire Woods CBE will join with
                                                                                        effect from 1 September 2020.

                                                                                        Hinda Gharbi is Executive Vice President of Reservoir & Infrastructure at
                                                                                        Schlumberger, a position she assumed in February, 2019. She has been on the
     Simon Thompson
                                                                                        Schlumberger executive committee for the last three years and has been with
     Nominations Committee chairman
                                                                                        the company for 24 years, working in various engineering, functional and line
     26 February 2020
                                                                                        management positions, including health and safety, human resources,
                                                                                        technology development and operations across France, Malaysia, Nigeria,
                                                                                        Thailand, the United Kingdom and the United States. Hinda has dual
Building an inclusive culture                                                           Australian-Tunisian nationality.
Rio Tinto is committed to promoting behaviours that support an inclusive and
diverse workplace and that reflect our values of safety, teamwork, respect,             Jennifer Nason is a Global Chairman at JP Morgan, with over 30 years’
integrity and excellence. This commitment is set out in our global code of              experience of corporate finance and capital markets. For the past 17 years, she
conduct, The way we work.                                                               has led the Technology, Media and Telecommunications global client practice,
                                                                                        based in the USA. During her time at JP Morgan, she has also worked in the
The Board leads by example and recognises that it has an important role to              metals and mining sector team in Australia. Jennifer has dual Australian-US
play in creating an environment in which all contributions are valued, different        nationality and is a current director and former chair of the American Australian
perspectives are embraced, and biases are acknowledged and overcome. The                Association.
Board shares ownership with the Executive Committee of the Group’s inclusion
and diversity policy, which can be found on the Group’s website.                        Ngaire Woods is the founding Dean of the Blavatnik School of Government,
                                                                                        Professor of Global Economic Governance and the Founder and Director of the
Membership of the Committee                                                             Global Economic Governance Programme at Oxford University. She has been a
All non-executive directors are members of the Nominations Committee.                   Fellow of University College, Oxford for the past 17 years. She has also been a
The Chief Executive and the Human Resources Group Executive are invited                 visiting lecturer at Harvard University and the Central European University. As a
to attend all or part of most meetings. The Committee is chaired by the                 recognised expert in public policy, international development and governance,
Chairman of the Board, unless the matter under consideration relates to the             she has served as an adviser to the African Development Bank, the Asian
role of the Chairman.                                                                   Infrastructure Investment Bank, the Center for Global Development, the
                                                                                        International Monetary Fund and the European Union. She serves on the board
Appointments to the Board – our policy                                                  of the Stephen A. Schwarzman Education Foundation and as a Rhodes Trustee.
We base our appointments to the Board on merit, and on objective selection              Ngaire is a dual New Zealand and British citizen.
criteria, with the aim of bringing a range of skills, knowledge, and experience
to Rio Tinto. This involves a formal and rigorous process to source strong candidates   The new directors will broaden the experience of the Board, bringing
from diverse backgrounds, and conducting appropriate background and                     complementary skills and international expertise from diverse backgrounds
reference checks on the shortlisted candidates. We aim to appoint people who            in natural resources, finance, technology, governance and public policy.
will help us address the operational and strategic challenges and opportunities
facing the company now and in the future, and ensure that our Board is diverse          Once the appointments all take effect later this year, we will have achieved the
in terms of gender, nationality, social background and cognitive style.                 Hampton Alexander recommendation that one third of our Board members
                                                                                        are female.
We believe that an effective Board provides a range of perspectives, combining
the experience of directors who have developed a deep understanding of our              The Group has continued to set measurable gender diversity objectives for
business over several years, with the fresh insights of newer appointees.               the composition of senior management and graduate intake. As part of the
We aim for our Board composition to reflect the global nature of Rio Tinto’s            Chief Executive’s individual objectives for 2020 there is a commitment to
business: currently seven different nationalities are represented, including            improving gender diversity in senior management and operational roles, and
from our major countries of operation. The key skills and experience of our             to continuing to build an inclusive culture. This forms part of his short-term
Board are set out on the table on the opposite page.                                    incentive plan and is cascaded down to the Executive Committee and senior
                                                                                        management. Performance by the Chief Executive against his individual
We only engage recruitment agencies that are signed up to the Voluntary Code            objectives is reviewed and agreed by the Board. In 2019, female representation
of Conduct on diversity best practice and this commitment has underpinned               within senior management remained at 22.6% (112 women and 385 men),
the search criteria for the three new appointments to the Board that we                 against a target of 24.4%. We made a significant improvement in the gender
announced in February 2020.                                                             diversity of graduates, and the female graduate intake was 54% (against a


98            Annual report 2019 | riotinto.com
        Case
Nominations    1:20-mc-00212-AJN
            Committee report                                   Document 42-1 Filed 06/29/20 Page 104 of 307




target of 50%). For the total workforce population, gender balance improved             Executive Committee succession planning
from 17.7% to 18.4% (7,332 women and 32,628 men). As a Committee, we have               During 2019, the Committee received regular presentations from the Chief
reviewed and endorsed the gender diversity objectives for 2020 and we will              Executive on the composition and performance of the Executive Committee.
monitor progress on the programmes and initiatives designed to achieve them.            These updates included detailed consideration of the performance and
Further information with regard to the performance against the targets set for          development requirements of individual members of the Executive Committee,
2019 and on our 2020 objectives can be found on page 62.                                and a review of their direct reports and other high-potential individuals who could
                                                                                        become members of the Executive Committee in due course. The discussions
Our Executive Committee is currently 27% female and includes nine different             included a review of the diversity of the senior management pipeline, and how
nationalities.                                                                          the approach taken at all levels of seniority can support increased diversity.

Year in review                                                                          Changes to our committees
Succession planning                                                                     Following the resignation of Ann Godbehere in May 2019, the Committee
The Committee, on behalf of the Board, regularly assesses the balance                   agreed to the following appointments:




                                                                                                                                                                                 Governance
of executive and non-executive directors, and the composition of the Board              – Sam Laidlaw was appointed to the role of senior independent director
in terms of skills, experience, diversity and capacity. We have recently                – Simon Henry was appointed as chair of the Audit Committee.
increased to 30 the number of days that we expect non-executive directors to
commit to the role.                                                                     The Committee undertook a review of committee appointments following the
                                                                                        new appointments of Hinda, Jennifer and Ngaire as non-executive directors
The way in which we look at succession planning is as follows:                          and made the following recommendations to the Board:
– Long-term Board succession – planning for the refreshment of the Board                – Hinda will be appointed to the Audit and Sustainability Committees
   and its committees                                                                   – Jennifer will be appointed to the Remuneration and Sustainability
– Ensuring that the Board is sufficiently resilient to take account of                     Committees
   unexpected changes                                                                   – Ngaire will be appointed to the Remuneration and Sustainability Committees.
– Executive director succession planning – including internal ‘ready-now’
   candidates from amongst the Executive Committee                                      Board re-election and Board composition
– The internal pipeline and external candidates for positions on the                    Directors are accountable to shareholders. Each director is subject to election
   Executive Committee                                                                  by shareholders at the first AGMs after their appointment, and is then required
– Succession of the Chairman, senior independent director and committee                 to seek re-election at each year’s AGMs.
   chairs, taking into account the requirement to be able to demonstrate
   sufficient experience and time commitment for these roles, and our                   In planning the composition of the non-executive part of the Board, a balance
   aim to achieve diversity                                                             must be struck between retaining a collective understanding of the company
– Engagement with key stakeholders on our succession plans.                             and its business with a progressive refresh of the Board’s composition. The
                                                                                        tenure of the current non-executive directors (including the Chairman) is
Our recent Board evaluation exercise considered our succession planning                 shown in the chart below:
process. As we move forward we will continue to consider the balance of
experience and skills on the Board, and ensure that over the longer term there          Non-executive director tenure
is sufficient mining experience and knowledge of our key jurisdictions. Further         Tenure / number of directors
details of the Board evaluation are on pages 96 and 97.
                                                                                           0-3 years                                      5
                                                                                           3-6 years                                      5
                                                                                           6-9 years     0



Skills and experience of the Chairman and non-executive directors
                                                                                                                                        Subject
                                                                                                                                        -matter        Key Significant
                                                                                                                                         expert   strength experience    Total
Business leadership         Sustainable success in business at a senior executive level.                                                      –         2            6      8
Capital projects            Experience working in an industry with projects involving large-scale long-cycle capital outlays.                 1         3            2      6
                            Proficiency in financial accounting and reporting, corporate finance and internal controls, corporate
Financial                   funding, and associated risks.                                                                                    1         2            3      6
Mergers & acquisitions      Experience in corporate transactions and actions and joint ventures.                                              2         3            –      5
                            Experience in multiple global locations, exposed to a range of political, cultural, regulatory and
Global experience           business environments.                                                                                            –         8            1      9
Corporate governance        Experience with a major organisation that demonstrates rigorous governance standards.                             –         6            1      7
Government and
International relations     Interaction with government and regulators and involvement in public policy decisions.                            2         –            2      4
                            Familiarity with issues associated with workplace health and safety, asset integrity, environment
HSSE/ESG                    and social responsibility, and communities.                                                                       –         5            2      7
                            Senior executive experience in marketing, and the development of product and/or customer
Marketing                   management strategies.                                                                                            –         –            2      2
                            Senior executive experience in a large, global mining organisation involved in the discovery,
Mining                      acquisition, development and marketing of natural resources.                                                      –         3            –      3
HR/Remuneration             Understanding the link between strategy, performance and remuneration outcomes.                                   –         1            4      5
                            A strong understanding of technology and innovation, and the development and implementation of
Technology/Digital          initiatives to enhance production.                                                                                –         3            –      3


This data takes account of the appointments of Hinda Gharbi, Jennifer Nason and Ngaire Woods announced on 21 February 2020.


                                                                                                                                 Annual report 2019 | riotinto.com         99
GovernanceCase           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 105 of 307

Audit Committee report


                                                                               Membership
                                                                               The members of the Committee are all non-executive directors. Each was,
      I am pleased to present my first report                                  at all times, independent and free of any relationship that would affect their
      on the activities of our Audit Committee                                 impartiality. You can find biographies of the current Committee members
                                                                               on pages 84 and 85. The Chairman of the Board is not a member of the
      having succeeded Ann Godbehere, who                                      Committee.
      stepped down as the chair of the
                                                                               As Rio Tinto’s securities are listed in Australia, the UK and the US, we follow
      Committee after the 2019 AGM.                                            the regulatory requirements and best practice governance recommendations
      2019 was a busy year for the Committee. In addition to our continued     for audit committees in each of these markets.
      focus on financial reporting and the framework for internal control
      and risk management, we spent considerable time on the accounting        Australian listing requirements
      treatment and external disclosures related to our Oyu Tolgoi             In Australia, the members, and the Committee as a whole, meet the independence
      underground project in Mongolia.                                         requirements of the ASX Principles. Specifically, the Committee members
                                                                               between them have the accounting and financial expertise and a sufficient
                                                                               understanding of the industry in which the company operates to be able
      In July 2019, we announced an impairment charge to the carrying
                                                                               to discharge the Committee’s mandate effectively.
      value of the project, reflecting potential changes in the project cost
      and schedule. Oyu Tolgoi is set to become one of the largest copper
                                                                               UK listing requirements
      mines in the world, and is a huge and highly complex development
                                                                               In the UK, the members meet the requirements of the FCA’s Disclosure
      project. The Committee held three additional meetings in the first
                                                                               Guidance and Transparency Rules, and the provisions of the Code relating
      half of 2019 to ensure we sufficiently understood the geotechnical
                                                                               to audit committee composition. Simon Henry, the chair of the Committee, is
      complexity of the project in order to reach our accounting judgement
                                                                               considered by the Board to have recent and relevant financial experience.
      on the impairment assessment and disclosures. I am grateful to my
                                                                               Simon Henry and David Constable both have extensive prior experience of the
      Committee colleagues for their time and diligence on this important
                                                                               natural resources sector. Simon McKeon has gained experience of the mining
      matter, and to management for the quality of analysis provided to
                                                                               sector by serving on the Board and on the Committee, and through regular site
      support the assessment.
                                                                               visits, reports and presentations. The Committee as a whole has competence
                                                                               relevant to the sector in which the company operates.
      We announced in 2018 that KPMG would succeed PwC as the
      Group’s auditors following completion of the 2019 audit. The             US listing requirements
      Committee has carefully monitored the orderly transition as KPMG         In the US, the requirements for the Committee’s composition and role are set
      have shadowed the half-year and year-end audits during 2019. I           out in SEC and NYSE rules. The Board has designated Simon Henry as an
      would like to record my thanks to PwC for the high quality audit         “audit committee financial expert”. The Board also believes that the other
      service they have provided to Rio Tinto over the years.                  members of the Committee are financially literate by virtue of their wide business
                                                                               experience.
      The Committee has also continued to closely follow regulatory
      developments in the UK audit market, in particular in relation to the    Induction for new members
      Kingman, Brydon and CMA reviews. While the three reviews address         New members receive a tailored induction. As part of his induction, Simon
      different questions, they share a common aim in promoting high           McKeon met the Group Financial Controller, the heads of Group Internal Audit,
      quality audits and restoring public trust and confidence in the          Ethics & Integrity and Investor Relations, as well as the lead audit engagement
      statutory audit function. We support that objective, and will continue   partners in the UK and Australia. He also took part, with other Committee
      to engage with the review processes to try to ensure that any            members, in teach-ins on new accounting standards, and on the process for
      recommended changes help to achieve it.                                  measuring and reporting on mineral resources and ore reserves.

      I would like to record my sincere thanks to Ann Godbehere for her        Committee remit
      excellent stewardship of this Committee, and also to Moya Greene         The Committee’s objectives and responsibilities are set out in our terms of
      who stepped down as a director, and member of the Committee, in          reference (see the Rio Tinto website). These follow the relevant best practice
      June 2019. I am also extremely grateful to David Constable and           recommendations in Australia, the UK and the US.
      Simon McKeon for the support they have given me in this, my first
      year as chair of the Committee.                                          Our main duties are:
                                                                               – Financial reporting – we review the key judgments needed to apply
                                                                                  accounting standards and to prepare the Group’s financial statements. We
                                                                                  also review the narrative reporting that goes with these, with the aim of
                                                                                  maintaining integrity in the Group’s financial reporting. Finally, we monitor
                                                                                  any exclusions made in deriving alternative (non-GAAP) performance
      Simon Henry                                                                 measures such as underlying earnings.
      Audit Committee chairman                                                 – External audit – we oversee the relationship with the external auditors and
      26 February 2020                                                            review all the non-audit services they provide, and the fees for these, to
                                                                                  safeguard the auditors’ independence and objectivity. We also assess the
                                                                                  effectiveness of the external audit and, when necessary, carry out a formal
                                                                                  tender process to select new auditors.
                                                                               – Framework for internal control and risk management – we monitor the
                                                                                  effectiveness of the Group’s internal controls, including those over financial
                                                                                  reporting. We also oversee the Group’s risk management framework.
                                                                               – Group Internal Audit (GIA) – we oversee the work of GIA, and its head, who
                                                                                  reports functionally to our Committee chair.
                                                                               – Ethics and integrity – we oversee the work of the Group’s Ethics & Integrity
                                                                                  function.


100           Annual report 2019 | riotinto.com
          Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 106 of 307




These duties feed into an annual work plan that ensures we consider issues on a      Use of Committee meeting time in 2019
timely basis. The Committee has authority to investigate any matters within our
remit. We have the power to use any Group resources we may reasonably require,                                             Financial reporting 40%
and we have direct access to the external auditors. We can also obtain                                                     External audit 15%
independent professional advice at the Group’s expense, where we deem                                                      Internal control and risk management 15%
necessary. No such advice was required during 2019.                                                                        Internal audit 15%
                                                                                                                           Ethics and integrity 10%
The Committee chairman reports to the Board after each meeting on the main                                                 Governance 5%
items discussed, and the minutes of our meetings are circulated to the Board.

We had six regular meetings in 2019, plus four additional meetings. Of the
additional meetings, three related to the Oyu Tolgoi underground project, and
one to the transition of external auditor. Attendance at these meetings is




                                                                                                                                                                           Governance
included in the table on page 97. The Committee has met twice to date in 2020.       Other focus areas in 2019
                                                                                     In addition to our scheduled workload, the Committee also considered:
The Chairman of the Board, the Chief Financial Officer, the Group financial          – An annual review and benchmarking of Rio Tinto’s accounting policies and
controller and the heads of GIA, Ethics & Integrity and Risk regularly attend our        an overview of newly issued IFRS standards and interpretations
meetings, as do the Group General Counsel and the Group Company Secretary.           – An independent third party review of Rio Tinto’s cyber security posture and
We invite other senior executives and subject-matter experts as needed.                  resilience and the management response to the key findings and
                                                                                         recommendations
The external auditors were present at all of the scheduled Committee meetings        – A summary of the key financial measures relating to the Group’s pension
during the year, and at all but one of the additional meetings. The auditors             plans and the factors affecting those figures
review all materials on accounting or tax matters in advance of each meeting,        – A ‘teach-in’ on the process for measuring Mineral Resources and Ore
and their comments are included in the papers circulated to Committee                    Reserves and for their public reporting under the Joint Ore Reserves
members. The audit partners also meet with our Committee chair ahead of                  Committee Code (described on page 94)
each meeting to discuss key issues and raise any concerns.                           – After a robust process, in early 2020 the Committee recommended to the
                                                                                         Board that the draft 2019 Annual report is, taken as a whole, fair, balanced
The Committee meets regularly in private session. We also hold regular private           and understandable.
discussions with the Chief Financial Officer, the heads of GIA and Ethics &
Integrity, and the external auditors. Management do not attend these sessions.       We also reviewed the quality and effectiveness of the Group’s internal control
The Committee chair also has regular contact and discussions with these              and risk management systems with members of the Sustainability Committee,
stakeholders outside the formal meetings.                                            who oversee a number of key corporate risks. This review included the effectiveness
                                                                                     of the Group’s internal controls over financial reporting, and the Group’s
                                                                                     disclosure controls and procedures in accordance with sections 404 and 302 of
                                                                                     the US Sarbanes-Oxley Act 2002. The Committee also considered reports from
                                                                                     GIA and PwC on their work in reviewing and auditing the control environment.

Significant issues relating to the financial statements
There were four significant issues considered by the Committee in relation to the financial statements:

Matters considered                        Conclusion

Review of carrying value of               The Committee assessed management’s determination of cash-generating units, review of impairment triggers and
cash-generating units and                 consideration of potential impairment charges and reversals over the course of the year. For cash-generating units
impairment charges/reversals              where impairment indicators were identified (Oyu Tolgoi and Yarwun alumina refinery), the Committee considered the
                                          key judgments made by management in relation to discount rates, forecasted commodity prices and specifically for
                                          Oyu Tolgoi the range of mine design options. The Committee reviewed disclosures related to impairment reviews in
                                          note 6 and the impairment charges of $1.7 billion.

Application of the policy for             The Committee reviewed the Group’s policy for exclusion of certain items from underlying earnings and confirmed the
items excluded from                       consistent application of this policy year on year. The items excluded from underlying earnings comprised income of
underlying earnings                       $0.1 billion and expenses of $2.5 billion. A reconciliation of underlying earnings to net earnings is presented in note 2.

Estimate of provision for                 The Committee reviewed the significant changes in the estimated provision for closure, restoration and environmental
closure, restoration and                  obligations by product group and legacy management. The Committee received an update on the closure cost
environmental obligations                 estimate for Rio Tinto Kennecott, where this major pre-feasibility study has been ongoing for more than three years. At
                                          31 December 2019, the Group’s balance sheet included provision for close-down, restoration and environmental
                                          obligations of $11.1 billion as described in note 26.

The Group’s tax exposures                 The Committee considered management’s assessment of the Group’s tax exposures, including the recoverability of
                                          deferred tax assets which are uncertain due to the timing of expiry of tax loss carry-forwards in certain jurisdictions. The
                                          Committee received updates on the status of ongoing discussions with the Australian Tax Office relating to the transfer
                                          pricing of certain transactions with the Group’s commercial centre in Singapore and considered the appropriateness of
                                          provisions for uncertain tax positions.




                                                                                                                        Annual report 2019 | riotinto.com           101
GovernanceCase           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 107 of 307

Audit Committee report continued


Contact with regulators                                                                The Chief Financial Officer can approve other services that are not
During the year, the Company engaged with the FRC’s Corporate Reporting                “pre-approved” up to the value of $50,000 and an aggregate value of no more
Review team in relation to disclosures made in respect of the Oyu Tolgoi               than $100,000. Fees exceeding $100,000 in aggregate require approval from
cash-generating unit in previous years. Management’s written responses were            the Committee or the Committee chair.
reviewed by the Committee chairman and discussed with the external auditors.
In reporting the Oyu Tolgoi impairment charge in the interim financial                 At the half-year and year-ends, the Chief Financial Officer and the external
statements to 30 June 2019, we considered this feedback and extended the               auditors report to the Committee on non-audit services performed and the fees
disclosure to include description of the mineral resources contributing to the         payable.
assessment of recoverable amount. In August 2019, the FRC wrote again to the
Company confirming that their enquiries, based on a limited scope review of            All of the non-audit services provided by PwC in 2019 were either within the
the Annual report and Accounts on this matter, had been satisfactorily                 predetermined approval levels or approved by the Committee. We are satisfied
concluded.                                                                             that the provision of non-audit services by PwC in accordance with this procedure
                                                                                       is compatible with the general standard of independence for auditors and the
External auditors                                                                      other requirements of the relevant Australian, UK and US regulations.
Engagement of the external auditors
For the current financial year, PwC remain our auditors. The UK entity of PwC          Fees for audit and non-audit services
audits Rio Tinto plc, and the Australian entity audits Rio Tinto Limited. The UK       The amounts payable to the external auditors, PwC, in each of the past
audit engagement partner, Paul Barkus, was appointed in 2016, and the                  two years were:
Australian partner, Debbie Smith, was appointed in 2017.
                                                                                                                                                    2019            2018
This year, as usual, we agreed the scope of the auditors’ review of the half-year                                                                    $m              $m

accounts, and of their audit of the full-year accounts taking into consideration       Audit fees                                                   16.4            16.7
the key risks and areas of material judgment for the Group. We also approved           Non-audit fees:
the fees for this work and the engagement letters for the auditors.
                                                                                       Assurance services                                             2.7            4.2

Safeguarding independence and objectivity, and maintaining                             Taxation services                                              0.1            0.0
effectiveness                                                                          All other fees                                                 0.0            0.2
In our relationship with the external auditor we need to ensure that they retain       Total non-audit fees                                           2.8            4.4
their independence and objectivity, and to be effective in performing the
                                                                                       Non-audit: audit fees (in-year)                              17%             26%
statutory audit.
                                                                                       For further analysis of these fees, please see note 39.
Use of the external auditors for non-audit services
The external auditors have significant knowledge of our business and of how            None of the individual non-audit assignments was significant, either in terms of
we apply our accounting policies. That means it is sometimes cost-efficient for        the work done or the fees payable. We have reviewed the non-audit work in
them to provide non-audit services. There may also be confidentiality reasons          aggregate. We are satisfied that neither the work done, nor the fees payable,
that make the external auditors the preferred choice for a particular task.            compromised the independence or objectivity of PwC as our external auditors.

However, safeguarding the external auditor’s objectivity and independence is           Independence of the external auditors
an overriding priority. For this reason, and in line with the FRC’s Ethical            PwC are required to provide a declaration to the directors in relation to their
Standard, the Committee ensures that the external auditors do not perform              compliance with the independence requirements of the Australian Corporations
any functions of management, undertake any work which they may later need              Act 2001 and the professional code of conduct for external auditors. A copy of
to audit or rely upon in the audit, or serve in an advocacy role for the Group.        this is on page 257.

We have a policy governing the use of the auditors to provide non-audit services.      No person who served as an officer of Rio Tinto during 2019 was a director
The cap on the total fees that may be paid to the external auditors for non-audit      or partner of PwC at a time when they conducted an audit of the Group.
services in any given year is 70% of the average of the audit fees for the preceding
three years. This is in line with the FRC’s Ethical Standard. Non-audit assignments    Effectiveness of the external auditors
fall into two broad categories:                                                        We reviewed the effectiveness of PwC as auditors at our meeting in June 2019.
– Audit, audit-related or other “pre-approved” services where we believe               We considered the results of a survey containing questions on PwC’s objectivity,
     there is no threat to auditors’ independence and objectivity, other than          quality and efficiency. It was completed by a range of operational and corporate
     through the fees payable.                                                         executives across the business, and by Committee members. The overall rating
– Other services that have not been “pre-approved”.                                    of PwC’s effectiveness was positive.

We apply different approval regimes to these areas of work. Approval of                Appointment of the auditors
“pre-approved” services is as follows:                                                 As announced in June 2018, subject to shareholder approval, KPMG LLP will be
– Up to $50,000 – subject to prior notification to management, this work can           appointed as Rio Tinto plc’s external auditors and KPMG will be appointed as
   be awarded.                                                                         Rio Tinto Limited’s external auditors with effect from the 2020 financial year.
– From $50,001 to $100,000 – requires the Chief Financial Officer’s approval.          These appointments will be proposed as a joint resolution at the 2020 AGMs,
– Over $100,000 and with a tender process – if the external auditors are               with a separate resolution seeking authority for the Committee to determine
   successful in the tender, the appointment requires the Chief Financial              the external auditors’ remuneration.
   Officer’s approval.
– From $100,001 to $250,000 without a tender process – requires the Chief
   Financial Officer’s approval.
– Over $250,000, without a tender process – requires the Committee’s or
   Committee chair’s approval.

In each case, the nature of the assignment and the fees payable are reported
to the Committee.


102           Annual report 2019 | riotinto.com
        Case report
Audit Committee 1:20-mc-00212-AJN                             Document 42-1 Filed 06/29/20 Page 108 of 307




Risk management and internal controls                                               Governance of the annual plan
We review Rio Tinto’s internal control systems and the risk management              Each year’s internal audit plan is approved by the Audit Committee and the
framework. We also monitor risks falling within our remit, especially those         Sustainability Committee. The plan is focused on higher-risk areas and any
relating to the integrity of financial reporting. A summary of the business’s       specific areas or processes chosen by the Committees. It is also aligned with
internal control and risk management systems, and of the principal risks and        any risks identified by the external auditors. Both committees are given regular
uncertainties we face, is in the Strategic report on pages 74 to 80.                updates on progress, including any material findings, and can refine the plans
                                                                                    as needed.
Importantly, responsibility for operating and maintaining the internal control
environment and risk management systems sits at asset level. Leaders of our         Effectiveness of the internal audit programme
businesses and functions are required to confirm annually: that adequate            The Audit Committee monitors the effectiveness of the GIA function throughout
internal controls are in place; that these are operating effectively and are        the year, with updates on performance at every meeting.
designed to identify any failings and weaknesses that may exist; and that any
required actions are taken promptly.                                                We are satisfied that the quality, experience and expertise of GIA is appropriate




                                                                                                                                                                        Governance
                                                                                    for the business and that GIA was objective and performed its role effectively.
Two management committees, the Executive Committee and the Disclosure               We also monitored management’s response to internal audits during the year.
Committee, review reports on the Group’s control framework. The work they do        We are satisfied that improvements are being implemented promptly in
satisfies the relevant requirements of the Code, the ASX Principles, the NYSE       response to internal audit findings, and believe that management supports the
Standards and section 404 of the US Sarbanes-Oxley Act 2002.                        effective working of the internal audit function.

GIA runs an annual testing programme on the internal control environment,           Ethics, integrity and the whistleblowing programme
and presents its findings to the Audit Committee, Sustainability Committee          The business has a long-established ethics programme, known as The way we
and the Executive Committee.                                                        work, supported by a whistleblowing programme branded as “Talk to Peggy”.
                                                                                    The whistleblowing programme enables employees, in confidence, to raise
The Audit Committee also regularly monitors our risk management and                 concerns about possible improprieties.
internal control systems (including internal financial controls). We aim to have
appropriate policies, standards and procedures in place, and ensure that they       The head of Ethics & Integrity attended two of our Committee meetings during
operate effectively.                                                                2019. His reports covered a broad range of areas, including ethics, regulatory
                                                                                    and compliance issues.
As part of considering the risk management framework, the Committee
receives regular reports from the Group financial controller, the General           Committee effectiveness
Counsel and the head of Group Tax on material developments in the legal,            The Committee reviews its effectiveness annually, In 2019, this was
regulatory and fiscal landscape in which the Group operates.                        accomplished through an independent, externally facilitated evaluation of the
                                                                                    Board and its Committees.
The Board, supported by the Audit Committee, has completed its formal
annual review of the effectiveness of our risk management and internal control      The performance of the Audit Committee was highly rated, with no areas of
systems. This review included consideration of our material financial,              concern raised. In terms of improvements, it was agreed that the Committee’s
operational and compliance controls. The Board concluded that the Group has         programme should continue to develop to ensure an appropriate focus on risk
an effective system of risk management and internal control.                        management and risk appetite. While the current composition of the Committee
                                                                                    was found to be good, it was felt an additional member would be beneficial.
Internal control over financial reporting
The main features of our internal control and risk management systems in
relation to financial reporting are explained on pages 142 and 143.
                                                                                      Audit transition
Internal audit                                                                        Following a tender process in the first half of 2018, the Committee
Programme structure                                                                   recommended the appointment of KPMG to replace PwC as our external
GIA provides independent and objective assurance of the adequacy and                  auditors with effect from the 2020 financial year. Their appointment will
effectiveness of risk management and internal control systems. It also may            be subject to the approval of shareholders at our upcoming AGMs.
recommend improvements.
                                                                                      In July 2019, KPMG confirmed to the Committee that they had exited all
While the head of GIA reports administratively to the Chief Executive,                prohibited services with the Group and formally declared their
appointment to, or removal from, this role requires the consent of the Audit          independence.
Committee Chair. The head of GIA is accountable to the chairs of both the Audit
and Sustainability Committees, communicates regularly with both, and                  During 2019, the Committee has overseen activities to prepare and plan
attends all regular committee meetings. Our GIA team therefore operates               for the transition in time for the 2020 half year review. This has included
independently of management. Their mandate is set out in a written charter,           extensive interaction between management and the KPMG team to help
approved by the Audit Committee. GIA uses a formal internal audit                     them build their knowledge of the group and develop their audit plan.
methodology, which is consistent with the Institute of Internal Auditors (IIAs)       KPMG partners and teams have visited a number of operations and group
internationally- recognised standards.                                                locations and held a two day global planning workshop in London. In
                                                                                      parallel, KPMG have shadowed PwC through the 2019 half year review
When needed, the team brings in external partners to help achieve its goals.          and 2019 audit and begun their review of PwC’s audit files. They have also
There is a clear policy to address any conflicts of interest, which complies with     attended a number of Audit Committee meetings. Detailed planning and
the IIA’s standards on independence. This policy identifies a list of services        preparation work will continue through 2020.
which need prior approval from the head of GIA.




                                                                                                                       Annual report 2019 | riotinto.com          103
GovernanceCase            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 109 of 307

Sustainability Committee report


                                                                                         Other areas of focus for the Committee in its monitoring of Rio Tinto’s
      Our business’s long-term future is                                                 impacts on the local environments in which we operate have been the
      inextricably linked to our responsibility                                          development of Rio Tinto’s closure strategy and risk framework,
                                                                                         and oversight of the next phase of our water stewardship targets. The
      to our people, our communities and the                                             Committee also reviewed progress on the Group’s Communities and Social
      global environment in which we operate.                                            Performance strategy implementation, and our approach to understanding
                                                                                         and monitoring the impacts our operations have on our communities.
      The role of the Sustainability Committee is to support the board in
      promoting and monitoring Rio Tinto’s fulfilment of this responsibility. I
                                                                                         We are committed to being part of the solution on climate change and the
      thank the members of the Committee, Sam Laidlaw, Simon Henry and
                                                                                         transition to a low-carbon future. The bushfires in Australia this year have
      Michael L’Estrange, for their support.
                                                                                         been a stark reminder of the impact that human actions are having on the
                                                                                         climate. The Committee supports the Board in its strategic response to
      The Committee oversees the Group’s integrated approach to sustainability.
                                                                                         climate change and in monitoring the Group’s performance against our
      This approach has three pillars: running a safe, responsible and profitable
                                                                                         targets and aspirations. We have made good progress, with 76% of the
      business; collaborating with others to enable long-term benefits where
                                                                                         Group’s electricity coming from renewable energy sources in 2019 and our
      we operate; and helping to pioneer a more sustainable future. We do this
                                                                                         portfolio repositioned to focus on the resources of the future. However, we
      by monitoring the Group’s performance on health, safety, environment,
                                                                                         recognise there are significant challenges, such as the long-term energy
      asset security, and communities, including human rights. We set the
                                                                                         supply in parts of our business, and the pathways for low-carbon steel
      governance framework for the oversight of these important areas, and we
                                                                                         production. We are committed to being open about our own performance and
      monitor management’s progress on each of them. We review how
                                                                                         strategies in addressing these challenges. To that end, in 2019 the Committee
      management assesses the Group’s most material sustainability risks, and
                                                                                         oversaw the publication of our climate change report and the completion of
      the associated controls and mitigating actions deployed by management
                                                                                         abatement curves for each of our assets to guide investments that will
      for those risks.
                                                                                         support a transition to a low-carbon future, and to inform our targets.
                                                                                         Following completion of this work, the Board has approved a new ambition to
      In this way, the Committee helps support the sustainable development
                                                                                         reach net zero emissions by 2050. We have also set new emissions targets: to
      of Rio Tinto’s businesses, as well as Rio Tinto’s contribution to both local
                                                                                         reduce absolute emissions by 15% by 2030 and emissions intensity by 30%
      and global sustainable development.
                                                                                         over the same period. Rio Tinto will spend around $1 billion over five years in
                                                                                         emissions reduction projects, research and development, and activities to
      Safety of our people remains our first priority. In 2019, this commitment
                                                                                         enhance the climate resilience of our business.
      saw a continued improvement across key safety metrics, most
      importantly delivering a year where we experienced zero fatalities.
                                                                                         In 2019, your directors visited our Kennecott Copper Mine in Utah, our
      However, the Committee recognises that there is no room for complacency.
                                                                                         Aluminium operations in the Saguenay in Quebec, and the Yarwun alumina
      Our teams at every site are dedicated to eliminating fatalities in our business.
                                                                                         operations and Boyne smelters in Gladstone, Queensland. These visits
      This has meant over one million verifications to check that controls were
                                                                                         gave directors valuable insights into how the Group’s focus on safety and
      in place to address our critical risks and prevent an incident or injury
                                                                                         the local environments in which we operate is implemented in practice.
      occurring. I commend our teams and thank them on behalf of the
      Committee for their efforts and dedication. The Committee also
                                                                                         We listen to our stakeholders to understand their evolving priorities.
      recognises that we must continue to embed critical risk management, and
                                                                                         Simon Thompson and I met with various non-government and civil
      learn from both actual and potential significant incidents to prevent them
                                                                                         society organisations in Australia to ascertain their priorities and
      happening again.
                                                                                         concerns. This work has assisted us in developing our sustainability
                                                                                         strategies, and in enhancing our disclosure on Rio Tinto’s sustainability
      This year we have prioritised deep dives into our control frameworks for
                                                                                         practices and key risks.
      the management of the risks of underground safety, process safety and
      health risks in the business. The Committee has maintained a vigilant
      oversight of our controls in place for tailings dams and water storage.
      We received further updates on our certification and assurance processes
      for our tailings and waste water facilities at all current and legacy sites.
                                                                                         Megan Clark
      A tailings validation taskforce was established, which oversaw a
                                                                                         Sustainability Committee chairman
      programme of technical risk reviews of the Group’s facilities.
                                                                                         26 February 2020



Our key responsibilities                                                                 The Committee has the authority and access to resources to investigate all
The purpose of the Sustainability Committee is to promote, support and                   matters falling within its terms of reference. These terms of reference are
monitor the sustainable development of Rio Tinto’s businesses, as well as                published on the Rio Tinto website, and feature a full list of our responsibilities,
Rio Tinto’s contribution to the sustainable development of the communities               which include:
and countries in which we operate, and to global sustainable development.                – Reviewing the Group’s relevant policies, and overseeing the management
                                                                                            processes designed to ensure compliance with them.
The Committee does this by overseeing, on behalf of the Board, key                       – Monitoring management’s commitment to the behaviours required by
sustainable development areas including in particular health, safety,                       those policies and standards.
environment (including climate change, and closure and legacy management),               – Assessing the Group’s health, safety, security, environment and
asset security, and relationships with communities (including human rights of               communities framework.
communities, employees, and contractors; and sustainable development                     – Reviewing reports from management on fatalities and other serious
issues as they relate to suppliers and supply chains). In relation to these                 incidents, considering recommendations for improvement, and receiving
important areas we oversee Rio Tinto’s performance, monitor Rio Tinto’s                     follow-up reports on their implementation.
compliance with its responsibilities and commitments, and review the                     – Reviewing the measures for the safety component of the short-term
effectiveness of controls designed to manage the associated risks.                          incentive plans for the executive team, and assessing performance against
                                                                                            them, making recommendations to the Remuneration Committee as a result.

104            Annual report 2019 | riotinto.com
        Case
Sustainability    1:20-mc-00212-AJN
               Committee report                              Document 42-1 Filed 06/29/20 Page 110 of 307




– Reviewing and approving the proposed annual plan for independent audit           We supported the Board in its review of our 2018 modern slavery statement.
  and assurance projects within our scope, and reviewing their outcomes
  and recommendations.                                                             Some of the initiatives we have overseen in relation to human rights,
– Carrying out a formal review each year of the role and responsibilities of our   and the work being done to contribute to our local communities, is set out
  Committee, its organisation and effectiveness, and its terms of reference.       in the Sustainability section on pages 60 to 70 of this report.

Our year in review                                                                 Closure and remediation
We met four times in 2019, covering a wide range of activities, which are          We received an overview of the development and execution of Rio Tinto’s
summarised below.                                                                  strategy and risk framework for closure, and received an update on important
                                                                                   works being progressed at selected closure assets.
Health and safety
Recognising that we must continue to learn from both actual and potential          Governance, assurance and disclosure
significant incidents to prevent them happening again, the Committee               Each year, we review the Group’s key risks associated with health, safety,




                                                                                                                                                                       Governance
examined the circumstances leading to, and key learnings from, the following       security, environment, and community and social performance.
incidents in 2019:
– A fire in January at the screen house at our Cape Lambert A port facility        We reviewed and approved the Group’s assessment of its most material
    in the Pilbara                                                                 sustainability topics, a process which combines feedback from internal leaders
– An incident in March on the railway mainline of the Iron Ore Company of          and subject-matter experts, and considers stakeholder expectations as well
    Canada in which a rail maintenance worker suffered a permanent disabling       as an analysis of the external environment.
    injury
– A potentially fatal incident in March in which two technicians were trapped      The Committee sees transparency as an important part of Rio Tinto’s approach
    inside a reactor at a gas treatment centre at the Kitimat aluminium smelter    to sustainability, and we encourage disclosure of sustainability related
    in British Columbia, Canada.                                                   information both proactively and in response to regulatory requirements.

Other work relating to health and safety undertaken by the Committee this          Our other work included:
year included:                                                                     – Reviewing the 2018 Sustainable development report, the Sustainable
                                                                                      development sections of the 2018 Annual report, and Rio Tinto’s 2018
– Overseeing a review of the control framework for the management of the              slavery and human trafficking statement.
  risk of a major underground safety event                                         – Overseeing implementation of changes to Rio Tinto’s operating model
– Overseeing the expansion of critical risk management implementation                 for the health, safety, environment and security functions.
  through the introduction of the Safety Maturity Model                            – Receiving a report on the annual review of Rio Tinto’s whistleblowing
– Reviewing strategies to manage and minimise exposure to per- and                    programme and, in particular, an examination of the data on claims related
  poly-fluroroakyl substances (PFAS) at Rio Tinto sites                               to issues directly concerned with sustainability.
– Receiving a report on the safety improvement efforts within the Copper           – Evaluating the Committee’s performance and reviewing its scope
  and Diamonds product group                                                          and responsibilities as reflected in its terms of reference.
– Monitoring the progress of an independent study undertaken by the University
  of Manchester at the request of Rio Tinto to investigate concerns about a        Use of Committee meeting time in 2019
  potential increased risk of cancer in the Rössing Uranium Mine mine workforce
– Reviewing the implementation of key recommendations from the 2018                                                      Health and Safety 30%
  review of the process safety control environment                                                                       Environment, including climate change 27%
– Reviewing the outcomes of the Group’s 2018 short-term incentive plan in                                                Governance, assurance and disclosure 25%
  relation to safety, and the design for the 2019 targets.                                                               Communities and Social performance 8%
                                                                                                                         Closure and remediation 5%
We also assessed Rio Tinto’s safety and health performance compared with                                                 Other (including asset security) 5%
mining industry peers within the ICMM, and peers with comparable risk profiles
across other industries. This demonstrated that safety strategy is aligned with
industry best practice and our performance on occupational illness rates is on
a par with our ICMM peers.

Environment, including climate change                                              This illustration does not include time spent by the Committee
In addition to the work the Committee has done in monitoring the progress          on administrative items or attending site visits.
of our tailings validation taskforce, our work supporting the Board on
environmental and climate change issues has included the following:                Our process
– We received an update on the development of Rio Tinto’s water stewardship        The Chairman of the Board, the Chief Executive, the Global Head of HSES, the
    targets for 2019-2023, being the third set of global water targets for Rio     Corporate Relations Group Executive and the Group General Counsel regularly
    Tinto, since reporting against water targets commenced in 2008. We also        attend our meetings.
    reviewed our water disclosures.
– We monitored progress against our climate change targets, commissioned           The Committee chair reports to the Board after each meeting, and our minutes
    reports on investor trends, and reviewed and oversaw the publication of Rio    are tabled before the Board. All directors have access to the Committee’s
    Tinto’s first climate change report.                                           papers.
– We received a presentation on the long-term implications of climate
    change for the mining sector.                                                  Our sustainable development strategy and performance are described in detail
                                                                                   on pages 60 to 70 of this report as well as in our climate change report, which
Communities and social performance                                                 can be found on our website.
We continued to provide oversight of the Group’s communities and social
performance strategy, with a particular focus on relationships with
communities and human rights, including in our supply chains.




                                                                                                                     Annual report 2019 | riotinto.com           105
GovernanceCase          1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 111 of 307

Compliance with governance
codes and standards

Application of and compliance with governance codes and standards                  facilitated effectiveness review and details of this are provided on pages 96 to
This section sets out our compliance with the applicable governance codes          97 of the Governance report.
and standards. As our shares are listed on both the Australian and London
Securities/Stock Exchanges, we set out how we have complied with the               B. The company’s purpose, values and strategy and alignment with culture
codes and standards governing those bodies on the following pages:                 Through our The way we work framework, the board sets the company’s purpose,
– London Stock Exchange – UK Corporate Governance Code (2018                       values, and standards for the Group’s employees. The board is committed to
    version) (the UK Code), see pages 106 to 108.                                  acting in accordance with these values, championing, and embedding these in the
– Australian Securities Exchange – ASX Corporate Governance Council’s              organisation. The board considers how the culture of the company is aligned with
    Corporate Governance Principles and Recommendations (3rd edition)              these values and standards. How this is achieved is explained in detail on pages 8
    (the ASX Principles), see pages 108 to 109.                                    to 9, 88 to 89 and 92 to 93.
In addition, as explained within the Chairman’s governance review, as a
foreign private issuer (FPI) with American Depository Receipts (ADRs)              C. Company performance and risk management
listed on the New York Stock Exchange (NYSE), we need to report any                The board leads the development of long-term investment plans for
significant corporate governance differences from the NYSE listing                 the company. It aims to make good quality decisions at the right time, to
standards.                                                                         achieve the company’s objectives, in alignment with our purpose, values and
                                                                                   strategy. The role of the board in establishing and monitoring the internal
Statement of compliance with the Code and ASX Principles                           control environment is set out in the Audit Committee report on pages 100 to
Throughout 2019 and as at the date of this report, the Group has applied           103. The way in which the company manages risk is set out on pages 71 to 73.
the Principles of the UK Code and the ASX Principles. The UK Code is available     For information on the delegation of business to management please refer to
at www.frc.org.uk, and the ASX Principles at www.asx.com/au. For the               pages 86 to 87.
purposes of ASX Listing Rule 4.10.3 and the ASX Principles, pages 84 to 109
of this report form our “Corporate Governance Statement”. This statement           The formal schedule of matters reserved for the board’s decision, available
is current as at 26 February 2020, unless otherwise indicated, and has been        on our website, covers areas including: setting the Group’s purpose and
approved by the board. Corporate governance documents and policies                 strategic vision; monitoring performance of the delivery of the approved
referenced can be found at riotinto.com/invest/corporategovernance.                strategy; approving major investments, acquisitions and divestments; the
                                                                                   oversight of risk and the setting of the Group’s risk appetite; and reviewing
We have complied with all relevant provisions of the UK Code throughout 2019.      the Group’s governance framework.

Difference from NYSE listing standards                                             D. Stakeholder engagement
We have reviewed the NYSE Standards and consider that our practices are            The Chairman undertakes regular engagement with our major shareholders,
broadly consistent with them, with the following exceptions where the literal      in addition to that carried out by the Chief Executive, the Chief Financial Officer
requirements of the NYSE Standards are not met due to differences in               and investor relations team. The committee chairs also engage with their
corporate governance between the US, UK and Australia:                             relevant stakeholders and details of this engagement is provided in each of
– The NYSE Standards state that companies must have a nominating/                  the committee reports. We have mapped our key stakeholders and continually
   corporate governance committee composed entirely of independent                 work to understand their views and we take account of our responsibilities to
   directors which, in addition to identifying individuals qualified to become     our stakeholders when making business decisions. We explain more about this
   board members, develops and recommends to the board a set of corporate          in our section 172 (1) statement, set out on on page 92 to 93.
   governance principles applicable to the company. Our Nominations
   Committee comprises the Chairman and independent non-executive                  Details of how the board undertakes workforce engagement are set out on
   directors, information about which is set out on pages 98 to 99. This           page 92. The board as a whole is responsible for workforce engagement.
   Committee does not develop corporate governance principles for the              Information on workforce engagement is therefore reported to the board and
   board’s approval. The board itself develops such principles.                    engagement activities are undertaken either by the full board (such as employee
– Under US securities law and the NYSE Standards, the company is required          town halls or AGMs) or by individual directors. Our directors are geographically
   to have an audit committee that is directly responsible for the appointment,    diverse and this allows us to engage with a greater number of employees on an
   compensation, retention and oversight of the work of external auditors.         ongoing basis. As we have not selected one of the methods in the UK Code,
   While our Audit Committee makes recommendations to the board on these           we have explained on page 92 why our arrangements are effective and
   matters, and is subject to legal and regulatory requirements on oversight       appropriate for Rio Tinto. We will continue to review that they are effective.
   of audit tenders, the ultimate responsibility for the compensation of the
   external auditors and the appointment of the external auditors of Rio Tinto     At the 2019 AGM Resolution 19 ‘Authority to purchase Rio Tinto plc shares’
   rests with the shareholders.                                                    was passed with less than 80% of votes in favour and Shining Prospect (a
– Under US securities law and the NYSE Standards, an audit committee is            subsidiary of the Aluminium Corporation of China (“Chinalco”)) voted against.
   required to establish procedures for the receipt, retention and treatment       Chinalco has not sold any Rio Tinto plc shares and now has a holding of over
   of complaints regarding accounting, internal accounting controls and audit      14% given its non-participation in Rio Tinto’s significant share buy-back
   matters. The whistleblowing programme enables employees to raise any            programmes over the last three years. This places Chinalco close to the 14.99%
   concerns confidentially or anonymously. The board has responsibility to         threshold agreed with the Australian government at the time of Chinalco’s
   ensure that the programme is in place and to review the reports arising         original investment in 2008. An update was given in the Interim financial
   from its operations.                                                            statement provided on 1 August 2019, which was within the six month period.

The UK Code                                                                        E. Our workforce policies and practices
Board leadership and company purpose                                               Workforce Group policies are approved by the board. All the policies relating to
A. Making the board effective                                                      our workforce take account of the global nature of our company. Our
Our board provides effective and entrepreneurial leadership. It is collectively    whistleblowing process is overseen by the board and every member of the
responsible for the stewardship and long-term success of the Group. There          workforce has access to the ‘Talk to Peggy’ programme and details of this
is a framework of prudent and effective controls that enable risk to be assessed   programme are on page 68. The Treasury Laws Amendment (Enhancing
and managed. The Chairman’s governance statement on pages 88 to 89 sets            Whistleblower Protections) Bill 2018 came into effect in Australia in July 2019
out how we assess our impact on wider society. See page 91 for the key             and given the global nature of the company, the whistleblowing processes were
activities undertaken by the board during the year and the factors that were       reviewed to ensure compliance. Additional training was given to the relevant
considered when making decisions. In 2019, the board undertook an externally       members of the workforce.


106          Annual report 2019 | riotinto.com
        Case
Compliance       1:20-mc-00212-AJN
           with governance codes and standards                Document 42-1 Filed 06/29/20 Page 112 of 307




Division of responsibilities                                                         The Group company secretary is the trusted interlocutor within the board
F. The role of the Chairman                                                          and its committees, and between senior management and the non-executive
The Chairman leads the board and is responsible for its overall effectiveness.       directors. He is responsible for advising the board, through the Chairman,
He was independent on the date of his appointment. He recognises the                 on all governance matters. He supports the Chairman in ensuring that the
importance of creating a boardroom culture which encourages openness and             information provided to the board is of sufficient quality and appropriate detail
debate and ensures constructive relations between executive and non-executive        in order for the board to function effectively and efficiently.
directors. Further information on how this influences the board’s decision-
making, can be found in How the board works on page 90.                              Composition, Succession and Evaluation
                                                                                     J. Appointments to the board
The Chairman is responsible for: the management of the board and its                 The Nominations Committee ensures a formal, rigorous and transparent
committees; director performance; induction; training and development;               procedure for the appointment of new directors. It is also responsible for board
succession planning; engagement with external stakeholders and attendance            succession planning, regularly assessing the balance of skills, experience,
by the board at shareholder meetings. The Chairman is supported by the senior        diversity and capacity required to oversee the delivery of Rio Tinto’s strategy.




                                                                                                                                                                            Governance
independent director, the Group company secretary and the Chief Executive.           It reviews proposals for appointments to the Executive Committee, and
The senior independent director is responsible for acting as a sounding board        monitors executive succession planning. All non-executive directors are
for the Chairman and engages with shareholders to develop a balanced                 members of the Nominations Committee. The committee is chaired by the
understanding of their interests and concerns. For further details, please see       Chairman, apart from when the committee is dealing with the appointment
our Board Charter which sets out the role, responsibilities, structure,              of his or her successor. The Nominations Committee report on pages 98 to 99
compositions and conduct of the board, as well as the role of the Chairman, the      sets out the board’s approach to succession planning and how this supports
senior independent director and the Chief Executive –                                the development of a diverse pipeline, at all levels. All directors are subject to
riotinto.com/en/invest/corporate-governance/board-governance.                        annual re-election at the AGM.

G. Composition of the board                                                          Details of external search consultancies used for board appointments can be
As at the date of this report, the board comprises of 9 members: 6 independent       found in the Nominations Committee report on pages 98 to 99.
NEDs, the Chairman, the Chief Executive and the Chief Financial Officer. On 21
February 2020, we announced the appointment of three additional non-                 K. Skills, experience and knowledge of the board and its committees
executive directors: Hinda Gharbi, Jennifer Nason and Ngaire Woods. Once the         In our succession planning, we aim to bring a diverse and complementary
appointments are effective, the board will comprise 12 members and 9                 range of skills, knowledge and experience to the board, so that we are equipped
independent NEDs. This is considered to be an appropriate size for the               to navigate the operational, social, regulatory and geopolitical complexity in
business, and to provide the right balance of executive and non-executive            which our business operates. Achieving the right blend of skills and diversity
directors. It allows for sufficient diversity of experience on the board, and        to support effective decision-making is a continuing process. Further details
ensures that we can also have individuals with specific expertise. The               on tenure and experience of the board are set out in the Nominations
Nominations Committee report considers appointments, succession planning             Committee report on pages 98 to 99.
and the mix of skills and experience of the board on pages 98-99. The board is
satisfied that it has the appropriate balance of skills, experience, independence,   L. Board evaluation
and knowledge of the company to enable its members to discharge their                A board and committee effectiveness evaluation is carried out each year.
respective duties and responsibilities effectively, and that no individual or        The evaluation considers (but is not limited to): the balance of board members’
group can dominate the board’s decision-making. Only the Chairman and                skills and experience; independence; diversity; the running of the board; and
committee members have the right to attend the meetings of the Nominations,          directors’ knowledge of the company. Every third year, the board evaluation is
Audit and Remuneration Committees. Attendance by all other individuals is by         externally facilitated. An externally facilitated board evaluation was carried out
invitation only.                                                                     in 2019. The terms of reference for this review and the outcomes are discussed
                                                                                     on pages 96 to 97.
There is a clear division of responsibilities between the leadership of the board
and the executive leadership of our business. The Chief Executive is                 Audit, risk and internal control
responsible for the day-to-day management of the business and, under a               M. Internal and external audit
Group delegation of authority framework, delegates to other members of the           The Audit Committee monitors the independence and effectiveness of the
Executive Committee.                                                                 internal audit function and external auditors. Following an audit tender process
                                                                                     in 2018, the board endorsed the appointment of KPMG as external auditor for
H. Role of non-executive directors                                                   the 2020 financial year. PwC will step down as auditors in 2020. The
We list all of the non-executive directors that we consider to be independent        appointment of KPMG is subject to the approval of shareholders at our AGMs
on page 84 to 85 of this report. Over 50% of the board (excluding the chair) are     in 2020. The Audit Committee is responsible for reviewing key judgements
non-executive directors. The non-executive directors constructively challenge        within the Group’s financial statements and narrative reporting, with the aim
and help develop proposals on strategy. They are also responsible for                of maintaining the integrity of the Group’s financial reporting. For further detail,
scrutinising management performance and ensuring that financial information,         please refer to the Audit Committee report on pages 100 to 103.
risks and controls, and systems of risk management are robust. Sam Laidlaw
was appointed as the senior independent director (SID) during 2019. The board        N. Fair, balanced and understandable assessment
met once without the chair present and a full assessment of the chair’s              The board is responsible for the presentation of a fair, balanced and
capability was carried out as part of the externally facilitated board evaluation    understandable assessment of the company’s position and prospects, not only
process, details of which are on pages 96 to 97. Each director has undertaken to     in the Annual report. We have a robust process in place including through the
allocate sufficient time to the Group in order to discharge their responsibilities   Disclosure Committee, to ensure that this is the case.
effectively, and this is kept under review by the Nominations Committee. The
directors’ other appointments are listed on pages 84 to 85.                          O. Risk management and internal control framework
                                                                                     The board is ultimately responsible for aligning the risk appetite of the
I. Board processes and role of the Company Secretary                                 company with our long-term strategic objectives, taking into account the
How the board works on page 90 explains the decision-making process of the           principal and emerging risks faced by the company. Please refer to pages 71
board and the steps it takes to function efficiently, including how it considers     to 73 for further details on our business planning cycle and risk management
stakeholders in this process.                                                        framework and how these support our longer-term viability statement. For
                                                                                     further details on our approach to risk, please refer to the Group’s Risk policy.


                                                                                                                         Annual report 2019 | riotinto.com           107
GovernanceCase            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 113 of 307

Compliance with governance
codes and standards continued

Remuneration                                                                             Recommendation 1.5
P. Remuneration policies and practices                                                   Rio Tinto has a Group-wide, board-endorsed Inclusion and diversity policy. A
The Remuneration Committee supports the board by setting our                             summary of the policy is available on our website. The board sets objectives
Remuneration Policy. Through long-term and short-term incentives, our                    for achieving diversity for the board and the Group and states that the board
Remuneration Policy is designed to help drive a performance culture which                and Executive Committee will annually review the Group’s performance against
incentivises executives to deliver the Group’s long-term strategy and create             them. Page 62 of the Annual report sets out the measurable objectives and our
superior shareholder value over the short, medium and long term. The overarching         performance against them. The respective proportions of men and women on
aim is to ensure our remuneration structure and policies reward fairly and               the board, in senior executive positions and across the whole organisation
responsibly with a clear link to corporate and individual performance, and to            is reported on pages 62 and 98 to 99 of the Annual report.
the company’s long-term strategy and values. We have worked to ensure that
we have a clear policy that can be understood by shareholders and stakeholders.          Recommendation 1.6
                                                                                         The performance of the board, and of each of its committees and individual
Q. Procedure for developing Remuneration Policy                                          directors, was reviewed in 2019, as it is each year. Detailed information on
We have a formal and transparent procedure for developing our Remuneration               the board and committee evaluation and the evaluation of the Chairman
Policy, and no director is involved in deciding their own remuneration.                  and the non-executive directors is set out on page 96 to 97 of the Annual
Executive remuneration is set with regard to the wider workforce and through             report.
market benchmarking. For further detail, please refer to the Remuneration
Committee report on pages 110 to 138. The Remuneration Committee is                      Recommendation 1.7
supported by remuneration consultant Deloitte. The board received assurance              The performance of Executive Committee members, including executive
from the Remuneration Committee and from Deloitte that they did not have                 directors, is continually evaluated as part of the Group’s performance evaluation
any connections with Rio Tinto or the board that would have impaired its                 cycle. Further details are set out in the Remuneration report on pages 110 to
independence. Please refer to page 116 of this Annual report for further detail.         138.

R. Exercising independent judgement                                                      Principle 2: Structure the board to add value
The Remuneration Committee is comprised of 4 non-executive directors                     Recommendation 2.1
to ensure independent judgement with regard to remuneration outcomes.                    The Nominations Committee includes all non-executive directors and is chaired
The Remuneration Committee considers remuneration on an annual basis                     by the Chairman of the board. The board is satisfied that all non-executive
and determines outcomes by assessing executive performance against                       directors, including the Chairman (as appropriate), continue to meet the test for
performance criteria, details of which can be found on pages 110 to 138 of this          independence under the UK Code, the ASX Principles and the NYSE Standards.
Annual report. This states how our Remuneration Policy has been applied and              The Nominations Committee’s terms of reference are available on our website.
sets out details of any adjustments made or discretions exercised.                       The Nominations Committee report on pages 98 to 99 provides further details
                                                                                         on its role and responsibilities. Details on membership, the number of times
ASX Principles                                                                           the Committee met, and the attendance of members are set out on page 97.
Principle 1: Lay solid foundations for management and oversight
Recommendation 1.1                                                                       Recommendation 2.2
Rio Tinto plc and Rio Tinto Limited have a common board of directors. The                A board skills matrix showing key attributes in terms of skills, experience and
principal role of the board is to set the Group’s strategy and to review its strategic   diversity that are relevant to the board is set out on page 99 of the Annual report.
direction regularly. The board also has responsibility for corporate governance.
A formal schedule of matters reserved for the board is available on our website.         Recommendations 2.3, 2.4, 2.5
                                                                                         The Nominations Committee is responsible for assessing the independence
The board delegates responsibility for day-to-day management of the business             of each non-executive director against an independence framework which
to the Chief Executive and other members of the Executive Committee. A                   combines the requirements of the Code, the ASX Principles and NYSE Standards.
number of management committees support the Chief Executive and the                      The Nominations Committee reviews and approves this framework each year.
Executive Committee. The structure of these committees is set out on page 86.
                                                                                         The board is satisfied that all of its non-executive directors are independent
Recommendation 1.2                                                                       in character and judgment and are free from any relationships (material
The Nominations Committee, on behalf of the board, ensures a formal,                     or otherwise) or circumstances that could create a conflict of interest.
rigorous and transparent procedure for the appointment of new directors.
Further information on the appointment approach is set out on pages 98 to 99.            The Chairman was considered independent upon his appointment and,
                                                                                         in the board’s view, he continues to satisfy the tests for independence under
The Notice of annual general meeting includes a statement that the board                 the ASX Principles and the NYSE Standards.
considers that all directors continue to perform effectively and demonstrate
appropriate levels of commitment. It also provides reasons why each director             The name, skills and experience of each director, together with their terms
is recommended for re-election, highlighting the director’s relevant skills and          in office, are shown in the biographical details on pages 84 to 85.
experience. Further information on the skills and experience of each director
is set out on pages 84 to 85 of the Annual report.                                       Recommendation 2.6
                                                                                         On joining Rio Tinto, all directors receive a full, formal induction programme.
Recommendation 1.3                                                                       It is delivered over a number of months, and tailored to their specific
The company has written agreements setting out the terms of appointment                  requirements, taking into account their prospective committee responsibilities.
for each director and senior executive. Non-executive directors are appointed            Further details are set out on pages 100 and 107 of the Annual report.
by letters of appointment. Executive directors and other senior executives are
employed through employment service contracts. Further information is set                All directors are expected to commit to continuing their development during
out on pages 123 and 128 of the Annual report.                                           their tenure. This is supported through a combination of: site visits; internal
                                                                                         business; and operational briefings provided in or around scheduled board
Recommendation 1.4                                                                       and committee meetings. In addition, the Group company secretary provides
The Group company secretary is accountable to the board and advises the                  regular updates on corporate governance developments in the UK, Australia
Chairman, and, through the Chairman, the board on all governance matters.                and the US. Further details are set out on page 94 of the Annual report.
The appointment and removal of the Group company secretary is a matter
reserved for the board.

108           Annual report 2019 | riotinto.com
        Case
Compliance       1:20-mc-00212-AJN
           with governance codes and standards                  Document 42-1 Filed 06/29/20 Page 114 of 307




Principle 3: Act ethically and responsibly                                               Recommendation 6.2
Recommendation 3.1                                                                       Our main channels of communication with the investment community are
Rio Tinto’s commitment to integrity and compliance is set out in The way we work,        through the Chairman, Chief Executive and Chief Financial Officer, who have
a global code of conduct for all employees. This is available on our website.            regular meetings with the Group’s major shareholders. The senior independent
                                                                                         director has a specific responsibility to be available to shareholders who have
Principle 4: Safeguard integrity in corporate reporting                                  concerns which have not been resolved through contact with the Chairman, Chief
Recommendation 4.1                                                                       Executive or Chief Financial Officer, or for whom such contact is inappropriate.
The Audit Committee report on pages 100 to 103 provides details on the role              We have a number of processes and initiatives to ensure that members of the
and responsibilities of the Committee. The Audit Committee’s terms of                    board understand the views of major shareholders. The Chief Financial Officer
reference are available on our website. Further details on membership, the               reports to the board at each meeting, and provides regular investor updates.
number of times the Committee met during 2019 and the attendance of                      In addition, the head of investor relations reports regularly to the board, and
members are set out on page 97.                                                          an annual survey of major shareholders’ opinions is presented to the board
                                                                                         by the Group’s investor relations advisers. Further information on engagement




                                                                                                                                                                              Governance
Recommendation 4.2                                                                       with shareholders and investors during 2019 is set out on pages 92 to 93 of the
Details on compliance with the financial reporting requirements                          Annual report.
contemplated under this recommendation are set out on pages 142 and 143 of
the Annual report.                                                                       Recommendation 6.3
                                                                                         The AGMs present an opportunity to provide a summary business
Recommendation 4.3                                                                       presentation, to inform shareholders of recent developments, and to give them
Rio Tinto’s external auditors, PwC, attend Rio Tinto’s AGMs and are available            the opportunity to ask questions. Generally, the chairs of all board committees
to answer questions about the conduct of the external audit and the                      are available to answer questions raised by shareholders, and all directors are
preparation and content of the independent auditors’ report.                             expected to attend where possible. In 2019, all the directors attended the
                                                                                         AGMs. The AGMs are webcast and transcripts of the Chairman’s and Chief
Principle 5: Make timely and balanced disclosure                                         Executive’s speeches are made available on our website. A summary of the
Recommendation 5.1                                                                       proceedings at the meetings, and the results of voting on resolutions, are made
Rio Tinto recognises the importance of effective and timely communication                available as soon as practicable after the meetings.
with shareholders and the wider investment community.
                                                                                         Recommendation 6.4
It is our policy to make sure that all information disclosed or released by              Shareholders can choose to communicate electronically with the companies
the Group is accurate, complete and timely and complies with all continuous              and the share registrars. The contact details for the registrars are on page 299
and other disclosure obligations under applicable Listing Rules and other                and on our website.
relevant legislation.
                                                                                         Principle 7: Recognise and manage risk
To ensure that trading in our securities takes place in an informed and orderly          Recommendations 7.1, 7.2
market, we have established a Disclosure Committee to oversee compliance with            The board is ultimately responsible for risk management and internal controls
our continuous disclosure obligations. The group disclosure and communications           and for ensuring that the systems in place are robust and take into account the
policy, terms of reference of our Disclosure Committee, together with our                principal risks faced by the Group. The board delegates certain matters relating
adopted procedures in relation to disclosure and management of relevant                  to the Group’s risk management framework to the Audit Committee, and the
information, support compliance with our disclosure obligations. A copy of the           Audit Committee provides updates to the board on matters discussed at each
group disclosure and communications policy is available on our website.                  meeting. Further details on the Group’s governance framework for risk
                                                                                         management and internal control are set out on pages 71 to 73 of the annual
The Group’s Disclosure Committee is responsible for determining whether                  report.
information relating to Rio Tinto may require disclosure to the markets under the
continuous disclosure requirements in the jurisdictions in which Rio Tinto is listed.    Recommendation 7.3
In accordance with its terms of reference, the specific focus of the Disclosure          Further information on Rio Tinto’s Group Internal Audit function is set out on
Committee is to consider and determine on a timely basis whether information             page 103 of the annual report.
would, to the extent that the information is not public and relates directly or
indirectly to Rio Tinto, be likely to have a material effect on the price of Rio Tinto   Recommendation 7.4
securities if that information was generally available.                                  A description of the principal risks and uncertainties that could affect Rio Tinto
                                                                                         (including economic, environmental and social sustainability risks), and of the
The members of the Committee are the Chief Executive; Chief Financial Officer;           Group’s governance framework for risk management and internal control, are
Group company secretary; the Group general counsel; the head of investor                 on pages 74 to 80 of the Annual report.
relations and the Corporate relations Group executive.
                                                                                         Principle 8: Remunerate fairly and responsibly
Principle 6: Respect the rights of security holders                                      Recommendation 8.1
Recommendation 6.1                                                                       The Remuneration report on pages 110 to 138 provides details on the role and
Our website includes pages dedicated to corporate governance, providing                  responsibilities of the committee. The Remuneration Committee’s terms
information on compliance with governance codes and standards (the Code, ASX             of reference are available on our website. Further details on membership,
Principles and the NYSE Standards); the terms of reference of the committees;            the number of times the Committee met during 2019 and the attendance of
risk management and financial reporting; and board governance including                  members are set out on page 97.
selection, appointment and re-election of directors, director’s independence
and board performance evaluation.                                                        Recommendation 8.2
                                                                                         Rio Tinto’s policies and practices regarding remuneration of non-executive
All information released to the markets is posted in the media section                   directors, executive directors and senior executives are set out on pages 110 to
of our website. Our website also provides general investor information.                  138 in the Remuneration report.
Annual and half-year results, as well as any major presentations, are webcast
and the materials are available on our website, which also contains                      Recommendation 8.3
presentation material from investor seminars.                                            Rio Tinto’s approach on participating in equity based remuneration schemes
                                                                                         is set out on pages 110 to 138 and page 142 of the Annual report.

                                                                                                                            Annual report 2019 | riotinto.com           109
GovernanceCase            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 115 of 307

Annual Statement by
the Remuneration
Committee Chairman
                                                      On behalf of the Board, I am pleased to introduce our 2019 directors’
                                                      remuneration report (Remuneration report).
      The Committee’s overarching
      purpose is to ensure the                        This year we have further simplified the format of our Remuneration report by
                                                      using more charts and tables. The Remuneration report is in two parts. Our
      remuneration structure and                      “Remuneration At a glance” section provides a summary of our Remuneration
      policies reward fairly and                      Policy (Policy), which was approved by shareholders in 2018, and other key
                                                      information and performance highlights from 2019. Our full Policy remains
      responsibly.                                    available on the company website. The main part of the Remuneration report
                                                      sets out how the Policy was applied in 2019 and related remuneration
                                                      outcomes (Implementation report) for which we seek your support at our
                                                      Annual General Meetings (AGMs).

                                                      We will also be seeking shareholder approval for a resolution relating to
                                                      potential termination benefits that may apply to a departing executive. This
                                                      resolution seeks to renew existing approvals previously granted by
                                                      shareholders in accordance with Australian requirements. We are not
                                                      proposing any material changes to the previously granted approvals, nor any
                                                      increase in the amounts we pay on termination to any departing executive.

                                                      Remuneration Policy
                                                      The Committee’s overarching purpose is to ensure the remuneration structure
                                                      and policies reward fairly and responsibly with a clear link to corporate and
                                                      individual performance, aligning remuneration outcomes with the delivery of
                                                      long-term strategy and value. We aim to provide competitive rewards that
                                                      attract, retain and motivate executives based on policies which are competitive
                                                      in the market and are appropriately stretching and incentivise the right
                                                      behaviours. We also ensure that there is alignment between executive
                                                      remuneration and wider company pay policies, with a particular focus on
                                                      gender pay differential and general pay equity.

                                                      During 2019, I met with several shareholders and institutions for discussions
                                                      related to governance and broader executive remuneration. In preparation for
                                                      our Policy review in 2020, I took this opportunity to explore initial views on what
                                                      role alternative pay models such as restricted stock might play in the
                                                      compensation mix as we seek to balance the challenges associated with a
                                                      cyclical business with the need to provide long-term incentives for our senior
                                                      executive team. It is quite clear that shareholder perspectives on directors’
                                                      remuneration continue to vary not only by investor but also geographically
                                                      between our UK and Australian investor bases. I look forward to continuing this
                                                      dialogue in preparation for an updated Policy for approval at the 2021 AGMs.

                                                      The Committee continues to monitor closely the evolving governance
                                                      landscape and investor views. From a UK perspective, we recognise shareholder
                                                      sentiment around aligning executive pension contributions with those of the
                                                      broader employee population. Current contribution levels for our UK-based
                                                      Executive Directors are slightly below 25% and are broadly consistent with the
                                                      majority of our UK employees. We will consider this aspect further as part of
                                                      a holistic review of the arrangements as we develop our next Policy.

                                                      Climate change represents perhaps the greatest long-term threat to our
                                                      business and we are determined to be part of the solution. The Committee will
                                                      be including climate change-related objectives for our Executive Directors in
                                                      the 2020 Short-Term Incentive Plan (STIP).

                                                      With respect to post-employment shareholding, our current long term
                                                      incentive plans ensure that our Executive Directors are materially aligned and
                                                      exposed to the shareholder experience for a number of years after leaving the
                                                      company. A five-year vesting period applies under the Long-Term Incentive
                                                      Plan (LTIP) and a three-year vesting period under our bonus deferral plan.
                                                      Vesting is not accelerated for eligible leavers whilst awards lapse for ineligible
                                                      leavers. In addition, effective from 1 January 2020, Executive Directors will be
                                                      required to continue to meet their shareholding requirement for a period of
      A train runs along the Iron Ore of Canada       two years after ceasing employment. Further details are set out on pages
      (IOC) rail line, taking some of the world’s     114 and 117.
      highest-quality iron ore to market.




110            Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report                              Document
                    / Annual statement by the Remuneration       42-1
                                                           Committee       Filed
                                                                     Chairman                          06/29/20 Page 116 of 307




2019 remuneration outcomes in the context of broader business                        The maximum opportunity for our executives under the STIP remains
performance                                                                          unchanged. For the 2020 safety measures, the weighting of SMM and all injury
In 2019 we had zero fatalities. The implementation of critical risk management       frequency rate (AIFR) will become 40% and 20% respectively (30% and 30% in
(CRM) across all our operations and increased sharing and deeper analysis of         2019). The adjustment in weighting strengthens the holistic focus on improving
incidents that have the potential to result in a fatality has been the foundation    our safety culture and performance. The applicable targets are disclosed on
of this.                                                                             page 126. We expect to disclose the 2020 financial and individual targets
                                                                                     retrospectively in the 2020 Implementation report. The level of PSAs, as a
In an effort to move towards leading indicators, the safety maturity model           percentage of base salary, to be granted in March 2020, is unchanged from
(SMM) framework included in the 2019 STIP expands on CRM to include a more           2019 for the Chief Executive and will be 410% for the Chief Financial Officer.
holistic inclusion of our safety management system. In 2019, all of our safety       Awards to other Executive Committee members vary from between 375% and
performance indicators improved, resulting in a Group STIP safety result above       410% of base salary.
target at 64% of maximum.
                                                                                     Pay in the broader context




                                                                                                                                                                          Governance
Despite a number of challenges on the operational side, our value over volume        During 2019, the Committee materially expanded its review of reward structures
strategy, good capital discipline, and strong markets for some of our key            and outcomes across the Group covering all elements of pay. In addition, as
commodities enabled us to deliver a robust financial performance in 2019. This       part of the broader employee engagement at board level, we visited a range of
resulted in a combined adjusted earnings and cash flow result of above target.       operational sites across three continents, and held our 2019 employee AGM in
Significant adjustments related to the unbudgeted early cancellation of a            Montreal. These are valuable channels of engagement between the Board, the
power purchase agreement at Escondida, which was replaced with a lower cost          Committee and our employees on a broad range of topics including pay. As we
and carbon footprint energy source, and an increase in remediation provisions        review our Policy this year, we will remain sensitive to and cognisant of this
for water management at Kennecott in the US. During the year, iron ore               broader context to ensure the Policy we put forward in 2021 continues to have
shipments were impacted by several tropical cyclones across north West               all the desired attributes of fairness, transparency, simplicity, proportionality,
Australia which significantly exceeded previous experience and 2019 plan             alignment to culture and a robust risk adjustment framework.
assumptions. Using the standard methodology for calculating the weather
adjustment (which has in the past resulted in both upward and downward               The CEO pay ratio of 66:1 is primarily driven by the percentage of total
adjustments), the outcome would have been 56%. The Committee agreed that             remuneration for the Chief Executive that is performance related and reflects
the impact of these weather events could not have been further mitigated in          the slightly higher STIP pay-out and the estimated 24 percentage point
2019. Nevertheless, in view of the rising frequency of extreme weather events        increase in the LTIP vesting outcome for 2019 compared to 2018. As most of
and the need to increase resilience to climate change, the Committee exercised       the variable compensation for the Chief Executive is delivered in company
downward discretion, reducing the post-adjustment outcome to 51%.                    shares, the ratio is also impacted by changes in the share price which provides
                                                                                     alignment to the shareholder experience. The Committee continues to be
From a shareholder perspective, over the five-year performance period of the         mindful of the relationship between executive remuneration and that of our
2015 performance share award (PSA), Rio Tinto outperformed both the EMIX             broader employee population.
Global Mining Index and the MSCI World Index. Over the same period, the share
price for Rio Tinto plc increased by 50% and for Rio Tinto Limited by over 70%,      During 2019 and as part of the 2020 remuneration review, gender pay
reaching its highest ever level during 2019. The estimated vesting for the 2015      continued to be a key focus at all levels of the organisation. The Committee
award, combining the two TSR and EBIT margin portions is 67.9% of maximum.           monitors both equal pay and the gender pay gap across our employee
This includes an estimate for the EBIT margin measure as the reported data for all   population, and maintains a focus on the gender diversity in senior management
the comparator companies is not currently available.                                 roles as a means to address the gender pay gap across the Group. We are
                                                                                     pleased with the broader initiatives being implemented across the Group in this
In the context of the Group’s overall performance during the five-year               area and note that the Group-wide equal pay and gender pay gaps remain at
performance period and the shareholder experience over that timeframe, the           less than 2% and 1% respectively. Further details, together with the steps we
Committee concluded that the vesting of awards was justified. Accordingly, the       are taking in this area, are provided on page 69 of this report.
portion of the award relating to TSR will vest on 27 February 2020. The
Committee will make a final determination of the relative improvement in EBIT        As always, I welcome shareholder feedback and comments on the 2019
margin measure when the final EBIT margin performance of the comparator              Remuneration report. I look forward to engaging further with shareholders
group companies becomes available in May 2020. If applicable, this portion of        during the course of 2020 for the review of our next Policy.
the award will vest on 31 May 2020.
                                                                                     Yours sincerely
2020 remuneration decisions
With effect from 1 March 2020, the annual base salary for Executive Directors
has been increased by 2.11%. This is in line with the UK consumer price index
(CPI) and below the salary increase budget applied to UK employees which was
in excess of 3%. The increases reflected country CPI for half of the Executive       Sam Laidlaw
Committee, and a modest market adjustment for the remaining half. The                Remuneration Committee Chairman
approach used by the Committee to assess the level and appropriateness of            26 February 2020
these increases was consistent with that applied to the broader employee
population taking account of, among other factors, an assessment of market
competitiveness against relevant peer companies and pay equity, in particular
gender pay, considerations.




                                                                                                                        Annual report 2019 | riotinto.com          111
GovernanceCase           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 117 of 307

Annual statement by the Remuneration
Committee Chairman continued

About our reporting                                                                    Our regulatory responsibilities impact the volume of information we provide,
As our shares are listed on both the Australian and                                    as well as the complexity. In Australia, we need to report on a wider group of
                                                                                       executives, as described in the following paragraph. In addition, as set out in
London Stock Exchanges, the information provided                                       our visual below, the two reporting regimes follow different methodologies for
within our Remuneration report must comply with                                        calculating remuneration.
the reporting requirements of both countries.
                                                                                       In the UK, we need to report remuneration for the Board, including the
                                                                                       Executive Directors. The Australian legislation requires disclosures in respect
                                                                                       of “key management personnel”, being those persons having authority and
                                                                                       responsibility for planning, directing and controlling the activities of the Group.
                                                                                       The key management personnel are, in addition to the directors, all members
                                                                                       of the Executive Committee. Throughout this Remuneration report, the
                                                                                       members of the Executive Committee are collectively referred to as
                                                                                       “executives”. They are listed on page 86, with details of the positions held
                                                                                       during the year and dates of appointment to those roles.

Structure of our Remuneration report                                                   The differing approaches explained
We have included an At a glance section that summarises key information                As well as the difference in methodology for measuring remuneration,
in one place, resulting in our Remuneration report being organised into the            there are also key differences in how remuneration is reported in the UK
following parts:                                                                       and Australia.

Annual statement by the Remuneration Committee Chairman                         110    UK
                                                                                       – For reporting purposes, remuneration is divided into fixed and
Remuneration At a glance including a summary of the Remuneration                113
                                                                                         variable elements.
Policy
                                                                                       – We report remuneration in the currency it is paid, eg, where a UK executive is
Implementation report, which shows how the Policy has been                      116      paid in pound sterling, remuneration is reported in pound sterling.
applied as required under the legislation including Tables 1a-3a
incorporating additional disclosures required under the                                Australia
Australian regulations                                                                 – For reporting purposes, remuneration is divided into short and long
                                                                                         term elements.
Shareholder voting                                                                     – All remuneration is reported in US dollars, so using the previous example,
As required under UK legislation, the full Remuneration Policy section of the            the UK executives’ remuneration would be converted to US dollars using the
2017 report was subject to a binding vote at our 2018 AGMs on 11 April 2018 in           average exchange rate for the financial year (except STIP, which is converted
London, and 2 May 2018 in Melbourne. It passed with votes for the Policy of              at the year end exchange rate).
95.6%, and will apply for three years, until a new Policy is presented at the 2021     – The visual below summarises the elements of each component of
AGMs. A summary of our Policy is provided in this report, and the full Policy can be     remuneration, as well as the significant differences in the approaches
found at: https://www.riotinto.com/invest/reports/annual-report.                         to measurement.

The Implementation report, together with the annual statement by the                   UK                                          Australia
Remuneration Committee Chairman, is subject to an advisory vote each year as
                                                                                        Fixed                                       Short-term
required by UK legislation. Under Australian legislation, the Remuneration report
                                                                                        Base salary                                 Base salary
as a whole is subject to an advisory vote. All remuneration-related resolutions
will be voted on at the AGMs as Joint Decision Matters by Rio Tinto plc and             Benefits                                    STIP – cash element
Rio Tinto Limited shareholders.
                                                                                        Pension                                     Cash benefits
                                                                                        The value of the pension contribution
                                                                                        and payment in lieu of pension paid
                                                                                                                                    Non-monetary benefits
                                                                                        during the year.



                                                                                        Variable                                    Long-term
                                                                                        STIP – cash element                         STIP - deferred share element
                                                                                                                                    Based on the amortised IFRS fair value
                                                                                        STIP – deferred share element               of deferred shares at the time of grant.


                                                                                        LTIP                                        LTIP
                                                                                        Measured at point of vesting.               Based on the amortised IFRS fair value of
                                                                                                                                    the LTI at time of grant.

                                                                                                                                    Pension and superannuation
                                                                                                                                    Accounting basis.


                                                                                                                         Total remuneration




112           Annual report 2019 | riotinto.com
          Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 118 of 307

Remuneration at a glance                                                                                                                      Base salary
                                                                                                                                              Short-Term Incentive Plan
                                                                                                                                              Long-Term Incentive Plan
                                                                                                                                              Share ownership guidelines


This section sets out key elements of our Policy,
performance and remuneration outcomes for 2019.
Remuneration Policy: at a glance
Our Remuneration Policy applies to our Executive and non-executive directors and to the Chairman. In accordance with Australian law, it also sets out the broad
policy principles that apply to members of the Executive Committee who are not directors. Our full Policy as approved at our 2018 AGMs can be found at: https://
www.riotinto.com/invest/reports/annual-report.

Our five priorities:
Safety                           People                             Cash                              Partnerships                     Growth




                                                                                                                                                                           Governance
Element                    Purpose and link to strategy               Operation and opportunity
Base salary                We pay competitive salaries to hire,       –    Base salaries are reviewed annually by the Committee.
                           motivate and retain highly                 –    Any increase is normally aligned with the wider workforce.
                           competent people.                          –    Maximum individual increase of 9%, or inflation if higher, per annum.
                                                                      –    An increase above the maximum for executives who are not directors may be made in
                                                                           the event of internal promotion or increase in responsibility or where the executive’s
                                                                           base salary is significantly below market positioning.
Pension or                 We provide locally competitive             Rio Tinto may choose to offer:
superannuation             post-employment benefits in a              – Participation in a pension plan, superannuation fund; or
                           cost-efficient manner in order to          – Cash payments in lieu of pension contributions.
                           hire and retain.                           – For appointments made from 1 June 2018, the maximum level of company contribution
                                                                         to an Executive Director’s scheme annually is 25% of base salary.
                                                                      – For appointments prior to 1 June 2018 the maximum was 35%.
Other benefits             We provide competitive benefits in a       – Executives are eligible to receive benefits which may include healthcare, allowance for
                           cost-efficient manner in order to            professional tax services, company car or car allowance, and international relocation
                           hire and retain.                             allowance and benefits.
Short-Term Incentive       STIP focuses participants on               – At least 50% of the measures will relate to financial performance and a significant
Plan (STIP) including      achieving demanding annual                   component will relate to safety performance.
Bonus Deferral             performance goals, which are based         – 25% of maximum is awarded for threshold performance; 50% for target; and 100% for
Award (BDA)                on the Group’s five priorities, in           outstanding. Between threshold and target, and between target and outstanding, the
                           pursuit of the creation of sustainable       award is pro-rated on a straight-line basis. In the case of the Executive Directors, the
                           shareholder value. We demand that            percentage award is multiplied by 1.2 subject to the 200% cap.
                           sustainable business practices are         – The Committee retains the right to exercise discretion, both upwards and downwards, to
                           adhered to, particularly in the              ensure that the level of award payable is appropriate.
                           context of safety.                         – 50% of the STIP is delivered in shares that are deferred for three years as a BDA with the
                                                                        remainder of the STIP delivered in cash with no deferral.
                                                                      – Maximum opportunity is capped at 200% of salary for each executive.
                                                                      – Malus, claw-back and suspension provisions apply to the STIP and BDA.
Performance Share          PSA are designed to provide a simple       All executives are eligible to participate in the LTIP. Performance is measured against TSR
Awards (PSA) under         and transparent mechanism for              relative to the EMIX Global Mining Index (50%) and to the MSCI World Index (50%).
the Long-Term              aligning executive reward with the         – For PSAs granted from 2013 until 2017, there was an additional performance condition of
Incentive Plan (LTIP)      execution of an effective business            improvement in EBIT margin relative to the global mining comparators. This condition
                           strategy that delivers superior               is not applicable on awards granted in 2018 and beyond.
                           long-term shareholder returns.             – Awards have a maximum face value of 438% of base salary (excluding
                                                                         dividend equivalents).
                                                                      – The awards have an expected value of approximately 50% of face value.
                                                                      – The maximum expected value of PSA is 219% of base salary (ie 438% x 50%). The
                                                                         maximum threshold value is 98.6% of base salary (ie 438% x 22.5%).
                                                                      – Award levels are set to incentivise long-term performance and to contribute towards the
                                                                         competitiveness of the overall remuneration package.
                                                                      – How performance is generated is as important as what level of performance is delivered.
                                                                         Before vesting, the Committee will satisfy itself that relative TSR is an appropriate measure
                                                                         of the underlying performance of the business, and may adjust vesting accordingly.
                                                                      – Malus, claw-back and suspension provisions apply to LTIP awards.




                                                                                                                        Annual report 2019 | riotinto.com           113
GovernanceCase         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 119 of 307




Element                   Purpose and link to strategy              Operation and opportunity
Shareholding              Aligning executives’ interests with       – Over a five-year period, executives should aim to reach a share ownership in Rio Tinto
guidelines                those of shareholders through the           shares equivalent in value to:
                          requirement to build up and maintain         – Chief Executive: four times base salary
                          a material shareholding in the company.      – Other Executives: three times base salary
                                                                    – From 1 January 2020, Executive Directors will be expected to retain a holding for two years
                                                                      after leaving the Group.
Termination policy        Appropriately reward eligible and         – Notice period is normally 12 months, during which executives will receive their base
                          ineligible leavers.                         salary, STIP and other benefits.
                                                                    – An eligible leaver may be awarded a discretionary STIP award on a pro rata basis,
                                                                      payable on the normal STIP payment date in cash.
                                                                    – Any unvested BDA from prior year awards will normally vest on the scheduled vesting
                                                                      date.
                                                                    – Unvested LTIPs will normally be retained by eligible leavers and vest on the scheduled
                                                                      vesting date, subject to performance conditions where applicable.
                                                                    – PSA and Management Share Awards (MSA), where applicable, will be reduced where
                                                                      the executive leaves within 36 months of grant.
                                                                    – PSA granted prior to 2018 are subject to malus and claw-back following termination,
                                                                      and all LTIP awards granted from 2018 are subject to malus, claw-back and suspension
                                                                      following termination.
Malus, claw-back and      Enables the Committee to use its          Under both the malus and claw-back provisions, where the Committee determines that
suspension                discretion to reduce awards where         an exceptional circumstance has occurred, it may at its discretion, reduce the number of
                          actions could lead to reputational        shares to be received on vesting of an award, or, for a period of two years after the vesting
                          damage to the Group.                      of an award, the Committee can claw-back value from a participant. The circumstances
                                                                    under which the Committee exercises such discretion may include, inter alia:
                                                                    – fraud or misconduct;
                                                                    – an error in the Group’s financial statements which requires a material
                                                                       downward restatement;
                                                                    – personal performance of a participant, of their product group or of the Group does not
                                                                       justify vesting or where the participant’s conduct or performance has been in breach of
                                                                       their employment contract, any laws, rules or codes of conduct applicable to them or
                                                                       the standards reasonably expected of a person in their position;
                                                                    – misstatement or misrepresentation of performance;
                                                                    – where any team, business area, member of the Group or profit centre in which the
                                                                       participant works or worked has been found guilty in connection with any regulatory
                                                                       investigation or has been in breach of any laws, rules or codes of conduct applicable to
                                                                       it or the standards reasonably expected of it; or
                                                                    – a catastrophic safety or environmental event.

                                                                    Under the suspension provisions, the Committee may suspend the vesting of an award
                                                                    (for up to five years) until the outcome of any internal or external investigation is
                                                                    concluded and may then reduce or lapse the participant’s award based on the outcome of
                                                                    that investigation. Note that where suspension applies, the 24-month claw-back period
                                                                    will not extend beyond the period commencing from the original vesting date.
Remuneration mix          We provide an appropriate balance         For the Chief Executive:
                          between fixed and variable                – 83% of the maximum remuneration and 55% of threshold remuneration is
                          components with a focus on                  performance-based (STIP and LTIP).
                          long-term variable pay which reflects     – 70% of maximum performance-based pay and 44% of threshold performance-based
                          the long-term nature of the business.       pay is delivered as deferred shares.
                                                                    For the other Executives:
                                                                    – 82% of the maximum remuneration and 52% of threshold remuneration is
                                                                      performance-based (STIP and LTIP).
                                                                    – 69% of maximum performance-based pay and 43% of threshold performance-based
                                                                      pay is delivered as deferred shares.




114         Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Remuneration at a glance                      Document 42-1 Filed 06/29/20 Page 120 of 307




2019 performance                                                                            2019 remuneration outcomes
STIP                                                                                        Executive Director remuneration (£’000)
70% of the STIP award for executives is determined based on safety (20%) and                The charts below set out the maximum and actual executive remuneration,
financial performance (50%).                                                                as calculated under the UK regulations. As explained on page 112, there are
                                                                                            differences in both reporting and methodology for measuring remuneration
Safety                                                                                      under the Australian regulations.
Safety performance is assessed in three areas:
– All injury frequency rate (AIFR)                                                          Jean-Sébastien Jacques
– Binary fatality measure                                                                   Chief Executive
– Implementation of safety maturity model (SMM)
                                                                                            2019 Actual remuneration (percentage of maximum)
For 2019, the total assessment for the Group’s safety performance was above                 £1,484        £1,701            £2,611




                                                                                                                                                                                Governance
target, at 64% of maximum.                                                                  (100%)        (74.8%)           (67.9%)
                                                                                            Fixed            STIP           LTIP                                      £5,796
Financial
Two measures are used to assess financial performance, with both unflexed                   2019 Threshold remuneration (percentage of maximum)
and flexed targets (adjusted for commodity prices) for each measure. We also                £1,484        £683    £865
adjust for exceptional and non-controllable items. Overall, the net impact of all           (100%)        (30.0%) (22.5%)
adjustments was a Group financial STIP outcome of 51% of maximum. Actual                    Fixed            STIP   LTIP                                              £3,032
performance against threshold, target, and outstanding performance for each
measure is set out in the charts below:                                                     2019 Maximum remuneration
                                                                                            £1,484        £2,276                   £3,845
Underlying earnings target range (threshold to outstanding) – US$                           Fixed            STIP                  LTIP                               £7,605

7.5bn                  11.6bn
               Target: 9.3bn Unflexed                                                       Jakob Stausholm
                  9.9bn                        14.9bn                                       Chief Financial Officer
                                    Target: 12.1bn Flexed
                                                                                            2019 Actual remuneration (percentage of maximum)
                          Actual: 10.6bn
                                                                                            £1,009    £873
                                                                                            (100%)    (56.3%)
STIP free cash flow target range (threshold to outstanding) – US$
                                                                                            Fixed     STIP                                                            £1,882
         8.9bn                           14.2bn
                             Target: 11.2bn     Unflexed                                    2019 Threshold remuneration (percentage of maximum)
                                                                                            £1,009    £388
                                     12.4bn                               18.7bn            (100%)    (25.0%)
                                                         Target: 15.2bn            Flexed
                                                                                            Fixed         STIP                                                        £1,397
                                      Actual: 12.4bn
                                                                                            2019 Maximum remuneration
LTIP                                                                                        £1,009    £1,550
Rio Tinto outperformed against the EMIX Global Mining Index and the MSCI                    Fixed     STIP                                                            £2,559
World Index, resulting in a vesting of 45.6% under these two components, out
of a maximum of 66.7%. This outcome reflects the design intention that
executives should not unduly benefit from windfall gains when commodity
                                                                                            Share ownership requirements
prices are high, nor suffer when prices are low.
                                                                                            Jean-Sébastien Jacques meets his share ownership requirement and Jakob
                                                                                            Stausholm is on target to reach his share ownership requirements within five
The estimated performance against the EBIT margin measure is that Rio Tinto
                                                                                            years of appointment as an Executive Director.
is ranked 4th against a comparator group of 11, which would result in a vesting
of 22.3% out of a maximum 33.3% for this measure. The estimated performance
                                                                                            Jean-Sébastien Jacques
will be recalculated following the vesting of the EBIT margin measure in May 2020.
                                                                                            Appointed July 2016                                          x gross base salary
Total shareholder return                                        Rio Tinto Group             2019                                                                         4.3x
                                                                EMIX Global Mining Index    Target                                                                4.0x
                                                                MSCI World Index
150

                                                                                            Jakob Stausholm
100                                                                                         Appointed September 2018                                     x gross base salary

                                                                                            2018                 0.8x
 50                                                                                         2019                   0.9x
                                                                                            Target                                                3.0x

  0
        2014          2015             2016            2017       2018             2019




                                                                                                                              Annual report 2019 | riotinto.com           115
GovernanceCase          1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 121 of 307

Implementation report


This Implementation report is presented                                              How we work
                                                                                     The Group Company Secretary attends meetings as secretary to the
to shareholders for approval at our AGMs.                                            Committee. The Chief Executive, Group Executive Human Resources and Head
It outlines how our Remuneration Policy                                              of Reward attend appropriate parts of the meetings at the invitation of the
                                                                                     Chairman of the Committee. No individual is in attendance during discussions
was implemented in 2019, and how we                                                  about their own remuneration.
intend to operate it in 2020.
                                                                                     Independent advisers
Introduction                                                                         Until October 2019, the Committee engaged Willis Towers Watson as
The single total figure of remuneration tables on page 118 shows remuneration        independent advisers; from October 2019, the Committee appointed Deloitte
for our Executive Directors, gross of tax and in the relevant currency of award or   as independent advisers, following a competitive tender. Willis Towers Watson
payment.                                                                             and Deloitte were the only remuneration consultants that provided advice to
                                                                                     the Committee during 2019.
In table 1a on page 130, we report information regarding executives in
accordance with Australian statutory disclosure requirements. The information        The Committee has a protocol for engaging and working with remuneration
is shown gross of tax and in US dollars. The remuneration details in table 1a        consultants to ensure that “remuneration recommendations” (being advice
include accounting values relating to various parts of the remuneration              relating to the elements of remuneration for key management personnel, as
package, most notably PSAs granted under the Group’s LTIP arrangements,              defined under the Australian Corporations Act) are made free from undue
and require a different methodology for calculating the pension value. The           influence by key management personnel to whom they may relate. We
figures in the single total figure of remuneration table on page 118 are therefore   monitored compliance with these requirements throughout 2019. Willis Towers
not directly comparable with those in table 1a. Where applicable, amounts have       Watson and Deloitte gave declarations to the effect that any remuneration
been converted using the relevant average exchange rates included in the             recommendations were made free from undue influence by key management
notes to table 1a.                                                                   personnel to whom they related, and the Board has received assurance from
                                                                                     the Committee and is satisfied that this was the case.
In table 1b on page 132, we report the remuneration of the Chairman and the
non-executive directors.                                                             Willis Towers Watson and Deloitte are members of the Remuneration
                                                                                     Consultants’ Group, and voluntarily operate under its Code of Conduct (the
Certain information contained within the Remuneration report is audited, as          Code) in relation to executive remuneration consulting in the UK. The Code is
outlined on page 138.                                                                based upon principles of transparency, integrity, objectivity, competence, due
                                                                                     care and confidentiality. Willis Towers Watson and Deloitte have confirmed
Remuneration Committee responsibilities                                              that they adhered to the Code throughout 2019 for all remuneration services
The Committee’s responsibilities are set out in our terms of reference, which we     provided to Rio Tinto. The Code is available online at
review each year and are published in the corporate governance section of the        remunerationconsultantsgroup.com.
Rio Tinto website. Our responsibilities include:
– determining the Group’s remuneration structure and policies, and assessing         The Committee are satisfied that the Willis Towers Watson and Deloitte
   their cost, including pension and superannuation arrangements for                 engagement partners and advisory teams that provided remuneration advice
   executives;                                                                       to the Committee, do not have any connections with the company or individual
– determining the mix and use of short and long term incentive plans                 directors that may impair their independence. During 2019, Willis Towers
   for executives;                                                                   Watson and Deloitte’s services also included attending Committee meetings
– overseeing the operation of the Group’s short and long term incentive plans        and giving advice in relation to management proposals. Willis Towers Watson
   for executives, including approving awards, setting performance criteria, and     was paid US$160,131 (2018: US$259,919) and Deloitte was paid US$53,164 for
   determining any vesting;                                                          these services. Fees were charged on the basis of time and expenses incurred.
– determining contractual notice periods and termination commitments,
   and setting retention and termination arrangements for executives;                In addition to remuneration recommendations, Willis Towers Watson also
– determining awards under the Group’s all-employee share plan;                      provided general and technical executive remuneration services. These
– monitoring gender pay; and                                                         services included advice about remuneration of employees other than key
– determining the terms of service upon appointment for the chairman and             management personnel. We received other services and publications relating
   executives, and any subsequent changes.                                           to remuneration data from a range of sources. During the year Deloitte also
                                                                                     provided internal audit, tax compliance and other non-audit advisory services.
We consider the level of pay and conditions for all employees across the Group       These services were provided under separate engagement terms and the
when determining executive remuneration.                                             Committee is satisfied that there were no conflicts of interest.

Committee membership
The members of the Committee during the year and to the date of this
report were:

Sam Laidlaw (Chairman)
Megan Clark
Ann Godbehere                              (to 9 May 2019)
Moya Greene                                (to 26 June 2019)
Simon McKeon                               (from 1 January 2019)
Simon Thompson




116           Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                 Document 42-1 Filed 06/29/20 Page 122 of 307




How the Committee spent its time in 2019                                         Share ownership policy for executives
During 2019, the Committee met four times. We fulfilled our responsibilities     The Group understands the importance of aligning executives’ interests
as set out in our terms of reference.                                            with those of shareholders and expects executives to build up and maintain
                                                                                 a material shareholding. Executives should aim to reach a share ownership
Our work in 2019 and in the early part of 2020 included:                         (defined below) in Rio Tinto shares equivalent in value to:
– reviewing and determining any base salary adjustments for executives;                                                                   Share ownership requirement
– reviewing and determining “threshold”, “target” and “outstanding” targets
  for the safety and financial components of the 2019 STIP;                      Chief Executive                                                     4 x base salary
– reviewing actual performance against the targets for the 2019 STIP and         Other Executives                                                    3 x base salary
  assessing applicable adjustments;
– reviewing and determining the final EBIT margin outcome for PSA with a         The Committee expects executives to build up their shareholding over a
  performance period ending 31 December 2018;                                    five-year period by holding shares that vest under the LTIPs. We may accept
– reviewing and determining the total shareholder return (TSR) outcome and       longer periods for new hires, given the five-year vesting periods for PSA.




                                                                                                                                                                        Governance
  the estimated EBIT margin outcome for PSA with a performance period
  ending 31 December 2019;                                                       Shares are treated as “owned” if they are not subject to restriction, which includes
– reviewing and determining LTIP grants for executives in 2020;                  shares directly held by an executive and any shares where there is a beneficial
– determining the terms of appointment for the new Group Executive, Group        interest. A beneficial interest includes any shares for which an executive receives
  General Counsel, Barbara Levi;                                                 the benefit of ownership (such as a right to receive dividends) without directly
– determining the terms of retirement for the outgoing Group Executive,          owning the shares. Given its mandatory nature and the absence of performance
  Health Safety & Environment, Joanne Farrell, and the outgoing Group            conditions, a value for unvested BDA is included with a 50% discount for the
  Executive, Group General Counsel, Philip Richards;                             likely effects of taxation.
– acting in accordance with the terms of the deferral agreement for the former
  Chief Executive, Sam Walsh and other impacted executives;                      We also have shareholding requirements for senior management who are not
– reviewing the strategy and annual reports on the Group’s global benefit        members of the Executive Committee.
  plans;
– considering the Group’s response to the changes in UK legislation, including   From 1 January 2020, Executive Directors will be expected to continue to meet
  the UK Corporate Governance Code, in respect of executive remuneration;        the share ownership policy (or if the holding requirement is not met at this date,
– reviewing progress towards the Group’s share ownership requirements            the relevant holding at the time) for two years after stepping down from the
– determining the 2020 STIP targets;                                             Board. When considered alongside the existing leaver provisions for share
– appointing Deloitte as the new independent advisers to the Committee; and      awards, the Committee believes that the policy will ensure that executives will
– preparing the Remuneration report (including this Implementation report).      remain aligned with shareholders for an extended period after ceasing
                                                                                 employment.
Performance review process for executives
Rio Tinto conducts annual performance reviews for all its executives.            We set out details of executives’ beneficial interests in Rio Tinto shares in table
Our key objectives for the performance review process are to:                    2 on page 133. Awards of shares under long term incentive plans are shown in
– improve organisational effectiveness by creating alignment between the         tables 3 and 3a on pages 134 to 137.
   executive’s objectives and Rio Tinto’s strategy; and
– provide a consistent, transparent and balanced approach to measure,            Executives’ external and other appointments
   recognise and reward executive performance.                                   Our executives may be invited to become non-executive directors of other
                                                                                 companies. Our policy is that such appointments can bring benefits to the Group
The Chief Executive conducts the review for members of the Executive             by broadening the experience and knowledge of executives. Therefore where
Committee, and recommends the performance outcomes to the Committee.             there is no likelihood of a conflict of interest, the Board will normally consent.
The Chief Executive’s performance is assessed by the Chairman of the Board.      Our policy limits each executive’s external appointment to one FTSE 100
Performance reviews for all executives took place in 2019 or early 2020.         company directorship or equivalent. The executive typically retains any
                                                                                 fees earned.

                                                                                 Neither of the Executive Directors currently has an external directorship.

                                                                                 UK Corporate Governance Code
                                                                                 During the year and when determining Executive Director remuneration the
                                                                                 Committee took into account the relevant requirements of the UK Corporate
                                                                                 Governance Code. As set out throughout the Remuneration report we consider
                                                                                 that our arrangements are clear, simple, predictable, proportionate and aligned
                                                                                 to our culture. The Committee also takes steps to ensure that risks associated
                                                                                 with excessive rewards are identified and mitigated.




                                                                                                                     Annual report 2019 | riotinto.com           117
GovernanceCase                1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 123 of 307

Implementation report continued                                                                                                                                            Base salary
                                                                                                                                                                           Short-Term Incentive Plan
                                                                                                                                                                           Long-Term Incentive Plan




Single total figure of remuneration (£’000)

                                                                                                                                                    Value of
                                                                                                        Bonus – STIP payment             LTIP awards vesting
                                                                                                                                                                                       Single
                                                   Base                                     Total                     Deferred             Face Share price            Total             total              %
Executive Director (£’000)           Year         salary     Benefits     Pension           fixed           Cash        shares            value appreciation        variable           figure           change

Jean-Sébastien Jacques             2019          1,133            71         280          1,484             850           851           1,984          627          4,312          5,796            27.4%
(Chief Executive)                   2018          1,105           68          274          1,447            778           778             1,114        434              3,104          4,551                 -

                     (a)           2019            775           62           172         1,009             436           437                0            0             873        1,882            86.9%
Jakob Stausholm
(Chief Financial Officer)           2018           258          440             57           755             126           126               0            0              252           1,007                 -

(a) The details for 2018 reflect remuneration for the period 3 September to 31 December 2018


At the end of the performance period, LTIP values are based on estimates of both the number of shares that will ultimately vest, as well as share price.
These estimates are restated in the following year, once actual values are known. See LTIP section for further detail.

Jean-Sébastien Jacques                                          Jakob Stausholm                                                        Key: Percentage of total remuneration earned as:
                                      74.4%
2019            25.6%         29.4%                 45.0%       2019                             53.6%                   46.4%         Non-performance related:            Performance related:

                                                                                                                                           Base salary,                         STIP             LTIP
2018                  31.8%         34.2%           34.0%       2018                                          75%          25%             benefits and pension
                                        68.2%



Base salary (2019)
Consistent with prior practice, annual salary increases for executives                                                              Annual base Annual base             Annual base
                                                                                                                                       salary at   salary at Total base    salary at
are generally in line with the base pay increases applying to the broader                                                             1 January     1 March salary paid     1 March
employee population. Salaries are reviewed with effect from 1 March.                                                                       2019        2019     in 2019        2020                         %
                                                                                                    Executive Director                    £’000       £’000       £’000       £’000                     change
                                                                                                    Jean-Sébastien Jacques               1,110        1,138         1,133              1,162              2.11
                                                                                                    Jakob Stausholm                        775         775              775             791               2.11




Benefits (2019)
Includes healthcare, allowance for professional tax compliance services, car and fuel allowances, and non-performance based awards under the all-employee
share plans.


Pension
Pension benefits can either be paid as contributions to Rio Tinto’s company pension fund or as a cash allowance. In line with the applicable policy, cash
allowances may be reduced by the value of the employer’s national insurance payable on cash allowances.

In addition to the payments set out in the accompanying table, under Australian Superannuation Guarantee legislation the company pays superannuation
contributions to an Australian superannuation fund in respect of Jean-Sébastien Jacques’ working days in Australia. The pound sterling equivalent of these
superannuation contributions is offset against the cash allowance paid to Jean-Sébastien Jacques.

                                                                                     Pension
                                                                     contributions paid to the            Cash in lieu of pension
                                                                       Rio Tinto pension fund                 contributions paid                                Total              Pension provision as
Executive Director                                                                      £’000                               £’000                              £’000             percentage of base pay
Jean-Sébastien Jacques                                                                     10                               270                                 280                                     24.8%
Jakob Stausholm                                                                            12                               160                                 172                                     22.2%




118             Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                       Document 42-1 Filed 06/29/20 Page 124 of 307




STIP
Outcome for 2019
For an individual executive’s STIP outcome, the weighted safety, financial and individual STIP result are added to determine the total result.
The resultant STIP is delivered equally in cash and deferred shares.

                                   Weighted result                                                                   Delivered in:                    Percentage of:


                                                                                Total STIP                                     Deferred    Maximum      Maximum
                      Safety     Financial   Individual            Apply 1.2        (% of    Base pay   Total STIP    Cash       shares        STIP          STIP Target STIP
Executive Director    (20%)         (50%)        (30%)    Total    multiplier    base pay)      £’000       £’000    £’000        £’000     awarded      forfeited   awarded
Jean-Sébastien
Jacques                12.8          25.5        24.0     62.3          74.8       149.5       1,138       1,701      850            851     74.8%         25.2%       124.6%
Jakob




                                                                                                                                                                                 Governance
Stausholm              12.8          25.5         18.0    56.3         56.3        112.6         775         873      436            437     56.3%         43.7%       112.6%


Maximum STIP is capped at 200% of base salary with awards of:
– 25% of maximum for threshold
– 50% of maximum for target
– 100% of maximum for outstanding performance
– In the case of the Chief Executive, the percentage award is multiplied by 1.2, subject to a 200% cap, in accordance with his contractual terms and the 2018
  Remuneration Policy. Under the recruitment terms for the Chief Financial Officer, the percentage award is not multiplied by 1.2.

Half of the STIP award will be paid in cash in March 2020, and the remainder will be delievered in deferred shares as a BDA, vesting in December 2022. If the
executive resigns or is dismissed for misconduct, or for any other reason that the Committee decides, the deferred shares will lapse.


Safety and financial measures for 2019

Performance
categories           Weighting     Commentary
Safety               20%           Our goal is zero harm, including, above all, the elimination of workplace fatalities, so we consider safety as a key performance
                                   measure. We include Group safety measures alongside Group financial measures in the STIP for Executive Directors and other
                                   executives. The STIP measures for Product Group Chief Executive Officers (PGCEOs) include product group financial and safety
                                   measures in addition to Group financial measures.

                                   Safety measures for all executives in 2019 included a standalone binary fatality measure (40%), with the remainder split between
                                   all injury frequency rate (AIFR) (30%) and measures relating to our safety maturity model (SMM) (30%).
Financial            50%           Our current financial measures are based on KPIs that are used in managing the business.

                                   The first, underlying earnings, gives insight to cost management, production growth and performance efficiency on a like-for-like
                                   basis. This reflects the fact that Rio Tinto is focused on reducing operating costs, increasing productivity and generating
                                   maximum revenue from each of our assets. A reconciliation of net earnings/(losses) to underlying earnings is provided in note 2
                                   (Operating segments) on page 167.

                                   The second, STIP free cash flow, is also an important measure to the business. It demonstrates how we convert underlying
                                   earnings to cash, and provides further insight into how we are managing costs and increasing efficiency and productivity. STIP
                                   free cash flow comprises net cash generated from operating activities, less purchases of property, plant and equipment and
                                   intangible assets, plus sales of property, plant and equipment and intangible assets, adjusted to exclude dividends paid to holders
                                   of non-controlling interests in subsidiaries and development capital expenditure.

                                   When we measure financial performance against the annual plan, half is measured against the original plan, and half is “flexed”
                                   to exclude factors that are outside management’s control, such as the impact of fluctuations in exchange rates, or quoted metal
                                   and other prices. “Flexed” financial targets are typically higher than the “unflexed” targets set by the Board when commodity
                                   prices rise, as was the case in 2019, and lower when commodity prices fall. Actual underlying earnings and STIP free cash flow
                                   results are compared against equally weighted “flexed” and “unflexed” targets.




                                                                                                                             Annual report 2019 | riotinto.com             119
GovernanceCase              1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 125 of 307

Implementation report continued                                                                                                                  Actual performance




Calculation of total STIP award
The following tables summarise the calculation of STIP award for the Executive Directors. Below threshold (25% relative performance) payout is zero on the Group
safety and financial measures.

Group safety measures
                              Weight                                            Result
                              (out of                                            (% of   Weighted
                              100%)              2019 performance            maximum)       result   Commentary
                                                                   Maximum

                                                                                                     In 2019 there were zero fatalities across the Group.
                                                         Actual         0                            Performance against the binary fatality measure was therefore
Binary fatality                 8.0                      Maximum        0       100.0        8.0     maximum for all executives.
                                          Threshold     Target     Maximum
                                                                                                     AIFR target performance was set at 0.38 with threshold at 0.42 and
                                                                                                     maximum at 0.30. In line with normal procedures, the Committee
All injury frequency rate                    0.42                                                    sought guidance from the Sustainability Committee on safety
(AIFR)                          6.0                      0.38                    25.0        1.5     performance for 2019. Injury rates as measured by AIFR remained
                                                                                                     similar to 2018, with the AIFR in 2019 at 0.42, compared to 0.44 in
                                                                                                     2018.
Safety maturity model                                   4.5
(SMM)                           6.0            Target=4.4                        55.0        3.3     In 2019 the SMM framework was introduced to include a more holistic
                                                                                                     inclusion of our safety management system. Target performance was
                                                                                                     set at 4.4 with threshold at 3.4 and maximum at 5.7. All sites showed
                                                                                                     strong improvement over their baseline assessments, particularly in
                                                                                                     leadership and engagement. We saw an improvement across the
                                                                                                     Group to an average maturity of 4.5 (evolving) from a baseline of 3.4
Total group safety            20.0                                              64.0       12.8      (basic). See page 63 for more detail on the measurement of SMM.

Group financial measures
                              Weight                                            Result
                              (out of                                            (% of   Weighted
                              100%)            2019 performance ($bn)        maximum)       result   Commentary on financial measures
                                          Threshold     Target     Maximum

                                                                                                     The “flexed” earnings and “flexed” cash flow results were below
                                                                                                     target, and the “unflexed” earnings and “unflexed” cash flow results
                                                                                                     were between target and outstanding. This resulted in an overall
                                                                10.6                                 adjusted financial outcome of 51% of maximum compared to the
Underlying earnings             12.5                      9.3                    78.0         9.8    unadjusted financial outcome of 42% of maximum. The performance
                                                                                                     targets for financial measures are disclosed on page 115.

                                                                                                     The most significant adjustments related to the early cancellation of
Underlying earnings –                                 10.6                                           a power purchase agreement at Escondida, which was replaced with
flexed                          12.5                     12.1                    33.0         4.0    a lower cost and carbon footprint energy source, and an increase in
                                                                                                     remediation provisions for water management at Kennecott in the US.
                                                                                                     During the year, iron ore shipments were impacted by several tropical
                                                                                                     cyclones across northern Western Australia which significantly
                                                                                                     exceeded prior experience and 2019 plan assumptions. Using the
                                                                 12.4
                                                                                                     standard methodology for calculating the weather adjustment (which
STIP free cash flow             12.5                     11.2                    70.0         8.8
                                                                                                     has in the past resulted in both upward and downward adjustments),
                                                                                                     the outcome would have been 56%. The Committee agreed that the
                                                                                                     impact of these weather events could not have been further
                                                                                                     mitigated in 2019. Nevertheless, in view of the rising frequency of
STIP free cash flow –                        12.4                                                    extreme weather events and the need to increase resilience to
flexed                          12.5                     15.2                    25.0         3.0    climate change, the Committee exercised downward discretion,
                                                                                                     reducing the post-adjustment outcome to 51%.

                                                                                                     The Committee considers the final adjusted result to reflect the
                                                                                                     appropriate balance between underlying business performance,
                                                                                                     a strong market for key commodities and recognition of events
Total group financial          50.0                                              51.0       25.5     outside of management’s control.

Individual objectives
                                                                                Result
                            Weight (out                                          (% of   Weighted
                              of 100%)                                       maximum)       result   Commentary


Jean-Sébastien Jacques           30.0                                           80.0        24.0     Refer to page 121.
Jakob Stausholm                  30.0                                           60.0        18.0     Refer to page 121.




120               Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report               Document 42-1 Filed 06/29/20 Page 126 of 307




Commentary on individual performance against personal objectives.

                          Jean-Sébastien Jacques                                              Jakob Stausholm
Safety                    – Zero fatalities during the year.                                  – Zero fatalities during the year.
                          – Reduction in Tier 1 process safety and environmental              – Demonstrated leadership and commitment to the safety
                            incidents and further strengthening the Group’s critical risk       agenda through visits to multiple sites.
                            management process.
                          – Strong leadership of climate change strategy, including
                            preparation of the TCFD2 Report and revised emissions-
                            reduction targets for 2030.
                          – Construction and commissioning of Elysis pilot plant to test
                            new technology for decarbonisation of the aluminium smelting




                                                                                                                                                                    Governance
                            process.
                          – Strong leadership response to the Brumadinho disaster in
                            Brazil, initiating an in-depth audit of tailing management
                            facilities worldwide, industry-leading disclosure, and strong
                            advocacy for higher industry-wide standards through the ICMM.
People                    – Improved employee engagement, achieving positive eNPS             – Contributed to improved employee engagement in the
                            scores for the first time, and eSAT scores at benchmark levels.     achievement of positive eNPS scores for the first time,
                            Yammer participation across the Group is best in class at >         and eSAT scores at benchmark levels.
                            30,000 users.                                                     – Actively led succession planning and leadership
                          – Recognition through employee engagement survey of                   development across the Finance function.
                            continued improvement in wellbeing across the Group.              – Progress made towards diversity and gender targets,
                          – Strong leadership of our Purpose (‘Pioneering Human                 but further improvement needed.
                            Progress’) and values, enhanced by the roll-out of a critical     – Clear demonstration of personal commitment to ‘The way
                            Behaviours framework across the organisation.                       we work’ and our ethics and integrity priorities.
                          – Improved Executive Committee succession planning and              – Embedded the Group’s Operating Model and continued
                            leadership development, including the recruitment of several        to pursue efficencies.
                            high-potential, diverse, senior operational and functional
                            leaders.
                          – Embedded the Group’s Operating Model, including Centres
                            of Excellence.
Cash                      – TSR of 41%, reflecting record average annual share price          – Maintained our strong balance sheet and improved our
                            performance.                                                        credit rating.
                          – Good shareholder understanding of performance and strategic       – Strong engagement across the investor portfolio, with
                            priorities confirmed by third party investor survey.                improvement in risk exposure to enhance our economic
                          – M2M productivity target missed (for a variety of reasons), but      interests.
                            management of asset integrity strengthened to drive future        – Achieved working capital targets for 2019.
                            performance.                                                      – Developed management information system enhancing
                          – Led strong response to operational challenges in Iron Ore           visibility of data in the organisation.
                            in H1.
                          – Commercial activities developing in accordance with plan
                            to support future productivity objectives.
Partnership               – Strong engagement with key stakeholders in Australia,             – Continued to strengthen critical relationships with
                            Canada, China and the USA.                                          shareholders.
                          – Launched a range of innovative partnerships, including with       – Led our investor relations engagement strategies to
                            FutureSkills in Australia (technical education), and with Baowu     reinforce our presence in key markets.
                            and Tsinghua University in China (climate change).
                          – Maintained strong ranking on reputation indices, including
                            Alva, IPSOS MORI and Alva ESG.
Growth                    – Good project management performance at Koodaideri                 – Contribution to growth pipeline, primarily through the
                            (Australia) and Resolution Shaft 9 (USA). Cost overrun and          Evaluation Committee and Investment Committee
                            delay at Oyu Tolgoi in Mongolia largely due to unforeseeable        processes, with a clear focus on Tier 1 potential projects.
                            geotechnical conditions. Delay at Zulti South in South Africa
                            as a result of community unrest.
                          – Good progress with the Winu copper deposit in Australia,
                            including fast-track process to accelerate appraisal.
                          – Ventures presented several options for inorganic growth, but
                            none considered to be value-accretive on a risk-adjusted basis.




                                                                                                                  Annual report 2019 | riotinto.com           121
GovernanceCase               1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 127 of 307

Implementation report continued


LTIP
PSAs granted in 2015 were based on three performance conditions, all measured over a five-year performance period:
– TSR relative to the EMIX Global Mining Index – one-third
– TSR relative to the MSCI World Index – one-third
– Improvements in EBIT margin relative to global mining comparators – one-third

Performance against the improvement in the EBIT margin measure cannot be finalised until May in the year following the end of the five-year performance period.
This is due to the reporting timeframes for companies in the EBIT margin comparator group and the time taken for the external source (currently S&P Capital IQ)
to report the relevant data.

Accordingly, the value of the shares vesting included in the single total figure of remuneration table for 2019 is an estimate, which is then adjusted once the actual
figures are known. The original estimate is based on:
– the TSR portion of the award (with estimated associated dividend equivalent shares) which vest in February following the end of the five-year performance period
– an estimate of vesting of the EBIT margin portion of the award (with estimated associated dividend equivalent shares) based on latest available EBIT margin
   ranking as at the date of this report
– the average share prices for Rio Tinto plc and Rio Tinto Limited over the last quarter of the relevant year, as the market value price of shares at the date on which
   all shares vest is not ascertainable by the date on which the Remuneration report is approved by the directors

The actual values associated with the LTIP vesting is then recalculated following the vesting of the EBIT margin portion of the award at the end of the following
May based on the actual share prices on the date of vesting. The estimated LTIP values are then restated, if applicable, in the following Remuneration report, as
shown below:

                                                                                   Estimated                                                            Actual
                      Year                                                              Shares,
                      included                          EBIT margin                  (including                  LTIP   EBIT margin                                                   LTIP
                      in single               Granted      rank out        Overall     dividend     Share    outcome       rank out           Overall                    Share    outcome
                                                                   (a)                                                            (b)
Executive Director    figure    Award          shares          of 11     vesting % equivalents)      price    (£’000)         of 11         vesting %                     price    (£’000)
Jean-Sébastien        2019      2015 PSA 72,768           4th rank        67.9%       62,117      £42.04     2,611                      Will be determined in May 2020
Jacques                                                                             (12,691)
                      2018      2014 PSA      70,057       5th rank        41.3%       34,537     £37.44      1,293       5th rank           42.98%                 £43.27 for      1,548
                                                                                       (5,581)                                                                   TSR element
                                                                                                                                                                   £45.103 for
                                                                                                                                                                 EBIT element

(a) Estimated vesting of the EBIT margin portion in 2019 is 67.07% (2018 estimate: 24%).
(b) Actual vesting of the EBIT margin portion of the 2014 PSA was 28.93%.

Jakob Stausholm’s first LTIP award was made in September 2018, with a performance period ending 31 December 2022.

Calculation of 2015 PSA vesting
Our remuneration consultants, Deloitte, calculated performance against the TSR measures. The dual TSR measures recognise that the company competes in the
global market for investors as well as within the mining sector, and aligns to the philosophy of rewarding executives for stable returns over the long-term relative
to the broader market and the mining sector.

                                                                                                                                                                                 Weighted
2019 vesting                                     Performance                                                       Vesting                      Weighting                     achievement
TSR relative to EMIX Global Mining index
Threshold                                        Equal to index                                                    22.5%
Maximum                                          Outperformance of the index by 6% per annum                      100.0%                        One third
Actual                                           7.5% per annum                                                 100.0%                                                            33.33%


TSR relative to MSCI World index
Threshold                                        Performance equal to index                                        22.5%
                                                                                                                                                One third
Maximum                                          Outperformance of the index by 6% per annum                      100.0%

Actual                                           1.1% per annum                                                   36.7%
                                                                                                                                                                                  12.23%


Improvement in EBIT margin
Threshold                                        Above the sixth ranked company                                         Nil
Estimate                                         4th                                                            67.07%                          One third
Maximum                                          Rank of 1st or 2nd                                               100.0%                                                          22.36%
Overall vesting                                                                                                                                                                   67.92%




122             Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                      Document 42-1 Filed 06/29/20 Page 128 of 307




PSAs granted in 2019

                                                                                                                                                                                   End of the
                                                                                                                                                                                  period over
                                                                                                                            %                                                       which the
                                                                          Face value of       Face value of         of vesting                                                  performance
                                                                           award (% of               award       at threshold Average share     Conditional                   conditions have
Executive Director                     Type of award        Grant date     base salary)             (£’000)     performance price over 2018 shares awarded      Vesting month   to be fulfilled
Jean-Sébastien Jacques                          PSA 18 March 2019                  430%              4,893           22.5%          £38.94          125,665         Feb 2024 31 Dec 2023
Jakob Stausholm                                 PSA 18 March 2019                  400%              3,100           22.5%          £38.94           79,609         Feb 2024 31 Dec 2023



PSAs to be granted in March 2020




                                                                                                                                                                                                   Governance
                                                                                                                                                                                   End of the
                                                                                                                                                                                  period over
                                                                                                                            %                                                       which the
                                                                          Face value of       Face value of         of vesting                  Conditional                     performance
                                                                           award (% of               award       at threshold Average share    shares to be                   conditions have
Executive Director                                       Type of award     base salary)             (£’000)     performance price over 2019       awarded       Vesting month   to be fulfilled

Jean-Sébastien Jacques                                           PSA               430%              4,997           22.5%          £43.43          115,049         Feb 2025     31 Dec 2024
Jakob Stausholm                                                  PSA               410%              3,245           22.5%          £43.43            74,711        Feb 2025     31 Dec 2024



Executive Directors’ shareholding
In line with our share ownership policy, Executive Directors’ shareholdings are calculated using the closing price of Rio Tinto shares on the latest practicable date
each year before the report is published. For the purposes of this 2019 report, the closing price on 14 February 2020 has been applied.

                                                                               Multiple of base salary                                                               Holding of ordinary shares
                                                                                                         Year guideline needs
Executive Director                  31 December 2019     31 December 2018                  Guidelines               to be met           On target      31 December 2019     31 December 2018
Jean-Sébastien Jacques                            4.3                    3.3                      4.0                  2021               Meets                  97,578                 64,740
Jakob Stausholm                                   0.9                    0.8                      3.0                  2023                   Yes                15,078                 15,000

The multiple of base salary shown above includes the value of 50% unvested Bonus Deferred Awards (BDA).




Service contracts                                                                                Chief Executive’s pay and employee pay
                                                                                                 In the table below we compare the changes from 2018 to 2019 in salary, benefits
                                                   Date of appointment                           and annual incentives of the Chief Executive to that of the Australian employee
Executive Director       Position held during 2019 to position           Notice period
                                                                                                 population (chosen because approximately 40% of our employees are
Jean-Sébastien Jacques Chief Executive            2 July 2016            12 months
                                                                                                 employed in Australia, more than in any other country).
Jakob Stausholm          Chief Financial Officer 3 September 2018 12 months
                                                                                                 Changes to the Chief Executive’s base salary, benefits and annual incentive are
Either party can terminate their contract with notice in writing, or immediately                 explained in the single total figure of remuneration table on page 118.
by paying the base salary only in lieu of any unexpired notice.
                                                                                                                                                                                   Percentage
Chief Executive pay ratio                                                                                                                           Percentage    Percentage         change in
                                                                                                                                                     change in change in other          annual
The ratio of the total remuneration of the Chief Executive to the median total                                                                      salary paid  benefits paid      incentive(a)
remuneration of all Rio Tinto employees for 2019 was 66:1 (2018: 48:1, restated                  Chief Executive                                         2.5%             4.4%            9.3%
for actual 2014 PSA vesting). This has been calculated using the single total
                                                                                                 Australian employees                                    4.3%             1.5%             7.1%
figure of remuneration for the Chief Executive and the median employee in the
Group.                                                                                           (a) The percentage change in annual incentive compares the incentive outcomes for the 2018
                                                                                                     performance year, to that for the 2019 performance year.
The ratio is primarily driven by the percentage of total remuneration that is
performance related, and reflects the increased STIP and LTIP vesting
outcomes for 2019 compared to 2018. This further demonstrates the alignment
to the shareholder experience as measured by total shareholder return. The
Committee continues to be mindful of the relationship between executive
remuneration and that of our broader employee population. The Committee’s
decision making will continue to be supported by regular and detailed reporting
on these matters.

As the company employs fewer than 250 employees in the UK, the analysis has
been provided on a voluntary basis.




                                                                                                                                         Annual report 2019 | riotinto.com                  123
GovernanceCase               1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 129 of 307

Implementation report continued


Chief Executive’s remuneration over time: summary                                                    The graph below shows Rio Tinto’s TSR performance for awards granted under
                                                                                                     the 2015 PSA. It uses the same methodology as that used to calculate the
                                                                     Long-term        Long-term      vesting for the PSA granted in 2015 with a performance period that ended
                                                                      incentive        incentive
                                                                        vesting          vesting     on 31 December 2019.
                                       Single total Annual STIP         against          against
                                          figure of award against     maximum          maximum       TSR (US$) – Rio Tinto Group vs EMIX                                    Rio Tinto Group
                                     remuneration      maximum      opportunity      opportunity
Year   Chief Executive (a)                   (’000) opportunity          (SOP)(b)(c)      (PSA)(c)   Global Mining and MSCI World Indices                                   EMIX Global Mining Index
2010 Tom Albanese                            £4,512       87.8%          0.0%            24.3%
                                                                                                     Total return basis 31 December 2014 = 100                              MSCI World Index
                                                                                                     200
2011 Tom Albanese                            £4,256         0.0%       100.0%             0.0%
2012 Tom Albanese                            £4,040         0.0%       100.0%            61.7%
                                                                                                     150
2013 Tom Albanese                              £53          0.0%                              –
       Sam Walsh                         A$9,993          72.1%                          50.0%
2014 Sam Walsh                          A$10,476          88.4%                          49.0%       100

2015 Sam Walsh                           A$9,141          81.9%                          43.6%
2016 Sam Walsh                           A$1,657                –                              –      50

       Jean-Sébastien Jacques                £3,116       82.4%                          50.5%
2017 Jean-Sébastien Jacques                  £3,821       73.4%                          66.7%             0
                                                                                                                    2014             2015            2016          2017           2018             2019
2018 Jean-Sébastien Jacques(d)               £4,551        70.1%                         43.0%       (a)       TSR for the MSCI and EMIX indices has been calcualted using 12 month average Return
2019 Jean-Sébastien Jacques                  £5,796       74.8%                          67.9%                 Index data for the year sourced from DataStream.
                                                                                                     (b)       Rio Tinto’s Group TSR has been calculated using a weighted average for Rio Tinto plc and
(a) Tom Albanese held the role of Chief Executive until 17 January 2013, and left the Group on                 Rio Tinto Limited. The weighting is based on the free-float market capitalisation of each
    16 July 2013. The single total figure of remuneration for Tom Albanese for 2013 is for the                 entity as at the start of the period.
    period up until 17 January 2013. Sam Walsh took over as Chief Executive from 17 January
    2013, having previously been Chief Executive, Iron Ore and Australia. The single total figure    The following graph illustrates the TSR performance of the Group against the
    of remuneration for Sam Walsh for 2016 is for the period up until 1 July 2016. Jean-
    Sébastien Jacques took over as Chief Executive on 2 July 2016, having previously been            EMIX Global Mining Index and the MSCI World Index over the ten years to the
    Chief Executive, Copper & Coal.                                                                  end of 2019.
(b) In 2011 and 2012, Sam Walsh elected to receive his full LTIP awards under the PSP and as a
    result he has no options granted in 2011 or 2012 under the SOP and which had performance
    periods that ended on 31 December 2013 and 31 December 2014 respectively. The SOP                The graph meets the requirements of Schedule 8 of the UK Large and Medium-
    ceased operation from 2013 and LTIP awards from 2013 have been made as PSA.                      sized Companies and Groups (Accounts and Reports) Regulations 2008 (as
(c) All outstanding but unvested LTIP awards earned in previous years lapsed and were                amended) and is not an indication of the likely vesting of PSA granted in 2015.
    forfeited when Tom Albanese left the Group.
(d) The 2018 single total figure of remuneration for Jean-Sébastien Jacques reported in the
    2018 Annual report was £4,289 based on the estimated vesting of the 2014 PSA of 41.3%.           TSR (US$) – Rio Tinto Group vs EMIX                                    Rio Tinto Group
    The restated 2018 single total figure of remuneration is £4,551 based on the actual vesting      Global Mining and MSCI World Indices                                   EMIX Global Mining Index
    of the 2014 PSA of 43.0%
                                                                                                     Total return basis 31 December 2009 = 100                              MSCI World Index
TSR                                                                                                  250
We use relative TSR against the EMIX Global Mining Index and the MSCI World
Index as two-thirds of our performance measures when we determine the                                200
vesting of PSA granted in 2015. The remaining third is based on the
improvement in EBIT margin relative to the comparator group.                                         150


The effect of this performance on the value of shareholdings, as measured by                         100
TSR delivered over the past five years, based on the sum of dividends paid and
share price movements during each calendar year, is detailed in the table                             50
below.
                                                                                                           0
                                                                                          Total                   2009 2010 2011 2012 2013 2014 2015 2016 2017 2018 2019
              Dividends paid              Share price –             Share price – shareholder        (a)       TSR has been calculated using spot Return Index data as at the last trading day for the
              during the year       Rio Tinto plc pence      Rio Tinto Limited A$ return (TSR)                 year sourced from DataStream. The indices chosen are those used for measuring PSA
                 US cents per                                                                                  performance.
Year                   share         1 Jan       31 Dec        1 Jan       31 Dec      Group %       (b)       Rio Tinto’s Group TSR has been calculated using a weighted average for Rio Tinto plc and
                                                                                                               Rio Tinto Limited. The weighting is based on the free-float market capitalisation of each
2015                    226.5       3,000         1,980       58.00        44.71        (32.5%)                entity as at the start of the period.
2016                    152.5       1,980         3,159       44.71        59.90         41.4%
2017                    235.0       3,159        3,942        59.90        75.81         43.8%       The following table summarises the average vesting of performance shares for
                                                                                                     Executive Directors since 2016. The estimated outcome for the 2014-2018
2018                    307.0       3,942         3,730       75.81        78.47         (4.4%)
                                                                                                     performance period, reported in the 2018 Annual report of 41.3%, has been restated
2019                    635.0       3,730        4,503        78.47       100.40          38.5%      with the actual outcome of 42.98%. The overall vesting level for the 2015-2019
                                                                                                     performance period is an estimate based on the estimated EBIT margin outcome.
The data presented in this table reflects the dual corporate structure of Rio
Tinto. We weight the two Rio Tinto listings to produce a Group TSR figure in line                                                                                                % of maximum shares
with the methodology used for the 2015 PSA.                                                          Performance period                                           Vesting year                vested
                                                                                                     2012-15                                                             2016                    43.6
The performance conditions for PSA are provided in the notes to table 3 on pages 136                 2013-16                                                             2017                    50.5
and 137.
                                                                                                     2013-17                                                             2018                    66.7
                                                                                                     2014-18                                                             2019                    43.0
                                                                                                     2015-19                                                             2020                    67.9
                                                                                                     Average vesting                                                         –                   54.3


124              Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                    Document 42-1 Filed 06/29/20 Page 130 of 307




                                                                                      The Chairman’s Committee conducted a review of non-executive director fees
The Share Option Plan (SOP) ended for new awards from 2013. No awards of
                                                                                      in November 2019. Following this review, it was determined that all fees and
share options have been made since 2012 and no executives hold any vested
                                                                                      travel allowances remain unchanged effective from 1 January 2020.
and unexercised options.
                                                                                      The additional £10,000 allowance for eligible Australian directors is to
Past-director payments
                                                                                      compensate them for additional UK National Insurance contributions which,
As disclosed previously, a deed of deferral was entered into with the former
                                                                                      unlike directors based in other jurisdictions, they are not able to offset against
Chief Executive, Sam Walsh. This was in connection to the investigations
                                                                                      their local tax payments.
concerning the Simandou project.
                                                                                      We set out details of each element of remuneration, and the single total figure
At the date of this report, regulatory investigations are still not complete. The
                                                                                      of remuneration, paid to the Chairman and non-executive directors during 2019
Committee remains of the view that the further deferral of amounts that would
                                                                                      and 2018 in US dollars in table 1b on page 132. No post-employment,
otherwise have been payable on 31 December 2018 is appropriate.
                                                                                      termination or share-based payments were made. Statutory minimum




                                                                                                                                                                                       Governance
                                                                                      superannuation contributions for non-executive directors are deducted from
What we paid our Chairman and non-executive directors
                                                                                      the director’s overall fee entitlements when these are required by Australian
Positions held
                                                                                      superannuation law.
We list the non-executive directors who held office during 2019 below. Each
held office for the whole of 2019 unless otherwise indicated. Their years of
                                                                                      The total fee and allowance payments made to the Chairman and
appointment are reported in “Board of directors” on pages 84 to 85.
                                                                                      non-executive directors in 2019 are within the maximum aggregate annual
Name                          Title                                                   amount of £3 million set out in the Group’s constitutional documents,
Simon Thompson                Chairman                                                approved by shareholders at the 2009 AGMs.
Megan Clark                   Non-executive director
                                                                                      Share ownership policy for non-executive directors
David Constable               Non-executive director                                  Rio Tinto has a policy that encourages non-executive directors to build up a
Ann Godbehere                 Non-executive director to 9 May 2019                    shareholding equal in value to one year’s base fee within three years of their
Moya Greene                   Non-executive director to 26 June 2019                  appointment. Details of non-executive directors’ share interests in the Group,
                                                                                      including total holdings, as set out in table 2 on page 133.
Simon Henry                   Non-executive director
Sam Laidlaw                   Non-executive director
                                                                                      Non-executive directors’ share ownership
Michael L’Estrange            Non-executive director                                  The non-executive directors’ shareholdings are calculated using the market price
Simon McKeon                  Non-executive director                                  of Rio Tinto shares on the latest practicable date before this report is published:

Annual fees payable                                                                                                     Share ownership level at
                                                                                                                         31 December 2019 as a         Share ownership level at 31
The table below shows the annual fees paid in 2019 and payable in 2020, to the                                           multiple of base fee (or   December 2018 as a multiple of
Chairman and non-executive directors.                                                 Director                                  Chairman’s fee)        base fee (or Chairman’s fee)
                                                                                      Simon Thompson(a)                                3.3 (0.4)                         3.4 (0.4)
                                                               2020            2019
                                                                                      Megan Clark                                            2.9                                 2.6
Director fees
                                                                                      David Constable                                         1.1                                1.1
Chairman’s fee                                            £730,000      £730,000
                                                                                      Simon Henry                                            0.2                                 0.2
Non-executive director base fee                            £95,000       £95,000
                                                                                      Sam Laidlaw                                            3.3                                 3.4
Non-executive director base fee for Australian
residents                                                 £105,000      £105,000      Michael L’Estrange                                      1.5                                1.5

Senior independent director                                £45,000       £45,000      Simon McKeon                                            5.0                                 –

Committee fees                                                                        (a) The multiple of Chairman’s fee is represented in brackets following Simon Thompson’s
Audit Committee Chairman                                   £40,000       £40,000          appointment as Chairman from 5 March 2018

Audit Committee Member                                     £25,000       £25,000      In some cases, the value of the shares and the multiple of base fee as at 31
Remuneration Committee Chairman                            £35,000       £35,000      December 2019 is higher than the multiple reported as at 31 December 2018
Remuneration Committee Member                              £20,000       £20,000      as a result of higher share prices.
Sustainability Committee Chairman                          £35,000       £35,000
Sustainability Committee Member                            £20,000       £20,000
Nominations Committee Member                                £7,500        £7,500
Meeting allowances
Long distance
(flights over 10 hours per journey)                        £10,000       £10,000
Medium distance
(flights of 5-10 hours per journey)                         £5,000        £5,000

The Chairman’s fee is determined by the Committee, and was last increased
on 1 July 2013. All other fees are subject to review by the Board on the
recommendation of the Chairman’s Committee.




                                                                                                                             Annual report 2019 | riotinto.com                   125
GovernanceCase            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 131 of 307

Implementation report continued


                                                                                              The 2019 STIP awards are detailed in the table below.
Base salary
We reviewed the base salaries for the Executive Committee and the resulting
                                                                                                                                                                 Percentage of:
adjustments are set out below. The approach used to assess the level and
                                                                                                                      2019 STIP                                      Maximum
appropriateness of any adjustments was consistent with that applied to the                                           award (% of      2019 STIP      Maximum              STIP    Target STIP
broader employee population. This included an assessment of market                            (000’s)                   salary)(a)       award    STIP awarded        forfeited      awarded
competiveness against relevant peer companies, a focus on gender pay equity                   Bold Baatar               112.6%            £605         56.3%           43.7%         112.6%
and maintaining purchasing power with country consumer price index used as
                                                                                              Alfredo Barrios            97.8%        C$1,001          48.9%            51.1%         97.8%
a proxy.
                                                                                              Joanne Farrell            106.6%          A$925          53.3%           46.7%        106.6%
(Stated in ’000)                                    2020              2019       % change     Vera Kirikova             112.6%            £475         56.3%           43.7%         112.6%
Bold Baatar                                         £564             £537          5.00%
                                                                                              Stephen McIntosh          114.2%         A$1,183          57.1%          42.9%        114.2%
Alfredo Barrios                                C$1,044           C$1,024           1.99%
                                                                                              Simone Niven              124.6%            £525         62.3%           37.7%        124.6%
Vera Kirkova                                        £451             £422           7.00%
                                                                                              Philip Richards           106.6%            £505         53.3%           46.7%        106.6%
Barbara Levi                                        £440                 –               –
                                                                                              Chris Salisbury           106.8%         A$1,106         53.4%           46.6%        106.8%
Stephen McIntosh                               A$1,055           A$1,036            1.85%
                                                                                              Arnaud Soirat             131.8%            £708         65.9%           34.1%         131.8%
Simone Niven                                        £451             £422           7.00%
                                                                                              Simon Trott               118.6%         S$1,122         59.3%           40.7%         118.6%
Chris Salisbury                                A$1,055           A$1,036            1.85%
Arnaud Soirat                                       £564             £537          5.00%      (a)   Results out of 100% have been rounded to one decimal place and STIP awards have been
                                                                                                    rounded to the nearest thousand units. As the actual STIP awards do not use rounding
Simon Trott                                     S$ 975             S$946           3.00%            conventions, small rounding variances may occur.

                                                                                              STIP measures, weightings and targets for 2020
STIP                                                                                          As in 2019, the STIP measures and weightings for executives will be 50% for
Overview of STIP weightings and measures for 2019                                             financial, 30% for individual and 20% for safety measures. The individual
The following table shows the measures and weightings used to determine                       targets include objectives relating to safety, people, cash, partnership and growth.
STIP awards for executives in 2019.                                                           For the Executive Directors these will include climate change-related objectives.
                                                    Weighting for Executive
                                                       Directors and Group    Weighting for
                                                                                              The financial and individual targets that have been set for 2020 are considered
                                                                Executives        PGCEOs      by the Board to be commercially sensitive. As such, the specific targets for
Safety – split between standalone binary                                                      these measures, and the performance against them, are expected to be
measure for fatality, AIFR and SMM                                   20%             20%      described retrospectively in the 2020 Implementation report. The Group
Financial measures split equally between                                                      financial targets relate to underlying earnings and STIP free cash flow.
underlying earnings and STIP free cash flow
for the Group                                                        50%             20%      2020 safety measures, weightings and targets
Financial measures split equally between                                                      Rio Tinto had a fatality free year in 2019. Our primary objective in 2020 is to
underlying earnings and STIP free cash flow                                                   maintain this focus on fatality prevention.
for the relevant product group                                         0%            30%
Individual measures based on key strategic
                                                                                              In 2019, SMM was introduced to provide a roadmap to improve safety culture
initiatives of each role and contribution to                                                  and performance. The SMM builds on the CRM approach by including
overall company performance                                          30%             30%      leadership, overall risk management, work planning and execution, and
                                                                                              learning and improvement. Strong improvement was observed across all
The Group safety result was 64% of maximum and the average performance                        elements, with the greatest improvement in site leadership and coaching. The
against safety goals for executives was above “target”.                                       2019 year-end SMM assessments provided the business with valuable insight
                                                                                              on the effectiveness of key safety management controls which enable targeted
Detailed commentary on the performance of each product group is on pages                      support and areas of focus.
40 to 59. Average performance against the individual product group financial
goals was below “target”.                                                                     Safety maturity in this context has resulted in a change to the weighting of our
                                                                                              safety remuneration measures for all executives in 2020. This will include an
The Committee reviewed the individual performance of executives who are not                   increase in the weighting of our measure relating to SMM (40%), with the
Executive Directors and, on average, considered them above “target”. This                     remainder split between the standalone binary fatality measure (40%) and
reflected performance against our safety, people, cash, partnership and growth                AIFR (20%).
objectives.
                                                                                              The standalone measure for fatality will continue to be assessed as follows:
                                                                                              – If a fatality occurs, there is no payment made in relation to this measure.
                                                                                              – An outcome of outstanding is paid if no fatality occurs.
                                                                                              – The metric will apply equally across all executives, regardless of the location
                                                                                                of any fatality.

                                                                                              For the SMM measure, “target” performance for the Group has been set at 5.5.
                                                                                              The “threshold” number for calculation purposes is 4.5 and “outstanding”
                                                                                              performance has been set at 6.5.

                                                                                              For the AIFR measure, “target” performance for the Group has been set at 0.37.
                                                                                              The “threshold” number for calculation purposes is 0.42, and “outstanding”
                                                                                              performance has been set at 0.31.




126             Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                    Document 42-1 Filed 06/29/20 Page 132 of 307




LTIP                                                                                    The performance conditions for the PSAs granted since 2019 are set out below.
Outcomes for the period ended 31 December 2019                                          TSR performance is measured equally against the EMIX Global Mining Index
Eligible executives will receive shares in Rio Tinto plc or Rio Tinto Limited in 2020   and the MSCI World Index.
from the vesting of PSA granted in 2015. All executives who were granted these
awards will also receive additional shares equal to the dividends that would            Outperformance of the index by 6% per annum                   100% of award vests
have been paid on the PSA shares that vest had they owned them during the               Performance between equal to the index and 6%      Proportionate vesting between
five-year performance period. No dividends will be paid in respect of the share         outperformance                                          22.5% and 100% vesting
awards that lapse.                                                                      Performance equal to the index                               22.5% of award vests
                                                                                        Performance less than the index                                          Nil vesting
An estimate of the total value of PSA that will vest is included in the single total
figure of remuneration. The actual PSA values will be recalculated following            Management Share Awards (MSA)
the vesting of the EBIT margin portion of the award, based on the actual share          Executives are not eligible to receive MSA after their appointment. However,
prices on the date of vesting (31 May 2020). The estimated PSA values will be




                                                                                                                                                                                Governance
                                                                                        Bold Baatar, Joanne Farrell, Vera Kirikova, Stephen McIntosh, Simone Niven,
restated, if applicable, in the 2020 Annual report.                                     Chris Salisbury, Arnaud Soirat and Simon Trott received grants prior to their
                                                                                        appointments as executives that vested during the year.
LTIP awards granted in 2019
The maximum potential value of PSA granted in 2019 was 438% of base salary.             Plan period                               Plan period that ended 28 February 2019
The Committee decided that the PSA granted in 2019 would have a face value
                                                                                        Vesting period                                  11 March 2016 – 28 February 2019
as shown in the table below. The eventual value received will depend on the
Group’s relative TSR performance during the years 2019-2023 and the share               % of shares vested                                                            100%
price at vesting. The 2019 PSA may vest after five years in 2024. The                   % of shares forfeited                                                              –
performance conditions for the awards granted in 2019 are consistent with the
performance conditions for awards to be granted in 2020 as set out on this
page.                                                                                   Share ownership
                                                                                        The following table shows the share ownership level for members of the
LTIP awards for 2020                                                                    Executive Committee as a multiple of base salary.
The Committee sets award levels to incentivise executives to meet the
                                                                                                                                                     Share ownership level at
long-term strategic goals of the Group, to support retention and to contribute                                                                31 December 2019 as a multiple
towards the competitiveness of the overall remuneration package. With this in                                                                                 of base salary
mind, we determined that LTIP awards consist of conditional shares in 2020              Bold Baatar                                                                      2.8
and will have the face values shown in the table below.
                                                                                        Alfredo Barrios                                                                  3.3

Consistent with prior years, we calculated the awards using the average share           Vera Kirikova                                                                    1.2
price over the previous calendar year to mitigate the impact of short-term              Stephen McIntosh                                                                 3.6
volatility in the share price. The awards granted in 2020 will therefore be
                                                                                        Simone Niven                                                                     1.6
calculated using the 2019 average share prices for Rio Tinto plc and Rio Tinto
Limited of £43.43 and A$94.22 respectively.                                             Chris Salisbury                                                                  4.2
                                                                                        Arnaud Soirat                                                                    3.4
                                                                                        Simon Trott                                                                      2.1
Maximum value
(% of 1 March base salary)                                      2020            2019    Share ownership level is calculated using the market price of Rio Tinto shares
Bold Baatar                                                      410            375     on the latest practicable date before this report was published (14 February
Alfredo Barrios                                                  375            375     2020), and we define “share ownership” on page 117.
Vera Kirikova                                                    410            375
                                                                                        All current executives who were employed as at 31 December 2018 have
Barbara Levi                                                     375               –
                                                                                        increased their holding of ordinary shares during 2019, and are making progress
Stephen McIntosh                                                 375            375     towards their share ownership requirements. The value of the shares has also
Simone Niven                                                     410            410     increased due to higher share prices.
Chris Salisbury                                                  375            375
                                                                                        Post-employment benefits
Arnaud Soirat                                                    410            410
                                                                                        Executives may participate in the pension, superannuation, and post-employment
Simon Trott                                                      410            375     medical and life insurance benefits which are typically offered to employees in
Average                                                          394            384     similar locations.

The expected value of the awards is equal to 50% of the face value. The                 Departures from the Executive Committee
percentage vesting at “threshold” performance is 22.5%. The 2020 award will             Joanne Farrell left the Executive Committee on 30 September 2019 and will
vest after five-years in 2025, subject to the Group’s performance against the           leave the Group on 31 March 2020. She will receive her normal base salary and
relative TSR measures.                                                                  other contractual benefits until 31 March 2020. She remained eligible to
                                                                                        receive a STIP award for the period 1 January 2019 to 31 December 2019, which
                                                                                        has been calculated on actual business and individual performance and will be
                                                                                        paid fully in cash in March 2020. Joanne is ineligible for a base salary review or
                                                                                        LTIP grant in March 2020. Outstanding LTIP awards will be treated, where
                                                                                        required, in accordance with eligible leaver provisions of each plan with
                                                                                        pro-rating, where applicable, up to 31 March 2020. Joanne will receive a
                                                                                        payment of A$217,694 for unused and accrued annual leave and long-service
                                                                                        leave as at her termination date in line with Australian legislation and policy.




                                                                                                                           Annual report 2019 | riotinto.com             127
GovernanceCase              1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 133 of 307

Implementation report continued


Philip Richards left the Executive Committee and the Group on 31 December                 Other share plans
2019. He received his normal base salary and contractual benefits until                   All employee share plans
31 December 2019. He remained eligible to receive a STIP award for the period             The Committee believes that all employees should be given the opportunity to
1 January 2019 to 31 December 2019, which has been calculated based on                    become shareholders in our business, and that share plans help engage, retain
actual business and individual performance and will be paid fully in cash in              and motivate employees over the long-term. Rio Tinto’s share plans are
March 2020. He received a payment equivalent to 6 months’ base salary, paid               therefore part of its standard remuneration practice, to encourage alignment
in December 2019, to remain available to assist with transitional arrangements            with the performance of the Group. Executives may participate in broad-based
for a period of up to 12 months following his termination. Outstanding LTIP               share plans that are available to Group employees generally and to which
awards were treated, where required, in accordance with eligible leaver provisions        performance conditions do not apply.
of each plan with pro-rating, where applicable, up to 31 December 2019. Philip
received a payment of £ 937 for unused and accrued annual leave as at his                 A global employee share purchase plan is normally offered to all eligible
termination date in line with UK legislation and policy.                                  employees unless there are local jurisdictional restrictions. Under the plan,
                                                                                          employees may acquire shares up to the value of US$5,000 (or equivalent in
Service contracts                                                                         other currencies) per year, or capped at 10% of their base salary if lower. Each
All executives have service contracts which can be terminated by the company              share purchased will be matched by the company, providing the participant
with 12 months’ notice in writing, or by the employee with six months’ notice in          holds the shares, and is still employed, at the end of the three-year vesting
writing, or immediately by the company by paying base salary only in lieu of              period.
any unexpired notice.
                                                                                          Approximately 19,000 (44%) of our employees are shareholders as a result of
Positions held and date of appointment                                                    participating in this plan. In the UK, these arrangements are partially delivered
                                                                    Date of               through the Share Ownership Plan which is a UK tax approved arrangement.
                                                                    appointment           Under this plan, eligible participants may also receive an annual award of Free
Name                 Position(s) held during 2019                   to position           Shares up to the limits prescribed under UK tax legislation.
Other executives
Bold Baatar          Chief Executive, Energy & Minerals             1 December 2016       Management Share Awards (MSA)
Alfredo Barrios      Chief Executive, Aluminium                     1 June 2014           The MSA are designed to help the Group attract the best staff in an increasingly
                                                                                          competitive labour market, and to retain key individuals as we deliver our
Vera Kirikova        Group Executive, Human Resources               1 January 2017
                                                                                          long-term strategy. MSA are conditional awards that are not subject to a
Stephen McIntosh Group Executive, Growth & Innovation               2 July 2016
                                                                                          performance condition. They vest at the end of three years subject to
Simone Niven         Group Executive, Corporate Relations           1 January 2017        continued employment, to act as a retention tool. Shares to satisfy the awards
Chris Salisbury      Chief Executive, Iron Ore                      2 July 2016           are bought in the market, and no new shares are issued. Executives are not
Arnaud Soirat        Chief Executive, Copper & Diamonds             2 July 2016           eligible for the MSA after appointment.
Simon Trott          Chief Commercial Officer                       1 January 2018




When remuneration is delivered
The following chart provides a timeline of when total remuneration is delivered, using 2019 as an example.

                   2019 STIP and 2019 PSA performance                                                  2019 STIP award approved/Vesting of the
                   measurement commences                                                               TSR portion of the 2015 PSA (5-year performance period)

                                Vesting of the TSR portion of the 2014                                             2019 STIP cash paid/
                                PSA (5-year performance period)                                                    Deferred shares allocated

                                               New base salary;                                                                        Vesting of the EBIT margin
                                               2019 PSA          Vesting of the EBIT margin                                            portion of the 2015 PSA
                                               allocated (5-year portion of the 2014 PSA                                               (5-year performance period)
                                               performance
                                               period)                                    Vesting of
                                                                                          2017 BDA
PSA
                                                                                                                                                   5 years
                                                     Performance measured

STIP
                                                     Performance measured                                    Deferred shares                       3 years
Base
Salary

               Jan          Feb           Mar                May                      Dec          Feb         Mar                 May
              2019         2019           2019               2019                     2019        2020         2020                2020




128             Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                               Document 42-1 Filed 06/29/20 Page 134 of 307




Dilution                                                                                              Relative spend on remuneration
Awards under the Share Option Plan, the 2013 Performance Share Plan, the                              To show our relative spend on remuneration, the directors have shown other
2018 EIP and all employee plans may be satisfied by, in the case of Rio Tinto                         significant disbursements of the company’s funds for comparison.
plc, treasury shares or the issue of new shares or the purchase of shares in the
market. In the case of Rio Tinto Limited, the plans are satisfied by the purchase                                                                                                      Difference in
                                                                                                      Stated in US$m                                         2019             2018            spend
of shares in the market and can be satisfied by the issue of new shares.                                                   (a)
                                                                                                      Remuneration paid                                     4,522           4,765            (243)
In the UK, the Investment Association has issued corporate governance                                 Distributions to shareholders(b)                     11,886           6,333            5,553
guidelines in relation to the amount of new shares that may be issued having                          Purchase of property, plant and
regard to the total issued share capital. Under the guidelines, the rules of a                        equipment and intangible assets(c)                    5,488           4,482            1,006
scheme must provide that commitments to issue new shares or reissue                                   Corporate income tax paid(c)                          4,549           2,307            2,242
treasury shares, when aggregated with awards under all of a company’s other
schemes, must not exceed 10% of the issued ordinary share capital (adjusted                           (a) Total employment costs for the financial year as per note 5 to the financial statements.




                                                                                                                                                                                                       Governance
                                                                                                      (b) Distributions to shareholders include equity dividends paid to owners of Rio Tinto and own
for share issuance and cancellation) in any rolling ten-year period.                                      shares purchased from owners of Rio Tinto as per the Group cash flow statement.
                                                                                                      (c) Purchase of property, plant and equipment and intangible assets, and corporate income tax
Furthermore, commitments to issue new shares or reissue treasury shares                                   paid during the financial year are as per the Group cash flow statement and are calculated
                                                                                                          as per note 1 to the financial statements.
under executive (discretionary) schemes should not exceed 5% of the issued
ordinary share capital of a company (adjusted for share issuance and                                  Gender pay
cancellation) in any rolling ten-year period. This may be exceeded where                              Rio Tinto is committed to ensuring that employees with similar skills,
vesting is dependent on the achievement of significantly more stretching                              knowledge, qualifications, experience and performance are paid equally
performance criteria. Rio Tinto plc is in compliance with these guidelines.                           for the same or comparable work.
As at 31 December 2019 these limits had not been exceeded.
                                                                                                      The company’s statement on pay equity, and our approach to inclusion and
In Australia, as a condition of relief from prospectus requirements, the                              diversity, are set out on pages 69 to 70, and on the company’s website.
Australian Securities and Investments Commission has imposed a cap on the
issue of shares to employees of 5% of issued capital during a three-year period.                      An additional voluntary disclosure on UK gender pay reporting is set out on the
As Rio Tinto Limited satisfies awards by market purchase, Rio Tinto Limited is                        company’s website.
in compliance with this requirement.

All other share awards are satisfied by shares that are purchased in the market.
Further information in respect of the share plan arrangements and outstanding
balances under each plan can be found in note 43 to the financial statements.

Shareholder voting
In the table below, we set out the results of the remuneration-related
resolutions approved at the Group’s 2019 AGMs. Our meetings with
shareholders in 2019 were well attended and provided an opportunity for the
Committee chairman to discuss remuneration-related topics with
shareholders.

Resolution              Total votes cast          Votes for      Votes against   Votes withheld(a)
Approval of the
Directors’
remuneration
report:
Implementation
report                  1,143,455,162      1,070,321,199          73,133,963        24,817,450
                                                   93.6%                6.4%
Approval of the
Directors’
remuneration
report                 1,151,989,943       1,069,822,503          82,167,440        16,285,082
                                                   92.9%                 7.1%

(a) A vote “withheld” is not a vote in law, and is not counted in the calculation of the proportion
    of votes for and against the resolution.




                                                                                                                                              Annual report 2019 | riotinto.com                 129
GovernanceCase              1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 135 of 307

Implementation report continued


Table 1a – Executives’ remuneration

                                                                                                                                                     Short-term benefits
                                                                                                                              Other cash-based           Non-monetary           Total short-term
Stated in US$‘000 (a)                                                               Base salary             Cash bonus(b)              benefits(c)            benefits(d)(e)            benefits
Executive Directors
                                                                  2019                   1,447                   1,118                     350                       64                  2,979
Jean-Sébastien Jacques
                                                                  2018                    1,476                    989                     350                       62                  2,877
                                                                  2019                     989                     573                     223                       57                  1,842
Jakob Stausholm
                                                                  2018                     345                     160                      518                     138                   1,161
Other Executives
                                                                  2019                     683                     398                      148                      56                  1,285
Bold Baatar
                                                                  2018                     697                     275                      152                      33                   1,157
                                                                  2019                     769                     383                      247                     123                  1,522
Alfredo Barrios(f)
                                                                  2018                     773                     361                      249                     146                  1,529
                                                                  2019                     450                     486                       19                      43                    998
Joanne Farrell(g)
                                                                  2018                     630                     276                       27                      38                    971
                                                                  2019                     536                     312                      129                      19                    996
Vera Kirikova
                                                                  2018                     547                     242                      132                      19                    940
                                                                  2019                      717                    414                      150                      81                  1,362
Stephen McIntosh
                                                                  2018                     752                     415                       95                      79                  1,341
                                                                  2019                     536                     345                      124                      17                  1,022
Simone Niven
                                                                  2018                     547                     305                      112                        5                   969
                                                                  2019                     603                     664                      143                      40                  1,450
Philip Richards
                                                                  2018                      615                    290                      146                      28                  1,079
                                                                  2019                      717                    387                      179                      53                  1,336
Chris Salisbury
                                                                  2018                     752                     335                      181                      48                   1,316
                                                                  2019                     683                     465                     148                       61                  1,357
Arnaud Soirat
                                                                  2018                     697                     472                      152                     109                  1,430
                                                                  2019                     691                     416                       26                      23                   1,156
Simon Trott
                                                                  2018                     686                     334                     734                       75                  1,829

Notes to table 1a – Executives’ remuneration
(a) “Table 1a – Executives’ remuneration” is reported in US$ using A$1 = US$0.69531; £1 = US$1.27661; C$1 = US$0.75370; S$1 = US$0.73307 (2019 average rates), except for cash bonuses which
    use A$1 = US$0.70033; £1 = US$1.31397; C$1 = US$0.76578; S$1 = US$0.74167 (2019 year-end rates).
(b) “Cash bonus” relates to the cash portion of the 2019 STIP award to be paid in March 2020.
(c) “Other cash-based benefits” typically include cash in lieu of a car and fuel and, where applicable, cash in lieu of company pension or superannuation contributions.
(d) “Non-monetary benefits” for executives include healthcare coverage, provision of a car, professional tax compliance services/advice and flexible perquisites.
(e) “Non-monetary benefits” for executives living outside their home country include international assignment benefits comprising, where applicable, housing, education, relocation expenses, tax
    equalisation and related compliance services, assignee and family home leave trips and international assignment payments made to and on their behalf.
(f) Other cash-based benefits for Alf Barrios for 2018 have been restated as pension cash supplement of C$15,000 (US$12,000) was omitted. The previous figure disclosed for 2018 was US$237,000.
(g) The details for 2019 reflect remuneration for the period 1 January to 30 September 2019.




130             Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                            Document 42-1 Filed 06/29/20 Page 136 of 307




Table 1a – Executives’ remuneration continued

                                                             Long-term benefits: Value of shared-based awards(h)           Post-employment benefits(k)
                                                                                                                                              Other
                                                                                                                                              post-                                        Currency of
                                                                                                                          Pension and   employment       Termination            Total           actual
                    (a)                                          (i)                                             (j)
Stated in US$’000                                          BDA               PSA            MSA        Others          superannuation      benefits         benefits     renumeration(l)     payment
Executive Directors
                                           2019           1,047            3,028               –             8                    27               –                 –          7,089               £
Jean-Sébastien Jacques
                                           2018             947            2,270               –             9                    36               –                 –          6,139               £
                                           2019             174              491               –             1                    15               –                 –         2,523                £
Jakob Stausholm
                                           2018               39               50              –             –                     8               –                 –          1,258               £




                                                                                                                                                                                                         Governance
Other Executives
                                           2019             327            1,071               6             8                    13               –                 –          2,710               £
Bold Baatar
                                           2018             258              732             51              7                    13               –                 –          2,218               £
                                           2019             472            1,675               –             4                    21               –                 –         3,694               C$
Alfredo Barrios
                                           2018             507             1,195              –             4                    20               –                 –         3,255               C$
                                           2019             179              656               5             3                   128               –                 –          1,969              A$
Joanne Farrell
                                           2018             270               610            64              4                   164               –                 –         2,083              A$
                                           2019             242              713               3             8                    13               –                 –          1,975               £
Vera Kirikova
                                           2018             176              483             20              7                    13               –                 –          1,639               £
                                           2019             398            1,070               7             4                    47               –                 –         2,888               A$
Stephen McIntosh
                                           2018             338              739             64              4                   112               –                 –         2,598               A$
                                           2019             270              794               3             5                    18               –                 –          2,112               £
Simone Niven
                                           2018             204              534             25              5                    36               –                 –          1,773               £
                                           2019             148              772               –             5                     –               –               310         2,685                £
Philip Richards
                                           2018             146              504               –             4                     –               –                 –          1,733               £
                                           2019             389             1,149              8             –                    17               –                 –         2,899              A$
Chris Salisbury
                                           2018             341              775             68              –                    19               –                 –          2,519             A$
                                           2019             402             1,117              8             5                    13               –                 –         2,902                £
Arnaud Soirat
                                           2018             323              797             75              5                    13               –                 –         2,643                £
                                           2019             211              694             48              4                   165               –                 –         2,278               S$
Simon Trott
                                           2018             132              335             76              4                   141               –                 –          2,517              S$

(h) The value of share-based awards has been determined in accordance with the recognition and measurement requirements of IFRS2 “Share-based Payment”. The fair value of awards granted
     under the Management Share Awards (MSA), the Bonus Deferral Awards (BDA) and the Performance Share Awards (PSA) have been calculated at their dates of grant using valuation models
     provided by external consultants, Lane Clark and Peacock LLP, including an independent lattice-based option valuation model and a Monte Carlo valuation model which take into account the
     constraints on vesting and exercise attached to these awards. Further details of the valuation methods and assumptions used for these awards are included in note 43 (Share-based Payments)
     in the financial statements. The fair value of other share-based awards is measured at the purchase cost of the shares from the market. The non-executive directors do not participate in the
     long term incentive share plans.
(i) “BDA” represents the portion of the 2016 – 2019 STIP awards deferred into Rio Tinto shares.
( j) “Others” includes the Global Employee Share Plan (myShare) and the Share Ownership Plan.
(k) The costs shown for defined benefit pension plans and post-retirement medical benefits are the service costs attributable to the individual, calculated in accordance with IAS 19. The cost for
     defined contribution plans is the amount contributed in the year by the company.
(l) “Total remuneration” represents the disclosure of total emoluments and compensation required under the Australian Corporations Act 2001 and applicable accounting standards.

Further details in relation to aggregate compensation for executives, including directors, are included in note 38 (Directors’ and key management remuneration).




                                                                                                                                             Annual report 2019 | riotinto.com                    131
GovernanceCase              1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 137 of 307

Implementation report continued


Table 1b – Non-executive directors’ remuneration

                                                                                                                                                                     Single total
                                                                                                                                  Fees and    Non-monetary              figure of        Currency of
Stated in US$‘000 (a)                                                                                                         allowances(b)        benefits(c)     remuneration(d)   actual payment
Chairman
                                                                                                                 2019               932                    2                934                   £
Simon Thompson(e)
                                                                                                                 2018               844                    8                852                   £
Non-executive directors
                                                                                                                 2019               263                  21                 284                 A$
Megan Clark
                                                                                                                 2018               303                  29                 332                 A$
                                                                                                                 2019               252                  23                 275                   £
David Constable
                                                                                                                 2018               289                  34                 323                   £
                                                                                                                 2019                108                   9                117                   £
Ann Godbehere(f)
                                                                                                                 2018               304                  12                 316                   £
                                                                                                                 2019                107                   3                110                   £
              (g)
Moya Greene
                                                                                                                 2018                 70                   –                 70                   £
                                                                                                                 2019                241                   4                245                   £
Simon Henry
                                                                                                                 2018                215                   9                224                   £
                                                                                                                 2019               270                    3                273                   £
Sam Laidlaw
                                                                                                                 2018               229                    8                237                   £
                                                                                                                 2019                188                 13                 201                 A$
Michael L’Estrange
                                                                                                                 2018               256                  19                 275                 A$
Simon McKeon                                                                                                     2019               250                  14                 264                 A$

Notes to table 1b – Non-executive directors’ remuneration
(a) The remuneration is reported in US$. The amounts have been converted using the relevant 2019 average exchange rates of £1 = US$1.27661 and A$1 = US$0.69531 (1 January to 31 December
    2019 average).
(b) “Fees and allowances” comprises the total fees for the Chairman and all non-executive directors, and travel allowances for the non-executive directors (other than the Chairman). The
    payment of statutory minimum superannuation contributions for Australian non-executive directors is required by Australian superannuation law. These contributions are included in the
    “Fees and allowances” amount disclosed for Australian non-executive directors.
(c) “Non-monetary benefits” include, as in previous years, amounts which are deemed by the UK tax authorities to be benefits in kind relating largely to the costs of non-executive directors’
    expenses in attending board meetings held at the company’s UK registered office (including associated hotel and subsistence expenses) and professional tax compliance services/advice.
    Given these expenses are incurred by directors in the fulfilment of their duties, the company pays the tax on them.
(d) Represents disclosure of the single total figure of remuneration under Schedule 8 of the Large and Medium-sized Companies and Groups (Accounts and Reports) Regulations 2008 (as
    amended) and total remuneration under the Australian Corporations Act 2001 and applicable accounting standards.
(e) The amounts reported for Simon Thompson in 2018 reflect the period when he was a non-executive director from 1 January to 4 March 2018 and then Chairman of the Board from 5 March to
    31 December 2018.
(f) The amounts reported for Ann Godbehere reflect the period when she was an active member of the Board from 1 January to 9 May 2019.
(g) The amounts reported for Moya Greene reflect the periods when she was an active member of the Board from 1 January to 26 June in 2019 and 17 September to 31 December in 2018.

Further details in relation to aggregate compensation for executives, including directors, are included in note 38 (Directors’ and key management remuneration).




132             Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                              Document 42-1 Filed 06/29/20 Page 138 of 307




Table 2 – Directors’ and executives’ beneficial interests in Rio Tinto shares

                                                                         Rio Tinto plc(a)                                   Rio Tinto Limited                                          Movements
                                             1 Jan           31 Dec             14 Feb          1 Jan           31 Dec               14 Feb          Exercise of
                                             2019(b)           2019(c)           2020(d)        2019(b)           2019(c)             2020(d)           options(e)   Compensation(f)       Other(g)
Directors
Megan Clark                                      –                 –                   –       5,245             5,770               5,770                    –                  –          525
David Constable                             2,547             2,547            2,547                –                –                     –                  –                  –             –
Ann Godbehere (h)                           3,100             3,100                    –            –                –                     –                  –                  –             –
Moya Greene (h)                             2,618             2,618                    –            –                –                     –                  –                  –             –
Simon Henry                                   500               500               500               –                –                     –                  –                  –             –




                                                                                                                                                                                                      Governance
Jean-Sébastien Jacques                    64,740             97,578           97,603                –                –                     –                  –           62,082        (29,219)
Sam Laidlaw                                 7,500             7,500             7,500               –                –                     –                  –                  –             –
Michael L'Estrange                               –                 –                   –       3,103             3,103               3,103                    –                  –             –
Simon McKeon                                     –                 –                   –      10,000           10,000              10,000                     –                  –             –
Jakob Stausholm                           15,000             15,078           15,102                –                –                     –                  –                93              9
Simon Thompson                              7,458             7,458             7,458               –                –                     –                  –                  –             –
Executives
Bold Baatar                                17,231           28,920            28,952                –                –                     –                  –            15,725         (4,004)
Alfredo Barrios                           17,906             38,812          38,843                 –                –                     –                  –           38,977         (18,040)
Joanne Farrell (h)                          3,175             3,528                    –      41,001           50,234                      –                  –            16,382         (6,796)
Vera Kirikova                               3,768             6,788            6,825                –                –                     –                  –             4,564         (1,507)
Barbara Levi (h)                                 –                 –                   –            –                –                     –                                     –              –
Stephen McIntosh                            8,478             2,673            2,673          17,784           28,748              28,775                     –            17,331        (12,145)
Simone Niven                                5,895            10,077           10,077                –                –                     –                  –             6,459         (2,277)
Philip Richards (h)                            68               200                    –            –                –                     –                  –               121             11
Christopher Salisbury                            –                 –                   –      27,837            38,188              38,188                     –           17,873         (7,522)
Arnaud Soirat                                 155             2,380            2,404          20,626           27,393              27,393                     –           23,225         (14,209)
Simon Trott                                    74               169               169         11,536           18,391              18,417                     –             6,853           123

Notes to table 2 – Directors’ and executives’ beneficial interests in Rio Tinto shares
(a) Rio Tinto plc ordinary shares or American Depositary Shares.
(b) Or date of appointment, if later.
(c) Or date of retirement / date stepped down from the Executive Committee, if earlier.
(d) Latest practicable date prior to the publication of the 2019 Annual report.
(e) Shares obtained through the exercise of options under the Rio Tinto Share Savings Plan or the Share Option Plan. The number of shares retained may differ from the number of options
    exercised.
(f) Shares obtained through awards under the Rio Tinto Share Ownership Plan, the Global Employee Share Plan and/or vesting of the Performance Share Awards (PSA), Management Share
    Awards (MSA) and Bonus Deferral Awards (BDA) granted under the Group’s Long Term Incentive Plan (LTIP) arrangements.
(g) Share movements due to the sale or purchase of shares, or shares received under dividend reinvestment plans.
(h) Ann Godbehere and Moya Greene retired as directors on 9 May 2019 and 26 June 2019 respectively. Joanne Farrell and Philip Richards retired from the Executive Committee on
    30 September 2019 and 31 December 2019 respectively. Barbara Levi joined the Executive Committee on 1 January 2020.

Interests in outstanding awards under LTIPs and option plans are set out in table 3.




                                                                                                                                                Annual report 2019 | riotinto.com             133
GovernanceCase          1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 139 of 307

Implementation report continued


Table 3 – Plan interests (awards of shares under long term incentive plans)

                                                                                                                                                                        Market
                                                                                                                                                                       value of
             Award/           Market                                                                     31         14                                   Market       award at
             grant               price      1 January              Lapsed/    Dividend             December   February   Vesting period       Date of    price at       release
Name         date            at award(a)(b)      2019   Awarded   cancelled       units   Vested       2019      2020        concludes        release    release           US$ (d)
Bonus Deferral Awards
             9 Mar 2017       £32.03          5,703          –           –      1,079      6,782         –          –                -    2 Dec 2019     £42.26      365,886
Bold
             15 May 2018      £42.30          7,389          –           –           –        –       7,389     7,389     1 Dec 2020               –           –              –
Baatar
             18 Mar 2019      £42.67               –     5,205           –           –        –      5,205      5,205     1 Dec 2021               –           –              –
             9 Mar 2017       £32.03        14,230           –           –      2,692     16,922         –          –                -    2 Dec 2019     £42.26      912,934
Alfredo
             15 May 2018      £42.30        10,097           –           –           –        –     10,097     10,097     1 Dec 2020               –           –              –
Barrios
             18 Mar 2019      £42.67               –      6,715          –           –        –       6,715     6,715     1 Dec 2021               –           –              –
             9 Mar 2017     A$60.14           6,511          –           –        966      7,477         –          –                -    2 Dec 2019    A$97.92      509,070
Joanne
             15 May 2018    A$83.61           6,478          –           –           –        –       6,478     6,478     1 Dec 2020               –           –              –
Farrell
             18 Mar 2019    A$93.17                –     4,307           –           –        –      4,307      4,307     1 Dec 2021               –           –              –

Jean-        9 Mar 2017       £32.03        22,163           –           –      4,194     26,357         –          –                -    2 Dec 2019     £42.26     1,421,948
Sébastien    15 May 2018      £42.30        21,401           –           –           –        –      21,401    21,401     1 Dec 2020               –           –              –
Jacques      18 Mar 2019      £42.67               –    18,681           –           –        –     18,681     18,681     1 Dec 2021               –           –              –
             9 Mar 2017       £32.03          1,811          –           –        342      2,153         –          –                -    2 Dec 2019     £42.26       116,153
Vera
             15 May 2018      £42.30         6,308           –           –           –        –      6,308      6,308     1 Dec 2020               –           –              –
Kirikova
             18 Mar 2019      £42.67               –     4,581           –           –        –       4,581     4,581     1 Dec 2021               –           –              –
             9 Mar 2017     A$60.14           7,526          –           –       1,116     8,642         –          –                     2 Dec 2019    A$97.92      588,388
Stephen
             15 May 2018    A$83.61           7,569          –           –           –        –       7,569     7,569     1 Dec 2020               –           –              –
McIntosh
             18 Mar 2019    A$93.17                –     6,467           –           –        –      6,467      6,467     1 Dec 2021               –           –              –
             9 Mar 2017       £32.03          1,704          –           –        322      2,026         –          –                -    2 Dec 2019     £42.26      109,302
Simone
             15 May 2018      £42.30          6,713          –           –           –        –       6,713     6,713     1 Dec 2020               –           –              –
Niven
             18 Mar 2019      £42.67               –     5,766           –           –        –       5,766     5,766     1 Dec 2021               –           –              –
Philip       15 May 2018      £42.30         5,327           –           –           –        –      5,327      5,327     1 Dec 2020               –           –              –
Richards     18 Mar 2019      £42.67               –     5,487           –           –        –      5,487      5,487     1 Dec 2021               –           –              –
             9 Mar 2017     A$60.14           7,772          –           –      1,153      8,925         –          –                -    2 Dec 2019    A$97.92      607,656
Chris
             15 May 2018    A$83.61          8,525           –           –           –        –      8,525      8,525     1 Dec 2020               –           –              –
Salisbury
             18 Mar 2019    A$93.17                –     5,214           –           –        –       5,214     5,214     1 Dec 2021               –           –              –
             9 Mar 2017       £32.03          8,051          –           –      1,523      9,574         –          –                -    2 Dec 2019     £42.26      516,513
Arnaud
             15 May 2018      £42.30         6,328           –           –           –        –      6,328      6,328     1 Dec 2020               –           –              –
Soirat
             18 Mar 2019      £42.67               –     8,913           –           –        –       8,913     8,913     1 Dec 2021               –           –              –
Jakob
Stausholm    18 Mar 2019      £42.67               –     3,022           –           –        –      3,022      3,022     1 Dec 2021               –           –              –
             9 Mar 2017     A$60.14           1,335          –           –        198      1,533         –          –                -    2 Dec 2019    A$97.92      104,374
Simon
             15 May 2018      £42.30          1,313          –           –           –        –       1,313     1,313     1 Dec 2020               –           –              –
Trott
             18 Mar 2019      £42.67               –      6,140          –           –        –       6,140     6,140     1 Dec 2021               –           –              –




134          Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                      Document 42-1 Filed 06/29/20 Page 140 of 307




Table 3 – Plan interests (awards of shares under long term incentive plans) continued

                                                                                                                                                                          Market
                                                                                                                        Performance /                                    value of
             Award/          Market                                                                     31         14   vesting (MSA)                       Market      award at
             grant              price      1 January              Lapsed/    Dividend             December   February           period           Date of    price at      release
Name         date           at award(a)(b)      2019   Awarded   cancelled       units   Vested       2019      2020        concludes(c)         release    release          US$ (d)
Management Share Awards
Bold
Baatar       11 Mar 2016    £20.00           4,317          –           –        433      4,750         –          –                 – 28 Feb 2019          £43.27     262,385
Joanne
Farrell      11 Mar 2016   A$44.57           4,318          –           –        345      4,663         –          –                 – 28 Feb 2019         A$96.68      313,459
Vera




                                                                                                                                                                                       Governance
Kirikova     11 Mar 2016    £20.00           1,878          –           –        188     2,066          –          –                 – 28 Feb 2019          £43.27      114,124
Stephen
McIntosh     11 Mar 2016   A$44.57          4,364           –           –        349      4,713         –          –                 – 28 Feb 2019         A$96.68      316,820
Simone
Niven        11 Mar 2016    £20.00          2,277           –           –        228     2,505          –          –                 – 28 Feb 2019          £43.27      138,373
Chris
Salisbury    11 Mar 2016   A$44.57           4,632          –           –        371      5,003         –          –                 – 28 Feb 2019         A$96.68      336,315
Arnaud
Soirat       11 Mar 2016   A$44.57          5,057           –           –        405      5,462         –          –                 – 28 Feb 2019         A$96.68      367,170
Simon        11 Mar 2016   A$44.57          2,353           –           –        188      2,541         –          –                 – 28 Feb 2019         A$96.68      170,813
Trott        9 Mar 2017    A$60.14           2,695          –           –           –        –       2,695     2,695    27 Feb 2020                   –           –             –
Performance Share Awards
                                                                                                                                           28 Feb 2019/    £43.27/     166,269/
             17 Mar 2014    £31.80           7,765          –      (4,429)       589      3,925         –          –    31 Dec 2018          3 Jun 2019     £45.38       53,002
             23 Mar 2015    £29.43         14,954           –           –           –        –     14,954     14,954    31 Dec 2019                   –           –             –
Bold         11 Mar 2016    £20.00         17,270           –           –           –        –      17,270    17,270    31 Dec 2020                   –           –             –
Baatar
             9 Mar 2017     £32.03         85,174           –           –           –        –      85,174    85,174    31 Dec 2021                   –           –             –
             15 May 2018    £42.30         63,039           –           –           –        –     63,039     63,039    31 Dec 2022                   –           –             –
             18 Mar 2019    £42.67                -     51,752          –           –        –      51,752    51,752    31 Dec 2023                   –           –             –
                                                                                                                                    28 Feb 2019/           £43.27/     922,932/
             15 Sep 2014    £32.35         43,568           –    (24,844)      3,072     21,796         –          –    31 Dec 2018 31 May 2019             £45.10      292,964
             23 Mar 2015    £29.43         66,390           –           –           –        –     66,390    66,390     31 Dec 2019                   –           –             –
Alfredo      11 Mar 2016    £20.00         73,140           –           –           –        –      73,140    73,140    31 Dec 2020                   –           –             –
Barrios
             9 Mar 2017     £32.03         91,721           –           –           –        –      91,721    91,721    31 Dec 2021                   –           –             –
             15 May 2018    £42.30         66,050           –           –           –        –     66,050     66,050    31 Dec 2022                   –           –             –
             18 Mar 2019    £42.67                -     57,011          –           –        –      57,011    57,011    31 Dec 2023                   –           –             –
                                                                                                                                    28 Feb 2019/ A$96.68/              189,971/
             17 Mar 2014   A$61.28           7,448          –      (4,247)       475      3,676         –          –    31 Dec 2018 31 May 2019 A$100.43                 59,355
             23 Mar 2015   A$58.21           7,539          –           –           –        –       7,539     7,539    31 Dec 2019                   –           –             –
Joanne       11 Mar 2016   A$44.57          8,637           –           –           –        –       8,637     8,637    31 Dec 2020                   –           –             –
Farrell
             9 Mar 2017    A$60.14         66,295           –           –           –        –     66,295     66,295    31 Dec 2021                   –           –             –
             15 May 2018   A$83.61         48,612           –           –           –        –      48,612    48,612    31 Dec 2022                   –           –             –
             18 Mar 2019   A$93.17                -     41,620          –           –        –      41,620    41,620    31 Dec 2023                   –           –             –
                                                                                                                                    28 Feb 2019/           £43.27/ 1,500,620/
             17 Mar 2014    £31.80         70,057           –    (39,950)      5,323     35,430         –          –    31 Dec 2018 31 May 2019             £45.10    475,836
             23 Mar 2015    £29.43         72,768           –           –           –        –     72,768     72,768    31 Dec 2019                   –           –             –
Jean-        11 Mar 2016    £20.00         84,005           –           –           –        –     84,005     84,005    31 Dec 2020                   –           –             –
Sébastien
             12 Sep 2016    £22.95         79,966           –           –           –        –     79,966     79,966    31 Dec 2020                   –           –             –
Jacques
             9 Mar 2017     £32.03       184,994            –           –           –        –    184,994    184,994    31 Dec 2021                   –           –             –
             15 May 2018    £42.30        139,995           –           –           –        –    139,995    139,995    31 Dec 2022                   –           –             –
             18 Mar 2019    £42.67                -    125,665          –           –        –    125,665    125,665    31 Dec 2023                   –           –             –
             14 Sep 2015    £23.98           1,758          –           –           –        –       1,758     1,758    31 Dec 2019                   –           –             –
             11 Mar 2016    £20.00           5,636          –           –           –        –       5,636     5,636    31 Dec 2020                   –           –             –
Vera
             9 Mar 2017     £32.03         66,803           –           –           –        –     66,803     66,803    31 Dec 2021                   –           –             –
Kirikova
             15 May 2018    £42.30         45,219           –           –           –        –      45,219    45,219    31 Dec 2022                   –           –             –
             18 Mar 2019    £42.67                -     40,591          –           –        –     40,591     40,591    31 Dec 2023                   –           –             –




                                                                                                                            Annual report 2019 | riotinto.com                 135
GovernanceCase            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 141 of 307

Implementation report continued


Table 3 – Plan interests (awards of shares and options under long term incentive plans) continued

                                                                                                                                                                        Market
                                                                                                                                                                       value of
                Award/          Market                                                                       31         14    Performance                 Market      award at
                grant              price      1 January              Lapsed/    Dividend               December   February          period     Date of    price at      release
Name            date           at award(a)(b)      2019   Awarded   cancelled       units     Vested       2019      2020       concludes(c)   release    release          US$ (d)
                                                                                                                                         28 Feb 2019/ A$96.68/       193,265/
                17 Mar 2014   A$61.28           7,578          –      (4,322)       483       3,739          –          –    31 Dec 2018 31 May 2019 A$100.43          60,333
               23 Mar 2015    A$58.21         11,429           –           –           –          –      11,429    11,429    31 Dec 2019             –          –             –
Stephen         11 Mar 2016   A$44.57         13,093           –           –           –          –      13,093    13,093    31 Dec 2020             –          –             –
McIntosh
               9 Mar 2017     A$60.14         79,152           –           –           –          –      79,152    79,152    31 Dec 2021             –          –             –
               15 May 2018    A$83.61         58,040           –           –           –          –     58,040    58,040     31 Dec 2022             –          –             –
               18 Mar 2019     A$93.17               -    49,689           –           –          –     49,689     49,689    31 Dec 2023             –          –             –
                                                                                                                                         28 Feb 2019/    £43.27/      78,384/
                17 Mar 2014     £31.80         3,660           –      (2,088)       277       1,849          –          –    31 Dec 2018 31 May 2019      £45.10       24,759
               23 Mar 2015      £29.43          5,041          –           –           –          –       5,041     5,041    31 Dec 2019             –          –             –
Simone         11 Mar 2016      £20.00          9,109          –           –           –          –       9,109     9,109    31 Dec 2020             –          –             –
Niven
               9 Mar 2017       £32.03        66,803           –           –           –          –     66,803    66,803     31 Dec 2021             –          –             –
               15 May 2018      £42.30        49,440           –           –           –          –     49,440    49,440     31 Dec 2022             –          –             –
               18 Mar 2019      £42.67               -    44,379           –           –          –     44,379    44,379     31 Dec 2023             –          –             –
                11 Sep 2017     £36.78        57,810           –           –           –          –      57,810    57,810    31 Dec 2021             –          –             –

Philip          15 May 2018     £42.30        50,872           –           –           –          –     50,872    50,872     31 Dec 2022             –          –             –
Richards       18 Mar 2019      £42.67               -    45,666           –           –          –     45,666    45,666     31 Dec 2023             –          –             –
                                                                                                                                         28 Feb 2019/ A$96.68/       203,886/
               17 Mar 2014    A$61.28           7,994          –      (4,559)       510       3,945          –          –    31 Dec 2018 31 May 2019 A$100.43          63,685
               23 Mar 2015    A$58.21         16,175           –           –           –          –      16,175    16,175    31 Dec 2019             –          –             –
Chris          11 Mar 2016    A$44.57         13,898           –           –           –          –     13,898     13,898    31 Dec 2020             –          –             –
Salisbury
               9 Mar 2017     A$60.14         79,152           –           –           –          –      79,152    79,152    31 Dec 2021             –          –             –
               15 May 2018    A$83.61         63,457           –           –           –          –     63,457     63,457    31 Dec 2022             –          –             –
               18 Mar 2019     A$93.17               -    49,689           –           –          –     49,689     49,689    31 Dec 2023             –          –             –
                                                                                                                                         28 Feb 2019/ A$96.68/       416,444/
                17 Mar 2014   A$61.28         16,326           –      (9,310)     1,043       8,059          –          –    31 Dec 2018   3 Jun 2019 A$98.70         127,921
               23 Mar 2015    A$58.21         17,658           –           –           –          –      17,658    17,658    31 Dec 2019             –          –             –
Arnaud         11 Mar 2016    A$44.57         20,230           –           –           –          –     20,230    20,230     31 Dec 2020             –          –             –
Soirat
               9 Mar 2017       £32.03        85,174           –           –           –          –      85,174    85,174    31 Dec 2021             –          –             –
                15 May 2018     £42.30        57,657           –           –           –          –      57,657    57,657    31 Dec 2022             –          –             –
                18 Mar 2019     £42.67               -    56,582           –           –          –     56,582    56,582     31 Dec 2023             –          –             –
Jakob           10 Sep 2018     £35.16        29,886           –           –           –          –     29,886    29,886     31 Dec 2022             –          –             –
Stausholm       18 Mar 2019     £42.67               -    79,609           –           –          –     79,609    79,609     31 Dec 2023             –          –             –

                                                                                                                                         28 Feb 2019/ A$96.68/       130,950/
                17 Mar 2014   A$61.28           5,135          –      (2,929)       327       2,533          –          –    31 Dec 2018 31 May 2019 A$100.43          40,851
                23 Mar 2015   A$58.21           8,216          –           –           –          –       8,216     8,216    31 Dec 2019             –          –             –
Simon
Trott          11 Mar 2016    A$44.57           9,412          –           –           –          –       9,412     9,412    31 Dec 2020             –          –             –
               9 Mar 2017     A$60.14          8,085           –           –           –          –      8,085      8,085    31 Dec 2021             –          –             –
               15 May 2018      £42.30        57,188           –           –           –          –      57,188    57,188    31 Dec 2022             –          –             –
               18 Mar 2019      £42.67               -    50,598           –           –          –     50,598     50,598    31 Dec 2023             –          –             –

(a) Awards denominated in pound sterling were for Rio Tinto plc ordinary shares of 10 pence each and awards denominated in Australian dollars were for Rio Tinto
    Limited shares. All awards are granted over ordinary shares.
(b) The weighted fair value per share of Bonus Deferral Awards granted in 2019 was £41.51 for Rio Tinto plc and A$91.65 for Rio Tinto Limited and for Performance Share
    Awards was £24.68 for Rio Tinto plc and A$54.55 for Rio Tinto Limited. Conditional awards are awarded at no cost to the recipient and no amount remains unpaid on
    any shares awarded.
(c) Details of performance conditions for the PSA are provided below.

      For awards granted from 2013, for the TSR component (constituting two-thirds of the award for awards granted until 2017 and constituting 100% for awards granted
      from 2018), where TSR performance is measured against both the EMIX Global Mining Index and the MSCI World Index, the award will vest as follows:

 – Out-performance of the index by 6% per annum                                             – 100% award vests
 – Performance between equal to the index and 6% per annum                                  – Proportionate vesting between 22.5% and 100% vesting
   out-performance
 – Performance equal to the index                                                           – 22.5% award vests
 – Performance less than index                                                              – Nil vesting




136            Annual report 2019 | riotinto.com
      Case
Remuneration    1:20-mc-00212-AJN
             report / Implementation report                      Document 42-1 Filed 06/29/20 Page 142 of 307




     For awards granted from 2013 to 2017, one-third of the award is subject to an EBIT margin condition measuring the change in the EBIT margin of Rio Tinto and each
     of the comparator companies (measured on a “point-to-point” basis using the last financial year in the performance period and the financial year prior to the start of
     the performance period). This will be calculated using independent third-party data. Vesting will be subject to Rio Tinto’s interpolated ranking position using the
     following schedule.

 –   Equal to or greater than 2nd ranked company                                        –   100% award vests
 –   Between the 5th and 2nd ranked companies                                           –   Proportionate vesting between 22.5% and 100% vesting
 –   Above the 6th ranked company                                                       –   22.5% award vests
 –   Equal to the 6th ranked company or below                                           –   Nil vesting

     The TSR performance condition (two thirds of the award) vests in February with the EBIT performance condition (one third of the award) vesting in May. Due to the
     phased vesting nature of the award, details of each vest are displayed separately side by side within the table.
     For awards granted from 2018 the EBIT performance condition will not apply. Instead the award is subject to the TSR measures described above, with each applied to
     50% of the award




                                                                                                                                                                                            Governance
     If vesting is achieved, participants will be entitled to receive a number of additional shares whose market value reflects the aggregate cash amount of dividends that
     would have been received had the number of shares which have vested at the end of the performance period been held throughout the period.

(d) The amount in US dollars has been converted at the rate of US$1.27661 = £1 and US$0.69531 = A$1, being the average exchange rates for 2019.
(e) For the Performance Share Awards granted on 23 March 2015 with a performance period that concluded on 31 December 2019, 45.56% of the award vested in
    relation to the TSR portion of the award. The remaining performance condition of relative EBIT margin will be assessed later in 2020.
(f) The closing price at 31 December 2019 was £45.03 for Rio Tinto plc ordinary shares and was A$100.40 for Rio Tinto Limited ordinary shares. The high and low prices
    during 2019 of Rio Tinto plc and Rio Tinto Limited shares were £49.765 and £36.43 and A$107.05 and A$76.65 respectively.

As of 14 February 2020, executives held 2,671,784 shares awarded and not vested under long term incentive plans. No executive held any options.

Table 3a – Plan interests (award of shares under all-employee share arrangements)

                                                                        myShare                                         Share Ownership Plan     Total activity in 2019
                                                          Value of       Value of        Value of       Value of
                                                         Matching       Matching        Matching       Matching Value of Free      Value of
                                                Plan       shares         shares          shares         shares        shares Free shares                                 Plan interests
                                         interests at   awarded in      vested in      awarded in      vested in    awarded in    vested in         Grants    Vesting              at 31
                                           1 January          year(b)        year(c)         year(b)        year(c)       year(d)      year(d)      in year    in year       December
                                              2019(a)       ('000)         ('000)          ('000)         ('000)        ('000)       ('000)          ('000)     ('000)            2019(a)
Bold Baatar                                311.31                4              5               0             0              5              0            9           5        392.86
Alfredo Barrios                            291.28                4              8               0             0              0              0            4           8        235.95
Joanne Farrell                             278.66                4              9               0             0              0              0            4           9        219.03
Jean-Sébastien Jacques                     664.70                2              4               2             4              5              9            9         17         520.29
Vera Kirikova                              547.15                2              6               2             0              5              5            9          11        508.24
Stephen McIntosh                           278.66                4              9               0             0              0              0            4           9        219.03
Simone Niven                               363.00                0              0               0             0              5              9            5           9        286.00
Philip Richards                             67.00                1              0               1             0              5              0            7           0         174.52
Chris Salisbury                              0.00                0              0               0             0              0              0            0           0           0.00
Arnaud Soirat                              148.00                1              0               1             0              5              0            7           0        250.96
Jakob Stausholm                              0.00                1              0               1             0              1              0            3           0          60.09
Simon Trott                                298.11                5              9               0             0              0              0            5           9        260.09

(a) All shares shown are Rio Tinto plc shares except in the cases of Joanne Farrell and Stephen McIntosh which are Rio Tinto Limited shares and Simon Trott who holds a
    combination of Rio Tinto plc and Rio Tinto Limited shares.
(b) myShare and Share Ownership Plan Matching share awards are granted on a quarterly basis (January, April, July and October) throughout the year.
(c) The vesting of a Matching share is dependent on continued employment with Rio Tinto and the retention of the associated Investment share purchased by the
    participant for 3 years.
(d) Share Ownership Plan Free Shares vest after 3 years.
(e) Share Ownership Plan awards shown above and the vested Matching shares under myShare are included, where relevant, in the Executive’s share interests in Table 2.
(f) All currency figures are shown in USD and rounded.




                                                                                                                                    Annual report 2019 | riotinto.com               137
GovernanceCase          1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 143 of 307

Implementation report continued


Audited information
Under Schedule 8 of the Large and Medium-sized Companies and Groups (Accounts and Reports) Regulations 2008 (as amended), the following information is
auditable:
– the 2019 performance for the purposes of the STIP on page 115;
– the single total figure of remuneration for each director, as set out on page 118 and table 1b on page 132;
– details of the directors’ total pension entitlements, as set out on page 118;
– details of taxable benefits on page 118;
– details of scheme interests awarded to the directors during the financial year, as set out on pages 123 and table 3 and 3a on pages 134 to 137;
– details of payments to past directors as set out on page 125;
– details of shareholding ownership policy and directors’ share ownership on pages 123 and 125;
– statement of the directors’ shareholdings and share interests, as set out in tables 2, 3 and 3a on pages 133 to 137 of the Implementation report;
– STIP objectives and outcomes for 2019 as set out on pages 119 to 121 and LTIP outcome and award granted for 2019 as set out on pages 122 to 123.

The Australian Securities and Investments Commission issued an order dated 14 December 2015, under which the Remuneration report must be prepared and
audited in accordance with the requirements of the Australian Corporations Act 2001 applied on the basis of certain modifications set out in the order (as detailed
on page 255). The information provided in the Remuneration report has been audited as required by section 308 (3C) of the Australian Corporations Act 2001.

Directors’ approval statement
This Directors’ Remuneration report is delivered in accordance with a resolution of the Board, and has been signed on behalf of the Board by:

Sam Laidlaw
Chairman of the Remuneration Committee
26 February 2020




138          Annual report 2019 | riotinto.com
          Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 144 of 307

Additional statutory disclosure


The directors present their report and audited consolidated financial statements         – On 19 June 2019 Rio Tinto announced that Rio Tinto Iron Ore was
for the year ended 31 December 2019.                                                       experiencing operational challenges, particularly in the Greater Brockman
                                                                                           hub in the Pilbara. In light of these challenges Pilbara shipments for 2019
Scope of this report                                                                       were revised to between 320 million tonnes and 330 million tonnes
For the purposes of UK company law and the Australian Corporations Act 2001:               (previously between 333 million tonnes and 343 million tonnes).
– the additional disclosures under the heading “Shareholder information”                 – On 26 June 2019, Dame Moya Greene retired from the board as a non-
   on pages 292 to 298 are hereby incorporated by reference to, and form part              executive director.
   of, this Directors’ report;                                                           – In July 2019 Rio Tinto completed the sale of its entire interest in the Rössing
– the Strategic report on pages 4 to 81 provides a comprehensive review of                 uranium mine in Namibia to China National Uranium Corporation Limited
   Rio Tinto’s operations, its financial position and its business strategies and          (CNUC) for an initial cash payment of $6.5 million plus a contingent
   prospects, and is incorporated by reference into, and forms part of this                payment of up to $100 million.
   Directors’ report; certain items that would ordinarily need to be included in         – In July 2019 Rio Tinto provided an update on the schedule and cost of the
   this Directors’ report (including an indication of likely future developments           Oyu Tolgoi underground project in Mongolia. Preliminary estimates for




                                                                                                                                                                                Governance
   in the business of the company and the Group) have, as permitted, instead               the development capital spend were revised to $6.5 billion to $7.2 billion,
   been discussed in the Strategic report, while details of the Group’s policy on          an increase of $1.2 billion to $1.9 billion from the $5.3 billion previously
   addressing financial risks and details about financial instruments are shown            disclosed. Achievement of first sustainable production was revised to
   in note 30 to the Group financial statements; and                                       between May 2022 and June 2023, a delay of 16 to 30 months compared
– taken together, the Strategic report and this Directors’ report are intended             to the original feasibility study guidance in 2016.
   to provide a fair, balanced and understandable assessment of: the                     – On 25 September 2019 Rio Tinto signed a Memorandum of Understanding
   development and performance of the Group’s business during the year                     with China’s largest steel producer, China Baowu Steel Group and Tsinghua
   and its position at the end of the year; its strategy; likely developments;             University, one of China’s most prestigious and influential universities, to
   and any principal or emerging risks and uncertainties associated with the               develop and implement new methods to reduce carbon emissions and
   Group’s business.                                                                       improve environmental performance across the steel value chain.
– The Directors’ declaration on page 256 is also incorporated into this                  – In October 2019 Rio Tinto announced it would conduct a strategic review of
   Directors’ report.                                                                      its interest in New Zealand’s Aluminium Smelter (NZAS) at Tiwai Point, to
                                                                                           determine the operation’s ongoing viability and competitive position.
For the purposes of compliance with DTR 4.1.5R(2) and DTR 4.1.8R, the required           – On 4 November 2019 Rio Tinto announced it achieved a significant
content of the “Management report” can be found in the Strategic report or this            milestone at the Oyu Tolgoi mine in Mongolia with the completion of Shaft 2,
Directors’ report, including the material incorporated by reference.                       which enabled the acceleration of work on the underground development.
                                                                                         – In November 2019 Rio Tinto announced that it would support Energy
A full report on director and executive remuneration and shareholdings can be              Resources of Australia Limited’s (ERA) plans for a renounceable entitlement
found in the Remuneration report on pages 110 to 138 which for the purposes of             offer to raise $324 million (A$476 million) for the rehabilitation of the Ranger
the Australian Corporations Act 2001, forms part of this Directors’ report.                Project Area in Australia’s Northern Territory.
                                                                                         – In November 2019 Rio Tinto approved a $749 million (A$1 billion) investment
Dual listed structure and constitutional documents                                         in its existing Greater Tom Price operations (100% owned) to help sustain
The dual listed companies (DLC) structure of Rio Tinto plc and Rio Tinto                   the production capacity of its world-class iron ore business in the Pilbara
Limited, their constitutional provisions and voting arrangements – including               of Western Australia.
restrictions that may apply to the shares of either company under specified              – In December 2019 Rio Tinto approved a $1.5 billion investment (100 per cent
circumstances – are described on pages 292 and 293.                                        basis) to continue production at its Kennecott copper operations in the
                                                                                           United States. The investment extended operations at Kennecott to 2032.
Operating and financial review                                                           – In February 2020 Rio Tinto announced it would conduct a strategic review
Rio Tinto’s principal activities during 2019 were minerals and metals                      of the ISAL smelter in Iceland, to determine the operation’s ongoing viability
exploration, development, production and processing and marketing.                         and explore options to improve its competitive position.
                                                                                         – In February 2020, Rio Tinto’s subsidiary Energy Resources of Australia Ltd
Subsidiary and associated undertakings principally affecting the profits or net assets     (ERA) announced the completion of an entitlement offer, which was
of the Group in the year are listed in notes 33 to 36 to the financial statements.         underwritten by the Group. As a result of the issue of new shares to the
                                                                                           Group, our interest in ERA has increased from 68.39% to 86.33%.
The following significant changes and events affected the Group during 2019              – In February 2020, Rio Tinto announced the appointment of three new
and up to the date of this report:                                                         independent non-executive directors to the board. They were Hinda Gharbi,
                                                                                           Jennifer Nason and Ngaire Woods.
– In February 2019 Rio Tinto announced that it had discovered copper-gold                – In February 2020, Rio Tinto announced that it expected Pilbara iron ore
  mineralisation at the Winu Project in the Yeneena Basin of the Paterson                  shipments in 2020 to be between 324 million tonnes and 334 million tonnes
  Province in Western Australia.                                                           (100% basis) versus previous guidance of between 330 million tonnes and
– In March 2019 Rio Tinto announced it had completed the commisioning of                   343 million tonnes.
  the $1.9 billion Amrun bauxite mine on the Cape York Peninsula in
  Queensland, Australia.                                                                 Details of events that took place after the balance sheet date are further described
– In April 2019 Rio Tinto announced the next stage in the development of                 in note 42 to the financial statements.
  Richards Bay Minerals in South Africa through the construction of the Zulti
  South project. The $463 million (Rio Tinto share $343 million) investment              Risk identification, assessment and management
  will sustain RBM’s current capacity and extend its mine life. Construction is          The Group’s principal risks and uncertainties are listed on pages 74 to 80.
  on hold after a number of security incidents.                                          The Group’s approach to risk management is discussed on pages 71 to 73.
– In April 2019 Rio Tinto committed $302 million of additional capital to
  advance its Resolution Copper project in the US state of Arizona. The                  Share capital
  investment funded additional drilling, ore-body studies, infrastructure                Details of the Group’s share capital as at 31 December 2019 are described in
  improvements and permitting activities.                                                notes 27 and 28 to the financial statements. Details of the rights and obligations
                                                                                         attached to each class of shares are covered on pages 292 to 293, under the
                                                                                         heading “Voting arrangements”.




                                                                                                                             Annual report 2019 | riotinto.com           139
GovernanceCase            1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 145 of 307

Additional statutory disclosure continued


In situations where an employee share plan operated by the company and plan              Directors’ and executives’ beneficial interests
participants are the beneficial owners of shares but not the registered owners,          A table of directors’ and executives’ beneficial interests in Rio Tinto shares
voting rights are normally exercised by the registered owner at the direction of         is on page 133.
the participant.
                                                                                         Secretaries
Details of certain restrictions on holding shares in Rio Tinto and certain               Steve Allen is company secretary of Rio Tinto plc and joint company secretary,
consequences triggered by a change of control are described on page 293                  together with Tim Paine, of Rio Tinto Limited. Steve’s and Tim’s qualifications
under the heading “Limitations on ownership of shares and merger obligations”.           and experience are described on page 85.
There are no other restrictions on the transfer of ordinary Rio Tinto shares save for:
– restrictions that may from time to time be imposed by laws, regulations                Indemnities and insurance
   or Rio Tinto policy (for example relating to market abuse, insider dealing,           The Articles of Association of Rio Tinto plc and the Constitution of Rio Tinto
   share trading or an Australian foreign investment);                                   Limited provide for them to indemnify, to the extent permitted by law, directors
– restrictions on the transfer of shares that may be imposed following                   and officers of the companies, including officers of certain subsidiaries, against
   a failure to supply information required to be disclosed, or where registration       liabilities arising from the conduct of the Group’s business. The directors,
   of the transfer may breach a court order or a law, or in relation to unmarketable     Group company secretary and joint company secretary of Rio Tinto Limited,
   parcels of shares;                                                                    together with employees serving as directors of eligible subsidiaries at the
– restrictions on the transfer of shares held under certain employee share               Group’s request, have also received similar direct indemnities. Former directors
   plans while they remain subject to the plan.                                          also received indemnities for the period in which they were directors.These are
                                                                                         qualifying third-party indemnity provisions for the purposes of the UK
At the AGMs held in 2019, shareholders authorised:                                       Companies Act 2006, in force during the financial year ended 31 December
– the on-market purchase by Rio Tinto plc or Rio Tinto Limited or its                    2019 and up to the date of this report. No amount has been paid under any
    subsidiaries, of up to 126,772,263 Rio Tinto plc shares (representing                of these indemnities during the year.
    approximately 10% of Rio Tinto plc’s issued share capital, excluding
    Rio Tinto plc shares held in Treasury at that time);                                 Qualifying pension scheme indemnity provisions (as defined by section 235
– the off-market purchase by Rio Tinto plc of up to 126,772,263 Rio Tinto plc            of the UK Companies Act 2006) were in force during the course of the financial
    shares acquired by Rio Tinto Limited or its subsidiaries under the above             year ended 31 December 2019 and up to the date of this Directors’ report,
    authority; and                                                                       for the benefit of trustees of the Rio Tinto Group pension and superannuation
– the off-market and/or on-market buy-back by Rio Tinto Limited of                       funds across various jurisdictions. No amount has been paid under any
    up to 55.6 million Rio Tinto Limited shares (representing approximately              of these indemnities during the year.
    15% of Rio Tinto Limited’s issued share capital at that time).
                                                                                         The Group purchased directors’ and officers’ insurance during the year.
Substantial shareholders                                                                 In broad terms, this cover indemnifies individual directors and officers
Details of substantial shareholders are included on page 294.                            against certain personal legal liability and legal defence costs for claims
                                                                                         arising out of actions connected with Group business.
Dividends
Details of dividends paid and declared for payment, together with                        Employment of disabled persons
the company’s shareholder returns policy are explained on page 36.                       Our statement on the employment of disabled persons is on page 69.

Directors                                                                                Engagement with UK employees
The names of directors who served during or since the end of the year and                Our statement on engagement with UK employees is on page 92.
their period of appointment are listed on pages 84 and 85, together with details
of each directors qualifications, experience and special responsibilities, and           Engagement with suppliers, customers and others in a business
current directorships.                                                                   relationship with the company
                                                                                         Our statement on engagement with suppliers, customers and others
A table of directors’ attendance at board and committee meetings during 2019             in a business relationship with the company is on page 93.
is on page 97.
                                                                                         Statutory Audit Services Order
At the 2020 AGMs, Hinda Gharbi and Jennifer Nason will stand for election,               The Group has fully complied with the Statutory Audit Services Order.
Ngaire Woods will stand for election with effect from 1 September, 2020,
and all other directors will stand for re-election.

Previous listed directorships
Details of each director’s previous directorships of other listed companies
(where relevant) held in the past three years are set out below:

David Constable
– Anadarko Petroleum Company (July 2016 to August 2019)

Sam Laidlaw
– HSBC Holdings plc (January 2008 to April 2017)

Jakob Stausholm
– A P Moller-Maersk A/s (December 2016 to March 2018)

Simon Thompson
– Tullow Oil plc (May 2011 to April 2017)




140           Annual report 2019 | riotinto.com
        Case
Additional        1:20-mc-00212-AJN
           statutory disclosure                                                Document 42-1 Filed 06/29/20 Page 146 of 307




Purchases

Rio Tinto plc shares(a) and Rio Tinto plc American Depositary Receipts (ADRs)
                                                                                                                                                             Total number of shares       Maximum number
                                                                                                         Total number of shares                                purchased as part of       of shares that may
                                                                                           Average         purchased to satisfy Total number of shares          publicly announced             be purchased
                                                           Total number of                price per           company dividend    purchased to satisfy                     plans or           under plans or
                                                         shares purchased(b)             share US$ (c)      reinvestment plans employee share plans                    programmes(d)(k)         programmes
2019

1 to 31 Jan                                                     6,253,189                   49.71                            –                         –                6,253,189              76,033,612(f)
1 to 28 Feb                                                    5,401,268                    56.38                            –                         –                5,401,268             70,632,344(f)
1 to 31 Mar                                                    1,866,278                    56.46                            –                         –                1,866,278              68,766,066(f)




                                                                                                                                                                                                                 Governance
1 to 30 Apr                                                     2,816,717                   59.88                   1,023,851                  319,702                  1,473,164            125,299,099(g)
1 to 31 May                                                    1,596,086                     58.14                           –                         –                1,596,086            123,703,013(g)
1 to 30 Jun                                                     1,514,392                    59.18                           –                 149,435                  1,364,957            122,338,056(g)
1 to 31 Jul                                                     1,953,181                   59.53                            –                         –                 1,953,181           120,384,875(g)
1 to 31 Aug                                                    2,803,415                    51.33                            –                         –                2,803,415             117,581,460(g)
1 to 30 Sep                                                     1,738,314                   52.71                     528,356                  168,712                  1,041,246            116,540,214(g)
1 to 31 Oct                                                    1,682,872                    51.00                            –                         –                1,682,872            114,857,342(g)
1 to 30 Nov                                                     1,677,420                   53.62                            –                         –                1,677,420             113,179,922(g)
1 to 31 Dec                                                     1,827,773                   57.34                            –                 584,815                  1,242,958            111,936,964(g)
                                                             31,130,905(e)                 54.74                  1,552,207               1,222,664                  28,356,034                           –
2020
1 to 31 Jan                                                    1,962,815                    58.41                           –                         –                 1,962,815             109,974,149(g)
1 to 14 Feb                                                      840,082                    54.22                           –                         –                   840,082            109,134,067(g)


Rio Tinto Limited shares
                                                                                                                                                             Total number of shares       Maximum number
                                                                                                         Total number of shares        Total number of         purchased as part of       of shares that may
                                                                                           Average         purchased to satisfy    shares purchased to          publicly announced             be purchased
                                                           Total number of                price per           company dividend        satisfy employee                     plans or           under plans or
                                                         shares purchased(b)             share US$ (c)      reinvestment plans              share plans(h)             programmes(d)(k)         programmes
2019
1 to 31 Jan                                                               –                       –                          –                         –                          –                  1,866(i)
1 to 28 Feb                                                               –                       –                          –                         –                          –                  1,866(i)
1 to 31 Mar                                                               –                       –                          –                         –                          –                  1,866(i)
1 to 30 Apr                                                    1,623,567                    69.49                   1,397,150                  226,417                            –                  1,866(i)
1 to 31 May                                                               –                       –                          –                         –                          –           55,600,000(j)
1 to 30 Jun                                                               –                       –                          –                         –                          –           55,600,000(j)
1 to 31 Jul                                                               –                       –                          –                         –                          –           55,600,000(j)
1 to 31 Aug                                                               –                       –                          –                         –                          –           55,600,000(j)
1 to 30 Sep                                                       910,307                    63.17                   788,265                   122,042                            –           55,600,000(j)
1 to 31 Oct                                                               –                       –                          –                         –                          –           55,600,000(j)
1 to 30 Nov                                                               –                       –                          –                         –                          –           55,600,000(j)
1 to 31 Dec                                                       791,445                   71.49                            –                 791,445                            –           55,600,000(j)
                                                              3,325,319                    68.24                  2,185,415                1,139,904                              –                       –
2020
1 to 31 Jan                                                        21,555                   70.02                            –                  21,555                            –           55,600,000(j)
1 to 14 Feb                                                               –                       –                          –                         –                          –           55,600,000(j)

(a)    Rio Tinto plc shares have a nominal value of 10 pence each.
(b)    Monthly totals of purchases are based on the settlement date.
(c)    The shares were purchased in the currency of the stock exchange on which the purchases took place and the sale price has been converted into US dollars at the exchange rate on the date of settlement.
(d)    Shares purchased in connection with the dividend reinvestment plans and employee share plans are not deemed to form any part of any publicly announced plan or programme.
(e)    This figure represents 2.5% of Rio Tinto plc issued share capital at 31 December 2019.
(f)    At the Rio Tinto plc AGM held in 2018, shareholders authorised the on-market purchase by Rio Tinto plc, Rio Tinto Limited and its subsidiaries of up to 133,746,522 Rio Tinto plc shares. This
       authorisation expired on 11 July 2019.
(g)    At the Rio Tinto plc AGM held in 2019, shareholders authorised the on-market purchase by Rio Tinto plc, Rio Tinto Limited and its subsidiaries of up to 126,772,263 Rio Tinto plc shares. This
       authorisation will expire on the later of 10 July 2020 or the date of the 2020 AGM.
(h)    The average price of shares purchased on-market by the trustee of Rio Tinto Limited’s employee share trust during 2019 was $70.18.
(i)    At the Rio Tinto Limited AGM held in 2018 shareholders authorised the off-market and/or on-market buy-back of up to 41.2 million Rio Tinto Limited shares.
( j)   At the Rio Tinto Limited AGM held in 2019 shareholders authorised the off-market and/or on-market buy-back of up to 55.6 million Rio Tinto Limited shares.
(k)    Rio Tinto purchased US$1.6 billion of shares through an on-market purchase of Rio Tinto plc shares during 2019 which comprised a return of US$0.7 billion of the US$1.0 billion programme
       announced on 1 August 2018 and US$0.9 billion of the US$3.2 billion programme announced on 20 September 2018, returning the post-tax proceeds of the coal assets to shareholders. The
       US$3.2 billion programme comprised the A$2.9 billion off-market share buy-back of Rio Tinto Limited shares which was completed on 12 November 2018 and US$1.1 billion on market
       buy-back of Rio Tinto plc shares of which the remaining US$0.2 billion will be completed no later than 28 February 2020.




                                                                                                                                                     Annual report 2019 | riotinto.com                     141
GovernanceCase           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 147 of 307

Additional statutory disclosure continued


Political donations                                                                   Greenhouse gas emissions
The Group made no political donations (as defined by the UK Companies Act             (in million tCO2-e)(a)(b)
2006) in the EU, Australia or elsewhere during 2019.                                                                                                            2019             2018(g)
                                                                                      Scope 1(c)                                                                17.1             17.8
Government regulations                                                                Scope 2(d)                                                                 9.7            10.9
Our operations around the world are subject to extensive laws and regulations
                                                                                      Total greenhouse gas emissions(e)                                         26.4            28.2
imposed by local, state, provincial and federal governments. These regulations
                                                                                      Ratios
govern many aspects of our work – from how we explore, mine and process ore,
to conditions of land tenure and health, safety and environmental requirements.       Greenhouse gas emissions intensity index(f)                               70.6             71.6
They also govern how we operate as a company in relation to securities, taxation,     Greenhouse gas emissions intensity
intellectual property, competition and foreign investment, provisions to protect      (tCO2-e/t of product)                                                   0.062            0.065
data privacy, conditions of trade and export and infrastructure access. In addition   (a) Rio Tinto’s greenhouse gas emission for managed operations are reported in accordance
to these laws, several of our operations are governed by specific agreements              with the requirements under Part 7 of the UK Companies Act 2006 (Strategic report
made with governments, some of which are enshrined in legislation.                        and Directors’ report) Regulations 2013. Our approach and methodology used forthe
                                                                                          determination of these emissions are available at:
The geographic and product diversity of our operations reduces                            https://www.riotinto.com/sustainability/sustainability-reporting.
the likelihood of any single law or government regulation having                      (b) Rio Tinto’s greenhouse gas emissions inventory is based on definitions provided by
a material effect on the Group’s business as a whole.                                     The World Resource Institute/World Business Council for Sustainable Development
                                                                                          Greenhouse Gas Protocol: A Carbon Reporting and Accounting Standard, March 2004.
                                                                                      (c) Scope 1 emissions include “emissions from combustion of fuel and operation of manage
Environmental regulations                                                                 facilities. These include emissions from land management and livestock management
Rio Tinto is subject to various environmental laws and regulations in the                 at those facilities.
                                                                                      (d) Scope 2 emissions include “emissions from the purchase of electricity, heat, steam or cooling.
countries where it has operations. Rio Tinto measures its performance against         (e) Total emissions is the sum of scope 1 and scope 2 emissions, minus emissions that are
environmental regulation by tracking and rating incidents according to their              associated with the generation of electricity, heat, steam or cooling supplied to others.
actual environmental and compliance impacts using five severity categories                These emissions exclude indirect emissions associated with transportation and use of our
                                                                                          products reported at https://www.riotinto.com/sustainability/sustainability-reporting.
(minor, medium, serious, major or catastrophic). Incidents with a consequence         (f) Rio Tinto greenhouse gas intensity index is the weighted emissions intensity for each of
rating of major or catastrophic are of a severity that require notification               Rio Tinto’s main commodities relative to the commodity intensities in the 2008 base year
to the relevant product group Chief Executive and the Rio Tinto Chief Executive           (set to 100). This index includes approximately 97 (97.18%)% of Rio Tinto’s emissions from
                                                                                          managed operations.
immediately after the incident occurring. In 2019, there were no environmental        (g) All numbers are restated to ensure comparability over time. Amendments are due to changes
incidents at managed operations with a major or catastrophic impact.                      in measurement and calculation methodologies including the adoption of updated global
                                                                                          warming potentials from the IPCC fourth assessment report or immaterial updates to data.
During 2019, three managed operations incurred fines amounting
to US$ 18,964 (2018: US$284,684). Details of these fines are reported                 Exploration, research and development
in the performance section of the sustainability report at:                           The Group carries out exploration, research and development, described
https://www.riotinto.com/sustainability/sustainability-reporting.                     in the Growth and Innovation section on pages 56 to 57. Exploration and
                                                                                      evaluation costs, net of any gains and losses on disposal, generated a net loss
Australian corporations that exceed specific greenhouse gas emissions                 before tax of $614 million (2018: $210 million). Research and development
or energy use thresholds have obligations under the Australian National               costs were $45 million (2018: $45 million).
Greenhouse and Energy Reporting Act 2007 (NGER). All Rio Tinto entities
covered under this Act have submitted their annual NGER reports by the                Financial instruments
required 31 October 2019 deadline.                                                    Details of the Group’s financial risk management objectives and policies,
                                                                                      and exposure to risk, are described in note 30 to the financial statements.
Further information on the Group’s environmental performance is included
in the Sustainability section of this Annual report, on pages 60 to 70, and on        Dealing in Rio Tinto securities
the website.                                                                          Rio Tinto operates rules which restrict the dealing in Rio Tinto securities by
                                                                                      directors and employees who may be in possession of “inside information”.
                                                                                      These individuals must seek clearance before any proposed dealing takes place.

                                                                                      Our rules also prohibit such persons from engaging in hedging or other
                                                                                      arrangements which limit the economic risk in connection to Rio Tinto
                                                                                      securities issued, or otherwise allocated, as remuneration that are either
                                                                                      unvested, or that have vested, but remain subject to a holding period. We also
                                                                                      impose restrictions on a broader group of employees, requiring them to seek
                                                                                      clearance before engaging in similar arrangements over any Rio Tinto securities.

                                                                                      Financial reporting
                                                                                      Financial statements
                                                                                      The directors are required to prepare financial statements for each financial
                                                                                      period that give a true and fair view of the state of the Group at the end of the
                                                                                      financial period, together with profit or loss and cash flows for that period.
                                                                                      This includes preparing financial statements in accordance with UK company
                                                                                      law that give a true and fair view of the state of the company’s affairs, and
                                                                                      preparing a Remuneration report that includes the information required by
                                                                                      Regulation 11, Schedule 8 of the Large- and Medium-sized Companies and
                                                                                      Groups (Accounts and Reports) Regulations 2008 (as amended) and the
                                                                                      Australian Corporations Act 2001.




142           Annual report 2019 | riotinto.com
        Case
Additional        1:20-mc-00212-AJN
           statutory disclosure                                 Document 42-1 Filed 06/29/20 Page 148 of 307




In addition, the UK Corporate Governance Code recommends that the board                The Group’s internal controls over financial reporting include policies
provides a fair, balanced and understandable assessment of the company’s               and procedures designed to ensure the maintenance of records that:
position and prospects in its external reporting.                                      – accurately and fairly reflect transactions and dispositions of assets;
                                                                                       – provide reasonable assurances that transactions are recorded as necessary,
Rio Tinto’s management conducts extensive review and challenge in support                 enabling the preparation of financial statements in accordance with IFRS,
of the board’s obligations, aiming to strike a balance between positive and               and that receipts and expenditures are made with the authorisation of
negative statements and provide good linkages throughout the Annual report.               management and directors of each of the companies; and
                                                                                       – provide reasonable assurance regarding the prevention or timely detection
The directors were responsible for the preparation and approval of the Annual             of unauthorised acquisition, use or disposition of the Group’s assets that
report for the year ended 31 December 2019. They consider the Annual report,              could have a material effect on its financial statements.
taken as a whole, to be fair, balanced and understandable, and that it provides
the information necessary for shareholders to assess the Group’s position,             Due to inherent limitations, internal controls over financial reporting cannot
performance, business model and strategy.                                              provide absolute assurance. Similarly, these controls may not prevent or detect




                                                                                                                                                                             Governance
                                                                                       all misstatements, whether caused by error or fraud within each of Rio Tinto plc
The directors are responsible for maintaining proper accounting records, in            and Rio Tinto Limited.
accordance with UK and Australian legislation. They have a general responsibility
to safeguard the assets of the Group, and to prevent and detect fraud and other        There were no changes to internal controls over financial reporting during
irregularities. The directors are also responsible for ensuring that appropriate       the relevant period that have materially affected, or are reasonably likely to
systems are in place to maintain and preserve the integrity of the Group’s website.    materially affect, the financial reporting of Rio Tinto plc and Rio Tinto Limited.

Legislation in the UK governing the preparation and dissemination of financial         Management’s evaluation of the effectiveness of the company’s internal
statements may differ from current and future legislation in other jurisdictions.      controls over financial reporting was based on criteria established in
The work carried out by the Group’s external auditors does not take into               Internal Control-Integrated Framework (2013), issued by the Committee
account such legislation and, accordingly, the external auditors accept no             of Sponsoring Organisations of the Treadway Commission. Following this
responsibility for any changes to the financial statements after they are made         evaluation, management concluded that our internal controls over financial
available on the Group’s website.                                                      reporting were effective as at 31 December 2019.

The directors, senior executives, senior financial managers and other members of
staff who are required to exercise judgment while preparing the Group’s financial      Directors’ declaration
statements, are required to conduct themselves with integrity and honesty and          The directors’ statement of responsibilities in relation to the Group’s financial
in accordance with the highest ethical standards, as are all Group employees.          statements is set out on page 256.

The directors consider that the 2019 Annual report presents a true and                 Non-audit services and auditor independence
fair view and has been prepared in accordance with applicable accounting               Details of the non-audit services and a statement of independence regarding
standards, using the most appropriate accounting policies for Rio Tinto’s              the provision of non-audit services undertaken by our external auditor, including
business, and supported by reasonable judgments and estimates. The                     the amounts paid for non-audit services, are set out on page 102 of the
accounting policies have been consistently applied as described on pages 152           Directors’ report.
to 166, and directors have received a written statement from the Chief
Executive and the Chief Financial Officer to this effect. In accordance with the       Going concern
internal control requirements of the Code and the ASX Principles, this written         The directors, having made appropriate enquiries, have satisfied themselves
statement confirms that the declarations in the statement are founded on a             that it is appropriate to adopt the going concern basis of accounting in
sound system of risk management and internal controls, and that the system             preparing the financial statements. Additionally, the directors have considered
is operating effectively in all material respects in relation to financial reporting   longer-term viability, as described in their statement on page 72.
risks. Further information on directors’ responsibilities in the light of UK
Disclosure and Transparency Rules is included on page 256.                             2020 AGMs
                                                                                       The 2020 AGMs will be held on 8 April in London and 7 May in Brisbane. Separate
Disclosure controls and procedures                                                     notices of the 2020 AGMs will be produced for the shareholders of each company.
The Group maintains disclosure controls and procedures, as defined in US
Exchange Act Rule 13a-15(e). Management, with the participation of the Chief           Directors’ approval statement
Executive and Chief Financial Officer, has evaluated the effectiveness of the          Thee Directors’
                                                                                               ecto s report
                                                                                                       epo t iss delivered
                                                                                                                 del e ed in accordance with a resolution of the board.
Group’s disclosure controls and procedures in relation to US Exchange Act Rule  le
13a-15 (b), as of the end of the period covered by this report, and has concluded
                                                                               ed
that the Group’s disclosure controls and procedures were effective at a
reasonable assurance level.
                                                                                       Simon Thompson
Management’s report on internal control over financial reporting                       Chairman
Management is responsible for establishing and maintaining adequate internal           26 February 2020
controls over financial reporting. These controls, designed under the supervision
of the Chief Executive and Chief Financial Officer, provide reasonable assurance
regarding the reliability of the Group’s financial reporting and the preparation
and presentation of financial statements for external reporting purposes,
in accordance with International Financial Reporting Standards (IFRS) as
defined on page 152.




                                                                                                                           Annual report 2019 | riotinto.com           143
           Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 149 of 307
  Financial statements

  Primary financial statements
  Group income statement                         146
  Group statement of comprehensive income        147
  Group cash flow statement                      148
  Group balance sheet                            149
  Group statement of changes in equity           150   Capital and reserves
                                                       Note 27 Share capital – Rio Tinto plc          190
  Reconciliation with Australian                       Note 28 Share capital – Rio Tinto Limited      190
   Accounting Standards                          151   Note 29 Other reserves and retained earnings   191
  Outline of dual listed companies
   structure and basis of financial statements   151   Additional disclosures
                                                       Note 30 Financial instruments
  Notes to the 2019 financial statements                 and risk management                          193
  Group income statement and                           Note 31 Contingencies and commitments          203
  cash flow statement                                  Note 32 Average number of employees            206
  Note 1 Principal accounting policies           152   Note 33 Principal subsidiaries                 207
  Note 2 Operating segments                      167   Note 34 Principal joint operations             209
  Note 3 Operating segments –                          Note 35 Principal joint ventures               210
   additional information                        171   Note 36 Principal associates                   211
  Note 4 Net operating costs                           Note 37 Purchases and sales of
   (excluding items shown separately)            172     subsidiaries, joint ventures, associates
  Note 5 Employment costs                        173     and other interests in businesses            212
  Note 6 Impairment charges                      173   Note 38 Directors’ and key
  Note 7 Share of profit after tax of                    management remuneration                      213
   equity accounted units                        175   Note 39 Auditors’ remuneration                 214
  Note 8 Finance income and finance costs        175   Note 40 Related-party transactions             214
  Note 9 Taxation                                176   Note 41 Exchange rates in US$                  215
  Note 10 Earnings per ordinary share            177   Note 42 Events after the balance sheet date    215
  Note 11 Dividends                              177   Note 43 Share-based payments                   215
                                                       Note 44 Post-retirement benefits               218
  Group balance sheet                                  Note 45 New standards and interpretations
  Note 12 Goodwill                               178     adopted in the current year                  223
  Note 13 Intangible assets                      179   Note 46 Rio Tinto Limited parent
  Note 14 Property, plant and equipment          180     company disclosures                          226
  Note 15 Investments in equity                        Note 47 Related undertakings                   227
   accounted units                               182   Rio Tinto plc company information              247
  Note 16 Inventories                            183   Rio Tinto financial information
  Note 17 Deferred taxation                      183     by business unit                             252
  Note 18 Trade and other receivables            185   Australian Corporations Act –
  Note 19 Assets and liabilities held for sale   185     summary of ASIC relief                       255
  Note 20 Other financial assets                 186   Directors’ declaration                         256
  Note 21 Cash and cash equivalents              186   Auditors’ independence declaration             257
  Note 22 Borrowings and other                         Independent auditors’ report of
   financial liabilities                         187     PricewaterhouseCoopers LLP to
  Note 23 Leases                                 187     the members of Rio Tinto plc and of
  Note 24 Consolidated net (debt)/cash           188     PricewaterhouseCoopers to the
  Note 25 Trade and other payables               189     members of Rio Tinto Limited                 258
  Note 26 Provisions (including post-                  Financial summary 2010-2019                    266
   retirement benefits)                          189   Summary of financial data in Australian
                                                         dollars, sterling and US dollars             267




144        Annual report 2019 | riotinto.com
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 150 of 307




                                                                                             Financial statements




consistency
                                                   Annual report 2019 | riotinto.com   145
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                 Document 42-1 Filed 06/29/20 Page 151 of 307

(SPVQJODPNFTUBUFNFOU
:FBSTFOEFE%FDFNCFS

                                                                                                                       
                                                                                                  /PUF    64N      64N      64N
$POTPMJEBUFEPQFSBUJPOT
$POTPMJEBUFETBMFTSFWFOVF                                                                                        
/FUPQFSBUJOHDPTUT FYDMVEJOHJUFNTTIPXOTFQBSBUFMZ                                                              
*NQBJSNFOUDIBSHFT                                                                                                      
/FU MPTTFT HBJOTPODPOTPMJEBUJPOBOEEJTQPTBMPGJOUFSFTUTJOCVTJOFTTFT                                          
&YQMPSBUJPOBOEFWBMVBUJPODPTUT                                                                                        
1SPGJU MPTT SFMBUJOHUPJOUFSFTUTJOVOEFWFMPQFEQSPKFDUT                                                              
0QFSBUJOHQSPGJU                                                                                                    
4IBSFPGQSPGJUBGUFSUBYPGFRVJUZBDDPVOUFEVOJUT                                                                     
1SPGJUCFGPSFGJOBODFJUFNTBOEUBYBUJPO                                                                            
'JOBODFJUFNT
/FUFYDIBOHFHBJOT MPTTFT POOFUFYUFSOBMBOEJOUSBHSPVQEFCUCBMBODFT                                                  
/FU MPTTFT HBJOTPOEFSJWBUJWFTOPURVBMJGZJOHGPSIFEHFBDDPVOUJOH                                                       
'JOBODFJODPNF                                                                                                          
'JOBODFDPTUT                                                                                                           
"NPSUJTBUJPOPGEJTDPVOU                                                                                                 
                                                                                                                          
1SPGJUCFGPSFUBYBUJPO                                                                                              
5BYBUJPO                                                                                                              
1SPGJUBGUFSUBYGPSUIFZFBS                                                                                         
`BUUSJCVUBCMFUPPXOFSTPG3JP5JOUP OFUFBSOJOHT                                                                   
`BUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                              


#BTJDFBSOJOHTQFSTIBSF                                                                                D    D    D
%JMVUFEFBSOJOHTQFSTIBSF                                                                              D    D    D

5IFOPUFTPOQBHFTUPBSFBOJOUFHSBMQBSUPGUIFTFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUT




146            Annual report 2019 | riotinto.com
          Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                           Document 42-1 Filed 06/29/20 Page 152 of 307

(SPVQTUBUFNFOUPGDPNQSFIFOTJWFJODPNF
:FBSTFOEFE%FDFNCFS

                                                                                                                                                                                           
                                                                                                                                               /PUF            64N             64N              64N
1SPGJUBGUFSUBYGPSUIFZFBS                                                                                                                                                             

0UIFSDPNQSFIFOTJWF MPTT JODPNF
*UFNTUIBUXJMMOPUCFSFDMBTTJGJFEUPQSPGJUPSMPTT
"DUVBSJBM MPTTFT HBJOTPOQPTUSFUJSFNFOUCFOFGJUQMBOT                                                                                                                                     
$IBOHFTJOUIFGBJSWBMVFPGFRVJUZJOWFTUNFOUTIFMEBUGBJSWBMVFUISPVHIPUIFSDPNQSFIFOTJWFJODPNF '70$*                                                                                      `
5BYSFMBUJOHUPUIFTFDPNQPOFOUTPGPUIFSDPNQSFIFOTJWFJODPNF                                                                                                                                 
4IBSFPGPUIFSDPNQSFIFOTJWFMPTTFTPGFRVJUZBDDPVOUFEVOJUT OFUPGUBY                                                                                                                          `
"EKVTUNFOUTUPEFGFSSFEUBYPOQPTUSFUJSFNFOUCFOFGJUQMBOTEVFUPDIBOHFTJODPSQPSBUFUBYSBUFTJOUIF64BOE'SBODF                                          `                 `               
                                                                                                                                                                                              


*UFNTUIBUIBWFCFFONBZCFTVCTFRVFOUMZSFDMBTTJGJFEUPQSPGJUPSMPTT
$VSSFODZUSBOTMBUJPOBEKVTUNFOU B                                                                                                                                                           
$VSSFODZUSBOTMBUJPOPODPNQBOJFTEJTQPTFEPG USBOTGFSSFEUPUIFJODPNFTUBUFNFOU                                                                                                              
'BJSWBMVFNPWFNFOUT
`$BTIGMPXIFEHFHBJOT                                                                                                                                                                         
`$BTIGMPXIFEHF HBJOT MPTTFTUSBOTGFSSFEUPUIFJODPNFTUBUFNFOU                                                                                                                             
`(BJOTPOSFWBMVBUJPOPGBWBJMBCMFGPSTBMFTFDVSJUJFT                                                                                                           `                 `                
`-PTTFTPOSFWBMVBUJPOPGBWBJMBCMFGPSTBMFTFDVSJUJFTUSBOTGFSSFEUPUIFJODPNFTUBUFNFOU                                                                      `                 `                 
/FUDIBOHFJODPTUTPGIFEHJOH C                                                                                                                                                                  `
5BYSFMBUJOHUPUIFTFDPNQPOFOUTPGPUIFSDPNQSFIFOTJWFJODPNF                                                                                                                                    
4IBSFPGPUIFSDPNQSFIFOTJWFJODPNF MPTT PGFRVJUZBDDPVOUFEVOJUT OFUPGUBY                                                                                                                 




                                                                                                                                                                                                           Financial statements
0UIFSDPNQSFIFOTJWFJODPNF MPTT GPSUIFZFBS OFUPGUBY                                                                                                                                  
5PUBMDPNQSFIFOTJWFJODPNFGPSUIFZFBS                                                                                                                                                 
`BUUSJCVUBCMFUPPXOFSTPG3JP5JOUP                                                                                                                                                   
`BUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                                                                  

B     &YDMVEFTBDVSSFODZUSBOTMBUJPODIBSHFPG64NJMMJPO DIBSHFPG64NJMMJPOHBJOPG64NJMMJPO BSJTJOHPO3JP5JOUP-JNJUFEaTTIBSFDBQJUBMGPSUIFZFBSFOEFE
      b%FDFNCFSb XIJDIJTSFDPHOJTFEJOUIF(SPVQTUBUFNFOUPGDIBOHFTJOFRVJUZ3FGFSUP(SPVQTUBUFNFOUPGDIBOHFTJOFRVJUZPOQBHF
C     "TQBSUPGUIFCPOECVZCBDLQSPHSBNNF DSPTTDVSSFODZJOUFSFTUSBUFTXBQTIFEHJOHUIFCPOETSFQVSDIBTFEXFSFDMPTFEPVU5IJTSFTVMUFEJOUIFSFDMBTTJGJDBUJPOPG64NJMMJPOGSPNUIFDPTU
      PGIFEHJOHSFTFSWFUPGJOBODFDPTUTJOUIFJODPNFTUBUFNFOUJO5IFSFXBTOPCPOECVZCBDLQSPHSBNNFJO

5IFOPUFTPOQBHFTUPBSFBOJOUFHSBMQBSUPGUIFTFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUT




                                                                                                                                                Annual report 2019 | riotinto.com                   147
             Case
'JOBODJBMTUBUFNFOUT         1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 153 of 307

(SPVQDBTIGMPXTUBUFNFOU
:FBSTFOEFE%FDFNCFS

                                                                                                                                                                                             
                                                                                                                                                 /PUF            64N              64N             64N
$BTIGMPXTGSPNDPOTPMJEBUFEPQFSBUJPOT B                                                                                                                                                 
%JWJEFOETGSPNFRVJUZBDDPVOUFEVOJUT                                                                                                                                                           
$BTIGMPXTGSPNPQFSBUJPOT                                                                                                                                                                

/FUJOUFSFTUQBJE C                                                                                                                                                                              
%JWJEFOETQBJEUPIPMEFSTPGOPODPOUSPMMJOHJOUFSFTUTJOTVCTJEJBSJFT                                                                                                                           
5BYQBJE                                                                                                                                                                                      
/FUDBTIHFOFSBUFEGSPNPQFSBUJOHBDUJWJUJFT                                                                                                                                              

$BTIGMPXTGSPNJOWFTUJOHBDUJWJUJFT
1VSDIBTFTPGQSPQFSUZ QMBOUBOEFRVJQNFOUBOEJOUBOHJCMFBTTFUT                                                                                                                             
%JTQPTBMTPGTVCTJEJBSJFT KPJOUWFOUVSFT VOJODPSQPSBUFEKPJOUPQFSBUJPOTBOEBTTPDJBUFT                                                                                                     
1VSDIBTFTPGGJOBODJBMBTTFUT D                                                                                                                                                                  
4BMFTPGGJOBODJBMBTTFUT                                                                                                                                                                           
4BMFTPGQSPQFSUZ QMBOUBOEFRVJQNFOUBOEJOUBOHJCMFBTTFUT                                                                                                                                      
/FUGVOEJOHPGFRVJUZBDDPVOUFEVOJUT                                                                                                                                                                 
"DRVJTJUJPOTPGTVCTJEJBSJFT KPJOUWFOUVSFTBOEBTTPDJBUFT                                                                                                      `                                   `
0UIFSJOWFTUJOHDBTIGMPXT                                                                                                                                                                           
/FUDBTI VTFE HFOFSBUFEJOJOWFTUJOHBDUJWJUJFT                                                                                                                                             

$BTIGMPXTCFGPSFGJOBODJOHBDUJWJUJFT                                                                                                                                                     

$BTIGMPXTGSPNGJOBODJOHBDUJWJUJFT
&RVJUZEJWJEFOETQBJEUPPXOFSTPG3JP5JOUP                                                                                                                                               
1SPDFFETGSPNBEEJUJPOBMCPSSPXJOHT                                                                                                                                                                 
3FQBZNFOUPGCPSSPXJOHT C                                                                                                                                                                      
-FBTFQSJODJQBMQBZNFOUT                                                                                                                                                       `                 `
1SPDFFETGSPNJTTVFPGFRVJUZUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                                                        
0XOTIBSFTQVSDIBTFEGSPNPXOFSTPG3JP5JOUP                                                                                                                                                 
1VSDIBTFPGOPODPOUSPMMJOHJOUFSFTUT                                                                                                                            `                  `                
0UIFSGJOBODJOHDBTIGMPXT                                                                                                                                                                            
/FUDBTIGMPXTVTFEJOGJOBODJOHBDUJWJUJFT                                                                                                                                                 
&GGFDUTPGFYDIBOHFSBUFTPODBTIBOEDBTIFRVJWBMFOUT                                                                                                                                             
/FU EFDSFBTF JODSFBTFJODBTIBOEDBTIFRVJWBMFOUT                                                                                                                                           
0QFOJOHDBTIBOEDBTIFRVJWBMFOUTMFTTPWFSESBGUT                                                                                                                                           
$MPTJOHDBTIBOEDBTIFRVJWBMFOUTMFTTPWFSESBGUT                                                                                                                                        


 B $BTIGMPXTGSPNDPOTPMJEBUFEPQFSBUJPOT
1SPGJUBGUFSUBYGPSUIFZFBS                                                                                                                                                                
"EKVTUNFOUTGPS
`5BYBUJPO                                                                                                                                                                                    
`'JOBODFJUFNT                                                                                                                                                                                  
`4IBSFPGQSPGJUBGUFSUBYPGFRVJUZBDDPVOUFEVOJUT                                                                                                                                            
`/FUMPTTFT HBJOT PODPOTPMJEBUJPOBOEEJTQPTBMPGJOUFSFTUTJOCVTJOFTTFT                                                                                                                
`*NQBJSNFOUDIBSHFT                                                                                                                                                                           
`%FQSFDJBUJPOBOEBNPSUJTBUJPO                                                                                                                                                               
`1SPWJTJPOT JODMVEJOHFYDIBOHFEJGGFSFODFTPOQSPWJTJPOT                                                                                                                                      
6UJMJTBUJPOPGQSPWJTJPOT                                                                                                                                                                        
6UJMJTBUJPOPGQSPWJTJPOGPSQPTUSFUJSFNFOUCFOFGJUT                                                                                                                                          
$IBOHFJOJOWFOUPSJFT                                                                                                                                                                             
$IBOHFJOUSBEFBOEPUIFSSFDFJWBCMFT                                                                                                                                                            
$IBOHFJOUSBEFBOEPUIFSQBZBCMFT                                                                                                                                                               
0UIFSJUFNT E                                                                                                                                                                                    
                                                                                                                                                                                          

 C    *OBOEXFDPNQMFUFECPOECVZCBDLQSPHSBNNFTPG64CJMMJPO OPNJOBMWBMVF BOE64CJMMJPO OPNJOBMWBMVF SFTQFDUJWFMZ/FUJOUFSFTUQBJEJODMVEFEUIFQBZNFOUPGUIF
      QSFNJVNTBOEUIFBDDFMFSBUFEJOUFSFTUBTTPDJBUFEXJUIUIFCPOESFEFNQUJPOT 64NJMMJPO 64NJMMJPO 5IFSFXBTOPCPOECVZCBDLQSPHSBNNFJO
 D    *O XFJOWFTUFEBGVSUIFS64NJMMJPOJOBTFQBSBUFMZNBOBHFEQPSUGPMJPPGGJYFEJODPNFJOTUSVNFOUT SFGFSUPOPUF  64CJMMJPO 64CJMMJPO "TUIFSFJTTJHOJGJDBOU
      UVSOPWFSJOUIJTQPSUGPMJP XFIBWFFMFDUFEUPSFQPSUUIFQVSDIBTFTBOETBMFTPGUIFTFTFDVSJUJFTPOBOFUDBTIGMPXCBTJTXJUIJOc1VSDIBTFTPGGJOBODJBMBTTFUTd
 E    *O PUIFSJUFNTJODMVEFTUIFTFUUMFNFOUPGDVSSFODZGPSXBSEDPOUSBDUTSFMBUJOHUPUBYBOEEJWJEFOEQBZNFOUTPGGTFUCZPUIFSOPODBTIJUFNT*OPUIFSJUFNTJODMVEFEBEKVTUNFOUTUPBEE
      CBDLNBSLUPNBSLFUHBJOTPG64NJMMJPOSFMBUJOHUPEFSJWBUJWFDPOUSBDUTUSBOTBDUFEGPSPQFSBUJPOBMQVSQPTFTBOEOPUEFTJHOBUFEJOBIFEHFSFMBUJPOTIJQ BHBJOPG64NJMMJPOPOUIFTBMFPG
      TVSQMVTMBOEBU,JUJNBUBOEBHBJOPG64NJMMJPOPOUIFSFWBMVBUJPOPGBGJOBODJBMBTTFUBSJTJOHGSPNUIFEJTQPTBMPGUIF.PVOU1MFBTBOUDPBMQSPKFDUJO*O PUIFSJUFNTJODMVEFE
      BEKVTUNFOUTUPBEECBDLMPTTFTPG64NJMMJPOSFMBUJOHUPEFSJWBUJWFDPOUSBDUTUSBOTBDUFEGPSPQFSBUJPOBMQVSQPTFTBOEOPUEFTJHOBUFEJOBIFEHFSFMBUJPOTIJQ

5IFOPUFTPOQBHFTUPBSFBOJOUFHSBMQBSUPGUIFTFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUT



148             Annual report 2019 | riotinto.com
          Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                          Document 42-1 Filed 06/29/20 Page 154 of 307

(SPVQCBMBODFTIFFU
"U%FDFNCFS

                                                                                                                                             
                                                                                                                         /PUF          64N     64N
/PODVSSFOUBTTFUT
(PPEXJMM                                                                                                                                      
*OUBOHJCMFBTTFUT                                                                                                                           
1SPQFSUZ QMBOUBOEFRVJQNFOU                                                                                                             
*OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUT                                                                                                       
*OWFOUPSJFT                                                                                                                                   
%FGFSSFEUBYBTTFUT                                                                                                                         
5SBEFBOEPUIFSSFDFJWBCMFT                                                                                                                 
5BYSFDPWFSBCMF                                                                                                                                     
0UIFSGJOBODJBMBTTFUT                                                                                                                       
                                                                                                                                            
$VSSFOUBTTFUT
*OWFOUPSJFT                                                                                                                                 
5SBEFBOEPUIFSSFDFJWBCMFT                                                                                                                 
5BYSFDPWFSBCMF                                                                                                                                  
0UIFSGJOBODJBMBTTFUT                                                                                                                      
$BTIBOEDBTIFRVJWBMFOUT                                                                                                                  
                                                                                                                                            
"TTFUTPGEJTQPTBMHSPVQTIFMEGPSTBMF                                                                                                 `       
5PUBMBTTFUT                                                                                                                                

$VSSFOUMJBCJMJUJFT




                                                                                                                                                                Financial statements
#PSSPXJOHTBOEPUIFSGJOBODJBMMJBCJMJUJFT                                                                                                  
5SBEFBOEPUIFSQBZBCMFT                                                                                                                    
5BYQBZBCMF                                                                                                                                   
1SPWJTJPOTJODMVEJOHQPTUSFUJSFNFOUCFOFGJUT                                                                                               
                                                                                                                                            
/PODVSSFOUMJBCJMJUJFT
#PSSPXJOHTBOEPUIFSGJOBODJBMMJBCJMJUJFT                                                                                                
5SBEFBOEPUIFSQBZBCMFT                                                                                                                      
5BYQBZBCMF                                                                                                                                     
%FGFSSFEUBYMJBCJMJUJFT                                                                                                                    
1SPWJTJPOTJODMVEJOHQPTUSFUJSFNFOUCFOFGJUT                                                                                             
                                                                                                                                            
-JBCJMJUJFTPGEJTQPTBMHSPVQTIFMEGPSTBMF                                                                                            `       
5PUBMMJBCJMJUJFT                                                                                                                           
/FUBTTFUT                                                                                                                                  

$BQJUBMBOESFTFSWFT
4IBSFDBQJUBM
`3JP5JOUPQMD                                                                                                                               
`3JP5JOUP-JNJUFE                                                                                                                         
4IBSFQSFNJVNBDDPVOU                                                                                                                         
0UIFSSFTFSWFT                                                                                                                              
3FUBJOFEFBSOJOHT                                                                                                                         
&RVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUP                                                                                                  
"UUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                     
5PUBMFRVJUZ                                                                                                                                

5IFOPUFTPOQBHFTUPBSFBOJOUFHSBMQBSUPGUIFTFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUT

5IFGJOBODJBMTUBUFNFOUTPOQBHFTUPXFSFBQQSPWFECZUIFEJSFDUPSTPOb'FCSVBSZbBOETJHOFEPOUIFJSCFIBMGCZ




4JNPO5IPNQTPO                                            +FBO4aCBTUJFO+BDRVFT                                   +BLPC4UBVTIPMN
$IBJSNBO                                                  $IJFGFYFDVUJWF                                         $IJFGGJOBODJBMPGGJDFS
                                                                                                                                                         


                                                                                                            Annual report 2019 | riotinto.com     149
             Case
'JOBODJBMTUBUFNFOUT           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 155 of 307

(SPVQTUBUFNFOUPGDIBOHFTJOFRVJUZ

                                                                                                               "UUSJCVUBCMFUPPXOFSTPG3JP5JOUP
                                                                                        4IBSFDBQJUBM            4IBSF             0UIFS         3FUBJOFE                               /PO
                                                                                            OPUFT         QSFNJVN           SFTFSWFT         FBSOJOHT                         DPOUSPMMJOH             5PUBM
                                                                                             BOE           BDDPVOU          OPUF          OPUF              5PUBM        JOUFSFTUT            FRVJUZ
:FBSFOEFE%FDFNCFS                                                                    64N              64N             64N             64N               64N             64N              64N
0QFOJOHCBMBODF                                                                                                                                                               
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUT B                                        `                `                 `                                                            
3FTUBUFEPQFOJOHCBMBODF                                                                                                                                                      
5PUBMDPNQSFIFOTJWFJODPNFGPSUIFZFBS C                                                         `                `                                                                      
$VSSFODZUSBOTMBUJPOBSJTJOHPO3JP5JOUP-JNJUFETTIBSFDBQJUBM D                                              `                 `                `                                 `                
%JWJEFOET OPUF                                                                                `                `                 `                                                     
4IBSFCVZCBDL E                                                                                                  `                                                             `              
$PNQBOJFTOPMPOHFSDPOTPMJEBUFE                                                                  `                `                 `                `                 `                                
0XOTIBSFTQVSDIBTFEGSPN3JP5JOUPTIBSFIPMEFSTUPTBUJTGZTIBSF                                   `                `                                                               `              
 PQUJPOT F
$IBOHFJOFRVJUZJOUFSFTUIFMECZ3JP5JOUP                                                         `                `                 `                                                              `
5SFBTVSZTIBSFTSFJTTVFEBOEPUIFSNPWFNFOUT                                                        `                                 `                `                                `                  
&RVJUZJTTVFEUPIPMEFSTPGOPODPOUSPMMJOHJOUFSFTUT                                               `                `                 `                `                 `                             
&NQMPZFFTIBSFPQUJPOTBOEPUIFS*'34DIBSHFTUPUIFJODPNF
                                                                                                    `                `                                                               `              
 TUBUFNFOU
$MPTJOHCBMBODF                                                                                                                                                               

                                                                                                                "UUSJCVUBCMFUPPXOFSTPG3JP5JOUP
                                                                                        4IBSFDBQJUBM            4IBSF              0UIFS         3FUBJOFE                               /PO
                                                                                            OPUFT         QSFNJVN            SFTFSWFT         FBSOJOHT                         DPOUSPMMJOH            5PUBM
                                                                                             BOE           BDDPVOU           OPUF          OPUF             5PUBM         JOUFSFTUT           FRVJUZ
:FBSFOEFE%FDFNCFS                                                                    64N              64N              64N             64N              64N              64N             64N
0QFOJOHCBMBODF                                                                                                                                                               
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUT                                         `                `                                                              `               
3FTUBUFEPQFOJOHCBMBODF                                                                                                                                                      
5PUBMDPNQSFIFOTJWFJODPNFGPSUIFZFBS C                                                          `                 `                                                                  
$VSSFODZUSBOTMBUJPOBSJTJOHPO3JP5JOUP-JNJUFETTIBSFDBQJUBM D                                               `                `                `                                `               
%JWJEFOET OPUF                                                                                 `                 `                `                                                        
4IBSFCVZCBDL E                                                                                                  `                                                            `              
0XOTIBSFTQVSDIBTFEGSPN3JP5JOUPTIBSFIPMEFSTUPTBUJTGZTIBSF
 PQUJPOT F                                                                                          `                `                                                             `               
$IBOHFJOFRVJUZJOUFSFTUIFMECZ3JP5JOUP                                                         `                `                 `                                                               `
5SFBTVSZTIBSFTSFJTTVFEBOEPUIFSNPWFNFOUT                                                        `                                 `                `                                 `                  
&RVJUZJTTVFEUPIPMEFSTPGOPODPOUSPMMJOHJOUFSFTUT                                               `                `                 `                `                 `                                
&NQMPZFFTIBSFPQUJPOTBOEPUIFS*'34DIBSHFTUPUIFJODPNF
 TUBUFNFOU                                                                                          `                `                                                               `               
5SBOTGFSTBOEPUIFSNPWFNFOUT                                                                       `                `                                                `                 `                `
$MPTJOHCBMBODF                                                                                                                                                                

                                                                                                                "UUSJCVUBCMFUPPXOFSTPG3JP5JOUP
                                                                                        4IBSFDBQJUBM            4IBSF              0UIFS         3FUBJOFE                               /PO
                                                                                            OPUFT         QSFNJVN            SFTFSWFT         FBSOJOHT                         DPOUSPMMJOH            5PUBM
                                                                                             BOE           BDDPVOU           OPUF          OPUF             5PUBM         JOUFSFTUT           FRVJUZ
:FBSFOEFE%FDFNCFS                                                                    64N              64N              64N             64N              64N              64N             64N
0QFOJOHCBMBODF                                                                                                                                                                
5PUBMDPNQSFIFOTJWFJODPNFGPSUIFZFBS C                                                          `                `                                                                    
$VSSFODZUSBOTMBUJPOBSJTJOHPO3JP5JOUP-JNJUFETTIBSFDBQJUBM D                                              `                 `                `                                `               
%JWJEFOET OPUF                                                                                 `                `                 `                                                        
4IBSFCVZCBDL E                                                                                                  `                                                             `              
$PNQBOJFTOPMPOHFSDPOTPMJEBUFE                                                                   `                `                                                                                
0XOTIBSFTQVSDIBTFEGSPN3JP5JOUPTIBSFIPMEFSTUPTBUJTGZTIBSF
 PQUJPOT F                                                                                          `                `                                                                `                
$IBOHFJOFRVJUZJOUFSFTUIFMECZ3JP5JOUP                                                         `                `                 `                                                               `
5SFBTVSZTIBSFTSFJTTVFEBOEPUIFSNPWFNFOUT                                                        `                                 `                `                                 `                  
&RVJUZJTTVFEUPIPMEFSTPGOPODPOUSPMMJOHJOUFSFTUT                                               `                `                 `                `                 `                              
&NQMPZFFTIBSFPQUJPOTBOEPUIFS*'34DIBSHFTUPUIFJODPNF
 TUBUFNFOU                                                                                          `                `                                                                `                
5SBOTGFSTBOEPUIFSNPWFNFOUT                                                                       `                `                                              `                 `                `
$MPTJOHCBMBODF                                                                                                                                                               

 B    5IFJNQBDUPGUIFUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUT*'34c-FBTFTdBOE*'3*$6ODFSUBJOUZPWFSJODPNFUBYUSFBUNFOUTPO+BOVBSZJTEJTDVTTFEJOOPUF
 C    3FGFSUP(SPVQTUBUFNFOUPGDPNQSFIFOTJWFJODPNFGPSGVSUIFSEFUBJMT"EKVTUNFOUTUPPUIFSSFTFSWFTJODMVEFDVSSFODZUSBOTMBUJPOBUUSJCVUBCMFUPPXOFSTPG3JP5JOUP PUIFSUIBOUIBUBSJTJOHPO3JP
      5JOUP-JNJUFEaTTIBSFDBQJUBM
 D    3FGFSUPOPUF E 
 E    *O UIFUPUBMBNPVOUPG64 NJMMJPO 64 NJMMJPO 64 NJMMJPO JODMVEFTPXOTIBSFTQVSDIBTFEGSPNUIFPXOFSTPG3JP5JOUPBTQFSUIFDBTIGMPXTUBUFNFOUPG64
       NJMMJPO 64 NJMMJPO 64 NJMMJPO BOEBGJOBODJBMMJBCJMJUZSFDPHOJTFEJOSFTQFDUPGBOJSSFWPDBCMFDPOUSBDUJOQMBDFBTBUUIFSFQPSUJOHEBUFUPDPWFSUIFTIBSFCVZCBDL
      QSPHSBNNF MFTTBNPVOUTQBJEEVSJOHUIFZFBSJOSFTQFDUPGBTJNJMBSJSSFWPDBCMFDPOUSBDUJOQMBDFBUUIFCFHJOOJOHPGUIFZFBS
 F    /FUPGDPOUSJCVUJPOTSFDFJWFEGSPNFNQMPZFFTGPSTIBSFPQUJPOT




150               Annual report 2019 | riotinto.com
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                              Document 42-1 Filed 06/29/20 Page 156 of 307




  3FDPODJMJBUJPOXJUI"VTUSBMJBO"DDPVOUJOH4UBOEBSET                             "DDPVOUJOHTUBOEBSET
  5IF(SPVQaTGJOBODJBMTUBUFNFOUTIBWFCFFOQSFQBSFEJOBDDPSEBODFXJUI           5IFGJOBODJBMTUBUFNFOUTIBWFCFFOESBXOVQJOBDDPSEBODFXJUI*'34BT
  *'34 BTEFGJOFEJOOPUF XIJDIEJGGFSTJODFSUBJOSFTQFDUTGSPNUIFWFSTJPO   EFGJOFEJOOPUF5IF.FSHFSXBTBDDPVOUFEGPSBTBNFSHFSVOEFS6,
  PG*OUFSOBUJPOBM'JOBODJBM3FQPSUJOH4UBOEBSETUIBUJTBQQMJDBCMFJO             (""1"TQFSNJUUFEVOEFSUIFSVMFTHPWFSOJOHUIFUSBOTJUJPOUP*'34 XIJDI
  "VTUSBMJB SFGFSSFEUPBT"VTUSBMJBO"DDPVOUJOH4UBOEBSET ""4                 BSFTFUPVUJO*'34 UIF(SPVQEJEOPUSFTUBUFCVTJOFTTDPNCJOBUJPOTUIBU
                                                                                   PDDVSSFECFGPSFUIFUSBOTJUJPOEBUFPG+BOVBSZ"TBSFTVMU UIF%-$
  1SJPSUP+BOVBSZ UIF(SPVQaTGJOBODJBMTUBUFNFOUTXFSFQSFQBSFEJO       .FSHFSPGFDPOPNJDJOUFSFTUTEFTDSJCFEBCPWFDPOUJOVFTUPCFBDDPVOUFE
  BDDPSEBODFXJUI6,(""16OEFS*'34 BTEFGJOFEJOOPUF HPPEXJMMPO           GPSBTBNFSHFSVOEFS*'34BTEFGJOFEJOOPUF
  BDRVJTJUJPOTQSJPSUP XIJDIXBTFMJNJOBUFEEJSFDUMZBHBJOTUFRVJUZJO
  UIF(SPVQaT6,(""1GJOBODJBMTUBUFNFOUT IBTOPUCFFOSFJOTUBUFE5IJT          5IFNBJODPOTFRVFODFPGBEPQUJOHNFSHFSSBUIFSUIBOBDRVJTJUJPO
  XBTQFSNJUUFEVOEFSUIFSVMFTHPWFSOJOHUIFUSBOTJUJPOUP*'34TFUPVUJO        BDDPVOUJOHJTUIBUUIFCBMBODFTIFFUPGUIFNFSHFE(SPVQJODMVEFTUIF
  *'345IFFRVJWBMFOU"VTUSBMJBO4UBOEBSE ""4# EPFTOPUQSPWJEFGPS         BTTFUTBOEMJBCJMJUJFTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEBUUIFJSDBSSZJOH
  UIFOFUUJOHPGHPPEXJMMBHBJOTUFRVJUZ"TBDPOTFRVFODF TIBSFIPMEFSTa          WBMVFTQSJPSUPUIF.FSHFS TVCKFDUUPBEKVTUNFOUTUPBDIJFWFVOJGPSNJUZPG
  GVOETVOEFS""4JODMVEFUIFSFTJEVFPGTVDIHPPEXJMM XIJDIBNPVOUFEUP          BDDPVOUJOHQPMJDJFT SBUIFSUIBOBUUIFJSGBJSWBMVFTBUUIFEBUFPGUIF
  64NJMMJPOBUb%FDFNCFSb 64NJMMJPO                       .FSHFS'PSBDDPVOUJOHQVSQPTFT3JP5JOUPQMDBOE3JP5JOUP-JNJUFEBSF
                                                                                   WJFXFEBTBTJOHMFQVCMJDQBSFOUDPNQBOZ XJUIUIFJSSFTQFDUJWFQVCMJD
  4BWFGPSUIFFYDFQUJPOEFTDSJCFEBCPWF UIF(SPVQaTGJOBODJBMTUBUFNFOUT         TIBSFIPMEFSTCFJOHUIFTIBSFIPMEFSTJOUIBUTJOHMFDPNQBOZ "TBSFTVMU
  ESBXOVQJOBDDPSEBODFXJUI*'34BSFDPOTJTUFOUXJUIUIFSFRVJSFNFOUT            UIFBNPVOUTBUUSJCVUBCMFUPCPUI3JP5JOUPQMDBOE3JP5JOUP-JNJUFEQVCMJD
  PGb""4                                                                         TIBSFIPMEFSTBSFJODMVEFEJOUIFBNPVOUTBUUSJCVUFEUPPXOFSTPG3JP5JOUP
                                                                                   POUIFCBMBODFTIFFU JODPNFTUBUFNFOUBOETUBUFNFOUPGDPNQSFIFOTJWF
  0VUMJOFPGEVBMMJTUFEDPNQBOJFTTUSVDUVSFBOECBTJTPG                          JODPNF
  GJOBODJBMbTUBUFNFOUT
  5IF3JP5JOUP(SPVQ                                                             "VTUSBMJBO$PSQPSBUJPOT"DU
  5IFTFBSFUIFGJOBODJBMTUBUFNFOUTPGUIF(SPVQGPSNFEUISPVHIUIF               5IFGJOBODJBMTUBUFNFOUTBSFESBXOVQJOBDDPSEBODFXJUIBOPSEFS VOEFS
  NFSHFSPGFDPOPNJDJOUFSFTUTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFE              TFDUJPOPGUIF"VTUSBMJBO$PSQPSBUJPOT"DU JTTVFECZUIF
   c.FSHFSd BOEQSFTFOUFECZCPUI3JP5JOUPQMDBOE3JP5JOUP-JNJUFEBT          "VTUSBMJBO4FDVSJUJFTBOE*OWFTUNFOUT$PNNJTTJPO "4*$ PO%FDFNCFS




                                                                                                                                                                     Financial statements
  UIFJSDPOTPMJEBUFEGJOBODJBMTUBUFNFOUTJOBDDPSEBODFXJUICPUI6,BOE           5IFNBJOFGGFDUPGUIFPSEFSJTUIBUUIFGJOBODJBMTUBUFNFOUTBSF
  "VTUSBMJBOMFHJTMBUJPOBOESFHVMBUJPOT                                         QSFQBSFEPOUIFCBTJTUIBU3JP5JOUP-JNJUFE 3JP5JOUPQMDBOEUIFJS
                                                                                   SFTQFDUJWFDPOUSPMMFEFOUJUJFTBSFUSFBUFEBTBTJOHMFFDPOPNJDFOUJUZ BOE
  .FSHFSUFSNT                                                                    JOBDDPSEBODFXJUIUIFQSJODJQMFTBOESFRVJSFNFOUTPG*OUFSOBUJPOBM
  0O%FDFNCFS 3JP5JOUPQMDBOE3JP5JOUP-JNJUFEFOUFSFEJOUPB          'JOBODJBM3FQPSUJOH4UBOEBSETBTBEPQUFECZUIF&VSPQFBO6OJPO &6*'34
  EVBMMJTUFEDPNQBOJFT %-$ NFSHFS3JP5JOUPQMDJTJODPSQPSBUFEJOUIF6,      BOEJODMVEFBSFDPODJMJBUJPOGSPN&6*'34UPUIF"VTUSBMJBOFRVJWBMFOUPG
  BOEMJTUFEPOUIF-POEPOBOE/FX:PSL4UPDL&YDIBOHFTBOE                        *'34 TFFBCPWF 
  3JPb5JOUPb-JNJUFEJTJODPSQPSBUFEJO"VTUSBMJBBOEMJTUFEPOUIF"VTUSBMJBO
  4FDVSJUJFT&YDIBOHF5IF.FSHFSXBTFGGFDUFECZDPOUSBDUVBMBSSBOHFNFOUT         'PSGVSUIFSEFUBJMTPGUIF"4*$$MBTT0SEFSSFMJFGTFFQBHF
  CFUXFFOUIFDPNQBOJFTBOEBNFOENFOUTUP3JP5JOUPQMDaT.FNPSBOEVN
  BOE"SUJDMFTPG"TTPDJBUJPOBOE3JP5JOUP-JNJUFEaT$POTUJUVUJPO

  "TBSFTVMU 3JP5JOUPQMDBOE3JP5JOUP-JNJUFEBOEUIFJSSFTQFDUJWFHSPVQT
  PQFSBUFUPHFUIFSBTBTJOHMFFDPOPNJDFOUFSQSJTF XJUIOFJUIFSBTTVNJOHB
  EPNJOBOUSPMF*OQBSUJDVMBS UIFBSSBOHFNFOUT
 e DPOGFSVQPOUIFTIBSFIPMEFSTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEB
   DPNNPOFDPOPNJDJOUFSFTUJOCPUIHSPVQT
 e QSPWJEFGPSDPNNPOCPBSETPGEJSFDUPSTBOEBVOJGJFE
   NBOBHFNFOUbTUSVDUVSF
 e QSPWJEFGPSFRVBMJTFEEJWJEFOETBOEDBQJUBMEJTUSJCVUJPOTBOE
 e QSPWJEFGPSUIFTIBSFIPMEFSTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEUP
   UBLFLFZEFDJTJPOT JODMVEJOHUIFFMFDUJPOPGEJSFDUPST UISPVHIBO
   FMFDUPSBMQSPDFEVSFJOXIJDIUIFQVCMJDTIBSFIPMEFSTPGUIFUXP
   DPNQBOJFTJOFGGFDUWPUFPOBKPJOUCBTJT
  5IF.FSHFSJOWPMWFEOPDIBOHFJOUIFMFHBMPXOFSTIJQPGBOZBTTFUTPG
  3JPb5JOUPQMDPS3JP5JOUP-JNJUFE OPSBOZDIBOHFJOUIFPXOFSTIJQPGBOZ
  FYJTUJOHTIBSFTPSTFDVSJUJFTPG3JP5JOUPQMDPS3JP5JOUP-JNJUFE OPSUIF
  JTTVFPGBOZTIBSFT TFDVSJUJFTPSQBZNFOUCZXBZPGDPOTJEFSBUJPO TBWFGPS
  UIFJTTVFCZFBDIDPNQBOZPGPOFTQFDJBMWPUJOHTIBSFUPBUSVTUFF
  DPNQBOZXIJDIGBDJMJUBUFTUIFKPJOUFMFDUPSBMQSPDFEVSFGPSQVCMJD
  TIBSFIPMEFST%VSJOH FBDIPGUIFQBSFOUDPNQBOJFTJTTVFEB%-$
  %JWJEFOE4IBSFUPGBDJMJUBUFUIFFGGJDJFOUNBOBHFNFOUPGGVOETXJUIJOUIF
  %-$TUSVDUVSF




                                                                                                                    Annual report 2019 | riotinto.com         151
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                         Document 42-1 Filed 06/29/20 Page 157 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUT


1SJODJQBMBDDPVOUJOHQPMJDJFT                                              5IFBCPWFBDDPVOUJOHTUBOEBSETBOEJOUFSQSFUBUJPOTBSFDPMMFDUJWFMZ
$PSQPSBUFJOGPSNBUJPO                                                         SFGFSSFEUPBTc*'34dJOUIJTSFQPSU8JUIUIFFYDFQUJPOPG"NFOENFOUTUP
3JP5JOUPaTCVTJOFTTJTGJOEJOH NJOJOHBOEQSPDFTTJOHNJOFSBMSFTPVSDFT       *'34 *"4BOE*'34*OUFSFTUSBUFCFODINBSLSFGPSN TFFCFMPX
.BKPSQSPEVDUTBSFBMVNJOJVN DPQQFS EJBNPOET HPME JOEVTUSJBMNJOFSBMT       UIF(SPVQIBTOPUFBSMZBEPQUFEBOZBNFOENFOUT TUBOEBSETPS
 CPSBUFT UJUBOJVNEJPYJEFBOETBMU JSPOPSFBOEVSBOJVN"DUJWJUJFTTQBO      JOUFSQSFUBUJPOTUIBUIBWFCFFOJTTVFECVUBSFOPUZFUNBOEBUPSZ
UIFXPSMEBOEBSFTUSPOHMZSFQSFTFOUFEJO"VTUSBMJBBOE/PSUI"NFSJDB
XJUITJHOJGJDBOUCVTJOFTTFTBMTPJO"TJB &VSPQF "GSJDBBOE4PVUI"NFSJDB   'VSUIFSEFUBJMPOUIFHPJOHDPODFSOCBTJTPGBDDPVOUJOHJTJODMVEFEPO
                                                                                QBHF
3JP5JOUPQMDJTJODPSQPSBUFEJOUIF6,BOEMJTUFEPOUIF-POEPOBOE/FX
:PSL4UPDL&YDIBOHFTBOE3JP5JOUP-JNJUFEJTJODPSQPSBUFEJO"VTUSBMJBBOE     5IF(SPVQaTGJOBODJBMTUBUFNFOUTIBWFCFFOQSFQBSFEPOUIFCBTJTPG
MJTUFEPOUIF"VTUSBMJBO4UPDL&YDIBOHF3JP5JOUPQMDaTSFHJTUFSFEPGGJDFJT   BDDPVOUJOHQPMJDJFTDPOTJTUFOUXJUIUIPTFBQQMJFEJOUIFGJOBODJBM
BU4U+BNFTaT4RVBSF -POEPO48:"% 6,3JP5JOUP-JNJUFEaT                TUBUFNFOUTGPSUIFZFBSFOEFEb%FDFNCFSb FYDFQUGPSUIFDIBOHFJO
SFHJTUFSFEPGGJDFJTBU-FWFM $PMMJOT4USFFU .FMCPVSOF 7JDUPSJB        BDDPVOUJOHSFRVJSFNFOUTTFUPVUCFMPX BMMPGXIJDIXFSFFGGFDUJWFBTBU
 b"VTUSBMJB                                                              b+BOVBSZXJUIPVUSFTUBUFNFOUPGQSJPSZFBST

"TEFTDSJCFEJOUIFc0VUMJOFPGEVBMMJTUFEDPNQBOJFTTUSVDUVSFBOECBTJT       5IF(SPVQBEPQUFE*'34c-FBTFTd *'3*$c6ODFSUBJOUZPWFSJODPNF
PGbGJOBODJBMTUBUFNFOUTdPOQBHF GPSUIFQVSQPTFTPGQSFQBSJOHUIF         UBYUSFBUNFOUTd c"NFOENFOUTUP*"41MBO"NFOENFOU $VSUBJMNFOU
*'34DPNQMJBOUDPOTPMJEBUFEGJOBODJBMTUBUFNFOUTPGUIF3JP5JOUP(SPVQ         PS4FUUMFNFOUdBOEBOVNCFSPGPUIFSNJOPSBNFOENFOUTUP*'34PO
CPUIUIF%-$DPNQBOJFT 3JP5JOUPQMDBOE3JP5JOUP-JNJUFE BSFWJFXFE         b+BOVBSZ"MMPGUIFTFQSPOPVODFNFOUTIBWFCFFOFOEPSTFECZ
BTbBTJOHMFFDPOPNJDFOUJUZ BOEUIFJOUFSFTUTPGTIBSFIPMEFSTPGCPUI          UIFb&6
DPNQBOJFTBSFQSFTFOUFEBTUIFFRVJUZJOUFSFTUTPGTIBSFIPMEFSTJOUIF
3JPb5JOUP(SPVQ                                                              5IF(SPVQIBTBMTPFBSMZBEPQUFE"NFOENFOUTUP*'34 *"4BOE*'34
                                                                                *OUFSFTUSBUFCFODINBSLSFGPSN XIJDIXBTFOEPSTFECZUIF&6JO
5IFTFGJOBODJBMTUBUFNFOUTDPOTPMJEBUFUIFBDDPVOUTPG3JP5JOUPQMDBOE        +BOVBSZ GPSUIFZFBSFOEFE%FDFNCFS5IJTQSPOPVODFNFOU
3JP5JOUP-JNJUFE UPHFUIFScUIF$PNQBOJFTd BOEUIFJSSFTQFDUJWF               BMMPXTUFNQPSBSZSFMJFGGSPNBQQMZJOHTQFDJGJDIFEHFBDDPVOUJOH
TVCTJEJBSJFT UPHFUIFScUIF(SPVQd BOEJODMVEFUIF(SPVQaTTIBSFPGKPJOU      SFRVJSFNFOUTUPIFEHJOHBSSBOHFNFOUTEJSFDUMZJNQBDUFECZSFGPSNPGUIF
BSSBOHFNFOUTBOEBTTPDJBUFTBTFYQMBJOFEJOOPUF C CFMPX5IF(SPVQaT        -POEPO*OUFSCBOL0GGFSFE3BUF -*#03 BOEPUIFSCFODINBSL
GJOBODJBMTUBUFNFOUTGPSUIFZFBSFOEFE%FDFNCFSXFSFBVUIPSJTFE        JOUFSFTUbSBUFT
GPSJTTVFJOBDDPSEBODFXJUIBEJSFDUPSTaSFTPMVUJPOPO'FCSVBSZ
                                                                                *OGPSNBUJPOPOUIFUSBOTJUJPOJNQBDUPGUIFTFOFXQSPOPVODFNFOUTJT
/PUFTUPQSPWJEFNPSFJOGPSNBUJPOPOUIF(SPVQaTTVCTJEJBSJFT KPJOU      JODMVEFEJOOPUF
BSSBOHFNFOUTBOEBTTPDJBUFTBOEOPUFQSPWJEFTJOGPSNBUJPOPOUIF
(SPVQaTUSBOTBDUJPOTXJUIPUIFSSFMBUFEQBSUJFT                              .BOEBUPSZJO
                                                                                "DDPVOUJOHQSPOPVODFNFOUTUIBUBSFNBOEBUPSZJOBSFMJTUFECFMPX
5IF"OOVBMSFQPSUTBUJTGJFTUIFPCMJHBUJPOTPG3JP5JOUP-JNJUFEUP        5IFJNQBDUPOUIF(SPVQPGUSBOTJUJPOUPUIFTFQSPOPVODFNFOUTJT
QSFQBSFDPOTPMJEBUFEBDDPVOUTVOEFS"VTUSBMJBODPNQBOZMBX BTBNFOEFE          DVSSFOUMZFYQFDUFEUPCFJNNBUFSJBM
CZBOPSEFSJTTVFECZUIF"VTUSBMJBO4FDVSJUJFTBOE*OWFTUNFOUT
$PNNJTTJPOPO%FDFNCFS5IFGJOBODJBMTUBUFNFOUTEJTDMPTF          $PODFQUVBM'SBNFXPSLGPS'JOBODJBM3FQPSUJOH &OEPSTFECZUIF&6BOE
POQBHFUIFFGGFDUPGUIFBEKVTUNFOUTUPUIF(SPVQaTDPOTPMJEBUFE           NBOEBUPSZJO 
QSPGJU MPTT DPOTPMJEBUFEUPUBMDPNQSFIFOTJWFJODPNF MPTT BOE                5IF*"4#SFWJTFEJUT$PODFQUVBM'SBNFXPSLJO"QSJM8IFSFTQFDJGJD
DPOTPMJEBUFETIBSFIPMEFSTaGVOETBTQSFQBSFEVOEFS*'34BTEFGJOFECFMPX        BDDPVOUJOHQPMJDJFTBSFOPUDPWFSFECZ*'34UIFZNVTUCFJOBDDPSEBODF
UIBUXPVMECFSFRVJSFEVOEFSUIFWFSTJPOPG*'34UIBUJTBQQMJDBCMFJO          XJUIUIFQSJODJQMFTJOUIF'SBNFXPSLCZ5IF$PODFQUVBM
"VTUSBMJB SFGFSSFEUPBT"VTUSBMJBO"DDPVOUJOH4UBOEBSET ""4               'SBNFXPSLGPS'JOBODJBM3FQPSUJOHJTFGGFDUJWFJOGPSQSFQBSFSTUIBU
                                                                                EFWFMPQBOBDDPVOUJOHQPMJDZCBTFEPOUIF'SBNFXPSL
5IF64EPMMBSJTUIFQSFTFOUBUJPODVSSFODZVTFEJOUIFTFGJOBODJBM
TUBUFNFOUT BTJUNPTUSFMJBCMZSFGMFDUTUIF(SPVQaTHMPCBM                     5IF$PODFQUVBM'SBNFXPSLEFTDSJCFTUIFPCKFDUJWFPG BOEUIF
CVTJOFTTbQFSGPSNBODF                                                         DPODFQUTGPS HFOFSBMQVSQPTFGJOBODJBMSFQPSUJOH5IFQVSQPTFPGUIF
                                                                                $PODFQUVBM'SBNFXPSLJTUP
#BTJTPGQSFQBSBUJPOPGUIFGJOBODJBMTUBUFNFOUT                              B "TTJTUUIF*OUFSOBUJPOBM"DDPVOUJOH4UBOEBSET#PBSE c#PBSEd UP
5IFCBTJTPGQSFQBSBUJPOBOEUIFBDDPVOUJOHQPMJDJFTVTFEJOQSFQBSJOHUIF        EFWFMPQ*'344UBOEBSET c4UBOEBSETd UIBUBSFCBTFEPODPOTJTUFOU
(SPVQaTGJOBODJBMTUBUFNFOUTBSFTFUPVUCFMPX                            DPODFQUT

5IFGJOBODJBMTUBUFNFOUTIBWFCFFOQSFQBSFEPOBHPJOHDPODFSOCBTJTJO         C "TTJTUQSFQBSFSTUPEFWFMPQDPOTJTUFOUBDDPVOUJOHQPMJDJFTXIFOOP
BDDPSEBODFXJUIUIF$PNQBOJFT"DUBQQMJDBCMFUPDPNQBOJFT                    4UBOEBSEBQQMJFTUPBQBSUJDVMBSUSBOTBDUJPOPSPUIFSFWFOU PSXIFOB
SFQPSUJOHVOEFS*'34BOEJOBDDPSEBODFXJUIBQQMJDBCMF6,MBX BQQMJDBCMF         4UBOEBSEBMMPXTBDIPJDFPGBDDPVOUJOHQPMJDZBOE
"VTUSBMJBOMBXBTBNFOEFECZUIF"VTUSBMJBO4FDVSJUJFTBOE*OWFTUNFOUT          D "TTJTUBMMQBSUJFTUPVOEFSTUBOEBOEJOUFSQSFUUIF4UBOEBSET
$PNNJTTJPO0SEFSEBUFE%FDFNCFS "SUJDMFPGUIF&VSPQFBO
6OJPO*"4SFHVMBUJPOBOEBMTPXJUI                                           5IF$PODFQUVBM'SBNFXPSLJTOPUB4UBOEBSE/PUIJOHJOUIF$PODFQUVBM
e *OUFSOBUJPOBM'JOBODJBM3FQPSUJOH4UBOEBSETBTJTTVFECZUIF                  'SBNFXPSLPWFSSJEFTBOZ4UBOEBSEPSBOZSFRVJSFNFOUJOB4UBOEBSE
  *OUFSOBUJPOBM"DDPVOUJOH4UBOEBSET#PBSE *"4# BOEJOUFSQSFUBUJPOT
  JTTVFEGSPNUJNFUPUJNFCZUIF*'34*OUFSQSFUBUJPOT$PNNJUUFF *'34
  *$ CPUIBTBEPQUFECZUIF&VSPQFBO6OJPO &6 BOEXIJDIBSF
  NBOEBUPSZGPS&6SFQPSUJOHBTBUb%FDFNCFSbBOE
e *OUFSOBUJPOBM'JOBODJBM3FQPSUJOH4UBOEBSETBTJTTVFECZUIF*"4#BOE
  JOUFSQSFUBUJPOTJTTVFEGSPNUJNFUPUJNFCZUIF*'34*$XIJDIBSF
  NBOEBUPSZBTBUb%FDFNCFSb




152          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                             Document 42-1 Filed 06/29/20 Page 158 of 307




%FGJOJUJPOPGBCVTJOFTTBNFOENFOUTUP*'34 .BOEBUPSZJO           e %FGFSSBMPGTUSJQQJOHDPTUTeKVEHNFOUPODPNQPOFOUTTUSJQSBUJPTBOE
BOEOPUZFUFOEPSTFECZUIF&6                                                  TFQBSBUFPSJOUFHSBUFENVMUJQMFQJUNJOFTeOPUF I 
*'34#VTJOFTT$PNCJOBUJPOTIBTCFFOBNFOEFEUPVQEBUFUIF                  e 6ODFSUBJOUBYQPTJUJPOTeUFDIOJDBMJOUFSQSFUBUJPOPGUBYMBXBOE
EFGJOJUJPOPGBCVTJOFTT*OFTTFODF UPCFDPOTJEFSFEBCVTJOFTT BO            FWBMVBUJPOPGPVUDPNFTJOUIFEFUFSNJOBUJPOPGXIFUIFSNVMUJQMFPS
BDRVJSFEBSSBOHFNFOUIBTUPIBWFBOJOQVUBOETVCTUBOUJWFQSPDFTTXIJDI          CJOBSZTDFOBSJPTBSFUIFBQQSPQSJBUFCBTJTGPSQSPWJTJPONFBTVSFNFOUe
UPHFUIFSTJHOJGJDBOUMZDPOUSJCVUFUPUIFBCJMJUZUPDSFBUFPVUQVUT             OPUF O OPUFBOEOPUF
                                                                               e 3FDPWFSBCJMJUZPGQPUFOUJBMEFGFSSFEUBYBTTFUTeSFDPHOJUJPOPGEFGFSSFE
5IFTFDIBOHFTUPUIFEFGJOJUJPOPGBCVTJOFTTNBZSFTVMUJOGVUVSF               UBYBTTFUTGPSMPTTNBLJOHPQFSBUJPOTeOPUF D  F BOE G 
JOWFTUNFOUJOOFXPQFSBUJPOTCFJOHBDDPVOUFEGPSBTBTTFUBDRVJTJUJPOT         e *EFOUJGJDBUJPOPGGVODUJPOBMDVSSFODJFTeEJGGFSFOUDPNQBOJFTNBZNBLF
SBUIFSUIBOBTCVTJOFTTDPNCJOBUJPOT5IF(SPVQXJMMFWBMVBUFTVDI              EJGGFSFOUKVEHNFOUTCBTFEPOTJNJMBSGBDUTeOPUF E 
USBOTBDUJPOTGSPN+BOVBSZPOXBSETJOBDDPSEBODFXJUI                    e #BTJTPGDPOTPMJEBUJPOeKVEHNFOUBTUPXIFOUIF(SPVQIBTDPOUSPM
UIJTbQSPOPVODFNFOU                                                             KPJOUDPOUSPMPSTJHOJGJDBOUJOGMVFODFeOPUFT
                                                                               e $POUJOHFODJFTeBTTFTTJOHUIFQSPCBCJMJUZPGBOZMPTTBOEXIFUIFSJUJT
"NFOENFOUTUP*"4BOE*"4POUIFEFGJOJUJPOPG                             QPTTJCMFUPRVBOUJGZBOZMPTTeOPUF
NBUFSJBMJUZ &OEPSTFECZUIF&6BOENBOEBUPSZJO                        e &YDMVTJPOTGSPNVOEFSMZJOHFBSOJOHTeKVEHNFOUPOJUFNTUPCF
"NFOENFOUTUP*"41SFTFOUBUJPOPGGJOBODJBMTUBUFNFOUTBOE*"4             FYDMVEFEPOHSPVOETPGOBUVSFPSTJ[FeOPUF
"DDPVOUJOHQPMJDJFT DIBOHFTJOBDDPVOUJOHFTUJNBUFTBOEFSSPSTBOE          e "DDPVOUJOHGPSUIF1JMCBSB*SPO"SSBOHFNFOUTeUSFBUNFOUPGQBZNFOUT
DPOTFRVFOUBNFOENFOUTUPPUIFS*'34TSFRVJSFFOUJUJFTUPBQQMZBOE               NBEFPWFSBDPOUSBDUVBMMZTQFDJGJFEQFSJPEGPSOFUXPSLJOGSBTUSVDUVSF
EJTDMPTFBDPOTJTUFOUEFGJOJUJPOPGNBUFSJBMJUZJOUIFGJOBODJBMTUBUFNFOUT     DBQBDJUZeDSJUJDBMQPMJDJFTOPUF YJJJ 
5IFBNFOENFOUTBMTPQSPWJEFHVJEBODFPOUIFJEFOUJGJDBUJPOPG
JNNBUFSJBMbJOGPSNBUJPO                                                        ,FZTPVSDFTPGFTUJNBUJPOVODFSUBJOUZUIBUIBWFBTJHOJGJDBOUSJTLPGDBVTJOH
                                                                               BNBUFSJBMBEKVTUNFOUUPUIFDBSSZJOHBNPVOUTPGBTTFUTBOEMJBCJMJUJFT
5IF(SPVQJTDVSSFOUMZFWBMVBUJOHUIFJNQBDUPGUIJTQSPOPVODFNFOUPO          XJUIJOUIFOFYUGJOBODJBMZFBSBSF
QSFTFOUBUJPOBOEEJTDMPTVSFJOUIFGJOBODJBMTUBUFNFOUTGPSUIFZFBSFOEFE     e *NQBJSNFOUPGOPODVSSFOUBTTFUTeSFWJFXPGBTTFUDBSSZJOHWBMVFT
%FDFNCFSBOEUIFDPOEFOTFEDPOTPMJEBUFEJOUFSJNGJOBODJBM                 JNQBJSNFOUDIBSHFTBOESFWFSTBMTBOEUIFSFDPWFSBCJMJUZPGHPPEXJMMe
TUBUFNFOUTGPSUIFTJYNPOUITUP+VOF                                  EFUFSNJOBUJPOPGEJTDPVOUFEDBTIGMPXTeOPUF F BOE J OPUF OPUF




                                                                                                                                                               Financial statements
                                                                                  BOEOPUF
.BOEBUPSZJO                                                             e $MPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMDPTUPCMJHBUJPOTe
*'34c*OTVSBODF$POUSBDUTd .BOEBUPSZJOBOEOPUZFU                      FTUJNBUJPOPGDPTUTBOEUIFUJNJOHPGFYQFOEJUVSFeOPUF M BOE
FOEPSTFECZUIF&6                                                              OPUFb
5IF4UBOEBSEQSPWJEFTDPOTJTUFOUQSJODJQMFTGPSBMMBTQFDUTPGBDDPVOUJOH      e 6ODFSUBJOUBYQPTJUJPOTeFTUJNBUJOHUIFQPUFOUJBMFYQPTVSFTGPSFBDI
GPSJOTVSBODFDPOUSBDUT5IF(SPVQJTDVSSFOUMZFWBMVBUJOHUIFJNQBDUPG          QPTTJCMFTDFOBSJPeOPUF O OPUFBOEOPUF
UIJTQSPOPVODFNFOU                                                          e 3FDPWFSBCJMJUZPGQPUFOUJBMEFGFSSFEUBYBTTFUTeEFUFSNJOBUJPOPGDBTI
                                                                                  GMPXTeOPUF O OPUF D  F BOE G 
+VEHNFOUTJOBQQMZJOHBDDPVOUJOHQPMJDJFTBOELFZTPVSDFTPG                   e &TUJNBUJPOPGPCMJHBUJPOTGPSQPTUFNQMPZNFOUDPTUTeOPUF P BOE
FTUJNBUJPOVODFSUBJOUZ                                                           OPUF
5IFQSFQBSBUJPOPGUIFGJOBODJBMTUBUFNFOUTSFRVJSFTNBOBHFNFOUUPVTF         e $POUJOHFODJFTeFTUJNBUFPGQPTTJCMFMJBCJMJUZeOPUF
KVEHNFOUJOBQQMZJOHBDDPVOUJOHQPMJDJFTBOEJONBLJOHDSJUJDBM
BDDPVOUJOHbFTUJNBUFT                                                         0SFSFTFSWFTBOENJOFSBMSFTPVSDFT
                                                                               &TUJNBUFTPGPSFSFTFSWFTBOE JOTPNFDBTFT NJOFSBMSFTPVSDFTDBO
5IFTFKVEHNFOUTBOEFTUJNBUFTBSFCBTFEPONBOBHFNFOUaTCFTU                   JNQBDUEFQSFDJBUJPOBOEBNPSUJTBUJPOSBUFTUIFDBSSZJOHWBMVFTPG
LOPXMFEHFPGUIFSFMFWBOUGBDUTBOEDJSDVNTUBODFT IBWJOHSFHBSEUP            JOUBOHJCMFBTTFUTBOEQSPQFSUZ QMBOUBOEFRVJQNFOUEFGFSSFETUSJQQJOH
QSFWJPVTFYQFSJFODF CVUBDUVBMSFTVMUTNBZEJGGFSNBUFSJBMMZGSPNUIF         DPTUTQSPWJTJPOTGPSDMPTFEPXOBOESFTUPSBUJPODPTUTBOEUIFSFDPWFSZPG
BNPVOUTJODMVEFEJOUIFGJOBODJBMTUBUFNFOUT"SFBTPGKVEHNFOUJOUIF         EFGFSSFEUBYBTTFUT
BQQMJDBUJPOPGBDDPVOUJOHQPMJDJFTUIBUIBWFUIFNPTUTJHOJGJDBOUFGGFDUPO
UIFBNPVOUTSFDPHOJTFEJOUIFGJOBODJBMTUBUFNFOUTBOELFZTPVSDFTPG          5IF(SPVQFTUJNBUFTJUTPSFSFTFSWFTBOENJOFSBMSFTPVSDFTCBTFEPO
FTUJNBUJPOVODFSUBJOUZUIBUIBWFBTJHOJGJDBOUSJTLPGDBVTJOHBNBUFSJBM      JOGPSNBUJPODPNQJMFECZ$PNQFUFOU1FSTPOTBTEFGJOFEJOBDDPSEBODFXJUI
BEKVTUNFOUUPUIFDBSSZJOHBNPVOUTPGBTTFUTBOEMJBCJMJUJFTXJUIJOUIFOFYU   UIF+PJOU0SF3FTFSWFT$PNNJUUFF +03$ DPEF TFFOPUF K 
GJOBODJBMZFBSBSFOPUFECFMPXBOEGVSUIFSJOGPSNBUJPOJTDPOUBJOFEJOUIF
BDDPVOUJOHQPMJDJFTBOEPSUIFOPUFTUPUIFGJOBODJBMTUBUFNFOUT             5IFFTUJNBUJPOPGPSFSFTFSWFTBOENJOFSBMSFTPVSDFTSFRVJSFTKVEHNFOUUP
                                                                               JOUFSQSFUBWBJMBCMFHFPMPHJDBMEBUBBOETVCTFRVFOUMZUPTFMFDUBO
5IFTFBSFBTPGKVEHNFOUBOEFTUJNBUJPOBSFEJTDVTTFEGVSUIFSJODSJUJDBM       BQQSPQSJBUFNJOJOHNFUIPEBOEUIFOUPFTUBCMJTIBOFYUSBDUJPOTDIFEVMF
BDDPVOUJOHQPMJDJFTBOEFTUJNBUFTPOQBHFTUP5IFRVBOUVNPG          &TUJNBUJPOSFRVJSFTBTTVNQUJPOTBCPVUGVUVSFDPNNPEJUZQSJDFTBOE
PSFSFTFSWFTBOENJOFSBMSFTPVSDFTJNQBDUTNBOZPGUIFTFBSFBTBOEUIF         EFNBOE FYDIBOHFSBUFT QSPEVDUJPODPTUT USBOTQPSUDPTUT DMPTFEPXOBOE
CBTJTPGDBMDVMBUJPOJTFYQMBJOFECFMPX*OGPSNBUJPOPOMFTTNBUFSJBM          SFTUPSBUJPODPTUT SFDPWFSZSBUFTBOEEJTDPVOUSBUFTBOE JOTPNFJOTUBODFT
KVEHNFOUTBOETPVSDFTPGFTUJNBUJPOVODFSUBJOUZIBTCFFOJODPSQPSBUFE          UIFSFOFXBMPGNJOJOHMJDFODFT
JOUPUIFSFMFWBOUBDDPVOUJOHQPMJDZOPUFT
                                                                               5IFSFBSFNBOZVODFSUBJOUJFTJOUIFFTUJNBUJPOQSPDFTTBOEBTTVNQUJPOT
"SFBTPGKVEHNFOUJOUIFBQQMJDBUJPOPGBDDPVOUJOHQPMJDJFTUIBUIBWFUIF      UIBUBSFWBMJEBUUIFUJNFPGFTUJNBUJPONBZDIBOHFTJHOJGJDBOUMZXIFOOFX
NPTUTJHOJGJDBOUFGGFDUPOUIFBNPVOUTSFDPHOJTFEJOUIFGJOBODJBM             JOGPSNBUJPOCFDPNFTBWBJMBCMF/FXHFPMPHJDBMPSFDPOPNJDEBUB PS
TUBUFNFOUTBSF                                                               VOGPSFTFFOPQFSBUJPOBMJTTVFT NBZDIBOHFFTUJNBUFTPGPSFSFTFSWFTBOE
e *NQBJSNFOUPGOPODVSSFOUBTTFUTeEFUFSNJOBUJPOPG$BTI(FOFSBUJOH          NJOFSBMSFTPVSDFT
   6OJUT $(6T BOEBTTFTTNFOUPGJOEJDBUPSTPGJNQBJSNFOUeOPUF F
   BOE J OPUF OPUFBOEOPUF                                       5IF(SPVQVTFTKVEHNFOUBTUPXIFOUPJODMVEFNJOFSBMSFTPVSDFTJO
e &TUJNBUJPOPGBTTFUMJWFTeXIFUIFSDFSUBJOBTTFUTBSFJOEFGJOJUFMJWFEe    BDDPVOUJOHFTUJNBUFT GPSFYBNQMF UIFVTFPGNJOFSBMSFTPVSDFTJOUIF
   OPUF F BOE J                                                          (SPVQaTEFQSFDJBUJPOQPMJDZJTEFTDSJCFEJOOPUF J CFMPXBOEJOUIF
e 1SPWJTJPOGPSPOFSPVTDPOUSBDUTeEFUFSNJOBUJPOPGBTTFUTEFEJDBUFEUPB     EFUFSNJOBUJPOPGUIFEBUFPGDMPTVSFBTEFTDSJCFEJOOPUF M 5IF
   DPOUSBDUeOPUF J                                                       VOBVEJUFETUBUFNFOUPGPSFSFTFSWFTJTJODMVEFEPOQBHFBOEPG
e $MPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOTeEFUFSNJOJOH          NJOFSBMSFTPVSDFTPOQBHF
   XIFOBOFTUJNBUFJTTVGGJDJFOUMZSFMJBCMFUPVQEBUFeOPUF M 



                                                                                                               Annual report 2019 | riotinto.com        153
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                             Document 42-1 Filed 06/29/20 Page 159 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBDDPVOUJOHQPMJDJFTDPOUJOVFE                                          0UIFSVOJODPSQPSBUFEBSSBOHFNFOUT
 B "DDPVOUJOHDPOWFOUJPO                                                           *OTPNFDBTFT UIF(SPVQQBSUJDJQBUFTJOVOJODPSQPSBUFEBSSBOHFNFOUTBOE
5IFGJOBODJBMJOGPSNBUJPOJODMVEFEJOUIFGJOBODJBMTUBUFNFOUTGPSUIFZFBS          IBTSJHIUTUPJUTTIBSFPGUIFBTTFUTBOEPCMJHBUJPOTGPSJUTTIBSFPGUIF
FOEFEb%FDFNCFSb BOEGPSUIFSFMBUFEDPNQBSBUJWFQFSJPET IBT                 MJBCJMJUJFTPGUIFBSSBOHFNFOUSBUIFSUIBOBSJHIUUPBOFUSFUVSO CVUEPFT
CFFOQSFQBSFEVOEFSUIFIJTUPSJDBMDPTUDPOWFOUJPO BTNPEJGJFECZUIF               OPUTIBSFKPJOUDPOUSPM*OTVDIDBTFT UIF(SPVQSFDPHOJTFTJUTTIBSFPG
SFWBMVBUJPOPGDFSUBJOEFSJWBUJWFDPOUSBDUTBOEGJOBODJBMBTTFUT UIFJNQBDU         BTTFUTBOEMJBCJMJUJFTSFWFOVFGSPNUIFTBMFPGJUTTIBSFPGUIFPVUQVUBOE
PGGBJSWBMVFIFEHFBDDPVOUJOHPOUIFIFEHFEJUFNBOEUIFBDDPVOUJOHGPS             JUTTIBSFPGBOZSFWFOVFHFOFSBUFEGSPNUIFTBMFPGUIFPVUQVUCZUIF
QPTUFNQMPZNFOUBTTFUTBOEPCMJHBUJPOT5IF(SPVQaTQPMJDZJOSFTQFDUPG             VOJODPSQPSBUFEBSSBOHFNFOUBOEJUTTIBSFPGFYQFOTFT"MMTVDIBNPVOUT
UIFTFJUFNTJTTFUPVUJOUIFOPUFTCFMPX                                          BSFNFBTVSFEJOBDDPSEBODFXJUIUIFUFSNTPGUIFBSSBOHFNFOU XIJDIJT
                                                                                     VTVBMMZJOQSPQPSUJPOUPUIF(SPVQaTJOUFSFTUJOUIFBSSBOHFNFOU5IFTF
"MMGJOBODJBMTUBUFNFOUWBMVFTBSFSPVOEFEUPUIFOFBSFTUNJMMJPO 64N              BNPVOUTBSFSFDPSEFEJOUIF(SPVQaTGJOBODJBMTUBUFNFOUTPOUIF
VOMFTTPUIFSXJTFTUBUFE                                                            BQQSPQSJBUFMJOFT

8IFSFBQQMJDBCMF DPNQBSBUJWFTIBWFCFFOBEKVTUFEUPNFBTVSFPSQSFTFOU              "TTPDJBUFT
UIFNPOUIFTBNFCBTJTBTDVSSFOUQFSJPEGJHVSFT                                   "OBTTPDJBUFJTBOFOUJUZUIBUJTOFJUIFSBTVCTJEJBSZOPSBKPJOU
                                                                                     BSSBOHFNFOU PWFSXIJDIUIF(SPVQIBTTJHOJGJDBOUJOGMVFODF4JHOJGJDBOU
 C #BTJTPGDPOTPMJEBUJPO OPUFT                                             JOGMVFODFJTQSFTVNFEUPFYJTUXIFSFUIFSFJTOFJUIFSDPOUSPMOPSKPJOU
"MMJOUSBHSPVQUSBOTBDUJPOTBOECBMBODFTIBWFCFFOFMJNJOBUFE                        DPOUSPMBOEUIF(SPVQIBTPWFSPGUIFWPUJOHSJHIUT VOMFTTJUDBOCF
PObDPOTPMJEBUJPO                                                                    DMFBSMZEFNPOTUSBUFEUIBUUIJTJTOPUUIFDBTF4JHOJGJDBOUJOGMVFODFDBO
                                                                                     BSJTFXIFSFUIF(SPVQIPMETMFTTUIBOPGUIFWPUJOHSJHIUTJGJUIBTUIF
8IFSFOFDFTTBSZ BEKVTUNFOUTBSFNBEFUPUIFMPDBMMZSFQPSUFEBTTFUT                 QPXFSUPQBSUJDJQBUFJOUIFGJOBODJBMBOEPQFSBUJOHQPMJDZEFDJTJPOTBGGFDUJOH
MJBCJMJUJFT BOESFTVMUTPGTVCTJEJBSJFT KPJOUBSSBOHFNFOUTBOEBTTPDJBUFTUP       UIFFOUJUZ*OWFTUNFOUTJOBTTPDJBUFTBSFBDDPVOUFEGPSVTJOHUIFFRVJUZ
CSJOHUIFJSBDDPVOUJOHQPMJDJFTJOMJOFXJUIUIPTFVTFECZUIF(SPVQ                BDDPVOUJOHNFUIPE

4VCTJEJBSJFT                                                                       5IF(SPVQVTFTUIFUFSNcFRVJUZBDDPVOUFEVOJUTd &"6T UPSFGFSUP
4VCTJEJBSJFTBSFFOUJUJFTDPOUSPMMFECZFJUIFSPGUIF$PNQBOJFT$POUSPM             BTTPDJBUFTBOE+7TDPMMFDUJWFMZ6OEFSUIFFRVJUZBDDPVOUJOHNFUIPEUIF
FYJTUTXIFSFFJUIFSPGUIF$PNQBOJFTIBTQPXFSPWFSUIFFOUJUJFT UIBUJT           JOWFTUNFOUJTSFDPSEFEJOJUJBMMZBUDPTUUPUIF(SPVQ JODMVEJOHBOZHPPEXJMM
FYJTUJOHSJHIUTUIBUHJWFJUUIFDVSSFOUBCJMJUZUPEJSFDUUIFSFMFWBOUBDUJWJUJFT   POBDRVJTJUJPO*OTVCTFRVFOUQFSJPETUIFDBSSZJOHBNPVOUPGUIF
PGUIFFOUJUJFT UIPTFUIBUTJHOJGJDBOUMZBGGFDUUIF$PNQBOJFTaSFUVSOT             JOWFTUNFOUJTBEKVTUFEUPSFGMFDUUIF(SPVQaTTIBSFPGUIF&"6TaSFUBJOFE
FYQPTVSF PSSJHIUT UPWBSJBCMFSFUVSOTGSPNJUTJOWPMWFNFOUXJUIUIF               QPTUBDRVJTJUJPOQSPGJUPSMPTTBOEPUIFSDPNQSFIFOTJWFJODPNF-POHUFSN
FOUJUJFTBOEUIFBCJMJUZUPVTFJUTQPXFSUPBGGFDUUIPTFSFUVSOT4VCTJEJBSJFT     MPBOTUP&"6TUIBUJOTVCTUBODFGPSNQBSUPGUIF(SPVQaTOFUJOWFTUNFOU
BSFGVMMZDPOTPMJEBUFEGSPNUIFEBUFPOXIJDIUIF(SPVQPCUBJOTDPOUSPM              RVBTJFRVJUZMPBOT BSFGJOBODJBMBTTFUTCVUBSFJODMVEFEJOUIFMJOF
5IFZBSFEFDPOTPMJEBUFEGSPNUIFEBUFUIBUDPOUSPMDFBTFT                         c*OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUTdPOUIFGBDFPGUIFCBMBODFTIFFU
                                                                                     8IFOUIF(SPVQaTTIBSFPGMPTTFTJOBO&"6FRVBMTPSFYDFFETJUTJOUFSFTU
+PJOUBSSBOHFNFOUT                                                                 JOUIF&"6 JODMVEJOHTVDIMPOHUFSNMPBOTBOEBOZPUIFSVOTFDVSFE
"KPJOUBSSBOHFNFOUJTBOBSSBOHFNFOUJOXIJDIUXPPSNPSFQBSUJFTIBWF              SFDFJWBCMFT UIF(SPVQEPFTOPUSFDPHOJTFGVSUIFSMPTTFT VOMFTTJUIBT
KPJOUDPOUSPM+PJOUDPOUSPMJTUIFDPOUSBDUVBMMZBHSFFETIBSJOHPGDPOUSPM          JODVSSFEMFHBMPSDPOTUSVDUJWFPCMJHBUJPOTUPDPOUJOVFUPNBLFQBZNFOUTPO
TVDIUIBUEFDJTJPOTBCPVUUIFSFMFWBOUBDUJWJUJFTPGUIFBSSBOHFNFOU UIPTF          CFIBMGPGUIF&"6
UIBUTJHOJGJDBOUMZBGGFDUUIF$PNQBOJFTaSFUVSOT SFRVJSFUIFVOBOJNPVT
DPOTFOUPGUIFQBSUJFTTIBSJOHDPOUSPM5IF(SPVQIBTUXPUZQFTPG                   "DRVJTJUJPOT OPUF 
KPJOUbBSSBOHFNFOUT                                                                6OEFSUIFcBDRVJTJUJPOdNFUIPEPGBDDPVOUJOHGPSCVTJOFTTDPNCJOBUJPOT
                                                                                     UIFQVSDIBTFDPOTJEFSBUJPOJTBMMPDBUFEUPUIFJEFOUJGJBCMFBTTFUTBDRVJSFE
+PJOUPQFSBUJPOT +0                                                               BOEMJBCJMJUJFTBOEDPOUJOHFOUMJBCJMJUJFTBTTVNFE UIFJEFOUJGJBCMFOFU
"+0JTBKPJOUBSSBOHFNFOUJOXIJDIUIFQBSUJFTUIBUTIBSFKPJOUDPOUSPM            BTTFUT POUIFCBTJTPGUIFJSGBJSWBMVFBUUIFEBUFPGBDRVJTJUJPO XIJDIJT
IBWFSJHIUTUPUIFBTTFUT BOEPCMJHBUJPOTGPSUIFMJBCJMJUJFT SFMBUJOHUPUIF      UIFEBUFPOXIJDIDPOUSPMJTPCUBJOFE
BSSBOHFNFOU5IJTJODMVEFTTJUVBUJPOTXIFSFUIFQBSUJFTCFOFGJUGSPNUIF
KPJOUBDUJWJUZUISPVHIBTIBSFPGUIFPVUQVU SBUIFSUIBOCZSFDFJWJOHBTIBSF       5IFDPOTJEFSBUJPOUSBOTGFSSFEGPSUIFBDRVJTJUJPOPGBTVCTJEJBSZDPNQSJTFT
PGUIFSFTVMUTPGUSBEJOH*OSFMBUJPOUPJUTJOUFSFTUJOB+0 UIF(SPVQ            UIFGBJSWBMVFTPGUIFBTTFUTUSBOTGFSSFE UIFMJBCJMJUJFTJODVSSFEUPUIF
SFDPHOJTFTJUTTIBSFPGBTTFUTBOEMJBCJMJUJFTSFWFOVFGSPNUIFTBMFPGJUT        GPSNFSPXOFSTPGUIFBDRVJSFF UIFGBJSWBMVFPGBOZBTTFUPSMJBCJMJUZ
TIBSFPGUIFPVUQVUBOEJUTTIBSFPGBOZSFWFOVFHFOFSBUFEGSPNUIFTBMFPG          SFTVMUJOHGSPNBDPOUJOHFOUDPOTJEFSBUJPOBSSBOHFNFOUBOEBOZFRVJUZ
UIFPVUQVUCZUIF+0BOEJUTTIBSFPGFYQFOTFT"MMTVDIBNPVOUTBSF                JOUFSFTUTJTTVFECZUIF(SPVQ$PTUTSFMBUFEUPUIFBDRVJTJUJPOPGB
NFBTVSFEJOBDDPSEBODFXJUIUIFUFSNTPGUIFBSSBOHFNFOU XIJDIJT                   TVCTJEJBSZBSFFYQFOTFEBTJODVSSFE
VTVBMMZJOQSPQPSUJPOUPUIF(SPVQaTJOUFSFTUJOUIF+05IFTFBNPVOUTBSF
SFDPSEFEJOUIF(SPVQaTGJOBODJBMTUBUFNFOUTPOUIFBQQSPQSJBUFMJOFT             5IFFYDFTTPGUIFDPOTJEFSBUJPOUSBOTGFSSFE UIFBNPVOUPGBOZOPO
                                                                                     DPOUSPMMJOHJOUFSFTUJOUIFBDRVJSFFBOEUIFBDRVJTJUJPOEBUFGBJSWBMVFPG
+PJOUWFOUVSFT +7                                                                 BOZQSFWJPVTFRVJUZJOUFSFTUJOUIFBDRVJSFFPWFSUIFGBJSWBMVFPGUIF
"+7JTBKPJOUBSSBOHFNFOUJOXIJDIUIFQBSUJFTUIBUTIBSFKPJOUDPOUSPM            JEFOUJGJBCMFOFUBTTFUTBDRVJSFEJTSFDPSEFEBTHPPEXJMM"OZTIPSUGBMMJT
IBWFSJHIUTUPUIFOFUBTTFUTPGUIFBSSBOHFNFOU+7TBSFBDDPVOUFEGPS              JNNFEJBUFMZSFDPHOJTFEJOUIFJODPNFTUBUFNFOU
VTJOHUIFFRVJUZBDDPVOUJOHNFUIPE
                                                                                     /PODPOUSPMMJOHJOUFSFTUTJOUIFBDRVJSFF UIBUBSFQSFTFOUPXOFSTIJQ
                                                                                     JOUFSFTUTBOEFOUJUMFUIFJSIPMEFSTUPBQSPQPSUJPOBUFTIBSFPGUIFFOUJUZaT
                                                                                     OFUBTTFUTJOUIFFWFOUPGMJRVJEBUJPO BSFSFDPHOJTFECZUIF(SPVQJOPOFPG
                                                                                     UXPXBZTXJUIUIFDIPJDFCFJOHBWBJMBCMFPOBOBDRVJTJUJPOCZBDRVJTJUJPO
                                                                                     CBTJT5IFZDBOCFNFBTVSFEBUFJUIFSUIFOPODPOUSPMMJOHJOUFSFTUaT
                                                                                     QSPQPSUJPOBUFTIBSFPGUIFBDRVJSFFaTJEFOUJGJBCMFOFUBTTFUTPSBUGBJSWBMVF
                                                                                     *OTPNFDBTFT OPODPOUSPMMJOHJOUFSFTUTNBZCFUSFBUFEBTFRVJUZPQUJPOT
                                                                                     BOEWBMVFEPOUIBUCBTJT(PPEXJMM TFFOPUF F BOEBNPVOUT
                                                                                     BUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUTXJMMEJGGFSEFQFOEJOHPOUIF
                                                                                     CBTJTbVTFE




154           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                             Document 42-1 Filed 06/29/20 Page 160 of 307




8IFSFUIF(SPVQQSFWJPVTMZIFMEBOPODPOUSPMMJOHJOUFSFTUJOUIFBDRVJSFF        4BMFTSFWFOVFJTSFDPHOJTFEPOJOEJWJEVBMTBMFTXIFODPOUSPMUSBOTGFSTUP
UIJTJTSFNFBTVSFEUPGBJSWBMVFBUUIFEBUFDPOUSPMJTPCUBJOFEXJUIBOZHBJO    UIFDVTUPNFS*ONPTUJOTUBODFT DPOUSPMQBTTFTBOETBMFTSFWFOVFJT
PSMPTTSFDPHOJTFEJOUIFJODPNFTUBUFNFOU5IFDBTIDPTUPGUIFTIBSF            SFDPHOJTFEXIFOUIFQSPEVDUJTEFMJWFSFEUPUIFWFTTFMPSWFIJDMFPOXIJDI
QVSDIBTFUIBUHJWFTSJTFUPDPOUSPMJTJODMVEFEXJUIJOcJOWFTUJOHBDUJWJUJFTd     JUXJMMCFUSBOTQPSUFEPODFMPBEFE UIFEFTUJOBUJPOQPSUPSUIFDVTUPNFSaT
JOUIFDBTIGMPXTUBUFNFOU                                                     QSFNJTFT5IFSFNBZCFDJSDVNTUBODFTXIFOKVEHNFOUJTSFRVJSFECBTFE
                                                                                  POUIFGJWFJOEJDBUPSTPGDPOUSPMCFMPX
8IFSFUIF(SPVQJODSFBTFTJUTPXOFSTIJQJOUFSFTUJOBTVCTJEJBSZ UIF              e 5IFDVTUPNFSIBTUIFTJHOJGJDBOUSJTLTBOESFXBSETPGPXOFSTIJQBOE
EJGGFSFODFCFUXFFOUIFQVSDIBTFQSJDFBOEUIFDBSSZJOHWBMVFPGUIFTIBSF             IBTUIFBCJMJUZUPEJSFDUUIFVTFPG BOEPCUBJOTVCTUBOUJBMMZBMMPGUIF
PGOFUBTTFUTBDRVJSFEJTSFDPSEFEJOFRVJUZ5IFDBTIDPTUPGTVDI                   SFNBJOJOHCFOFGJUTGSPN UIFHPPEPSTFSWJDF
QVSDIBTFTJTJODMVEFEXJUIJOcGJOBODJOHBDUJWJUJFTdJOUIFDBTI                   e 5IFDVTUPNFSIBTBQSFTFOUPCMJHBUJPOUPQBZJOBDDPSEBODFXJUIUIF
GMPXbTUBUFNFOU                                                                   UFSNTPGUIFTBMFTDPOUSBDU'PSTIJQNFOUTVOEFSUIF*ODPUFSNT$PTU
                                                                                    *OTVSBODFBOE'SFJHIU $*' $BSSJBHF1BJEUP $15 $PTUBOE'SFJHIU
1SPWJTJPOBMGBJSWBMVFTBMMPDBUFEBUBSFQPSUJOHEBUFBSFGJOBMJTFEXJUIJO        $'3 UIJTJTHFOFSBMMZXIFOUIFTIJQJTMPBEFE BUXIJDIUJNFUIF
NPOUITPGUIFBDRVJTJUJPOEBUF                                                   PCMJHBUJPOGPSQBZNFOUJTGPSCPUIQSPEVDUBOEGSFJHIU
                                                                                  e 5IFDVTUPNFSIBTBDDFQUFEUIFBTTFU4BMFTSFWFOVFNBZCFTVCKFDUUP
5IFSFTVMUTPGCVTJOFTTFTBDRVJSFEEVSJOHUIFZFBSBSFJODMVEFEJOUIF
                                                                                    BEKVTUNFOUJGUIFQSPEVDUTQFDJGJDBUJPOEPFTOPUDPOGPSNUPUIFUFSNT
DPOTPMJEBUFEGJOBODJBMTUBUFNFOUTGSPNUIFEBUFPOXIJDIDPOUSPM KPJOU
                                                                                    TQFDJGJFEJOUIFTBMFTDPOUSBDUCVUUIJTEPFTOPUJNQBDUUIFQBTTJOHPG
DPOUSPMPSTJHOJGJDBOUJOGMVFODFJTPCUBJOFE
                                                                                    DPOUSPM"TTBZBOETQFDJGJDBUJPOBEKVTUNFOUTIBWFCFFO
                                                                                    JNNBUFSJBMbIJTUPSJDBMMZ
%JTQPTBMT OPUF 
*OEJWJEVBMOPODVSSFOUBTTFUTPScEJTQPTBMHSPVQTd UIBUJT HSPVQTPGBTTFUT     e 5IFDVTUPNFSIBTMFHBMUJUMFUPUIFBTTFU5IF(SPVQVTVBMMZSFUBJOT
BOEMJBCJMJUJFT UPCFEJTQPTFEPGCZTBMFPSPUIFSXJTFJOBTJOHMFUSBOTBDUJPO     MFHBMUJUMFVOUJMQBZNFOUJTSFDFJWFEGPSDSFEJUSJTLQVSQPTFTPOMZ
BSFDMBTTJGJFEBTcIFMEGPSTBMFdJGUIFGPMMPXJOHDSJUFSJBBSFNFUBUUIF        e 5IFDVTUPNFSIBTQIZTJDBMQPTTFTTJPOPGUIFBTTFU5IJTJOEJDBUPSNBZ
QFSJPEFOE                                                                        CFMFTTJNQPSUBOUBTUIFDVTUPNFSNBZPCUBJODPOUSPMPGBOBTTFUQSJPS
 e 5IFDBSSZJOHBNPVOUXJMMCFSFDPWFSFEQSJODJQBMMZUISPVHIBTBMF                 UPPCUBJOJOHQIZTJDBMQPTTFTTJPO XIJDINBZCFUIFDBTFGPSHPPET
   USBOTBDUJPOSBUIFSUIBOUISPVHIDPOUJOVJOHVTFBOE                             JObUSBOTJU




                                                                                                                                                                   Financial statements
 e 5IFEJTQPTBMHSPVQJTBWBJMBCMFGPSJNNFEJBUFTBMFJOJUTQSFTFOU
   DPOEJUJPOTVCKFDUPOMZUPUFSNTUIBUBSFVTVBMBOEDVTUPNBSZGPSTVDI          5IF(SPVQTFMMTBTJHOJGJDBOUQSPQPSUJPOPGJUTQSPEVDUTPO$'3PS$*'
   TBMFTBOE                                                                    *ODPUFSNT5IJTNFBOTUIBUUIF(SPVQJTSFTQPOTJCMF BDUTBTQSJODJQBM GPS
e 5IFTBMFJTIJHIMZQSPCBCMF                                                   QSPWJEJOHTIJQQJOHTFSWJDFTBOE JOTPNFJOTUBODFT JOTVSBODFBGUFSUIF
                                                                                  EBUFBUXIJDIDPOUSPMPGHPPETQBTTFTUPUIFDVTUPNFSBUUIFMPBEJOHQPSU
%JTQPTBMHSPVQTIFMEGPSTBMFBSFDBSSJFEBUUIFMPXFSPGUIFJSDBSSZJOH
BNPVOUBOEGBJSWBMVFMFTTDPTUTUPTFMM5IFDPNQBSBUJWFCBMBODFTIFFUJT        5IF(SPVQUIFSFGPSFIBTTFQBSBUFQFSGPSNBODFPCMJHBUJPOTGPSGSFJHIUBOE
OPUSFTUBUFE%JTQPTBMHSPVQTBDRVJSFEXJUIBWJFXUPSFTBMFBSFIFMEBUUIF      JOTVSBODFTFSWJDFTUIBUBSFQSPWJEFETPMFMZUPGBDJMJUBUFTBMFPGUIF
GBJSWBMVFEFUFSNJOFEBUUIFBDRVJTJUJPOEBUF'PSUIFTFBTTFUTBDRVJSFEGPS      DPNNPEJUJFTJUQSPEVDFT0UIFS*ODPUFSNTDPNNPOMZVTFECZUIF(SPVQ
SFTBMFOPQSPGJUTPSMPTTFTBSFSFDPHOJTFECFUXFFOUIFBDRVJTJUJPOEBUFBOE       BSF'SFFPO#PBSE '0# XIFSFUIF(SPVQIBTOPSFTQPOTJCJMJUZGPSGSFJHIU
UIFEJTQPTBMEBUF VOMFTTUIFSFJTBTVCTFRVFOUJNQBJSNFOU                      PSJOTVSBODFPODFDPOUSPMPGUIFHPPETIBTQBTTFEBUUIFMPBEJOHQPSU BOE
                                                                                  %FMJWFSFEBU1MBDF %"1 XIFSFDPOUSPMPGUIFHPPETQBTTFTXIFOUIF
0ODMBTTJGJDBUJPOBTIFMEGPSTBMF UIFBTTFUTBSFOPMPOHFSEFQSFDJBUFEBOE      QSPEVDUJTEFMJWFSFEUPUIFBHSFFEEFTUJOBUJPO'PSUIFTF*ODPUFSNTUIFSFJT
JGBQQMJDBCMF FRVJUZBDDPVOUJOHDFBTFT                                         POMZPOFQFSGPSNBODFPCMJHBUJPO CFJOHGPSQSPWJTJPOPGQSPEVDUBUUIFQPJOU
                                                                                  XIFSFDPOUSPMQBTTFT
*GDPOUSPMJTMPTU BOZJOUFSFTUJOUIFFOUJUZSFUBJOFECZUIF(SPVQJT
SFNFBTVSFEUPJUTGBJSWBMVFBOEUIFDIBOHFJODBSSZJOHBNPVOUJT                 5IF(SPVQaTQSPEVDUTBSFTPMEUPDVTUPNFSTVOEFSDPOUSBDUTXIJDIWBSZJO
SFDPHOJTFEJOUIFJODPNFTUBUFNFOU5IFSFUBJOFEJOUFSFTUNBZCF                  UFOVSFBOEQSJDJOHNFDIBOJTNT JODMVEJOHTPNFWPMVNFTTPMEJOUIFTQPU
TVCTFRVFOUMZBDDPVOUFEGPSBTBKPJOUWFOUVSF KPJOUPQFSBUJPO BTTPDJBUFPS      NBSLFU1SJDJOHGPSJSPOPSFJTPOBSBOHFPGUFSNT UIFNBKPSJUZCFJOHFJUIFS
GJOBODJBMBTTFUEFQFOEJOHPOUIFGBDUT$FSUBJOBNPVOUTQSFWJPVTMZ                NPOUIMZPSRVBSUFSMZBWFSBHFQSJDJOHNFDIBOJTNT XJUIBTNBMMFS
SFDPHOJTFEJOPUIFSDPNQSFIFOTJWFJODPNFJOSFTQFDUPGUIFFOUJUZ                 QSPQPSUJPOPGJSPOPSFWPMVNFTCFJOHTPMEPOUIFTQPUNBSLFU
EJTQPTFEPG PSGPSXIJDIDPOUSPM KPJOUDPOUSPMPSTJHOJGJDBOUJOGMVFODFIBT
DFBTFE NBZCFSFDZDMFEUPUIFJODPNFTUBUFNFOU5IFDBTIQSPDFFETPG             8JUIJOFBDITBMFTDPOUSBDU FBDIVOJUPGQSPEVDUTIJQQFEJTBTFQBSBUF
EJTQPTBMTBSFJODMVEFEXJUIJOc*OWFTUJOHBDUJWJUJFTdJOUIFDBTIGMPX             QFSGPSNBODFPCMJHBUJPO3FWFOVFJTHFOFSBMMZSFDPHOJTFEBUUIFDPOUSBDUFE
TUBUFNFOU                                                                       QSJDFBTUIJTSFGMFDUTUIFTUBOEBMPOFTFMMJOHQSJDF4BMFTSFWFOVFFYDMVEFT
                                                                                  BOZBQQMJDBCMFTBMFTUBYFT.JOJOHSPZBMUJFTQBZBCMFBSFQSFTFOUFEBTBO
$IBOHFTJOUIF(SPVQaTJOUFSFTUJOBTVCTJEJBSZUIBUEPOPUSFTVMUJOBMPTT      PQFSBUJOHDPTUPS XIFSFUIFZBSFJOTVCTUBODFBQSPGJUCBTFEUBY XJUIJO
PGDPOUSPMBSFBDDPVOUFEGPSJOFRVJUZ5IFDBTIQSPDFFETPGTVDIEJTQPTBMT       UBYBUJPO
BSFJODMVEFEXJUIJOc'JOBODJOHBDUJWJUJFTdJOUIFDBTIGMPXTUBUFNFOU
                                                                                  4BMFTPGDPQQFSDPODFOUSBUFBSFTUBUFEOFUPGUIFUSFBUNFOUBOESFGJOJOH
 D 4BMFTSFWFOVF                                                                DIBSHFTXIJDIXJMMCFSFRVJSFEUPDPOWFSUJUUPBOFOEQSPEVDU
3FDPHOJUJPOBOENFBTVSFNFOU
5IF(SPVQSFDPHOJTFTTBMFTSFWFOVFSFMBUFEUPUIFUSBOTGFSPGQSPNJTFE            $FSUBJOPGUIF(SPVQaTQSPEVDUTNBZCFQSPWJTJPOBMMZQSJDFEBUUIFEBUF
HPPETPSTFSWJDFTXIFODPOUSPMPGUIFHPPETPSTFSWJDFTQBTTFTUPUIF             SFWFOVFJTSFDPHOJTFEIPXFWFS TVCTUBOUJBMMZBMMJSPOPSFBOEBMVNJOJVN
DVTUPNFS5IFBNPVOUPGSFWFOVFSFDPHOJTFESFGMFDUTUIFDPOTJEFSBUJPOUP          TBMFTBSFSFGMFDUFEBUGJOBMQSJDFTJOUIFSFTVMUTGPSUIFQFSJPE5IFGJOBM
XIJDIUIF(SPVQJTPSFYQFDUTUPCFFOUJUMFEJOFYDIBOHFGPSUIPTFHPPET          TFMMJOHQSJDFGPSBMMQSPWJTJPOBMMZQSJDFEQSPEVDUTJTCBTFEPOUIFQSJDFGPS
PSbTFSWJDFT                                                                     UIFRVPUBUJPOBMQFSJPETUJQVMBUFEJOUIFDPOUSBDU'JOBMQSJDFTGPSDPQQFS
                                                                                  DPODFOUSBUFBSFOPSNBMMZEFUFSNJOFECFUXFFOEBZTBGUFSEFMJWFSZUP
                                                                                  UIFDVTUPNFS5IFDIBOHFJOWBMVFPGUIFQSPWJTJPOBMMZQSJDFESFDFJWBCMFJT
                                                                                  CBTFEPOSFMFWBOUGPSXBSENBSLFUQSJDFTBOEJTJODMVEFEJOTBMFTSFWFOVF




                                                                                                                   Annual report 2019 | riotinto.com        155
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                          Document 42-1 Filed 06/29/20 Page 161 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBDDPVOUJOHQPMJDJFTDPOUJOVFE                                      1SFTFOUBUJPOPGDPNQBSBUJWFDPOTPMJEBUFETBMFTSFWFOVFGPSUIFZFBSFOEFE
3JP5JOUPIBTBOVNCFSPGMPOHUFSNDPOUSBDUTUPTVQQMZQSPEVDUUP               %FDFNCFSJTJOBDDPSEBODFXJUIUIFQSFWJPVTTUBOEBSE*"4
DVTUPNFSTJOGVUVSFQFSJPET(FOFSBMMZ SFWFOVFTBSFSFDPHOJTFEPOBOBT         c3FWFOVFd/PNBUFSJBMNFBTVSFNFOUPSSFDPHOJUJPOEJGGFSFODFTPO
JOWPJDFECBTJTIFODF UIFSJHIUUPDPOTJEFSBUJPOGSPNBDVTUPNFS                DPNQBSBUJWFJOGPSNBUJPOXFSFJEFOUJGJFECFUXFFO*"4BOEUIFDVSSFOU
DPSSFTQPOETEJSFDUMZXJUIUIFFOUJUZaTQFSGPSNBODFDPNQMFUFEUPEBUF           TUBOEBSE*'343FWFOVFGSPNDPOUSBDUTXJUIDVTUPNFST

"OVNCFSPGUIF(SPVQaTCVTJOFTTFTQSPWJEFWPMVNFEJTDPVOUTJODFSUBJO            E $VSSFODZUSBOTMBUJPO
DJSDVNTUBODFT5IFJNQBDUPGDPOTUSBJOJOHTVDIWBSJBCMFDPOTJEFSBUJPO            5IFGVODUJPOBMDVSSFODZGPSFBDIFOUJUZJOUIF(SPVQ BOEGPSKPJOU
VOEFS*'34XBTJNNBUFSJBMBUCPUIb%FDFNCFSbBOE                        BSSBOHFNFOUTBOEBTTPDJBUFT JTUIFDVSSFODZPGUIFQSJNBSZFDPOPNJD
b%FDFNCFS                                                               FOWJSPONFOUJOXIJDIUIBUFOUJUZPQFSBUFT'PSNBOZPGUIFTFFOUJUJFT UIJT
                                                                                 JTUIFDVSSFODZPGUIFDPVOUSZJOXIJDIUIFZBSFMPDBUFE5SBOTBDUJPOT
5IF(SPVQBQQMJFTUIFQSBDUJDBMFYQFEJFOUJOQBSBHSBQIPG*'34BOE        EFOPNJOBUFEJOPUIFSDVSSFODJFTBSFDPOWFSUFEUPUIFGVODUJPOBMDVSSFODZ
EPFTOPUEJTDMPTFJOGPSNBUJPOPOUIFUSBOTBDUJPOQSJDFBMMPDBUFEUP              BUUIFFYDIBOHFSBUFSVMJOHBUUIFEBUFPGUIFUSBOTBDUJPO.POFUBSZBTTFUT
QFSGPSNBODFPCMJHBUJPOTUIBUBSFVOTBUJTGJFE                                   BOEMJBCJMJUJFTEFOPNJOBUFEJOGPSFJHODVSSFODJFTBSFSFUSBOTMBUFEBUQFSJPE
                                                                                 FOEFYDIBOHFSBUFT
1SFTFOUBUJPOBOEEJTDMPTVSFT
$POTPMJEBUFETBMFTSFWFOVFBTSFQPSUFEJOUIFJODPNFTUBUFNFOUDPNQSJTFT         5IF(SPVQaTGJOBODJBMTUBUFNFOUTBSFQSFTFOUFEJO64EPMMBST BTUIBU
TBMFTUPUIJSEQBSUJFT$FSUBJOPGUIF(SPVQaTQSPEVDUTNBZCFQSPWJTJPOBMMZ     QSFTFOUBUJPODVSSFODZNPTUSFMJBCMZSFGMFDUTUIFHMPCBMCVTJOFTT
QSJDFEBUUIFEBUFSFWFOVFJTSFDPHOJTFE4BMFTSFWFOVFJODMVEFTSFWFOVF         QFSGPSNBODFPGUIF(SPVQBTBXIPMF0ODPOTPMJEBUJPO JODPNFTUBUFNFOU
GSPNDPOUSBDUTXJUIDVTUPNFST XIJDIJTBDDPVOUFEGPSVOEFS*'34              JUFNTGPSFBDIFOUJUZBSFUSBOTMBUFEGSPNUIFGVODUJPOBMDVSSFODZJOUP64
c3FWFOVFGSPN$POUSBDUTXJUI$VTUPNFSTdBOETVCTFRVFOUNPWFNFOUTJO              EPMMBSTBUBWFSBHFSBUFTPGFYDIBOHF FYDFQUGPSNBUFSJBMPOFPGG
QSPWJTJPOBMMZQSJDFESFDFJWBCMFTXIJDIBSFBDDPVOUFEGPSVOEFS*'34            USBOTBDUJPOT XIJDIBSFUSBOTMBUFEBUUIFSBUFQSFWBJMJOHPOUIFUSBOTBDUJPO
c'JOBODJBM*OTUSVNFOUTd"CSFBLEPXOPGTBMFTSFWFOVFCFUXFFOUIFTFUXP          EBUF#BMBODFTIFFUJUFNTBSFUSBOTMBUFEJOUP64EPMMBSTBUQFSJPEFOE
BNPVOUTJTEJTDMPTFEJOUIFQSPEVDUBOBMZTJTJOOPUFBOEGVSUIFSEFUBJMPO     FYDIBOHFSBUFT
QSPWJTJPOBMQSJDJOHJOOPUF4BMFTSFWFOVFJODMVEFTSFWFOVFGSPN
NPWFNFOUTJOQSPWJTJPOBMMZQSJDFESFDFJWBCMFT DPOTJTUFOUXJUIUIF               &YDIBOHFEJGGFSFODFTBSJTJOHPOUIFUSBOTMBUJPOPGUIFOFUBTTFUTPGFOUJUJFT
USFBUNFOUJOQSJPSQFSJPET                                                     XJUIGVODUJPOBMDVSSFODJFTPUIFSUIBOUIF64EPMMBSBSFSFDPHOJTFEEJSFDUMZ
                                                                                 JOUIFDVSSFODZUSBOTMBUJPOSFTFSWF5IFTFUSBOTMBUJPOEJGGFSFODFTBSFTIPXO
5IF(SPVQDPOTJEFSTUIBUUIFJNQBDUPGFDPOPNJDGBDUPSTPOJUTTBMFT             JOUIFTUBUFNFOUPGDPNQSFIFOTJWFJODPNF XJUIUIFFYDFQUJPOPG
SFWFOVF QBSUJDVMBSMZQSJDJOHBOEWPMVNFT JTCFTUVOEFSTUPPECZSFGFSFODF       USBOTMBUJPOBEKVTUNFOUTSFMBUJOHUP3JP5JOUP-JNJUFEaTTIBSFDBQJUBMXIJDI
UPUIFEJTDMPTVSFPGTBMFTSFWFOVFCZQSPEVDUHSPVQBOETBMFTEFTUJOBUJPO        BSFTIPXOJOUIFTUBUFNFOUPGDIBOHFTJOFRVJUZ
JOOPUF5IFBOBMZTJTPGQSPWJTJPOBMQSJDJOHBEKVTUNFOUTCZDPNNPEJUZJO
UIFQSPEVDUBOBMZTJTJOOPUFTIPXTXIJDIQSPEVDUTBSFTVCKFDUUPQSJDF         8IFSFBOJOUSBHSPVQCBMBODFJT JOTVCTUBODF QBSUPGUIF(SPVQaTOFU
WPMBUJMJUZQPTUUIFUSBOTGFSPGDPOUSPM8JUIUIFFYDFQUJPOPG0ZV5PMHPJ        JOWFTUNFOUJOBOFOUJUZ FYDIBOHFHBJOTBOEMPTTFTPOUIBUCBMBODFBSF
XIJDITFMMTDPQQFSDPODFOUSBUFUP$IJOB UIJTQSJDFVODFSUBJOUZJTMBSHFMZ       UBLFOUPUIFDVSSFODZUSBOTMBUJPOSFTFSWF
SFTPMWFEBUUIFQFSJPEFOE
                                                                                 &YDFQUBTOPUFEBCPWF PSJOOPUF R SFMBUJOHUPEFSJWBUJWFDPOUSBDUT BMM
5ZQJDBMMZ UIF(SPVQIBTBSJHIUUPQBZNFOUCFGPSFPSBUUIFQPJOUUIBU          PUIFSFYDIBOHFEJGGFSFODFTBSFDIBSHFEPSDSFEJUFEUPUIFJODPNF
DPOUSPMPGUIFHPPETQBTTFTJODMVEJOHBSJHIU XIFSFBQQMJDBCMF UPQBZNFOU      TUBUFNFOUJOUIFZFBSJOXIJDIUIFZBSJTF
GPSQSPWJTJPOBMMZQSJDFEQSPEVDUTBOEVOQFSGPSNFEGSFJHIUBOEJOTVSBODF
TFSWJDFT$BTISFDFJWFECFGPSFDPOUSPMQBTTFTJTSFDPHOJTFEBTBDPOUSBDU         F (PPEXJMMBOEJOUBOHJCMFBTTFUT FYDMVEJOHFYQMPSBUJPOBOE
MJBCJMJUZ5IFBNPVOUPGDPOTJEFSBUJPOEPFTOPUDPOUBJOBTJHOJGJDBOU            FWBMVBUJPOFYQFOEJUVSF  OPUFTBOE 
GJOBODJOHDPNQPOFOUBTQBZNFOUUFSNTBSFMFTTUIBOPOFZFBS                    (PPEXJMMJTOPUBNPSUJTFEJUJTUFTUFEBOOVBMMZGPSJNQBJSNFOUPSNPSF
                                                                                 GSFRVFOUMZJGFWFOUTPSDIBOHFTJODJSDVNTUBODFTJOEJDBUFBQPUFOUJBM
3FWFOVFTGSPNUIFTBMFPGTJHOJGJDBOUCZQSPEVDUT TVDIBTHPME BSF             JNQBJSNFOU*OWFTUNFOUTJO&"6T JODMVEJOHBOZHPPEXJMM BSFUFTUFEGPS
JODMVEFEJOTBMFTSFWFOVF4VOESZSFWFOVF FHTBMFTPGTVSQMVTQPXFS             JNQBJSNFOUBTBTJOHMFBTTFUXIFOBUSJHHFSGPSJNQBJSNFOUIBTCFFO
JODJEFOUBMUPUIFNBJOSFWFOVFHFOFSBUJOHBDUJWJUJFTPGUIFPQFSBUJPOT JT       JEFOUJGJFE5IF(SPVQaTJNQBJSNFOUQPMJDZJTFYQMBJOFEJOOPUF J 
USFBUFEBTBDSFEJUUPPQFSBUJOHDPTUT
                                                                                 1VSDIBTFEJOUBOHJCMFBTTFUTBSFJOJUJBMMZSFDPSEFEBUDPTU'JOJUFMJGF
5IF(SPVQEPFTOPUEJTDMPTFTBMFTSFWFOVFGSPNGSFJHIUBOEJOTVSBODF             JOUBOHJCMFBTTFUTBSFBNPSUJTFEPWFSUIFJSVTFGVMFDPOPNJDMJWFTPOB
TFSWJDFTTFQBSBUFMZBTJUEPFTOPUDPOTJEFSUIBUUIJTJTOFDFTTBSZJOPSEFSUP   TUSBJHIUMJOFPSVOJUTPGQSPEVDUJPOCBTJT BTBQQSPQSJBUF*OUBOHJCMFBTTFUT
VOEFSTUBOEUIFJNQBDUPGFDPOPNJDGBDUPSTPOUIF(SPVQUIF(SPVQaTDIJFG        UIBUBSFEFFNFEUPIBWFJOEFGJOJUFMJWFTBOEJOUBOHJCMFBTTFUTUIBUBSFOPU
FYFDVUJWF UIFDIJFGPQFSBUJOHEFDJTJPONBLFS BTEFGJOFEVOEFS*'34           ZFUSFBEZGPSVTFBSFOPUBNPSUJTFEUIFZBSFSFWJFXFEBOOVBMMZGPS
c0QFSBUJOH4FHNFOUTd EPFTOPUSFWJFXJOGPSNBUJPOTQFDJGJDBMMZSFMBUJOHUP       JNQBJSNFOUPSNPSFGSFRVFOUMZJGFWFOUTPSDIBOHFTJODJSDVNTUBODFT
UIFTFTPVSDFTPGSFWFOVFJOPSEFSUPFWBMVBUFUIFQFSGPSNBODFPGCVTJOFTT        JOEJDBUFBQPUFOUJBMJNQBJSNFOUJOBDDPSEBODFXJUIBDDPVOUJOHQPMJDZ
TFHNFOUTBOE(SPVQJOGPSNBUJPOPOUIFTFTPVSDFTPGSFWFOVFJTOPU                OPUFb J 
QSPWJEFEFYUFSOBMMZ
                                                                                 5IF(SPVQDPOTJEFSTUIBUJOUBOHJCMFBTTFUTIBWFJOEFGJOJUFMJWFTXIFO
5IF(SPVQEPFTQSPWJEFJOGPSNBUJPOPOGSFJHIUSFWFOVFGPSUIFJSPOPSFBOE       CBTFEPOBOBOBMZTJTPGBMMPGUIFSFMFWBOUGBDUPST UIFSFJTOPGPSFTFFBCMF
CBVYJUFCVTJOFTTFTPOQBHFTBOEUPIFMQTUBLFIPMEFSTVOEFSTUBOE            MJNJUUPUIFQFSJPEPWFSXIJDIUIFBTTFUJTFYQFDUFEUPHFOFSBUFDBTIGMPXT
'0#PQFSBUJOHNBSHJOTGPSUIPTFQSPEVDUT                                       GPSUIF(SPVQ5IFGBDUPSTDPOTJEFSFEJONBLJOHUIJTKVEHNFOUJODMVEFUIF
                                                                                 FYJTUFODFPGDPOUSBDUVBMSJHIUTGPSVOMJNJUFEUFSNTPSFWJEFODFUIBUSFOFXBM
5IJSEQBSUZDPNNPEJUZTXBQBSSBOHFNFOUTQSJODJQBMMZGPSEFMJWFSZBOE             PGUIFDPOUSBDUVBMSJHIUTXJUIPVUTJHOJGJDBOUJODSFNFOUBMDPTUDBOCF
SFDFJQUPGTNFMUFSHSBEFBMVNJOBBSFPGGTFUXJUIJOPQFSBUJOHDPTUT             FYQFDUFEGPSJOEFGJOJUFGVUVSFQFSJPETJOWJFXPGUIF(SPVQaTJOWFTUNFOU
                                                                                 JOUFOUJPOT5IFMJGFDZDMFTPGUIFQSPEVDUTBOEQSPDFTTFTUIBUEFQFOEPO
                                                                                 UIFBTTFUBSFBMTPDPOTJEFSFE




156          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                              Document 42-1 Filed 06/29/20 Page 162 of 307




 G &YQMPSBUJPOBOEFWBMVBUJPO OPUF                                          5IFJNQBJSNFOUSFWJFXJTCBTFEPOBTUBUVTSFQPSUTVNNBSJTJOHUIF
&YQMPSBUJPOBOEFWBMVBUJPOFYQFOEJUVSFDPNQSJTFTDPTUTUIBUBSFEJSFDUMZ          (SPVQaTJOUFOUJPOTUPSFDPWFSWBMVFUISPVHIEFWFMPQNFOU TBMFPSPUIFS
BUUSJCVUBCMFUP                                                                 QBSUOFSJOHBSSBOHFNFOUT*GBQSPKFDUEPFTOPUQSPWFWJBCMFBOEJT
e 3FTFBSDIJOHBOEBOBMZTJOHFYJTUJOHFYQMPSBUJPOEBUB                           DBODFMMFE BMMJSSFDPWFSBCMFDPTUTBTTPDJBUFEXJUIUIFQSPKFDUOFUPGBOZ
e $POEVDUJOHHFPMPHJDBMTUVEJFT FYQMPSBUPSZESJMMJOHBOETBNQMJOH              QSFWJPVTMZSFDPSEFEJNQBJSNFOUQSPWJTJPOTBSFDIBSHFEUPUIFJODPNF
                                                                                  TUBUFNFOU
e &YBNJOJOHBOEUFTUJOHFYUSBDUJPOBOEUSFBUNFOUNFUIPETBOEPS
e $PNQJMJOHWBSJPVTTUVEJFT PSEFSPGNBHOJUVEF QSFGFBTJCJMJUZ                   H 1SPQFSUZ QMBOUBOEFRVJQNFOU OPUF 
  BOEbGFBTJCJMJUZ                                                               0ODFBOVOEFWFMPQFENJOJOHQSPKFDUIBTCFFOEFUFSNJOFEBT
                                                                                  DPNNFSDJBMMZWJBCMFBOEBQQSPWBMUPNJOFIBTCFFOHJWFO FYQFOEJUVSF
&YQMPSBUJPOFYQFOEJUVSFSFMBUFTUPUIFJOJUJBMTFBSDIGPSEFQPTJUTXJUI           PUIFSUIBOUIBUPOMBOE CVJMEJOHT QMBOU FRVJQNFOUBOEDBQJUBMXPSLJO
FDPOPNJDQPUFOUJBM&YQFOEJUVSFPOFYQMPSBUJPOBDUJWJUZVOEFSUBLFOCZUIF         QSPHSFTTJTDBQJUBMJTFEVOEFSc.JOJOHQSPQFSUJFTBOEMFBTFTdUPHFUIFSXJUI
(SPVQJTOPUDBQJUBMJTFE                                                         BOZBNPVOUUSBOTGFSSFEGSPNc&YQMPSBUJPOBOEFWBMVBUJPOd

&WBMVBUJPOFYQFOEJUVSFSFMBUFTUPBEFUBJMFEBTTFTTNFOUPGEFQPTJUTPS            $PTUTXIJDIBSFOFDFTTBSJMZJODVSSFEXIJMTUDPNNJTTJPOJOHOFXBTTFUT JO
PUIFSQSPKFDUT JODMVEJOHTNFMUFSBOESFGJOFSZQSPKFDUT UIBUIBWFCFFO           UIFQFSJPECFGPSFUIFZBSFDBQBCMFPGPQFSBUJOHJOUIFNBOOFSJOUFOEFECZ
JEFOUJGJFEBTIBWJOHFDPOPNJDQPUFOUJBM$BQJUBMJTBUJPOPGFWBMVBUJPO             NBOBHFNFOU BSFDBQJUBMJTFE%FWFMPQNFOUDPTUTJODVSSFEBGUFSUIF
FYQFOEJUVSFDPNNFODFTXIFOUIFSFJTBIJHIEFHSFFPGDPOGJEFODFUIBU              DPNNFODFNFOUPGQSPEVDUJPOBSFDBQJUBMJTFEUPUIFFYUFOUUIFZBSF
UIF(SPVQXJMMEFUFSNJOFUIBUBQSPKFDUJTDPNNFSDJBMMZWJBCMF UIBUJTUIF       FYQFDUFEUPHJWFSJTFUPBGVUVSFFDPOPNJDCFOFGJU*OUFSFTUPOCPSSPXJOHT
QSPKFDUXJMMQSPWJEFBTBUJTGBDUPSZSFUVSOSFMBUJWFUPJUTQFSDFJWFESJTLT BOE   SFMBUFEUPDPOTUSVDUJPOPSEFWFMPQNFOUQSPKFDUTJTDBQJUBMJTFE BUUIFSBUF
UIFSFGPSFJUJTDPOTJEFSFEQSPCBCMFUIBUGVUVSFFDPOPNJDCFOFGJUTXJMMGMPX       QBZBCMFPOQSPKFDUTQFDJGJDEFCUJGBQQMJDBCMFPSBUUIF(SPVQPSTVCTJEJBSZaT
UPUIF(SPVQ5IF(SPVQaTWJFXJTUIBUBIJHIEFHSFFPGDPOGJEFODFJT             DPTUPGCPSSPXJOHJGOPU VOUJMUIFQPJOUXIFOTVCTUBOUJBMMZBMMUIFBDUJWJUJFT
HSFBUFSUIBOcNPSFMJLFMZUIBOOPUd UIBUJT HSFBUFSUIBODFSUBJOUZ          UIBUBSFOFDFTTBSZUPNBLFUIFBTTFUSFBEZGPSJUTJOUFOEFEVTFBSF
BOEMFTTUIBOcWJSUVBMMZDFSUBJOd UIBUJT MFTTUIBODFSUBJOUZ             DPNQMFUF*UNBZCFBQQSPQSJBUFUPVTFBTVCTJEJBSZaTDPTUPGCPSSPXJOH
                                                                                  XIFOUIFEFCUXBTOFHPUJBUFECBTFEPOUIFGJOBODJOHSFRVJSFNFOUTPG
"TTFTTJOHXIFUIFSUIFSFJTBIJHIEFHSFFPGDPOGJEFODFUIBUUIF(SPVQXJMM        UIBUbTVCTJEJBSZ




                                                                                                                                                                    Financial statements
VMUJNBUFMZEFUFSNJOFUIBUBOFWBMVBUJPOQSPKFDUJTDPNNFSDJBMMZWJBCMF
SFRVJSFTKVEHNFOUBOEDPOTJEFSBUJPOPGBMMSFMFWBOUGBDUPSTTVDIBTUIF           1SPQFSUZ QMBOUBOEFRVJQNFOUJTTUBUFEBUDPTU BTEFGJOFEJO*"4 MFTT
OBUVSFBOEPCKFDUJWFPGUIFQSPKFDUUIFQSPKFDUaTDVSSFOUTUBHFQSPKFDU         BDDVNVMBUFEEFQSFDJBUJPOBOEBDDVNVMBUFEJNQBJSNFOUMPTTFT5IFDPTUPG
UJNFMJOFDVSSFOUFTUJNBUFTPGUIFQSPKFDUaTOFUQSFTFOUWBMVF JODMVEJOH         QSPQFSUZ QMBOUBOEFRVJQNFOUJODMVEFT XIFSFBQQMJDBCMF UIFFTUJNBUFE
TFOTJUJWJUZBOBMZTFTGPSUIFLFZBTTVNQUJPOTBOEUIFNBJOSJTLTPGUIF           DMPTFEPXOBOESFTUPSBUJPODPTUTBTTPDJBUFEXJUIUIFBTTFU
QSPKFDU%FWFMPQNFOUFYQFOEJUVSFJODVSSFEQSJPSUPUIFEFDJTJPOUPQSPDFFE
JTTVCKFDUUPUIFTBNFDSJUFSJBGPSDBQJUBMJTBUJPO CFJOHBIJHIEFHSFFPG        1SPQFSUZ QMBOUBOEFRVJQNFOUJODMVEFT3JHIUPG6TFBTTFUT OPUF
DPOGJEFODFUIBUUIF(SPVQXJMMVMUJNBUFMZEFUFSNJOFUIBUBQSPKFDUJT             BSJTJOHGSPNMFBTJOHBSSBOHFNFOUT TIPXOTFQBSBUFMZGSPNPXOFEBOE
DPNNFSDJBMMZWJBCMF                                                             MFBTFIPMEBTTFUT

*OTPNFDBTFT VOEFWFMPQFEQSPKFDUTBSFSFHBSEFEBTTVDDFTTPSTUP                   I %FGFSSFETUSJQQJOH OPUF 
PSFCPEJFT TNFMUFSTPSSFGJOFSJFTDVSSFOUMZJOQSPEVDUJPO8IFSFUIJTJTUIF      *OPQFOQJUNJOJOHPQFSBUJPOT PWFSCVSEFOBOEPUIFSXBTUFNBUFSJBMTNVTU
DBTF JUJTJOUFOEFEUIBUUIFTFXJMMCFEFWFMPQFEBOEHPJOUPQSPEVDUJPO          CFSFNPWFEUPBDDFTTPSFGSPNXIJDINJOFSBMTDBOCFFYUSBDUFE
XIFOUIFDVSSFOUTPVSDFPGPSFJTFYIBVTUFEPSXIFOFYJTUJOHTNFMUFSTPS          FDPOPNJDBMMZ5IFQSPDFTTPGSFNPWJOHPWFSCVSEFOBOEXBTUFNBUFSJBMTJT
SFGJOFSJFTBSFDMPTFE                                                           SFGFSSFEUPBTTUSJQQJOH%VSJOHUIFEFWFMPQNFOUPGBNJOF PS JOTPNF
                                                                                  JOTUBODFT QJUTFFCFMPX CFGPSFQSPEVDUJPODPNNFODFT TUSJQQJOHDPTUT
0SFSFTFSWFTNBZCFEFDMBSFEGPSBOVOEFWFMPQFENJOJOHQSPKFDUCFGPSFJUT         SFMBUFEUPBDPNQPOFOUPGBOPSFCPEZBSFDBQJUBMJTFEBTQBSUPGUIFDPTUPG
DPNNFSDJBMWJBCJMJUZIBTCFFOGVMMZEFUFSNJOFE&WBMVBUJPODPTUTNBZ              DPOTUSVDUJPOPGUIFNJOF PSQJU BOEBSFTVCTFRVFOUMZBNPSUJTFEPWFSUIF
DPOUJOVFUPCFDBQJUBMJTFEEVSJOHUIFQFSJPECFUXFFOEFDMBSBUJPOPGPSF           MJGFPGUIFNJOF PSQJU POBVOJUTPGQSPEVDUJPOCBTJT
SFTFSWFTBOEBQQSPWBMUPNJOFBTGVSUIFSXPSLJTVOEFSUBLFOJOPSEFSUP
SFGJOFUIFEFWFMPQNFOUDBTFUPNBYJNJTFUIFQSPKFDUaTSFUVSOT                   8IFSFBNJOFPQFSBUFTTFWFSBMPQFOQJUTUIBUBSFSFHBSEFEBTTFQBSBUF
                                                                                  PQFSBUJPOTGPSUIFQVSQPTFPGNJOFQMBOOJOH JOJUJBMTUSJQQJOHDPTUTBSF
*OBDDPSEBODFXJUI*'34c&YQMPSBUJPOGPSBOE&WBMVBUJPOPG.JOFSBM              BDDPVOUFEGPSTFQBSBUFMZCZSFGFSFODFUPUIFPSFGSPNFBDITFQBSBUFQJU*G
3FTPVSDFTd UIFDSJUFSJBGPSUIFDBQJUBMJTBUJPOPGFWBMVBUJPODPTUTBSFBQQMJFE   IPXFWFS UIFQJUTBSFIJHIMZJOUFHSBUFEGPSUIFQVSQPTFPGNJOFQMBOOJOH
DPOTJTUFOUMZGSPNQFSJPEUPQFSJPE                                              UIFTFDPOEBOETVCTFRVFOUQJUTBSFSFHBSEFEBTFYUFOTJPOTPGUIFGJSTUQJU
                                                                                  JOBDDPVOUJOHGPSTUSJQQJOHDPTUT*OTVDIDBTFT UIFJOJUJBMTUSJQQJOH JF
*OUIFDBTFPGVOEFWFMPQFENJOJOHQSPKFDUTXIJDIIBWFBSJTFOUISPVHI              PWFSCVSEFOBOEPUIFSXBTUFSFNPWBM PGUIFTFDPOEBOETVCTFRVFOUQJUTJT
BDRVJTJUJPO UIFBMMPDBUJPOPGUIFQVSDIBTFQSJDFDPOTJEFSBUJPONBZSFTVMUJO     DPOTJEFSFEUPCFQSPEVDUJPOQIBTFTUSJQQJOH TFFQBHF 5IF(SPVQaT
VOEFWFMPQFEQSPQFSUJFTCFJOHSFDPHOJTFEBUBOFBSMJFSTUBHFPGQSPKFDU            KVEHNFOUBTUPXIFUIFSNVMUJQMFQJUNJOFTBSFDPOTJEFSFETFQBSBUFPS
FWBMVBUJPODPNQBSFEXJUIQSPKFDUTBSJTJOHGSPNUIF(SPVQaTFYQMPSBUJPOBOE        JOUFHSBUFEPQFSBUJPOTEFQFOETPOFBDINJOFaTTQFDJGJDDJSDVNTUBODFT
FWBMVBUJPOQSPHSBNNF4VCTFRVFOUFYQFOEJUVSFPOBDRVJSFEVOEFWFMPQFE
QSPKFDUTJTPOMZDBQJUBMJTFEJGJUNFFUTUIFIJHIEFHSFFPGDPOGJEFODF
UISFTIPMEEJTDVTTFEBCPWF

5IFDBSSZJOHWBMVFTPGDBQJUBMJTFEFWBMVBUJPOFYQFOEJUVSFGPSVOEFWFMPQFE
NJOJOHQSPKFDUT QSPKFDUTGPSXIJDIUIFEFDJTJPOUPNJOFIBTOPUZFUCFFO
BQQSPWFEBUUIFBQQSPQSJBUFBVUIPSJTBUJPOMFWFMXJUIJOUIF(SPVQ BSF
SFWJFXFEBUFBDISFQPSUJOHEBUFGPSJOEJDBUPSTPGJNQBJSNFOUJOBDDPSEBODF
XJUI*'34 BOEXIFOJOEJDBUPSTBSFJEFOUJGJFEBSFUFTUFEJOBDDPSEBODF
XJUI*"4&WBMVBUJPOFYQFOEJUVSFGPSOPONJOJOHQSPKFDUTJTSFWJFXFE
BOEUFTUFEVOEFS*"4




                                                                                                                   Annual report 2019 | riotinto.com          157
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                            Document 42-1 Filed 06/29/20 Page 163 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBDDPVOUJOHQPMJDJFTDPOUJOVFE                                         *UNBZCFUIFDBTFUIBUTVCTFRVFOUQIBTFTPGTUSJQQJOHXJMMBDDFTT
5IFGPMMPXJOHGBDUPSTXPVMEQPJOUUPXBSETUIFJOJUJBMTUSJQQJOHDPTUTGPSUIF       BEEJUJPOBMPSFBOEUIBUUIFTFTVCTFRVFOUQIBTFTBSFPOMZQPTTJCMFBGUFSUIF
JOEJWJEVBMQJUTCFJOHBDDPVOUFEGPSTFQBSBUFMZ                                    GJSTUQIBTFIBTUBLFOQMBDF8IFSFBQQMJDBCMF UIF(SPVQDPOTJEFSTUIJTPO
 e *GNJOJOHPGUIFTFDPOEBOETVCTFRVFOUQJUTJTDPOEVDUFEDPOTFDVUJWFMZ           BNJOFCZNJOFCBTJT(FOFSBMMZ UIFPOMZPSFBUUSJCVUFEUPUIFTUSJQQJOH
   GPMMPXJOHUIBUPGUIFGJSTUQJU SBUIFSUIBODPODVSSFOUMZ                      BDUJWJUZBTTFUGPSUIFQVSQPTFTPGDBMDVMBUJOHBMJGFPGDPNQPOFOUSBUJP BOE
                                                                                    GPSUIFQVSQPTFTPGBNPSUJTBUJPO JTUIFPSFUPCFFYUSBDUFEGSPNUIF
e *GTFQBSBUFJOWFTUNFOUEFDJTJPOTBSFNBEFUPEFWFMPQFBDIQJU SBUIFS
                                                                                    PSJHJOBMMZJEFOUJGJFEDPNQPOFOU
  UIBOBTJOHMFJOWFTUNFOUEFDJTJPOCFJOHNBEFBUUIFPVUTFU
e *GUIFQJUTBSFPQFSBUFEBTTFQBSBUFVOJUTJOUFSNTPGNJOFQMBOOJOHBOE          %FGFSSFETUSJQQJOHDPTUTBSFJODMVEFEJOc.JOJOHQSPQFSUJFTBOEMFBTFTd
  UIFTFRVFODJOHPGPWFSCVSEFOSFNPWBMBOEPSFNJOJOH SBUIFSUIBOBT               XJUIJOc1SPQFSUZ QMBOUBOEFRVJQNFOUdPSXJUIJOc*OWFTUNFOUTJOFRVJUZ
  BOJOUFHSBUFEVOJU                                                              BDDPVOUFEVOJUTd BTBQQSPQSJBUF"NPSUJTBUJPOPGEFGFSSFETUSJQQJOHDPTUTJT
e *GFYQFOEJUVSFTGPSBEEJUJPOBMJOGSBTUSVDUVSFUPTVQQPSUUIFTFDPOEBOE           JODMVEFEJOc%FQSFDJBUJPOPGQSPQFSUZ QMBOUBOEFRVJQNFOUdXJUIJOc/FU
  TVCTFRVFOUQJUTBSFSFMBUJWFMZMBSHFBOE                                        PQFSBUJOHDPTUTdPSJOc4IBSFPGQSPGJUBGUFSUBYPGFRVJUZBDDPVOUFEVOJUTd
e *GUIFQJUTFYUSBDUPSFGSPNTFQBSBUFBOEEJTUJODUPSFCPEJFT SBUIFSUIBO         BTBQQSPQSJBUF
  GSPNBTJOHMFPSFCPEZ
                                                                                     J %FQSFDJBUJPOBOEJNQBJSNFOU OPUFTBOE 
*GUIFEFTJHOTPGUIFTFDPOEBOETVCTFRVFOUQJUTBSFTJHOJGJDBOUMZ                  %FQSFDJBUJPOPGOPODVSSFOUBTTFUT
JOGMVFODFECZPQQPSUVOJUJFTUPPQUJNJTFPVUQVUGSPNTFWFSBMQJUTDPNCJOFE           1SPQFSUZ QMBOUBOEFRVJQNFOUJTEFQSFDJBUFEPWFSJUTVTFGVMMJGF PSPWFSUIF
JODMVEJOHUIFDPUSFBUNFOUPSCMFOEJOHPGUIFPVUQVUGSPNUIFQJUT UIFO            SFNBJOJOHMJGFPGUIFNJOFPSTNFMUFSPSSFGJOFSZJGUIBUJTTIPSUFSBOEUIFSF
UIJTXPVMEQPJOUUPUSFBUNFOUBTBOJOUFHSBUFEPQFSBUJPOGPSUIFQVSQPTFT           JTOPSFBTPOBCMFBMUFSOBUJWFVTFGPSUIFBTTFUCZUIF(SPVQ
PGBDDPVOUJOHGPSJOJUJBMTUSJQQJOHDPTUT5IFSFMBUJWFJNQPSUBODFPGFBDIPG
UIFBCPWFGBDUPSTJTDPOTJEFSFEJOFBDIDBTF                                      5IFVTFGVMMJWFTPGUIFNBKPSBTTFUTPGBDBTIHFOFSBUJOHVOJUBSFPGUFO
                                                                                    EFQFOEFOUPOUIFMJGFPGUIFPSFCPEZUPXIJDIUIFZSFMBUF8IFSFUIJTJTUIF
*OPSEFSGPSQSPEVDUJPOQIBTFTUSJQQJOHDPTUTUPRVBMJGZGPSDBQJUBMJTBUJPOBT      DBTF UIFMJWFTPGNJOJOHQSPQFSUJFT BOEUIFJSBTTPDJBUFESFGJOFSJFT
BTUSJQQJOHBDUJWJUZBTTFU UISFFDSJUFSJBNVTUCFNFU                            DPODFOUSBUPSTBOEPUIFSMPOHMJWFEQSPDFTTJOHFRVJQNFOUBSFHFOFSBMMZ
 e *UNVTUCFQSPCBCMFUIBUUIFSFXJMMCFBOFDPOPNJDCFOFGJUJOBGVUVSF           MJNJUFEUPUIFFYQFDUFEMJGFPGUIFPSFCPEZ5IFMJGFPGUIFPSFCPEZ JOUVSO
    BDDPVOUJOHQFSJPECFDBVTFUIFTUSJQQJOHBDUJWJUZIBTJNQSPWFEBDDFTTUP         JTFTUJNBUFEPOUIFCBTJTPGUIFMJGFPGNJOFQMBO8IFSFUIFNBKPSBTTFUT
    UIFPSFCPEZ                                                                   PGBDBTIHFOFSBUJOHVOJUBSFOPUEFQFOEFOUPOUIFMJGFPGBSFMBUFE
                                                                                    PSFCPEZ NBOBHFNFOUBQQMJFTKVEHNFOUJOFTUJNBUJOHUIFSFNBJOJOH
e *UNVTUCFQPTTJCMFUPJEFOUJGZUIFcDPNQPOFOUdPGUIFPSFCPEZGPS                TFSWJDFQPUFOUJBMPGMPOHMJWFEBTTFUT'BDUPSTBGGFDUJOHUIFSFNBJOJOH
  XIJDIBDDFTTIBTCFFOJNQSPWFEBOE                                              TFSWJDFQPUFOUJBMPGTNFMUFSTJODMVEF GPSFYBNQMF TNFMUFSUFDIOPMPHZBOE
e *UNVTUCFQPTTJCMFUPSFMJBCMZNFBTVSFUIFDPTUTUIBUSFMBUFUPUIF              FMFDUSJDJUZQVSDIBTFDPOUSBDUTXIFOQPXFSJTOPUTPVSDFEGSPNUIF
  TUSJQQJOHBDUJWJUZ                                                              DPNQBOZaT PSJOTPNFDBTFTBMPDBMHPWFSONFOUaT SFOFXBCMZTPVSDFE
                                                                                    FMFDUSJDJUZHFOFSBUJOHDBQBDJUZ
"cDPNQPOFOUdJTBTQFDJGJDTFDUJPOPGUIFPSFCPEZUIBUJTNBEFNPSF
BDDFTTJCMFCZUIFTUSJQQJOHBDUJWJUZ*UXJMMUZQJDBMMZCFBTVCTFUPGUIFMBSHFS   5IFVTFGVMMJWFTBOESFTJEVBMWBMVFTGPSNBUFSJBMBTTFUTBOEDBUFHPSJFTPG
PSFCPEZUIBUJTEJTUJOHVJTIFECZBTFQBSBUFVTFGVMFDPOPNJDMJGF GPS               BTTFUTBSFSFWJFXFEBOOVBMMZBOEDIBOHFTBSFSFGMFDUFEQSPTQFDUJWFMZ
FYBNQMF BQVTICBDL 
                                                                                    %FQSFDJBUJPODPNNFODFTXIFOBOBTTFUJTBWBJMBCMFGPSVTF5IFNBKPS
1SPEVDUJPOQIBTFTUSJQQJOHDBOHJWFSJTFUPUXPCFOFGJUTUIFFYUSBDUJPOPG         DBUFHPSJFTPGQSPQFSUZ QMBOUBOEFRVJQNFOUBSFEFQSFDJBUFEPOBVOJUTPG
PSFJOUIFDVSSFOUQFSJPEBOEJNQSPWFEBDDFTTUPPSFXIJDIXJMMCF                  QSPEVDUJPOBOEPSTUSBJHIUMJOFCBTJTBTGPMMPXT
FYUSBDUFEJOGVUVSFQFSJPET8IFOUIFDPTUPGTUSJQQJOHXIJDIIBTBGVUVSF
CFOFGJUJTOPUEJTUJOHVJTIBCMFGSPNUIFDPTUPGQSPEVDJOHDVSSFOU                   6OJUTPGQSPEVDUJPOCBTJT
JOWFOUPSJFT UIFTUSJQQJOHDPTUJTBMMPDBUFEUPFBDIPGUIFTFBDUJWJUJFTCBTFE      'PSNJOJOHQSPQFSUJFTBOEMFBTFTBOEDFSUBJONJOJOHFRVJQNFOU
POBSFMFWBOUQSPEVDUJPONFBTVSFVTJOHBMJGFPGDPNQPOFOUTUSJQSBUJP             DPOTVNQUJPOPGUIFFDPOPNJDCFOFGJUTPGUIFBTTFUJTMJOLFEUPQSPEVDUJPO
5IFSBUJPEJWJEFTUIFUPOOBHFPGXBTUFNJOFEGPSUIFDPNQPOFOUGPSUIF              &YDFQUBTOPUFECFMPX UIFTFBTTFUTBSFEFQSFDJBUFEPOUIFVOJUTPG
QFSJPEFJUIFSCZUIFRVBOUJUZPGPSFNJOFEGPSUIFDPNQPOFOUPSCZUIF              QSPEVDUJPOCBTJT
RVBOUJUZPGNJOFSBMTDPOUBJOFEJOUIFPSFNJOFEGPSUIFDPNQPOFOU*O
TPNFPQFSBUJPOT UIFRVBOUJUZPGPSFJTBNPSFBQQSPQSJBUFCBTJTGPS                *OBQQMZJOHUIFVOJUTPGQSPEVDUJPONFUIPE EFQSFDJBUJPOJTOPSNBMMZ
BMMPDBUJOHDPTUT QBSUJDVMBSMZXIFSFUIFSFBSFTJHOJGJDBOUCZQSPEVDUT             DBMDVMBUFECBTFEPOQSPEVDUJPOJOUIFQFSJPEBTBQFSDFOUBHFPGUPUBM
4USJQQJOHDPTUTGPSUIFDPNQPOFOUBSFEFGFSSFEUPUIFFYUFOUUIBUUIF               FYQFDUFEQSPEVDUJPOJODVSSFOUBOEGVUVSFQFSJPETCBTFEPOPSFSFTFSWFT
DVSSFOUQFSJPESBUJPFYDFFETUIFMJGFPGDPNQPOFOUSBUJP5IFTUSJQQJOH             BOE GPSTPNFNJOFT PUIFSNJOFSBMSFTPVSDFT0UIFSNJOFSBMSFTPVSDFT
BDUJWJUZBTTFUJTEFQSFDJBUFEPOBcVOJUTPGQSPEVDUJPOdCBTJTCBTFEPO             NBZCFJODMVEFEJOUIFDBMDVMBUJPOTPGUPUBMFYQFDUFEQSPEVDUJPOJOMJNJUFE
FYQFDUFEQSPEVDUJPOPGFJUIFSPSFPSNJOFSBMTDPOUBJOFEJOUIFPSFPWFSUIF         DJSDVNTUBODFTXIFSFUIFSFBSFWFSZMBSHFBSFBTPGDPOUJHVPVT
MJGFPGUIFDPNQPOFOUVOMFTTBOPUIFSNFUIPEJTNPSFBQQSPQSJBUF                   NJOFSBMJTBUJPO GPSXIJDIUIFFDPOPNJDWJBCJMJUZJTOPUTFOTJUJWFUPMJLFMZ
                                                                                    WBSJBUJPOTJOHSBEF BTNBZCFUIFDBTFGPSDFSUBJOJSPOPSF CBVYJUFBOE
5IFMJGFPGDPNQPOFOUSBUJPTBSFCBTFEPOUIFPSFSFTFSWFTPGUIFNJOF              JOEVTUSJBMNJOFSBMTEFQPTJUTBOEXIFSFUIFSFJTBIJHIEFHSFFPGDPOGJEFODF
 BOEGPSTPNFNJOFT PUIFSNJOFSBMSFTPVSDFT BOEUIFBOOVBMNJOFQMBO             UIBUUIFPUIFSNJOFSBMSFTPVSDFTDBOCFFYUSBDUFEFDPOPNJDBMMZ5IJTXPVME
UIFZBSFBGVODUJPOPGUIFNJOFEFTJHOBOE UIFSFGPSF DIBOHFTUPUIBU              CFUIFDBTFXIFOUIFPUIFSNJOFSBMSFTPVSDFTEPOPUZFUIBWFUIFTUBUVTPG
EFTJHOXJMMHFOFSBMMZSFTVMUJODIBOHFTUPUIFSBUJPT$IBOHFTJOPUIFS             PSFSFTFSWFTNFSFMZCFDBVTFUIFOFDFTTBSZEFUBJMFEFWBMVBUJPOXPSLIBT
UFDIOJDBMPSFDPOPNJDQBSBNFUFSTUIBUJNQBDUUIFPSFSFTFSWFT BOEGPS              OPUZFUCFFOQFSGPSNFEBOEUIFSFTQPOTJCMFUFDIOJDBMQFSTPOOFMBHSFFUIBU
TPNFNJOFT PUIFSNJOFSBMSFTPVSDFT NBZBMTPIBWFBOJNQBDUPOUIFMJGF           JODMVTJPOPGBQSPQPSUJPOPGNFBTVSFEBOEJOEJDBUFESFTPVSDFTJOUIF
PGDPNQPOFOUSBUJPTFWFOJGUIFZEPOPUBGGFDUUIFNJOFEFTJHO$IBOHFTUP          DBMDVMBUJPOPGUPUBMFYQFDUFEQSPEVDUJPOJTBQQSPQSJBUFCBTFEPOIJTUPSJDBM
UIFSBUJPTBSFBDDPVOUFEGPSQSPTQFDUJWFMZ                                        SFTFSWFDPOWFSTJPOSBUFT

                                                                                    5IFSFRVJSFEMFWFMPGDPOGJEFODFJTVOMJLFMZUPFYJTUGPSNJOFSBMTUIBUBSF
                                                                                    UZQJDBMMZGPVOEJOMPXHSBEFPSF BTDPNQBSFEXJUIUIFBCPWF TVDIBT
                                                                                    DPQQFSPSHPME*OUIFTFDBTFT TQFDJGJDBSFBTPGNJOFSBMJTBUJPOIBWFUPCF
                                                                                    FWBMVBUFEJOEFUBJMCFGPSFUIFJSFDPOPNJDTUBUVTDBOCFQSFEJDUFEXJUI
                                                                                    DPOGJEFODF



158           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 164 of 307




8IFSFNFBTVSFEBOEJOEJDBUFESFTPVSDFTBSFVTFEJOUIFDBMDVMBUJPOPG           8IFSFVOPCTFSWBCMFJOQVUTBSFNBUFSJBMUPUIFNFBTVSFNFOUPGUIF
EFQSFDJBUJPOGPSJOGSBTUSVDUVSF QSJNBSJMZSBJMBOEQPSU XIJDIXJMMCFOFGJU    SFDPWFSBCMFBNPVOU '7-$%JTCBTFEPOUIFCFTUJOGPSNBUJPOBWBJMBCMFUP
DVSSFOUBOEGVUVSFNJOFT UIFOUIFNFBTVSFEBOEJOEJDBUFESFTPVSDFTNBZ         SFGMFDUUIFBNPVOUUIF(SPVQDPVMESFDFJWFGPSUIFDBTIHFOFSBUJOHVOJUJO
SFMBUFUPNJOFTXIJDIBSFDVSSFOUMZJOQSPEVDUJPOPSUPNJOFTXIFSFUIFSF       BOPSEFSMZUSBOTBDUJPOCFUXFFONBSLFUQBSUJDJQBOUTBUUIFNFBTVSFNFOU
JTBIJHIEFHSFFPGDPOGJEFODFUIBUUIFZXJMMCFCSPVHIUJOUPQSPEVDUJPOJO     EBUF5IJTJTPGUFOFTUJNBUFEVTJOHEJTDPVOUFEDBTIGMPXUFDIOJRVFTBOEJT
UIFGVUVSF5IFRVBOUVNPGNJOFSBMSFTPVSDFTJTEFUFSNJOFEUBLJOHJOUP          DMBTTJGJFEBTMFWFMJOUIFGBJSWBMVFIJFSBSDIZ
BDDPVOUGVUVSFDBQJUBMDPTUTBTSFRVJSFECZUIF+03$DPEF5IF
EFQSFDJBUJPODBMDVMBUJPO IPXFWFS BQQMJFTUPDVSSFOUNJOFTPOMZBOEEPFT       8IFSFUIFSFDPWFSBCMFBNPVOUJTBTTFTTFEVTJOH'7-$%CBTFEPO
OPUUBLFJOUPBDDPVOUGVUVSFEFWFMPQNFOUDPTUTGPSNJOFTXIJDIBSFOPUZFU      EJTDPVOUFEDBTIGMPXUFDIOJRVFT UIFSFTVMUJOHFTUJNBUFTBSFCBTFEPO
JOQSPEVDUJPO.FBTVSFEBOEJOEJDBUFESFTPVSDFTBSFDVSSFOUMZJODPSQPSBUFE      EFUBJMFEMJGFPGNJOFBOEPSMPOHUFSNQSPEVDUJPOQMBOT5IFTFNBZ
JOUPEFQSFDJBUJPODBMDVMBUJPOTJOUIF(SPVQaT"VTUSBMJBOJSPOPSFCVTJOFTT    JODMVEFBOUJDJQBUFEFYQBOTJPOTXIJDIBSFBUUIFFWBMVBUJPOTUBHFPGTUVEZ

4USBJHIUMJOFCBTJT                                                            5IFDBTIGMPXGPSFDBTUTGPS'7-$%QVSQPTFTBSFCBTFEPONBOBHFNFOUaT
"TTFUTXJUIJOPQFSBUJPOTGPSXIJDIQSPEVDUJPOJTOPUFYQFDUFEUPGMVDUVBUF      CFTUFTUJNBUFTPGFYQFDUFEGVUVSFSFWFOVFTBOEDPTUT JODMVEJOHUIFGVUVSF
TJHOJGJDBOUMZGSPNPOFZFBSUPBOPUIFSPSXIJDIIBWFBQIZTJDBMMJGFTIPSUFS    DBTIDPTUTPGQSPEVDUJPO DBQJUBMFYQFOEJUVSF BOEDMPTVSF SFTUPSBUJPOBOE
UIBOUIFSFMBUFENJOFBSFEFQSFDJBUFEPOBTUSBJHIUMJOFCBTJT                FOWJSPONFOUBMDPTUT'PSUIFQVSQPTFTPGEFUFSNJOJOH'7-$%GSPNB
                                                                                NBSLFUQBSUJDJQBOUaTQFSTQFDUJWF UIFDBTIGMPXTJODPSQPSBUFNBOBHFNFOUaT
*NQBJSNFOUDIBSHFTSFWFSTBMTPGOPODVSSFOUBTTFUT                             QSJDFBOEDPTUBTTVNQUJPOTJOUIFTIPSUBOENFEJVNUFSN*OUIFMPOHFS
*NQBJSNFOUDIBSHFTBOESFWFSTBMTBSFBTTFTTFEBUUIFMFWFMPGDBTI             UFSN PQFSBUJOHNBSHJOTBSFBTTVNFEUPSFNBJODPOTUBOUXIFSF
HFOFSBUJOHVOJUTXIJDI JOBDDPSEBODFXJUI*"4c*NQBJSNFOUPG"TTFUTd        BQQSPQSJBUF BTJUJTDPOTJEFSFEVOMJLFMZUIBUBNBSLFUQBSUJDJQBOUXPVME
BSFJEFOUJGJFEBTUIFTNBMMFTUJEFOUJGJBCMFBTTFUPSHSPVQPGBTTFUTUIBU       QSFQBSFEFUBJMFEGPSFDBTUTPWFSBMPOHFSUFSN5IFDBTIGMPXGPSFDBTUTNBZ
HFOFSBUFDBTIJOGMPXTXIJDIBSFMBSHFMZJOEFQFOEFOUPGUIFDBTIJOGMPXT         JODMVEFOFUDBTIGMPXTFYQFDUFEUPCFSFBMJTFEGSPNUIFFYUSBDUJPO
GSPNPUIFSBTTFUT4FQBSBUFDBTIHFOFSBUJOHVOJUTBSFJEFOUJGJFEXIFSFBO       QSPDFTTJOHBOETBMFPGNBUFSJBMUIBUEPFTOPUDVSSFOUMZRVBMJGZGPSJODMVTJPO
BDUJWFNBSLFUFYJTUTGPSJOUFSNFEJBUFQSPEVDUT FWFOJGUIFNBKPSJUZPGUIPTF   JOPSFSFTFSWFT4VDIOPOSFTFSWFNBUFSJBMJTPOMZJODMVEFEXIFOUIFSFJTB
QSPEVDUTBSFGVSUIFSQSPDFTTFEJOUFSOBMMZ*NQBJSNFOUPGGJOBODJBMBTTFUTJT    IJHIEFHSFFPGDPOGJEFODFJOJUTFDPOPNJDFYUSBDUJPO5IJTFYQFDUBUJPOJT
FWBMVBUFEJOBDDPSEBODFXJUI*'34                                           VTVBMMZCBTFEPOQSFMJNJOBSZESJMMJOHBOETBNQMJOHPGBSFBTPG




                                                                                                                                                                Financial statements
                                                                                NJOFSBMJTBUJPOUIBUBSFDPOUJHVPVTXJUIFYJTUJOHPSFSFTFSWFT5ZQJDBMMZ UIF
*OTPNFDBTFT JOEJWJEVBMCVTJOFTTVOJUTDPOTJTUPGTFWFSBMPQFSBUJPOTXJUI     BEEJUJPOBMFWBMVBUJPOSFRVJSFEUPBDIJFWFSFTFSWFTTUBUVTGPSTVDINBUFSJBM
JOEFQFOEFOUDBTIHFOFSBUJOHTUSFBNTXIJDIDPOTUJUVUFTFQBSBUFDBTI             IBTOPUZFUCFFOEPOFCFDBVTFUIJTXPVMEJOWPMWFJODVSSJOHFWBMVBUJPO
HFOFSBUJOHVOJUT                                                              DPTUTFBSMJFSUIBOJTSFRVJSFEGPSUIFFGGJDJFOUQMBOOJOHBOEPQFSBUJPOPG
                                                                                UIFbNJOF
(PPEXJMMBDRVJSFEUISPVHICVTJOFTTDPNCJOBUJPOTJTBMMPDBUFEUPUIFDBTI
HFOFSBUJOHVOJUPSHSPVQTPGDBTIHFOFSBUJOHVOJUTUIBUBSFFYQFDUFEUP         "TOPUFEBCPWF DPTUMFWFMTJODPSQPSBUFEJOUIFDBTIGMPXGPSFDBTUTGPS
CFOFGJUGSPNUIFSFMBUFECVTJOFTTDPNCJOBUJPO BOEUFTUFEGPSJNQBJSNFOU        '7-$%QVSQPTFTBSFCBTFEPOUIFDVSSFOUMJGFPGNJOFQMBOPSMPOHUFSN
BUUIFMPXFTUMFWFMXJUIJOUIF(SPVQBUXIJDIHPPEXJMMJTNPOJUPSFEGPS         QSPEVDUJPOQMBOGPSUIFDBTIHFOFSBUJOHVOJU5IJTEJGGFSTGSPNWBMVFJOVTF
JOUFSOBMNBOBHFNFOUQVSQPTFT"MMHPPEXJMM JOUBOHJCMFBTTFUTUIBUIBWFBO      XIJDISFRVJSFTGVUVSFDBTIGMPXTUPCFFTUJNBUFEGPSUIFBTTFUJOJUTDVSSFOU
JOEFGJOJUFMJGFBOEJOUBOHJCMFBTTFUTUIBUBSFOPUSFBEZGPSVTFBSFUFTUFE     DPOEJUJPOBOEUIFSFGPSFEPFTOPUJODMVEFGVUVSFDBTIGMPXTBTTPDJBUFEXJUI
BOOVBMMZGPSJNQBJSNFOUBTBU4FQUFNCFS SFHBSEMFTTPGXIFUIFSUIFSF         JNQSPWJOHPSFOIBODJOHBOBTTFUaTQFSGPSNBODF"OUJDJQBUFE
IBTCFFOBOJNQBJSNFOUUSJHHFS PSNPSFGSFRVFOUMZJGFWFOUTPSDIBOHFTJO      FOIBODFNFOUTUPBTTFUTNBZCFJODMVEFEJO'7-$%DBMDVMBUJPOTBOE
DJSDVNTUBODFTJOEJDBUFBQPUFOUJBMJNQBJSNFOU                                 UIFSFGPSF HFOFSBMMZSFTVMUJOBIJHIFSWBMVF

1SPQFSUZ QMBOUBOEFRVJQNFOUBOEJOUBOHJCMFBTTFUTXJUIGJOJUFMJWFTBSF       8IFSFUIFSFDPWFSBCMFBNPVOUPGBDBTIHFOFSBUJOHVOJUJTEFQFOEFOUPO
SFWJFXFEGPSJNQBJSNFOUJGUIFSFJTBOJOEJDBUJPOUIBUUIFDBSSZJOHBNPVOU      UIFMJGFPGJUTBTTPDJBUFEPSFCPEZ FYQFDUFEGVUVSFDBTIGMPXTSFGMFDUUIF
NBZOPUCFSFDPWFSBCMF3JHIUPGVTFBTTFUTSFDPHOJTFEVOEFS*'34            DVSSFOUMJGFPGNJOFBOEPSMPOHUFSNQSPEVDUJPOQMBOT XIJDIBSFCBTFEPO
-FBTFTBSFJODMVEFEJOUIFSFWJFX5IF(SPVQDPOEVDUTBOJOUFSOBMSFWJFX      EFUBJMFESFTFBSDI BOBMZTJTBOEJUFSBUJWFNPEFMMJOHUPPQUJNJTFUIFMFWFMPG
PGUIFBTTFUWBMVFTBOOVBMMZBTBU4FQUFNCFSXIJDIJTVTFEBTBTPVSDF       SFUVSOGSPNJOWFTUNFOU PVUQVUBOETFRVFODFPGFYUSBDUJPO5IFNJOFQMBO
PGJOGPSNBUJPOUPBTTFTTGPSJOEJDBUJPOTPGJNQBJSNFOUPSSFWFSTBMPG           UBLFTBDDPVOUPGBMMSFMFWBOUDIBSBDUFSJTUJDTPGUIFPSFCPEZ JODMVEJOH
QSFWJPVTMZSFDPHOJTFEJNQBJSNFOUMPTTFT&YUFSOBMGBDUPST TVDIBTDIBOHFT      XBTUFUPPSFSBUJPT PSFHSBEFT IBVMEJTUBODFT DIFNJDBMBOENFUBMMVSHJDBM
JOGPSFDBTUFEDPNNPEJUZQSJDFT DPTUTBOEPUIFSNBSLFUGBDUPSTBTXFMMBT       QSPQFSUJFTPGUIFPSFJNQBDUJOHQSPDFTTSFDPWFSJFTBOEDBQBDJUJFTPG
JOUFSOBMGBDUPSTTVDIBTDBODFMMBUJPOPGBQSPKFDUPSSFEVDFEQSPKFDUTDPQF     QSPDFTTJOHFRVJQNFOUUIBUDBOCFVTFE5IFMJGFPGNJOFQMBOBOEPSMPOH
BSFBMTPNPOJUPSFEUPBTTFTTGPSJOEJDBUJPOTPGJNQBJSNFOUPSSFWFSTBMPG       UFSNQSPEVDUJPOQMBOTBSF UIFSFGPSF UIFCBTJTGPSGPSFDBTUJOHQSPEVDUJPO
QSFWJPVTMZSFDPHOJTFEJNQBJSNFOUMPTTFT*GBOZTVDIJOEJDBUJPOFYJTUTUIFO     PVUQVUBOEQSPEVDUJPODPTUTJOFBDIGVUVSFZFBS
BOJNQBJSNFOUSFWJFXJTVOEFSUBLFOUIFSFDPWFSBCMFBNPVOUJTBTTFTTFE
CZSFGFSFODFUPUIFIJHIFSPGWBMVFJOVTF CFJOHUIFOFUQSFTFOUWBMVFPG      'PSFDBTUDBTIGMPXTGPSPSFSFTFSWFFTUJNBUJPOGPS+03$QVSQPTFTBSF
FYQFDUFEGVUVSFDBTIGMPXTPGUIFSFMFWBOUDBTIHFOFSBUJOHVOJUJOJUT          HFOFSBMMZCBTFEPO3JP5JOUPaTDPNNPEJUZQSJDFGPSFDBTUT XIJDIBTTVNF
DVSSFOUDPOEJUJPO BOEGBJSWBMVFMFTTDPTUTPGEJTQPTBM '7-$%               TIPSUUFSNNBSLFUQSJDFTXJMMSFWFSUUPUIF(SPVQaTBTTFTTNFOUPGUIFMPOH
                                                                                UFSNQSJDF HFOFSBMMZPWFSBQFSJPEPGUISFFUPGJWFZFBST'PSNPTU
8IFOUIFSFDPWFSBCMFBNPVOUPGUIFDBTIHFOFSBUJOHVOJUJTNFBTVSFECZ          DPNNPEJUJFT UIFTFGPSFDBTUDPNNPEJUZQSJDFTBSFEFSJWFEGSPNB
SFGFSFODFUP'7-$% UIJTBNPVOUJTGVSUIFSDMBTTJGJFEJOBDDPSEBODFXJUIUIF    DPNCJOBUJPOPGBOBMZTFTPGUIFNBSHJOBMDPTUTPGUIFQSPEVDFSTBOEPGUIF
GBJSWBMVFIJFSBSDIZGPSPCTFSWBCMFNBSLFUEBUBUIBUJTDPOTJTUFOUXJUIUIF     JODFOUJWFQSJDFPGUIFTFDPNNPEJUJFT5IFTFBTTFTTNFOUTPGUFOEJGGFSGSPN
VOJUPGBDDPVOUGPSUIFDBTIHFOFSBUJOHVOJUCFJOHUFTUFE5IF(SPVQ            DVSSFOUQSJDFMFWFMTBOEBSFVQEBUFEQFSJPEJDBMMZ5IF(SPVQEPFTOPU
DPOTJEFSTUIBUUIFCFTUFWJEFODFPG'7-$%JTUIFWBMVFPCUBJOFEGSPNBO         CFMJFWFUIBUQVCMJTIFENFEJVNBOEMPOHUFSNGPSXBSEQSJDFTOFDFTTBSJMZ
BDUJWFNBSLFUPSCJOEJOHTBMFBHSFFNFOUBOE JOUIJTDBTF UIFSFDPWFSBCMF      QSPWJEFBHPPEJOEJDBUJPOPGGVUVSFMFWFMTCFDBVTFUIFZUFOEUPCFTUSPOHMZ
BNPVOUJTDMBTTJGJFEJOUIFGBJSWBMVFIJFSBSDIZBTMFWFM8IFO'7-$%JT      JOGMVFODFECZTQPUQSJDFT5IFQSJDFGPSFDBTUTVTFEGPSPSFSFTFSWF
CBTFEPORVPUFEQSJDFTGPSFRVJUZJOTUSVNFOUTCVUBEKVTUFEUPSFGMFDU           FTUJNBUJPOBSFHFOFSBMMZDPOTJTUFOUXJUIUIPTFVTFEGPSJNQBJSNFOUUFTUJOH
GBDUPSTTVDIBTBMBDLPGMJRVJEJUZJOUIFNBSLFU UIFSFDPWFSBCMFBNPVOUJT    VOMFTTNBOBHFNFOUEFFNTUIBUJODFSUBJOFDPOPNJDFOWJSPONFOUT B
DMBTTJGJFEBTMFWFMJOUIFGBJSWBMVFIJFSBSDIZ/PDBTIHFOFSBUJOHVOJUT     NBSLFUQBSUJDJQBOUXPVMEOPUBTTVNF3JP5JOUPaTWJFXPOQSJDFT JOXIJDI
BSFDVSSFOUMZBTTFTTFEGPSJNQBJSNFOUCZSFGFSFODFUPBSFDPWFSBCMF             DBTFJOQSFQBSJOH'7-$%JNQBJSNFOUDBMDVMBUJPOTNBOBHFNFOUFTUJNBUFT
BNPVOUCBTFEPO'7-$%DMBTTJGJFEBTMFWFMPSMFWFM                        UIFBTTVNQUJPOTUIBUBNBSLFUQBSUJDJQBOUXPVMECFFYQFDUFEUPVTF




                                                                                                                Annual report 2019 | riotinto.com        159
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                         Document 42-1 Filed 06/29/20 Page 165 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBDDPVOUJOHQPMJDJFTDPOUJOVFE                                      L -FBTFT OPUFT  BOE 
'PSFDBTUGVUVSFDBTIGMPXTPGBDBTIHFOFSBUJOHVOJUUBLFJOUPBDDPVOUUIF      *'34c-FBTFTdBQQMJFTUPUIFSFDPHOJUJPO NFBTVSFNFOU QSFTFOUBUJPO
TBMFTQSJDFTVOEFSFYJTUJOHTBMFTDPOUSBDUT                                   BOEEJTDMPTVSFPGMFBTFT$FSUBJOMFBTFTBSFFYFNQUGSPNUIFTUBOEBSE
                                                                                JODMVEJOHMFBTFTUPFYQMPSFGPSPSVTFNJOFSBMT PJM OBUVSBMHBTBOETJNJMBS
5IFEJTDPVOUSBUFTBQQMJFEUPUIFGVUVSFDBTIGMPXGPSFDBTUTSFQSFTFOUBO       OPOSFHFOFSBUJWFSFTPVSDFT5IF(SPVQEPFTOPUBQQMZ*'34UP
FTUJNBUFPGUIFSBUFUIFNBSLFUXPVMEBQQMZIBWJOHSFHBSEUPUIFUJNF           BSSBOHFNFOUTXIJDIGBMMXJUIJOUIFTDPQFPG*"4c*OUBOHJCMF"TTFUTd
WBMVFPGNPOFZBOEUIFSJTLTTQFDJGJDUPUIFBTTFUGPSXIJDIUIFGVUVSFDBTI
GMPXFTUJNBUFTIBWFOPUCFFOBEKVTUFE5IF(SPVQaTXFJHIUFEBWFSBHFDPTU        "TJHOJGJDBOUQSPQPSUJPOCZWBMVFPGUIF(SPVQaTMFBTFBSSBOHFNFOUTSFMBUF
PGDBQJUBMJTHFOFSBMMZVTFEBTBTUBSUJOHQPJOUGPSEFUFSNJOJOHUIFEJTDPVOU   UPESZCVMLWFTTFMTBOEPGGJDFT0UIFSMFBTFTJODMVEFMBOEBOEOPONJOJOH
SBUFT XJUIBQQSPQSJBUFBEKVTUNFOUTGPSUIFSJTLQSPGJMFPGUIFDPVOUSJFTJO    SJHIUT XBSFIPVTFT FRVJQNFOUBOEWFIJDMFT5IFNBKPSJUZPGMFBTFUFSNT
XIJDIUIFJOEJWJEVBMDBTIHFOFSBUJOHVOJUTPQFSBUF'PSGJOBMGFBTJCJMJUZ       BSFOFHPUJBUFEUISPVHIUIF(SPVQaTQSPDVSFNFOUGVODUJPO BMUIPVHI
TUVEJFTBOEPSFSFTFSWFFTUJNBUJPO JOUFSOBMIVSEMFSBUFT XIJDIBSF            BHSFFNFOUTDPOUBJOBXJEFSBOHFPGEJGGFSFOUUFSNTBOEDPOEJUJPOT
HFOFSBMMZIJHIFSUIBOUIF(SPVQaTXFJHIUFEBWFSBHFDPTUPGDBQJUBM BSF
VTFE'PSEFWFMPQNFOUTGVOEFEXJUIQSPKFDUGJOBODF UIFEFCUDPNQPOFOU          5IF(SPVQSFDPHOJTFTBMMMFBTFMJBCJMJUJFTBOEDPSSFTQPOEJOHSJHIUPGVTF
PGUIFXFJHIUFEBWFSBHFDPTUPGDBQJUBMNBZCFDBMDVMBUFECZSFGFSFODFUP       BTTFUT XJUIUIFFYDFQUJPOPGTIPSUUFSN NPOUITPSGFXFS BOEMPX
UIFTQFDJGJDJOUFSFTUSBUFPGUIFQSPKFDUGJOBODFBOEBOUJDJQBUFEMFWFSBHFPG   WBMVFMFBTFT POUIFCBMBODFTIFFU-FBTFMJBCJMJUJFTBSFSFDPSEFEBUUIF
UIFQSPKFDU                                                                   QSFTFOUWBMVFPGGJYFEQBZNFOUTWBSJBCMFMFBTFQBZNFOUTUIBUEFQFOEPO
                                                                                BOJOEFYPSSBUFBNPVOUTQBZBCMFVOEFSSFTJEVBMWBMVFHVBSBOUFFTBOE
'PSPQFSBUJPOTXJUIBGVODUJPOBMDVSSFODZPUIFSUIBOUIF64EPMMBS UIF         FYUFOTJPOPQUJPOTFYQFDUFEUPCFFYFSDJTFE8IFSFBMFBTFDPOUBJOTBO
JNQBJSNFOUSFWJFXJTVOEFSUBLFOJOUIFSFMFWBOUGVODUJPOBMDVSSFODZ*O         FYUFOTJPOPQUJPOXIJDIUIF(SPVQDBOFYFSDJTFXJUIPVUOFHPUJBUJPO MFBTF
FTUJNBUJOH'7-$% JOUFSOBMGPSFDBTUTPGFYDIBOHFSBUFTUBLFJOUPBDDPVOU        QBZNFOUTGPSUIFFYUFOTJPOQFSJPEBSFJODMVEFEJOUIFMJBCJMJUZJGUIF(SPVQ
TQPUFYDIBOHFSBUFT IJTUPSJDBMEBUBBOEFYUFSOBMGPSFDBTUT BOEBSFLFQU       JTSFBTPOBCMZDFSUBJOUIBUJUXJMMFYFSDJTFUIFPQUJPO7BSJBCMFMFBTF
DPOTUBOUJOSFBMUFSNTBGUFSGJWFZFBST5IFHSFBUNBKPSJUZPGUIF(SPVQaT      QBZNFOUTOPUEFQFOEFOUPOBOJOEFYPSSBUFBSFFYDMVEFEGSPNUIF
TBMFTBSFCBTFEPOQSJDFTEFOPNJOBUFEJO64EPMMBST5PUIFFYUFOUUIBUUIF     DBMDVMBUJPOPGMFBTFMJBCJMJUJFT1BZNFOUTBSFEJTDPVOUFEBUUIFJODSFNFOUBM
DVSSFODJFTPGDPVOUSJFTJOXIJDIUIF(SPVQQSPEVDFTDPNNPEJUJFT                 CPSSPXJOHSBUFPGUIFMFTTFF VOMFTTUIFJOUFSFTUSBUFJNQMJDJUJOUIFMFBTF
TUSFOHUIFOBHBJOTUUIF64EPMMBSXJUIPVUBOJODSFBTFJODPNNPEJUZQSJDFT        DBOCFSFBEJMZEFUFSNJOFE'PSMFBTFBHSFFNFOUTSFMBUJOHUPWFTTFMTBOE
DBTIGMPXTBOE UIFSFGPSF OFUQSFTFOUWBMVFTBSFSFEVDFE.BOBHFNFOU           QSPQFSUJFT OPOMFBTFDPNQPOFOUTBSFFYDMVEFEGSPNUIFQSPKFDUJPOPG
DPOTJEFSTUIBUPWFSUIFMPOHUFSN UIFSFJTBUFOEFODZGPSNPWFNFOUTJO         GVUVSFMFBTFQBZNFOUTBOESFDPSEFETFQBSBUFMZXJUIJOPQFSBUJOHDPTUTPOB
DPNNPEJUZQSJDFTUPDPNQFOTBUFUPTPNFFYUFOUGPSNPWFNFOUTJOUIF              TUSBJHIUMJOFCBTJT5IFSJHIUPGVTFBTTFUBSJTJOHGSPNBMFBTFBSSBOHFNFOU
WBMVFPGUIF64EPMMBS QBSUJDVMBSMZBHBJOTUUIF"VTUSBMJBOEPMMBSBOE          BUJOJUJBMSFDPHOJUJPOSFGMFDUTUIFMFBTFMJBCJMJUZ JOJUJBMEJSFDUDPTUT MFBTF
$BOBEJBOEPMMBS BOEWJDFWFSTB)PXFWFS TVDIDPNQFOTBUJOHDIBOHFTBSF         QBZNFOUTNBEFCFGPSFUIFDPNNFODFNFOUEBUFPGUIFMFBTF BOE
OPUTZODISPOJTFEBOEEPOPUGVMMZPGGTFUFBDIPUIFS*OFTUJNBUJOHWBMVFJO     DBQJUBMJTFEQSPWJTJPOGPSEJTNBOUMJOHBOESFTUPSBUJPO MFTTBOZMFBTF
VTF UIFQSFTFOUWBMVFPGGVUVSFDBTIGMPXTJOGPSFJHODVSSFODJFTJT            JODFOUJWFT
USBOTMBUFEBUUIFTQPUFYDIBOHFSBUFPOUIFUFTUJOHEBUF
                                                                                5IF(SPVQSFDPHOJTFTEFQSFDJBUJPOPGSJHIUPGVTFBTTFUTBOEJOUFSFTUPO
/PODVSSFOUBTTFUT FYDMVEJOHHPPEXJMM UIBUIBWFTVGGFSFEJNQBJSNFOUBSF       MFBTFMJBCJMJUJFTJOUIFJODPNFTUBUFNFOUPWFSUIFMFBTFUFSN3FQBZNFOUT
SFWJFXFEVTJOHUIFTBNFCBTJTGPSWBMVBUJPOBTFYQMBJOFEBCPWFXIFOFWFS         PGMFBTFMJBCJMJUJFTBSFTFQBSBUFEJOUPBQSJODJQBMQPSUJPO QSFTFOUFEXJUIJO
FWFOUTPSDIBOHFTJODJSDVNTUBODFTJOEJDBUFUIBUUIFJNQBJSNFOUMPTTNBZ        GJOBODJOHBDUJWJUJFT BOEJOUFSFTUQPSUJPO XIJDIUIF(SPVQQSFTFOUTJO
OPMPOHFSFYJTU PSNBZIBWFEFDSFBTFE*GBQQSPQSJBUF BOJNQBJSNFOU           PQFSBUJOHBDUJWJUJFT JOUIFDBTIGMPXTUBUFNFOU1BZNFOUTNBEFCFGPSFUIF
SFWFSTBMXJMMCFSFDPHOJTFE5IFDBSSZJOHBNPVOUPGUIFDBTIHFOFSBUJOH         DPNNFODFNFOUEBUFBSFJODMVEFEXJUIJOGJOBODJOHBDUJWJUJFTVOMFTTUIFZJO
VOJUBGUFSSFWFSTBMNVTUCFUIFMPXFSPG B UIFSFDPWFSBCMFBNPVOU BT         TVCTUBODFSFQSFTFOUJOWFTUJOHDBTIGMPXT GPSFYBNQMFXIFSFQSF
DBMDVMBUFEBCPWF BOE C UIFDBSSZJOHBNPVOUUIBUXPVMEIBWFCFFO              DPNNFODFNFOUDBTIGMPXTBSFTJHOJGJDBOUSFMBUJWFUPBHHSFHBUFDBTIGMPXT
EFUFSNJOFE OFUPGBNPSUJTBUJPOPSEFQSFDJBUJPO IBEOPJNQBJSNFOUMPTT         PGUIFMFBTJOHBSSBOHFNFOU
CFFOSFDPHOJTFEGPSUIFDBTIHFOFSBUJOHVOJUJOQSJPSQFSJPET
                                                                                1SFTFOUBUJPOPGDPNQBSBUJWFGJOBODJBMJOGPSNBUJPOSFMBUJOHUPMFBTFTJTJO
"OPOFSPVTDPOUSBDUJTEFGJOFEVOEFS*"4c1SPWJTJPOT $POUJOHFOU             BDDPSEBODFXJUIUIFQSFWJPVTTUBOEBSE*"4-FBTFT'PSGVSUIFS
-JBCJMJUJFTBOE$POUJOHFOU"TTFUTdBTBDPOUSBDUVOEFSXIJDIUIF                VOEFSTUBOEJOHPGUIFJNQBDUPGUIFUSBOTJUJPOUP*'34 SFGFSUPOPUF
VOBWPJEBCMFDPTUTPGNFFUJOHUIFPCMJHBUJPOTVOEFSUIFDPOUSBDUFYDFFE
UIFFDPOPNJDCFOFGJUTFYQFDUFEUPCFSFDFJWFEVOEFSJU1SPWJTJPOJTNBEF        M $MPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOT OPUF 
XIFOUIFBTTFUTEFEJDBUFEUPUIFDPOUSBDUBSFGVMMZJNQBJSFEPSUIFDPOUSBDU    5IF(SPVQIBTQSPWJTJPOTGPSDMPTFEPXOBOESFTUPSBUJPODPTUTXIJDI
CFDPNFTTUSBOEFEBTBSFTVMUPGBCVTJOFTTEFDJTJPO                           JODMVEFUIFEJTNBOUMJOHBOEEFNPMJUJPOPGJOGSBTUSVDUVSF UIFSFNPWBMPG
                                                                                SFTJEVBMNBUFSJBMTBOEUIFSFNFEJBUJPOPGEJTUVSCFEBSFBTGPSNJOFTBOE
 K %FUFSNJOBUJPOPGPSFSFTFSWFBOENJOFSBMSFTPVSDFFTUJNBUFT               DFSUBJOSFGJOFSJFTBOETNFMUFST5IFTFQSPWJTJPOTBSFCBTFEPOBMM
5IF(SPVQFTUJNBUFTJUTPSFSFTFSWFTBOENJOFSBMSFTPVSDFTCBTFEPO             SFHVMBUPSZSFRVJSFNFOUTBOEBOZPUIFSDPNNJUNFOUTNBEFUP
JOGPSNBUJPODPNQJMFECZ$PNQFUFOU1FSTPOTBTEFGJOFEJOBDDPSEBODFXJUI         TUBLFIPMEFST
UIF+03$DPEF
                                                                                $MPTVSFQSPWJTJPOTBSFOPUNBEFGPSUIPTFPQFSBUJPOTUIBUIBWFOPLOPXO
0SFSFTFSWFTBOE GPSDFSUBJONJOFT PUIFSNJOFSBMSFTPVSDFT EFUFSNJOFEJO     SFTUSJDUJPOTPOUIFJSMJWFTBTUIFDMPTVSFEBUFTDBOOPUCFSFMJBCMZFTUJNBUFE
UIJTXBZBSFVTFEJOUIFDBMDVMBUJPOPGEFQSFDJBUJPO BNPSUJTBUJPOBOE          5IJTBQQMJFTQSJNBSJMZUPDFSUBJO$BOBEJBOTNFMUFSTXIJDIIBWFJOEFGJOJUF
JNQBJSNFOUDIBSHFTBOEGPSGPSFDBTUJOHUIFUJNJOHPGUIFQBZNFOUPG             MJWFEXBUFSSJHIUTPSQPXFSBHSFFNFOUTGPSSFOFXBCMZTPVSDFEQPXFSXJUI
DMPTFEPXOBOESFTUPSBUJPODPTUTBOEUIFSFDPWFSZPGEFGFSSFEUBYBTTFUT       MPDBMHPWFSONFOUT
5IFEFQSFDJBUJPOBOEJNQBJSNFOUQPMJDZBCPWFOPUFTJOTUBODFTJOXIJDI
NJOFSBMSFTPVSDFTBSFUBLFOJOUPBDDPVOUGPSBDDPVOUJOHQVSQPTFT*O            $MPTFEPXOBOESFTUPSBUJPODPTUTBSFBOPSNBMDPOTFRVFODFPGNJOJOHPS
BEEJUJPO WBMVFNBZCFBUUSJCVUFEUPNJOFSBMSFTPVSDFTJOQVSDIBTFQSJDF        QSPEVDUJPO BOEUIFNBKPSJUZPGDMPTFEPXOBOESFTUPSBUJPOFYQFOEJUVSFJT
BMMPDBUJPOTVOEFSUBLFOGPSUIFQVSQPTFTPGCVTJOFTTDPNCJOBUJPO                 JODVSSFEJOUIFZFBSTGPMMPXJOHDMPTVSFPGUIFNJOF SFGJOFSZPSTNFMUFS
BDDPVOUJOH                                                                    "MUIPVHIUIFVMUJNBUFDPTUUPCFJODVSSFEJTVODFSUBJO UIF(SPVQaT
                                                                                CVTJOFTTFTFTUJNBUFUIFJSDPTUTVTJOHDVSSFOUSFTUPSBUJPOTUBOEBSETBOE
                                                                                UFDIOJRVFT




160          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 166 of 307




$MPTFEPXOBOESFTUPSBUJPODPTUTBSFQSPWJEFEGPSJOUIFBDDPVOUJOHQFSJPE     8PSLJOQSPHSFTTJODMVEFTPSFTUPDLQJMFTBOEPUIFSQBSUMZQSPDFTTFE
XIFOUIFPCMJHBUJPOBSJTJOHGSPNUIFSFMBUFEEJTUVSCBODFPDDVST CBTFEPO      NBUFSJBM4UPDLQJMFTSFQSFTFOUPSFUIBUIBTCFFOFYUSBDUFEBOEJTBWBJMBCMF
UIFOFUQSFTFOUWBMVFPGUIFFTUJNBUFEGVUVSFDPTUTPGSFTUPSBUJPOUPCF       GPSGVSUIFSQSPDFTTJOH*GUIFSFJTTJHOJGJDBOUVODFSUBJOUZBTUPJGBOEPS
JODVSSFEEVSJOHUIFMJGFPGUIFPQFSBUJPOBOEQPTUDMPTVSF8IFSF              XIFOUIFTUPDLQJMFEPSFXJMMCFQSPDFTTFE UIFPSFJTFYQFOTFEBTNJOFE
BQQSPQSJBUF UIFQSPWJTJPOJTFTUJNBUFEVTJOHQSPCBCJMJUZXFJHIUJOHPGUIF     *GbUIFPSFXJMMOPUCFQSPDFTTFEXJUIJONPOUITBGUFSUIFCBMBODFTIFFU
EJGGFSFOUSFNFEJBUJPOBOEDMPTVSFTDFOBSJPT5IFPCMJHBUJPONBZPDDVS          EBUF JUJTJODMVEFEXJUIJOOPODVSSFOUBTTFUTBOEOFUSFBMJTBCMFWBMVFJT
EVSJOHEFWFMPQNFOUPSEVSJOHUIFQSPEVDUJPOQIBTFPGBGBDJMJUZ              DBMDVMBUFEPOBEJTDPVOUFEDBTIGMPXCBTJT2VBOUJUJFTPGTUPDLQJMFEPSFBSF
                                                                               BTTFTTFEQSJNBSJMZUISPVHITVSWFZTBOEBTTBZT$FSUBJOFTUJNBUFT
1SPWJTJPOTGPSDMPTFEPXOBOESFTUPSBUJPODPTUTEPOPUJODMVEFBOZ             JODMVEJOHFYQFDUFENFUBMSFDPWFSJFT BSFDBMDVMBUFEVTJOHBWBJMBCMF
BEEJUJPOBMPCMJHBUJPOTXIJDIBSFFYQFDUFEUPBSJTFGSPNGVUVSFEJTUVSCBODF   JOEVTUSZ FOHJOFFSJOHBOETDJFOUJGJDEBUB BOEBSFQFSJPEJDBMMZSFBTTFTTFE
                                                                               UBLJOHJOUPBDDPVOUUFDIOJDBMBOBMZTJTBOEIJTUPSJDBMQFSGPSNBODF
5IFDPTUTBSFFTUJNBUFEPOUIFCBTJTPGBDMPTVSFQMBO BOEBSFSFWJFXFEBU
FBDISFQPSUJOHQFSJPEEVSJOHUIFMJGFPGUIFPQFSBUJPOUPSFGMFDULOPXO         O 5BYBUJPO OPUFBOEOPUF 
EFWFMPQNFOUT5IFFTUJNBUFTBSFBMTPTVCKFDUUPGPSNBMSFWJFX XJUI            $VSSFOUUBYJTUIFUBYFYQFDUFEUPCFQBZBCMFPOUIFUBYBCMFJODPNFGPS
BQQSPQSJBUFFYUFSOBMTVQQPSU BUSFHVMBSJOUFSWBMT                           UIFbZFBSDBMDVMBUFEVTJOHSBUFTUIBUIBWFCFFOFOBDUFEPSTVCTUBOUJWFMZ
                                                                               FOBDUFEBUUIFCBMBODFTIFFUEBUF*UJODMVEFTBEKVTUNFOUTGPSUBYFYQFDUFE
5IFJOJUJBMDMPTFEPXOBOESFTUPSBUJPOQSPWJTJPOJTDBQJUBMJTFEXJUIJO         UPCFQBZBCMFPSSFDPWFSBCMFJOSFTQFDUPGQSFWJPVTQFSJPET8IFSFUIF
c1SPQFSUZ QMBOUBOEFRVJQNFOUd4VCTFRVFOUNPWFNFOUTJOUIFDMPTF            BNPVOUPGUBYQBZBCMFPSSFDPWFSBCMFJTVODFSUBJO 3JP5JOUPFTUBCMJTIFT
EPXOBOESFTUPSBUJPOQSPWJTJPOTGPSPOHPJOHPQFSBUJPOT JODMVEJOHUIPTF        QSPWJTJPOTCBTFEPOFJUIFSUIF(SPVQaTKVEHNFOUPGUIFNPTUMJLFMZBNPVOU
SFTVMUJOHGSPNOFXEJTUVSCBODFSFMBUFEUPFYQBOTJPOTPSPUIFSBDUJWJUJFT       PGUIFMJBCJMJUZPSSFDPWFSZPS XIFOUIFSFJTBXJEFSBOHFPGQPTTJCMF
RVBMJGZJOHGPSDBQJUBMJTBUJPO VQEBUFEDPTUFTUJNBUFT DIBOHFTUPUIF          PVUDPNFT BQSPCBCJMJUZXFJHIUFEBWFSBHFBQQSPBDI
FTUJNBUFEMJWFTPGPQFSBUJPOT DIBOHFTUPUIFUJNJOHPGDMPTVSFBDUJWJUJFT
BOESFWJTJPOTUPEJTDPVOUSBUFTBSFBMTPDBQJUBMJTFEXJUIJOc1SPQFSUZ QMBOU   %FGFSSFEUBYJTDBMDVMBUFEJOBDDPSEBODFXJUI*"45IF(SPVQQSPWJEFT
BOEFRVJQNFOUd5IFTFDPTUTBSFUIFOEFQSFDJBUFEPWFSUIFMJWFTPGUIF         GPSEFGFSSFEUBYJOSFTQFDUPGGBJSWBMVFBEKVTUNFOUTPOBDRVJTJUJPOT
BTTFUTUPXIJDIUIFZSFMBUF$IBOHFTJODMPTVSFQSPWJTJPOTSFMBUJOHUP        JODMVEJOHNJOJOHSJHIUTUIBU JOHFOFSBM BSFOPUFMJHJCMFGPSJODPNFUBY
DMPTFEPQFSBUJPOTBSFDIBSHFEDSFEJUFEUPc/FUPQFSBUJOHDPTUTdJOUIF         BMMPXBODFT1SPWJTJPOGPSEFGFSSFEUBYJTCBTFEPOUIFEJGGFSFODFCFUXFFO




                                                                                                                                                                 Financial statements
JODPNFTUBUFNFOU                                                             UIFDBSSZJOHWBMVFPGUIFBTTFUBOEJUTJODPNFUBYCBTF XIJDINBZCFOJM 
                                                                               &WFOXIFOUIFSFJTOPJODPNFUBYCBTF UIFFYJTUFODFPGBUBYCBTFGPS
8IFSFSFIBCJMJUBUJPOJTDPOEVDUFETZTUFNBUJDBMMZPWFSUIFMJGFPGUIF          DBQJUBMHBJOTUBYQVSQPTFTJTOPUVTVBMMZUBLFOJOUPBDDPVOUJOEFUFSNJOJOH
PQFSBUJPO SBUIFSUIBOBUUIFUJNFPGDMPTVSF QSPWJTJPOJTNBEFGPSUIF       UIFEFGFSSFEUBYQSPWJTJPOGPSUIFBTTFUT VOMFTTUIFZBSFDMBTTJGJFEBTIFME
FTUJNBUFEPVUTUBOEJOHDPOUJOVPVTSFIBCJMJUBUJPOXPSLBUFBDICBMBODF           GPSTBMFPSJUJTEFUFSNJOFEGPSPUIFSSFBTPOTUIBUUIFDBSSZJOHBNPVOUJT
TIFFUEBUFBOEUIFDPTUJTDIBSHFEUPUIFJODPNFTUBUFNFOU                   FYQFDUFEUPCFSFDPWFSFEQSJNBSJMZUISPVHIEJTQPTBMBOEOPUUISPVHIVTF
                                                                               PGUIFBTTFUT
5IFBNPSUJTBUJPOPScVOXJOEJOHdPGUIFEJTDPVOUBQQMJFEJOFTUBCMJTIJOHUIF
QSPWJTJPOTJTDIBSHFEUPUIFJODPNFTUBUFNFOUJOFBDIBDDPVOUJOHQFSJPE        P 1PTUFNQMPZNFOUCFOFGJUT OPUF 
5IFBNPSUJTBUJPOPGUIFEJTDPVOUJTTIPXOXJUIJOc'JOBODFJUFNTdJOUIF        5IF(SPVQPQFSBUFTBOVNCFSPGEFGJOFECFOFGJUQMBOTXIJDIQSPWJEF
JODPNFTUBUFNFOU                                                             MVNQbTVNT QFOTJPOT NFEJDBMCFOFGJUTBOEMJGFJOTVSBODFUPSFUJSFFT*O
                                                                               BDDPSEBODFXJUI*"4 GPSQPTUFNQMPZNFOUEFGJOFECFOFGJUQMBOT UIF
&OWJSPONFOUBMDPTUTSFTVMUGSPNFOWJSPONFOUBMEBNBHFUIBUXBTOPUB            EJGGFSFODFCFUXFFOUIFGBJSWBMVFPGBOZQMBOBTTFUTBOEUIFQSFTFOUWBMVF
OFDFTTBSZDPOTFRVFODFPGPQFSBUJPOT BOENBZJODMVEFSFNFEJBUJPO               PGUIFQMBOPCMJHBUJPOTJTSFDPHOJTFEBTBOBTTFUPSMJBCJMJUZJOUIFCBMBODF
DPNQFOTBUJPOBOEQFOBMUJFT1SPWJTJPOJTNBEFGPSUIFFTUJNBUFEQSFTFOU        TIFFU
WBMVFPGTVDIDPTUTBUUIFCBMBODFTIFFUEBUF5IFTFDPTUTBSFDIBSHFEUP
c/FUPQFSBUJOHDPTUTd FYDFQUGPSUIFVOXJOEJOHPGUIFEJTDPVOUXIJDIJT       8IFSFBQQSPQSJBUF UIFSFDPHOJUJPOPGBTTFUTNBZCFSFTUSJDUFEUPUIF
TIPXOXJUIJOc'JOBODFJUFNTd                                                 QSFTFOUWBMVFPGBOZBNPVOUTUIF(SPVQFYQFDUTUPSFDPWFSCZXBZPG
                                                                               SFGVOETGSPNUIFQMBOPSSFEVDUJPOTJOGVUVSFDPOUSJCVUJPOT*OEFUFSNJOJOH
3FNFEJBUJPOQSPDFEVSFTNBZDPNNFODFTPPOBGUFSUIFUJNFUIF                    UIFFYUFOUUPXIJDIBSFGVOEXJMMCFBWBJMBCMFUIF(SPVQDPOTJEFSTXIFUIFS
EJTUVSCBODF SFNFEJBUJPOQSPDFTTBOEFTUJNBUFESFNFEJBUJPODPTUTCFDPNF        BOZUIJSEQBSUZ TVDIBTBUSVTUFFPSQFOTJPODPNNJUUFF IBTUIFQPXFSUP
LOPXO CVUDBODPOUJOVFGPSNBOZZFBSTEFQFOEJOHPOUIFOBUVSFPGUIF          FOIBODFCFOFGJUTPSUPXJOEVQBQFOTJPOQMBOXJUIPVUUIF(SPVQaT
EJTUVSCBODFBOEUIFSFNFEJBUJPOUFDIOJRVFTVTFE                              DPOTFOU

 N *OWFOUPSJFT OPUF                                                      5IFNPTUTJHOJGJDBOUBTTVNQUJPOTVTFEJOBDDPVOUJOHGPSQFOTJPOQMBOTBSF
*OWFOUPSJFTBSFWBMVFEBUUIFMPXFSPGDPTUBOEOFUSFBMJTBCMFWBMVF           UIFEJTDPVOUSBUF UIFJOGMBUJPOSBUFBOENPSUBMJUZSBUFT5IFEJTDPVOUSBUFJT
QSJNBSJMZPOBXFJHIUFEBWFSBHFDPTUCBTJT"WFSBHFDPTUTBSFDBMDVMBUFECZ    VTFEUPEFUFSNJOFUIFOFUQSFTFOUWBMVFPGUIFPCMJHBUJPOT UIFJOUFSFTU
SFGFSFODFUPUIFDPTUMFWFMTFYQFSJFODFEJOUIFSFMFWBOUNPOUIUPHFUIFS        DPTUPOUIFPCMJHBUJPOTBOEUIFJOUFSFTUJODPNFPOQMBOBTTFUT5IF
XJUIUIPTFJOPQFOJOHJOWFOUPSZ5IFDPTUPGSBXNBUFSJBMTBOEDPOTVNBCMF      EJTDPVOUSBUFVTFEJTUIFZJFMEPOIJHIRVBMJUZDPSQPSBUFCPOETXJUI
TUPSFTJTUIFQVSDIBTFQSJDF5IFDPTUPGQBSUMZQSPDFTTFEBOETBMFBCMF        NBUVSJUJFTBOEUFSNTUIBUNBUDIUIPTFPGUIFQPTUFNQMPZNFOUPCMJHBUJPOT
QSPEVDUTJTHFOFSBMMZUIFDPTUPGQSPEVDUJPO JODMVEJOH                      BTDMPTFMZBTQPTTJCMF8IFSFUIFSFJTOPEFWFMPQFEDPSQPSBUFCPOENBSLFU
 e -BCPVSDPTUT NBUFSJBMTBOEDPOUSBDUPSFYQFOTFTXIJDIBSFEJSFDUMZ          JOBDVSSFODZ UIFSBUFPOHPWFSONFOUCPOETJTVTFE5IFJOGMBUJPOSBUFJT
   BUUSJCVUBCMFUPUIFFYUSBDUJPOBOEQSPDFTTJOHPGPSFPSUIFQSPEVDUJPOPG   VTFEUPQSPKFDUJODSFBTFTJOGVUVSFCFOFGJUQBZNFOUTGPSUIPTFQMBOTUIBU
   BMVNJOBBOEBMVNJOJVN                                                      IBWFCFOFGJUTMJOLFEUPJOGMBUJPO5IFNPSUBMJUZSBUFTBSFVTFEUPQSPKFDUUIF
                                                                               QFSJPEPWFSXIJDICFOFGJUTXJMMCFQBJE XIJDIJTUIFOEJTDPVOUFEUPBSSJWF
e 5IFEFQSFDJBUJPOPGNJOJOHQSPQFSUJFTBOEMFBTFTBOEPGQSPQFSUZ QMBOU
                                                                               BUUIFOFUQSFTFOUWBMVFPGUIFPCMJHBUJPOT
  BOEFRVJQNFOUVTFEJOUIFFYUSBDUJPOBOEQSPDFTTJOHPGPSFPSUIF
  QSPEVDUJPOPGBMVNJOBBOEBMVNJOJVNBOE
                                                                               5IFDVSSFOUTFSWJDFDPTU BOZQBTUTFSWJDFDPTUBOEUIFFGGFDUPGBOZ
e 1SPEVDUJPOPWFSIFBET                                                       DVSUBJMNFOUPSTFUUMFNFOUTBSFSFDPHOJTFEJOUIFJODPNFTUBUFNFOU
                                                                               5IFbJOUFSFTUDPTUMFTTJOUFSFTUJODPNFPOBTTFUTIFMEJOUIFQMBOTJTBMTP
                                                                               DIBSHFEUPUIFJODPNFTUBUFNFOU"MMBNPVOUTDIBSHFEUPUIFJODPNF
                                                                               TUBUFNFOUJOSFTQFDUPGUIFTFQMBOTBSFJODMVEFEXJUIJOc/FUPQFSBUJOH
                                                                               DPTUTdPSJOc4IBSFPGQSPGJUBGUFSUBYPGFRVJUZBDDPVOUFEVOJUTd BT
                                                                               BQQSPQSJBUF



                                                                                                                Annual report 2019 | riotinto.com        161
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                           Document 42-1 Filed 06/29/20 Page 167 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBDDPVOUJOHQPMJDJFTDPOUJOVFE                                         E )LQDQFLDODVVHWVKHOGDWIDLUYDOXHWKURXJKRWKHUFRPSUHKHQVLYH
5IF(SPVQaTDPOUSJCVUJPOTUPEFGJOFEDPOUSJCVUJPOQMBOTBSFDIBSHFEUPUIF            LQFRPH )92&, 
JODPNFTUBUFNFOUJOUIFQFSJPEUPXIJDIUIFDPOUSJCVUJPOTSFMBUF5IFTF            5IJTDMBTTJGJDBUJPOBQQMJFTUPUIFGPMMPXJOHGJOBODJBMBTTFUT
BSFJODMVEFEXJUIJOc/FUPQFSBUJOHDPTUTdPSJOc4IBSFPGQSPGJUBGUFSUBYPG      e %FCUJOTUSVNFOUTUIBUBSFIFMEVOEFSBCVTJOFTTNPEFMXIFSFUIFZBSF
FRVJUZBDDPVOUFEVOJUTd BTBQQSPQSJBUF                                             IFMEGPSUIFDPMMFDUJPOPGDPOUSBDUVBMDBTIGMPXTBOEBMTPGPSTBMF
                                                                                       cDPMMFDUBOETFMMd BOEXIJDIIBWFDBTIGMPXTUIBUNFFUUIF411*
 Q $BTIBOEDBTIFRVJWBMFOUT OPUF                                               DSJUFSJB"OFYBNQMFXPVMECFXIFSFUSBEFSFDFJWBCMFJOWPJDFTGPS
'PSUIFQVSQPTFPGUIFCBMBODFTIFFU DBTIBOEDBTIFRVJWBMFOUTDPNQSJTF             DFSUBJODVTUPNFSTXFSFGBDUPSFEGSPNUJNFUPUJNF
DBTIPOIBOE EFQPTJUTIFMEXJUICBOLT BOETIPSUUFSN IJHIMZMJRVJE                 "MMNPWFNFOUTJOUIFGBJSWBMVFPGUIFTFGJOBODJBMBTTFUTBSFUBLFO
JOWFTUNFOUT NBJOMZNPOFZNBSLFUGVOET UIBUBSFSFBEJMZDPOWFSUJCMFJOUP             UISPVHIPUIFSDPNQSFIFOTJWFJODPNF FYDFQUGPSUIFSFDPHOJUJPOPG
LOPXOBNPVOUTPGDBTIBOEXIJDIBSFTVCKFDUUPJOTJHOJGJDBOUSJTLPG                  JNQBJSNFOUHBJOTPSMPTTFT JOUFSFTUSFWFOVF JODMVEJOHUSBOTBDUJPO
DIBOHFTJOWBMVF#BOLPWFSESBGUTBSFTIPXOBTDVSSFOUMJBCJMJUJFTJOUIF             DPTUTCZBQQMZJOHUIFFGGFDUJWFJOUFSFTUNFUIPE HBJOTPSMPTTFTBSJTJOH
CBMBODFTIFFU                                                                       POEFSFDPHOJUJPOBOEGPSFJHOFYDIBOHFHBJOTBOEMPTTFTXIJDIBSF
                                                                                      SFDPHOJTFEJOUIFJODPNFTUBUFNFOU8IFOUIFGJOBODJBMBTTFUJT
'VSUIFSEFUBJMPODBTIBOEDBTIFRVJWBMFOUT JODMVEJOHSFTUSJDUFEDBTI JT            EFSFDPHOJTFE UIFDVNVMBUJWFGBJSWBMVFHBJOPSMPTTQSFWJPVTMZ
TIPXOJOOPUF                                                                    SFDPHOJTFEJOPUIFSDPNQSFIFOTJWFJODPNFJTSFDMBTTJGJFEUPUIF
                                                                                      JODPNFbTUBUFNFOU
'PSUIFQVSQPTFTPGUIFDBTIGMPXTUBUFNFOU DBTIBOEDBTIFRVJWBMFOUTBSF         e &RVJUZJOWFTUNFOUTXIFSFUIF(SPVQIBTJSSFWPDBCMZFMFDUFEUPQSFTFOU
OFUPGCBOLPWFSESBGUTUIBUBSFSFQBZBCMFPOEFNBOE                                GBJSWBMVFHBJOTBOEMPTTFTPOSFWBMVBUJPOJOPUIFSDPNQSFIFOTJWF
                                                                                     JODPNF5IFFMFDUJPODBOCFNBEFGPSFBDIJOEJWJEVBMJOWFTUNFOU
 R 'JOBODJBMJOTUSVNFOUT OPUF                                                  IPXFWFSJUJTOPUBQQMJDBCMFUPFRVJUZJOWFTUNFOUTIFMEGPSUSBEJOH
 J 'JOBODJBMBTTFUT
$MBTTJGJDBUJPOBOENFBTVSFNFOU                                                       'BJSWBMVFHBJOTPSMPTTFTPOSFWBMVBUJPOPGTVDIFRVJUZJOWFTUNFOUT
5IF(SPVQDMBTTJGJFTJUTGJOBODJBMBTTFUTJOUPUIFGPMMPXJOHDBUFHPSJFTUIPTF        JODMVEJOHBOZGPSFJHOFYDIBOHFDPNQPOFOU BSFSFDPHOJTFEJOPUIFS
UPCFNFBTVSFETVCTFRVFOUMZBUGBJSWBMVF FJUIFSUISPVHIPUIFS                       DPNQSFIFOTJWFJODPNF8IFOUIFFRVJUZJOWFTUNFOUJTEFSFDPHOJTFE
DPNQSFIFOTJWFJODPNF '70$* PSUISPVHIUIFJODPNFTUBUFNFOU '71-                    UIFSFJTOPSFDMBTTJGJDBUJPOPGGBJSWBMVFHBJOTPSMPTTFTQSFWJPVTMZ
BOEUIPTFUPCFIFMEBUBNPSUJTFEDPTU                                              SFDPHOJTFEJOPUIFSDPNQSFIFOTJWFJODPNFUPUIFJODPNFTUBUFNFOU
                                                                                      %JWJEFOETBSFSFDPHOJTFEJOUIFJODPNFTUBUFNFOUXIFOUIFSJHIUUP
$MBTTJGJDBUJPOEFQFOETPOUIFCVTJOFTTNPEFMGPSNBOBHJOHUIFGJOBODJBM               SFDFJWFQBZNFOUJTFTUBCMJTIFE
BTTFUTBOEUIFDPOUSBDUVBMUFSNTPGUIFDBTIGMPXT
                                                                                    F )LQDQFLDODVVHWVKHOGDWIDLUYDOXHWKURXJKSURILWRUORVV )93/ 
.BOBHFNFOUEFUFSNJOFTUIFDMBTTJGJDBUJPOPGGJOBODJBMBTTFUTBUJOJUJBM            5IJTDMBTTJGJDBUJPOBQQMJFTUPUIFGPMMPXJOHGJOBODJBMBTTFUT*OBMMDBTFT
SFDPHOJUJPO5IF(SPVQaTQPMJDZXJUISFHBSEUPGJOBODJBMSJTLNBOBHFNFOUJT        USBOTBDUJPODPTUTBSFJNNFEJBUFMZFYQFOTFEUPUIFJODPNFTUBUFNFOU
TFUPVUJOOPUF(FOFSBMMZ UIF(SPVQEPFTOPUBDRVJSFGJOBODJBMBTTFUT          e %FCUJOTUSVNFOUTUIBUEPOPUNFFUUIFDSJUFSJBPGBNPSUJTFEDPTUPSGBJS
GPSUIFQVSQPTFPGTFMMJOHJOUIFTIPSUUFSN                                         WBMVFUISPVHIPUIFSDPNQSFIFOTJWFJODPNF5IF(SPVQIBTBTJHOJGJDBOU
                                                                                       QSPQPSUJPOPGUSBEFSFDFJWBCMFTXJUIFNCFEEFEEFSJWBUJWFTGPS
                                                                                       QSPWJTJPOBMQSJDJOH5IFTFSFDFJWBCMFTBSFHFOFSBMMZIFMEUPDPMMFDUCVU
5IF(SPVQaTCVTJOFTTNPEFMJTQSJNBSJMZUIBUPGcIPMEUPDPMMFDUd XIFSF
                                                                                       EPOPUNFFUUIF411*DSJUFSJBBOEBTBSFTVMUNVTUCFIFMEBU'71-
BTTFUTBSFIFMEJOPSEFSUPDPMMFDUDPOUSBDUVBMDBTIGMPXT 8IFOUIF(SPVQ
                                                                                       4VCTFRVFOUGBJSWBMVFHBJOTPSMPTTFTBSFUBLFOUPUIF
FOUFSTJOUPEFSJWBUJWFDPOUSBDUT UIFTFUSBOTBDUJPOTBSFEFTJHOFEUPSFEVDF
                                                                                       JODPNFbTUBUFNFOU
FYQPTVSFTSFMBUJOHUPBTTFUTBOEMJBCJMJUJFT GJSNDPNNJUNFOUTPS
BOUJDJQBUFEUSBOTBDUJPOT                                                         e &RVJUZJOWFTUNFOUTXIJDIBSFIFMEGPSUSBEJOHPSXIFSFUIF'70$*
                                                                                     FMFDUJPOIBTOPUCFFOBQQMJFE"MMGBJSWBMVFHBJOTPSMPTTFTBOESFMBUFE
 D )LQDQFLDODVVHWVKHOGDWDPRUWLVHGFRVW                                         EJWJEFOEJODPNFBSFSFDPHOJTFEJOUIFJODPNFTUBUFNFOU
5IJTDMBTTJGJDBUJPOBQQMJFTUPEFCUJOTUSVNFOUTXIJDIBSFIFMEVOEFSBIPME        e %FSJWBUJWFTXIJDIBSFOPUEFTJHOBUFEBTBIFEHJOHJOTUSVNFOU"MM
UPDPMMFDUCVTJOFTTNPEFMBOEXIJDIIBWFDBTIGMPXTUIBUNFFUUIFcTPMFMZ            TVCTFRVFOUGBJSWBMVFHBJOTPSMPTTFTBSFSFDPHOJTFEJOUIF
QBZNFOUTPGQSJODJQBMBOEJOUFSFTUd 411* DSJUFSJB                                JODPNFbTUBUFNFOU

"UJOJUJBMSFDPHOJUJPO USBEFSFDFJWBCMFTUIBUEPOPUIBWFBTJHOJGJDBOU            JJ 'JOBODJBMMJBCJMJUJFT
GJOBODJOHDPNQPOFOUBSFSFDPHOJTFEBUUIFJSUSBOTBDUJPOQSJDF0UIFS               #PSSPXJOHTBOEPUIFSGJOBODJBMMJBCJMJUJFT JODMVEJOHUSBEFQBZBCMFTCVU
GJOBODJBMBTTFUTBSFJOJUJBMMZSFDPHOJTFEBUGBJSWBMVFQMVTSFMBUFEUSBOTBDUJPO   FYDMVEJOHEFSJWBUJWFMJBCJMJUJFT BSFSFDPHOJTFEJOJUJBMMZBUGBJSWBMVF OFUPG
DPTUTUIFZBSFTVCTFRVFOUMZNFBTVSFEBUBNPSUJTFEDPTUVTJOHUIF                  USBOTBDUJPODPTUTJODVSSFE BOEBSFTVCTFRVFOUMZNFBTVSFEBU
FGGFDUJWFJOUFSFTUNFUIPE"OZHBJOPSMPTTPOEFSFDPHOJUJPOPS                   BNPSUJTFEbDPTU
NPEJGJDBUJPOPGBGJOBODJBMBTTFUIFMEBUBNPSUJTFEDPTUJTSFDPHOJTFEJOUIF
JODPNFTUBUFNFOU                                                                 5IF(SPVQQBSUJDJQBUFTJOTVQQMZDIBJOGJOBODFBSSBOHFNFOUTXIFSFCZ
                                                                                   WFOEPSTNBZFMFDUUPSFDFJWFFBSMZQBZNFOUPGUIFJSJOWPJDFGSPNBUIJSE
                                                                                   QBSUZCBOLCZGBDUPSJOHUIFJSSFDFJWBCMFGSPN3JP5JOUP5IFTF
                                                                                   BSSBOHFNFOUTEPOPUNPEJGZUIFUFSNTPGUIFPSJHJOBMMJBCJMJUZXJUISFTQFDU
                                                                                   UPFJUIFSDPVOUFSQBSUZUFSNT TFUUMFNFOUEBUFPSBNPVOUEVF6UJMJTBUJPOPG
                                                                                   UIFFBSMZTFUUMFNFOUGBDJMJUZJTWPMVOUBSZBOEBUUIFWFOEPSTEJTDSFUJPOPO
                                                                                   BOJOWPJDFCZJOWPJDFCBTJT'JOBODJBMMJBCJMJUJFTTVCKFDUUPTVQQMZDIBJO
                                                                                   GJOBODFUIFSFGPSFDPOUJOVFUPCFDMBTTJGJFEBTUSBEFQBZBCMFT"U
                                                                                   %FDFNCFS USBEFQBZBCMFTJODMVEFE64NJMMJPO 64
                                                                                   NJMMJPO TVCKFDUUPFBSMZTFUUMFNFOUFMFDUJPOCZWFOEPST




162          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                           Document 42-1 Filed 06/29/20 Page 168 of 307




 JJJ *NQBJSNFOUPGGJOBODJBMBTTFUT                                            U 4FHNFOUSFQPSUJOH OPUFTBOE 
"GPSXBSEMPPLJOHFYQFDUFEDSFEJUMPTT &$- SFWJFXJTSFRVJSFEGPSEFCU       0QFSBUJOHTFHNFOUTBSFSFQPSUFEJOBNBOOFSDPOTJTUFOUXJUIUIFJOUFSOBM
JOTUSVNFOUTNFBTVSFEBUBNPSUJTFEDPTUPSIFMEBUGBJSWBMVFUISPVHIPUIFS      SFQPSUJOHQSPWJEFEUPUIFDIJFGPQFSBUJOHEFDJTJPONBLFS $0%. 5IF
DPNQSFIFOTJWFJODPNFMPBODPNNJUNFOUTBOEGJOBODJBMHVBSBOUFFTOPU             (SPVQDPOTJEFSTUIBU3JP5JOUPaTDIJFGFYFDVUJWFJTUIF$0%. XIPJT
NFBTVSFEBUGBJSWBMVFUISPVHIQSPGJUPSMPTTMFBTFSFDFJWBCMFTBOEUSBEF      SFTQPOTJCMFGPSBMMPDBUJOHSFTPVSDFTBOEBTTFTTJOHQFSGPSNBODFPGUIF
SFDFJWBCMFTUIBUHJWFSJTFUPBOVODPOEJUJPOBMSJHIUUPDPOTJEFSBUJPO         PQFSBUJOHTFHNFOUT

"TQFSNJUUFECZ*'34 UIF(SPVQBQQMJFTUIFcTJNQMJGJFEBQQSPBDIdUP          $SJUJDBMBDDPVOUJOHQPMJDJFTBOEFTUJNBUFT
USBEFSFDFJWBCMFCBMBODFTBOESFDFJWBCMFTSFMBUJOHUPOFUJOWFTUNFOUJO          J %FUFSNJOBUJPOPG$(6T BTTFTTNFOUPGJOEJDBUPSTPGJNQBJSNFOU
GJOBODFMFBTFTBOEUIFcHFOFSBMBQQSPBDIdUPBMMPUIFSGJOBODJBMBTTFUT5IF    SFWJFXPGBTTFUDBSSZJOHWBMVFT JNQBJSNFOUDIBSHFTBOESFWFSTBMTBOE
HFOFSBMBQQSPBDIJODPSQPSBUFTBSFWJFXGPSBOZTJHOJGJDBOUJODSFBTFJO          UIFSFDPWFSBCJMJUZPGHPPEXJMM OPUFT BOE 
DPVOUFSQBSUZDSFEJUSJTLTJODFJODFQUJPO5IF&$-SFWJFXTJODMVEF               *NQBJSNFOUJTBTTFTTFEBUUIFDBTIHFOFSBUJOHVOJU $(6 MFWFM"$(6JT
BTTVNQUJPOTBCPVUUIFSJTLPGEFGBVMUBOEFYQFDUFEMPTTSBUFT'PSUSBEF        UIFTNBMMFTUJEFOUJGJBCMFBTTFUPSHSPVQPGBTTFUTUIBUHFOFSBUFT
SFDFJWBCMFTBOESFDFJWBCMFTSFMBUJOHUPOFUJOWFTUNFOUJOGJOBODFMFBTFT        JOEFQFOEFOUDBTIJOGMPXT+VEHNFOUJTBQQMJFEUPJEFOUJGZUIF(SPVQaT
UIFBTTFTTNFOUUBLFTJOUPBDDPVOUUIFVTFPGDSFEJUFOIBODFNFOUT GPS           $(6T QBSUJDVMBSMZXIFOBTTFUTCFMPOHUPJOUFHSBUFEPQFSBUJPOT BOE
FYBNQMF MFUUFSTPGDSFEJU*NQBJSNFOUTGPSVOESBXOMPBODPNNJUNFOUTBSF        DIBOHFTJO$(6TDPVMEJNQBDUJNQBJSNFOUDIBSHFTBOESFWFSTBMT5IF
SFGMFDUFEBTBQSPWJTJPO                                                      NPTUTJHOJGJDBOUFYBNQMFTPGUIJTKVEHNFOUBSFEJTBHHSFHBUJPO JO PG
                                                                                UIF8FJQBCBVYJUFNJOFBOEUIFEPXOTUSFBN(MBETUPOFBMVNJOBSFGJOFSJFT
 JW %FSJWBUJWFTBOEIFEHFBDDPVOUJOH                                           :BSXVOBOE2"- JO2VFFOTMBOE "VTUSBMJBJOUPUISFFTFQBSBUF$(6TPO
5IF(SPVQBQQMJFTUIFIFEHFBDDPVOUJOHSFRVJSFNFOUTVOEFS*'34BOEJUT        UIFCBTJTPGUIFSBNQVQPGUIF"NSVOFYQBOTJPOBU8FJQBXIJDIJODSFBTFE
IFEHJOHBDUJWJUJFTBSFEJTDVTTFEJOOPUFXJUINPWFNFOUTPOIFEHJOH           CBVYJUFFYQPSUTTVDIUIBUUIFNJOFJTOPXDPOTJEFSFEUPHFOFSBUFMBSHFMZ
SFTFSWFTEJTDMPTFEJOOPUF8IFSFBQQMJDBCMF UIF(SPVQNBZEFGFSUIF        JOEFQFOEFOUDBTIJOGMPXTBOEUIFDPOUJOVFEHSPVQJOHPG3JP5JOUP'FSFU
DPTUTPGIFEHJOHJODMVEJOHDVSSFODZCBTJTTQSFBET GPSXBSEQPJOUTBOEUIF       5JUBOFJO2VFCFD $BOBEBBOE2*5.BEBHBTDBS.JOFSBMT 2.. JOUPB
UJNFWBMVFPGPQUJPOT                                                         TJOHMF$(6POUIFCBTJTUIBUUIFZBSFWFSUJDBMMZJOUFHSBUFEPQFSBUJPOTXJUI
                                                                                OPBDUJWFNBSLFUGPSJMNFOJUF1SJPSUP UIF8FJQBNJOFBOE(MBETUPOF
 S 4IBSFCBTFEQBZNFOUT OPUF                                              SFGJOFSJFTXFSFHSPVQFEJOUPBTJOHMF$(6.BOBHFNFOUSFWJFXTUIFTF




                                                                                                                                                                  Financial statements
5IFGBJSWBMVFPGUIF(SPVQaTTIBSFQMBOTJTSFDPHOJTFEBTBOFYQFOTFPWFS      KVEHNFOUTPOBOBOOVBMCBTJTBTQBSUPGUIFBOOVBMJOUFSOBMSFWJFXPGBTTFU
UIFFYQFDUFEWFTUJOHQFSJPEXJUIBOPGGTFUUPSFUBJOFEFBSOJOHTGPS3JP5JOUP   WBMVFTBTEFTDSJCFEJOOPUF J BCPWF
QMDQMBOTBOEUPPUIFSSFTFSWFTGPS3JP5JOUP-JNJUFEQMBOT
                                                                                &YUFSOBMBOEJOUFSOBMGBDUPSTBSFNPOJUPSFEGPSJOEJDBUPSTPGJNQBJSNFOU
5IF(SPVQVTFTGBJSWBMVFTQSPWJEFECZJOEFQFOEFOUBDUVBSJFTDBMDVMBUFE         BOEJODMVEFBOBOOVBMJOUFSOBMSFWJFXPGBTTFUWBMVFTBTEFTDSJCFEJOOPUF
VTJOHFJUIFSBMBUUJDFCBTFEPQUJPOWBMVBUJPONPEFMPSB.POUF$BSMP             J BCPWF+VEHNFOUJTSFRVJSFEUPEFUFSNJOFXIFUIFSUIFJNQBDUPGBEWFSTF
TJNVMBUJPONPEFM                                                              TQPUDPNNPEJUZQSJDFNPWFNFOUTJTTJHOJGJDBOUBOETUSVDUVSBMJOOBUVSF
                                                                                5IFSFXFSFOPNBUFSJBMJOTUBODFTPGUIJTKVEHNFOUSFTVMUJOHJOBOJOEJDBUPS
5IFUFSNTPGFBDIQMBOBSFDPOTJEFSFEBUUIFCBMBODFTIFFUEBUFUP              PGJNQBJSNFOUBTBUb%FDFNCFSb
EFUFSNJOFXIFUIFSUIFQMBOTIPVMECFBDDPVOUFEGPSBTFRVJUZTFUUMFEPS
DBTITFUUMFE5IF(SPVQEPFTOPUPQFSBUFBOZQMBOTBTDBTITFUUMFE             (FOFSBMMZ EJTDPVOUFEDBTIGMPXNPEFMTBSFVTFEUPEFUFSNJOFUIF
)PXFWFS UIF1FSGPSNBODF4IBSF1MBODBO BUUIFEJTDSFUJPOPGUIF               SFDPWFSBCMFBNPVOUPG$(6T*OUIJTDBTF TJHOJGJDBOUKVEHNFOUJTSFRVJSFE
EJSFDUPST PGGFSFNQMPZFFTBOFRVJWBMFOUBNPVOUJODBTI5IJTJTOPU            UPEFUFSNJOFUIFBQQSPQSJBUFFTUJNBUFTBOEBTTVNQUJPOTVTFEBOEUIFSFJT
TUBOEBSEQSBDUJDF*OTPNFKVSJTEJDUJPOT FNQMPZFFTBSFHSBOUFEDBTI           TJHOJGJDBOUFTUJNBUJPOVODFSUBJOUZ*OQBSUJDVMBS GPSGBJSWBMVFMFTTDPTUTPG
TFUUMFEBXBSETXIFSFFRVJUZTFUUMFEBXBSETBSFQSPIJCJUFECZMPDBMMBXT         EJTQPTBMWBMVBUJPOT KVEHNFOUJTSFRVJSFEUPEFUFSNJOFUIFFTUJNBUFTB
BOESFHVMBUJPOT5IFWBMVFPGUIFTFBXBSETJTJNNBUFSJBM                      NBSLFUQBSUJDJQBOUXPVMEVTF5IFEJTDPVOUFEDBTIGMPXNPEFMJTNPTU
                                                                                TFOTJUJWFUPUIFGPMMPXJOHFTUJNBUFTUIFUJNJOHPGQSPKFDUFYQBOTJPOTUIF
5IF(SPVQaTFRVJUZTFUUMFETIBSFQMBOTBSFTFUUMFEFJUIFSCZUIFJTTVBODF      DPTUUPDPNQMFUFBTTFUTVOEFSDPOTUSVDUJPOMPOHUFSNDPNNPEJUZQSJDFT
PGTIBSFTCZUIFSFMFWBOUQBSFOUDPNQBOZUIFQVSDIBTFPGTIBSFTPO             QSPEVDUJPOUJNJOHBOESFDPWFSZSBUFTFYDIBOHFSBUFTPQFSBUJOHDPTUT
NBSLFUPSUIFVTFPGTIBSFTIFMEJOUSFBTVSZXIJDIXFSFQSFWJPVTMZ             SFTFSWFBOESFTPVSDFFTUJNBUFTDMPTVSFDPTUTEJTDPVOUSBUFTBMMPDBUJPOPG
BDRVJSFEBTQBSUPGBTIBSFCVZCBDL*GUIFDPTUPGTIBSFTBDRVJSFEUP         MPOHUFSNDPOUSBDUSFWFOVFTCFUXFFO$(6TBOE JOTPNFJOTUBODFT UIF
TBUJTGZUIFQMBOTEJGGFSTGSPNUIFFYQFOTFDIBSHFE UIFEJGGFSFODFJTUBLFO     SFOFXBMPGNJOJOHMJDFODFT4PNFPGUIFTFWBSJBCMFTBSFVOJRVFUPBO
UPSFUBJOFEFBSOJOHTPSPUIFSSFTFSWFT BTBQQSPQSJBUF                        JOEJWJEVBM$(6'VUVSFDIBOHFTJOUIFTFWBSJBCMFTNBZEJGGFSGSPN
                                                                                NBOBHFNFOUaTFYQFDUBUJPOTBOENBZNBUFSJBMMZBMUFSUIFSFDPWFSBCMF
 T 4IBSFDBQJUBM OPUFTBOE                                             BNPVOUTPGUIF$(6T
0SEJOBSZTIBSFTBSFDMBTTJGJFEBTFRVJUZ*ODSFNFOUBMDPTUTEJSFDUMZ
BUUSJCVUBCMFUPUIFJTTVBODFPGOFXTIBSFTBSFTIPXOJOFRVJUZBTB             /PUF J BCPWFBMTPEFTDSJCFTUIF(SPVQaTNFUIPEPMPHZGPSFTUJNBUJOHMPOH
EFEVDUJPO OFUPGUBY GSPNUIFQSPDFFET                                      UFSNDPNNPEJUZQSJDFT FYDIBOHFSBUFTBOEEJTDPVOUSBUFTGPSJNQBJSNFOU
                                                                                UFTUJOHQVSQPTFT/PUFPVUMJOFTUIFTJHOJGJDBOUKVEHNFOUT BTTVNQUJPOT
8IFSFBOZ(SPVQDPNQBOZQVSDIBTFTUIF(SPVQaTFRVJUZTIBSFDBQJUBM              BOETFOTJUJWJUJFTNBEFGPSCPUINFBTVSJOHUIFJNQBJSNFOUTSFDPSEFEBOE
 USFBTVSZTIBSFT UIFDPOTJEFSBUJPOQBJE JODMVEJOHBOZEJSFDUMZBUUSJCVUBCMF   GPSEFUFSNJOJOHXIFUIFSSFWFSTBMPGQBSUPSBMMPGBQSFWJPVTJNQBJSNFOU
JODSFNFOUBMDPTUT OFUPGJODPNFUBYFT JTEFEVDUFEGSPNFRVJUZ                 XBTBQQSPQSJBUF+VEHNFOUT BTTVNQUJPOTBOETFOTJUJWJUJFTJOSFMBUJPOUP
BUUSJCVUBCMFUPPXOFSTPG3JP5JOUP8IFSFTVDITIBSFTBSFTVCTFRVFOUMZ         UIFUFTUJOHPG$(6TDPOUBJOJOHHPPEXJMMBOEJOEFGJOJUFMJWFEJOUBOHJCMF
SFJTTVFE BOZDPOTJEFSBUJPOSFDFJWFE OFUPGBOZEJSFDUMZBUUSJCVUBCMF          BTTFUTBSFPVUMJOFEJOOPUFTBOESFTQFDUJWFMZ
JODSFNFOUBMDPTUTBOEUIFSFMBUFEJODPNFUBYFGGFDUT JTJODMVEFEJOFRVJUZ
BUUSJCVUBCMFUPPXOFSTPG3JP5JOUP*GQVSDIBTFE3JP5JOUPQMDTIBSFTBSF
DBODFMMFE BOBNPVOUFRVBMUPUIFOPNJOBMWBMVFPGUIFDBODFMMFETIBSFJT
DSFEJUFEUPUIFDBQJUBMSFEFNQUJPOSFTFSWF




                                                                                                                 Annual report 2019 | riotinto.com         163
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                          Document 42-1 Filed 06/29/20 Page 169 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBDDPVOUJOHQPMJDJFTDPOUJOVFE                                      $PTUFTUJNBUFTBSFVQEBUFEUISPVHIPVUUIFMJGFPGUIFPQFSBUJPOHFOFSBMMZ
 JJ &TUJNBUJPOPGBTTFUMJWFT                                                  DPTUFTUJNBUFTNVTUDPNQMZXJUIUIF(SPVQaT$BQJUBM1SPKFDU'SBNFXPSL
*OUBOHJCMFBTTFUTBSFDPOTJEFSFEUPIBWFJOEFGJOJUFMJWFT BOEUIFSFGPSFOP      PODFUIFPQFSBUJPOJTUFOZFBSTGSPNFYQFDUFEDMPTVSF5IJTNFBOT GPS
SFMBUFEEFQSFDJBUJPOPSBNPSUJTBUJPODIBSHF JG JOUIF(SPVQaTKVEHNFOU         FYBNQMF UIBUXIFSFBO0SEFSPG.BHOJUVEF 0P. TUVEZJTSFRVJSFEGPS
UIFSFJTOPGPSFTFFBCMFMJNJUUPUIFQFSJPEPWFSXIJDIUIFBTTFUJTFYQFDUFE     DMPTVSFJUNVTUCFPGUIFTBNFTUBOEBSEBTBO0P.TUVEZGPSBOFXNJOF
UPHFOFSBUFDBTIGMPXT'BDUPSTUIBUBSFDPOTJEFSFEJONBLJOHUIJT               TNFMUFSPSSFGJOFSZ"TBUb%FDFNCFSb UIFSFBSFPQFSBUJPOTXJUI
KVEHNFOUJODMVEFUIFFYJTUFODFPGDPOUSBDUVBMSJHIUTGPSVOMJNJUFEUFSNTPS      SFNBJOJOHMJWFTPGVOEFSZFBSTCFGPSFUBLJOHJOUPBDDPVOUVOBQQSPWFE
FWJEFODFUIBUSFOFXBMPGUIFDPOUSBDUVBMSJHIUTXJUIPVUTJHOJGJDBOU              FYUFOTJPOT5IFMBSHFTUDPOUJOVJOHDMPTVSFTUVEZJTBU3JP5JOUP,FOOFDPUU
JODSFNFOUBMDPTUTDBOCFFYQFDUFEGPSJOEFGJOJUFQFSJPETJOUPUIFGVUVSFJO      JOGPSNBUJPOBWBJMBCMFGSPNUIJTTUVEZBU%FDFNCFSSFTVMUFEJOBO
WJFXPGUIF(SPVQaTJOWFTUNFOUJOUFOUJPOT5IFNPTUTJHOJGJDBOUBTTFTTNFOU       JODSFBTFUPDMPTVSFBOEFOWJSPONFOUBMMJBCJMJUJFTPG64NJMMJPO
PGJOEFGJOJUFMJGFBQQMJDBCMFUP*OUBOHJCMFBTTFUTSFMBUFTUPDPOUSBDUCBTFE     "EKVTUNFOUTBSFNBEFUPQSPWJTJPOTXIFOUIFSBOHFPGQPTTJCMFPVUDPNFT
XBUFSSJHIUTJO$BOBEBBDRVJSFEXJUI"MDBO EFTDSJCFEGVSUIFSJOOPUF      CFDPNFTTVGGJDJFOUMZOBSSPXUPQFSNJUSFMJBCMFFTUJNBUJPO%FQFOEJOHPO
                                                                                 UIFNBUFSJBMJUZPGUIFDIBOHF BEKVTUNFOUTNBZSFRVJSFSFWJFXBOE
5IFVTFGVMMJWFTPGUIFNBKPSBTTFUTPGB$(6BSFPGUFOEFQFOEFOUPOUIF         FOEPSTFNFOUCZUIF(SPVQaT$MPTVSF4UFFSJOH$PNNJUUFFCFGPSFUIF
MJGFPGUIFPSFCPEZUPXIJDIUIFZSFMBUF5IFMJGFPGUIFPSFCPEZXJMMCF        QSPWJTJPOJTVQEBUFE
EFUFSNJOFEPOUIFCBTJTPGUIFMJGFPGNJOFQMBOXIJDIJTCBTFEPOUIF
FTUJNBUFTPGPSFSFTFSWFTBTEFTDSJCFEPOQBHF                             *OTPNFDBTFT UIFDMPTVSFTUVEZNBZJOEJDBUFUIBUNPOJUPSJOHBOE
                                                                                 QPUFOUJBMMZ SFNFEJBUJPOXJMMCFSFRVJSFEJOEFGJOJUFMZGPSFYBNQMFHSPVOE
 JJJ 1SPWJTJPOGPSPOFSPVTDPOUSBDUT                                           XBUFSUSFBUNFOU*OUIFTFDBTFTUIFVOEFSMZJOHDBTIGMPXTGPSUIFQSPWJTJPO
1SPWJTJPOGPSBOPOFSPVTDPOUSBDUJTNBEFPOMZXIFOUIFBTTFUTEFEJDBUFE         NBZCFSFTUSJDUFEUPBQFSJPEGPSXIJDIUIFDPTUTDBOCFSFMJBCMZFTUJNBUFE
UPUIBUDPOUSBDUBSFGVMMZJNQBJSFEPSUIFDPOUSBDUCFDPNFTTUSBOEFEBTB        XIJDIPOBWFSBHFJTBSPVOEZFBST8IFSFBOBMUFSOBUJWFDPNNFSDJBM
SFTVMUPGBCVTJOFTTEFDJTJPO+VEHNFOUJTSFRVJSFEJOEFUFSNJOJOHXIJDI         BSSBOHFNFOUUPNFFUPVSPCMJHBUJPOTDBOCFQSFEJDUFEXJUIDPOGJEFODF UIJT
BTTFUTBSFDPOTJEFSFEEFEJDBUFEUPBDPOUSBDUXIFOUIFSFJTPQUJPOBMJUZBT       QFSJPENBZCFTIPSUFS
UPIPXUIFDPOUSBDUPCMJHBUJPOTDBOCFTFUUMFE,FZFTUJNBUFTBSFUIFDBTI
GMPXTBTTPDJBUFEXJUIUIFDPOUSBDUBOEUIFEJTDPVOUSBUFBTTVNQUJPO5IF         5IFNPTUTJHOJGJDBOUBTTVNQUJPOTBOEFTUJNBUFTVTFEJODBMDVMBUJOHUIF
(SPVQDPNQMFUFEUIFEJTQPTBMPGJUTSFNBJOJOHDPLJOHDPBMBTTFUTJO         QSPWJTJPOBSF
BOEIBTSFUBJOFEUIFPOFSPVTQSPWJTJPOTNBEFJOQBTUQFSJPETGPSSBJM
JOGSBTUSVDUVSFcUBLFPSQBZdDPOUSBDUTXIJDIXFSFDPOTJEFSFETUSBOEFE           e $MPTVSFUJNFGSBNFT5IFXFJHIUFEBWFSBHFSFNBJOJOHMJWFTPGPQFSBUJPOT
3FGFSUPOPUF"TBUb%FDFNCFSb UIFCBMBODFPGUIFQSPWJTJPOXBT         JTTIPXOJOOPUF D 4PNFFYQFOEJUVSFNBZCFJODVSSFECFGPSF
64NJMMJPO*O UIF(SPVQTJOWFTUNFOUJOUIF&TDPOEJEB+PJOU             DMPTVSFXIJMTUUIFPQFSBUJPOBTBXIPMFJTJOQSPEVDUJPO
7FOUVSFSFEVDFECZ64NJMMJPOSFMBUJOHUPDPOUSBDUVBMQBZNFOUTVOEFS         e 5IFMFOHUIPGBOZQPTUDMPTVSFNPOJUPSJOHQFSJPE5IJTXJMMEFQFOEPO
BQPXFSQVSDIBTFBHSFFNFOUXIJDICFDBNFTUSBOEFEBOEXBTKVEHFEUPCF              UIFTQFDJGJDTJUFSFRVJSFNFOUTBOEUIFBWBJMBCJMJUZPGBMUFSOBUJWF
POFSPVTVQPOFBSMZDBODFMMBUJPOJOGBWPVSPGSFOFXBCMFFOFSHZTPVSDFT            DPNNFSDJBMBSSBOHFNFOUTTPNFFYQFOEJUVSFDBODPOUJOVFJOUP
                                                                                   QFSQFUVJUZ5IF3JP5JOUP,FOOFDPUUDMPTVSFBOEFOWJSPONFOUBM
 JW $MPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOT OPUF              SFNFEJBUJPOQSPWJTJPOJODMVEFTBOBMMPXBODFGPSPOHPJOHNPOJUPSJOHBOE
1SPWJTJPOJTNBEFGPSDMPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMDPTUT              SFNFEJBUJPODPTUT JODMVEJOHHSPVOEXBUFSUSFBUNFOU PGBQQSPYJNBUFMZ
XIFOUIFPCMJHBUJPOPDDVST CBTFEPOUIFOFUQSFTFOUWBMVFPGFTUJNBUFE            64CJMMJPO
GVUVSFDPTUTSFRVJSFEUPTBUJTGZUIFPCMJHBUJPO.BOBHFNFOUVTFTJUT
                                                                                 e 5IFQSPCBCJMJUZXFJHIUJOHPGQPTTJCMFDMPTVSFTDFOBSJPT5IFNPTU
KVEHNFOUBOEFYQFSJFODFUPEFUFSNJOFUIFQPUFOUJBMTDPQFPGDMPTVSF
                                                                                   TJHOJGJDBOUJNQBDUPGQSPCBCJMJUZXFJHIUJOHJTBUUIF1JMCBSBPQFSBUJPOT
SFIBCJMJUBUJPOXPSLSFRVJSFEUPNFFUUIF(SPVQaTMFHBM TUBUVUPSZBOE
                                                                                    *SPO0SF SFMBUJOHUPJOGSBTUSVDUVSFBOEJODPSQPSBUFTUIFQPTTJCJMJUZUIBU
DPOTUSVDUJWFPCMJHBUJPOT BOEBOZPUIFSDPNNJUNFOUTNBEFUP
                                                                                   TPNFJOGSBTUSVDUVSFNBZCFSFUBJOFECZUIFSFMFWBOU4UBUFBVUIPSJUJFT
TUBLFIPMEFST BOEUIFPQUJPOTBOEUFDIOJRVFTBWBJMBCMFUPNFFUUIPTF
                                                                                   QPTUDMPTVSF5IFBTTJHONFOUPGQSPCBCJMJUJFTUPUIJTTDFOBSJPSFEVDFT
PCMJHBUJPOTBOEFTUJNBUFUIFBTTPDJBUFEDPTUTBOEUIFMJLFMZUJNJOHPGUIPTF
                                                                                   UIFDMPTVSFQSPWJTJPOCZ64CJMMJPO
DPTUT4JHOJGJDBOUKVEHNFOUJTBMTPSFRVJSFEUPEFUFSNJOFCPUIUIFDPTUT
BTTPDJBUFEXJUIUIBUXPSLBOEUIFPUIFSBTTVNQUJPOTVTFEUPDBMDVMBUFUIF        e "QQSPQSJBUFTPVSDFTPOXIJDIUPCBTFUIFDBMDVMBUJPOPGUIFSJTLGSFF
QSPWJTJPO&YUFSOBMFYQFSUTTVQQPSUUIFDPTUFTUJNBUJPOQSPDFTTXIFSF              EJTDPVOUSBUF"Ub%FDFNCFSbUIFDBSSZJOHWBMVFPGUIFDMPTF
BQQSPQSJBUFCVUUIFSFSFNBJOTTJHOJGJDBOUFTUJNBUJPOVODFSUBJOUZ                 EPXO SFTUPSBUJPOBOEFOWJSPONFOUBMQSPWJTJPOXBT64CJMMJPO5IF
                                                                                   DIBOHFJODBSSZJOHWBMVFPGUIFQSPWJTJPOXIJDIXPVMESFTVMUJGUIFSFBM
5IFLFZKVEHNFOUJOBQQMZJOHUIJTBDDPVOUJOHQPMJDZJTEFUFSNJOJOHXIFO            EJTDPVOUSBUFXBTMPXFSUIBOUIBUBTTVNFECZNBOBHFNFOUJT
BOFTUJNBUFJTTVGGJDJFOUMZSFMJBCMFUPNBLFPSBEKVTUBDMPTVSFQSPWJTJPO       TIPXOJOOPUF

$MPTVSFQSPWJTJPOTBSFOPUNBEFGPSUIPTFPQFSBUJPOTUIBUIBWFOPLOPXO          5IFSFJTTJHOJGJDBOUFTUJNBUJPOVODFSUBJOUZJOUIFDBMDVMBUJPOPGUIF
SFTUSJDUJPOTPOUIFJSMJWFTBTUIFDMPTVSFEBUFTDBOOPUCFSFMJBCMZFTUJNBUFE   QSPWJTJPOBOEDPTUFTUJNBUFTDBOWBSZJOSFTQPOTFUPNBOZGBDUPST
5IJTBQQMJFTQSJNBSJMZUPDFSUBJO$BOBEJBOTNFMUFSTXIJDIIBWFJOEFGJOJUF       JODMVEJOH
MJWFEXBUFSSJHIUTPSQPXFSBHSFFNFOUTGPSSFOFXBCMZTPVSDFEQPXFSXJUI           e $IBOHFTUPUIFSFMFWBOUMFHBMPSMPDBMOBUJPOBMHPWFSONFOU
MPDBMHPWFSONFOUT                                                                 SFRVJSFNFOUTBOEBOZPUIFSDPNNJUNFOUTNBEFUPTUBLFIPMEFST
                                                                                 e 3FWJFXPGSFNFEJBUJPOBOESFMJORVJTINFOUPQUJPOT
                                                                                 e "EEJUJPOBMSFNFEJBUJPOSFRVJSFNFOUTJEFOUJGJFEEVSJOHUIFSFIBCJMJUBUJPO
                                                                                 e 5IFFNFSHFODFPGOFXSFTUPSBUJPOUFDIOJRVFT
                                                                                 e $IBOHFJOUIFFYQFDUFEDMPTVSFEBUF
                                                                                 e $IBOHFJOUIFEJTDPVOUSBUFBOE
                                                                                 e 5IFFGGFDUTPGJOGMBUJPO




164          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 170 of 307




&YQFSJFODFHBJOFEBUPUIFSNJOFPSQSPEVDUJPOTJUFTNBZBMTPDIBOHF              WJJ 3FDPWFSBCJMJUZPGQPUFOUJBMEFGFSSFEUBYBTTFUT OPUF 
FYQFDUFENFUIPETPSDPTUTPGDMPTVSF BMUIPVHIFMFNFOUTPGUIFSFTUPSBUJPO      5IF(SPVQIBTUBYMPTTFTBOEPUIFSEFEVDUJCMFUFNQPSBSZEJGGFSFODFT
BOESFIBCJMJUBUJPOPGFBDITJUFBSFSFMBUJWFMZVOJRVFUPBTJUF(FOFSBMMZ      NBJOMZJO"VTUSBMJBO $BOBEJBO 'SFODI 64BOE.POHPMJBOUBYBCMFFOUJUJFT
UIFSFJTSFMBUJWFMZMJNJUFESFTUPSBUJPOBOESFIBCJMJUBUJPOBDUJWJUZBOE         UIBUIBWFUIFQPUFOUJBMUPSFEVDFUBYQBZNFOUTJOGVUVSFZFBST%FGFSSFEUBY
IJTUPSJDBMQSFDFEFOUFMTFXIFSFJOUIF(SPVQ PSJOUIFJOEVTUSZBTBXIPMF      BTTFUTIBWFCFFOSFDPHOJTFEUPUIFFYUFOUUIBUUIFJSSFDPWFSZJTQSPCBCMF
BHBJOTUXIJDIUPCFODINBSLDPTUFTUJNBUFT                                     IBWJOHSFHBSEUPUIFBWBJMBCJMJUZPGTVGGJDJFOUUBYBCMFUFNQPSBSZEJGGFSFODFT
                                                                                SFMBUJOHUPUIFTBNFUBYBUJPOBVUIPSJUZBOEUIFTBNFUBYBCMFFOUJUZ UIF
5IFFYQFDUFEUJNJOHPGFYQFOEJUVSFDBOBMTPDIBOHFGPSPUIFSSFBTPOT GPS       FTUJNBUFTPGQSPKFDUFEGVUVSFUBYBCMFJODPNFPGUIFTFUBYBCMFFOUJUJFTBOE
FYBNQMFCFDBVTFPGDIBOHFTUPFYQFDUBUJPOTBSPVOEPSFSFTFSWFTBOE              BGUFSUBLJOHBDDPVOUPGTQFDJGJDSJTLGBDUPSTUIBUBSFFYQFDUFEUPBGGFDUUIF
NJOFSBMSFTPVSDFT QSPEVDUJPOSBUFT SFOFXBMPGPQFSBUJOHMJDFODFTPS           SFDPWFSZPGUIFTFBTTFUTJODMVEJOHUIFSJTLPGFYQJSZPGMPTTFT'VSUIFS
FDPOPNJDDPOEJUJPOT                                                          JOGPSNBUJPOPOEFGFSSFEUBYBTTFUTJTHJWFOJOOPUF

"TOPUFEJOOPUF M BCPWF DIBOHFTJODMPTVSFBOESFTUPSBUJPOQSPWJTJPOT       *OBEEJUJPOUPUIFSJTLPGFYQJSZPGMPTTFTUIFQSPKFDUJPOTPOXIJDISFDPWFSZ
GPSPOHPJOHPQFSBUJPOT PUIFSUIBOUIFJNQBDUSFMBUJOHUPDVSSFOUZFBS          PGUBYMPTTFTBSFCBTFEBSFTVCKFDUUPUIFTBNFFTUJNBUJPOVODFSUBJOUZBT
QSPEVDUJPO BSFDBQJUBMJTFEBOEUIFSFGPSFXJMMJNQBDUBTTFUTBOEMJBCJMJUJFT    OPUFEJO J BCPWFJOSFMBUJPOUPJNQBJSNFOU5IFLFZKVEHNFOUJOUIF
CVUIBWFOPJNQBDUPOFRVJUZBUUIFUJNFUIFDIBOHFJTNBEF)PXFWFS            BQQMJDBUJPOPGUIJTBDDPVOUJOHQPMJDZJTUIFSFDPHOJUJPOPGEFGFSSFEUBY
UIFTFDIBOHFTXJMMJNQBDUEFQSFDJBUJPOBOEUIFVOXJOEPGEJTDPVOUJO            BTTFUTGPSMPTTFTXIFSFUIFPQFSBUJPOJTOPUDVSSFOUMZQSPGJUBCMFGPSUBY
GVUVSFZFBST$IBOHFTJODMPTVSFFTUJNBUFTBUUIF(SPVQaTPOHPJOH               QVSQPTFT
PQFSBUJPOTDPVMESFTVMUJOBNBUFSJBMBEKVTUNFOUUPBTTFUTBOEMJBCJMJUJFTJO
UIFOFYUNPOUIT                                                             WJJJ *EFOUJGJDBUJPOPGGVODUJPOBMDVSSFODJFT
                                                                                5IFGVODUJPOBMDVSSFODZGPSFBDITVCTJEJBSZ VOJODPSQPSBUFEBSSBOHFNFOU
$IBOHFTUPDMPTVSFDPTUFTUJNBUFTGPSDMPTFEPQFSBUJPOT BOEDIBOHFTUP         KPJOUPQFSBUJPOBOEFRVJUZBDDPVOUFEVOJU JTUIFDVSSFODZPGUIFQSJNBSZ
FOWJSPONFOUBMDPTUFTUJNBUFTBUBOZPQFSBUJPO XPVMEJNQBDUFRVJUZ             FDPOPNJDFOWJSPONFOUJOXIJDIJUPQFSBUFT%FUFSNJOBUJPOPGGVODUJPOBM
IPXFWFS UIF(SPVQEPFTOPUDPOTJEFSUIBUUIFSFJTTJHOJGJDBOUSJTLPGB        DVSSFODZJOWPMWFTTJHOJGJDBOUKVEHNFOUBOEPUIFSDPNQBOJFTNBZNBLF
DIBOHFJOFTUJNBUFTGPSUIFTFMJBCJMJUJFTDBVTJOHBNBUFSJBMBEKVTUNFOUUP      EJGGFSFOUKVEHNFOUTCBTFEPOTJNJMBSGBDUT'PSNBOZPG3JP5JOUPaT
FRVJUZJOUIFOFYUNPOUIT"OZOFXFOWJSPONFOUBMJODJEFOUTNBZ               CVTJOFTTFT UIFJSGVODUJPOBMDVSSFODZJTUIFDVSSFODZPGUIFDPVOUSZJO




                                                                                                                                                                Financial statements
SFRVJSFBNBUFSJBMQSPWJTJPOCVUDBOOPUCFQSFEJDUFE                          XIJDIUIFZPQFSBUF5IF(SPVQSFDPOTJEFSTUIFGVODUJPOBMDVSSFODZPGJUT
                                                                                CVTJOFTTFTJGUIFSFJTBDIBOHFJOUIFVOEFSMZJOHUSBOTBDUJPOT FWFOUTPS
$BTIGMPXFTUJNBUFTNVTUCFEJTDPVOUFEBUUIFSJTLGSFFJOUFSFTUSBUFJGUIJT   DPOEJUJPOTXIJDIEFUFSNJOFUIFJSQSJNBSZFDPOPNJDFOWJSPONFOU
IBTBNBUFSJBMFGGFDUPOUIFQSPWJTJPO5IFTFMFDUJPOPGBQQSPQSJBUFTPVSDFT
POXIJDIUPCBTFUIFDBMDVMBUJPOPGUIFSJTLGSFFEJTDPVOUSBUFSFRVJSFT        5IFEFUFSNJOBUJPOPGGVODUJPOBMDVSSFODZJTBLFZKVEHNFOUXIJDIBGGFDUT
KVEHNFOU5IFSFBMSBUFDVSSFOUMZVTFECZUIF(SPVQJTCBTFEPOB            UIFNFBTVSFNFOUPGOPODVSSFOUBTTFUTJODMVEFEJOUIFCBMBODFTIFFUBOE
OVNCFSPGJOQVUTJODMVEJOHPCTFSWBCMFIJTUPSJDBMZJFMETPOZFBS64           BTBDPOTFRVFODF UIFEFQSFDJBUJPOBOEBNPSUJTBUJPOPGUIPTFBTTFUT
5SFBTVSZ*OGMBUJPO1SPUFDUFE4FDVSJUJFT 5*14 BOESFDPNNFOEBUJPOTCZ           JODMVEFEJOUIFJODPNFTUBUFNFOU*UBMTPJNQBDUTFYDIBOHFHBJOTBOE
JOEFQFOEFOUWBMVBUJPOFYQFSUT                                                 MPTTFTJODMVEFEJOUIFJODPNFTUBUFNFOUBOEJOFRVJUZ5IF(SPVQBQQMJFT
                                                                                KVEHNFOUJOEFUFSNJOJOHXIFUIFSTFUUMFNFOUPGDFSUBJOJOUSBHSPVQMPBOTJT
 W %FGFSSBMPGTUSJQQJOHDPTUT OPUF                                       OFJUIFSQMBOOFEOPSMJLFMZJOUIFGPSFTFFBCMFGVUVSFBOEUIFSFGPSFXIFUIFS
4USJQQJOHPGXBTUFNBUFSJBMTUBLFTQMBDFUISPVHIPVUUIFQSPEVDUJPOQIBTF        UIFBTTPDJBUFEFYDIBOHFHBJOTBOEMPTTFTDBOCFUBLFOUPFRVJUZ%VSJOH
PGBTVSGBDFNJOFPSQJU5IFJEFOUJGJDBUJPOPGDPNQPOFOUTXJUIJOBNJOF         "CJMMJPOPGJOUSBHSPVQMPBOTDPOUJOVFEUPNFFUUIFTFDSJUFSJB
BOEPGUIFMJGFPGDPNQPOFOUTUSJQSBUJPTSFRVJSFTKVEHNFOUBOEJT              BTTPDJBUFEFYDIBOHFHBJOTBOEMPTTFTBSFUBLFOUPFRVJUZ
EFQFOEFOUPOBOJOEJWJEVBMNJOFaTEFTJHOBOEUIFFTUJNBUFTJOIFSFOU
XJUIJOUIBU$IBOHFTUPUIBUEFTJHONBZJOUSPEVDFOFXDPNQPOFOUTBOEPS          JY &TUJNBUJPOPGPCMJHBUJPOTGPSQPTUFNQMPZNFOUDPTUT OPUF 
DIBOHFUIFMJGFPGDPNQPOFOUTUSJQSBUJPT$IBOHFTJOPUIFSUFDIOJDBMPS        5IFWBMVFPGUIF(SPVQaTPCMJHBUJPOTGPSQPTUFNQMPZNFOUCFOFGJUTJT
FDPOPNJDQBSBNFUFSTUIBUJNQBDUPSFSFTFSWFTNBZBMTPIBWFBOJNQBDUPO         EFQFOEFOUPOUIFBNPVOUPGCFOFGJUTUIBUBSFFYQFDUFEUPCFQBJEPVU
UIFMJGFPGDPNQPOFOUTUSJQSBUJPT FWFOJGUIFZEPOPUBGGFDUUIFNJOFaT       EJTDPVOUFEUPUIFCBMBODFTIFFUEBUF5IFEJTDPVOUSBUFJTBLFZ
EFTJHO$IBOHFTUPUIFMJGFPGDPNQPOFOUTUSJQSBUJPTBSFBDDPVOUFEGPS         BTTVNQUJPOBOEJTCBTFEVQPOUIFZJFMETPOIJHIRVBMJUZDPSQPSBUFCPOET
QSPTQFDUJWFMZ                                                                 JOUIFSFMFWBOUDVSSFODZXIJDIIBWFEVSBUJPOTDPOTJTUFOUXJUIUIFUFSNPG
                                                                                UIFPCMJHBUJPOT5IFEJTDPVOUSBUFXJMMWBSZGSPNPOFQFSJPEUPBOPUIFSJO
5IF(SPVQaTKVEHNFOUBTUPXIFUIFSNVMUJQMFQJUNJOFTBSFDPOTJEFSFE            MJOFXJUINPWFNFOUTJODPSQPSBUFCPOEZJFMET CVUBUBOZHJWFO
TFQBSBUFPSJOUFHSBUFEPQFSBUJPOTEFUFSNJOFTXIFUIFSJOJUJBMTUSJQQJOHPGB     NFBTVSFNFOUEBUFUIFSFJTSFMBUJWFMZMJUUMFFTUJNBUJPOVODFSUBJOUZ5IJTSBUF
QJUJTEFFNFEUPCFQSFQSPEVDUJPOPSQSPEVDUJPOQIBTFTUSJQQJOHBOE            JTBMTPVTFEUPDBMDVMBUFUIFJOUFSFTUDPTUPOPCMJHBUJPOTBOEJOUFSFTU
UIFSFGPSF UIFBNPSUJTBUJPOCBTFGPSUIPTFDPTUT5IFBOBMZTJTEFQFOETPO       JODPNFPOQMBOBTTFUT
FBDINJOFaTTQFDJGJDDJSDVNTUBODFTBOESFRVJSFTKVEHNFOUBOPUIFSNJOJOH
DPNQBOZDPVMENBLFBEJGGFSFOUKVEHNFOUFWFOXIFOUIFGBDUQBUUFSO              5IFGPMMPXJOHLFZBTTVNQUJPOTBSFVTFEUPDBMDVMBUFUIFFTUJNBUFECFOFGJU
BQQFBSTUPCFTJNJMBS                                                         GVUVSFQBZJODSFBTFTUPCFSFDFJWFECZNFNCFSTPGGJOBMQBZQMBOT UIFMFWFM
                                                                                PGJOGMBUJPO GPSUIPTFCFOFGJUTUIBUBSFTVCKFDUUPTPNFGPSNPGJOGMBUJPO
 WJ 6ODFSUBJOUBYQPTJUJPOT                                                   QSPUFDUJPO DVSSFOUNPSUBMJUZSBUFTBOEGVUVSFJNQSPWFNFOUTJONPSUBMJUZ
5IF(SPVQPQFSBUFTBDSPTTBMBSHFOVNCFSPGKVSJTEJDUJPOTBOEJTTVCKFDUUP     SBUFT5IFBTTVNQUJPOSFHBSEJOHGVUVSFJOGMBUJPOJTCBTFEPONBSLFUZJFMET
QFSJPEJDDIBMMFOHFTCZMPDBMUBYBVUIPSJUJFTPOBSBOHFPGUBYNBUUFST          POJOGMBUJPOMJOLFEJOTUSVNFOUT XIFSFQPTTJCMF DPNCJOFEXJUIDPOTFOTVT
EVSJOHUIFOPSNBMDPVSTFPGCVTJOFTT JODMVEJOHUSBOTGFSQSJDJOH JOEJSFDU      WJFXT5IF(SPVQSFWJFXTUIFBDUVBMNPSUBMJUZSBUFTPGSFUJSFFTJOJUTNBKPS
UBYFTBOEUSBOTBDUJPOSFMBUFEJTTVFT8IFSFUIFBNPVOUPGUBYQBZBCMFPS        QFOTJPOQMBOTPOBSFHVMBSCBTJTBOEVTFTUIFTFSBUFTUPTFUJUTDVSSFOU
SFDPWFSBCMFJTVODFSUBJO 3JP5JOUPFTUBCMJTIFTQSPWJTJPOTCBTFEPOFJUIFS     NPSUBMJUZBTTVNQUJPOT*UBMTPVTFTJUTKVEHNFOUXJUISFTQFDUUPBMMPXBODFT
UIF(SPVQaTKVEHNFOUPGUIFNPTUMJLFMZBNPVOUPGUIFMJBCJMJUZPSSFDPWFSZ    GPSGVUVSFJNQSPWFNFOUTJOMPOHFWJUZIBWJOHSFHBSEUPTUBOEBSE
PS XIFOUIFSFJTBXJEFSBOHFPGQPTTJCMFPVUDPNFT BQSPCBCJMJUZXFJHIUFE     JNQSPWFNFOUTDBMFTJOFBDISFMFWBOUDPVOUSZBOEBGUFSUBLJOHFYUFSOBM
BWFSBHFBQQSPBDI5IFNPTUTJHOJGJDBOUPGUIFTFKVEHNFOUTBSFJOSFMBUJPO       BDUVBSJBMBEWJDF
UPUSBOTGFSQSJDJOHNBUUFST JODMVEJOHJTTVFTVOEFSEJTDVTTJPOXJUIUIF
"VTUSBMJBO5BY0GGJDF "50 PODFSUBJOUSBOTBDUJPOTCFUXFFO3JP5JOUP
FOUJUJFTCBTFEJO"VTUSBMJBBOEUIF(SPVQTDPNNFSDJBMDFOUSFJO4JOHBQPSF
GPSUIFQFSJPETJODF




                                                                                                                 Annual report 2019 | riotinto.com        165
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                          Document 42-1 Filed 06/29/20 Page 171 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBDDPVOUJOHQPMJDJFTDPOUJOVFE                                       5IF(SPVQDPOTJEFSFEXIFUIFSUIF$6$BSSBOHFNFOUTHJWFSJTFUPBMFBTF
.PTUPGUIF(SPVQaTEFGJOFECFOFGJUQFOTJPOQMBOTBSFDMPTFEUPOFX               CFUXFFOUIF"TTFU0XOFSBOEUIF"TTFU6TFSVOEFSUIFQSFWJPVTMFBTF
FOUSBOUTBOEUIFNBKPSJUZPGUIFPCMJHBUJPOTSFMBUFUPGPSNFSFNQMPZFFT          BDDPVOUJOHTUBOEBSET*"4c-FBTFTdBOE*'3*$c%FUFSNJOJOHXIFUIFS
5IFDBSSZJOHWBMVFPGUIF(SPVQaTQPTUFNQMPZNFOUPCMJHBUJPOTJTUIFSFGPSF        BOBSSBOHFNFOUDPOUBJOTBMFBTFd5IFDPODMVTJPOUIBUUIFZEPOPUJT
MFTTTFOTJUJWFUPBTTVNQUJPOTBCPVUGVUVSFTBMBSZJODSFBTFTUIBOJUJTUP         CFDBVTFUIFSFJTOPTQFDJGJFEBTTFUSBUIFSUIF"TTFU6TFSIBTBGJSTUQSJPSJUZ
BTTVNQUJPOTSFHBSEJOHGVUVSFJOGMBUJPO                                         SJHIUUPUIFDBQBDJUZJOUIF$6$BTTFU5IJTUSFBUNFOUIBTCFFO
                                                                                  HSBOEGBUIFSFEPOBEPQUJPOPG*'34.BOBHFNFOUDPOTJEFSTUIBUUIFTF
%FUBJMTPGUIFLFZBTTVNQUJPOT IPXUIFZIBWFNPWFETJODFUIFQSFWJPVT            BSSBOHFNFOUTBSFVOJRVFBOEIBTVTFEKVEHNFOUUPBQQMZUIFQSJODJQMFTPG
CBMBODFTIFFUEBUFBOEUIFTFOTJUJWJUZPGUIFDBSSZJOHWBMVFUPDIBOHFTJO        *'34UPUIFBDDPVOUJOHGPSUIFBSSBOHFNFOUTBTEFTDSJCFEBCPWF5IF
UIFBTTVNQUJPOTBSFTFUPVUJOOPUF                                          PCMJHBUJPOPGUIF"TTFU0XOFSUPNBLFDBQBDJUZBWBJMBCMFJTGVMGJMMFEPWFS
                                                                                  UJNFBOEOPUBUBQPJOUJOUJNF5IF$6$BSSBOHFNFOUJTUIFSFGPSFBO
 Y $POUJOHFODJFT OPUF                                                       FYFDVUPSZDPOUSBDUBTEFGJOFEVOEFS*"4c1SPWJTJPOT DPOUJOHFOU
%JTDMPTVSFJTNBEFPGNBUFSJBMDPOUJOHFOUMJBCJMJUJFTVOMFTTUIFQPTTJCJMJUZPG   MJBCJMJUJFTBOEDPOUJOHFOUBTTFUTdXIFSFCZOFJUIFSQBSUZIBTQFSGPSNFEBOZ
BOZMPTTBSJTJOHJTDPOTJEFSFESFNPUFCBTFEPOUIF(SPVQaTKVEHNFOUBOE           PGJUTPCMJHBUJPOT PSCPUIQBSUJFTIBWFQBSUJBMMZQFSGPSNFEUIFJSPCMJHBUJPOT
MFHBMBEWJDF$POUJOHFOUMJBCJMJUJFTBSFRVBOUJGJFEVOMFTT JOUIF(SPVQaT        UPBOFRVBMFYUFOU BOETPUIF$6$QBZNFOUTBSFFYQFOTFEBTJODVSSFE"O
KVEHNFOU UIFBNPVOUDBOOPUCFSFMJBCMZFTUJNBUFE                               BMUFSOBUJWFUSFBUNFOUXPVMEIBWFSFTVMUFEJOBHSPTTQSFTFOUBUJPOJOUIF
                                                                                  (SPVQaTCBMBODFTIFFUXJUIBOBTTFUBOEBDPSSFTQPOEJOHMJBCJMJUZUPSFGMFDU
 YJ #BTJTPGDPOTPMJEBUJPO OPUFT                                         UIFQSFTFOUWBMVFPGUIF$6$QBZNFOUT5IF"TTFU6TFSJTBXIPMMZPXOFE
+VEHNFOUJTTPNFUJNFTSFRVJSFEUPEFUFSNJOFXIFUIFSBGUFSDPOTJEFSJOH             TVCTJEJBSZPG3JP5JOUP XIFSFBTUIF"TTFU0XOFSJTBKPJOUPQFSBUJPO5IJT
BMMSFMFWBOUGBDUPST UIF(SPVQIBTDPOUSPM KPJOUDPOUSPMPSTJHOJGJDBOU         JNQBDUXPVMECFTPNF64CJMMJPO DBMDVMBUFEPOUIFCBTJTPGHSPTTJOHVQ
JOGMVFODFPWFSBOFOUJUZPSBSSBOHFNFOU4JHOJGJDBOUJOGMVFODFJODMVEFT           UIFXSJUUFOEPXOWBMVFPGUIF$6$BTTFUT 0UIFSNFUIPETPGDBMDVMBUJOH
TJUVBUJPOTPGDPMMFDUJWFDPOUSPM TFFOPUF B 0UIFSDPNQBOJFTNBZ            UIFHSPTTVQNJHIUHJWFSJTFUPEJGGFSFOUOVNCFST
NBLFEJGGFSFOUKVEHNFOUTSFHBSEJOHUIFTBNFFOUJUZPSBSSBOHFNFOU5IF
NPTUTJHOJGJDBOUJOTUBODFPGTVDIBKVEHNFOUCZUIF(SPVQJTJOUIF
EFUFSNJOBUJPOUIBU&TDPOEJEBJTBKPJOUWFOUVSF CBTFEPOUIFOBUVSFPG
TJHOJGJDBOUDPNNFSDJBMEFDJTJPOT JODMVEJOHDBQJUBMFYQFOEJUVSF XIJDI
SFRVJSFBQQSPWBMCZCPUI3JP5JOUPBOEJUTQBSUOFS#)1

 YJJ &YDMVTJPOTGSPNVOEFSMZJOHFBSOJOHT OPUF 
"TTFUPVUJOOPUF DFSUBJOJUFNTBSFFYDMVEFEGSPNOFUFBSOJOHT MPTT JO
BSSJWJOHBUVOEFSMZJOHFBSOJOHTJOFBDIQFSJPEJSSFTQFDUJWFPGNBUFSJBMJUZ*O
BEEJUJPO UIFSFJTBGJOBMKVEHNFOUBMDBUFHPSZXIJDIJODMVEFT XIFSF
BQQMJDBCMF PUIFSDSFEJUTBOEDIBSHFTUIBU JOEJWJEVBMMZPSJOBHHSFHBUFJGPG
BTJNJMBSUZQF BSFPGBOBUVSFPSTJ[FUPSFRVJSFFYDMVTJPOJOPSEFSUP
QSPWJEFBEEJUJPOBMJOTJHIUJOUPVOEFSMZJOHCVTJOFTTQFSGPSNBODF

5IFFYDMVTJPOPGQSPWJTJPOTGPSPCMJHBUJPOTJOSFTQFDUPGMFHBDZPQFSBUJPOT
BOEUIFSFWFSTBMPGBOJOWFOUPSZQSPWJTJPOBU0ZV5PMHPJXFSFUIFPOMZ
KVEHNFOUTJOUIJTSFTQFDUJO

 YJJJ 1JMCBSB*SPO"SSBOHFNFOUT
5IFBSSBOHFNFOUTEFTDSJCFEJOOPUF D UPUIFBDDPVOUTQFSNJUFBDIPG
UIFQBSUOFSTUPUIFKPJOUPQFSBUJPOUPSFRVFTUUIFPUIFSUPDPOTUSVDUBTTFUT
POUIFJSUFOVSFUPXJEFOUIFDBQBDJUZPGUIFOFUXPSL5IFSFRVFTUJOH
QBSUOFSaT "TTFU6TFSaT TIBSFPGUIFDBQBDJUZPGUIFOFUXPSLXJMMJODSFBTF
CZUIFDBQBDJUZPGUIFOFXMZDPOTUSVDUFEBTTFUCVU HFOFSBMMZ UIBUDBQBDJUZ
NBZCFQSPWJEFEGSPNBOZPGUIFOFUXPSLBTTFUT5IF"TTFU6TFSXJMMQBZBO
BOOVBMDIBSHF $PNNJUUFE6TF$IBSHFec$6$d PWFSBDPOUSBDUVBMMZ
TQFDJGJFEQFSJPEJSSFTQFDUJWFPGVTBHFPGUIFOFUXPSL5IFDPOTUSVDUJOH
QBSUOFS "TTFU0XOFS IBTBOPOHPJOHPCMJHBUJPOUPNBLFBWBJMBCMF
DBQBDJUZGSPNUIPTFBTTFUTBOEUPNBJOUBJOUIFBTTFUTJOHPPEXPSLJOH
PSEFSBTSFRVJSFEVOEFSSFMFWBOU4UBUF"HSFFNFOUTBOEBTTPDJBUFEUFOVSF




166          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                            Document 42-1 Filed 06/29/20 Page 172 of 307




0QFSBUJOHTFHNFOUT
3JP5JOUPaTNBOBHFNFOUTUSVDUVSFJTCBTFEPOUIFQSJODJQBMQSPEVDUHSPVQTJOUIFUBCMFTCFMPXUPHFUIFSXJUIUIFHMPCBMGVODUJPOTUIBUTVQQPSUUIF
CVTJOFTT XIJDIJODMVEF(SPXUI*OOPWBUJPOBOE$PNNFSDJBM5IFDIJFGFYFDVUJWFPGFBDIQSPEVDUHSPVQSFQPSUTUPUIFDIJFGFYFDVUJWFPG3JP5JOUP
5IFbDIJFGFYFDVUJWFPG3JP5JOUPNPOJUPSTUIFQFSGPSNBODFPGFBDIQSPEVDUHSPVQCBTFEPOBOVNCFSPGNFBTVSFT JODMVEJOHVOEFSMZJOHFBSOJOHT
VOEFSMZJOH&#*5%" DBQJUBMFYQFOEJUVSF OFUDBTIHFOFSBUFEGSPNPQFSBUJOHBDUJWJUJFTBOEGSFFDBTIGMPX'JOBODFDPTUTBOEOFUEFCUBSFNBOBHFEPOB
(SPVQCBTJT

&GGFDUJWFGSPNUIFGJSTUIBMGPG %BNQJFS4BMUIBTNPWFEGSPNUIF&OFSHZ.JOFSBMT1SPEVDU(SPVQUPUIF*SPO0SF1SPEVDU(SPVQ5IFDPNQBSBUJWFT
CFMPXIBWFCFFOBEKVTUFEUPFOTVSFDPNQBSBCJMJUZXJUIUIFDVSSFOUZFBS

(FOFSBMMZ CVTJOFTTVOJUTBSFBMMPDBUFEUPQSPEVDUHSPVQTCBTFEPOUIFJSQSJNBSZQSPEVDU5IF&OFSHZ.JOFSBMTQSPEVDUHSPVQJODMVEFTCVTJOFTTFTXJUI
QSPEVDUTTVDIBTVSBOJVN CPSBUFT UJUBOJVNEJPYJEFGFFETUPDLUPHFUIFSXJUI*SPO0SF$PNQBOZPG$BOBEBBOEUIF4JNBOEPVJSPOPSFQSPKFDU XIJDIBSF
UIFSFTQPOTJCJMJUZPGUIF&OFSHZ.JOFSBMTQSPEVDUHSPVQDIJFGFYFDVUJWF5IFHSPVQaTDPBMPQFSBUJPOTXFSFBMTPJODMVEFEJO&OFSHZ.JOFSBMTVOUJMUIF
EJWFTUNFOUPGUIFTFBTTFUT XIJDIXBTDPNQMFUFEEVSJOH5IF$PQQFS%JBNPOETQSPEVDUHSPVQBMTPQSPEVDFTHPME TJMWFS NPMZCEFOVNBOEPUIFS
CZQSPEVDUT

5IFGJOBODJBMJOGPSNBUJPOCZCVTJOFTTVOJUQSPWJEFEPOQBHFTUPPGUIFTFGJOBODJBMTUBUFNFOUTQSPWJEFTBEEJUJPOBMWPMVOUBSZEJTDMPTVSFXIJDIUIF
(SPVQDPOTJEFSTVTFGVMUPUIFVTFSTPGUIFGJOBODJBMTUBUFNFOUT

                                                                                                                                                                                 
(SPTTTBMFTSFWFOVF                                                                                                                                             64N           64N     64N
*SPO0SFBEKVTUFE                                                                                                                                                            
"MVNJOJVN                                                                                                                                                                      
$PQQFS%JBNPOET                                                                                                                                                                 
&OFSHZ.JOFSBMTBEKVTUFE                                                                                                                                                      
0UIFS0QFSBUJPOT                                                                                                                                                                        




                                                                                                                                                                                                 Financial statements
3FQPSUBCMFTFHNFOUTUPUBM                                                                                                                                                      
*OUFSTFHNFOUUSBOTBDUJPOT                                                                                                                                                             
1SPEVDUHSPVQUPUBM                                                                                                                                                            
*UFNTFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT                                                                                                                            `              `        
(SPTTTBMFTSFWFOVF                                                                                                                                                            
4IBSFPGFRVJUZBDDPVOUFEVOJUTBMFTBOEBEKVTUNFOUTGPSJOUSBTVCTJEJBSZFRVJUZBDDPVOUFEVOJUTTBMFT                                                                            
$POTPMJEBUFETBMFTSFWFOVFQFSJODPNFTUBUFNFOU                                                                                                                                


(SPTTTBMFTSFWFOVFJODMVEFTUIF(SPVQaTQSPQPSUJPOBUFTIBSFPGTBMFTSFWFOVFPGFRVJUZBDDPVOUFEVOJUT BGUFSBEKVTUJOHGPSTBMFTUPTVCTJEJBSJFT PG
64 bNJMMJPO 64 NJMMJPO64 NJMMJPO XIJDIBSFOPUJODMVEFEJODPOTPMJEBUFETBMFTSFWFOVF$POTPMJEBUFETBMFTSFWFOVF
JODMVEFTTVCTJEJBSZTBMFTPG64NJMMJPO 64NJMMJPO64NJMMJPO UPFRVJUZBDDPVOUFEVOJUTXIJDIBSFOPUJODMVEFEJOHSPTT
TBMFTbSFWFOVF


                                                                                                                                                                                 
$BQJUBMFYQFOEJUVSF                                                                                                                                             64N           64N     64N
*SPO0SFBEKVTUFE                                                                                                                                                               
"MVNJOJVN                                                                                                                                                                         
$PQQFS%JBNPOET                                                                                                                                                                 
&OFSHZ.JOFSBMTBEKVTUFE                                                                                                                                                         
0UIFS0QFSBUJPOT                                                                                                                                                                        
3FQPSUBCMFTFHNFOUTUPUBM                                                                                                                                                         
0UIFSJUFNT                                                                                                                                                                             
-FTTDBQJUBMFYQFOEJUVSFPGFRVJUZBDDPVOUFEVOJUT                                                                                                                                 
$BQJUBMFYQFOEJUVSFQFSGJOBODJBMJOGPSNBUJPOCZCVTJOFTTVOJU                                                                                                                    
"EECBDLQSPDFFETGSPNEJTQPTBMPGQSPQFSUZ QMBOUBOEFRVJQNFOU B                                                                                                                   
$BQJUBMFYQFOEJUVSFQFSDBTIGMPXTUBUFNFOU                                                                                                                                       

B     *O QSPDFFETGSPNEJTQPTBMPGQSPQFSUZ QMBOUBOEFRVJQNFOUJODMVEFE64NJMMJPOSFDFJWFEPOUIFTBMFPGTVSQMVTMBOEBU,JUJNBU


$BQJUBMFYQFOEJUVSFGPSSFQPSUBCMFTFHNFOUTDPNQSJTFTUIFOFUDBTIPVUGMPXPOQVSDIBTFTMFTTEJTQPTBMTPGQSPQFSUZ QMBOUBOEFRVJQNFOU DBQJUBMJTFE
FWBMVBUJPODPTUTBOEQVSDIBTFTMFTTEJTQPTBMTPGPUIFSJOUBOHJCMFBTTFUT5IFEFUBJMTQSPWJEFEJODMVEFPGTVCTJEJBSJFTaDBQJUBMFYQFOEJUVSFBOE3JP
5JOUPaTTIBSFPGUIFDBQJUBMFYQFOEJUVSFPGKPJOUPQFSBUJPOTBOEFRVJUZBDDPVOUFEVOJUT




                                                                                                                                                    Annual report 2019 | riotinto.com     167
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                               Document 42-1 Filed 06/29/20 Page 173 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


0QFSBUJOHTFHNFOUTDPOUJOVFE

                                                                                                                                             
%FQSFDJBUJPOBOEBNPSUJTBUJPO                                                                                            64N          64N         64N
*SPO0SFBEKVTUFE                                                                                                                          
"MVNJOJVN                                                                                                                                    
$PQQFS%JBNPOET                                                                                                                            
&OFSHZ.JOFSBMTBEKVTUFE                                                                                                                    
0UIFS0QFSBUJPOT                                                                                                                                 
3FQPSUBCMFTFHNFOUTUPUBM                                                                                                                    
0UIFSJUFNT                                                                                                                                        
-FTTEFQSFDJBUJPOBOEBNPSUJTBUJPOPGFRVJUZBDDPVOUFEVOJUT                                                                                  
%FQSFDJBUJPOBOEBNPSUJTBUJPOQFSOPUF                                                                                                     


1SPEVDUHSPVQEFQSFDJBUJPOBOEBNPSUJTBUJPOGPSSFQPSUBCMFTFHNFOUTUPUBMTJODMVEFPGTVCTJEJBSJFTaEFQSFDJBUJPOBOEBNPSUJTBUJPOBOE3JP5JOUPaT
TIBSFPGUIFEFQSFDJBUJPOBOEBNPSUJTBUJPOPGFRVJUZBDDPVOUFEVOJUT3JP5JOUPaTTIBSFPGUIFEFQSFDJBUJPOBOEBNPSUJTBUJPODIBSHFPGFRVJUZBDDPVOUFE
VOJUTJTEFEVDUFEUPBSSJWFBUEFQSFDJBUJPOBOEBNPSUJTBUJPO FYDMVEJOHFRVJUZBDDPVOUFEVOJUT BTTIPXOJOOPUF5IFTFGJHVSFTFYDMVEFJNQBJSNFOU
DIBSHFTBOESFWFSTBMT XIJDIBSFFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT


                                                                                                                                            
5BYDIBSHF DSFEJU                                                                                                       64N         64N         64N
*SPO0SFBEKVTUFE                                                                                                                         
"MVNJOJVN                                                                                                                                      
$PQQFS%JBNPOET                                                                                                                                
&OFSHZ.JOFSBMTBEKVTUFE                                                                                                                   
0UIFS0QFSBUJPOT                                                                                                                                  
3FQPSUBCMFTFHNFOUTUPUBM                                                                                                                   
*OUFSTFHNFOUUSBOTBDUJPOT                                                                                                              `            `
1SPEVDUHSPVQUPUBM                                                                                                                         
0UIFSJUFNT                                                                                                                                     
&YQMPSBUJPOBOEFWBMVBUJPOOPUBUUSJCVUFEUPQSPEVDUHSPVQT                                                                                       
/FUGJOBODFDPTUT                                                                                                                              
                                                                                                                                            
5BY DSFEJU DIBSHFFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT                                                                                          
5BYDIBSHFQFSJODPNFTUBUFNFOU                                                                                                             


5BYDIBSHF DSFEJU FYDMVEFTBNPVOUTSFMBUJOHUPFRVJUZBDDPVOUFEVOJUT'VSUIFSJOGPSNBUJPOPOUIFUBYDIBSHF DSFEJU FYDMVEFEGSPNVOEFSMZJOH
FBSOJOHTJTQSPWJEFEJOUIFTFDUJPOc6OEFSMZJOHFBSOJOHTd CFMPX


                                                                                                                                             
6OEFSMZJOH&#*5%"                                                                                                        64N          64N         64N
*SPO0SFBEKVTUFE                                                                                                                       
"MVNJOJVN                                                                                                                                    
$PQQFS%JBNPOET                                                                                                                            
&OFSHZ.JOFSBMTBEKVTUFE                                                                                                                 
0UIFS0QFSBUJPOT                                                                                                                                 
3FQPSUBCMFTFHNFOUTUPUBM                                                                                                                 
*OUFSTFHNFOUUSBOTBDUJPOT                                                                                                               `            `
1SPEVDUHSPVQUPUBM                                                                                                                       
$FOUSBMQFOTJPODPTUT TIBSFCBTFEQBZNFOUTBOEJOTVSBODF                                                                                         
3FTUSVDUVSJOH QSPKFDUBOEPOFPGGDPTUT                                                                                                        
$FOUSBMDPTUT                                                                                                                                   
&YQMPSBUJPOBOEFWBMVBUJPOOPUBUUSJCVUFEUPQSPEVDUHSPVQT                                                                                    
6OEFSMZJOH&#*5%"                                                                                                                         
*UFNTFYDMVEFEGSPNVOEFSMZJOH&#*5%"                                                                                                         
&#*5%"                                                                                                                                    
%FQSFDJBUJPO BNPSUJTBUJPOBOEJNQBJSNFOUDIBSHFTJOTVCTJEJBSJFTBOEFRVJUZBDDPVOUFEVOJUT                                                 
5BYBUJPOBOEGJOBODFJUFNTJOFRVJUZBDDPVOUFEVOJUT                                                                                           
1SPGJUPOPSEJOBSZBDUJWJUJFTCFGPSFGJOBODFJUFNTBOEUBY                                                                                




168            Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                Document 42-1 Filed 06/29/20 Page 174 of 307




                                                                                                                                                   
6OEFSMZJOHFBSOJOHT                                                                                                            64N           64N        64N
*SPO0SFBEKVTUFE                                                                                                                                
"MVNJOJVN                                                                                                                                           
$PQQFS%JBNPOET                                                                                                                                    
&OFSHZ.JOFSBMTBEKVTUFE                                                                                                                         
0UIFS0QFSBUJPOT                                                                                                                                       
3FQPSUBCMFTFHNFOUTUPUBM                                                                                                                         
*OUFSTFHNFOUUSBOTBDUJPOT                                                                                                                      a           a
1SPEVDUHSPVQUPUBM                                                                                                                               
$FOUSBMQFOTJPODPTUT TIBSFCBTFEQBZNFOUTBOEJOTVSBODF                                                                                                
3FTUSVDUVSJOH QSPKFDUBOEPOFPGGDPTUT                                                                                                               
$FOUSBMDPTUT                                                                                                                                         
&YQMPSBUJPOBOEFWBMVBUJPOOPUBUUSJCVUFEUPQSPEVDUHSPVQT                                                                                           
/FUGJOBODFDPTUT                                                                                                                                     
6OEFSMZJOHFBSOJOHT                                                                                                                               
*UFNTFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT                                                                                                             
/FUFBSOJOHTBUUSJCVUBCMFUPPXOFSTPG3JP5JOUPQFSJODPNFTUBUFNFOU                                                                             

6OEFSMZJOH&#*5%"BOEVOEFSMZJOHFBSOJOHTBSFSFQPSUFECZ3JP5JOUPUPQSPWJEFHSFBUFSVOEFSTUBOEJOHPGUIFVOEFSMZJOHCVTJOFTTQFSGPSNBODFPGJUT
PQFSBUJPOTBOEUPFOIBODFDPNQBSBCJMJUZPGSFQPSUJOHQFSJPET

5IFNFBTVSFTPGVOEFSMZJOH&#*5%"BOEVOEFSMZJOHFBSOJOHT JODPOKVODUJPOXJUIOFUDBTIHFOFSBUFEGSPNPQFSBUJOHBDUJWJUJFTBOEDBQJUBMFYQFOEJUVSF
 OFUPGQSPDFFETPOEJTQPTBMT BSFVTFECZUIFDIJFGFYFDVUJWFPG3JP5JOUPUPBTTFTTUIFQFSGPSNBODFPGUIFQSPEVDUHSPVQT6OEFSMZJOHFBSOJOHTBOEOFU




                                                                                                                                                                   Financial statements
FBSOJOHTCPUISFQSFTFOUBNPVOUTOFUPGUBYBUUSJCVUBCMFUPPXOFSTPG3JP5JOUP

5IFGPMMPXJOHJUFNTBSFFYDMVEFEGSPNOFUFBSOJOHTJOBSSJWJOHBUVOEFSMZJOHFBSOJOHTJOFBDIQFSJPEJSSFTQFDUJWFPGNBUFSJBMJUZ
e /FUHBJOT MPTTFT POEJTQPTBMPGJOUFSFTUTJOCVTJOFTTFT
e *NQBJSNFOUDIBSHFTBOESFWFSTBMT
e 1SPGJU MPTT BGUFSUBYGSPNEJTDPOUJOVFEPQFSBUJPOT
e &YDIBOHFBOEEFSJWBUJWFHBJOTBOEMPTTFT5IJTFYDMVTJPOJODMVEFTFYDIBOHFHBJOT MPTTFT POFYUFSOBMOFUEFCUBOEJOUSBHSPVQCBMBODFT VOSFBMJTFE
   HBJOT MPTTFT PODVSSFODZBOEJOUFSFTUSBUFEFSJWBUJWFTOPURVBMJGZJOHGPSIFEHFBDDPVOUJOH VOSFBMJTFEHBJOT MPTTFT PODFSUBJODPNNPEJUZ
   EFSJWBUJWFTOPURVBMJGZJOHGPSIFEHFBDDPVOUJOH BOEVOSFBMJTFEHBJOT MPTTFT POFNCFEEFEEFSJWBUJWFTOPURVBMJGZJOHGPSIFEHFBDDPVOUJOH

*OBEEJUJPO UIFSFJTBGJOBMKVEHNFOUBMDBUFHPSZXIJDIJODMVEFT XIFSFBQQMJDBCMF PUIFSDSFEJUTBOEDIBSHFTUIBU JOEJWJEVBMMZPSJOBHHSFHBUFJGPGBTJNJMBS
UZQF BSFPGBOBUVSFPSTJ[FUPSFRVJSFFYDMVTJPOJOPSEFSUPQSPWJEFBEEJUJPOBMJOTJHIUJOUPVOEFSMZJOHCVTJOFTTQFSGPSNBODF

6OEFSMZJOH&#*5%"FYDMVEFTUIF&#*5%"JNQBDUPGUIFTBNFJUFNTUIBUBSFFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT

1SPEVDUHSPVQFBSOJOHTJODMVEFUIF(SPVQTTIBSFPGUIFVOEFSMZJOHFBSOJOHTPGTVCTJEJBSJFTBOEFRVJUZBDDPVOUFEVOJUTTUBUFECFGPSFGJOBODFJUFNTCVU
BGUFSUIFBNPSUJTBUJPOPGEJTDPVOUPOQSPWJTJPOT

3JP5JOUPaTTIBSFPGUIFVOEFSMZJOHFBSOJOHTPGFRVJUZBDDPVOUFEVOJUTBNPVOUFEUP64NJMMJPOJO 64NJMMJPO64NJMMJPO 
5IJTBNPVOUJTBUUSJCVUBCMFBTGPMMPXT64NJMMJPOQSPGJUUPUIF$PQQFS%JBNPOETQSPEVDUHSPVQBOE64NJMMJPOQSPGJUUPPUIFSQSPEVDUHSPVQT
 64NJMMJPOQSPGJUUPUIF$PQQFS%JBNPOETQSPEVDUHSPVQBOE64NJMMJPOQSPGJUUPPUIFSQSPEVDUHSPVQT64NJMMJPOQSPGJUUPUIF
$PQQFS%JBNPOETQSPEVDUHSPVQBOE64NJMMJPOQSPGJUUPPUIFSQSPEVDUHSPVQT 5IFTFBNPVOUTBSFJODMVEFEJOVOEFSMZJOHFBSOJOHTBOEJODMVEFUIF
VOEFSMZJOHFBSOJOHTPGUIF(SPVQaTUPMMJOHFOUJUJFTXIJDIQSPDFTTBMVNJOB5PMMJOHFOUJUJFTSFDIBSHFUIFNBKPSJUZPGUIFJSDPTUTBOEHFOFSBMMZIBWF
NJOJNBMbFBSOJOHT




                                                                                                                   Annual report 2019 | riotinto.com       169
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                            Document 42-1 Filed 06/29/20 Page 175 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


0QFSBUJOHTFHNFOUTDPOUJOVFE
3FDPODJMJBUJPOPGOFUFBSOJOHT MPTTFT UPVOEFSMZJOHFBSOJOHT

                                                                                                                                                    /PO
                                                                                                                                              DPOUSPMMJOH              /FU             /FU               /FU
                                                                                                                     L
                                                                                                             1SFUBY           5BYBUJPO         JOUFSFTUT           BNPVOU           BNPVOU            BNPVOU
                                                                                                                                                                                     
&YDMVTJPOTGSPNVOEFSMZJOHFBSOJOHT                                                                             64N             64N              64N              64N             64N              64N
*NQBJSNFOUDIBSHFT OPUF                                                                                                                                                               
/FU MPTTFT HBJOTPODPOTPMJEBUJPOBOEEJTQPTBMPGJOUFSFTUTJOCVTJOFTTFT B                                                     `                `                                            
&YDIBOHFBOEEFSJWBUJWFHBJOT MPTTFT 
`&YDIBOHFHBJOT MPTTFT POFYUFSOBMOFUEFCU JOUSBHSPVQCBMBODFTBOEEFSJWBUJWFT C                                                                                                            
` -PTTFT HBJOTPODVSSFODZBOEJOUFSFTUSBUFEFSJWBUJWFTOPURVBMJGZJOHGPSIFEHF
    BDDPVOUJOH D                                                                                                                                                                                    
` -PTTFT HBJOTPOFNCFEEFEDPNNPEJUZEFSJWBUJWFTOPURVBMJGZJOHGPSIFEHF
    BDDPVOUJOH E                                                                                                                                                                               
                                                                                                  F
-PTTFTGSPNJODSFBTFTUPDMPTVSFFTUJNBUFT OPOPQFSBUJOHBOEGVMMZJNQBJSFETJUFT                                  `                 `                `                 `                               `
(BJOSFMBUJOHUPTVSQMVTMBOEBU,JUJNBU G                                                                          `                 `                `                 `                               `
$IBOHFTJODPSQPSBUFUBYSBUFTJOUIF64BOE'SBODF H                                                               `                 `                `                 `                `                
3JP5JOUP,FOOFDPUUJOTVSBODFTFUUMFNFOU I                                                                          `                 `                `                 `                 `                 
5BYDIBSHFSFMBUJOHUPFYQFDUFEEJWFTUNFOUT J                                                                       `                 `                `                 `                 `               
0UIFSFYDMVTJPOT K                                                                                                                                                                `                 `
5PUBMFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT                                                                                                                                                 
/FUFBSOJOHT                                                                                                                                                                        
6OEFSMZJOHFBSOJOHT                                                                                                                                                                  

B     *O UIFOFUMPTTNBJOMZSFMBUFTUPEJTQPTBMPGPVSFOUJSFTUBLFJO3fTTJOH6SBOJVNPO+VMZGPSXIJDIXFSFDPSEFEBQSFUBYMPTTPG64NJMMJPO 64NJMMJPOOFUPGUBY 
      *O UIFOFUHBJOSFMBUFENBJOMZUPUIFTBMFTPGUIF)BJM$SFFLDPBMNJOFBOEUIF,FTUSFMVOEFSHSPVOEDPBMNJOF XIJDICPUIDPNQMFUFEPO"VHVTU UIFTBMFPGUIF%VOLFSRVFBMVNJOJVN
      TNFMUFSPO%FDFNCFSBOEUIFTBMFPG(SBTCFSHPO%FDFNCFS5IFOFUHBJOJOBMTPJODMVEFTBHBJOPODPOTPMJEBUJPOSFDPHOJTFEPOUIFGPSNBUJPOPO.BZPG&-:4*4 B
      OFXKPJOUWFOUVSFUPEFWFMPQBDBSCPOGSFFTNFMUJOHQSPDFTT
      *O UIFOFUHBJOSFMBUFENBJOMZUPUIFTBMFPG$PBM"MMJFE*OEVTUSJFT-JNJUFE XIJDIDPNQMFUFEPO4FQUFNCFS
      3FGFSUPOPUFGPSGVSUIFSEFUBJMTJOSFTQFDUPGUIFTFUSBOTBDUJPOT
C     &YDIBOHFHBJOT MPTTFT POFYUFSOBMOFUEFCUBOEJOUSBHSPVQCBMBODFTDPNQSJTFQPTUUBYGPSFJHOFYDIBOHFHBJOTPOOFUEFCUPG64NJMMJPOBOEQPTUUBYMPTTFTPG64NJMMJPOPOJOUSBHSPVQ
      CBMBODFT QSJNBSJMZBTBSFTVMUPGUIF$BOBEJBOEPMMBSTUSFOHUIFOJOHBHBJOTUUIF64EPMMBS'SPN+BOVBSZ BMMGPSFJHOFYDIBOHFHBJOTBOEMPTTFTSFMBUJOHUPOFUEFCUBSFFYDMVEFEGSPN
      VOEFSMZJOHFBSOJOHT*OBOEQSFWJPVTZFBST GPSFJHOFYDIBOHFHBJOTBOEMPTTFTPOOPO64EPMMBSDBTIIFMEJO64EPMMBSGVODUJPOBMDVSSFODZFOUJUJFTXBTJODMVEFEXJUIJOVOEFSMZJOHFBSOJOHT5IF
      JNQBDUPGUIJTDIBOHFPOUIFSFQPSUFEDPNQBSBUJWFTJTJOTJHOJGJDBOU BOEUIFSFGPSFUIFDPNQBSBUJWFTIBWFOPUCFFOSFTUBUFE*OUIFOFUFYDIBOHFHBJOTDPNQSJTFQPTUUBYGPSFJHOFYDIBOHFMPTTFT
      PG64NJMMJPOPO64EPMMBSEFOPNJOBUFEOFUEFCU BOE64NJMMJPOHBJOTPOJOUSBHSPVQCBMBODFT/FUFYDIBOHFMPTTJODPNQSJTFQPTUUBYGPSFJHOFYDIBOHFHBJOTPG64NJMMJPOPO64
      EPMMBSEFOPNJOBUFEOFUEFCU BOE64NJMMJPOMPTTFTPOJOUSBHSPVQCBMBODFT
D     7BMVBUJPODIBOHFTPODVSSFODZBOEJOUFSFTUSBUFEFSJWBUJWFT XIJDIBSFJOFMJHJCMFGPSIFEHFBDDPVOUJOH PUIFSUIBOUIPTFFNCFEEFEJODPNNFSDJBMDPOUSBDUT BOEUIFDVSSFODZSFWBMVBUJPOPG
      FNCFEEFE64EPMMBSEFSJWBUJWFTDPOUBJOFEJODPOUSBDUTIFMECZFOUJUJFTXIPTFGVODUJPOBMDVSSFODZJTOPUUIF64EPMMBS
E     7BMVBUJPODIBOHFTPOEFSJWBUJWFT FNCFEEFEJODPNNFSDJBMDPOUSBDUT UIBUBSFJOFMJHJCMFGPSIFEHFBDDPVOUJOH CVUGPSXIJDIUIFSFXJMMCFBOPGGTFUUJOHDIBOHFJOGVUVSF(SPVQFBSOJOHT'SPN
      +BOVBSZ BMMNBSLUPNBSLFUNPWFNFOUTPODPNNPEJUZEFSJWBUJWFTFOUFSFEJOUPXJUIUIFDPNNFSDJBMPCKFDUJWFPGBDIJFWJOHTQPUQSJDJOHGPSUIFVOEFSMZJOHUSBOTBDUJPOBUUIFEBUFPGTFUUMFNFOU
      BSFJODMVEFEJOVOEFSMZJOHFBSOJOHT*O WBMVBUJPODIBOHFTPOUIJTUZQFPGDPNNPEJUZEFSJWBUJWFXFSFFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT5IFJNQBDUPGUIJTDIBOHFPOUIFSFQPSUFEDPNQBSBUJWFT
      JTJOTJHOJGJDBOU BOEUIFSFGPSFUIFDPNQBSBUJWFTIBWFOPUCFFOSFTUBUFE
F     *O UIFQSFGFBTJCJMJUZTUVEZGPSUIF"SHZMFNJOFDMPTVSFXBTDPNQMFUFE SFTVMUJOHJOBOJODSFBTFUPUIFDMPTVSFQSPWJTJPO"TUIFBTTFUTBU"SHZMFIBEQSFWJPVTMZCFFOGVMMZJNQBJSFE UIJTJODSFBTF
      XBTOPUDBQJUBMJTFEBOEXBTJOTUFBESFDPHOJTFEJOUIFJODPNFTUBUFNFOU5IFJNQBJSNFOUDIBSHFJOSFTQFDUPG"SHZMFSFDPHOJTFEJO TFFOPUF XBTCBTFEPOQSFMJNJOBSZGJOEJOHTGSPNUIFQSF
      GFBTJCJMJUZTUVEZBOEUIFSFGPSFUIFDIBSHFBSJTJOHGSPNUIFGJOBMJTBUJPOPGUIJTTUVEZIBTCFFOFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT"MTPJO UIFGFBTJCJMJUZTUVEZGPSUIFDMPTVSFPGUIF3BOHFS1SPKFDU
      "SFBBU&OFSHZ3FTPVSDFTPG"VTUSBMJB &3" XBTGJOBMJTFE SFTVMUJOHJOBOJODSFBTFUPUIFDMPTVSFQSPWJTJPO"TUIFBTTFUTPG&3"IBECFFOGVMMZJNQBJSFE UIJTJODSFBTFXBTSFDPHOJTFEJOUIFJODPNF
      TUBUFNFOU5IFDIBSHFXBTFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT
G     *O/PWFNCFS 3JP5JOUPDPNQMFUFEUIFMFBTFBOETBMFPGBXIBSGBOEMBOEJO,JUJNBU5IFSFTVMUJOHHBJOPOEJTQPTBMPG1SPQFSUZ QMBOUBOEFRVJQNFOUBOE0UIFSJODPNFXFSFCPUIFYDMVEFEGSPN
      VOEFSMZJOHFBSOJOHTPOUIFHSPVOETPGNBUFSJBMJUZ
H     *O EFGFSSFEUBYBTTFUTXFSFSFNFBTVSFEUPSFGMFDUMPXFSDPSQPSBUFJODPNFUBYSBUFTJOUIF64BOE'SBODFBTBSFTVMUPGUBYMFHJTMBUJPODIBOHFTTVCTUBOUJWFMZFOBDUFEJO%FDFNCFS
I     *O 3JP5JOUPSFDFJWFEUIFGJOBMTFUUMFNFOUPOUIFJOTVSBODFDMBJNTSFMBUFEUPUIFTMJEFBU3JP5JOUP,FOOFDPUUaT#JOHIBN$BOZPONJOF5IFBNPVOUTFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT
      XFSFDPOTJTUFOUXJUIUIFQSFWJPVTFYDMVEFEMPTTFTUPXIJDIUIFZSFMBUFE JOMJOFXJUIUIFUSFBUNFOUPGUIFBOETFUUMFNFOUQBZNFOUT
J     *O EFGFSSFEUBYBTTFUTXFSFEFSFDPHOJTFEBTBSFTVMUPGSFWJTFEQSPGJUGPSFDBTUTJO'SBODFEVFUPUIFFYQFDUFEEJWFTUNFOUTPG%VOLFSRVFBOE*4"-5IF%VOLFSRVFEJWFTUNFOUDPNQMFUFEJO
K     0UIFSFYDMVTJPOTJODMVEFQSPWJTJPOTGPSPCMJHBUJPOTJOSFTQFDUPGMFHBDZPQFSBUJPOTPG64NJMMJPO MPTTPG64NJMMJPOBGUFSUBY QBSUJBMMZPGGTFUCZUIFXSJUFCBDLPGBOFUSFBMJTBCMFWBMVF
      QSPWJTJPOJOSFTQFDUPGMPXWBMVFTUPDLQJMFJOWFOUPSJFTBU0ZV5PMHPJPG64NJMMJPO HBJOPG64NJMMJPOBGUFSUBYBOEOPODPOUSPMMJOHJOUFSFTUT "TBSFTVMUPGJODSFBTFEVODFSUBJOUZPWFSUJNJOHPG
      QSPEVDUJPOGSPNUIF0ZV5PMHPJVOEFSHSPVOEQSPKFDU SFGFSUPOPUF XFOPXFYQFDUUPVUJMJTFMPXWBMVFTUPDLQJMFTTPPOFSUIBOQSFWJPVTMZFYQFDUFEb5IJTXBTFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT
      DPOTJTUFOUXJUIUIFSFMBUFEJNQBJSNFOUDIBSHFSFDPHOJTFEJOUIFQFSJPE
L     &YDMVTJPOTGSPNVOEFSMZJOHFBSOJOHTSFMBUJOHUPFRVJUZBDDPVOUFEVOJUTBSFTUBUFEBGUFSUBYBOEBSFJODMVEFEJOUIFDPMVNOc1SFUBYd




170             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                               Document 42-1 Filed 06/29/20 Page 176 of 307




0QFSBUJOHTFHNFOUTcBEEJUJPOBMJOGPSNBUJPO
$POTPMJEBUFETBMFTSFWFOVFCZEFTUJOBUJPO B

                                                                                                                             "EKVTUFE C        "EKVTUFE C                         "EKVTUFE C        "EKVTUFE C
                                                                                                                                                                                     
                                                                                                                                                                  64N             64N              64N
$IJOB                                                                                                                                                                             
"TJB FYDMVEJOH$IJOBBOE+BQBO                                                                                                                                                      
6OJUFE4UBUFTPG"NFSJDB                                                                                                                                                             
+BQBO                                                                                                                                                                                  
&VSPQF FYDMVEJOH6,                                                                                                                                                                    
$BOBEB                                                                                                                                                                                  
"VTUSBMJB                                                                                                                                                                                  
6,                                                                                                                                                                                         
0UIFSDPVOUSJFT                                                                                                                                                                          
$POTPMJEBUFETBMFTSFWFOVF                                                                                                                                                            

 B      $POTPMJEBUFETBMFTSFWFOVFCZHFPHSBQIJDBMEFTUJOBUJPOJTCBTFEPOUIFVMUJNBUFDPVOUSZPGEFTUJOBUJPOPGUIFQSPEVDU JGLOPXO*GUIFFWFOUVBMEFTUJOBUJPOPGUIFQSPEVDUTPMEUISPVHIUSBEFSTJTOPU
        LOPXOUIFOSFWFOVFJTBMMPDBUFEUPUIFMPDBUJPOPGUIFQSPEVDUBUUIFUJNFXIFODPOUSPMJTUSBOTGFSSFE3JP5JOUPJTEPNJDJMFEJOCPUIUIF6,BOE"VTUSBMJB
 C      5IFBOEDPNQBSBUJWFTIBWFCFFOBNFOEFEUPDPSSFDUUIFBMMPDBUJPOPGTBMFTSFWFOVFCZEFTUJOBUJPO5IJTSFTVMUFEJOBOJODSFBTFJOTBMFTUPUIF6OJUFE4UBUFTPG"NFSJDB 64
        NJMMJPO EFDSFBTFJO64NJMMJPO BOEUP&VSPQF FYDMVEJOH6,  64NJMMJPO64NJMMJPO XJUIBDPSSFTQPOEJOHEFDSFBTFJOTBMFTUPUIF6, 64NJMMJPO 
        64NJMMJPO $BOBEB 64NJMMJPO JODSFBTFJO64NJMMJPO BOE0UIFSDPVOUSJFT 64NJMMJPO JODSFBTFJO64NJMMJPO 


$POTPMJEBUFETBMFTSFWFOVFCZQSPEVDU
$POTPMJEBUFETBMFTSFWFOVFTPGUIF(SPVQBSFEFSJWFEGSPNUIFGPMMPXJOHQSPEVDUTTPMEUPFYUFSOBMDVTUPNFST




                                                                                                                                                                                                                  Financial statements
                                                                                                                                                             3FWFOVFGSPN
                                                                                                                                                                 DPOUSBDUT
                                                                                                                                                                      XJUI            0UIFS $POTPMJEBUFE
                                                                                                                                                                DVTUPNFST          SFWFOVF B TBMFTSFWFOVF
                                                                                                                                                                                              
                                                                                                                                                                    64N               64N          64N
*SPOPSF                                                                                                                                                                                       
"MVNJOJVN                                                                                                                                                                                       
$PQQFS                                                                                                                                                                                             
$PBM                                                                                                                                                                   `                 `                `
*OEVTUSJBMNJOFSBMT                                                                                                                                                                               
(PME                                                                                                                                                                                                 
%JBNPOET                                                                                                                                                                              `               
0UIFS                                                                                                                                                                                               
$POTPMJEBUFETBMFTSFWFOVF                                                                                                                                                                     
4IBSFPGFRVJUZBDDPVOUFEVOJUTBMFTBOEJOUSBTVCTJEJBSZFRVJUZBDDPVOUFEVOJUTBMFT                                                                                                                    
(SPTTTBMFTSFWFOVF                                                                                                                                                                                    




                                                                                                                                              "EKVTUFE C
                                                                                                                                            SFWFOVFGSPN                          "EKVTUFE C
                                                                                                                                           DPOUSBDUTXJUI            0UIFS     $POTPMJEBUFE       "EKVTUFE C
                                                                                                                                                                                                 $POTPMJEBUFE
                                                                                                                                               DVTUPNFST         SFWFOVF B     TBMFTSFWFOVF    TBMFTSFWFOVF
                                                                                                                                                                                             
                                                                                                                                                   64N              64N              64N             64N
*SPOPSF                                                                                                                                                                                    
"MVNJOJVN                                                                                                                                                                                   
$PQQFS                                                                                                                                                                                         
$PBM                                                                                                                                                                                              
*OEVTUSJBMNJOFSBMT                                                                                                                                                  `                           
(PME                                                                                                                                                                  `                             
%JBNPOET                                                                                                                                                              `                             
0UIFS                                                                                                                                                                `                            
$POTPMJEBUFETBMFTSFWFOVF                                                                                                                                                                  
4IBSFPGFRVJUZBDDPVOUFEVOJUTBMFTBOEJOUSBTVCTJEJBSZFRVJUZBDDPVOUFEVOJUTBMFT                                                                                                                 
(SPTTTBMFTSFWFOVF                                                                                                                                                                                

 B      $FSUBJOPGUIF(SPVQTQSPEVDUTNBZCFQSPWJTJPOBMMZQSJDFEBUUIFEBUFSFWFOVFJTSFDPHOJTFE5IFDIBOHFJOWBMVFPGUIFQSPWJTJPOBMMZQSJDFESFDFJWBCMFTJTCBTFEPOSFMFWBOUGPSXBSENBSLFUQSJDFT
        BOEJTJODMVEFEJOc0UIFSSFWFOVFdBCPWF*OUIFSFXBTOPFRVJWBMFOUSFRVJSFNFOUVOEFS*"4UPTFQBSBUFPVUTVDIQSPWJTJPOBMQSJDFNPWFNFOUTBOEUIFSFGPSFUIJTXBTOPUEJTDMPTFE
 C      5IFBOEDPNQBSBUJWFTIBWFCFFOBNFOEFEUPDPSSFDUUIFBMMPDBUJPOPGTBMFTSFWFOVFCZQSPEVDU5IFNPTUTJHOJGJDBOUJNQBDUTBSFBEFDSFBTFJO0UIFSQSPEVDUSFWFOVFT 64
        NJMMJPO 64NJMMJPO BOEBOJODSFBTFJO*OEVTUSJBMNJOFSBMTSFWFOVFT 64NJMMJPO 64NJMMJPO 




                                                                                                                                                      Annual report 2019 | riotinto.com                    171
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                          Document 42-1 Filed 06/29/20 Page 177 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


0QFSBUJOHTFHNFOUTcBEEJUJPOBMJOGPSNBUJPODPOUJOVFE
/PODVSSFOUBTTFUTPUIFSUIBOFYDMVEFEJUFNT B 
5IFUPUBMPGOPODVSSFOUBTTFUTPUIFSUIBOJUFNTFYDMVEFEJTTIPXOCZMPDBUJPOCFMPX

                                                                                                                                                                                                 
                                                                                                                                                                                  64N              64N
"VTUSBMJB                                                                                                                                                                                      
$BOBEB                                                                                                                                                                                         
.POHPMJB                                                                                                                                                                                         
6OJUFE4UBUFTPG"NFSJDB                                                                                                                                                                         
"GSJDB                                                                                                                                                                                           
4PVUI"NFSJDB                                                                                                                                                                                    
&VSPQF FYDMVEJOH'SBODFBOEUIF6,                                                                                                                                                                 
6,                                                                                                                                                                                                  
'SBODF                                                                                                                                                                                               
0UIFSDPVOUSJFT                                                                                                                                                                                   
5PUBMOPODVSSFOUBTTFUTPUIFSUIBOFYDMVEFEJUFNT                                                                                                                                             


/PODVSSFOUBTTFUTFYDMVEFEGSPNBOBMZTJTBCPWF
%FGFSSFEUBYBTTFUT                                                                                                                                                                              
0UIFSGJOBODJBMBTTFUT C                                                                                                                                                                           
2VBTJFRVJUZMPBOTUPFRVJUZBDDPVOUFEVOJUT C                                                                                                                                                     
5BYSFDPWFSBCMF                                                                                                                                                                                        
5SBEFBOEPUIFSSFDFJWBCMFT                                                                                                                                                                      
5PUBMOPODVSSFOUBTTFUTQFSCBMBODFTIFFU                                                                                                                                                     


B     "MMPDBUJPOPGOPODVSSFOUBTTFUTCZDPVOUSZJTCBTFEPOUIFMPDBUJPOPGUIFCVTJOFTTVOJUTIPMEJOHUIFBTTFUT*UJODMVEFTJOWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUTUPUBMMJOH64 NJMMJPO 64
       NJMMJPO XIJDISFQSFTFOUTUIF(SPVQaTTIBSFPGOFUBTTFUTFYDMVEJOHRVBTJFRVJUZMPBOTTIPXOTFQBSBUFMZBCPWF
C     -PBOTUPFRVJUZBDDPVOUFEVOJUTDPNQSJTFRVBTJFRVJUZMPBOTPG64NJMMJPO 64NJMMJPO JODMVEFEJOc*OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUTdPOUIFGBDFPGUIFCBMBODFTIFFUBOEOPO
      DVSSFOUOPORVBTJFRVJUZMPBOTPG64NJMMJPO 64NJMMJPO TIPXOXJUIJOc0UIFSGJOBODJBMBTTFUTd


/FUPQFSBUJOHDPTUT FYDMVEJOHJUFNTTIPXOTFQBSBUFMZ 

                                                                                                                                                                                              
                                                                                                                                                  /PUF            64N             64N              64N
3BXNBUFSJBMT DPOTVNBCMFT SFQBJSTBOENBJOUFOBODF                                                                                                                                          
"NPSUJTBUJPOPGJOUBOHJCMFBTTFUT                                                                                                                                                              
%FQSFDJBUJPOPGQSPQFSUZ QMBOUBOEFRVJQNFOU                                                                                                                                               
&NQMPZNFOUDPTUT                                                                                                                                                                             
4IJQQJOHBOEPUIFSGSFJHIUDPTUT B                                                                                                                                                            
%FDSFBTF JODSFBTF JOGJOJTIFEHPPETBOEXPSLJOQSPHSFTT                                                                                                                                         
3PZBMUJFT                                                                                                                                                                                     
"NPVOUTDIBSHFECZFRVJUZBDDPVOUFEVOJUT C                                                                                                                                                    
/FUGPSFJHOFYDIBOHF HBJOT MPTTFT                                                                                                                                                                 
0UIFSFYUFSOBMDPTUT B D                                                                                                                                                                      
(BJOPOTBMFPGQSPQFSUZ QMBOUBOEFRVJQNFOU E                                                                                                                                                    
1SPWJTJPOT JODMVEJOHFYDIBOHFEJGGFSFODFTPOQSPWJTJPOT                                                                                                                                      
3FTFBSDIBOEEFWFMPQNFOU                                                                                                                                                                            
$PTUTJODMVEFEBCPWFRVBMJGZJOHGPSDBQJUBMJTBUJPO                                                                                                                                               
0UIFSPQFSBUJOHJODPNF                                                                                                                                                                         
/FUPQFSBUJOHDPTUT FYDMVEJOHJUFNTTIPXOTFQBSBUFMZ                                                                                                                                      

 B    *O PUIFSFYUFSOBMDPTUTJODMVEF64NJMMJPOPGTIPSUUFSNMFBTFDPTUTBOE64NJMMJPOPGWBSJBCMFMFBTFDPTUTSFDPHOJTFEJOUIFJODPNFTUBUFNFOUJOBDDPSEBODFXJUI*'34c-FBTFTd3FGFS
      UPOPUF*OBOE OFUPQFSBUJOHDPTUTJODMVEFE64NJMMJPOBOE64NJMMJPOSFTQFDUJWFMZPGPQFSBUJOHMFBTFFYQFOTFTVOEFS*"4c-FBTFTd$PTUTGPSMFBTFTPGESZCVMLWFTTFMT XIJDI
      JODMVEFEDPTUTGPSDSFXJOHTFSWJDFT XFSFJODMVEFEXJUIJOc4IJQQJOHBOEPUIFSGSFJHIUDPTUTdBOEPUIFSMFBTFDPTUTXFSFJODMVEFEXJUIJOc0UIFSFYUFSOBMDPTUTd
 C    "NPVOUTDIBSHFECZFRVJUZBDDPVOUFEVOJUTSFMBUFUPUPMMQSPDFTTJOHBOEBMTPJODMVEFQVSDIBTFTGSPNFRVJUZBDDPVOUFEVOJUTPGCBVYJUFBOEBMVNJOJVNXIJDIBSFUIFOQSPDFTTFECZUIFQSPEVDUHSPVQ
      PSTPMEUPUIJSEQBSUJFT(FOFSBMMZ QVSDIBTFTBSFJOQSPQPSUJPOUPUIF(SPVQaTTIBSFPGUIFFRVJUZBDDPVOUFEVOJUCVUJO 64NJMMJPO 64NJMMJPO64NJMMJPO SFMBUFEUP
      QVSDIBTFTPGUIFPUIFSJOWFTUPSTaTIBSFPGQSPEVDUJPO
 D    *O PUIFSFYUFSOBMDPTUTJODMVEFBGJOBODJBMQFOBMUZPGgNJMMJPO 64NJMMJPO QBJEUPUIF6OJUFE,JOHEPNaT'JOBODJBM$POEVDU"VUIPSJUZ '$" JOSFMBUJPOUPUIFUJNJOHPGUIFJNQBJSNFOUPG
      UIF(SPVQaTGPSNFSDPBMPQFSBUJPOTJO.P[BNCJRVF
 E    *O JODMVEFTB64NJMMJPOQSFUBYHBJOPOUIFTBMFPGQSPQFSUZ QMBOUBOEFRVJQNFOUBU,JUJNBU3FGFSUPOPUF




172             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                           Document 42-1 Filed 06/29/20 Page 178 of 307




&NQMPZNFOUDPTUT

                                                                                                                                                                                           
                                                                                                                                               /PUF            64N             64N              64N
5PUBMFNQMPZNFOUDPTUT
`8BHFTBOETBMBSJFT                                                                                                                                                                       
`4PDJBMTFDVSJUZDPTUT                                                                                                                                                                       
`/FUQPTUSFUJSFNFOUDIBSHF                                                                                                                                                                
`4IBSFCBTFEQBZNFOUDIBSHF                                                                                                                                                                    
                                                                                                                                                                                           
-FTTDIBSHFEXJUIJOQSPWJTJPOT B                                                                                                                                                           
5PUBMFNQMPZNFOUDPTUT                                                                                                                                                                    

B     "NPVOUTJODMVEFEBCPWFSFMBUFUPQSPWJTJPOTGPSQFOTJPOT QPTUSFUJSFNFOUIFBMUIDBSF MPOHTFSWJDFMFBWFBOEPUIFSFNQMPZFFFOUJUMFNFOUT5IFTFBSFJODMVEFEJOc1SPWJTJPOT JODMVEJOHFYDIBOHF
      EJGGFSFODFTPOQSPWJTJPOT dJOOPUF


*NQBJSNFOUDIBSHFT

                                                                                                                                              /PO
                                                                                                          1SFUBY                       DPOUSPMMJOH             /FU            1SFUBY          1SFUBY
                                                                                                          BNPVOU          5BYBUJPO         JOUFSFTU          BNPVOU            BNPVOU           BNPVOU
                                                                                                                                                                              
                                                                                            /PUF           64N             64N             64N             64N              64N             64N
$PQQFS%JBNPOET`0ZV5PMHPJ                                                                                                                                         `                `
"MVNJOJVN`:BSXVOBMVNJOBSFGJOFSZ                                                                                                      `                                `                `
"MVNJOJVN`*4"-4NFMUFS                                                                                                                   `                                               `




                                                                                                                                                                                                             Financial statements
&OFSHZ.JOFSBMT`3bTTJOH                                                                                  `                 `                `                 `                                
&OFSHZ.JOFSBMT`3PVHISJEFS                                                                               `                 `                `                 `                 `               
$PQQFS%JBNPOET`"SHZMF                                                                                     `                `                 `                `                `               
5PUBMJNQBJSNFOUDIBSHF                                                                                                                                                           


"MMPDBUFEBT
*OUBOHJCMFBTTFUT                                                                                                                                                                               
1SPQFSUZ QMBOUBOEFRVJQNFOU                                                                                                                                                              
0UIFSBTTFUTBOEMJBCJMJUJFT                                                                                   `                                                                    `                    
5PUBMJNQBJSNFOUDIBSHF                                                                                                                                                                      
$PNQSJTJOH
5PUBMJNQBJSNFOUDIBSHFTJOUIFGJOBODJBMJOGPSNBUJPOCZ
  CVTJOFTTVOJU QBHF                                                                                                                                                                    
5BYBUJPO JODMVEJOHSFMBUFEUP&"6T                                                                                                                                                            
/PODPOUSPMMJOHJOUFSFTUT                                                                                                                                                                      
5PUBMJNQBJSNFOUJOUIFJODPNFTUBUFNFOU                                                                                                                                                     

$PQQFS%JBNPOETc0ZV5PMHPJ .POHPMJB
0O+VMZXFBOOPVODFEUIBUUIFGJSTUTVTUBJOBCMFQSPEVDUJPOGSPNUIF0ZV5PMHPJVOEFSHSPVOEQSPKFDUDPVMECFEFMBZFECZUPNPOUIT
DPNQBSFEXJUIUIFPSJHJOBMGFBTJCJMJUZTUVEZHVJEBODFJO8FBMTPBOOPVODFEUIBUEFWFMPQNFOUDBQJUBMTQFOEGPSUIFQSPKFDUNBZJODSFBTFCZ
CFUXFFO64CJMMJPOBOE64CJMMJPOJOFYDFTTPGUIF64CJMMJPOQSFWJPVTMZEJTDMPTFE

8FJEFOUJGJFEUIFTFNBUUFSTBTBOJNQBJSNFOUUSJHHFSBOEQSFQBSFEBOBTTFTTNFOUPGUIFSFDPWFSBCMFBNPVOUGPSUIFDBTIHFOFSBUJOHVOJU $(6 BU
+VOFVTJOHBGBJSWBMVFMFTTDPTUPGEJTQPTBM '7-$% NPEFM BTQSFTDSJCFECZ*"4c*NQBJSNFOUPGBTTFUTd

*OBSSJWJOHBUBSFDPWFSBCMFBNPVOU BTBU+VOF XFFTUJNBUFEQPTUUBYDBTIGMPXTFYQSFTTFEJOSFBMUFSNTPWFSUIFDVSSFOUMJGFPGNJOFQMVT
BOUJDJQBUFEGVUVSFFYQBOTJPOT VUJMJTJOHNJOFSBMSFTPVSDFT5IFNJOFSBMSFTPVSDFTJODPSQPSBUFBMNPTUUXPCJMMJPOUPOOFTPGPSF XIJDIDPOUSJCVUFT
BQQSPYJNBUFMZUPUIFUPUBMSFDPWFSBCMFBNPVOU8FEJTDPVOUFEUIFDBTIGMPXTVTJOHBQPTUUBYEJTDPVOUSBUFPGFYQSFTTFEJOSFBMUFSNT%VFUP
UIFJOQVUTVTFE UIFSFDPWFSBCMFBNPVOUPGUIF0ZV5PMHPJ$(6XBTDMBTTJGJFEBTMFWFMVOEFSUIFGBJSWBMVFIJFSBSDIZ

"U+VOFXFEFUFSNJOFEUIFSFDPWFSBCMFBNPVOUUPCF64CJMMJPOPOBQPTUUBYCBTJTXIJDISFTVMUFEJOBQSFUBYJNQBJSNFOUDIBSHFPG64
CJMMJPO CBTJT 5IJTXBTBMMPDBUFEUPNJOJOHQSPQFSUJFTBOEUIFVOEFSHSPVOEEFWFMPQNFOUBTTFUTVOEFSDPOTUSVDUJPO5IFOFUBEKVTUNFOUUPUBY
SFQSFTFOUFEBOJODSFBTFUPEFGFSSFEUBYBTTFUTPG64NJMMJPOGPSUIFUFNQPSBSZEJGGFSFODFDPSSFTQPOEJOHUPUIFJNQBJSNFOUBOEBEFDSFBTFJOEFGFSSFE
UBYBTTFUTPG64NJMMJPOGPSUBYMPTTFTUIBUBSFOPXFYQFDUFEUPFYQJSFXJUIPVUVUJMJTBUJPO

5IFQPTUUBYJNQBJSNFOUDIBSHFPG64CJMMJPOXBTBMMPDBUFEUPOPODPOUSPMMJOHJOUFSFTUTXJUIUIFSFNBJOJOHUP3JP5JOUPTIBSFIPMEFST 64
CJMMJPO JOQSPQPSUJPOUPUIFFRVJUZPXOFSTIJQJOUFSFTUJOUIFQSPKFDU

8FDBMDVMBUFEUIFSFDPWFSBCMFBNPVOUUBLJOHJOUPBDDPVOUBOVNCFSPGNJOFEFTJHOPQUJPOT"TTUVEJFTQSPHSFTT UIJTXJMMMFBEUPUIFTFMFDUJPOPGB
QSFGFSSFEEFWFMPQNFOUPQUJPOXJUIEFUBJMFEDPTUTDIFEVMJOHBOEQSPEVDUJPOBTTVNQUJPOT XIJDINBZMFBEUPBDIBOHFJOSFDPWFSBCMFBNPVOU5IF
SFDPWFSBCMFBNPVOUBMTPJODMVEFTIJHIMFWFMSJTLBEKVTUNFOUTUPOFUDBTIGMPXTUPSFGMFDUUIFJOIFSFOUVODFSUBJOUZPGBTTVNQUJPOTGPSEFWFMPQNFOUDBQJUBM
TDIFEVMFBOENJOFSBMSFTPVSDFT



                                                                                                                                                Annual report 2019 | riotinto.com                   173
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                         Document 42-1 Filed 06/29/20 Page 179 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


*NQBJSNFOUDIBSHFTDPOUJOVFE
$PQQFS%JBNPOETc0ZV5PMHPJ .POHPMJBDPOUJOVFE
5PHFUIFSXJUIEFWFMPQNFOUDBQJUBM TDIFEVMJOHBOEQSPEVDUJPOBTTVNQUJPOT PUIFSDSJUJDBMBTTVNQUJPOTJOUIFEFUFSNJOBUJPOPGSFDPWFSBCMFBNPVOU
JODMVEFEJTDPVOUSBUFBOEDPNNPEJUZQSJDFT5PJMMVTUSBUFUIFTFOTJUJWJUZPGUIFSFDPWFSBCMFBNPVOUUPNPWFNFOUTJOUIFTFBTTVNQUJPOT BOJODSFBTFUP
UIFQPTUUBYSFBMUFSNTEJTDPVOUSBUFPGPOFQFSDFOUBHFQPJOUXJUIBMMPUIFSJOQVUTSFNBJOJOHDPOTUBOUXPVMESFEVDFUIFSFDPWFSBCMFBNPVOUCZ64
CJMMJPO"EFDSFBTFJOGPSFDBTUDPQQFSQSJDFTCZUISPVHIPVUUIFMJGFPGUIFNJOFXPVMESFEVDFUIFSFDPWFSBCMFBNPVOUCZ64CJMMJPOXIJMFBO
JODSFBTFPGXPVMEJODSFBTFUIFSFDPWFSBCMFBNPVOUCZ64CJMMJPO

8FIBWFDPOUJOVFEUPNPOJUPSEFWFMPQNFOUTJOUIFQSPKFDUUISPVHIUIFTFDPOEIBMGPGUIFZFBS/PGVSUIFSBEKVTUNFOUIBTCFFOSFDPSEFEUPUIF
JNQBJSNFOUDIBSHFSFDPHOJTFEBU+VOF

"MVNJOJVNc:BSXVOBMVNJOBSFGJOFSZ "VTUSBMJB
*OQSFWJPVTZFBST UIF:BSXVOBMVNJOBSFGJOFSZIBTCFFOQBSUPGBTJOHMFDBTIHFOFSBUJOHVOJU $(6 XJUI2VFFOTMBOE"MVNJOBBOEUIF8FJQBCBVYJUF
NJOFEVFUPUIFJOUFHSBUFEOBUVSFPGUIFTFPQFSBUJPOTJO2VFFOTMBOE "VTUSBMJB%VSJOH UIFSBNQVQPGUIF"NSVOFYQBOTJPOBU8FJQBSFTVMUFEJO
JODSFBTFECBVYJUFFYQPSUMFWFMTUPUIFFYUFOUUIBU8FJQBJTOPXDPOTJEFSFEUPHFOFSBUFDBTIJOGMPXTMBSHFMZJOEFQFOEFOUGSPNUIFEPXOTUSFBNBMVNJOB
PQFSBUJPOT5IJTDIBOHFJODJSDVNTUBODFIBTSFTVMUFEJOUIFQSFWJPVT$(6CFJOHTQMJUJOJOUPUISFF$(6T8FJQBCBVYJUFNJOF :BSXVOBMVNJOB
SFGJOFSZBOE2VFFOTMBOE"MVNJOB

*O PVSBOOVBMJNQBJSNFOUBTTFTTNFOUPGUIF:BSXVO$(6SFTVMUFEJOBQSFUBYJNQBJSNFOUDIBSHFPG64 NJMMJPOUPQSPQFSUZ QMBOUBOE
FRVJQNFOUBTBSFTVMUPGUIJT$(6CFJOHBTTFTTFEPOBTUBOEBMPOFCBTJTBOEBQFSDFOUZFBSPOZFBSSFEVDUJPOJOUIFTQPUQSJDFPGBMVNJOB

5IFSFDPWFSBCMFBNPVOUPG64NJMMJPOGPSUIF:BSXVO$(6XBTEFUFSNJOFECZSFGFSFODFUPBGBJSWBMVFMFTTDPTUPGEJTQPTBM '7-$% NPEFMJOMJOF
XJUIUIFBDDPVOUJOHQPMJDZTFUPVUJOOPUF J 5IFSFDPWFSBCMFBNPVOUPGUIF:BSXVO$(6JTDMBTTJGJFEBTMFWFMVOEFSUIFGBJSWBMVFIJFSBSDIZ*OBSSJWJOH
BU'7-$% QPTUUBYDBTIGMPXTFYQSFTTFEJOSFBMUFSNTIBWFCFFOFTUJNBUFEPWFSUIFFYQFDUFEVTFGVMFDPOPNJDMJGFPGUIFSFGJOFSZBOEEJTDPVOUFEVTJOHB
QPTUUBYEJTDPVOUSBUFPGFYQSFTTFEJOSFBMUFSNT

5IFJOEJWJEVBMBTTVNQUJPOTTVCKFDUUPUIFNPTUFTUJNBUJPOVODFSUBJOUZGPSUIF'7-$%DBMDVMBUJPOBSFUIFBMVNJOBQSJDFBOEUIFEJTDPVOUSBUF5PJMMVTUSBUF
UIFTFTFOTJUJWJUJFT BSFEVDUJPOJOUIFBMVNJOBQSJDF FRVJWBMFOUUPB64QFSUPOOFEFDSFBTFJOUIFMPOHSVO XPVMEIBWFSFEVDFEUIFSFDPWFSBCMF
BNPVOUCZBQQSPYJNBUFMZ64NJMMJPOXJUIBMMPUIFSJOQVUTSFNBJOJOHDPOTUBOU"POFQFSDFOUBHFQPJOUJODSFBTFJOUIFQPTUUBYSFBMUFSNTEJTDPVOU
SBUFXPVMEIBWFSFTVMUFEJOBMPXFSSFDPWFSBCMFBNPVOUCZBQQSPYJNBUFMZ64NJMMJPO

"MVNJOJVNc*4"-4NFMUFS *DFMBOE
*O XFSFBDIFEBHSFFNFOUXJUI)ZESPUPTFMMUIF*4"-4NFMUFSJO*DFMBOE PVSJOUFSFTUJOUIF"MVDIFNJFBOPEFQMBOUJOUIF/FUIFSMBOETBOE
PVSTIBSFJOUIF"MVNJOJVNGMVPSJEFQMBOUJO4XFEFO *4"- 5IFBOUJDJQBUFEIFBEMJOFTBMFTQSJDFPG64NJMMJPOXBTMPXFSUIBOUIFDBSSZJOHWBMVF
PGUIFTFBTTFUT MFBEJOHVTUPSFDPHOJTFBOJNQBJSNFOUDIBSHFPG64NJMMJPO5IJTXBTCBTFEPOBGBJSWBMVFMFTTDPTUPGEJTQPTBM '7-$% NPEFM
BHBJOTUQSPQFSUZ QMBOUBOEFRVJQNFOUBOEBDRVJSFETPGUXBSF4VCTFRVFOUMZ )ZESPXJUIESFXJUTPGGFS

"U+VOF UIFTFBTTFUTOPMPOHFSNFUUIFBDDPVOUJOHDSJUFSJBUPCFDMBTTJGJFEBTBTTFUTIFMEGPSTBMF"DDPSEJOHMZUIFTFOPODVSSFOUBTTFUTXFSF
UFTUFEGPSJNQBJSNFOU8FDBMDVMBUFEUIFSFDPWFSBCMFBNPVOUGPSUIFDBTIHFOFSBUJOHVOJUTCBTFEPOUIF*"4WBMVFJOVTFNFUIPEPMPHZCZSFGFSFODF
UPUIFOFUQSFTFOUWBMVFPGQPTUUBYDBTIGMPXTFYQSFTTFEJOSFBMUFSNTBOEEJTDPVOUFEBU5IFTFXFSF64NJMMJPOGPSUIFDBTIHFOFSBUJOHVOJU
DPNQSJTJOH*4"-BOE"MVDIFNJFBOE64NJMMJPOGPS"MVGMVPS5IJTSFTVMUFEJOBQSFUBYJNQBJSNFOUDIBSHFPG64NJMMJPOBMMPDBUFEUPQSPQFSUZ
QMBOUBOEFRVJQNFOUBOEJOUBOHJCMFTJOUIF*4"-BOE"MVDIFNJFDBTIHFOFSBUJOHVOJU"U%FDFNCFS UIFSFXFSFOPGVSUIFSJOEJDBUPSTPG
JNQBJSNFOUPSJNQBJSNFOUSFWFSTBMT

&OFSHZ.JOFSBMTc3dTTJOH /BNJCJB
*O PVSBOOVBMJNQBJSNFOUUSJHHFSBTTFTTNFOUBUUIF3fTTJOH6SBOJVNDBTIHFOFSBUJOHVOJUJEFOUJGJFEBESPQJOGPSFDBTUQSJDFTGPSVSBOJVNEVFUP
PWFSTVQQMZJOUIFNBSLFU8IFOXFBTTFTTFEUIFSFDPWFSBCMFBNPVOUPGUIFBTTFUT XFEFUFSNJOFEUIBUUIFQSPQFSUZ QMBOUBOEFRVJQNFOUBOEDFSUBJO
PUIFSOPODVSSFOUBTTFUTTIPVMECFGVMMZJNQBJSFE SFTVMUJOHJOBQSFUBYJNQBJSNFOUDIBSHFPG64NJMMJPO

*O XFBHSFFEUPTFMMPVSTIBSFPG3fTTJOH6SBOJVNUP$IJOB/BUJPOBM6SBOJVN$PSQPSBUJPO-JNJUFE#BTFEPOUIFFYQFDUFEEJTQPTBMQSPDFFET XF
SFDPHOJTFEBQSFUBYJNQBJSNFOUDIBSHFPG64NJMMJPOPOUSBOTGFSUPBTTFUTIFMEGPSTBMFUPXSJUFPGGUIFQSPQFSUZ QMBOUBOEFRVJQNFOUQVSDIBTFE
EVSJOH8FDPNQMFUFEUIFTBMFPO+VMZeSFGFSUPOPUF

&OFSHZ.JOFSBMTc3PVHISJEFS $BOBEB
*O BGUFSSFBTTFTTJOHPVSQMBOOFEFYQMPSBUJPOTQFOE XFEFDJEFEOPUUPQMBOPSCVEHFUGPSFWBMVBUJOHUIF3PVHISJEFSEFQPTJU8FJEFOUJGJFEUIJTBTBO
JNQBJSNFOUJOEJDBUPSVOEFS*'34 BOE EVFUPVODFSUBJOUZBSPVOEXIFUIFSUIFSFBSFWJBCMFRVBOUJUJFTPGVSBOJVNUIFSF TFUBSFDPWFSBCMFBNPVOUPG
64OJMGPSUIFFWBMVBUJPOBOEFYQMPSBUJPOBTTFUT*OMJHIUPGUIJT XFSFDPSEFEBOJNQBJSNFOUDIBSHFPG64NJMMJPOUPXSJUFPGGUIFNJOFSBMJOUFSFTUT
SFDPHOJTFEXIFOXFBDRVJSFE3PVHISJEFS

$PQQFS%JBNPOETc"SHZMF%JBNPOE.JOF "VTUSBMJB
*O PVSBOOVBMJNQBJSNFOUUSJHHFSBTTFTTNFOUBUUIF"SHZMFDBTIHFOFSBUJOHVOJUJEFOUJGJFEJNQBJSNFOUJOEJDBUPSTCFDBVTFPGMPXFSQSPEVDUJPO
WPMVNFTDPNQBSFEXJUIGPSFDBTU BTNBMMFSUIBOFYQFDUFEDPOUSJCVUJPOGSPNQSPEVDUJWJUZJNQSPWFNFOUTBOEMPXFSSFBMJTFEQSJDFT*OBTTFTTJOHUIF
SFDPWFSBCMFBNPVOUPGUIFBTTFUT XFEFUFSNJOFEUIBUUIFQSPQFSUZ QMBOUBOEFRVJQNFOU JODMVEJOHBOVQEBUFEDMPTVSFBTTFU XBTGVMMZJNQBJSFE
SFTVMUJOHJOBQSFUBYJNQBJSNFOUDIBSHFPG64NJMMJPO5IFJNQBJSNFOUDIBSHFSFTVMUFEJOUIFSFDPHOJUJPOPGEFGFSSFEUBYBTTFUTPG64NJMMJPO
XIJDIXJMMCFSFDPWFSFECZPUIFSCVTJOFTTVOJUTJOUIFTBNFUBYHSPVQ




174          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                            Document 42-1 Filed 06/29/20 Page 180 of 307




4IBSFPGQSPGJUBGUFSUBYPGFRVJUZBDDPVOUFEVOJUT

                                                                                                                                                                                           
                                                                                                                                                               64N              64N             64N
4BMFTSFWFOVF3JP5JOUPTIBSF B                                                                                                                                                           
0QFSBUJOHDPTUT                                                                                                                                                                            
1SPGJUCFGPSFGJOBODFJUFNTBOEUBYBUJPO                                                                                                                                                       
'JOBODFJUFNT                                                                                                                                                                                     
4IBSFPGQSPGJUBGUFSUBYPGFRVJUZBDDPVOUFEVOJUT                                                                                                                                               
1SPGJUCFGPSFUBYBUJPO                                                                                                                                                                         
5BYBUJPO                                                                                                                                                                                       
1SPGJUGPSUIFZFBS 3JP5JOUPTIBSF                                                                                                                                                           

B 4BMFTSFWFOVFPGFRVJUZBDDPVOUFEVOJUTJODMVEFTTBMFTCZFRVJUZBDDPVOUFEVOJUTUP(SPVQTVCTJEJBSJFT

'VSUIFSJOGPSNBUJPOSFMBUJOHUPUIF(SPVQaTJOUFSFTUTJOKPJOUWFOUVSFTBOEBTTPDJBUFTJTHJWFOJOOPUFTBOE


'JOBODFJODPNFBOEGJOBODFDPTUT

                                                                                                                                                                                           
                                                                                                                                                /PUF           64N              64N             64N
'JOBODFJODPNFGSPNFRVJUZBDDPVOUFEVOJUT                                                                                                                                                           
0UIFSGJOBODFJODPNF JODMVEJOHCBOLEFQPTJUT OFUJOWFTUNFOUJOMFBTFT BOEPUIFSGJOBODJBMBTTFUT                                                                                            




                                                                                                                                                                                                             Financial statements
5PUBMGJOBODFJODPNF                                                                                                                                                                           


*OUFSFTUPO
`'JOBODJBMMJBCJMJUJFTBUBNPSUJTFEDPTU FYDMVEJOHMFBTFMJBCJMJUJFT BOEBTTPDJBUFEEFSJWBUJWFT                                                                                             
`-FBTFMJBCJMJUJFT                                                                                                                                                                                 
'BJSWBMVFNPWFNFOUT
`#POETEFTJHOBUFEBTIFEHFEJUFNTJOGBJSWBMVFIFEHFT                                                                                                                                          
`%FSJWBUJWFTEFTJHOBUFEBTIFEHJOHJOTUSVNFOUTJOGBJSWBMVFIFEHFT                                                                                                                             
-PTTPOFBSMZSFEFNQUJPOPGCPOET B                                                                                                                               `                                
"NPVOUTDBQJUBMJTFE                                                                                                                                                                          
5PUBMGJOBODFDPTUT                                                                                                                                                                            

B     *O MPTTPOFBSMZSFEFNQUJPOPGCPOETJODMVEFEBQSFNJVNDIBSHFPG64NJMMJPOVOBNPSUJTFEEFCUJTTVBODFDPTUTBOEGFFTPG64NJMMJPO UIFXSJUFPGGPGUIFGBJSWBMVFIFEHFBEKVTUNFOUPG
      64NJMMJPOBOEUIFSFDMBTTJGJDBUJPOPGBHBJOPVUPGUIFDPTUPGIFEHJOHSFTFSWFPG64NJMMJPO*O MPTTPGFBSMZSFEFNQUJPOPGCPOETJODMVEFEBQSFNJVNDIBSHFPG64NJMMJPO
      VOBNPSUJTFEEFCUJTTVBODFDPTUTBOEGFFTPG64NJMMJPOBOEUIFXSJUFPGGPGUIFGBJSWBMVFIFEHFBEKVTUNFOUPG64NJMMJPO8FEJEOPUCVZCBDLBOZCPOETJO4FFOPUF




                                                                                                                                                 Annual report 2019 | riotinto.com                  175
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                           Document 42-1 Filed 06/29/20 Page 181 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


5BYBUJPO
5BYBUJPODIBSHF

                                                                                                                                                                                                
                                                                                                                                                   /PUF             64N              64N             64N
`$VSSFOU                                                                                                                                                                                        
`%FGFSSFE                                                                                                                                                                                        
5PUBMUBYBUJPODIBSHF                                                                                                                                                                            

1SJNBGBDJFUBYSFDPODJMJBUJPO

                                                                                                                                                                                                
                                                                                                                                                                    64N              64N             64N
1SPGJUCFGPSFUBYBUJPO                                                                                                                                                                       
%FEVDUTIBSFPGQSPGJUBGUFSUBYPGFRVJUZBDDPVOUFEVOJUT                                                                                                                                        
1BSFOUDPNQBOJFTBOETVCTJEJBSJFTQSPGJUCFGPSFUBY                                                                                                                                        


1SJNBGBDJFUBYQBZBCMFBU6,SBUFPG                                                                                                                                   
)JHIFSSBUFPGUBYBUJPOPO"VTUSBMJBOVOEFSMZJOHFBSOJOHT                                                                                                                                        
*NQBDUPGJUFNTFYDMVEFEJOBSSJWJOHBUVOEFSMZJOHFBSOJOHT B 
`*NQBJSNFOUDIBSHFT C                                                                                                                                                                `                 
`/FUHBJOTBOEMPTTFTPODPOTPMJEBUJPOBOEEJTQPTBMPGJOUFSFTUTJOCVTJOFTTFT                                                                                                                      
`&YDIBOHFBOEHBJOTMPTTFTPOEFSJWBUJWFT                                                                                                                                                             
`-PTTFTGSPNJODSFBTFTUPDMPTVSFFTUJNBUFT OPOPQFSBUJOHBOEGVMMZJNQBJSFETJUFT                                                                                  `                                  `
`(BJOSFMBUJOHUPTVSQMVTMBOEBU,JUJNBU                                                                                                                            `                                  `
`$IBOHFTJODPSQPSBUFUBYSBUFTJOUIF64BOE'SBODF D                                                                                                               `                  `                
`5BYDIBSHFSFMBUJOHUPFYQFDUFEEJWFTUNFOUT E                                                                                                                       `                  `                
`0UIFSFYDMVTJPOT                                                                                                                                                                     `                 
*NQBDUPGDIBOHFTJOUBYSBUFTBOEMBXT                                                                                                                                                                 
0UIFSUBYSBUFTBQQMJDBCMFPVUTJEFUIF6,BOE"VTUSBMJBPOVOEFSMZJOHFBSOJOHT                                                                                                                        
3FTPVSDFEFQMFUJPOBOEPUIFSEFQSFDJBUJPOBMMPXBODFT                                                                                                                                                   
3FDPHOJUJPOPGQSFWJPVTMZVOSFDPHOJTFEEFGFSSFEUBYBTTFUT                                                                                                            `                  `                 
8SJUFEPXOPGQSFWJPVTMZSFDPHOJTFEEFGFSSFEUBYBTTFUT F                                                                                                                                             
0UIFSJUFNT G                                                                                                                                                                                         
5PUBMUBYBUJPODIBSHF H                                                                                                                                                                          

B     5IFJNQBDUGPSFBDIJUFNJODMVEFTUIFFGGFDUPGUBYSBUFTBQQMJDBCMFPVUTJEFUIF6,
C     5IFUBYJNQBDUPGJNQBJSNFOUJODMVEFTUIFXSJUFEPXOPGEFGFSSFEUBYBTTFUTJOSFTQFDUPGQSJPSZFBSUBYMPTTFTJO.POHPMJBBOESFDPHOJUJPOPGEFGFSSFEUBYPOJNQBJSFEBTTFUT3FGFSUPOPUF
D     *O EFGFSSFEUBYBTTFUTXFSFSFNFBTVSFEUPSFGMFDUMPXFSDPSQPSBUFJODPNFUBYSBUFTJOUIF64BOE'SBODFBTBSFTVMUPGUBYMFHJTMBUJPODIBOHFTTVCTUBOUJWFMZFOBDUFEJO%FDFNCFS
E     *O EFGFSSFEUBYBTTFUTXFSFEFSFDPHOJTFEBTBSFTVMUPGSFWJTFEQSPGJUGPSFDBTUTJO'SBODFEVFUPFYQFDUFEEJWFTUNFOUTPG%VOLFSRVFBOE*4"-5IF%VOLFSRVFEJWFTUNFOUDPNQMFUFEJO
F     5IFXSJUFEPXOPGQSFWJPVTMZSFDPHOJTFEEFGFSSFEUBYBTTFUTJOQSJNBSJMZSFMBUFTUPBSFEVDUJPOJOSFDPHOJTFEEFGFSSFEUBYBTTFUTPOCSPVHIUGPSXBSEMPTTFTJO(SBTCFSH
G     0UIFSJUFNTJODMVEFOPOEFEVDUJCMFDPTUTBOEXJUIIPMEJOHUBYFT BOEWBSJPVTBEKVTUNFOUTUPQSPWJTJPOTGPSUBYBUJPOPGDVSSFOUBOEQSJPSQFSJPET UIFNPTUTJHOJGJDBOUPGXIJDISFMBUFUPUSBOTGFSQSJDJOH
      NBUUFST JODMVEJOHJTTVFTVOEFSEJTDVTTJPOXJUIUIF"VTUSBMJBO5BY0GGJDF
H     5IJTUBYSFDPODJMJBUJPOSFMBUFTUPUIF(SPVQaTQBSFOUDPNQBOJFT TVCTJEJBSJFTBOEKPJOUPQFSBUJPOT5IF(SPVQaTTIBSFPGQSPGJUPGFRVJUZBDDPVOUFEVOJUTJTOFUPGUBYDIBSHFTPG64NJMMJPO 
      64NJMMJPO64NJMMJPO 



                                                                                                                                                                                                
                                                                                                                                                                    64N              64N             64N
5BYPOGBJSWBMVFNPWFNFOUT
     `$BTIGMPXIFEHFGBJSWBMVFHBJOT                                                                                                                                                                  
5BYDSFEJU DIBSHF POBDUVBSJBMHBJOTBOEMPTTFTPOQPTUSFUJSFNFOUCFOFGJUQMBOT                                                                                                                    
"EKVTUNFOUTUPEFGFSSFEUBYPOQPTUSFUJSFNFOUCFOFGJUQMBOTEVFUPDIBOHFTJODPSQPSBUFUBYSBUFTJOUIF64BOE'SBODF                                                 `                `                
5BYSFMBUJOHUPDPNQPOFOUTPGPUIFSDPNQSFIFOTJWFJODPNF MPTT GPSUIFZFBS B                                                                                                                       

B     5IJTDPNQSJTFTBEFGFSSFEUBYDSFEJUPG64NJMMJPO DIBSHFPG64NJMMJPODIBSHFPG64NJMMJPO BOEBDVSSFOUUBYDIBSHFPG64OJM 64OJM64OJM TFFOPUF 




176             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                            Document 42-1 Filed 06/29/20 Page 182 of 307




&BSOJOHTQFSPSEJOBSZTIBSF

                                                                                                                                                                                 
                                                                                                                            8FJHIUFE                                             8FJHIUFE
                                                                                                                             BWFSBHF                                          BWFSBHF             
                                                                                                                       OVNCFSPG         1FSTIBSF                      OVNCFSPG         1FSTIBSF
                                                                                                           &BSOJOHT           TIBSFT          BNPVOU            &BSOJOHT           TIBSFT          BNPVOU
                                                                                                             64N           NJMMJPOT            DFOUT             64N           NJMMJPOT            DFOUT

#BTJDFBSOJOHTQFSTIBSFBUUSJCVUBCMFUPPSEJOBSZTIBSFIPMEFSTPG3JP5JOUP B                                                                                               
                                                                                        C
%JMVUFEFBSOJOHTQFSTIBSFBUUSJCVUBCMFUPPSEJOBSZTIBSFIPMEFSTPG3JP5JOUP                                                                                               


                                                                                                                                                                                     
                                                                                                                                                                                 8FJHIUFE
                                                                                                                                                                                  BWFSBHF             
                                                                                                                                                                            OVNCFSPG         1FSTIBSF
                                                                                                                                                                &BSOJOHT           TIBSFT          BNPVOU
                                                                                                                                                                  64N           NJMMJPOT            DFOUT

#BTJDFBSOJOHTQFSTIBSFBUUSJCVUBCMFUPPSEJOBSZTIBSFIPMEFSTPG3JP5JOUP B                                                                                                               
%JMVUFEFBSOJOHTQFSTIBSFBUUSJCVUBCMFUPPSEJOBSZTIBSFIPMEFSTPG3JP5JOUP C                                                                                                             

B     5IFXFJHIUFEBWFSBHFOVNCFSPGTIBSFTJTDBMDVMBUFEBTUIFBWFSBHFOVNCFSPG3JP5JOUPQMDTIBSFTPVUTUBOEJOHOPUIFMEBTUSFBTVSZTIBSFTPG NJMMJPO  NJMMJPO 
      NJMMJPO QMVTUIFBWFSBHFOVNCFSPG3JP5JOUP-JNJUFETIBSFTPVUTUBOEJOHPGNJMMJPO NJMMJPONJMMJPO PWFSUIFSFMFWBOUQFSJPE/P3JP5JOUP-JNJUFEPSEJOBSZTIBSFTXFSF
      IFMECZ3JP5JOUPQMDJOBOZPGUIFQFSJPETQSFTFOUFE
C     'PSUIFQVSQPTFTPGDBMDVMBUJOHEJMVUFEFBSOJOHTQFSTIBSF UIFFGGFDUPGEJMVUJWFTFDVSJUJFTPGNJMMJPOTIBSFTJO NJMMJPONJMMJPO JTBEEFEUPUIFXFJHIUFEBWFSBHF
      OVNCFSPGTIBSFTEFTDSJCFEJO B BCPWF5IJTFGGFDUJTDBMDVMBUFEVOEFSUIFUSFBTVSZTUPDLNFUIPE JOBDDPSEBODFXJUI*"4c&BSOJOHTQFSTIBSFd5IF(SPVQaTPOMZQPUFOUJBMEJMVUJWFPSEJOBSZTIBSFT
      BSFTIBSFPQUJPOTGPSXIJDIUFSNTBOEDPOEJUJPOTBSFEFTDSJCFEJOOPUF

%JWJEFOET




                                                                                                                                                                                                                 Financial statements
                                                                                                                                                                                               
                                                                                                                                                                  64N              64N              64N
3JP5JOUPQMDQSFWJPVTZFBSGJOBMEJWJEFOEQBJE                                                                                                                                                
3JP5JOUPQMDQSFWJPVTZFBSTQFDJBMEJWJEFOEQBJE                                                                                                                                  `                 `
3JP5JOUPQMDJOUFSJNEJWJEFOEQBJE                                                                                                                                                            
3JP5JOUPQMDJOUFSJNTQFDJBMEJWJEFOEQBJE                                                                                                                                         `                 `
3JP5JOUP-JNJUFEQSFWJPVTZFBSGJOBMEJWJEFOEQBJE                                                                                                                                               
3JP5JOUP-JNJUFEQSFWJPVTZFBSTQFDJBMEJWJEFOEQBJE                                                                                                                               `                 `
3JP5JOUP-JNJUFEJOUFSJNEJWJEFOEQBJE                                                                                                                                                           
3JP5JOUP-JNJUFEJOUFSJNTQFDJBMEJWJEFOEQBJE                                                                                                                                      `                `
%JWJEFOETQBJEEVSJOHUIFZFBS                                                                                                                                                                


%JWJEFOETQFSTIBSFQBJEEVSJOHUIFZFBS                                                                                                                        D             D            D
'JOBMEJWJEFOETQFSTIBSFQSPQPTFEJOUIFBOOPVODFNFOUPGUIFSFTVMUTGPSUIFZFBS                                                                              D             D            D
4QFDJBMEJWJEFOETQFSTIBSFQSPQPTFEJOUIFBOOPVODFNFOUPGUIFSFTVMUTGPSUIFZFBS                                                                                 `             D               `


                                                                                                                                                              %JWJEFOET         %JWJEFOET         %JWJEFOET
                                                                                                                                                              QFSTIBSF         QFSTIBSF         QFSTIBSF
                                                                                                                                                                                               
3JP5JOUPQMDQSFWJPVTZFBSGJOBM QFODF                                                                                                                       Q            Q           Q
3JP5JOUPQMDQSFWJPVTZFBSTQFDJBM QFODF                                                                                                                     Q                `                 `
3JP5JOUPQMDJOUFSJN QFODF                                                                                                                                   Q             Q            Q
3JP5JOUPQMDJOUFSJNTQFDJBM QFODF                                                                                                                            Q                `                 `
3JP5JOUP-JNJUFEQSFWJPVTZFBSGJOBM`GVMMZGSBOLFEBU "VTUSBMJBODFOUT                                                                                 D            D           D
3JP5JOUP-JNJUFEQSFWJPVTZFBSTQFDJBM`GVMMZGSBOLFEBU "VTUSBMJBODFOUT                                                                               D                `                 `
3JP5JOUP-JNJUFEJOUFSJN`GVMMZGSBOLFEBU "VTUSBMJBODFOUT                                                                                             D            D           D
3JP5JOUP-JNJUFEJOUFSJNTQFDJBM`GVMMZGSBOLFEBU "VTUSBMJBODFOUT                                                                                       D                `                 `


                                                                                                                                                                /VNCFS            /VNCFS            /VNCFS
                                                                                                                                                               PGTIBSFT         PGTIBSFT         PGTIBSFT
                                                                                                                                                                                               
                                                                                                                                                               NJMMJPOT          NJMMJPOT          NJMMJPOT
3JP5JOUPQMDQSFWJPVTZFBSGJOBM                                                                                                                                                        
3JP5JOUPQMDQSFWJPVTZFBSTQFDJBM                                                                                                                                            /"               /"
3JP5JOUPQMDJOUFSJN                                                                                                                                                                    
3JP5JOUPQMDJOUFSJNTQFDJBM                                                                                                                                                  /"               /"
3JP5JOUP-JNJUFEQSFWJPVTZFBSGJOBM                                                                                                                                                       
3JP5JOUP-JNJUFEQSFWJPVTZFBSTQFDJBM                                                                                                                                         /"               /"
3JP5JOUP-JNJUFEJOUFSJN                                                                                                                                                                   
3JP5JOUP-JNJUFEJOUFSJNTQFDJBM                                                                                                                                                /"               /"




                                                                                                                                                   Annual report 2019 | riotinto.com                    177
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                        Document 42-1 Filed 06/29/20 Page 183 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


%JWJEFOETDPOUJOVFE

5IFEJWJEFOETQBJEJOBSFCBTFEPOUIFGPMMPXJOH64DFOUTQFSTIBSFBNPVOUTGJOBMeDFOUT TQFDJBMeDFOUT JOUFSJNe
DFOUT JOUFSJNTQFDJBMDFOUT EJWJEFOETQBJEGJOBMeDFOUT JOUFSJNeDFOUTEJWJEFOETQBJEGJOBMe
DFOUT JOUFSJNeDFOUT 

5IFOVNCFSPGTIBSFTPOXIJDI3JP5JOUPQMDEJWJEFOETBSFCBTFEFYDMVEFTUIPTFIFMEBTUSFBTVSZTIBSFTBOEUIPTFIFMECZFNQMPZFFTIBSFUSVTUTXIJDI
XBJWFEUIFSJHIUUPEJWJEFOET&NQMPZFFTIBSFUSVTUTXBJWFEEJWJEFOETPO 3JP5JOUPQMDPSEJOBSZTIBSFTBOE "NFSJDBO%FQPTJUPSZ3FDFJQUT
 "%3T GPSUIFGJOBMBOETQFDJBMEJWJEFOEBOEPO 3JP5JOUPQMDPSEJOBSZTIBSFTBOE "%3TGPSUIFJOUFSJNBOETQFDJBMEJWJEFOE
 PO 3JPb5JOUPQMDPSEJOBSZTIBSFTBOE "%3TGPSUIFGJOBMEJWJEFOEBOEPO 3JP5JOUPQMDPSEJOBSZTIBSFTBOE 
"%3TGPSUIFJOUFSJNEJWJEFOEPO 3JP5JOUPQMDPSEJOBSZTIBSFTBOE "%3TGPSUIFGJOBMEJWJEFOEBOEPO 3JP5JOUP
QMDPSEJOBSZTIBSFTBOE "%3TGPSUIFJOUFSJNEJWJEFOE *O BOE OP3JP5JOUP-JNJUFETIBSFTXFSFIFMECZ3JP5JOUPQMD

5IFOVNCFSPGTIBSFTPOXIJDI3JP5JOUP-JNJUFEEJWJEFOETBSFCBTFEFYDMVEFTUIPTFIFMECZTIBSFIPMEFSTXIPIBWFXBJWFEUIFSJHIUTUPEJWJEFOET
&NQMPZFFTIBSFUSVTUTXBJWFEEJWJEFOETPO 3JP5JOUP-JNJUFEPSEJOBSZTIBSFTGPSUIFGJOBMEJWJEFOEBOEPO TIBSFTGPSUIF
JOUFSJNEJWJEFOE PO TIBSFTGPSUIFGJOBMEJWJEFOEBOE TIBSFTGPSUIFJOUFSJNEJWJEFOEPO TIBSFTGPSUIF
GJOBMEJWJEFOEBOE TIBSFTGPSUIFJOUFSJNEJWJEFOE 

*OBEEJUJPO UIFEJSFDUPSTPG3JP5JOUPBOOPVODFEBGJOBMEJWJEFOEPGDFOUTQFSTIBSFPO'FCSVBSZ5IJTJTFYQFDUFEUPSFTVMUJOQBZNFOUTPG64
CJMMJPO5IFEJWJEFOEXJMMCFQBJEPO"QSJMUP3JP5JOUPQMDBOE3JP5JOUP-JNJUFETIBSFIPMEFSTPOUIFSFHJTUFSBUUIFDMPTFPGCVTJOFTTPO
b.BSDI

5IFQSPQPTFE3JP5JOUP-JNJUFEEJWJEFOETXJMMCFGSBOLFEPVUPGFYJTUJOHGSBOLJOHDSFEJUTPSPVUPGGSBOLJOHDSFEJUTBSJTJOHGSPNUIFQBZNFOUPGJODPNFUBY
EVSJOH

5IFBQQSPYJNBUFBNPVOUPGUIF3JP5JOUP-JNJUFEDPOTPMJEBUFEUBYHSPVQaTSFUBJOFEQSPGJUTBOESFTFSWFTUIBUDPVMECFEJTUSJCVUFEBTEJWJEFOETBOEGSBOLFE
PVUPGBWBJMBCMFDSFEJUTUIBUBSPTFGSPNOFUQBZNFOUTPGJODPNFUBYJOSFTQFDUPGQFSJPETVQUPb%FDFNCFSb BGUFSEFEVDUJOHGSBOLJOHDSFEJUT
FYQFDUFEUPCFVUJMJTFEPOUIFGJOBMEJWJEFOEEFDMBSFE JT64 NJMMJPO 64 NJMMJPO64 NJMMJPO 

(PPEXJMM

                                                                                                                                                   
                                                                                                                                         64N         64N
/FUCPPLWBMVF
"U+BOVBSZ                                                                                                                                        
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO                                                                                                                    
"U%FDFNCFS                                                                                                                                       
`DPTU                                                                                                                                          
`BDDVNVMBUFEJNQBJSNFOU                                                                                                                        


"U+BOVBSZ
`DPTU                                                                                                                                          
`BDDVNVMBUFEJNQBJSNFOU                                                                                                                        


"U%FDFNCFS HPPEXJMMIBTCFFOBMMPDBUFEBTGPMMPXT

                                                                                                                                                   
                                                                                                                                         64N         64N
/FUCPPLWBMVF
3JDIBSET#BZ.JOFSBMT                                                                                                                                
1JMCBSB                                                                                                                                              
%BNQJFS4BMU                                                                                                                                           
                                                                                                                                                     




178            Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                    Document 42-1 Filed 06/29/20 Page 184 of 307




(PPEXJMMDPOUJOVFE
*NQBJSNFOUUFTUTGPSHPPEXJMM
3JDIBSET#BZ.JOFSBMT
3JDIBSET#BZ.JOFSBMTaBOOVBMJNQBJSNFOUSFWJFXSFTVMUFEJOOPJNQBJSNFOUDIBSHFGPS OPJNQBJSNFOUDIBSHF 5IFSFDPWFSBCMFBNPVOUIBT
CFFOBTTFTTFECZSFGFSFODFUPGBJSWBMVFMFTTDPTUPGEJTQPTBM '7-$% JOMJOFXJUIUIFQPMJDZTFUPVUJOOPUF J BOEDMBTTJGJFEBTMFWFMVOEFSUIFGBJS
WBMVFIJFSBSDIZ'7-$%XBTEFUFSNJOFECZFTUJNBUJOHDBTIGMPXTVOUJMUIFFOEPGUIFMJGFPGNJOFQMBOJODMVEJOHBOUJDJQBUFEFYQBOTJPOT*OBSSJWJOHBU
'7-$% BQPTUUBYEJTDPVOUSBUFPG  IBTCFFOBQQMJFEUPUIFQPTUUBYDBTIGMPXTFYQSFTTFEJOSFBMUFSNT

5IFLFZBTTVNQUJPOTUPXIJDIUIFDBMDVMBUJPOPG'7-$%GPS3JDIBSET#BZ.JOFSBMTJTNPTUTFOTJUJWFBOEUIFDPSSFTQPOEJOHEFDSFBTFJO'7-$%BSFTFU
PVUbCFMPX

                                                                                                                                                           64N
EFDSFBTFJOUIFUJUBOJVNTMBHQSJDF                                                                                                                      
JODSFBTFJOUIFEJTDPVOUSBUFBQQMJFEUPQPTUUBYDBTIGMPXT                                                                                             
TUSFOHUIFOJOHPGUIF4PVUI"GSJDBOSBOE                                                                                                                 


0UIFSBTTVNQUJPOTJODMVEFUIFMPOHUFSNQJHJSPOBOE[JSDPOQSJDFTBOEPQFSBUJOHDPTUT'VUVSFTFMMJOHQSJDFTBOEPQFSBUJOHDPTUTIBWFCFFOFTUJNBUFE
JOMJOFXJUIUIFQPMJDZTFUPVUJOOPUF J 5IFSFDPWFSBCMFBNPVOUPGUIFDBTIHFOFSBUJOHVOJU $(6 FYDFFETUIFDBSSZJOHWBMVFXIFOFBDIPGUIFTF
TFOTJUJWJUJFTBSFBQQMJFEXIJMTULFFQJOHBMMPUIFSBTTVNQUJPOTDPOTUBOU

1JMCBSB
5IFBOOVBMJNQBJSNFOUSFWJFXPGUIF1JMCBSB$(6IBTCFFOBTTFTTFECZSFGFSFODFUP'7-$%VTJOHEJTDPVOUFEDBTIGMPXT XIJDIJTJOMJOFXJUIUIF
QPMJDZTFUPVUJOOPUF J BOEJTDMBTTJGJFEBTMFWFMVOEFSUIFGBJSWBMVFIJFSBSDIZ*OBSSJWJOHBU'7-$% BQPTUUBYEJTDPVOUSBUFPG 
 IBTCFFOBQQMJFEUPUIFQPTUUBYDBTIGMPXTFYQSFTTFEJOSFBMUFSNT5IFSFDPWFSBCMFBNPVOUXBTEFUFSNJOFEUPCFTJHOJGJDBOUMZJOFYDFTT
PGDBSSZJOHWBMVF BOEUIFSFBSFOPSFBTPOBCMZQPTTJCMFDIBOHFTJOLFZBTTVNQUJPOTUIBUXPVMEDBVTFUIFSFNBJOJOHHPPEXJMMUPCFJNQBJSFE




                                                                                                                                                                    Financial statements
*OUBOHJCMFBTTFUT

                                                                                                            5SBEFNBSLT          $POUSBDU
                                                                                              &YQMPSBUJPO QBUFOUFEBOE           CBTFE           0UIFS
                                                                                                      BOE OPOQBUFOUFE       JOUBOHJCMF     JOUBOHJCMF
                                                                                             FWBMVBUJPO B    UFDIOPMPHZ         BTTFUT C         BTTFUT     5PUBM
:FBSFOEFE%FDFNCFS                                                                        64N           64N            64N           64N      64N
/FUCPPLWBMVF
"U+BOVBSZ                                                                                                                               
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO                                                                                                                       
&YQFOEJUVSFEVSJOHUIFZFBS                                                                                          `            `                       
"NPSUJTBUJPOGPSUIFZFBS D                                                                           `                                                
*NQBJSNFOUDIBSHFT E                                                                                  `                `            `                         
%JTQPTBMT USBOTGFSTBOEPUIFSNPWFNFOUT F                                                                          `                               
"U%FDFNCFS                                                                                                                             
`DPTU                                                                                                                                       
`BDDVNVMBUFEBNPSUJTBUJPOBOEJNQBJSNFOU                                                                                                    


                                                                                                               5SBEFNBSLT        $POUSBDU
                                                                                               &YQMPSBUJPO    QBUFOUFEBOE        CBTFE          0UIFS
                                                                                                       BOE   OPOQBUFOUFE     JOUBOHJCMF    JOUBOHJCMF
                                                                                              FWBMVBUJPO B      UFDIOPMPHZ       BTTFUT C        BTTFUT     5PUBM
:FBSFOEFE%FDFNCFS                                                                         64N             64N          64N          64N      64N
/FUCPPLWBMVF
"U+BOVBSZ                                                                                                                                
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO                                                                                                                    
&YQFOEJUVSFEVSJOHUIFZFBS                                                                                                        `                     
"NPSUJTBUJPOGPSUIFZFBS D                                                                            `                                                
*NQBJSNFOUDIBSHFT E                                                                                   `                `             `                        
%JTQPTBMT USBOTGFSTBOEPUIFSNPWFNFOUT F                                                                           `                               
"U%FDFNCFS                                                                                                                              
`DPTU                                                                                                                                        
`BDDVNVMBUFEBNPSUJTBUJPOBOEJNQBJSNFOU                                                                                                     




                                                                                                                      Annual report 2019 | riotinto.com      179
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                             Document 42-1 Filed 06/29/20 Page 185 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


B     &YQMPSBUJPOBOEFWBMVBUJPOBTTFUTaVTFGVMMJWFTBSFOPUEFUFSNJOFEVOUJMUSBOTGFSSFEUPQSPQFSUZ QMBOUBOEFRVJQNFOU
C     5IF(SPVQCFOFGJUTGSPNDFSUBJOJOUBOHJCMFBTTFUTBDRVJSFEXJUI"MDBO JODMVEJOHQPXFSTVQQMZDPOUSBDUT DVTUPNFSDPOUSBDUTBOEXBUFSSJHIUT5IFXBUFSSJHIUTBSFFYQFDUFEUPDPOUSJCVUFUPUIF
      FGGJDJFODZBOEDPTUFGGFDUJWFOFTTPGPQFSBUJPOTGPSUIFGPSFTFFBCMFGVUVSFBDDPSEJOHMZ UIFTFSJHIUTBSFDPOTJEFSFEUPIBWFJOEFGJOJUFMJWFTBOEBSFOPUTVCKFDUUPBNPSUJTBUJPOCVUBSFUFTUFEBOOVBMMZ
      GPSJNQBJSNFOU5IFTFXBUFSSJHIUTDPOTUJUVUFUIFNBKPSJUZPGUIFBNPVOUTJOc$POUSBDUCBTFEJOUBOHJCMFBTTFUTd
      5IFSFNBJOJOHDBSSZJOHWBMVFPGUIFXBUFSSJHIUT 64 NJMMJPO BTBUb%FDFNCFSb %FDFNCFS64 NJMMJPO SFMBUFTXIPMMZUPUIF2VFCFDTNFMUFSTDBTIHFOFSBUJOHVOJU
       $(6 5IF2VFCFDTNFMUFST$(6XBTUFTUFEGPSJNQBJSNFOUCZSFGFSFODFUPGBJSWBMVFMFTTDPTUPGEJTQPTBM '7-$% VTJOHEJTDPVOUFEDBTIGMPXT XIJDIJTJOMJOFXJUIUIFQPMJDZTFUPVUJOOPUF J 
      5IFSFDPWFSBCMFBNPVOUPGUIF2VFCFDTNFMUFSTJTDMBTTJGJFEBTMFWFMVOEFSUIFGBJSWBMVFIJFSBSDIZ*OBSSJWJOHBU'7-$% QPTUUBYDBTIGMPXTFYQSFTTFEJOSFBMUFSNTIBWFCFFOFTUJNBUFEPWFSUIF
      FYQFDUFEVTFGVMFDPOPNJDMJWFTPGUIFVOEFSMZJOHTNFMUJOHBTTFUTBOEEJTDPVOUFEVTJOHBSFBMQPTUUBYEJTDPVOUSBUFPG  
      5IFSFDPWFSBCMFBNPVOUTXFSFEFUFSNJOFEUPCFTJHOJGJDBOUMZJOFYDFTTPGDBSSZJOHWBMVF BOEUIFSFBSFOPSFBTPOBCMZQPTTJCMFDIBOHFTJOLFZBTTVNQUJPOTUIBUXPVMEDBVTFUIFSFNBJOJOHXBUFS
      SJHIUTUPCFJNQBJSFE
D     'JOJUFMJGFJOUBOHJCMFBTTFUTBSFBNPSUJTFEPWFSUIFJSVTFGVMFDPOPNJDMJWFTPOBTUSBJHIUMJOFPSVOJUTPGQSPEVDUJPOCBTJT BTBQQSPQSJBUF8IFSFBNPSUJTBUJPOJTDBMDVMBUFEPOBTUSBJHIUMJOFCBTJT UIF
      GPMMPXJOHVTFGVMMJWFTIBWFCFFOEFUFSNJOFE
      5SBEFNBSLT QBUFOUFEBOEOPOQBUFOUFEUFDIOPMPHZ
      5SBEFNBSLTUPZFBST
      1BUFOUFEBOEOPOQBUFOUFEUFDIOPMPHZUFOUPZFBST
      $POUSBDUCBTFEJOUBOHJCMFBTTFUT
      1PXFSDPOUSBDUTXBUFSSJHIUTUXPUPZFBST
      0UIFSQVSDIBTFBOEDVTUPNFSDPOUSBDUTGJWFUPZFBST
      0UIFSJOUBOHJCMFBTTFUT
      *OUFSOBMMZHFOFSBUFEJOUBOHJCMFBTTFUTBOEDPNQVUFSTPGUXBSFUXPUPGJWFZFBST
      0UIFSJOUBOHJCMFBTTFUTUXPUPZFBST
E     *NQBJSNFOUDIBSHFTJOSFMBUFUPUIF*4"-4NFMUFS*NQBJSNFOUDIBSHFTJOSFMBUFUPUIF*4"-4NFMUFS4FFOPUF
F     %JTQPTBMT USBOTGFSTBOEPUIFSNPWFNFOUTJODMVEFTUIFUSBOTGFSGSPNFYQMPSBUJPOBOEFWBMVBUJPOPGUIF;VMUJ4PVUIQSPKFDUBU3JDIBSET#BZ.JOFSBMTUPDPOTUSVDUJPOJOQSPHSFTTGPMMPXJOHBQQSPWBMJO
      "QSJMBOESFDMBTTJGJDBUJPOPGDFSUBJONJOFSBMSJHIUTGSPNDPOUSBDUCBTFEJOUBOHJCMFTUPQSPQFSUZ QMBOUBOEFRVJQNFOU*O EJTQPTBMT USBOTGFSTBOEPUIFSNPWFNFOUTJODMVEFEUSBOTGFSTUP
      BTTFUTIFMEGPSTBMFSFMBUJOHUP3fTTJOH6SBOJVNBOE*4"-BTTFUTBOEUSBOTGFSTUP.JOJOHQSPQFSUJFTBOEMFBTFTJOSFMBUJPOUPUIF,PPEBJEFSJNJOFGSPN&YQMPSBUJPOBOEFWBMVBUJPO PGGTFUCZUSBOTGFST
      JOUPPUIFSJOUBOHJCMFTBTQBSUPGUIF"VUPIBVMQSPKFDU


&YQMPSBUJPOBOEFWBMVBUJPOFYQFOEJUVSF
5IFDIBSHFGPSUIFZFBSBOEUIFOFUBNPVOUPGJOUBOHJCMFBTTFUTDBQJUBMJTFEEVSJOHUIFZFBSBSFBTGPMMPXT


                                                                                                                                                                                                     
                                                                                                                                                                       64N               64N              64N
/FUFYQFOEJUVSFJOUIFZFBS OFUPGDBTIQSPDFFETPG64NJMMJPO 64NJMMJPO64NJMMJPO POEJTQPTBMPG
 VOEFWFMPQFEQSPKFDUT                                                                                                                                                                                   
/PODBTINPWFNFOUTBOEOPODBTIQSPDFFETPOEJTQPTBMPGVOEFWFMPQFEQSPKFDUT                                                                                                `                                 
"NPVOUDBQJUBMJTFEEVSJOHUIFZFBS                                                                                                                                                                          
/FUDIBSHFGPSUIFZFBS                                                                                                                                                                                 
3FDPODJMJBUJPOUPJODPNFTUBUFNFOU
&YQMPSBUJPOBOEFWBMVBUJPODPTUT                                                                                                                                                                        
1SPGJU MPTT SFMBUJOHUPJOUFSFTUTJOVOEFWFMPQFEQSPKFDUT B                                                                                                                                              
/FUDIBSHFGPSUIFZFBS                                                                                                                                                                                 

B     %VSJOH QSPGJUSFMBUJOHUPJOUFSFTUTJOVOEFWFMPQFEQSPQFSUJFTSFMBUFEUPUIFHBJOTPOUIFTBMFTPG7BMFSJB 64NJMMJPO BOE8JODIFTUFS4PVUI 64NJMMJPO VOEFWFMPQFEQSPQFSUJFTXIJDI
      XFSFJODMVEFEXJUIJOVOEFSMZJOHFBSOJOHT


"Ub%FDFNCFSb BUPUBMPG64NJMMJPOIBECFFODBQJUBMJTFESFMBUFEUPQSPKFDUTXIJDIIBEOPUZFUCFFOBQQSPWFEUPQSPDFFE b%FDFNCFSb
64NJMMJPO 


1SPQFSUZ QMBOUBOEFRVJQNFOU
1SPQFSUZ QMBOUBOEFRVJQNFOUDPNQSJTFTPXOFEBOEMFBTFEBTTFUT3FGFSUPOPUFGPSBEEJUJPOBMJOGPSNBUJPOSFMBUJOHUPUIF(SPVQaTJNQMFNFOUBUJPOPG
*'34c-FBTFTdPO+BOVBSZ


                                                                                                                                                                                                         
                                                                                                                                                                                          64N              64N
1SPQFSUZ QMBOUBOEFRVJQNFOUePXOFE                                                                                                                                                                  
3JHIUPGVTFBTTFUTeMFBTFE                                                                                                                                                                               `
'JOBODFMFBTFTVOEFS*"4                                                                                                                                                                   `                 
/FUCPPLWBMVF                                                                                                                                                                                         




180             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                               Document 42-1 Filed 06/29/20 Page 186 of 307




1SPQFSUZ QMBOUBOEFRVJQNFOU0XOFE

                                                                                                                                .JOJOH             -BOE             1MBOU           $BQJUBM
                                                                                                                            QSPQFSUJFT              BOE              BOE          XPSLTJO
                                                                                                                          BOEbMFBTFT B       CVJMEJOHT C       FRVJQNFOU          QSPHSFTT              5PUBM
:FBSFOEFE%FDFNCFS                                                                                      /PUF           64N              64N             64N              64N              64N
/FUCPPLWBMVF
"U+BOVBSZ                                                                                                                                                                  
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHTUBOEBSE                                                                            `                 `                                `                
3FTUBUFEPQFOJOHCBMBODF                                                                                                                                                           
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO D                                                                                                                                                          
"EKVTUNFOUTUPDBQJUBMJTFEDMPTVSFDPTUT                                                                                                       `                `                 `               
*OUFSFTUDBQJUBMJTFE E                                                                                                           `                 `                `                              
"EEJUJPOT                                                                                                                                                                                 
%FQSFDJBUJPOGPSUIFZFBS B F                                                                                                                                                `              
*NQBJSNFOUDIBSHFT G                                                                                                                                                                     
%JTQPTBMT                                                                                                                         `                                                                
5SBOTGFSTBOEPUIFSNPWFNFOUT I                                                                                                                                                           
"U%FDFNCFS                                                                                                                                                                
`DPTU                                                                                                                                                                          
`BDDVNVMBUFEEFQSFDJBUJPOBOEJNQBJSNFOU                                                                                                                                          
/PODVSSFOUBTTFUTQMFEHFEBTTFDVSJUZ J                                                                                                                                              


                                                                                                                                 .JOJOH            -BOE           1MBOU           $BQJUBM
                                                                                                                             QSPQFSUJFT              BOE             BOE           XPSLTJO
                                                                                                                           BOEMFBTFT B       CVJMEJOHT C




                                                                                                                                                                                                                  Financial statements
                                                                                                                                                               FRVJQNFOU           QSPHSFTT            5PUBM
:FBSFOEFE%FDFNCFS                                                                                      /PUF            64N              64N            64N               64N             64N
/FUCPPLWBMVF
"U+BOVBSZ                                                                                                                                                                    
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO D                                                                                                                                                       
"EKVTUNFOUTUPDBQJUBMJTFEDMPTVSFDPTUT                                                                                                         `                `                 `               
*OUFSFTUDBQJUBMJTFE E                                                                                                             `                 `                `                              
"EEJUJPOT                                                                                                                                                                                   
%FQSFDJBUJPOGPSUIFZFBS B F                                                                                                                                                  `              
*NQBJSNFOUDIBSHFT G                                                                                                                                                                              
%JTQPTBMT                                                                                                                                                                                          
4VCTJEJBSJFTOPMPOHFSDPOTPMJEBUFE H                                                                                                                                                     
5SBOTGFSTBOEPUIFSNPWFNFOUT I                                                                                                                                                           
"U%FDFNCFS                                                                                                                                                                  
`DPTU                                                                                                                                                                            
`BDDVNVMBUFEEFQSFDJBUJPOBOEJNQBJSNFOU                                                                                                                                             
/PODVSSFOUBTTFUTIFMEVOEFSGJOBODFMFBTFT                                                                                         `                 `                               `                 
/PODVSSFOUBTTFUTQMFEHFEBTTFDVSJUZ J                                                                                                                                                

 B       "Ub%FDFNCFSb UIFOFUCPPLWBMVFPGDBQJUBMJTFEQSPEVDUJPOQIBTFTUSJQQJOHDPTUTUPUBMMFE64 NJMMJPO XJUI64 NJMMJPOXJUIJO1SPQFSUZ QMBOUBOEFRVJQNFOUBOEBGVSUIFS64
         NJMMJPOXJUIJO*OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUT UPUBMPG64 NJMMJPO XJUI64 NJMMJPOJO1SPQFSUZ QMBOUBOEFRVJQNFOUBOEBGVSUIFS64NJMMJPOXJUIJO*OWFTUNFOUTJO
         FRVJUZBDDPVOUFEVOJUT %VSJOHUIFZFBSDBQJUBMJTBUJPOPG64NJMMJPOXBTQBSUMZPGGTFUCZEFQSFDJBUJPOPG64NJMMJPO JODMVEJOHBNPVOUTSFDPSEFEXJUIJOFRVJUZBDDPVOUFEVOJUT %FQSFDJBUJPO
         PGEFGFSSFETUSJQQJOHDPTUTJOSFTQFDUPGTVCTJEJBSJFTPG64NJMMJPO 64NJMMJPO64NJMMJPO JTJODMVEFEXJUIJOc%FQSFDJBUJPOGPSUIFZFBSd
 C       "Ub%FDFNCFSb UIFOFUCPPLWBMVFBNPVOUGPSMBOEBOECVJMEJOHTJODMVEFTGSFFIPME64 NJMMJPO 64 NJMMJPO BOEMPOHMFBTFIPME64NJMMJPO 64NJMMJPO 
 D       "EKVTUNFOUPODVSSFODZUSBOTMBUJPOSFQSFTFOUTUIFJNQBDUPGFYDIBOHFEJGGFSFODFTBSJTJOHPOUIFUSBOTMBUJPOPGUIFBTTFUTPGFOUJUJFTXJUIGVODUJPOBMDVSSFODJFTPUIFSUIBOUIF64EPMMBS SFDPHOJTFE
         EJSFDUMZJOUIFDVSSFODZUSBOTMBUJPOSFTFSWF5IFBEKVTUNFOUJOBSPTFGSPNUIFTUSFOHUIFOJOHPGUIF$BOBEJBOEPMMBSBHBJOTU64EPMMBSQBSUJBMMZPGGTFUCZXFBLFOJOHPGPUIFSDVSSFODJFTBHBJOTU
         64bEPMMBS
 E       *OUFSFTUJTDBQJUBMJTFEBUBSBUFCBTFEPOUIF(SPVQPSSFMFWBOUTVCTJEJBSZaTDPTUPGCPSSPXJOHPSBUUIFSBUFPOQSPKFDUTQFDJGJDEFCU XIFSFBQQMJDBCMF5IF(SPVQaTBWFSBHFCPSSPXJOHSBUFVTFEGPS
         DBQJUBMJTBUJPOPGJOUFSFTUJT  
 F       "TTFUTXJUIJOPQFSBUJPOTGPSXIJDIQSPEVDUJPOJTOPUFYQFDUFEUPGMVDUVBUFTJHOJGJDBOUMZGSPNPOFZFBSUPBOPUIFSPSXIJDIIBWFBQIZTJDBMMJGFTIPSUFSUIBOUIFSFMBUFENJOFBSFEFQSFDJBUFEPOB
         TUSBJHIUMJOFCBTJTBTGPMMPXT
         -BOEBOECVJMEJOHT
         -BOEOPUEFQSFDJBUFE
         #VJMEJOHTGJWFUPZFBST
         1MBOUBOEFRVJQNFOU
         0UIFSQMBOUBOEFRVJQNFOUUISFFUPZFBST
         1PXFSBTTFUTUPZFBST
         $BQJUBMXPSLJOQSPHSFTTOPUEFQSFDJBUFE
 G       %VSJOH JNQBJSNFOUDIBSHFTSFMBUFUPUIF0ZV5PMHPJVOEFSHSPVOEQSPKFDU :BSXVOBMVNJOBSFGJOFSZBOEUIF*4"-4NFMUFS TFFOPUF %VSJOH JNQBJSNFOUDIBSHFTQSJNBSJMZSFMBUFEUPUIF
         *4"-TNFMUFS TFFOPUF 
 H       %VSJOH c4VCTJEJBSJFTOPMPOHFSDPOTPMJEBUFEdSFMBUFEQSJNBSJMZUPUIFEJTQPTBMPG,FTUSFMBOE)BJM$SFFL XIJDIDPNQMFUFEPO"VHVTUBOEUIFEJTQPTBMPG(SBTCFSHPO%FDFNCFS
         3FGFSUPOPUF
 I       c5SBOTGFSTBOEPUIFSNPWFNFOUTdJODMVEFTSFDMBTTJGJDBUJPOTCFUXFFODBUFHPSJFTBOEUIFUSBOTGFSGSPNBTTFUTIFMEGPSTBMFPG*4"-BTTFUTBU+VOFBTUIFTFBTTFUTOPMPOHFSNFUUIFDSJUFSJBUP
         CFDMBTTJGJFEBTBTTFUTIFMEGPSTBMF TFFOPUF *O UIFNPWFNFOUJODMVEFEUSBOTGFSTUPBTTFUTIFMEGPSTBMFSFMBUJOHUP3fTTJOH6SBOJVNBOE*4"-BTTFUT
 J       &YDMVEFTBTTFUTIFMEVOEFSDBQJUBMJTFEMFBTFBSSBOHFNFOUT/PODVSSFOUBTTFUTQMFEHFEBTTFDVSJUZSFQSFTFOUBNPVOUTQMFEHFEBTDPMMBUFSBMBHBJOTU64 NJMMJPO 64 NJMMJPO PG
         MPBOT XIJDIBSFJODMVEFEJOOPUF




                                                                                                                                                     Annual report 2019 | riotinto.com                   181
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                         Document 42-1 Filed 06/29/20 Page 187 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SPQFSUZ QMBOUBOEFRVJQNFOUDPOUJOVFE
3JHIUPGVTFBTTFUT-FBTFE

                                                                                                                                                                -BOE             1MBOU
                                                                                                                                                                  BOE             BOE
                                                                                                                                                            CVJMEJOHT       FRVJQNFOU              5PUBM
                                                                                                                                                               64N             64N              64N
/FUCPPLWBMVF
c%FDFNCFSc                                                                                                                                                                            
+BOVBSZ B                                                                                                                                                                             

"EEJUJPOTGPSUIFZFBS
c%FDFNCFSc                                                                                                                                                                              

%FQSFDJBUJPOGPSUIFZFBS JODMVEFEXJUIJOPQFSBUJOHDPTUT
c%FDFNCFSc                                                                                                                                                                              

*NQBJSNFOUDIBSHFT C
c%FDFNCFSc                                                                                                                                                                                   


B     5IFOFUCPPLWBMVFPGSJHIUPGVTFBTTFUTBU+BOVBSZXBT64 NJMMJPO DPNQSJTJOHBOBEKVTUNFOUVQPOUSBOTJUJPOUP*'34PG64NJMMJPO BOEBTTFUTQSFWJPVTMZIFMEVOEFSGJOBODF
      MFBTFTVOEFS*"4PG64NJMMJPO3FGFSUPOPUFGPSBEEJUJPOBMJOGPSNBUJPOSFMBUJOHUPUIF(SPVQTJNQMFNFOUBUJPOPG*'34-FBTFT
C     *NQBJSNFOUDIBSHFTSFMBUFEUPUIF*4"-TNFMUFS TFFOPUF 


5IFMFBTFEBTTFUTPGUIF(SPVQDPNQSJTFMBOEBOECVJMEJOHT NBJOMZPGGJDFCVJMEJOHT BOEQMBOUBOEFRVJQNFOU UIFNBKPSJUZPGXIJDIBSFWFTTFMT-FBTF
UFSNTBSFOFHPUJBUFEPOBOJOEJWJEVBMCBTJTBOEDPOUBJOBXJEFSBOHFPGUFSNTBOEDPOEJUJPOT3JHIUPGVTFBTTFUTBSFEFQSFDJBUFEPOBTUSBJHIUMJOFCBTJT
PWFSUIFMJGFPGUIFMFBTF UBLJOHJOUPBDDPVOUBOZFYUFOTJPOTUIBUBSFMJLFMZUPCFFOBDUFE


*OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUT
4VNNBSZCBMBODFTIFFU 3JP5JOUPTIBSF 

                                                                                                                                                                                               
                                                                                                                                                                                64N              64N
3JP5JOUPTTIBSFPGBTTFUT
`/PODVSSFOUBTTFUT                                                                                                                                                                           
`$VSSFOUBTTFUT                                                                                                                                                                                 
                                                                                                                                                                                               
3JP5JOUPTTIBSFPGMJBCJMJUJFT
`$VSSFOUMJBCJMJUJFT                                                                                                                                                                            
`/PODVSSFOUMJBCJMJUJFT                                                                                                                                                                      
                                                                                                                                                                                               
3JP5JOUPTTIBSFPGOFUBTTFUT                                                                                                                                                                

'VSUIFSEFUBJMTPGJOWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUTBSFTFUPVUJOOPUFTBOE

"U%FDFNCFSBOE UIF(SPVQIBEOPJOWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUTXJUITIBSFTMJTUFEPOSFDPHOJTFETUPDLFYDIBOHFT

"U%FDFNCFS OFUEFCUPGFRVJUZBDDPVOUFEVOJUT FYDMVEJOHBNPVOUTEVFUP3JP5JOUP XBT64 NJMMJPO 64 NJMMJPO 




182             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                Document 42-1 Filed 06/29/20 Page 188 of 307




*OWFOUPSJFT

                                                                                                                                                
                                                                                                                                          64N     64N
3BXNBUFSJBMTBOEQVSDIBTFEDPNQPOFOUT                                                                                                            
$POTVNBCMFTUPSFT                                                                                                                                 
8PSLJOQSPHSFTT                                                                                                                                
'JOJTIFEHPPETBOEHPPETGPSSFTBMF                                                                                                               
5PUBMJOWFOUPSJFT                                                                                                                               
$PNQSJTJOH
&YQFDUFEUPCFVTFEXJUIJOPOFZFBS                                                                                                             
&YQFDUFEUPCFVTFEBGUFSNPSFUIBOPOFZFBS                                                                                                      
5PUBMJOWFOUPSJFT                                                                                                                               

%VSJOH UIF(SPVQSFDPHOJTFEBOFUJOWFOUPSZXSJUFEPXOTPG64NJMMJPO5IJTDPNQSJTFEJOWFOUPSZXSJUFPGGTPG64NJMMJPOQBSUMZPGGTFUCZ
XSJUFCBDLPGQSFWJPVTMZXSJUUFOEPXOJOWFOUPSZEVFUPBOJODSFBTFJOSFBMJTBCMFWBMVFTBNPVOUJOHUP64NJMMJPO*O UIF(SPVQSFDPHOJTFE
JOWFOUPSZXSJUFEPXOT OFUPGSFWFSTBMT BNPVOUJOHUP64NJMMJPO

"U%FDFNCFS 64NJMMJPO 64NJMMJPO PGJOWFOUPSJFTXFSFQMFEHFEBTTFDVSJUZGPSMJBCJMJUJFT


%FGFSSFEUBYBUJPO

                                                                                                                                                
                                                                                                                                          64N     64N




                                                                                                                                                              Financial statements
"U+BOVBSZ`EFGFSSFEUBYMJBCJMJUZ                                                                                                             
"EKVTUNFOUUPPQFOJOHCBMBODFPOUSBOTJUJPOUPOFXBDDPVOUJOHTUBOEBSET                                                                                 
"U+BOVBSZ`SFTUBUFEPQFOJOHCBMBODF                                                                                                           
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO                                                                                                                 
 $SFEJUFE DIBSHFEUPUIFJODPNFTUBUFNFOU                                                                                                        
 $SFEJUFE DIBSHFEUPTUBUFNFOUPGDPNQSFIFOTJWFJODPNF B                                                                                          
%JTQPTBMT                                                                                                                                   `        
0UIFSNPWFNFOUT C                                                                                                                                     
"U%FDFNCFS`EFGFSSFEUBYMJBCJMJUZ                                                                                                           


$PNQSJTJOH
`EFGFSSFEUBYMJBCJMJUJFT D    E
                                                                                                                                                
`EFGFSSFEUBYBTTFUT D   F G
                                                                                                                                                




                                                                                                               Annual report 2019 | riotinto.com     183
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                             Document 42-1 Filed 06/29/20 Page 189 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


%FGFSSFEUBYBUJPODPOUJOVFE
%FGFSSFEUBYCBMBODFTGPSXIJDIUIFSFJTBSJHIUPGPGGTFUXJUIJOUIFTBNFUBYKVSJTEJDUJPOBSFQSFTFOUFEOFUPOUIFGBDFPGUIFCBMBODFTIFFUBTQFSNJUUFE
CZ*"45IFDMPTJOHEFGFSSFEUBYMJBCJMJUJFTBOEBTTFUT QSJPSUPUIJTPGGTFUUJOHPGCBMBODFT BSFTIPXOCFMPX

"OBMZTJTPGEFGFSSFEUBY

                                                                                                                                                                                        5PUBM             5PUBM
                                                                                                                                                                                                      
                                                                                                                                                                                       64N              64N
%FGFSSFEUBYMJBCJMJUJFTBSJTJOHGSPN
$BQJUBMBMMPXBODFT                                                                                                                                                                                    
6OSFNJUUFEFBSOJOHT E                                                                                                                                                                                   
$BQJUBMJTFEJOUFSFTU                                                                                                                                                                                    
6OSFBMJTFEFYDIBOHFHBJOT                                                                                                                                                                                   
0UIFSUFNQPSBSZEJGGFSFODFT                                                                                                                                                                             
5PUBM                                                                                                                                                                                                 
%FGFSSFEUBYBTTFUTBSJTJOHGSPN
5BYMPTTFT F                                                                                                                                                                                          
1SPWJTJPOT                                                                                                                                                                                            
$BQJUBMBMMPXBODFT                                                                                                                                                                                      
1PTUSFUJSFNFOUCFOFGJUT                                                                                                                                                                                
6OSFBMJTFEFYDIBOHFMPTTFT                                                                                                                                                                              
0UIFSUFNQPSBSZEJGGFSFODFT                                                                                                                                                                             
5PUBM                                                                                                                                                                                                 


$IBSHFE DSFEJUFE UPUIFJODPNFTUBUFNFOU
6OSFBMJTFEFYDIBOHFMPTTFT                                                                                                                                                                                
5BYMPTTFT                                                                                                                                                                                               
1SPWJTJPOT                                                                                                                                                                                               
$BQJUBMBMMPXBODFT                                                                                                                                                                                      
5BYPOVOSFNJUUFEFBSOJOHT                                                                                                                                                                                 
1PTUSFUJSFNFOUCFOFGJUT                                                                                                                                                                                  
0UIFSUFNQPSBSZEJGGFSFODFT                                                                                                                                                                              
5PUBM                                                                                                                                                                                                   

B       5IFBNPVOUT DSFEJUFE DIBSHFEEJSFDUMZUPUIF4UBUFNFOUPGDPNQSFIFOTJWFJODPNFJODMVEFQSPWJTJPOTGPSUBYPOFYDIBOHFEJGGFSFODFTPOJOUSBHSPVQMPBOTRVBMJGZJOHGPSSFQPSUJOHBTQBSUPGUIFOFU
        JOWFTUNFOUJOTVCTJEJBSJFT PODBTIGMPXIFEHFTBOEPOBDUVBSJBMHBJOTBOEMPTTFTPOQFOTJPOTDIFNFTBOEPOQPTUSFUJSFNFOUIFBMUIDBSFQMBOT
C       c0UIFSNPWFNFOUTdJODMVEFEFGFSSFEUBYSFMBUJOHUPUBYQBZBCMFSFDPHOJTFECZTVCTJEJBSZIPMEJOHDPNQBOJFTPOUIFQSPGJUTPGUIFFRVJUZBDDPVOUFEVOJUTUPXIJDIJUSFMBUFT
D       5IFEFGFSSFEUBYMJBCJMJUZPG64 NJMMJPO 64 NJMMJPO JODMVEFT64 NJMMJPO 64 NJMMJPO EVFJONPSFUIBOPOFZFBS5IFEFGFSSFEUBYBTTFUPG64 NJMMJPO
         64 NJMMJPO JODMVEFT64 NJMMJPO 64 NJMMJPO SFDFJWBCMFJONPSFUIBOPOFZFBS"MMBNPVOUTBSFTIPXOBTOPODVSSFOUPOUIFGBDFPGUIFCBMBODFTIFFUBTSFRVJSFECZ
        *"4
E       %FGFSSFEUBYJTOPUSFDPHOJTFEPOUIFVOSFNJUUFEFBSOJOHTPGTVCTJEJBSJFTBOEKPJOUWFOUVSFTUPUBMMJOH64 NJMMJPO 64 NJMMJPO XIFSFUIF(SPVQJTBCMFUPDPOUSPMUIFUJNJOHPGUIF
        SFNJUUBODFBOEJUJTQSPCBCMFUIBUUIFSFXJMMCFOPSFNJUUBODFJOUIFGPSFTFFBCMFGVUVSF*GUIFTFFBSOJOHTXFSFSFNJUUFE UBYPG64NJMMJPO 64NJMMJPO XPVMECFQBZBCMF
F       5IFSFJTBMJNJUFEUJNFQFSJPE UIFTIPSUFTUPGXIJDIJTTJYZFBST GPSUIFSFDPWFSZPG64 NJMMJPO 64 NJMMJPO PGUBYMPTTFTBOEPUIFSUBYBTTFUTXIJDIIBWFCFFOSFDPHOJTFEBT
        EFGFSSFEUBYBTTFUTJOUIFGJOBODJBMTUBUFNFOUT
G       3FDPHOJTFEBOEVOSFDPHOJTFEEFGFSSFEUBYBTTFUTBSFTIPXOJOUIFUBCMFCFMPXBOEUPUBMMFE64 NJMMJPOBUb%FDFNCFSb 64 NJMMJPO 0GUIJTUPUBM 64 NJMMJPOIBTCFFO
        SFDPHOJTFEBTEFGFSSFEUBYBTTFUT 64 NJMMJPO MFBWJOH64 NJMMJPO 64 NJMMJPO VOSFDPHOJTFE BTSFDPWFSZJTOPUDPOTJEFSFEQSPCBCMF


5IFSFDPHOJTFEBNPVOUTEPOPUJODMVEFEFGFSSFEUBYBTTFUTUIBUIBWFCFFOOFUUFEPGGBHBJOTUEFGFSSFEUBYMJBCJMJUJFT

"OBMZTJTPGEFGFSSFEUBYBTTFUT

                                                                                                                                                     3FDPHOJTFE                        6OSFDPHOJTFE
                                                                                                                                                                                              
"U%FDFNCFS                                                                                                                                      64N              64N             64N              64N
'SBODF                                                                                                                                                `                  `                            
$BOBEB                                                                                                                                                                                           
64                                                                                                                                                                                                  
"VTUSBMJB                                                                                                                                                                                         
.POHPMJB B                                                                                                                                                                                         
0UIFS C                                                                                                                                                                                           
5PUBM                                                                                                                                                                                         

B       %FGFSSFEUBYBTTFUTJO.POHPMJBJODMVEF64NJMMJPO 64NJMMJPO GSPNUBYMPTTFTUIBUFYQJSFJGOPUSFDPWFSFEBHBJOTUUBYBCMFQSPGJUTXJUIJOFJHIUZFBST5BYMPTTFTIBWFCFFODBMDVMBUFEJO
        BDDPSEBODFXJUIUIFQSPWJTJPOTPGUIF0ZV5PMHPJ*OWFTUNFOU"HSFFNFOUBOE.POHPMJBOMBXT3FDPWFSZPGUIFSFDPHOJTFEEFGFSSFEUBYBTTFUTJTFYQFDUFEUPDPNNFODFGSPNCBTFEPOQSPKFDUFE
        DBTIGMPXT DPOTJTUFOUXJUIUIFNJOFEFTJHOPQUJPOTVTFEJOUIFJNQBJSNFOUUFTUEFTDSJCFEJOOPUF5BYMBXJO.POHPMJBBOEJUTJOUFSQSFUBUJPOCZUIFUBYBVUIPSJUZIBTCFFO BOEJTFYQFDUFEUP
        DPOUJOVFUPCF TVCKFDUUPDIBOHF4VDIGVUVSFDIBOHFTDPVMEIBWFBNBUFSJBMJNQBDUPOUIFBNPVOUBOEQFSJPEPGSFDPWFSZPGUIFTFEFGFSSFEUBYBTTFUT%VSJOH BOJNQBJSNFOUDIBSHFPG64
        NJMMJPOXBTSFDPHOJTFEGPSUBYMPTTFTUIBUBSFOPXFYQFDUFEUPFYQJSFXJUIPVUVUJMJTBUJPO3FGFSUPOPUF
C       64NJMMJPO 64NJMMJPO PGUIFVOSFDPHOJTFEBTTFUTSFMBUFUPSFBMJTFEPSVOSFBMJTFEDBQJUBMMPTTFT UIFSFDPWFSZPGXIJDIEFQFOETPOUIFFYJTUFODFPGDBQJUBMHBJOTJOGVUVSFZFBST5IFSF
        BSFUJNFMJNJUT UIFTIPSUFTUPGXIJDIJTUISFFZFBST GPSUIFSFDPWFSZPG64NJMMJPOPGUIFTFVOSFDPHOJTFEBTTFUT 64NJMMJPO 




184               Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                             Document 42-1 Filed 06/29/20 Page 190 of 307




5SBEFBOEPUIFSSFDFJWBCMFT

                                                                                                       /PODVSSFOU            $VSSFOU             5PUBM     /PODVSSFOU           $VSSFOU             5PUBM
                                                                                                                                                                                  
                                                                                                            64N               64N              64N            64N              64N              64N
5SBEFSFDFJWBCMFT B                                                                                                                                         `                            
0UIFSGJOBODJBMSFDFJWBCMFT B                                                                                                                                                           
3FDFJWBCMFTSFMBUJOHUPOFUJOWFTUNFOUJOGJOBODFMFBTFT B                                                                                                     `                 `                `
"NPVOUTEVFGSPNFRVJUZBDDPVOUFEVOJUT B                                                                        `                                               `                                
0UIFSSFDFJWBCMFT                                                                                                                                                                       
1SFQBZNFOUPGUPMMJOHDIBSHFTUPKPJOUMZDPOUSPMMFEFOUJUJFT C                                                                 `                                              `               
1FOTJPOTVSQMVTFT OPUF                                                                                                     `                                              `               
0UIFSQSFQBZNFOUT                                                                                                                                                                        
5PUBM                                                                                                                                                                             

B       "U%FDFNCFS USBEFBOEPUIFSGJOBODJBMSFDFJWBCMFT SFDFJWBCMFTSFMBUJOHUPOFUJOWFTUNFOUJOGJOBODFMFBTFTBOEBNPVOUTEVFGSPNFRVJUZBDDPVOUFEVOJUTBSFTUBUFEOFUPGBMMPXBODFTGPS
        FYQFDUFEDSFEJUMPTTFTPG64NJMMJPO 64NJMMJPO 
C       5IFTFQSFQBZNFOUTXJMMCFDIBSHFEUP(SPVQPQFSBUJOHDPTUTBTQSPDFTTJOHUBLFTQMBDF


5IFSFJTOPNBUFSJBMFMFNFOUPGUSBEFBOEPUIFSSFDFJWBCMFTUIBUJTJOUFSFTUCFBSJOHPSGJOBODJOHJOOBUVSF

5IFGBJSWBMVFPGDVSSFOUUSBEFBOEPUIFSSFDFJWBCMFTBOEUIFNBKPSJUZPGBNPVOUTDMBTTJGJFEBTOPODVSSFOUUSBEFBOEPUIFSSFDFJWBCMFTBQQSPYJNBUFTUP
UIFJSDBSSZJOHWBMVF

"TTFUTBOEMJBCJMJUJFTIFMEGPSTBMF
"Ub%FDFNCFSb OPBTTFUTPSMJBCJMJUJFTXFSFIFMEGPSTBMF




                                                                                                                                                                                                              Financial statements
"Ub%FDFNCFSb BTTFUTBOEMJBCJMJUJFTIFMEGPSTBMFJODMVEFE3JP5JOUPaTJOUFSFTUJOUIF3fTTJOH6SBOJVNNJOF 64NJMMJPO BOEUIF*4"-4NFMUFS
UIF"MVDIFNJFBOPEFQMBOUBOEUIF"MVGMVPSBMVNJOJVNGMVPSJEFQMBOU cUIF*4"-BTTFUTd  64NJMMJPO 

%VSJOH GPMMPXJOHUIFXJUIESBXBMJOPGUIFPGGFSCZ)ZESPUPBDRVJSFUIF*4"-BTTFUT UIFTFBTTFUTOPMPOHFSNFUUIFBDDPVOUJOHDSJUFSJBUPCF
DMBTTJGJFEBTBTTFUTIFMEGPSTBMFBOEXFSFUSBOTGFSSFECBDLUPUIFSFMFWBOUCBMBODFTIFFUBDDPVOUT

0O+VMZ XFBOOPVODFEUIFDPNQMFUJPOPGUIFTBMFPGPVSFOUJSFTUBLFJO3fTTJOH6SBOJVNUP$IJOB/BUJPOBM6SBOJVN$PSQPSBUJPO-JNJUFE
 TFFOPUF 

5IFNBKPSDMBTTFTPGBTTFUTBOEMJBCJMJUJFTPGUIPTFFOUJUJFTDMBTTJGJFEBTIFMEGPSTBMFBUb%FDFNCFSb XFSF


                                                                                                                                                                                                      
                                                                                                                                                                                                     64N
"TTFUT
*OUBOHJCMFBTTFUT                                                                                                                                                                                        
1SPQFSUZ QMBOUBOEFRVJQNFOU                                                                                                                                                                          
*OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUT                                                                                                                                                                    
*OWFOUPSJFT                                                                                                                                                                                            
%FGFSSFEUBYBTTFUT                                                                                                                                                                                     
5SBEFBOEPUIFSSFDFJWBCMFT                                                                                                                                                                             
0UIFSGJOBODJBMBTTFUT JODMVEJOHMPBOTUPFRVJUZBDDPVOUFEVOJUT                                                                                                                                       
$BTIBOEDBTIFRVJWBMFOUT                                                                                                                                                                              
"TTFUTPGEJTQPTBMHSPVQTIFMEGPSTBMF                                                                                                                                                                


-JBCJMJUJFT
5SBEFBOEPUIFSQBZBCMFT                                                                                                                                                                               
1SPWJTJPOTJODMVEJOHQPTUSFUJSFNFOUCFOFGJUT                                                                                                                                                          
-JBCJMJUJFTPGEJTQPTBMHSPVQTIFMEGPSTBMF                                                                                                                                                           
/FUBTTFUTBTTPDJBUFEXJUIEJTQPTBMHSPVQT                                                                                                                                                             




                                                                                                                                                   Annual report 2019 | riotinto.com                   185
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                             Document 42-1 Filed 06/29/20 Page 191 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


0UIFSGJOBODJBMBTTFUT

                                                                                                        /PODVSSFOU            $VSSFOU             5PUBM     /PODVSSFOU            $VSSFOU             5PUBM
                                                                                                                                                                                    
                                                                                                             64N               64N              64N            64N               64N              64N
%FSJWBUJWFGJOBODJBMJOTUSVNFOUT                                                                                                                                                            
&RVJUZTIBSFTBOERVPUFEGVOET                                                                                                                                                                  
0UIFSJOWFTUNFOUT JODMVEJOHMPBOT B                                                                                                                                                  
-PBOTUPFRVJUZBDDPVOUFEVOJUT                                                                                                    `                                               `                   
5PUBM                                                                                                                                                                                 

B       $VSSFOUc0UIFSJOWFTUNFOUT JODMVEJOHMPBOTdJODMVEFT64 NJMMJPO 64 NJMMJPO PGIJHIMZMJRVJEGJOBODJBMBTTFUTIFMEJONBOBHFEJOWFTUNFOUGVOETDMBTTJGJFEBTIFMEGPSUSBEJOH


%FUBJMFEJOGPSNBUJPOSFMBUJOHUPPUIFSGJOBODJBMBTTFUTJTHJWFOJOOPUF

$BTIBOEDBTIFRVJWBMFOUT

                                                                                                                                                                                                    
                                                                                                                                                                    /PUF             64N              64N
$BTIBUCBOLBOEJOIBOE                                                                                                                                                                              
.POFZNBSLFUGVOETBOEPUIFSDBTIFRVJWBMFOUT                                                                                                                                                      
#BMBODFQFS(SPVQCBMBODFTIFFU                                                                                                                                                                    
#BOLPWFSESBGUTSFQBZBCMFPOEFNBOE VOTFDVSFE                                                                                                                                         `                   
$BTIBOEDBTIFRVJWBMFOUTJODMVEFEJO"TTFUTIFMEGPSTBMF                                                                                                                             `               
#BMBODFQFS(SPVQDBTIGMPXTUBUFNFOU                                                                                                                                                              


3FTUSJDUFEDBTIBOEDBTIFRVJWBMFOUBOBMZTJT
$BTIBOEDBTIFRVJWBMFOUTPG64NJMMJPO 64NJMMJPO BSFIFMEJODPVOUSJFTXIFSFUIFSFBSFSFTUSJDUJPOTPOSFNJUUBODFT0GUIJTCBMBODF
64NJMMJPO 64NJMMJPO DPVMECFVTFEUPSFQBZTVCTJEJBSJFTaUIJSEQBSUZCPSSPXJOHT

5IFSFBSFBMTPSFTUSJDUJPOTPOBGVSUIFS64 NJMMJPO 64 NJMMJPO PGDBTIBOEDBTIFRVJWBMFOUT UIFNBKPSJUZPGXIJDIJTIFMECZQBSUJBMMZ
PXOFETVCTJEJBSJFTBOEJTOPUBWBJMBCMFGPSVTFJOUIFXJEFS(SPVQEVFUPMFHBMBOEDPOUSBDUVBMSFTUSJDUJPOTDVSSFOUMZJOQMBDF0GUIJTCBMBODF64 
NJMMJPO 64NJMMJPO DPVMECFVTFEUPSFQBZTVCTJEJBSJFTaUIJSEQBSUZCPSSPXJOHT




186               Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                            Document 42-1 Filed 06/29/20 Page 192 of 307




#PSSPXJOHTBOEPUIFSGJOBODJBMMJBCJMJUJFT
#PSSPXJOHTBU%FDFNCFS

                                                                                                      /PODVSSFOU            $VSSFOU             5PUBM     /PODVSSFOU            $VSSFOU             5PUBM
                                                                                                                                                                                  
                                                                                             /PUF          64N               64N              64N            64N               64N              64N
3JP5JOUP'JOBODFQMD&VSP#POETEVF B C                                                             `                                                              `               
3JP5JOUP'JOBODFQMD&VSP#POETEVF B C                                                                          `                                               `               
3JP5JOUP'JOBODF 64" -JNJUFE#POET B                                                                           `                                             `              
3JP5JOUP'JOBODF 64" -JNJUFE#POET B                                                                           `                                               `               
"MDBO*OD%FCFOUVSFTEVF B                                                                                        `                                               `               
3JP5JOUP'JOBODFQMD4UFSMJOH#POETEVF B C                                                                        `                                               `               
"MDBO*OD%FCFOUVSFTEVF                                                                                          `                                               `               
"MDBO*OD(MPCBM/PUFTEVF                                                                                       `                                               `               
"MDBO*OD(MPCBM/PUFTEVF                                                                                        `                                               `               
3JP5JOUP'JOBODF 64" -JNJUFE#POET B                                                                            `                                             `              
3JP5JOUP'JOBODF 64" QMD#POET B                                                                                `                                               `               
3JP5JOUP'JOBODF 64" QMD#POET B                                                                               `                                               `               
0ZV5PMHPJ--$.*("*OTVSFE-PBO-*#03QMVTEVF D                                                                                                                 `               
0ZV5PMHPJ--$$PNNFSDJBM#BOLT#-PBO-*#03QMVTEVF D                                                                                                       `              
0ZV5PMHPJ--$&YQPSU$SFEJU"HFODJFT-PBOEVF D                                                                                                                   `               
0ZV5PMHPJ--$&YQPSU$SFEJU"HFODJFT-PBO-*#03QMVTEVF D                                                                                                       `               
0ZV5PMHPJ--$*OUFSOBUJPOBM'JOBODJBM*OTUJUVUJPOT"-PBO-*#03QMVT                                                                                                `               
 EVF D
0UIFSTFDVSFEMPBOT                                                                                                                                                                       




                                                                                                                                                                                                              Financial statements
0UIFSVOTFDVSFEMPBOT                                                                                                                                                                   
-FBTFMJBCJMJUJFT                                                                                                                                                                       
#BOLPWFSESBGUT                                                                                                `                 `                `                 `                                  
5PUBMCPSSPXJOHTJODMVEJOHPWFSESBGUT E                                                                                                                                        

B     5IFTFCPSSPXJOHTBSFTVCKFDUUPIFEHJOHBSSBOHFNFOUTBOEBSFTVNNBSJTFEJOUIFJOUFSFTUSBUFSJTLTFDUJPOPGOPUF
C     3JP5JOUPIBTB64CJMMJPO 64CJMMJPO &VSPQFBO%FCU*TTVBODF1SPHSBNNFBHBJOTUXIJDIUIFDVNVMBUJWFBNPVOUVUJMJTFEXBT64CJMMJPOFRVJWBMFOUBUb%FDFNCFSb 64
      CJMMJPO 5IFDBSSZJOHWBMVFPGUIFTFCPOETBGUFSIFEHFBDDPVOUJOHBEKVTUNFOUTBNPVOUFEUP64CJMMJPO 64CJMMJPO JOBHHSFHBUF
D     5IFTFCPSSPXJOHTSFMBUFUPUIF0ZV5PMHPJ--$QSPKFDUGJOBODFGBDJMJUZ5IFQSPKFDUGJOBODFGBDJMJUZQSPWJEFTGPSJOUFSFTUPOMZQBZNFOUTGPSUIFGJSTUGJWFZFBSTGSPNGPMMPXFECZNJOJNVN
      SFQBZNFOUTBDDPSEJOHUPBTUFQQFEBNPSUJTBUJPOTDIFEVMFGPSUIFSFNBJOJOHMJGFPGUIFGBDJMJUZ5IFEVFEBUFTTUBUFESFQSFTFOUUIFGJOBMSFQBZNFOUEBUF5IFJOUFSFTUSBUFTTUBUFEBSFQSFDPNQMFUJPO
      BOEXJMMJODSFBTFCZQPTUDPNQMFUJPO
E     5IF(SPVQaTCPSSPXJOHTPG64CJMMJPO 64CJMMJPO JODMVEF64CJMMJPO 64CJMMJPO PGTVCTJEJBSZFOUJUZCPSSPXJOHTUIBUBSFTVCKFDUUPWBSJPVTGJOBODJBMBOEHFOFSBM
      DPWFOBOUTXJUIXIJDIUIFSFTQFDUJWFCPSSPXFSTXFSFJODPNQMJBODFBTBUb%FDFNCFSb


0UIFSGJOBODJBMMJBCJMJUJFT

                                                                                                      /PODVSSFOU            $VSSFOU             5PUBM     /PODVSSFOU            $VSSFOU             5PUBM
                                                                                                                                                                                  
                                                                                                           64N               64N              64N            64N               64N              64N
%FSJWBUJWFGJOBODJBMJOTUSVNFOUT                                                                                                                                                         
0UIFSGJOBODJBMMJBCJMJUJFT                                                                                     `                                              `                              
5PUBMPUIFSGJOBODJBMMJBCJMJUJFT                                                                                                                                                      
5PUBMCPSSPXJOHTJODMVEJOHPWFSESBGUT BTBCPWF                                                                                                                                
5PUBMCPSSPXJOHTBOEPUIFSGJOBODJBMMJBCJMJUJFT                                                                                                                              



-FBTFT
5SBOTJUJPO
3FGFSUPOPUFGPSBEEJUJPOBMJOGPSNBUJPOSFMBUJOHUPPVSJNQMFNFOUBUJPOPG*'34c-FBTFTdBU+BOVBSZ

-FTTFFBSSBOHFNFOUT
8FIBWFNBEFUIFGPMMPXJOHQBZNFOUTBTTPDJBUFEXJUIMFBTFTEVSJOH

                                                                                                                                                    
%FTDSJQUJPOPGQBZNFOU                                                                                                                              64N *ODMVEFEXJUIJO
1SJODJQBMMFBTFQBZNFOUT                                                                                                                                  $BTIGMPXTGSPNGJOBODJOHBDUJWJUJFT
*OUFSFTUQBZNFOUTPOMFBTFT                                                                                                                                $BTIGMPXTGSPNPQFSBUJOHBDUJWJUJFT
1BZNFOUTGPSTIPSUUFSNMFBTFT                                                                                                                            /FUPQFSBUJOHDPTUT
1BZNFOUTGPSWBSJBCMFMFBTFDPNQPOFOUT                                                                                                                     /FUPQFSBUJOHDPTUT
1BZNFOUTGPSMPXWBMVFMFBTFT NPOUITJOEVSBUJPO                                                                                                     /FUPQFSBUJOHDPTUT
5PUBMMFBTFQBZNFOUT                                                                                                                                 




                                                                                                                                                   Annual report 2019 | riotinto.com                   187
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                           Document 42-1 Filed 06/29/20 Page 193 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


-FBTFTDPOUJOVFE
-FBTFMJBCJMJUJFT
5IFNBUVSJUZQSPGJMFPGMFBTFMJBCJMJUJFTSFDPHOJTFEBUUIFCBMBODFTIFFUJT

                                                                                                                                                                                                    
                                                                                                                                                                      /PUF           64N              64N
-FBTFMJBCJMJUJFT B
%VFXJUIJOZFBS                                                                                                                                                                                       
#FUXFFOBOEZFBST                                                                                                                                                                                  
#FUXFFOBOEZFBST                                                                                                                                                                                  
.PSFUIBOZFBST                                                                                                                                                                                      
5PUBMVOEJTDPVOUFEDBTIQBZNFOUTFYQFDUFEUPCFNBEF                                                                                                                                                  
&GGFDUPGEJTDPVOUJOH                                                                                                                                                                                    
1SFTFOUWBMVFPGNJOJNVNMFBTFQBZNFOUT                                                                                                                                                             

B     "NPVOUTGPSSFQSFTFOUGJOBODFMFBTFMJBCJMJUJFTVOEFS*"4c-FBTFTd

"Ub%FDFNCFSb DPNNJUNFOUTGPSMFBTFTOPUZFUDPNNFODFEXFSF64NJMMJPODPNNJUNFOUTSFMBUJOHUPTIPSUUFSNMFBTFTXIJDIIBEBMSFBEZ
DPNNFODFEBU%FDFNCFSXFSF64NJMMJPO"TQFSNJUUFECZ*'34 TIPSUUFSNBOEMPXWBMVFMFBTFTBSFOPUSFDPHOJTFEPOUIFCBMBODF
TIFFUBTBMFBTFMJBCJMJUZBOEBSFFYQFOTFEBTJODVSSFE

-FTTPSBSSBOHFNFOUT
8FTVCMFBTFPXOFEBOESJHIUPGVTFBTTFUTJODBTFTXIFSFXFOPMPOHFSSFRVJSFUIFBTTFUTGPSPVSPXOVTF"U%FDFNCFSUIF(SPVQSFDPHOJTFE
BOFUJOWFTUNFOUBTTFUPG64NJMMJPOSFMBUJOHUPUIFEJTDPVOUFEWBMVFPGDBTIFYQFDUFEUPCFSFDFJWFEGSPNBTTFUTMFBTFEPVUVOEFSGJOBODFMFBTFT
 SFGFSUPOPUF %VSJOHUIFZFBS XFBMTPSFDPHOJTFETVCMFBTFJODPNFPG64NJMMJPOXJUIJOOFUPQFSBUJOHDPTUT5IJTSFQSFTFOUTUIFJODPNFSFDFJWFE
JOUIFZFBSSFMBUJOHUPBTTFUTTVCKFDUUPPQFSBUJOHMFBTFT


$POTPMJEBUFEOFU EFCU DBTI

                                                                                                             'JOBODJOHMJBCJMJUJFT C                               0UIFSBTTFUT
                                                                                                                                          %FCUSFMBUFE
                                                                                                                                            EFSJWBUJWFT
                                                                                                                                            JODMVEFEJO
                                                                                                  #PSSPXJOHT                            0UIFSGJOBODJBM
                                                                                                   FYDMVEJOH                -FBTF               BTTFUT    $BTIBOEDBTI            0UIFS               /FU
                                                                                                 PWFSESBGUT B        MJBCJMJUJFT F         MJBCJMJUJFT D    FRVJWBMFOUT C    JOWFTUNFOUT E       EFCU DBTI
:FBSFOEFE%FDFNCFS                                                                            64N                64N                   64N             64N             64N             64N
"OBMZTJTPGDIBOHFTJODPOTPMJEBUFEOFU EFCU DBTI
0QFOJOHCBMBODF                                                                                                                                                                      
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHTUBOEBSE TFFOPUF                                        `                                      `               `                 `                
'PSFJHOFYDIBOHFBEKVTUNFOU                                                                                                                                                      `                  
$BTINPWFNFOUTFYDMVEJOHFYDIBOHFNPWFNFOUT                                                                                                   `                                            
0UIFSOPODBTINPWFNFOUT                                                                                                                                                                 
$MPTJOHCBMBODF                                                                                                                                                                    


                                                                                                              'JOBODJOHMJBCJMJUJFT C                               0UIFSBTTFUT
                                                                                                                                         %FCUSFMBUFE
                                                                                                                                            EFSJWBUJWFT
                                                                                                                                            JODMVEFEJO
                                                                                                   #PSSPXJOHT                          0UIFSGJOBODJBM
                                                                                                    FYDMVEJOH                                   BTTFUT    $BTIBOEDBTI            0UIFS               /FU
                                                                                                  PWFSESBGUT B    'JOBODFMFBTFT           MJBCJMJUJFT D    FRVJWBMFOUT C    JOWFTUNFOUT E       EFCU DBTI
:FBSFOEFE%FDFNCFS                                                                             64N              64N                    64N             64N             64N             64N
"OBMZTJTPGDIBOHFTJODPOTPMJEBUFEOFU EFCU DBTI
0QFOJOHCBMBODF                                                                                                                                                                       
'PSFJHOFYDIBOHFBEKVTUNFOU                                                                                                                                                   `                 
$BTINPWFNFOUTFYDMVEJOHFYDIBOHFNPWFNFOUT                                                                                                                                               
0UIFSOPODBTINPWFNFOUT                                                                                                     `                                                                   
$MPTJOHCBMBODF                                                                                                                                                                       

B     #PSSPXJOHTFYDMVEJOHPWFSESBGUTBOEJODMVEJOHMFBTFMJBCJMJUJFTBUb%FDFNCFSbPG64 NJMMJPO 64 NJMMJPO EJGGFSGSPNUPUBMCPSSPXJOHTBOEPUIFSGJOBODJBMMJBCJMJUJFTPG
      64 NJMMJPO 64 NJMMJPO POUIFCBMBODFTIFFUBTUIFZFYDMVEFPUIFSDVSSFOUGJOBODJBMMJBCJMJUJFTPG64NJMMJPO b%FDFNCFSb64NJMMJPO PUIFSOPODVSSFOU
      GJOBODJBMMJBCJMJUJFTPG64NJMMJPO b%FDFNCFSb64NJMMJPO BOE BUb%FDFNCFSb PWFSESBGUTPG64NJMMJPO
C     $MPTJOHDBTIBOEDBTIFRVJWBMFOUTBU%FDFNCFSEJGGFSGSPNDBTIBOEDBTIFRVJWBMFOUTPOUIFCBMBODFTIFFUBTUIFZJODMVEFPWFSESBGUTPG64NJMMJPOXIJDIIBWFCFFODMBTTJGJFEBTB
      GJOBODJBMMJBCJMJUZUIFSFXFSFOPPWFSESBGUTBU%FDFNCFS0UIFSOPODBTINPWFNFOUTBU%FDFNCFSPG64NJMMJPOSFQSFTFOUTUIFFMJNJOBUJPOPGDBTINPWFNFOUTEVSJOHUIFZFBS
      JOSFTQFDUPGBTTFUTIFMEGPSTBMFXIJDIBSFJODMVEFEJOUIFDBTIGMPXTUBUFNFOU*O UIJTSFQSFTFOUTUIFSFDMBTTJGJDBUJPOPGDBTIBOEDBTIFRVJWBMFOUTJOEJTQPTBMHSPVQTUPBTTFUTIFMEGPSTBMF
       64NJMMJPO 
D     *ODMVEFEXJUIJO%FCUSFMBUFEEFSJWBUJWFTBSFJOUFSFTUSBUFBOEDSPTTDVSSFODZJOUFSFTUSBUFTXBQTUIBUBSFJOIFEHFSFMBUJPOTIJQTXJUIUIF(SPVQTEFCU
E     0UIFSJOWFTUNFOUTDPNQSJTF64 NJMMJPO 64 NJMMJPO PGIJHIMZMJRVJEGJOBODJBMBTTFUTIFMEJONBOBHFEJOWFTUNFOUGVOETDMBTTJGJFEBTIFMEGPSUSBEJOH
F     0UIFSNPWFNFOUTJOMFBTFMJBCJMJUJFTJODMVEFUIFOFUJNQBDUPGBEEJUJPOT NPEJGJDBUJPOTBOEUFSNJOBUJPOTEVSJOHUIFZFBS


'VSUIFSJOGPSNBUJPOSFMBUJOHUPUIFDVSSFODZBOEJOUFSFTUSBUFFYQPTVSFTBSJTJOHGSPNOFUEFCUBOESFMBUFEEFSJWBUJWFTJTHJWFOJOOPUF




188             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                               Document 42-1 Filed 06/29/20 Page 194 of 307




5SBEFBOEPUIFSQBZBCMFT

                                                                                                          /PODVSSFOU            $VSSFOU              5PUBM      /PODVSSFOU           $VSSFOU              5PUBM
                                                                                                                                                                                        
                                                                                                               64N               64N               64N             64N              64N               64N
5SBEFQBZBCMFT                                                                                                      `                                              `                            
0UIFSGJOBODJBMQBZBCMFT                                                                                                                                                                      
0UIFSQBZBCMFT                                                                                                                                                                                 
%FGFSSFEJODPNF B                                                                                                                                                                             
"DDSVBMT                                                                                                                                                                                    
&NQMPZFFFOUJUMFNFOUT                                                                                               `                                                `                              
3PZBMUJFTBOENJOJOHUBYFT                                                                                                                                                                        
"NPVOUTPXFEUPFRVJUZBDDPVOUFEVOJUT                                                                                                                                                         
(PWFSONFOUHSBOUTEFGFSSFE                                                                                                                                                                             
5PUBM                                                                                                                                                                                     


B                                                                      
        %FGFSSFEJODPNFJODMVEFTDPOUSBDUMJBCJMJUJFTPG64NJMMJPO 64NJMMJPO 


5IFGBJSWBMVFPGUSBEFQBZBCMFTBOEGJOBODJBMJOTUSVNFOUTXJUIJOPUIFSQBZBCMFTBQQSPYJNBUFTUIFJSDBSSZJOHWBMVF


1SPWJTJPOT JODMVEJOHQPTUSFUJSFNFOUCFOFGJUT 

                                                                                                          1FOTJPOT                 $MPTFEPXO
                                                                                                               BOE                         BOE




                                                                                                                                                                                                                      Financial statements
                                                                                                              QPTU        0UIFS  SFTUPSBUJPO
                                                                                                        SFUJSFNFOU      FNQMPZFF FOWJSPONFOUBM                                           5PUBM              5PUBM
                                                                                                      IFBMUIDBSF B FOUJUMFNFOUT C             D
                                                                                                                                                                     0UIFS                             
                                                                                            /PUF             64N          64N          64N                        64N               64N               64N
"U+BOVBSZ                                                                                                                                                                            
"EKVTUNFOUUPPQFOJOHCBMBODFPOUSBOTJUJPOUPOFXBDDPVOUJOHTUBOEBSE                                      `                   `                 `                                                    `
3FTUBUFEPQFOJOHCBMBODF                                                                                                                                                                
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO                                                                                                                                                                   
"EKVTUNFOUTUPNJOJOHQSPQFSUJFT                                                              
 `DIBOHFTJOFTUJNBUF                                                                                           `                  `                                 `                                
$IBSHFE DSFEJUFE UPQSPGJU
 `JODSFBTFTUPFYJTUJOHBOEOFXQSPWJTJPOT                                                                                                                                                   
 `VOVTFEBNPVOUTSFWFSTFE                                                                                      `                                                                                   
 `FYDIBOHFMPTTFTPOQSPWJTJPOT                                                                                `                  `                                   `                                    
 `BNPSUJTBUJPOPGEJTDPVOU                                                                                     `                  `                                                                  
6UJMJTFEJOZFBS                                                                                                                                                                               
"DUVBSJBMMPTTFT HBJOT SFDPHOJTFEJOFRVJUZ                                                                                   `                 `                  `                                 
4VCTJEJBSJFTOPMPOHFSDPOTPMJEBUFE E                                                                           `                  `                 `                  `                  `                 
5SBOTGFSTBOEPUIFSNPWFNFOUT F                                                                                                                                                                        
"U%FDFNCFS                                                                                                                                                                         
#BMBODFTIFFUBOBMZTJT
$VSSFOU                                                                                                                                                                                      
/PODVSSFOU                                                                                                                                                                             
5PUBM                                                                                                                                                                                  

B       5IFNBJOBTTVNQUJPOTVTFEUPEFUFSNJOFUIFQSPWJTJPOGPSQFOTJPOTBOEQPTUSFUJSFNFOUIFBMUIDBSF BOEPUIFSJOGPSNBUJPO JODMVEJOHUIFFYQFDUFEMFWFMPGGVUVSFGVOEJOHQBZNFOUTJOSFTQFDUPG
        UIPTFBSSBOHFNFOUT BSFHJWFOJOOPUF
C       5IFQSPWJTJPOGPSPUIFSFNQMPZFFFOUJUMFNFOUTJODMVEFTBQSPWJTJPOGPSMPOHTFSWJDFMFBWFPG64NJMMJPO 64NJMMJPO CBTFEPOUIFSFMFWBOUFOUJUMFNFOUTJODFSUBJO(SPVQPQFSBUJPOT
        BOEJODMVEFT64NJMMJPO 64NJMMJPO PGQSPWJTJPOGPSSFEVOEBODZBOETFWFSBODFQBZNFOUT
D       5IF(SPVQaTQPMJDZPODMPTFEPXOBOESFTUPSBUJPODPTUTJTEFTDSJCFEJOOPUF M BOEJOQBSBHSBQI JW VOEFSc$SJUJDBMBDDPVOUJOHQPMJDJFTBOEFTUJNBUFTdPOQBHFTBOE$MPTFEPXO
        BOESFTUPSBUJPODPTUTBSFBOPSNBMDPOTFRVFODFPGNJOJOH BOEUIFNBKPSJUZPGDMPTFEPXOBOESFTUPSBUJPOFYQFOEJUVSFJTJODVSSFEJOUIFZFBSTGPMMPXJOHDMPTVSFPGUIFNJOF SFGJOFSZPSTNFMUFS
        3FNBJOJOHMJWFTPGPQFSBUJPOTBOEJOGSBTUSVDUVSFSBOHFGSPNPOFUPPWFSZFBSTXJUIBOBWFSBHFGPSBMMTJUFT XFJHIUFECZQSFTFOUDMPTVSFPCMJHBUJPO PGBSPVOEZFBST ZFBST "MUIPVHI
        UIFVMUJNBUFDPTUUPCFJODVSSFEJTVODFSUBJO UIF(SPVQaTCVTJOFTTFTFTUJNBUFUIFJSSFTQFDUJWFDPTUTCBTFEPODVSSFOUSFTUPSBUJPOTUBOEBSETBOEUFDIOJRVFT1SPWJTJPOTPG64 NJMMJPO 
        64 NJMMJPO GPSDMPTFEPXOBOESFTUPSBUJPODPTUTBOEFOWJSPONFOUBMDMFBOVQPCMJHBUJPOTBSFCBTFEPOSJTLBEKVTUFEDBTIGMPXT5IFTFFTUJNBUFTIBWFCFFOEJTDPVOUFEUPUIFJSQSFTFOUWBMVFBU
        BSFBMSJTLGSFFSBUFPGQFSBOOVN CBTFEPOBOFTUJNBUFPGUIFMPOHUFSN SJTLGSFF QSFUBYDPTUPGCPSSPXJOH*GUIFSJTLGSFFSBUFXBTEFDSFBTFECZUIFOUIFQSPWJTJPOXPVMECF64
        NJMMJPOIJHIFS
        /PODVSSFOUQSPWJTJPOTGPSDMPTFEPXOBOESFTUPSBUJPOFOWJSPONFOUBMFYQFOEJUVSFJODMVEFBNPVOUTSFMBUJOHUPFOWJSPONFOUBMDMFBOVQPG64NJMMJPO 64NJMMJPO FYQFDUFEUPUBLF
        QMBDFCFUXFFOPOFBOEGJWFZFBSTGSPNUIFCBMBODFTIFFUEBUF BOE64NJMMJPO 64NJMMJPO FYQFDUFEUPUBLFQMBDFMBUFSUIBOGJWFZFBSTBGUFSUIFCBMBODFTIFFUEBUF$MPTFEPXOBOE
        SFTUPSBUJPOFOWJSPONFOUBMMJBCJMJUJFTBUb%FDFNCFSbIBWFOPUCFFOBEKVTUFEGPSBNPVOUTPG64NJMMJPO 64NJMMJPO BSJTJOHGSPNDMPTVSFSFMBUFESFDFJWBCMFTGSPNUIFDPPXOFST
        PGUIF%JBWJL+PJOU7FOUVSFBOEJOTVSBODFSFDPWFSJFTBOEPUIFSGJOBODJBMBTTFUTIFMEGPSUIFQVSQPTFTPGNFFUJOHUIFTFPCMJHBUJPOT
E       *O4VCTJEJBSJFTOPMPOHFSDPOTPMJEBUFESFMBUFEQSJNBSJMZUPUIFEJTQPTBMPG,FTUSFMBOE)BJM$SFFL XIJDIDPNQMFUFEPO"VHVTUBOEUIFEJTQPTBMPG(SBTCFSHPO%FDFNCFS3FGFS
        UPOPUF
F       5SBOTGFSTBOEPUIFSNPWFNFOUTJODMVEFTUIFUSBOTGFSPG*4"-TQSPWJTJPOTGSPN-JBCJMJUJFTIFMEGPSTBMFBU+VOF*O JUJODMVEFEUSBOTGFSTUP-JBCJMJUJFTIFMEGPSTBMFSFMBUJOHUPQSPWJTJPOT
        SFDPHOJTFECZ3fTTJOH6SBOJVNBOE*4"-




                                                                                                                                                        Annual report 2019 | riotinto.com                    189
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                            Document 42-1 Filed 06/29/20 Page 195 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


4IBSFDBQJUBMc3JP5JOUPQMD

                                                                                                                                          
                                                                                                            /VNCFS            /VNCFS            /VNCFS                                          
                                                                                                            NJMMJPO           NJMMJPO           NJMMJPO            64N              64N              64N
*TTVFEBOEGVMMZQBJEVQTIBSFDBQJUBMPGQFBDI
"U+BOVBSZ                                                                                                                                                               
0SEJOBSZTIBSFTJTTVFE B D                                                                                                                             `                 `                 `
4IBSFTQVSDIBTFEBOEDBODFMMFE C                                                                                                                                                        
"U%FDFNCFS                                                                                                                                                             
4IBSFTIFMECZQVCMJD
"U+BOVBSZ                                                                                                                  
4IBSFTSFJTTVFEGSPNUSFBTVSZ B                                                                                                        
0SEJOBSZTIBSFTJTTVFE B D                                                                                                             
4IBSFTQVSDIBTFEBOEDBODFMMFE C                                                                                                     
"U%FDFNCFS                                                                                                                
4IBSFTIFMEJOUSFBTVSZ                                                                                                                 
4IBSFTIFMECZQVCMJD                                                                                                         
5PUBMTIBSFDBQJUBM                                                                                                           
0UIFSTIBSFDMBTTFT
4QFDJBM7PUJOH4IBSFPGQFBDI E                                                                           POMZ            POMZ            POMZ
%-$%JWJEFOE4IBSFPGQFBDI E                                                                             POMZ            POMZ            POMZ
&RVBMJTBUJPO4IBSFPGQFBDI E                                                                             POMZ            POMZ            POMZ

B       PSEJOBSZTIBSFTXFSFJTTVFEJOVOEFSUIF(MPCBM&NQMPZFF4IBSF1MBO (&41  PSEJOBSZTIBSFTXFSFSFJTTVFEGSPNUSFBTVSZEVSJOHUIFZFBSSFTVMUJOHGSPNUIFWFTUJOHPGBXBSET
       BOEUIFFYFSDJTFPGPQUJPOTVOEFS3JP5JOUPQMDFNQMPZFFTIBSFCBTFEQBZNFOUQMBOT XJUIFYFSDJTFQSJDFTBOENBSLFUWBMVFTCFUXFFOgBOEgQFSTIBSF  PSEJOBSZTIBSFT
       XFSFJTTVFEVOEFSUIF(&41BOE PSEJOBSZTIBSFTXFSFSFJTTVFEGSPNUSFBTVSZXJUIFYFSDJTFQSJDFTBOENBSLFUWBMVFTCFUXFFOgBOEgQFSTIBSF PSEJOBSZTIBSFTXFSF
       JTTVFEVOEFSUIF(&41BOE PSEJOBSZTIBSFTSFJTTVFEGSPNUSFBTVSZXJUIFYFSDJTFQSJDFTBOENBSLFUWBMVFTCFUXFFOgBOEgQFSTIBSF 
C      5IFBVUIPSJUZGPSUIFDPNQBOZUPCVZCBDLJUTPSEJOBSZTIBSFTXBTSFOFXFEBUUIFBOOVBMHFOFSBMNFFUJOH  TIBSFTXFSFCPVHIUCBDLBOEDBODFMMFEJOVOEFSUIFPONBSLFUCVZ
       CBDLQSPHSBNNF  TIBSFTXFSFCPVHIUCBDLBOEDBODFMMFEJOVOEFSUIFPONBSLFUCVZCBDLQSPHSBNNF  TIBSFTXFSFCPVHIUCBDLJOVOEFSUIFPONBSLFUCVZ
       CBDLbQSPHSBNNF
D      5IFBHHSFHBUFDPOTJEFSBUJPOGPSOFXTIBSFTJTTVFEVOEFSUIF(&41XBT64NJMMJPO 64NJMMJPO64NJMMJPO 5IFEJGGFSFODFCFUXFFOUIFOPNJOBMWBMVFBOEUIFJTTVFQSJDFPG
       UIFTIBSFTJTTVFEXBTDSFEJUFEUPUIFTIBSFQSFNJVNBDDPVOU5IFBHHSFHBUFDPOTJEFSBUJPOSFDFJWFEGPSUSFBTVSZTIBSFTSFJTTVFEXBT64NJMMJPO 64NJMMJPO64NJMMJPO /POFX
       TIBSFTXFSFJTTVFEBTBSFTVMUPGUIFFYFSDJTFPGPQUJPOTVOEFS3JP5JOUPQMDFNQMPZFFTIBSFCBTFEQBZNFOUQMBOTJO BOE
E      5IFc4QFDJBM7PUJOH4IBSFdXBTJTTVFEUPGBDJMJUBUFUIFKPJOUWPUJOHCZTIBSFIPMEFSTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEPO+PJOU%FDJTJPOT GPMMPXJOHUIF%-$.FSHFS5IFc%-$%JWJEFOE4IBSFdXBT
       JTTVFEUPGBDJMJUBUFUIFFGGJDJFOUNBOBHFNFOUPGGVOETXJUIJOUIF%-$TUSVDUVSF%JSFDUPSTIBWFUIFBCJMJUZUPJTTVFBO&RVBMJTBUJPO4IBSFJGUIBUJTSFRVJSFEVOEFSUIFUFSNTPGUIF%-$.FSHFS4IBSJOH
       "HSFFNFOU

%VSJOH 64NJMMJPOPGTIBSFTBOE"%3T 64NJMMJPO64NJMMJPO XFSFQVSDIBTFECZFNQMPZFFTIBSFPXOFSTIJQUSVTUTPO
CFIBMGPG3JP5JOUPQMDUPTBUJTGZGVUVSFTIBSFPQUJPOTBOEBXBSETBTUIFZWFTU"Ub%FDFNCFSb  TIBSFTBOE "%3TXFSFIFMEJOUIF
FNQMPZFFTIBSFPXOFSTIJQUSVTUTPOCFIBMGPG3JP5JOUPQMD

*OGPSNBUJPOSFMBUJOHUPTIBSFPQUJPOTBOEPUIFSTIBSFCBTFEJODFOUJWFTDIFNFTJTHJWFOJOOPUF

4VCTFRVFOUUPb%FDFNCFSb   OVNCFSPGTIBSFTXFSFCPVHIUCBDLBOEDBODFMMFEVOEFSUIFPONBSLFUCVZCBDLQSPHSBNNF


4IBSFDBQJUBMc3JP5JOUP-JNJUFE

                                                                                                                                          
                                                                                                            /VNCFS            /VNCFS            /VNCFS                                          
                                                                                                            NJMMJPO           NJMMJPO           NJMMJPO            64N              64N              64N
*TTVFEBOEGVMMZQBJEVQTIBSFDBQJUBM
"U+BOVBSZ                                                                                                                                                                 
"EKVTUNFOUPODVSSFODZUSBOTMBUJPO                                                                                                                                                                 
0SEJOBSZTIBSFTQVSDIBTFEBOEDBODFMMFE B          C
                                                                                                                  `                                        `                                
"U%FDFNCFS                                                                                                                                                               
      `4QFDJBM7PUJOH4IBSF D                                                                               POMZ            POMZ            POMZ
      `%-$%JWJEFOE4IBSF D                                                                                 POMZ            POMZ            POMZ
5PUBMTIBSFDBQJUBM                                                                                                                 

B      *O/PWFNCFS   3JP5JOUP-JNJUFEPSEJOBSZTIBSFTXFSFQVSDIBTFEBU"QFSTIBSFBOEDBODFMMFEVOEFSBOPGGNBSLFUTIBSFCVZCBDLQSPHSBNNFDBSSJFEPVUQVSTVBOUUPUIF
       TIBSFIPMEFSBQQSPWBMHSBOUFEBU3JP5JOUP-JNJUFEaTBOOVBMHFOFSBMNFFUJOHGPSPGGNBSLFUBOEPONBSLFUCVZCBDLTPGVQUPNJMMJPO3JP5JOUP-JNJUFEPSEJOBSZTIBSFT
C      *O/PWFNCFS   3JP5JOUP-JNJUFEPSEJOBSZTIBSFTXFSFQVSDIBTFEBU"QFSTIBSFBOEDBODFMMFEVOEFSBOPGGNBSLFUTIBSFCVZCBDLQSPHSBNNFDBSSJFEPVUQVSTVBOUUPUIF
       TIBSFIPMEFSBQQSPWBMHSBOUFEBU3JP5JOUP-JNJUFEaTBOOVBMHFOFSBMNFFUJOHGPSPGGNBSLFUBOEPONBSLFUCVZCBDLTPGVQUPNJMMJPO3JP5JOUP-JNJUFEPSEJOBSZTIBSFT
D      5IFc4QFDJBM7PUJOH4IBSFdXBTJTTVFEUPGBDJMJUBUFUIFKPJOUWPUJOHCZTIBSFIPMEFSTPG3JP5JOUP-JNJUFEBOE3JP5JOUPQMDPO+PJOU%FDJTJPOTGPMMPXJOHUIF%-$.FSHFS5IFc%-$%JWJEFOE4IBSFdXBT
       JTTVFEUPGBDJMJUBUFUIFFGGJDJFOUNBOBHFNFOUPGGVOETXJUIJOUIF%-$TUSVDUVSF%JSFDUPSTIBWFUIFBCJMJUZUPJTTVFBO&RVBMJTBUJPO4IBSFJGUIBUJTSFRVJSFEVOEFSUIFUFSNTPGUIF%-$.FSHFS
       4IBSJOHb"HSFFNFOU

%VSJOH 64NJMMJPOPGTIBSFT 64NJMMJPO64NJMMJPO XFSFQVSDIBTFECZFNQMPZFFTIBSFPXOFSTIJQUSVTUTPOCFIBMGPG
3JPb5JOUP-JNJUFEUPTBUJTGZGVUVSFTIBSFPQUJPOTBOEBXBSETBTUIFZWFTU"Ub%FDFNCFSb  TIBSFTXFSFIFMEJOUIFFNQMPZFFTIBSF
PXOFSTIJQUSVTUTPOCFIBMGPG3JP5JOUP-JNJUFE

*OGPSNBUJPOSFMBUJOHUPTIBSFPQUJPOTBOEPUIFSTIBSFCBTFEJODFOUJWFTDIFNFTJTHJWFOJOOPUF




190              Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                 Document 42-1 Filed 06/29/20 Page 196 of 307




0UIFSSFTFSWFTBOESFUBJOFEFBSOJOHT

                                                                                                                         
                                                                                                       64N           64N      64N
                                 B
$BQJUBMSFEFNQUJPOSFTFSWF
"U+BOVBSZ                                                                                                                  
0XOTIBSFTQVSDIBTFEBOEDBODFMMFE                                                                                               
"U%FDFNCFS                                                                                                                
$BTIGMPXIFEHFSFTFSWF
"U+BOVBSZ                                                                                                                 
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUTBU+BOVBSZ OPUF                    `                       a
$BTIGMPXIFEHFHBJOT                                                                                                        
$BTIGMPXIFEHF HBJOT MPTTFTUSBOTGFSSFEUPUIFJODPNFTUBUFNFOU                                                            
5BYPOUIFBCPWF                                                                                                               a
5SBOTGFSTBOEPUIFSNPWFNFOUT                                                                             `                     a
"U%FDFNCFS                                                                                                              
"WBJMBCMFGPSTBMFSFWBMVBUJPOSFTFSWFT
"U+BOVBSZ                                                                                              `                    
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUTBU+BOVBSZ OPUF                     `                     a
(BJOTPOBWBJMBCMFGPSTBMFTFDVSJUJFT                                                                    `              a        
-PTTFTPOBWBJMBCMFGPSTBMFTFDVSJUJFTUSBOTGFSSFEUPUIFJODPNFTUBUFNFOU                               `              a         
5BYPOUIFBCPWF                                                                                          `              a         
5SBOTGFSTBOEPUIFSNPWFNFOUT                                                                             `              a       
"U%FDFNCFS                                                                                            `              a        




                                                                                                                                        Financial statements
'BJSWBMVFUISPVHIPUIFSDPNQSFIFOTJWFJODPNFSFTFSWF
"U+BOVBSZ                                                                                                            a        a
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUTBU+BOVBSZ OPUF                     `                      a
-PTTFTPOFRVJUZJOWFTUNFOUT                                                                                                   a
5SBOTGFSTUPSFUBJOFEFBSOJOHT                                                                            `                      a
"U%FDFNCFS                                                                                                                 a
$PTUPGIFEHJOHSFTFSWF
"U+BOVBSZ                                                                                                           a        a
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUTBU+BOVBSZ OPUF                     `                     a
$PTUPGIFEHJOHEFGFSSFEUPSFTFSWFTEVSJOHUIFZFBS                                                                           a
5SBOTGFSPGDPTUPGIFEHJOHUPUIFJODPNFTUBUFNFOU                                                       `                      a
"U%FDFNCFS                                                                                                                a
0UIFSSFTFSWFT C
"U+BOVBSZ                                                                                                          
0XOTIBSFTQVSDIBTFEGSPN3JP5JOUP-JNJUFETIBSFIPMEFSTUPTBUJTGZTIBSFPQUJPOT                                             
&NQMPZFFTIBSFPQUJPOTWBMVFPGTFSWJDFT                                                                                      
%FGFSSFEUBYPOTIBSFPQUJPOT                                                                                                    
$PNQBOJFTOPMPOHFSDPOTPMJEBUFE                                                                          `              a       
"U%FDFNCFS                                                                                                        
'PSFJHODVSSFODZUSBOTMBUJPOSFTFSWF D
"U+BOVBSZ                                                                                                              
1BSFOUBOETVCTJEJBSJFTDVSSFODZUSBOTMBUJPOBOEFYDIBOHFBEKVTUNFOUT                                                     
&RVJUZBDDPVOUFEVOJUTDVSSFODZUSBOTMBUJPOBEKVTUNFOUT                                                                        
$VSSFODZUSBOTMBUJPOSFDMBTTJGJFEPOEJTQPTBM                                                                                 
5SBOTGFSTBOEPUIFSNPWFNFOUT                                                                             `              a        
"U%FDFNCFS                                                                                                           


5PUBMPUIFSSFTFSWFTQFSCBMBODFTIFFU                                                                                  




                                                                                           Annual report 2019 | riotinto.com     191
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                          Document 42-1 Filed 06/29/20 Page 197 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


0UIFSSFTFSWFTBOESFUBJOFEFBSOJOHTDPOUJOVFE

                                                                                                                                                                                            
                                                                                                                                                                64N              64N             64N
                      E
3FUBJOFEFBSOJOHT
"U+BOVBSZ                                                                                                                                                                             
"EKVTUNFOUGPSUSBOTJUJPOUPOFXBDDPVOUJOHQSPOPVODFNFOUTBU+BOVBSZ OPUF                                                                                                                `
1BSFOUBOETVCTJEJBSJFTQSPGJUGPSUIFZFBS                                                                                                                                               
&RVJUZBDDPVOUFEVOJUTQSPGJUBGUFSUBYGPSUIFZFBS                                                                                                                                          
"DUVBSJBM MPTTFT HBJOT F                                                                                                                                                                       
5BYSFMBUJOHUPDPNQPOFOUTPGPUIFSDPNQSFIFOTJWFJODPNF                                                                                                                                        
5PUBMDPNQSFIFOTJWFJODPNFGPSUIFZFBS                                                                                                                                                    
4IBSFCVZCBDLQSPHSBNNF                                                                                                                                                                    
%JWJEFOETQBJE                                                                                                                                                                             
$IBOHFJOFRVJUZJOUFSFTUIFMECZ3JP5JOUP                                                                                                                                                       
$PNQBOJFTOPMPOHFSDPOTPMJEBUFE                                                                                                                                 `                   `               
0XOTIBSFTQVSDIBTFEUSFBTVSZTIBSFTSFJTTVFEGPSTIBSFPQUJPOTBOEPUIFSNPWFNFOUT                                                                                                              
&NQMPZFFTIBSFPQUJPOTBOEPUIFS*'34DIBSHFTUBLFOUPUIFJODPNFTUBUFNFOU                                                                                                                     
5SBOTGFSGSPN'70$*SFTFSWF                                                                                                                                      `                                   `
5SBOTGFSTBOEPUIFSNPWFNFOUT                                                                                                                                       `                              
"U%FDFNCFS                                                                                                                                                                           

B     5IFDBQJUBMSFEFNQUJPOSFTFSWFXBTTFUVQUPDPNQMZXJUITFDUJPOPGUIF6,$PNQBOJFT"DU QSFWJPVTMZTFDUJPOPGUIF6,$PNQBOJFT"DU XIFOTIBSFTPGBDPNQBOZBSFSFEFFNFE
      PSQVSDIBTFEXIPMMZPVUPGUIFDPNQBOZaTQSPGJUT#BMBODFTSFGMFDUUIFBNPVOUCZXIJDIUIFDPNQBOZaTJTTVFETIBSFDBQJUBMJTEJNJOJTIFEJOBDDPSEBODFXJUIUIJTTFDUJPO
C     0UIFSSFTFSWFTJODMVEFT64 NJMMJPOXIJDISFQSFTFOUTUIFEJGGFSFODFCFUXFFOUIFOPNJOBMWBMVFBOEJTTVFQSJDFPGUIFTIBSFTJTTVFEBSJTJOHGSPN3JP5JOUPQMDaTSJHIUTJTTVFDPNQMFUFEJO+VMZ
      /PTIBSFQSFNJVNXBTSFDPSEFEJOUIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUTUISPVHIUIFPQFSBUJPOPGUIFNFSHFSSFMJFGQSPWJTJPOTPGUIF6,$PNQBOJFT"DU
      0UIFSSFTFSWFTBMTPJODMVEFUIFDVNVMBUJWFBNPVOUSFDPHOJTFEVOEFS*'34JOSFTQFDUPGPQUJPOTHSBOUFECVUOPUFYFSDJTFEUPBDRVJSFTIBSFTJO3JP5JOUP-JNJUFE MFTT XIFSFBQQMJDBCMF UIFDPTUPG
      TIBSFTQVSDIBTFEUPTBUJTGZTIBSFPQUJPOTFYFSDJTFE5IFDVNVMBUJWFBNPVOUSFDPHOJTFEVOEFS*'34JOSFTQFDUPGPQUJPOTHSBOUFECVUOPUFYFSDJTFEUPBDRVJSFTIBSFTJO3JP5JOUPQMDJTSFDPSEFEJO
      SFUBJOFEFBSOJOHT
D     &YDIBOHFEJGGFSFODFTBSJTJOHPOUIFUSBOTMBUJPOPGUIF(SPVQaTOFUJOWFTUNFOUJOGPSFJHODPOUSPMMFEDPNQBOJFTBSFUBLFOUPUIFGPSFJHODVSSFODZUSBOTMBUJPOSFTFSWF BTEFTDSJCFEJOOPUF E 5IF
      DVNVMBUJWFEJGGFSFODFTSFMBUJOHUPBOJOWFTUNFOUBSFUSBOTGFSSFEUPUIFJODPNFTUBUFNFOUXIFOUIFJOWFTUNFOUJTEJTQPTFEPG
E     3FUBJOFEFBSOJOHTBOENPWFNFOUTJOSFTFSWFTPGTVCTJEJBSJFTJODMVEFUIPTFBSJTJOHGSPNUIF(SPVQaTTIBSFPGKPJOUPQFSBUJPOT
F     5IFSFXFSF64NJMMJPOBDUVBSJBMMPTTFTSFMBUJOHUPFRVJUZBDDPVOUFEVOJUTJO %FDFNCFSOJM%FDFNCFSOJM 




192             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                             Document 42-1 Filed 06/29/20 Page 198 of 307




'JOBODJBMJOTUSVNFOUTBOESJTLNBOBHFNFOU
*OUIJTOPUF FYDFQUXIFSFTUBUFE UIFJOGPSNBUJPOSFMBUFTUPUIFGJOBODJBMJOTUSVNFOUTPGUIFQBSFOUDPNQBOJFTBOEUIFJSTVCTJEJBSJFTBOEKPJOUPQFSBUJPOT
BOEFYDMVEFTUIPTFPGFRVJUZBDDPVOUFEVOJUT8FIBWFHSPVQFEUIFJOGPSNBUJPOJOUIFGPMMPXJOHTFDUJPOT

"e'JOBODJBMBTTFUTBOEMJBCJMJUJFTCZDBUFHPSJFT
#e%FSJWBUJWFGJOBODJBMJOTUSVNFOUT
$e'BJSWBMVFT

" B 'JOBODJBMBTTFUTBOEMJBCJMJUJFTCZDBUFHPSJFT

                                                                                                                                                                             'BJSWBMVF          'BJSWBMVF
                                                                                                                                                                         UISPVHIPUIFS            UISPVHI
                                                                                                                                                          "NPSUJTFE     DPNQSFIFOTJWF            QSPGJUBOE
                                                                                                                                             5PUBM             DPTU            JODPNF                  MPTT
"U%FDFNCFS                                                                                                        /PUF             64N             64N                64N                64N
'JOBODJBMBTTFUT
$BTIBOEDBTIFRVJWBMFOUT                                                                                                                                                   `               
5SBEFBOEPUIFSGJOBODJBMSFDFJWBCMFT B C                                                                                                                                   `               
&RVJUZTIBSFTBOERVPUFEGVOET                                                                                                                               `                                    
0UIFSJOWFTUNFOUT JODMVEJOHMPBOT D                                                                                                                                          `               
%FSJWBUJWFTSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                                  `                    `                
%FSJWBUJWFTBOEFNCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUOPUEFTJHOBUFEBTIFEHFT E                                                                    `                    `                
&NCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                         `                    `                 
-PBOTUPFRVJUZBDDPVOUFEVOJUTJODMVEJOHRVBTJFRVJUZMPBOT                                                                                                                    `                  `
5PUBMGJOBODJBMBTTFUT                                                                                                                                                                     




                                                                                                                                                                                                               Financial statements
'JOBODJBMMJBCJMJUJFT
5SBEFBOEPUIFSGJOBODJBMQBZBCMFT F                                                                                                                                                          
4IPSUUFSNCPSSPXJOHTBOECBOLPWFSESBGUT                                                                                                                                                     `
.FEJVNUFSNBOEMPOHUFSNCPSSPXJOHT                                                                                                                                                        `
%FSJWBUJWFTSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                                  `                                     
%FSJWBUJWFTBOEFNCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUOPUEFTJHOBUFEBTIFEHFT E                                                                     `                                      
&NCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                         `                                      
0UIFSGJOBODJBMMJBCJMJUJFT                                                                                                                                                                      `
5PUBMGJOBODJBMMJBCJMJUJFT                                                                                                                                                                  


                                                                                                                                                                              'BJSWBMVF          'BJSWBMVF
                                                                                                                                                                          UISPVHIPUIFS             UISPVHI
                                                                                                                                                           "NPSUJTFE     DPNQSFIFOTJWF            QSPGJUBOE
                                                                                                                                             5PUBM              DPTU            JODPNF                  MPTT
"U%FDFNCFS                                                                                                        /PUF             64N              64N                64N                64N
'JOBODJBMBTTFUT
$BTIBOEDBTIFRVJWBMFOUT                                                                                                                                                  a                
5SBEFBOEPUIFSGJOBODJBMSFDFJWBCMFT B C                                                                                                                                   a                 
&RVJUZTIBSFTBOERVPUFEGVOET                                                                                                                                a                                   
0UIFSJOWFTUNFOUT JODMVEJOHMPBOT D                                                                                                                                           a                
%FSJWBUJWFTSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                                     a                  a                  
%FSJWBUJWFTBOEFNCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUOPUEFTJHOBUFEBTIFEHFT E                                                                      a                  a                 
&NCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                           a                  a                  
-PBOTUPFRVJUZBDDPVOUFEVOJUTJODMVEJOHRVBTJFRVJUZMPBOT                                                                                                                    a                  a
5PUBMGJOBODJBMBTTFUT                                                                                                                                                                    


'JOBODJBMMJBCJMJUJFT
5SBEFBOEPUIFSGJOBODJBMQBZBCMFT F                                                                                                                                                           
4IPSUUFSNCPSSPXJOHTBOECBOLPWFSESBGUT                                                                                                                                                        a
.FEJVNUFSNBOEMPOHUFSNCPSSPXJOHT                                                                                                                                                         a
%FSJWBUJWFTSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                                   a                                     
%FSJWBUJWFTBOEFNCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUOPUEFTJHOBUFEBTIFEHFT E                                                                      a                                      
&NCFEEFEEFSJWBUJWFTOPUSFMBUFEUPOFUEFCUEFTJHOBUFEBTIFEHFT E                                                                                          a                                      
0UIFSGJOBODJBMMJBCJMJUJFT                                                                                                                                                                      a
5PUBMGJOBODJBMMJBCJMJUJFT                                                                                                                                                                   

B      5SBEFBOEPUIFSGJOBODJBMSFDFJWBCMFTDPNQSJTFUSBEFSFDFJWBCMFT PUIFSGJOBODJBMSFDFJWBCMFT SFDFJWBCMFTSFMBUJOHUPOFUJOWFTUNFOUTJOGJOBODFMFBTFTBOEBNPVOUTEVFGSPNFRVJUZBDDPVOUFEVOJUT
       XJUIJOOPUF
C      1SPWJTJPOBMMZQSJDFESFDFJWBCMFTBSFGBJSWBMVFE
D      0UIFSJOWFTUNFOUT JODMVEJOHMPBOT JODMVEF64 NJMMJPO 64 NJMMJPO PGIJHIMZMJRVJEGJOBODJBMBTTFUTJONBOBHFEJOWFTUNFOUGVOETDMBTTJGJFEBTIFMEGPSUSBEJOH
E      5IFTFGJOBODJBMBTTFUTBOEMJBCJMJUJFTJOBHHSFHBUFBHSFFUPUIFUPUBMEFSJWBUJWFGJOBODJBMJOTUSVNFOUTEJTDMPTFEJOOPUFTBOE
F      5SBEFBOEPUIFSGJOBODJBMQBZBCMFTDPNQSJTFUSBEFQBZBCMFT PUIFSGJOBODJBMQBZBCMFT BDDSVBMTBOEBNPVOUTEVFUPFRVJUZBDDPVOUFEVOJUTXJUIJOOPUF5IFUSBEFBOEPUIFSQBZBCMFTIFMEBUGBJS
       WBMVFBSFWBMVFEVTJOH-FWFMJOQVUT




                                                                                                                                                     Annual report 2019 | riotinto.com                  193
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                Document 42-1 Filed 06/29/20 Page 199 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


'JOBODJBMJOTUSVNFOUTBOESJTLNBOBHFNFOUDPOUJOVFE
" C 'JOBODJBMSJTLNBOBHFNFOU
0CKFDUJWFTBOEQPMJDZ
0VSGJOBODJBMSJTLNBOBHFNFOUPCKFDUJWFTBSF
e UPIBWFJOQMBDFBSPCVTUDBQJUBMTUSVDUVSFUPNBOBHFUIFPSHBOJTBUJPOUISPVHIUIFDPNNPEJUZDZDMFBOE
e UPBMMPXPVSGJOBODJBMFYQPTVSFTUPGMPBUXJUIUIFNBSLFU

"OZFYDFQUJPOTUPUIFTFSFRVJSFGPSNBMBQQSPWBMCZUIFCPBSE

5IF(SPVQPQFSBUFTBGMPBUJOHQSJDFTBOESBUFTQPMJDZGPSUIFNBOBHFNFOUPGPVSLFZFDPOPNJDFYQPTVSFUPDPNNPEJUZQSJDF GPSFJHOFYDIBOHFBOE
JOUFSFTUSBUFTSJTLT8FEPOPUTFFLUPIFEHFUIJTGMPBUJOHFYQPTVSFBOEXJMMSFGMPBU XIFSFQPTTJCMF BOZNBUFSJBMQSJDFPSSBUFTUIBUBSFGJYFE8IFSFUIJTJT
JNQPTTJCMF PSTVCPQUJNBM BOZOPOGMPBUJOHQSJDFSJTLTBSFNBOBHFEXJUIJOEFGJOFENBSLFUSJTLUPMFSBODFT%FSJWBUJWFTBSFVTFEBTBOEXIFOSFRVJSFEJO
PSEFSUPNBOBHFPVSFYQPTVSFJOBDDPSEBODFXJUIUIJTVOEFSMZJOHGJOBODJBMSJTLNBOBHFNFOUQSJODJQMF

*OUIFQBSBHSBQITCFMPX XFTVNNBSJTFUIFSJTLTUIBUXFBSFFYQPTFEUP BOEPVUMJOFIPXPVS5SFBTVSZBOE$PNNFSDJBMUFBNTNBOBHFUIFTFSJTLTJO
BDDPSEBODFXJUIBHSFFEQPMJDJFT5IFTFUFBNTPQFSBUFVOEFSBTUSPOHDPOUSPMFOWJSPONFOU XJUIJOBQQSPWFEMJNJUT0VSCPBSESFWJFXTBOEBQQSPWFTMJNJUT
BUMFBTUBOOVBMMZ

 J $BQJUBMBOEMJRVJEJUZSJTL
0VSPWFSSJEJOHPCKFDUJWFXIFONBOBHJOHDBQJUBMBOEMJRVJEJUZJTUPTBGFHVBSEUIFCVTJOFTTBTBHPJOHDPODFSO$BQJUBMJTBMMPDBUFEJOBDPOTJTUFOUBOE
EJTDJQMJOFENBOOFS QSJPSJUJTJOHTVTUBJOJOHDBQJUBMFYQFOEJUVSF GPMMPXFECZUIFPSEJOBSZEJWJEFOEBOEUIFOBOJUFSBUJWFBMMPDBUJPOCFUXFFOJOWFTUJOHJO
DPNQFMMJOHHSPXUIPQQPSUVOJUJFT NBJOUBJOJOHCBMBODFTIFFUTUSFOHUIBOEEFMJWFSJOHGVSUIFSSFUVSOTUPTIBSFIPMEFST

0VSCPBSEBOETFOJPSNBOBHFNFOUSFHVMBSMZSFWJFXUIFDBQJUBMTUSVDUVSFBOEMJRVJEJUZPGUIF(SPVQ5IFZUBLFJOUPBDDPVOUPVSTUSBUFHJDQSJPSJUJFT UIF
FDPOPNJDBOECVTJOFTTDPOEJUJPOT BOEBOZJEFOUJGJFEJOWFTUNFOUPQQPSUVOJUJFT BMPOHXJUIUIFFYQFDUFESFUVSOTUPTIBSFIPMEFST8FFYQFDUUPUBMDBTI
SFUVSOTUPTIBSFIPMEFSTPWFSUIFMPOHFSUFSNUPCFJOBSBOHFPGePGVOEFSMZJOHFBSOJOHTJOBHHSFHBUFUISPVHIPVUUIFDPNNPEJUZDZDMF

8FDPOTJEFSWBSJPVTGJOBODJBMNFUSJDTXIFONBOBHJOHPVSSJTL JODMVEJOHOFUEFCU HFBSJOH UIFPWFSBMMMFWFMPGCPSSPXJOHTBOEUIFJSNBUVSJUZQSPGJMF
MJRVJEJUZMFWFMT UPUBMDBQJUBM GVUVSFDBTIGMPXT &#*5%"BOEJOUFSFTUDPWFSSBUJPT

0VSUPUBMDBQJUBMBTBU%FDFNCFSXBT

                                                                                                                                                        
5PUBMDBQJUBM                                                                                                                   /PUF         64N          64N
&RVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUP TFF(SPVQCBMBODFTIFFU                                                                                   
&RVJUZBUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT TFF(SPVQCBMBODFTIFFU                                                                               
/FUEFCU DBTI                                                                                                                                         
5PUBMDBQJUBM                                                                                                                                         


0VSOFUEFCUJODSFBTFEUP64CJMMJPOBUb%FDFNCFSbGSPNBOFUDBTIQPTJUJPOPG64CJMMJPOBUb%FDFNCFSb5IJTNBJOMZSFGMFDUTDBTI
SFUVSOTUPTIBSFIPMEFSTEVSJOHUIFZFBS DBQJUBMFYQFOEJUVSFBOEBOPODBTIJODSFBTFPG64CJMMJPOGPMMPXJOHUIFJNQMFNFOUBUJPOPG*'34-FBTFT
PO+BOVBSZ QBSUJBMMZPGGTFUCZPQFSBUJOHDBTIGMPXT"Ub%FDFNCFSbOFUHFBSJOHXBT    BOEJOUFSFTUDPWFSXBTUJNFT 
UJNFT 

8FIBWFBDDFTTUPWBSJPVTGPSNTPGGJOBODJOHJODMVEJOHPVS644IFMG1SPHSBNNF &VSPQFBO%FCU*TTVBODF1SPHSBNNF $PNNFSDJBM1BQFSBOEDSFEJU
GBDJMJUJFT8FEJEOPUJTTVFBOZEFCUJOPSVOEFSUIFTFQSPHSBNNFT

*O BTQBSUPGPVSMJBCJMJUZNBOBHFNFOUQSPHSBNNF XFSFEFFNFECPOET JTTVFECZ3JP5JOUP'JOBODF 64" QMD 3JP5JOUP'JOBODFQMDBOE3JP5JOUP
'JOBODF 64" -JNJUFE XJUIBOPUJPOBMQSJODJQBMWBMVFPG64CJMMJPO8FBMTPDMPTFEPVUJOUFSFTUSBUFTXBQT XJUIUIFTBNFOPUJPOBMWBMVFXIJDIXFSFJO
BGBJSWBMVFIFEHFSFMBUJPOTIJQXJUIUIFCPOET5IFBHHSFHBUFDBTIPVUGMPXPOUIFCPOESFEFNQUJPOTBNPVOUFEUP64CJMMJPOCFGPSFGFFT JODMVEJOH
FBSMZSFEFNQUJPODPTUT5IFDMPTFPVUPGUIFTXBQTHFOFSBUFEBOFUDBTIPVUGMPXPG64NJMMJPO JODMVEJOHBDDSVFEJOUFSFTUPG64NJMMJPO8FEJEOPU
CVZCBDLBOZCPOETJO

8FIBWFB64CJMMJPOGBDJMJUZ XIJDIXFFYUFOEFEJOUP/PWFNCFSBOEB64CJMMJPOGBDJMJUZ XIJDIJODMVEFTB64EFOPNJOBUFETBNFEBZ
BDDFTTTXJOHMJOFGBDJMJUZ5IJTBMTPFYQJSFTJO/PWFNCFS5IFGVOETBWBJMBCMFDBOCFVTFEGPSHFOFSBMDPSQPSBUFQVSQPTFT"Ub%FDFNCFSbUIF
GBDJMJUJFTXFSFVOESBXO"EWBODFTVOEFSUIFTFSFWPMWJOHGBDJMJUJFTCFBSBOJOUFSFTUSBUFQFSBOOVNCBTFEPO-*#03 PS&63*#03 $%03PS##48JO
SFMBUJPOUPBOZFVSP $BOBEJBOEPMMBSPS"VTUSBMJBOEPMMBSMPBOTSFTQFDUJWFMZ QMVTBNBSHJO XIJDIJTEFQFOEFOUPOPVSMPOHUFSNDSFEJUSBUJOHBT
EFUFSNJOFECZ.PPEZaTBOE4UBOEBSE1PPSaTBOEUIFMFWFMPGESBXEPXO 5IFGBDJMJUZBHSFFNFOUTDPOUBJOOPGJOBODJBMDPWFOBOUT

0VSDSFEJUSBUJOHT BTQSPWJEFECZ4UBOEBSE1PPSaTBOE.PPEZaTJOWFTUPSTFSWJDFT BTBU%FDFNCFSXFSF

                                                                                                                                                        
-POHUFSNSBUJOH                                                                                                                         ""               ""
4IPSUUFSNSBUJOH                                                                                                                      "1           "1
0VUMPPL                                                                                                                          4UBCMF4UBCMF      4UBCMF4UBCMF


0VSVOJGJFEDSFEJUTUBUVTJTNBJOUBJOFEUISPVHIDSPTTHVBSBOUFFT XIJDINFBOUIFDPOUSBDUVBMPCMJHBUJPOTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEBSF
BVUPNBUJDBMMZHVBSBOUFFECZUIFPUIFS




194              Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                             Document 42-1 Filed 06/29/20 Page 200 of 307




*OUIFUBCMFCFMPX XFTVNNBSJTFUIFNBUVSJUZQSPGJMFPGPVSGJOBODJBMMJBCJMJUJFTCBTFEPODPOUSBDUVBMVOEJTDPVOUFEQBZNFOUT XIJDIXJMMUIFSFGPSFOPU
OFDFTTBSJMZBHSFFXJUIUIFBNPVOUTEJTDMPTFEJOUIFCBMBODFTIFFU

)LQDQFLDOOLDELOLW\DQDO\VLV

                                                                                         8JUIJO         #FUXFFO          #FUXFFO           #FUXFFO          #FUXFFO
                                                                                        ZFBSPSPO         BOE          BOE           BOE          BOE            "GUFS
"U%FDFNCFS                                                                       EFNBOE             ZFBST            ZFBST             ZFBST            ZFBST          ZFBST             5PUBM
 0VUGMPXT *OGMPXT                                                                          64N            64N             64N              64N             64N             64N              64N
/POEFSJWBUJWFGJOBODJBMMJBCJMJUJFT
5SBEFBOEPUIFSGJOBODJBMQBZBCMFT B                                                                                                                                               
&YQFDUFEMFBTFMJBCJMJUZQBZNFOUT C                                                                                                                                              
#PSSPXJOHTCFGPSFTXBQT                                                                                                                                                      
&YQFDUFEGVUVSFJOUFSFTUQBZNFOUT B                                                                                                                                            
0UIFSGJOBODJBMMJBCJMJUJFT                                                                                  `                `                `                `                `              
%FSJWBUJWFGJOBODJBMMJBCJMJUJFT D
%FSJWBUJWFTSFMBUFEUPOFUEFCUeOFUTFUUMFE                                                                                                                                                
%FSJWBUJWFTSFMBUFEUPOFUEFCUeHSPTTTFUUMFE B 
 `HSPTTJOGMPXT                                                                                                                                                                    
 `HSPTTPVUGMPXT                                                                                                                                                                   
%FSJWBUJWFTOPUSFMBUFEUPOFUEFCUeOFUTFUUMFE                                                             `                `                                                               
%FSJWBUJWFTOPUSFMBUFEUPOFUEFCUeHSPTTTFUUMFE
 `HSPTTJOGMPXT                                                                                              `                `                `                `                 `              
 `HSPTTPVUGMPXT                                                                                             `                `                `                `                 `              
5PUBM                                                                                                                                                                   




                                                                                                                                                                                                            Financial statements
                                                                                         8JUIJO          #FUXFFO          #FUXFFO          #FUXFFO          #FUXFFO
                                                                                        ZFBSPSPO          BOE          BOE          BOE          BOE             "GUFS
"U%FDFNCFS                                                                       EFNBOE              ZFBST            ZFBST            ZFBST            ZFBST           ZFBST            5PUBM
 0VUGMPXT *OGMPXT                                                                          64N             64N             64N             64N             64N              64N             64N
/POEFSJWBUJWFGJOBODJBMMJBCJMJUJFT
5SBEFBOEPUIFSGJOBODJBMQBZBCMFT                                                                                         `                `                `                `              
#PSSPXJOHTCFGPSFTXBQT                                                                                                                                                        
&YQFDUFEGVUVSFJOUFSFTUQBZNFOUT B                                                                                                                                              
0UIFSGJOBODJBMMJBCJMJUJFT                                                                                  `                 `                `                `                `               
%FSJWBUJWFGJOBODJBMMJBCJMJUJFT D
%FSJWBUJWFTSFMBUFEUPOFUEFCU`OFUTFUUMFE                                                                                                                                              
%FSJWBUJWFTSFMBUFEUPOFUEFCU`HSPTTTFUUMFE B 
 `HSPTTJOGMPXT                                                                                                                                                                    
 `HSPTTPVUGMPXT                                                                                                                                                                   
%FSJWBUJWFTOPUSFMBUFEUPOFUEFCU`OFUTFUUMFE                                                                                                                                            
%FSJWBUJWFTOPUSFMBUFEUPOFUEFCU`HSPTTTFUUMFE
 `HSPTTJOGMPXT                                                                                            `                `                `                 `                `             
 `HSPTTPVUGMPXT                                                                                           `                `                `                 `                `             
5PUBM                                                                                                                                                                      

B       5IFJOUFSFTUQBZBCMFBUZFBSFOEXBTSFNPWFEGSPNUSBEFBOEPUIFSGJOBODJBMQBZBCMFTBOEJTTIPXOXJUIJOFYQFDUFEGVUVSFJOUFSFTUQBZNFOUT*OUFSFTUQBZNFOUTIBWFCFFOQSPKFDUFEVTJOHJOUFSFTU
        SBUFTBQQMJDBCMFBUUIFFOEPGUIFBQQMJDBCMFGJOBODJBMZFBS8IFSFEFCUJTTVCKFDUUPWBSJBCMFJOUFSFTUSBUFT GVUVSFJOUFSFTUQBZNFOUTBSFTVCKFDUUPDIBOHFJOMJOFXJUINBSLFUSBUFT
C       *OXFIBWFJODMVEFEFYQFDUFEGVUVSFMFBTFQBZNFOUTGPMMPXJOHBEPQUJPOPG*'34-FBTFT3FGFSUPOPUFGPSGVSUIFSJOGPSNBUJPO
D       5IFNBUVSJUZHSPVQJOHJTCBTFEPOUIFFBSMJFTUQBZNFOUEBUF


2IIVHWWLQJDQGHQIRUFHDEOHPDVWHUQHWWLQJDJUHHPHQWV
8IFOXFIBWFBMFHBMMZFOGPSDFBCMFSJHIUUPPGGTFUPVSGJOBODJBMBTTFUTBOEMJBCJMJUJFTBOEBOJOUFOUJPOUPTFUUMFPOBOFUCBTJT PSSFBMJTFUIFBTTFUBOE
TFUUMFUIFMJBCJMJUZTJNVMUBOFPVTMZ XFSFQPSUUIFOFUBNPVOUJOUIFDPOTPMJEBUFECBMBODFTIFFU%VSJOHUIFZFBS UIFSFXFSFOPNBUFSJBMBNPVOUTPGGTFUJO
UIFCBMBODFTIFFU BOEOPNBUFSJBMFOGPSDFBCMFNBTUFSOFUUJOHBHSFFNFOUTXFSFJEFOUJGJFE

 JJ $PNNPEJUZQSJDFSJTL
0VSCSPBEDPNNPEJUZCBTFNFBOTPVSFYQPTVSFUPDPNNPEJUZQSJDFTJTEJWFSTJGJFE0VSOPSNBMQPMJDZJTUPTFMMPVSQSPEVDUTBUQSFWBJMJOHNBSLFUQSJDFT
&YDFQUJPOTUPUIJTSVMFBSFTVCKFDUUPTUSJDUMJNJUTMBJEEPXOCZUIFCPBSE BOEbUPEFGJOFENBSLFUSJTLUPMFSBODFTBOEJOUFSOBMDPOUSPMT

8FTFMMPVSQSPEVDUTUPDVTUPNFSTVOEFSDPOUSBDUTXIJDIWBSZJOUFOVSFBOEQSJDJOHNFDIBOJTNT JODMVEJOHTPNFWPMVNFTTPMEJOUIFTQPUNBSLFU4BMFT
SFWFOVFNBZCFTVCKFDUUPBEKVTUNFOUJGQSPEVDUTQFDJGJDBUJPOTEPOPUDPOGPSNUPUIFUFSNTTQFDJGJFEJOBTBMFTDPOUSBDU

1SJDJOHGPSJSPOPSFJTPOBSBOHFPGUFSNT UIFNBKPSJUZCFJOHFJUIFSNPOUIMZPSRVBSUFSMZBWFSBHFQSJDJOHNFDIBOJTNT8FTFMMBTNBMMFSQSPQPSUJPOPGJSPO
PSFWPMVNFTPOUIFTQPUNBSLFU




                                                                                                                                                  Annual report 2019 | riotinto.com                  195
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                        Document 42-1 Filed 06/29/20 Page 201 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


'JOBODJBMJOTUSVNFOUTBOESJTLNBOBHFNFOUDPOUJOVFE
 JJ $PNNPEJUZQSJDFSJTL DPOUJOVFE 
8FHFOFSBMMZTFMMDPQQFSBOEBMVNJOJVNVOEFSDPOUSBDUTXIJDIWBSZJOUFOVSFBOEQSJDJOHNFDIBOJTNT XJUITPNFWPMVNFTTPMEJOUIFTQPUNBSLFU5IF
QSJDFTBSFEFUFSNJOFECZSFGFSFODFUPQSFWBJMJOHNBSLFUQSJDFTPOUFSNJOBMNBSLFUT TVDIBTUIF-POEPO.FUBM&YDIBOHF -.& BOEUIF$PNNPEJUJFT
&YDIBOHF $0.&9 JO/FX:PSL1SJDFTGMVDUVBUFXJEFMZJOSFTQPOTFUPDIBOHJOHMFWFMTPGTVQQMZBOEEFNBOECVU JOUIFMPOHSVO QSJDFTBSFSFMBUFEUPUIF
NBSHJOBMDPTUPGTVQQMZ(PMEJTBMTPQSJDFEJOBOBDUJWFNBSLFUJOXIJDIQSJDFTSFTQPOEUPEBJMZDIBOHFTJORVBOUJUJFTPGGFSFEBOETPVHIU/FXMZNJOFE
HPMEJTPOMZPOFTPVSDFPGTVQQMZJOWFTUNFOUBOEEJTJOWFTUNFOUDBOCFJNQPSUBOUFMFNFOUTPGTVQQMZBOEEFNBOE

"UUIFEBUFSFWFOVFJTSFDPHOJTFE DFSUBJOPGPVSQSPEVDUTBSFQSPWJTJPOBMMZQSJDFE CBTFEPOUIFBNPVOUXFFYQFDUUPSFDFJWFJOUIFGVUVSF"GUFSJOJUJBM
SFDPHOJUJPOPGSFWFOVF XFSFDPSEBOZDIBOHFJOSFWFOVFSFMBUJOHUPNBSLFUQSJDFTTFQBSBUFMZJO0UIFSSFWFOVF SFGFSUPOPUF 4VCTUBOUJBMMZBMMJSPOPSF
BOEBMVNJOJVNTBMFTBSFSFGMFDUFEBUGJOBMQSJDFTBUFBDISFQPSUJOHQFSJPE'JOBMQSJDFTGPSDPQQFSDPODFOUSBUF IPXFWFS BSFOPSNBMMZEFUFSNJOFECFUXFFO
BOEEBZTBGUFSEFMJWFSZUPPVSDVTUPNFS

"Ub%FDFNCFSb XFIBENJMMJPOQPVOETPGDPQQFSTBMFT b%FDFNCFSbNJMMJPOQPVOET UIBUXFSFQSPWJTJPOBMMZQSJDFEBU64DFOUT
QFSQPVOE 64DFOUTQFSQPVOE 5IFGJOBMQSJDFPGUIFTFTBMFTXJMMCFEFUFSNJOFEEVSJOHUIFGJSTUIBMGPG"DIBOHFJOUIFQSJDFPG
DPQQFSSFBMJTFEPOUIFQSPWJTJPOBMMZQSJDFETBMFT BMMPUIFSGBDUPSTIFMEDPOTUBOU XPVMEJODSFBTFPSSFEVDFOFUFBSOJOHTCZ64NJMMJPO 
64NJMMJPO 

'PSTPNFQSPEVDUT QBSUJDVMBSMZBMVNJOJVN XFBSFBMTPFYQPTFEUPGMVDUVBUJPOTJOQPXFSQSJDFT

+HGJLQJVWUDWHJ\
8FEPOPUHFOFSBMMZDPOTJEFSUIBUVTJOHEFSJWBUJWFTUPGJYDPNNPEJUZQSJDFTXPVMEQSPWJEFBMPOHUFSNCFOFGJUUPPVSTIBSFIPMEFST)PXFWFS GPSDFSUBJO
QIZTJDBMDPNNPEJUZUSBOTBDUJPOTGPSXIJDIUIFQSJDFXBTGJYFEBUUIFDPOUSBDUEBUF XFFOUFSJOUPEFSJWBUJWFTUPBDIJFWFUIFQSFWBJMJOHNBSLFUQSJDFTBUUIF
QPJOUPGSFWFOVFSFDPHOJUJPO

5PNJUJHBUFPVSFYQPTVSFUPDIBOHFTJOUIFSFMBUJPOTIJQCFUXFFOBMVNJOJVNQSJDFTBOEQPXFSQSJDFT XFIBWFBOVNCFSPGFMFDUSJDJUZQVSDIBTFDPOUSBDUT
XIJDIBSFEJSFDUMZMJOLFEUPUIFEBJMZPGGJDJBM-.&DBTIBTLQSJDFGPSIJHIHSBEFBMVNJOJVN c-.&QSJDFd BOEUPUIF64.JEXFTU5SBOTBDUJPO1SFNJVN
 c.JEXFTUQSFNJVNd 

*O POUSBOTJUJPOUP*'34 XFFMFDUFEUPBQQMZIFEHFBDDPVOUJOHUPUXPFYJTUJOHFNCFEEFEEFSJWBUJWFTXJUIJOPVSQPXFSDPOUSBDUT5IFFNCFEEFE
EFSJWBUJWFT OPUJPOBMBMVNJOJVNGPSXBSETBMFT IBWFCFFOEFTJHOBUFEBTUIFIFEHJOHJOTUSVNFOU5IFGPSFDBTUFEBMVNJOJVNTBMFT QSJDFEVTJOHUIF-.&
QSJDFBOEUIF.JEXFTUQSFNJVN SFQSFTFOUUIFIFEHFEJUFN

5IFIFEHJOHSBUJPJT BTUIFRVBOUJUZPGTBMFTEFTJHOBUFEBTCFJOHIFEHFENBUDIFTUIFOPUJPOBMBNPVOUPGUIFIFEHJOHJOTUSVNFOU5IFIFEHJOH
JOTUSVNFOUaTOPUJPOBMBNPVOU FYQSFTTFEJOFRVJWBMFOUNFUSJDUPOOFTPGBMVNJOJVN JTEFSJWFEGSPNPVSFYQFDUFEFMFDUSJDJUZDPOTVNQUJPOVOEFSUIFQPXFS
DPOUSBDUTBTXFMMBTPUIFSSFMFWBOUDPOUSBDUQBSBNFUFST

8IFOXFEFTJHOBUFTVDIFNCFEEFEEFSJWBUJWFTBTUIFIFEHJOHJOTUSVNFOUJOBDBTIGMPXIFEHF XFSFDPHOJTFUIFFGGFDUJWFQPSUJPOPGUIFDIBOHFJOUIF
GBJSWBMVFPGUIFIFEHJOHJOTUSVNFOUJOPUIFSDPNQSFIFOTJWFJODPNF BOEJUJTBDDVNVMBUFEJOUIFDBTIGMPXIFEHFSFTFSWF5IFBNPVOUUIBUJTSFDPHOJTFE
JOPUIFSDPNQSFIFOTJWFJODPNFJTMJNJUFEUPUIFMFTTFSPGUIFDVNVMBUJWFDIBOHFJOUIFGBJSWBMVFPGUIFIFEHJOHJOTUSVNFOUBOEUIFDVNVMBUJWFDIBOHFJO
UIFGBJSWBMVFPGUIFIFEHFEJUFN JOBCTPMVUFUFSNT

8FSFDPHOJTFBOZJOFGGFDUJWFOFTTSFMBUJOHUPUIFIFEHJOHSFMBUJPOTIJQJNNFEJBUFMZJOUIFJODPNFTUBUFNFOU

4PVSDFTPGJOFGGFDUJWFOFTTJODMVEFEJGGFSFODFTJOUIFUJNJOHPGUIFDBTIGMPXTCFUXFFOUIFIFEHFEJUFNBOEUIFIFEHJOHJOTUSVNFOU OPO[FSPJOJUJBMGBJS
WBMVFPGUIFIFEHJOHJOTUSVNFOU UIFFYJTUFODFPGBDBQPOUIF.JEXFTUQSFNJVNJOUIFIFEHJOHJOTUSVNFOUBOEDPVOUFSQBSUZDSFEJUSJTL

8FIFMEUIFGPMMPXJOHOPUJPOBMBMVNJOJVNGPSXBSETBMFTDPOUSBDUTFNCFEEFEJOUIFQPXFSDPOUSBDUT


                                                                                                                         #FUXFFO      #FUXFFO
"U%FDFNCFS                                                                            5PUBM    8JUIJOZFBS   BOEZFBST   BOEZFBST   "GUFSZFBST
/PUJPOBMBNPVOU JOUPOOFT                                                                                                               `
/PUJPOBMBNPVOU JO64NJMMJPOT                                                                                                                   `
"WFSBHFIFEHFESBUF JO64QFSUPOOF                                                                                                           `



                                                                                                                         #FUXFFO     #FUXFFO
"U%FDFNCFS                                                                             5PUBM   8JUIJOZFBS   BOEZFBST   BOEZFBST   "GUFSZFBST
/PUJPOBMBNPVOU JOUPOOFT                                                                                                            
/PUJPOBMBNPVOU JO64NJMMJPOT                                                                                                                  
"WFSBHFIFEHFESBUF JO64QFSUPOOF                                                                                                         




196           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                             Document 42-1 Filed 06/29/20 Page 202 of 307




5IFJNQBDUPOPVSGJOBODJBMTUBUFNFOUTPGUIFTFIFEHJOHJOTUSVNFOUTBOEIFEHJOHJUFNTBSF

                                                                   "MVNJOJVNFNCFEEFEEFSJWBUJWFTTFQBSBUFE
                                                                           GSPNUIFQPXFSDPOUSBDU
                                                                            )FEHJOHJOTUSVNFOU B                                  )JHIMZQSPCBCMFGPSFDBTUBMVNJOJVNTBMFT )FEHFEJUFN
                                                                                                                                                                                                   "NPVOU
                                                                                                                                                          5PUBMIFEHJOH           )FEHF        SFDMBTTJGJFE
                                                                                                     $IBOHFJOGBJS        $BTIGMPX        $IBOHFJO       HBJO MPTT       JOFGGFDUJWF   GSPNSFTFSWFT
                                                                                         $BSSZJOH      WBMVFJOUIF           IFEHF       GBJSWBMVFJO     SFDPHOJTFE        OFTTJOUIF        UPJODPNF
                                                                        /PNJOBM           BNPVOU            QFSJPE         SFTFSWF C        UIFQFSJPE      JOSFTFSWFT         QFSJPE D      TUBUFNFOU E
                                                                          64N             64N             64N              64N               64N             64N             64N              64N

                                                                                                                                                                                    
                                                                                                                                                                                   


B      "MVNJOJVNFNCFEEFEEFSJWBUJWFT GPSXBSEDPOUSBDUTBOEPQUJPOT BSFDPOUBJOFEXJUIJODFSUBJOBMVNJOJVNTNFMUFSFMFDUSJDJUZQVSDIBTFDPOUSBDUT64NJMMJPO 64NJMMJPO PGUIFDBSSZJOH
       WBMVFJTTIPXOXJUIJO0UIFSGJOBODJBMBTTFUTBOE64NJMMJPO 64NJMMJPO TIPXOXJUIJOPUIFSGJOBODJBMMJBCJMJUJFT
C      5IFEJGGFSFODFCFUXFFOUIJTBNPVOUBOEUIFUPUBMDBTIGMPXIFEHFSFTFSWFPGUIF(SPVQ TIPXOJOOPUF SFMBUFTUPPVSDBTIGMPXIFEHFPOUIFTUFSMJOHCPOE SFGFSUPJOUFSFTUSBUFSJTLTFDUJPO 
D      )FEHFJOFGGFDUJWFOFTTJTJODMVEFEJOOFUPQFSBUJOHDPTUT SBXNBUFSJBM DPOTVNBCMFT SFQBJSTBOENBJOUFOBODF JOUIFJODPNFTUBUFNFOU
E      0OSFBMJTBUJPOPGUIFIFEHF SFBMJTFEBNPVOUTBSFSFDMBTTJGJFEGSPNSFTFSWFTUPDPOTPMJEBUFETBMFTSFWFOVFJOUIFJODPNFTUBUFNFOU

5IFSFXBTOPDPTUPGIFEHJOHSFDPHOJTFEJOPSSFMBUJOHUPUIJTIFEHFSFMBUJPOTIJQ

8FTFUPVUEFUBJMTPGPVSDPNNPEJUZEFSJWBUJWFTUIBUBSFOPUEFTJHOBUFEBTIFEHFTJOTFDUJPO#

6HQVLWLYLWLHV
0VSDPNNPEJUZEFSJWBUJWFTBSFJNQBDUFECZDIBOHFTJONBSLFUQSJDFT5IFUBCMFCFMPXTVNNBSJTFTUIFJNQBDUUIBUDIBOHFTJOBMVNJOJVNNBSLFUQSJDFT
IBWFPOBMVNJOJVNGPSXBSEBOEPQUJPODPOUSBDUTFNCFEEFEJOQPXFSTVQQMZBHSFFNFOUTPVUTUBOEJOHBUb%FDFNCFSb"OZDIBOHFJOQSJDFXJMM
SFTVMUJOBOPGGTFUUJOHDIBOHFJOPVSGVUVSFFBSOJOHT




                                                                                                                                                                                                              Financial statements
                                                                                                                                                             $IBOHFJO                            
                                                                                                                                                          NBSLFUQSJDFT            64N              64N
                                                                                                                                                                                                  
&GGFDUPOOFUFBSOJOHT
                                                                                                                                                                                                   
                                                                                                                                                                                                  
&GGFDUPOFRVJUZ
                                                                                                                                                                                                 


8FFYDMVEFPVScPXOVTFDPOUSBDUTdGSPNUIJTTFOTJUJWJUZBOBMZTJTBTUIFZBSFPVUTJEFUIFTDPQFPG*'340VSCVTJOFTTVOJUTDPOUJOVFUPIPMEUIFTFUZQFT
PGDPOUSBDUTUPTBUJTGZUIFJSFYQFDUFEQVSDIBTF TBMFPSVTBHFSFRVJSFNFOUT

 JJJ $SFEJUSJTL
8FBSFFYQPTFEUPDSFEJUSJTLJOPVSPQFSBUJOHBDUJWJUJFT QSJNBSJMZGSPNDVTUPNFSSFDFJWBCMFT BOEGSPNPVSJOWFTUJOHBDUJWJUJFT QSJNBSJMZJOWFTUNFOUT
JOTFQBSBUFMZNBOBHFEGVOET 8FBSFBMTPFYQPTFEUPDSFEJUSJTLBSJTJOHGSPNPVSEFQPTJUTJOUSFBTVSZBOEMJRVJEJUZGVOET EFQPTJUTXJUICBOLTBOE
GJOBODJBMJOTUJUVUJPOTBOEGSPNPVSJOUFSFTUSBUFBOEDVSSFODZEFSJWBUJWFDPOUSBDUT

&UHGLWULVNVUHODWHGWRUHFHLYDEOHV
0VS$PNNFSDJBMUFBNNBOBHFTDVTUPNFSDSFEJUSJTLTVCKFDUUPPVSFTUBCMJTIFEQPMJDZ QSPDFEVSFTBOEDPOUSPMT5IFUFBNFTUBCMJTIFTDSFEJUMJNJUTGPS
BMMPGPVSDVTUPNFST8IFSFDVTUPNFSTBSFSBUFECZBOJOEFQFOEFOUDSFEJUSBUJOHBHFODZ UIFTFSBUJOHTBSFVTFEUPTFUDSFEJUMJNJUT8IFSFUIFSFBSF
OPJOEFQFOEFOUDSFEJUSBUJOHTBWBJMBCMF XFBTTFTTUIFDSFEJURVBMJUZPGUIFDVTUPNFSUISPVHIBDSFEJUSBUJOHTDPSFDBSE5IF$PNNFSDJBMUFBN
NPOJUPSPVUTUBOEJOHDVTUPNFSSFDFJWBCMFTSFHVMBSMZBOEIJHIMJHIUBOZDSFEJUDPODFSOTUPTFOJPSNBOBHFNFOU4IJQNFOUTUPNBKPSDVTUPNFSTBSF
PGUFODPWFSFECZMFUUFSTPGDSFEJUPSPUIFSGPSNTPGDSFEJUJOTVSBODF

"Ub%FDFNCFSb XFIBEDVTUPNFST DVTUPNFST PXJOHNPSFUIBO64NJMMJPOFBDIBOEBDDPVOUJOHGPSBQQSPYJNBUFMZ
  PGBMMUSBEFSFDFJWBCMFT5IFSFXFSFDVTUPNFST DVTUPNFST PXJOHNPSFUIBO64NJMMJPOBOEBDDPVOUJOHGPS
BQQSPYJNBUFMZ  PGBMMUSBEFSFDFJWBCMFT

5IFFYQFDUFEDSFEJUMPTTPOPVSUSBEFSFDFJWBCMFQPSUGPMJPJTJOTJHOJGJDBOU TFFOPUF 

&UHGLWULVNUHODWHGWRILQDQFLDOLQVWUXPHQWVDQGFDVKGHSRVLWV
0VS5SFBTVSZUFBNNBOBHFTDSFEJUSJTLGSPNJOWFTUNFOUTJOHPWFSONFOUTFDVSJUJFT QSJNBSJMZ64(PWFSONFOU DPSQPSBUFBOEBTTFUCBDLFETFDVSJUJFT
SFWFSTFSFQVSDIBTFBHSFFNFOUT NPOFZNBSLFUGVOET BOECBMBODFTXJUICBOLTBOEGJOBODJBMJOTUJUVUJPOTJOBDDPSEBODFXJUIBCPBSEBQQSPWFEDSFEJU
SJTLGSBNFXPSLXIJDITFUTUIFSJTLBQQFUJUF0VSCPBSESFWJFXTUIJTBOOVBMMZ8FNBLFJOWFTUNFOUTPGTVSQMVTGVOETPOMZXJUIBQQSPWFEJOWFTUNFOU
HSBEF ###BOEBCPWF DPVOUFSQBSUJFTXIPIBWFCFFOBTTJHOFETQFDJGJDDSFEJUMJNJUT5IFMJNJUTBSFTFUUPNJOJNJTFUIFDPODFOUSBUJPOPGDSFEJUSJTLBOE
UIFSFGPSFNJUJHBUFUIFQPUFOUJBMGPSGJOBODJBMMPTTUISPVHIDPVOUFSQBSUZGBJMVSF




                                                                                                                                                   Annual report 2019 | riotinto.com                   197
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                           Document 42-1 Filed 06/29/20 Page 203 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


'JOBODJBMJOTUSVNFOUTBOESJTLNBOBHFNFOUDPOUJOVFE
5IFNBYJNVNDSFEJUSJTLFYQPTVSFBSJTJOHPOPVSGJOBODJBMBTTFUTBUUIFCBMBODFTIFFUEBUFJTBTGPMMPXT

                                                                                                                                                             
                                                                                                                                     /PUF         64N          64N
$BTIBOEDBTIFRVJWBMFOUT                                                                                                                                
5SBEFBOEPUIFSGJOBODJBMSFDFJWBCMFT                                                                                                                     
*OWFTUNFOUT                                                                                                                                               
%FSJWBUJWFBTTFUT                                                                                                                                           
-PBOTUPFRVJUZBDDPVOUFEVOJUT                                                                                                                                  
5PUBM                                                                                                                                                     


 JW 'PSFJHOFYDIBOHFSJTL
5IFCSPBEHFPHSBQIJDTQSFBEPGPVSTBMFTBOEPQFSBUJPOTNFBOTUIBUPVSFBSOJOHT DBTIGMPXTBOETIBSFIPMEFSTaFRVJUZBSFJOGMVFODFECZBXJEFWBSJFUZ
PGbDVSSFODJFT

5IFNBKPSJUZPGPVSTBMFTBSFEFOPNJOBUFEJOUIF64EPMMBS

0VSPQFSBUJOHDPTUTBSFJOGMVFODFECZUIFDVSSFODJFTPGUIPTFDPVOUSJFTXIFSFPVSNJOFTBOEQSPDFTTJOHQMBOUTBSFMPDBUFE BOECZUIPTFDVSSFODJFTJO
XIJDIXFCVZJNQPSUFEFRVJQNFOUBOETFSWJDFT5IF64EPMMBS UIF"VTUSBMJBOEPMMBSBOEUIF$BOBEJBOEPMMBSBSFUIFNPTUJNQPSUBOUDVSSFODJFT
JOGMVFODJOHPVSDPTUT*OBOZQBSUJDVMBSZFBS DVSSFODZGMVDUVBUJPOTNBZIBWFBTJHOJGJDBOUJNQBDUPOPVSGJOBODJBMSFTVMUT"TUSFOHUIFOJOHPGUIF64EPMMBS
BHBJOTUUIFDVSSFODJFTJOXIJDIPVSDPTUTBSFQBSUMZEFOPNJOBUFEIBTBQPTJUJWFFGGFDUPOPVSVOEFSMZJOHFBSOJOHT)PXFWFS BTUSFOHUIFOJOHPGUIF64
EPMMBSSFEVDFTUIFWBMVFPGOPO64EPMMBSEFOPNJOBUFEOFUBTTFUT BOEUIFSFGPSFUPUBMFRVJUZ

0VSFYUFSOBMCPSSPXJOHTBOEDBTIBSFNBJOMZEFOPNJOBUFEJO64EPMMBST FJUIFSEJSFDUMZPSUISPVHIUIFVTFPGEFSJWBUJWFT BTXFDPOTJEFSUIF64EPMMBSUIF
NPTUBQQSPQSJBUFDVSSFODZGPSGJOBODJOHPVSPQFSBUJPOT

*ONPTUDBTFTPVSEFCUBOEPUIFSGJOBODJBMBTTFUTBOEMJBCJMJUJFT JODMVEJOHJOUSBHSPVQCBMBODFT JTIFMEJOUIFGVODUJPOBMDVSSFODZPGUIFSFMFWBOU
TVCTJEJBSZ5IFSFBSFJOTUBODFTXIFSFUIFTFCBMBODFTBSFIFMEJODVSSFODJFTPUIFSUIBOUIFGVODUJPOBMDVSSFODZPGUIFSFMFWBOUTVCTJEJBSZ5IJTNFBOTXF
SFDPHOJTFFYDIBOHFHBJOTBOEMPTTFTJOPVSJODPNFTUBUFNFOU FYDFQUXIFSFUIFZDBOCFUBLFOUPFRVJUZ BTUIFTFCBMBODFTBSFUSBOTMBUFEJOUPUIF
GVODUJPOBMDVSSFODZPGUIFSFMFWBOUTVCTJEJBSZb0VSJODPNFTUBUFNFOUBMTPJODMVEFTFYDIBOHFHBJOTBOEMPTTFTBSJTJOHPO64EPMMBSOFUEFCUBOE
JOUSBHSPVQCBMBODFT0ODPOTPMJEBUJPO UIFTFCBMBODFTBSFSFUSBOTMBUFEUPPVS64EPMMBSQSFTFOUBUJPODVSSFODZBOEUIFSFJTBDPSSFTQPOEJOHBOEPGGTFUUJOH
FYDIBOHFEJGGFSFODFSFDPHOJTFEEJSFDUMZJOUIFDVSSFODZUSBOTMBUJPOSFTFSWFb5IFSFJTOPJNQBDUPOUPUBMFRVJUZ

5IFUBCMFCFMPXTVNNBSJTFT CZDVSSFODZ PVSOFUEFCU BGUFSUBLJOHJOUPBDDPVOUSFMFWBOUDSPTTDVSSFODZJOUFSFTUSBUFTXBQTBOEGPSFJHO
FYDIBOHFbDPOUSBDUT

                                                                         5PUBM
                                                                   CPSSPXJOHT                     %FSJWBUJWFT      $BTIBOE                  /FU EFCU    /FU EFCU 
                                                                     FYDMVEJOH        -FBTF     SFMBUFEUPOFU          DBTI         0UIFS          DBTI         DBTI
                                                                    PWFSESBGUT    MJBCJMJUJFT            EFCU    FRVJWBMFOUT   JOWFTUNFOUT                   
/FU EFCU DBTICZDVSSFODZ                                             64N          64N             64N           64N           64N         64N          64N
64EPMMBS                                                                                                                                  
"VTUSBMJBOEPMMBS                                                                                   `                        `                        
&VSP                                                                                                   `                         `                          
4PVUI"GSJDBOSBOE                                                       `                               `                        `                         
$BOBEJBOEPMMBS                                                                                     `                         `                        
0UIFS                                                                                                  `                        `                       
5PUBM                                                                                                                                     


+HGJLQJVWUDWHJ\
6OEFSOPSNBMNBSLFUDPOEJUJPOT XFEPOPUDPOTJEFSUIBUBDUJWFDVSSFODZIFEHJOHPGUSBOTBDUJPOTXPVMEQSPWJEFMPOHUFSNCFOFGJUTUPTIBSFIPMEFST8F
SFWJFXPVSFYQPTVSFPOBSFHVMBSCBTJTBOEXJMMVOEFSUBLFIFEHJOHJGEFFNFEBQQSPQSJBUF8FNBZEFFNDVSSFODZQSPUFDUJPONFBTVSFTBQQSPQSJBUFJO
TQFDJGJDDPNNFSDJBMDJSDVNTUBODFT$BQJUBMFYQFOEJUVSFTBOEPUIFSTJHOJGJDBOUGJOBODJBMJUFNTTVDIBTBDRVJTJUJPOT EJTQPTBMT UBYBOEEJWJEFOEDBTIGMPXT
NBZCFFDPOPNJDBMMZIFEHFETVCKFDUUPTUSJDUMJNJUTMBJEEPXOCZUIFCPBSE%FUBJMTPGUIFDSPTTDVSSFODZJOUFSFTUSBUFTXBQTBOEUIFDVSSFODZGPSXBSE
DPOUSBDUTVTFEUPNBOBHFPVSDVSSFODZSJTLFYQPTVSFTBUb%FDFNCFSbBSFJOTFDUJPO#




198            Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 204 of 307




6HQVLWLYLWLHV
5IFUBCMFCFMPXTIPXTUIFFTUJNBUFESFUSBOTMBUJPOFGGFDUPOGJOBODJBMBTTFUTBOEGJOBODJBMMJBCJMJUJFT JODMVEJOHJOUSBHSPVQCBMBODFT PGB
TUSFOHUIFOJOHJOUIFDMPTJOHFYDIBOHFSBUFPGUIF64EPMMBSBHBJOTUTJHOJGJDBOUDVSSFODJFT8FEFFNUPCFUIFBOOVBMFYDIBOHFSBUFNPWFNFOU
UIBUJTSFBTPOBCMZQSPCBCMF POBOBOOVBMCBTJTPWFSUIFMPOHSVO GPSBOZPGPVSTJHOJGJDBOUDVSSFODJFTBOEUIFSFGPSFBOBQQSPQSJBUFSFQSFTFOUBUJPO

8FDBMDVMBUFTFOTJUJWJUJFTJOSFMBUJPOUPUIFGVODUJPOBMDVSSFODJFTPGPVSJOEJWJEVBMFOUJUJFT8FUSBOTMBUFUIFJNQBDUPGUIFTFPOOFUFBSOJOHTBOE
VOEFSMZJOHFBSOJOHTJOUP64EPMMBSTBUUIFFYDIBOHFSBUFTPOXIJDIUIFTFOTJUJWJUJFTBSFCBTFE5IFJNQBDUUPOFUFBSOJOHTBTTPDJBUFEXJUIB
XFBLFOJOHPGBQBSUJDVMBSDVSSFODZ TIPXOCFMPX JTCSPBEMZPGGTFUXJUIJOFRVJUZUISPVHINPWFNFOUTJOUIFDVSSFODZUSBOTMBUJPOSFTFSWFBOEUIFSFGPSF
HFOFSBMMZIBTOPJNQBDUPOPVSOFUBTTFUT5IFJNQBDUJTFYQSFTTFEJOUFSNTPGUIFFGGFDUPOOFUFBSOJOHT VOEFSMZJOHFBSOJOHT BOEFRVJUZ BTTVNJOH
UIBUFBDIFYDIBOHFSBUFNPWFTJOJTPMBUJPO5IFTFOTJUJWJUJFTBSFCBTFEPOGJOBODJBMBTTFUTBOEGJOBODJBMMJBCJMJUJFTIFMEBUb%FDFNCFSb XIFSF
CBMBODFTBSFOPUEFOPNJOBUFEJOUIFGVODUJPOBMDVSSFODZPGUIFTVCTJEJBSZPSKPJOUPQFSBUJPO BOEFYDMVEFGJOBODJBMBTTFUTBOEMJBCJMJUJFTIFMECZFRVJUZ
BDDPVOUFEVOJUT5IFTFCBMBODFTXJMMOPUSFNBJODPOTUBOUUISPVHIPVU BOEUIFSFGPSFUIFGPMMPXJOHJOGPSNBUJPOTIPVMECFVTFEXJUIDBSF

"Ub%FDFNCFSb
(BJOT MPTTFT BTTPDJBUFEXJUITUSFOHUIFOJOHPGUIF64EPMMBS

                                                                                                                                                         0GXIJDI
                                                                                                                                                          BNPVOU
                                                                                                                         $MPTJOH       &GGFDUPO        JNQBDUJOH           *NQBDU
                                                                                                                       FYDIBOHF              OFU       VOEFSMZJOH          EJSFDUMZ
                                                                                                                            SBUF       FBSOJOHT          FBSOJOHT         POFRVJUZ
$VSSFODZFYQPTVSF                                                                                                       64DFOUT          64N               6N             64N
"VTUSBMJBOEPMMBS                                                                                                                                                       
$BOBEJBOEPMMBS                                                                                                                                                           `
&VSP                                                                                                                                                                       `




                                                                                                                                                                                        Financial statements
"Ub%FDFNCFSb
(BJOT MPTTFT BTTPDJBUFEXJUITUSFOHUIFOJOHPGUIF64EPMMBS

                                                                                                                                                          0GXIJDI
                                                                                                                                                           BNPVOU
                                                                                                                          $MPTJOH       &GGFDUPO        JNQBDUJOH          *NQBDU
                                                                                                                        FYDIBOHF              OFU       VOEFSMZJOH         EJSFDUMZ
                                                                                                                             SBUF       FBSOJOHT          FBSOJOHT        POFRVJUZ
$VSSFODZFYQPTVSF                                                                                                        64DFOUT          64N             64N             64N
"VTUSBMJBOEPMMBS                                                                                                                                                         
$BOBEJBOEPMMBS                                                                                                                                                             `
&VSP                                                                                                                                                                       `


 W *OUFSFTUSBUFSJTL
0VSJOUFSFTUSBUFNBOBHFNFOUQPMJDZJTHFOFSBMMZUPCPSSPXBOEJOWFTUBUGMPBUJOHJOUFSFTUSBUFT5IJTBQQSPBDIJTCBTFEPOUIFIJTUPSJDBMMZMPXFSDPTUPG
CPSSPXJOHBUGMPBUJOHSBUFT BOEUIFIJTUPSJDBMDPSSFMBUJPOCFUXFFOJOUFSFTUSBUFTBOEDPNNPEJUZQSJDFT*UEPFTNFBO IPXFWFS UIBUNPWFNFOUTJONBSLFU
JOUFSFTUSBUFTJNQBDUPVSFBSOJOHT*ODFSUBJODJSDVNTUBODFT XFNBZFMFDUUPNBJOUBJOBIJHIFSQSPQPSUJPOPGGJYFESBUFGVOEJOH

+HGJLQJVWUDWHJ\
#FDBVTFXFBJNUPCPSSPXBOEJOWFTUBUGMPBUJOHJOUFSFTUSBUFT XFFOUFSJOUPJOUFSFTUSBUFTXBQTBOESFWJFXUIFTFQPTJUJPOTPOBSFHVMBSCBTJT%VSJOH
 XFFOUFSFEJOUPOFXTXBQTUPDPOWFSUUIFSFNBJOJOH64NJMMJPOPGUIF3JP5JOUP'JOBODF 64" -JNJUFE#POET NBUVSJOHJO UP
GMPBUJOHJOUFSFTUSBUFTBOEUPTXBQ64NJMMJPO"MDBOEFCFOUVSFT NBUVSJOHJO UPGMPBUJOHJOUFSFTUSBUFT

"Ub%FDFNCFSb 64CJMMJPO 64CJMMJPO 64EPMMBSOPUJPOBMGJYFESBUF64EPMMBSCPSSPXJOHTDPOUJOVFUPCFTXBQQFEUPGMPBUJOH64EPMMBS
SBUFTBOEhNJMMJPO hNJMMJPO FVSPOPUJPOBMGJYFESBUFCPSSPXJOHTDPOUJOVFUPCFGVMMZTXBQQFEUPGMPBUJOH64EPMMBSJOUFSFTUSBUFTBUBO
FGGFDUJWFFYDIBOHFSBUFPG5IFTFTXBQTBSFJOGBJSWBMVFIFEHFSFMBUJPOTIJQT

4JODF XFIBWFBMTPIFMEDSPTTDVSSFODZJOUFSFTUSBUFTXBQTUPDPOWFSUUIFQSJODJQBMBOEBOOVBMJOUFSFTUDPVQPOT PGUIF3JP5JOUP'JOBODFQMDgN
4UFSMJOH#POEUPB64EPMMBSOPUJPOBMXJUIGJYFE64EPMMBSBOOVBMJOUFSFTUDPVQPOT8FBQQMJFEDBTIGMPXIFEHFBDDPVOUJOHUPUIJTSFMBUJPOTIJQUPMJNJUPVS
64EPMMBSDBTIGMPXFYQPTVSFPOUIFQSJODJQBMBOEJOUFSFTUQBZNFOUT5IFIFEHFXBTGVMMZFGGFDUJWFJOUIFBOEGJOBODJBMZFBSTBTUIFOPUJPOBM
BNPVOU NBUVSJUZ QBZNFOUBOESFTFUEBUFTNBUDI

                                                                                                                                                     

                                                                                    -PTTJOGBJSWBMVFPG                             -PTTJOGBJSWBMVFPG
                         /PNJOBMBNPVOU                                                    UIFIFEHJOH       (BJOJOGBJSWBMVFPG           UIFIFEHJOH       (BJOJOGBJSWBMVFPG
       /PNJOBMBNPVOU     PGUIFIFEHJOH                              &GGFDUJWF            JOTUSVNFOU          UIFIFEHFEJUFN               JOTUSVNFOU         UIFIFEHFEJUFN
           PGUIFCPOE         JOTUSVNFOU          .BUVSJUZ       FYDIBOHFSBUF                    64N                      64N                    64N                      64N

          dNJMMJPO   64NJMMJPO     /PWFNCFS                                                                                                             


*O XFEFDJEFEUPGVSUIFSTXBQUIFSFTVMUJOHGJYFE64EPMMBSBOOVBMJOUFSFTUDPVQPOQBZNFOUTUPGMPBUJOHSBUFT'BJSWBMVFIFEHFBDDPVOUJOHIBTCFFO
BQQMJFEUPUIJTSFMBUJPOTIJQJOBEEJUJPOUPUIFQSFFYJTUJOHDBTIGMPXIFEHF




                                                                                                                              Annual report 2019 | riotinto.com                 199
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                          Document 42-1 Filed 06/29/20 Page 205 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


'JOBODJBMJOTUSVNFOUTBOESJTLNBOBHFNFOUDPOUJOVFE
5IFFGGFDUJWFJOUFSFTUSBUFPGPVSCPSSPXJOHT JNQBDUFECZTXBQT BSFTVNNBSJTFECFMPX"MMOPNJOBMWBMVFTBSFGVMMZIFEHFEVOMFTTPUIFSXJTFTUBUFE

                                                                                                                                                                               $BSSZJOH         $BSSZJOH
                                                                                                         /PNJOBM                      8FJHIUFEBWFSBHF                          7BMVF            7BMVF
                                                                                                           WBMVF                          JOUFSFTUSBUF         4XBQ                         
#PSSPXJOHTJOBIFEHFSFMBUJPOTIJQ                                                                         64N                             BGUFSTXBQT         NBUVSJUZ         64N             64N
3JP5JOUP'JOBODFQMD&VSP#POETEVF                                                                            NPOUI-*#03                                              
3JP5JOUP'JOBODFQMD&VSP#POETEVF                                                                          NPOUI-*#03                                              
3JP5JOUP'JOBODF 64" -JNJUFE#POET                                                                         NPOUI-*#03                                            
3JP5JOUP'JOBODF 64" -JNJUFE#POET B                                                                       NPOUI-*#03                                              
"MDBO*OD%FCFOUVSFTEVF C                                                                                    NPOUI-*#03                                              
3JP5JOUP'JOBODFQMD4UFSMJOH#POETEVF C                                                                      NPOUI-*#03                                              
3JP5JOUP'JOBODF 64" -JNJUFE#POET                                                                          NPOUI-*#03                                            
3JP5JOUP'JOBODF 64" QMD#POET                                                                              NPOUI-*#03                                              
3JP5JOUP'JOBODF 64" QMD#POET                                                                             NPOUI-*#03                                              

B     *O64NJMMJPO64EPMMBSOPUJPOBMPGUIJTCPOEXBTTXBQQFEUPGMPBUJOHSBUFT5IFXFJHIUFEBWFSBHFJOUFSFTUSBUFBGUFSTXBQTSFMBUJOHUPUIFTXBQQFEQPSUJPOPGUIJTCPOEXBTNPOUI-*#03
        
C     *OXFFOUFSFEJOUPOFXTXBQTUPDPOWFSUUIFTFCPOETGSPNIBWJOHGJYFEJOUFSFTUSBUFUFSNTJO BTTUBUFEJOOPUF UPGMPBUJOHSBUFTJOUIFDVSSFOUQFSJPE


5IFGBJSWBMVFPGJOUFSFTUSBUFBOEDSPTTDVSSFODZJOUFSFTUSBUFTXBQTBUb%FDFNCFSbXBT64NJMMJPO 64NJMMJPO BTTFUBOE64
NJMMJPO 64NJMMJPO MJBCJMJUZ SFTQFDUJWFMZ5IFTFBSFJODMVEFEXJUIJOc0UIFSGJOBODJBMBTTFUTdBOEc0UIFSGJOBODJBMMJBCJMJUJFTdJOUIF
CBMBODFbTIFFU

5IFNBJOTPVSDFTPGJOFGGFDUJWFOFTTPGUIFGBJSWBMVFIFEHFTJODMVEFDIBOHFTJOUIFUJNJOHPGUIFDBTIGMPXTPGUIFIFEHJOHJOTUSVNFOUDPNQBSFEUPUIF
VOEFSMZJOHIFEHFEJUFN BOEDIBOHFTJOUIFDSFEJUSJTLPGQBSUJFTUPUIFIFEHJOHSFMBUJPOTIJQT3FGFSUPOPUFGPSUIFDIBOHFTJOGBJSWBMVFPGUIFCPOET
BOEUIFTXBQTBTXFMMBTUIFJOFGGFDUJWFOFTTSFDPHOJTFEJOUIFQFSJPE'PSUIFZFBSFOEFE%FDFNCFS XFBEPQUFE"NFOENFOUTUP*'34 *"4
BOE*'34*OUFSFTUSBUFCFODINBSLSFGPSN5IJTIBTBMMPXFEVTUFNQPSBSZSFMJFGGSPNBQQMZJOHTQFDJGJDIFEHFBDDPVOUJOHSFRVJSFNFOUTUPPVSIFEHJOH
BSSBOHFNFOUTEJSFDUMZJNQBDUFECZSFGPSNPGUIF-POEPO*OUFSCBOL0GGFSFE3BUF -*#03 3FGFSUPOPUF

5BLJOHJOUPBDDPVOUUIFJOUFSFTUBOEDVSSFODZJOUFSFTUSBUFTXBQTBOEUIFJNQMFNFOUBUJPOPG*'34c-FBTFTd BUb%FDFNCFSb 64CJMMJPO
 64CJMMJPO PGPVSBEKVTUFEHSPTTCPSSPXJOHTXFSFBUGMPBUJOHSBUFT5IJTIBTSFTVMUFEJOBGMPBUJOHUPGJYFEEFCUSBUJPPGGMPBUJOHUP
GJYFE GMPBUJOHUPGJYFE 0VSXFJHIUFEBWFSBHFEFCUNBUVSJUZXBTBQQSPYJNBUFMZZFBST ZFBST CBTFEPODVSSFOUJOUFSFTUSBUFT
BOEUIFDBSSZJOHWBMVFPGHSPTTCPSSPXJOHTBUUIFZFBSFOE

6HQVLWLYLWLHV
#BTFEPOPVSGMPBUJOHSBUFGJOBODJBMJOTUSVNFOUTPVUTUBOEJOHBUb%FDFNCFSb UIFFGGFDUPOPVSOFUFBSOJOHTPGBCBTJTQPJOUJODSFBTFJO64
EPMMBS-*#03JOUFSFTUSBUFT XJUIBMMPUIFSWBSJBCMFTIFMEDPOTUBOU XPVMECFBOFYQFOTFPG64NJMMJPO JODPNFPG64NJMMJPO SFGMFDUJOHUIFOFU
EFCUQPTJUJPOJOWFSTVTUIFOFUDBTIQPTJUJPOJO8FIBWFBOFYQPTVSFUPJOUFSFTUSBUFWPMBUJMJUZXJUIJOTIBSFIPMEFSTaFRVJUZBSJTJOHGSPNGBJS
WBMVFNPWFNFOUTPOEFSJWBUJWFTJOUIFDBTIGMPXIFEHFSFTFSWF5IFTFEFSJWBUJWFTIBWFBOVOEFSMZJOHFYQPTVSFUPTUFSMJOHBOE64EPMMBST8JUIBMMGBDUPST
SFNBJOJOHDPOTUBOU BOECBTFEPOUIFDPNQPTJUJPOPGEFSJWBUJWFTJNQBDUJOHUIFDBTIGMPXSFTFSWFBUb%FDFNCFSb UIFTFOTJUJWJUZPGBCBTJT
QPJOUJODSFBTFJOJOUFSFTUSBUFTJOFBDIPGUIFDVSSFODJFTJOJTPMBUJPOXPVMEJNQBDUFRVJUZ CFGPSFUBY CZBDIBSHFPG64NJMMJPO 64NJMMJPO
DIBSHF GPSTUFSMJOHBOEBDSFEJUPG64NJMMJPO 64NJMMJPODSFEJU GPS64EPMMBST"CBTJTQPJOUEFDSFBTFXPVMEIBWFCSPBEMZUIFTBNF
JNQBDUJOUIFPQQPTJUFEJSFDUJPO5IFTFCBMBODFTXJMMOPUSFNBJODPOTUBOUUISPVHIPVU BOEUIFSFGPSFUIJTJOGPSNBUJPOTIPVMECFVTFEXJUIDBSF




200             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                             Document 42-1 Filed 06/29/20 Page 206 of 307




#%FSJWBUJWFGJOBODJBMJOTUSVNFOUT
*OUIFUBCMFCFMPXXFTVNNBSJTFPVSEFSJWBUJWFT JODMVEJOHFNCFEEFEEFSJWBUJWFT BTBU%FDFNCFS

                                                                                                                                                                5PUBMGBJSWBMVF
                                                                                                                                                                                   
                                                                                                                                               "TTFU          -JBCJMJUZ            "TTFU        -JBCJMJUZ
                                                                                                                                               64N             64N               64N           64N
%FSJWBUJWFTEFTJHOBUFEBTIFEHFT
*OUFSFTUSBUFTXBQT B                                                                                                                                                                           
$SPTTDVSSFODZJOUFSFTUSBUFTXBQT C                                                                                                              `                                `                
"MVNJOJVNFNCFEEFEEFSJWBUJWFT D                                                                                                                                                                  
5PUBMEFSJWBUJWFTEFTJHOBUFEBTIFEHFT                                                                                                                                                        


%FSJWBUJWFTOPUEFTJHOBUFEBTIFEHFT
$VSSFODZGPSXBSEDPOUSBDUTBOETXBQT                                                                                                                                               `                 
"MVNJOJVNFNCFEEFEEFSJWBUJWFT D                                                                                                                                  `                                `
0UIFSFNCFEEFEEFSJWBUJWFT                                                                                                                                        `                                  `
0UIFSDPNNPEJUZDPOUSBDUT E                                                                                                                                                                       
5PUBMEFSJWBUJWFTOPUEFTJHOBUFEBTIFEHFT                                                                                                                                                      
5PUBMEFSJWBUJWFJOTUSVNFOUT                                                                                                                                                                  


"OBMZTFECZNBUVSJUZ
-FTTUIBOZFBS                                                                                                                                                                                 
#FUXFFOBOEZFBST                                                                                                                                                                           




                                                                                                                                                                                                             Financial statements
.PSFUIBOZFBST                                                                                                                                                                             
5PUBM                                                                                                                                                                                         
5PUBMOFUEFSJWBUJWFJOTUSVNFOUT                                                                                                                                                    



                                                                                                                                                                                               
3FDPODJMJBUJPOUPCBMBODFTIFFU                                                                                                                                   /PUF             64N           64N
/PODVSSFOUBTTFUT                                                                                                                                                                                
$VSSFOUBTTFUT                                                                                                                                                                                      
$VSSFOUMJBCJMJUJFT                                                                                                                                                                                
/PODVSSFOUMJBCJMJUJFT                                                                                                                                                                           
5PUBMOFUEFSJWBUJWFJOTUSVNFOUT                                                                                                                                                                      

B       5IFJOUFSFTUSBUFTXBQTBSFVTFEUPDPOWFSUDFSUBJOGJYFESBUFCPSSPXJOHTUPBGMPBUJOHSBUF
C       5IFDSPTTDVSSFODZJOUFSFTUSBUFTXBQTBSFVTFEUPDPOWFSUOPO64EPMMBSEFOPNJOBUFECPSSPXJOHTUPFJUIFSGJYFEPSGMPBUJOH64EPMMBSCPSSPXJOHT
D       "MVNJOJVNFNCFEEFEEFSJWBUJWFT GPSXBSEDPOUSBDUTBOEPQUJPOT BSFDPOUBJOFEXJUIJODFSUBJOBMVNJOJVNTNFMUFSFMFDUSJDJUZQVSDIBTFDPOUSBDUT5IFTFDPOUSBDUTSFEVDFPVSNBSHJOFYQPTVSFUP
        NPWFNFOUTJOUIFBMVNJOJVNQSJDF
E       0UIFSDPNNPEJUZEFSJWBUJWFTNBJOMZSFMBUFUPGPSXBSEDPOUSBDUTXIJDIXFIBWFFOUFSFEJOUPUPTXBQTPNFPGPVSGJYFEQSJDFEQSPEVDUTBMFTUPQSFWBJMJOHNBSLFUQSJDFTBUUIFQPJOUPGSFWFOVF
        SFDPHOJUJPO/POFPGUIFTFEFSJWBUJWFTJTJOBIFEHFSFMBUJPOTIJQ

$'BJSWBMVFT
5IFGPMMPXJOHUBCMFTIPXTUIFDBSSZJOHBNPVOUTBOEGBJSWBMVFTPGBMMPGPVSGJOBODJBMJOTUSVNFOUTXIJDIBSFOPUDBSSJFEBUBOBNPVOUXIJDIBQQSPYJNBUFT
UIFJSGBJSWBMVFBUb%FDFNCFSbBOEb%FDFNCFSb5IFGBJSWBMVFTPGPVSDBTIFRVJWBMFOUT MPBOTUPFRVJUZBDDPVOUFEVOJUTBOEPUIFSGJOBODJBM
MJBCJMJUJFTBQQSPYJNBUFUIFJSDBSSZJOHWBMVFTCFDBVTFPGUIFJSTIPSUNBUVSJUZ PSCFDBVTFUIFZDBSSZGMPBUJOHSBUFTPGJOUFSFTU

                                                                                                                                            %FDFNCFS B                 %FDFNCFS
                                                                                                                                             $BSSZJOH             'BJS         $BSSZJOH             'BJS
                                                                                                                                                WBMVF           WBMVF             WBMVF           WBMVF
                                                                                                                                /PUF           64N             64N             64N             64N
4IPSUUFSNCPSSPXJOHT                                                                                                                                                                       
.FEJVNUFSNBOEMPOHUFSNCPSSPXJOHT                                                                                                                                             


B       5IFDBSSZJOHWBMVFBOEGBJSWBMVFBU%FDFNCFSFYDMVEFTMFBTFMJBCJMJUJFT5IJTSFGMFDUTUIFBNFOENFOUTNBEFUP*'34VQPOJNQMFNFOUBUJPOPG*'34

5PUBMCPSSPXJOHTXJUIBDBSSZJOHWBMVFPG64CJMMJPO 64CJMMJPO SFMBUFUPMJTUFECPOETXJUIBGBJSWBMVFPG64CJMMJPO 64CJMMJPO
BOEBSFDBUFHPSJTFEBTMFWFMJOUIFGBJSWBMVFIJFSBSDIZ

-POHUFSNCPSSPXJOHTXJUIBDBSSZJOHWBMVFPG64CJMMJPO 64CJMMJPO SFMBUFUPQSPKFDUGJOBODFESBXOEPXOCZ0ZV5PMHPJ XJUIBGBJSWBMVFPG
64CJMMJPO 64CJMMJPO BOEBSFDBUFHPSJTFEBTMFWFMJOUIFGBJSWBMVFIJFSBSDIZ8FIBWFDBMDVMBUFEUIFGBJSWBMVFPGUIFTFCPSSPXJOHTVTJOH
MFWFMWBMVBUJPOJOQVUTJODMVEJOHNBSLFUZJFMEPWFSUIFQSFDPNQMFUJPOQFSJPE UIFWBSJBCJMJUZPGXIJDIXFDPOTJEFSBSFBTPOBCMFJOEJDBUPSPGGBJSWBMVF
NPWFNFOUTPOBNPVOUTPVUTUBOEJOHVOEFSUIFQSPKFDUGJOBODFGBDJMJUZ1PTUDPNQMFUJPO XFFTUJNBUFUIFGBJSWBMVFXJUISFGFSFODFUPUIFBOOVBMJOUFSFTU
SBUFPOFBDIUSBODIFPGUIFGBDJMJUZ BOEBGUFSDPOTJEFSJOHGBDUPSTUIBUDPVMEJOEJDBUFBDIBOHFJOUIFDSFEJUBTTFTTNFOUPG0ZV5PMHPJ--$BTBDPVOUFSQBSUZ
UPQSPKFDUGJOBODF5IFTFGBDUPSTJODMVEFJODPVOUSZSJTLSFMBUJOHUPUIF0ZV5PMHPJQSPKFDU BOEUIFBTTVNFEEBUFPGUSBOTJUJPOGSPNQSFDPNQMFUJPOUP
QPTUDPNQMFUJPO5IFUSBOTJUJPOGSPNQSFDPNQMFUJPOUPQPTUDPNQMFUJPOJTEFUFSNJOFECZBTFUPGUFTUTGPSCPUIDPNQMFUJPOPGQIZTJDBMJOGSBTUSVDUVSFBOE
UIFBCJMJUZUPFYUSBDUBOEQSPDFTTPSFPGEFGJOFEHSBEFTPWFSBEFGJOFEQFSJPE/PUFEFTDSJCFT3JP5JOUPTHVBSBOUFFBSSBOHFNFOUTXJUISFTQFDUUPUIFTF
QSPKFDUGJOBODFCPSSPXJOHT



                                                                                                                                                  Annual report 2019 | riotinto.com                    201
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                             Document 42-1 Filed 06/29/20 Page 207 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


'JOBODJBMJOTUSVNFOUTBOESJTLNBOBHFNFOUDPOUJOVFE
0VSSFNBJOJOHCPSSPXJOHTIBWFBGBJSWBMVFNFBTVSFECZEJTDPVOUJOHFTUJNBUFEDBTIGMPXTXJUIBOBQQMJDBCMFNBSLFURVPUFEZJFME BOEXFDBUFHPSJTF
UIFNBTMFWFMJOUIFGBJSWBMVFIJFSBSDIZ

$ B 7BMVBUJPOIJFSBSDIZ
5IFUBCMFTCFMPXTIPXUIFGJOBODJBMJOTUSVNFOUTCZWBMVBUJPONFUIPEBUb%FDFNCFSbBOEb%FDFNCFSb

                                                                                                                                                            )FMEBUGBJSWBMVF
                                                                                                                                                                                                     )FMEBU
                                                                                                                                                                                                   BNPSUJTFE
                                                                                                                                                        B                  C               D
                                                                                                                                  5PUBM        -FWFM            -FWFM         -FWFM               DPTU
"U%FDFNCFS                                                                                              /PUF            64N             64N               64N            64N             64N
"TTFUT
$BTIBOEDBTIFRVJWBMFOUT E                                                                                                                                      `              `              
*OWFTUNFOUTJOFRVJUZTIBSFTBOEGVOET                                                                                                                               `                             `
0UIFSJOWFTUNFOUT JODMVEJOHMPBOT F                                                                                                                           `                            
5SBEFBOEPUIFSGJOBODJBMSFDFJWBCMFT G                                                                                                                                       `            


%FSJWBUJWFT OFU
'PSXBSEDPOUSBDUTBOEPQUJPODPOUSBDUTEFTJHOBUFEBTIFEHFT H  4FDUJPO#                                                                          `                  `                               `
'PSXBSEDPOUSBDUTBOEPQUJPODPOUSBDUT OPUEFTJHOBUFEBTIFEHFT H  4FDUJPO#                                                                     `                                                `
%FSJWBUJWFTSFMBUFEUPOFUEFCU I  4FDUJPO#                                                                                                      `                                `                `


-JBCJMJUJFT
5SBEFBOEPUIFSGJOBODJBMQBZBCMFT                                                                                                              `                                 `            
5PUBM                                                                                                                                                                                      



                                                                                                                                                            )FMEBUGBJSWBMVF
                                                                                                                                                                                                     )FMEBU
                                                                                                                                                                                                   BNPSUJTFE
                                                                                                                                                        B                  C               D
                                                                                                                                  5PUBM         -FWFM            -FWFM         -FWFM             DPTUT
"U%FDFNCFS                                                                                             /PUF             64N             64N                64N           64N             64N
"TTFUT
$BTIBOEDBTIFRVJWBMFOUT E                                                                                                                                      `              `               
*OWFTUNFOUTJOFRVJUZTIBSFTBOEGVOET                                                                                                                               `                              `
0UIFSJOWFTUNFOUT JODMVEJOHMPBOT F                                                                                                                            `                              
5SBEFBOEPUIFSGJOBODJBMSFDFJWBCMFT G                                                                                                                                        `              
                                                                                                                                                                                         
%FSJWBUJWFT OFU
'PSXBSEDPOUSBDUTBOEPQUJPODPOUSBDUTEFTJHOBUFEBTIFEHFT H  4FDUJPO#                                                                            `                 `                                `
'PSXBSEDPOUSBDUTBOEPQUJPODPOUSBDUT OPUEFTJHOBUFEBTIFEHFT H  4FDUJPO#                                                                      `                                              `
%FSJWBUJWFTSFMBUFEUPOFUEFCU I  4FDUJPO#                                                                                                       `                               `                `


-JBCJMJUJFT
5SBEFBOEPUIFSGJOBODJBMQBZBCMFT                                                                                                               `                                `              
5PUBM                                                                                                                                                                                     

B       7BMVBUJPOJTCBTFEPOVOBEKVTUFERVPUFEQSJDFTJOBDUJWFNBSLFUTGPSJEFOUJDBMGJOBODJBMJOTUSVNFOUT5IJTDBUFHPSZJODMVEFTMJTUFEFRVJUZTIBSFTBOEPUIFSRVPUFEGVOET
C       7BMVBUJPOJTCBTFEFJUIFSPOJOQVUTXIJDIJODMVEFRVPUFEQSJDFTGPSTJNJMBSJOTUSVNFOUTPSJEFOUJDBMJOTUSVNFOUTJONBSLFUTXIJDIBSFOPUDPOTJEFSFEUPCFBDUJWF PSPOJOQVUT XIJDIBSFEJSFDUMZPS
        JOEJSFDUMZCBTFEPOPCTFSWBCMFNBSLFUEBUB
D       7BMVBUJPOJTCBTFEPOJOQVUTUIBUBSFOPUCBTFEPOPCTFSWBCMFNBSLFUEBUB VOPCTFSWBCMFJOQVUT 
E       $BTIBOEDBTIFRVJWBMFOUTJODMVEFNPOFZNBSLFUGVOETXIJDIBSFUSFBUFEBTGBJSWBMVFUISPVHIQSPGJUPSMPTT '71- XJUIUIFGBJSWBMVFNPWFNFOUTHPJOHJOUPGJOBODFJODPNF
F       0UIFSJOWFTUNFOUT JODMVEJOHMPBOT DPNQSJTFDBTIEFQPTJUTJOSFIBCJMJUBUJPOGVOET HPWFSONFOUCPOET NBOBHFEJOWFTUNFOUGVOETBOESPZBMUZSFDFJWBCMFT5IFSPZBMUZSFDFJWBCMFTBSFWBMVFECBTFE
        POGVUVSFFYQFDUFEPVUQVUBTXFMMBTGVUVSFFYQFDUFEDPNNPEJUZQSJDFT
G       5SBEFSFDFJWBCMFTJODMVEFQSPWJTJPOBMMZQSJDFESFDFJWBCMFTSFMBUJOHUPTBMFTDPOUSBDUTXIFSFUIFTFMMJOHQSJDFJTEFUFSNJOFEBGUFSEFMJWFSZUPUIFDVTUPNFS CBTFEPOUIFNBSLFUQSJDFBUUIFSFMFWBOU
        RVPUBUJPOQPJOUTUJQVMBUFEJOUIFDPOUSBDU3FWFOVFJTSFDPHOJTFEPOQSPWJTJPOBMMZQSJDFETBMFTCBTFEPOUIFGPSXBSETFMMJOHQSJDFGPSUIFQFSJPETUJQVMBUFEJOUIFDPOUSBDU1SPWJTJPOBMMZQSJDFE
        SFDFJWBCMFTBUb%FDFNCFSbXFSF64 NJMMJPOBOEXFSFIFMEBUGBJSWBMVF b%FDFNCFSb64NJMMJPO 
H       -FWFMEFSJWBUJWFTDPOTJTUPGEFSJWBUJWFTFNCFEEFEJOFMFDUSJDJUZQVSDIBTFDPOUSBDUTMJOLFEUPUIF-.&XJUIUFSNTFYQJSJOHCFUXFFOBOE BOE 5IFFNCFEEFEEFSJWBUJWFT
        BSFNFBTVSFEVTJOHEJTDPVOUFEDBTIGMPXTBOEPQUJPONPEFMWBMVBUJPOUFDIOJRVFT
I       *OUFSFTUSBUFBOEDVSSFODZJOUFSFTUSBUFTXBQTBSFWBMVFEVTJOHBQQMJDBCMFNBSLFURVPUFETXBQZJFMEDVSWFTBEKVTUFEGPSSFMFWBOUCBTJTBOEDSFEJUEFGBVMUTQSFBET$VSSFODZJOUFSFTUSBUFTXBQ
        WBMVBUJPOTBMTPVTFNBSLFURVPUFEGPSFJHOFYDIBOHFSBUFT"EJTDPVOUFEDBTIGMPXBQQSPBDIJTBQQMJFEUPUIFDBTIGMPXTEFSJWFEGSPNUIFJOQVUTUPEFUFSNJOFGBJSWBMVF

5IFSFXFSFOPUSBOTGFSTCFUXFFOMFWFMBOEMFWFM PSCFUXFFOMFWFMBOEMFWFMJOUIFZFBSFOEFEb%FDFNCFSbPSJOUIFZFBSFOEFE
b%FDFNCFSb




202               Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                Document 42-1 Filed 06/29/20 Page 208 of 307




$ C -FWFMGJOBODJBMBTTFUTBOEGJOBODJBMMJBCJMJUJFT
5IFUBCMFCFMPXTIPXTUIFSFDPODJMJBUJPOPGPVSMFWFMGJOBODJBMBTTFUTBOEGJOBODJBMMJBCJMJUJFT

                                                                                                                                                                 
                                                                                                                                         -FWFM                   -FWFM
                                                                                                                                GJOBODJBMBTTFUT         GJOBODJBMBTTFUT
                                                                                                                                   BOEGJOBODJBM            BOEGJOBODJBM
                                                                                                                                      MJBCJMJUJFT              MJBCJMJUJFT
                                                                                                                                          64N                      64N
0QFOJOHCBMBODF                                                                                                                                                       
"EKVTUNFOUGSPNUSBOTJUJPOUP*'34                                                                                                         `                          
$VSSFODZUSBOTMBUJPOBEKVTUNFOUT                                                                                                                                       
5PUBMSFBMJTFE MPTTFT HBJOTJODMVEFEJO
 `OFUPQFSBUJOHDPTUT                                                                                                                                                  
5PUBMVOSFBMJTFE MPTTFT HBJOTJODMVEFEJO
 `OFUPQFSBUJOHDPTUT                                                                                                                                             
5PUBMVOSFBMJTFEHBJOTUSBOTGFSSFEJOUPPUIFSDPNQSFIFOTJWFJODPNFUISPVHIDBTIGMPXIFEHFT                                                                         
"EEJUJPOT                                                                                                                                                             
%JTQPTBMTNBUVSJUZPGGJOBODJBMJOTUSVNFOUT                                                                                                                           
5SBOTGFST                                                                                                                                    `                          
$MPTJOHCBMBODF                                                                                                                                                    
5PUBM MPTTFT HBJOTGPSUIFZFBSJODMVEFEJOUIFJODPNFTUBUFNFOUGPSBTTFUTBOEMJBCJMJUJFTIFMEBUZFBSFOE                                                     



4FOTJUJWJUZBOBMZTJTJOSFTQFDUPGMFWFMEFSJWBUJWFT
5PWBMVFUIFMPOHUFSNBMVNJOJVNFNCFEEFEEFSJWBUJWFT XIJDIIBEBGBJSWBMVFPG64NJMMJPOBUb%FDFNCFSb 64NJMMJPO XFVTF




                                                                                                                                                                               Financial statements
VOPCTFSWBCMFJOQVUTXIFOUIFUFSNPGUIFEFSJWBUJWFFYUFOETCFZPOEPCTFSWBCMFNBSLFUQSJDFT*O DIBOHJOHUIFMFWFMJOQVUTUPSFBTPOBCMZQPTTJCMF
BMUFSOBUJWFBTTVNQUJPOTEPFTOPUDIBOHFUIFGBJSWBMVFTJHOJGJDBOUMZ UBLJOHJOUPBDDPVOUUIFFYQFDUFESFNBJOJOHUFSNPGDPOUSBDUT*OPVSNPTU
TJHOJGJDBOUBTTVNQUJPOJOWPMWFEGMBUMJOJOHBMVNJOJVNQSJDFTCFZPOEUIFNBSLFUGPSXBSEDVSWFBOEJODSFBTJOHUIFQSJDFCZFYQFDUFEJOGMBUJPOVQUPUIFEBUF
PGFYQJSZPGFBDIDPOUSBDU NBSLFUQSJDFTVTFEJO64 QFSNFUSJDUPOOFJOUP64 JO 5IFFGGFDUPGBJODSFBTFJOUIJT
QSJDJOHBTTVNQUJPOXBTB64NJMMJPOEFDSFBTFJODBSSZJOHWBMVF"EFDSFBTFJOMPOHUFSNNFUBMQSJDJOHBTTVNQUJPOTSFTVMUFEJOB64NJMMJPO
JODSFBTFJODBSSZJOHWBMVF

8FBMTPIBWFSPZBMUZSFDFJWBCMFT XJUIBDBSSZJOHWBMVFPG64NJMMJPO 64NJMMJPO BSJTJOHGSPNUIFTBMFPGPVSDPBMBTTFUTJOQSJPSQFSJPET
5IFTFBSFDMBTTJGJFEBT0UIFSJOWFTUNFOUT JODMVEJOHMPBOTXJUIJOUIFCBMBODFTIFFU5IFGBJSWBMVFTBSFEFUFSNJOFEVTJOHMFWFMVOPCTFSWBCMFJOQVUT

5IFNBJOVOPCTFSWBCMFJOQVUJTUIFMPOHUFSNDPBMQSJDFVTFEPWFSUIFMJGFPGUIFSPZBMUZSFDFJWBCMF"JODSFBTFJOUIFDPBMTQPUQSJDFXPVMESFTVMUJO
B64NJMMJPOJODSFBTF 64NJMMJPOJODSFBTF JOUIFDBSSZJOHWBMVF"EFDSFBTFJOUIFDPBMTQPUQSJDFXPVMESFTVMUJOB64NJMMJPO
EFDSFBTF 64NJMMJPOEFDSFBTF JOUIFDBSSZJOHWBMVF8FIBWFVTFEBBTTVNQUJPOUPDBMDVMBUFPVSFYQPTVSFBTJUSFQSFTFOUTUIFBOOVBMDPBM
QSJDFNPWFNFOUUIBUXFEFFNUPCFSFBTPOBCMZQSPCBCMF POBOBOOVBMCBTJTPWFSUIFMPOHSVO 


$POUJOHFODJFTBOEDPNNJUNFOUT

                                                                                                                                                                 
                                                                                                                                             64N                   64N
$BQJUBMDPNNJUNFOUTFYDMVEJOHUIF(SPVQTTIBSFPGKPJOUWFOUVSFDBQJUBMDPNNJUNFOUT
8JUIJOZFBS                                                                                                                                                    
#FUXFFOBOEZFBST                                                                                                                                              
#FUXFFOBOEZFBST                                                                                                                                               
"GUFSZFBST                                                                                                                                      `                    
5PUBM                                                                                                                                                            


(SPVQTTIBSFPGKPJOUWFOUVSFDBQJUBMDPNNJUNFOUT
8JUIJOZFBS                                                                                                                                                       
#FUXFFOBOEZFBST                                                                                                                                                   
5PUBM                                                                                                                                                               


0VSDBQJUBMDPNNJUNFOUTJODMVEFPQFOQVSDIBTFPSEFSTGPSNBOBHFEPQFSBUJPOTBOEFYQFOEJUVSFPONBKPSQSPKFDUTBMSFBEZBVUIPSJTFECZPVS*OWFTUNFOU
$PNNJUUFFGPSOPONBOBHFEPQFSBUJPOT0OBMFHBMMZFOGPSDFBCMFCBTJT DBQJUBMDPNNJUNFOUTXPVMECFBQQSPYJNBUFMZ64CJMMJPO 64
CJMMJPO BTNBOZPGUIFDPOUSBDUTSFMBUJOHUPUIF(SPVQaTQSPKFDUTIBWFWBSJPVTDBODFMMBUJPODMBVTFT




                                                                                                                 Annual report 2019 | riotinto.com                    203
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                              Document 42-1 Filed 06/29/20 Page 209 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


$POUJOHFODJFTBOEDPNNJUNFOUTDPOUJOVFE
6OSFDPHOJTFEDPNNJUNFOUTUPDPOUSJCVUFGVOEJOHPSSFTPVSDFTUPKPJOUWFOUVSFT
8FIBWFBDPNNJUNFOUUPQVSDIBTFBOENBSLFUBQPSUJPO JOFYDFTTPGUIF(SPVQaTPXOFSTIJQJOUFSFTU PGUIFPVUQVUPG4PIBS"MVNJOJVN$PNQBOZ--$
BOBMVNJOJVNTNFMUFSJOXIJDIUIF(SPVQJTBKPJOUWFOUVSFQBSUOFS5IF(SPVQJNNFEJBUFMZTFMMTUIFQVSDIBTFEQSPEVDUTUPUIJSEQBSUJFT

"MPOHXJUIUIFPUIFSKPJOUWFOUVSFQBSUOFST XFIBWFDPNNJUNFOUTUPQSPWJEFFNFSHFODZGVOEJOH JFGVOEJOHSFRVJSFEUPQSFTFSWFUIFMJGFPSBTTFUTPGUIF
DPNQBOZPSUPDPNQMZXJUIBQQMJDBCMFMBXT JGSFRVJSFECZ4PIBS"MVNJOJVN$PNQBOZ--$ TVCKFDUUPBQQSPWFEUISFTIPMET

"Ub%FDFNCFSb .JOFSB&TDPOEJEB-UEBIFMEBOVOESBXOTIBSFIPMEFSMJOFPGDSFEJUGPS64NJMMJPO 3JP5JOUPTIBSF  b%FDFNCFSb
64NJMMJPO 5IFDVSSFOUGBDJMJUZIBTCFFOFYUFOEFEEVSJOHUIFZFBSBOEXJMMNBUVSFJO4FQUFNCFS

0QFSBUJOHMFBTFT
3FGFSUPOPUFGPSEFUBJMTPGUIF(SPVQTUSBOTJUJPOUP*'34-FBTFT$PNNJUNFOUTEJTDMPTFEBTOPODBODFMMBCMFPQFSBUJOHMFBTFTVOEFS*"4
-FBTFTIBWFCFFOSFDPSEFEBTMFBTFMJBCJMJUJFTGSPN+BOVBSZ XJUIUIFFYDFQUJPOPGTIPSUUFSNBOEMPXWBMVFMFBTFT3FGFSUPOPUFGPSUIF
NBUVSJUZQSPGJMFPGUIF(SPVQTMFBTFMJBCJMJUJFT BNPVOUTSFMBUJOHUPDPNNJUNFOUTGPSMFBTFTOPUZFUDPNNFODFE BOETIPSUUFSNMFBTFTXIJDIIBE
DPNNFODFEBU%FDFNCFS

5IFBHHSFHBUFBNPVOUTPGNJOJNVNMFBTFQBZNFOUTVOEFSOPODBODFMMBCMFPQFSBUJOHMFBTFTBU%FDFNCFS QSFQBSFEBOESFQPSUFEVOEFS*"4
c-FBTFTd XFSFBTGPMMPXT

                                                                                                                                                                                                         
                                                                                                                                                                                                        64N
8JUIJOZFBS                                                                                                                                                                                             
#FUXFFOBOEZFBST                                                                                                                                                                                     
#FUXFFOBOEZFBST                                                                                                                                                                                     
"GUFSZFBST                                                                                                                                                                                             
5PUBM B                                                                                                                                                                                                  


B 0QFSBUJOHMFBTFTJODMVEFEMFBTFTPGESZCVMLWFTTFMTBOEPGGJDFTBTXFMMBTPUIFSQSPQFSUZ QMBOUBOEFRVJQNFOU-FBTFTGPSESZCVMLWFTTFMTJODMVEFEDPTUTGPSDSFXJOHTFSWJDFT

1VSDIBTFPCMJHBUJPOT
5IFBHHSFHBUFBNPVOUPGGVUVSFQBZNFOUDPNNJUNFOUTVOEFSQVSDIBTFPCMJHBUJPOTPVUTUBOEJOHBU%FDFNCFSXBT

                                                                                                                                                                                                     
                                                                                                                                                                                        64N            64N
8JUIJOZFBS                                                                                                                                                                                        
#FUXFFOBOEZFBST                                                                                                                                                                                
#FUXFFOBOEZFBST                                                                                                                                                                                
#FUXFFOBOEZFBST                                                                                                                                                                                
#FUXFFOBOEZFBST                                                                                                                                                                                 
"GUFSZFBST                                                                                                                                                                                        
5PUBM                                                                                                                                                                                              


1VSDIBTFPCMJHBUJPOTBSFFOGPSDFBCMFBOEMFHBMMZCJOEJOHBHSFFNFOUTUPCVZHPPETPSTFSWJDFT5IFZTQFDJGZBMMTJHOJGJDBOUUFSNT JODMVEJOHGJYFEPS
NJOJNVNRVBOUJUJFTUPCFQVSDIBTFEPSDPOTVNFEGJYFE NJOJNVNPSWBSJBCMFQSJDFQSPWJTJPOTBOEUIFBQQSPYJNBUFUJNJOHPGUIFUSBOTBDUJPOT

1VSDIBTFPCMJHBUJPOTGPSHPPETNBJOMZSFMBUFUPQVSDIBTFTPGSBXNBUFSJBMTBOEDPOTVNBCMFTBOEQVSDIBTFPCMJHBUJPOTGPSTFSWJDFTNBJOMZSFMBUFUP
DIBSHFTGPSUIFVTFPGJOGSBTUSVDUVSF DPNNJUNFOUTUPQVSDIBTFQPXFSBOEGSFJHIUDPOUSBDUT5IFTFHPPETBOETFSWJDFTBSFFYQFDUFEUPCFVTFEJOUIF
CVTJOFTT5PUIFFYUFOUUIBUUIJTDIBOHFT BQSPWJTJPOGPSPOFSPVTPCMJHBUJPOTNBZCFNBEFBTEFTDSJCFEJOOPUF JJJ 

1VSDIBTFTGSPNKPJOUBSSBOHFNFOUTPSBTTPDJBUFTBSFJODMVEFEJGUIFRVBOUJUZQVSDIBTFEJTJOFYDFTTPGPVSPXOFSTIJQJOUFSFTUJOUIFFOUJUZ)PXFWFS
QVSDIBTFPCMJHBUJPOTFYDMVEFDPOUSBDUFEQVSDIBTFTPGCBVYJUF BMVNJOBBOEBMVNJOJVNGSPNKPJOUBSSBOHFNFOUTBOEBTTPDJBUFTBOEDPOUSBDUFEQVSDIBTFT
PGBMVNJOBGSPNUIJSEQBSUJFT5IJTJTCFDBVTFUIFTFQVSDIBTFTBSFNBEFGPSDPNNFSDJBMSFBTPOTBOEUIF(SPVQJT PWFSBMM BOFUTFMMFSPG
UIFTFbDPNNPEJUJFT

"TEFTDSJCFEBCPWF XFBMTPIBWFBDPNNJUNFOUUPCVZBOENBSLFUBQPSUJPO JOFYDFTTPGPVSPXOFSTIJQJOUFSFTU PGUIFPVUQVUPG4PIBS"MVNJOJVN
$PNQBOZ--$

$POUJOHFOUMJBCJMJUJFT TVCTJEJBSJFTBOEKPJOUPQFSBUJPOT 

                                                                                                                                                                                                     
                                                                                                                                                                                        64N            64N

*OEFNOJUJFTBOEPUIFSQFSGPSNBODFHVBSBOUFFT B              C
                                                                                                                                                                                                       


B         *OEFNOJUJFTBOEPUIFSQFSGPSNBODFHVBSBOUFFTSFQSFTFOUUIFQPUFOUJBMPVUGMPXPGGVOETGSPNUIF(SPVQGPSUIFTBUJTGBDUJPOPGPCMJHBUJPOTJODMVEJOHUIPTFVOEFSDPOUSBDUVBMBSSBOHFNFOUT GPS
          FYBNQMFVOEFSUBLJOHTSFMBUFEUPTVQQMJFSBHSFFNFOUT OPUQSPWJEFEGPSJOUIFCBMBODFTIFFU XIFSFUIFMJLFMJIPPEPGUIFHVBSBOUFFTPSJOEFNOJUJFTCFJOHDBMMFEJTBTTFTTFEBTQPTTJCMFSBUIFSUIBO
          QSPCBCMFPSSFNPUF
C         5IFSFXFSFOPNBUFSJBMDPOUJOHFOUMJBCJMJUJFTBSJTJOHJOSFMBUJPOUPUIF(SPVQaTKPJOUWFOUVSFTBOEBTTPDJBUFT




204                 Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 210 of 307




$POUJOHFOUMJBCJMJUJFT
*O0DUPCFS 3JP5JOUPBOOPVODFEUIBUJUIBECFFOOPUJGJFECZUIF644FDVSJUJFTBOE&YDIBOHF$PNNJTTJPO 4&$ UIBUUIF4&$IBEGJMFEBDPNQMBJOU
JOSFMBUJPOUP3JP5JOUPaTEJTDMPTVSFTBOEUJNJOHPGUIFJNQBJSNFOUPG3JP5JOUP$PBM.P[BNCJRVF 35$. 5IFJNQBJSNFOUXBTSFGMFDUFEJO3JP5JOUPaT
ZFBSFOEBDDPVOUT5IF4&$BMMFHFTUIBU3JP5JOUP BGPSNFSDIJFGFYFDVUJWF 5PN"MCBOFTF BOEBGPSNFSDIJFGGJOBODJBMPGGJDFS (VZ&MMJPUU DPNNJUUFE
WJPMBUJPOTPGUIFBOUJGSBVE SFQPSUJOH CPPLTBOESFDPSETBOEJOUFSOBMDPOUSPMQSPWJTJPOTPGUIFGFEFSBMTFDVSJUJFTMBXCZOPUBDDVSBUFMZEJTDMPTJOHUIFWBMVF
PG35$.BOEOPUJNQBJSJOHJUXIFO3JP5JOUPQVCMJTIFEJUTZFBSFOEBDDPVOUTJO'FCSVBSZPSJUTJOUFSJNSFTVMUTJO"VHVTU*O+VOF
 UIFDPVSUEJTNJTTFEBOBTTPDJBUFE64DMBTTBDUJPOPOCFIBMGPGTFDVSJUJFTIPMEFST5IFEJTNJTTBMJTCFJOHBQQFBMFECZUIFTFDVSJUJFTIPMEFSTb

*O.BSDI UIF"VTUSBMJBO4FDVSJUJFTBOE*OWFTUNFOUT$PNNJTTJPO "4*$ GJMFEDJWJMQSPDFFEJOHTJOUIF/48%JTUSJDU3FHJTUSZPGUIF'FEFSBM$PVSUPG
"VTUSBMJBBHBJOTU3JP5JOUP-JNJUFE "MCBOFTF BOE&MMJPUU0O.BZ "4*$FYQBOEFEJUTQSPDFFEJOHT"4*$BMMFHFTUIBU3JP5JOUPDPNNJUUFEWJPMBUJPOT
PGUIFEJTDMPTVSF BDDPVOUJOH BOENJTMFBEJOHPSEFDFQUJWFDPOEVDUQSPWJTJPOTPGUIF$PSQPSBUJPOT"DUCZNBLJOHNJTMFBEJOHPSEFDFQUJWFTUBUFNFOUT
SFMBUFEUP35$.JOJUT"OOVBMSFQPSUBOEJUTJOUFSJNGJOBODJBMTUBUFNFOUT OPUDPNQMZJOHXJUIBDDPVOUJOHTUBOEBSETJOSFTQFDUPGJUT
JOUFSJNGJOBODJBMTUBUFNFOUT BOEOPUEJTDMPTJOHBOJNQBJSNFOUPG35$.JOJUTJOUFSJNGJOBODJBMTUBUFNFOUT"4*$GVSUIFSBMMFHFT"MCBOFTFBOE&MMJPUU
CSFBDIFEUIFJSEVUJFTBTEJSFDUPSTPSPGGJDFST BOEGBJMFEUPUBLFBMMSFBTPOBCMFTUFQTUPDPNQMZXJUISFMFWBOUBDDPVOUJOHSFRVJSFNFOUT

3JP5JOUPCFMJFWFTUIBUUIF4&$DBTFBOEUIF"4*$QSPDFFEJOHTBSFVOXBSSBOUFEBOEUIBU XIFOBMMUIFGBDUTBSFDPOTJEFSFECZUIFDPVSUT UIFDMBJNTXJMM
CFSFKFDUFE3JP5JOUPXJMMEFGFOEUIFBMMFHBUJPOTWJHPSPVTMZ

*OBEEJUJPO 3JP5JOUPDPOUJOVFTUPDPPQFSBUFGVMMZXJUISFMFWBOUBVUIPSJUJFTJODPOOFDUJPOXJUIUIFJSJOWFTUJHBUJPOTJOSFMBUJPOUPDPOUSBDUVBMQBZNFOUT
UPUBMMJOH64NJMMJPONBEFUPBDPOTVMUBOUXIPIBEQSPWJEFEBEWJTPSZTFSWJDFTJOPOUIF4JNBOEPVQSPKFDUJO(VJOFB*O"VHVTU UIFDPVSU
EJTNJTTFEBSFMBUFE64DMBTTBDUJPODPNNFODFEPOCFIBMGPGTFDVSJUJFTIPMEFST

5IFPVUDPNFTPGUIFTFNBUUFSTSFNBJOVODFSUBJO CVUUIFZDPVMEVMUJNBUFMZFYQPTFUIF(SPVQUPNBUFSJBMGJOBODJBMDPTU5IFCPBSEJTHJWJOHUIFTFNBUUFST
JUTGVMMBOEQSPQFSBUUFOUJPOBOEBEFEJDBUFECPBSEDPNNJUUFFDPOUJOVFTUPNPOJUPSUIFQSPHSFTTPGUIFTFNBUUFST BTBQQSPQSJBUF

5IF(SPVQDPOUJOVFTUPNPOJUPSEFWFMPQNFOUTJOSFMBUJPOUPUIF&VSPQFBO$PNNJTTJPOT &$ 4UBUF"JEJOWFTUJHBUJPOJOUPUIF6,aT$POUSPMMFE'PSFJHO




                                                                                                                                                                 Financial statements
$PNQBOZ $'$ UBYSFHJNF0O"QSJM UIF&$SFMFBTFEJUTEFDJTJPOJOSFMBUJPOUPUIFHSPVQDPNQBOZGJOBODFFYFNQUJPOJOUIF6,aT$'$SVMFT
GJOEJOHUIBUUIFFYFNQUJPODPOTUJUVUFTVOMBXGVMTUBUFBJEJGUIFFYFNQUFEQSPGJUTBSJTFJODPOOFDUJPOXJUI6,BDUJWJUZ5IF6,(PWFSONFOUEJTBHSFFTXJUI
UIFGJOEJOHTBOEIBTBQQFBMFEBHBJOTUUIFEFDJTJPOUPUIF&VSPQFBO$PVSU3JP5JOUPIBTBMTPMPEHFEBOBQQFBMUPUIF&VSPQFBO$PVSUUPQSPUFDUJUTSJHIUT
)BWJOHBOBMZTFEUIF&$TEFDJTJPOBOEBQQMJFETVCTFRVFOU).3$HVJEBODFUPUIF(SPVQTGBDUTBOEDJSDVNTUBODFT UIF(SPVQEPFTOPUDVSSFOUMZDPOTJEFS
JUIBTBMJBCJMJUZJOSFMBUJPOUP&64UBUF"JEBOEUIFSFGPSFEPFTOPUDPOTJEFSBOZQSPWJTJPOJTSFRVJSFE

5IF(SPVQIBTOPUFTUBCMJTIFEQSPWJTJPOTGPSDFSUBJOBEEJUJPOBMMFHBMDMBJNTJODBTFTXIFSFXFIBWFBTTFTTFEUIBUBQBZNFOUJTFJUIFSOPUQSPCBCMFPS
DBOOPUCFSFMJBCMZFTUJNBUFE"OVNCFSPG(SPVQDPNQBOJFTBSF BOEXJMMMJLFMZDPOUJOVFUPCF TVCKFDUUPWBSJPVTMFHBMQSPDFFEJOHTBOEJOWFTUJHBUJPOT
UIBUBSJTFGSPNUJNFUPUJNF"TBSFTVMU UIF(SPVQNBZCFDPNFTVCKFDUUPTVCTUBOUJBMMJBCJMJUJFTUIBUDPVMEBGGFDUPVSCVTJOFTT GJOBODJBMQPTJUJPOBOE
SFQVUBUJPO-JUJHBUJPOJTJOIFSFOUMZVOQSFEJDUBCMFBOEMBSHFKVEHFNFOUTNBZBUUJNFTPDDVS5IF(SPVQNBZJODVS JOUIFGVUVSF KVEHFNFOUTPSFOUFSJOUP
TFUUMFNFOUTPGDMBJNTUIBUDPVMEMFBEUPNBUFSJBMDBTIPVUGMPXT8FEPOPUCFMJFWFUIBUBOZPGUIFTFQSPDFFEJOHTXJMMIBWFBNBUFSJBMMZBEWFSTFFGGFDUPO
PVSGJOBODJBMQPTJUJPO

(VBSBOUFFTCZQBSFOUDPNQBOJFT
3JP5JOUPQMDBOE3JP5JOUP-JNJUFEIBWF KPJOUMZBOETFWFSBMMZ GVMMZBOEVODPOEJUJPOBMMZHVBSBOUFFEUIFGPMMPXJOHTFDVSJUJFTJTTVFECZUIFGPMMPXJOH
PXOFEGJOBODFTVCTJEJBSJFT64CJMMJPO b%FDFNCFSb64CJMMJPO 3JP5JOUP'JOBODF 64" -JNJUFEBOE3JP5JOUP'JOBODF 64" QMDCPOET
XJUINBUVSJUZEBUFTVQUPBOE64CJMMJPO b%FDFNCFSb64CJMMJPO POUIF&VSPQFBO%FCU*TTVBODF1SPHSBNNF*OBEEJUJPO 3JP5JOUP
'JOBODFQMDBOE3JP5JOUP'JOBODF-JNJUFEIBWFFOUFSFEJOUPGBDJMJUZBSSBOHFNFOUTGPSBOBHHSFHBUFBNPVOUPG64CJMMJPO b%FDFNCFSb64
CJMMJPO 5IFGBDJMJUJFTBSFHVBSBOUFFECZ3JP5JOUPQMDBOE3JP5JOUP-JNJUFE

3JP5JOUPQMDIBTQSPWJEFEBHVBSBOUFF LOPXOBTUIFDPNQMFUJPOTVQQPSUVOEFSUBLJOH $46 JOGBWPVSPGUIF0ZV5PMHPJ--$QSPKFDUGJOBODFMFOEFST"U
b%FDFNCFSb 64CJMMJPOPGQSPKFDUGJOBODFEFCUXBTPVUTUBOEJOHVOEFSUIJTGBDJMJUZ 64CJMMJPO 0ZV5PMHPJ--$JTKPJOUMZPXOFECZ
&SEFOFT0ZV5PMHPJ--$  XIJDIJTDPOUSPMMFECZUIF(PWFSONFOUPG.POHPMJB BOE5VSRVPJTF)JMM3FTPVSDFT-UE  PGXIJDI3JP5JOUPPXOT 
5IFQSPKFDUGJOBODFIBTCFFOSBJTFEGPSEFWFMPQNFOUPGUIFVOEFSHSPVOENJOFBOEUIF$46XJMMUFSNJOBUFPOUIFDPNQMFUJPOPGUIFVOEFSHSPVOENJOF
BDDPSEJOHUPBTFUPGDPNQMFUJPOUFTUTTFUPVUJOUIFQSPKFDUGJOBODFGBDJMJUZ

5IF3JP5JOUPHVBSBOUFFBQQMJFTUPUIFFYUFOUUIBU5VSRVPJTF)JMM3FTPVSDFT-UEDBOOPUTBUJTGZ0ZV5PMHPJ--$aTQSPKFDUGJOBODFEFCUTFSWJDJOHPCMJHBUJPOT
VOEFSJUTPXOHVBSBOUFFUPUIFMFOEFST DBMMFEUIFTQPOTPSEFCUTFSWJDFVOEFSUBLJOH %46 #PUIUIF$46BOE%46DPOUBJOBDBSWFPVUGPSDFSUBJOQPMJUJDBM
SJTLFWFOUT

$POUJOHFOUBTTFUT
5IF(SPVQIBT GSPNUJNFUPUJNF WBSJPVTJOTVSBODFDMBJNTPVUTUBOEJOHXJUISFJOTVSFST




                                                                                                                 Annual report 2019 | riotinto.com       205
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                            Document 42-1 Filed 06/29/20 Page 211 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


"WFSBHFOVNCFSPGFNQMPZFFT

                                                                                                                  &RVJUZBDDPVOUFEVOJUT
                                                         4VCTJEJBSJFTBOEKPJOUPQFSBUJPOT                                                                                  (SPVQUPUBM
                                                                                                                     3JP5JOUPTIBSF
                                                                                                                                                                         
1SJODJQBMMPDBUJPOTPGFNQMPZNFOU
"VTUSBMJBBOE/FX;FBMBOE                                                                                                                                          
$BOBEB                                                                                           `                  `                `                                      
6,                                                                                                     `                  `                `                                            
&VSPQF                                                                                               `                  `                `                                          
"GSJDB                                                                                                                                                                
64                                                                                                  `                  `                `                                         
.POHPMJB                                                                                            `                  `                `                                         
*OEPOFTJB                                                  `                                            `                  `                `               `                             
4PVUI"NFSJDB                                                                                                                                                            
*OEJB                                                                                                  `                  `                `                                            
4JOHBQPSF                                                                                              `                  `                `                                            
0UIFSDPVOUSJFT B                                                                                      `                  `                `                                            
5PUBM                                                                                                                                                           

B       c0UIFSDPVOUSJFTdQSJNBSJMZJODMVEFTFNQMPZFFTJOUIF.JEEMF&BTU FYDMVEJOH0NBOXIJDIJTJODMVEFEJO"GSJDB BOEPUIFSDPVOUSJFTJO"TJBXIJDIBSFOPUTIPXOTFQBSBUFMZJOUIFUBCMFBCPWF

&NQMPZFFOVNCFST XIJDISFQSFTFOUUIFBWFSBHFGPSUIFZFBS JODMVEFPGFNQMPZFFTPGTVCTJEJBSZDPNQBOJFT&NQMPZFFOVNCFSTGPSKPJOU
PQFSBUJPOTBOEFRVJUZBDDPVOUFEVOJUTBSFQSPQPSUJPOBMUPUIF(SPVQaTJOUFSFTUVOEFSDPOUSBDUVBMBHSFFNFOUT"WFSBHFFNQMPZFFOVNCFSTJODMVEFBQBSU
ZFBSFGGFDUGPSDPNQBOJFTBDRVJSFEPSEJTQPTFEPGEVSJOHUIFZFBS

1BSUUJNFFNQMPZFFTBSFJODMVEFEPOBGVMMUJNFFRVJWBMFOUCBTJT5FNQPSBSZFNQMPZFFTBSFJODMVEFEJOFNQMPZFFOVNCFST

1FPQMFFNQMPZFECZDPOUSBDUPSTBSFOPUJODMVEFE




206               Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                              Document 42-1 Filed 06/29/20 Page 212 of 307




1SJODJQBMTVCTJEJBSJFT
"U%FDFNCFS

                                                                                                                                                                      /PO
                                                                                                                             1SPQPSUJPO            (SPVQ       DPOUSPMMJOH
                                                                                                          $MBTTPGTIBSFT       PGDMBTT         JOUFSFTU          JOUFSFTU
$PNQBOZBOEDPVOUSZPGJODPSQPSBUJPOPQFSBUJPO        1SJODJQBMBDUJWJUJFT                                           IFME      IFME                                  
"VTUSBMJB
"SHZMF%JBNPOET-JNJUFE                               .JOJOHBOEQSPDFTTJOHPGEJBNPOET                         0SEJOBSZ                                         a
%BNQJFS4BMU-JNJUFE                                  4BMUBOEHZQTVNQSPEVDUJPO                                0SEJOBSZ                                  
&OFSHZ3FTPVSDFTPG"VTUSBMJB-UE                     6SBOJVNQSPDFTTJOH                                        0SEJOBSZ                                  
)BNFSTMFZ*SPO1UZ-JNJUFE                            *SPOPSFNJOJOH                                           0SEJOBSZ                                         a
/PSUI.JOJOH-JNJUFE B                                *SPOPSFNJOJOH                                           0SEJOBSZ                                         a
3JP5JOUP"MVNJOJVN )PMEJOHT -JNJUFE                #BVYJUFNJOJOHBMVNJOBQSPEVDUJPO                       0SEJOBSZ                                         a
                                                      QSJNBSZBMVNJOJVNTNFMUJOH


3PCF3JWFS.JOJOH$P1UZ-UE B                        *SPOPSFNJOJOH                                            $MBTT"            
                                                                                                                                                                      
                                                                                                                 $MBTT#         

#SB[JM
"MDBO"MVNJOB-UEB C                                 "MVNJOBQSPEVDUJPOBOECBVYJUFNJOJOH                       2VPUB                                           a
$BOBEB
*SPO0SF$PNQBOZPG$BOBEB D                          *SPOPSFNJOJOHJSPOPSFQFMMFUT                        $PNNPO                                     
                                                      QSPEVDUJPO
3JP5JOUP'FSFU5JUBOF*OD                          5JUBOJVNEJPYJEFGFFETUPDLIJHIQVSJUZ                 $PNNPO                                              a
                                                      JSPOBOETUFFMQSPEVDUJPO                      $MBTT#QSFGFSFODF                                           a
                                                                                                     $"%QSFGFSSFE                                           a




                                                                                                                                                                              Financial statements
3JP5JOUP"MDBO*OD                                  #BVYJUFNJOJOHBMVNJOBSFGJOJOH                       $PNNPO                                              a
                                                      BMVNJOJVNTNFMUJOH
%JBWJL%JBNPOE.JOFT  *OD E                    %JBNPOENJOJOHBOEQSPDFTTJOH                            $PNNPO                                             a
(VJOFB
4JNGFS+FSTFZ-JNJUFE F                               *SPOPSFQSPKFDU                                          0SEJOBSZ                                            
.BEBHBTDBS
2*5.BEBHBTDBS.JOFSBMT4" G                          *MNFOJUFNJOJOH                                          $PNNPO                              
                                                                                                                                                                        
                                                                                                  *OWFTUNFOUDFSUJGJDBUFT                        
                                                                                                      7PUJOHDFSUJGJDBUFT                                           
.POHPMJB
5VSRVPJTF)JMM3FTPVSDFT-UE                         $PQQFSBOEHPMENJOJOH                                   $PNNPO                                     
 JODMVEJOH0ZV5PMHPJ--$ H
4PVUI"GSJDB

3JDIBSET#BZ5JUBOJVN 1SPQSJFUBSZ -JNJUFE I         5JUBOJVNEJPYJEFIJHIQVSJUZJSPO                     #0SEJOBSZ            
                                                      QSPEVDUJPO                                           #QSFGFSFODF                                            
                                                                                                      1BSFOU1SFGFSFODF            

3JDIBSET#BZ.JOJOH 1SPQSJFUBSZ -JNJUFE I           *MNFOJUF SVUJMFBOE[JSDPONJOJOH                     #0SEJOBSZ            
                                                                                                           #QSFGFSFODF                                            
                                                                                                      1BSFOU1SFGFSFODF            

64
,FOOFDPUU)PMEJOHT$PSQPSBUJPO JODMVEJOH,FOOFDPUU   $PQQFSBOEHPMENJOJOH TNFMUJOHBOE            $PNNPO64                                              a
 6UBI$PQQFSBOE,FOOFDPUU&YQMPSBUJPO                SFGJOJOHBOEFYQMPSBUJPOBDUJWJUJFT
64#PSBY*OD                                       .JOJOH SFGJOJOHBOENBSLFUJOHPGCPSBUFT       $PNNPO64                                              a


5IJTMJTUJODMVEFTPOMZUIPTFDPNQBOJFTUIBUIBWFBNPSFTJHOJGJDBOUJNQBDUPOUIFQSPGJUPSPQFSBUJOHBTTFUTPGUIF(SPVQ3FGFSUPOPUFGPSBMJTUPG
SFMBUFEVOEFSUBLJOHT




                                                                                                                            Annual report 2019 | riotinto.com         207
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                          Document 42-1 Filed 06/29/20 Page 213 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMTVCTJEJBSJFTDPOUJOVFE
5IF(SPVQaTQSJODJQBMTVCTJEJBSJFTBSFNPTUMZIFMECZJOUFSNFEJBUFIPMEJOHDPNQBOJFTBOEOPUEJSFDUMZCZ3JP5JOUPQMDPS3JP5JOUP-JNJUFE

B     3PCF3JWFS.JOJOH$P1UZ-UE XIJDIJTPXOFECZUIF(SPVQ IPMETBJOUFSFTUJO3PCF3JWFS*SPO"TTPDJBUFT 3PCF3JWFS /PSUI.JOJOH-UE XIJDIJTXIPMMZPXOFECZUIF(SPVQ IPMETB
      JOUFSFTUJO3PCF3JWFS5ISPVHIUIFTFDPNQBOJFTUIF(SPVQSFDPHOJTFTBTIBSFPGUIFBTTFUT MJBCJMJUJFT SFWFOVFTBOEFYQFOTFTPG3PCF3JWFS XJUIBOPODPOUSPMMJOHJOUFSFTU5IF(SPVQ
      UIFSFGPSFIBTBCFOFGJDJBMJOUFSFTUJO3PCF3JWFS
C     "MDBO"MVNJOB-UEBIPMETUIF(SPVQaTJOUFSFTUJO$POTiSDJP%F"MVNjOJP%P.BSBOIkP BKPJOUPQFSBUJPOJOXIJDIUIF(SPVQQBSUJDJQBUFTCVUJTOPUBKPJOUPQFSBUPS5IF(SPVQSFDPHOJTFTJUTTIBSF
      PGBTTFUT MJBCJMJUJFT SFWFOVFTBOEFYQFOTFTSFMBUJOHUPUIJTBSSBOHFNFOU
D     *SPO0SF$PNQBOZPG$BOBEBJTJODPSQPSBUFEJOUIF64 CVUPQFSBUFTJO$BOBEB
E     %JBWJL%JBNPOE.JOFT  *OD %%.* JTUIFMFHBMFOUJUZUIBUPXOTUIF(SPVQaTJOUFSFTUJOUIF%JBWJL+PJOU7FOUVSF BOVOJODPSQPSBUFEBSSBOHFNFOU5IF(SPVQSFDPHOJTFTJUTTIBSFPGBTTFUT
      SFWFOVFBOEFYQFOTFTSFMBUJOHUPUIJTBSSBOHFNFOU-JBCJMJUJFTBSFSFDPHOJTFEBDDPSEJOHUP%%.*aTDPOUSBDUVBMPCMJHBUJPOT XJUIBDPSSFTQPOEJOHSFDFJWBCMFPSDPOUJOHFOUBTTFUSFQSFTFOUJOHUIF
      DPPXOFSaTTIBSFXIFSFBQQMJDBCMF
F     4JNGFS+FSTFZ-JNJUFE BDPNQBOZJODPSQPSBUFEJO+FSTFZJOXIJDIUIF(SPVQIBTBJOUFSFTU IBTBOJOUFSFTUJO4JNGFS4" UIFDPNQBOZUIBUPQFSBUFTUIF4JNBOEPVNJOJOHQSPKFDUJO(VJOFB
      5IF(SPVQUIFSFGPSFIBTBJOEJSFDUJOUFSFTUJO4JNGFS4"5IFTFFOUJUJFTBSFDPOTPMJEBUFEBTTVCTJEJBSJFTBOEUPHFUIFSSFGFSSFEUPBTUIF4JNBOEPVJSPOPSFQSPKFDU
G     5IF(SPVQaTTIBSFIPMEJOHJO2*5.BEBHBTDBS.JOFSBMT4"DBSSJFTBOFDPOPNJDJOUFSFTUBOEPGUIFUPUBMWPUJOHSJHIUTBGVSUIFSFDPOPNJDJOUFSFTUJTIFMEUISPVHIOPOWPUJOHJOWFTUNFOU
      DFSUJGJDBUFTUPHJWFBOFDPOPNJDJOUFSFTUPG5IFOPODPOUSPMMJOHJOUFSFTUTIBWFBFDPOPNJDJOUFSFTUBOEPGUIFUPUBMWPUJOHSJHIUT
H     5IF(SPVQIBTBJOUFSFTUJO5VSRVPJTF)JMM3FTPVSDFT-UE XIJDIIPMETBJOUFSFTUJO0ZV5PMHPJ--$ 05 XIJDIJTBTVCTJEJBSZPG5VSRVPJTF)JMM3FTPVSDFT-UE5IF(SPVQUIFSFGPSFIBTB
      JOEJSFDUJOUFSFTUJO055VSRVPJTF)JMM3FTPVSDFT-UEJTJODPSQPSBUFEJO$BOBEBCVUPQFSBUFTQSJODJQBMMZJO.POHPMJB
I     "EEJUJPOBMDMBTTFTPGTIBSFTJTTVFECZ3JDIBSET#BZ5JUBOJVN 1SPQSJFUBSZ -JNJUFEBOE3JDIBSET#BZ.JOJOH 1SPQSJFUBSZ -JNJUFESFQSFTFOUJOHOPODPOUSPMMJOHJOUFSFTUTBSFOPUTIPXO5IF(SPVQaT
      UPUBMMFHBMBOECFOFGJDJBMJOUFSFTUJO3JDIBSET#BZ5JUBOJVN 1SPQSJFUBSZ -JNJUFEBOE3JDIBSET#BZ.JOJOH 1SPQSJFUBSZ -JNJUFEJT

4VNNBSZGJOBODJBMJOGPSNBUJPOGPSTVCTJEJBSJFTUIBUIBWFOPODPOUSPMMJOHJOUFSFTUTUIBUBSFNBUFSJBMUPUIF(SPVQ
5IJTTVNNBSJTFEGJOBODJBMJOGPSNBUJPOJTTIPXOPOBCBTJT*USFQSFTFOUTUIFBNPVOUTTIPXOJOUIFTVCTJEJBSJFTaGJOBODJBMTUBUFNFOUTQSFQBSFEJO
BDDPSEBODFXJUI*'34VOEFS(SPVQBDDPVOUJOHQPMJDJFT JODMVEJOHGBJSWBMVFBEKVTUNFOUT BOECFGPSFJOUFSDPNQBOZFMJNJOBUJPOT

                                                                                                         *SPO0SF         *SPO0SF          &OFSHZ            &OFSHZ
                                                                                                      $PNQBOZPG       $PNQBOZPG      3FTPVSDFTPG      3FTPVSDFTPG        5VSRVPJTF        5VSRVPJTF
                                                                                                          $BOBEB          $BOBEB        "VTUSBMJB         "VTUSBMJB         )JMM B C D        )JMM B C D
                                                                                                                                                                                 
                                                                                                           64N             64N             64N              64N              64N              64N
3FWFOVF                                                                                                                                                                           
1SPGJU MPTT BGUFSUBY                                                                                                                                                                
`BUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                                                              
`BUUSJCVUBCMFUP3JP5JOUP                                                                                                                                                            
0UIFSDPNQSFIFOTJWFJODPNF MPTT                                                                                                                                              `                  
5PUBMDPNQSFIFOTJWFJODPNF MPTT                                                                                                                                                       
/PODVSSFOUBTTFUT                                                                                                                                                                
$VSSFOUBTTFUT                                                                                                                                                                     
$VSSFOUMJBCJMJUJFT                                                                                                                                                                  
/PODVSSFOUMJBCJMJUJFT                                                                                                                                                            
/FUBTTFUT MJBCJMJUJFT                                                                                                                                                           
`BUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                `                                            
`BUUSJCVUBCMFUP3JP5JOUP                                                                                                                                                       
$BTIGMPXGSPNPQFSBUJPOT                                                                                                                                                              
%JWJEFOETQBJEUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                 `                 `                `                 `


B     5VSRVPJTF)JMM3FTPVSDFT-UEIPMETBDPOUSPMMJOHJOUFSFTUJO0ZV5PMHPJ--$ 05 
C     6OEFSUIFUFSNTPGUIFQSPKFDUGJOBODFGBDJMJUZIFMECZ05 UIFSFBSFDFSUBJOSFTUSJDUJPOTPOUIFBCJMJUZPG05UPNBLFTIBSFIPMEFSEJTUSJCVUJPOT
D     4JODF 5VSRVPJTF)JMMIBTGVOEFEDPNNPOTIBSFJOWFTUNFOUTJO05POCFIBMGPG&SEFOFT0ZV5PMHPJ--$ c&SEFOFTd *OBDDPSEBODFXJUIUIF"NFOEFEBOE3FTUBUFE4IBSFIPMEFST"HSFFNFOU
      EBUFE+VOF TVDIGVOEFEBNPVOUTFBSOJOUFSFTUBUBOFGGFDUJWFBOOVBMSBUFPG-JCPSQMVTBOEBSFSFQBZBCMFUPUIFNWJBBQMFEHFPWFS&SEFOFTaTIBSFPGGVUVSF05DPNNPOTIBSF
      EJWJEFOET&SEFOFTBMTPIBTUIFSJHIUUPSFEVDFUIFPVUTUBOEJOHCBMBODFCZNBLJOHQBZNFOUTEJSFDUMZUP5VSRVPJTF)JMM$PNNPOTIBSFJOWFTUNFOUTGVOEFEPOCFIBMGPG&SEFOFTBSFSFDPSEFEBTB
      SFEVDUJPOUPUIFOFUDBSSZJOHWBMVFPGOPODPOUSPMMJOHJOUFSFTUT"TBUb%FDFNCFSb UIFDVNVMBUJWFBNPVOUPGTVDIGVOEJOHXBT64 NJMMJPO b%FDFNCFSb64 NJMMJPO
      FYDMVEJOHBDDSVFEJOUFSFTUPG64NJMMJPO b%FDFNCFSb64NJMMJPO SFMBUJOHUPUIJTGVOEJOH




208             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                              Document 42-1 Filed 06/29/20 Page 214 of 307




                                                                                                                                                    0UIFS              0UIFS
                                                                                                                                               DPNQBOJFT          DPNQBOJFT
                                                                                                         3PCF3JWFS          3PCF3JWFS               BOE                BOE
                                                                                                       .JOJOH$P1UZ      .JOJOH$P1UZ    FMJNJOBUJPOT E     FMJNJOBUJPOT E       3PCF3JWFS         3PCF3JWFS
                                                                                                                                                                                       
                                                                                                              64N               64N              64N               64N             64N               64N
3FWFOVF                                                                                                                                                                                 
1SPGJUBGUFSUBY                                                                                                                                                                            
`BUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                     `                  `                               
`BUUSJCVUBCMFUP3JP5JOUP                                                                                                                                                                 
0UIFSDPNQSFIFOTJWFMPTT                                                                                                                                                                         
5PUBMDPNQSFIFOTJWFJODPNF                                                                                                                                                                   
/PODVSSFOUBTTFUT                                                                                                                                                                      
$VSSFOUBTTFUT                                                                                                                                                                           
$VSSFOUMJBCJMJUJFT                                                                                                                                                                           
/PODVSSFOUMJBCJMJUJFT                                                                                                                                                                    
/FUBTTFUT                                                                                                                                                                              
`BUUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                     `                   `                          
`BUUSJCVUBCMFUP3JP5JOUP                                                                                                                                                            
$BTIGMPXGSPNPQFSBUJPOT                                                                                                                                                                
%JWJEFOETQBJEUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                        `                   `                            

E     c0UIFSDPNQBOJFTBOEFMJNJOBUJPOTdJODMVEFT/PSUI.JOJOH-JNJUFE BXIPMMZPXOFETVCTJEJBSZPGUIF(SPVQXIJDIBDDPVOUTGPSJUTJOUFSFTUJO3PCF3JWFS BOEHPPEXJMMPG64NJMMJPO 64
      NJMMJPO UIBUBSPTFPOUIF(SPVQaTBDRVJTJUJPOPGJUTJOUFSFTUJO3PCF3JWFS




                                                                                                                                                                                                                      Financial statements
1SJODJQBMKPJOUPQFSBUJPOT
"U%FDFNCFS

$PNQBOZBOEDPVOUSZPGJODPSQPSBUJPOPQFSBUJPO                                                    1SJODJQBMBDUJWJUJFT                                                  (SPVQJOUFSFTU 
"VTUSBMJB
5PNBHP"MVNJOJVN+PJOU7FOUVSF                                                                    "MVNJOJVNTNFMUJOH                                                    
(MBETUPOF1PXFS4UBUJPO                                                                           1PXFSHFOFSBUJPO                                                      
)PQF%PXOT+PJOU7FOUVSF                                                                          *SPOPSFNJOJOH                                                       
2VFFOTMBOE"MVNJOB-JNJUFE B  C                                                                  "MVNJOBQSPEVDUJPO                                                    
                                                                                                                                                                        D
1JMCBSB*SPOBSSBOHFNFOU                                                                          *OGSBTUSVDUVSF DPSQPSBUFBOENJOJOHTFSWJDFT
/FX;FBMBOE
/FX;FBMBOE"MVNJOJVN4NFMUFST-JNJUFE B  C                                                      "MVNJOJVNTNFMUJOH                                                    
$BOBEB
"MVNJOFSJF"MPVFUUF*OD                                                                          "MVNJOJVNQSPEVDUJPO                                                  
64
1FDIJOFZ3FZOPMET2VFCFD*OD C  E                                                                "MVNJOJVNTNFMUJOH                                                    


5IJTMJTUJODMVEFTPOMZUIPTFKPJOUPQFSBUJPOTUIBUIBWFBNPSFTJHOJGJDBOUJNQBDUPOUIFQSPGJUPSPQFSBUJOHBTTFUTPGUIF(SPVQ3FGFSUPOPUFGPSBMJTUPG
SFMBUFEVOEFSUBLJOHT

5IF(SPVQaTKPJOUPQFSBUJPOTBSFIFMECZJOUFSNFEJBUFIPMEJOHDPNQBOJFTBOEOPUEJSFDUMZCZ3JP5JOUPQMDPS3JP5JOUP-JNJUFE

B     "MUIPVHIUIF(SPVQIBTBJOUFSFTUJO/FX;FBMBOE"MVNJOJVN4NFMUFST-JNJUFEBOEBOJOUFSFTUJO2VFFOTMBOE"MVNJOB-JNJUFE EFDJTJPOTBCPVUBDUJWJUJFTUIBUTJHOJGJDBOUMZBGGFDUUIF
      SFUVSOTUIBUBSFHFOFSBUFESFRVJSFBHSFFNFOUPGCPUIQBSUJFTUPUIFBSSBOHFNFOUT HJWJOHSJTFUPKPJOUDPOUSPM
C     2VFFOTMBOE"MVNJOB-JNJUFE /FX;FBMBOE"MVNJOJVN4NFMUFST-JNJUFEBOE1FDIJOFZ3FZOPMET2VFCFD*ODBSFKPJOUBSSBOHFNFOUTUIBUBSFQSJNBSJMZEFTJHOFEGPSUIFQSPWJTJPOPGPVUQVUUPUIF
      QBSUJFTTIBSJOHKPJOUDPOUSPMUIJTJOEJDBUFTUIBUUIFQBSUJFTIBWFSJHIUTUPTVCTUBOUJBMMZBMMUIFFDPOPNJDCFOFGJUTPGUIFBTTFUT5IFMJBCJMJUJFTPGUIFBSSBOHFNFOUTBSFJOTVCTUBODFTBUJTGJFECZDBTI
      GMPXTSFDFJWFEGSPNUIFQBSUJFTUIJTEFQFOEFODFJOEJDBUFTUIBUUIFQBSUJFTJOFGGFDUIBWFPCMJHBUJPOTGPSUIFMJBCJMJUJFT*UJTUIFTFGBDUTBOEDJSDVNTUBODFTUIBUHJWFSJTFUPUIFDMBTTJGJDBUJPOPGUIFTF
      FOUJUJFTBTKPJOUPQFSBUJPOT
D     "OVNCFSPGBSSBOHFNFOUTBSFJOQMBDFCFUXFFOUIF"VTUSBMJBO*SPO0SFPQFSBUJPOTNBOBHFECZ3JP5JOUPXIJDIBMMPXUIFJSSFTQFDUJWFBTTFUTUPCFPQFSBUFEBTBTJOHMFJOUFHSBUFEOFUXPSLBDSPTTUIF
      1JMCBSBSFHJPO5IFBSSBOHFNFOUTBSFNBOBHFEUISPVHIUXPXIPMMZPXOFETVCTJEJBSJFT1JMCBSB*SPO $PNQBOZ 4FSWJDFT1UZ-UEBOE1JMCBSB*SPO1UZ-UE*OBTTFTTJOHUIF1JMCBSB*SPOBSSBOHFNFOUT JU
      IBTCFFODPODMVEFEUIBUUIFZDPMMFDUJWFMZDPOTUJUVUFBKPJOUPQFSBUJPOPOUIFCBTJTUIBUEFDJTJPOTBCPVUSFMFWBOUBDUJWJUJFTSFRVJSFVOBOJNPVTDPOTFOU5IFSFTVMUJOHFGGJDJFODJFTBSFTIBSFECFUXFFO
      3JP5JOUPBOE3PCF3JWFS*SPO"TTPDJBUFT 3PCF3JWFS BOEUIFQBSUJFTGVOEBMMPGUIFDBTIGMPXSFRVJSFNFOUTPG1JMCBSB*SPO $PNQBOZ 4FSWJDFT1UZ-UEBOE1JMCBSB*SPO1UZ-UE
E     1FDIJOFZ3FZOPMET2VFCFD*ODIBTBJOUFSFTUJOUIF"MVNJOFSJFEF#lDBODPVS *ODBMVNJOJVNTNFMUFS XIJDIJTMPDBUFEJO$BOBEB




                                                                                                                                                       Annual report 2019 | riotinto.com                     209
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                               Document 42-1 Filed 06/29/20 Page 215 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMKPJOUWFOUVSFT
"U%FDFNCFS

                                                                                                                                                                       $MBTTPG      1SPQPSUJPO             (SPVQ
                                                                                                                                                  /VNCFSPG            TIBSFT          PGDMBTT          JOUFSFTU
$PNQBOZBOEDPVOUSZPGJODPSQPSBUJPOPQFSBUJPO                                   1SJODJQBMBDUJWJUJFT                                            TIBSFTIFME              IFME          IFME                   
$IJMF
.JOFSB&TDPOEJEB-UEB B                                                          $PQQFSNJOJOHBOESFGJOJOH                                                a                 a                 a                 
0NBO
4PIBS"MVNJOJVN$P--$ C                                                     "MVNJOJVNTNFMUJOHQPXFSHFOFSBUJPO                                            0SEJOBSZ                                 


5IJTMJTUJODMVEFTPOMZUIPTFKPJOUWFOUVSFTUIBUIBWFBNPSFTJHOJGJDBOUJNQBDUPOUIFQSPGJUPSPQFSBUJOHBTTFUTPGUIF(SPVQ3FGFSUPOPUFGPSBMJTUPG
SFMBUFEVOEFSUBLJOHT

5IF(SPVQaTQSJODJQBMKPJOUWFOUVSFTBSFIFMECZJOUFSNFEJBUFIPMEJOHDPNQBOJFTBOEOPUEJSFDUMZCZ3JP5JOUPQMDPS3JP5JOUP-JNJUFE

B       "MUIPVHIUIF(SPVQIBTBJOUFSFTUJO.JOFSB&TDPOEJEB-UEB QBSUJDJQBOUBOENBOBHFNFOUBHSFFNFOUTQSPWJEFGPSBO0XOFSTa$PVODJMXIFSFCZTJHOJGJDBOUDPNNFSDJBMBOEPQFSBUJPOBMEFDJTJPOT
        BCPVUUIFSFMFWBOUBDUJWJUJFTUIBUTJHOJGJDBOUMZBGGFDUUIFSFUVSOTUIBUBSFHFOFSBUFEJOFGGFDUSFRVJSFUIFKPJOUBQQSPWBMPGCPUI3JP5JOUPBOE#)1#JMMJUPO IPMEFSTPGBJOUFSFTU *UJTUIFSFGPSF
        EFUFSNJOFEUIBU3JP5JOUPIBTKPJOUDPOUSPM
        5IFZFBSFOEPG.JOFSB&TDPOEJEB-UEBJT+VOF5IFBNPVOUTJODMVEFEJOUIFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUTPG3JP5JOUPBSF IPXFWFS CBTFEPOBDDPVOUTPG.JOFSB&TDPOEJEB-JNJUBEBUIBUBSF
        DPUFSNJOPVTXJUIUIPTFPGUIF(SPVQ
C       "MUIPVHIUIF(SPVQIPMETBJOUFSFTUJO4PIBS"MVNJOJVN$P--$ EFDJTJPOTBCPVUSFMFWBOUBDUJWJUJFTUIBUTJHOJGJDBOUMZBGGFDUUIFSFUVSOTUIBUBSFHFOFSBUFESFRVJSFBHSFFNFOUPGBMMQBSUJFTUP
        UIFBSSBOHFNFOU*UJTUIFSFGPSFEFUFSNJOFEUIBU3JP5JOUPIBTKPJOUDPOUSPM

4VNNBSZJOGPSNBUJPOGPSKPJOUWFOUVSFTUIBUBSFNBUFSJBMUPUIF(SPVQ
5IJTTVNNBSJTFEGJOBODJBMJOGPSNBUJPOJTTIPXOPOBCBTJT*USFQSFTFOUTUIFBNPVOUTTIPXOJOUIFKPJOUWFOUVSFTaGJOBODJBMTUBUFNFOUTQSFQBSFEJO
BDDPSEBODFXJUI*'34VOEFS(SPVQBDDPVOUJOHQPMJDJFT JODMVEJOHGBJSWBMVFBEKVTUNFOUTBOEBNPVOUTEVFUPBOEGSPN3JP5JOUP

                                                                                                                                                     .JOFSB             .JOFSB             4PIBS              4PIBS
                                                                                                                                                  &TDPOEJEB          &TDPOEJEB        "MVNJOVN           "MVNJOVN
                                                                                                                                                     -UEB B             -UEB B        $P--$ C        $P--$ C
                                                                                                                                                                                                   
                                                                                                                                                      64N               64N             64N               64N
3FWFOVF                                                                                                                                                                                              
%FQSFDJBUJPOBOEBNPSUJTBUJPO                                                                                                                                                                        
0UIFSPQFSBUJOHDPTUT                                                                                                                                                                                
0QFSBUJOHQSPGJU                                                                                                                                                                                      
'JOBODFFYQFOTF                                                                                                                                                                                           
*ODPNFUBY                                                                                                                                                                                                
1SPGJUBGUFSUBY                                                                                                                                                                                       
0UIFSDPNQSFIFOTJWFMPTT                                                                                                                                                    `                 `                 `
5PUBMDPNQSFIFOTJWFJODPNF                                                                                                                                                                             
/PODVSSFOUBTTFUT                                                                                                                                                                               
$VSSFOUBTTFUT                                                                                                                                                                                       
$VSSFOUMJBCJMJUJFT                                                                                                                                                                                  
/PODVSSFOUMJBCJMJUJFT                                                                                                                                                                              
/FUBTTFUT                                                                                                                                                                                         
"TTFUTBOEMJBCJMJUJFTBCPWFJODMVEF
`DBTIBOEDBTIFRVJWBMFOUT                                                                                                                                                                              
`DVSSFOUGJOBODJBMMJBCJMJUJFT                                                                                                                                                                        
`OPODVSSFOUGJOBODJBMMJBCJMJUJFT                                                                                                                                                                  
%JWJEFOETSFDFJWFEGSPNKPJOUWFOUVSF 3JP5JOUPTIBSF                                                                                                                                    `                 `


3FDPODJMJBUJPOPGUIFBCPWFBNPVOUTUPUIFJOWFTUNFOUSFDPHOJTFEJOUIF(SPVQCBMBODFTIFFU

(SPVQJOUFSFTU                                                                                                                                                                                        
/FUBTTFUT                                                                                                                                                                                         
(SPVQeTPXOFSTIJQJOUFSFTU                                                                                                                                                                           
0UIFSBEKVTUNFOUT                                                                                                                                          `                  `                 `                  
$BSSZJOHWBMVFPG(SPVQeTJOUFSFTU                                                                                                                                                                   


B       *OBEEJUJPOUPJUTc*OWFTUNFOUJOFRVJUZBDDPVOUFEVOJUTd UIF(SPVQSFDPHOJTFTEFGFSSFEUBYMJBCJMJUJFTPG64NJMMJPO 64NJMMJPO SFMBUJOHUPUBYPOVOSFNJUUFEFBSOJOHTPGFRVJUZ
        BDDPVOUFEVOJUT
C       6OEFSDPWFOBOUTTUJQVMBUFEJOUIFBHSFFNFOUUP4PIBS"MVNJOJVN$P--$aTTFDVSFEMPBOGBDJMJUJFT 4PIBS"MVNJOJVN$P--$JTDVSSFOUMZSFTUSJDUFEGSPNNBLJOHBOZTIBSFIPMEFSEJTUSJCVUJPOTVOUJM
        VOMFTTBTQFDJGJFEBNPVOUPGUIFMPBOGBDJMJUJFTJTGVOEFE




210               Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                             Document 42-1 Filed 06/29/20 Page 216 of 307




1SJODJQBMBTTPDJBUFT
"U%FDFNCFS

                                                                                                                                                     1SPQPSUJPO                  (SPVQ
                                                                                                                      /VNCFSPG    $MBTTPG           PGDMBTT               JOUFSFTU
$PNQBOZBOEDPVOUSZPGJODPSQPSBUJPOPQFSBUJPO          1SJODJQBMBDUJWJUJFT                                         TIBSFTIFME TIBSFTIFME           IFME                        
"VTUSBMJB
#PZOF4NFMUFST-JNJUFE B                                "MVNJOJVNTNFMUJOH                                                    0SEJOBSZ                                
#SB[JM

                                                                                                                            0SEJOBSZ             
.JOFSBfgP3JPEP/PSUF4" C                           #BVYJUFNJOJOH                                                                                                               
                                                                                                                            1SFGFSSFE           

64
)BMDP .JOJOH *OD D                                                                                                              $PNNPO                                      


5IJTMJTUJODMVEFTPOMZUIPTFBTTPDJBUFTUIBUIBWFBNPSFTJHOJGJDBOUJNQBDUPOUIFQSPGJUPSPQFSBUJOHBTTFUTPGUIF(SPVQ3FGFSUPOPUFGPSBMJTUPG
SFMBUFEVOEFSUBLJOHT

5IF(SPVQaTQSJODJQBMBTTPDJBUFTBSFIFMECZJOUFSNFEJBUFIPMEJOHDPNQBOJFTBOEOPUEJSFDUMZCZ3JP5JOUPQMDPS3JP5JOUP-JNJUFE

B     5IFQBSUJFTUIBUDPMMFDUJWFMZDPOUSPM#PZOF4NFMUFST-JNJUFEEPTPUISPVHIEFDJTJPOTUIBUBSFEFUFSNJOFEPOBOBHHSFHBUFWPUJOHJOUFSFTUUIBUDBOCFBDIJFWFECZTFWFSBMDPNCJOBUJPOTPGUIFQBSUJFT
      "MUIPVHIFBDIDPNCJOBUJPOSFRVJSFT3JP5JOUPaTBQQSPWBM UIJTJTOPUKPJOUDPOUSPMBTEFGJOFEVOEFS*'343JP5JOUPJTUIFSFGPSFEFUFSNJOFEUPIBWFTJHOJGJDBOUJOGMVFODFPWFSUIJTDPNQBOZ
C     "MUIPVHIUIF(SPVQIPMETPOMZPG.JOFSBmkP3JPEP/PSUF4" JUIBTSFQSFTFOUBUJPOPOJUTCPBSEPGEJSFDUPSTBOEBDPOTFRVFOUBCJMJUZUPQBSUJDJQBUFJOUIFGJOBODJBMBOEPQFSBUJOHQPMJDZ
      EFDJTJPOT*UJTUIFSFGPSFEFUFSNJOFEUIBU3JP5JOUPIBTTJHOJGJDBOUJOGMVFODF
D     )BMDP .JOJOH *ODIBTBJOEJSFDUJOUFSFTUJO$PNQBHOJFEFT#BVYJUFTEF(VJOlF BCBVYJUFNJOF UIFDPSFBTTFUTPGXIJDIBSFMPDBUFEJO(VJOFB

4VNNBSZJOGPSNBUJPOGPSBTTPDJBUFTUIBUBSFNBUFSJBMUPUIF(SPVQ




                                                                                                                                                                                                               Financial statements
5IJTTVNNBSJTFEGJOBODJBMJOGPSNBUJPOJTTIPXOPOBCBTJT*USFQSFTFOUTUIFBNPVOUTTIPXOJOUIFBTTPDJBUFaTGJOBODJBMTUBUFNFOUTQSFQBSFEJO
BDDPSEBODFXJUI*'34VOEFS(SPVQBDDPVOUJOHQPMJDJFT JODMVEJOHGBJSWBMVFBEKVTUNFOUTBOEBNPVOUTEVFUPBOEGSPN3JP5JOUP

                                                                                                                                                                                    #PZOF             #PZOF
                                                                                                                                                                                 4NFMUFST          4NFMUFST
                                                                                                                                                                                 -JNJUFE B         -JNJUFE B
                                                                                                                                                                                                   
                                                                                                                                                                                    64N              64N
3FWFOVF                                                                                                                                                                                `                  `
-PTTBGUFSUBY                                                                                                                                                                                           
0UIFSDPNQSFIFOTJWFMPTT C                                                                                                                                                                               
5PUBMDPNQSFIFOTJWFMPTT                                                                                                                                                                                
/PODVSSFOUBTTFUT                                                                                                                                                                                  
$VSSFOUBTTFUT                                                                                                                                                                                          
$VSSFOUMJBCJMJUJFT                                                                                                                                                                                   
/PODVSSFOUMJBCJMJUJFT                                                                                                                                                                               
/FUBTTFUT                                                                                                                                                                                            


3FDPODJMJBUJPOPGUIFBCPWFBNPVOUUPUIFJOWFTUNFOUSFDPHOJTFEJOUIF(SPVQCBMBODFTIFFU

(SPVQJOUFSFTU                                                                                                                                                                                   
/FUBTTFUT                                                                                                                                                                                            
(SPVQTPXOFSTIJQJOUFSFTU                                                                                                                                                                            
-PBOTUPFRVJUZBDDPVOUFEVOJUT                                                                                                                                                                       
$BSSZJOHWBMVFPG(SPVQTJOUFSFTU                                                                                                                                                                    

B     #PZOF4NFMUFST-JNJUFEJTBUPMMJOHPQFSBUJPOBTTVDIJUJTEFQFOEFOUPOJUTQBSUJDJQBOUTGPSGVOEJOHXIJDIJTQSPWJEFEUISPVHIDBTIDBMMT3JP5JOUPIBTNBEFDFSUBJOQSFQBZNFOUTUP#PZOFGPSUPMM
      QSPDFTTJOHPGBMVNJOB5IFTFBSFDIBSHFEUP(SPVQPQFSBUJOHDPTUTBTQSPDFTTJOHUBLFTQMBDF
C     0UIFSDPNQSFIFOTJWFMPTTdJTOFUPGBNPVOUTSFDPHOJTFECZTVCTJEJBSJFTJOSFMBUJPOUPRVBTJFRVJUZMPBOT




                                                                                                                                                    Annual report 2019 | riotinto.com                    211
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                           Document 42-1 Filed 06/29/20 Page 217 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1SJODJQBMBTTPDJBUFTDPOUJOVFE
4VNNBSZJOGPSNBUJPOGPSKPJOUWFOUVSFTBOEBTTPDJBUFTUIBUBSFOPUJOEJWJEVBMMZNBUFSJBMUPUIF(SPVQ

                                                                                                                +PJOU          +PJOU
                                                                                                             7FOUVSFT      7FOUVSFT    "TTPDJBUFT   "TTPDJBUFT
                                                                                                                                             
                                                                                                               64N          64N          64N         64N

$BSSZJOHWBMVFPG(SPVQTJOUFSFTU                                                                                 `             `                     


1SPGJUBGUFSUBY                                                                                                   `             `                         
0UIFSDPNQSFIFOTJWFJODPNF                                                                                         `             `                       
5PUBMDPNQSFIFOTJWFJODPNF                                                                                         `             `                       



1VSDIBTFTBOETBMFTPGTVCTJEJBSJFT KPJOUWFOUVSFT BTTPDJBUFTBOE            "MTPPO"VHVTU XFDPNQMFUFEUIFTBMFPGPVSFOUJSFJOUFSFTUJOUIF
PUIFSJOUFSFTUTJOCVTJOFTTFT                                                    ,FTUSFMVOEFSHSPVOEDPBMNJOF  GPS64CJMMJPOUPBDPOTPSUJVN
"DRVJTJUJPOT                                                                     DPNQSJTJOH&.3$BQJUBM &.3 BOE15"EBSP&OFSHZ5CL "EBSP 8F
8FIBWFNBEFOPNBUFSJBMBDRVJTJUJPOTPWFSUIFMBTUUISFFZFBST                 SFDFJWFEOFUDBTIQSPDFFETPG64 NJMMJPO SFTVMUJOHJOBQSFUBYHBJO
                                                                                  PG64 NJMMJPO
*O XFDSFBUFEBKPJOUWFOUVSF &-:4*4 XJUI"MDPBBOEPUIFSQBSUOFST
UPEFWFMPQBDBSCPOGSFFBMVNJOJVNTNFMUJOHQSPDFTT8FUSFBUFEUIJTBT           0O%FDFNCFSXFDPNQMFUFEUIFTBMFPGUIF%VOLFSRVFBMVNJOJVN
BOBDRVJTJUJPOBOEBDDPVOUFEGPSPVSJOUFSFTUJO&-:4*4VTJOHUIFFRVJUZ          TNFMUFSJOOPSUIFSO'SBODFUP-JCFSUZ)PVTFGPS64NJMMJPO TVCKFDUUP
NFUIPE8FJOWFTUFEDBTIPG64NJMMJPOBOEDPOUSJCVUFEQBUFOUTBOE              GJOBMBEKVTUNFOUT*OXFSFDFJWFEOFUDBTIQSPDFFETPG64
MJDFOTFEJOUFMMFDUVBMQSPQFSUZ *1 UPUIFWFOUVSF5IFQBUFOUTBOE*1IBE        NJMMJPO8FSFDPHOJTFEBQSFUBYHBJOPOEJTQPTBMPG64NJMMJPO
OPDBSSZJOHWBMVFIPXFWFS POGPSNBUJPOPGUIFBSSBOHFNFOU UIFZXFSF
SFDPSEFEBUGBJSWBMVFUPSFGMFDUUIFDPOUSJCVUJPOTPGUIFPUIFSQBSUJFTJOUIF   0O%FDFNCFSXFTPMEPVSJOUFSFTUJOUIF(SBTCFSHNJOFGPS
KPJOUWFOUVSF5IJTWBMVFXBT64NJMMJPO 64NJMMJPOBGUFSUBY          64CJMMJPOBTQBSUPGBTFSJFTPGUSBOTBDUJPOTJOWPMWJOH*OBMVN 15
                                                                                  *OEPOFTJB"TBIBO"MVNJOJVN 1FSTFSP BOE'SFFQPSU.D.P3BO*OD
"MTP JO.BZ PVSTVCTJEJBSZ 4JNGFS+FSTFZ-JNJUFE 3JP5JOUPTIBSF        0GbUIF64CJMMJPOSFDFJWFE 64NJMMJPOSFMBUFEUPPVSBUUSJCVUBCMF
 QVSDIBTFEBJOUFSFTUJO4JNGFS4"GSPN*OUFSOBUJPOBM'JOBODF           TIBSFPGDPQQFSBOEHPMESFWFOVFTGPS OFUPGPVSDBQJUBMDPOUSJCVUJPO
$PSQPSBUJPO *'$ GPS64NJMMJPOJOBDDPSEBODFXJUIBQVUPQUJPO              GPSUIFZFBS5IFSFNBJOJOHOFUQSPDFFETPG64 NJMMJPOXFSFJODMVEFE
FYFSDJTFECZ*'$"TBSFTVMU XFJODSFBTFEPVSFGGFDUJWFTIBSFPG4JNGFS4"      JOJOWFTUJOHDBTIGMPXTBOEHBWFSJTFUPBHBJOPOEJTQPTBMPG64 
GSPNUP                                                           NJMMJPO

EJTQPTBMT                                                                   EJTQPTBMT
0O+VMZXFEJTQPTFEPGPVSFOUJSFJOUFSFTUJO3fTTJOH              0O4FQUFNCFS XFEJTQPTFEPGPVSTIBSFIPMEJOHJO$PBM
6SBOJVNUP$IJOB/BUJPOBM6SBOJVN$PSQPSBUJPO-JNJUFEGPSHSPTTDBTI              "MMJFE*OEVTUSJFT-JNJUFEUP:BODPBM"VTUSBMJB-JNJUFEGPSBUPUBM
QSPDFFETPG64NJMMJPO"GUFSBEKVTUJOHGPSDBTIIFMEPO3fTTJOHT            DPOTJEFSBUJPOPG64CJMMJPO CFGPSFXPSLJOHDBQJUBMBEKVTUNFOUT 5IJT
CBMBODFTIFFUBUUIFEBUFPGEJTQPTBMBOEJODMVEFEJOUIFTBMF XFSFQPSUFE       DPNQSJTFE64CJMMJPOJODBTIQBJEPOUIFDMPTJOHEBUFBOEBGVSUIFS
BOFUDBTIPVUGMPXPG64NJMMJPOBOESFDPHOJTFEBMPTTPOEJTQPTBMPG         64NJMMJPOPGVODPOEJUJPOBMHVBSBOUFFESPZBMUZQBZNFOUT5PUBMOFU
64NJMMJPO5IJTJODMVEFTDVNVMBUJWFDVSSFODZUSBOTMBUJPOMPTTFTPG64        DBTIQSPDFFETSFDFJWFEJO OFUPGXPSLJOHDBQJUBMBEKVTUNFOUT
NJMMJPOSFDZDMFEGSPNUIFDVSSFODZUSBOTMBUJPOSFTFSWFPOTBMFPG            USBOTBDUJPODPTUTBOEDBTIUSBOTGFSSFE XFSF64CJMMJPO5IJTJODMVEFE
UIFbCVTJOFTT                                                                     SFDFJQUPG64NJMMJPOPGUIFVODPOEJUJPOBMSPZBMUZQBZNFOUT*O
                                                                                  XFSFDFJWFEBGVSUIFS64NJMMJPOPGVODPOEJUJPOBMSPZBMUZQBZNFOUTBOE
EJTQPTBMT                                                                   JOBOBEEJUJPOBM64NJMMJPO8FFYQFDUUPSFDFJWFUIFSFNBJOJOH
0O+VOFXFEJTQPTFEPGPVSFOUJSFJOUFSFTUJOUIF8JODIFTUFS           64NJMMJPObJOUXPFRVBMJOTUBMNFOUTJOBOE
4PVUIDPBMEFWFMPQNFOUQSPKFDUJO2VFFOTMBOE "VTUSBMJBUP8IJUFIBWFO
$PBM-JNJUFEGPS64NJMMJPO5IJTDPNQSJTFE64NJMMJPODBTI
XIJDIXBTSFDFJWFEEVSJOHBOEBOVODPOEJUJPOBMDBTIQBZNFOUPG
64NJMMJPOXIJDIXBTTVCTFRVFOUMZSFDFJWFEJO+VOF#PUI
SFDFJQUTXFSFSFDPHOJTFEXJUIJOcOFUDBTIHFOFSBUFEGSPNPQFSBUJOH
BDUJWJUJFTdXJUIJOUIFDBTIGMPXTUBUFNFOU8FSFDPHOJTFEBHBJOPO
EJTQPTBMPG64NJMMJPOXJUIJOcQSPGJUSFMBUJOHUPJOUFSFTUTJO
VOEFWFMPQFEQSPKFDUTdJOUIFJODPNFTUBUFNFOU

0O"VHVTUXFDPNQMFUFEUIFTBMFPGPVSFOUJSFJOUFSFTUJOUIF)BJM
$SFFLDPBMNJOF  BOEUIF7BMFSJBDPBMEFWFMPQNFOUQSPKFDU 
JO2VFFOTMBOE "VTUSBMJBUP(MFODPSFGPSBUPUBMDPOTJEFSBUJPOPG
64CJMMJPO

8FSFDFJWFEOFUQSPDFFETPG64 NJMMJPOBGUFSDPNQMFUJPO
BEKVTUNFOUTJOSFTQFDUPGUIF)BJM$SFFLDPNQPOFOUPGUIJTUSBOTBDUJPO
SFTVMUJOHJOBQSFUBYHBJOPG64 NJMMJPO%VSJOHXFSFDFJWFEB
GVSUIFS64NJMMJPOSFMBUJOHUPXPSLJOHDBQJUBMBEKVTUNFOUTJOSFTQFDUPG
UIJTTBMF8FBMTPSFDFJWFEDBTIQSPDFFETJOPG64NJMMJPOJO
SFTQFDUPG7BMFSJB0GUIJTBNPVOU 64NJMMJPO SFMBUJOHUPUIFTBMFPG
MBOEBOEJOWFTUNFOUTJOBTTPDJBUFT XBTJODMVEFEJOJOWFTUJOHDBTIGMPX
SFTVMUJOHJOBQSFUBYHBJOPG64NJMMJPO5IFSFNBJOJOH64NJMMJPO
QSPDFFETXFSFSFDPHOJTFEJOPQFSBUJOHDBTIGMPX SFTVMUJOHJOBQSFUBYHBJO
PG64NJMMJPOJOcQSPGJUSFMBUJOHUPJOUFSFTUTJOVOEFWFMPQFEQSPKFDUTd



212                Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                          Document 42-1 Filed 06/29/20 Page 218 of 307




%JSFDUPSTeBOELFZNBOBHFNFOUSFNVOFSBUJPO
"HHSFHBUFSFNVOFSBUJPO DBMDVMBUFEJOBDDPSEBODFXJUIUIF6,$PNQBOJFT"DU PGUIFEJSFDUPSTPGUIFQBSFOUDPNQBOJFTXBTBTGPMMPXT

                                                                                                                                            
                                                                                                                        64        64    64
&NPMVNFOUT                                                                                                                                     
-POHUFSNJODFOUJWFQMBOT                                                                                                                      
                                                                                                                                          
1FOTJPODPOUSJCVUJPOTEFGJOFEDPOUSJCVUJPOQMBOT                                                                                                   
(BJOTNBEFPOFYFSDJTFPGTIBSFPQUJPOT                                                                                      `                        `


5IF(SPVQEFGJOFTLFZNBOBHFNFOUQFSTPOOFMBTUIFEJSFDUPSTBOENFNCFSTPGUIF&YFDVUJWF$PNNJUUFF5IF&YFDVUJWF$PNNJUUFFDPNQSJTFTUIF
FYFDVUJWFEJSFDUPST QSPEVDUHSPVQDIJFGFYFDVUJWFPGGJDFSTBOE(SPVQFYFDVUJWFT%FUBJMTPGUIFEJSFDUPSTBOENFNCFSTPGUIF&YFDVUJWF$PNNJUUFFBSF
TIPXOJOUIF%JSFDUPSTSFQPSUPOQBHFTUP

5IFBHHSFHBUFSFNVOFSBUJPOJODMVEJOHQFOTJPODPOUSJCVUJPOTJODVSSFECZ3JP5JOUPQMDJOSFTQFDUPGJUTEJSFDUPSTXBT64   
64  64   5IFbBHHSFHBUFQFOTJPODPOUSJCVUJPOUPEFGJOFEDPOUSJCVUJPOQMBOTXBT64  64 
64  5IFBHHSFHBUFSFNVOFSBUJPO JODMVEJOHQFOTJPODPOUSJCVUJPOTBOEPUIFSSFUJSFNFOUCFOFGJUT JODVSSFECZ3JP5JOUP-JNJUFEJOSFTQFDUPGJUT
EJSFDUPSTXBT64  64 64  5IFBHHSFHBUFQFOTJPODPOUSJCVUJPOUPEFGJOFEDPOUSJCVUJPOQMBOTXBT64OJM 
64OJM64OJM 

*O BOE OPEJSFDUPSTBDDSVFESFUJSFNFOUCFOFGJUTVOEFSEFGJOFECFOFGJUBSSBOHFNFOUT BOEUXPEJSFDUPST UISFFUXP BDDSVFE
SFUJSFNFOUCFOFGJUTVOEFSEFGJOFEDPOUSJCVUJPOBSSBOHFNFOUT

&NPMVNFOUTJODMVEFEJOUIFUBCMFBCPWFIBWFCFFOUSBOTMBUFEGSPNMPDBMDVSSFODZBUUIFBWFSBHFFYDIBOHFSBUFGPSUIFZFBSXJUIUIFFYDFQUJPOPGCPOVT




                                                                                                                                                              Financial statements
QBZNFOUT XIJDIIBWFCFFOUSBOTMBUFEBUUIFZFBSFOESBUF

%FUBJMFEJOGPSNBUJPODPODFSOJOHEJSFDUPSTaSFNVOFSBUJPO TIBSFIPMEJOHTBOEPQUJPOTJTTIPXOJOUIF3FNVOFSBUJPOSFQPSU JODMVEJOHUBCMFTUP PO
QBHFTUP

"HHSFHBUFDPNQFOTBUJPO SFQSFTFOUJOHUIFFYQFOTFSFDPHOJTFEVOEFS*'34 BTEFGJOFEJOOPUF PGUIF(SPVQaTLFZNBOBHFNFOU JODMVEJOHEJSFDUPST XBT
BTGPMMPXT

                                                                                                                                            
                                                                                                                        64        64    64
4IPSUUFSNFNQMPZFFCFOFGJUTBOEDPTUT                                                                                                    
1PTUFNQMPZNFOUCFOFGJUT                                                                                                                        
&NQMPZNFOUUFSNJOBUJPOCFOFGJUT                                                                                                                   `
4IBSFCBTFEQBZNFOUT                                                                                                                         
5PUBM                                                                                                                                     


5IFGJHVSFTTIPXOBCPWFJODMVEFFNQMPZNFOUDPTUTXIJDIDPNQSJTFTPDJBMTFDVSJUZBOEBDDJEFOUQSFNJVNTJO$BOBEB UIF6,BOE64BOEQBZSPMMUBYFTJO
"VTUSBMJBQBJECZUIFFNQMPZFSBTBEJSFDUBEEJUJPOBMDPTUPGIJSF*OUPUBM UIFZBNPVOUUP64   64  64   BOE
BMUIPVHIEJTDMPTFEIFSF BSFOPUJODMVEFEJOUBCMFPGUIF3FNVOFSBUJPOSFQPSU

.PSFEFUBJMFEJOGPSNBUJPODPODFSOJOHUIFSFNVOFSBUJPOPGLFZNBOBHFNFOUJTTIPXOJOUIF3FNVOFSBUJPOSFQPSU JODMVEJOHUBCMFTUPPO
QBHFTbbUPb




                                                                                                              Annual report 2019 | riotinto.com         213
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                          Document 42-1 Filed 06/29/20 Page 219 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


"VEJUPSTeSFNVOFSBUJPO
(SPVQ"VEJUPSTeSFNVOFSBUJPO B 

                                                                                                                                                                                        
                                                                                                                                                                 64N         64N             64N
"VEJUPGUIF(SPVQ                                                                                                                                                                          
"VEJUPGTVCTJEJBSJFT                                                                                                                                                                       
5PUBMBVEJU                                                                                                                                                                              


"VEJUSFMBUFEBTTVSBODFTFSWJDF                                                                                                                                                             
0UIFSBTTVSBODFTFSWJDFT C                                                                                                                                                                  
5PUBMBTTVSBODFTFSWJDFT                                                                                                                                                                    
5BYDPNQMJBODF D                                                                                                                                                               `               
5BYBEWJTPSZTFSWJDFT D                                                                                                                                              `            `               
0UIFSOPOBVEJUTFSWJDFTOPUDPWFSFEBCPWF                                                                                                                           `                         
5PUBMOPOBVEJUTFSWJDFT                                                                                                                                                                    


5PUBM(SPVQBVEJUPSTeSFNVOFSBUJPO                                                                                                                                                       


"VEJUGFFTQBZBCMFUPPUIFSBDDPVOUJOHGJSNT
"VEJUPGUIFGJOBODJBMTUBUFNFOUTPGUIF(SPVQeTTVCTJEJBSJFT                                                                                                                               
'FFTJOSFTQFDUPGQFOTJPOTDIFNFBVEJUT                                                                                                                                                    
5PUBMBVEJUGFFTQBZBCMFUPPUIFSBDDPVOUJOHGJSNT                                                                                                                                          


B     5IFSFNVOFSBUJPOQBZBCMFUP1X$ UIF(SPVQ"VEJUPST JTBQQSPWFECZUIF"VEJU$PNNJUUFF5IF$PNNJUUFFTFUTUIFQPMJDZGPSUIFBXBSEPGOPOBVEJUXPSLUPUIFBVEJUPSTBOEBQQSPWFTUIFOBUVSF
      BOEFYUFOUPGTVDIXPSL BOEUIFBNPVOUPGUIFSFMBUFEGFFT UPFOTVSFUIBUJOEFQFOEFODFJTNBJOUBJOFE5IFGFFTEJTDMPTFEBCPWFDPOTPMJEBUFBMMQBZNFOUTNBEFUPNFNCFSGJSNTPG1X$CZUIF
      DPNQBOJFTBOEUIFJSTVCTJEJBSJFT BMPOHXJUIGFFTJOSFTQFDUPGKPJOUPQFSBUJPOTQBJEGPSCZUIF(SPVQ/POBVEJUTFSWJDFTBSJTFMBSHFMZGSPNBTTVSBODFBOEPSSFHVMBUJPOSFMBUFEXPSL
C     0UIFSBTTVSBODFTFSWJDFTSFMBUFTUPUIFSFWJFXPGOPOTUBUVUPSZGJOBODJBMJOGPSNBUJPOJODMVEJOHTVTUBJOBCJMJUZSFQPSUJOH
D     5BYDPNQMJBODFJOWPMWFTUIFSFWJFXPGSFUVSOTGPSDPSQPSBUJPO JODPNFBOEFYDJTFUBYFT



3FMBUFEQBSUZUSBOTBDUJPOT
*OGPSNBUJPOBCPVUNBUFSJBMSFMBUFEQBSUZUSBOTBDUJPOTPGUIF3JP5JOUP(SPVQJTTFUPVUCFMPX

4VCTJEJBSZDPNQBOJFTBOEKPJOUPQFSBUJPOT
%FUBJMTPGJOWFTUNFOUTJOQSJODJQBMTVCTJEJBSZDPNQBOJFTBSFEJTDMPTFEJOOPUF*OGPSNBUJPOSFMBUJOHUPKPJOUPQFSBUJPOTDBOCFGPVOEJOOPUF

&RVJUZBDDPVOUFEVOJUT
5SBOTBDUJPOTBOECBMBODFTXJUIFRVJUZBDDPVOUFEVOJUTBSFTVNNBSJTFECFMPX1VSDIBTFT USBEFBOEPUIFSSFDFJWBCMFT BOEUSBEFBOEPUIFSQBZBCMFT
SFMBUFMBSHFMZUPBNPVOUTDIBSHFECZFRVJUZBDDPVOUFEVOJUTGPSUPMMQSPDFTTJOHPGBMVNJOBBOEQVSDIBTJOHPGCBVYJUFBOEBMVNJOJVN4BMFTSFMBUFMBSHFMZ
UPTBMFTPGBMVNJOBUPFRVJUZBDDPVOUFEVOJUTGPSTNFMUJOHJOUPBMVNJOJVN

                                                                                                                                                                                        
                                                                                                                                                 /PUF            64N         64N             64N
*ODPNFTUBUFNFOUJUFNT
1VSDIBTFTGSPNFRVJUZBDDPVOUFEVOJUT                                                                                                                                                     
4BMFTUPFRVJUZBDDPVOUFEVOJUT                                                                                                                                                             


$BTIGMPXTUBUFNFOUJUFNT
%JWJEFOETGSPNFRVJUZBDDPVOUFEVOJUT                                                                                                                                                       
/FUGVOEJOHPGFRVJUZBDDPVOUFEVOJUT                                                                                                                                                               


#BMBODFTIFFUJUFNT
*OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUT B                                                                                                                                               
-PBOTUPFRVJUZBDDPVOUFEVOJUT                                                                                                                                                              
-PBOTGSPNFRVJUZBDDPVOUFEVOJUT                                                                                                                                `              `                
5SBEFBOEPUIFSSFDFJWBCMFTBNPVOUTEVFGSPNFRVJUZBDDPVOUFEVOJUT C                                                                                                                    
5SBEFBOEPUIFSQBZBCMFTBNPVOUTEVFUPFRVJUZBDDPVOUFEVOJUT                                                                                                                           


B     *OWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUTJODMVEFRVBTJFRVJUZMPBOT'VSUIFSJOGPSNBUJPOBCPVUJOWFTUNFOUTJOFRVJUZBDDPVOUFEVOJUTJTTFUPVUJOOPUFTBOE
C     5IJTJODMVEFTQSFQBZNFOUTPGUPMMJOHDIBSHFT


1FOTJPOGVOET
*OGPSNBUJPOSFMBUJOHUPQFOTJPOGVOEBSSBOHFNFOUTJTTFUPVUJOOPUF

%JSFDUPSTBOELFZNBOBHFNFOU
%FUBJMTPGEJSFDUPSTaBOELFZNBOBHFNFOUaTSFNVOFSBUJPOBSFTFUPVUJOOPUFBOEJOUIF3FNVOFSBUJPOSFQPSUPOQBHFTUP



214             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                           Document 42-1 Filed 06/29/20 Page 220 of 307




&YDIBOHFSBUFTJO64
5IFQSJODJQBMFYDIBOHFSBUFTVTFEJOUIFQSFQBSBUJPOPGUIFGJOBODJBMTUBUFNFOUTXFSF

                                                                                           'VMMZFBSBWFSBHF                                   :FBSFOE
                                                                                                                                                   
4UFSMJOH                                                                                                                                            
"VTUSBMJBOEPMMBS                                                                                                                                   
$BOBEJBOEPMMBS                                                                                                                                     
&VSP                                                                                                                                                
4PVUI"GSJDBOSBOE                                                                                                                            


&WFOUTBGUFSUIFCBMBODFTIFFUEBUF
0O'FCSVBSZ XFBOOPVODFEUIBUXFXJMMDPOEVDUBTUSBUFHJDSFWJFXPGUIF*4"-TNFMUFSJO*DFMBOEUPEFUFSNJOFUIFPQFSBUJPOaTPOHPJOHWJBCJMJUZ
BOEFYQMPSFPQUJPOTUPJNQSPWFJUTDPNQFUJUJWFQPTJUJPOb8FFYQFDUUPDPNQMFUFUIFSFWJFXJOUIFGJSTUIBMGPG

0O'FCSVBSZ PVSTVCTJEJBSZ&OFSHZ3FTPVSDFTPG"VTUSBMJB-UE &3" BOOPVODFEUIFDPNQMFUJPOPGBOFOUJUMFNFOUPGGFS XIJDIXBTVOEFSXSJUUFO
CZUIF(SPVQb"TBSFTVMUPGUIFJTTVFPGOFXTIBSFTUPUIF(SPVQ PVSJOUFSFTUJO&3"IBTJODSFBTFEGSPNUP

4IBSFCBTFEQBZNFOUT
3JP5JOUPQMDBOE3JP5JOUP-JNJUFEIBWFBOVNCFSPGTIBSFCBTFEJODFOUJWFQMBOT XIJDIBSFEFTDSJCFEJOEFUBJMJOUIF3FNVOFSBUJPOSFQPSU5IFTFQMBOT
IBWFCFFOBDDPVOUFEGPSJOBDDPSEBODFXJUIUIFGBJSWBMVFSFDPHOJUJPOQSPWJTJPOTPG*'34c4IBSFCBTFE1BZNFOUd

5IFDIBSHFUIBUIBTCFFOSFDPHOJTFEJOUIFJODPNFTUBUFNFOUGPS3JP5JOUPaTTIBSFCBTFEJODFOUJWFQMBOT BOEUIFSFMBUFEMJBCJMJUZ GPSDBTITFUUMFEQMBOT
JTTFUPVUJOUIFUBCMFCFMPX




                                                                                                                                                                                Financial statements
                                                                                                    $IBSHFSFDPHOJTFEGPSUIFZFBS           -JBCJMJUZBUUIFFOEPGUIFZFBS
                                                                                                                                                       
                                                                                                    64N            64N             64N            64N             64N
&RVJUZTFUUMFEQMBOT                                                                                                                            `                `
$BTITFUUMFEQMBOT                                                                                                                                                   
5PUBM                                                                                                                                                           


5IFNBJO3JP5JOUPQMDBOE3JP5JOUP-JNJUFEQMBOTBSFBTGPMMPXT

6,4IBSF1MBO GPSNFSMZUIF4IBSF0XOFSTIJQ1MBO 
5IFGBJSWBMVFTPG.BUDIJOHBOE'SFF4IBSFTNBEFCZ3JP5JOUPQMDBSFUBLFOUPCFUIFNBSLFUWBMVFPGUIFTIBSFTPOUIFEBUFPGQVSDIBTF5IFTFBXBSET
BSFTFUUMFEJOFRVJUZ

&RVJUZ*ODFOUJWF1MBO
*O TIBSFIPMEFSTBQQSPWFEUIFJOUSPEVDUJPOPGUIF3JP5JOUP&RVJUZ*ODFOUJWF1MBO UIFc&*1d 'SPN BMMMPOHUFSNJODFOUJWFBXBSETIBWF
CFFOHSBOUFEVOEFSUIJTVNCSFMMBQMBOXIJDIBMMPXTGPSBXBSETJOUIFGPSNPG1FSGPSNBODF4IBSF"XBSET 14" .BOBHFNFOU4IBSF"XBSET .4" BOE
#POVT%FGFSSBM"XBSET #%" UPCFHSBOUFE

1FSGPSNBODF4IBSF"XBSET 1FSGPSNBODF4IBSF1MBOTQSJPSUP
1BSUJDJQBOUTBSFHFOFSBMMZBTTJHOFETIBSFTJOTFUUMFNFOUPGUIFJS14"POWFTUJOHBOEUIFSFGPSFUIFBXBSETBSFBDDPVOUFEGPSJOBDDPSEBODFXJUIUIF
SFRVJSFNFOUTBQQMZJOHUPFRVJUZTFUUMFETIBSFCBTFEQBZNFOUUSBOTBDUJPOT JODMVEJOHUIFEJWJEFOETBDDVNVMBUFEGSPNEBUFPGBXBSEUPWFTUJOH

'PSUIFQBSUTPGBXBSETXJUI5PUBM4IBSFIPMEFS3FUVSO 543 QFSGPSNBODFDPOEJUJPOT UIFGBJSWBMVFPGUIFBXBSETJTDBMDVMBUFEVTJOHB.POUF$BSMP
TJNVMBUJPONPEFMUBLJOHJOUPBDDPVOUUIF543QFSGPSNBODFDPOEJUJPOT0OFUIJSEPGUIFBXBSETHSBOUFEVQUP JODMVTJWF BSFTVCKFDUUPBOFBSOJOHT
NBSHJOQFSGPSNBODFUBSHFUSFMBUJWFUPUFOHMPCBMNJOJOHDPNQBSBUPST"TUIJTJTBOPONBSLFUSFMBUFEQFSGPSNBODFDPOEJUJPO VOEFS*'34 UIFGBJSWBMVF
SFDPHOJTFEJTSFWJFXFEBUFBDIBDDPVOUJOHEBUFCBTFEPOUIFEJSFDUPSTaFYQFDUBUJPOTGPSUIFQSPQPSUJPOWFTUJOH'PSGFJUVSFTQSJPSUPWFTUJOHBSFBTTVNFEBU
QFSBOOVNPGPVUTUBOEJOHBXBSET QFSBOOVN 

'PSHSBOUTNBEFGSPN UIFFBSOJOHTNBSHJOQFSGPSNBODFUBSHFUBQQMZJOHUPUIF14"XBTSFNPWFEBOEJOTUFBEBMMPGUIFBXBSETBSFTVCKFDUUPUIF
543QFSGPSNBODFDPOEJUJPOTEFTDSJCFEBCPWFBOEJOUIF3FNVOFSBUJPOSFQPSU

.BOBHFNFOU4IBSF"XBSET .BOBHFNFOU4IBSF1MBOTQSJPSUP
5IFWFTUJOHPGUIFTFBXBSETJTEFQFOEFOUPOTFSWJDFDPOEJUJPOTCFJOHNFU*OHFOFSBM UIFBXBSETXJMMCFTFUUMFEJOFRVJUZ JODMVEJOHUIFEJWJEFOET
BDDVNVMBUFEGSPNEBUFPGBXBSEUPWFTUJOH5IFBXBSETBSFBDDPVOUFEGPSJOBDDPSEBODFXJUIUIFSFRVJSFNFOUTBQQMZJOHUPFRVJUZTFUUMFETIBSFCBTFE
QBZNFOUUSBOTBDUJPOT

5IFGBJSWBMVFPGFBDIBXBSEPOUIFEBZPGHSBOUJTFRVBMUPUIFTIBSFQSJDFPOUIFEBZPGHSBOUMFTTBTNBMMBEKVTUNFOUGPSUIFUJNJOHPGEJWJEFOET
'PSBXBSETHSBOUFETJODFUIJTBEKVTUNFOUJTOFHMJHJCMFBOEUIFSFGPSFUIFGBJSWBMVFPGFBDIBXBSEJTFRVBMUPUIFTIBSFQSJDFPOUIFEBZPGHSBOU
'PSGFJUVSFTQSJPSUPWFTUJOHBSFBTTVNFEBUQFSBOOVNPGPVUTUBOEJOHBXBSET QFSBOOVN 




                                                                                                                      Annual report 2019 | riotinto.com                  215
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                        Document 42-1 Filed 06/29/20 Page 221 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


4IBSFCBTFEQBZNFOUTDPOUJOVFE
#POVT%FGFSSBM"XBSET #POVT%FGFSSBM1MBOTQSJPSUP 
#POVT%FGFSSBM"XBSET #%" QSPWJEFGPSXJUIUIFNBOEBUPSZEFGFSSBMPGPGUIFCPOVTFTGPSFYFDVUJWFEJSFDUPSTBOE&YFDVUJWF$PNNJUUFFNFNCFST
BOEPGUIFCPOVTFTGPSPUIFSFYFDVUJWFT

5IFWFTUJOHPGUIFTFBXBSETJTEFQFOEFOUPOMZPOTFSWJDFDPOEJUJPOTCFJOHNFU*OHFOFSBM UIFBXBSETXJMMCFTFUUMFEJOFRVJUZJODMVEJOHUIFEJWJEFOET
BDDVNVMBUFEGSPNEBUFPGBXBSEUPWFTUJOH5IFBXBSETBSFBDDPVOUFEGPSJOBDDPSEBODFXJUIUIFSFRVJSFNFOUTBQQMZJOHUPFRVJUZTFUUMFETIBSFCBTFE
QBZNFOUUSBOTBDUJPOT5IFGBJSWBMVFPGFBDIBXBSEPOUIFEBZPGHSBOUJTFRVBMUPUIFTIBSFQSJDFPOUIFEBZPGHSBOUMFTTBTNBMMBEKVTUNFOUGPSUIF
UJNJOHPGEJWJEFOET'PSBXBSETHSBOUFETJODFUIJTBEKVTUNFOUJTOFHMJHJCMFBOEUIFSFGPSFUIFGBJSWBMVFPGFBDIBXBSEJTFRVBMUPUIFTIBSFQSJDFPO
UIFEBZPGHSBOU'PSGFJUVSFTQSJPSUPWFTUJOHBSFBTTVNFEBUQFSBOOVNPGPVUTUBOEJOHBXBSET QFSBOOVN 

4IBSF0QUJPO1MBOT
"XBSETBSFOPMPOHFSHSBOUFEVOEFSUIF4IBSF0QUJPO1MBOTBOEBMMDIBSHFTIBWFCFFOJODVSSFEBTUIFSFNBJOJOHBXBSETBMMWFTUFECFGPSF/P
BXBSETSFNBJOFEPVUTUBOEJOHVOEFSUIFTFQMBOTBU%FDFNCFSBTUIFSFNBJOJOHWFTUFEPQUJPOTXFSFFYFSDJTFEEVSJOH

(MPCBM&NQMPZFF4IBSF1MBOT
5IF(MPCBM&NQMPZFF4IBSF1MBOTXFSFJOUSPEVDFEJO5IFDPNQBOJFTQSPWJEFBNBUDIJOHTIBSFBXBSEGPSFBDIJOWFTUNFOUTIBSFQVSDIBTFECZB
QBSUJDJQBOU5IFWFTUJOHPGUIFTFNBUDIJOHBXBSETJTEFQFOEFOUPOTFSWJDFDPOEJUJPOTCFJOHNFUBOEUIFDPOUJOVFEIPMEJOHPGJOWFTUNFOUTIBSFTCZUIF
QBSUJDJQBOUVOUJMWFTUJOH5IFTFBXBSETBSFTFUUMFEJOFRVJUZJODMVEJOHUIFEJWJEFOETBDDVNVMBUFEGSPNEBUFPGBXBSEUPWFTUJOH5IFGBJSWBMVFPGFBDI
NBUDIJOHTIBSFPOUIFEBZPGHSBOUJTFRVBMUPUIFTIBSFQSJDFPOUIFEBUFPGQVSDIBTFMFTTBEFEVDUJPOPGGPSDBODFMMBUJPOT DBVTFECZFNQMPZFFT
FMFDUJOHUPXJUIESBXUIFJSJOWFTUNFOUTIBSFTCFGPSFWFTUJOHPGUIFJSNBUDIJOHTIBSFT 'PSGFJUVSFTQSJPSUPWFTUJOHBSFBTTVNFEBUQFSBOOVNPG
PVUTUBOEJOHBXBSET QFSBOOVN 

4VNNBSZPGPQUJPOTPVUTUBOEJOH
"TBUb%FDFNCFSbUIFSFXFSFOPPQUJPOTPVUTUBOEJOHVOEFSUIF3JP5JOUP1MDPSUIF3JP5JOUP-JNJUFE4IBSF0QUJPO1MBO"TBUb%FDFNCFSb
UIFSFXFSF PQUJPOTPVUTUBOEJOHXJUIBOBHHSFHBUFJOUSJOTJDWBMVFPG64NJMMJPO

5IF.BOBHFNFOU4IBSF1MBOT 1FSGPSNBODF4IBSF1MBOT #POVT%FGFSSBM1MBOT &RVJUZ*ODFOUJWF1MBOT (MPCBM&NQMPZFF4IBSF1MBOTBOE6,4IBSF1MBO
UPHFUIFSSFQSFTFOU  PGUIFUPUBM*'34DIBSHFGPS3JP5JOUPQMDBOE3JP5JOUP-JNJUFEQMBOTJO

1FSGPSNBODF4IBSF"XBSET HSBOUFEVOEFSFJUIFSUIF1FSGPSNBODF4IBSF1MBOTPSUIF&RVJUZ*ODFOUJWF1MBOT 

                                                                      3JP5JOUPQMDBXBSET                                          3JP5JOUP-JNJUFEBXBSET

                                                                     8FJHIUFE                          8FJHIUFE                      8FJHIUFE                        8FJHIUFE
                                                                   BWFSBHFGBJS                      BWFSBHFGBJS                  BWFSBHFGBJS                    BWFSBHFGBJS
                                                                 WBMVFBUHSBOU                   WBMVFBUHSBOU               WBMVFBUHSBOU                 WBMVFBUHSBOU
                                                                           EBUF                              EBUF                          EBUF                            EBUF
                                                                                                                                              
                                                        OVNCFS                f        OVNCFS                   e       OVNCFS              "         OVNCFS               "
/POWFTUFETIBSFTBU+BOVBSZ                                                                                                
"XBSEFE                                                                                                                           
'PSGFJUFE                                                                                                                          
'BJMFEQFSGPSNBODFDPOEJUJPOT                                                                                                      
7FTUFE                                                                                                                            
/POWFTUFETIBSFTBU%FDFNCFS                                                                                              


                                                                      3JP5JOUPQMDBXBSET                                          3JP5JOUP-JNJUFEBXBSET

                                                                     8FJHIUFE                          8FJHIUFE                      8FJHIUFE                        8FJHIUFE
                                                                   BWFSBHFGBJS                      BWFSBHFGBJS                  BWFSBHFGBJS                    BWFSBHFGBJS
                                                                 WBMVFBUHSBOU                    WBMVFBUHSBOU                WBMVFBUHSBOU                 WBMVFBUHSBOU
                                                                           EBUF                              EBUF                          EBUF                            EBUF
                                                                                                                                              
                                                        OVNCFS                f        OVNCFS                   e       OVNCFS              "         OVNCFS               "
7FTUFEBXBSETTFUUMFEJOTIBSFTEVSJOHUIFZFBS
   JODMVEJOHEJWJEFOETIBSFTBQQMJFEPOWFTUJOH                                                                                  
7FTUFEBXBSETTFUUMFEJODBTIEVSJOHUIFZFBS
   JODMVEJOHEJWJEFOETIBSFTBQQMJFEPOWFTUJOH                                                                                            


*OBEEJUJPOUPUIFFRVJUZTFUUMFEBXBSETTIPXOBCPWF UIFSFXFSF 3JP5JOUPQMDBOE 3JP5JOUP-JNJUFEDBTITFUUMFEBXBSETPVUTUBOEJOHBU
b%FDFNCFSb  3JP5JOUPQMDBOE 3JP5JOUP-JNJUFEDBTITFUUMFEBXBSETPVUTUBOEJOH 5IFUPUBMMJBCJMJUZGPSUIFTFBXBSETBU
b%FDFNCFSbXBT64NJMMJPO 64NJMMJPO 




216           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                           Document 42-1 Filed 06/29/20 Page 222 of 307




.BOBHFNFOU4IBSF"XBSET #POVT%FGFSSBM"XBSET HSBOUFEVOEFSUIF.BOBHFNFOU4IBSF1MBOT #POVT%FGFSSBM1MBOTPS&RVJUZ*ODFOUJWF
1MBOT (MPCBM&NQMPZFF4IBSF1MBOTBOE6,4IBSF1MBO DPNCJOFE 

                                                                                       3JP5JOUPQMDBXBSET B                                              3JP5JOUP-JNJUFEBXBSET

                                                                                      8FJHIUFE                           8FJHIUFE                           8FJHIUFE                           8FJHIUFE
                                                                                    BWFSBHFGBJS                       BWFSBHFGBJS                       BWFSBHFGBJS                       BWFSBHFGBJS
                                                                                  WBMVFBUHSBOU                     WBMVFBUHSBOU                     WBMVFBUHSBOU                    WBMVFBUHSBOU
                                                                                            EBUF                               EBUF                               EBUF                               EBUF
                                                                                                                                                                        
                                                                       OVNCFS                  f          OVNCFS                  e          OVNCFS                "           OVNCFS                "
/POWFTUFEBXBSETBU+BOVBSZ                                                                                                                          
"XBSEFE                                                                                                                                                   
'PSGFJUFE                                                                                                                                                   
$BODFMMFE                                                                                                                                                       
7FTUFE                                                                                                                                                   
/POWFTUFETIBSFTBU%FDFNCFS                                                                                                                        
$PNQSJTJOH
`.BOBHFNFOU4IBSF"XBSET                                                                                                                               
`#POVT%FGFSSBM"XBSET                                                                                                                                      
`(MPCBM&NQMPZFF4IBSF1MBO                                                                                                                               
`6,4IBSF1MBO                                                                                                                `                `                 `               `


                                                                                      8FJHIUFE                           8FJHIUFE                           8FJHIUFE                           8FJHIUFE
                                                                                    BWFSBHFGBJS                       BWFSBHFGBJS                       BWFSBHFGBJS                       BWFSBHFGBJS
                                                                                  WBMVFBUHSBOU                     WBMVFBUHSBOU                     WBMVFBUHSBOU                     WBMVFBUHSBOU




                                                                                                                                                                                                             Financial statements
                                                                                            EBUF                              EBUF                              EBUF                               EBUF
                                                                                                                                                                        
                                                                       OVNCFS                  f          OVNCFS                  e          OVNCFS                "           OVNCFS                "
7FTUFEBXBSETTFUUMFEJOTIBSFTEVSJOHUIFZFBS
   JODMVEJOHEJWJEFOETIBSFTBQQMJFEPOWFTUJOH 
`.BOBHFNFOU4IBSF"XBSET                                                                                                                                   
`#POVT%FGFSSBM"XBSET                                                                                                                                      
`(MPCBM&NQMPZFF4IBSF1MBO                                                                                                                                
`6,4IBSF1MBO                                                                                                                `                `                 `               `


B     "XBSETPG3JP5JOUP"NFSJDBO%FQPTJUPSZ3FDFJQUT "%3T VOEFSUIF(MPCBM&NQMPZFF4IBSF1MBOBSFJODMVEFEXJUIJOUIFUPUBMTGPS3JP5JOUPQMDBXBSETGPSUIFQVSQPTFPGUIFTFUBCMFT


*OBEEJUJPOUPUIFFRVJUZTFUUMFEBXBSETTIPXOBCPWF UIFSFXFSF 3JP5JOUPQMDBOE 3JP5JOUP-JNJUFEDBTITFUUMFEBXBSETPVUTUBOEJOHBU
b%FDFNCFSb  3JP5JOUPQMDBOE 3JP5JOUP-JNJUFEDBTITFUUMFEBXBSETPVUTUBOEJOH 5IFUPUBMMJBCJMJUZGPSUIFTFBXBSETBU
b%FDFNCFSbXBT64NJMMJPO 64NJMMJPO 




                                                                                                                                                 Annual report 2019 | riotinto.com                   217
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                               Document 42-1 Filed 06/29/20 Page 223 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1PTUSFUJSFNFOUCFOFGJUT
%FTDSJQUJPOPGQMBOT
5IF(SPVQPQFSBUFTBOVNCFSPGQFOTJPOBOEQPTUSFUJSFNFOUIFBMUIDBSFQMBOTBSPVOEUIFXPSME4PNFPGUIFTFQMBOTBSFEFGJOFEDPOUSJCVUJPOBOETPNF
BSFEFGJOFECFOFGJU XJUIBTTFUTIFMEJOTFQBSBUFUSVTUT GPVOEBUJPOTBOETJNJMBSFOUJUJFT

%FGJOFECFOFGJUQFOTJPOBOEQPTUSFUJSFNFOUIFBMUIDBSFQMBOTFYQPTFUIF(SPVQUPBOVNCFSPGSJTLT

6ODFSUBJOUZJOCFOFGJUQBZNFOUT     5IFWBMVFPGUIF(SPVQeTMJBCJMJUJFTGPSQPTUSFUJSFNFOUCFOFGJUTXJMMVMUJNBUFMZEFQFOEPOUIFBNPVOUPGCFOFGJUTQBJEPVU
                                    5IJTJOUVSOXJMMEFQFOEPOUIFMFWFMPGGVUVSFQBZJODSFBTFT UIFMFWFMPGJOGMBUJPO GPSUIPTFCFOFGJUTUIBUBSFTVCKFDUUPTPNFGPSNPG
                                    JOGMBUJPOQSPUFDUJPO BOEIPXMPOHJOEJWJEVBMTMJWF
7PMBUJMJUZJOBTTFUWBMVFT          5IF(SPVQJTFYQPTFEUPGVUVSFNPWFNFOUTJOUIFWBMVFTPGBTTFUTIFMEJOQFOTJPOQMBOTUPNFFUGVUVSFCFOFGJUQBZNFOUT
6ODFSUBJOUZJODBTIGVOEJOH         .PWFNFOUTJOUIFWBMVFTPGUIFPCMJHBUJPOTPSBTTFUTNBZSFTVMUJOUIF(SPVQCFJOHSFRVJSFEUPQSPWJEFIJHIFSMFWFMTPGDBTIGVOEJOH
                                    BMUIPVHIDIBOHFTJOUIFMFWFMPGDBTISFRVJSFEDBOPGUFOCFTQSFBEPWFSBOVNCFSPGZFBST*OTPNFDPVOUSJFTDPOUSPMPWFSUIFSBUFPG
                                    DBTIGVOEJOHPSPWFSUIFJOWFTUNFOUQPMJDZGPSQFOTJPOBTTFUTNJHIUSFTUUPTPNFFYUFOUXJUIBUSVTUFFCPEZPSPUIFSCPEZUIBUJTOPU
                                    VOEFSUIF(SPVQeTEJSFDUDPOUSPM*OBEEJUJPOUIF(SPVQJTBMTPFYQPTFEUPBEWFSTFDIBOHFTJOQFOTJPOSFHVMBUJPO




'PSUIFTFSFBTPOTUIF(SPVQIBTBQPMJDZPGNPWJOHBXBZGSPNEFGJOFE                      *O&VSPQF UIFSFBSFEFGJOFECFOFGJUQMBOTJO4XJU[FSMBOE (FSNBOZBOE
CFOFGJUQFOTJPOQSPWJTJPOTBOEUPXBSETEFGJOFEDPOUSJCVUJPOBSSBOHFNFOUT                  'SBODF5IFMBSHFTUTJOHMFQMBOJTJO4XJU[FSMBOEBOEQSPWJEFTCFOFGJUT
JOTUFBE5IFEFGJOFECFOFGJUQFOTJPOQMBOTGPSTBMBSJFEFNQMPZFFTBSF                     MJOLFEUPGJOBMBWFSBHFQBZ5IF4XJTTQMBOJTPWFSTFFOCZBGPVOEBUJPO
DMPTFEUPOFXFOUSBOUTJOBMNPTUBMMDPVOUSJFT'PSVOJPOJTFEFNQMPZFFT                   CPBSEXIJDIJTSFTQPOTJCMFGPSFOTVSJOHUIBUUIFQMBODPNQMJFTXJUI4XJTT
TPNFQMBOTSFNBJOPQFO                                                                  SFHVMBUJPOT'PVOEBUJPOCPBSENFNCFSTBSFBQQPJOUFECZUIFQMBOTQPOTPS
                                                                                          CZFNQMPZFFTBOECZSFUJSFFT
5IF(SPVQEPFTOPUVTVBMMZQBSUJDJQBUFJONVMUJFNQMPZFSQMBOTJOXIJDI
UIFSJTLTBSFTIBSFEXJUIPUIFSDPNQBOJFTVTJOHUIPTFQMBOT5IF(SPVQaT                  *O"VTUSBMJB UIFNBJOBSSBOHFNFOUTBSFQSJODJQBMMZEFGJOFEDPOUSJCVUJPOJO
QBSUJDJQBUJPOJOTVDIQMBOTJTJNNBUFSJBMBOEDPOTFRVFOUMZOPEFUBJMFE                    OBUVSFCVUUIFSFBSFTFDUJPOTQSPWJEJOHEFGJOFECFOFGJUTMJOLFEUPGJOBMQBZ
EJTDMPTVSFTBSFQSPWJEFEJOUIJTOPUF                                                   UZQJDBMMZQBJEJOMVNQTVNGPSN5IFTFBSSBOHFNFOUTBSFNBOBHFECZBO
                                                                                          JOEFQFOEFOUGJOBODJBMJOTUJUVUJPO3JP5JOUPNBZOPNJOBUFDBOEJEBUFTUPCF
1FOTJPOQMBOT                                                                            DPOTJEFSFEGPSBQQPJOUNFOUUPUIFHPWFSOJOHCPBSE BTNBZPUIFS
5IFNBKPSJUZPGUIF(SPVQaTEFGJOFECFOFGJUQFOTJPOPCMJHBUJPOTBSFJO                    FNQMPZFST0OFUIJSEPGUIFCPBSEQPTJUJPOTBSFOPNJOBUFECZFNQMPZFST
$BOBEB UIF6, UIF64BOE4XJU[FSMBOE                                                  XJUIUIFSFNBJOJOHQPTJUJPOTCFJOHGJMMFECZJOEFQFOEFOUEJSFDUPSTBOE
                                                                                          EJSFDUPSTOPNJOBUFECZQBSUJDJQBOUT
*O$BOBEBUIFCFOFGJUTGPSTBMBSJFETUBGGBSFHFOFSBMMZMJOLFEUPGJOBMBWFSBHF
QBZBOEUIFQMBOTBSFHFOFSBMMZDMPTFEUPOFXFOUSBOUT#FOFGJUTGPS                      5IF(SPVQBMTPPQFSBUFTBOVNCFSPGVOGVOEFEEFGJOFECFOFGJUQMBOT
CBSHBJOJOHFNQMPZFFTBSFSFWJFXFEJOOFHPUJBUJPOXJUIVOJPOTBOEBSF                      XIJDIBSFJODMVEFEJOUIFGJHVSFTCFMPX
UZQJDBMMZFJUIFSMJOLFEUPGJOBMBWFSBHFQBZPSUPBGMBUNPOFUBSZBNPVOUQFS
ZFBSPGTFSWJDF/FXFNQMPZFFTKPJOBSSBOHFNFOUTXIJDIBSFEFGJOFE                        1PTUSFUJSFNFOUIFBMUIDBSFQMBOT
DPOUSJCVUJPOGSPNUIF(SPVQaTQFSTQFDUJWF XJUIBOZSFRVJSFEBEEJUJPOBM                   $FSUBJOTVCTJEJBSJFTPGUIF(SPVQ NBJOMZJOUIF64BOE$BOBEB QSPWJEF
GVOEJOHCFJOHQSPWJEFECZFNQMPZFFT5IFQMBOTBSFTVCKFDUUPUIF                         IFBMUIBOEMJGFJOTVSBODFCFOFGJUTUPSFUJSFEFNQMPZFFTBOEJOTPNFDBTFT
SFHVMBUPSZSFRVJSFNFOUTUIBUBQQMZUP$BOBEJBOQFOTJPOQMBOTJOUIF                       UPUIFJSCFOFGJDJBSJFTBOEDPWFSFEEFQFOEBOUT&MJHJCJMJUZGPSDPWFSJT
SFMFWBOUQSPWJODFTBOEUFSSJUPSJFT QSFEPNJOBOUMZ2VFCFD 1FOTJPO                        EFQFOEFOUVQPODFSUBJOBHFBOETFSWJDFDSJUFSJB5IFTFBSSBOHFNFOUTBSF
$PNNJUUFFTBSFSFTQPOTJCMFGPSFOTVSJOHUIBUUIFQMBOTPQFSBUFJOB                       HFOFSBMMZVOGVOEFE BOEBSFJODMVEFEJOUIFGJHVSFTCFMPX
NBOOFSUIBUJTDPNQMJBOUXJUIUIFSFMFWBOUSFHVMBUJPOT5IF1FOTJPO
$PNNJUUFFTHFOFSBMMZIBWFBOVNCFSPGNFNCFSTBQQPJOUFECZUIF                            1MBOBTTFUT
TQPOTPSBOEBOVNCFSBQQPJOUFECZUIFQMBOQBSUJDJQBOUT*OTPNFDBTFT                    5IFBTTFUTPGUIFQFOTJPOQMBOTBSFJOWFTUFEQSFEPNJOBOUMZJOBEJWFSTJGJFE
UIFSFJTBMTPBOJOEFQFOEFOU$PNNJUUFFNFNCFS                                           SBOHFPGFRVJUJFT CPOETBOEQSPQFSUZ$POTFRVFOUMZ UIFGVOEJOHMFWFMPG
                                                                                          UIFQFOTJPOQMBOTJTBGGFDUFECZNPWFNFOUTJOUIFMFWFMPGFRVJUZNBSLFUT
5IFEFGJOFECFOFGJUTFDUJPOTPGUIF6,BSSBOHFNFOUTBSFMJOLFEUPGJOBMQBZ              BOEBMTPCZNPWFNFOUTJOJOUFSFTUSBUFT5IF(SPVQNPOJUPSTJUTFYQPTVSF
/FXFNQMPZFFTBSFBENJUUFEUPEFGJOFEDPOUSJCVUJPOTFDUJPOT5IFQMBOT                    UPDIBOHFTJOJOUFSFTUSBUFTBOEFRVJUZNBSLFUTBOEBMTPNFBTVSFTJUT
BSFTVCKFDUUPUIFSFHVMBUPSZSFRVJSFNFOUTUIBUBQQMZUP6,QFOTJPOQMBOT                CBMBODFTIFFUQFOTJPOSJTLVTJOHBWBMVFBUSJTLBQQSPBDI5IFTFNFBTVSFT
5SVTUFFTBSFSFTQPOTJCMFGPSFOTVSJOHUIBUUIFQMBOTPQFSBUFJOBNBOOFS                  BSFDPOTJEFSFEXIFOEFDJEJOHXIFUIFSTJHOJGJDBOUDIBOHFTJOJOWFTUNFOU
UIBUJTDPNQMJBOUXJUI6,SFHVMBUJPOT5IFUSVTUFFCPBSEHPWFSOJOHUIF                    TUSBUFHZBSFSFRVJSFE*OWFTUNFOUTUSBUFHZSFWJFXTBSFDPOEVDUFEPOB
NBJO6,QMBOTIBTBOVNCFSPGEJSFDUPSTBQQPJOUFECZUIFTQPOTPS B                       QFSJPEJDCBTJTGPSUIFNBJOQFOTJPOQMBOTUPEFUFSNJOFUIFPQUJNBM
OVNCFSBQQPJOUFECZUIFQMBOQBSUJDJQBOUTBOEBOJOEFQFOEFOU                              JOWFTUNFOUNJYCFBSJOHJONJOEUIF(SPVQaTUPMFSBODFGPSSJTL UIFSJTL
USVTUFFbEJSFDUPS                                                                        UPMFSBODFPGUIFMPDBMTQPOTPSDPNQBOJFTBOEUIFWJFXTPGUIF1FOTJPO
                                                                                          $PNNJUUFFTBOEUSVTUFFCPBSETXIPBSFMFHBMMZSFTQPOTJCMFGPSUIF
"OVNCFSPGEFGJOFECFOFGJUQFOTJPOQMBOTBSFTQPOTPSFECZUIF64                         JOWFTUNFOUTPGUIFQMBOT*O$BOBEB UIF6,BOE4XJU[FSMBOE UIF(SPVQ
FOUJUJFT#FOFGJUTGPSTBMBSJFETUBGGBSFHFOFSBMMZMJOLFEUPGJOBMBWFSBHFQBZ          XPSLTXJUIUIFHPWFSOJOHCPEJFTUPFOTVSFUIBUUIFJOWFTUNFOUQPMJDZ
#FOFGJUTGPSCBSHBJOJOHFNQMPZFFTBSFSFWJFXFEJOOFHPUJBUJPOXJUIVOJPOT                 BEPQUFEJTDPOTJTUFOUXJUIUIF(SPVQaTUPMFSBODFGPSSJTL*OUIF64UIF
BOEBSFUZQJDBMMZBGMBUNPOFUBSZBNPVOUQFSZFBSPGTFSWJDF/FX                         (SPVQIBTEJSFDUDPOUSPMPWFSUIFJOWFTUNFOUQPMJDZ TVCKFDUUPMPDBM
FNQMPZFFTBSFBENJUUFEUPEFGJOFEDPOUSJCVUJPOQMBOT"#FOFGJUT                          JOWFTUNFOUSFHVMBUJPOT
(PWFSOBODF$PNNJUUFFJTSFTQPOTJCMFGPSFOTVSJOHUIBUUIFQMBOTBSF
DPNQMJBOUXJUI64SFHVMBUJPOT.FNCFSTPGUIBU$PNNJUUFFBSFBQQPJOUFE
CZUIFTQPOTPS




218           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 224 of 307




5IFQSPQPSUJPOTPGUIFUPUBMGBJSWBMVFPGBTTFUTJOUIFQFOTJPOQMBOTGPSFBDIBTTFUDMBTTBUUIFCBMBODFTIFFUEBUFXFSF

                                                                                                                                             
&RVJUJFT                                                                                                                                
`2VPUFE                                                                                                                                           
`1SJWBUF                                                                                                                                            
#POET                                                                                                                                   
`(PWFSONFOUGJYFEJODPNF                                                                                                                          
`(PWFSONFOUJOGMBUJPOMJOLFE                                                                                                                      
`$PSQPSBUFBOEPUIFSQVCMJDMZRVPUFE                                                                                                              
`1SJWBUF                                                                                                                                            
1SPQFSUZ                                                                                                                                 
`2VPUFEQSPQFSUZGVOET                                                                                                                             
`6ORVPUFEQSPQFSUZGVOET                                                                                                                           
2VBMJGZJOHJOTVSBODFQPMJDJFT                                                                                                             
$BTIPUIFS                                                                                                                              
5PUBM                                                                                                                                 


5IFBTTFUTPGUIFQMBOTBSFNBOBHFEPOBEBZUPEBZCBTJTCZFYUFSOBMTQFDJBMJTUGVOENBOBHFST5IFTFNBOBHFSTNBZJOWFTUJOUIF(SPVQaTTFDVSJUJFT
TVCKFDUUPMJNJUTJNQPTFECZUIFSFMFWBOUGJEVDJBSZDPNNJUUFFTBOEMPDBMMFHJTMBUJPO5IFBQQSPYJNBUFUPUBMIPMEJOHPG(SPVQTFDVSJUJFTXJUIJOUIFQMBOTJT
64NJMMJPO 64NJMMJPO 

5IFIPMEJOHTPGRVPUFEFRVJUJFTBSFJOWFTUFEFJUIFSJOQPPMFEGVOETPSTFHSFHBUFEBDDPVOUTIFMEJOUIFOBNFPGUIFSFMFWBOUQFOTJPOGVOET5IFTFFRVJUZ
QPSUGPMJPTBSFXFMMEJWFSTJGJFEJOUFSNTPGUIFHFPHSBQIJDEJTUSJCVUJPOBOENBSLFUTFDUPST




                                                                                                                                                                Financial statements
5IFIPMEJOHTPGHPWFSONFOUCPOETBSFHFOFSBMMZJOWFTUFEJOUIFEFCUPGUIFDPVOUSZJOXIJDIBQFOTJPOQMBOJTTJUVBUFE$PSQPSBUFBOEPUIFSRVPUFE
CPOETBSFVTVBMMZPGJOWFTUNFOUHSBEF1SJWBUFEFCUJTNBJOMZIFMEJOUIF/PSUI"NFSJDBOBOE6,QFOTJPOGVOETBOEJTJOWFTUFEJO/PSUI"NFSJDBOBOE
&VSPQFBODPNQBOJFT

5IFQSPQFSUZGVOETBSFJOWFTUFEJOBEJWFSTJGJFESBOHFPGQSPQFSUJFT

5IFIPMEJOHTPGDBTIPUIFSBSFQSFEPNJOBOUMZDBTIBOETIPSUUFSNNPOFZNBSLFUJOTUSVNFOUT

*OWFTUNFOUTJOQSJWBUFFRVJUZ QSJWBUFEFCUBOEQSPQFSUZBSFMFTTMJRVJEUIBOUIFPUIFSJOWFTUNFOUDMBTTFTMJTUFEBCPWFBOEUIFSFGPSFUIF(SPVQaT
JOWFTUNFOUJOUIPTFBTTFUDMBTTFTJTSFTUSJDUFEUPBMFWFMUIBUEPFTOPUFOEBOHFSUIFMJRVJEJUZPGUIFQFOTJPOQMBOT

5IF(SPVQNBLFTMJNJUFEVTFPGGVUVSFT SFQVSDIBTFBHSFFNFOUTBOEPUIFSJOTUSVNFOUTUPNBOBHFUIFJOUFSFTUSBUFSJTLJOTPNFPGJUTQMBOTJO/PSUI
"NFSJDB'VOENBOBHFSTNBZBMTPVTFEFSJWBUJWFTUPIFEHFDVSSFODZNPWFNFOUTXJUIJOUIFJSQPSUGPMJPTBOE JOUIFDBTFPGCPOENBOBHFST UPUBLF
QPTJUJPOTUIBUDPVMECFUBLFOVTJOHEJSFDUIPMEJOHTPGCPOETCVUNPSFFGGJDJFOUMZ

.BUVSJUZPGEFGJOFECFOFGJUPCMJHBUJPOT
"OBQQSPYJNBUFBOBMZTJTPGUIFNBUVSJUZPGUIFPCMJHBUJPOTJTHJWFOJOUIFUBCMFCFMPX


                                                                                                 1FOTJPO        0UIFS                           
                                                                                                 CFOFGJUT     CFOFGJUT         5PUBM          5PUBM     5PUBM
1SPQPSUJPOSFMBUJOHUPDVSSFOUFNQMPZFFT                                                                                                     
1SPQPSUJPOSFMBUJOHUPGPSNFSFNQMPZFFTOPUZFUSFUJSFE                                                                                       
1SPQPSUJPOSFMBUJOHUPSFUJSFFT                                                                                                              
5PUBM                                                                                                                                   
"WFSBHFEVSBUJPOPGPCMJHBUJPOT ZFBST                                                                                                  


(FPHSBQIJDBMEJTUSJCVUJPOPGEFGJOFECFOFGJUPCMJHBUJPOT
"OBQQSPYJNBUFBOBMZTJTPGUIFHFPHSBQIJDEJTUSJCVUJPOPGUIFPCMJHBUJPOTJTHJWFOJOUIFUBCMFCFMPX


                                                                                                 1FOTJPO        0UIFS                           
                                                                                                 CFOFGJUT     CFOFGJUT         5PUBM          5PUBM     5PUBM
$BOBEB                                                                                                                                       
6,                                                                                                                                            
64                                                                                                                                            
4XJU[FSMBOE                                                                                                                                       
0UIFS                                                                                                                                             
5PUBM                                                                                                                                   




                                                                                                                  Annual report 2019 | riotinto.com      219
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                               Document 42-1 Filed 06/29/20 Page 225 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1PTUSFUJSFNFOUCFOFGJUTDPOUJOVFE
5PUBMFYQFOTFSFDPHOJTFEJOUIFJODPNFTUBUFNFOU

                                                                                               1FOTJPO            0UIFS                    
                                                                                               CFOFGJUT         CFOFGJUT     5PUBM      5PUBM      5PUBM
                                                                                                 64N             64N      64N       64N       64N
$VSSFOUFNQMPZFSTFSWJDFDPTUGPSEFGJOFECFOFGJUQMBOT                                                                                   
1BTUTFSWJDF DPTU JODPNF                                                                          `                `         `                    
$VSUBJMNFOUHBJOT                                                                                   `                `         `                     
4FUUMFNFOUHBJOT                                                                                                   `                             
/FUJOUFSFTUPOOFUEFGJOFECFOFGJUMJBCJMJUZ                                                                                                
/POJOWFTUNFOUFYQFOTFTQBJEGSPNUIFQMBOT                                                                        `                           
5PUBMEFGJOFECFOFGJUFYQFOTF                                                                                                            
$VSSFOUFNQMPZFSTFSWJDFDPTUGPSEFGJOFEDPOUSJCVUJPOBOEJOEVTUSZXJEFQMBOT                                                            
5PUBMFYQFOTFSFDPHOJTFEJOUIFJODPNFTUBUFNFOU                                                                                         


5IFBCPWFFYQFOTFBNPVOUTBSFJODMVEFEBTBOFNQMPZFFDPTUXJUIJOOFUPQFSBUJOHDPTUT/PBNPVOUTIBWFCFFOFYDMVEFEGSPNVOEFSMZJOHFBSOJOHTJO
 PS

5IFTFUUMFNFOUHBJOTJOBOEXFSFUIFSFTVMUPGDFSUBJO64PCMJHBUJPOTCFJOHUSBOTGFSSFEUPFYUFSOBMJOTVSBODFDPNQBOJFTBOEPGDFSUBJO64
PCMJHBUJPOTCFJOHTFUUMFEUISPVHIBMVNQTVNXJOEPXFYFSDJTFCFJOHPGGFSFEUPNFNCFSTXJUIBEFGFSSFEQFOTJPO5IFQBTUTFSWJDFDPTUJOSFMBUFE
QSJNBSJMZUPCFOFGJUBNFOENFOUTJOUIF64BOEBMTPJODMVEFE64NJMMJPOUPSFGMFDUUIFFTUJNBUFEDPTUPGFRVBMJTJOHCFOFGJUTJOUIF(SPVQT6,TDIFNFT
JOMJOFXJUIUIFSFRVJSFNFOUTPGUIFDPVSUKVEHNFOUPO0DUPCFSJOUIFDBTFJOWPMWJOH-MPZET#BOLJOH(SPVQBOESFMBUJOHUP(VBSBOUFFE
.JOJNVNb1FOTJPOT

5PUBMBNPVOUSFDPHOJTFEJOPUIFSDPNQSFIFOTJWFJODPNFCFGPSFUBY

                                                                                                                                           
                                                                                                                            64N       64N       64N
"DUVBSJBM MPTTFT HBJOT                                                                                                                    
3FUVSOPOBTTFUT OFUPGJOUFSFTUPOBTTFUT                                                                                                  
(BJO MPTT POBQQMJDBUJPOPGBTTFUDFJMJOH                                                                                     `                  
5PUBM MPTT HBJOSFDPHOJTFEJOPUIFSDPNQSFIFOTJWFJODPNF                                                                                      


"NPVOUTSFDPHOJTFEJOUIFCBMBODFTIFFU
5IFGPMMPXJOHBNPVOUTXFSFNFBTVSFEJOBDDPSEBODFXJUI*"4BU%FDFNCFS

                                                                                                                1FOTJPO      0UIFS             
                                                                                                                CFOFGJUT   CFOFGJUT     5PUBM      5PUBM
                                                                                                                  64N       64N      64N       64N
5PUBMGBJSWBMVFPGQMBOBTTFUT                                                                                            `            
1SFTFOUWBMVFPGPCMJHBUJPOT`GVOEFE                                                                                      `            
1SFTFOUWBMVFPGPCMJHBUJPOT`VOGVOEFE                                                                                                  
1SFTFOUWBMVFPGPCMJHBUJPOTcUPUBM                                                                                                 
&GGFDUPGBTTFUDFJMJOH                                                                                              `          `         `          `
/FUEFGJDJUUPCFTIPXOJOUIFCBMBODFTIFFU                                                                                             
$PNQSJTJOH
`%FGJDJUT                                                                                                                              
`4VSQMVTFT                                                                                                                  `                
/FUEFGJDJUTPOQFOTJPOQMBOT                                                                                                `                
6OGVOEFEQPTUSFUJSFNFOUIFBMUIDBSFPCMJHBUJPO                                                                       `                        


5IFTVSQMVTBNPVOUTTIPXOBCPWFBSFJODMVEFEJOUIFCBMBODFTIFFUBT5SBEFBOEPUIFSSFDFJWBCMFT4FFOPUF

%FGJDJUTBSFTIPXOJOUIFCBMBODFTIFFUXJUIJO1SPWJTJPOT JODMVEJOHQPTUSFUJSFNFOUCFOFGJUT 4FFOPUF




220             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                           Document 42-1 Filed 06/29/20 Page 226 of 307




'VOEJOHQPMJDZBOEDPOUSJCVUJPOTUPQMBOT
5IF(SPVQSFWJFXTUIFGVOEJOHQPTJUJPOPGJUTNBKPSQFOTJPOQMBOTPOBSFHVMBSCBTJTBOEDPOTJEFSTXIFUIFSUPQSPWJEFGVOEJOHBCPWFUIFNJOJNVNMFWFM
SFRVJSFEJOFBDIDPVOUSZ*O$BOBEBBOEUIF64UIFNJOJNVNMFWFMJTQSFTDSJCFECZMFHJTMBUJPO*OUIF6,BOE4XJU[FSMBOEUIFNJOJNVNMFWFMJTOFHPUJBUFE
XJUIUIFMPDBMUSVTUFFPSGPVOEBUJPOJOBDDPSEBODFXJUIUIFGVOEJOHHVJEBODFJTTVFECZUIFMPDBMSFHVMBUPST*OEFDJEJOHXIFUIFSUPQSPWJEFGVOEJOHBCPWF
UIFNJOJNVNMFWFMUIF(SPVQUBLFTJOUPBDDPVOUPUIFSQPTTJCMFVTFTPGDBTIXJUIJOUIF(SPVQ UIFUBYTJUVBUJPOPGUIFMPDBMTQPOTPSJOHFOUJUZBOEBOZ
TUSBUFHJDBEWBOUBHFUIBUUIF(SPVQNJHIUPCUBJOCZBDDFMFSBUJOHDPOUSJCVUJPOT5IF(SPVQEPFTOPUHFOFSBMMZQSFGVOEQPTUSFUJSFNFOU
IFBMUIDBSFbBSSBOHFNFOUT


                                                                                               1FOTJPO        0UIFS                           
                                                                                               CFOFGJUT     CFOFGJUT         5PUBM          5PUBM     5PUBM
                                                                                                 64N         64N          64N           64N      64N
$POUSJCVUJPOTUPEFGJOFECFOFGJUQMBOT                                                                                                      
$POUSJCVUJPOTUPEFGJOFEDPOUSJCVUJPOQMBOT                                                                                                  
$POUSJCVUJPOTUPJOEVTUSZXJEFQMBOT                                                                `            `             `              `         
5PUBM                                                                                                                                       


5IFMFWFMPGTVSQMVTJOUIF3JP5JOUP1FOTJPO'VOEJOUIF6,JTOPXTVDIUIBUJUNBZCFVTFEUPQBZGPSUIFFNQMPZFSDPOUSJCVUJPOTUPUIFEFGJOFE
DPOUSJCVUJPOTFDUJPOPGUIBU'VOE JOBDDPSEBODFXJUIUIFGVOEJOHBSSBOHFNFOUTBHSFFEXJUIUIF5SVTUFFPGUIBU'VOE$POTFRVFOUMZ UIFDBTIQBJEUP
EFGJOFEDPOUSJCVUJPOQMBOTJTMPXFSUIBOUIFEFGJOFEDPOUSJCVUJPOTFSWJDFDPTUCZNJMMJPO$POUSJCVUJPOTUPEFGJOFECFOFGJUQFOTJPOQMBOTBSFLFQUVOEFS
SFHVMBSSFWJFXBOEBDUVBMDPOUSJCVUJPOTXJMMCFEFUFSNJOFEJOMJOFXJUIUIF(SPVQaTXJEFSGJOBODJOHTUSBUFHZ UBLJOHJOUPBDDPVOUSFMFWBOUNJOJNVNGVOEJOH
SFRVJSFNFOUT"TDPOUSJCVUJPOTUPNBOZQMBOTBSFSFWJFXFEPOBUMFBTUBOBOOVBMCBTJT UIFDPOUSJCVUJPOTGPSBOETVCTFRVFOUZFBSTDBOOPUCF
EFUFSNJOFEQSFDJTFMZJOBEWBODF.PTUPGUIF(SPVQaTMBSHFTUQFOTJPOGVOETBSFGVMMZGVOEFEPOUIFJSMPDBMGVOEJOHCBTJTBOEEPOPUSFRVJSFMPOHUFSN
GVOEJOHDPNNJUNFOUTBUQSFTFOU$POUSJCVUJPOTUPEFGJOFECFOFGJUQFOTJPOQMBOTGPSBSFFTUJNBUFEUPCFBSPVOE64NJMMJPOCVUNBZCFIJHIFS
PSMPXFSUIBOUIJTEFQFOEJOHPOUIFFWPMVUJPOPGGJOBODJBMNBSLFUTBOEWPMVOUBSZGVOEJOHEFDJTJPOTUBLFOCZUIF(SPVQ$POUSJCVUJPOTGPSTVCTFRVFOU




                                                                                                                                                              Financial statements
ZFBSTBSFFYQFDUFEUPCFBUTJNJMBSMFWFMTUP)FBMUIDBSFQMBOTBSFHFOFSBMMZVOGVOEFEBOEDPOUSJCVUJPOTGPSGVUVSFZFBSTXJMMCFFRVBMUPCFOFGJU
QBZNFOUTOFUPGQBSUJDJQBOUDPOUSJCVUJPOT5IF(SPVQaTDPOUSJCVUJPOTJOBSFFYQFDUFEUPCFTJNJMBSUPUIFBNPVOUTQBJEJO

.PWFNFOUTJOUIFOFUEFGJOFECFOFGJUMJBCJMJUZ
"TVNNBSZPGUIFNPWFNFOUJOUIFOFUEFGJOFECFOFGJUMJBCJMJUZJTTIPXOJOUIFGJSTUUBCMFCFMPX5IFTVCTFRVFOUUBCMFTQSPWJEFBNPSFEFUBJMFEBOBMZTJT
PGUIFNPWFNFOUTJOUIFQSFTFOUWBMVFPGUIFPCMJHBUJPOT UIFGBJSWBMVFPGBTTFUTBOEUIFFGGFDUPGUIFBTTFUDFJMJOH

5IFBNPVOUTTIPXOCFMPXJODMVEF XIFSFBQQSPQSJBUF PGUIFDPTUT DPOUSJCVUJPOT HBJOTBOEMPTTFTJOSFTQFDUPGFNQMPZFFTXIPQBSUJDJQBUFJOUIF
QMBOTBOEXIPBSFFNQMPZFEJOBTTPDJBUFTBOEKPJOUBSSBOHFNFOUT$POTFRVFOUMZ UIFDPTUT DPOUSJCVUJPOT HBJOTBOEMPTTFTNBZOPUDPSSFTQPOEEJSFDUMZ
UPUIFBNPVOUTEJTDMPTFEBCPWFJOSFTQFDUPGUIF(SPVQ%FGJOFEDPOUSJCVUJPOQMBOTBOEJOEVTUSZXJEFQMBOTBSFFYDMVEFEGSPNUIFNPWFNFOUTCFMPX


                                                                                                            1FOTJPO         0UIFS                 
                                                                                                            CFOFGJUT      CFOFGJUT          5PUBM     5PUBM
                                                                                                              64N          64N           64N      64N
$IBOHFJOUIFOFUEFGJOFECFOFGJUMJBCJMJUZ
/FUEFGJOFECFOFGJUMJBCJMJUZBUUIFTUBSUPGUIFZFBS                                                                                      
"NPVOUTSFDPHOJTFEJO*ODPNFTUBUFNFOU                                                                                                         
"NPVOUTSFDPHOJTFEJO0UIFSDPNQSFIFOTJWFJODPNF                                                                                                
&NQMPZFSDPOUSJCVUJPOT                                                                                                                         
"SSBOHFNFOUTBEEFEEJWFTUFE                                                                                                   `                       
"TTFUTUSBOTGFSSFEUPEFGJOFEDPOUSJCVUJPOTFDUJPO                                                                            `                       `
$VSSFODZFYDIBOHFSBUFMPTT                                                                                                                        
/FUEFGJOFECFOFGJUMJBCJMJUZBUUIFFOEPGUIFZFBS                                                                                        


                                                                                                            1FOTJPO         0UIFS                 
                                                                                                            CFOFGJUT      CFOFGJUT          5PUBM     5PUBM
                                                                                                              64N          64N           64N      64N
$IBOHFJOQSFTFOUWBMVFPGPCMJHBUJPO
1SFTFOUWBMVFPGPCMJHBUJPOBUUIFTUBSUPGUIFZFBS                                                                                    
$VSSFOUFNQMPZFSTFSWJDFDPTUT                                                                                                                  
1BTUTFSWJDFDPTU                                                                                               `              `            `           
$VSUBJMNFOUT                                                                                                    `              `            `            
4FUUMFNFOUT                                                                                                                 `                    
*OUFSFTUPOPCMJHBUJPO                                                                                                                         
$POUSJCVUJPOTCZQMBOQBSUJDJQBOUT                                                                                           `                      
#FOFGJUTQBJE                                                                                                                                  
&YQFSJFODFHBJOT                                                                                                                                 
$IBOHFTJOGJOBODJBMBTTVNQUJPOT MPTT HBJO                                                                                                
$IBOHFTJOEFNPHSBQIJDBTTVNQUJPOTHBJO                                                                                                            
"SSBOHFNFOUT BEEFE EJWFTUFE                                                                                                 `                       
$VSSFODZFYDIBOHFSBUF MPTT HBJO                                                                                                             
1SFTFOUWBMVFPGPCMJHBUJPOBUUIFFOEPGUIFZFBS                                                                                      




                                                                                                                Annual report 2019 | riotinto.com     221
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                         Document 42-1 Filed 06/29/20 Page 227 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


1PTUSFUJSFNFOUCFOFGJUTDPOUJOVFE

                                                                                                                                           1FOTJPO            0UIFS                  
                                                                                                                                           CFOFGJUT         CFOFGJUT       5PUBM         5PUBM
                                                                                                                                             64N             64N        64N          64N
$IBOHFJOQMBOBTTFUT
'BJSWBMVFPGQMBOBTTFUTBUUIFTUBSUPGUIFZFBS                                                                                                          `                 
4FUUMFNFOUT                                                                                                                                                   `                     
*OUFSFTUPOBTTFUT                                                                                                                                            `                     
$POUSJCVUJPOTCZQMBOQBSUJDJQBOUT                                                                                                                             `                       
$POUSJCVUJPOTCZFNQMPZFS                                                                                                                                                         
#FOFGJUTQBJE                                                                                                                                                                     
/POJOWFTUNFOUFYQFOTFT                                                                                                                                        `                       
3FUVSOPOQMBOBTTFUT OFUPGJOUFSFTUPOBTTFUT                                                                                                             `                    
"SSBOHFNFOUTEJWFTUFE                                                                                                                          `                 `           `            
"TTFUTUSBOTGFSSFEUPEFGJOFEDPOUSJCVUJPOTFDUJPO                                                                                                              `                        `
$VSSFODZFYDIBOHFSBUFHBJO MPTT                                                                                                                             `                     
'BJSWBMVFPGQMBOBTTFUTBUUIFFOEPGUIFZFBS                                                                                                            `                 


                                                                                                                                           1FOTJPO            0UIFS                  
                                                                                                                                           CFOFGJUT         CFOFGJUT       5PUBM         5PUBM
                                                                                                                                             64N             64N        64N          64N
$IBOHFJOUIFFGGFDUPGUIFBTTFUDFJMJOH
&GGFDUPGUIFBTTFUDFJMJOHBUUIFTUBSUPGUIFZFBS                                                                                            `                `           `            
*OUFSFTUPOUIFFGGFDUPGUIFBTTFUDFJMJOH                                                                                                     `                `           `             
.PWFNFOUJOUIFFGGFDUPGUIFBTTFUDFJMJOH                                                                                                     `                `           `             
"SSBOHFNFOUTEJWFTUFEBOEPUIFSUSBOTGFST                                                                                                       `                `           `             
$VSSFODZFYDIBOHFSBUFHBJO                                                                                                                     `                `           `             
&GGFDUPGUIFBTTFUDFJMJOHBUUIFFOEPGUIFZFBS                                                                                              `                `           `             `


.PTUPGUIFTFUUMFNFOUBNPVOUTTIPXOBCPWFSFMBUFUPUIF64 XIFSFBTTFUTBOEPCMJHBUJPOTGPSTPNFQFOTJPOTJOQBZNFOUXFSFUSBOTGFSSFEUPJOTVSBODF
DPNQBOJFT0CMJHBUJPOTXFSFBMTPTFUUMFEUISPVHIBMVNQTVNXJOEPXFYFSDJTFCFJOHPGGFSFEUPNFNCFSTXJUIBEFGFSSFEQFOTJPOJOUIF64

*OEFUFSNJOJOHUIFFYUFOUUPXIJDIUIFBTTFUDFJMJOHIBTBOFGGFDU UIF(SPVQDPOTJEFSTUIFGVOEJOHMFHJTMBUJPOJOFBDIDPVOUSZBOEUIFSVMFTTQFDJGJDUP
FBDIQFOTJPOQMBO5IFDBMDVMBUJPOUBLFTJOUPBDDPVOUBOZNJOJNVNGVOEJOHSFRVJSFNFOUTUIBUNBZCFBQQMJDBCMFUPUIFQMBO XIFUIFSBOZSFEVDUJPOJO
GVUVSF(SPVQDPOUSJCVUJPOTJTBWBJMBCMF BOEXIFUIFSBSFGVOEPGTVSQMVTNBZCFBWBJMBCMF*ODPOTJEFSJOHXIFUIFSBOZSFGVOEPGTVSQMVTJTBWBJMBCMFUIF
(SPVQDPOTJEFSTUIFQPXFSTPGUSVTUFFCPBSETBOETJNJMBSCPEJFTUPBVHNFOUCFOFGJUTPSXJOEVQBQMBO8IFSFTVDIQPXFSTBSFVOJMBUFSBM UIF(SPVQEPFT
OPUDPOTJEFSBSFGVOEUPCFBWBJMBCMFBUUIFFOEPGUIFMJGFPGBQMBO8IFSFUIFQMBOSVMFTBOEMFHJTMBUJPOCPUIQFSNJUUIFFNQMPZFSUPUBLFBSFGVOEPG
TVSQMVT UIFBTTFUDFJMJOHNBZIBWFOPFGGFDU BMUIPVHIJUNBZCFUIFDBTFUIBUBSFGVOEXJMMPOMZCFBWBJMBCMFNBOZZFBSTJOUIFGVUVSF

.BJOBTTVNQUJPOT SBUFTQFSBOOVN 
5IFNBJOBTTVNQUJPOTGPSUIFWBMVBUJPOTPGUIFQMBOTVOEFS*"4BSFTFUPVUCFMPX

                                                                                                                                           $BOBEB                6,          64    4XJU[FSMBOE
"U%FDFNCFS
%JTDPVOUSBUF                                                                                                                                                                
*OGMBUJPO B                                                                                                                                                                  
3BUFPGJODSFBTFJOQFOTJPOT                                                                                                                                                 
3BUFPGJODSFBTFJOTBMBSJFT                                                                                                                                                 
"U%FDFNCFS
%JTDPVOUSBUF                                                                                                                                                                 
*OGMBUJPO B                                                                                                                                                                   
3BUFPGJODSFBTFJOQFOTJPOT                                                                                                                                                  
3BUFPGJODSFBTFJOTBMBSJFT                                                                                                                                                  


B     5IFJOGMBUJPOBTTVNQUJPOTIPXOGPSUIF6,JTGPSUIF3FUBJM1SJDF*OEFY5IFBTTVNQUJPOGPSUIF$POTVNFS1SJDF*OEFYBUb%FDFNCFSbXBT  


5IFNBJOGJOBODJBMBTTVNQUJPOTVTFEGPSUIFIFBMUIDBSFQMBOT XIJDIBSFQSFEPNJOBOUMZJOUIF64BOE$BOBEB XFSFEJTDPVOUSBUF  
NFEJDBMUSFOESBUFSFEVDJOHUPCZUIFZFBSCSPBEMZPOBTUSBJHIUMJOFCBTJT  SFEVDJOHUPCZUIFZFBS DMBJNTDPTUT
CBTFEPOJOEJWJEVBMDPNQBOZFYQFSJFODF

'PSCPUIUIFQFOTJPOBOEIFBMUIDBSFBSSBOHFNFOUTUIFQPTUSFUJSFNFOUNPSUBMJUZBTTVNQUJPOTBMMPXGPSGVUVSFJNQSPWFNFOUTJOMPOHFWJUZ5IFNPSUBMJUZ
UBCMFTVTFEJNQMZUIBUBNBOBHFEBUUIFCBMBODFTIFFUEBUFIBTBXFJHIUFEBWFSBHFFYQFDUFEGVUVSFMJGFUJNFPGZFBST ZFBST BOEUIBUB
NBOBHFEJOXPVMEIBWFBXFJHIUFEBWFSBHFFYQFDUFEGVUVSFMJGFUJNFPGZFBST ZFBST 




222             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                     Document 42-1 Filed 06/29/20 Page 228 of 307




4FOTJUJWJUZ
5IFWBMVFTSFQPSUFEGPSUIFEFGJOFECFOFGJUPCMJHBUJPOTBSFTFOTJUJWFUPUIFBDUVBSJBMBTTVNQUJPOTVTFEGPSQSPKFDUJOHGVUVSFCFOFGJUQBZNFOUTBOE
EJTDPVOUJOHUIPTFQBZNFOUT*OPSEFSUPFTUJNBUFUIFTFOTJUJWJUZPGUIFPCMJHBUJPOTUPDIBOHFTJOBTTVNQUJPOT XFDBMDVMBUFXIBUUIFPCMJHBUJPOTXPVMECF
JGXFXFSFUPNBLFDIBOHFTUPFBDIPGUIFLFZBTTVNQUJPOTJOJTPMBUJPO5IFEJGGFSFODFCFUXFFOUIJTGJHVSFBOEUIFGJHVSFDBMDVMBUFEVTJOHPVSTUBUFE
BTTVNQUJPOTJTBOJOEJDBUJPOPGUIFTFOTJUJWJUZUPDIBOHFTJOFBDIBTTVNQUJPO5IFSFTVMUTPGUIJTTFOTJUJWJUZBOBMZTJTBSFTVNNBSJTFEJOUIFUBCMFCFMPX
/PUFUIBUUIJTBQQSPBDIJTWBMJEGPSTNBMMDIBOHFTJOUIFBTTVNQUJPOTCVUXJMMCFMFTTBDDVSBUFGPSMBSHFSDIBOHFTJOUIFBTTVNQUJPOT5IFTFOTJUJWJUZUP
JOGMBUJPOJODMVEFTUIFJNQBDUPOQFOTJPOJODSFBTFT XIJDIBSFHFOFSBMMZMJOLFEUPJOGMBUJPOXIFSFUIFZBSFHSBOUFE


                                                                                                                                                      
                                                                                                                        "QQSPYJNBUF                    "QQSPYJNBUF
                                                                                                                         JODSFBTF                      JODSFBTF 
                                                                                                                   EFDSFBTFbJObPCMJHBUJPOT        EFDSFBTFbJObPCMJHBUJPOT
                                                                                                                    1FOTJPOT           0UIFS       1FOTJPOT            0UIFS
"TTVNQUJPO                                                   $IBOHFJOBTTVNQUJPO                                     64N             64N          64N              64N
%JTDPVOUSBUF                                                *ODSFBTFPGQFSDFOUBHFQPJOUT                                                                      
                                                             %FDSFBTFPGQFSDFOUBHFQPJOUT                                                                     
 *OGMBUJPO                                                   *ODSFBTFPGQFSDFOUBHFQPJOUT                                                                      
                                                             %FDSFBTFPGQFSDFOUBHFQPJOUT                                                                      
 4BMBSZJODSFBTFT                                            *ODSFBTFPGQFSDFOUBHFQPJOUT                                                                          
                                                             %FDSFBTFPGQFSDFOUBHFQPJOUT                                                                          
 %FNPHSBQIJD`BMMPXBODFGPSGVUVSFJNQSPWFNFOUTJO          1BSUJDJQBOUTBTTVNFEUPIBWFUIFNPSUBMJUZSBUFTPG
 MPOHFWJUZ                                                   JOEJWJEVBMTXIPBSFPOFZFBSPMEFS                                                                     
                                                             1BSUJDJQBOUTBTTVNFEUPIBWFUIFNPSUBMJUZSBUFTPG
                                                             JOEJWJEVBMTXIPBSFPOFZFBSZPVOHFS                                                                   




                                                                                                                                                                                  Financial statements
/FXTUBOEBSETBOEJOUFSQSFUBUJPOTBEPQUFEJOUIFDVSSFOUZFBS

5IJTOPUFFYQMBJOTUIFJNQBDUPGUIFBEPQUJPOPG*'34c-FBTFTdBOE*'3*$c6ODFSUBJOUZPWFS*ODPNF5BY5SFBUNFOUTdPOUIF(SPVQTGJOBODJBM
TUBUFNFOUT5IFOFXBDDPVOUJOHQPMJDJFTBQQMJFEGSPN+BOVBSZBSFTFUPVUJOOPUF0VSQSFWJPVTBDDPVOUJOHQPMJDZPODVSSFOUUBYJTJODMVEFE
CFMPX*OBEEJUJPO UIF(SPVQFBSMZBEPQUFE"NFOENFOUTUP*'34 *"4BOE*'34*OUFSFTUSBUFCFODINBSLSFGPSNBOEBQQMJFEJUSFUSPTQFDUJWFMZBO
FYQMBOBUJPOPGPVSBEPQUJPOPGUIFTFBNFOENFOUTJTHJWFOCFMPX5IFBEPQUJPOPGc"NFOENFOUTUP*"41MBO"NFOENFOU $VSUBJMNFOUPS4FUUMFNFOUd
BOEPUIFSNJOPSDIBOHFTUP*'34BQQMJDBCMFUPEJEOPUIBWFBTJHOJGJDBOUJNQBDUPOUIF(SPVQTGJOBODJBMTUBUFNFOUT

5IFJNQBDUPO&RVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUPBTBU+BOVBSZGSPNUIFBEPQUJPOPG*'34BOE*'3*$JTBTGPMMPXT


                                                                                                                                                                      64N
&RVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUPBU%FDFNCFS                                                                                                       
*'34OFUJNQBDUGSPNSFDPHOJTJOHMFBTFMJBCJMJUJFT SJHIUPGVTFBTTFUTBOEPUIFSJUFNTBGUFSUBY                                                                    
*'3*$SFDPHOJUJPOPGQSPWJTJPOTGPSVODFSUBJOUBYQPTJUJPOTPOBXFJHIUFEBWFSBHFCBTJT                                                                                  
3FTUBUFEFRVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUPBTBU+BOVBSZ                                                                                             


*'34g-FBTFTh
5IF(SPVQJNQMFNFOUFEUIFTUBOEBSEBTBU+BOVBSZ'PSDPOUSBDUTJOQMBDFBUUIJTEBUF UIF(SPVQDPOUJOVFEUPBQQMZJUTFYJTUJOHEFGJOJUJPOPG
MFBTFTVOEFSUIFQSFWJPVTTUBOEBSET *"4c-FBTFTdBOE*'3*$c%FUFSNJOJOH8IFUIFSBO"SSBOHFNFOU$POUBJOTB-FBTFd cHSBOEGBUIFSJOHd JOTUFBEPG
SFBTTFTTJOHXIFUIFSFYJTUJOHDPOUSBDUTXFSFPSDPOUBJOFEBMFBTFBUUIFEBUFPGBQQMJDBUJPOPGUIFOFXTUBOEBSE

'PSUSBOTJUJPO BTQFSNJUUFECZ*'34 UIF(SPVQBQQMJFEUIFNPEJGJFESFUSPTQFDUJWFBQQSPBDIUPFYJTUJOHPQFSBUJOHMFBTFTXIJDIBSFDBQJUBMJTFEVOEFSUIF
OFXTUBOEBSE JFSFUSPTQFDUJWFMZ XJUIUIFDVNVMBUJWFFGGFDUSFDPHOJTFEBUUIFEBUFPGJOJUJBMBQQMJDBUJPOBTBOBEKVTUNFOUUPUIFPQFOJOHCBMBODFPG
SFUBJOFEFBSOJOHTXJUIOPSFTUBUFNFOUPGDPNQBSBUJWFJOGPSNBUJPOJOUIFGJOBODJBMTUBUFNFOUT 'PSFYJTUJOHGJOBODFMFBTFT UIFDBSSZJOHBNPVOUTCFGPSF
USBOTJUJPOSFQSFTFOUFEUIF%FDFNCFSWBMVFTBTTJHOFEUPUIFSJHIUPGVTFBTTFUBOEMFBTFMJBCJMJUZ




                                                                                                                         Annual report 2019 | riotinto.com                  223
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                 Document 42-1 Filed 06/29/20 Page 229 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


/FXTUBOEBSETBOEJOUFSQSFUBUJPOTBEPQUFEJOUIFDVSSFOUZFBSDPOUJOVFE
5IF(SPVQNBEFUIFGPMMPXJOHBEEJUJPOBMDIPJDFT BTQFSNJUUFECZ*'34 GPSFYJTUJOHPQFSBUJOHMFBTFT
e OPUUPCSJOHMFBTFTXJUINPOUITPSGFXFSSFNBJOJOHUPSVOBTBU+BOVBSZ JODMVEJOHSFBTPOBCMZDFSUBJOPQUJPOTUPFYUFOE POCBMBODFTIFFU
  $PTUTGPSUIFTFJUFNTDPOUJOVFUPCFFYQFOTFEEJSFDUMZUPUIFJODPNFTUBUFNFOU
e GPSBMMMFBTFT UIFMFBTFMJBCJMJUZXBTNFBTVSFEBU+BOVBSZBTUIFQSFTFOUWBMVFPGBOZGVUVSFMFBTFQBZNFOUTEJTDPVOUFEVTJOHUIFBQQSPQSJBUF
  JODSFNFOUBMCPSSPXJOHSBUF5IFDBSSZJOHWBMVFPGUIFSJHIUPGVTFBTTFUGPSQSPQFSUZ WFTTFMTBOEDFSUBJOPUIFSMFBTFTXBTHFOFSBMMZNFBTVSFEBTJGUIF
  MFBTFIBECFFOJOQMBDFTJODFDPNNFODFNFOUEBUF'PSBMMPUIFSMFBTFTUIFSJHIUPGVTFBTTFUXBTNFBTVSFEBTFRVBMUPUIFMFBTFMJBCJMJUZBOE
  BEKVTUFEGPSBOZBDDSVBMTPSQSFQBZNFOUTBMSFBEZPOUIFCBMBODFTIFFU5IF(SPVQBMTPFYDMVEFEBOZJOJUJBMEJSFDUDPTUT FHMFHBMGFFT GSPNUIF
  NFBTVSFNFOUPGUIFSJHIUPGVTFBTTFUTBUUSBOTJUJPO
e BOJNQBJSNFOUSFWJFXXBTSFRVJSFEPOSJHIUPGVTFBTTFUTBUJOJUJBMBQQMJDBUJPOPGUIFTUBOEBSE5IF(SPVQFMFDUFEUPSFMZPOJUTPOFSPVTMFBTF
  BTTFTTNFOUTVOEFS*"4c1SPWJTJPOT $POUJOHFOU-JBCJMJUJFTBOE$POUJOHFOU"TTFUTd BTBU%FDFNCFSBTQFSNJUUFECZ*'34"OZFYJTUJOH
  POFSPVTMFBTFQSPWJTJPOTXFSFBEKVTUFEBHBJOTUUIFSJHIUPGVTFBTTFUDBSSZJOHWBMVFVQPOUSBOTJUJPO
e UPBQQMZUIFVTFPGIJOETJHIUXIFOSFWJFXJOHUIFMFBTFBSSBOHFNFOUTGPSEFUFSNJOBUJPOPGUIFNFBTVSFNFOUPSUFSNPGUIFMFBTFVOEFSUIF
  SFUSPTQFDUJWFPQUJPO
e UPTFQBSBUFOPOMFBTFDPNQPOFOUTGSPNMFBTFDPNQPOFOUTGPSWFTTFMTBOEQSPQFSUJFTGPSUIFGJSTUUJNFBTQBSUPGUIFUSBOTJUJPOBEKVTUNFOU
e JOTPNFDBTFT UPBQQMZBTJOHMFEJTDPVOUSBUFUPBQPSUGPMJPPGMFBTFTXJUISFBTPOBCMZTJNJMBSDIBSBDUFSJTUJDT

5IFJNQBDUPGUSBOTJUJPOUP*'34POUIF(SPVQaTCBMBODFTIFFUBU+BOVBSZJTBOJODSFBTFJOMFBTFMJBCJMJUJFT EFCU PG64 NJMMJPO BO
JODSFBTFJOSJHIUPGVTFBTTFUTBOEOFUJOWFTUNFOUTJOMFBTFTPG64 NJMMJPO OFUBEKVTUNFOUTUPPUIFSBTTFUTBOEMJBCJMJUJFTPG64NJMMJPO BOEB
DIBSHFPG64NJMMJPOUPSFUBJOFEFBSOJOHT

5IFXFJHIUFEBWFSBHFJODSFNFOUBMCPSSPXJOHSBUFBQQMJFEUPUIF(SPVQaTMFBTFMJBCJMJUJFTSFDPHOJTFEPOUIFCBMBODFTIFFUBU+BOVBSZJT

5IFNPTUTJHOJGJDBOUEJGGFSFODFTCFUXFFOUIF(SPVQaTVOEJTDPVOUFEOPODBODFMMBCMFPQFSBUJOHMFBTFDPNNJUNFOUTPG64 NJMMJPOBU%FDFNCFS
BOEMFBTFMJBCJMJUJFTVQPOUSBOTJUJPOPG64 NJMMJPOBSFTFUPVUCFMPX

                                                                                                                                                       64N
0QFSBUJOHMFBTFDPNNJUNFOUTSFQPSUFEBTBU%FDFNCFSVOEFS*"4                                                                                
&YDMVEFEFEVDU
-FBTFTFYQJSJOHJONPOUITPSGFXFS                                                                                                                    
$PNNJUUFEMFBTFTOPUDPNNFODFE VOEJTDPVOUFE                                                                                                             
$PNQPOFOUTFYDMVEFEGSPNUIFMFBTFMJBCJMJUZ VOEJTDPVOUFE                                                                                               
*ODMVEFBEE
$PTUPGSFBTPOBCMZDFSUBJOFYUFOTJPOT VOEJTDPVOUFE                                                                                                      
0UIFS                                                                                                                                                    
4VCUPUBM                                                                                                                                               
&GGFDUPGEJTDPVOUJOHPOQBZNFOUTJODMVEFEJOUIFDBMDVMBUJPOPGUIFMFBTFMJBCJMJUZ FYDMVEJOHGJOBODFMFBTFCBMBODFT                                   
-FBTFMJBCJMJUZPQFOJOHCBMBODFSFQPSUFEBTBU+BOVBSZVOEFS*'34                                                                             


5IF(SPVQaTBDUJWJUJFTBTBMFTTPSBSFOPUNBUFSJBMBOEIFODFUIFSFJTOPUBTJHOJGJDBOUJNQBDUPOUIFGJOBODJBMTUBUFNFOUTPOBEPQUJPOPG*'34"TUIF
(SPVQIBTTPNFQSPQFSUZTVCMFBTFBSSBOHFNFOUT UIFTFXFSFSFBTTFTTFEGPSDMBTTJGJDBUJPOQVSQPTFTBTPQFSBUJOHPSGJOBODFMFBTFTBUUSBOTJUJPO

5IF(SPVQIBTJNQMFNFOUFEBMFBTFBDDPVOUJOHTZTUFNXIJDIJTVTFEGPSUIFNBKPSJUZPGUIF(SPVQaTMFBTFT"TFQBSBUFDPOUSBDUMJOLFETZTUFNJTJOVTF
GPSUIF(SPVQaTTIJQQJOHMFBTFT

$POUSBDUTTJHOFE PSBNFOEFE BGUFS+BOVBSZBSFBTTFTTFEBHBJOTUUIFMFBTFJEFOUJGJDBUJPODSJUFSJBVOEFS*'345PEBUF UIJTIBTOPUIBEB
TJHOJGJDBOUJNQBDUPOUIFOVNCFSPGDPOUSBDUTEFFNFEUPCFMFBTFTDPNQBSFEXJUIBTTFTTNFOUTPGTJNJMBSBSSBOHFNFOUTVOEFS*"41SBDUJDBM
BQQMJDBUJPOPG*'34DPOUJOVFTUPEFWFMPQBOEUIF(SPVQDPOUJOVFTUPNPOJUPSUIJT

&#*5%" BTEJTDMPTFEJOUIF'JOBODJBM*OGPSNBUJPOCZ#VTJOFTT6OJUPOQBHF JODSFBTFEBTUIFPQFSBUJOHMFBTFDPTUQSFWJPVTMZDIBSHFEBHBJOTU&#*5%"
VOEFS*"4IBTCFFOSFQMBDFEVOEFS*'34XJUIDIBSHFTGPSEFQSFDJBUJPOBOEJOUFSFTUXIJDIBSFFYDMVEFEGSPN&#*5%" BMUIPVHIJODMVEFEJO
FBSOJOHT 4IPSUUFSN MPXWBMVFBOEWBSJBCMFMFBTJOHDPTUTBOEOPOMFBTFDPNQPOFOUTBTTPDJBUFEXJUIWFTTFMTBOEQSPQFSUZDPOUJOVFUPCFDIBSHFE
BHBJOTU&#*5%"

0QFSBUJOHDBTIGMPXTJODSFBTFEVOEFS*'34BTUIFFMFNFOUPGDBTIQBJEBUUSJCVUBCMFUPUIFSFQBZNFOUPGQSJODJQBMJTJODMVEFEJOGJOBODJOHDBTIGMPX
5IFOFUJODSFBTFEFDSFBTFJODBTIBOEDBTIFRVJWBMFOUTSFNBJOTVODIBOHFE




224            Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 230 of 307




*'3*$g6ODFSUBJOUZPWFS*ODPNF5BY5SFBUNFOUTh
*'3*$DIBOHFEUIFNFUIPEPGDBMDVMBUJOHQSPWJTJPOTGPSVODFSUBJOUBYQPTJUJPOT5IF(SPVQQSFWJPVTMZSFDPHOJTFEQSPWJTJPOTCBTFEPOUIFNPTUMJLFMZ
BNPVOUPGUIFMJBCJMJUZ JGBOZ GPSFBDITFQBSBUFVODFSUBJOUBYQPTJUJPO5IFJOUFSQSFUBUJPOSFRVJSFTBQSPCBCJMJUZXFJHIUFEBWFSBHFBQQSPBDIUPCFUBLFOJO
TJUVBUJPOTXIFSFUIFSFJTBXJEFSBOHFPGQPTTJCMFPVUDPNFT'PSUBYJTTVFTXJUIBCJOBSZPVUDPNF UIFNPTUMJLFMZBNPVOUNFUIPESFNBJOTJOVTF

5IF(SPVQIBTJNQMFNFOUFEUIFJOUFSQSFUBUJPOSFUSPTQFDUJWFMZ XJUIUIFDVNVMBUJWFJNQBDUPGBQQMJDBUJPOSFDPHOJTFEBU+BOVBSZXJUIPVU
SFTUBUFNFOUPGDPNQBSBUJWFT5IFFGGFDUPGUIJTXBTBOJODSFBTFUPQSPWJTJPOGPSVODFSUBJOUBYQPTJUJPOTPG64NJMMJPO6QPOJNQMFNFOUBUJPOPG*'3*$
UIF(SPVQDIBOHFEJUTBDDPVOUJOHQPMJDZGPSDVSSFOUUBYUPSFGMFDUBEPQUJPOPGUIFQSPCBCJMJUZXFJHIUFEBQQSPBDI5IFDVSSFOUZFBSQPMJDZJTTIPXOJOOPUF
 O PGUIFQSJODJQBMBDDPVOUJOHQPMJDJFTTFDUJPO5IFQSJPSQFSJPEBDDPVOUJOHQPMJDZJTTFUPVUCFMPX

$VSSFOUUBYJTUIFUBYFYQFDUFEUPCFQBZBCMFPOUIFUBYBCMFJODPNFGPSUIFZFBSDBMDVMBUFEVTJOHSBUFTUIBUIBWFCFFOFOBDUFEPSTVCTUBOUJWFMZFOBDUFEBU
UIFCBMBODFTIFFUEBUF*UJODMVEFTBEKVTUNFOUTGPSUBYFYQFDUFEUPCFQBZBCMFPSSFDPWFSBCMFJOSFTQFDUPGQSFWJPVTQFSJPET8IFSFUIFBNPVOUPGUBY
QBZBCMFPSSFDPWFSBCMFJTVODFSUBJO 3JP5JOUPFTUBCMJTIFTQSPWJTJPOTCBTFEPOUIF(SPVQaTKVEHNFOUPGUIFNPTUMJLFMZBNPVOUPGUIFMJBCJMJUZ PSSFDPWFSZ

*NQMFNFOUBUJPOPGUIFJOUFSQSFUBUJPOEJEOPUSFTVMUJOBOZDIBOHFTUPUIF(SPVQaTBDDPVOUJOHQPMJDZGPSEFGFSSFEUBY

"NFOENFOUTUP*'34 *"4BOE*'34*OUFSFTUSBUFCFODINBSLSFGPSN
5IFTFBNFOENFOUTBMMPXUFNQPSBSZSFMJFGGSPNBQQMZJOHTQFDJGJDIFEHFBDDPVOUJOHSFRVJSFNFOUTUPIFEHJOHBSSBOHFNFOUTEJSFDUMZJNQBDUFECZSFGPSNPG
UIF-POEPO*OUFSCBOL0GGFSFE3BUF -*#03 BOEPUIFSCFODINBSLJOUFSFTUSBUFT DPMMFDUJWFMZc*#03SFGPSNd 

'JOBODJBMBVUIPSJUJFTIBWFBTLFENBSLFUQBSUJDJQBOUTUPDPNQMFUFUIFUSBOTJUJPOUPBMUFSOBUJWF3JTL'SFF3BUFT 3'3 CZUIFFOEPG5IF(SPVQIBT
FTUBCMJTIFEBNVMUJEJTDJQMJOBSZXPSLJOHHSPVQUPQSFQBSFBOEJNQMFNFOU3JP5JOUPaT*#03USBOTJUJPOQMBO5IJTXPSLJOHHSPVQJTDVSSFOUMZBTTFTTJOHUIF
QPUFOUJBMJNQBDUPG*#03SFGPSNCZSFWJFXJOHDPOUSBDUTXIJDISFGFSFODF*#03UIFUSBOTJUJPOQMBOJODMVEFTUIFVQEBUJOHPGQPMJDJFT TZTUFNTBOEQSPDFTTFT
JOPSEFSUPNBOBHFDIBOHFTSFRVJSFEUPDPOUSBDUTJNQBDUFECZ*#03SFGPSNXJUIJOUIFTQFDJGJFEUJNFGSBNF

#BTFEPOPVSJOJUJBMBTTFTTNFOUXFFYQFDUUIBUUIFNPTUTJHOJGJDBOUJNQBDUPOUIF(SPVQTIFEHJOHBSSBOHFNFOUTXJMMBSJTFGSPNSFGPSNPG64-*#03*UJT




                                                                                                                                                                Financial statements
BOUJDJQBUFEUIBUUIF4FDVSFE0WFSOJHIU'JOBODJOH3BUF 40'3 CFODINBSLSBUF SFDPNNFOEFECZUIF"MUFSOBUJWF3FGFSFODF3BUFT$PNNJUUFF XJMMCF
XJEFMZBEPQUFECZNBSLFUQBSUJDJQBOUTBOEJOQSBDUJDFXJMMSFQMBDF64-*#03CZUIFFOEPG

5IFNBJOEJGGFSFODFTCFUXFFO-*#03BOE40'3BUQSFTFOUBSFUIBU
e -*#03JTBOVOTFDVSFESBUFBUXIJDICBOLTCPSSPXGSPNPOFBOPUIFS BEKVTUFEGPSCBOLDPVOUFSQBSUZDSFEJUSJTL XIFSFBT40'3JTBTFDVSFESJTLGSFF
  SBUFCBTFEPOUIFSFQPGJOBODJOHPG64USFBTVSZTFDVSJUJFTBOE 
e -*#03IBTNVMUJQMFNBUVSJUJFTXIFSFBT40'3JTBOPWFSOJHIUSBUF$VSSFOUMZ40'3EPFTOPUIBWFBUFSNSFGFSFODFSBUF

5IFBNFOENFOUTUP*'34XFSFBQQMJFESFUSPTQFDUJWFMZUPIFEHJOHBSSBOHFNFOUTJOQMBDFBUUIFTUBSUPGUIFSFQPSUJOHQFSJPEPSEFTJHOBUFEBTIFEHFT
EVSJOHUIFQFSJPE"QQMJDBUJPOPGUIFUFNQPSBSZSFMJFGTNFBOUIBU*#03SFGPSNEPFTOPUSFTVMUJOUFSNJOBUJPOPGIFEHJOHSFMBUJPOTIJQTSFGFSFODJOHBO*#03
EVSJOHUIFBOUJDJQBUFEQFSJPEPG*#03SFMBUFEVODFSUBJOUZ

5IFQSJODJQBMSFMJFGXIJDIUIF(SPVQIBTBQQMJFEUPJUTIFEHJOHQPSUGPMJPJTJOUIFBTTVNQUJPOUIBU
e 64-*#03SFNBJOTBTFQBSBUFMZJEFOUJGJBCMFDPNQPOFOUGPSUIFEVSBUJPOPGUIFIFEHFBOE
e UIF64-*#03SBUFTSFGFSFODFECZGJYFEUPGMPBUJOHSBUFTXBQTJOGBJSWBMVFIFEHFSFMBUJPOTIJQTEPOPUDIBOHFBTUIFSFTVMUPG*#03SFGPSN QSFTFSWJOH
  UIFFDPOPNJDSFMBUJPOTIJQBOEBMMPXJOHUIFSFMBUFEIFEHFTUPSFNBJOFGGFDUJWF

1PTU UFSNJOBUJPOPGUIFSFMJFGTNBZCFUSJHHFSFECZBOVNCFSPGGBDUPSTCVUJT JOUIF(SPVQaTWJFX NPTUMJLFMZUPSFTVMUGSPNUIFSFNPWBMPG
VODFSUBJOUZBUUSJCVUBCMFUPUIFSFGPSN OBNFMZVQPOJOEVTUSZBOEPSSFHVMBUPSZBDDFQUBODFPGBOBMUFSOBUJWF3'3

5IF(SPVQaTJOUFSFTUSBUFSJTLFYQPTVSFBOEIFEHJOHTUSBUFHZ JODMVEJOHOPUJPOBMWBMVFTPGGJYFESBUFCPSSPXJOHTTXBQQFEUP64EPMMBSSBUFTJOGBJSWBMVF
IFEHFSFMBUJPOTIJQT BSFEFTDSJCFEGVSUIFSJOOPUF# W IFEHFJOFGGFDUJWFOFTTDPOUJOVFTUPCFSFDPSEFEJOUIFJODPNFTUBUFNFOU

"U%FDFNCFS UIF(SPVQEPFTOPUIBWFBOZEFSJWBUJWFBSSBOHFNFOUTEFTJHOBUFEBTDBTIGMPXIFEHFT XIJDIBSFFYQFDUFEUPCFJNQBDUFECZ
*#03bSFGPSN

*OBEEJUJPOUPUIFBCPWF UIF(SPVQIBTBOVNCFSPGBSSBOHFNFOUTOPUJOIFEHFSFMBUJPOTIJQT XIJDISFGFSFODF*#03CFODINBSLTBOEFYUFOECFZPOE
UIFTFJODMVEFUIJSEQBSUZCPSSPXJOHTSFMBUJOHUPUIF0ZV5PMHPJ--$QSPKFDUGJOBODFGBDJMJUZBOEPUIFSTFDVSFEMPBOT SFGFSUPOPUF BOVNCFSPG
JOUSBHSPVQCBMBODFT BOEDFSUBJODPNNFSDJBMDPOUSBDUT0UIFSBSSBOHFNFOUTXIJDIDVSSFOUMZSFGFSFODF*#03CFODINBSLTJODMVEFBDDFTTJCMFSFWPMWJOH
MJOFTPGDSFEJU SFGFSUPOPUF" C BOETIBSFIPMEFSMPBOGBDJMJUJFT

'PSNBM*'34HVJEBODFPOBDDPVOUJOHGPSUIFQPUFOUJBMJNQBDUPG*#03SFGPSNJTFYQFDUFEUPEFWFMPQGVSUIFSEVSJOHBOEUIF(SPVQXJMMDPOUJOVFUP
NPOJUPSUIJT

"EPQUJPOPGOFXTUBOEBSETJO*'34g'JOBODJBM*OTUSVNFOUThBOE*'34g3FWFOVFGSPNDPOUSBDUTXJUIDVTUPNFSTh
"U+BOVBSZUIF(SPVQJNQMFNFOUFE*'34c'JOBODJBM*OTUSVNFOUTdBOE*'34c3FWFOVFGSPNDPOUSBDUTXJUIDVTUPNFSTdXIJDIJNQBDUFEUIF
PQFOJOHCBMBODFTPGUIF(SPVQTGJOBODJBMTUBUFNFOUTBTBU+BOVBSZ$PNQBSBUJWFJOGPSNBUJPOGPSUIFZFBSFOEFE%FDFNCFSIBTCFFO
QSFQBSFEJOBDDPSEBODFXJUIUIFQSPWJTJPOTPG*"4c'JOBODJBM*OTUSVNFOUT3FDPHOJUJPOBOE.FBTVSFNFOUdUIBUSFMBUFEUPUIFSFDPHOJUJPO DMBTTJGJDBUJPO
BOENFBTVSFNFOUPGGJOBODJBMBTTFUTBOEGJOBODJBMMJBCJMJUJFTEFSFDPHOJUJPOPGGJOBODJBMJOTUSVNFOUTJNQBJSNFOUPGGJOBODJBMBTTFUTBOEIFEHF
BDDPVOUJOH BOE*"4c3FWFOVFd XIJDI*'34BOE*'34SFTQFDUJWFMZSFQMBDFE




                                                                                                                  Annual report 2019 | riotinto.com       225
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                          Document 42-1 Filed 06/29/20 Page 231 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3JP5JOUP-JNJUFEQBSFOUDPNQBOZEJTDMPTVSFT
"TBU%FDFNCFS

                                                                                                                                                         
                                                                                                                                             "N             "N
"TTFUT
$VSSFOUBTTFUT                                                                                                                                           
/PODVSSFOUBTTFUT                                                                                                                                       
5PUBMBTTFUT                                                                                                                                        


-JBCJMJUJFT
$VSSFOUMJBCJMJUJFT                                                                                                                                      
/PODVSSFOUMJBCJMJUJFT                                                                                                                                   
5PUBMMJBCJMJUJFT                                                                                                                                        
/FUBTTFUT                                                                                                                                          


4IBSFIPMEFSTeFRVJUZ
4IBSFDBQJUBM                                                                                                                                            
0UIFSSFTFSWFT                                                                                                                                             
3FUBJOFEFBSOJOHT                                                                                                                                        
5PUBMFRVJUZ                                                                                                                                        


1SPGJUPGUIFQBSFOUDPNQBOZ                                                                                                                        


5PUBMDPNQSFIFOTJWFJODPNFPGUIFQBSFOUDPNQBOZ                                                                                                    


1SFQBSFEVOEFS"VTUSBMJBO"DDPVOUJOH4UBOEBSET ""4 BOEJOBDDPSEBODFXJUI"VTUSBMJBO$PSQPSBUJPOT"DU TFFQBHF *OSFMBUJPOUP3JP5JOUP-JNJUFE
UIFSFBSFOPTJHOJGJDBOUNFBTVSFNFOUEJGGFSFODFTCFUXFFO""4BOE*'34BTEFGJOFEJOOPUF

3JP5JOUP-JNJUFEHVBSBOUFFT
3JP5JOUP-JNJUFEQSPWJEFTBOVNCFSPGHVBSBOUFFTJOSFTQFDUPG(SPVQDPNQBOJFT

3JP5JOUPQMDBOE3JP5JOUP-JNJUFEIBWFKPJOUMZHVBSBOUFFEUIF(SPVQaTFYUFSOBMMJTUFEEFCUVOEFSUIF644IFMG1SPHSBNNF &VSPQFBO%FCU*TTVBODF
1SPHSBNNFBOE$PNNFSDJBM1BQFS1SPHSBNNFXIJDIUPUBMMFE"CJMMJPOBUb%FDFNCFSb b%FDFNCFSb"CJMMJPO JOBEEJUJPOUIFTF
FOUJUJFTBMTPKPJOUMZHVBSBOUFFUIF(SPVQaTVOESBXODSFEJUGBDJMJUZXIJDIXBT"CJMMJPOBUb%FDFNCFSb b%FDFNCFSb"CJMMJPO 

3JP5JOUP-JNJUFEIBTHVBSBOUFFEPUIFSFYUFSOBMEFCUIFMECZ3JP5JOUP(SPVQFOUJUJFTXIJDIUPUBMMFE"CJMMJPOBUb%FDFNCFSb
 b%FDFNCFSb"bCJMMJPO 

*OBEEJUJPO 3JP5JOUP-JNJUFEIBTQSPWJEFEBHVBSBOUFFPGBMMUIJSEQBSUZPCMJHBUJPOT JODMVEJOHDPOUJOHFOUPCMJHBUJPOT PG3JP5JOUP'JOBODF-JNJUFE B
XIPMMZPXOFETVCTJEJBSZ

1VSTVBOUUPUIF%-$.FSHFS CPUI3JP5JOUPQMDBOE3JP5JOUP-JNJUFEJTTVFEEFFEQPMMHVBSBOUFFTCZXIJDIFBDIDPNQBOZHVBSBOUFFEDPOUSBDUVBM
PCMJHBUJPOTJODVSSFECZUIFPUIFSPSHVBSBOUFFECZUIFPUIFS




226              Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                               Document 42-1 Filed 06/29/20 Page 232 of 307




3FMBUFEVOEFSUBLJOHT
*OBDDPSEBODFXJUITFDUJPOPGUIF6,$PNQBOJFT"DU EJTDMPTFECFMPXJTBGVMMMJTUPGSFMBUFEVOEFSUBLJOHTPGUIF(SPVQ3FMBUFEVOEFSUBLJOHT
JODMVEFcTVCTJEJBSJFTd cBTTPDJBUFEVOEFSUBLJOHTd BOEcTJHOJGJDBOUIPMEJOHTJOVOEFSUBLJOHTPUIFSUIBOTVCTJEJBSZDPNQBOJFTd5IFSFHJTUFSFEPGGJDF
BEESFTT DPVOUSZPGJODPSQPSBUJPO DMBTTFTPGTIBSFTBOEUIFFGGFDUJWFQFSDFOUBHFPGFRVJUZPXOFECZUIF(SPVQDBMDVMBUFECZSFGFSFODFUPWPUJOHSJHIUT JT
EJTDMPTFEBTBUb%FDFNCFSb

5IFEFGJOJUJPOPGBTVCTJEJBSZVOEFSUBLJOHJOBDDPSEBODFXJUIUIF6,$PNQBOJFT"DUJTEJGGFSFOUGSPNUIFEFGJOJUJPOVOEFS*'34"TBSFTVMU UIF
SFMBUFEVOEFSUBLJOHTJODMVEFEXJUIJOUIJTMJTUNBZOPUCFUIFTBNFBTUIFSFMBUFEVOEFSUBLJOHTDPOTPMJEBUFEJOUIF(SPVQ*'34GJOBODJBMTUBUFNFOUT
6OMFTTPUIFSXJTFEJTDMPTFE BMMVOEFSUBLJOHTXJUIBOFGGFDUJWFFRVJUZIPMEJOHPGHSFBUFSUIBOBSFDPOTJEFSFETVCTJEJBSZVOEFSUBLJOHTGPSUIFQVSQPTF
PGUIJTOPUF

3FGFSUPOPUFTGPSGVSUIFSJOGPSNBUJPOPOBDDPVOUJOHQPMJDJFT CBTJTPGDPOTPMJEBUJPO QSJODJQBMTVCTJEJBSJFT KPJOUPQFSBUJPOT KPJOUWFOUVSFT
BOEbBTTPDJBUFT

"OFYQMBOBUJPOPGUIFEVBMMJTUFEDPNQBOJFTTUSVDUVSFPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEDBOCFGPVOEPOQBHFTUP'PSDPNQMFUFOFTT UIF
FGGFDUJWFPXOFSTIJQCZUIF(SPVQSFMBUFTUPFGGFDUJWFIPMEJOHTCZCPUIFOUJUJFTFJUIFSUPHFUIFSPSJOEJWJEVBMMZ

8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHT

                                                                 PGTIBSF
                                                                 DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                  CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                              4IBSFDMBTT        DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
$BOBEB*OD$BOBEB                  $"%
                                                                 
                                              $PNNPOTIBSFT                               "WFOVFEFT$BOBEJFOTEF.POUShBM
                                                                              
                                              $"%                                    .POUShBM2$)#& $BOBEB
                                                                 




                                                                                                                                                                  Financial statements
                                              1SFGFSSFETIBSFT
0OUBSJP-UE$BOBEB                  $"%                                   8FMMJOHUPO4USFFU8FTU 5PSPOUP0/.,& $BOBEB
                                              0SEJOBSZTIBSFT
$BOBEB*OD$BOBEB                  $"%                                   "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM
                                              $PNNPOTIBSFT                               2$)#& $BOBEB
$BOBEB*OD$BOBEB                  $"%                                   "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM
                                              $PNNPOTIBSFT                               2$)#& $BOBEB
$BOBEB*OD$BOBEB                  $"%
                                                                 
                                              $PNNPOTIBSFT
                                                                                       "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#& $BOBEB
                                              $"%
                                                                 
                                              1SFGFSSFETIBSFT
#$-UE$BOBEB                     $"%                          
                                                                                          8FTU(FPSHJB4USFFU 7BODPVWFS#$7#.
                                              $PNNPOTIBSFT                               $BOBEB
:VLPO*OD$BOBEB                      $"%                                   -BNCFSU4USFFU 8IJUFIPSTF:5:"5 $BOBEB
                                              $PNNPOTIBSFT
:VLPO*OD$BOBEB                      $"%                          
                                              $PNNPOTIBSFT
                                                                                          -BNCFSU4USFFU 8IJUFIPSTF:5:"5 $BOBEB
                                              $"%                          
                                              1SFGFSSFETIBSFT
:VLPO*OD$BOBEB                     $"%
                                                                           
                                              $PNNPOTIBSFT
                                                                                          -BNCFSU4USFFU 8IJUFIPSTF:5:"5 $BOBEB
                                              $"%
                                                                           
                                              1SFGFSSFETIBSFT
$BOBEB*OD$BOBEB                   $"%                                         "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM
                                                                           
                                              $PNNPOTIBSFT                               2$)#& $BOBEB
$BOBEB*OD$BOBEB                   64                                   "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM
                                              $PNNPOTIBSFT                               2$)#& $BOBEB
"MDBO"MVNJOB-UEB#SB[JM                   #3-                                     "WFOJEB&OHFOIFJSP&NJMJBOP.BDJFJSB `LN
                                                                           
                                              2VPUBTIBSFT                                1FESJOIBT 4gP-VJT ."  #SB[JM
"MDBO"TJB-JNJUFE)POH,POH                 ),%
                                                                                    ' -VL,XPL$FOUSF (MPVDFTUFS3PBE 8BO$IBJ )POH,POH
                                              0SEJOBSZTIBSFT
"MDBO#FUSJFCTVOE7FSXBMUVOHTHFTFMMTDIBGU   i                                "MVTJOHFOQMBU[ % 4JOHFO (FSNBOZ
(NC)(FSNBOZ                                 0SEJOBSZTIBSFT
"MDBO$IFNJDBMT-JNJUFE6OJUFE,JOHEPN       d                                 4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                              0SEJOBSZTIBSFT
"MDBO$PNQPTJUFT#SBTJM-UEB#SB[JM          #3-                              "WFOJEBEBT/BfjFT6OJEBT  UIGMPPS 4VJUF 
                                              0SEJOBSZTIBSFT                             4gP1BVMP  #SB[JM
"MDBO$PSQPSBUJPO6OJUFE4UBUFT              64                                    $4$ &BTUUI4USFFU 4VJUF "VTUJO59
                                                                           
                                              0SEJOBSZTIBSFT                             6OJUFE4UBUFT




                                                                                                                       Annual report 2019 | riotinto.com    227
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                  Document 42-1 Filed 06/29/20 Page 233 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHTDPOUJOVFE

                                                                       PGTIBSF
                                                                       DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                        CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
"MDBO'BSNT-JNJUFE6OJUFE,JOHEPN               d                                   4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
"MDBO'JOBODFT64"--$6OJUFE4UBUFT             64                              $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE
                                                  0SEJOBSZTIBSFT                               4UBUFT
"MDBO(PWF%FWFMPQNFOU1UZ-JNJUFE               "6%                                     "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
"MDBO)PMEJOHT"VTUSBMJB1UZ-JNJUFE"VTUSBMJB   "6%
                                                                                 
                                                  $MBTT"TIBSFT
                                                                                                "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  "6%
                                                                                 
                                                  0SEJOBSZTIBSFT
"MDBO)PMEJOHT&VSPQF#7/FUIFSMBOET           i                                 8FMQMBBUXFH ,4 #PUMFL3PUUFSEBN /FUIFSMBOET
                                                  0SEJOBSZTIBSFT
"MDBO)PMEJOHT/FEFSMBOE#7/FUIFSMBOET        i                                8FMQMBBUXFH ,4 #PUMFL3PUUFSEBN /FUIFSMBOET
                                                  0SEJOBSZTIBSFT
"MDBO)PMEJOHT4XJU[FSMBOE"( 4"-UE           $)'                                 #BEFOFSTUSBTTF $) ;nSJDI 4XJU[FSMBOE
4XJU[FSMBOE                                       3FHJTUFSFETIBSFT
"MDBO*OUFSOBUJPOBM/FUXPSL64"*OD6OJUFE   64                                     $4$ 4UBUF4USFFU "MCBOZ/: 6OJUFE4UBUFT
4UBUFT                                            0SEJOBSZTIBSFT
"MDBO-FCFOTNJUUFMWFSQBDLVOHFO(NC)              i
                                                                                          "MVTJOHFOQMBU[ % 4JOHFO (FSNBOZ
(FSNBOZ                                           0SEJOBSZTIBSFT
"MDBO.BOBHFNFOU4FSWJDFT 4IBOHIBJ $P          64                                       6OJU& '8IFFMPDL4RVBSF /P8FTU/BOKJOH3PBE +JOHBO%JTUSJDU
                                                                                 
-UE$IJOB                                       0SEJOBSZTIBSFT                               4IBOHIBJ  $IJOB
"MDBO.BOBHFNFOU4FSWJDFT$BOBEB-JNJUFE         $"%                            
                                                                                                "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM
$BOBEB                                            0SEJOBSZTIBSFT                               2$)#& $BOBEB
"MDBO/PSUIFSO5FSSJUPSZ"MVNJOB1UZ-JNJUFE     "6%                                     "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
"MDBO1BDLBHJOH$BOBEB-JNJUFE$BOBEB            $"%                                     8FMMJOHUPO4USFFU8FTU 5PSPOUP0/.,& $BOBEB
                                                  0SEJOBSZTIBSFT
"MDBO1BDLBHJOH.VIMUBM(NC)$P,(            i                                  "MVTJOHFOQMBU[ % 4JOHFO (FSNBOZ
(FSNBOZ                                           0SEJOBSZTIBSFT
"MDBO1SJNBSZ.FUBM"VTUSBMJB1UZ-UE            "6%
                                                                                          "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
"MDBO1SJNBSZ1SPEVDUT$PNQBOZ--$6OJUFE        64
                                                                                          $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT                                            4IBSFT
"MDBO1SJNBSZ1SPEVDUT$PSQPSBUJPO6OJUFE        64                                 $4$ &BTUUI4USFFU 4VJUF "VTUJO59 6OJUFE4UBUFT
4UBUFT                                            0SEJOBSZTIBSFT
"MDBO3FBMUZ-JNJUFE$BOBEB                      $"%                                     "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#& $BOBEB
                                                  0SEJOBSZTIBSFT
"MDBO4PVUI1BDJGJD1UZ-UE"VTUSBMJB            "6%                                     "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  0SEJOBSZTIBSFT
"MDBO5SBEJOH"( 4"-UE 4XJU[FSMBOE           $)'
                                                                                          )FSPTUSBTTF 10#PY $);VSJDI 4XJU[FSMBOE
                                                  3FHJTUFSFETIBSFT
"MVNJOJVN1FDIJOFZ'SBODF                        i
                                                                                          SVF"SJTUJEF#FSHoT  7PSFQQF 'SBODF
                                                  0SEJOBSZTIBSFT
"MVNJOJVN$PNQBOZPG$BOBEB-JNJUFE              $"%                                     "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#& $BOBEB
$BOBEB                                            0SEJOBSZTIBSFT
".-1SPQFSUJFT1UZ-UE"VTUSBMJB                 "6%                                     -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
"OHMFTFZ"MVNJOJVN.FUBM-JNJUFE6OJUFE          d                                   4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                           0SEJOBSZTIBSFT
"14FSWJDF'SBODF                                i                                  SVF"SJTUJEF#FSHoT  7PSFQQF 'SBODF
                                                  0SEJOBSZTIBSFT
"SHZMF%JBNPOE.JOFT1UZ-JNJUFE"VTUSBMJB       "6%
                                                                                          -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
                                     B
"SHZMF%JBNPOET-JNJUFE"VTUSBMJB                "6%
                                                  $MBTT"TIBSFT                 
                                                                                                -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  "6%                            
                                                  $MBTT#TIBSFT




228           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                     Document 42-1 Filed 06/29/20 Page 234 of 307




                                                                      PGTIBSF
                                                                      DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                       CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT         DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
"TIUPO.JOJOH1UZ-UE"VTUSBMJB                  "6%
                                                                                         -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
"TIUPO/PNJOFFT1UZ-JNJUFE"VTUSBMJB            "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
"VTUSBMJBO$PBM)PMEJOHT1UZ-JNJUFE            "6%
                                                                                
"VTUSBMJB B                                       $MBTT"TIBSFT
                                                                                               "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  "6%                           
                                                  0SEJOBSZTIBSFT
"VTUSBMJBO.JOJOH4NFMUJOH1UZ-UE             "6%                                    -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
"VTUSBMJB B                                       0SEJOBSZTIBSFT
#FBTMFZ3JWFS.BOBHFNFOU1UZ-JNJUFE             "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
#FBTMFZ3JWFS.JOJOH1UZ-JNJUFE"VTUSBMJB       "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
#PSBY&TQBpB 4"4QBJO                         i                                $/ ,N "QBSUBEP /6-&4 $BTUFMMiO 4QBJO
                                                  0SEJOBSZTIBSFT
#PSBY&VSPQF-JNJUFE6OJUFE,JOHEPN              d
                                                                                         4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
#PSBY'SBOmBJT'SBODF                            i
                                                                                         3PVUFEF#PVSCPVSH  $PVEFLFSRVF#SBODIF 'SBODF
                                                  0SEJOBSZTIBSFT
#PSBY.BMBZTJB4EO#IE.BMBZTJB                  .:3                                      -FWFM .FOBSB.JMFOJVN +BMBO%BNBOMFMB 1VTBU#BOEBS%BNBOTBSB
                                                                                
                                                  0SEJOBSZTIBSFT                              %BNBOTBSB)FJHIUT,VBMB-VNQVS .BMBZTJB




                                                                                                                                                                              Financial statements
#PSBY3PUUFSEBN/7/FUIFSMBOET                 i                                8FMQMBBUXFH ,4 #PUMFL3PUUFSEBN /FUIFSMBOET
                                                  0SEJOBSZTIBSFT
#SJUJTI"MDBO"MVNJOJVN-JNJUFE6OJUFE           d                                  4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                           0SEJOBSZTIBSFT
                                              B
$BOOJOH3FTPVSDFT1UZ-JNJUFE"VTUSBMJB          "6%
                                                                                         -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
$BQSJDPSO%JBNPOET*OWFTUNFOUT1UZ-JNJUFE       "6%
                                                                                         -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
$BUIKPI)PMEJOHT1UZ-JNJUFE"VTUSBMJB           "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  0SEJOBSZTIBSFT
$IBNQMBJO3FJOTVSBODF$PNQBOZ-UE               $)'                                #BEFOFSTUSBTTF $) ;nSJDI 4XJU[FSMBOE
4XJU[FSMBOE                                       3FHJTUFSFETIBSFT
$IBOOBS.BOBHFNFOU4FSWJDFT1UZ-JNJUFE          "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
$IBOOBS.JOJOH1UZ-UE"VTUSBMJB                 "6%
                                                                                         -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
$*"*ONPCJMJBSJBF*OWFSTJPOFT$PTNPT4"$    1&/ 
                                                                                         $BMMF4BOUB.BSJB/P6SC.JSBGMPSFT.JSBGMPSFT-JNB 1FSV
1FSV                                              0SEJOBSZTIBSFT
$PNQBOJBEF5SBOTNJTJPO4JFSSBPSJFOUF4"$     1&/                             $BMMF4BOUB.BSJB/P6SC.JSBGMPSFT.JSBGMPSFT-JNB 1FSV
1FSV                                              0SEJOBSZTIBSFT
                                          B
$3"*OWFTUNFOUT1UZ-JNJUFE"VTUSBMJB           "6%                                    -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
$3"1UZ-UE"VTUSBMJB B                          "6%                                    -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
%BZCSFBL%FWFMPQNFOU--$6OJUFE4UBUFT           64
                                                                                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
%BZCSFBL1SPQFSUZ)PMEJOHT--$6OJUFE4UBUFT                                                  $4$ 8FTU4PVUI5FNQMF 4VJUF 4BMU-BLF$JUZ65 
D                                                 a                   a            
                                                                                               6OJUFE4UBUFT
%BZCSFBL4FDPOEBSZ8BUFS%JTUSJCVUJPO             64
                                                                                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
$PNQBOZ6OJUFE4UBUFT                            $PNNPOTIBSFT
%BZCSFBL8BUFS)PMEJOH--$6OJUFE4UBUFT         64
                                                                                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
%#.FEJDBM*--$6OJUFE4UBUFT                   64
                                                                                         $4$ 8FTU4PVUI5FNQMF 4VJUF 4BMU-BLF$JUZ65 6OJUFE4UBUFT
                                                  4IBSFT




                                                                                                                             Annual report 2019 | riotinto.com          229
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                       Document 42-1 Filed 06/29/20 Page 235 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHTDPOUJOVFE

                                                                            PGTIBSF
                                                                            DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                             CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                       4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
%#7$--$6OJUFE4UBUFT D
                                                       a                    a                     $4$ 8FTU4PVUI5FNQMF 4VJUF 4BMU-BLF$JUZ65 6OJUFE4UBUFT

%JBWJL%JBNPOE.JOFT  *OD$BOBEB               $"%                                     UI"WFOVF 10#PY :FMMPXLOJGF/59"1 $BOBEB
                                                       $PNNPOTIBSFT
                                             B E
&BTU,BMJNBOUBO$PBM1UF-UE4JOHBQPSF               4(%              
                                                       0SEJOBSZTIBSF                                .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                                                         
                                                       64                                       4JOHBQPSF
                                                                            
                                                       $PNNPOTIBSFT
&BTUMBOE.BOBHFNFOU*OD6OJUFE4UBUFT                64                                 $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                       $PNNPOTIBSFT
&MFDUSJD1PXFS(FOFSBUJPO-JNJUFE/FX                 /;%                                 5JXBJ3PBE 5JXBJ1PJOU *OWFSDBSHJMM /FX;FBMBOE
;FBMBOE B                                              0SEJOBSZTIBSFT
&NQSFTBEF.JOFSBfgP'JOFTB-UEB#SB[JM              #3-                                           4*( 26"%3" -PUF 4BMB1BSUF$ &EJGkDJP$BQJUBM'JOBODJBM$FOUFS
                                                                                      
                                                       2VPUBTTIBSFT                                 #SBT`MJB%' $&1 #SB[JM
'BMDPO*OTVSBODF-UE.BMUB B   E
                                                       64
                                                       DMBTT"0SEJOBSZ     
                                                       TIBSFT                                     7JTJPO&YDIBOHF#VJMEJOH 5FSSJUPSJBMT4USFFU .SJFIFM #,3 .BMUB
                                                       64
                                                                            
                                                       $MBTT#TIBSFT
'MBNCFBV.JOJOH$PNQBOZ6OJUFE4UBUFT                 64
                                                                                               $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                       $PNNPOTIBSFT
'VOETQSPQT1UZ-JNJUFE"VTUSBMJB B                   "6%
                                                                                               -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                       0SEJOBSZTIBSFT
(MBETUPOF*OGSBTUSVDUVSF1UZ-UE"VTUSBMJB            "6%$MBTT(
                                                       3FEFFNBCMF           
                                                       1SFGFSFODFTIBSFT                          "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                       "6%
                                                                            
                                                       0SEJOBSZTIBSFT
(PWF"MVNJOJVN-UE"VTUSBMJB                          "6%"/PO
                                                       SFEFFNBCMF           
                                                       1SFGFSFODFTIBSFT
                                                       "6%"
                                                                                                  "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                       SFEFFNBCMF           
                                                       1SFGFSFODFTIBSFT
                                                       "6%
                                                                            
                                                       0SEJOBSZTIBSFT
(14&OFSHZ1UZ-JNJUFE"VTUSBMJB                      "6%
                                                                                               "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                       0SEJOBSZTIBSFT
(14/PNJOFF1UZ-JNJUFE"VTUSBMJB                     "6%                                     "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                       0SEJOBSZTIBSFT
(141PXFS1UZ-JNJUFE"VTUSBMJB                      "6%                                     "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                       0SEJOBSZTIBSFT
)BNFSTMFZ&YQMPSBUJPO1UZ-JNJUFE"VTUSBMJB           "6%                                     -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                       0SEJOBSZTIBSFT
)BNFSTMFZ).41UZ-UE"VTUSBMJB                       "6%
                                                                                               -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                       0SEJOBSZTIBSFT
                                         B
)BNFSTMFZ)PMEJOHT-JNJUFE"VTUSBMJB                  "6%
                                                                                               -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                       0SEJOBSZTIBSFT
                                                   B
)BNFSTMFZ*SPO`:BOEJ1UZ-JNJUFE"VTUSBMJB          "6%
                                                                            
                                                       $MBTT#TIBSFT
                                                                                         
                                                       "6%                                        -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                       $MBTT$TIBSFT
                                                       "6%0SEJOBSZ         
                                                       TIBSFT
)BNFSTMFZ*SPO1UZ-JNJUFE"VTUSBMJB                 "6%                                        -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                       0SEJOBSZTIBSFT
)BNFSTMFZ3FTPVSDFT-JNJUFE"VTUSBMJB                 "6%                  
                                                       0SEJOBSZTIBSFT
                                                                                                  -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                       "6%;$MBTT
                                                       0SEJOBSZTIBSFT      




230           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                      Document 42-1 Filed 06/29/20 Page 236 of 307




                                                                       PGTIBSF
                                                                       DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                        CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                   4IBSFDMBTT         DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
)BNFSTMFZ8"1UZ-UE"VTUSBMJB                    "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                   0SEJOBSZTIBSFT
)FOMPQFO.BOVGBDUVSJOH$P *OD6OJUFE           64                              $4$ 4UBUF4USFFU "MCBOZ/: 6OJUFE4UBUFT
4UBUFT                                             0SEJOBSZTIBSFT
)JHI1VSJUZ*SPO*OD6OJUFE4UBUFT               64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                   $PNNPOTIBSFT
                                             B E
)*TNFMU$PSQPSBUJPO1UZ-JNJUFE"VTUSBMJB         "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                   $MBTT"TIBSFT
)VOUFS7BMMFZ3FTPVSDFT1UZ-UE"VTUSBMJB         "6%                 
                                                   "$MBTTTIBSFT
                                                                                             "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                   "6%                 
                                                   #$MBTTTIBSFT
*&"$PBM3FTFBSDI-JNJUFE6OJUFE,JOHEPN          d                                  "QTMFZ)PVTF 5IJSE'MPPS 6QQFS3JDINPOE3PBE -POEPO 484)
                                                   0SEJOBSZTIBSFT                              6OJUFE,JOHEPN
*&"&OWJSPONFOUBM1SPKFDUT-JNJUFE6OJUFE         d                                  *&"()( 1VSF0GGJDFT$IFMUFOIBN0GGJDF1BSL )BUIFSMFZ-BOF $IFMUFOIBN
,JOHEPN                                            0SEJOBSZTIBSFT                              (-4) 6OJUFE,JOHEPN
*OEVTUSJBT.FUBMJDBT$BTUFMMP4"4QBJO          i                                  $BMMF5VTFU  #BSDFMPOB $BUBMPOJB 4QBJO
                                                   0SEJOBSZTIBSFT
*OUFHSJUZ-BOEBOE$BUUMF--$6OJUFE4UBUFT       64                                    $4$ /SE"WFOVF 4VJUF 1IPFOJY"; 6OJUFE4UBUFT
                                                   4IBSFT
*0$4BMFT-JNJUFE6OJUFE,JOHEPN                  d                                  4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   0SEJOBSZTIBSFT
                        E
*UBMMVNJOB4SM*UBMZ                              i                                  7JBMF$BTUSP1SFUPSJP  3PNB *UBMZ
                                                   2VPUBTTIBSFT




                                                                                                                                                                                Financial statements
+PIDBUI)PMEJOHT1UZ-JNJUFE"VTUSBMJB            "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                   0SEJOBSZTIBSFT
+VOB4UBUJPO1UZ-UE"VTUSBMJB                    "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                   0SEJOBSZTIBSFT
,BMJNBOUBO(PME1UZ-JNJUFE"VTUSBMJB             "6%                                    -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                   0SEJOBSZTIBSFT
                              B
,BMUFOH1UZ-UE"VTUSBMJB                        "6%"$MBTT         
                                                   0SEJOBSZTIBSFT
                                                   "6%$MBTT#
                                                    GVMMZQBJE   
                                                   
                                                                                             #FMNPOU"WFOVF #FMNPOU8" "VTUSBMJB
                                                   "6%$MBTT#
                                                    QBJEUP      
                                                   
                                                   "6%                 
                                                   0SEJOBSZTIBSFT
                                  B
,FMJBO1UZ-JNJUFE"VTUSBMJB                     "6%                                    -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                   0SEJOBSZTIBSFT
,FNCMB$PBM$PLF1UZ-JNJUFE"VTUSBMJB         "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                   0SEJOBSZTIBSFT
,FOOFDPUU#BSOFZT$BOZPO.JOJOH$PNQBOZ           64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
6OJUFE4UBUFT                                      $PNNPOTIBSFT
,FOOFDPUU&YQMPSBUJPO$PNQBOZ6OJUFE4UBUFT 64                                      $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                             $PNNPOTIBSFT
,FOOFDPUU&YQMPSBUJPO.FYJDP 4"EF$7        .9/                             'FMJY#FSFOHVFS$PM-PNBT7JSSFZFT %JTUSJUP'FEFSBM  .FYJDP
.FYJDP                                             0SEJOBSZTIBSFT
,FOOFDPUU)PMEJOHT$PSQPSBUJPO6OJUFE4UBUFT      64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                   $PNNPOTIBSFT
,FOOFDPUU-BOE$PNQBOZ6OJUFE4UBUFT              64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                   $PNNPOTIBSFT
,FOOFDPUU-BOE*OWFTUNFOU$PNQBOZ--$             a                   a                     $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
6OJUFE4UBUFT D
,FOOFDPUU.PMZCEFOVN$PNQBOZ6OJUFE               64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT                                             $PNNPOTIBSFT
,FOOFDPUU/FWBEB$PQQFS$PNQBOZ6OJUFE            64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT                                             $PNNPOTIBSFT
,FOOFDPUU3JEHFXBZ.JOJOH$PNQBOZ6OJUFE          64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT                                             $PNNPOTIBSFT




                                                                                                                              Annual report 2019 | riotinto.com           231
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                  Document 42-1 Filed 06/29/20 Page 237 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHTDPOUJOVFE

                                                                       PGTIBSF
                                                                       DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                        CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
,FOOFDPUU3PZBMUZ$PNQBOZ6OJUFE4UBUFT          64                               $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
,FOOFDPUU4FSWJDFT$PNQBOZ6OJUFE4UBUFT         64                                 $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
,FOOFDPUU6SBOJVN$PNQBOZ6OJUFE4UBUFT          64                                 $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
,FOOFDPUU6UBI$PQQFS--$6OJUFE4UBUFT          64                                           $4$ 8FTU4PVUI5FNQMF 4VJUF 4BMU-BLF$JUZ65 
                                                  4IBSFT                                  6OJUFE4UBUFT
,FOOFDPUU8BUFS%JTUSJCVUJPO--$6OJUFE          64
4UBUFT                                            0SEJOBSZTIBSFT                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                        B
,VUBJCBS)PMEJOHT1UZ-UE"VTUSBMJB              "6%                                     -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
-BXTPO.BSEPO'MFYJCMF-JNJUFE6OJUFE            d                                   4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                           0SEJOBSZTIBSFT
-BXTPO.BSEPO4NJUI#SPUIFST-UE6OJUFE         d
,JOHEPN                                           0SEJOBSZTIBSFT                         4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN

.FUBMMXFSLF3FGPOEB"(4XJU[FSMBOE               $)'
                                                  #FBSFSTIBSFT                           #BEFOFSTUSBTTF $) ;nSJDI 4XJU[FSMBOE

.FUBMT.JOFSBMT*OTVSBODF1UF-JNJUFE         4(%3FEFFNBCMF       
4JOHBQPSF                                         1SFGFSFODFTIBSFT
                                                                                             4IFOUPO8BZ  4(9$FOUSF  4JOHBQPSF
                                                  4(%                  
                                                  0SEJOBSZTIBSFT
.JOFSB,FOOFDPUU 4"EF$7.FYJDP            .9/                                 'MPSFODJB 1JTP $PM+VBSF[ %FMFHBDJlO$VBVIUFNPD .FYJDP %'
                                                  4FSJFT#TIBSFT                                .FYJDP
.JOFSBfgP5BCVMFJSP-UEB#SB[JM                  #3-                                           4*( 26"%3" -PUF 4BMB1BSUF% &EJGkDJP$BQJUBM'JOBODJBM$FOUFS
                                                  2VPUBTTIBSFT                           #SBTkMJB%' $&1 #SB[JM
.JUDIFMM1MBUFBV#BVYJUF$P1UZ-JNJUFE        "6%
"VTUSBMJB                                         0SEJOBSZTIBSFT                         "MCFSU4USFFU #SJTCBOF 2-% "VTUSBMJB

.PVOU#SVDF.JOJOH1UZ-JNJUFE"VTUSBMJB         "6%                                           -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                  0SEJOBSZTIBSFT                         "VTUSBMJB
.PVOU1MFBTBOU1UZ-UE"VTUSBMJB                 "6%
                                                                                          "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  0SEJOBSZTIBSFT
.VUBNCB.JOFSBM4BOET4".P[BNCJRVF            .;/                               "WEB.BSHJOBM/q qBOEBSe1SlEJP;&/ .BQVUP .P[BNCJRVF
                                                  0SEJOBSZTIBSFT
/#)1UZ-UE"VTUSBMJB                            "6%                                     -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                  0SEJOBSZTIBSFT                               "VTUSBMJB
/IVMVOCVZ$PSQPSBUJPO-JNJUFE"VTUSBMJB D
                                                  a                    a                     8FTUBM4USFFU /IVMVOCVZ/5 "VTUSBMJB

/PSHPME1UZ-JNJUFE"VTUSBMJB                    "6%                  
                                                  0SEJOBSZTIBSFT                               -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                                                    
                                                  "6%3FEFFNBCMF                                "VTUSBMJB
                                                  1SFGFSFODFTIBSFT    

/PSUI(PME 8" 1UZ-UE"VTUSBMJB              "6%
                                                  0SEJOBSZTIBSFT      
                                                                                                -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                                                             "VTUSBMJB
                                                  "6%3FEFFNBCMF
                                                  1SFGFSFODFTIBSFT    

/PSUI*OTVSBODFT1UZ-UE"VTUSBMJB             "6%                                     -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
/PSUI*0$ #FSNVEB )PMEJOHT-JNJUFE             64                                 $MBSFOEPO)PVTF $IVSDI4USFFU )BNJMUPO ). #FSNVEB
#FSNVEB                                           0SEJOBSZTIBSFT
/PSUI*0$ #FSNVEB -JNJUFE#FSNVEB              64$MBTT"    
                                                  0SEJOBSZTIBSFT
                                                  64                            $MBSFOEPO)PVTF $IVSDI4USFFU )BNJMUPO ). #FSNVEB
                                                  1SFGFSFODFTIBSFT
                                                  64              
                                                  0SEJOBSZTIBSFT
/PSUI*0$)PMEJOHT1UZ-UE"VTUSBMJB             "6%                                           -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                  0SEJOBSZTIBSFT                         "VTUSBMJB
/PSUI-JNJUFE"VTUSBMJB                          "6%                                           -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                  0SEJOBSZTIBSFT                         "VTUSBMJB
/PSUI.JOJOH-JNJUFE"VTUSBMJB                   "6%                  
                                                  0SEJOBSZTIBSFT                               -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                                                    
                                                  "6%3FEFFNBCMF                                "VTUSBMJB
                                                                       
                                                  1SFGFSFODFTIBSFT




232           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                  Document 42-1 Filed 06/29/20 Page 238 of 307




                                                                      PGTIBSF
                                                                      DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                       CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT         DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
1BDJGJD"MVNJOJVN /FX;FBMBOE -JNJUFE/FX /;%
                                                                                         5JXBJ3PBE 5JXBJ1PJOU *OWFSDBSHJMM /FX;FBMBOE
;FBMBOE                                      0SEJOBSZTIBSFT
                                            B
1BDJGJD"MVNJOJVN1UZ-JNJUFE"VTUSBMJB         "6%
                                                                                         -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
1BDJGJD$PBTU.JOFT *OD6OJUFE4UBUFT          64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
1FDIJOFZ"WJBUVCF-JNJUFE6OJUFE,JOHEPN         d                                  4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
1FDIJOFZ#mUJNFOU'SBODF                         i                                 "WFOVF$IBSMFTEF(BVMMF  /FVJMMZ4VS4FJOF 'SBODF
                                                  0SEJOBSZTIBSFT
1FDIJOFZ#hDBODPVS *OD6OJUFE4UBUFT           64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  0SEJOBSZTIBSFT
1FDIJOFZ$BTU1MBUF *OD6OJUFE4UBUFT          64
                                                                                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  0SEJOBSZTIBSFT
1FDIJOFZ$POTPMJEBUFE"VTUSBMJB1UZ-JNJUFE      64
                                                                      
"VTUSBMJB                                         0SEJOBSZTIBSFT
                                                                                            "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  64             
                                                  QSFGFSFODFTIBSFT
1FDIJOFZ)PMEJOHT *OD6OJUFE4UBUFT            64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  0SEJOBSZTIBSFT
                                       D
1FDIJOFZ.FUBMT--$6OJUFE4UBUFT
                                                  a                   a            a           $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT




                                                                                                                                                                                Financial statements
1FDIJOFZ1MBTUJD1BDLBHJOH *OD6OJUFE4UBUFT   64
                                                                                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  0SEJOBSZTIBSFT
1FDIJOFZ4BMFT$PSQPSBUJPO6OJUFE4UBUFT         64
                                                                                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  0SEJOBSZTIBSFT
1FLP&YQMPSBUJPO1UZ-UE"VTUSBMJB              "6%                                    #FMNPOU"WFOVF #FMNPOU8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
1FLP8BMMTFOE1UZ-UE"VTUSBMJB                  "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
1JMCBSB*SPO$PNQBOZ 4FSWJDFT 1UZ-UE          "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
1JMCBSB*SPO1UZ-UE"VTUSBMJB                   "6%
                                                                                         -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
1PSUEe&IPBMB4".BEBHBTDBS                    64                                    *NNFVCMF"44*45 *WBOESZ -PU/n oNFhUBHF "OUBOBOBSJWP
                                                                                
                                                  0SEJOBSZTIBSFT                              .BEBHBTDBS
1SPKFDU(FOFSBUJPO(SPVQ1UZ-UE"VTUSBMJB B     "6%                                    -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
                             E
14;1UZ-JNJUFE"VTUSBMJB                        "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
                                            E
15"MDBO1BDLBHJOH'MFYJQBDL*OEPOFTJB           *%3                                TU'MPPS .FOBSB#51/ +M%S*EF"OBL"HVOH(EF"HVOH-PU .FHB
                                                                                
                                                  0SEJOBSZTIBSFT                              ,VOJOHBO +BLBSUB  *OEPOFTJB
                                       E
153JP5JOUP$POTVMUBOUT*OEPOFTJB               64                                      TU'MPPS .FOBSB#51/ +M%S*EF"OBL"HVOH(EF"HVOH-PU .FHB
                                                                                
                                                  0SEJOBSZTIBSFT                              ,VOJOHBO +BLBSUB  *OEPOFTJB
2*5.BEBHBTDBS.JOFSBMT-UE#FSNVEB              64                                7JDUPSJB1MBDF UI'MPPS 7JDUPSJB4USFFU  )BNJMUPO). #FSNVEB
                                                  0SEJOBSZTIBSFT
2VFFOTMBOE$PBM1UZ-JNJUFE"VTUSBMJB           "6%
                                                                                         "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  0SEJOBSZTIBSFT
2VkNJDBF.FUBMpSHJDB.FRVJUBM-UEB#SB[JM      #3-                                          "WEBT/BmrFT6OJEBT P BOEBS $+  4gP1BVMP 41
                                                                                
                                                  0SEJOBSZTIBSFT                              #SB[JM
3BOHFT.BOBHFNFOU$PNQBOZ1UZ-UE                "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT
3BOHFT.JOJOH1UZ-UE"VTUSBMJB                  "6%                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
3FTPMVUJPO$PQQFS$PNQBOZ6OJUFE4UBUFT          64                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
3JDIBSET#BZ.JOJOH)PMEJOHT 1SPQSJFUBSZ         ;"3"
                                                                      
-JNJUFE4PVUI"GSJDB                             0SEJOBSZTIBSFT
                                                                                            5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                  ;"3#
                                                                      
                                                  0SEJOBSZTIBSFT
3JDIBSET#BZ5JUBOJVN)PMEJOHT 1SPQSJFUBSZ       ;"3"
-JNJUFE4PVUI"GSJDB                             0SEJOBSZTIBSFT     
                                                                                            5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                  ;"3#           
                                                  0SEJOBSZTIBSFT




                                                                                                                             Annual report 2019 | riotinto.com            233
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                  Document 42-1 Filed 06/29/20 Page 239 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHTDPOUJOVFE

                                                                          PGTIBSF
                                                                          DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                           CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                    4IBSFDMBTT           DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
3JPEF$POUBT%FTFOWPMWJNFOUPT.JOFSBJT             #3-                                      3VB$PSPOFM%VSWBM.BUPT 4/$FOUSP .VOJDJQJPEF+BHVBRVBSB &TUBEP
-UEB#SB[JM                                        2VPUBTIBSFT                                   EB#BIJB $&1 #SB[JM
3JP4BOUB3JUB&NQSFFOJNFOUPTF                    #3-                                      4*( 26"%3" -PUF 4BMB1BSUF& &EJGkDJP$BQJUBM'JOBODJBM
1BSUJDJQBfjFT-UEB#SB[JM                          2VPUBTIBSFT                                   $FOUFS #SBTjMJB%' $&1 #SB[JM
                                    D
3JP4BWB&YQMPSBUJPO%004FSCJB                    a                     a            a           3FTBWTLB #FPHSBE  4FSCJB

3JP5JOUP $PNNFSDJBM1BQFS -JNJUFE               "6%
                                                                                             -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
"VTUSBMJB B                                         0SEJOBSZTIBSFT
3JP5JOUP )POH,POH -UE)POH,POH                ),%                                      -FWFM )PQFXFMM$FOUSF 2VFFOT3PBE&BTU )POH,POH
                                                    0SEJOBSZTIBSFT
3JP5JOUP"EWJTPSZ4FSWJDFT1UZ-JNJUFE            "6%                                      -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
"VTUSBMJB                                           0SEJOBSZTIBSFT
3JP5JOUP"MDBO'VOE*OD$BOBEB                   $"%                                      "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#&
                                                    0SEJOBSZTIBSFT                                $BOBEB
3JP5JOUP"MDBO*OD$BOBEB                        $"%                                      "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#&
                                                    $PNNPOTIBSFT                                  $BOBEB
3JP5JOUP"MDBO*OUFSOBUJPOBM-UE$BOBEB          $"%                                            "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#&
                                                                                    
                                                    $PNNPOTIBSFT                                  $BOBEB
3JP5JOUP"MDBO.JEEMF&BTU%.$$6OJUFE            "&%                                     (PME5PXFS +MU$MVTUFS* UI'MPPS 6OJU& %VCBJ 10#09
                                                                                    
"SBC&NJSBUFT                                       0SEJOBSZTIBSFT                                6OJUFE"SBC&NJSBUFT
3JP5JOUP"MDBO5FDIOPMPHZ1UZ-UE"VTUSBMJB       "6%                                      "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                    0SEJOBSZTIBSFT
3JP5JOUP"MVNJOJVN #FMM#BZ -JNJUFE             "6%                                      "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                           0SEJOBSZTIBSFT
3JP5JOUP"MVNJOJVN )PMEJOHT -JNJUFE             "6%                                      "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                           0SEJOBSZTIBSFT
3JP5JOUP"MVNJOJVN#FMM#BZ4BMFT1UZ              "6%
                                                                                             "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
-JNJUFE"VTUSBMJB                                  0SEJOBSZTIBSFT
3JP5JOUP"MVNJOJVN-JNJUFE"VTUSBMJB              "6%
                                                                                             "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                    0SEJOBSZTIBSFT
3JP5JOUP"MVNJOJVN1FDIJOFZ                        i                                   SVF"SJTUJEF#FSHoT  7PSFQQF 'SBODF
                                                    0SEJOBSZTIBSFT
3JP5JOUP"MVNJOJVN4FSWJDFT1UZ-JNJUFE           "6%                                      "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                           0SEJOBSZTIBSFT
3JP5JOUP"NFSJDB)PMEJOHT*OD6OJUFE4UBUFT      64$MBTT"       
                                                    $PNNPOTIBSFT
                                                                                                $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                    644FSJFT"   
                                                    1SFGFSSFETUPDL
3JP5JOUP"NFSJDB*OD6OJUFE4UBUFT               64
                                                                                             $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                    $PNNPOTIBSFT
3JP5JOUP"TJB-UE)POH,POH                       ),%
                                                                                             ' -VL,XPL$FOUSF (MPVDFTUFS3PBE 8BO$IBJ )POH,POH
                                                    0SEJOBSZTIBSFT
                                         B
3JP5JOUP"TJB1UZ-JNJUFE"VTUSBMJB
                                                    "6%
                                                                                    
                                                    $MBTT"TIBSFT
                                                                                                   -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB

                                                    "6%0SEJOBSZTIBSFT             

3JP5JOUP"V.$PNQBOZ6OJUFE4UBUFT                64                                  $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                    $PNNPOTIBSFT
3JP5JOUP"VTUSBMJBO)PMEJOHT-JNJUFE6OJUFE       d                           
,JOHEPN                                             0SEJOBSZTIBSFT
                                                                                                   4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                    64                         
                                                    0SEJOBSZTIBSFT
3JP5JOUP#BIJB)PMEJOHT-JNJUFE6OJUFE            64                                  4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                             0SEJOBSZTIBSFT
                                                B
3JP5JOUP#BTF.FUBMT1UZ-JNJUFE"VTUSBMJB       "6%                                      -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                    0SEJOBSZTIBSFT
3JP5JOUP#SB[JMJBO)PMEJOHT-JNJUFE6OJUFE        d                           
,JOHEPN                                             0SEJOBSZTIBSFT
                                                                                                   4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                    64
                                                    0SEJOBSZTIBSFT                 




234           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                     Document 42-1 Filed 06/29/20 Page 240 of 307




                                                                         PGTIBSF
                                                                         DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                          CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                   4IBSFDMBTT           DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
3JP5JOUP$BOBEB%JBNPOE0QFSBUJPO                 $"%
.BOBHFNFOU*OD$BOBEB                            $PNNPOTIBSFT                            UI"WFOVF 10#PY :FMMPXLOJGF/59"1 $BOBEB

3JP5JOUP$BOBEB*OD$BOBEB                      $"%$MBTT#TIBSFT    
                                                   $"%$MBTT$TIBSFT    
                                                                                                  "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#&
                                                   $"%$MBTT%TIBSFT                       $BOBEB
                                                   $"%$MBTT+TIBSFT    
                                                   64$MBTT,TIBSFT    
3JP5JOUP$BOBEB.BOBHFNFOU*OD$BOBEB           $"%                   
                                                   $PNNPOTIBSFT                                  "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#&
                                                                                               $BOBEB
                                                   $"%
                                                   1SFGFSSFETIBSFT      

3JP5JOUP$BOBEB6SBOJVN$PSQPSBUJPO$BOBEB $"%
                                             $PNNPOTIBSFT                                  8FTU)BTUJOHT4USFFU 7BODPVWFS#$7$# $BOBEB

3JP5JOUP$PBM $MFSNPOU 1UZ-UE"VTUSBMJB       "6%                                      "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                   0SEJOBSZTIBSFT
3JP5JOUP$PBM"VTUSBMJB1UZ-JNJUFE"VTUSBMJB    "6%                                      "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                   0SEJOBSZTIBSFT
3JP5JOUP$PBM*OWFTUNFOUT1UZ-JNJUFE            "6%                                      "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                          0SEJOBSZTIBSFT
3JP5JOUP$PBM/48)PMEJOHT-JNJUFE               "6%
"VTUSBMJB B                                        0SEJOBSZTIBSFT                          "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB




                                                                                                                                                                                   Financial statements
3JP5JOUP$PNNFSDJBM"NFSJDBT*OD6OJUFE         64
4UBUFT                                             $PNNPOTIBSFT                            $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT

3JP5JOUP$PNNFSDJBM(NC)(FSNBOZ                 i                                    .FSHFOUIBMFSBMMFF  &TDICPSO (FSNBOZ
                                                   $PNNPOTIBSFT
3JP5JOUP$PNNFSDJBM1UF-UE4JOHBQPSF           64                                  .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                   0SEJOBSZTIBSFT                                4JOHBQPSF
3JP5JOUP%FTFOWPMWJNFOUPT.JOFSBJT-UEB         #3-                                      4*(2VBESB -PUF 5PSSF" 4BMBTB &EJGkDJP$BQJUBM'JOBODJBM
#SB[JM                                             2VPUBTTIBSFT                                  $FOUFS #SBTjMJB $&1 #SB[JM
3JP5JOUP%JBNPOETBOE.JOFSBMT$BOBEB             $"%$MBTT"
)PMEJOH*OD$BOBEB                                EJWJEFOESJHIUT      
                                                   TIBSFT
                                                   $"%$MBTT#TIBSFT    
                                                                                               UI"WFOVF 10#PY :FMMPXLOJGF/59"1 $BOBEB
                                                   $"%$MBTT$ WPUJOH   
                                                   SJHIUT TIBSFT
                                                   $"%$MBTT1          
                                                   1SFGFSSFETIBSFT
3JP5JOUP%JBNPOET-JNJUFE6OJUFE,JOHEPN         64                                  4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   0SEJOBSZTIBSFT
3JP5JOUP%JBNPOET/FUIFSMBOET#7               i                                  8FMQMBBUXFH ,4 #PUMFL3PUUFSEBN /FUIFSMBOET
/FUIFSMBOET                                        0SEJOBSZTIBSFT
3JP5JOUP%JBNPOET/7#FMHJVN                     i
                                                   0SEJOBSZTIBSFT                          )PWFOJFSTTUSBBU "OUXFSQ #FMHJVN

3JP5JOUP&BTUFSO*OWFTUNFOUT#7                i   
/FUIFSMBOET                                        0SEJOBSZTIBSFT                          4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN

3JP5JOUP&OFSHZ"NFSJDB*OD6OJUFE4UBUFT       64                                  $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                   $PNNPOTIBSFT
3JP5JOUP&OFSHZ-JNJUFE6OJUFE,JOHEPN           64                                  4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   0SEJOBSZTIBSFT
3JP5JOUP&TDPOEJEB-JNJUFE#FSNVEB               64                                  $BOPOT$PVSU 7JDUPSJB4USFFU )BNJMUPO ). #FSNVEB
                                                   $PNNPOTIBSFT
3JP5JOUP&VSPQFBO)PMEJOHT-JNJUFE6OJUFE        d
,JOHEPN C                                          0SEJOBSZTIBSFT                          4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN

3JP5JOUP&YQMPSBUJPO "TJB )PMEJOHT1UF-UE   64                         
                                                                                                  .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
4JOHBQPSF                                          0SEJOBSZTIBSFT                                4JOHBQPSF
3JP5JOUP&YQMPSBUJPO 1/( -JNJUFE1BQVB         1(,                                        DP#%0"DDPVOUBOUT 4FDUJPO -PU #FSOBM4USFFU /BUJPOBM$BQJUBM
/FX(VJOFB B                                       0SEJOBSZTIBSFT                          %JTUSJDU 1BQVB/FX(VJOFB
3JP5JOUP&YQMPSBUJPOBOE.JOJOH *OEJB 1SJWBUF */3                                         TU'MPPS %-'#VJMEJOH/P 5PXFS" %-'$ZCFS$JUZ 1IBTF*** (VSHBPO
-JNJUFE*OEJB E                                                                   
                                                 0SEJOBSZTIBSFT                                  )BSZBOB  *OEJB




                                                                                                                               Annual report 2019 | riotinto.com             235
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                   Document 42-1 Filed 06/29/20 Page 241 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHTDPOUJOVFE


                                                                        PGTIBSF
                                                                        DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                         CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                   4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
3JP5JOUP&YQMPSBUJPO$BOBEB*OD$BOBEB          $"%$MBTT"TIBSFT   
                                                   $"%$MBTT#TIBSFT   
                                                   $"%$MBTT$TIBSFT   
                                                                                              8FTU)BTUJOHT4USFFU 7BODPVWFS#$7$# $BOBEB
                                                   $"%$MBTT%TIBSFT   
                                                   $"%$MBTT&
                                                                        
                                                   1SFGFSSFETIBSFT
3JP5JOUP&YQMPSBUJPO%VOBWEPP#FPHSBE
                                                   a                    a                     3FTBWTLB #FPHSBE  4FSCJB
7SBDBS4FSCJB D
3JP5JOUP&YQMPSBUJPO*OEJB1SJWBUF-JNJUFE       */3                                "QBSUNFOU/P" (SPVOE'MPPS 5IF$BQJUBM$PVSU 0MPG1BMNF.BSH
*OEJB                                              0SEJOBSZTIBSFT                               .VOJSLB /FX%FMIJ *OEJB
3JP5JOUP&YQMPSBUJPO,B[BLITUBO--1
,B[BLITUBO D                                       a                    a                     %PTUZL( "MNBUZ  ,B[BLITUBO

3JP5JOUP&YQMPSBUJPO1UZ-JNJUFE"VTUSBMJB B     "6%$MBTT#TIBSFT   
                                                   "6%$MBTT$TIBSFT   
                                                                                              #FMNPOU"WFOVF #FMNPOU8" "VTUSBMJB
                                                   "6%
                                                                        
                                                   0SEJOBSZTIBSFT
3JP5JOUP&YQMPSBUJPO;BNCJB-JNJUFE;BNCJB       ;.8                                 1MPU 1BSMJBNFOU3PBE 0MZNQJB -VTBLB ;BNCJB
                                                   0SEJOBSZTIBSFT
3JP5JOUP'BM$PO%JBNPOET*OD$BOBEB             $"%                              8FTU)BTUJOHT4USFFU 7BODPVWFS#$7$# $BOBEB
                                                   $PNNPOTIBSFT
3JP5JOUP'FSFU5JUBOF*OD$BOBEB               $"%$MBTT#          
                                                   1SFGFSFODFTIBSFT
                                                   $"%                                     3PVUF.BSJF7JDUPSJO 4PSFM5SBDZ2$+3. $BOBEB
                                                   $PNNPOTIBSFT
                                                   $"%
                                                                        
                                                   1SFGFSFODFTIBSFT
3JP5JOUP'JOBODF 64" -JNJUFE"VTUSBMJB B       "6%                                     -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                   $PNNPOTIBSFT
3JP5JOUP'JOBODF 64" QMD6OJUFE,JOHEPN        d                                   4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   0SEJOBSZTIBSFT
                                       B
3JP5JOUP'JOBODF-JNJUFE"VTUSBMJB               "6%                                     -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                   $PNNPOTIBSFT
3JP5JOUP'JOBODFQMD6OJUFE,JOHEPN              d                
                                                   0SEJOBSZTIBSFT
                                                                                              4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   64
                                                                        
                                                   0SEJOBSZTIBSFT
3JP5JOUP'SBODF4"4'SBODF                    i
                                                                                           "WFOVF$IBSMFTEF(BVMMF  /FVJMMZ4VS4FJOF 'SBODF
                                                   0SEJOBSZTIBSFT
3JP5JOUP(MPCBM&NQMPZNFOU$PNQBOZ1UF           64                                       .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                                                  
-UE4JOHBQPSF                                    0SEJOBSZTIBSFT                               4JOHBQPSF
3JP5JOUP(VJOhF4"(VJOFB                      (/' 
                                                                                           .BORVhQBT$PNNVOFEF,BMPVN 3hQVCMJRVFEF(VJOhF (VJOFB
                                                   0SEJOBSZTIBSFT
3JP5JOUP)PMEJOHT--$.POHPMJB                   ./5                                   -FWFM 4IBOHSJ-B$FOUSF 0MZNQJD4USFFU" 4VLICBBUBS%JTUSJDU
                                                                                  
                                                   0SEJOBSZTIBSFT                               6MBBOCBBUBS  .POHPMJB

3JP5JOUP)ZESPHFO&OFSHZ--$
                                                   a                    a                     $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
6OJUFEc4UBUFT D
3JP5JOUP*DFMBOE-UE*DFMBOE                    *4,
                                                                                           10#PY *4 )BGOBSGKbSEVS *DFMBOE
                                                   3FHJTUFSFETIBSFT
3JP5JOUP*OEJB1SJWBUF-JNJUFE*OEJB             */3                                      TU'MPPS %-'#VJMEJOH/P 5PXFS" %-'$ZCFS$JUZ 1IBTF`*** (VSHBPO
                                                                                  
                                                   0SEJOBSZTIBSFT                               )BSZBOB  *OEJB
3JP5JOUP*OEPOFTJBO)PMEJOHT-JNJUFE6OJUFE      d                
,JOHEPN                                            0SEJOBSZTIBSFT
                                                                                              4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   64              
                                                   0SEJOBSZTIBSFT
3JP5JOUP*OUFSOBUJPOBM)PMEJOHT-JNJUFE          d
                                                                                           4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
6OJUFE,JOHEPN C                                   0SEJOBSZTIBSFT
3JP5JOUP*OWFTUNFOUT0OF1UZ-JNJUFE             "6%
                                                                                           -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                          0SEJOBSZTIBSFT




236            Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                      Document 42-1 Filed 06/29/20 Page 242 of 307




                                                                      PGTIBSF
                                                                      DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                       CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                   4IBSFDMBTT        DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
3JP5JOUP*OWFTUNFOUT5XP1UZ-JNJUFE             "6%                                   -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                          0SEJOBSZTIBSFT
3JP5JOUP*SPO5JUBOJVN 4V[IPV $P -UE       64
                                                                                         /BOTIJ4USFFU 4V[IPV*OEVTUSJBM1BSL 4V[IPV  $IJOB
$IJOB                                              0SEJOBSZTIBSFT
                                               D
3JP5JOUP*SPO5JUBOJVN(NC)(FSNBOZ            a                  a                     .FSHFOUIBMFSBMMFF % &TDICPSO  'SBOLGVSUBN.BJO (FSNBOZ
3JP5JOUP*SPO5JUBOJVN)PMEJOHT(NC)
                                                   a                  a                     .FSHFOUIBMFSBMMFF % &TDICPSO  'SBOLGVSUBN.BJO (FSNBOZ
(FSNBOZ D
3JP5JOUP*SPO5JUBOJVN-JNJUFE6OJUFE          d                                 4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                            0SEJOBSZTIBSFT
3JP5JOUP*SPOBOE5JUBOJVN$BOBEB*OD           $"%                                   3PVUF.BSJF7JDUPSJO 4PSFM5SBDZ2$+3. $BOBEB
$BOBEB                                             0SEJOBSZTIBSFT
3JP5JOUP*SPO0SF"UMBOUJD-JNJUFE6OJUFE        640SEJOBSZ                      4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                            TIBSFT
3JP5JOUP*SPO0SF&VSPQF4"4'SBODF           i
                                                                                         "WFOVF$IBSMFTEF(BVMMF  /FVJMMZ4VS4FJOF 'SBODF
                                                   0SEJOBSZTIBSFT
3JP5JOUP*SPO0SF5SBEJOH$IJOB-JNJUFE          64
                                                                                         4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
6OJUFE,JOHEPN                                     0SEJOBSZTIBSFT
3JP5JOUP+BQBO-UE+BQBO                         +1:                    
                                                                                               UI'MPPS ,PKJNBDIJ%JBNPOE#VJMEJOH ,PKJNBDIJDIPNF $IJZPEBLV
                                                   0SEJOBSZTIBSFT                             5PLZP +BQBO
3JP5JOUP+FSTFZ)PMEJOHT-JNJUFE+FSTFZ     64                                   (SFOWJMMF4USFFU 4U)FMJFS +&19 +FSTFZ
                                                   0SEJOBSZTIBSFT




                                                                                                                                                                                  Financial statements
3JP5JOUP,PSFB-UE3FQVCMJDPG,PSFB             ,38                           OE'MPPS +45PXFS 5FIFSBOSPHJM (BOHOBN(V 4FPVM 
                                                   0SEJOBSZTIBSFT                             3FQVCMJDPG,PSFB
3JP5JOUP-POEPO-JNJUFE6OJUFE,JOHEPN           d                                 4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   0SEJOBSZTIBSF
3JP5JOUP.BOBHFNFOU4FSWJDFT4PVUI"GSJDB         ;"3
                                                                                         )BSSJFT3PBE *MMPWP 4BOEUPO  4PVUI"GSJDB
 1SPQSJFUBSZ -UE4PVUI"GSJDB                    0SEJOBSZTIBSF
3JP5JOUP.BSLFUJOH1UF-UE4JOHBQPSF           4(%
                                                                      
                                                   0SEJOBSZTIBSF                              .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUFS5PXFS 
                                                                                   
                                                   64                                     4JOHBQPSF
                                                                      
                                                   0SEJOBSZTIBSF
3JP5JOUP.BSLFUJOH4FSWJDFT-JNJUFE6OJUFE       d                                 4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                            0SEJOBSZTIBSF
3JP5JOUP.FEJDBM1MBO5SVTUFFT-JNJUFE           d                                 4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
6OJUFE,JOHEPN                                     0SEJOBSZTIBSF
3JP5JOUP.FUBMT-JNJUFE6OJUFE,JOHEPN           d                        
                                                   0SEJOBSZTIBSF
                                                                                               4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   64
                                                                                
                                                   0SEJOBSZTIBSF
3JP5JOUP.JOFSB1FSV-JNJUBEB4"$1FSV           1&/
                                                                                         "W-B1B[ 0GJDJOB .JSBGMPSFT -JNB1FSV
                                                   0SEJOBSZTIBSF
3JP5JOUP.JOFSBfgPEP#SBTJM-UEB#SB[JM         #3-                      
                                                                                               4*(2VBESB -PUF 5PSSF" 4BMB1BSUF# &EkGJDJP$BQJUBM'JOBODJBM
                                                   2VPUBTTIBSFT                               $FOUFS #SBTkMJB $&1 #SB[JM
3JP5JOUP.JOFSBMT"TJB1UF-UE4JOHBQPSF         4(%           
                                                   0SEJOBSZTIBSFT                             .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                                                   
                                                   64                                     4JOHBQPSF
                                                                      
                                                   0SEJOBSZTIBSFT
3JP5JOUP.JOFSBMT%FWFMPQNFOU-JNJUFE            d
                                                                                         4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
6OJUFE,JOHEPN                                     0SEJOBSZTIBSFT
3JP5JOUP.JOFSBMT&YQMPSBUJPO #FJKJOH $P       64                                     6OJUT ' $IJOB8PSME0GGJDF#VJMEJOH /P+JBOHVPNFOXBJ%BKJF
                                                                                
-UE                                               0SEJOBSZTIBSFT                             $IBPZBOH%JTUSJDU #FJKJOH $IJOB
3JP5JOUP.JOFSBMT*OD6OJUFE4UBUFT             64                               $4$ 8FTU4PVUI5FNQMF 4VJUF 4BMU-BLF$JUZ65 
                                                   $PNNPOTIBSFT                               6OJUFE4UBUFT
3JP5JOUP.JOJOHBOE&YQMPSBUJPO*OD6OJUFE      64
                                                                                         $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT                                             $PNNPOTIBSFT
3JP5JOUP.JOJOHBOE&YQMPSBUJPO-JNJUFE          d
                                                                      
6OJUFE,JOHEPN                                     0SEJOBSZTIBSFT
                                                                                            4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   64
                                                                      
                                                   0SEJOBSZTIBSFT




                                                                                                                              Annual report 2019 | riotinto.com             237
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                  Document 42-1 Filed 06/29/20 Page 243 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHTDPOUJOVFE

                                                                       PGTIBSF
                                                                       DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                        CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
3JP5JOUP.JOJOHBOE&YQMPSBUJPO4"$1FSV     1&/                                 "W -B1B[ 0GJDJOB .JSBGMPSFT -JNB 1FSV
                                                  0SEJOBSZTIBSFT
3JP5JOUP.JOJOH$PNNFSDJBM 4IBOHIBJ $P        $/:0SEJOBSZ                             3PPN SE'MPPS 6OJU 4IJCPDVO3PBE $IJOB 4IBOHIBJ 1JMPU'SFF
-UE$IJOB                                       TIBSFT                                  5SBEF;POF 4IBOHIBJ  $IJOB
3JP5JOUP.POHPMJB--$.POHPMJB                  ./5                     
                                                                                                -FWFM 4IBOHSJ-B$FOUSF 0MZNQJD4USFFU" 4VLICBBUBS%JTUSJDU
                                                  $PNNPOTIBSFT                                 6MBBOCBBUBS  .POHPMJB
3JP5JOUP/PNJOFFT-JNJUFE6OJUFE,JOHEPN        d                                   4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
3JP5JOUP05.BOBHFNFOU-JNJUFE6OJUFE           64                                 4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                           0SEJOBSZTIBSFT
3JP5JOUP0WFSTFBT)PMEJOHT-JNJUFE6OJUFE       d                
,JOHEPN                                           0SEJOBSZTIBSFT
                                                                                             4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  64
                                                  0SEJOBSZTIBSFT      

3JP5JOUP1"$&"VTUSBMJB1UZ-JNJUFE            "6%
"VTUSBMJB B                                       0SEJOBSZTIBSFT                         -FWFM4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB

3JP5JOUP1"$&$BOBEB*OD$BOBEB                $"%
                                                  0SEJOBSZTIBSFT                         "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#& $BOBEB

3JP5JOUP1FOTJPO*OWFTUNFOUT-JNJUFE6OJUFE     d
,JOHEPN C                                         0SEJOBSZTIBSFT                         4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN

3JP5JOUP1FSV-JNJUFE6OJUFE,JOHEPN            64                                 4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
3JP5JOUP1PUBTI.BOBHFNFOU*OD$BOBEB          $"%                                     (SBOWJMMF4USFFU 7BODPVWFS#$7$4 $BOBEB
                                                  $PNNPOTIBSFT
3JP5JOUP1SPDVSFNFOU 4JOHBQPSF 1UF-UE        64                                 .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
4JOHBQPSF                                         0SEJOBSZTIBSFT                               4JOHBQPSF
3JP5JOUP1UF-UE4JOHBQPSF                      4(%
                                                  0SEJOBSZTIBSFT      
                                                                                                .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                                                             4JOHBQPSF
                                                  4(%
                                                  1SFGFSFODFTIBSFT    

3JP5JOUP4BTLBUDIFXBO.BOBHFNFOU*OD           $"%                                     (SBOWJMMF4USFFU 7BODPVWFS#$7$4 $BOBEB
$BOBEB                                            $PNNPOTIBSFT
3JP5JOUP4BTLBUDIFXBO1PUBTI)PMEJOHT            $"%
(FOFSBM1BSUOFS*OD$BOBEB                      $PNNPOTIBSFT                           8FMMJOHUPO4USFFU8FTU 5PSPOUP0/.,& $BOBEB

3JP5JOUP4BTLBUDIFXBO1PUBTI)PMEJOHT
-JNJUFE1BSUOFSTIJQ$BOBEB D                     a                    a                      8FMMJOHUPO4USFFU8FTU 5PSPOUP0/.,& $BOBEB

3JP5JOUP4FDSFUBSJBU-JNJUFE6OJUFE,JOHEPN     d                                   4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
3JP5JOUP4FSWJDFT*OD6OJUFE4UBUFT            64
                                                  $PNNPOTIBSFT                           $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                        B
3JP5JOUP4FSWJDFT-JNJUFE"VTUSBMJB             "6%                  
                                                  $MBTT;TIBSFT
                                                                                             -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  "6%
                                                  0SEJOBSZTIBSFT      

3JP5JOUP4IBSFE4FSWJDFT1UZ-JNJUFE            "6%                                           -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
"VTUSBMJB                                         0SEJOBSZTIBSFT                
3JP5JOUP4IJQQJOH "TJB 1UF-UE4JOHBQPSF    64                                       .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                  0SEJOBSZTIBSFT                         4JOHBQPSF
                                             B
3JP5JOUP4IJQQJOH1UZ-JNJUFE"VTUSBMJB        "6%                                     -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
3JP5JOUP4JNGFS6,-JNJUFE6OJUFE,JOHEPN       64                                 4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
3JP5JOUP4JOHBQPSF)PMEJOHT1UF-UE             4(%             
4JOHBQPSF                                         0SEJOBSZTIBSFT                               .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                                                             4JOHBQPSF
                                                  64                  
                                                  0SEJOBSZTIBSFT
3JP5JOUP4PVUI&BTU"TJB-JNJUFE6OJUFE         d
,JOHEPN                                           0SEJOBSZTIBSFT      
                                                                                             4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  64
                                                  0SEJOBSZTIBSFT      
3JP5JOUP4UBGG'VOE 3FUJSFE 1UZ-JNJUFE       "6%
"VTUSBMJB B                                                                                  -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT      




238           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                    Document 42-1 Filed 06/29/20 Page 244 of 307




                                                                     PGTIBSF
                                                                     DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                      CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                 4IBSFDMBTT         DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
3JP5JOUP4VMBXFTJ)PMEJOHT-JNJUFE6OJUFE      64
,JOHEPN                                          0SEJOBSZTIBSFT                        4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN

3JP5JOUP5FDIOPMPHJDBM3FTPVSDFT*OD6OJUFE   64%
                                                 $PNNPOTIBSFT                          $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT
3JP5JOUP5FDIOPMPHJDBM3FTPVSDFT6,-JNJUFE    64                                4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
6OJUFE,JOHEPN                                   0SEJOBSZTIBSFT
3JP5JOUP5SBEJOH 4IBOHIBJ $P -UE$IJOB    64                                '8IFFMPDL4RVBSF /P8FTU/BOKJOH3PBE +JOHBO%JTUSJDU
                                                 0SEJOBSZTIBSFT                              4IBOHIBJ  $IJOB
3JP5JOUP6SBOJVN-JNJUFE6OJUFE,JOHEPN        64                                4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                 0SEJOBSZTIBSFT
3JP5JOUP8FTUFSO)PMEJOHT-JNJUFE6OJUFE       d
                                                                     
,JOHEPN                                          0SEJOBSZTIBSFT
                                                                                           4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                 64
                                                                     
                                                 0SEJOBSZTIBSFT
3JP5JOUP8JOV1UZ-JNJUFE"VTUSBMJB B          "6%                                    -FWFM $FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                 0SEJOBSZTIBSFT
3JWFSTEBMF$POOFDUJPOT 1SPQSJFUBSZ -UE        ;"3                                (SPVOE'MPPS$ZQSFTT1MBDF/PSUI 8PPENFBE#VTJOFTT1BSL
4PVUI"GSJDB                                     0SEJOBSZTIBSFT                              8FTUFSO4FSWJDF3PBE 8PPENFBE  4PVUI"GSJDB
3PCF3JWFS-JNJUFE"VTUSBMJB                    "6%
                                                                                        -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                 0SEJOBSZTIBSFT
3PDLMFB4UBUJPO1UZ-UE"VTUSBMJB               "6%
                                                                                        -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                 0SEJOBSZTIBSFT




                                                                                                                                                                             Financial statements
35"""-"VTUSBMJB-JNJUFE"VTUSBMJB             "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 0SEJOBSZTIBSFT
35"#PZOF-JNJUFE"VTUSBMJB                     "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 0SEJOBSZTIBSFT
35"(PWF1UZ-JNJUFE"VTUSBMJB                  "6%$MBTT"         
                                                 TIBSFT
                                                                                           "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 "6%$MBTT#         
                                                 TIBSFT
35")PMEDP-JNJUFE6OJUFE,JOHEPN             64
                                                                                        4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                 0SEJOBSZTIBSFT
35")PMEDP-JNJUFE6OJUFE,JOHEPN             64
                                                                     
                                                 0SEJOBSZTIBSFT
                                                                                           4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                 64
                                                                     
                                                 0SEJOBSZTIBSFT
35")PMEDP-JNJUFE6OJUFE,JOHEPN             64             
                                                 0SEJOBSZTIBSFT
                                                                                           4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                 64$MBTT"    
                                                 1SFGFSFODFTIBSFT
35")PMEDP-JNJUFE6OJUFE,JOHEPN             64             
                                                 0SEJOBSZTIBSFT
                                                                                           4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                 64$MBTT"
                                                                     
                                                 1SFGFSFODFTIBSFT
35")PMEDP"VTUSBMJB1UZ-UE"VTUSBMJB        "6%
                                                                                        "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 0SEJOBSZTIBSFT
35")PMEDP"VTUSBMJB1UZ-UE"VTUSBMJB        "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 0SEJOBSZTIBSFT
35")PMEDP"VTUSBMJB1UZ-UE"VTUSBMJB        "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 0SEJOBSZTIBSFT
35")PMEDP"VTUSBMJB1UZ-UE"VTUSBMJB        "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 0SEJOBSZTIBSFT
35")PMEDP'SBODF4"4'SBODF                h0SEJOBSZ
                                                 4IBSFT                                 "WFOVF$IBSMFTEF(BVMMF  /FVJMMZ4VS4FJOF 'SBODF

35")PMEDP'SBODF4"4'SBODF                h0SEJOBSZ
                                                 4IBSFT                                 "WFOVF$IBSMFTEF(BVMMF  /FVJMMZ4VS4FJOF 'SBODF

35"1BDJGJD1UZ-JNJUFE"VTUSBMJB               "6%                                    "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 0SEJOBSZTIBSFT
35"4BMFT1UZ-UE"VTUSBMJB                     "6%                 
                                                 $MBTT"TIBSFT
                                                                                           "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                 "6%                 
                                                 $MBTT#TIBSFT
35"4NFMUFS%FWFMPQNFOU1UZ-JNJUFE             "6%
                                                                                        "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
"VTUSBMJB                                        0SEJOBSZTIBSFT




                                                                                                                           Annual report 2019 | riotinto.com           239
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                  Document 42-1 Filed 06/29/20 Page 245 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
8IPMMZPXOFETVCTJEJBSZVOEFSUBLJOHTDPOUJOVFE

                                                                       PGTIBSF
                                                                       DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                        CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
35"8FJQB1UZ-UE"VTUSBMJB                      "6%                                     "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  0SEJOBSZTIBSFT
35":BSXVO1UZ-UE"VTUSBMJB                     "6%                                     "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  0SEJOBSZTIBSFT
35"MDBO--$6OJUFE4UBUFT                      64                  
                                                  $PNNPOTIBSFT
                                                  64                                        $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $MBTT"              
                                                  1SFGFSSFETIBSFT
35"MDBO--$6OJUFE4UBUFT                      64                                     $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
35"MDBO--$6OJUFE4UBUFT                      64                                     $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
                                B
35-%4"VT1UZ-UE"VTUSBMJB                     "6%                                     -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
35-%46,-JNJUFE6OJUFE,JOHEPN                  d                                   4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
351%4"VT1UZ-UE"VTUSBMJB                      "6%
                                                                                          -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
4DIFVDI6OUFSTUVFU[VOHTLBTTF(NC)                i
                                                                                          "MVTJOHFOQMBU[ % 4JOHFO (FSNBOZ
(FSNBOZ                                           0SEJOBSZTIBSFT
4LZNPOU$PSQPSBUJPO6OJUFE4UBUFT                64                                     $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
4PDJlUl%F'JOBODFNFOU%FT3JTRVFT                i                                        SVFEF/FVEPSG #1 - -VYFNCPVSH
*OEVTUSJFMT-VYFNCPVSH                           0SEJOBSZTIBSFT
4PIJP8FTUFSO.JOJOH$PNQBOZ6OJUFE4UBUFT       64                               $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT
4PMVUJPOT4USBUFHJRVFT'VOEJOH--$6OJUFE        64
                                                                                          #FMMFWVF1BSLXBZ 4VJUF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT                                            $PNNPOTIBSFT
4PVUIFSO$PQQFS1UZ-JNJUFE"VTUSBMJB           "6%
                                                                       
                                                  "TIBSFT
                                                  "6%
                                                                       
                                                  #TIBSFT
                                                  "6%                                        -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  /PODVNVMBUJWF       
                                                  3FEFFNBCMF
                                                  1SFGFSFODFTIBSFT
                                                  "6%                  
                                                  0SEJOBSZTIBSFT
4XJGU$VSSFOU-BOE$BUUMF--$
                                                  a                    a                     $4$ /SE"WFOVF 4VJUF 1IPFOJY";
6OJUFEc4UBUFT D
4XJTT"MVNJOJVN"VTUSBMJB-JNJUFE"VTUSBMJB      "6%                  
                                                  0SEJOBSZTIBSFT
                                                  "6%                  
                                                  4UPDL6OJU"
                                                                                             "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  "6%
                                                                       
                                                  4UPDL6OJU#
                                                  "6%
                                                                       
                                                  4UPDL6OJU$
5#"$-JNJUFE6OJUFE,JOHEPN                      d
                                                                                          4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                  0SEJOBSZTIBSFT
5FDIOPMPHJDBM3FTPVSDFT1UZ-JNJUFE             "6%                  
"VTUSBMJB B                                       "0SEJOBSZTIBSFT
                                                                                             -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  "6%
                                                                       
                                                  #0SEJOBSZTIBSFT
5IF#BSSJFS$PSQPSBUJPO 7JD 1UZ-JNJUFE      "6%
                                                                                          -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
"VTUSBMJB B                                       0SEJOBSZTIBSFT
5IF,FMJBO$PNNVOJUZBOE'PSFTU1SPUFDUJPO
                                                  a                    a                     $PMMZFS2VBZ 0DFBO'JOBODJBM$FOUSF  4JOHBQPSF
5SVTU4JOHBQPSF D
5IF1ZSJUFT$PNQBOZ *OD6OJUFE4UBUFT          64
                                                                                          $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                  $PNNPOTIBSFT




240           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                   Document 42-1 Filed 06/29/20 Page 246 of 307




                                                                        PGTIBSF
                                                                        DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                         CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                   4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
5IF3PCFSWBMBOE4BHVFOBZ3BJMXBZ$PNQBOZ         $"%
                                                                       
$BOBEB                                             0SEJOBSZTIBSFT
                                                                                                 "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#&
                                                   $"%                        
                                                                                                 $BOBEB
                                                   1SFGFSFODFTIBSFT 
                                                   OPODVNVMBUJWF
5IF;JOD$PSQPSBUJPO1UZ-UE"VTUSBMJB            "6%
                                                                       
                                                   0SEJOBSZTIBSFT
                                                   "6%                                        -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                   ;$MBTT             
                                                   0SEJOBSZTIBSFT
5IPT88BSE-JNJUFE6OJUFE,JOHEPN              d
                                                                                           4U+BNFTT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
                                                   0SEJOBSZTIBSFT
5ISFF$SPXOT*OTVSBODF$PNQBOZ-JNJUFE            d
                                                                                           $BOPOT$PVSU 7JDUPSJB4USFFU )BNJMUPO ). #FSNVEB
#FSNVEB                                            $PNNPOTIBSFT
5JOUP)PMEJOHT"VTUSBMJB1UZ-JNJUFE"VTUSBMJB   "6%
                                                                       
                                                   "TIBSFT
                                                                                              -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                   "6%
                                                                       
                                                   0SEJOBSZTIBSFT
5SBOT5FSSJUPSZ1JQFMJOF1UZ-JNJUFE"VTUSBMJB    "6%
                                                                                           "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                   0SEJOBSZTIBSFT




                                                                                                                                                                           Financial statements
64#PSBY*OD6OJUFE4UBUFT                     64
                                                                                           $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                   $PNNPOTIBSFT
                                          B
7JDUPSJB5FDIOPMPHZ*OD6OJUFE4UBUFT            64
                                                                                           $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
                                                   0SEJOBSZTIBSFT
8BTUF4PMVUJPOTBOE3FDZDMJOH--$6OJUFE
                                                   64TIBSFT                              $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
4UBUFT
8FTU,VUBJ'PVOEBUJPO-JNJUFE4JOHBQPSF D         a                   a                      $PMMZFS2VBZ 0DFBO'JOBODJBM$FOUSF  4JOHBQPSF
8JNNFSB*OEVTUSJBM.JOFSBMT1UZ-JNJUFE          "6%
                                                                                           -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
"VTUSBMJB B                                        0SEJOBSZTIBSFT
8JODIFTUFS4PVUI%FWFMPQNFOU$PNQBOZ               "6%
                                                                                           "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
1SPQSJFUBSZ-JNJUFE"VTUSBMJB                     0SEJOBSZTIBSFT
8ZPNJOH$PBM3FTPVSDFT$PNQBOZ                   64
                                                                                           $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
6OJUFE4UBUFT                                      $PNNPOTIBSFT




                                                                                                                             Annual report 2019 | riotinto.com       241
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                  Document 42-1 Filed 06/29/20 Page 247 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
0UIFS(SPVQFOUJUJFTJODMVEJOHTVCTJEJBSJFTXIFSFUIFFGGFDUJWFPXOFSTIJQJTMFTTUIBO BTTPDJBUFEVOEFSUBLJOHTBOETJHOJGJDBOUIPMEJOHT
JOVOEFSUBLJOHTPUIFSUIBOTVCTJEJBSZDPNQBOJFT

                                                                       PGTIBSF
                                                                       DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                        CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT          DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
-PHJTUJDT$FOUFS --$6OJUFE4UBUFT D        a                    a                      $PSQPSBUJPO5SVTU$FOUFS 0SBOHF4USFFU 8JMNJOHUPO%&
                                                                                                 6OJUFE4UBUFT
"(.)PMEJOH$PNQBOZ1UF-UE4JOHBQPSF            64
                                                                                         3PCJOTPO3PBE  3PCJOTPO  4JOHBQPSF
                                                  0SEJOBSZTIBSFT
"MVGMVPS"#4XFEFO                               4&, 
                                                                                            *OEVTUSJHBUBO #PY 4 )FMTJOHCPSH 4XFEFO
                                                  0SEJOBSZTIBSFT
"MVNJOFSJF"MPVFUUF*OD$BOBEB                  $"%                                        $IFNJOEFMB1PJOUF/PJSF $1 4FQUqMFT2$(3. $BOBEB
                                                  0SEJOBSZTIBSFT
"MVNJOFSJF%F#hDBODPVS *OD$BOBEB             $"%                               1JFSSF5IJCBVMU4USFFU 10 #hDBODPVS 2VhCFD(9# $BOBEB
                                                  0SEJOBSZTIBSFT
"MVNJOJVN$IFNJF3PUUFSEBN#7                i                              0VEF.BBTXFH ,+ #PUMFL 3PUUFSEBN /FUIFSMBOET
/FUIFSMBOET                                       0SEJOBSZTIBSFT
"TJB(PME.POHPMJB--$.POHPMJB                  ./5                             -FWFM 4IBOHSJ-B$FOUSF 0MZNQJD4USFFU" 4VLICBBUBS%JTUSJDU
                                                  $PNNPOTIBSFT                                 6MBBOCBBUBS .POHPMJB
"TJB/BSBO#VMBH--$.POHPMJB                    ./5                                    -FWFM 4IBOHSJ-B$FOUSF 0MZNQJD4USFFU" 4VLICBBUBS%JTUSJDU
                                                                                 
                                                  $PNNPOTIBSFT                                 6MBBOCBBUBS .POHPMJB
#BMLIBTI4BSZTIBHBO--1,B[BLITUBO D
                                                  a                    a                      %PTUZL( "MNBUZ  ,B[BLITUBO

#FBTMFZ3JWFS.BSLFUJOH1UZ-UE"VTUSBMJB        "6%                                      -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8"
                                                  "DMBTTTIBSFT                                 "VTUSBMJB
#FLUBV#7/FUIFSMBOET                          i                                   8FMQMBBUXFH ,4 #PUMFL3PUUFSEBN /FUIFSMBOET
                                                  0SEJOBSZTIBSFT
#PZOF4NFMUFST-JNJUFE"VTUSBMJB                 "6%"
                                                                       
                                                  $MBTTTIBSFT
                                                  "6%"
                                                                                         "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB
                                                  $MBTTTIBSFT
                                                  "6%#
                                                                       
                                                  $MBTTTIBSFT
$BO1BDJGJD1PUBTI*OD$BOBEB D
                                                  a                    a                      5IJSE"WFOVF4PVUI 4BTLBUPPO4,4,. $BOBEB

$BSPM-BLF$PNQBOZ-UE$BOBEB                   $"%
                                                                                         "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#& $BOBEB
                                                  0SEJOBSZTIBSFT
$IJOBMDP3JP5JOUP&YQMPSBUJPO$P-UE$IJOB E   $/:$BQJUBM
                                                                                                6OJU $IJOB3FTPVSDFT#VJMEJOH /P+JBOHVPNFOCFJ"WFOVF %POH
                                                  $POUSJCVUJPO                    
                                                                                                $IFOH%JTUSJDU #FJKJOH 13 $IJOB
                                                   0SEJOBSZTIBSFT
$IMPS"MLBMJ6OJU1UF-UE4JOHBQPSF              4(%
                                                                       
                                                  0SEJOBSZ                                      .BSJOB#PVMFWBSE .BSJOB#BZ'JOBODJBM$FOUSF5PXFS 
                                                                                    
                                                  64                                       4JOHBQPSF
                                                                       
                                                  0SEJOBSZ 64%
%BNQJFS4BMU-JNJUFE"VTUSBMJB                   "6%0SEJOBSZ         
                                                    TIBSFT
                                                  "6%0SEJOBSZ                              -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                   PO
                                                                       
                                                  
                                                  TIBSFT
&-:4*4-JNJUFE1BSUOFSTIJQ&-:4*44PDJhUhFO      64                             1MBDF7JMMF.BSJF .POUShBM2$)#. $BOBEB
$PNNBOEJUF$BOBEB                                $MBTT#TIBSFT
&OBSPUBMJ(PME1SPKFDU-JNJUFE+FSTFZ            d                                    *'$ 4U)FMJFS +&45 +FSTFZ
                                                  0SEJOBSZTIBSFT
&OFSHZ3FTPVSDFTPG"VTUSBMJB-UE"VTUSBMJB      "6%"$MBTT                           DP.BMMFTPOT4UFQIFO+BDRVFT -FWFM/*$5"#VJMEJOH #-POEPO$JSDVJU
                                                  0SEJOBSZTIBSFT                               $BOCFSSB$JUZ"$5 "VTUSBMJB
'BCSJDB%F1MBTUJDPT.ZDTB 4"#PMJWBSJBO      7&'                                       6SCBOJ[BDJlO*OEVTUSJBM4BO*HOBDJP QBSDFMB" WkB
                                                                                  
3FQVCMJDPG7FOF[VFMB E                           $PNNPOTIBSFT                                 4BO1FESP -PT5FRVFT &TUBEP.JSBOEB #PMJWBSJBO3FQVCMJDPG7FOF[VFMB
(MPCBM)VCDP#7/FUIFSMBOET                    i0SEJOBSZ                        DP5.'/FUIFSMBOET#7 -VOB"SFOB )FSJLFSCFSHXFH  $.
                                                  TIBSFT                                        "NTUFSEBN;VJEPPTU /FUIFSMBOET
(VMG1PXFS$PNQBOZ$BOBEB                        $"%
                                                                                         "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#& $BOBEB
                                                  0SEJOBSZTIBSFT
)BMDP .JOJOH *OD6OJUFE4UBUFT                64
                                                                                            *TBCFMMB4USFFU SE'MPPS 1JUUTCVSHI 1FOOTZMWBOJB  6OJUFE4UBUFT
                                                  0SEJOBSZTIBSFT
)FSVHB&YQMPSBUJPO--$.POHPMJB                  ./5                    
                                                                                                -FWFM 4IBOHSJ-B$FOUSF 0MZNQJD4USFFU" 4VLICBBUBS%JTUSJDU
                                                  $PNNPO4IBSFT                                 6MBBOCBBUBS .POHPMJB
)PQF%PXOT.BSLFUJOH$PNQBOZ1UZ-UE             "6%                                      -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
"VTUSBMJB                                         "$MBTTTIBSFT




242           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                 Document 42-1 Filed 06/29/20 Page 248 of 307




                                                                        PGTIBSF
                                                                        DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                         CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                 4IBSFDMBTT            DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
*"-)PMEJOHT4JOHBQPSF1UF-UE4JOHBQPSF        640SEJOBSZTIBSFT                      3PCJOTPO3PBE  3PCJOTPO  4JOHBQPSF
*SPO0SF$PNQBOZPG$BOBEB6OJUFE4UBUFT        64             
                                                 4FSJFT"TIBSFT
                                                 64                               0SBOHF4USFFU 8JMNJOHUPO %FMBXBSF 6OJUFE4UBUFT
                                                 4FSJFT&TIBSFT
                                                 64             
                                                 4FSJFT'TIBSFT
,PSHBOUBT--1,B[BLITUBO D                      a                      a                      %PTUZL( "MNBUZ  ,B[BLITUBO
-BP4BOYBJ.JOFSBMT$PNQBOZ-JNJUFE-BP         64                                     UI'MPPS "/;#BOL#VJMEJOH -BOF9BOH"WFOVF )BUTBEZ7JMMBHF
1FPQMFeT%FNPDSBUJD3FQVCMJD                     0SEJOBSZTIBSFT                                 $IBOUIBCPVSZ%JTUSJDU 7JFOUJBOF$BQJUBM -BP1FPQMFeT%FNPDSBUJD3FQVCMJD
.BHNB"SJ[POB3BJMSPBE$PNQBOZ6OJUFE           64                               $4$ /SE"WFOVF 4VJUF 1IPFOJY";
4UBUFT                                           $PNNPOTIBSFT
.JOFSB&TDPOEJEB-UEB$IJMF D                   a                      a                      "W$FSSP1MPNP 1JTP -BT$POEFT 4BOUJBHP  $IJMF
.JONFUBMT3JP5JOUP&YQMPSBUJPO$PNQBOZ          $/:0SEJOBSZ                                4FDUJPO$ -FWFM 1IBTF** 4UBOEBSE8PSLTIPQ *OOPWBUJWF*OEVTUSJBM
                                                                                 
-JNJUFE$IJOB                                   TIBSFT                                          1BSL 4BOZB$JUZ )BJOBO1SPWJODF $IJOB
.PWFMF-VYFNCPVSH                               64                
                                                 0SEJOBSZTIBSFT
                                                                                             SVF+FBO1JFSSF#SBTTFVS - -VYFNCPVSH
                                                 64$PNNPO         
                                                 TIBSFT
/FX;FBMBOE"MVNJOJVN4NFMUFST-UE/FX          /;%$MBTT"
                                                                                          5JXBJ3PBE 5JXBJ1PJOU*OWFSDBSHJMM /FX;FBMBOE
;FBMBOE                                          0SEJOBSZTIBSFT
/PSUIFSO-BOE$PNQBOZ-UE$BOBEB                $"%
                                                                                          "WBMPO%SJWF -BCSBEPS$JUZ/-"77 $BOBEB




                                                                                                                                                                                   Financial statements
                                                 0SEJOBSZTIBSFT
/P[BMFMB.JOFSBM4BOET 1UZ -UE4PVUI"GSJDB   ;"3
                                                                                            5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                 0SEJOBSZTIBSFT
/;"43FUJSFNFOU'VOE5SVTUFF-JNJUFE/FX        /;%                                             .FSDFS /; -JNJUFE -FWFM $VTUPNIPVTF2VBZ 8FMMJOHUPO 
                                                                                  
;FBMBOE                                          0SEJOBSZTIBSFT                                 /FX;FBMBOE
0ZV5PMHPJ--$.POHPMJB F                       ./5                                     -FWFM.POOJT5PXFS $IJOHHJT"WFOVF TULIPSPP 4VLICBBUBS%JTUSJDU
                                                                                   
                                                 $PNNPOTIBSFT                                   6MBBOCBBUBS  .POHPMJB
0ZV5PMHPJ/FUIFSMBOET#7/FUIFSMBOET         i
                                                                                          1SJOT#FSOIBSEQMFJO +# "NTUFSEBN /FUIFSMBOET
                                                 0SEJOBSZTIBSFT
1FDIJOFZ1IJMJQQJOFT*OD1IJMJQQJOFT           1)1                                       3PPN *5$#VJMEJOH 4FO(JM1VZBU"WFOVF .BLBUJ
                                                                                 
                                                 0SEJOBSZTIBSFT                                 .FUSP.BOJMB 1IJMJQQJOFT
1FDIJOFZ3FZOPMET2VFCFD *OD6OJUFE4UBUFT    64               
                                                 $PNNPOTIBSFT
                                                                                             $4$ 4PVUIUI4USFFU 4VJUF -JODPMO/& 6OJUFE4UBUFT
                                                 64              
                                                 1SFGFSSFETIBSFT
1SPDJWJT4BWPJF'SBODF                          i
                                                                                         2VBJ$IBSMFT3PJTTBSE  $IBNChSZ 'SBODF
                                                 0SEJOBSZTIBSFT
15)VUBO-JOEVOH,FMJBO-FTUBSJ*OEPOFTJB       *%3 
                                                                                             ,FMJBO.JOF4JUF 8FTU,VUBJ &BTU,BMJNBOUBO *OEPOFTJB
                                                 0SEJOBSZTIBSFT
15,FMJBO&RVBUPSJBM.JOJOH*OEPOFTJB           *%3                                     4BNQPFSOB4USBUFHJD4RVBSF 4PVUI5PXFS -FWFM +M+FOEFSBM4VEJSNBO
                                                                                   
                                                 0SEJOBSZTIBSFT                                 ,BW +BLBSUB  *OEPOFTJB
2*5.BEBHBTDBS.JOFSBMT4".BEBHBTDBS           64$FSUJGJDBUT
                                                                        
                                                 EeJOWFTUJTTFNFOU                                *NNFVCMF"44*45 *WBOESZ -PU/n oNFhUBHF "OUBOBOBSJWP
                                                                                     
                                                 64                                        .BEBHBTDBS
                                                                        
                                                 $PNNPOTIBSFT
2VFCFD/PSUI4IPSFBOE-BCSBEPS3BJMXBZ          $"%                               "WFOVFEFT$BOBEJFOTEF.POUShBM .POUShBM2$)#&
$PNQBOZ$BOBEB                                  0SEJOBSZTIBSFT                                 $BOBEB
2VFFOTMBOE"MVNJOB-JNJUFE"VTUSBMJB            "6%$MBTT#TIBSFT     
                                                 "6%$MBTT$TIBSFT                         1MBOU0QFSBUJPOT#VJMEJOH 1BSTPOT1PJOU (MBETUPOF2-% "VTUSBMJB
                                                 "6%$MBTT%TIBSFT     
3FTPMVUJPO$PQQFS.JOJOH--$6OJUFE4UBUFT D    a                      a                      $4$ -JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT
3JDIBSET#BZ.JOJOH 1SPQSJFUBSZ -JNJUFE       ;"3#              
4PVUI"GSJDB                                     0SEJOBSZTIBSFT
                                                 ;"3#
                                                                        
                                                 1SFGFSFODFTIBSFT                           5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                 ;"3#)1
                                                 #JMMJUPO               
                                                 1SFGFSFODFTIBSFT
3JDIBSET#BZ1SFGDP 1UZ -UE4PVUI"GSJDB      ;"3                                  5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                 1SFGFSFODFTIBSFT




                                                                                                                             Annual report 2019 | riotinto.com               243
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                  Document 42-1 Filed 06/29/20 Page 249 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
0UIFS(SPVQFOUJUJFTJODMVEJOHTVCTJEJBSJFTXIFSFUIFFGGFDUJWFPXOFSTIJQJTMFTTUIBO BTTPDJBUFEVOEFSUBLJOHTBOETJHOJGJDBOUIPMEJOHT
JOVOEFSUBLJOHTPUIFSUIBOTVCTJEJBSZDPNQBOJFTDPOUJOVFE

                                                                         PGTIBSF
                                                                         DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                          CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                  4IBSFDMBTT            DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
3JDIBSET#BZ5JUBOJVN 1SPQSJFUBSZ -JNJUFE      ;"3#              
4PVUI"GSJDB                                      1SFGFSFODFTIBSFT
                                                  ;"3#)1
                                                  #JMMJUPO1SFGFSFODF                     5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                  TIBSFT
                                                  ;"3#              
                                                  0SEJOBSZTIBSFT
3JHIUTIJQ1UZ-UE"VTUSBMJB                      "6%                                     -FWFM $PMMJOT4USFFU .FMCPVSOF7*$ "VTUSBMJB
                                                  0SEJOBSZTIBSFT
3JP5JOUP0SJTTB.JOJOH1SJWBUF-UE*OEJB        */3                                       (" 4BJMBTISFF7JIBS $IBOESBTFLIBSQVS#IVCBOFTXBS ,IPSEIB 0SJTTB
                                                                                    
                                                  0SEJOBSZTIBSFT                                  *OEJB
3JP5JOUP4PIBS-PHJTUJDT--$0NBO               0.3
                                                                                              10#PY 3VXJ  4VMUBOBUFPG0NBO
                                                  0SEJOBSZTIBSFT
3PCF3JWFS.JOJOH$P1UZ-UE"VTUSBMJB        "6%                    
                                                  "TIBSFT
                                                                                              -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  "6%                    
                                                  #TIBSFT
3PCF3JWFS0SF4BMFT1UZ-UE"VTUSBMJB         "6%                                       -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                  0SEJOBSZTIBSFT
4BSZBSLB#7/FUIFSMBOET                        i                                     8FMQMBBUXFH ,4 #PUMFL3PUUFSEBN /FUIFSMBOET
                                                  0SEJOBSZTIBSFT
4(-4--$.POHPMJB                                ./5                                     -FWFM 4IBOHSJ-B$FOUSF 0MZNQJD4USFFU" 4VLICBBUBS%JTUSJDU
                                                                                   
                                                  $PNNPOTIBSFT                                   6MBBOCBBUBS .POHPMJB
4IBSQ4USBUFHJD'VOEJOH1UF-UE4JOHBQPSF      64
                                                                                           3PCJOTPO3PBE  3PCJOTPO  4JOHBQPSF
                                                  $PNNPOTIBSFT
4JNGFS+FSTFZ'JOBODF-UE+FSTFZ               64
                                                                                             10#PY &TQMBOBEF 4U)FMJFS +&63 +FSTFZ
                                                  0SEJOBSZTIBSFT
4JNGFS+FSTFZ'JOBODF-UE+FSTFZ               64                                        10#PY &TQMBOBEF 4U)FMJFS +&63 +FSTFZ
                                                  0SEJOBSZTIBSFT
4JNGFS+FSTFZ-JNJUFE+FSTFZ                     64                                        10#PY &TQMBOBEF 4U)FMJFS +&63 +FSTFZ
                                                  0SEJOBSZTIBSFT
4JNGFS+FSTFZ/PNJOFF-JNJUFE6OJUFE             d
                                                                                             4U+BNFTeT4RVBSF -POEPO 48:"% 6OJUFE,JOHEPN
,JOHEPN                                           0SEJOBSZTIBSFT
                      F
4*.'&34"(VJOFB                               (/'                                    3hTJEFODF%PMQIJOF$PMFBI$PSOJDIF4VE $PNNVOFEF.BUBN $POBLSZ
                                                                                    
                                                  0SEJOBSZTIBSFT                                 #1 (VJOFB
4JOHBQPSF.FUBMT1UF-UE4JOHBQPSF             64
                                                                                           3PCJOTPO3PBE  3PCJOTPO  4JOHBQPSF
                                                  0SEJOBSZTIBSFT
4PDJhUh.JOJoSF&U%F1BSUJDJQBUJPOT(VJOhF
                                                  a                      a                    5PVHVF (VJOFB
"MVTVJTTF(VJOFB D
4PIBS"MVNJOJVN$P--$0NBO                  0.3
                                                                                            4PIBS*OEVTUSJBM&TUBUF 10#PY 1$ 4PIBS 4VMUBOBUFPG0NBO
                                                  0SEJOBSZTIBSFT
5)3"SVCB)PMEJOHT--$"77"SVCB              64                          
                                                                                                  *.$*OUFSOBUJPOBM.BOBHFNFOU5SVTU$PNQBOZ/7 -(4NJUI#MWE
                                                  $PNNPOTIBSFT                                   .JSBNBS#VJMEJOH 0SBOKFTUBE "SVCB
5)3%FMBXBSF)PMEJOHT --$6OJUFE4UBUFT D                                                       /BUJPOBM$PSQPSBUF3FTFBSDI -UE /FX#VSUPO3PBE 4VJUF %PWFS
                                                  a                      a            
                                                                                                  %& 6OJUFE4UBUFT
5)3,IBSNBHUBJ1UF-UE4JOHBQPSF
                                                  640SEJOBSZTIBSFT                      3PCJOTPO3PBE  3PCJOTPO  4JOHBQPSF

5)3.*/&4 #$ -5%$BOBEB                       $"%                    
                                                  $PNNPOTIBSFT
                                                                                              8FTU(FPSHJB4USFFU 7BODPVWFS#$7#. $BOBEB
                                                  64                    
                                                  $PNNPOTIBSFT
5)3.JOFT4FSWJDFT$P-UE$BOBEB               $"%                                             -BDLPXJD[4IJFS)PGGNBO#BSSJTUFST4PMJDJUPST #MBDL4USFFU
                                                                                   
                                                  $PNNPOTIBSFT                                   8IJUFIPSTF:5:". $BOBEB
5)30:650-(0*-5%#SJUJTI7JSHJO*TMBOET       64
                                                                                           $SBJHNVJS$IBNCFST 3PBE5PXO 5PSUPMB 7(#SJUJTI7JSHJO*TMBOET
                                                  0SEJOBSZTIBSFT
5)36MBBO1UF-UE4JOHBQPSF                    64                                      3PCJOTPO3PBE  3PCJOTPO  4JOHBQPSF
                                                  0SEJOBSZTIBSFT




244           Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                    Document 42-1 Filed 06/29/20 Page 250 of 307




                                                                     PGTIBSF
                                                                     DMBTTIFME   &GGFDUJWF
/BNFPGVOEFSUBLJOHBOEDPVOUSZ                                      CZ(SPVQ     (SPVQ
PGJODPSQPSBUJPO                                 4IBSFDMBTT         DPNQBOJFT    PXOFSTIJQ   3FHJTUFSFEPGGJDFBEESFTT
5JTBOE 1SPQSJFUBSZ -JNJUFE4PVUI"GSJDB       ;"3"
                                                                     
                                                 0SEJOBSZTIBSFT
                                                 ;"3#
                                                                     
                                                 0SEJOBSZTIBSFT                            5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                 ;"3 
                                                 $VNVMBUJWF          
                                                 1SFGFSFODFTIBSFT
5PNBHP"MVNJOJVN$PNQBOZ1UZ-JNJUFE            "6%
                                                                                       5PNBHP3PBE 5PNBHP /48 "VTUSBMJB
"VTUSBMJB                                        0SEJOBSZTIBSFT
532"VTUSBMJB1UZ-UE"VTUSBMJB                "6%                                          DP*OUFSUSVTU"VTUSBMJB1UZ-UE -FWFM 4VJUF .JMMFS4USFFU /PSUI
                                                                                      4ZEOFZ/48 "VTUSBMJB
                                                 0SEJOBSZTIBSFT
5VSRVPJTF)JMM #FJKJOH 4FSWJDFT$PNQBOZ-UE                                                *OOFS3PPN UI'MPPS /P8BOHGVKJOH4USFFU %POHDIFOH
                                                 a                   a            
$IJOB D                                                                                       %JTUSJDU #FJKJOH $IJOB
5VSRVPJTF)JMM/FUIFSMBOET$PPQFSBUJFG6"     64
                                                                                       1SJOT#FSOIBSEQMFJO +# "NTUFSEBN /FUIFSMBOET
/FUIFSMBOET                                      $001TIBSFT
5VSRVPJTF)JMM3FTPVSDFT-UE$BOBEB            $"%
                                                                                      #MBDL4USFFU 8IJUFIPSTF:5:". $BOBEB
                                                 $PNNPOTIBSFT
5VSRVPJTF)JMM3FTPVSDFT1IJMJQQJOFT*OD       1)1                    
                                                                                              3PNVMP.BCBOUB#VFOBWFOUVSB4BZPD%F-PT"OHFMFT TU'MPPS
1IJMJQQJOFT E                                    $PNNPOTIBSFT                                1IJMBNMJGF5PXFS 1BTFP3PYBT .BLBUJ$JUZ  1IJMJQQJOFT
5VSRVPJTF)JMM3FTPVSDFT4JOHBQPSF1UF-UE     4(%                               7FOUVSF%SJWF 7JTJPO&YDIBOHF 4JOHBQPSF
4JOHBQPSF                                        $PNNPOTIBSFT




                                                                                                                                                                                      Financial statements
5XJO'BMMT1PXFS$PSQPSBUJPO-UE$BOBEB         $"%                                  )ZESP1MBDF 10#PY 4U+PIOT/-"#5 $BOBEB
                                                 $MBTT#TIBSFT
8SJHIU.HNU4FSWJDFT1UF-UE4JOHBQPSF        64
                                                                                       3PCJOTPO3PBE  3PCJOTPO  4JOHBQPSF
                                                 $PNNPOTIBSFT
:BMMFFO1BTUPSBM$P1UZ-UE"VTUSBMJB           "6%
                                                                                      -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB
                                                 0SEJOBSZTIBSFT
;VMVMBOE5JUBOJVN 1UZ -UE4PVUI"GSJDB        ;"3
                                                                                         5IF'BSN3#. /VNCFS ,XB;VMV/BUBM 4PVUI"GSJDB
                                                 0SEJOBSZTIBSFT




                                                                                                                             Annual report 2019 | riotinto.com                  245
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                         Document 42-1 Filed 06/29/20 Page 251 of 307

/PUFTUPUIFGJOBODJBMTUBUFNFOUTDPOUJOVFE


3FMBUFEVOEFSUBLJOHTDPOUJOVFE
0UIFS(SPVQFOUJUJFTJODMVEJOHTVCTJEJBSJFTXIFSFUIFFGGFDUJWFPXOFSTIJQJTMFTTUIBO BTTPDJBUFEVOEFSUBLJOHTBOETJHOJGJDBOUIPMEJOHT
JOVOEFSUBLJOHTPUIFSUIBOTVCTJEJBSZDPNQBOJFTDPOUJOVFE
*OBEEJUJPO UIF(SPVQQBSUJDJQBUFTJOUIFGPMMPXJOHVOJODPSQPSBUFEBSSBOHFNFOUT

                                                                                                                                                         *OUFSFTUPXOFE
/BNFPGVOEFSUBLJOHBOEDPVOUSZPGJODPSQPSBUJPO                         "EESFTTPSQSJODJQBMQMBDFPGCVTJOFTT                                          CZUIF(SPVQ
#BP)*3BOHFT+PJOU7FOUVSF"VTUSBMJB                                   -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB    
#FBTMFZ3JWFS+PJOU7FOUVSF"VTUSBMJB                                   -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB    
$BQF#PVHBJOWJMMF+PJOU7FOUVSF"VTUSBMJB                               "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB                                 
$IBOOBS.JOJOH+PJOU7FOUVSF"VTUSBMJB                                  -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB    
%JBWJL+PJOU7FOUVSF$BOBEB                                             UI"WFOVF :FMMPXLOJGF/59"1 $BOBEB                            
(MBETUPOF1PXFS4UBUJPO+PJOU7FOUVSF"VTUSBMJB                         /3((MBETUPOF0QFSBUJOH4FSWJDF (MBETUPOF1PXFS4UBUJPO (MBETUPOF2-%    
                                                                         "VTUSBMJB
(SFFO.PVOUBJO.JOJOH7FOUVSF6OJUFE4UBUFT                             $4$-JUUMF'BMMT%SJWF 8JMNJOHUPO%& 6OJUFE4UBUFT                  
)PQF%PXOT+PJOU7FOUVSF"VTUSBMJB                                      -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB    
.JUDIFMM1MBUFBV+PJOU7FOUVSF"VTUSBMJB                                "MCFSU4USFFU #SJTCBOF2-% "VTUSBMJB                                 
3IPEFT3JEHF+PJOU7FOUVSF"VTUSBMJB                                    -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB    
3PCF3JWFS*SPO"TTPDJBUFT+PJOU7FOUVSF"VTUSBMJB                      -FWFM $FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB   
5PNBHP"MVNJOJVN+PJOU7FOUVSF"VTUSBMJB                                5PNBHP3PBE /48 5PNBHP "VTUSBMJB                                    
8JOUFS3PBE+PJOU7FOUVSF$BOBEB                                        UI"WFOVF :FMMPXLOJGF/59"1 $BOBEB                            
:BSSBMPPMB1BTUPSBM$P"VTUSBMJB                                       -FWFM$FOUSBM1BSL 4U(FPSHFT5FSSBDF 1FSUI8" "VTUSBMJB    

B        %JSFDUMZIFMECZ3JP5JOUP-JNJUFE
C        %JSFDUMZIFMECZ3JP5JOUPQMD
D        (SPVQPXOFSTIJQJTIFMEUISPVHIBOJOUFSFTUJODBQJUBM5IFFOUJUZIBTOPDMBTTFTPGTIBSFT
E        *OMJRVJEBUJPOPSBQQMJDBUJPOGPSEJTTPMVUJPOGJMFE
F $MBTTFEBTBTVCTJEJBSZJOBDDPSEBODFXJUITFDUJPO  B PGUIF6,$PNQBOJFT"DUPOUIFHSPVOETPGEPNJOBOUJOGMVFODF




246             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                         Document 42-1 Filed 06/29/20 Page 252 of 307

3JP5JOUPQMD
$PNQBOZCBMBODFTIFFU

                                                                                                                                               
"TBU%FDFNCFS                                                                                                         /PUF          64N      64N
/PODVSSFOUBTTFUT
*OWFTUNFOUT                                                                                                                  #               
5SBEFBOEPUIFSSFDFJWBCMFT                                                                                                                      
                                                                                                                                             
$VSSFOUBTTFUT
5SBEFBOEPUIFSSFDFJWBCMFT                                                                                                  $                
$BTIBUCBOLBOEJOIBOE                                                                                                                             
                                                                                                                                              
5PUBMBTTFUT                                                                                                                                 


$VSSFOUMJBCJMJUJFT
5SBEFBOEPUIFSQBZBCMFT                                                                                                     %               
%JWJEFOETQBZBCMF                                                                                                                                  
0UIFSGJOBODJBMMJBCJMJUJFT                                                                                                  (                   
                                                                                                                                             
/PODVSSFOUMJBCJMJUJFT
0UIFSGJOBODJBMMJBCJMJUJFT                                                                                                  (                   
5PUBMMJBCJMJUJFT                                                                                                                            


/FUBTTFUT                                                                                                                                   




                                                                                                                                                          Financial statements
$BQJUBMBOESFTFSWFT
4IBSFDBQJUBM                                                                                                                &                   
4IBSFQSFNJVNBDDPVOU                                                                                                                          
0UIFSSFTFSWFT                                                                                                               '               
3FUBJOFEFBSOJOHT                                                                                                                            
5PUBMFRVJUZ                                                                                                                                 


5IF3JP5JOUPQMDDPNQBOZCBMBODFTIFFUIBTCFFOQSFQBSFEJOBDDPSEBODFXJUI'JOBODJBM3FQPSUJOH4UBOEBSEc3FEVDFE%JTDMPTVSF'SBNFXPSLd '34
 /PUF"FYQMBJOTUIFQSJODJQBMBDDPVOUJOHQPMJDJFT

1SPGJUBGUFSUBYBOEUPUBMDPNQSFIFOTJWFJODPNFGPSUIFZFBSBNPVOUFEUP64 NJMMJPO 64 NJMMJPO "TQFSNJUUFECZTFDUJPOPGUIF
6,$PNQBOJFT"DU OPTUBUFNFOUPGDPNQSFIFOTJWFJODPNFGPSUIF3JP5JOUPQMDQBSFOUDPNQBOZJTTIPXO

5IF3JP5JOUPQMDDPNQBOZCBMBODFTIFFU TUBUFNFOUPGDPNQSFIFOTJWFJODPNFBOEUIFSFMBUFEOPUFTXFSFBQQSPWFECZUIFEJSFDUPSTPOb'FCSVBSZb
BOEUIFCBMBODFTIFFUJTTJHOFEPOUIFJSCFIBMGCZ




 4JNPO5IPNQTPO                                    +FBO4aCBTUJFO+BDRVFT                             +BLPC4UBVTIPMN
 $IBJSNBO                                          $IJFGFYFDVUJWF                                    $IJFGGJOBODJBMPGGJDFS

3JP5JOUPQMD

3FHJTUFSFEOVNCFS

3JP5JOUPQMD UIFc$PNQBOZd JTJODPSQPSBUFEJOUIF6OJUFE,JOHEPN SFHJTUFSFEJO&OHMBOEBOE8BMFT BOEEPNJDJMFEJOUIF6OJUFE,JOHEPN




                                                                                                             Annual report 2019 | riotinto.com      247
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                 Document 42-1 Filed 06/29/20 Page 253 of 307

3JP5JOUPQMD
$PNQBOZTUBUFNFOUPGDIBOHFTJOFRVJUZ
                                                                                     4IBSF
                                                                         4IBSF    QSFNJVN       0UIFS   3FUBJOFE     5PUBM
                                                                        DBQJUBM    BDDPVOU   SFTFSWFT   FBSOJOHT    FRVJUZ
:FBSFOEFE%FDFNCFS                                              64N        64N      64N       64N     64N
0QFOJOHCBMBODF                                                                                    
1SPGJUGPSUIFGJOBODJBMZFBS DPNQSFIFOTJWFJODPNF                        `          `          `               
%JWJEFOET                                                                  `          `          `               
1SPDFFETGSPNJTTVFPGTIBSFT                                              `                    `          `           
4IBSFCVZCBDL                                                                       `                         
4IBSFCBTFEQBZNFOUT                                                        `          `          `                  
5PUBM                                                                                              


                                                                                     4IBSF
                                                                         4IBSF    QSFNJVN       0UIFS   3FUBJOFE     5PUBM
                                                                        DBQJUBM    BDDPVOU   SFTFSWFT   FBSOJOHT    FRVJUZ
:FBSFOEFE%FDFNCFS                                              64N        64N      64N       64N      64N
0QFOJOHCBMBODF                                                                                    
1SPGJUGPSUIFGJOBODJBMZFBS DPNQSFIFOTJWFJODPNF                        `           `          `              
%JWJEFOET                                                                  `           `          `              
1SPDFFETGSPNJTTVFPGTIBSFT                                              `                     `          `          
4IBSFCVZCBDL                                                                        `                        
4IBSFCBTFEQBZNFOUT                                                        `          `          `                  
5PUBM                                                                                              




248            Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                          Document 42-1 Filed 06/29/20 Page 254 of 307

/PUFTUPUIF3JP5JOUPQMD
GJOBODJBMTUBUFNFOUT

"1SJODJQBMBDDPVOUJOHQPMJDJFT                                           'PSFJHOFYDIBOHFHBJOTBOEMPTTFTSFTVMUJOHGSPNUIFTFUUMFNFOUPG
B #BTJTPGQSFQBSBUJPO                                                   TVDIUSBOTBDUJPOT BOEGSPNUIFUSBOTMBUJPOBUZFBSFOEFYDIBOHFSBUFT
5IF3JP5JOUPQMDDPNQBOZGJOBODJBMTUBUFNFOUTIBWFCFFOQSFQBSFE         PGNPOFUBSZBTTFUTBOEMJBCJMJUJFTEFOPNJOBUFEJOGPSFJHODVSSFODJFT
VTJOHUIFIJTUPSJDBMDPTUDPOWFOUJPO BTNPEJGJFECZUIFSFWBMVBUJPOPG   BSFSFDPHOJTFEJOUIFQSPGJUBOEMPTTBDDPVOU
DFSUBJOGJOBODJBMMJBCJMJUJFTBOEJOBDDPSEBODFXJUIUIF6,$PNQBOJFT
"DUBOE'345IFGJOBODJBMTUBUFNFOUTIBWFCFFOQSFQBSFEPO      &YDIBOHFSBUFTVTFEBSFDPOTJTUFOUXJUIUIFSBUFTVTFECZUIF(SPVQBT
BHPJOHDPODFSOCBTJT                                                    EJTDMPTFEJOUIFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUT OPUF 

5IFBDDPVOUJOHQPMJDJFTTFUPVUCFMPXIBWFCFFOBQQMJFEDPOTJTUFOUMZUP   E *OWFTUNFOUT
BMMQFSJPETQSFTFOUFEJOUIFTFGJOBODJBMTUBUFNFOUT5IFGPMMPXJOH        *OWFTUNFOUTJO(SPVQDPNQBOJFTBSFWBMVFEBUDPTUMFTTBDDVNVMBUFE
FYFNQUJPOTBWBJMBCMFVOEFS'34IBWFCFFOBQQMJFE                     JNQBJSNFOUMPTTFT*OWFTUNFOUTBSFSFWJFXFEGPSJNQBJSNFOUJGFWFOUT
e 1BSBHSBQIT C BOEUPPG*'34 c4IBSFCBTFE                   PSDIBOHFTJODJSDVNTUBODFTJOEJDBUFUIBUUIFDBSSZJOHBNPVOUNBZOPU
   QBZNFOUd EFUBJMTPGUIFOVNCFSBOEXFJHIUFEBWFSBHFFYFSDJTF          CFSFDPWFSBCMF
   QSJDFTPGTIBSFPQUJPOTBOEIPXUIFGBJSWBMVFPGHPPETBOETFSWJDFT
   SFDFJWFEXBTEFUFSNJOFE                                               F 'JOBODJBMHVBSBOUFFT
e 1BSBHSBQITPG*'34c'BJSWBMVFNFBTVSFNFOUd EJTDMPTVSF        'JOBODJBMHVBSBOUFFTBSFSFDPHOJTFEJOJUJBMMZBUGBJSWBMVF4VCTFRVFOUMZ
   PGWBMVBUJPOUFDIOJRVFTBOEJOQVUTVTFEGPSGBJSWBMVFNFBTVSFNFOU     UIFMJBCJMJUZJTNFBTVSFEBUUIFIJHIFSPGUIFCFTUFTUJNBUFPGUIF
   PGBTTFUTBOEMJBCJMJUJFT                                             FYQFOEJUVSFSFRVJSFEUPTFUUMFUIFQSFTFOUPCMJHBUJPOBOEUIFBNPVOU
e *'34c'JOBODJBM*OTUSVNFOUT%JTDMPTVSFTd                            JOJUJBMMZSFDPHOJTFEMFTTDVNVMBUJWFBNPSUJTBUJPO
e 1BSBHSBQIPG*"4c1SFTFOUBUJPOPGGJOBODJBMTUBUFNFOUTd
                                                                          G 4IBSFCBTFEQBZNFOUT
  DPNQBSBUJWFJOGPSNBUJPOSFRVJSFNFOUTJOSFTQFDUPG1BSBHSBQI B
                                                                          5IF$PNQBOZPQFSBUFTBOVNCFSPGTIBSFCBTFEQBZNFOUQMBOTGPS
   JW PG*"4
                                                                          (SPVQFNQMPZFFT UIFEFUBJMTPGXIJDIBSFJODMVEFEJOUIFDPOTPMJEBUFE
e 5IFGPMMPXJOHQBSBHSBQITPG*"4c1SFTFOUBUJPOPGGJOBODJBM            GJOBODJBMTUBUFNFOUT OPUF 5IFGBJSWBMVFPGUIF$PNQBOZaTTIBSF
  TUBUFNFOUTd                                                            QMBOTJTSFDPHOJTFEBTBOBEEJUJPOUPUIFDPTUPGUIFJOWFTUNFOUJOUIF




                                                                                                                                                      Financial statements
   e  E  TUBUFNFOUPGDBTIGMPXT                                     TVCTJEJBSZJOXIJDIUIFSFMFWBOUFNQMPZFFTXPSLPWFSUIFFYQFDUFE
   e  TUBUFNFOUPGDPNQMJBODFXJUIBMM*'34                           WFTUJOHQFSJPE XJUIBDPSSFTQPOEJOHFOUSZUPSFUBJOFEFBSOJOHT
   e " SFRVJSFNFOUGPSNJOJNVNPGUXPQSJNBSZTUBUFNFOUT               1BZNFOUTSFDFJWFEGSPNUIF$PNQBOZaTTVCTJEJBSJFTJOSFTQFDUPGUIFTF
     JODMVEJOHDBTIGMPXTUBUFNFOUT                                      TIBSFCBTFEQBZNFOUTBSFSFDPHOJTFEBTBSFEVDUJPOJOUIFDPTUPGUIF
   e #% BEEJUJPOBMDPNQBSBUJWFJOGPSNBUJPO                           JOWFTUNFOU5IF$PNQBOZVTFTGBJSWBMVFTQSPWJEFECZJOEFQFOEFOU
   e  DBTIGMPXTUBUFNFOUJOGPSNBUJPO BOE                           BDUVBSJFTDBMDVMBUFEVTJOHFJUIFSBMBUUJDFCBTFEPQUJPOWBMVBUJPONPEFM
   e  DBQJUBMNBOBHFNFOUEJTDMPTVSFT                             PSB.POUF$BSMPTJNVMBUJPONPEFM5IFGBJSWBMVFPGUIFTIBSFQMBOTJT
                                                                          EFUFSNJOFEBUUIFEBUFPGHSBOU UBLJOHJOUPBDDPVOUBOZNBSLFUCBTFE
e *"4c4UBUFNFOUPGDBTIGMPXTd
                                                                          WFTUJOHDPOEJUJPOTBUUBDIFEUPUIFBXBSE
e 1BSBHSBQIBOEPG*"4c"DDPVOUJOHQPMJDJFT DIBOHFTJO
  BDDPVOUJOHFTUJNBUFTBOEFSSPSTd SFRVJSFNFOUGPSUIFEJTDMPTVSFPG     /PONBSLFUCBTFEWFTUJOHDPOEJUJPOT FHSFMBUJWF&#*5NBSHJO
  JOGPSNBUJPOXIFOBOFOUJUZIBTOPUBQQMJFEBOFX*'34UIBUIBTCFFO     QFSGPSNBODFUBSHFUT BSFUBLFOJOUPBDDPVOUJOFTUJNBUJOHUIFOVNCFS
  JTTVFEBOEJTOPUZFUFGGFDUJWF                                        PGBXBSETMJLFMZUPWFTU5IFFTUJNBUFPGUIFOVNCFSPGBXBSETMJLFMZUP
e 1BSBHSBQIPG*"4c3FMBUFEQBSUZEJTDMPTVSFTd LFZ                 WFTUJTSFWJFXFEBUFBDICBMBODFTIFFUEBUFVQUPUIFWFTUJOHEBUF BU
  NBOBHFNFOUDPNQFOTBUJPO                                                XIJDIQPJOUUIFFTUJNBUFJTBEKVTUFEUPSFGMFDUUIFBDUVBMBXBSETJTTVFE
e 5IFSFRVJSFNFOUTPG*"4 c3FMBUFEQBSUZEJTDMPTVSFTdUPEJTDMPTF     /PBEKVTUNFOUJTNBEFBGUFSUIFWFTUJOHEBUFFWFOJGUIFBXBSETBSF
  SFMBUFEQBSUZUSBOTBDUJPOTFOUFSFEJOUPCFUXFFOUXPPSNPSF             GPSGFJUFEPSOPUFYFSDJTFE
  NFNCFSTPGBHSPVQ
                                                                          H %JWJEFOEJODPNF
C +VEHNFOUTJOBQQMZJOHBDDPVOUJOHQPMJDJFTBOELFZTPVSDFTPG           %JWJEFOEJODPNFJTSFDPHOJTFEXIFOUIFSJHIUUPSFDFJWFQBZNFOU
   FTUJNBUJPOVODFSUBJOUZ                                                 JTbFTUBCMJTIFE
5IFQSFQBSBUJPOPGUIFGJOBODJBMTUBUFNFOUTSFRVJSFTNBOBHFNFOUUP
NBLFBTTVNQUJPOT KVEHNFOUTBOEFTUJNBUFTBOEUPVTFKVEHNFOUJO          I 5SFBTVSZTIBSFT
BQQMZJOHBDDPVOUJOHQPMJDJFTBOENBLJOHDSJUJDBMBDDPVOUJOHFTUJNBUFT    5IFDPOTJEFSBUJPOQBJEGPSTIBSFTSFQVSDIBTFECZUIF$PNQBOZBOE
5IFTFKVEHNFOUT FTUJNBUFTBOEBTTVNQUJPOTBSFCBTFEPO                   IFMEBTUSFBTVSZTIBSFTJTSFDPHOJTFEBTBSFEVDUJPOJOTIBSFIPMEFSTa
NBOBHFNFOUaTCFTULOPXMFEHFPGUIFSFMFWBOUGBDUTBOEDJSDVNTUBODFT       GVOETUISPVHISFUBJOFEFBSOJOHT
IBWJOHSFHBSEUPQSFWJPVTFYQFSJFODF CVUBDUVBMSFTVMUTNBZEJGGFS
NBUFSJBMMZGSPNUIFBNPVOUTJODMVEFEJOUIFGJOBODJBMTUBUFNFOUT

5IFLFZBSFBPGKVEHNFOUUIBUIBTUIFNPTUTJHOJGJDBOUFGGFDUPO
UIFbBNPVOUTSFDPHOJTFEJOUIFGJOBODJBMTUBUFNFOUTJTUIFSFWJFXGPS
JNQBJSNFOUPGJOWFTUNFOUDBSSZJOHWBMVFT

D $VSSFODZUSBOTMBUJPO
*UFNTJODMVEFEJOUIFGJOBODJBMTUBUFNFOUTBSFNFBTVSFEVTJOHUIF
DVSSFODZPGUIFQSJNBSZFDPOPNJDFOWJSPONFOUJOXIJDIUIF$PNQBOZ
PQFSBUFT UIFGVODUJPOBMDVSSFODZ 5IFGJOBODJBMTUBUFNFOUTBSF
QSFTFOUFEJO64EPMMBST XIJDIJTUIF$PNQBOZaTGVODUJPOBMBOE
QSFTFOUBUJPODVSSFODZ5SBOTBDUJPOTEFOPNJOBUFEJOPUIFSDVSSFODJFT
JODMVEJOHUIFJTTVFPGTIBSFT BSFUSBOTMBUFEJOUPUIFGVODUJPOBM
DVSSFODZVTJOHUIFFYDIBOHFSBUFTQSFWBJMJOHBUUIFEBUFPG
UIFbUSBOTBDUJPO




                                                                                                       Annual report 2019 | riotinto.com       249
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                        Document 42-1 Filed 06/29/20 Page 255 of 307

/PUFTUPUIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUT
DPOUJOVFE
#*OWFTUNFOUT

                                                                                                                                                                                            
                                                                                                                                                                             64N              64N
*OWFTUNFOUTJO(SPVQDPNQBOJFT
"U+BOVBSZ                                                                                                                                                                              
"EEJUJPOT                                                                                                                                                                                       
"U%FDFNCFS                                                                                                                                                                            


"Ub%FDFNCFSbUIF$PNQBOZIBEUIFGPMMPXJOHQSJODJQBMTVCTJEJBSJFT

                                                                                                                                                                         $PVOUSZPG      1FSDFOUBHF
$PNQBOZ                                                                                                                   1SJODJQBMBDUJWJUZ                          JODPSQPSBUJPO     TIBSFIPMEJOH

3JP5JOUP*OUFSOBUJPOBM)PMEJOHT-JNJUFE                                                                                  )PMEJOHDPNQBOZ                                       6,              
3JP5JOUP&VSPQFBO)PMEJOHT-JNJUFE                                                                                       )PMEJOHDPNQBOZ                                       6,              


*OBDDPSEBODFXJUITFDUJPOPGUIF6,$PNQBOJFT"DU BGVMMMJTUPGSFMBUFEVOEFSUBLJOHTJTEJTDMPTFEJOUIFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUT
 OPUF 

$5SBEFBOEPUIFSSFDFJWBCMFT
5SBEFBOEPUIFSSFDFJWBCMFTJODMVEFT64 NJMMJPO b%FDFNCFSb64 NJMMJPO XIJDIJTTVCKFDUUPJOUFSFTUCBTFEPO-*#03 JTVOTFDVSFE
BOESFQBZBCMFPOEFNBOE

%5SBEFBOEPUIFSQBZBCMFT
5SBEFBOEPUIFSQBZBCMFTJODMVEF64 NJMMJPO b%FDFNCFSb64 NJMMJPO XIJDIJTTVCKFDUUPJOUFSFTUSBUFTCBTFEPO-*#03 JT
VOTFDVSFEBOESFQBZBCMFPOEFNBOE

&4IBSFDBQJUBM

                                                                                                                                                                                            
                                                                                                                                                                             64N              64N
                                                        B
*TTVFEBOEGVMMZQBJEVQTIBSFDBQJUBMPGQFBDI
"U+BOVBSZ                                                                                                                                                                                  
0SEJOBSZTIBSFTQVSDIBTFEBOEDBODFMMFE C                                                                                                                                                         
"U%FDFNCFS                                                                                                                                                                                

B      OFXTIBSFT  OFXTIBSFT XFSFJTTVFEEVSJOHUIFZFBSBOE TIBSFT  TIBSFT XFSFSFJTTVFEGSPN5SFBTVSZEVSJOHUIFZFBSSFTVMUJOHGSPNUIFWFTUJOHPGBXBSET
      BOEUIFFYFSDJTFPGPQUJPOTVOEFS3JP5JOUPQMDFNQMPZFFTIBSFCBTFEQBZNFOUQMBOT XJUIFYFSDJTFQSJDFTBOENBSLFUWBMVFTCFUXFFOgBOEgQFSTIBSF
C     5IFBVUIPSJUZGPSUIFDPNQBOZUPCVZCBDLJUTPSEJOBSZTIBSFTXBTSFOFXFEBUUIFBOOVBMHFOFSBMNFFUJOH  TIBSFT   TIBSFT XFSFCPVHIUCBDLBOEDBODFMMFEJO
      VOEFSUIFPONBSLFUCVZCBDLQSPHSBNNF


'0UIFSSFTFSWFT
0UIFSSFTFSWFTJODMVEF64 NJMMJPO 64 NJMMJPO XIJDISFQSFTFOUTUIFEJGGFSFODFCFUXFFOUIFOPNJOBMWBMVFBOEJTTVFQSJDFPGUIF
TIBSFTJTTVFEBSJTJOHGSPN3JP5JOUPQMDaTSJHIUTJTTVFDPNQMFUFEJO+VMZ

(3JP5JOUPQMDHVBSBOUFFT
3JP5JOUPQMDQSPWJEFTBOVNCFSPGHVBSBOUFFTJOSFTQFDUPG(SPVQDPNQBOJFT

3JP5JOUPQMDBOE3JP5JOUP-JNJUFEIBWFKPJOUMZHVBSBOUFFEUIF(SPVQaTFYUFSOBMMJTUFEEFCUVOEFSUIF644IFMG1SPHSBNNF &VSPQFBO%FCU*TTVBODF
1SPHSBNNFBOE$PNNFSDJBM1BQFS1SPHSBNNFXIJDIUPUBMMFE64CJMMJPOBUb%FDFNCFSb b%FDFNCFSb64CJMMJPO *OBEEJUJPO UIFTF
FOUJUJFTBMTPKPJOUMZHVBSBOUFFUIF(SPVQaTVOESBXODSFEJUGBDJMJUZXIJDIXBT64CJMMJPOBUb%FDFNCFSb b%FDFNCFSb64CJMMJPO 
3JPb5JOUPQMDIBTQSPWJEFEHVBSBOUFFTJOSFTQFDUPGDFSUBJOEFSJWBUJWFDPOUSBDUTUIBUBSFJOBMJBCJMJUZQPTJUJPOPG64NJMMJPOBUb%FDFNCFSb
 b%FDFNCFSb64NJMMJPO 

3JP5JOUPQMDIBTQSPWJEFEBHVBSBOUFF LOPXOBTUIFDPNQMFUJPOTVQQPSUVOEFSUBLJOH $46 JOGBWPVSPGUIF0ZV5PMHPJ--$QSPKFDUGJOBODFMFOEFST"U
b%FDFNCFSb 64CJMMJPOPGQSPKFDUGJOBODFEFCUXBTPVUTUBOEJOHVOEFSUIJTGBDJMJUZ b%FDFNCFSb64CJMMJPO 0ZV5PMHPJ--$JTPXOFE
CZ&SEFOFT0ZV5PMHPJ--$  XIJDIJTDPOUSPMMFECZUIF(PWFSONFOUPG.POHPMJB BOE5VSRVPJTF)JMM3FTPVSDFT-UE  PGXIJDI3JP5JOUPPXOT
 5IFQSPKFDUGJOBODFIBTCFFOSBJTFEGPSEFWFMPQNFOUPGUIFVOEFSHSPVOENJOFBOEUIF$46XJMMUFSNJOBUFPOUIFDPNQMFUJPOPGUIFVOEFSHSPVOE
NJOFBDDPSEJOHUPBTFUPGDPNQMFUJPOUFTUTTFUPVUJOUIFQSPKFDUGJOBODFGBDJMJUZ




250             Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 256 of 307




(3JP5JOUPQMDHVBSBOUFFTDPOUJOVFE
5IF3JP5JOUPHVBSBOUFFBQQMJFTUPUIFFYUFOUUIBU5VSRVPJTF)JMM3FTPVSDFT-UEDBOOPUTBUJTGZ0ZV5PMHPJ--$aTQSPKFDUGJOBODFEFCUTFSWJDJOHPCMJHBUJPOT
VOEFSJUTPXOHVBSBOUFFUPUIFMFOEFST DBMMFEUIFTQPOTPSEFCUTFSWJDFVOEFSUBLJOH %46 #PUIUIF$46BOE%46DPOUBJOBDBSWFPVUGPSDFSUBJOQPMJUJDBM
SJTLFWFOUT

%VSJOH GFFTPG64NJMMJPO 64NJMMJPO XFSFSFDFJWFEGSPN0ZV5PMHPJ--$BOE5VSRVPJTF)JMM3FTPVSDFT-UEBTDPOTJEFSBUJPOGPSUIF
QSPWJTJPOPGUIF$460GUIFBNPVOUSFDFJWFE 64NJMMJPOSFMBUFEUPGFFTSFDFJWFEJOBEWBODFBOESFDPSEFEJO$VSSFOUMJBCJMJUJFT5SBEFBOEPUIFS
QBZBCMFT b%FDFNCFSb64NJMMJPOXBTEVFBOESFDPSEFEJO$VSSFOUBTTFUTe5SBEFBOEPUIFSSFDFJWBCMFT 

3JP5JOUPQMDIBTQSPWJEFEBOVNCFSPGHVBSBOUFFTJOSFMBUJPOUPWBSJPVTQFOTJPOGVOET4VCKFDUUPDFSUBJODPOEJUJPOT 3JP5JOUPQMDXPVMEQBZBOZ
DPOUSJCVUJPOTEVFGSPN(SPVQDPNQBOJFTQBSUJDJQBUJOHJOUIFTFGVOETJOUIFFWFOUUIBUUIFDPNQBOJFTGBJMUPNFFUUIFJSDPOUSJCVUJPOSFRVJSFNFOUT5IF
HVBSBOUFFTXFSFOPUDBMMFEVQPOJO5IFBHHSFHBUFPGDPNQBOZDPOUSJCVUJPOTUPUIFTFQMBOTJOXBT64NJMMJPO 64NJMMJPO 

0UIFSHVBSBOUFFTJTTVFECZ3JP5JOUPQMDJOSFMBUJPOUP3JP5JOUP(SPVQFOUJUJFTBTBUb%FDFNCFSbBNPVOUUP64NJMMJPO b%FDFNCFSb
64NJMMJPO *ODMVEFEXJUIJOUIJTCBMBODFJT64NJMMJPO b%FDFNCFSb64NJMMJPO JOSFMBUJPOUPOPOXIPMMZPXOFETVCTJEJBSJFT

1VSTVBOUUPUIF%-$.FSHFS CPUI3JP5JOUPQMDBOE3JP5JOUP-JNJUFEJTTVFEEFFEQPMMHVBSBOUFFTCZXIJDIFBDIDPNQBOZHVBSBOUFFEDPOUSBDUVBM
PCMJHBUJPOTJODVSSFECZUIFPUIFSPSHVBSBOUFFECZUIFPUIFS

5IFMJBCJMJUZSFDPHOJTFEGPSGJOBODJBMHVBSBOUFFTJT64NJMMJPO b%FDFNCFSb64NJMMJPO 

)$POUJOHFOUMJBCJMJUJFT
%FUBJMTPGDPOUJOHFOUMJBCJMJUJFTBSFJODMVEFEJOOPUFUPUIF(SPVQGJOBODJBMTUBUFNFOUT

*&WFOUTBGUFSUIFCBMBODFTIFFUEBUF
5IFSFXFSFOPTJHOJGJDBOUFWFOUTBGUFSUIFCBMBODFTIFFUEBUFUIBUBSFSFRVJSFEUPCFEJTDMPTFE




                                                                                                                                                             Financial statements




                                                                                                              Annual report 2019 | riotinto.com       251
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                        Document 42-1 Filed 06/29/20 Page 257 of 307

3JP5JOUPGJOBODJBMJOGPSNBUJPOCZCVTJOFTTVOJU


                                                                               (SPTTSFWFOVF B                       &#*5%" C                       /FUFBSOJOHT D
                                                                              GPSUIFZFBSFOEFE                GPSUIFZFBSFOEFE                GPSUIFZFBSFOEFE
                                                                                %FDFNCFS                       %FDFNCFS                       %FDFNCFS
                                                             3JP5JOUP
                                                              JOUFSFTU                                                                  
                                                                          64N      64N          64N      64N      64N          64N      64N      64N          64N
*SPO0SF
1JMCBSB                                                            E                                                              
%BNQJFS4BMU                                                                                                                                        
&WBMVBUJPOQSPKFDUTPUIFS                                                                                                                             
5PUBM*SPO0SF                                                                                                                    
"MVNJOJVN                                                           F
#BVYJUF                                                                                                                                       
"MVNJOB                                                                                                                                      
*OUSBTFHNFOU                                                                                                                                              
#BVYJUF"MVNJOB                                                                                                                         
1SJNBSZ.FUBM                                                                                                                                
1BDJGJD"MVNJOJVN                                                                                                                     `           
*OUFSTFHNFOUBOEPUIFS                                                                                                                             
*OUFHSBUFEPQFSBUJPOT                                                                                                                   
0UIFSQSPEVDUHSPVQJUFNT                                                                                                                     
1SPEVDUHSPVQPQFSBUJPOT                                                                                                              
&WBMVBUJPOQSPKFDUTPUIFS                                                                                                                          
5PUBM"MVNJOJVN                                                                                                                       
$PQQFS%JBNPOET
3JP5JOUP,FOOFDPUU                                                                                                                      
&TDPOEJEB                                                                                                                             
(SBTCFSHKPJOUWFOUVSF                                            H           `                            `                            `                   
0ZV5PMHPJBOE5VSRVPJTF)JMM                                     I                                                                              
%JBNPOET                                                           J                                                                              
1SPEVDUHSPVQPQFSBUJPOT                                                                                                                 
&WBMVBUJPOQSPKFDUTPUIFS                                                             `              `                                                  
5PUBM$PQQFS%JBNPOET                                                                                                                  
&OFSHZ.JOFSBMT
3JP5JOUP$PBM"VTUSBMJB                                           K          `                          `                         `                    
*SPO0SF$PNQBOZPG$BOBEB                                                                                                               
3JP5JOUP*SPO5JUBOJVN                                         L                                                                           
3JP5JOUP#PSBUFT                                                                                                                            
6SBOJVN                                                            M                                                                                    
1SPEVDUHSPVQPQFSBUJPOT                                                                                                                 
4JNBOEPVJSPOPSFQSPKFDU                                         N           `         `              `                                                           
&WBMVBUJPOQSPKFDUTPUIFS                                                                                                                                   
5PUBM&OFSHZ.JOFSBMT                                                                                                                   
0UIFSPQFSBUJPOT                                                   O                                                                                   

*OUFSTFHNFOUUSBOTBDUJPOT                                                                                          `            `                   `           `
1SPEVDUHSPVQUPUBM                                                                                                              
$FOUSBMQFOTJPODPTUT TIBSFCBTFEQBZNFOUTBOEJOTVSBODF                                                                                                      
3FTUSVDUVSJOH QSPKFDUBOEPOFPGGDPTUT                                                                                                                   
$FOUSBMDPTUT                                                                                                                                             
&YQMPSBUJPOBOEFWBMVBUJPO                                                                                                                                
/FUJOUFSFTU                                                                                                                                                       
6OEFSMZJOH&#*5%"FBSOJOHT                                                                                                                      
*UFNTFYDMVEFEGSPNVOEFSMZJOH&#*5%"FBSOJOHT                                `          `                                                          
&#*5%"OFUFBSOJOHT                                                                                                                             
3FDPODJMJBUJPOUP(SPVQJODPNFTUBUFNFOU
4IBSFPGFRVJUZBDDPVOUFEVOJUTBMFTBOE
JOUSBTVCTJEJBSZFRVJUZBDDPVOUFEVOJUTBMFT                                                 
%FQSFDJBUJPOBOEBNPSUJTBUJPOJOTVCTJEJBSJFT
FYDMVEJOHDBQJUBMJTFEEFQSFDJBUJPO                                                                                             
*NQBJSNFOUDIBSHFT                                                                                                               
%FQSFDJBUJPOBOEBNPSUJTBUJPOJOFRVJUZBDDPVOUFEVOJUT                                                                           
5BYBUJPOBOEGJOBODFJUFNTJOFRVJUZBDDPVOUFEVOJUT                                                                              
$POTPMJEBUFETBMFTSFWFOVFQSPGJUPO
 PSEJOBSZBDUJWJUJFTCFGPSFGJOBODFJUFNTBOEUBYBUJPO                                                      




252           Annual report 2019 | riotinto.com
          Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                Document 42-1 Filed 06/29/20 Page 258 of 307

3JP5JOUPGJOBODJBMJOGPSNBUJPOCZCVTJOFTTVOJUDPOUJOVFE


                                                     $BQJUBMFYQFOEJUVSF P         %FQSFDJBUJPOBOEBNPSUJTBUJPO
                                                          GPSUIFZFBS                      GPSUIFZFBS                0QFSBUJOHBTTFUT Q             &NQMPZFFTGPSUIFZFBS
                                                     FOEFE%FDFNCFS                 FOEFE%FDFNCFS                BTBU%FDFNCFS               FOEFE%FDFNCFS
                                       3JP5JOUP
                                        JOUFSFTU                                                              
                                                  64N       64N       64N        64N       64N       64N      64N      64N          64N                   
*SPO0SF
1JMCBSB                                      E                                                                            
%BNQJFS4BMU                                                                                                                                  
&WBMVBUJPOQSPKFDUTPUIFS                             `          `          `          `           `          `                                       `         `          `
5PUBM*SPO0SF                                                                                                            
"MVNJOJVN                                    F
#BVYJUF                                                                                                                               
"MVNJOB                                                                                                                               
*OUSBTFHNFOU                                          `          `          `          `           `          `                                    `         `          `
#BVYJUFBMVNJOB                                                                                                                    
1SJNBSZ.FUBM                                                                                                                         
1BDJGJD"MVNJOJVN                                                                                                                      
*OUFSTFHNFOUBOEPUIFS                               `          `                    `                                                                    
*OUFHSBUFEPQFSBUJPOT                                                                                                     
0UIFSQSPEVDUHSPVQJUFNT                     G       `                  `          `           `          `         `         `          `           `         `          `
1SPEVDUHSPVQPQFSBUJPOT                                                                                                  
&WBMVBUJPOQSPKFDUTPUIFS                             `          `          `                     `          `         `         `          `           `         `          `
5PUBM"MVNJOJVN                                                                                                           
$PQQFS%JBNPOET




                                                                                                                                                                                      Financial statements
3JP5JOUP,FOOFDPUU                                                                                                              
&TDPOEJEB                                                                                                                         
(SBTCFSHKPJOUWFOUVSF                      H         `                          `                            `         `                  `              
0ZV5PMHPJBOE5VSRVPJTF)JMM               I                                                                                       
%JBNPOET                                     J                                                                                                 
1SPEVDUHSPVQPQFSBUJPOT                                                                                                     
&WBMVBUJPOQSPKFDUTPUIFS                                                                                                                              
5PUBM$PQQFS%JBNPOET                                                                                                      
&OFSHZ.JOFSBMT
3JP5JOUP$PBM"VTUSBMJB                     K        `                             `                           `                         `             
*SPO0SF$PNQBOZPG$BOBEB                                                                                                           
3JP5JOUP*SPO5JUBOJVN                   L                                                                                         
3JP5JOUP#PSBUFT                                                                                                                            
6SBOJVN                                      M                                                                                                      
1SPEVDUHSPVQPQFSBUJPOT                                                                                                             
4JNBOEPVJSPOPSFQSPKFDU                   N                   `            `        `           `          `                                                     
&WBMVBUJPOQSPKFDUTPUIFS                            `           `            `        `           `          `                                                     
5PUBM&OFSHZ.JOFSBMT                                                                                                              
0UIFSPQFSBUJPOT                             O                                                                                                        

1SPEVDUHSPVQUPUBM                                                                                                       
*OUFSTFHNFOUUSBOTBDUJPOT                                                                                                              
/FUBTTFUTPGEJTQPTBM
 HSPVQTIFMEGPSTBMF                        R                                                                          `                  
0UIFSJUFNT                                                                                                                                 
-FTTFRVJUZBDDPVOUFEVOJUT                                                                          `         `            `         `         `             `
5PUBM                                                                                                                     
"EECBDL1SPDFFETGSPNEJTQPTBMPG
 QSPQFSUZ QMBOUBOEFRVJQNFOU                                          
5PUBMDBQJUBMFYQFOEJUVSFQFSDBTI
 GMPXTUBUFNFOU                                                   
-FTT/FU EFCU DBTI                                                                                                                  
-FTT&"6GVOEFECBMBODFTFYDMVEFE
 GSPNOFUEFCU                                                                                                          `         `            `
&RVJUZBUUSJCVUBCMFUPPXOFSTPG3JP
 5JOUP                                                                                                                          




                                                                                                                              Annual report 2019 | riotinto.com                 253
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                         Document 42-1 Filed 06/29/20 Page 259 of 307

/PUFTUPGJOBODJBMJOGPSNBUJPOCZCVTJOFTTVOJU


#VTJOFTTVOJUTBSFDMBTTJGJFEBDDPSEJOHUPUIF(SPVQaTNBOBHFNFOU                    0O"VHVTU XFTPMEPVSFOUJSFJOUFSFTUJOUIF,FTUSFM
TUSVDUVSF8FIBWFBEKVTUFEDFSUBJODPNQBSBUJWFBNPVOUTUPSFQSFTFOU                 VOEFSHSPVOEDPBMNJOFJO2VFFOTMBOE "VTUSBMJB UPBDPOTPSUJVN
DIBOHFTJONBOBHFNFOUSFTQPOTJCJMJUZ&GGFDUJWFGSPNUIFGJSTUIBMGPG          DPNQSJTJOHQSJWBUFFRVJUZNBOBHFS&.3$BQJUBM &.3 BOE15"EBSP
%BNQJFS4BMUIBTNPWFEGSPNUIF&OFSHZ.JOFSBMT1SPEVDU(SPVQUPUIF               &OFSHZ5CL "EBSP BO*OEPOFTJBOMJTUFEDPBMDPNQBOZ GPS
*SPO0SF1SPEVDU(SPVQ                                                             64CJMMJPO

B     (SPTTTBMFTSFWFOVFJODMVEFTUIFTBMFTSFWFOVFPGFRVJUZBDDPVOUFE             0O4FQUFNCFS XFTPMEPVSTIBSFIPMEJOHJO$PBM
      VOJUTPOBQSPQPSUJPOBUFMZDPOTPMJEBUFECBTJT BGUFSBEKVTUJOHGPSTBMFT       "MMJFE*OEVTUSJFT-JNJUFEUP:BODPBM"VTUSBMJB-JNJUFEGPS64
      UPTVCTJEJBSJFT JOBEEJUJPOUPDPOTPMJEBUFETBMFT$POTPMJEBUFETBMFT         CJMMJPO CFGPSFXPSLJOHDBQJUBMBEKVTUNFOUT 
      SFWFOVFJODMVEFTTVCTJEJBSZTBMFTUPFRVJUZBDDPVOUFEVOJUTXIJDIBSF
      OPUJODMVEFEJOHSPTTTBMFTSFWFOVF                                         3JP5JOUP$PBM"VTUSBMJBaTPQFSBUJOHBTTFUTPG64  NJMMJPOBU
                                                                                     b%FDFNCFSJODMVEFEQSPWJTJPOTGPSPOFSPVTDPOUSBDUTJO
C     &#*5%"PGTVCTJEJBSJFTBOEUIF(SPVQaTTIBSFPG&#*5%"SFMBUJOHUP             SFMBUJPOUPSBJMJOGSBTUSVDUVSFDBQBDJUZBOEDBQJUBMHBJOTUBYQBZBCMFPO
      FRVJUZBDDPVOUFEVOJUTSFQSFTFOUTQSPGJUCFGPSFUBY OFUGJOBODFJUFNT        UIFEJWFTUNFOUTBOOPVODFEJOUIFZFBS QBSUMZPGGTFUCZGJOBODJBM
      EFQSFDJBUJPOBOEBNPSUJTBUJPODIBSHFEUPUIFJODPNFTUBUFNFOUJO               BTTFUTBOESFDFJWBCMFTSFMBUJOHUPDPOUJOHFOUSPZBMUJFTBOEEJTQPTBM
      UIFQFSJPE6OEFSMZJOH&#*5%"FYDMVEFTUIF&#*5%"JNQBDUPGUIF                QSPDFFET'PMMPXJOHBDIBOHFJONBOBHFNFOUSFTQPOTJCJMJUZ BU
      TBNFJUFNTUIBUBSFFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT                        b%FDFNCFS UIFTFBNPVOUTBSFOPXSFQPSUFEXJUIJO0UIFS
                                                                                     PQFSBUJPOT XJUIOPSFTUBUFNFOUPGDPNQBSBUJWFBNPVOUT
D     3FQSFTFOUTQSPGJUBGUFSUBYGPSUIFQFSJPEBUUSJCVUBCMFUPUIFPXOFSTPG
      UIF3JP5JOUP(SPVQ#VTJOFTTVOJUFBSOJOHTBSFTUBUFECFGPSFGJOBODF      L   *ODMVEFTPVSJOUFSFTUTJO3JP5JOUP'FSFU5JUBOF  2*5
      JUFNTCVUBGUFSUIFBNPSUJTBUJPOPGEJTDPVOUSFMBUFEUPQSPWJTJPOT            .BEBHBTDBS.JOFSBMT 2..  BOE3JDIBSET#BZ.JOFSBMT
      &BSOJOHTBUUSJCVUFEUPCVTJOFTTVOJUTEPOPUJODMVEFBNPVOUTUIBUBSF           BUUSJCVUBCMFJOUFSFTUPG 
      FYDMVEFEJOBSSJWJOHBUVOEFSMZJOHFBSOJOHT
                                                                                 M   *ODMVEFTPVSJOUFSFTUTJO&OFSHZ3FTPVSDFTPG"VTUSBMJB  BOE
E     1JMCBSBSFQSFTFOUTUIF(SPVQaTIPMEJOHJO)BNFSTMFZ                   VOUJM+VMZ 3fTTJOH6SBOJVN-JNJUFE 3fTTJOH   0O
      IPMEJOHJO)PQF%PXOT+PJOU7FOUVSFBOEIPMEJOHJO3PCF3JWFS              +VMZ XFTPMEPVSFOUJSFJOUFSFTUJO3fTTJOHUP$IJOB
      *SPO"TTPDJBUFT5IF(SPVQaTOFUCFOFGJDJBMJOUFSFTUJO3PCF3JWFS*SPO        /BUJPOBM6SBOJVN$PSQPSBUJPO-JNJUFE $/6$ 
      "TTPDJBUFTJT BTJTIFMEUISPVHIBPXOFETVCTJEJBSZ
      BOEJTIFMEUISPVHIBPXOFETVCTJEJBSZ                           N   4JNGFS+FSTFZ-JNJUFE JOXIJDIUIF(SPVQIBTBJOUFSFTU IBTBO
                                                                                     JOUFSFTUJO4JNGFS4" UIFDPNQBOZUIBUNBOBHFTUIF4JNBOEPV
F     1SFTFOUFEPOBOJOUFHSBUFEPQFSBUJPOTCBTJT TQMJUUJOHBDUJWJUJFT              QSPKFDUJO(VJOFB5IF(SPVQUIFSFGPSFIBTBJOEJSFDUJOUFSFTU
      CFUXFFO#BVYJUF"MVNJOB 1SJNBSZ.FUBM 1BDJGJD"MVNJOJVNBOE                JO4JNGFS4"5IFTFFOUJUJFTBSFDPOTPMJEBUFEBTTVCTJEJBSJFTBOE
      PUIFSJOUFHSBUFEPQFSBUJPOT XIJDISFGMFDUUIFSFTVMUTPGUIFJOUFHSBUFE       UPHFUIFSSFGFSSFEUPBTUIF4JNBOEPVJSPOPSFQSPKFDU
      QSPEVDUJPOPGBMVNJOJVN BOEPUIFSQSPEVDUHSPVQJUFNTXIJDISFMBUF
      UPPUIFSDPNNFSDJBMBDUJWJUJFT                                           O   0UIFSPQFSBUJPOTJODMVEFPVSJOUFSFTUJOUIF(PWFBMVNJOB
                                                                                     SFGJOFSZ 3JP5JOUP.BSJOFBOE XJUIFGGFDUGSPNUIFGJSTUIBMGPG
G     *O "MVNJOJVNDBQJUBMFYQFOEJUVSFXBTSFQPSUFEOFUPG64              UIFSFNBJOJOHPQFSBUJOHBTTFUTPG3JP5JOUP$PBM"VTUSBMJB"TBU
      NJMMJPOQSPDFFETSFDFJWFEGSPNUIFTBMFPGTVSQMVTMBOEBU,JUJNBU            %FDFNCFS UIFTFJODMVEFQSPWJTJPOTGPSPOFSPVTDPOUSBDUTJO
      5IFTFQSPDFFETXFSFOPUJODMVEFEJO"MVNJOJVNaTGSFFDBTIGMPXBOE             SFMBUJPOUPSBJMJOGSBTUSVDUVSFDBQBDJUZ QBSUMZPGGTFUCZEFGFSSFEUBY
      UIFBTTPDJBUFEHBJOXBTFYDMVEFEGSPNCVTJOFTTVOJUFBSOJOHT                   BTTFUTBOEGJOBODJBMBTTFUTBOESFDFJWBCMFTSFMBUJOHUPDPOUJOHFOU
      BOEb&#*5%"                                                                    SPZBMUJFTBOEEJTQPTBMQSPDFFET3FGFSUPOPUF K 

H     5ISPVHIBKPJOUWFOUVSFBHSFFNFOUXJUI'SFFQPSU.D.P3BO*OD               P   $BQJUBMFYQFOEJUVSFJTUIFOFUDBTIPVUGMPXPOQVSDIBTFTMFTTTBMFTPG
       'SFFQPSU XFXFSFFOUJUMFEUPPGNBUFSJBMNJOFEBCPWFBO                  QSPQFSUZ QMBOUBOEFRVJQNFOU DBQJUBMJTFEFWBMVBUJPODPTUTBOE
      BHSFFEUISFTIPMEBTBDPOTFRVFODFPGFYQBOTJPOTBOEEFWFMPQNFOUT               QVSDIBTFTMFTTTBMFTPGPUIFSJOUBOHJCMFBTTFUT5IFEFUBJMTQSPWJEFE
      PGUIF(SBTCFSHGBDJMJUJFTTJODF VOUJM%FDFNCFS 0O             JODMVEFPGTVCTJEJBSJFTaDBQJUBMFYQFOEJUVSFBOE3JP5JOUPaT
      %FDFNCFS XFTPMEPVSFOUJSFJOUFSFTUJOUIF(SBTCFSHNJOF             TIBSFPGUIFDBQJUBMFYQFOEJUVSFPGKPJOUPQFSBUJPOTBOEFRVJUZ
      UP15*OEPOFTJB"TBIBO"MVNJOJVN 1FSTFSP  *OBMVN                            BDDPVOUFEVOJUT

I     0VSJOUFSFTUJO0ZV5PMHPJJTIFMEJOEJSFDUMZUISPVHIPVS            Q   0QFSBUJOHBTTFUTPGTVCTJEJBSJFTJTDPNQSJTFEPGOFUBTTFUTFYDMVEJOH
      JOWFTUNFOUJO5VSRVPJTF)JMM3FTPVSDFT-UE 532 XIFSF532aT                   QPTUSFUJSFNFOUBTTFUTBOEMJBCJMJUJFT OFUPGUBY BOECFGPSFEFEVDUJOH
      QSJODJQBMBTTFUJTJUTJOWFTUNFOUJO0ZV5PMHPJ--$ XIJDIPXOT            OFUEFCU0QFSBUJOHBTTFUTBSFTUBUFEBGUFSUIFEFEVDUJPOPGOPO
      UIF0ZV5PMHPJDPQQFSHPMENJOF                                               DPOUSPMMJOHJOUFSFTUTeUIFTFBSFDBMDVMBUFECZSFGFSFODFUPUIFOFU
                                                                                     BTTFUTPGUIFSFMFWBOUDPNQBOJFT JFJODMVTJWFPGTVDIDPNQBOJFTa
J     *ODMVEFTPVSJOUFSFTUTJO"SHZMF  BOE%JBWJL                        EFCUBOEBNPVOUTEVFUPPSGSPN3JP5JOUP(SPVQDPNQBOJFT 

K     *ODMVEFTPVSJOUFSFTUJOUIF)BJM$SFFLDPBMNJOF VOUJM"VHVTU      R   "TTFUTBOEMJBCJMJUJFTIFMEGPSTBMFBU%FDFNCFSJODMVEFEPVS
       PVSJOUFSFTUJOUIF,FTUSFMVOEFSHSPVOEDPBMNJOF VOUJM             JOUFSFTUJO3fTTJOH6SBOJVN-JNJUFE UIF*4"-TNFMUFS UIF"MVDIFNJF
      "VHVTU BOEJOUFSFTUTJOUIF8JODIFTUFS4PVUI VOUJM+VOF             BOPEFQMBOU BOEUIF"MVGMVPSBMVNJOJVNGMVPSJEFQMBOU"U
       BOE7BMFSJBEFWFMPQNFOUQSPKFDUT VOUJM"VHVTU                   b%FDFNCFSbbJUJODMVEFEPVSJOUFSFTUJOUIF%VOLFSRVF
                                                                                     BMVNJOJVNTNFMUFSBOEDFSUBJOPUIFSTFQBSBUFBTTFUT
      0O+VOF XFTPMEPVSFOUJSFJOUFSFTUJOUIF8JODIFTUFS
      4PVUIDPBMEFWFMPQNFOUQSPKFDUJO2VFFOTMBOE "VTUSBMJB UP
      8IJUFIBWFO$PBM-JNJUFEGPS64NJMMJPO

      0O"VHVTU XFTPMEPVSFOUJSFJOUFSFTUJOUIF)BJM$SFFL
      DPBMNJOFBOEJOUFSFTUJOUIF7BMFSJBDPBMEFWFMPQNFOUQSPKFDU
      JO2VFFOTMBOE "VTUSBMJB UP(MFODPSFGPS64CJMMJPO




254          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                            Document 42-1 Filed 06/29/20 Page 260 of 307

"VTUSBMJBO$PSQPSBUJPOT"DUcTVNNBSZPG"4*$SFMJFG


1VSTVBOUUPTFDUJPOPGUIF"VTUSBMJBO$PSQPSBUJPOT"DU                  5IPTFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUTNVTUBMTPCFBVEJUFEJOSFMBUJPOUP
 $PSQPSBUJPOT"DU UIF"VTUSBMJBO4FDVSJUJFTBOE*OWFTUNFOUT$PNNJTTJPO          UIFJSDPNQMJBODFXJUISFMFWBOU"VTUSBMJBOBOE6,SFRVJSFNFOUT
JTTVFEBOPSEFSEBUFE%FDFNCFSUIBUHSBOUFESFMJFGUP                    3JPb5JOUPb-JNJUFENVTUBMTPQSFQBSFB%JSFDUPSTaSFQPSUXIJDITBUJTGJFTUIF
3JPb5JOUPb-JNJUFEGSPNDFSUBJOSFRVJSFNFOUTPGUIF$PSQPSBUJPOT"DUJO           DPOUFOUSFRVJSFNFOUTPGUIF$PSQPSBUJPOT"DU BQQMJFEPOUIFCBTJTUIBUGPS
SFMBUJPOUPJUTGJOBODJBMTUBUFNFOUTBOEBTTPDJBUFESFQPSUT5IFPSEFS           UIFTFQVSQPTFTUIFDPOTPMJEBUFEFOUJUZJTUIF(SPVQ BOEUIFDPOTPMJEBUFE
FTTFOUJBMMZDPOUJOVFTUIFSFMJFGUIBUIBTBQQMJFEUP3JP5JOUP-JNJUFETJODF     GJOBODJBMTUBUFNFOUTDPWFSUIF(SPVQ 5IJTJODMVEFTB3FNVOFSBUJPOSFQPSU
UIFGPSNBUJPOPGUIF(SPVQaTEVBMMJTUFEDPNQBOJFT %-$ TUSVDUVSFJO       TFFQBHFTUP QSFQBSFEJOBDDPSEBODFXJUIUIFSFRVJSFNFOUTPG
5IFPSEFSBQQMJFTUP3JP5JOUP-JNJUFEaTGJOBODJBMSFQPSUJOHPCMJHBUJPOTGPS     UIF$PSQPSBUJPOT"DU
UIFGJOBODJBMZFBSTBOEIBMGZFBSTFOEJOHCFUXFFO%FDFNCFSBOE
+VOFJODMVTJWF                                                          3JP5JOUP-JNJUFEJTBMTPSFRVJSFEUPDPNQMZHFOFSBMMZXJUIUIFMPEHFNFOU
                                                                                 BOEEJTUSJCVUJPOSFRVJSFNFOUTPGUIF$PSQPSBUJPOT"DU JODMVEJOHUJNJOH
*OFTTFODF JOTUFBEPGCFJOHSFRVJSFEVOEFSUIF$PSQPSBUJPOT"DUUPQSFQBSF      SFRVJSFNFOUT JOSFMBUJPOUPUIPTFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUT
DPOTPMJEBUFEGJOBODJBMTUBUFNFOUTDPWFSJOHPOMZJUTFMGBOEJUTDPOUSPMMFE         JODMVEJOHBOZDPODJTFGJOBODJBMTUBUFNFOUT UIF"VEJUPSTaSFQPSUBOEUIF
FOUJUJFT UIFPSEFSBMMPXT3JP5JOUP-JNJUFEUPQSFQBSFDPOTPMJEBUFEGJOBODJBM   %JSFDUPSTaSFQPSU5IF$PSQPSBUJPOT"DUBMTPSFRVJSFTUIBUBOPOCJOEJOH
TUBUFNFOUTJOXIJDIJU 3JP5JOUPQMDBOEUIFJSSFTQFDUJWFDPOUSPMMFEFOUJUJFT   SFTPMVUJPOUPBEPQUUIF3FNVOFSBUJPOSFQPSUCFWPUFEPOCZTIBSFIPMEFST
BSFUSFBUFEBTBTJOHMFFDPOPNJDFOUJUZ*OBEEJUJPO UIPTFDPOTPMJEBUFE         BU3JP5JOUP-JNJUFEaTBOOVBMHFOFSBMNFFUJOH
GJOBODJBMTUBUFNFOUTBSFUPCFQSFQBSFE
e JOBDDPSEBODFXJUIUIFQSJODJQMFTBOESFRVJSFNFOUTPG*OUFSOBUJPOBM            3JP5JOUP-JNJUFEJTOPUSFRVJSFEUPQSFQBSFTFQBSBUFDPOTPMJEBUFEGJOBODJBM
  'JOBODJBM3FQPSUJOH4UBOEBSETBTBEPQUFECZUIF&VSPQFBO6OJPO &6             TUBUFNFOUTTPMFMZGPSJUBOEJUTDPOUSPMMFEFOUJUJFT3JP5JOUP-JNJUFEJTBMTP
  *'34 SBUIFSUIBOUIF"VTUSBMJBO"DDPVOUJOH4UBOEBSET ""4  FYDFQUGPS        OPUSFRVJSFEUPQSFQBSFBOEMPEHFQBSFOUFOUJUZGJOBODJBMTUBUFNFOUTGPS
  POFMJNJUFEJOTUBODFJOUIFDBTFPGBOZDPODJTFSFQPSU BOEJO                 JUTFMGJOSFTQFDUPGFBDISFMFWBOUGJOBODJBMZFBS
  BDDPSEBODFXJUI6,GJOBODJBMSFQPSUJOHPCMJHBUJPOTHFOFSBMMZ
                                                                                 3JP5JOUP-JNJUFENVTU IPXFWFS JOBDDPSEBODFXJUIUIF$PSQPSBUJPOT"DU
e POUIFCBTJTUIBUUIFUSBOTJUJPOBMQSPWJTJPOTPG*OUFSOBUJPOBM'JOBODJBM
                                                                                 JODMVEFJOUIFDPOTPMJEBUFEGJOBODJBMTUBUFNFOUTGPSUIF(SPVQ BTBOPUF
  3FQPSUJOH4UBOEBSE 'JSTUUJNF"EPQUJPOPG*OUFSOBUJPOBM'JOBODJBM
                                                                                 WBSJPVTQBSFOUFOUJUZJOGPSNBUJPOSFHBSEJOH3JP5JOUP-JNJUFE JODMVEJOHJO
  3FQPSUJOH4UBOEBSET TIPVMECFBQQMJFEVTJOHUIFDPNCJOFEGJOBODJBM
                                                                                 SFMBUJPOUPBTTFUT MJBCJMJUJFT TIBSFIPMEFSTaFRVJUZ QSPGJUBOEMPTT JODPNF




                                                                                                                                                                   Financial statements
  TUBUFNFOUTQSFWJPVTMZQSFQBSFEGPS3JP5JOUP-JNJUFE 3JP5JOUPQMDBOE
                                                                                 HVBSBOUFFT DPOUJOHFOUMJBCJMJUJFT BOEDPOUSBDUVBMDPNNJUNFOUT QSFQBSFE
  UIFJSSFTQFDUJWFDPOUSPMMFEFOUJUJFTVOEFS(FOFSBMMZ"DDFQUFE"DDPVOUJOH
                                                                                 JOBDDPSEBODFXJUI""4 TFFQBHF 
  1SJODJQMFTJOUIF6OJUFE,JOHEPN VOEFSXIJDIUIF%-$.FSHFSCFUXFFO
  3JPb5JOUPb-JNJUFEBOE3JP5JOUPQMDXBTBDDPVOUFEGPSVTJOHcNFSHFSd
  SBUIFSUIBOcBDRVJTJUJPOd BDDPVOUJOH SFGMFDUJOHUIBUOFJUIFS3JP5JOUP
  -JNJUFEOPS3JP5JOUPQMDXBTBDRVJSFECZ PSJTDPOUSPMMFECZ UIFPUIFS
  BOENFBOJOHUIBUUIFFYJTUJOHDBSSZJOHBNPVOUT SBUIFSUIBOGBJSWBMVFT
  PGBTTFUTBOEMJBCJMJUJFTBUUIFUJNFPGUIF%-$.FSHFSXFSFVTFEUP
  NFBTVSFUIPTFBTTFUTBOEMJBCJMJUJFTBUGPSNBUJPO 
e POUIFCBTJTUIBU3JP5JOUP-JNJUFEBOE3JP5JOUPQMDBSFBTJOHMF
  DPNQBOZ XJUIUIFJSSFTQFDUJWFTIBSFIPMEFSTCFJOHUIFTIBSFIPMEFSTJO
  UIBUTJOHMFDPNQBOZ BOE
e XJUIBSFDPODJMJBUJPO GSPN&6*'34UP""4 PGUIFGPMMPXJOHBNPVOUT
  DPOTPMJEBUFEMPTTQSPGJUGPSUIFGJOBODJBMZFBS UPUBMDPOTPMJEBUFE
  DPNQSFIFOTJWFMPTTJODPNFGPSUIFGJOBODJBMZFBSBOEUPUBMDPOTPMJEBUFE
  FRVJUZBUUIFFOEPGUIFGJOBODJBMZFBS TFFQBHF 




                                                                                                                  Annual report 2019 | riotinto.com         255
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                         Document 42-1 Filed 06/29/20 Page 261 of 307

%JSFDUPSTeEFDMBSBUJPO
%JSFDUPSTTUBUFNFOUPGSFTQPOTJCJMJUJFTJOSFMBUJPOUPUIF(SPVQGJOBODJBMTUBUFNFOUT
3JP5JOUPQMDGJOBODJBMTUBUFNFOUTBOE3JP5JOUP-JNJUFEGJOBODJBMTUBUFNFOUT


5IFEJSFDUPSTBSFSFTQPOTJCMFGPSQSFQBSJOHUIF"OOVBMSFQPSU UIF              5IFEJSFDUPSTBSFBMTPSFTQPOTJCMFGPSTBGFHVBSEJOHUIFBTTFUTPGUIF
3FNVOFSBUJPOSFQPSUBOEUIFGJOBODJBMTUBUFNFOUTJOBDDPSEBODFXJUI             $PNQBOJFTBOEUIF(SPVQBOEIFODFGPSUBLJOHSFBTPOBCMFTUFQTGPSUIF
BQQMJDBCMFMBXBOESFHVMBUJPOT                                                 QSFWFOUJPOBOEEFUFDUJPOPGGSBVEBOEPUIFSJSSFHVMBSJUJFT

6,BOE"VTUSBMJBODPNQBOZMBXSFRVJSFTUIFEJSFDUPSTUPQSFQBSFGJOBODJBM       5IFEJSFDUPSTBSFSFTQPOTJCMFGPSUIFNBJOUFOBODFBOEJOUFHSJUZPGUIF
TUBUFNFOUTGPSFBDIGJOBODJBMZFBS6OEFS6,MBXUIFEJSFDUPSTIBWFFMFDUFE     (SPVQaTXFCTJUF-FHJTMBUJPOHPWFSOJOHUIFQSFQBSBUJPOBOEEJTTFNJOBUJPO
UPQSFQBSFUIF(SPVQGJOBODJBMTUBUFNFOUTJOBDDPSEBODFXJUI*OUFSOBUJPOBM      PGGJOBODJBMTUBUFNFOUTNBZEJGGFSCFUXFFOKVSJTEJDUJPOTJOXIJDIUIF
'JOBODJBM3FQPSUJOH4UBOEBSET *'34T BTBEPQUFECZUIF&VSPQFBO6OJPO          (SPVQbSFQPSUT
 &6 BOEUIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUTJOBDDPSEBODFXJUI6OJUFE
,JOHEPN(FOFSBMMZ"DDFQUFE"DDPVOUJOH1SBDUJDF 6OJUFE,JOHEPN                  &BDIPGUIFDVSSFOUEJSFDUPST XIPTFOBNFTBOEGVODUJPOBSFMJTUFEPO
"DDPVOUJOH4UBOEBSETBOEBQQMJDBCMFMBX JODMVEJOH'34c3FEVDFE             QBHFTUPJOUIF(PWFSOBODFTFDUJPO DPOGJSNUIBU UPUIFCFTUPGUIFJS
EJTDMPTVSFGSBNFXPSLd                                                          LOPXMFEHF
                                                                                e UIF3JP5JOUP(SPVQGJOBODJBMTUBUFNFOUTBOEOPUFT XIJDIIBWFCFFO
6OEFS"VTUSBMJBOMBX UIFEJSFDUPSTBSFBMTPSFRVJSFEUPQSFQBSFDFSUBJO          QSFQBSFEJOBDDPSEBODFXJUI*'34BTBEPQUFECZUIF&6 UIF"VTUSBMJBO
3JPb5JOUP-JNJUFEQBSFOUDPNQBOZGJOBODJBMTUBUFNFOUTJOBDDPSEBODFXJUI          $PSQPSBUJPOT"DUBTBNFOEFECZUIF"VTUSBMJBO4FDVSJUJFTBOE
"VTUSBMJBO"DDPVOUJOH4UBOEBSET ""4 *OQSFQBSJOHUIF(SPVQGJOBODJBM           *OWFTUNFOUT$PNNJTTJPO0SEFSEBUFE%FDFNCFS UIF6,
TUBUFNFOUT UIFEJSFDUPSTIBWFBMTPFMFDUFEUPDPNQMZXJUI*'34T JTTVFECZ       $PNQBOJFT"DUBOE"SUJDMFPGUIF*"43FHVMBUJPO HJWFBUSVFBOE
UIF*OUFSOBUJPOBM"DDPVOUJOH4UBOEBSET#PBSE *"4#                               GBJSWJFXPGUIFBTTFUT MJBCJMJUJFT GJOBODJBMQPTJUJPOBOEQSPGJUPGUIF
                                                                                  (SPVQ
6OEFS6,BOE"VTUSBMJBODPNQBOZMBXUIFEJSFDUPSTNVTUOPUBQQSPWFUIF
GJOBODJBMTUBUFNFOUTVOMFTTUIFZBSFTBUJTGJFEUIBUUIFZHJWFBUSVFBOEGBJS   e UIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUTBOEOPUFT XIJDIIBWFCFFO
                                                                                  QSFQBSFEJOBDDPSEBODFXJUI6OJUFE,JOHEPN(FOFSBMMZ"DDFQUFE
WJFXPGUIFTUBUFPGBGGBJSTPGUIF(SPVQBOEUIFDPNQBOJFTBTBUUIFFOEPG
                                                                                  "DDPVOUJOH1SBDUJDF HJWFBUSVFBOEGBJSWJFXPGUIFBTTFUT MJBCJMJUJFT
UIFGJOBODJBMZFBS BOEPGUIFQSPGJUPSMPTTPGUIFDPNQBOJFTBOE(SPVQGPS
                                                                                  GJOBODJBMQPTJUJPOBOEQSPGJUPGUIFDPNQBOZ
UIFQFSJPE BTBQQMJDBCMF 
                                                                                e UIF3JP5JOUP-JNJUFEQBSFOUDPNQBOZEJTDMPTVSFT XIJDIIBWFCFFO
*OQSFQBSJOHUIFTFGJOBODJBMTUBUFNFOUT UIFEJSFDUPSTBSFSFRVJSFEUP           QSFQBSFEJOBDDPSEBODFXJUIUIF""4BOE"VTUSBMJBO$PSQPSBUJPOT"DU
                                                                                  BTBNFOEFECZUIF"VTUSBMJBO4FDVSJUJFTBOE*OWFTUNFOUT
e TFMFDUTVJUBCMFBDDPVOUJOHQPMJDJFTBOEBQQMZUIFNDPOTJTUFOUMZ
                                                                                  $PNNJTTJPO0SEFSEBUFE%FDFNCFS HJWFBUSVFBOEGBJSWJFXPG
e NBLFKVEHNFOUTBOEFTUJNBUFTUIBUBSFSFBTPOBCMFBOEQSVEFOU                   UIFBTTFUT MJBCJMJUJFT GJOBODJBMQPTJUJPOBOEQSPGJUPGUIFDPNQBOZ
e TUBUFXIFUIFS*'34TBTBEPQUFECZUIF&6 BQQMJDBCMF6,"DDPVOUJOH            e UIF4USBUFHJDSFQPSUTFDUJPOPGUIF"OOVBMSFQPSUJODMVEFBGBJSSFWJFXPG
  4UBOEBSETBOE""4IBWFCFFOGPMMPXFE TVCKFDUUPBOZNBUFSJBM                   UIFEFWFMPQNFOUBOEQFSGPSNBODFPGUIFCVTJOFTTBOEUIFQPTJUJPOPG
  EFQBSUVSFTEJTDMPTFEBOEFYQMBJOFEJOUIF(SPVQBOEQBSFOUDPNQBOZ              UIF(SPVQ UPHFUIFSXJUIBEFTDSJQUJPOPGUIFQSJODJQBMSJTLTBOE
  GJOBODJBMTUBUFNFOUTSFTQFDUJWFMZBOE                                          VODFSUBJOUJFTUIBUJUGBDFTBOE
e QSFQBSFUIFGJOBODJBMTUBUFNFOUTPOUIFHPJOHDPODFSOCBTJTVOMFTTJUJT      e UIFSFBSFSFBTPOBCMFHSPVOETUPCFMJFWFUIBUFBDIPGUIF3JP5JOUP
  JOBQQSPQSJBUFUPQSFTVNFUIBUUIF(SPVQBOEUIFDPNQBOJFTXJMM                  (SPVQ 3JP5JOUPQMDBOE3JP5JOUP-JNJUFEXJMMCFBCMFUPQBZJUTEFCUT
  DPOUJOVFJOCVTJOFTT                                                           BTBOEXIFOUIFZCFDPNFEVFBOEQBZBCMF

5IFEJSFDUPSTBSFSFTQPOTJCMFGPSLFFQJOHBEFRVBUFBDDPVOUJOHSFDPSETUIBU      5IFEJSFDUPSTIBWFCFFOHJWFOUIFEFDMBSBUJPOTCZUIFDIJFGFYFDVUJWFBOE
BSFTVGGJDJFOUUPTIPXBOEFYQMBJOUIFUSBOTBDUJPOTPGUIFDPNQBOJFTBOE        DIJFGGJOBODJBMPGGJDFSSFRVJSFECZTFDUJPO"PGUIF"VTUSBMJBO
UIF(SPVQBOEEJTDMPTFXJUISFBTPOBCMFBDDVSBDZBUBOZUJNFUIFGJOBODJBM       $PSQPSBUJPOT"DUBTBNFOEFECZUIF"VTUSBMJBO4FDVSJUJFTBOE
QPTJUJPOPGUIFDPNQBOJFTBOEUIF(SPVQBOEFOBCMFUIFNUPFOTVSFUIBU         *OWFTUNFOUT$PNNJTTJPO0SEFSEBUFE%FDFNCFS
e UIF(SPVQGJOBODJBMTUBUFNFOUTDPNQMZXJUIUIF6,$PNQBOJFT"DU
   UIF"VTUSBMJBO$PSQPSBUJPOT"DUBTBNFOEFECZUIF                  %JTDMPTVSFPGJOGPSNBUJPOUPBVEJUPST
  "VTUSBMJBO4FDVSJUJFTBOE*OWFTUNFOUT$PNNJTTJPO0SEFSEBUFE                  5IFEJSFDUPSTJOPGGJDFBUUIFEBUFPGUIJTSFQPSUIBWFFBDIDPOGJSNFEUIBU
  b%FDFNCFSbBOE"SUJDMFPGUIF*"43FHVMBUJPO                         e TPGBSBTUIFZBSFBXBSF UIFSFJTOPSFMFWBOUBVEJUJOGPSNBUJPOPGXIJDI
e UIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUTDPNQMZXJUIUIF6,$PNQBOJFT             UIF(SPVQaTBVEJUPSTBSFVOBXBSFBOE
  "DU                                                                     e UIFZIBWFUBLFOBMMUIFTUFQTUIBUUIFZPVHIUUPIBWFUBLFOBTBEJSFDUPS
e UIF3JP5JOUP-JNJUFEQBSFOUDPNQBOZEJTDMPTVSFTDPNQMZXJUI                    UPNBLFUIFNTFMWFTBXBSFPGBOZSFMFWBOUBVEJUJOGPSNBUJPOBOEUP
  UIFb$PSQPSBUJPOT"DUBTBNFOEFECZUIF"VTUSBMJBO4FDVSJUJFTBOE                FTUBCMJTIUIBUUIF(SPVQaTBVEJUPSTBSFBXBSFPGUIBUJOGPSNBUJPO
  *OWFTUNFOUT$PNNJTTJPO0SEFSEBUFE%FDFNCFSBOE
e UIF3FNVOFSBUJPOSFQPSUDPNQMJFTXJUIUIF6,$PNQBOJFT"DU               5IJTEFDMBSBUJPOJTNBEFJOBDDPSEBODFXJUIBSFTPMVUJPOPGUIFCPBSE
  BOEbUIF"VTUSBMJBO$PSQPSBUJPOT"DUBTBNFOEFECZUIF"VTUSBMJBO
  4FDVSJUJFTBOE*OWFTUNFOUT$PNNJTTJPO0SEFSEBUFE
  b%FDFNCFSb




4JNPO5IPNQTPO                                        +FBO4hCBTUJFO+BDRVFT                                +BLPC4UBVTIPMN
$IBJSNBO                                               $IJFGFYFDVUJWF                                       $IJFGGJOBODJBMPGGJDFS




256          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                             Document 42-1 Filed 06/29/20 Page 262 of 307

"VEJUPSeTJOEFQFOEFODFEFDMBSBUJPO


"TMFBEBVEJUPSGPSUIFBVEJUPG3JP5JOUP-JNJUFEGPSUIFZFBSFOEFEb%FDFNCFSb *EFDMBSFUIBUUPUIFCFTUPGNZLOPXMFEHFBOECFMJFG UIFSFIBWF
CFFO

B    OPDPOUSBWFOUJPOTPGUIFBVEJUPSJOEFQFOEFODFSFRVJSFNFOUTPGUIF$PSQPSBUJPOT"DUJOSFMBUJPOUPUIFBVEJUBOE

C    OPDPOUSBWFOUJPOTPGBOZBQQMJDBCMFDPEFPGQSPGFTTJPOBMDPOEVDUJOSFMBUJPOUPUIFBVEJU

5IJTEFDMBSBUJPOJTJOSFTQFDUPG3JP5JOUP-JNJUFEBOEUIFFOUJUJFTJUDPOUSPMMFEEVSJOHUIFQFSJPE




%FCCJF4NJUI
1BSUOFS
1SJDFXBUFSIPVTF$PPQFST
#SJTCBOF
b'FCSVBSZb

-JBCJMJUZMJNJUFECZBTDIFNFBQQSPWFEVOEFS1SPGFTTJPOBM4UBOEBSET-FHJTMBUJPO




                                                                                                                                                            Financial statements




                                                                                                               Annual report 2019 | riotinto.com      257
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                         Document 42-1 Filed 06/29/20 Page 263 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFE






                                                                                8IBUXFIBWFBVEJUFE
'PSUIFQVSQPTFPGUIJTSFQPSU UIFUFSNTcXFdBOEcPVSdEFOPUF
                                                                                5IF(SPVQGJOBODJBMTUBUFNFOUT BTEFGJOFECFMPX BOEUIF3JP5JOUPQMD
1SJDFXBUFSIPVTF$PPQFST--1JOSFMBUJPOUP6,MFHBM QSPGFTTJPOBM
                                                                                GJOBODJBMTUBUFNFOUT BTEFGJOFECFMPX BSFSFGFSSFEUPJOUIJTSFQPSUBTUIF
BOEbSFHVMBUPSZSFTQPOTJCJMJUJFTBOESFQPSUJOHPCMJHBUJPOTUPUIFNFNCFST
                                                                                cGJOBODJBMTUBUFNFOUTd5IF(SPVQGJOBODJBMTUBUFNFOUT OPUF
PGb3JPb5JOUPQMDBOE1SJDFXBUFSIPVTF$PPQFSTJOSFMBUJPOUP"VTUSBMJBOMFHBM
                                                                                c3JPb5JOUPb-JNJUFEQBSFOUDPNQBOZEJTDMPTVSFTdBOEUIF%JSFDUPSTa
QSPGFTTJPOBMBOESFHVMBUPSZSFTQPOTJCJMJUJFTBOESFQPSUJOHPCMJHBUJPOTUP
                                                                                EFDMBSBUJPOPOQBHFBSFDPMMFDUJWFMZSFGFSSFEUPJOUIJTSFQPSUBTUIF
UIFbNFNCFSTPG3JP5JOUP-JNJUFE'PSUIFQVSQPTFTPGUIFUBCMFPOQBHFT
                                                                                cGJOBODJBMSFQPSUd
UPUIBUTFUTPVUUIFLFZBVEJUNBUUFSTBOEIPXPVSBVEJUBEESFTTFE
UIFLFZBVEJUNBUUFST UIFUFSNTcXFdBOEcPVSdSFGFSUP
1SJDFXBUFSIPVTF$PPQFST--1BOEPS1SJDFXBUFSIPVTF$PPQFSTBOEPSPVS             1SJDFXBUFSIPVTF$PPQFST--1IBTBVEJUFEUIFGJOBODJBMTUBUFNFOUTGPSUIF
                                                                                ZFBSFOEFE%FDFNCFS
DPNQPOFOUUFBNT5IF(SPVQGJOBODJBMTUBUFNFOUT BTEFGJOFECFMPX
DPOTPMJEBUFUIFBDDPVOUTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEBOEUIFJS
SFTQFDUJWFTVCTJEJBSJFT UIFc(SPVQd BOEJODMVEFUIF(SPVQaTTIBSFPGKPJOU    1SJDFXBUFSIPVTF$PPQFSTIBTBVEJUFEUIF3FDPODJMJBUJPOXJUI"VTUSBMJBO
BSSBOHFNFOUTBOEBTTPDJBUFT5IFc1BSFOU$PNQBOJFTdBSFEFGJOFEBT              "DDPVOUJOH4UBOEBSET UIF3FNVOFSBUJPOSFQPSUJODMVEFEJOUIF%JSFDUPSTa
3JPb5JOUPQMDBOE3JP5JOUP-JNJUFE                                            SFQPSUBOEUIFGJOBODJBMSFQPSUGPSUIFZFBSFOEFE%FDFNCFS

5IFSFMFWBOUMFHJTMBUJPOHPWFSOJOHUIF1BSFOU$PNQBOJFTJTUIF6OJUFE           5IF(SPVQGJOBODJBMTUBUFNFOUT JODMVEFEXJUIJOUIF"OOVBMSFQPSUBOE
,JOHEPN$PNQBOJFT"DU c$PNQBOJFT"DUd GPS3JP5JOUPQMD             "DDPVOUT UIFc"OOVBMSFQPSUd DPNQSJTFUIF(SPVQCBMBODFTIFFUBTBU
BOEUIF"VTUSBMJBO$PSQPSBUJPOT"DU c$PSQPSBUJPOT"DUd BT           %FDFNCFSUIF(SPVQJODPNFTUBUFNFOUBOE(SPVQTUBUFNFOUPG
BNFOEFECZUIF"4*$PSEFSEBUFE%FDFNCFS UIFc"4*$0SEFSd GPS         DPNQSFIFOTJWFJODPNFGPSUIFZFBSUIFOFOEFEUIF(SPVQDBTIGMPX
3JP5JOUP-JNJUFE                                                              TUBUFNFOUGPSUIFZFBSUIFOFOEFEUIF(SPVQTUBUFNFOUPGDIBOHFTJO
                                                                                FRVJUZGPSUIFZFBSUIFOFOEFEOPUFTBOEUPUIF(SPVQGJOBODJBM
3FQPSUPOUIFBVEJUPGUIFGJOBODJBMTUBUFNFOUTBOE                             TUBUFNFOUT XIJDIJODMVEFBEFTDSJQUJPOPGUIFTJHOJGJDBOUBDDPVOUJOH
UIFGJOBODJBMSFQPSU                                                            QPMJDJFTBOEPUIFSFYQMBOBUPSZJOGPSNBUJPOUIFPVUMJOFPGEVBMMJTUFE
                                                                                DPNQBOJFTTUSVDUVSFBOECBTJTPGGJOBODJBMTUBUFNFOUTBOEUIF3JP5JOUP
0QJOJPO                                                                         GJOBODJBMJOGPSNBUJPOCZCVTJOFTTVOJU
0QJOJPOPG1SJDFXBUFSIPVTF$PPQFST--1POUIFGJOBODJBMTUBUFNFOUTUP
UIFNFNCFSTPG3JP5JOUPQMD                                                    5IF3JP5JOUPQMDGJOBODJBMTUBUFNFOUT JODMVEFEXJUIJOUIF"OOVBMSFQPSU
*OPVSPQJOJPO                                                                 DPNQSJTFUIF3JP5JOUPQMD$PNQBOZCBMBODFTIFFUBTBU%FDFNCFS
                                                                                UIF3JP5JOUPQMD$PNQBOZTUBUFNFOUPGDIBOHFTJOFRVJUZGPSUIF
s UIFGJOBODJBMTUBUFNFOUT EFGJOFECFMPX HJWFBUSVFBOEGBJSWJFXPGUIF     ZFBSUIFOFOEFEBOEOPUFT"*UPUIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUT
  TUBUFPGUIF(SPVQaTBOEPG3JP5JOUPQMDaTBGGBJSTBTBU%FDFNCFS    XIJDIJODMVEFBEFTDSJQUJPOPGUIFTJHOJGJDBOUBDDPVOUJOHQPMJDJFTBOEPUIFS
  BOEPGUIF(SPVQaTQSPGJUBOEDBTIGMPXTGPSUIFZFBSUIFOFOEFE             FYQMBOBUPSZJOGPSNBUJPO
s UIF(SPVQGJOBODJBMTUBUFNFOUTIBWFCFFOQSPQFSMZQSFQBSFEJO
  BDDPSEBODFXJUI*OUFSOBUJPOBM'JOBODJBM3FQPSUJOH4UBOEBSET c*'34Td          #BTJTGPSPQJOJPO
  BTBEPQUFECZUIF&VSPQFBO6OJPO                                             8FDPOEVDUFEPVSBVEJUJOBDDPSEBODFXJUI*OUFSOBUJPOBM4UBOEBSETPO
s UIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUTIBWFCFFOQSPQFSMZQSFQBSFE            "VEJUJOH 6,  *4"T 6,  "VTUSBMJBO"VEJUJOH4UBOEBSET "4"T BOE
  JObBDDPSEBODFXJUI6OJUFE,JOHEPN(FOFSBMMZ"DDFQUFE"DDPVOUJOH               BQQMJDBCMFMBX0VSSFTQPOTJCJMJUJFTVOEFSUIPTFTUBOEBSETBSFGVSUIFS
  1SBDUJDF 6OJUFE,JOHEPN"DDPVOUJOH4UBOEBSET DPNQSJTJOH'34             EFTDSJCFEJOUIF"VEJUPSTaSFTQPOTJCJMJUJFTGPSUIFBVEJUPGUIFGJOBODJBM
  c3FEVDFE%JTDMPTVSF'SBNFXPSLd BOEBQQMJDBCMFMBX BOE                      TUBUFNFOUTBOEGJOBODJBMSFQPSUTFDUJPOPGPVSSFQPSU8FCFMJFWFUIBUUIF
s UIFGJOBODJBMTUBUFNFOUTIBWFCFFOQSFQBSFEJOBDDPSEBODFXJUIUIF            BVEJUFWJEFODFXFIBWFPCUBJOFEJTTVGGJDJFOUBOEBQQSPQSJBUFUPQSPWJEFB
  SFRVJSFNFOUTPGUIF$PNQBOJFT"DUBOE BTSFHBSETUIF(SPVQ              CBTJTGPSPVSPQJOJPO
  GJOBODJBMTUBUFNFOUT "SUJDMFPGUIF*"43FHVMBUJPO
                                                                                *OEFQFOEFODF
1SJDFXBUFSIPVTF$PPQFST--1aTPQJOJPOJTDPOTJTUFOUXJUIPVSSFQPSUJOHUP        1SJDFXBUFSIPVTF$PPQFST--1SFNBJOFEJOEFQFOEFOUPGUIF(SPVQJO
UIF"VEJU$PNNJUUFF                                                            BDDPSEBODFXJUIUIFFUIJDBMSFRVJSFNFOUTUIBUBSFSFMFWBOUUPPVSBVEJUPG
                                                                                UIFGJOBODJBMTUBUFNFOUTJOUIF6, XIJDIJODMVEFTUIF'3$aT&UIJDBM
4FQBSBUFPQJOJPOPG1SJDFXBUFSIPVTF$PPQFST--1JOSFMBUJPOUPGJOBODJBM         4UBOEBSE BTBQQMJDBCMFUPMJTUFEQVCMJDJOUFSFTUFOUJUJFT BOEXFIBWF
TUBUFNFOUTQSFQBSFEJOBDDPSEBODFXJUI*'34TBTJTTVFECZbUIF                   GVMGJMMFEPVSPUIFSFUIJDBMSFTQPOTJCJMJUJFTJOBDDPSEBODFXJUIUIFTF
*OUFSOBUJPOBM"DDPVOUJOH4UBOEBSET#PBSE *"4#                                  SFRVJSFNFOUT5PUIFCFTUPGPVSLOPXMFEHFBOECFMJFG XFEFDMBSFUIBU
"TFYQMBJOFEJOOPUFUPUIFGJOBODJBMTUBUFNFOUT UIF(SPVQ JOBEEJUJPOUP   OPOBVEJUTFSWJDFTQSPIJCJUFECZUIF'3$aT&UIJDBM4UBOEBSEXFSFOPU
BQQMZJOH*'34TBTBEPQUFECZUIF&VSPQFBO6OJPO IBTBMTPBQQMJFE*'34T         QSPWJEFEUPUIF(SPVQPS3JP5JOUPQMD0UIFSUIBOUIPTFEJTDMPTFEJOOPUF
BTJTTVFECZUIF*"4#                                                          UPUIFGJOBODJBMTUBUFNFOUT XFIBWFQSPWJEFEOPOPOBVEJUTFSWJDFTUP
                                                                                UIF(SPVQPS3JP5JOUPQMDJOUIFQFSJPEGSPN+BOVBSZUP
*OPVSPQJOJPO UIF(SPVQGJOBODJBMTUBUFNFOUTIBWFCFFOQSPQFSMZQSFQBSFE      b%FDFNCFS
JOBDDPSEBODFXJUI*'34TBTJTTVFECZUIF*"4#
                                                                                1SJDFXBUFSIPVTF$PPQFSTSFNBJOFEJOEFQFOEFOUPGUIF(SPVQJO
0QJOJPOPG1SJDFXBUFSIPVTF$PPQFSTPOUIFGJOBODJBMSFQPSUUPUIF                BDDPSEBODFXJUIUIFBVEJUPSJOEFQFOEFODFSFRVJSFNFOUTPGUIF
NFNCFSTPG3JP5JOUP-JNJUFE                                                    $PSQPSBUJPOT"DUBOEUIFFUIJDBMSFRVJSFNFOUTPGUIF"DDPVOUJOH
*OPVSPQJOJPO                                                                 1SPGFTTJPOBMBOE&UIJDBM4UBOEBSET#PBSEaT"1&4$PEFPG&UIJDTGPS
5IFBDDPNQBOZJOHGJOBODJBMSFQPSU EFGJOFECFMPX JTJOBDDPSEBODFXJUI         1SPGFTTJPOBM"DDPVOUBOUT JODMVEJOH*OEFQFOEFODF4UBOEBSET  c"1&4
UIF$PSQPSBUJPOT"DUBTBNFOEFECZUIF"4*$0SEFS JODMVEJOH              d UIBUBSFSFMFWBOUUPPVSBVEJUPGUIFGJOBODJBMSFQPSUJO"VTUSBMJB8F
e HJWJOHBUSVFBOEGBJSWJFXPGUIF(SPVQaTGJOBODJBMQPTJUJPOBTBU        IBWFBMTPGVMGJMMFEPVSPUIFSFUIJDBMSFTQPOTJCJMJUJFTJOBDDPSEBODFXJUI
  %FDFNCFSBOEPGJUTGJOBODJBMQFSGPSNBODFGPSUIFZFBSUIFO              "1&4
  FOEFEBOE
e DPNQMZJOHXJUI"VTUSBMJBO"DDPVOUJOH4UBOEBSETBOEUIF$PSQPSBUJPOT
  3FHVMBUJPOT




258          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                               Document 42-1 Filed 06/29/20 Page 264 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFEDPOUJOVFE

0VSBVEJUBQQSPBDI
5IF(SPVQaTQSJODJQBMBDUJWJUJFTBSFNJOFSBMTBOENFUBMTFYQMPSBUJPO EFWFMPQNFOU QSPEVDUJPOBOEQSPDFTTJOH5IF(SPVQPQFSBUFTUISPVHIGPVSQSPEVDU
HSPVQTXIJDIBSFTVQQPSUFECZUIF(SPXUI*OOPWBUJPOHSPVQBOEPUIFSDFOUSBMJTFEGVODUJPOT5PHFUIFSUIFTFDPNQSJTFCVTJOFTTVOJUTDPOUBJOJOH
NVMUJQMFSFQPSUJOHVOJUT

0WFSWJFX
.BUFSJBMJUZ                    0WFSBMM(SPVQNBUFSJBMJUZ64NJMMJPO 64NJMMJPO 

                               0WFSBMM3JP5JOUPQMDNBUFSJBMJUZ64NJMMJPO 64NJMMJPO 

4DPQF                          8FJEFOUJGJFEUIF1JMCBSBCVTJOFTTVOJUBTBTJHOJGJDBOUDPNQPOFOUXIJDISFRVJSFEBOBVEJUPGJUTDPNQMFUFGJOBODJBMJOGPSNBUJPOEVFUPJUTGJOBODJBM
                               TJHOJGJDBODFUPUIF(SPVQ
                               8FPCUBJOFEGVMMTDPQFSFQPSUJOHGSPNBGVSUIFSSFQPSUJOHVOJUT  4QFDJGJDBVEJUQSPDFEVSFTPODFSUBJOCBMBODFTBOEUSBOTBDUJPOTXFSF
                               QFSGPSNFEBUBGVSUIFSSFQPSUJOHVOJUT  XIJDIDPNQSJTFE  PQFSBUJOHSFQPSUJOHVOJUTBOETFWFO OJOF DFOUSBM
                               SFQPSUJOHVOJUT TVDIBTUSFBTVSZFOUJUJFT

,FZBVEJUNBUUFST              8FBTTFTTFEUIFSJTLTPGNBUFSJBMNJTTUBUFNFOUJOUIFGJOBODJBMTUBUFNFOUTBOEUIFGJOBODJBMSFQPSUBOEEFUFSNJOFEUIFGPMMPXJOHLFZBVEJUNBUUFST
                               GPS
                               ` BTTFTTNFOUPGJOEJDBUPSTPGJNQBJSNFOUSFWFSTBMPGJNQBJSNFOUPGGJOJUFMJWFEJOUBOHJCMFBTTFUTBOEQSPQFSUZ QMBOUBOEFRVJQNFOU BOEUIF
                                 BTTFTTNFOUPGUIFSFDPWFSBCMFBNPVOUPGUIF0ZV5PMHPJBOE:BSXVODBTIHFOFSBUJOHVOJUT
                               ` QSPWJTJPOTGPSDMPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOTBOE
                               ` QSPWJTJPOTGPSVODFSUBJOUBYQPTJUJPOT XJUIBQBSUJDVMBSGPDVTPOUSBOTGFSQSJDJOHPGDFSUBJOUSBOTBDUJPOTXJUIUIF(SPVQeTDPNNFSDJBMDFOUSFJO
                                 4JOHBQPSF


5IFTDPQFPGPVSBVEJUBOEPVSLFZBVEJUNBUUFST                                       5IFSFBSFJOIFSFOUMJNJUBUJPOTJOUIFBVEJUQSPDFEVSFTEFTDSJCFEBCPWF8F
"TQBSUPGEFTJHOJOHPVSBVEJU XFEFUFSNJOFENBUFSJBMJUZBOEBTTFTTFEUIF             BSFMFTTMJLFMZUPCFDPNFBXBSFPGJOTUBODFTPGOPODPNQMJBODFXJUIMBXT




                                                                                                                                                                                       Financial statements
SJTLTPGNBUFSJBMNJTTUBUFNFOUJOUIFGJOBODJBMTUBUFNFOUTBOEUIFGJOBODJBM           BOESFHVMBUJPOTUIBUBSFOPUDMPTFMZSFMBUFEUPFWFOUTBOEUSBOTBDUJPOT
SFQPSU*OQBSUJDVMBS XFMPPLFEBUXIFSFUIFEJSFDUPSTNBEFTVCKFDUJWF                SFGMFDUFEJOUIFGJOBODJBMTUBUFNFOUTBOEGJOBODJBMSFQPSU"MTP UIFSJTLPG
KVEHFNFOUT GPSFYBNQMFJOSFTQFDUPGTJHOJGJDBOUBDDPVOUJOHFTUJNBUFTUIBU            OPUEFUFDUJOHBNBUFSJBMNJTTUBUFNFOUEVFUPGSBVEJTIJHIFSUIBOUIFSJTL
JOWPMWFENBLJOHBTTVNQUJPOTBOEDPOTJEFSJOHGVUVSFFWFOUTUIBUBSF                     PGOPUEFUFDUJOHPOFSFTVMUJOHGSPNFSSPS BTGSBVENBZJOWPMWFEFMJCFSBUF
JOIFSFOUMZVODFSUBJO                                                                  DPODFBMNFOUCZ GPSFYBNQMF GPSHFSZPSJOUFOUJPOBMNJTSFQSFTFOUBUJPOT PS
                                                                                       UISPVHIDPMMVTJPO
$BQBCJMJUJFTPGUIFBVEJUJOEFUFDUJOHJSSFHVMBSJUJFT JODMVEJOHGSBVE
#BTFEPOPVSVOEFSTUBOEJOHPGUIF(SPVQBOEJOEVTUSZ XFJEFOUJGJFEUIBU               ,FZBVEJUNBUUFST
UIFQSJODJQBMSJTLTPGOPODPNQMJBODFXJUIMBXTBOESFHVMBUJPOTSFMBUFEUP             ,FZBVEJUNBUUFSTBSFUIPTFNBUUFSTUIBU JOUIFBVEJUPSTaQSPGFTTJPOBM
CSFBDIFTPGTBGFUZBOEFOWJSPONFOUBMSFHVMBUJPOTBOEVOFUIJDBMBOE                     KVEHFNFOU XFSFPGNPTUTJHOJGJDBODFJOUIFBVEJUPGUIFGJOBODJBM
QSPIJCJUFECVTJOFTTQSBDUJDFT BOEXFDPOTJEFSFEUIFFYUFOUUPXIJDIOPO              TUBUFNFOUTBOEGJOBODJBMSFQPSUPGUIFDVSSFOUQFSJPEBOEJODMVEFUIFNPTU
DPNQMJBODFNBZIBWFBNBUFSJBMFGGFDUPOUIFGJOBODJBMTUBUFNFOUTBOEUIF              TJHOJGJDBOUBTTFTTFESJTLTPGNBUFSJBMNJTTUBUFNFOU XIFUIFSPSOPUEVFUP
GJOBODJBMSFQPSU8FBMTPDPOTJEFSFEUIPTFMBXTBOESFHVMBUJPOTUIBUIBWFB            GSBVE JEFOUJGJFECZUIFBVEJUPST JODMVEJOHUIPTFXIJDIIBEUIFHSFBUFTU
EJSFDUJNQBDUPOUIFQSFQBSBUJPOPGUIFGJOBODJBMTUBUFNFOUTBOEGJOBODJBM             FGGFDUPOUIFPWFSBMMBVEJUTUSBUFHZUIFBMMPDBUJPOPGSFTPVSDFTJOUIFBVEJU
SFQPSUTVDIBTUIF$PNQBOJFT"DU UIF$PSQPSBUJPOT"DU UIF6,               BOEEJSFDUJOHUIFFGGPSUTPGUIFFOHBHFNFOUUFBN5IFTFNBUUFST BOEBOZ
-JTUJOH3VMFTBOEUIF-JTUJOH3VMFTPGUIF"VTUSBMJBO4UPDL&YDIBOHF                 DPNNFOUTXFNBLFPOUIFSFTVMUTPGPVSQSPDFEVSFTUIFSFPO XFSF
                                                                                       BEESFTTFEJOUIFDPOUFYUPGPVSBVEJUPGUIFGJOBODJBMTUBUFNFOUTBOEUIF
8FFWBMVBUFENBOBHFNFOUaTJODFOUJWFTBOEPQQPSUVOJUJFTGPSGSBVEVMFOU                  GJOBODJBMSFQPSUBTBXIPMF BOEJOGPSNJOHPVSPQJOJPOTUIFSFPO BOEXFEP
NBOJQVMBUJPOPGUIFGJOBODJBMTUBUFNFOUTBOEUIFGJOBODJBMSFQPSU JODMVEJOH           OPUQSPWJEFBTFQBSBUFPQJOJPOPOUIFTFNBUUFST5IJTJTOPUBDPNQMFUFMJTU
UIFSJTLPGPWFSSJEFPGDPOUSPMT BOEEFUFSNJOFEUIBUUIFQSJODJQBMSJTLT              PGBMMSJTLTJEFOUJGJFECZPVSBVEJU8FOPUFUIBUUIFSFBSFOPLFZBVEJU
XFSFSFMBUFEUPQPTUJOHJOBQQSPQSJBUFKPVSOBMFOUSJFTUPPWFSTUBUFSFWFOVF             NBUUFSTTQFDJGJDBMMZBQQMJDBCMFUP3JP5JOUPQMD
PSVOEFSTUBUFFYQFOEJUVSF BOENBOBHFNFOUCJBTJOBDDPVOUJOHFTUJNBUFT
5IF(SPVQFOHBHFNFOUUFBNTIBSFEUIJTSJTLBTTFTTNFOUXJUIUIF
DPNQPOFOUBVEJUPSTSFGFSSFEUPJOUIFTDPQJOHTFDUJPOPGPVSSFQPSUCFMPX
TPUIBUUIFZDPVMEJODMVEFBQQSPQSJBUFBVEJUQSPDFEVSFTJOSFTQPOTFUP
TVDISJTLTJOUIFJSXPSL"VEJUQSPDFEVSFTQFSGPSNFECZUIF(SPVQ
FOHBHFNFOUUFBNBOEPSDPNQPOFOUBVEJUPSTJODMVEFE
e EJTDVTTJPOTXJUINBOBHFNFOU (SPVQ*OUFSOBM"VEJU &UIJDT*OUFHSJUZ
  BOEUIF(SPVQaTMFHBMBEWJTFST JODMVEJOHDPOTJEFSBUJPOPGbLOPXOPS
  TVTQFDUFEJOTUBODFTPGOPODPNQMJBODFXJUIMBXTBOESFHVMBUJPOT
  BOEbGSBVE
e FWBMVBUJPOBOEUFTUJOHPGUIFPQFSBUJOHFGGFDUJWFOFTTPGbNBOBHFNFOUaT
  DPOUSPMTEFTJHOFEUPQSFWFOUBOEEFUFDUbJSSFHVMBSJUJFT
e BTTFTTNFOUPGNBUUFSTSFQPSUFEUISPVHIUIF(SPVQaTXIJTUMFCMPXJOH
  QSPHSBNNFBOEUIFSFTVMUTPGNBOBHFNFOUaTJOWFTUJHBUJPOPG
  TVDIbNBUUFST
e DIBMMFOHJOHBTTVNQUJPOTBOEKVEHFNFOUTNBEFCZNBOBHFNFOUJObJUT
  TJHOJGJDBOUBDDPVOUJOHFTUJNBUFT
e JEFOUJGZJOHBOEUFTUJOHKPVSOBMFOUSJFT JOQBSUJDVMBSBOZKPVSOBMFOUSJFT
  QPTUFEXJUIVOVTVBMBDDPVOUDPNCJOBUJPOT




                                                                                                                            Annual report 2019 | riotinto.com             259
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                Document 42-1 Filed 06/29/20 Page 265 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFE


,FZBVEJUNBUUFS                                                                       )PXPVSBVEJUBEESFTTFEUIFLFZBVEJUNBUUFS
"TTFTTNFOUPGJOEJDBUPSTPGJNQBJSNFOUSFWFSTBMPGJNQBJSNFOUPGGJOJUFMJWFE          'PSNBUFSJBMQSPQFSUZ QMBOUBOEFRVJQNFOUBOEGJOJUFMJWFEJOUBOHJCMFBTTFUTXF
JOUBOHJCMFBTTFUTBOEQSPQFSUZ QMBOUBOEFRVJQNFOU BOEUIFBTTFTTNFOUPGUIF         VOEFSUPPLUIFGPMMPXJOHUPUFTUNBOBHFNFOUeTBTTFTTNFOUGPSJOEJDBUPSTPG
SFDPWFSBCMFBNPVOUPGUIF0ZV5PMHPJBOE:BSXVODBTIHFOFSBUJOHVOJUT                 JNQBJSNFOUJNQBJSNFOUSFWFSTBM
                                                                                       ` TBUJTGJFEPVSTFMWFTBTUPUIFBQQSPQSJBUFOFTTPGNBOBHFNFOUeTJEFOUJGJDBUJPOPGUIF
5IF(SPVQIBTGJOJUFMJWFEJOUBOHJCMFBTTFUTUPUBMMJOH64NJMMJPOBOEQSPQFSUZ       (SPVQeT$(6TBOEUIFDPOUJOVFETBUJTGBDUPSZPQFSBUJPOPGUIF(SPVQeTLFZDPOUSPMT
QMBOUBOEFRVJQNFOUPG64 NJMMJPOBTBU%FDFNCFS*NQBJSNFOU              PWFSUIFJNQBJSNFOUBTTFTTNFOUQSPDFTTBOE
DIBSHFTUPCPUIPGUIFTFBTTFUDBUFHPSJFTIBWFCFFOSFDPHOJTFEJOQSFWJPVTZFBST
                                                                                       ` FWBMVBUFENBOBHFNFOUeTBTTFTTNFOUPGJNQBJSNFOUJOEJDBUPST BTXFMMBT
5IFEFUFSNJOBUJPOPGXIFUIFSBOJNQBJSNFOUPSJNQBJSNFOUSFWFSTBMUSJHHFSFYJTUTDBO     JOEJDBUPSTPGJNQBJSNFOUSFWFSTBM JODMVEJOHUIFDPODMVTJPOTcSFBDIFE
CFKVEHFNFOUBM.BOBHFNFOUNVTUEFUFSNJOFUIFSFDPWFSBCMFBNPVOUGPSGJOJUFMJWFE
JOUBOHJCMFBTTFUTBOEQSPQFSUZ QMBOUBOEFRVJQNFOUXIFOJNQBJSNFOUJOEJDBUPSTPS      *OBEEJUJPO TQFDJGJDBMMZGPSUIF0ZV5PMHPJ$(6 XF
JOEJDBUPSTPGJNQBJSNFOUSFWFSTBMBSFJEFOUJGJFE                                      ` UFTUFENBOBHFNFOUeTEFUFSNJOBUJPOPGUIFSFDPWFSBCMFBNPVOUPGUIF0ZV5PMHPJ
                                                                                         $(6 QSFQBSFEVTJOHUIF'7-$%NFUIPEPMPHZ XIJDIJODMVEFEUIFBTTFTTNFOUPG
5IFEFUFSNJOBUJPOPGSFDPWFSBCMFBNPVOU CFJOHUIFIJHIFSPGWBMVFJOVTF r7*6s         UIFSFBTPOBCMFOFTTPGLFZJOQVUTJOUPUIFWBMVBUJPOTVDIBTUIFEJTDPVOUSBUFBOE
BOEGBJSWBMVFMFTTDPTUTPGEJTQPTBM r'7-$%s SFRVJSFTKVEHFNFOUBOEFTUJNBUJPOPO     GVUVSFDPQQFSQSJDFT'PSUIFEJTDPVOUSBUF UIJTJODMVEFEPVSWBMVBUJPOTFYQFSUT
UIFQBSUPGNBOBHFNFOUJOJEFOUJGZJOHBOEUIFOEFUFSNJOJOHUIFSFDPWFSBCMFBNPVOUT       JOEFQFOEFOUMZDBMDVMBUJOHBEJTDPVOUSBUFBOEDPNQBSJOHJUXJUINBOBHFNFOUeT
GPSUIFSFMFWBOUDBTIHFOFSBUJOHVOJUT r$(6Ts 3FDPWFSBCMFBNPVOUTBSFCBTFEPO        PXODBMDVMBUJPO
NBOBHFNFOUeTWJFXPGLFZJOUFSOBMWBMVFESJWFSJOQVUTBOEFYUFSOBMNBSLFUDPOEJUJPOT
                                                                                       ` VOEFSTUPPEUIFJNQBDUPGUIFMBUFTUMJGFPGNJOFQMBOBTTVNQUJPOTBOEBTTFTTFE
TVDIBTGVUVSFDPNNPEJUZQSJDFT UIFUJNJOHBOEBQQSPWBMPGGVUVSFDBQJUBMBOE
                                                                                         UIFDPNQFUFODFBOEPCKFDUJWJUZPGNBOBHFNFOUeTJOUFSOBMUFDIOJDBMFYQFSUTJO
PQFSBUJOHFYQFOEJUVSF BOEUIFNPTUBQQSPQSJBUFEJTDPVOUSBUF
                                                                                         QSFQBSJOHUIJTQMBO
5IF$(6TXIFSFXFGPDVTTFEPVSQSPDFEVSFTXFSF0ZV5PMHPJBOE:BSXVO                  ` WFSJGJFEUIFJOUFHSJUZPGGPSNVMBFBOENBUIFNBUJDBMBDDVSBDZPGNBOBHFNFOUeT
.BOBHFNFOUJEFOUJGJFEJNQBJSNFOUUSJHHFSTJOSFTQFDUPGUIFTF$(6TBOEUIFSFGPSF         WBMVBUJPONPEFM
QSFQBSFEBOBTTFTTNFOUPGUIFSFDPWFSBCMFBNPVOUT*UEFUFSNJOFEJNQBJSNFOUMPTTFT     ` DPOTJEFSFEUIFDVSSFOUQSPKFDUTUBUVTBOEUIFMFOHUIPGUJNFSFNBJOJOHUPDPNQMFUF
IBEPDDVSSFE CFJOH64 NJMMJPOBU0ZV5PMHPJBOE64 NJMMJPOBU:BSXVO      UIFVOEFSHSPVOENJOFBOESFMBUFEVODFSUBJOUJFTBOE
                                                                                       ` TBUJTGJFEPVSTFMWFTUIBUNBOBHFNFOUeTEFUFSNJOBUJPOPGUIFJNQBJSNFOUMPTTXIJDI
3FGFSUPOPUFGPSNBOBHFNFOUeTDPODMVTJPOTBOEUIF"VEJU$PNNJUUFFeTWJFXTTFU
                                                                                         IBEPDDVSSFEXBTDPSSFDUMZDBMDVMBUFEBOEWBMJEBUFEUIFBQQSPQSJBUFOFTTPGUIF
PVUPOQBHF
                                                                                         SFMBUFEEJTDMPTVSFTJOOPUFUPUIFGJOBODJBMcTUBUFNFOUT

                                                                                       4QFDJGJDBMMZ GPSUIF:BSXVO$(6 XF
                                                                                       ` UFTUFENBOBHFNFOUeTEFUFSNJOBUJPOPGUIFSFDPWFSBCMFBNPVOUPGUIF:BSXVO$(6
                                                                                         QSFQBSFEVTJOHUIF'7-$%NFUIPEPMPHZ XIJDIJODMVEFEUIFBTTFTTNFOUPGUIF
                                                                                         SFBTPOBCMFOFTTPGLFZJOQVUTJOUPUIFWBMVBUJPOTVDIBTUIFEJTDPVOUSBUFBOE
                                                                                         GVUVSFBMVNJOBQSJDFT
                                                                                       ` BTTFTTFEUIFCBTJTPGUIFBMMPDBUJPOPGDFSUBJODPNNFSDJBMDPOUSBDUTBOEDFOUSBM
                                                                                         DPTUTJOUIFWBMVBUJPO
                                                                                       ` WFSJGJFEUIFJOUFHSJUZPGGPSNVMBFBOENBUIFNBUJDBMBDDVSBDZPGNBOBHFNFOUeT
                                                                                         WBMVBUJPONPEFMBOE
                                                                                       ` TBUJTGJFEPVSTFMWFTUIBUNBOBHFNFOUeTEFUFSNJOBUJPOPGUIFJNQBJSNFOUMPTTXIJDI
                                                                                         IBEPDDVSSFEXBTDPSSFDUMZDBMDVMBUFEBOEWBMJEBUFEUIFBQQSPQSJBUFOFTTPGUIF
                                                                                         SFMBUFEEJTDMPTVSFTJOOPUFUPUIFGJOBODJBMcTUBUFNFOUT

                                                                                       #BTFEPOUIFQSPDFEVSFTQFSGPSNFE XFOPUFEOPNBUFSJBMJTTVFTGSPNPVScXPSL




260            Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                     Document 42-1 Filed 06/29/20 Page 266 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFEDPOUJOVFE


,FZBVEJUNBUUFS                                                                            )PXPVSBVEJUBEESFTTFEUIFLFZBVEJUNBUUFS

1SPWJTJPOTGPSDMPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOT                        8FBTTFTTFENBOBHFNFOUeTQSPDFTTGPSUIFSFWJFXPGDMPTVSFQSPWJTJPOT BOE
5IF(SPVQIBTQSPWJTJPOTGPSDMPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOT          QFSGPSNFEEFUBJMFEUFTUJOHGPSSFQPSUJOHVOJUTUIBUSFDPSEFEBNPWFNFOUJOUIFJS
PG64 NJMMJPOBTBU%FDFNCFS                                                DMPTVSFQSPWJTJPOJOUIFZFBS PSBDMPTVSFQSPWJTJPOBTBU%FDFNCFS UIBUXBT
                                                                                            BCPWFUIFSFTQFDUJWFJOEJWJEVBMDPNQPOFOUeTNBUFSJBMJUZMFWFM
5IFDBMDVMBUJPOPGUIFTFQSPWJTJPOTSFRVJSFTNBOBHFNFOUUPFTUJNBUFUIFRVBOUVN
BOEUJNJOHPGGVUVSFDPTUT QBSUJDVMBSMZHJWFOUIFVOJRVFOBUVSFPGcFBDITJUF UIFMPOH     "TQBSUPGPVSEFUBJMFEUFTUJOHPGUIFDPTUFTUJNBUFTQSFQBSFECZNBOBHFNFOU XF
UJNFTDBMFTJOWPMWFEBOEUIFQPUFOUJBMBTTPDJBUFEPCMJHBUJPOT5IFTFDBMDVMBUJPOTBMTP       WBMJEBUFEUIFFYJTUFODFPGMFHBMBOEPSDPOTUSVDUJWFPCMJHBUJPOTXJUISFTQFDUUPUIF
SFRVJSFNBOBHFNFOUUPEFUFSNJOFBOcBQQSPQSJBUFSBUFUPEJTDPVOUGVUVSFDPTUTUPUIFJS       DMPTVSFQSPWJTJPOBOEDPOTJEFSFEUIFJOUFOEFENFUIPEPGSFTUPSBUJPOBOE
OFUQSFTFOUWBMVF                                                                          SFIBCJMJUBUJPOBOEBTTPDJBUFEDPTUcFTUJNBUF

5IFSFJTMJNJUFESFTUPSBUJPOBOESFIBCJMJUBUJPOBDUJWJUZBOEIJTUPSJDBMQSFDFEFOUBHBJOTU   8FBMTPDPOTJEFSFEUIFDPNQFUFODFBOEPCKFDUJWJUZPGNBOBHFNFOUeTFYQFSUT
XIJDIUPCFODINBSLFTUJNBUFTPGGVUVSFDPTUT                                               XIFUIFSJOUFSOBMPSFYUFSOBMUPUIF(SPVQ XIPQSPEVDFEUIFDPTUFTUJNBUFTBOE
                                                                                            XIFSFXFDPOTJEFSFEJUBQQSPQSJBUF FOHBHFEPVSPXOJOUFSOBMFYQFSUUPBTTFTTUIF
.BOBHFNFOUSFWJFXTUIFDMPTFEPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOTPO             XPSLQFSGPSNFECZNBOBHFNFOUeTFYQFSUT
BOBOOVBMCBTJT VTJOHFYQFSUTUPQSPWJEFTVQQPSUJOJUTBTTFTTNFOUXIFSF
BQQSPQSJBUF5IJTSFWJFXJODPSQPSBUFTUIFFGGFDUTPGBOZcDIBOHFTJOMPDBMSFHVMBUJPOT       8FDIFDLFEUIFNBUIFNBUJDBMBDDVSBDZPGNBOBHFNFOUeTDBMDVMBUJPOTBOEBTTFTTFE
BOENBOBHFNFOUeTBOUJDJQBUFEBQQSPBDIUPSFTUPSBUJPOBOESFIBCJMJUBUJPO                    UIFBQQSPQSJBUFOFTTPGUIFEJTDPVOUSBUFVTJOHPVSWBMVBUJPOTcFYQFSUT
                                                                                            *OSFTQFDUPGUIFMBSHFTUJODSFBTFTJOPCMJHBUJPOTEVSJOHUIFZFBS BU3JP5JOUP
"TBU%FDFNCFS UIFUPUBMQSPWJTJPOIFMEPOUIFCBMBODFTIFFUIBTJODSFBTFE         ,FOOFDPUUBOEJOUIF1JMCBSB XFQFSGPSNFEUIFGPMMPXJOHBEEJUJPOBMcQSPDFEVSFT
GSPN64 NJMMJPOUP64 NJMMJPO
                                                                                            ` SFBEUIFMBUFTUBWBJMBCMFUFDIOJDBMTUVEJFTBOEBTTFTTFEUIFBQQSPQSJBUFOFTTPGUIF
3FGFSUPOPUFT JW BOE BOEUIF"VEJU$PNNJUUFFeTWJFXTTFUPVUPOQBHF             TDPQFPGXPSLQFSGPSNFECZNBOBHFNFOUBOEUIFWBSJPVTUIJSEQBSUZFYQFSUTBOE
                                                                                            ` DPOTJEFSFEXIFUIFSUIFVQEBUFTJOQSPWJTJPOTSFGMFDUDIBOHFTUPQSFWJPVTFTUJNBUFT
                                                                                              PSUIFDPSSFDUJPOPGQSJPSQFSJPEFSSPST

                                                                                            'PSUIFSFQPSUJOHVOJUTJOTDPQFUIBUEJEOPUIBWFBNPWFNFOUJOUIFZFBS PSBDMPTVSF
                                                                                            QSPWJTJPOBTBU%FDFNCFS UIBUXBTBCPWFUIFSFTQFDUJWFJOEJWJEVBM




                                                                                                                                                                                      Financial statements
                                                                                            DPNQPOFOUeTNBUFSJBMJUZMFWFMXFDPOTJEFSFEXIFUIFSUIFQSPWJTJPOSFMBUJOHUPDMPTF
                                                                                            EPXO SFTUPSBUJPOBOEFOWJSPONFOUBMPCMJHBUJPOTXBTDPOTJTUFOUXJUIPVS
                                                                                            VOEFSTUBOEJOHPGUIFPCMJHBUJPOTBTTPDJBUFEXJUIUIFPQFSBUJPOBOEUIFSFNFEJBUJPO
                                                                                            QMBOT

                                                                                            8FDPOTJEFSFEUIFBQQSPQSJBUFOFTTPGUIFSFMBUFEEJTDMPTVSFTJOOPUFTBOEUPUIF
                                                                                            GJOBODJBMTUBUFNFOUT

                                                                                            #BTFEPOUIFQSPDFEVSFTQFSGPSNFE XFOPUFEOPNBUFSJBMJTTVFTGSPNPVScXPSL

1SPWJTJPOTGPSVODFSUBJOUBYQPTJUJPOT XJUIBQBSUJDVMBSGPDVTPOUSBOTGFSQSJDJOH         8FBTTFTTFENBOBHFNFOUeTQSPDFTTGPSJEFOUJGZJOHVODFSUBJOUBYQPTJUJPOTBOEUIF
PGDFSUBJOUSBOTBDUJPOTXJUIUIF(SPVQeTDPNNFSDJBMDFOUSFJO4JOHBQPSF                     SFMBUFEBDDPVOUJOHQPMJDZPGQSPWJEJOHGPSUBYFYQPTVSFT

5IF(SPVQPQFSBUFTBDSPTTBMBSHFOVNCFSPGKVSJTEJDUJPOTBOEJTTVCKFDUUPQFSJPEJD        8FFOHBHFEPVSUBYTQFDJBMJTUTUPVOEFSTUBOEUIFDVSSFOUTUBUVTPGUBYBTTFTTNFOUT
DIBMMFOHFTCZMPDBMUBYBVUIPSJUJFTPOBSBOHFPGUBYNBUUFSTEVSJOHUIFOPSNBMDPVSTF      BOEJOWFTUJHBUJPOTBOEUPBTTFTTEFWFMPQNFOUTJOPOHPJOHEJTQVUFT8FSFBESFDFOU
PGCVTJOFTT JODMVEJOHUSBOTGFSQSJDJOH JOEJSFDUUBYFTBOEUSBOTBDUJPOSFMBUFEUBY         SVMJOHTBOEDPSSFTQPOEFODFXJUIMPDBMUBYBVUIPSJUJFT BTXFMMBTFYUFSOBMBEWJDF
NBUUFST                                                                                    SFDFJWFECZUIF(SPVQXIFSFSFMFWBOU UPTBUJTGZPVSTFMWFTUIBUUIFUBYQSPWJTJPOT
                                                                                            IBECFFOBQQSPQSJBUFMZSFDPSEFEPSBEKVTUFEUPSFGMFDUUIFMBUFTUFYUFSOBM
"TBU%FDFNCFS UIF(SPVQIBTDVSSFOUBOEOPODVSSFOUUBYFTQBZBCMFPG              EFWFMPQNFOUT
64 NJMMJPO8IFSFUIFBNPVOUPGUBYQBZBCMFJTVODFSUBJO UIF(SPVQFTUBCMJTIFT
QSPWJTJPOTCBTFEPOFJUIFSUIF(SPVQeTKVEHNFOUPGUIFNPTUMJLFMZBNPVOUPGUIF           *OBEEJUJPOUPPVSPWFSBMMSFTQPOTFUPUIFSJTLEFTDSJCFEBCPWF XFQFSGPSNFE
MJBCJMJUZPS XIFOUIFSFJTBXJEFSBOHFPGQPTTJCMFPVUDPNFT BQSPCBCJMJUZXFJHIUFE      QSPDFEVSFTJOSFTQFDUPGUIF(SPVQeT4JOHBQPSFDPNNFSDJBMDFOUSFBTGPMMPXT
BWFSBHFBQQSPBDI                                                                           ` SFBEUIFMBUFTUBWBJMBCMFDPSSFTQPOEFODFCFUXFFONBOBHFNFOUBOEUIFSFMFWBOU
                                                                                               UBYBVUIPSJUJFTBOEFYQFSUSFQPSUTUPBTTFTTUIFDPOUJOVFEBQQSPQSJBUFOFTTPGUIF
*OSFMBUJPOUPTQFDJGJDVODFSUBJOUBYQPTJUJPOT XFGPDVTTFEPONBUUFSTSFMBUJOHUPUIF        QSPWJTJPOSFDPHOJTFECZNBOBHFNFOU
USBOTGFSQSJDJOHPGDFSUBJOUSBOTBDUJPOTCFUXFFOUIF(SPVQeTFOUJUJFTCBTFEJO"VTUSBMJB
BOEUIF(SPVQeTDPNNFSDJBMDFOUSFJO4JOHBQPSF0WFSUIFQBTUGJOBODJBMZFBS UIF           ` DIFDLFEUIFNBUIFNBUJDBMBDDVSBDZPGNBOBHFNFOUeTQSPWJTJPODBMDVMBUJPOTBOE
(SPVQIBTCFFOJODPOUJOVFEEJTDVTTJPOTXJUIUIF"VTUSBMJBO5BYBUJPO0GGJDFPOUIFTF           BHSFFESFMFWBOUJOQVUEBUBUPTVQQPSUJOHSFDPSETBOE
NBUUFST                                                                                    ` FOHBHFEPVSFYQFSUTJOUIFGJFMEPGUSBOTGFSQSJDJOHUPFWBMVBUFUIFCBTJTPOXIJDI
                                                                                               UIFQSPWJTJPOIBTCFFOEFUFSNJOFE
3FGFSUPOPUFT WJ BOE BOEUIF"VEJU$PNNJUUFFeTWJFXTTFUPVUPOQBHFc
                                                                                            8FDPOTJEFSFEUIFBQQSPQSJBUFOFTTPGUIFSFMBUFEEJTDMPTVSFTJOOPUFTBOEUPUIF
                                                                                            GJOBODJBMTUBUFNFOUT

                                                                                            #BTFEPOUIFQSPDFEVSFTQFSGPSNFE XFOPUFEOPNBUFSJBMJTTVFTBSJTJOHGSPNPVS
                                                                                            XPSL




                                                                                                                                 Annual report 2019 | riotinto.com             261
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                               Document 42-1 Filed 06/29/20 Page 267 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFE

)PXXFUBJMPSFEUIFBVEJUTDPQF
"TUIF(SPVQFOHBHFNFOUUFBN XFUBJMPSFEUIFTDPQFPGPVSBVEJUUPFOTVSFUIBUXFQFSGPSNFEFOPVHIXPSLUPCFBCMFUPHJWFPQJOJPOTPOUIFGJOBODJBM
TUBUFNFOUTBOEUIFGJOBODJBMSFQPSUBTBXIPMF UBLJOHJOUPBDDPVOUUIFHFPHSBQIJDBMTUSVDUVSFPGUIF(SPVQ UIFBDDPVOUJOHQSPDFTTFTBOEDPOUSPMT BOE
UIFJOEVTUSZJOXIJDIUIF(SPVQPQFSBUFT

5IF(SPVQJTPSHBOJTFEJOUPGPVSQSPEVDUHSPVQT"MVNJOJVN $PQQFS%JBNPOET &OFSHZ.JOFSBMTBOE*SPO0SF BMMPGXIJDIBSFTVQQPSUFECZUIF
(SPXUI*OOPWBUJPOHSPVQBOEPUIFSDFOUSBMJTFEGVODUJPOT&BDIQSPEVDUHSPVQJTNBEFVQPGBOVNCFSPGPQFSBUJOHCVTJOFTTFTXIJDISFQSFTFOUTFQBSBUF
CVTJOFTTVOJUT&BDICVTJOFTTVOJUJTDPNQSJTFEPGJOEJWJEVBMSFQPSUJOHVOJUTXIJDIBMJHOUPEJTDSFUFPQFSBUJPOT5IF(SPVQGJOBODJBMTUBUFNFOUTBSFB
DPOTPMJEBUJPOPGSFQPSUJOHVOJUT DPNQSJTJOHUIF(SPVQaTPQFSBUJOHCVTJOFTTFTBOEDFOUSBMJTFEGVODUJPOT8FEFUFSNJOFEUIFBQQSPQSJBUFSFQPSUJOHVOJUTUP
QFSGPSNXPSLPOCBTFEPOGBDUPSTTVDIBTUIFTJ[FPGUIFCBMBODFT UIFLFZBVEJUNBUUFSTBTOPUFEBCPWFBOELOPXOBDDPVOUJOHNBUUFST BOEUPJODMVEF
VOQSFEJDUBCJMJUZJOPVSBVEJUQSPDFEVSFT

*OFTUBCMJTIJOHUIFPWFSBMMBQQSPBDIUPUIF(SPVQBVEJU XFEFUFSNJOFEUIFUZQFPGXPSLUIBUOFFEFEUPCFQFSGPSNFEBUSFQPSUJOHVOJUTCZVT BTUIF
(SPVQFOHBHFNFOUUFBN PSDPNQPOFOUBVEJUPSTGSPNFJUIFSPUIFS1X$OFUXPSLGJSNTPSOPO1X$GJSNTPQFSBUJOHVOEFSPVSJOTUSVDUJPO

8FJEFOUJGJFEUIF1JMCBSBSFQPSUJOHVOJUBTBTJHOJGJDBOUDPNQPOFOU BTEFGJOFEXJUIJO*4"T 6, BOE"4"T XIJDI JOPVSWJFX SFRVJSFEBOBVEJUPGJUT
DPNQMFUFGJOBODJBMJOGPSNBUJPO EVFUPJUTGJOBODJBMTJHOJGJDBODFUPUIF(SPVQ8FPCUBJOFEGVMMTDPQFSFQPSUJOHGSPNBGVSUIFSSFQPSUJOHVOJUT  
4QFDJGJDBVEJUQSPDFEVSFTPODFSUBJOCBMBODFTBOEUSBOTBDUJPOTXFSFQFSGPSNFEBUBGVSUIFSSFQPSUJOHVOJUT  XIJDIDPNQSJTFE 
PQFSBUJOHSFQPSUJOHVOJUTBOETFWFO OJOF DFOUSBMSFQPSUJOHVOJUT TVDIBTUSFBTVSZFOUJUJFT QSJNBSJMZUPFOTVSFBQQSPQSJBUFBVEJUDPWFSBHF

"TXFTFFLUPWBSZPVSBVEJUQSPDFEVSFTFBDIZFBSUPFOTVSFBOFMFNFOUPGVOQSFEJDUBCJMJUZ UXPEJGGFSFOUTNBMMFSSFQPSUJOHVOJUT UISFF XFSF
JODMVEFEJOPVS(SPVQBVEJUTDPQFGPS8FBMTPQFSGPSNFEXPSLDFOUSBMMZPO*5HFOFSBMDPOUSPMT KPVSOBMT UBYBUJPOBOEQFOTJPOT

8IFSFXPSLXBTQFSGPSNFECZDPNQPOFOUBVEJUPST XFEFUFSNJOFEUIFMFWFMPGJOWPMWFNFOUXFOFFEFEUPIBWFJOUIFBVEJUXPSLBUUIPTFSFQPSUJOHVOJUT
UPCFBCMFUPDPODMVEFXIFUIFSTVGGJDJFOUBQQSPQSJBUFBVEJUFWJEFODFIBECFFOPCUBJOFEBTBCBTJTGPSPVSPQJOJPOTPOUIF(SPVQGJOBODJBMTUBUFNFOUTBOE
GJOBODJBMSFQPSUBTBXIPMF

8FJTTVFEGPSNBMXSJUUFOJOTUSVDUJPOTUPBMMDPNQPOFOUBVEJUPSTTFUUJOHPVUUIFBVEJUXPSLUPCFQFSGPSNFECZFBDIPGUIFNBOENBJOUBJOFESFHVMBS
DPNNVOJDBUJPOXJUIUIFDPNQPOFOUBVEJUPSTUISPVHIPVUUIFBVEJUDZDMF5IFTFJOUFSBDUJPOTJODMVEFEBUUFOEJOHDFSUBJODPNQPOFOUDMFBSBODFNFFUJOHT
BOEIPMEJOHSFHVMBSDPOGFSFODFDBMMT BTXFMMBTSFWJFXJOHBOEBTTFTTJOHBOZNBUUFSTSFQPSUFE5IF(SPVQFOHBHFNFOUUFBNBMTPSFWJFXFETFMFDUFEBVEJU
XPSLJOHQBQFSTGPSDFSUBJODPNQPOFOUUFBNT

*OBEEJUJPO TFOJPSNFNCFSTPGUIF(SPVQFOHBHFNFOUUFBNWJTJUFEDPNQPOFOUUFBNTBDSPTTBMMGPVSQSPEVDUHSPVQTJO"VTUSBMJB $BOBEB $IJMF .POHPMJB
4JOHBQPSF 4PVUI"GSJDBBOEUIF6OJUFE4UBUFTPG"NFSJDB5IFTFWJTJUTJODMVEFENFFUJOHTXJUIMPDBMNBOBHFNFOUBOEXJUIUIFDPNQPOFOUBVEJUPST BOE
UZQJDBMMZPQFSBUJOHTJUFUPVST

.BUFSJBMJUZ
5IFTDPQFPGPVSBVEJUXBTJOGMVFODFECZPVSBQQMJDBUJPOPGNBUFSJBMJUZ8FTFUDFSUBJORVBOUJUBUJWFUISFTIPMETGPSNBUFSJBMJUZ5IFTF UPHFUIFSXJUI
RVBMJUBUJWFDPOTJEFSBUJPOT IFMQFEVTUPEFUFSNJOFUIFTDPQFPGPVSBVEJUBOEUIFOBUVSF UJNJOHBOEFYUFOUPGPVSBVEJUQSPDFEVSFTPOUIFJOEJWJEVBM
GJOBODJBMTUBUFNFOUMJOFJUFNTBOEEJTDMPTVSFTBOEUPFWBMVBUFUIFFGGFDUPGNJTTUBUFNFOUT CPUIJOEJWJEVBMMZBOEJOBHHSFHBUF POUIFGJOBODJBMTUBUFNFOUT
BOEUIFGJOBODJBMSFQPSUBTBXIPMF
#BTFEPOPVSQSPGFTTJPOBMKVEHFNFOU XFEFUFSNJOFENBUFSJBMJUZGPSUIFGJOBODJBMTUBUFNFOUTBOEUIFGJOBODJBMSFQPSUBTBXIPMFBTGPMMPXT

0WFSBMMNBUFSJBMJUZ            0WFSBMM(SPVQNBUFSJBMJUZ64NJMMJPO 64NJMMJPO 

                               0WFSBMM3JP5JOUPQMDNBUFSJBMJUZ64NJMMJPO 64NJMMJPO 
)PXXFEFUFSNJOFEJU           'PSPWFSBMM(SPVQNBUFSJBMJUZXFVTFEBOBWFSBHFPGVOEFSMZJOHFBSOJOHTCFGPSFUBY BTEFGJOFEJOOPUFUPUIFGJOBODJBMTUBUFNFOUT PGUIF
                               DVSSFOUBOEQSFWJPVTUISFFZFBST BWFSBHFVOEFSMZJOHFBSOJOHTCFGPSFUBYPGUIFUIFODVSSFOUZFBSBOEQSFWJPVTUISFFZFBST 
                               'PSPWFSBMM3JP5JOUPQMDNBUFSJBMJUZXFVTFEUPUBMBTTFUTBTBCBTJTGPSEFUFSNJOJOHNBUFSJBMJUZ
3BUJPOBMFGPSCFODINBSL        'PSPWFSBMM(SPVQNBUFSJBMJUZ XFDIPTFUPVTFBOVOEFSMZJOHFBSOJOHTNFBTVSFBTUIFCFODINBSLCFDBVTFBOVOEFSMZJOHNFBTVSFSFNPWFT
BQQMJFE                        UIFJNQBDUPGNBUFSJBMJUFNTXIJDIEPOPUSFDVSGSPNZFBSUPZFBSPSPUIFSXJTFTJHOJGJDBOUMZBGGFDUUIFVOEFSMZJOHUSFOEPGQFSGPSNBODFGSPN
                               DPOUJOVJOHPQFSBUJPOT5IJTJTUIFNFUSJDBHBJOTUXIJDIUIFQFSGPSNBODFPGUIF(SPVQJTNPTUDPNNPOMZBTTFTTFECZNBOBHFNFOUBOE
                               SFQPSUFEUPNFNCFST
                               0VSBQQSPBDIUPEFUFSNJOFNBUFSJBMJUZJTCBTFEPOBGPVSZFBSBWFSBHFPGQSPGJUCFGPSFUBYBEKVTUFEGPSJUFNTFYDMVEFEGSPNVOEFSMZJOH
                               FBSOJOHT5IFBEPQUJPOPGBNVMUJZFBSBWFSBHFCFODINBSLGPSNBUFSJBMJUZSFTQPOETUPMPOHFSUFSNUSFOETJODPNNPEJUZNBSLFUTBOESFEVDFT
                               WPMBUJMJUZJOUIFNFBTVSFZFBSPOZFBS6TJOHPVSQSPGFTTJPOBMKVEHFNFOU XFEFUFSNJOFENBUFSJBMJUZGPSUIJTZFBSBU64NJMMJPO XIJDI
                               FRVBUFTUPBQQSPYJNBUFMZPGUIFDVSSFOUZFBSeTVOEFSMZJOHFBSOJOHTCFGPSFUBY
                               'PSPWFSBMM3JP5JOUPQMDNBUFSJBMJUZXFEFUFSNJOFEPVSNBUFSJBMJUZCBTFEPOUPUBMBTTFUT XIJDIJTNPSFBQQMJDBCMFUIBOBQFSGPSNBODF
                               SFMBUFENFBTVSFBTUIFDPNQBOZJTBOJOWFTUNFOUIPMEJOHDPNQBOZGPSUIF(SPVQ6TJOHPVSQSPGFTTJPOBMKVEHFNFOU XFEFUFSNJOFE
                               NBUFSJBMJUZGPSUIJTZFBSBU64NJMMJPO XIJDIFRVBUFTUPBQQSPYJNBUFMZPGUIFDVSSFOUZFBSeTUPUBMBTTFUT

$PNQPOFOUNBUFSJBMJUZ          'PSFBDISFQPSUJOHVOJU rDPNQPOFOUs JOPVSBVEJUTDPQF XFBMMPDBUFEBNBUFSJBMJUZUIBUXBTMFTTUIBOPVSPWFSBMM(SPVQNBUFSJBMJUZ5IF
                               NBUFSJBMJUZBMMPDBUFEUPFBDIDPNQPOFOUXBTCFUXFFO64NJMMJPOBOE64NJMMJPO 64NJMMJPOBOE64NJMMJPO 



8FBHSFFEXJUIUIF"VEJU$PNNJUUFFUIBUXFXPVMESFQPSUUPUIFNNJTTUBUFNFOUTJEFOUJGJFEEVSJOHPVSBVEJUBCPWF64NJMMJPO 64NJMMJPO
BTXFMMBTNJTTUBUFNFOUTCFMPXUIPTFBNPVOUTUIBU JOPVSWJFX XBSSBOUFESFQPSUJOHGPSRVBMJUBUJWFSFBTPOT




262          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                           Document 42-1 Filed 06/29/20 Page 268 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFEDPOUJOVFE

(PJOHDPODFSO

3FQPSUJOHPCMJHBUJPO
*OBDDPSEBODFXJUI*4"T 6, XFSFQPSUBTGPMMPXT
8FBSFSFRVJSFEUPSFQPSUUPZPVJGXFIBWFBOZUIJOHNBUFSJBMUPBEEPSUPESBXBUUFOUJPOUPJOSFTQFDUPGUIFEJSFDUPSTaTUBUFNFOUBCPVUXIFUIFSUIFZ
DPOTJEFSFEJUBQQSPQSJBUFUPBEPQUUIFHPJOHDPODFSOCBTJTPGBDDPVOUJOHJOQSFQBSJOHUIFGJOBODJBMTUBUFNFOUTBOEUIFEJSFDUPSTaJEFOUJGJDBUJPOPGBOZ
NBUFSJBMVODFSUBJOUJFTUPUIF(SPVQaTBOE3JP5JOUPQMDaTBCJMJUZUPDPOUJOVFBTBHPJOHDPODFSOPWFSBQFSJPEPGBUMFBTUUXFMWFNPOUITGSPNUIFEBUFPG
UIFBQQSPWBMPGUIFGJOBODJBMTUBUFNFOUT8FIBWFOPUIJOHNBUFSJBMUPBEEPSESBXBUUFOUJPOUP)PXFWFS CFDBVTFOPUBMMGVUVSFFWFOUTPSDPOEJUJPOT
DBOCFQSFEJDUFE UIJTTUBUFNFOUJTOPUBHVBSBOUFFBTUPUIF(SPVQaTBOE3JP5JOUPQMDaTBCJMJUZUPDPOUJOVFBTBHPJOHDPODFSO'PSFYBNQMF UIFUFSNT
PGUIF6OJUFE,JOHEPNTXJUIESBXBMGSPNUIF&VSPQFBO6OJPOBSFOPUDMFBS BOEJUJTEJGGJDVMUUPFWBMVBUFBMMPGUIFQPUFOUJBMJNQMJDBUJPOTPOUIF(SPVQaT
BOE3JP5JOUPQMDaTUSBEF DVTUPNFST TVQQMJFSTBOEUIFXJEFSFDPOPNZ
8FBSFBMTPSFRVJSFEUPSFQPSUJGUIFEJSFDUPSTaTUBUFNFOUSFMBUJOHUPHPJOHDPODFSOJOBDDPSEBODFXJUI-JTUJOH3VMF3  JTNBUFSJBMMZJODPOTJTUFOU
XJUIPVSLOPXMFEHFPCUBJOFEJOUIFBVEJU8FIBWFOPUIJOHUPSFQPSU
*OBDDPSEBODFXJUI"4"T
8FBSFSFRVJSFEUPDPODMVEFPOUIFBQQSPQSJBUFOFTTPGUIFEJSFDUPSTVTFPGUIFHPJOHDPODFSOCBTJTPGBDDPVOUJOHBOE CBTFEPOUIFBVEJUFWJEFODF
PCUBJOFE XIFUIFSBNBUFSJBMVODFSUBJOUZFYJTUTSFMBUFEUPFWFOUTPSDPOEJUJPOTUIBUNBZDBTUTJHOJGJDBOUEPVCUPOUIF(SPVQaTBCJMJUZUPDPOUJOVFBTB
HPJOHDPODFSO*GXFDPODMVEFUIBUBNBUFSJBMVODFSUBJOUZFYJTUT XFBSFSFRVJSFEUPESBXBUUFOUJPOJOPVSBVEJUPSaTSFQPSUUPUIFSFMBUFEEJTDMPTVSFTJO
UIFGJOBODJBMSFQPSUPS JGTVDIEJTDMPTVSFTBSFJOBEFRVBUF UPNPEJGZPVSPQJOJPO0VSDPODMVTJPOTBSFCBTFEPOUIFBVEJUFWJEFODFPCUBJOFEVQUPUIF
EBUFPGPVSBVEJUPSaTSFQPSU)PXFWFS GVUVSFFWFOUTPSDPOEJUJPOTNBZDBVTFUIF(SPVQUPDFBTFUPDPOUJOVFBTBHPJOHDPODFSO


3FQPSUJOHPOPUIFSJOGPSNBUJPOc1SJDFXBUFSIPVTF$PPQFST--1
5IFPUIFSJOGPSNBUJPODPNQSJTFTBMMPGUIFJOGPSNBUJPOJOUIF"OOVBMSFQPSUPUIFSUIBOUIFGJOBODJBMTUBUFNFOUTBOEPVSBVEJUPSTaSFQPSUUIFSFPO5IF
EJSFDUPSTBSFSFTQPOTJCMFGPSUIFPUIFSJOGPSNBUJPO0VSPQJOJPOPOUIFGJOBODJBMTUBUFNFOUTEPFTOPUDPWFSUIFPUIFSJOGPSNBUJPOBOE BDDPSEJOHMZ XFEP
OPUFYQSFTTBOBVEJUPQJOJPOPS FYDFQUUPUIFFYUFOUPUIFSXJTFFYQMJDJUMZTUBUFEJOUIJTSFQPSU BOZGPSNPGBTTVSBODFUIFSFPO




                                                                                                                                                                  Financial statements
*ODPOOFDUJPOXJUIPVSBVEJUPGUIFGJOBODJBMTUBUFNFOUT PVSSFTQPOTJCJMJUZJTUPSFBEUIFPUIFSJOGPSNBUJPOBOE JOEPJOHTP DPOTJEFSXIFUIFSUIFPUIFS
JOGPSNBUJPOJTNBUFSJBMMZJODPOTJTUFOUXJUIUIFGJOBODJBMTUBUFNFOUTPSPVSLOPXMFEHFPCUBJOFEJOUIFBVEJU PSPUIFSXJTFBQQFBSTUPCFNBUFSJBMMZ
NJTTUBUFE*GXFJEFOUJGZBOBQQBSFOUNBUFSJBMJODPOTJTUFODZPSNBUFSJBMNJTTUBUFNFOU XFBSFSFRVJSFEUPQFSGPSNQSPDFEVSFTUPDPODMVEFXIFUIFSUIFSFJT
BNBUFSJBMNJTTUBUFNFOUPGUIFGJOBODJBMTUBUFNFOUTPSBNBUFSJBMNJTTUBUFNFOUPGUIFPUIFSJOGPSNBUJPO*G CBTFEPOUIFXPSLXFIBWFQFSGPSNFE XF
DPODMVEFUIBUUIFSFJTBNBUFSJBMNJTTUBUFNFOUPGUIJTPUIFSJOGPSNBUJPO XFBSFSFRVJSFEUPSFQPSUUIBUGBDU8FIBWFOPUIJOHUPSFQPSUCBTFEPO
UIFTFbSFTQPOTJCJMJUJFT

8JUISFTQFDUUPUIF4USBUFHJD3FQPSUBOEUIF%JSFDUPSTa3FQPSU XFBMTPDPOTJEFSFEXIFUIFSUIFEJTDMPTVSFTSFRVJSFECZUIF$PNQBOJFT"DUIBWF
CFFObJODMVEFE

#BTFEPOUIFSFTQPOTJCJMJUJFTEFTDSJCFEBCPWFBOEPVSXPSLVOEFSUBLFOJOUIFDPVSTFPGUIFBVEJU UIF$PNQBOJFT"DU $" *4"T 6, BOEUIF
-JTUJOH3VMFTPGUIF'JOBODJBM$POEVDU"VUIPSJUZ '$" SFRVJSFVTBMTPUPSFQPSUDFSUBJOPQJOJPOTBOENBUUFSTBTEFTDSJCFECFMPX SFRVJSFECZ*4"T 6,
VOMFTTPUIFSXJTFTUBUFE 

4USBUFHJDSFQPSUBOE%JSFDUPSTeSFQPSU

*OPVSPQJOJPO CBTFEPOUIFXPSLVOEFSUBLFOJOUIFDPVSTFPGUIFBVEJU UIFJOGPSNBUJPOHJWFOJOUIF4USBUFHJD3FQPSUBOEUIF%JSFDUPSTa3FQPSUGPSUIF
ZFBSFOEFE%FDFNCFSJTDPOTJTUFOUXJUIUIFGJOBODJBMTUBUFNFOUTBOEIBTCFFOQSFQBSFEJOBDDPSEBODFXJUIBQQMJDBCMFMFHBMSFRVJSFNFOUT
 $"
*OMJHIUPGUIFLOPXMFEHFBOEVOEFSTUBOEJOHPGUIF(SPVQBOE3JP5JOUPQMDBOEUIFJSFOWJSPONFOUPCUBJOFEJOUIFDPVSTFPGUIFBVEJU XFEJEOPU
JEFOUJGZBOZNBUFSJBMNJTTUBUFNFOUJOUIF4USBUFHJD3FQPSUBOE%JSFDUPSTa3FQPSU $"


5IFEJSFDUPSTeBTTFTTNFOUPGUIFQSPTQFDUTPGUIF(SPVQBOEPGUIFQSJODJQBMSJTLTUIBUXPVMEUISFBUFOUIFTPMWFODZPSMJRVJEJUZPGUIF(SPVQ

8FIBWFOPUIJOHNBUFSJBMUPBEEPSESBXBUUFOUJPOUPSFHBSEJOH
 sbb5IFEJSFDUPSTaDPOGJSNBUJPOPOQBHFPGUIF"OOVBMSFQPSUUIBUUIFZIBWFDBSSJFEPVUBSPCVTUBTTFTTNFOUPGUIFQSJODJQBMSJTLTGBDJOHUIF(SPVQ
    JODMVEJOHUIPTFUIBUXPVMEUISFBUFOJUTCVTJOFTTNPEFM GVUVSFQFSGPSNBODF TPMWFODZPSMJRVJEJUZ
 sbb5IFEJTDMPTVSFTJOUIF"OOVBMSFQPSUUIBUEFTDSJCFUIPTFSJTLTBOEFYQMBJOIPXUIFZBSFCFJOHNBOBHFEPSNJUJHBUFE
 sbb5IFEJSFDUPSTaFYQMBOBUJPOPOQBHFPGUIF"OOVBMSFQPSUBTUPIPXUIFZIBWFBTTFTTFEUIFQSPTQFDUTPGUIF(SPVQ PWFSXIBUQFSJPEUIFZIBWF
    EPOFTPBOEXIZUIFZDPOTJEFSUIBUQFSJPEUPCFBQQSPQSJBUF BOEUIFJSTUBUFNFOUBTUPXIFUIFSUIFZIBWFBSFBTPOBCMFFYQFDUBUJPOUIBUUIF(SPVQ
    XJMMCFBCMFUPDPOUJOVFJOPQFSBUJPOBOENFFUJUTMJBCJMJUJFTBTUIFZGBMMEVFPWFSUIFQFSJPEPGUIFJSBTTFTTNFOU JODMVEJOHBOZSFMBUFEEJTDMPTVSFT
    ESBXJOHBUUFOUJPOUPBOZOFDFTTBSZRVBMJGJDBUJPOTPSBTTVNQUJPOT

8FIBWFOPUIJOHUPSFQPSUIBWJOHQFSGPSNFEBSFWJFXPGUIFEJSFDUPSTaTUBUFNFOUUIBUUIFZIBWFDBSSJFEPVUBSPCVTUBTTFTTNFOUPGUIFQSJODJQBMSJTLT
GBDJOHUIF(SPVQBOETUBUFNFOUJOSFMBUJPOUPUIFMPOHFSUFSNWJBCJMJUZPGUIF(SPVQ0VSSFWJFXXBTTVCTUBOUJBMMZMFTTJOTDPQFUIBOBOBVEJUBOEPOMZ
DPOTJTUFEPGNBLJOHJORVJSJFTBOEDPOTJEFSJOHUIFEJSFDUPSTaQSPDFTTTVQQPSUJOHUIFJSTUBUFNFOUTDIFDLJOHUIBUUIFTUBUFNFOUTBSFJOBMJHONFOUXJUI
UIFSFMFWBOUQSPWJTJPOTPGUIF6,$PSQPSBUF(PWFSOBODF$PEF UIFc$PEFd BOEDPOTJEFSJOHXIFUIFSUIFTUBUFNFOUTBSFDPOTJTUFOUXJUIUIFLOPXMFEHF
BOEVOEFSTUBOEJOHPGUIF(SPVQBOE3JP5JOUPQMDBOEUIFJSFOWJSPONFOUPCUBJOFEJOUIFDPVSTFPGUIFBVEJU -JTUJOH3VMFT




                                                                                                                 Annual report 2019 | riotinto.com          263
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                           Document 42-1 Filed 06/29/20 Page 269 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFE

0UIFS$PEFQSPWJTJPOT

8FIBWFOPUIJOHUPSFQPSUJOSFTQFDUPGPVSSFTQPOTJCJMJUZUPSFQPSUXIFO
 sbb5IFTUBUFNFOUHJWFOCZUIFEJSFDUPST POQBHF UIBUUIFZDPOTJEFSUIF"OOVBMSFQPSUUBLFOBTBXIPMFUPCFGBJS CBMBODFEBOEVOEFSTUBOEBCMF
    BOEQSPWJEFTUIFJOGPSNBUJPOOFDFTTBSZGPSNFNCFSTUPBTTFTTUIF(SPVQaTBOE3JP5JOUPQMDaTQPTJUJPOBOEQFSGPSNBODF CVTJOFTTNPEFMBOE
    TUSBUFHZ JTNBUFSJBMMZJODPOTJTUFOUXJUIPVSLOPXMFEHFPGUIF(SPVQBOE3JP5JOUPQMDBDRVJSFEJOUIFDPVSTFPGQFSGPSNJOHPVSBVEJU
 sbb5IFTFDUJPOPGUIF"OOVBMSFQPSUPOQBHFEFTDSJCJOHUIFXPSLPGUIF"VEJU$PNNJUUFFEPFTOPUBQQSPQSJBUFMZBEESFTTNBUUFSTDPNNVOJDBUFE
    CZVTUPUIF"VEJU$PNNJUUFF
 sbb5IFEJSFDUPSTaTUBUFNFOUSFMBUJOHUP3JP5JOUPQMDaTDPNQMJBODFXJUIUIF$PEFEPFTOPUQSPQFSMZEJTDMPTFBEFQBSUVSFGSPNBSFMFWBOUQSPWJTJPOPG
    UIF$PEFTQFDJGJFE VOEFSUIF-JTUJOH3VMFT GPSSFWJFXCZUIFBVEJUPST



%JSFDUPSTeSFNVOFSBUJPO
*OPVSPQJOJPO UIFQBSUPGUIF3FNVOFSBUJPOSFQPSUUPCFBVEJUFEIBTCFFOQSPQFSMZQSFQBSFEJOBDDPSEBODFXJUIUIF$PNQBOJFT"DU $"

3FQPSUJOHPOPUIFSJOGPSNBUJPO1SJDFXBUFSIPVTF$PPQFST                          *OQSFQBSJOHUIFGJOBODJBMTUBUFNFOUTBOEGJOBODJBMSFQPSU UIFEJSFDUPSTBSF
5IFEJSFDUPSTBSFSFTQPOTJCMFGPSUIFPUIFSJOGPSNBUJPO5IFPUIFS               SFTQPOTJCMFGPSBTTFTTJOHUIF(SPVQaTBOE1BSFOU$PNQBOJFTaBCJMJUZUP
JOGPSNBUJPODPNQSJTFTUIFJOGPSNBUJPOJODMVEFEJOUIF"OOVBMSFQPSU              DPOUJOVFBTBHPJOHDPODFSO EJTDMPTJOHBTBQQMJDBCMFNBUUFSTSFMBUFEUP
GPSbUIFZFBSFOEFE%FDFNCFS CVUEPFTOPUJODMVEFUIFGJOBODJBM          HPJOHDPODFSOBOEVTJOHUIFHPJOHDPODFSOCBTJTPGBDDPVOUJOHVOMFTTUIF
SFQPSUBOEPVSBVEJUPSaTSFQPSUUIFSFPO                                        EJSFDUPSTFJUIFSJOUFOEUPMJRVJEBUFUIF(SPVQPSUIF1BSFOU$PNQBOJFTPSUP
                                                                                 DFBTFPQFSBUJPOT PSIBWFOPSFBMJTUJDBMUFSOBUJWFCVUUPEPTP
0VSPQJOJPOPOUIFGJOBODJBMSFQPSUEPFTOPUDPWFSUIFPUIFSJOGPSNBUJPO
BOEBDDPSEJOHMZXFEPOPUFYQSFTTBOZGPSNPGBTTVSBODFDPODMVTJPO               "VEJUPSTeSFTQPOTJCJMJUJFTGPSUIFBVEJUPGUIFGJOBODJBMTUBUFNFOUTBOE
UIFSFPO                                                                        GJOBODJBMSFQPSU
                                                                                 0VSPCKFDUJWFTBSFUPPCUBJOSFBTPOBCMFBTTVSBODFBCPVUXIFUIFSUIF
*ODPOOFDUJPOXJUIPVSBVEJUPGUIFGJOBODJBMSFQPSU PVSSFTQPOTJCJMJUZJTUP   GJOBODJBMTUBUFNFOUTBOEGJOBODJBMSFQPSUBTBXIPMFBSFGSFFGSPNNBUFSJBM
SFBEUIFPUIFSJOGPSNBUJPOBOE JOEPJOHTP DPOTJEFSXIFUIFSUIFPUIFS          NJTTUBUFNFOU XIFUIFSEVFUPGSBVEPSFSSPS BOEUPJTTVFBOBVEJUPSTa
JOGPSNBUJPOJTNBUFSJBMMZJODPOTJTUFOUXJUIUIFGJOBODJBMSFQPSUPSPVS          SFQPSUUIBUJODMVEFTPVSPQJOJPOT3FBTPOBCMFBTTVSBODFJTBIJHIMFWFMPG
LOPXMFEHFPCUBJOFEJOUIFBVEJU PSPUIFSXJTFBQQFBSTUPCF                      BTTVSBODF CVUJTOPUBHVBSBOUFFUIBUBOBVEJUDPOEVDUFEJOBDDPSEBODF
NBUFSJBMMZbNJTTUBUFE                                                           XJUI*4"T 6, BOE"4"TXJMMBMXBZTEFUFDUBNBUFSJBMNJTTUBUFNFOUXIFO
                                                                                 JUFYJTUT.JTTUBUFNFOUTDBOBSJTFGSPNGSBVEPSFSSPSBOEBSFDPOTJEFSFE
*G CBTFEPOUIFXPSLXFIBWFQFSGPSNFE XFDPODMVEFUIBUUIFSFJTB             NBUFSJBMJG JOEJWJEVBMMZPSJOUIFBHHSFHBUF UIFZDPVMESFBTPOBCMZCF
NBUFSJBMNJTTUBUFNFOUPGUIJTPUIFSJOGPSNBUJPO XFBSFSFRVJSFEUP              FYQFDUFEUPJOGMVFODFUIFFDPOPNJDEFDJTJPOTPGVTFSTUBLFOPOUIFCBTJT
SFQPSUbUIBUGBDU8FIBWFOPUIJOHUPSFQPSUJOUIJTSFHBSE                      PGUIFTFGJOBODJBMTUBUFNFOUTPSGJOBODJBMSFQPSU

3FQPSUPOUIF3FNVOFSBUJPOSFQPSU1SJDFXBUFSIPVTF$PPQFST                       "GVSUIFSEFTDSJQUJPOPG1SJDFXBUFSIPVTF$PPQFST--1aTSFTQPOTJCJMJUJFTGPS
3FNVOFSBUJPOSFQPSU$PSQPSBUJPOT"DUPQJOJPO                              UIFBVEJUPGUIFGJOBODJBMTUBUFNFOUTJTMPDBUFEPOUIF'3$aTXFCTJUFBU
6OEFSUIF$PSQPSBUJPOT"DU JOSFTQFDUPG3JP5JOUP-JNJUFE XFBSF         XXXGSDPSHVLBVEJUPST"GVSUIFSEFTDSJQUJPOPG1SJDFXBUFSIPVTF$PPQFSTa
SFRVJSFEUPFYQSFTTBOPQJOJPOPOUIF3FNVOFSBUJPOSFQPSUCBTFEPOPVS           SFTQPOTJCJMJUJFTGPSUIFBVEJUPGUIFGJOBODJBMSFQPSUJTMPDBUFEPOUIF
BVEJUDPOEVDUFEJOBDDPSEBODFXJUI"4"T                                        "VEJUJOHBOE"TTVSBODF4UBOEBSET#PBSEXFCTJUFBUXXXBVBTCHPWBV
                                                                                 BVEJUPST@SFTQPOTJCJMJUJFTBSQEG5IFEFTDSJQUJPOTPOUIFTFXFCTJUFTGPSN
0QJOJPOPOUIF3FNVOFSBUJPOSFQPSU                                               QBSUPGUIFBVEJUPSTaSFQPSUGPS1SJDFXBUFSIPVTF$PPQFST--1BOE
8FIBWFBVEJUFEUIF3FNVOFSBUJPOSFQPSUJODMVEFEPOQBHFTUPPG          1SJDFXBUFSIPVTF$PPQFSTSFTQFDUJWFMZ
UIF%JSFDUPSTaSFQPSUGPSUIFZFBSFOEFE%FDFNCFS
                                                                                 6TFPGUIJTSFQPSU
*OPVSPQJOJPO UIF3FNVOFSBUJPOSFQPSUPG3JP5JOUP-JNJUFEGPSUIFZFBS        5IJTSFQPSU JODMVEJOHUIFPQJOJPOT IBTCFFOQSFQBSFEGPSBOEPOMZGPSUIF
FOEFE%FDFNCFSDPNQMJFTXJUITFDUJPO"PGUIF$PSQPSBUJPOT            NFNCFSTPG3JP5JOUPQMDBOE3JP5JOUP-JNJUFEBTBCPEZJOBDDPSEBODF
"DUBTBNFOEFECZUIF"4*$0SEFS                                          XJUI$IBQUFSPG1BSUPGUIF$PNQBOJFT"DU JOSFTQFDUPG
                                                                                 3JPb5JOUPQMD BOEUIF$PSQPSBUJPOT"DUBTBNFOEFECZUIF"4*$
3FTQPOTJCJMJUJFT                                                                0SEFS JOSFTQFDUPG3JP5JOUP-JNJUFE BOEGPSOPPUIFSQVSQPTF8FEPOPU
5IFEJSFDUPSTPG3JP5JOUP-JNJUFEBSFSFTQPOTJCMFGPSUIFQSFQBSBUJPOBOE       JOHJWJOHUIFTFPQJOJPOT BDDFQUPSBTTVNFSFTQPOTJCJMJUZGPSBOZPUIFS
QSFTFOUBUJPOPGUIF3FNVOFSBUJPOSFQPSUJOBDDPSEBODFXJUITFDUJPO"          QVSQPTFPSUPBOZPUIFSQFSTPOUPXIPNUIJTSFQPSUJTTIPXOPSJOUPXIPTF
PGUIF$PSQPSBUJPOT"DUBTBNFOEFECZUIF"4*$0SEFS                      IBOETJUNBZDPNFTBWFXIFSFFYQSFTTMZBHSFFECZPVSQSJPSDPOTFOUJO
                                                                                 XSJUJOH
0VSSFTQPOTJCJMJUZJTUPFYQSFTTBOPQJOJPOPOUIF3FNVOFSBUJPOSFQPSU
CBTFEPOPVSBVEJUDPOEVDUFEJOBDDPSEBODFXJUI"4"T

3FTQPOTJCJMJUJFTGPSUIFGJOBODJBMTUBUFNFOUT UIFGJOBODJBMSFQPSUBOE
UIFBVEJU
3FTQPOTJCJMJUJFTPGUIFEJSFDUPSTGPSUIFGJOBODJBMTUBUFNFOUTBOE
GJOBODJBMSFQPSU
"TFYQMBJOFENPSFGVMMZJOUIF%JSFDUPSTaTUBUFNFOUPGSFTQPOTJCJMJUJFT
TFUbPVUPOQBHF UIFEJSFDUPSTBSFSFTQPOTJCMFGPSUIFQSFQBSBUJPOPG
UIFbGJOBODJBMTUBUFNFOUTBOEUIFGJOBODJBMSFQPSUJOBDDPSEBODFXJUIUIF
BQQMJDBCMFGJOBODJBMSFQPSUJOHGSBNFXPSLTBOEGPSCFJOHTBUJTGJFEUIBUUIFZ
HJWFBUSVFBOEGBJSWJFX5IFEJSFDUPSTBSFBMTPSFTQPOTJCMFGPSTVDI
JOUFSOBMDPOUSPMBTUIFZEFUFSNJOFJTOFDFTTBSZUPFOBCMFUIFQSFQBSBUJPOPG
GJOBODJBMTUBUFNFOUTBOEUIFGJOBODJBMSFQPSUUIBUBSFGSFFGSPNNBUFSJBM
NJTTUBUFNFOU XIFUIFSEVFUPGSBVEPSFSSPS




264          Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                           Document 42-1 Filed 06/29/20 Page 270 of 307

*OEFQFOEFOUBVEJUPSTeSFQPSU
PG1SJDFXBUFSIPVTF$PPQFST--1UPUIFNFNCFSTPG3JP5JOUPQMD
BOEPG1SJDFXBUFSIPVTF$PPQFSTUPUIFNFNCFSTPG3JP5JOUP-JNJUFEDPOUJOVFE

0UIFSSFRVJSFESFQPSUJOHc1SJDFXBUFSIPVTF$PPQFST--1
$PNQBOJFT"DUFYDFQUJPOSFQPSUJOH
6OEFSUIF$PNQBOJFT"DUXFBSFSFRVJSFEUPSFQPSUUPZPVJG JOPVSPQJOJPO
  e    XFIBWFOPUSFDFJWFEBMMUIFJOGPSNBUJPOBOEFYQMBOBUJPOTXFSFRVJSFGPSPVSBVEJUPS
  e    BEFRVBUFBDDPVOUJOHSFDPSETIBWFOPUCFFOLFQUCZ3JP5JOUPQMD PSSFUVSOTBEFRVBUFGPSPVSBVEJUIBWFOPUCFFOSFDFJWFEGSPNCSBODIFTOPU
       WJTJUFECZVTPS
  e    DFSUBJOEJTDMPTVSFTPGEJSFDUPSTaSFNVOFSBUJPOTQFDJGJFECZMBXBSFOPUNBEFPS
  e    UIF3JP5JOUPQMDGJOBODJBMTUBUFNFOUTBOEUIFQBSUPGUIF3FNVOFSBUJPOSFQPSUUPCFBVEJUFEBSFOPUJOBHSFFNFOUXJUIUIFBDDPVOUJOHSFDPSETBOE
       SFUVSOT

8FIBWFOPFYDFQUJPOTUPSFQPSUBSJTJOHGSPNUIJTSFTQPOTJCJMJUZ

"QQPJOUNFOUc1SJDFXBUFSIPVTF$PPQFST--1BOE1SJDFXBUFSIPVTF$PPQFST
1SJDFXBUFSIPVTF$PPQFST--1BOE1SJDFXBUFSIPVTF$PPQFSTIBWFBDUFEBTBVEJUPSTPG3JP5JOUPTJODFJUTGPSNBUJPOVOEFSBEVBMMJTUFEDPNQBOZTUSVDUVSF
JOb

"QSFEFDFTTPSGJSNPG1SJDFXBUFSIPVTF$PPQFST--1XBTBQQPJOUFECZUIFNFNCFSTPGBQSFEFDFTTPSDPNQBOZPG3JP5JOUPQMDPO.BZUPBVEJUUIF
GJOBODJBMTUBUFNFOUTGPSUIFZFBSFOEFE.BZBOETVCTFRVFOUGJOBODJBMQFSJPET5IFQFSJPEPGUPUBMVOJOUFSSVQUFEFOHBHFNFOUJTZFBST
DPWFSJOHUIFZFBSTFOEFE.BZUPb%FDFNCFS

"QSFEFDFTTPSGJSNPG1SJDFXBUFSIPVTF$PPQFSTXBTBQQPJOUFECZUIFNFNCFSTPGBQSFEFDFTTPSDPNQBOZPG3JP5JOUP-JNJUFEPO%FDFNCFSUP
BVEJUUIFGJOBODJBMTUBUFNFOUTGPSUIFZFBSFOEFE%FDFNCFSBOETVCTFRVFOUGJOBODJBMQFSJPET5IFQFSJPEPGUPUBMVOJOUFSSVQUFEFOHBHFNFOUJT
ZFBST DPWFSJOHUIFZFBSTFOEFE%FDFNCFSUPb%FDFNCFS




                                                                                                                                                             Financial statements
1BVM#BSLVT                                                                                     %FCCJF4NJUI
4FOJPS4UBUVUPSZ"VEJUPS                                                                       1BSUOFS
GPSBOEPOCFIBMGPG                                                                            GPSBOEPOCFIBMGPG
1SJDFXBUFSIPVTF$PPQFST--1                                                                     1SJDFXBUFSIPVTF$PPQFST
$IBSUFSFE"DDPVOUBOUTBOE
4UBUVUPSZ"VEJUPST

-POEPO 6OJUFE,JOHEPN                                                                          #SJTCBOF "VTUSBMJB
'FCSVBSZ                                                                                'FCSVBSZ




                                                                                                                   Annual report 2019 | riotinto.com   265
            Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUT                                                               Document 42-1 Filed 06/29/20 Page 271 of 307

'JOBODJBMTVNNBSZ


64N                                                                                                                                                                         
(SPTTTBMFTSFWFOVF B                                                                                                                                             
4IBSFPGFRVJUZBDDPVOUFEVOJUTTBMFTSFWFOVFBOE
 JUFNTFYDMVEFEGSPNVOEFSMZJOHFBSOJOHT                                                                                                                                    
$POTPMJEBUFETBMFTSFWFOVF                                                                                                                                        
6OEFSMZJOHQSPGJUCFGPSFJOUFSFTUBOEUBY 1#*5                                                                                                                     
'JOBODFDPTUT C                                                                                                                                                                    
&YDIBOHFEJGGFSFODFTBOEEFSJWBUJWFT D                                                                                                                                              
0UIFSFYDMVTJPOTGSPNVOEFSMZJOHFBSOJOHT                                                                                                                                    
1SPGJU MPTT CFGPSFUBY 1#5                                                                                                                                           
5BYPOFYDMVTJPOT                                                                                                                                                                    
5BYPOVOEFSMZJOH1#5                                                                                                                                                       
-PTTBGUFSUBYGSPNEJTDPOUJOVFEPQFSBUJPOT                                                                        `              `              `               `              `              `             `
"UUSJCVUBCMFUPOPODPOUSPMMJOHJOUFSFTUT                                                                                                                                                
                          E
/FUFBSOJOHT MPTT                                                                                                                                                         
6OEFSMZJOH&#*5%"                                                                                                                                                 
6OEFSMZJOHFBSOJOHT                                                                                                                                                     
&BSOJOHT MPTT QFSTIBSF CBTJD cDPOUJOVJOH
 PQFSBUJPOT                                                          D         D          D         D         D           D         D         D          D        D
6OEFSMZJOHFBSOJOHTQFSTIBSF CBTJD c
DPOUJOVJOHPQFSBUJPOT                                                D         D          D         D         D          D         D         D          D        D
%JWJEFOETQFSTIBSFEFDMBSFEGPSZFBS F
3JP5JOUPTIBSFIPMEFST 64DFOUT                                   D         D        D        D         D        D        D         D        D       D
3JP5JOUPQMD QFODF                                                Q          Q        Q        Q         Q        Q        Q         Q        Q       Q
3JP5JOUP-JNJUFE "VTDFOUT                                      D         D        D        D         D        D        D         D        D       D
/FUBTTFUT
'JYFEBTTFUT G                                                                                                                                                    
0UIFSBTTFUTMFTTMJBCJMJUJFT                                                                                                                                               
1SPWJTJPOT JODMVEJOHEFGFSSFEUBYMJBCJMJUJFT                                                                                                                    
/FU EFCU DBTI                                                                                                                                                          
/PODPOUSPMMJOHJOUFSFTUT                                                                                                                                                  
&RVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUP                                                                                                                        


$BQJUBMFYQFOEJUVSF H                                                                                                                                                    
"DRVJTJUJPOT                                                                                                               `                             `              `                           `
%JTQPTBMT                                                                                                                                                                           
/FUDBTIHFOFSBUFEGSPNPQFSBUJOHBDUJWJUJFT I                                                                                                                       
$BTIGMPXTCFGPSFGJOBODJOHBDUJWJUJFT J                                                                                                                                 
3BUJPT
0QFSBUJOHNBSHJO K                                                                                                                                                                    
/FU EFCU DBTIUPUPUBMDBQJUBM L                                                                                                                                                
6OEFSMZJOHFBSOJOHTPXOFSTFRVJUZ M                                                                                                                                                 
*OUFSFTUDPWFS N                                                                                                                                                                                    

B      (SPTTTBMFTSFWFOVFJODMVEFTPGTVCTJEJBSJFTaTBMFTSFWFOVFBOEUIF(SPVQaTTIBSFPGUIFTBMFTSFWFOVFPGFRVJUZBDDPVOUFEVOJUT BGUFSBEKVTUJOHGPSTBMFTUPTVCTJEJBSJFT 
C      'JOBODFDPTUTJODMVEFOFUJOUFSFTUBOEBNPSUJTBUJPOPGEJTDPVOU'SPN+BOVBSZ JUBMTPJODMVEFTUIFJNQBDUPGBEPQUJOH*'34c-FBTFTd4FFOPUF
D      6OEFS*'34 BTEFGJOFEJOOPUF DFSUBJOHBJOTBOEMPTTFTPODVSSFODZFYDIBOHFBOEPOSFWBMVBUJPOPGEFSJWBUJWFTBSFJODMVEFEJOUIF(SPVQaTOFUFBSOJOHT MPTT 5IFTFJUFNTBSFFYDMVEFEGSPN
       VOEFSMZJOHFBSOJOHT
E      6OEFSMZJOHFBSOJOHTJTBOBEEJUJPOBMNFBTVSFPGFBSOJOHT XIJDIJTSFQPSUFECZ3JP5JOUPXJUIJUT*'34 BTEFGJOFEJOOPUF SFTVMUTUPQSPWJEFHSFBUFSVOEFSTUBOEJOHPGUIFVOEFSMZJOHCVTJOFTT
       QFSGPSNBODFPGJUTPQFSBUJPOT*UJTEFGJOFEJOOPUFUPUIFGJOBODJBMTUBUFNFOUT6OEFSMZJOHQSPGJUCFGPSFJOUFSFTUBOEUBY 1#*5 JTTJNJMBSUPVOEFSMZJOHFBSOJOHTFYDFQUUIBUJUJTTUBUFECFGPSFJOUFSFTU
       BOEUBY
F      %JWJEFOETQFSTIBSFBSFUIFBNPVOUTEFDMBSFEJOSFTQFDUPGFBDIGJOBODJBMZFBS5IFTFVTVBMMZJODMVEFBOJOUFSJNEJWJEFOEQBJEJOUIFZFBS BOEBGJOBMEJWJEFOEQBJEBGUFSUIFFOEPGUIFZFBS5IF
       TQFDJBMEJWJEFOEPG64DFOUTQFSTIBSFQBJEPVUCBTFEPOUIFSFTVMUTJTOPUJODMVEFEBCPWF
G      'JYFEBTTFUTJODMVEFQSPQFSUZ QMBOUBOEFRVJQNFOU JOUBOHJCMFBTTFUT HPPEXJMM BOEJOWFTUNFOUTJO BOEMPOHUFSNMPBOTUP FRVJUZBDDPVOUFEVOJUT'SPN+BOVBSZ JUBMTPJODMVEFTUIFJNQBDU
       PGBEPQUJOH*'34c-FBTFTd4FFOPUF
H      $BQJUBMFYQFOEJUVSFJTQSFTFOUFEHSPTT CFGPSFUBLJOHJOUPBDDPVOUBOZEJTQPTBMTPGQSPQFSUZ QMBOUBOEFRVJQNFOUPSJOUBOHJCMFBTTFUT
I      /FUDBTIHFOFSBUFEGSPNPQFSBUJOHBDUJWJUJFTSFQSFTFOUTUIFDBTIHFOFSBUFECZUIF(SPVQaTDPOTPMJEBUFEPQFSBUJPOT BGUFSQBZNFOUPGJOUFSFTU UBYFT BOEEJWJEFOETUPOPODPOUSPMMJOHJOUFSFTUTJO
       TVCTJEJBSJFT
J      $BTIGMPXCFGPSFGJOBODJOHBDUJWJUJFTJTTUBUFECFGPSFEFEVDUJOHEJWJEFOETQBZBCMFUPPXOFSTPG3JP5JOUP
K      0QFSBUJOHNBSHJOJTUIFQFSDFOUBHFPGVOEFSMZJOH1#*5 BGUFSFYDMVEJOHUBYPOFRVJUZBDDPVOUFEVOJUT UPHSPTTTBMFTSFWFOVF
L      5PUBMDBQJUBMDPNQSJTFTFRVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUPQMVTOFUEFCUBOEOPODPOUSPMMJOHJOUFSFTUT
M      6OEFSMZJOHFBSOJOHTPXOFSTaFRVJUZSFQSFTFOUTVOEFSMZJOHFBSOJOHTFYQSFTTFEBTBQFSDFOUBHFPGUIFNFBOPGPQFOJOHBOEDMPTJOHFRVJUZBUUSJCVUBCMFUPPXOFSTPG3JP5JOUP
N      *OUFSFTUDPWFSSFQSFTFOUTUIFOVNCFSPGUJNFTJOUFSFTUQBZBCMFMFTTSFDFJWBCMF FYDMVEJOHUIFBNPSUJTBUJPOPGEJTDPVOUCVUJODMVEJOHDBQJUBMJTFEJOUFSFTU JTDPWFSFECZVOEFSMZJOHPQFSBUJOHQSPGJU MFTT
       BNPSUJTBUJPOPGEJTDPVOU QMVTEJWJEFOETGSPNFRVJUZBDDPVOUFEVOJUT6OEFSMZJOHPQFSBUJOHQSPGJUJTTJNJMBSUPVOEFSMZJOHFBSOJOHTCVUJTTUBUFECFGPSFUBY JOUFSFTUBOETIBSFPGQSPGJUBGUFSUBYPG
       FRVJUZBDDPVOUFEVOJUT




266              Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
'JOBODJBMTUBUFNFOUTDPOUJOVFE                                          Document 42-1 Filed 06/29/20 Page 272 of 307

4VNNBSZGJOBODJBMEBUBJO"VTUSBMJBO
EPMMBST TUFSMJOHBOE64EPMMBST

                                                                                                                                                                             
       "N               "N               fN               eN                                                                                                                 64N             64N
                                           (SPTTTBMFTSFWFOVF                                                                                                       
                                           $POTPMJEBUFETBMFTSFWFOVF                                                                                                  
                                            1SPGJUCFGPSFUBYGSPNDPOUJOVJOHPQFSBUJPOT                                                                                
                                             1SPGJUGPSUIFZFBSGSPNDPOUJOVJOHPQFSBUJPOT                                                                               
                                            /FUFBSOJOHTBUUSJCVUBCMFUP3JP5JOUPTIBSFIPMEFST                                                                          
                                           6OEFSMZJOH&#*5%"                                                                                                           
                                             6OEFSMZJOHFBSOJOHT B                                                                                                        
    D           D          Q            Q #BTJDFBSOJOHTQFSPSEJOBSZTIBSF C                                                                           Q            Q
    D            D          Q            Q #BTJDVOEFSMZJOHFBSOJOHTQFSPSEJOBSZTIBSF B C                                                              Q            Q
                                                               %JWJEFOETQFSTIBSFUP3JP5JOUPTIBSFIPMEFST D
    D          D        Q            Q     QBJE`PSEJOBSZEJWJEFOE                                                                                D            D
    D               `         Q                 `      QBJE`TQFDJBMEJWJEFOE                                                                                 D                `
    D          D        Q            Q     QSPQPTFE`PSEJOBSZEJWJEFOE                                                                            D            D
          `          D                `          Q         QSPQPTFE`TQFDJBMEJWJEFOE                                                                               `           D
                                              $BTIGMPXCFGPSFGJOBODJOHBDUJWJUJFT                                                                                       
                                                  /FU EFCU DBTI                                                                                                               
                                            &RVJUZBUUSJCVUBCMFUP3JP5JOUPTIBSFIPMEFST                                                                              

B    6OEFSMZJOHFBSOJOHTFYDMVEFJNQBJSNFOUT OFUMPTTFTPOEJTQPTBMPGCVTJOFTTBOEPUIFSDIBSHFTPG64 NJMMJPO OFUHBJOTPOEJTQPTBMPGCVTJOFTTBOEPUIFSJODPNFPG64 NJMMJPO
     XIJDIBSFBOBMZTFEPOQBHF
C    #BTJDFBSOJOHTQFSPSEJOBSZTIBSFBOECBTJDVOEFSMZJOHFBSOJOHTQFSPSEJOBSZTIBSFEPOPUSFDPHOJTFUIFEJMVUJPOSFTVMUJOHGSPNTIBSFPQUJPOTPOJTTVF
D    5IF"VTUSBMJBOEPMMBSBOETUFSMJOHBNPVOUTBSFCBTFEPOUIF64EPMMBSBNPVOUT SFUSBOTMBUFEBUBWFSBHFPSDMPTJOHSBUFTBTBQQSPQSJBUF FYDFQUGPSUIFEJWJEFOETXIJDIBSFUIFBDUVBMBNPVOUT

5IFGJOBODJBMEBUBBCPWFIBTCFFOFYUSBDUFEGSPNUIFGJOBODJBMJOGPSNBUJPOTFUPVUPOQBHFTUP




                                                                                                                                                                                                        Financial statements




                                                                                                                                               Annual report 2019 | riotinto.com                  267
          Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 273 of 307
  Production, reserves
  and operations

  Metals and minerals production              270
  Ore reserves                                273
  Mineral resources                           277
  Competent Persons                           280
  Mines and production facilities             282




                                                    A train at our Brockman 4 iron ore mine in the Pilbara, Western Australia
                                                    Christian Sprogue photography



268       Annual report 2019 | riotinto.com
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 274 of 307




                                                                                             Production, reserves and operations




                                                   Annual report 2019 | riotinto.com   269
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                   Document 42-1 Filed 06/29/20 Page 275 of 307

Metals and minerals production


                                                                         2019 Production             2018 Production            2017 Production
                                                       Rio Tinto                Rio Tinto                  Rio Tinto                  Rio Tinto
                                                       % share(a)    Total         share     Total            share     Total            share
Alumina (‘000 tonnes)
Jonquière (Vaudreuil) (Canada)(b)                      100.0%        1,413        1,413      1,444            1,444     1,448            1,448
Jonquière (Vaudreuil) specialty plant (Canada)         100.0%         109           109       124               124      122               122
Queensland Alumina (Australia)                          80.0%        3,454        2,763      3,697            2,958     3,735            2,988
São Luis (Alumar) (Brazil)                              10.0%        3,679          368      3,509              351     3,697              370
Yarwun (Australia)                                     100.0%        3,091        3,091      3,103            3,103     3,203            3,203
Rio Tinto total                                                                   7,744                       7,980                      8,131
Aluminium (‘000 tonnes)
Alma (Canada)                                          100.0%         472           472       465               465      457               457
Alouette (Sept-Îles) (Canada)                           40.0%         602           241       584               234      598               239
Arvida (Canada)                                        100.0%         175            175      173               173      171               171
Arvida AP60 (Canada)                                   100.0%          60             60       52                52       57                57
Bécancour (Canada)                                      25.1%          77             19      136                34      438               110
Bell Bay (Australia)                                   100.0%         189           189       189               189      187               187
Boyne Island (Australia)                                59.4%         499           296       497               295      508               302
Dunkerque (France) (c)                                        –          –              –     227               227      284               284
Grande-Baie (Canada)                                   100.0%         233           233       233               233      229               229
ISAL (Reykjavik) (Iceland)                             100.0%         184           184       212               212      212               212
Kitimat (Canada)                                       100.0%         385           385       436               436      433               433
Laterrière (Canada)                                    100.0%         257           257       257               257      249               249
Sohar (Oman)                                            20.0%         391             78      380                76      253                 51
Tiwai Point (New Zealand)                               79.4%         351           279       341               270      337               267
Tomago (Australia)                                      51.6%         588           303       592               305      590               304
Rio Tinto total                                                                    3,171                      3,458                      3,551
Bauxite (‘000 tonnes)
Gove (Australia)                                       100.0%       12,201       12,201     12,540           12,540    11,201           11,201
Porto Trombetas (MRN) (Brazil)                          12.0%       11,060        1,327     13,134            1,576    14,698            1,764
Sangaredi (Guinea)                                        23.0(d)   13,701        6,165     13,039            5,868    15,409            6,934
Weipa (Australia)                                      100.0%       35,411       35,411     30,437           30,437    30,898           30,898
Rio Tinto total                                                                  55,105                      50,421                     50,796
Borates (‘000 tonnes)(e)
Rio Tinto Borates – Boron (US)                         100.0%         520           520       512               512      517               517
Coal (hard coking) (‘000 tonnes)
Rio Tinto Coal Australia
Hail Creek Coal (Australia)(f)(g)                             –          –              –    2,700            2,214     5,247            4,303
Kestrel Coal (Australia)(f)(g)                                –          –              –    2,217            1,774     4,252            3,402
Rio Tinto total hard coking coal                                                        –                     3,988                      7,704
Coal (semi-soft coking) (‘000 tonnes)
Rio Tinto Coal Australia
Hunter Valley (Australia)(h)                                  –          –              –        –                 –    1,529            1,034
Mount Thorley (Australia)(h)                                  –          –              –        –                 –     876               700
Warkworth (Australia)(h)                                      –          –              –        –                 –     514               286
Rio Tinto total semi-soft coking coal                                                   –                          –                     2,020



Please see note on page 272.




270             Annual report 2019 | riotinto.com
        Case
Metals and       1:20-mc-00212-AJN
           minerals production            Document 42-1 Filed 06/29/20 Page 276 of 307




                                                                   2019 Production              2018 Production              2017 Production
                                               Rio Tinto                  Rio Tinto                   Rio Tinto                    Rio Tinto
                                               % share(a)      Total         share      Total            share       Total            share
Coal (thermal) (‘000 tonnes)
Rio Tinto Coal Australia
Hail Creek Coal (Australia)(f)(g)                     –            –              –     2,760            2,264      4,134             3,390
Hunter Valley (Australia)(h)                          –            –              –         –                 –     8,502             5,747
Kestrel Coal (Australia)(f)(g)                        –            –              –      329               263        843               674
Mount Thorley (Australia)(h)                          –            –              –         –                 –     2,011             1,609
Warkworth (Australia)(h)                              –            –              –         –                 –     4,521             2,512
Rio Tinto total thermal coal                                                      –                      2,527                       13,933
Copper (mined) (‘000 tonnes)
Bingham Canyon (US)                            100.0%         186.8         186.8       203.9            203.9      148.9             148.9
Escondida (Chile)                               30.0%       1,138.6         341.6     1,167.9            350.4      902.7             270.8
Grasberg – Joint Venture (Indonesia)(i)               –            –              –      64.8             25.9       14.3                5.7
Oyu Tolgoi (Mongolia)(j)                        33.5%         146.3           49.1      159.1             53.3      157.4              52.8
Rio Tinto total                                                             577.4                        633.5                        478.1
Copper (refined) (‘000 tonnes)
Escondida (Chile)                               30.0%         250.2           75.0      266.8             80.0      238.0               71.4
Rio Tinto Kennecott (US)                       100.0%         184.6         184.6       194.7            194.7      125.8             125.8
Rio Tinto total                                                             259.6                        274.8                        197.2
Diamonds (‘000 carats)
Argyle (Australia)                             100.0%        12,999        12,999      14,069           14,069     17,135            17,135
Diavik (Canada)                                 60.0%         6,719         4,031       7,264            4,358      7,486             4,492
Rio Tinto total                                                            17,030                       18,427                       21,627
Gold (mined) (‘000 ounces)
Bingham Canyon (US)                            100.0%         234.7         234.7       196.7            196.7      177.9             177.9
Escondida (Chile)                               30.0%         246.7           74.0      265.6              79.7     146.2               43.9
Grasberg – Joint Venture (Indonesia)(i)               –            –              –    666.8             266.7           –                 –
Oyu Tolgoi (Mongolia)(j)                        33.5%         241.8           81.1      285.4              95.7     114.3              38.3
Rio Tinto total                                                             389.7                        638.8                        260.1
Gold (refined) (‘000 ounces)
Rio Tinto Kennecott (US)                       100.0%         218.7         218.7       198.0            198.0      203.7             203.7




                                                                                                                                               Production, reserves and operations
Iron Ore (‘000 tonnes)
                                                     (k)
Hamersley mines (Australia)                                 209,392      209,392      220,612          220,612    206,760           206,760
Hamersley – Channar (Australia)                 60.0%         7,970         4,782       7,173            4,304     10,798             6,479
Hope Downs (Australia)                          50.0%       48,264         24,132     45,368            22,684     46,941            23,470
Iron Ore Company of Canada (Canada)             58.7%        17,943        10,536      15,245            8,952     19,016            11,166
Robe River – Robe Valley (Australia)            53.0%        26,951        14,284      31,947           16,932     31,182            16,526
Robe River – West Angelas (Australia)           53.0%        34,086        18,066     32,672            17,316     34,116            18,082
Rio Tinto total                                                           281,192                     290,800                      282,484




Please see note on page 272.




                                                                                          Annual report 2019 | riotinto.com              271
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                                             Document 42-1 Filed 06/29/20 Page 277 of 307

Metals and minerals production continued


                                                                                                                2019 Production                        2018 Production                   2017 Production
                                                                                       Rio Tinto                         Rio Tinto                           Rio Tinto                         Rio Tinto
                                                                                       % share(a)           Total           share              Total            share            Total            share
Molybdenum (‘000 tonnes)
Bingham Canyon (US)                                                                     100%                11.2              11.2               5.8               5.8             5.0               5.0
Salt (‘000 tonnes)
Dampier Salt (Australia)                                                                68.4%              7,931            5,422             9,001             6,153           7,446             5,090
Silver (mined) (‘000 ounces)
Bingham Canyon (US)                                                                   100.0%               2,815            2,815             2,520             2,520           2,156             2,156
Escondida (Chile)                                                                       30.0%              7,687           2,306              9,433             2,830           5,707              1,712
Grasberg – Joint Venture (Indonesia)(i)                                                       –                 –                 –             634               253                –                 –
Oyu Tolgoi (Mongolia)(j)                                                                33.5%                867              290               914               306             974               326
Rio Tinto total                                                                                                             5,412                               5,910                             4,194
Silver (refined) (‘000 ounces)
Rio Tinto Kennecott (US)                                                              100.0%              2,853            2,853              2,865             2,865           2,378             2,378
Titanium Dioxide Slag (‘000 tonnes)
Rio Tinto Iron & Titanium (Canada/South Africa)(l)                                    100.0%              1,206             1,206             1,116              1,116          1,315             1,315
Uranium (‘000 lbs U3O8)
Energy Resources of Australia (Australia)(m)                                            68.4%             3,860            2,640              4,407             3,014           5,056             3,458
Rössing (Namibia)(m)(n)                                                                       –           3,080             2,114             5,465             3,750           4,652             3,192
Rio Tinto total                                                                                                             4,754                               6,764                             6,650

Production data notes:
Mine production figures for metals refer to the total quantity of metal produced in concentrates, leach liquor or doré bullion irrespective of whether these products are then refined onsite, except for
the data for bauxite and iron ore which can represent production of marketable quantities of ore plus concentrates and pellets. Production figures are sometimes more precise than the rounded
numbers shown, hence small differences may result from calculation of Rio Tinto share of production.
(a) Rio Tinto percentage share, shown above, is as at the end of 2019. The footnotes below include all ownership changes over the three years.
(b) Jonquière's (Vaudreuil's) production shows smelter grade alumina only and excludes hydrate produced and used for specialty alumina.
(c) Rio Tinto sold its 100 per cent interest in the Dunkerque aluminium smelter with an effective date of 14 December 2018. Production data are shown up to that date.
(d) Rio Tinto has a 22.95 per cent shareholding in the Sangaredi mine but benefits from 45.0 per cent of production.
(e) Borate quantities are expressed as B 2O3.
(f) Kestrel and Hail Creek produced hard coking coal and thermal coal through their mining operations. Both mines blended coal types at ports.
(g) On 1 August 2018, Rio Tinto completed the sale of its entire interest in the Hail Creek and Kestrel mines. Production is reported up to the date of completion.
(h) On 1 September 2017, Rio Tinto completed the sale of Coal & Allied, a wholly owned subsidiary of Rio Tinto Coal Australia (RTCA) and production from these assets is included to this date. This
     included Coal & Allied’s 67.6 per cent interest in the Hunter Valley Operations mine, 80 per cent interest in the Mount Thorley mine and 55.6 per cent interest in the Warkworth mine. In an
     earlier restructuring of the Coal & Allied group completed on 3 February 2016, Rio Tinto had obtained 100 per cent of Coal & Allied and retained a 67.6 per cent interest in the newly created
     Hunter Valley Operations joint venture. Prior to restructuring, Rio Tinto’s interest in the Hunter Valley Operations, Mount Thorley and Warkworth mines was 80 per cent, 64 per cent and 44.46
     per cent respectively.
(i) On 21 December 2018, Rio Tinto completed the sale of its entire interest in the Grasberg mine in Indonesia to PT Indonesia Asahan Aluminium (Persero) (Inalum). Production is reported up to
     30 November 2018. Through a joint venture agreement with Freeport-McMoRan (FCX), Rio Tinto was entitled to 40 per cent of additional material mined as a consequence of expansions and
     developments of the Grasberg facilities since 1998. Total production reflects the quantities attributable to the joint venture.
( j) Rio Tinto owns a 33.52 per cent indirect interest in Oyu Tolgoi through its 50.79 per cent interest in Turquoise Hill Resources Ltd.
(k) Includes 100 per cent of production from Paraburdoo, Mt Tom Price, Marandoo, Yandicoogina, Brockman, Nammuldi, Silvergrass and the Eastern Range mines. Whilst Rio Tinto owns 54 per
     cent of the Eastern Range mine, under the terms of the joint venture agreement, Hamersley Iron manages the operation and is obliged to purchase all mine production from the joint venture
     and therefore all of the production is included in Rio Tinto's share of production.
(l) Quantities comprise 100 per cent of Rio Tinto Fer et Titane and Rio Tinto's 74 per cent share of Richards Bay Minerals' production. Ilmenite mined in Madagascar is processed in Canada.
(m) ERA and Rössing report drummed U 3O 8.
(n) On 16 July 2019, Rio Tinto completed the sale of its entire interest in the Rössing uranium mine in Namibia to China National Uranium Corporation Limited.




272              Annual report 2019 | riotinto.com
             Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 278 of 307

Ore reserves


Ore Reserves and Mineral Resources for Rio Tinto managed operations are                     Ore Reserve and Mineral Resource information in the tables below is based on
reported in accordance with the Australasian Code for Reporting of Exploration              information compiled by Competent Persons (as defined by JORC), most of whom
Results, Mineral Resources and Ore Reserves, December 2012 (the JORC Code)                  are full time employees of Rio Tinto or related companies. Each has had a
as required by the Australian Securities Exchange (ASX). Codes or guidelines                minimum of five years relevant estimation experience and is a member of a
similar to JORC with only minor regional variations have been adopted in South              recognised professional body whose members are bound by a professional
Africa, Canada, the US, Chile, Peru, the Philippines, the UK, Ireland and Europe.           code of ethics. Each Competent Person consents to the inclusion in this report
Together these Codes represent current best practice for reporting Ore Reserves             of information they have provided in the form and context in which it appears.
and Mineral Resources.
                                                                                            Competent Persons responsible for the estimates are listed on pages 280
The JORC Code envisages the use of reasonable investment assumptions,                       to 281, by operation, along with their professional affiliation, employer and
including the use of projected long-term commodity prices, in calculating                   accountability for Ore Reserves and/or Mineral Resources. Where operations
Ore Reserve estimates. However, for US reporting, the US Securities and                     are not managed by Rio Tinto, the Ore Reserves are published as received from
Exchange Commission requires historical price data to be used. For this                     the managing company. The Ore Reserve figures in the following tables are as
reason, some Ore Reserves reported to the SEC in the Form 20-F may                          of 31 December 2019. Summary data for year end 2018 are shown for comparison.
differ from those reported below.                                                           Metric units are used throughout. The figures used to calculate Rio Tinto’s
                                                                                            share of Ore Reserves are often more precise than the rounded numbers
                                                                                            shown in the tables, hence small differences might result if the calculations
                                                                                            are repeated using the tabulated figures.


                                                                                               Total ore reserves 2019 compared with
                                                                                                                               2018        Average
                                                Proved ore reserves Probable ore reserves                                                      mill
                                    Type of             at end 2019           at end 2019       2019        2018      2019       2018     recovery    Interest
                                    mine (a)   Tonnage       Grade    Tonnage      Grade     Tonnage    Tonnage      Grade      Grade           %           %      Rio Tinto share
                                                                                                                                                                       Recoverable
                                                                                                                                                                           mineral
                                                millions               millions             millions     millions                                                         millions
Bauxite(b)                                     of tonnes   % Al 2O3   of tonnes   % Al 2O3 of tonnes    of tonnes   % Al 2O3   % Al 2O3                                  of tonnes


Reserves at operating mines
Gove (Australia)(c)                 O/P            127        49.3           4      49.5        131         142       49.3       49.3                  100.0                  131
Porto Trombetas (MRN) (Brazil)(d)   O/P              29      48.3            4      48.8          33          48      48.3       50.1                    12.0                   4
Sangaredi (Guinea)(e)               O/P            341        47.0          87      47.1        428         466        47.1       47.3                  23.0                   98
Weipa (Australia)(f)
–   Amrun(g)                        O/P            273        52.7        981       53.2      1,253        1,104      53.1       53.2                  100.0               1,253
–   East Weipa and Andoom(h)        O/P            146        50.8                              146         163       50.8       50.5                  100.0                  146




                                                                                                                                                                                     Production, reserves and operations
Total                                                                                                                                                                       1,632
                                                                                                                                                                       Marketable
                                                                                                                                                                          product
                                                millions               millions              millions    millions                                                         millions
Borates(i)                                     of tonnes              of tonnes             of tonnes   of tonnes                                                        of tonnes


Reserves at operating mine
Rio Tinto Borates – Boron (US)      O/P              12                    4.4                    16          15                                       100.0                   16
                                                                                                                                                                       Recoverable
                                                                                                                                                                             metal
                                                millions               millions           millions       millions                                                         millions
Copper                                         of tonnes     % Cu     of tonnes     % Cu of tonnes      of tonnes     % Cu       % Cu                                    of tonnes


Reserves at operating mines
Bingham Canyon (US)                 O/P            399        0.45         213      0.38        612          619      0.43       0.42           87     100.0               2.277
Escondida (Chile)
–   sulphide                        O/P           3,517       0.70      1,849       0.56      5,366       5,564       0.65       0.66           85      30.0                8.841
–   sulphide leach                  O/P          1,308        0.42        335       0.41      1,642       1,728       0.42       0.41           39      30.0                0.793
–   oxide                           O/P            102        0.65        122       0.54        224         247       0.59       0.60           62      30.0               0.246
Oyu Tolgoi (Mongolia)
–   Oyut open pit(j)                O/P            307        0.52        477       0.39        783         878       0.44       0.43           78      33.5               0.907
–   Oyut stockpiles                                  48       0.33                                48          53      0.33       0.31           73      33.5               0.038
Total                                                                                                                                                                      13.103
Reserves at development projects
Oyu Tolgoi (Mongolia)
–   Hugo Dummett North(k)           U/G                                   447       1.64        447         464       1.64       1.66           93      33.5               2.283
–   Hugo Dummett North Extension    U/G                                     32      1.64          32          35      1.64       1.59           93      29.5                0.144
Total                                                                                                                                                                      2.428




                                                                                                                                   Annual report 2019 | riotinto.com          273
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                                           Document 42-1 Filed 06/29/20 Page 279 of 307

Ore reserves continued


                                                                                                     Total ore reserves 2019 compared with
                                                                                                                                     2018      Average
                                                       Proved ore reserves Probable ore reserves                                                   mill
                                        Type of                at end 2019           at end 2019     2019         2018     2019       2018    recovery    Interest
                                        mine (a)      Tonnage       Grade    Tonnage      Grade    Tonnage    Tonnage     Grade      Grade          %           %          Rio Tinto share
                                                                                                                                                                     Recoverable diamonds
                                                       millions    carats    millions    carats millions       millions    carats    carats                                       millions
Diamonds(b)                                           of tonnes per tonne   of tonnes per tonne of tonnes     of tonnes per tonne per tonne                                      of carats


Reserves at operating mines
Argyle (Australia)(l)                   U/G                                      5.1         1.9       5.1          11       1.9       2.2                 100.0                      9.5
Diavik (Canada)(m)                      O/P + U/G          5.2        2.4        5.3         2.4        11          12      2.4        2.4                  60.0                    14.9
Total                                                                                                                                                                               24.4
                                                                                                                                                                              Recoverable
                                                                                                                                                                                    metal
                                                       millions grammes      millions   grammes millions       millions grammes grammes                                          millions
Gold                                                  of tonnes per tonne   of tonnes   per tonne of tonnes   of tonnes per tonne per tonne                                     of ounces


Reserves at operating mines
Bingham Canyon (US)                     O/P               399        0.17        213        0.15      612          619     0.16       0.17         67      100.0                   2.158
Oyu Tolgoi (Mongolia)
–     Oyut open pit(j)                  O/P               307        0.39       477        0.23       783         878      0.29       0.27         67       33.5                   1.622
–     Oyut stockpiles                                       48       0.12                              48           53     0.12       0.13         44       33.5                   0.028
Total                                                                                                                                                                              3.807
Reserves at development projects
Oyu Tolgoi (Mongolia)
–     Hugo Dummett North(k)             U/G                                     447        0.34       447         464      0.34       0.34          79      33.5                   1.287
–     Hugo Dummett North Extension      U/G                                       32       0.57         32          35     0.57       0.55          81      29.5                   0.140
Total                                                                                                                                                                              1.427
                                                                                                                                                                              Marketable
                                                                                                                                                                                 product
                                                       millions              millions            millions      millions                                                          millions
Iron Ore(n)(b)                                        of tonnes      % Fe   of tonnes      % Fe of tonnes     of tonnes    % Fe       % Fe                                      of tonnes


Reserves at operating mines
Hamersley Iron (Australia)
–     Greater Brockman 2 Nammuldi
      (Brockman and Marra Mamba ore)(o) O/P               192        61.8       105        59.9       298         362      61.1       61.5                 100.0                     298
–     Brockman 4 (Brockman and Marra
      Mamba ore)                     O/P                  264        62.3         81       60.4       345         365      61.9       62.1                 100.0                     345
–     Marandoo (Marra Mamba ore)        O/P               149        63.9         47       58.2       196         192      62.5       62.9                 100.0                     196
–     Greater Tom Price (Brockman and
      Marra Mamba ore)                O/P                 194        62.4        119        61.6      313         332      62.1       62.0                 100.0                     313
–     Paraburdoo (Brockman ore)(p)      O/P                  2       61.6          5       62.4          7           9     62.2       62.6                 100.0                        7
–     Yandicoogina (Pisolite ore)       O/P               509        58.3                             509         549      58.3       58.4                 100.0                     509
Channar JV (Australia)
–     Channar (Brockman ore)(q)         O/P                 10       61.7          6        61.0        16          24     61.4       61.1                  60.0                        9
Eastern Range JV (Australia)
–     Eastern Range (Brockman ore)(r)   O/P                 23       61.8          5       60.8        28           43     61.6       61.3                  54.0                       15
Hope Downs JV (Australia)
–     Hope Downs 1 (Marra Mamba ore)(s) O/P                 85       62.7         81        60.1      165         188      61.4       61.5                  50.0                      83
–     Hope Downs 4 (Brockman ore)(t)    O/P                 50       63.7         65       63.2       116         133      63.4       63.4                  50.0                      58
Robe River JV (Australia)
–     Robe Valley (Pisolite ore)        O/P               127        56.7       217        56.2       344         370      56.4       56.4                  53.0                     182
–     West Angelas (Marra Mamba ore)(u) O/P               128        62.1         74        61.4      201         233      61.9       61.9                  53.0                     107
Iron Ore Company of Canada (Canada)
(v)
                                        O/P               237        65.0       291        65.0       528         545      65.0       65.0                  58.7                     310
Total                                                                                                                                                                              2,431
Reserves at development projects
Hamersley Iron (Australia)
–     Koodaideri (Brockman ore)(w)      O/P               214        62.4       302         61.2      516         549      61.7       61.8                 100.0                     516
–     Turee Central (Brockman ore)      O/P                 72       62.0          6        61.4        78          78     61.9       61.9                 100.0                      78
–     Western Range (Brockman ore)(x)   O/P                171       62.7         29        61.4      201            –     62.5          –                 100.0                     201
Total                                                                                                                                                                                795




274               Annual report 2019 | riotinto.com
        Case
Ore reserves           1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 280 of 307




                                                                                             Total ore reserves 2019 compared with
                                                                                                                             2018     Average
                                               Proved ore reserves Probable ore reserves                                                  mill
                                   Type of             at end 2019           at end 2019     2019        2018     2019       2018    recovery    Interest
                                   mine (a)   Tonnage       Grade   Tonnage       Grade    Tonnage   Tonnage     Grade      Grade          %           %      Rio Tinto share
                                                                                                                                                                  Recoverable
                                                                                                                                                                        metal
                                               millions              millions           millions      millions                                                       millions
Molybdenum                                    of tonnes     % Mo    of tonnes     % Mo of tonnes     of tonnes    % Mo       % Mo                                   of tonnes


Reserves at operating mine
Bingham Canyon (US)(y)             O/P            399      0.041         213     0.020        612         619    0.034      0.035         66      100.0                0.136
                                                                                                                                                                  Recoverable
                                                                                                                                                                        metal
                                               millions grammes      millions grammes millions        millions grammes grammes                                       millions
Silver                                        of tonnes per tonne   of tonnes per tonne of tonnes    of tonnes per tonne per tonne                                  of ounces


Reserves at operating mines
Bingham Canyon (US)                O/P            399        2.03        213       2.04       612         619     2.04       2.04          72     100.0              28.840
Oyu Tolgoi (Mongolia)
–   Oyut open pit(j)               O/P            307        1.32       477        1.14       783        878      1.21       1.18          52      33.5               5.356
–   Oyut stockpiles                                 48       0.93                              48          53     0.93       0.95          47      33.5               0.226
Total                                                                                                                                                                34.422
Reserves at development projects
Oyu Tolgoi (Mongolia)
–   Hugo Dummett North(k)          U/G                                  447        3.35       447        464      3.35       3.37          81      33.5              13.078
–   Hugo Dummett North Extension   U/G                                    32       3.84        32          35     3.84       3.72          83      29.5               0.969
Total                                                                                                                                                                14.047




                                                                                                                                                                                Production, reserves and operations




                                                                                                                              Annual report 2019 | riotinto.com           275
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                                                Document 42-1 Filed 06/29/20 Page 281 of 307

Ore reserves continued


                                                                                                          Total ore reserves 2019 compared with
                                                                                                                                          2018          Average
                                                         Proved ore reserves Probable ore reserves                                                          mill
                                           Type of               at end 2019           at end 2019         2019        2018       2019        2018     recovery    Interest
                                           mine (a)      Tonnage       Grade      Tonnage       Grade   Tonnage    Tonnage       Grade       Grade           %           %            Rio Tinto share
                                                                                                                                                                                         Marketable
                                                                                                                                                                                            product
                                                         millions        %Ti      millions        %Ti millions      millions     %Ti           %Ti                                           millions
Titanium Dioxide Feedstock(z)                           of tonnes    Minerals    of tonnes    Minerals of tonnes   of tonnes Minerals      Minerals                                         of tonnes


Reserves at operating mines
QMM (Madagascar)                           D/O               369         3.5           13         3.5      382         405         3.5         3.5                    80.0                        5.3
RBM (South Africa)                         D/O+O/P           878         2.3         622          2.5    1,500       1,584         2.4         2.4                    74.0                      11.7
RTFT (Canada)(aa)                          O/P                                       149         80.3      149          119      80.3         83.2                  100.0                       47.4
Total                                                                                                                                                                                           64.4
                                                                                                                                                                                        Recoverable
                                                                                                                                                                                              metal
                                                         millions                 millions              millions    millions                                                                 millions
Uranium                                                 of tonnes     % U 30 8   of tonnes     % U30 8 of tonnes   of tonnes    % U 30 8    % U 30 8                                        of tonnes


Reserves at operating mines
Energy Resources of Australia
(Australia)
–      Ranger #3 stockpiles(bb)                                                       2.4       0.071       2.4         4.9     0.071        0.076          85        68.4                   0.0010
Rössing SJ (Namibia)(cc)                   O/P                                                                –          72           –      0.039            –          –                          –
Total                                                                                                                                                                                        0.0010
                                                                                                                                                                                          Marketable
                                                                                                                                                                                             product
                                                          millions                 millions             millions     millions                                                                 millions
Zircon(dd)                                               of tonnes   % Zircon     of tonnes   % Zircon of tonnes    of tonnes % Zircon     % Zircon                                          of tonnes


Reserves at operating mines
QMM (Madagascar)                           D/O               369         0.2           13         0.2      382         405         0.2         0.2                    80.0                        0.4
RBM (South Africa)                         D/O+O/P           878         0.3         622          0.4    1,500       1,584         0.3         0.3                    74.0                        3.0
Total                                                                                                                                                                                             3.4

(a)  Type of mine: O/P = open pit, O/C = open cut, U/G = underground, D/O = dredging operation.
(b)  Reserves of bauxite, diamonds and iron ore are shown as recoverable Reserves of marketable product after accounting for all mining and processing losses. Mill recoveries are therefore not shown.
(c)  Gove Reserves are stated as dry tonnes and total alumina grade.
(d)  Porto Trombetas (MRN) Reserves are stated as dry tonnes and available alumina grade. Reserve tonnes decreased following mining depletion and an updated life of mine plan.
(e)  Sangaredi Reserves tonnes are reported on a 3% moisture basis and alumina grades are reported as total alumina.
(f)  Weipa Reserves are stated as dry tonnes and total alumina grade.
(g)  Amrun Reserves tonnes increased as a result of updated mining cost assumptions and a new geological model incorporating additional drilling.
(h)  East Weipa and Andoom Reserves tonnes decreased following mining depletion, technical risk assessment and cut-off grade changes.
(i)  Reserves of borates are expressed in terms of marketable product (B 2O3) after all mining and processing losses.
( j) Oyut open pit Reserves tonnes decreased following mining depletion and an update to operating cost assumptions.
(k)  The Hugo Dummett North underground mine is currently under construction.
(l)  Argyle Reserves are based on a 1.4 millimetre lower cut-off size and a final re-crushing size of 8 millimetres. The decrease in Reserves tonnes and grade follows mining depletion.
(m)  Diavik Reserves are based on a nominal 1 millimetre lower cut-off size and a final re-crushing size of 5 millimetres.
(n)  Australian iron ore Reserves tonnes are reported on a dry weight basis. As Rio Tinto only markets blended iron ore products from multiple mine sources, a detailed breakdown of constituent
     elements by individual deposit is not reported.
(o) Greater Brockman 2 Nammuldi (Brockman and Marra Mamba ore) Reserves tonnes decreased due to mining depletion and updates to the geological model, Resource classification and mining
     recovery factors. The reductions are partially offset by pit design changes.
(p) Paraburdoo (Brockman ore) Reserves tonnes decreased following mining depletion.
(q) Channar (Brockman ore) Reserves tonnes decreased due to mining depletion, updated pit designs and mining recovery factors.
(r) Eastern Range (Brockman ore) Reserves tonnes decreased due to mining depletion, updates to the geological model and pit designs, and cut-off grade changes.
(s) Hope Downs 1 (Marra Mamba ore) Reserves tonnes decreased following mining depletion.
(t) Hope Downs 4 (Brockman ore) Reserves tonnes decreased following mining depletion.
(u) West Angelas (Marra Mamba ore) Reserves tonnes decreased following mining depletion and an updated geological model, partially offset by the addition of a satellite pit.
(v) Reserves at Iron Ore Company of Canada are reported as marketable product (57%pellets and 43% concentrate for sale) at a natural moisture content of two per cent. The marketable product
     is derived from mined material comprising 560 million dry tonnes at 38.6% iron (Proved) and 693 million dry tonnes at 38.1% iron (Probable) using process recovery factors derived from
     current IOC concentrating and pellet operations.
(w) The Koodaideri (Brockman ore) mine is currently under construction.
(x) Western Range (Brockman ore) Reserves are reported for the first time following completion of a Pre-Feasibility Study. A JORC Table 1 in support of this change will be released to the market
     contemporaneously with the release of this Annual report and can be viewed at riotinto.com/invest/financial-news-performance/resources-and-reserves. Discussions about a Joint Venture
     covering the Western Range mining hub with China Baowu Group are continuing.
(y) Bingham Canyon Reserves molybdenum grades interpolated from exploration drilling assays have been factored based on a long reconciliation history to blast hole and mill samples.
(z) The marketable product (TiO2 slag) is shown after all mining and processing losses. The Reserves are expressed as in situ tonnes.
(aa) RTFT Reserves tonnes increased following a decrease in the cut-off grade.
(bb) The decrease in Ranger #3 stockpiles Reserves tonnes follows processing depletion.
(cc) Released to the market by Rio Tinto on 16 July 2019, Rio Tinto sold its interest in the Rössing uranium mine.
(dd) The marketable product (zircon at RBM and zirsil at QMM) is shown after all mining and processing losses. The Reserves are expressed as in situ tonnes.




276               Annual report 2019 | riotinto.com
             Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 282 of 307

Mineral resources


As required by the Australian Securities Exchange, the following tables                    the result depends on further technical and economic studies and prevailing
contain details of other mineralisation that has a reasonable prospect of being            economic conditions in the future. As in the case of Ore Reserves,
economically extracted in the future but which is not yet classified as Proved             managed operations’ estimates are completed using or testing against Rio
or Probable Ore Reserves. This material is defined as Mineral Resources under              Tinto long-term pricing and market forecasts/scenarios. Mineral Resources
the JORC Code. Estimates of such material are based largely on geological                  are stated as additional to the Ore Reserves reported earlier. Where
information with only preliminary consideration of mining, economic and other              operations are not managed by Rio Tinto, the Mineral Resources are
factors. While in the judgment of the Competent Person there are realistic                 published as received from the managing company. Where new project Mineral
expectations that all or part of the Mineral Resources will eventually become              Resources or Ore Reserves are footnoted as being reported for the first time,
Proved or Probable Ore Reserves, there is no guarantee that this will occur as             additional information about them can be viewed on the Rio Tinto website.



                                                        Measured resources      Indicated resources       Inferred resources    Total resources 2019 compared with 2018
                                             Likely                                                                                                                           Rio Tinto
                                            mining             at end 2019              at end 2019              at end 2019       2019        2018      2019         2018     Interest
                                           method(a)   Tonnage        Grade    Tonnage        Grade    Tonnage        Grade    Tonnage     Tonnage      Grade        Grade           %
                                                        millions                millions                millions                millions    millions
Bauxite                                                of tonnes    % Al 2O3   of tonnes    % Al 2O3   of tonnes    % Al 2O3   of tonnes   of tonnes   % Al 2O3    % Al 2O3


Gove (Australia)(b)                            O/P          15        48.9          12         47.5           1       48.2          28          28       48.2        48.2       100.0
Porto Trombetas (MRN) (Brazil)(c)              O/P         281        49.7          41        48.9         134        49.9         456         456       49.7        49.7        12.0
Sangaredi (Guinea)(d)                          O/P         165        43.9       5,835        46.6         785        45.8      6,785        5,660       46.5         47.2       23.0
Weipa (Australia)(e)
–   East Weipa and Andoom(f)                   O/P          11        52.1                                                          11          15       52.1        49.5       100.0
–   North of Weipa                             O/P                                                       1,330        52.0      1,330        1,330       52.0        52.0       100.0
–   Amrun                                      O/P          35        48.7         271        49.8         274        50.5         580         635       50.1        49.9       100.0
                                                        millions                millions                millions                millions    millions
Borates(g)                                             of tonnes               of tonnes               of tonnes               of tonnes   of tonnes


Jadar (Serbia)(h)                              U/G                                  10                      11                      21          21                              100.0
                                                        millions                millions                millions                millions    millions
Copper                                                 of tonnes       % Cu    of tonnes       % Cu    of tonnes       % Cu    of tonnes   of tonnes     % Cu         % Cu


Bingham Canyon (US)
–   Open Pit(i)                                O/P          14        0.46          18        0.44          11        0.22          42          82       0.39        0.28       100.0
–   North Rim Skarn                            U/G            1       3.50            9       3.60          10        3.70          20          20       3.65        3.65       100.0
Escondida (Chile)




                                                                                                                                                                                          Production, reserves and operations
–   Chimborazo sulphide                        O/P                                 139        0.50          84        0.60         223         223       0.54        0.54        30.0
–   Escondida sulphide                         O/P         523        0.59       1,255        0.44      10,156        0.53     11,934       11,763       0.52        0.51        30.0
–   Escondida mixed(j)                         O/P          13        0.53          17        0.47          26        0.43          56          55       0.47        0.41        30.0
–   Escondida oxide(j)                         O/P          22        0.76            8       0.55            5       0.49          35          23       0.67        0.63        30.0
–   Pampa Escondida sulphide                   O/P         294        0.53       1,150        0.55       6,000        0.43      7,444        7,444       0.45        0.45        30.0
–   Pinta Verde sulphide                       O/P                                  23        0.50          37        0.45          60          60       0.47        0.47        30.0
–   Pinta Verde oxide                          O/P         109        0.60          64        0.53          15        0.54         188         188       0.57        0.57        30.0
La Granja (Peru)                               O/P                                 130        0.85       4,190        0.50      4,320        4,320       0.51        0.51       100.0
Oyu Tolgoi (Mongolia)
–   Heruga ETG(k)                              U/G                                                       1,448        0.41      1,448        1,700       0.41        0.39        29.5
–   Heruga OT(k)                               U/G                                                         105        0.42         105         117       0.42        0.41        33.5
–   Hugo Dummett North(l)                      U/G          41        1.58         349         1.18        765        0.80       1,155       1,213       0.94        0.91        33.5
–   Hugo Dummett North Extension               U/G                                  87        1.59         167        1.02        254          263       1.21         1.19       29.5
–   Hugo Dummett South(m)                      U/G                                                         724        0.84        724          839       0.84        0.77        33.5
–   Oyut Open Pit                              O/P          16        0.39          80        0.34         318        0.29         413         449       0.31        0.31        33.5
–   Oyut Underground(n)                        U/G          14        0.47          69        0.38         175        0.39         257         300       0.39        0.37        33.5
Resolution (US)                                U/G                                 530        1.92       1,257        1.36       1,787       1,787       1.53        1.53        55.0
                                                        millions      carats    millions      carats    millions      carats    millions    millions    carats       carats
Diamonds                                               of tonnes   per tonne   of tonnes   per tonne   of tonnes   per tonne   of tonnes   of tonnes per tonne    per tonne


Diavik (Canada)(o)                       O/P + U/G                                  0.1         3.2         1.3         2.6        1.5          2.6       2.7          2.6       60.0
                                                        millions   grammes      millions   grammes      millions   grammes      millions    millions grammes      grammes
Gold                                                   of tonnes   per tonne   of tonnes   per tonne   of tonnes   per tonne   of tonnes   of tonnes per tonne    per tonne


Bingham Canyon (US)
–   Open Pit(i)                                O/P          14         0.13         18         0.15         11        0.24          42          82       0.17         0.10      100.0
–   North Rim Skarn                            U/G            1        2.10           9        1.70         10        1.50          20          20       1.62        1.62       100.0




                                                                                                                                  Annual report 2019 | riotinto.com                277
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                                       Document 42-1 Filed 06/29/20 Page 283 of 307

Mineral resources continued


                                                             Measured resources      Indicated resources       Inferred resources    Total resources 2019 compared with 2018
                                                  Likely                                                                                                                          Rio Tinto
                                                 mining             at end 2019              at end 2019              at end 2019       2019        2018      2019        2018     Interest
                                                method(a)   Tonnage        Grade    Tonnage        Grade    Tonnage        Grade    Tonnage     Tonnage      Grade       Grade           %
                                                             millions   grammes      millions   grammes      millions   grammes      millions    millions grammes     grammes
Gold (continued)                                            of tonnes   per tonne   of tonnes   per tonne   of tonnes   per tonne   of tonnes   of tonnes per tonne   per tonne
Escondida (Chile)
–   Pampa Escondida sulphide                          O/P       294        0.07       1,150         0.10      6,000        0.04      7,444        7,444      0.05        0.05        30.0
Oyu Tolgoi (Mongolia)
–   Heruga ETG(k)                                     U/G                                                     1,448        0.40      1,448        1,700      0.40        0.37        29.5
–   Heruga OT(k)                                      U/G                                                       105        0.30         105         117      0.30        0.29        33.5
–   Hugo Dummett North(l)                             U/G        41        0.42         349        0.31         765        0.28       1,155       1,213      0.29        0.28        33.5
–   Hugo Dummett North Extension                      U/G                                87        0.54         167        0.36        254          263      0.42        0.41        29.5
–   Hugo Dummett South(m)                             U/G                                                       724        0.07        724          839      0.07        0.07        33.5
–   Oyut Open Pit                                     O/P        16        0.41          80        0.29         318         0.17        413         449      0.21         0.18       33.5
–   Oyut Underground(n)                               U/G        14        0.88          69        0.59         175        0.40         257         300      0.48        0.48        33.5
                                                             millions                millions                millions                millions    millions
Iron Ore(q)                                                 of tonnes       % Fe    of tonnes       % Fe    of tonnes       % Fe    of tonnes   of tonnes     % Fe        % Fe


Hamersley Iron (Australia)
–   Brockman                                          O/P       267        62.1         786        62.4       2,309        62.1      3,362        3,289      62.2        62.2       100.0
–   Brockman Process Ore                              O/P       259        57.2         221         57.1        695         57.4      1,175       1,170      57.3        57.3       100.0
–   Marra Mamba                                       O/P       205        62.2         315         61.7      1,105        61.3      1,625        1,685      61.5        61.5       100.0
–   Detrital                                          O/P                               113         61.5        668         61.0        781         814      61.1         61.0      100.0
–   Channel Iron Deposit                              O/P       512        56.8         264        56.6       1,962        56.7      2,738        2,999      56.7        56.8       100.0
Channar JV (Australia)
–   Brockman                                          O/P        25        62.1            5        61.9           9        61.7         39          41      62.0        62.0        60.0
–   Brockman Process Ore(r)                           O/P        12         57.4           2        57.0           1       56.9          15          17      57.3         57.4       60.0
Eastern Range JV (Australia)
–   Brockman                                          O/P        14         61.9           5        61.8           1       61.3          20          21      61.8         61.8       54.0
–   Brockman Process Ore                              O/P        11        56.8            3        57.0           1        57.0         15          15      56.9        56.7        54.0
Hope Downs JV (Australia)
–   Brockman                                          O/P       101        62.5         325        62.4         245        62.1         671         666      62.3        62.4        50.0
–   Brockman Process Ore                              O/P        44         57.0        168        56.8         175        55.9         387         384      56.4        56.5        50.0
–   Marra Mamba                                       O/P       136        62.9         124         61.6        154        60.7         414         423      61.7         61.7       50.0
–   Detrital                                          O/P                                23        59.2          83        59.6         106         106      59.5        59.4        50.0
Rhodes Ridge JV (Australia)
–   Brockman                                          O/P                               565        63.9       1,462        62.6      2,027        2,027      62.9        62.9        50.0
–   Brockman Process Ore                              O/P                               176         57.6        484        56.5         660         660      56.8        56.8        50.0
–   Marra Mamba                                       O/P                                25         61.3      2,566        62.0      2,591        2,614      62.0         61.9       50.0
–   Detrital                                          O/P                                                       328        60.1         328         328      60.1        60.1        50.0
Robe JV (Australia)
–   Brockman                                          O/P                               156        62.5         490         61.3       646          618      61.6         61.6       53.0
–   Brockman Process Ore                              O/P                                75        56.8         415        56.7         490         488      56.7        56.7        53.0
–   Marra Mamba                                       O/P       151         61.9        197         61.4        166         61.5        514         527      61.6         61.4       53.0
–   Detrital                                          O/P                                22        59.5         100         61.1        122         124      60.8        60.8        53.0
–   Channel Iron Deposit                              O/P       211        55.2       1,625        58.6       2,442        55.7      4,278        4,303      56.8        56.8        53.0
Iron Ore Company of Canada (Canada)(s)                O/P       151         41.0        669        38.4         972        38.1       1,792       1,916      38.4        38.5        58.7
Simandou (Guinea)(t)                                  O/P       324        66.8       1,709        65.3         723        65.1       2,757       2,757      65.5        65.5        45.1
                                                             millions                millions                millions                millions    millions
Lithium                                                     of tonnes     % Li2O    of tonnes     % Li2O    of tonnes     % Li2O    of tonnes   of tonnes   % Li2O      % Li2O


Jadar (Serbia)                                        U/G                                53          1.8         83          1.9        136         136        1.9         1.9      100.0
                                                             millions                millions                millions                millions    millions
Molydenum                                                   of tonnes      % Mo     of tonnes      % Mo     of tonnes      % Mo     of tonnes   of tonnes    % Mo        % Mo


Bingham Canyon (US)
–   Open Pit(u)                                       O/P        14       0.031          18       0.017          11       0.003          42          82     0.018       0.043       100.0
Oyu Tolgoi (Mongolia)
–   Heruga ETG(k)                                     U/G                                                     1,448       0.012      1,448        1,700     0.012       0.011        29.5
–   Heruga OT(k)                                      U/G                                                       105       0.011         105         117     0.011       0.011        33.5
Resolution (US)                                       U/G                               530       0.039       1,257       0.035       1,787       1,787     0.036       0.036         55.0




278               Annual report 2019 | riotinto.com
         Case 1:20-mc-00212-AJN
Mineral resources                                                         Document 42-1 Filed 06/29/20 Page 284 of 307




                                                                    Measured resources      Indicated resources       Inferred resources     Total resources 2019 compared with 2018
                                                        Likely                                                                                                                            Rio Tinto
                                                       mining              at end 2019              at end 2019              at end 2019       2019         2018       2019       2018     Interest
                                                      method(a)    Tonnage       Grade     Tonnage       Grade     Tonnage        Grade     Tonnage     Tonnage       Grade      Grade           %
                                                                   millions   grammes      millions   grammes      millions   grammes       millions    millions grammes      grammes
Silver                                                            of tonnes   per tonne   of tonnes   per tonne   of tonnes   per tonne    of tonnes   of tonnes per tonne    per tonne


Bingham Canyon (US)
–      Open Pit(i)                                        O/P           14        1.90          18        2.21          11        2.18           42          82       2.10        1.54      100.0
–      North Rim Skarn                                    U/G             1     20.00             9     21.00           10       21.00           20          20     20.95       20.95       100.0
Oyu Tolgoi (Mongolia)
–      Heruga ETG(k)                                      U/G                                                        1,448        1.46       1,448        1,700       1.46        1.39       29.5
–      Heruga OT(k)                                       U/G                                                          105        1.58         105          117       1.58        1.56       33.5
–      Hugo Dummett North(l)                              U/G           41        3.74         349        2.92         765        2.40        1,155       1,213       2.61        2.54       33.5
–      Hugo Dummett North Extension                       U/G                                   87        4.11         167        2.78         254          263       3.24        3.18       29.5
–      Hugo Dummett South(m)                              U/G                                                          724        1.88         724          839       1.88        1.78       33.5
–      Oyut Open Pit                                      O/P           16        1.21          80        1.17         318        1.03          413         449       1.06        1.04       33.5
–      Oyut Underground(n)                                U/G           14        1.27          69        1.11         175        1.21         257          300       1.19        1.18       33.5
                                                                   millions      % Ti      millions      % Ti      millions       % Ti      millions    millions      % Ti        % Ti
Titanium dioxide feedstock                                        of tonnes   Minerals    of tonnes   Minerals    of tonnes    Minerals    of tonnes   of tonnes   Minerals    Minerals


QMM (Madagascar)                                          D/O          469         4.2         804         4.3         154          3.1      1,427        1,427         4.1         4.1      80.0
RBM (South Africa)(v)                               D/O+O/P                                     13        13.3                                   13          15       13.3        13.8       74.0
RTFT (Canada)(w)                                          O/P                                   11        84.9          16        79.2           27          19       81.6        84.6      100.0
                                                                   millions                millions                millions                millions     millions
Uranium                                                           of tonnes   % U 3O 8    of tonnes   % U 3O 8    of tonnes   % U 3O 8     of tonnes   of tonnes   % U 3O 8   % U 3O 8


Energy Resources of Australia (Australia)
–      Jabiluka                                           U/G           1.2     0.887           14      0.520           10       0.545           25          25     0.547       0.547        68.4
–      Ranger #3 Deeps                                    U/G           3.7     0.272           10      0.218           5.4      0.203           20          20     0.224       0.224        68.4
–      Ranger #3 stockpiles                                                                     27      0.040                                    27          27     0.040       0.040        68.4
                                                                   millions                millions                millions                 millions    millions
Zircon                                                            of tonnes   % Zircon    of tonnes   % Zircon    of tonnes    % Zircon    of tonnes   of tonnes   % Zircon    % Zircon


QMM (Madagascar)                                          D/O          469         0.2         804         0.2         154         0.2       1,427        1,427         0.2        0.2       80.0




                                                                                                                                                                                                       Production, reserves and operations
RBM (South Africa)(v)                               D/O+O/P                                     13         8.3                                   13          15        8.3         8.2       74.0

(a)    Likely mining method: O/P = open pit; O/C = open cut; U/G = underground; D/O = dredging operation.
(b)    Gove Resources are stated as dry tonnes and total alumina grade.
(c)    Porto Trombetas (MRN) Resources are stated as dry tonnes and available alumina grade.
(d)    Sangaredi Resources tonnes are reported on a 3% moisture basis and alumina grades are reported as total alumina. The increase is a result of a geological model update based on additional
       drilling and cut-off grade changes.
(e)    Weipa Resources are stated as dry tonnes and total alumina grade.
(f)    East Weipa and Andoom Resources tonnes decreased following the conversion of Resources to Reserves.
(g)    Borates Resources are reported as in situ B2O3, rather than marketable product as in Reserves.
(h)    Jadar equivalent in situ Resource is 52.7 million tonnes at 19.2% B 2O3 (Indicated) and 83.4 million tonnes at 13.2% B2O3 (Inferred).
(i)    The conversion of Resources to Reserves, together with mine design changes, resulted in a decrease in Bingham Canyon – Open Pit Resources tonnes at a higher grade.
( j)   The increase in Escondida – oxide Resources tonnes and Escondida – mixed Resources grade is due to a pit design update in response to higher copper price forecast, lower production cost and
       a Resource model estimate update incorporating additional drilling.
(k)    Heruga ETG and Heruga OT Resources tonnes decreased and grade increased following a review of mining costs and subsequent changes to the cut-off grade.
(l)    The Hugo Dummett North Resources include approximately 0.68 million tonnes of stockpiled material at a grade of 1.17% copper, 0.46 grammes per tonnes gold and 3.16 grammes per tonnes
       silver.
(m)    Hugo Dummett South Resources tonnes decreased and grade increased following a review of mining costs and subsequent changes to the cut-off grade.
(n)    Oyut Underground Resources tonnes decreased and grade increased following a review of mining costs and subsequent changes to the cut-off grade.
(o)    Diavik Resources tonnes decreased following the conversion of Resources to Reserves.
(p)    Oyut Open Resource gold grade increased following a review of mining costs and subsequent changes to the cut-off grade. The other impacts included annual production and a pit design update.
(q)    Iron ore Resource tonnes are reported on a dry weight basis. As Rio Tinto only markets blended iron ore products from multiple mine sources, a detailed breakdown of constituent elements by
       individual deposit is not reported.
(r)    Channar JV Brockman Process Ore Mineral Resources tonnes have decreased following updates to the geological models.
(s)    Resources at Iron Ore Company of Canada are reported as in-situ material on a dry basis. This in-situ material has the potential to produce marketable product (57% pellets and 43%
       concentrate for sale at a natural moisture content of two per cent) comprising 64 million tonnes at 65% iron (Measured), 279 million tonnes at 65% iron (Indicated) and 394 million tonnes at
       65% iron (Inferred) using process recovery factors derived from current IOC concentrating and pellet operations
(t)    Rio Tinto and Chinalco, who respectively own 45.05% and 39.95% of Simandou Blocks 3 and 4, are working with the government of Guinea to realise value from the world-class iron ore
       deposit. The government of Guinea owns a 15% stake in the project.
(u)    The conversion of Resources to Reserves, together with a mine design change, resulted in a decrease in Bingham Canyon - Open Pit Resources tonnes and grade. Bingham Canyon open pit
       molybdenum grades interpolated from exploration drilling assays have been factored based on a long reconciliation history to blast hole and mill samples.
(v)    RBM Resources tonnes decreased following mining depletion of stockpiled mineral separation plant tailings.
(w)    RTFT Resources tonnes increased following the addition of a new deposit, reported for the first time. A JORC Table 1 in support of this change will be released to the market
       contemporaneously with the release of this Annual report and can be viewed at riotinto.com/invest/financial-news-performance/resources-and-reserves.




                                                                                                                                               Annual report 2019 | riotinto.com               279
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                                 Document 42-1 Filed 06/29/20 Page 285 of 307

Mineral resources and ore reserves corporate governance


Mineral Resources and Ore Reserves                        Orebody Knowledge Centre of Excellence                    2019 highlights
 corporate governance                                     In 2019, Rio Tinto formed the Orebody Knowledge           – Orebody Knowledge Centre of Excellence formed
Rio Tinto has well established governance                 Centre of Excellence, which contains a dedicated          – Dedicated Orebody Knowledge Technical
processes in place to support the generation and          Orebody Technical Assurance team. Orebody                   Assurance team
publication of Mineral Resources and Ore Reserves,        Knowledge Technical Assurance in conjunction              – K2fly’s RCubed Mineral Resources and Ore
which includes a series of structures and processes       with the ORSC is the guardian and author of Group           Reserves reporting solution agreement signed:
independent of operational reporting through              Resource and Reserve standards and guidance and             Next gen platform for governance and reporting
business units and product groups.                        is responsible for governance and compilation of          – Ongoing professional development
                                                          Group Resource, Reserve and reconciliation                  with two Competent Persons workshops
Audit Committee                                           reporting. The Technical Assurance team also
The Audit Committee has in its remit the                  monitors the external reporting environment,
governance of Resources and Reserves. This                and facilitates internal audits and monitors actions
includes an annual review of Mineral Resources and        with Group Internal Audit.                                Competent Persons as members of The
Ore Reserves at a Group level, as well as review of                                                                 Australasian Institute of Mining and Metallurgy
findings and progress from the Group Resources            Group Internal Audit                                      (The AusIMM), Australian Institute of Geoscientists
and Reserves internal audit programme within the          The Resource and Reserve internal audit                   (AIG) or recognised professional organisations
regular meeting schedule.                                 programme is conducted by independent external            (RPOs). JORC Table 1 reports for new or materially
                                                          consulting personnel in a programme managed by            upgraded significant deposits are released to
Ore Reserves Steering Committee                           Group Internal Audit with the assistance of the           market by Rio Tinto and are also available on the
The Ore Reserves Steering Committee (ORSC)                Orebody Knowledge Centre of Excellence and the            Group’s website. JORC Table 1 and NI 43-101
meets at least quarterly, chaired by the Group            ORSC. In 2019, four internal audits were completed.       technical reports generated by non-managed units
Executive, Growth and Innovation, and comprises           Material findings are reported outside of the product     or joint venture partners are referenced within the
senior representatives from technical, financial,         group reporting line to the Audit Committee, and          reporting footnotes with the location and initial
governance and business groups within the Group.          all reports and action plans are reviewed by the          reporting date identified.
The ORSC role includes oversight of the appointment       ORSC for alignment to internal and external
of Competent Persons nominated by the business            reporting standards.                                      Mineral Resources and Ore Reserves from externally
units, review of Exploration Results, Mineral Resource                                                              managed operations, where Rio Tinto holds a minority
or Ore Reserve data prior to public reporting and         JORC compliance                                           share, are reported as received from the managing
development of Group Resource and Reserves                Rio Tinto has continued the development of                entity. Figures from Rio Tinto managed operations
standards and guidance.                                   internal systems and controls in order to meet            are the responsibility of the managing directors of
                                                          JORC (2012) compliance in all external reporting          the business units and estimates are carried out
                                                          including the preparation of all reported data by         by Competent Persons as defined by JORC.


Competent persons
                            Association (a)   Employer                            Accountability                  Deposits


Bauxite
G Rogers                    AusIMM                                                Resources                       Gove, East Weipa and Andoom, North of Weipa, Amrun
                                              Rio Tinto
W Saba                      AusIMM                                                Reserves                        Gove, East Weipa and Andoom, Amrun
M Keersemaker               AusIMM            CBG Consultant – Aluminpro          Reserves
                                                                                                                  Sangaredi
M A Diallo                  EFG               Compagnie des Bauxites de Guinée    Resources
M A H Monteiro              AusIMM            Mineração Rio do Norte              Resources and Reserves          Trombetas


Borates
B Griffiths                 SME                                                   Resources and Reserves
                                              Rio Tinto                                                           Rio Tinto Borates – Boron
R Torres                    AusIMM                                                Resources


Copper
A Schwarz                   SME               Rio Tinto                           Resources                       Resolution(c)
M Bixley                    AusIMM                                                Reserves
O Dendev                    AusIMM            Rio Tinto                           Resources                       Oyu Tolgoi(b)(c)(d)
F Prince                    AusIMM                                                Reserves
R Hayes                     AusIMM                                                Resources
E Mader                     AusIMM                                                Reserves
P Rodriguez                 AusIMM                                                Resources
                                              Rio Tinto                                                           Bingham Canyon(b)(c)(d)
K Schroeder                 AusIMM                                                Resources
J Vickery                   AusIMM                                                Resources and Reserves
E Woods                     AusIMM                                                Reserves
                                                                                                                  Escondida, Escondida – Chimborazo – sulphide,
R Maureira                  AusIMM                                                Resources
                                              Minera Escondida Ltda.                                              Pampa Escondida – sulphide(b), Pinta Verde
F B Vargara                 AusIMM                                                Reserves                        Escondida
J Marshall                  AusIMM            Rio Tinto                           Resources                       La Granja



280           Annual report 2019 | riotinto.com
       Case
Competent       1:20-mc-00212-AJN
          Persons                                                     Document 42-1 Filed 06/29/20 Page 286 of 307




                                Association (a)    Employer                                  Accountability           Deposits


Diamonds
S Brennan                       AusIMM                                                       Resources and Reserves
                                                   Rio Tinto                                                          Argyle
M Rayner                        AusIMM                                                       Resources and Reserves
K Pollock                       NAPEG                                                        Resources and Reserves
                                                   Rio Tinto                                                          Diavik
C Auld                          NAPEG                                                        Reserves


Iron ore
K Tindale                       AusIMM             Rio Tinto                                 Resources                Simandou
M McDonald                      PEGNL                                                        Resources
B Power                         PEGNL                                                        Resources
S Roche                         AusIMM                                                       Reserves
                                                   Rio Tinto                                                          Iron Ore Company of Canada
R Way                           PEGNL                                                        Resources
R Williams                      PEGNL                                                        Reserves
P Ziemendorf                    AusIMM                                                       Reserves
H McLean                        AusIMM                                                       Resources
                                                                                                                      Rio Tinto Iron Ore – Hamersley, Channar, Eastern Range,
P Savory                        AusIMM                                                       Resources
                                                                                                                      Hope Downs, Robe, Rhodes Ridge
B Sommerville                   AusIMM                                                       Resources
R Bleakey                       AusIMM             Rio Tinto                                 Reserves
L Couto                         AusIMM                                                       Reserves                 Rio Tinto Iron Ore – Hamersley, Channar, Eastern Range,
R Sarin                         AusIMM                                                       Reserves                 Hope Downs, Robe
R Verma                         AusIMM                                                       Reserves


Lithium
J Garcia                        EFG                                                          Resources
N Grubin                        EFG                Rio Tinto                                 Resources                Jadar (e)
M Sweeney                       AusIMM                                                       Resources


Titanium dioxide feedstock
F A Consuegra                   NAPEG                                                        Resources and Reserves
                                                   Rio Tinto                                                          Rio Tinto Fer et Titane (RTFT)
J Dumouchel                     OGQ                                                          Resources
D Gallant                       OIQ                Rio Tinto                                 Reserves                 Rio Tinto Fer et Titane (RTFT)




                                                                                                                                                                                 Production, reserves and operations
T Daling                        SAIMM                                                        Reserves
A Louw                          SACNASP            Rio Tinto                                 Resources                Richards Bay Minerals (RBM)(f)
S Mnunu                         SACNASP                                                      Resources
P De Kock                       SAIMM                                                        Reserves
                                                   Rio Tinto                                                          QMM Madagascar Minerals(f)
F Hees                          AusIMM                                                       Resources


Uranium
S Pevely                        AusIMM             Rio Tinto                                 Resources and Reserves   Energy Resources of Australia – Ranger 3, Jabiluka

(a) AusIMM: Australasian Institute of Mining and Metallurgy
    AIG: Australasian Institute of Geoscientists
    APGO: Association of Professional Geoscientists of Ontario
    EFG: European Federation of Geologists
    NAPEG: Association of Professional Engineers; Geologists and Geophysicists of the Northwest Territories
    OGQ: Ordre des Géologues du Québec
    OIQ: L’Ordre des Ingénieurs du Québec
    PEGNL: Professional Engineers and Geoscientists Newfoundland and Labrador
    PEO: Professional Engineers Ontario
    SACNASP: South African Council for Natural Scientific Professions
    SAIMM: South African Institute of Mining and Metallurgy
    SME: Society of Mining, Metallurgy and Exploration
(b) Includes gold
(c) Includes molybdenum
(d) Includes silver
(e) Includes borates
(f) Includes zircon




                                                                                                                                  Annual report 2019 | riotinto.com        281
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                            Document 42-1 Filed 06/29/20 Page 287 of 307

Mines and production facilities


Group mines as at 31 December 2019 (Rio Tinto’s interest is 100% unless otherwise shown)

Mine                        Location                Access                     Title/lease

Iron Ore
Hamersley Iron              Pilbara region,         Hamersley Iron/Robe        Agreements for life of mine with Government of Western Australia, save for the
Brockman 2                  Western Australia       railway and port network   Yandicoogina mining lease, which expires in 2039 with an option to extend for
Brockman 4                                                                     21 years.
Marandoo
Mount Tom Price
Nammuldi
Paraburdoo
Silvergrass
Western Turner Syncline
Yandicoogina
Eastern Range (54%)         Pilbara region,         Hamersley Iron/Robe        Mineral lease expires in 2028 with successive options to extend by 21 years.
                            Western Australia       railway and port network

Channar (60%)               Pilbara region,         Hamersley Iron/Robe        Mining lease expires in 2028 with an option to extend by five years.
                            Western Australia       railway and port network



Hope Downs 1 (50%)          Pilbara region,         Hamersley Iron/Robe        Mining lease expires in 2027 with two options to extend of 21 years each.
                            Western Australia       railway and port network

Hope Downs 4 (50%)          Pilbara region,         Hamersley iron/Robe        Mining lease expires in 2027 with two options to extend of 21 years each.
                            Western Australia       railway and port network
Robe River Iron             Pilbara region,         Hamersley Iron/Robe        Agreements for life of mine with Government of Western Australia.
Associates (53%)            Western Australia       railway and port network
Robe Valley (Mesa A,
and Mesa J)
West Angelas
Dampier Salt (68.4%)        Dampier, Lake MacLeod   Road and port              Mining Leases expiring in 2034 at Dampier; 2029 at Port Hedland and 2021 at Lake
                            and Port Hedland,                                  MacLeod. Lake McLeod’s lease renewal until 2031 currently being progressed.
                            Western Australia




282           Annual report 2019 | riotinto.com
        Case
Mines and        1:20-mc-00212-AJN
          production facilities                                 Document 42-1 Filed 06/29/20 Page 288 of 307




History                                                                                            Type of mine                  Power source

Iron Ore
Mount Tom Price began operations in 1966, followed by Paraburdoo in 1974. In the 1990s, Channar,   Open pit                      Hamersley Iron/Robe power network
Brockman 2, Marandoo and Yandicoogina achieved first ore. Since 2000, Eastern Ranges,
Nammuldi, Brockman 4, Western Turner Syncline and Silvergrass have joined the network of
Hamersley Iron mines.




The Bao-Hi joint venture was established in 2002 and has delivered sales of more than              Open pit                      Hamersley Iron/Robe power network
180 million tonnes of iron ore to China. The joint venture is 54% owned by Rio Tinto and 46%
by China Baowu Group.
The Channar Mining Joint Venture, established in 1987, was the first large-scale mining joint      Open pit                      Hamersley Iron/Robe power network
venture between Chinese and Australian companies. The joint venture is 60% owned by Rio Tinto
and 40% by Sinosteel Corporation. It has delivered sales of more than 270 million tonnes of iron
ore to China.
Joint venture between Rio Tinto and Hancock Prospecting. Construction of Stage 1 to 22 million     Open pit                      Hamersley Iron/Robe power network
tonnes per annum commenced 2006 and first production occurred 2007. Stage 2 to 30 million
tonnes per annum completed 2009.
Joint venture between Rio Tinto and Hancock Prospecting. Construction of wet plant processing      Open pit                      Hamersley Iron/Robe power network
to 15 million tonnes per annum commenced 2011 and first production occurred 2013.
First shipment in 1972 from Robe Valley. Interest acquired in 2000 through North Limited           Open pit                      Hamersley Iron/Robe power network
acquisition. First ore was shipped from West Angelas in 2002.




                                                                                                   Solar evaporation             Long-term contracts with Hamersley
Construction of the Dampier field started in 1969; first shipment in 1972. Lake MacLeod was
                                                                                                   of seawater and               Iron and Horizon Power and on-site
acquired in 1978 as an operating field. Port Hedland was acquired in 2001 as an operating field.
                                                                                                   underground brine;            generation
                                                                                                   extraction of gypsum




                                                                                                                                                                        Production, reserves and operations




                                                                                                                          Annual report 2019 | riotinto.com       283
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                                  Document 42-1 Filed 06/29/20 Page 289 of 307

Mines and production facilities continued


Group mines as at 31 December 2019 (Rio Tinto’s interest is 100% unless otherwise shown)

Mine                         Location                     Access                        Title/lease

Copper and Diamonds
Copper
Escondida (30%)              Atacama Desert, Chile        Pipeline and road to          Rights conferred by Government under Chilean Mining Code.
                                                          deep sea port at Coloso;
                                                          road and rail




Rio Tinto Kennecott          Near Salt Lake City, Utah,   Pipeline, road and rail       Owned.
Bingham Canyon               US

Oyu Tolgoi (51% of           Khanbogd soum,               Air and road                  Three mining licences are held by Oyu Tolgoi LLC and two further licences are held
Turquoise Hill Resources     Umnugovi province,                                         in joint venture with Entrée Gold LLC. The licence term under the Minerals Law of
Ltd. which owns 66% of       Mongolia                                                   Mongolia is 30 years with two 20-year extensions. First renewals are due in 2033 and
Oyu Tolgoi LLC)                                                                         2039 for the Oyu Tolgoi and Entrée Gold licences respectively.

Diamonds
Argyle                       Kimberley Ranges,            Road and air                  Interest increased from 59.7% following purchase of Ashton Mining in 2000.
                             Western Australia                                          Underground mine project approved in 2005 to extend economic mine life to 2020.
Diavik (60%)                 Northwest Territories        Air, ice road in winter       Mining leases are issued by the NWT Government. One lease was renewed in 2017
                             (NWT), Canada                                              and two leases were renewed in February 2018. The new leases will expire in
                                                                                        2038-2039.

Energy and Minerals
Industrial minerals
Rio Tinto Borates – Boron    California, US               Road and rail                 Owned.

Rio Tinto Fer et Titane      Havre-Saint-Pierre,          Rail and port (St             Mining covered by two concessions granted by Province of Quebec in 1949 and
Lac Tio                      Province of Quebec,          Lawrence River)               1951 which, subject to certain Mining Act restrictions, confer rights and obligations
                             Canada                                                     of an owner.
QIT Madagascar Minerals      Fort-Dauphin,                Road and port                 Mining lease granted by central government.
(80%)                        Madagascar

Richards Bay Minerals        Richards Bay, KwaZulu-       Rail, road and port           Mineral rights for Reserve 4 and Reserve 10 issued by South African State and
(74%)                        Natal, South Africa                                        converted to new order mining rights from 9 May 2012. Mining rights run until 8 May
                                                                                        2041 for both lease areas.
Iron ore
Iron Ore Company of          Labrador City,               Railway and port facilities   Sublease with the Labrador Iron Ore Royalty Corporation, which has lease
Canada (IOC) (58.7%)         Province of                  in Sept-Îles, Quebec          agreements with the Government of Newfoundland and Labrador that are due to be
                             Newfoundland and             (owned and operated           renewed in 2020, 2022, 2025 and 2031.
                             Labrador, Canada             by IOC)

Uranium
Energy Resources of          Northern Territory,          Road, rail and port           Mining tenure granted by Federal Government.
Australia (68.4%) Ranger     Australia




284            Annual report 2019 | riotinto.com
        Case
Mines and        1:20-mc-00212-AJN
          production facilities                                 Document 42-1 Filed 06/29/20 Page 290 of 307




History                                                                                             Type of mine                Power source

Copper and Diamonds
Copper
Production started in 1990 and since then capacity has been expanded numerous times. Today,         Open pit                    Supplied from grid under various
copper concentrate is produced by three concentrator plants, the most recent of which was                                       contracts with local generating
commissioned in 2016. Copper Cathode is produced by both oxide leach and sulphide leach plants.                                 companies. In 2019 Escondida
A desalination plant supplies water to the mine site.                                                                           announced the migration to
                                                                                                                                renewable energy power sources
                                                                                                                                from 2021.
Interest acquired in 1989. In 2012, the pushback of the south wall commenced, extending the mine    Open pit                    Supplied from grid under long-term
life to 2032.                                                                                                                   contracts with Rocky Mountain Power,
                                                                                                                                supplemented by onsite power
Oyu Tolgoi was first discovered in 1996. Construction began in late 2009 after signing of an        Open pit and                Grid power from China and
Investment Agreement with the Government of Mongolia, and first concentrate was produced in         underground                 supplementary diesel power
2012. First sales of concentrate were made to Chinese customers in 2013. In 2015, Underground                                   generation at site. Signed Tavan Tolgoi
Development Plan was signed with Government of Mongolia.                                                                        Power Plant Power Source Framework
                                                                                                                                agreement in December 2018.
Diamonds
Interest increased from 59.7% following purchase of Ashton Mining in 2000. Underground mine         Underground (previously     Long-term contract with Ord Hydro
project approved in 2005 to extend economic mine life to 2020.                                      open pit)                   Consortium and on-site generation
Deposits discovered 1994-1995. Construction approved 2000. Diamond production started 2003.         Underground (previously     On-site diesel generators; installed
Fourth pipe commenced production in 2018. Mine life is up to 2025.                                  open pit) and new A21       capacity 44MW and 9.2MW of wind
                                                                                                    pipe is open pit            capacity

Energy and Minerals
Industrial minerals
Deposit discovered in 1925 and acquired by Rio Tinto in 1967.                                       Open pit                    On-site co-generation units and local
                                                                                                                                power grid
Production started 1950; interest acquired in 1989.                                                 Open pit                    Supplied by Hydro Quebec at
                                                                                                                                regulated tariff

Exploration project started in 1986; construction approved 2005. Ilmenite and zirsil production     Mineral sand dredging       On-site heavy fuel oil generators
started 2008. QMM intends to extract ilmenite and zirsil from heavy mineral sands over an area of
about 6,000 hectares along the coast over the next 40 years.
Production started 1977; initial interest acquired 1989. Fifth mining plant commissioned in 2000.   Dune sand dredging          Contract with ESKOM




                                                                                                                                                                             Production, reserves and operations
One mining plant decommissioned in 2008. In September 2012, Rio Tinto doubled its holding in
Richards Bay Minerals to 74% following the acquisition of BHP Billiton’s entire interests.
Iron ore
Interest acquired in 2000 through North. Current operation began in 1962                            Open pit                    Supplied by Newfoundland and
and has processed over one billion tonnes of crude ore since. Annual capacity                                                   Labrador Hydro
23 million tonnes of concentrate of which 12.5 million tonnes can be pelletised.



Uranium
Mining commenced 1981. Interest acquired through acquisition of North 2000. Open pit mining         Stockpile                   On-site diesel generation
ended 2012, since then ERA has been processing ore stockpiles.




                                                                                                                         Annual report 2019 | riotinto.com             285
Production,Case
           reserves1:20-mc-00212-AJN
                   and operations                                 Document 42-1 Filed 06/29/20 Page 291 of 307

Mines and production facilities continued


Group smelters and refineries (Rio Tinto’s interest 100% unless otherwise shown)

                                                                                                                                               Capacity as of
                                                                                                                                               31 December 2019
                                                                                                                                               (based on 100%
Smelter/refinery             Location                     Title/lease                 Plant type/product                                       ownership)

Aluminium
Alma                         Alma, Quebec, Canada         100% freehold               Aluminium smelter producing aluminium rod,               471,000 tonnes per year
                                                                                      t-foundry, molten metal, high purity, remelt             aluminium
Alouette (40%)               Sept-Îles, Quebec,           100% freehold               Aluminium smelter producing aluminium high purity,       606,000 tonnes per year
                             Canada                                                   remelt                                                   aluminium
Arvida                       Saguenay, Quebec,            100% freehold               Aluminium smelter producing aluminium billet, molten     174,000 tonnes per year
                             Canada                                                   metal, remelt                                            aluminium
Arvida AP60                  Saguenay, Quebec,            100% freehold               Aluminium smelter producing aluminium high purity,       60,000 tonnes per year
                             Canada                                                   remelt                                                   aluminium
Bécancour (25.1%)            Bécancour, Quebec,           100% freehold               Aluminium smelter producing aluminium slab, billet,      446,000 tonnes per year
                             Canada                                                   t-foundry, remelt, molten metal                          aluminium
Bell Bay                     Bell Bay, Northern           100% freehold               Aluminium smelter producing aluminium slab, molten       195,000 tonnes per year
                             Tasmania, Australia                                      metal, small form and t-foundry, remelt                  aluminium
Boyne Smelters (59.4%)       Boyne Island,                100% freehold               Aluminium smelter producing aluminium billet, EC         584,000 tonnes per year
                             Queensland, Australia                                    grade, small form and t-foundry, remelt                  aluminium
Grande-Baie                  Saguenay, Quebec,            100% freehold               Aluminium smelter producing aluminium slab, molten       233,000 tonnes per year
                             Canada                                                   metal, high purity, remelt                               aluminium
ISAL                         Reykjavik, Iceland           100% freehold               Aluminium smelter producing aluminium remelt, billet     212,000 tonnes per year
                                                                                                                                               aluminium
Jonquière (Vaudreuil)        Jonquière, Quebec,           100% freehold               Refinery producing specialty alumina and smelter         1,570,000 tonnes per
                             Canada                                                   grade alumina                                            year alumina
Kitimat                      Kitimat, British Columbia,   100% freehold               Aluminium smelter producing aluminium slab, remelt,      432,000 tonnes per year
                             Canada                                                   high purity                                              aluminium
Laterrière                   Saguenay, Quebec,            100% freehold               Aluminium smelter producing aluminium slab, remelt,      257,000 tonnes per year
                             Canada                                                   molten metal                                             aluminium
Queensland Alumina           Gladstone, Queensland,       73.3% freehold; 26.7%       Refinery producing alumina                               3,950,000 tonnes per
(80%)                        Australia                    leasehold (of which more                                                             year alumina
                                                          than 80% expires in
                                                          2026 and after)
São Luis (Alumar) (10%)      São Luis, Maranhão,          100% freehold               Refinery producing alumina                               3,700,000 tonnes per
                             Brazil                                                                                                            year alumina
Sohar (20%)                  Sohar, Oman                  100% leasehold (expiring    Aluminium smelter producing aluminium, high purity,      390,000 tonnes per year
                                                          2039)                       remelt                                                   aluminium
Tiwai Point (New Zealand     Invercargill, Southland,     19.6% freehold; 80.4%       Aluminium smelter producing aluminium billet, slab,      373,000 tonnes per year
Aluminium Smelters)          New Zealand                  leasehold (expiring in      small form foundry, high purity, remelt                  aluminium
(79.4%)                                                   2029 and use of certain
                                                          Crown land)
Tomago (51.6%)               Tomago, New South            100% freehold               Aluminium smelter producing aluminium billet, slab,      590,000 tonnes per year
                             Wales, Australia                                         remelt                                                   aluminium
Yarwun                       Gladstone, Queensland,       97% freehold; 3%            Refinery producing alumina                               3,200,000 tonnes per
                             Australia                    leasehold (expiring                                                                  year alumina
                                                          2101 and after)
Copper and Diamonds
Rio Tinto Kennecott          Magna, Salt Lake City,       100% freehold               Flash smelting furnace/Flash convertor furnace           335,000 tonnes per year
                             Utah, US                                                 copper refinery and precious metals plant                refined copper
Energy and Minerals
Boron                        California, US               100% freehold               Borates refinery                                         576,000 tonnes per year
                                                                                                                                               boric oxide
IOC Pellet Plant (58.7%)     Labrador City,               100% freehold (asset),      Pellet induration furnaces producing multiple iron ore   12.5 million tonnes per
                             Newfoundland and             100% leasehold (land)       pellet types                                             year pellet
                             Labrador, Canada             under sublease with
                                                          Labrador Iron Ore Royalty
                                                          Corporation for life of
                                                          mine.
Rio Tinto Fer et Titane      Sorel-Tracy, Quebec,         100% freehold               Ilmenite smelter                                         1,300,000 tonnes per
Sorel Plant                  Canada                                                                                                            year titanium dioxide
                                                                                                                                               slag, 1,000,000 tonnes
                                                                                                                                               per year iron
Richards Bay Minerals        Richards Bay, South          100% freehold               Ilmenite smelter                                         1,050,000 tonnes per
(74%)                        Africa                                                                                                            year titanium dioxide
                                                                                                                                               slag, 565,000 tonnes per
                                                                                                                                               year iron




286            Annual report 2019 | riotinto.com
        Case
Mines and        1:20-mc-00212-AJN
          production facilities                            Document 42-1 Filed 06/29/20 Page 292 of 307




Information on Group power plants (Rio Tinto’s interest 100% unless otherwise shown)

                                                                                                                                          Capacity as of
                                                                                                                                          31 December 2019
                                                                                                                                          (based on 100%
Power plant                 Location                   Title/lease              Plant type/product                                        ownership)

Iron Ore
Cape Lambert power          Cape Lambert, Western      Lease                    Two LM6000PF gas-fired turbines                           80MW
station                     Australia, Australia
(67%)
Paraburdoo power            Paraburdoo, Western        Lease                    Three LM6000PC gas-fired turbines                         138MW
station                     Australia, Australia                                One Frame5 dual-fuel turbine
Yurralyi Maya               Dampier, Western           Miscellaneous licence    Four LM6000PD gas-fired turbines                          200MW
power station               Australia, Australia                                One LM6000PF gas-fired turbine
(84.2%)                                                                         (dual-fuel potential)
West Angelas power          West Angelas, Western      Miscellaneous licence    Two LM6000PF dual-fuel turbines                           80MW
station                     Australia, Australia
(67%)
Aluminium
Gladstone power station     Gladstone, Queensland,     100% freehold            Thermal power station                                     1,680MW
(42%)                       Australia
Gove power station          Nhulunbuy, Northern        100% leasehold           Diesel generation                                         24MW
                            Territory, Australia
Kemano power station        Kemano, British            100% freehold            Hydroelectric power                                       896MW
                            Columbia, Canada
Quebec power stations       Saguenay, Quebec,          100% freehold (certain   Hydroelectric power                                       3,147MW
                            Canada (Chute-à-Caron,     facilities leased from
                            Chute-à-la-Savane,         Quebec Government
                            Chute-des-Passes,          until 2058 pursuant to
                            Chute-du-Diable,           Peribonka Lease)
                            Isle-Maligne, Shipshaw)
Yarwun alumina refinery     Gladstone, Queensland,     100% freehold            Gas turbine and heat recovery steam generator             160MW
co-generation plant         Australia
Weipa power stations and    Lorim Point, Andoom,       100% leasehold           Diesel generation supplemented by solar generation        38MW
solar generation facility   and Weipa, Australia                                facility
Amrun power station         Amrun, Australia           100% leasehold           Diesel generation                                         24MW
Copper and Diamonds




                                                                                                                                                                   Production, reserves and operations
Rio Tinto Kennecott         Salt Lake City, Utah, US   100% freehold            Thermal power station idled through December 31           75MW
power stations                                                                  2025, per Rocky Mountain Power supply contract
                                                                                provision                                                 31.8MW

                                                                                Steam turbine running off waste heat boilers at the
                                                                                copper smelter                                            6.2MW

                                                                                Combined heat and power plant supplying steam to
                                                                                the copper refinery
Energy and Minerals
Boron co-generation         Boron, California, US      100% freehold            Co-generation uses natural gas to generate steam and      48MW
plant                                                                           electricity, used to run Boron’s refining operations
Energy Resources of         Ranger Mine, Jabiru,       Lease                    Five diesel generator sets rated at 5.17MW; one diesel    35.8MW
Australia (Rio Tinto:       Northern Territory,                                 generator set rated at 2MW; four additional diesel
68.4%)                      Australia                                           generator sets rated at 2MW
IOC power station           Sept Îles, Quebec,         Statutory grant          Hydroelectric power                                       22MW
                            Canada
QMM power plant             Fort Dauphin,              100% freehold            Diesel generation                                         24MW
                            Madagascar




                                                                                                                    Annual report 2019 | riotinto.com        287
          Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 293 of 307
  Additional information

  Independent limited assurance report
    – Sustainability                          290
  Shareholder information                     292
  Contact details                             299
  Cautionary statement about
    forward-looking statements                300




288       Annual report 2019 | riotinto.com
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 294 of 307




                                                                                                    Additional information




                                                                     Students from a community
                                                                  near Weipa, our Bauxite mine in
                                                                           Queensland, Australia


                                                   Annual report 2019 | riotinto.com        289
            Case 1:20-mc-00212-AJN
Additional information                                           Document 42-1 Filed 06/29/20 Page 295 of 307

Independent Limited Assurance Report to the
Directors of Rio Tinto plc and Rio Tinto Limited

The Board of Directors of Rio Tinto plc and Rio Tinto Limited (together           Understanding reporting and measurement methodologies
“Rio Tinto”) engaged us to provide limited assurance on the selected subject      The selected subject matter needs to be read and understood together with
matter described below and set out in the Sustainability sections of the          the Reporting Criteria, which Rio Tinto is solely responsible for selecting and
Rio Tinto Annual Report 2019 and the Rio Tinto Strategic Report 2019 for          applying. The absence of a significant body of established practice on which to
the year ended 31 December 2019.                                                  draw to evaluate and measure non-financial information allows for different,
                                                                                  but acceptable, measurement techniques and can affect comparability
Our conclusion                                                                    between entities and over time. The Reporting Criteria used for the reporting
Based on the procedures we have performed and the evidence we have                of the selected subject matter are the ICMM Sustainable Development
obtained, nothing has come to our attention that causes us to believe that the    Framework: ICMM Principles (Revised 2015) and the definitions and
selected subject matter within the Sustainability sections of the Rio Tinto       approaches within the Basis of reporting glossary which will be presented
Annual Report 2019 and the Rio Tinto Strategic Report 2019 for the year           at https://www.riotinto.com/sustainability/sustainability-reporting as at
ended 31 December 2019 has not been prepared, in all material respects,           27 February 2020.
in accordance with the Reporting Criteria.
                                                                                  Professional standards applied and level of assurance
This conclusion is to be read in the context of what we say in the remainder      We performed a limited assurance engagement in accordance with
of our report.                                                                    International Standard on Assurance Engagements 3000 (Revised) Assurance
                                                                                  Engagements other than Audits and Reviews of Historical Financial Information,
Selected Subject Matter                                                           and, in respect of the greenhouse gas emissions, in accordance with
The scope of our work was limited to assurance over the selected subject          International Standard on Assurance Engagements 3410 Assurance
matter within the Sustainability sections of the Rio Tinto Annual Report 2019     engagements on greenhouse gas statements, issued by the International
and the Rio Tinto Strategic Report 2019 for the year ended 31 December 2019       Auditing and Assurance Standards Board.
(the “selected subject matter”).
                                                                                  A limited assurance engagement is substantially less in scope than a
The selected subject matter and the Reporting Criteria against which it was       reasonable assurance engagement in relation to both the risk assessment
assessed are summarised below. Our assurance does not extend to                   procedures, including an understanding of internal control, and the procedures
information in respect of earlier periods or to any other information included    performed in response to the assessed risks.
in the Rio Tinto Annual Report 2019 or the Rio Tinto Strategic Report 2019.
                                                                                  Our Independence and Quality Control
Selected subject matter                                                           We applied the Institute of Chartered Accountants in England and Wales
– Rio Tinto’s assertion that it has incorporated the requirements of the          (ICAEW) Code of Ethics, which includes independence and other requirements
   International Council on Mining and Metals (ICMM) 10 Principles for            founded on fundamental principles of integrity, objectivity, professional
   sustainable development, and the mandatory requirements set out in the         competence and due care, confidentiality and professional behaviour.
   ICMM Position Statements, into its own policies, strategies and standards.
– Rio Tinto’s assertions regarding the approach that it has adopted to identify   We apply International Standard on Quality Control (UK) 1 and accordingly
   and prioritise its material sustainable development risks and opportunities    maintain a comprehensive system of quality control including documented
   set out in the Sustainability sections of the Rio Tinto Annual Report 2019     policies and procedures regarding compliance with ethical requirements,
   and the Rio Tinto Strategic Report 2019.                                       professional standards and applicable legal and regulatory requirements.
– Rio Tinto’s assertions regarding the existence and status of implementation
   of systems and approaches used to manage the following selected                Our work was carried out by an independent and multi-disciplinary team with
   sustainable development risk areas:                                            experience in sustainability reporting and assurance.
   – Safety
   – Greenhouse gas emissions                                                     Work done
   – Energy use                                                                   We are required to plan and perform our work in order to consider the risk of
   – Health                                                                       material misstatement of the selected subject matter. In doing so, we:
   – Business Integrity                                                           – made enquiries of relevant management of Rio Tinto regarding the
– The following Rio Tinto performance data related to the selected                   processes and controls for capturing, collating and reporting the
   sustainable development risk areas:                                               performance data within the selected subject matter, and evaluated the
   – Number of fatalities                                                            design and effectiveness of these processes and controls;
   – All injury frequency rate                                                    – validated the operation of controls over the accuracy of injury and illness
   – Lost time injury frequency rate                                                 classification and assessed the final injury and illness classification applied
   – Number of lost time injuries                                                    for a sample of injuries and illnesses reported during the year ended
   – New cases of occupational illness                                               31 December 2019;
   – Number of incidents reported either through Talk to Peggy, compliance        – tested the arithmetic accuracy of a sample of calculations of performance
       managers or team leaders                                                      data within the selected subject matter;
   – Total greenhouse gas emissions                                               – assessed the appropriateness of the greenhouse gas emission factors
   – Greenhouse gas emissions intensity                                              applied in calculating the Total greenhouse gas emissions and Greenhouse
   – Total energy use                                                                gas emissions intensity;
                                                                                  – tested performance data, on a selective basis, substantively at both an
                                                                                     operational and corporate level, which included testing at a selection of 8
                                                                                     operations from across Aluminium, Growth & Innovation, Copper &
                                                                                     Diamonds, Energy & Minerals, and Iron Ore;
                                                                                  – undertook analytical procedures over the selected subject matter; and
                                                                                  – made enquiries of relevant management and reviewed a sample of relevant
                                                                                     management information and documentation supporting assertions made
                                                                                     in the selected subject matter.




290           Annual report 2019 | riotinto.com
        Case
Independent      1:20-mc-00212-AJN
            Limited Assurance Report                       Document 42-1 Filed 06/29/20 Page 296 of 307




Rio Tinto’s responsibilities                                                     Restriction on use
The Directors of Rio Tinto are responsible for:                                  This report, including our conclusions, has been prepared solely for the Board
– designing, implementing and maintaining internal controls over                 of Directors of Rio Tinto in accordance with the agreement between us, to
   information relevant to the preparation of the selected subject matter that   assist the Directors in reporting Rio Tinto’s sustainability performance and
   is free from material misstatement, whether due to fraud or error;            activities. We permit this report to be disclosed in the Rio Tinto Annual Report
– establishing objective Reporting Criteria for preparing the selected subject   2019 and the Rio Tinto Strategic Report 2019 for the year ended 31 December
   matter;                                                                       2019, to assist the Directors in responding to their governance responsibilities
– measuring and reporting the selected subject matter based on the               by obtaining an independent assurance report in connection with the selected
   Reporting Criteria; and                                                       subject matter. To the fullest extent permitted by law, we do not accept or
– the content of the Rio Tinto Annual Report 2019 and the Rio Tinto Strategic    assume responsibility to anyone other than the Board of Directors and Rio
   Report 2019.                                                                  Tinto for our work or this report except where terms are expressly agreed
                                                                                 between us in writing.
Our responsibilities
We are responsible for:
– planning and performing the engagement to obtain limited assurance
   about whether the selected subject matter is free from material
   misstatement, whether due to fraud or error;
– forming an independent conclusion, based on the procedures we have                                                       PricewaterhouseCoopers LLP
   performed and the evidence we have obtained; and                                                                        Chartered Accountants
– reporting our conclusion to the Directors of Rio Tinto.                                                                  1 Embankment Place, London
                                                                                 26 February 2020                          WC2N 6RH, United Kingdom




                                                                                                                                                                    Additional information




                                                                                                                   Annual report 2019 | riotinto.com          291
            Case 1:20-mc-00212-AJN
Additional information                                          Document 42-1 Filed 06/29/20 Page 297 of 307

Shareholder information


Organisational structure                                                           To achieve this third objective, the Sharing Agreement fixed the ratio of
The Rio Tinto Group consists of Rio Tinto plc (registered in England and Wales     dividend, voting and capital distribution rights attached to each Rio Tinto plc
as company number 719885 under the UK Companies Act 2006 and listed on             share and each Rio Tinto Limited share at an Equalisation Ratio of 1:1. This has
the London Stock Exchange), and Rio Tinto Limited (registered in Australia as      remained unchanged ever since, although the Sharing Agreement makes clear
ABN 96 004 458 404 under the Australian Corporations Act 2001 and listed           this can be revised in special circumstances, for example where certain
on the Australian Securities Exchange).                                            modifications are made to the share capital of one company (such as rights
                                                                                   issues, bonus issues, share splits and share consolidations) but not to the other.
Rio Tinto is headquartered in London with a corporate office in Melbourne.
                                                                                   Outside the circumstances specified in the Sharing Agreement, the Equalisation
Rio Tinto plc has a sponsored American depositary receipts (ADR) facility,         Ratio can only be altered with the approval of shareholders under the class
with underlying shares registered with the US Securities and Exchange              rights action approval procedure, described in the Voting arrangements section
Commission and listed on the New York Stock Exchange.                              below. Any adjustments must be confirmed by the Group’s external auditors.

Nomenclature and financial data                                                    Consistent with the DLC structure, the directors of both companies aim to act
Rio Tinto plc and Rio Tinto Limited operate together and are referred to in this   in the best interests of Rio Tinto as a whole. The class rights action approval
report as Rio Tinto, the Rio Tinto Group or the Group. These expressions are       procedure exists to deal with instances where there may be a conflict of
used for convenience, since both companies, and other companies in which           interest between the shareholders of the two companies.
they directly or indirectly own investments, are separate and distinct legal
entities. Likewise, the words 'we', 'us', 'our' and 'ourselves' are used in some   To ensure that the boards of both companies are identical, resolutions to appoint
places to refer to the companies of the Rio Tinto Group in general. These          or remove directors must be put to shareholders of both companies as Joint
expressions are also used where no useful purpose is served by identifying any     Decisions, described in the Voting arrangements section below. The Articles
particular company or companies. We usually omit “Limited”, “plc”, “Pty”,          of Association of Rio Tinto plc and the Constitution of Rio Tinto Limited make
“Inc.”, “Limitada”, “L.L.C.”, “A.S.” or “SA” from Group company names, except to   clear that a person can only be a director of one company if he or she is also a
distinguish between Rio Tinto plc and Rio Tinto Limited. Financial data in US      director of the other. This means that if a person were removed as a director of
dollars ($) is derived from, and should be read in conjunction with, the 2019      Rio Tinto plc, he or she would also cease to be a director of Rio Tinto Limited.
financial statements. In general, where we have provided financial data in
pounds sterling (£) and Australian dollars (A$), it has been translated from the   One consequence of the DLC merger is that Rio Tinto is subject to a wide range of
consolidated financial statements, and is provided solely for convenience;         laws, rules and regulatory reviews across multiple jurisdictions. Where these rules
exceptions arise where data has been extracted directly from source records.       differ, Rio Tinto will comply with the requirements in each jurisdiction at a minimum.
Certain key information has been provided in US dollars, pounds sterling and
Australian dollars in the 2019 financial statements.                               Dividend arrangements
                                                                                   The Sharing Agreement ensures that dividends paid on Rio Tinto plc and
History                                                                            Rio Tinto Limited shares are equalised on a net cash basis without taking into
Rio Tinto plc was incorporated on 30 March 1962 (then called The Rio               account any associated tax credits. Dividends are determined in US dollars
Tinto-Zinc Corporation Limited (RTZ)) and was formed by the merger of The          and (with the exception of ADR holders, paid in sterling and Australian dollars),
Rio Tinto Company Limited and The Consolidated Zinc Corporation Limited.           both companies are required to announce and pay dividends and other
The Rio Tinto Company was incorporated in 1873 to reopen ancient copper            distributions at the same time or as close to this as possible.
workings in Spain. The Consolidated Zinc Corporation Limited began
operations in the early twentieth century as part of the Australian mining         In the unlikely event that one company does not have sufficient distributable
industry. Based at Broken Hill in New South Wales, it began mining silver, lead    reserves to pay the equalised dividend or equalised capital distribution, it
and zinc deposits and later expanded into lead and zinc smelting.                  would be entitled to a top-up payment from the other company. The top-up
                                                                                   payment could be made as a dividend on the DLC dividend share, or by way
Rio Tinto Limited was incorporated on 17 December 1959 (then called The Rio        of a contractual payment.
Tinto Mining Company of Australia Pty Limited). In 1962 the Australian
interests of The Consolidated Zinc Corporation Limited and The Rio Tinto           If the payment of an equalised dividend would contravene the law applicable
Company Limited were merged to form Conzinc Riotinto of Australia Limited, a       to one of the companies, they can depart from the Equalisation Ratio. In that
limited liability company under the laws of the State of Victoria, Australia. In   situation, the relevant company must put aside reserves for payment on the
1980, Conzinc Riotinto of Australia Limited changed its name to CRA Limited.       relevant shares at a later date.

Between 1962 and 1995, both RTZ and CRA discovered important mineral               Rio Tinto shareholders have no direct rights to enforce the dividend equalisation
deposits, developed major mining projects and grew through acquisition.            provisions of the Sharing Agreement.

RTZ and CRA began operating in 1995 through a dual listed companies                By allowing dividends to be paid between companies and their subsidiaries,
structure. In 1997, RTZ became Rio Tinto plc and CRA became Rio Tinto Limited.     DLC dividend shares give the Group extra flexibility to manage internal funds.

Dual listed companies structure                                                    Voting arrangements
In 1995, Rio Tinto shareholders approved the terms of the dual listed              In principle, the Sharing Agreement enables the shareholders of Rio Tinto plc
companies’ merger (the DLC structure). The aim was to put shareholders of          and Rio Tinto Limited to vote as a joint electorate on any matters that affect
both companies in substantially the same position they would be in if they held    them in similar ways. These are referred to as Joint Decisions, and include
shares in a single entity owning all assets of both companies.                     the creation of new classes of share capital, the appointment or removal
                                                                                   of directors and auditors, and the receiving of annual financial statements.
Following the approval of the DLC structure, both companies entered into a         All shareholder resolutions that include Joint Decisions are voted on a poll.
DLC Merger Sharing Agreement (the Sharing Agreement). As part of this both
companies agreed to be managed in a unified way, to share the same board of        The Sharing Agreement also protects shareholders of both companies by
directors, and to put in place arrangements to provide shareholders of both        requiring joint approval for decisions that do not affect the shareholders of
companies with a common economic interest in the DLC structure.                    both companies equally. These are known as class rights actions, and are voted
                                                                                   on a poll. For example, fundamental elements of the DLC structure cannot be
                                                                                   changed unless approved separately by the shareholders of both companies.


292           Annual report 2019 | riotinto.com
        Case
Shareholder      1:20-mc-00212-AJN
            information                                       Document 42-1 Filed 06/29/20 Page 298 of 307




Exceptions to these principles can arise in situations such as where legislation      Limitations on ownership of shares and merger obligations
requires the separate approval of a decision by the appropriate majority              The laws and regulations of the UK and Australia impose restrictions and
of shareholders in one company, and where approval of the matter                      obligations on persons who control interests in publicly listed companies in
by shareholders of the other company is not required.                                 excess of defined thresholds. These can include an obligation to make a public
                                                                                      offer for all outstanding issued shares of the relevant company. The threshold
Where a matter has been expressly categorised as either a Joint Decision or a         applicable to Rio Tinto plc under UK law and regulations is 30% and to Rio Tinto
class rights action, the directors cannot change that categorisation. If a matter     Limited under Australian law and regulations is 20% on both a standalone and
falls within both categories, it is treated as a class rights action. In addition,    Joint Decision basis.
if an issue is not expressly listed in either category, directors can decide how
it should be put to shareholders for approval.                                        As part of the DLC merger, the Articles of Association of Rio Tinto plc and the
                                                                                      Constitution of Rio Tinto Limited were amended with the aim of extending these
To support joint voting arrangements, both companies have entered into                laws and regulations to the combined enterprise. This amendment also ensures
shareholder voting agreements, where a Special Voting Share is issued to a            that a person cannot exercise control over one company without having made
special purpose company (SVC) and held in trust for shareholders by a common          offers to the public shareholders of both companies.
trustee. Rio Tinto plc (RTP) has issued its Special Voting Share (RTP Special
Voting Share) to Rio Tinto Limited (RTL) Shareholder SVC, while Rio Tinto             This guarantees the equal treatment of both sets of shareholders, and that the
Limited has issued its Special Voting Share (RTL Special Voting Share) to RTP         two companies are considered as a single economic entity. The Articles of
Shareholder SVC. The total number of votes cast on Joint Decisions by the             Association of Rio Tinto plc and the Constitution of Rio Tinto Limited impose
shareholders of one company are decided at a parallel meeting of the other            restrictions on any person who controls, directly or indirectly, 20% or more of
company. The exact role of these SVCs is described below.                             the votes on a Joint Decision. If, however, such a person has an interest in either
                                                                                      Rio Tinto Limited or Rio Tinto plc only, then the restrictions only apply if they
In exceptional circumstances, certain shareholders can be excluded from voting        control, directly or indirectly, 30% or more of the votes at that company’s
at their respective company’s general meetings. For example, they may have            general meetings.
acquired shares in the other company in excess of a given threshold without
making an offer for all the shares in the other company. In this situation, votes     If one of these thresholds is exceeded, the person cannot attend or vote at
cast by these excluded shareholders are disregarded.                                  general meetings of the relevant company, cannot receive dividends or other
                                                                                      distributions from the relevant company, and may be divested of their interest
Following the companies’ general meetings, the overall results of the voting are      by the directors of the relevant company (subject to certain limited exceptions
announced to relevant stock exchanges and the media, and published on the             and notification by the relevant company). These restrictions continue to apply
Rio Tinto website.                                                                    until that person has either made a public offer for all the publicly held shares
                                                                                      of the other company, has reduced their controlling interest below the thresholds
At a Rio Tinto plc shareholders’ meeting during which a Joint Decision is             specified, or has acquired through a permitted means at least 50% of the publicly
considered, each Rio Tinto plc share carries one vote. The holder of the Special      held shares of each company.
Voting Share has one vote for each vote cast by the public shareholders of Rio
Tinto Limited in their parallel meeting. The holder of the Special Voting Share       This arrangement ensures that offers for the publicly held shares of both companies
must vote in accordance with the votes cast by public shareholders for and            would be required to avoid the restrictions set out above, even if the interests
against the equivalent resolution at the parallel Rio Tinto Limited shareholders’     which breach the thresholds are held in just one of the companies. The directors
meeting. The holders of Rio Tinto Limited ordinary shares do not hold voting          do not have the discretion to exempt a person from the operation of these rules.
shares in Rio Tinto plc by virtue of their holding in Rio Tinto Limited, and cannot
enforce the voting arrangements relating to the Special Voting Share.                 Under the Sharing Agreement, the companies agree to co-operate to enforce
                                                                                      the above restrictions contained in their Articles of Association and Constitution.
Similarly, at a Rio Tinto Limited shareholders’ meeting during which a Joint
Decision is considered, each Rio Tinto Limited share carries one vote and the         Guarantees
holder of its Special Voting Share will have one vote for each vote cast by the       In 1995, each company entered into a deed poll guarantee in favour of creditors
public shareholders of Rio Tinto plc in their parallel meeting. The holder of the     of the other company. In addition, each company guaranteed the contractual
Special Voting Share must vote in accordance with the votes cast for and against      obligations of the other and the obligations of other persons guaranteed by the
the equivalent resolution at the parallel Rio Tinto plc shareholders’ meeting.        other company, subject to certain limited exceptions.
The holders of Rio Tinto plc ordinary shares do not hold any voting shares in Rio
Tinto Limited by virtue of their holding in Rio Tinto plc, and cannot enforce the     Beneficiaries under deed poll guarantees can make demands on the relevant
voting arrangements relating to the Special Voting Share.                             guarantor without first having recourse to the company or persons whose               Additional information
                                                                                      obligations are being guaranteed. The obligations of the guarantor under each
Capital distribution arrangements                                                     deed poll guarantee expire upon termination of the Sharing Agreement and
If either company goes into liquidation, the Sharing Agreement ensures a              under other limited circumstances, but only in respect of obligations arising
valuation is made of the surplus assets of both companies. If the surplus assets      after such termination and, in the case of other limited circumstances, the
available for distribution by one company on each of the shares held by its           publication and expiry of due notice.
shareholders exceed the surplus assets available for distribution by the other
company on each of the shares held by its shareholders, then an equalising            The shareholders of the companies cannot enforce the provisions of the deed
payment must be made – to the extent permitted by applicable law – such that          poll guarantees in relation to their interest in the shares of the other company.
the amount available for distribution on each share held by shareholders of
both companies reflects the Equalisation Ratio.

The aim is to ensure the shareholders of both companies have equivalent
entitlements to the assets of the combined Group on a per share basis, taking
account of the equalisation ratio.

The Sharing Agreement does not grant any enforceable rights to the
shareholders of either company upon liquidation of either company.



                                                                                                                         Annual report 2019 | riotinto.com           293
            Case 1:20-mc-00212-AJN
Additional information                                                        Document 42-1 Filed 06/29/20 Page 299 of 307

Shareholder information continued


Markets                                                                                               Rio Tinto Limited
Rio Tinto plc                                                                                         Rio Tinto Limited shares are listed on the Australian Securities Exchange (ASX).
The principal market for Rio Tinto plc shares is the London Stock Exchange,
with shares trading through the Stock Exchange Electronic Trading Service                             The ASX is the principal trading market for Rio Tinto Limited shares. The ASX
(SETS) system.                                                                                        is a national stock exchange with an automated trading system.

Rio Tinto plc American depositary receipts (ADRs) are listed on the New York
Stock Exchange.

Further details relating to Rio Tinto plc ADRs are available in Rio Tinto’s Annual
report on Form 20-F.

Share ownership
Substantial shareholders
Under the UK Disclosure and Transparency Rules and the Australian Corporations Act 2001, any shareholder of Rio Tinto plc with voting rights of 3% or more, or
any person with voting power of 5% or more in Rio Tinto Limited, is required to provide the relevant companies with notice.

The shareholders who have provided this notice or an equivalent as of 14 February 2020, being the last practicable date, are:

Rio Tinto Plc                                                                                                       Date of notice                Number of shares               Percentage of capital
BlackRock, Inc.                                                                                                      4 Dec 2009                       127,744,871                                8.38
The Capital Group Companies, Inc.                                                                                     8 Jan 2018                       67,470,318                                5.03
Shining Prospect Pte. Ltd                                                                                            7 Dec 2018                       182,550,329                               14.02(a)
The Capital Group Companies, Inc.                                                                                    8 Jan 2020                        61,365,180                                4.91
Rio Tinto Limited
BlackRock, Inc.                                                                                                     13 Apr 2015                      See footnote(b)                   See footnote(b)
Blackrock, Inc.                                                                                                     13 Feb 2019                        22,870,305                                6.16
Shining Prospect Pte. Ltd                                                                                            9 Feb 2018                      See footnote(c)                   See footnote(c)
The Vanguard Group, Inc.                                                                                             19 Jul 2018                       20,623,906                                5.00


(a) In its notification of major holdings filed on 7 December 2018, Shining Prospect Pte. Ltd, a Singapore-based entity owned by Chinalco (Aluminium Corporation of China) disclosed that its
    percentage of voting rights in Rio Tinto plc had increased to 14.02% on 18 October 2018. This increase in voting rights is due to the ongoing on-market share buy-back programme of Rio Tinto
    plc shares and the number of shares held by Shining Prospect Pte. Ltd has remained unchanged.
(b) In its substantial holding notice filed on 13 April 2015, BlackRock, Inc. and its associates disclosed a holding of 120,174,604 shares in Rio Tinto plc and 22,330,443 shares in Rio Tinto Limited.
    Through the operation of the Australian Corporations Act 2001 as modified, these interests gave BlackRock, Inc. and its associates voting power of 7.7% in the Rio Tinto Group on a Joint
    Decision matter, making them substantial shareholders of Rio Tinto Limited, as well as of Rio Tinto plc.
(c) In its notice of change of interests of substantial holder filed on 9 February 2018 Shining Prospect Pte. Ltd, disclosed a holding of 182,550,329 Rio Tinto plc shares which, as at 28 November
    2017, gave this entity and its associates voting power of 10.32% in the Rio Tinto Group on a Joint Decision matter. Accordingly, in addition to being substantial shareholders of Rio Tinto plc,
    through the operation of the Australian Corporations Act 2001 as modified and the DLC structure, these entities are substantial shareholders of Rio Tinto Limited.


As far as is known, Rio Tinto plc and Rio Tinto Limited are not directly or indirectly owned or controlled by another corporation or by any government or natural
person. Rio Tinto is not aware of any arrangement that may result in a change in control of Rio Tinto plc or Rio Tinto Limited. No shareholder possesses voting
rights that differ from those attaching to Rio Tinto plc’s and Rio Tinto Limited’s securities.

As of 14 February 2020 the total amount of the Group’s voting securities owned by the directors and executives in Rio Tinto plc was 220,653 ordinary shares of 10p
each or ADRs, and in Rio Tinto Limited was 131,646 ordinary shares, in aggregate representing less than 1% of the Group’s total number of ordinary shares in issue.




294               Annual report 2019 | riotinto.com
        Case
Shareholder      1:20-mc-00212-AJN
            information                                           Document 42-1 Filed 06/29/20 Page 300 of 307




Analysis of ordinary shareholders
                                                                                Rio Tinto plc                                        Rio Tinto Limited
As at 14 February 2020                                            No. of                                               No. of
(last practicable date)                                        accounts        %                Shares       %      accounts              %                  Shares          %
1 to 1,000 shares                                               24,263     75.616          7,428,860      0.591    132,035            84.49          37,362,715         10.06
1,001 to 5,000 shares                                            5,659     17.636         11,418,242      0.909      21,748           13.92         43,092,950           11.61
5,001 to 10,000 shares                                              611    1.904           4,264,286      0.339       1,695            1.08          11,690,753           3.15
10,001 to 25,000 shares                                            435      1.356          6,828,626      0.543         618            0.40              9,057,679        2.44
25,001 to 125,000 shares                                           577      1.798         34,215,110      2.723         134            0.09              5,803,570        1.56
125,001 to 250,000 shares                                          171     0.533         30,682,144       2.442           14           0.01              2,460,708        0.61
250,001 to 1,250,000 shares                                        243     0.757        131,609,084      10.474           22           0.01          12,430,075           3.35
1,250,001 to 2,500,000 shares                                        63     0.196       109,236,084       8.693            3           0.00              6,463,956        1.74
2,500,001 shares and over(a)                                         65    0.203      920,868,248(b)     73.285            8           0.01        242,853,808          65.42
                                                                                    1,256,550,684(c)     100.00                                   371,216,214(d)          100
Number of holdings less than
marketable parcel of A$500                                                                                            2,954

(a) Excludes shares held in Treasury.
(b) This includes 119,178,675 shares held in the name of a nominee on the share register. The shares are listed on the NYSE in the form
    of American depositary receipts (ADRs).
(c) The total issued share capital is made up of 1,278,627,985 publicly held shares, of which 9,440,735 are held in Treasury.
(d) Publicly held shares in Rio Tinto Limited.

Twenty largest registered shareholders
The following table lists the 20 largest registered holders of Rio Tinto Limited shares in accordance with the ASX listing rules, together with the number of shares
and the percentage of issued capital each holds, as of 14 February 2020, being the last practicable date.

                                                                                                                                                           Percentage of issued
Rio Tinto Limited                                                                                                           Number of shares                      share capital
HSBC Custody Nominees (Australia) Limited                                                                                       109,130,534                             29.40
J. P. Morgan Nominees Australia Limited                                                                                          72,129,036                              19.43
Citicorp Nominees Pty Ltd                                                                                                       24,342,991                                6.56
National Nominees Limited                                                                                                        14,231,793                               3.83
BNP Paribas Nominees Pty Ltd (Agency Lending DRP A/C)                                                                           10,567,500                                2.85
BNP Paribas Noms Pty Ltd (DRP)                                                                                                    6,527,200                               1.76
Citicorp Nominees Pty Limited (Colonial First State Inv A/C)                                                                     3,786,688                                1.02
HSBC Custody Nominees (Australia) Limited (NT-Comnwlth Super Corp A/C)                                                            3,108,921                               0.84
Computershare Trustees Jey Ltd (RE 3000086 A/C)                                                                                   2,421,301                               0.65
Argo Investments Limited                                                                                                          2,097,139                               0.56
Australian Foundation Investment Company Limited                                                                                 2,080,931                                0.56
Computershare Comp Noms Ltd (VS4 A/C)                                                                                             1,139,575                               0.31
Australian Mutual Provident Society                                                                                                871,693                                0.23
HKBA Nominees Limited                                                                                                              806,700                                0.22
Custodial Services Limited                                                                                                         771,064                                0.21
Netwealth Investments Limited                                                                                                       750,124                               0.20
Computershare Trustees Jey Ltd (RE 3000091 A/C)                                                                                    749,778                                0.20
BNP Paribas Nominees Pty Ltd (Hub24 Custodial Serv Ltd DRP)                                                                        701,300                                0.19
Milton Corporation Limited                                                                                                         669,120                                0.18    Additional information
Australian United Investments Co Limited                                                                                           654,874                                0.18




                                                                                                                          Annual report 2019 | riotinto.com                295
            Case 1:20-mc-00212-AJN
Additional information                                            Document 42-1 Filed 06/29/20 Page 301 of 307

Shareholder information continued


Material contracts                                                                    Rights attaching to shares
Articles of Association, Constitution, and DLC Sharing Agreement                      Under UK law, dividends on shares may only be paid out of profits available for
As explained on pages 292 to 293, under the terms of the DLC structure                distribution, as determined in accordance with generally accepted accounting
shareholders of Rio Tinto plc and of Rio Tinto Limited entered into certain           principles and by the relevant law. Shareholders are entitled to receive such
contractual arrangements designed to place the shareholders of both companies         dividends as may be declared by the directors. Directors may also pay shareholders
in substantially the same position as if they held shares in a single entity which    interim dividends as justified by the financial position of the Group.
owned all the assets of both companies. As far as is permitted by the UK
Companies Act 2006, the Australian Corporations Act 2001 and ASX Listing              Under the Australian Corporations Act 2001, dividends on shares may only be
Rules, this principle is reflected in the Articles of Association of Rio Tinto plc    paid if the company’s assets exceed its liabilities immediately before the dividend
and in the Constitution of Rio Tinto Limited. The following summaries describe        is declared, the excess is sufficient for the payment of the dividend, the payment
the material rights of shareholders of both Rio Tinto plc and Rio Tinto Limited.      is fair and reasonable to the company’s shareholders as a whole, and the payment
                                                                                      does not materially prejudice the company’s ability to pay its creditors.
Objects                                                                               Any Rio Tinto plc dividend unclaimed after 12 years from the date the dividend
At the 2009 AGMs, shareholders of Rio Tinto plc and Rio Tinto Limited approved        was declared, or became due for payment, will be forfeited and returned to the
amendments to their Articles of Association and Constitution whereby the              company. Any Rio Tinto Limited dividend unclaimed may be invested or otherwise
object clauses were removed to allow the companies to have the widest                 used by the board for the benefit of the company until claimed or otherwise
possible scope of activities.                                                         disposed of according to Australian law. Rio Tinto Limited is governed by the
                                                                                      State of Victoria’s unclaimed monies legislation, which requires the company to
Directors Interests                                                                   pay to the state revenue office any unclaimed dividend payments of A$20 or
Under Rio Tinto plc’s Articles of Association, a director may not vote in respect     more that on 1 March each year have remained unclaimed for over 12 months.
of any proposal in which he or she, or any other person connected with him or
her, has any interest, other than by virtue of his or her interests in shares or      Voting
debentures or other securities of, in or through the company, except in certain       Voting at any general meeting of shareholders on a resolution on which the
circumstances, including in respect of resolutions:                                   holder of the Special Voting Share is entitled to vote shall be decided by a poll,
– indemnifying him or her or a third party in respect of obligations incurred by      and any other resolution shall be decided by a show of hands unless a poll has
    the director on behalf of, or for the benefit of, the company, or in respect of   been duly demanded. On a show of hands, every shareholder who is present
    obligations of the company, for which the director has assumed                    in person or by proxy (or other duly authorised representative) and is entitled
    responsibility under an indemnity, security or guarantee;                         to vote, has one vote regardless of the number of shares held. The holder of the
– relating to an offer of securities in which he or she may be interested as a        Special Voting Share is not entitled to vote in a show of hands. On a poll, every
    holder of securities or as an underwriter;                                        shareholder who is present in person or by proxy (or other duly authorised
– concerning another body corporate in which the director is beneficially             representative) and is entitled to vote, has one vote for every ordinary share
    interested in less than 1% of the issued shares of any class of shares of such    for which he or she is the holder. In the case of Joint Decisions, the holder of
    a body corporate;                                                                 the Special Voting Share has one vote for each vote cast in respect of the
– relating to an employee benefit in which the director will share equally with       publicly held shares of the other company.
    other employees;
– relating to liability insurance that the company is empowered to purchase           A poll may be demanded by any of the following:
    for the benefit of directors of the company in respect of actions undertaken      – the chairman of the meeting;
    as directors (or officers) of the company; and                                    – at least five shareholders entitled to vote on the resolution;
– concerning the giving of indemnities in favour of directors or the funding of       – any shareholder(s) representing in the aggregate not less than one tenth
    expenditure by directors to defend criminal, civil or regulatory proceedings         (Rio Tinto plc) or one 20th (Rio Tinto Limited) of the total voting rights of all
    or actions against a director.                                                       shareholders entitled to vote on the resolution;
                                                                                      – any shareholder(s) holding Rio Tinto plc shares conferring a right to vote at
Under Rio Tinto Limited’s Constitution, a director may be present at a meeting           the meeting on which there have been paid-up sums in the aggregate equal
of the board while a matter in which the director has a material personal interest       to not less than one tenth of the total sum paid up on all the shares
is being considered and may vote in respect of that matter, except where                 conferring that right; or
a director is constrained by Australian law.                                          – the holder of the Special Voting Share of either company.

The directors are empowered to exercise all the powers of the companies to            A proxy form gives the proxy the authority to demand a poll, or to join others
borrow money, to charge any property or business of the companies or all, or          in demanding one.
any, of their uncalled capital, and to issue debentures or give any other security
for a debt, liability or obligation of the companies or of any other person. The      The necessary quorum for a Rio Tinto plc general meeting is three members
directors shall restrict the borrowings of Rio Tinto plc to the limitation that the   present (in person or by proxy or other duly authorised representative) and
aggregate amount of all monies borrowed by the company and its subsidiaries           entitled to vote. For a Rio Tinto Limited general meeting it is two members
shall not exceed an amount equal to 1 ½ times the companies’ share capital plus       present (in person or by proxy or other duly authorised representative).
aggregate reserves unless sanctioned by an ordinary resolution of the company.
                                                                                      Matters are transacted at general meetings by the proposing and passing
Directors are not required to hold any shares of either company by way of             of resolutions as:
qualification. The Remuneration report on pages 110 to 138 provides                   – ordinary resolutions (for example the election of directors), which require
information on shareholding policies relating to executive and non-executive              the affirmative vote of a majority of persons voting at a meeting for which
directors. Please refer to the Directors’ report for information on the                   there is a quorum; and
appointment of directors.                                                             – special resolutions (for example amending the Articles of Association of Rio
                                                                                          Tinto plc or the Constitution of Rio Tinto Limited), which require the
                                                                                          affirmative vote of not less than three-quarters of the persons voting at a
                                                                                          meeting at which there is a quorum.

                                                                                      The Sharing Agreement further classifies resolutions as Joint Decisions and
                                                                                      class rights actions as explained on pages 292 to 293.
                                                                                      Annual general meetings must be convened with 21 days’ written notice for Rio


296           Annual report 2019 | riotinto.com
        Case
Shareholder      1:20-mc-00212-AJN
            information                                       Document 42-1 Filed 06/29/20 Page 302 of 307




Tinto plc and with 28 days’ notice for Rio Tinto Limited. In accordance with          Rio Tinto Limited
the authority granted by shareholders at the Rio Tinto plc AGM in 2019, other         Under current Australian legislation, Australia does not impose general
meetings of Rio Tinto plc may be convened with 14 days’ written notice for the        exchange or foreign currency controls. Subject to some specific requirements
passing of a special resolution, and with 14 days’ notice for any other resolution,   and restrictions, Australian and foreign currency may be freely brought into
depending on the nature of the business to be transacted. All meetings of             and sent out of Australia. There are requirements to report cash transfers in or
Rio Tinto Limited require 28 days’ notice. In calculating the period of notice,       out of Australia of A$10,000 or more. There is a prohibition on (or in some cases
any time taken to deliver the notice and the day of the meeting itself are not        the specific prior approval of the Department of Foreign Affairs and Trade or
included. The notice must specify the nature of the business to be transacted.        Minister for Foreign Affairs must be obtained for) certain payments or other
                                                                                      dealings connected with countries or parties identified with terrorism, or to
Variation of rights                                                                   whom United Nations or autonomous Australian sanctions apply. Sanction,
If, at any time, the share capital is divided into different classes of shares,       anti-money laundering and counterterrorism laws may restrict or prohibit
the rights attached to each class may be varied, subject to the provisions of the     payments, transactions and dealings or require reporting of certain transactions.
relevant legislation, the written consent of holders of three-quarters in value
of the shares of that class, or upon the adoption of a special resolution passed      Rio Tinto Limited may be required to deduct withholding tax from foreign
at a separate meeting of the holders of the shares of that class. At every such       remittances of dividends, to the extent that they are unfranked, and from
meeting, all of the provisions of the Articles of Association and Constitution        payments of interest.
relating to proceedings at a general meeting apply, except that the quorum for
Rio Tinto plc should be two or more persons who hold or represent by proxy            Acquisitions of interests in shares, and certain other equity instruments in
not less than one-third in nominal value of the issued shares of the class.           Australian companies by non-Australian (“foreign”) persons are subject to
                                                                                      review and approval by the Treasurer of the Commonwealth of Australia under
Rights upon a winding-up                                                              the Takeovers Act.
Except as the shareholders have agreed or may otherwise agree, upon a
winding-up, the balance of assets available for distribution after the payment        In broad terms, the Takeovers Act applies to acquisitions of interests in securities
of all creditors (including certain preferential creditors, whether statutorily       in an Australian entity by a foreign person where, as a result, a single foreign
preferred creditors or normal creditors) and subject to any special rights            person (and any associate) would control 20% or more of the voting power or
attaching to any class of shares, is to be distributed among the holders of           potential voting power in the entity, or several foreign persons (and any associates)
ordinary shares according to the amounts paid-up on the shares held by them.          would control 40% or more of the voting power or the potential voting power in
This distribution should generally be made in cash. A liquidator may, however,        the entity. The potential voting power in an entity is determined having regard
upon the adoption of a special resolution of the shareholders, divide among           to the voting shares in the entity that would be issued if all rights (whether or
the shareholders the whole or any part of the assets in specie or kind.               not presently exercisable) in the entity were exercised.

The Sharing Agreement describes the distribution of assets of each of the             The Takeovers Act also applies to direct investments by foreign government
companies in the event of a liquidation, as explained on pages 292 to 293.            investors, in certain circumstances regardless of the size of the investment.
                                                                                      Persons who are proposing relevant acquisitions or transactions may be
Facility agreement                                                                    required to provide notice to the Treasurer before proceeding with the
Details of the Group’s $7.5 billion multi-currency committed revolving credit         acquisition or transaction.
facilities are set out in note 30 to the 2019 financial statements.
                                                                                      The Treasurer has the power to order divestment in cases where relevant
Exchange controls and foreign investment                                              acquisitions or transactions have already occurred, including where prior notice
Rio Tinto plc                                                                         to the Treasurer was not required. The Takeovers Act does not affect the rights
There are no UK foreign exchange controls or other restrictions on the import         of owners whose interests are held in compliance with the legislation.
or export of capital by, or on the payment of dividends to, non-resident holders
of Rio Tinto plc shares, or that materially affect the conduct of Rio Tinto plc’s     Limitations on voting and shareholding
operations. It should be noted, however, that various sanctions, laws, regulations    Except for the provisions of the Takeovers Act, there are no limitations imposed
or conventions may restrict the import or export of capital by, or the payment        by law, Rio Tinto plc’s Articles of Association or Rio Tinto Limited’s Constitution,
of dividends to, non-resident holders of Rio Tinto plc shares. There are no           on the rights of non-residents or foreigners to hold the Group’s ordinary shares
restrictions under Rio Tinto plc’s Articles of Association or under UK law that       or ADRs, or to vote that would not apply generally to all shareholders.
limit the right of non-resident owners to hold or vote Rio Tinto plc shares.
However, certain of the provisions of the Australian Foreign Acquisitions and         Directors
Takeovers Act 1975 (the Takeovers Act) described below also apply to the              Appointment and removal of directors                                                    Additional information
acquisition by non-Australian persons of interests in securities of Rio Tinto plc.    The appointment and replacement of directors is governed by Rio Tinto plc’s
                                                                                      Articles of Association and Rio Tinto Limited’s Constitution, relevant UK and
                                                                                      Australian legislation, and the UK Corporate Governance Code. The board may
                                                                                      appoint a director either to fill a casual vacancy or as an addition to the board,
                                                                                      so long as the total number of directors does not exceed the limit prescribed in
                                                                                      these constitutional documents. An appointed director must retire and seek
                                                                                      election to office at the next AGM of each company. In addition to any powers of
                                                                                      removal conferred by the UK Companies Act 2006 and the Australian Corporations
                                                                                      Act 2001, the company may by ordinary resolution remove any director before
                                                                                      the expiry of his or her period of office and may, subject to these constitutional
                                                                                      documents, by ordinary resolution appoint another person who is willing to act
                                                                                      as a director in their place. In line with the UK Corporate Governance Code, all
                                                                                      directors are required to stand for re-election at each AGM.




                                                                                                                          Annual report 2019 | riotinto.com           297
            Case 1:20-mc-00212-AJN
Additional information                                                    Document 42-1 Filed 06/29/20 Page 303 of 307

Shareholder information continued


Directors’ powers                                                                        Financial calendar
The board manages the business of Rio Tinto under the powers set out in these
constitutional documents. These powers include the directors’ ability to issue           2020

or buy-back shares. Shareholders’ authority to empower the directors to                  17     January       Fourth quarter 2019 operations review
purchase its own ordinary shares is sought at the AGM each year. The constitutional      26     February      Announcement of results for 2019 and date of 2019 Annual
documents can only be amended, or replaced, by a special resolution passed in                                 report (published on 27 February (GMT))
general meeting by at least 75% of the votes cast.                                       28     February      Form 20-F publication
                                                                                         5      March         Rio Tinto plc and Rio Tinto Limited ordinary shares and
UK listing rules cross reference table                                                                        Rio Tinto plc ADRs quoted “ex-dividend” for the 2019
The following table contains only those sections of UK listing rule 9.8.4 C which                             final dividend
are relevant. The remaining sections of listing rule 9.8.4 C are not applicable.         6      March         Record date for the 2019 final dividend for Rio Tinto plc and
                                                                                                              Rio Tinto Limited ordinary shares and Rio Tinto plc ADRs
Listing rule   Description of listing rule          Reference in report                  10     March         Notices of AGM
               A statement of any interest          Note 8 Finance income and            24     March         Final date for elections under the Rio Tinto plc and Rio Tinto
               capitalised by the Group during      finance costs and note 17 Deferred                        Limited dividend reinvestment plans and under facilities for
9.8.4 (1)      the year                             taxation                                                  dividends to be paid in alternative currency for the 2019
               Details of any arrangement under Note 11 Dividends                                             final dividend
               which a shareholder has waived or                                         7      April         Dividend currency conversion date (Rio Tinto plc holders
9.8.4 (12)     agreed to waive any dividends                                                                  electing to receive Australian dollars and Rio Tinto Limited
                                                                                                              holders electing to receive pounds sterling)
Shareholder security
                                                                                         8      April         Annual general meeting for Rio Tinto plc, London
Shareholders tell us that they sometimes receive unsolicited approaches, usually
                                                                                         16     April         Payment date for the 2019 final dividend to holders of ordinary
by telephone, inviting them to undertake a transaction in shares they own.
                                                                                                              shares and ADRs
                                                                                         17     April         First quarter 2020 operations review
If a shareholder does not know the source of the call, they should check the
details against the Financial Conduct Authority (FCA) website below and,                 7      May           Annual general meeting for Rio Tinto Limited, Brisbane
if they have specific information, report it to the FCA using the consumer               17     July          Second quarter operations review 2020
helpline or the online reporting form.                                                   29     July          Announcement of half-year results for 2020
                                                                                         6      August        Rio Tinto plc and Rio Tinto Limited ordinary shares and
If a shareholder is worried that they are a victim of fraud and is resident in the                            Rio Tinto plc ADRs quoted “ex-dividend” for the 2020
UK, they should report the facts immediately using the Action Fraud helpline                                  interim dividend
on 0300 123 2040. More information about potential scams and other                       7      August        Record date for the 2020 interim dividend for Rio Tinto plc
investment-based fraud can be found at actionfraud.police.uk or                                               and Rio Tinto Limited ordinary shares and Rio Tinto plc ADRs
fca.org.uk/scamsmart.                                                                    26     August        Final date for elections under the Rio Tinto plc and Rio Tinto
                                                                                                              Limited dividend reinvestment plans and under facilities for
Metal prices and exchange rates                                                                               dividends to be paid in alternative currency for the 2020
                                                                                                              interim dividend
Metal prices – average                                                       increase/   10     September Dividend currency conversion date (Rio Tinto plc holders
for the year                                       2019            2018     (decrease)                    electing to receive Australian dollars and Rio Tinto Limited
Copper                      – US cents/lb           273             297       -0.08%                      holders electing to receive pounds sterling)
Aluminium                   – US$/tonne            1,791           2,110      -0.15%     17     September Payment date for the 2020 interim dividend to holders
                                                                                                          of ordinary shares and ADRs
Gold                        – US$/troy oz          1,393          1,269       -0.10%
                                                                                         16     October       Third quarter 2020 operations review
Average exchange rates                                                                   2021
against the US dollar
                                                                                                January       Fourth quarter 2020 operations review
Sterling                                            1.28            1.34      -0.45%
                                                                                                February      Announcement of results for 2020
Australian dollar                                   0.70            0.75      -0.07%
                                                                                                April         Annual general meeting for Rio Tinto plc, London
Canadian dollar                                     0.75            0.77      -0.03%
                                                                                                April         First quarter 2021 operations review
Euro                                                1.12            1.18      -0.05%
                                                                                                May           Annual general meeting for Rio Tinto Limited, Sydney
South African rand                               0.069            0.076       -0.09%
                                                                                                July          Second quarter 2021 operations review
Year-end exchange rates                                                                         August        Announcement of half-year results for 2021
against the US dollar
                                                                                                October       Third quarter 2021 operations review
Sterling                                            1.31            1.27       0.03%
Australian dollar                                   0.70            0.70          0%
Canadian dollar                                     0.77            0.73       0.05%
Euro                                                1.12            1.14      -0.02%
South African rand                               0.071            0.069        0.03%




298            Annual report 2019 | riotinto.com
        Case
Contact details      1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 304 of 307

Contact details


Registered offices                             Shareholders                                         Rio Tinto Limited
Rio Tinto plc                                  Please refer queries about shareholdings to          Computershare Investor Services Pty Limited
6 St James’s Square                            the investor centre of the respective registrar.     GPO Box 2975
London                                                                                              Melbourne
UK                                             Rio Tinto plc                                        Victoria 3001
SW1Y 4AD                                       Computershare Investor Services PLC                  Australia
Registered in England No. 719885               The Pavilions                                        Telephone: +61 (0) 3 9415 4030
Telephone: +44 (0)20 7781 2000                 Bridgwater Road                                      Fax: +61 (0) 3 9473 2500
Website: riotinto.com                          Bristol                                              Australian residents only, toll free: 1800 813 292
                                               BS99 6ZZ                                             New Zealand residents only, toll free:
Rio Tinto Limited                              UK                                                   0800 450 740
Level 7                                        Telephone: +44 (0)370 703 6364                       Website: computershare.com
360 Collins Street                             Fax: +44 (0)370 703 6119
Melbourne                                      UK residents only                                    Former Alcan Inc. shareholders
Victoria 3000                                  Freephone: +44 (0)800 435021                         Computershare Investor Services Inc.
Australia                                      Website: computershare.com                           8th Floor
ABN 96 004 458 404                                                                                  100 University Avenue
Telephone: +61 (0) 3 9283 3333                 Holders of Rio Tinto American depositary             Toronto, ON
Fax: +61 (0) 3 9283 3707                       receipts (ADRs)                                      Canada
Website: riotinto.com                          Please contact the ADR administrator if              M5J 2Y1
                                               you have any queries about your ADRs.                Telephone: +1 514-982-7555
Rio Tinto’s agent in the US is Cheree Finan,                                                        North American residents only,
who may be contacted at                        ADR administrator                                    toll free: +1 (800) 564-6253
Rio Tinto Services Inc.                        JPMorgan Chase & Co                                  Website: computershare.com
80 State Street                                PO Box 64504
Albany                                         St. Paul
US                                             MN 55164-0854
NY 12207-2543                                  US
                                               Telephone: +1 (651)453 2128
                                               US residents only, toll free general:
                                               +1(800) 990 1135
                                               US residents only, toll free Global invest direct:
                                               +1 (800) 428 4267
                                               Website: adr.com
                                               Email: jpmorgan.adr@eq-us.com




                                                                                                                                                           Additional information




                                                                                                          Annual report 2019 | riotinto.com          299
            Case 1:20-mc-00212-AJN
Additional information                                       Document 42-1 Filed 06/29/20 Page 305 of 307

Forward-looking statements


Investor Centre                                      Forward-looking statements
Investor Centre is Computershare’s free, secure,     This report includes “forward-looking statements” within the meaning of the Private Securities Litigation
self-service website, where shareholders can         Reform Act of 1995. All statements other than statements of historical facts included in this report,
manage their holdings online. The website            including, without limitation, those regarding Rio Tinto’s financial position, business strategy, plans and
enables shareholders to:                             objectives of management for future operations (including development plans and objectives relating to
– View share balances                                Rio Tinto’s products, production forecasts and reserve and resource positions), are forward-looking
– Change address details                             statements. The words “intend”, “aim”, “project”, “anticipate”, “estimate”, “plan”, “believes”, “expects”,
– View payment and tax information                   “may”, “should”, “will”, “target”, “set to” or similar expressions, commonly identify such forward-looking
– Update payment instructions                        statements.

In addition, shareholders who register their email   Such forward-looking statements involve known and unknown risks, uncertainties and other factors which
address can be notified electronically of events     may cause the actual results, performance or achievements of Rio Tinto, or industry results, to be materially
such as annual general meetings, and can receive     different from any future results, performance or achievements expressed or implied by such forward-
shareholder communications such as the Annual        looking statements. Such forward-looking statements are based on numerous assumptions regarding
report or notice of meeting electronically online.   Rio Tinto’s present and future business strategies and the environment in which Rio Tinto will operate
                                                     in the future. Among the important factors that could cause Rio Tinto’s actual results, performance
Rio Tinto plc shareholders                           or achievements to differ materially from those in the forward-looking statements are levels of actual
Website: www.investorcentre.co.uk                    production during any period, levels of demand and market prices, the ability to produce and transport
                                                     products profitably, the impact of foreign currency exchange rates on market prices and operating costs,
Rio Tinto Limited shareholders                       operational problems, political uncertainty and economic conditions in relevant areas of the world, the
Website: www-au.computershare.com/Investor           actions of competitors, activities by governmental authorities such as changes in taxation or regulation
                                                     and such other risk factors identified in Rio Tinto’s most recent Annual report and accounts in Australia
                                                     and the United Kingdom and the most recent Annual report on Form 20-F filed with the United States
                                                     Securities and Exchange Commission (the “SEC”) or Form 6-Ks furnished to, or filed with, the SEC.
                                                     Forward-looking statements should, therefore, be construed in light of such risk factors and undue
                                                     reliance should not be placed on forward-looking statements. These forward-looking statements speak
                                                     only as of the date of this report. Rio Tinto expressly disclaims any obligation or undertaking (except as
                                                     required by applicable law, the UK Listing Rules, the Disclosure Guidance and Transparency Rules of
                                                     the Financial Conduct Authority and the Listing Rules of the Australian Securities Exchange) to release
                                                     publicly any updates or revisions to any forward-looking statement contained herein to reflect any change
                                                     in Rio Tinto’s expectations with regard thereto or any change in events, conditions or circumstances on
                                                     which any such statement is based.

                                                     Nothing in this report should be interpreted to mean that future earnings per share of Rio Tinto plc or Rio
                                                     Tinto Limited will necessarily match or exceed its historical published earnings per share.




300          Annual report 2019 | riotinto.com
Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 306 of 307




                                   Produced by Superunion
                                   www.superunion.com

                                   Printed by Park Communications on FSC® certified paper.

                                   Park is an EMAS certified company and its Environmental
                                   Management System is certified to ISO 14001.

                                   100% of the inks used are vegetable oil based, 95% of press
                                   chemicals are recycled for further use and, on average, 99%
                                   of any waste associated with this production will be recycled.

                                   This document is printed on GalerieArt Matt, a paper containing
                                   fibre sourced from well managed, responsible, FSC® certified
                                   forests, and other controlled sources. The pulp used in this product
                                   is bleached using an elemental chlorine free (ECF) process.
              Case 1:20-mc-00212-AJN Document 42-1 Filed 06/29/20 Page 307 of 307




riotinto.com




Cover image: Every IMW wind turbine uses
three tonnes of copper. Rio Tinto is building
high-value copper growth options.
